
  July 1, 2017
  
    
      
      
      Title 40
      Protection of Environment
      Parts 1000 to 1059
      Revised as of July 1, 2017
      Containing a codification of documents of general applicability and future effect
      As of July 1, 2017
      
        Published by the Office of the Federal Register National Archives and Records Administration as a Special Edition of the Federal Register
      
    
    
      
        
        U.S. GOVERNMENT OFFICIAL EDITION NOTICE
        Legal Status and Use of Seals and Logos
        
          archives.ai
        
        The seal of the National Archives and Records Administration (NARA) authenticates the Code of Federal Regulations (CFR) as the official codification of Federal regulations established under the Federal Register Act. Under the provisions of 44 U.S.C. 1507, the contents of the CFR, a special edition of the Federal Register, shall be judicially noticed. The CFR is prima facie evidence of the original documents published in the Federal Register (44 U.S.C. 1510).
        It is prohibited to use NARA's official seal and the stylized Code of Federal Regulations logo on any republication of this material without the express, written permission of the Archivist of the United States or the Archivist's designee. Any person using NARA's official seals and logos in a manner inconsistent with the provisions of 36 CFR part 1200 is subject to the penalties specified in 18 U.S.C. 506, 701, and 1017.
        Use of ISBN Prefix
        This is the Official U.S. Government edition of this publication and is herein identified to certify its authenticity. Use of the 0-16 ISBN prefix is for U.S. Government Publishing Office Official Editions only. The Superintendent of Documents of the U.S. Government Publishing Office requests that any reprinted edition clearly be labeled as a copy of the authentic work with a new ISBN.
      
      
        
          gpologo2.eps
        
        U . S . G O V E R N M E N T P U B L I S H I N G O F F I C E
      
      
        U.S. Superintendent of Documents • Washington, DC 20402-0001
        http://bookstore.gpo.gov
        Phone: toll-free (866) 512-1800; DC area (202) 512-1800
      
    
    
      
      Table of Contents
      Page
      
        Explanation
        v
      
      
        Title 40:
        
          Chapter I—Environmental Protection Agency (Continued)
          3
        
      
      
        Finding Aids:
        Table of CFR Titles and Chapters
        735
        Alphabetical List of Agencies Appearing in the CFR
        755
        List of CFR Sections Affected
        765
      
    
    
      
      Cite this Code: CFR
      

      To cite the regulations in this volume use title, part and section number. Thus, 40 CFR 1027.101 refers to title 40, part 1027, section 101.
    
    
      
      Explanation
      The Code of Federal Regulations is a codification of the general and permanent rules published in the Federal Register by the Executive departments and agencies of the Federal Government. The Code is divided into 50 titles which represent broad areas subject to Federal regulation. Each title is divided into chapters which usually bear the name of the issuing agency. Each chapter is further subdivided into parts covering specific regulatory areas.
      Each volume of the Code is revised at least once each calendar year and issued on a quarterly basis approximately as follows:
      
        Title 1 through Title 16 
        as of January 1
        Title 17 through Title 27 
        as of April 1
        Title 28 through Title 41 
        as of July 1
        Title 42 through Title 50 
        as of October 1
      
      The appropriate revision date is printed on the cover of each volume.
      
        LEGAL STATUS
        The contents of the Federal Register are required to be judicially noticed (44 U.S.C. 1507). The Code of Federal Regulations is prima facie evidence of the text of the original documents (44 U.S.C. 1510).
      
      
        HOW TO USE THE CODE OF FEDERAL REGULATIONS
        The Code of Federal Regulations is kept up to date by the individual issues of the Federal Register. These two publications must be used together to determine the latest version of any given rule.
        To determine whether a Code volume has been amended since its revision date (in this case, July 1, 2017), consult the “List of CFR Sections Affected (LSA),” which is issued monthly, and the “Cumulative List of Parts Affected,” which appears in the Reader Aids section of the daily Federal Register. These two lists will identify the Federal Register page number of the latest amendment of any given rule.
      
      
        EFFECTIVE AND EXPIRATION DATES
        Each volume of the Code contains amendments published in the Federal Register since the last revision of that volume of the Code. Source citations for the regulations are referred to by volume number and page number of the Federal Register and date of publication. Publication dates and effective dates are usually not the same and care must be exercised by the user in determining the actual effective date. In instances where the effective date is beyond the cut-off date for the Code a note has been inserted to reflect the future effective date. In those instances where a regulation published in the Federal Register states a date certain for expiration, an appropriate note will be inserted following the text.
      
      
        OMB CONTROL NUMBERS

        The Paperwork Reduction Act of 1980 (Pub. L. 96-511) requires Federal agencies to display an OMB control number with their information collection request. Many agencies have begun publishing numerous OMB control numbers as amendments to existing regulations in the CFR. These OMB numbers are placed as close as possible to the applicable recordkeeping or reporting requirements.
      
      
        PAST PROVISIONS OF THE CODE
        Provisions of the Code that are no longer in force and effect as of the revision date stated on the cover of each volume are not carried. Code users may find the text of provisions in effect on any given date in the past by using the appropriate List of CFR Sections Affected (LSA). For the convenience of the reader, a “List of CFR Sections Affected” is published at the end of each CFR volume. For changes to the Code prior to the LSA listings at the end of the volume, consult previous annual editions of the LSA. For changes to the Code prior to 2001, consult the List of CFR Sections Affected compilations, published for 1949-1963, 1964-1972, 1973-1985, and 1986-2000.
      
      
        “[RESERVED]” TERMINOLOGY
        The term “[Reserved]” is used as a place holder within the Code of Federal Regulations. An agency may add regulatory information at a “[Reserved]” location at any time. Occasionally “[Reserved]” is used editorially to indicate that a portion of the CFR was left vacant and not accidentally dropped due to a printing or computer error.
      
      
        INCORPORATION BY REFERENCE
        
          What is incorporation by reference? Incorporation by reference was established by statute and allows Federal agencies to meet the requirement to publish regulations in the Federal Register by referring to materials already published elsewhere. For an incorporation to be valid, the Director of the Federal Register must approve it. The legal effect of incorporation by reference is that the material is treated as if it were published in full in the Federal Register (5 U.S.C. 552(a)). This material, like any other properly issued regulation, has the force of law.
        
          What is a proper incorporation by reference? The Director of the Federal Register will approve an incorporation by reference only when the requirements of 1 CFR part 51 are met. Some of the elements on which approval is based are:
        (a) The incorporation will substantially reduce the volume of material published in the Federal Register.
        (b) The matter incorporated is in fact available to the extent necessary to afford fairness and uniformity in the administrative process.
        (c) The incorporating document is drafted and submitted for publication in accordance with 1 CFR part 51.
        
          What if the material incorporated by reference cannot be found? If you have any problem locating or obtaining a copy of material listed as an approved incorporation by reference, please contact the agency that issued the regulation containing that incorporation. If, after contacting the agency, you find the material is not available, please notify the Director of the Federal Register, National Archives and Records Administration, 8601 Adelphi Road, College Park, MD 20740-6001, or call 202-741-6010.
      
      
        CFR INDEXES AND TABULAR GUIDES

        A subject index to the Code of Federal Regulations is contained in a separate volume, revised annually as of January 1, entitled CFR Index and Finding Aids. This volume contains the Parallel Table of Authorities and Rules. A list of CFR titles, chapters, subchapters, and parts and an alphabetical list of agencies publishing in the CFR are also included in this volume.
        
        An index to the text of “Title 3—The President” is carried within that volume.
        The Federal Register Index is issued monthly in cumulative form. This index is based on a consolidation of the “Contents” entries in the daily Federal Register.
        A List of CFR Sections Affected (LSA) is published monthly, keyed to the revision dates of the 50 CFR titles.
      
      
        REPUBLICATION OF MATERIAL
        There are no restrictions on the republication of material appearing in the Code of Federal Regulations.
      
      
        INQUIRIES
        For a legal interpretation or explanation of any regulation in this volume, contact the issuing agency. The issuing agency's name appears at the top of odd-numbered pages.

        For inquiries concerning CFR reference assistance, call 202-741-6000 or write to the Director, Office of the Federal Register, National Archives and Records Administration, 8601 Adelphi Road, College Park, MD 20740-6001 or e-mail fedreg.info@nara.gov.
        
      
      
        SALES
        The Government Publishing Office (GPO) processes all sales and distribution of the CFR. For payment by credit card, call toll-free, 866-512-1800, or DC area, 202-512-1800, M-F 8 a.m. to 4 p.m. e.s.t. or fax your order to 202-512-2104, 24 hours a day. For payment by check, write to: US Government Publishing Office - New Orders, P.O. Box 979050, St. Louis, MO 63197-9000.
      
      
        ELECTRONIC SERVICES

        The full text of the Code of Federal Regulations, the LSA (List of CFR Sections Affected), The United States Government Manual, the Federal Register, Public Laws, Public Papers of the Presidents of the United States, Compilation of Presidential Documents and the Privacy Act Compilation are available in electronic format via www.ofr.gov. For more information, contact the GPO Customer Contact Center, U.S. Government Publishing Office. Phone 202-512-1800, or 866-512-1800 (toll-free). E-mail, ContactCenter@gpo.gov.
        

        The Office of the Federal Register also offers a free service on the National Archives and Records Administration's (NARA) World Wide Web site for public law numbers, Federal Register finding aids, and related information. Connect to NARA's web site at www.archives.gov/federal-register.
        

        The e-CFR is a regularly updated, unofficial editorial compilation of CFR material and Federal Register amendments, produced by the Office of the Federal Register and the Government Publishing Office. It is available at www.ecfr.gov.
          
        
        
          Oliver A. Potts,
        
        
          Director,
        
        
          Office of the Federal Register.
        
        
          July 1, 2017.
        
      
      
         
         
         
      
       
    
    
      
      THIS TITLE
      Title 40—Protection of Environment is composed of thirty-seven volumes. The parts in these volumes are arranged in the following order: Parts 1-49, parts 50-51, part 52 (52.01-52.1018), part 52 (52.1019-52.2019), part 52 (52.2020-end of part 52), parts 53-59, part 60 (60.1-60.499), part 60 (60.500-end of part 60, sections), part 60 (Appendices), parts 61-62, part 63 (63.1-63.599), part 63 (63.600-63.1199), part 63 (63.1200-63.1439), part 63 (63.1440-63.6175), part 63 (63.6580-63.8830), part 63 (63.8980-end of part 63), parts 64-71, parts 72-79, part 80, part 81, parts 82-86, parts 87-95, parts 96-99, parts 100-135, parts 136-149, parts 150-189, parts 190-259, parts 260-265, parts 266-299, parts 300-399, parts 400-424, parts 425-699, parts 700-722, parts 723-789, parts 790-999, parts 1000-1059, and part 1060 to end. The contents of these volumes represent all current regulations codified under this title of the CFR as of July 1, 2017.
      Chapter I—Environmental Protection Agency appears in all thirty-seven volumes. Regulations issued by the Council on Environmental Quality, including an Index to Parts 1500 through 1508, appear in the volume containing parts 1060 to end. The OMB control numbers for title 40 appear in § 9.1 of this chapter.
      For this volume, Gabrielle E. Burns was Chief Editor. The Code of Federal Regulations publication program is under the direction of John Hyrum Martinez, assisted by Stephen J. Frattini.
    
  
  
    40 CFR Ch. I (7-1-17 Edition)
    Environmental Protection Agency
    
      
        
        Title 40—Protection of Environment
        (This book contains parts 1000 to 1059)
      
      
        Part
        
          
            chapter i—Environmental Protection Agency (Continued)
          1027
        
      
    
    
      
        
          
          CHAPTER I—ENVIRONMENTAL PROTECTION AGENCY (CONTINUED)
        
        
          Editorial Note:
          Nomenclature changes to chapter I appear at 65 FR 47324, 47325, Aug. 2, 2000, and 66 FR 34375, 34376, June 28, 2001.
        
        
          SUBCHAPTER U—AIR POLLUTION CONTROLS
        
        Part
        Page
        
          1000-1026
           [Reserved]
          1027
          Fees for engine, vehicle, and equipment compliance programs
          5
          1033
          Control of emissions from locomotives
          12
          1036
          Control of emissions from new and in-use heavy-duty highway engines
          94
          1037
          Control of emissions from new heavy-duty motor vehicles
          154
          1039
          Control of emissions from new and in-use nonroad compression-ignition engines
          291
          1042
          Control of emissions from new and in-use marine compression-ignition engines and vessels
          376
          1043
          Control of NOX, SOX, and PM emissions from marine engines and vessels subject to the MARPOL protocol
          463
          1045
          Control of emissions from spark-ignition propulsion marine engines and vessels
          474
          1048
          Control of emissions from new, large nonroad spark-ignition engines
          539
          1051
          Control of emissions from recreational engines and vehicles
          597
          1054
          Control of emissions from new, small nonroad spark-ignition engines and equipment
          663
        
      
      
        
        SUBCHAPTER U—AIR POLLUTION CONTROLS
        
          PARTS 1000-1026 [RESERVED]
           
        
        
          Pt. 1027
          PART 1027—FEES FOR ENGINE, VEHICLE, AND EQUIPMENT COMPLIANCE PROGRAMS
          
            Sec.
            1027.101
            To whom do these requirements apply?
            1027.105
            How much are the fees?
            1027.110
            What special provisions apply for certification related to motor vehicles?
            1027.115
            What special provisions apply for certification related to nonroad and stationary engines?
            1027.120
            Can I qualify for reduced fees?
            1027.125
            Can I get a refund?
            1027.130
            How do I make a fee payment?
            1027.135
            What provisions apply to a deficient filing?
            1027.140
            What reporting and recordkeeping requirements apply under this part?
            1027.150
             What definitions apply to this part?
            1027.155
            What abbreviations apply to this subpart?
          
          
            Authority:
            42 U.S.C. 7401-7671q.
          
          
            Source:
            73 FR 59184, Oct. 8, 2008, unless otherwise noted.
          
          
            § 1027.101
            To whom do these requirements apply?
            (a) This part prescribes fees manufacturers must pay for activities related to EPA's engine, vehicle, and equipment compliance program (EVECP). This includes activities related to approving certificates of conformity and performing tests and taking other steps to verify compliance with emission standards. You must pay fees as described in this part if you are a manufacturer of any of the following products:
            (1) Motor vehicles and motor vehicle engines we regulate under 40 CFR part 86. This includes light-duty vehicles, light-duty trucks, medium-duty passenger vehicles, highway motorcycles, and heavy-duty highway engines and vehicles.
            (2) The following nonroad engines and equipment:
            (i) Locomotives and locomotive engines we regulate under 40 CFR part 92 or 1033.
            (ii) Nonroad compression-ignition engines we regulate under 40 CFR part 89 or 1039.
            (iii) Marine compression-ignition engines we regulate under 40 CFR part 94, 1042, or 1043.
            (iv) Marine spark-ignition engines and vessels we regulate under 40 CFR part 91, 1045, or 1060. We refer to these as Marine SI engines.
            (v) Nonroad spark-ignition engines above 19 kW we regulate under 40 CFR part 1048. We refer to these as Large SI engines.
            (vi) Recreational vehicles we regulate under 40 CFR part 1051.
            (vii) Nonroad spark-ignition engines and equipment at or below 19 kW we regulate under 40 CFR part 90, 1054, or 1060. We refer to these as Small SI engines.
            (3) The following stationary internal combustion engines:
            (i) Stationary compression-ignition engines we certify under 40 CFR part 60, subpart IIII.
            (ii) Stationary spark-ignition engines we certify under 40 CFR part 60, subpart JJJJ.
            (4) Portable fuel containers we regulate under 40 CFR part 59, subpart F.
            (b) This part applies to applications for certification that we receive on or after December 8, 2008. Earlier applications are subject to the provisions of 40 CFR part 85, subpart Y, as that provision read before December 8, 2008.
            (c) Nothing in this part limits our authority to conduct testing or to require you to conduct testing as provided in the Act, including our authority to require you to conduct in-use testing under section 208 of the Act (42 U.S.C. 7542).

            (d) Paragraph (a) of this section identifies the parts of the CFR that define emission standards and other requirements for particular types of engines, vehicles, and fuel-system components. This part 1027 refers to each of these other parts generically as the “standard-setting part.” For example, 40 CFR part 1051 is always the standard-setting part for recreational vehicles. For some nonroad engines, we allow for certification related to evaporative emissions separate from exhaust emissions. In this case, 40 CFR part 1060 is the standard-setting part for the equipment or fuel system components you produce.
            [73 FR 59184, Oct. 8, 2008, as amended at 75 FR 22981, Apr. 30, 2010]
          
          
            § 1027.105
            How much are the fees?
            (a) Fees are determined based on the date we receive a complete application for certification. Each reference to a year in this subpart refers to the calendar year, unless otherwise specified. Paragraph (b) of this section specifies baseline fees, which applied for certificates received in 2005. For engine and vehicles not yet subject to standards in 2005, these values represent the fees that apply initially based on available information to characterize what the fees would have been in 2005. See paragraph (c) of this section for provisions describing how we calculate fees for future years.
            (b) The following baseline fees for each application for certification:
            (1) Except as specified in paragraph (b)(2) of this section for Independent Commercial Importers, the following fees apply for motor vehicles and motor vehicle engines:
            
              
                Category
                Certificate type
                Fee
              
              
                (i) Light-duty vehicles and trucks
                Federal
                $33,883
              
              
                (ii) Light-duty vehicles and trucks
                California-only
                16,944
              
              
                (iii) Medium-duty passenger vehicles
                Federal
                33,883
              
              
                (iv) Medium-duty passenger vehicles
                California-only
                16,944
              
              
                (v) Highway motorcycle
                All
                2,414
              
              
                (vi) Heavy-duty highway engine
                Federal
                21,578
              
              
                (vii) Heavy-duty highway engine
                California-only
                826
              
              
                (viii) Complete heavy-duty highway vehicles
                Federal
                33,883
              
              
                (ix) Complete heavy-duty highway vehicles
                California-only
                16,944
              
              
                (x) Heavy-duty vehicle
                Evap
                826
              
            
            (2) A fee of $8,387 applies for Independent Commercial Importers with respect to the following motor vehicles:
            (i) Light-duty vehicles and light-duty trucks.
            (ii) Medium-duty passenger vehicles.
            (iii) Complete heavy-duty highway vehicles.
            (3) The following fees apply for nonroad and stationary engines, vehicles, equipment, and components:
            
              
                Category
                Certificate type
                Fee
              
              
                (i) Locomotives and locomotive engines
                All
                $826
              
              
                (ii) Marine compression-ignition engines and stationary compression-ignition engines with per-cylinder displacement at or above 10 liters
                All, including EIAPP
                826
              
              
                (iii) Other nonroad compression-ignition engines and stationary compression-ignition engines with per-cylinder displacement below 10 liters
                All
                1,822
              
              
                (iv) Large SI engines
                All
                826
              
              
                (v) Stationary spark-ignition engines above 19 kW
                All
                826
              
              
                (vi) Marine SI engines and Small SI engines
                Exhaust only
                826
              
              
                (vii) Stationary spark-ignition engines at or below 19 kW
                Exhaust only
                826
              
              
                (viii) Recreational vehicles
                Exhaust (or combined exhaust and evap)
                826
              
              
                (ix) Equipment and fuel-system components associated with nonroad and stationary spark-ignition engines, including portable fuel containers
                Evap (where separate certification is required)
                241
              
            
            (c) We will calculate adjusted fees for later years based on changes in the Consumer Price Index and the number of certificates. We will announce adjusted fees for a given year by January 31 of the preceding year.
            (1) We will adjust the values specified in paragraph (b) of this section for later years as follows:

            (i) Use the fee identified in § 1027.105(b)(3) through 2014 for certification related to evaporative emissions from nonroad and stationary engines when a separate fee applies for certification to evaporative emission standards. Use the following equation starting with 2015:
            
              ER24FE09.003
            
            
              Where:
              
              Certificate FeeCY = Fee per certificate for a given year.
              Op = operating costs are all of EPA's nonlabor costs for each category's compliance program, including any fixed costs associated with EPA's testing laboratory, as described in paragraph (d)(1) of this section.
              L = the labor costs, to be adjusted by the Consumer Price Index, as described in paragraph (d)(1) of this section.
              CPICY-2 = the Consumer Price Index for the month of November two years before the applicable calendar year, as described in paragraph (d)(2) of this section.
              CPI2006 = 201.8. This is based on the October 2006 value of the Consumer Price Index.
              OH = 1.169. This is based on EPA overhead, which is applied to all costs.
              cert#MY-2 = the total number of certificates issued for a fee category in the model year two years before the calendar year for the applicable fees as described in paragraph (d)(3) of this section.
              cert#MY-3 = the total number of certificates issued for a fee category in the model year three years before the calendar year for the applicable fees as described in paragraph (d)(3) of this section.
            
            
            (ii) Use the following equation for all other certificates for 2006 and later:
            
              ER24FE09.004
            
            
              Where:
              
              CPI2002 = 180.9. This is based on the December 2002 value of the Consumer Price Index as described in paragraph (d)(2) of this section.
            
            
            (2) The fee for any year will remain at the previous year's amount until the value calculated in paragraph (c)(1) of this section differs by at least $50 from the amount specified for the previous year.
            (d) Except as specified in § 1027.110(a) for motor vehicles and motor vehicle engines, we will use the following values to determine adjusted fees using the equation in paragraph (c) of this section:
            (1) The following values apply for operating costs and labor costs:
            
              
                Engine or Vehicle Category
                Op
                L
              
              
                (i) Light-duty, medium-duty passenger, and complete heavy-duty highway vehicle certification
                $3,322,039
                $2,548,110
              
              
                (ii) Light-duty, medium-duty passenger, and complete heavy-duty highway vehicle in-use testing
                2,858,223
                2,184,331
              
              
                (iii) Independent Commercial Importers identified in § 1027.105(b)(2)
                344,824
                264,980
              
              
                (iv) Highway motorcycles
                225,726
                172,829
              
              
                (v) Heavy-duty highway engines
                1,106,224
                1,625,680
              
              
                (vi) Nonroad compression-ignition engines that are not locomotive or marine engines, and stationary compression-ignition engines with per-cylinder displacement below 10 liters
                486,401
                545,160
              
              
                (vii) Evaporative certificates related to nonroad and stationary engines
                5,039
                236,670
              
              
                (viii) All other
                177,425
                548,081
              
            

            (2) The applicable Consumer Price Index is based on the values published by the Bureau of Labor Statistics for all U.S. cities using the “U.S. city average” area, “all items,” and “not seasonally adjusted” numbers (see ftp://ftp.bls.gov/pub/special.requests/cpi/cpiai.txt). For example, we calculated the 2006 fees using the Consumer Price Index for November 2004, which is 191.0.
            (3) Fee categories for counting the number of certificates issued are based on the grouping shown in paragraph (d)(1) of this section.

            (e) The following example for calculating the 2006 complete federal heavy duty highway vehicle fee illustrates the fee adjustment:
            
            Op = $1,106,224
            L = $1,625,680
            CPI2002 = 180.9
            CPI2004 = 191.0
            cert #2004 = 131
            cert#2003 = 95
            Fee06 = [$1,106,224 + $1,625,680 . (191.0/180.9)] . 1.169/[(131 + 95) . 0.5] = $29,200.88
            Assessed Fee = $29,201
            [73 FR 59184, Oct. 8, 2008, as amended at 74 FR 8423, Feb. 24, 2009; 75 FR 22981, Apr. 30, 2010]
          
          
            § 1027.110
            What special provisions apply for certification related to motor vehicles?
            (a) We will adjust fees for 2006 and later years for light-duty, medium-duty passenger, and complete heavy-duty highway vehicles as follows:
            (1) California-only certificates. Calculate adjusted fees for California-only certificates by applying the light-duty, medium-duty passenger, and complete heavy-duty highway vehicle certification Op and L values to the equation in § 1027.105(c). The total number of certificates issued will be the total number of California-only and federal light-duty, medium-duty passenger, and complete heavy-duty highway vehicle certificates issued during the appropriate model years.
            (2) Federal certificates. Calculate adjusted fees for federal certificates with the following three steps:
            (i) Apply the light-duty, medium-duty passenger, and complete heavy-duty highway vehicle certification Op and L values to the equation in § 1027.105(c) to determine the certification portion of the light-duty fee. The total number of certificates issued will be the total number of California-only and federal light-duty, medium-duty passenger and complete heavy-duty highway vehicle certificates issued during the appropriate model years.
            (ii) Apply the light-duty, medium-duty passenger, and complete heavy-duty highway vehicle in-use testing Op and L values to the equation in § 1027.105(c) to determine the in-use testing portion of the fee. The total number of certificates issued will be the total number of federal light-duty, medium-duty passenger, and complete heavy-duty highway vehicle certificates issued during the appropriate model years.
            (iii) Add the certification and in-use testing portions determined in paragraphs (a)(2)(i) and (ii) of this section to determine the total light-duty, medium-duty passenger, and complete heavy-duty highway vehicle fee for each federal certificate.
            (b) For light-duty vehicles, light-duty trucks, medium-duty passenger vehicles, highway motorcycles, and complete heavy-duty highway vehicles subject to exhaust emission standards, the number of certificates issued as specified in § 1027.105(d)(3) is based only on engine families with respect to exhaust emissions. A separate fee applies for each evaporative family for heavy-duty engines.
            (c) If you manufacture a heavy-duty vehicle that another company has certified as an incomplete vehicle such that you exceed the maximum fuel tank size specified by the original manufacturer in the applicable certificate of conformity, you must submit a new application for certification and certification fee for the vehicle.
          
          
            § 1027.115
            What special provisions apply for certification related to nonroad and stationary engines?
            (a) For spark-ignition engines above 19 kW that we regulate under 40 CFR part 1048 and for all compression-ignition engines, the applicable fee is based only on engine families with respect to exhaust emissions.
            (b) For manufacturers certifying recreational vehicles with respect to both exhaust and evaporative emission standards, fees are determined using one of the following approaches:

            (1) If your engine family includes demonstration of compliance with both exhaust and evaporative emission standards, the applicable fee is based on certification related to the combined family. No separate fee applies for certification with respect to evaporative emission standards. These are all considered engine families complying with exhaust emissions for determining the number of certificates for calculating fees for later years.
            (2) If you have separate families for demonstrating compliance with exhaust and evaporative emission standards, a separate fee from the appropriate fee category applies for each unique family. Also, the number of certificates issued as specified in § 1027.105(d)(3) is based on a separate count of emission families for exhaust and evaporative emissions for each respective fee category.
            (c) For manufacturers certifying other spark-ignition engines or equipment with respect to exhaust and evaporative emission standards, a separate fee from the appropriate fee category applies for each unique family. A single engine or piece of equipment may involve separate emission families and certification fees for exhaust and evaporative emissions. Also, the number of certificates issued as specified in § 1027.105(d)(3) is based on a separate count of emission families for exhaust and evaporative emissions for each respective fee category.
            (d) For any certification related to evaporative emissions from engines, equipment, or components not covered by paragraph (a) through (c) of this section, the fee applies for each certified product independent of certification for exhaust emissions, as illustrated in the following examples:
            (1) A fuel tank certified to meet permeation and diurnal emission standards would count as a single family for assessing the certification fee and for calculating fee amounts for future years.
            (2) If an equipment manufacturer applies for certification to generate or use emission credits for fuel tanks and fuel lines, each affected fuel-tank and fuel-line family would count as a single family for assessing the certification fee and for calculating fee amounts for future years. This fee applies whether or not the equipment manufacturer is applying for certification to demonstrate compliance with another emission standard, such as running losses.
            (e) If you certify fuel system components under 40 CFR part 1060, a single fee applies for each emission family even if those components are used with different types of nonroad or stationary engines.
            (f) If your application for certification relates to emission standards that apply only in California, you must pay the same fee identified for meeting EPA standards.

            (g) For marine compression-ignition engines, if you apply for a Federal certificate and an EIAPP certificate for the same engine family, a single fee applies for the engine family (see 40 CFR parts 94, 1042, and 1043).
            (h) If you produce engines for multiple categories in a single engine family, a single fee applies for the engine family. For example, 40 CFR 60.4210 allows you to produce stationary and nonroad compression-ignition engines in a single engine family. If the certification fee for the different types of engines is different, the fee that applies for these engines is based on the emission standards to which you certify the engine family. For example, if you certify marine diesel engines to the standards that apply to land-based nonroad diesel engines under 40 CFR 94.912, the certification fee is based on the rate that applies for land-based nonroad diesel engines.
            [73 FR 59184, Oct. 8, 2008, as amended at 75 FR 22982, Apr. 30, 2010]
          
          
            § 1027.120
            Can I qualify for reduced fees?
            (a) Eligibility requirements. Both of the following conditions must be met before you are eligible for a reduced fee:
            (1) The certificate is to be used for sale of vehicles or engines within the United States.
            (2) The full fee for an application for certification for a model year exceeds 1.0% of the aggregate projected retail sales price of all vehicles or engines covered by the certificate.
            (b) Initial reduced fee calculation. (1) If the conditions of paragraph (a) of this section are met, the initial fee paid must be $750 or 1.0% of the aggregate projected retail sales price of all the vehicles or engines to be covered by the certificate, whichever is greater.
            (2) For vehicles or engines that are converted to operate on an alternative fuel using as the basis for the conversion a vehicle or engine that is covered by an existing certificate of conformity, the cost basis used in this section must be the aggregate projected retail value-added to the vehicle or engine by the conversion rather than the full cost of the vehicle or engine. For this provision to apply, the existing certificate must cover the same sales area and model year as the requested certificate for the converted vehicle or engine.
            (3) For remanufacturing systems, the cost basis used in this section must be the aggregate projected retail cost of a complete remanufacture, including the cost of the replacement components, software, and assembly.
            (4) For ICI certification applications, the cost basis of this section must be the aggregate projected retail cost of the entire vehicle(s) or engine(s), not just the value added by the conversion. If the vehicles/engines covered by an ICI certificate are not being offered for sale, the manufacturer shall use the fair retail market value of the vehicles/engines as the retail sale price required in this section. For an ICI application for certification, the retail sales price (or fair retail market value) must be based on the applicable National Automobile Dealer's Association (NADA) appraisal guide and/or other evidence of the actual market value.
            (5) The aggregate cost used in this section must be based on the total projected sales of all vehicles and engines under a certificate, including vehicles and engines modified under the modification and test option in 40 CFR 85.1509 and 89.609. The projection of the number of vehicles or engines to be covered by the certificate and their projected retail selling price must be based on the latest information available at the time of the fee payment.
            (6) You may submit a reduced fee as described in this section if it is accompanied by a calculation of the fee based on the number of vehicles covered and the projected aggregate retail sales price as specified on the fee filing form. Your reduced fee calculation shall be deemed approved unless we determine that the criteria of this section have not been met. We may make such a determination either before or after issuing a certificate of conformity. If we determine that the requirements of this section have not been met, we may deny future reduced fee applications and require submission of the full fee payment until you demonstrate to our satisfaction that your reduced fee submissions are based on accurate data and that final fee payments are made within 45 days of the end of the model year.
            (7) If we deny your request for a reduced fee, you must send us the appropriate fee within 30 days after we notify you.
            (c) Revision of the number of vehicles or engines covered by the certificate. (1) You must take both of the following steps if the number of vehicles or engines to be produced or imported under the certificate exceeds the number indicated on the certificate (including a certificate under which modification and test vehicles are imported under 40 CFR 85.1509 and 89.609):
            (i) Request that we revise the certificate with a number that indicates the new projection of the vehicles or engines to be covered by the certificate. We must issue the revised certificate before the additional number of vehicles or engines may be sold or finally imported into the United States.
            (ii) Submit payment of 1.0% of the aggregate projected retail sales price of all the additional vehicles or engines.
            (2) You must receive a revised certificate before the sale or final importation of any vehicles or engines, including modification and test vehicles, that are not originally included in the certificate issued under paragraph (b) of this section, or as indicated in a revised certificate issued under paragraph (c)(1) of this section. Such vehicles that are sold or imported before we issue a revised certificate are deemed to be not covered by a certificate of conformity.
            (d) Final reduced fee calculation and adjustment. (1) If the initial fee payment is less than the final reduced fee, you must pay the difference between the initial reduced fee and the final reduced fee using the provisions of § 1027.130. Calculate the final reduced fee using the procedures of paragraph (c) of this section but using actual production figures rather than projections and actual retail sales value rather than projected retail sales value.
            (2) You must pay the difference between the initial reduced fee and the final reduced fee within 45 days of the end of the model year. The total fees paid for a certificate may not exceed the applicable full fee specified in § 1027.105. We may void the applicable certificate if you fail to make a complete payment within the specified period. We may also refuse to grant reduced fee requests submitted under paragraph (b)(5) of this section.
            (3) If the initial fee payment exceeds the final reduced fee, you may request a refund using the procedures of § 1027.125.
            (e) Records retention. You are subject to the applicable requirements to maintain records under this chapter. If you fail to maintain required records or provide them to us, we may void the certificate associated with such records. You must also record the basis you used to calculate the projected sales and fair retail market value and the actual sales and retail price for the vehicles and engines covered by each certificate issued under this section. You must keep this information for at least three years after we issue the certificate and provide it to us within 30 days of our request.
          
          
            § 1027.125
            Can I get a refund?
            (a) We will refund the total fee imposed under this part if you ask for a refund after failing to get a certificate for any reason.
            (b) If your actual sales or the actual retail prices in a given year are less than you projected for calculating a reduced fee under § 1027.120, we will refund the appropriate portion of the fee. We will also refund a portion of the initial payment if it exceeds the final fee for the engines, vehicles, or equipment covered by the certificate application.
            (1) You are eligible for a partial refund related only to a certificate used for the sale of engines, vehicles, or equipment under that certificate in the United States.
            (2) Include all the following in your request for a partial refund of reduced fee payments:
            (i) State that you sold engines, vehicles, or equipment under the applicable certificate in the United States.
            (ii) Identify the number of engines, vehicles, or equipment you produced or imported under the certificate, and whether the engines, vehicles, or equipment have been sold.
            (iii) Identify the reduced fee that you paid under the applicable certificate.
            (iv) Identify the actual retail sales price for the engines, vehicles, or equipment produced or imported under the certificate.
            (v) Calculate the final value of the reduced fee using actual production figures and retail prices.
            (vi) Calculate the refund amount.
            (c) We will approve your request to correct errors in the amount of the fee.
            (d) All refunds must be applied for within six months after the end of the model year.

            (e) Send refund and correction requests to the Fee Program Specialist, U.S. Environmental Protection Agency, Vehicle Programs and Compliance Division, 2000 Traverwood Dr., Ann Arbor, MI 48105, online at www.Pay.gov, or as specified in guidance by the Administrator.
            (f) You may request to have refund amounts applied to the amount due on another application for certification.
          
          
            § 1027.130
            How do I make a fee payment?

            (a) Pay fees to the order of the Environmental Protection Agency in U.S. dollars using any of the following methods: money order, bank draft, certified check, corporate check, electronic funds transfer, any method available for payment online at www.Pay.gov., or as specified in EPA guidance.

            (b) Send a completed fee filing form to the address designated on the form for each fee payment or electronically at www.Pay.gov., or as provided in EPA guidance. These forms are available on the Internet at http://www.epa.gov/otaq/guidance.htm.
            

            (c) You must pay the fee amount due before we will start to process an application for certification.
            
            (d) If we deny a reduced fee, you must pay the proper fee within 30 days after we notify you of our decision.
          
          
            § 1027.135
            What provisions apply to a deficient filing?
            (a) Any filing under this part is deficient if it is not accompanied by a completed fee filing form and full payment of the appropriate fee.
            (b) A deficient filing will be rejected unless the completed form and full payment are submitted within a time limit we specify. We will not process an application for certification if the associated filing is deficient.
          
          
            § 1027.140
            What reporting and recordkeeping requirements apply under this part?
            Under the Paperwork Reduction Act (44 U.S.C. 3501 et seq.), the Office of Management and Budget approves the reporting and recordkeeping specified in the applicable regulations. The following items illustrate the kind of reporting and recordkeeping we require for engines, vehicles, and equipment regulated under this part:
            (a) Filling out fee filing forms under § 1027.130.
            (b) Retaining fee records, including reduced fee documentation, under § 1027.120.
            (c) Requesting refunds under § 1027.125.
          
          
            § 1027.150
            What definitions apply to this part?
            The definitions in this section apply to this part. As used in this part, all undefined terms have the meaning the Act or the standard-setting part gives to them. The definitions follow:
            
              Application for Certification means a manufacturer's submission of an application for certification.
            
              California-only certificate is a certificate of conformity issued by EPA showing compliance with emission standards established by California.
            
              Federal certificate is a certificate of conformity issued by EPA showing compliance with EPA emission standards specified in one of the standard-setting parts specified in § 1027.101(a).
            
              Light-duty means relating to light-duty vehicles and light-duty trucks.
            
              Manufacturer has the meaning given in section 216(1) of the Act. In general, this term includes any person who manufactures an engine, vehicle, vessel, or piece of equipment for sale in the United States or otherwise introduces a new engine, vehicle, vessel, or piece of equipment into commerce in the United States. This includes importers who import such products for resale, but not dealers.
            
              Total number of certificates issued means the number of certificates for which fees have been paid. This term is not intended to represent multiple certificates that are issued within a single family or test group.
            
              Void has the meaning given in 40 CFR 1068.30.
            
              We (us, our) means the Administrator of the Environmental Protection Agency and any authorized representatives.
            [73 FR 59184, Oct. 8, 2008, as amended at 75 FR 22982, Apr. 30, 2010]
          
          
            § 1027.155
            What abbreviations apply to this subpart?
            The following symbols, acronyms, and abbreviations apply to this part:
            
              
                CFR
                Code of Federal Regulations.
              
              
                EPA
                U.S. Environmental Protection Agency.
              
              
                Evap
                Evaporative Emissions.
              
              
                EVECP
                Engine, vehicle, and equipment compliance program.
              
              
                ICI
                Independent Commercial Importer.
              
              
                U.S.
                United States.
              
            
             
          
        
        
          Pt. 1033
          PART 1033—CONTROL OF EMISSIONS FROM LOCOMOTIVES
          
            
              Subpart A—Overview and Applicability
              Sec.
              1033.1
              Applicability.
              1033.5
              Exemptions and exclusions.
              1033.10
              Organization of this part.
              1033.15
              Other regulation parts that apply for locomotives.
              1033.30
              Submission of information.
            
            
              Subpart B—Emission Standards and Related Requirements
              1033.101
              Exhaust emission standards.
              
              1033.102
              Transition to the standards specified in this subpart.
              1033.110
              Emission diagnostics—general requirements.
              1033.112
              Emission diagnostics for SCR systems.
              1033.115
              Other requirements.
              1033.120
              Emission-related warranty requirements.
              1033.125
              Maintenance instructions.
              1033.130
              Instructions for engine remanufacturing or engine installation.
              1033.135
              Labeling.
              1033.140
              Rated power.
              1033.150
              Interim provisions.
            
            
              Subpart C—Certifying Engine Families
              1033.201
              General requirements for obtaining a certificate of conformity.
              1033.205
              Applying for a certificate of conformity.
              1033.210
              Preliminary approval.
              1033.220
              Amending maintenance instructions.
              1033.225
              Amending applications for certification.
              1033.230
              Grouping locomotives into engine families.
              1033.235
              Emission testing required for certification.
              1033.240
              Demonstrating compliance with exhaust emission standards.
              1033.245
              Deterioration factors.
              1033.250
              Reporting and recordkeeping.
              1033.255
              EPA decisions.
            
            
              Subpart D—Manufacturer and Remanufacturer Production Line Testing and Audit Programs
              1033.301
              Applicability.
              1033.305
              General requirements.
              1033.310
              Sample selection for testing.
              1033.315
              Test procedures.
              1033.320
              Calculation and reporting of test results.
              1033.325
              Maintenance of records; submittal of information.
              1033.330
              Compliance criteria for production line testing.
              1033.335
              Remanufactured locomotives: installation audit requirements.
              1033.340
              Suspension and revocation of certificates of conformity.
            
            
              Subpart E—In-use Testing
              1033.401
              Applicability.
              1033.405
              General provisions.
              1033.410
              In-use test procedure.
              1033.415
              General testing requirements.
              1033.420
              Maintenance, procurement and testing of in-use locomotives.
              1033.425
              In-use test program reporting requirements.
            
            
              Subpart F—Test Procedures
              1033.501
              General provisions.
              1033.505
              Ambient conditions.
              1033.510
              Auxiliary power units.
              1033.515
              Discrete-mode steady-state emission tests of locomotives and locomotive engines.
              1033.520
              Alternative ramped modal cycles.
              1033.525
              Smoke testing.
              1033.530
              Duty cycles and calculations.
              1033.535
              Adjusting emission levels to account for infrequently regenerating aftertreatment devices.
            
            
              Subpart G—Special Compliance Provisions
              1033.601
              General compliance provisions.
              1033.610
              Small railroad provisions.
              1033.615
              Voluntarily subjecting locomotives to the standards of this part.
              1033.620
              Hardship provisions for manufacturers and remanufacturers.
              1033.625
              Special certification provisions for non-locomotive-specific engines.
              1033.630
              Staged-assembly and delegated assembly exemptions.
              1033.640
              Provisions for repowered and refurbished locomotives.
              1033.645
              Non-OEM component certification program.
              1033.650
              Incidental use exemption for Canadian and Mexican locomotives.
              1033.652
              Special provisions for exported locomotives.
              1033.655
              Special provisions for certain Tier 0/Tier 1 locomotives.
            
            
              Subpart H—Averaging, Banking, and Trading for Certification
              1033.701
              General provisions.
              1033.705
              Calculating emission credits.
              1033.710
              Averaging emission credits.
              1033.715
              Banking emission credits.
              1033.720
              Trading emission credits.
              1033.722
              Transferring emission credits.
              1033.725
              Requirements for your application for certification.
              1033.730
              ABT reports.
              1033.735
              Required records.
              1033.740
              Credit restrictions.
              1033.745
              Compliance with the provisions of this subpart.
              1033.750
              Changing a locomotive's FEL at remanufacture.
            
            
              Subpart I—Requirements for Owners and Operators
              1033.801
              Applicability.
              1033.805
              Remanufacturing requirements.
              1033.810
              In-use testing program.
              1033.815
              Maintenance, operation, and repair.
              1033.820
              In-use locomotives.
              1033.825
              Refueling requirements.
            
            
              
              Subpart J—Definitions and Other Reference Information
              1033.901
              Definitions.
              1033.905
              Symbols, acronyms, and abbreviations.
              1033.915
              Confidential information.
              1033.920
              How to request a hearing.
              1033.925
              Reporting and recordkeeping requirements.
              Appendix I to Part 1033—Original Standards for Tier 0, Tier 1 and Tier 2 Locomotives
            
          
          
            Authority:
            42 U.S.C. 7401-7671q.
          
          
            Source:
            73 FR 37197, June 30, 2008, unless otherwise noted.
          
          
            Subpart A—Overview and Applicability
            
              § 1033.1
              Applicability.
              The regulations in this part 1033 apply for all new locomotives and all locomotives containing a new locomotive engine, except as provided in § 1033.5.
              (a) Standards begin to apply each time a locomotive or locomotive engine is originally manufactured or otherwise becomes new (defined in § 1033.901). The requirements of this part continue to apply as specified after locomotives cease to be new.
              (b) Standards apply to the locomotive. However, in certain cases, the manufacturer/remanufacturer is allowed to test a locomotive engine instead of a complete locomotive, such as for certification. Also, you are not required to complete assembly of a locomotive to obtain a certificate of conformity for it, provided you meet the definition of “manufacturer” or “remanufacturer” (as applicable) in § 1033.901. For example, an engine manufacturer may obtain a certificate for locomotives which it does not manufacture, if the locomotives use its engines.
              (c) Standards apply based on the year in which the locomotive was originally manufactured. The date of original manufacture is generally the date on which assembly is completed for the first time. For example, all locomotives originally manufactured in calendar years 2002, 2003, and 2004 are subject to the Tier 1 emission standards for their entire service lives.
              (d) The following provisions apply when there are multiple persons meeting the definition of manufacturer or remanufacturer in § 1033.901:
              (1) Each person meeting the definition of manufacturer must comply with the requirements of this part that apply to manufacturers; and each person meeting the definition of remanufacturer must comply with the requirements of this part that apply to remanufacturers. However, if one person complies with a specific requirement for a given locomotive, then all manufacturers/remanufacturers are deemed to have complied with that specific requirement.
              (2) We will apply the requirements of subparts C, D, and E of this part to the manufacturer/remanufacturer that obtains the certificate of conformity for the locomotive. Other manufacturers and remanufacturers are required to comply with the requirements of subparts C, D, and E of this part only when notified by us. In our notification, we will specify a reasonable time period in which you need to comply with the requirements identified in the notice. See § 1033.601 for the applicability of 40 CFR part 1068 to these other manufacturers and remanufacturers.
              (3) For example, we may require a railroad that installs certified kits but does not hold the certificate to perform production line auditing of the locomotives that it remanufactures. However, if we did, we would allow the railroad a reasonable amount of time to develop the ability to perform such auditing.
              (e) The provisions of this part apply as specified for locomotives manufactured or remanufactured on or after July 7, 2008. See § 1033.102 to determine whether the standards of this part or the standards specified in Appendix I of this part apply for model years 2008 through 2012. For example, for a locomotive that was originally manufactured in 2007 and remanufactured on April 10, 2014, the provisions of this part begin to apply on April 10, 2014.
              [73 FR 37197, June 30, 2008, as amended at 81 FR 74004, Oct. 25, 2016]
            
            
              
              § 1033.5
              Exemptions and exclusions.
              (a) Subpart G of this part exempts certain locomotives from the standards of this part.
              (b) The definition of “locomotive” in § 1033.901 excludes certain vehicles. In general, the engines used in such excluded equipment are subject to standards under other regulatory parts. For example, see 40 CFR part 1039 for requirements that apply to diesel engines used in equipment excluded from the definition of “locomotive” in § 1033.901. The following locomotives are also excluded from the provisions of this part 1033:
              (1) Historic locomotives powered by steam engines. For a locomotive that was originally manufactured after January 1, 1973 to be excluded under this paragraph (b)(1), it may not use any internal combustion engines and must be used only for historical purposes such as at a museum or similar public attraction.
              (2) Locomotives powered only by an external source of electricity.
              (c) The requirements and prohibitions of this part apply only for locomotives that have become “new” (as defined in § 1033.901) on or after July 7, 2008.
              (d) The provisions of this part do not apply for any auxiliary engine that only provides hotel power. In general, these engines are subject to the provisions of 40 CFR part 1039. However, depending on the engine cycle, model year and power rating, the engines may be subject to other regulatory parts instead.
              (e) Manufacturers and owners of locomotives that operate only on non-standard gauge rails may ask us to exclude such locomotives from this part by excluding them from the definition of “locomotive”.
            
            
              § 1033.10
              Organization of this part.
              The regulations in this part 1033 contain provisions that affect locomotive manufacturers, remanufacturers, and others. However, the requirements of this part are generally addressed to the locomotive manufacturer/remanufacturer. The term “you” generally means the manufacturer/remanufacturer, as defined in § 1033.901. This part 1033 is divided into the following subparts:
              (a) Subpart A of this part defines the applicability of part 1033 and gives an overview of regulatory requirements.
              (b) Subpart B of this part describes the emission standards and other requirements that must be met to certify locomotives under this part. Note that § 1033.150 discusses certain interim requirements and compliance provisions that apply only for a limited time.
              (c) Subpart C of this part describes how to apply for a certificate of conformity.
              (d) Subpart D of this part describes general provisions for testing and auditing production locomotives.
              (e) Subpart E of this part describes general provisions for testing in-use locomotives.
              (f) Subpart F of this part and 40 CFR part 1065 describe how to test locomotives and engines.
              (g) Subpart G of this part and 40 CFR part 1068 describe requirements, prohibitions, exemptions, and other provisions that apply to locomotive manufacturer/remanufacturers, owners, operators, and all others.
              (h) Subpart H of this part describes how you may generate and use emission credits to certify your locomotives.
              (i) Subpart I of this part describes provisions for locomotive owners and operators.
              (j) Subpart J of this part contains definitions and other reference information.
            
            
              § 1033.15
              Other regulation parts that apply for locomotives.
              (a) Part 1065 of this chapter describes procedures and equipment specifications for testing engines to measure exhaust emissions. Subpart F of this part 1033 describes how to apply the provisions of part 1065 of this chapter to test locomotives to determine whether they meet the exhaust emission standards in this part.

              (b) The requirements and prohibitions of part 1068 of this chapter apply to everyone, including anyone who manufactures, remanufactures, imports, maintains, owns, or operates any of the locomotives subject to this part 1033. See § 1033.601 to determine how to apply the part 1068 regulations for locomotives. Part 1068 of this chapter describes general provisions, including the following areas:
              (1) Prohibited acts and penalties for locomotive manufacturer/remanufacturers and others.
              (2) Exclusions and exemptions for certain locomotives.
              (3) Importing locomotives.
              (4) Selective enforcement audits of your production.
              (5) Defect reporting and recall.
              (6) Procedures for hearings.
              (c) Other parts of this chapter apply if referenced in this part.
              [73 FR 37197, June 30, 2008, as amended at 75 FR 22982, Apr. 30, 2010]
            
            
              § 1033.30
              Submission of information.
              Unless we specify otherwise, send all reports and requests for approval to the Designated Compliance Officer (see § 1033.901). See § 1033.925 for additional reporting and recordkeeping provisions.
              [81 FR 74004, Oct. 25, 2016]
            
          
          
            Subpart B—Emission Standards and Related Requirements
            
              § 1033.101
              Exhaust emission standards.
              See §§ 1033.102 and 1033.150 to determine how the emission standards of this section apply before 2023.
              (a) Emission standards for line-haul locomotives. Exhaust emissions from your new locomotives may not exceed the applicable emission standards in Table 1 to this section during the useful life of the locomotive. (Note: § 1033.901 defines locomotives to be “new” when originally manufactured and when remanufactured.) Measure emissions using the applicable test procedures described in subpart F of this part.
              
                Table 1 to § 1033.101—Line-Haul Locomotive Emission Standards
                
                  Year of original manufacture
                  Tier of standards
                  Standards (g/bhp-hr)
                  NOX
                  
                  PM
                  HC
                  CO
                
                
                  1973-1992 a
                  
                  Tier 0 b
                  
                  8.0
                  0.22
                  1.00
                  5.0
                
                
                  1993 a-2004
                  Tier 1 b
                  
                  7.4
                  0.22
                  0.55
                  2.2
                
                
                  2005-2011
                  Tier 2 b
                  
                  5.5
                  
                    e 0.10
                  0.30
                  1.5
                
                
                  2012-2014
                  Tier 3 c
                  
                  5.5
                  0.10
                  0.30
                  1.5
                
                
                  2015 or later
                  Tier 4 d
                  
                  1.3
                  0.03
                  0.14
                  1.5
                
                
                  a Locomotive models that were originally manufactured in model years 1993 through 2001, but that were not originally equipped with a separate coolant system for intake air are subject to the Tier 0 rather than the Tier 1 standards.
                
                  b Line-haul locomotives subject to the Tier 0 through Tier 2 emission standards must also meet switch standards of the same tier.
                
                  c Tier 3 line-haul locomotives must also meet Tier 2 switch standards.
                

                  d Manufacturers may elect to meet a combined NOX + HC standard of 1.4 g/bhp-hr instead of the otherwise applicable Tier 4 NOX and HC standards, as described in paragraph (j) of this section.
                
                  e The PM standard for newly remanufactured Tier 2 line-haul locomotives is 0.20 g/bhp-hr until January 1, 2013, except as specified in § 1033.150(a).
              
              (b) Emission standards for switch locomotives. Exhaust emissions from your new locomotives may not exceed the applicable emission standards in Table 2 to this section during the useful life of the locomotive. (Note: § 1033.901 defines locomotives to be “new” when originally manufactured and when remanufactured.) Measure emissions using the applicable test procedures described in subpart F of this part.
              
                Table 2 to § 1033.101—Switch Locomotive Emission Standards
                
                  Year of original manufacture
                  Tier of standards
                  Standards (g/bhp-hr)
                  NOX
                  
                  PM
                  HC
                  CO
                
                
                  1973-2001
                  Tier 0
                  11.8
                  0.26
                  2.10
                  8.0
                
                
                  2002-2004
                  Tier 1 a
                  
                  11.0
                  0.26
                  1.20
                  2.5
                
                
                  2005-2010
                  Tier 2 a
                  
                  8.1
                  
                    b 0.13
                  0.60
                  2.4
                
                
                  2011-2014
                  Tier 3
                  5.0
                  0.10
                  0.60
                  2.4
                
                
                  2015 or later
                  Tier 4
                  
                    c 1.3
                  0.03
                  
                    c 0.14
                  2.4
                
                
                  a Switch locomotives subject to the Tier 1 through Tier 2 emission standards must also meet line-haul standards of the same tier.
                

                  b The PM standard for new Tier 2 switch locomotives is 0.24 g/bhp-hr until January 1, 2013.
                
                

                  c Manufacturers may elect to meet a combined NOX + HC standard of 1.4 g/bhp-hr instead of the otherwise applicable Tier 4 NOX and HC standards, as described in paragraph (j) of this section.
              
              (c) Smoke standards. The smoke opacity standards specified in Table 3 to this section apply only for locomotives certified to one or more PM standards or FELs greater than 0.05 g/bhp-hr. Smoke emissions, when measured in accordance with the provisions of Subpart F of this part, shall not exceed these standards.
              
                Table 3 to § 1033.101—Smoke Standards for Locomotives (Percent Opacity)
                
                   
                  Steady-state
                  30-sec peak
                  3-sec peak
                
                
                  Tier 0
                  30
                  40
                  50
                
                
                  Tier 1
                  25
                  40
                  50
                
                
                  Tier 2 and later
                  20
                  40
                  50
                
              
              (d) Averaging, banking, and trading. You may generate or use emission credits under the averaging, banking, and trading (ABT) program as described in subpart H of this part to comply with the NOX and/or PM standards of this part. You may also use ABT to comply with the Tier 4 HC standards of this part as described in paragraph (j) of this section. Generating or using emission credits requires that you specify a family emission limit (FEL) for each pollutant you include in the ABT program for each engine family. These FELs serve as the emission standards for the engine family with respect to all required testing instead of the standards specified in paragraphs (a) and (b) of this section. FELs may not be higher than the following limits:
              (1) FELs for Tier 0 and Tier 1 locomotives originally manufactured before 2002 may have any value.

              (2) FELs for Tier 1 locomotives originally manufactured 2002 through 2004 may not exceed 9.5 g/bhp-hr for NOX emissions or 0.60 g/bhp-hr for PM emissions measured over the line-haul duty cycle. FELs for these locomotives may not exceed 14.4 g/bhp-hr for NOX emissions or 0.72 g/bhp-hr for PM emissions measured over the switch duty cycle.
              (3) FELs for Tier 2 and Tier 3 locomotives may not exceed the Tier 1 standards of this section.
              (4) FELs for Tier 4 locomotives may not exceed the Tier 3 standards of this section.
              (e) Notch standards. (1) Exhaust emissions from locomotives may not exceed the notch standards specified in paragraph (e)(2) of this section, except as allowed in paragraph (e)(3) of this section, when measured using any test procedures under any test conditions.

              (2) Except as specified in paragraph (e)(5) of this section, calculate the applicable notch standards for each pollutant for each notch from the certified notch emission rate as follows:
              
              Notch standard = (Ei) × (1.1 + (1—ELHi/std))
              
              
                Where:
                
                Ei = The deteriorated brake-specific emission rate (for pollutant i) for the notch (i.e., the brake-specific emission rate calculated under subpart F of this part, adjusted by the deterioration factor in the application for certification); where i is NOX, HC, CO or PM.
                ELHi = The deteriorated line-haul duty-cycle weighted brake-specific emission rate for pollutant i, as reported in the application for certification, except as specified in paragraph (e)(6) of this section.
                std = The applicable line-haul duty-cycle standard/FEL, except as specified in paragraph (e)(6) of this section.
              
              
              (3) Exhaust emissions that exceed the notch standards specified in paragraph (e)(2) of this section are allowed only if one of the following is true:
              (i) The same emission controls are applied during the test conditions causing the noncompliance as were applied during certification test conditions (and to the same degree).
              (ii) The exceedance result from a design feature that was described (including its effect on emissions) in the approved application for certification, and is:
              (A) Necessary for safety;
              
              (B) Addresses infrequent regeneration of an aftertreatment device; or
              (C) Otherwise allowed by this part.
              (4) Since you are only required to test your locomotive at the highest emitting dynamic brake point, the notch caps that you calculate for the dynamic brake point that you test also apply for other dynamic brake points.
              (5) No PM notch caps apply for locomotives certified to a PM standard or FEL of 0.05 g/bhp-hr or lower.
              (6) For switch locomotives that are not subject to line-haul standards, ELHi equals the deteriorated switch duty-cycle weighted brake-specific emission rate for pollutant i and std is the applicable switch cycle standard/FEL.
              (f) Fuels. The exhaust emission standards in this section apply for locomotives using the fuel type on which the locomotives in the engine family are designed to operate.
              (1) You must meet the numerical emission standards for HC in this section based on the following types of hydrocarbon emissions for locomotives powered by the following fuels:
              (i) Alcohol-fueled locomotives: THCE emissions for Tier 3 and earlier locomotives and NMHCE for Tier 4.
              (ii) Gaseous-fueled locomotives: Nonmethane-nonethane emissions (NMNEHC). This includes dual-fuel and flexible-fuel locomotives that use a combination of a gaseous fuel and a nongaseous fuel.
              (iii) Diesel-fueled and other locomotives: THC emissions for Tier 3 and earlier locomotives and NMHC for Tier 4. Note that manufacturers/remanufacturers may choose to not measure NMHC and assume that NMHC is equal to THC multiplied by 0.98 for diesel-fueled locomotives.
              (2) You must certify your diesel-fueled locomotives to use the applicable grades of diesel fuel as follows:
              (i) Certify your Tier 4 and later diesel-fueled locomotives for operation with only Ultra Low Sulfur Diesel (ULSD) fuel. Use ULSD as the test fuel for these locomotives. You may alternatively certify Tier 4 and later locomotives using Low Sulfur Diesel Fuel (LSD).
              (ii) Certify your Tier 3 and earlier diesel-fueled locomotives for operation with only ULSD fuel if they include sulfur-sensitive technology and you demonstrate compliance using a ULSD test fuel.
              (iii) Certify your Tier 3 and earlier diesel-fueled locomotives for operation with either ULSD fuel or LSD fuel if they do not include sulfur-sensitive technology or if you demonstrate compliance using an LSD test fuel (including commercial LSD fuel).
              (iv) For Tier 1 and earlier diesel-fueled locomotives, if you demonstrate compliance using a ULSD test fuel, you must adjust the measured PM emissions upward by 0.01 g/bhp-hr to make them equivalent to tests with LSD. We will not apply this adjustment for our testing.
              (g) Useful life. The emission standards and requirements in this subpart apply to the emissions from new locomotives for their useful life. The useful life is generally specified as MW-hrs and years, and ends when either of the values (MW-hrs or years) is exceeded or the locomotive is remanufactured.
              (1) The minimum useful life in terms of MW-hrs is equal to the product of the rated horsepower multiplied by 7.50. The minimum useful life in terms of years is ten years. For locomotives originally manufactured before January 1, 2000 and not equipped with MW-hr meters, the minimum useful life is equal to 750,000 miles or ten years, whichever is reached first. See § 1033.140 for provisions related to rated power.
              (2) You must specify a longer useful life if the locomotive or locomotive engine is designed to last longer than the applicable minimum useful life. Recommending a time to remanufacture that is longer than the minimum useful life is one indicator of a longer design life.

              (3) Manufacturers/remanufacturers of locomotives with non-locomotive-specific engines (as defined in § 1033.901) may ask us (before certification) to allow a shorter useful life for an engine family containing only non-locomotive-specific engines. We may approve a shorter useful life, in MW-hrs of locomotive operation but not in years, if we determine that these locomotives will rarely operate longer than the shorter useful life. If engines identical to those in the engine family have already been produced and are in use, your demonstration must include documentation from such in-use engines. In other cases, your demonstration must include an engineering analysis of information equivalent to such in-use data, such as data from research engines or similar engine models that are already in production. Your demonstration must also include any overhaul interval that you recommend, any mechanical warranty that you offer for the engine or its components, and any relevant customer design specifications. Your demonstration may include any other relevant information.
              (4) Remanufacturers of locomotive or locomotive engine configurations that have been previously certified under paragraph (g)(3) of this section to a useful life that is shorter than the value specified in paragraph (g)(1) of this section may certify to that same shorter useful life value without request.
              (5) In unusual circumstances, you may ask us to allow you to certify some locomotives in your engine family to a partial useful life. This allowance is limited to cases in which some or all of the locomotive's power assemblies have been operated previously such that the locomotive will need to be remanufactured prior to the end of the otherwise applicable useful life. Unless we specify otherwise, define the partial useful life based on the total MW-hrs since the last remanufacture to be consistent with other locomotives in the family. For example, this may apply for a previously uncertified locomotive that becomes “new” when it is imported, but that was remanufactured two years earlier (representing 25 percent of the normal useful life period). If such a locomotive could be brought into compliance with the applicable standards without being remanufactured, you may ask to include it in your engine family for the remaining 75 percent of its useful life period.
              (h) Applicability for testing. The emission standards in this subpart apply to all testing, including certification testing, production-line testing, and in-use testing.
              (i) Alternate CO standards. Manufacturers/remanufacturers may certify locomotives to an alternate CO emission standard of 10.0 g/bhp-hr instead of the otherwise applicable CO standard if they also certify those locomotives to alternate PM standards as follows:
              (1) The alternate PM standard for Tier 0, Tier 1, and Tier 2 locomotives is one-half of the otherwise applicable PM standard. For example, a manufacturer certifying Tier 2 switch locomotives to a 0.065 g/bhp-hr PM standard may certify those locomotives to the alternate CO standard of 10.0 g/bhp-hr.
              (2) The alternate PM standard for Tier 3 and Tier 4 locomotives is 0.01 g/bhp-hr.
              (j) Alternate NOX + HC standards for Tier 4. Manufacturers/remanufacturers may use credits accumulated through the ABT program to certify Tier 4 locomotives to an alternate NOX + HC emission standard of 1.4 g/bhp-hr (instead of the otherwise applicable NOX and NMHC standards). You may use NOX credits to show compliance with this standard by certifying your family to a NOX + HC FEL. Calculate the NOX credits needed as specified in subpart H of this part using the NOX + HC emission standard and FEL in the calculation instead of the otherwise applicable NOX standard and FEL. You may not generate credits relative to the alternate standard or certify to the standard without using credits.
              (k) Upgrading. Upgraded locomotives that were originally manufactured prior to January 1, 1973 are subject to the Tier 0 standards. (See the definition of upgrade in § 1033.901.)
              (l) Other optional standard provisions. Locomotives may be certified to a higher tier of standards than would otherwise be required. Tier 0 switch locomotives may be certified to both the line-haul and switch cycle standards. In both cases, once the locomotives become subject to the additional standards, they remain subject to those standards for the remainder of their service lives.
              [73 FR 37197, June 30, 2008, as amended at 73 FR 59188, Oct. 8, 2008; 75 FR 22982, Apr. 30, 2010; 81 FR 74004, Oct. 25, 2016]
            
            
              
              § 1033.102
              Transition to the standards specified in this subpart.
              (a) The Tier 0 and Tier 1 standards of § 1033.101 apply for new locomotives beginning January 1, 2010, except as specified in § 1033.150(a). The Tier 0 and Tier 1 standards specified in Appendix I of this part apply for earlier model years.
              (b) Except as specified in § 1033.150(a), the Tier 2 standards of § 1033.101 apply for new locomotives beginning January 1, 2013. The Tier 2 standards specified in Appendix I of this part apply for earlier model years.
              (c) The Tier 3 and Tier 4 standards of § 1033.101 apply for the model years specified in that section.
              [81 FR 74004, Oct. 25, 2016]
            
            
              § 1033.110
              Emission diagnostics—general requirements.
              The provisions of this section apply if you equip your locomotives with a diagnostic system that will detect significant malfunctions in their emission-control systems and you choose to base your emission-related maintenance instructions on such diagnostics. See § 1033.420 for information about how to select and maintain diagnostic-equipped locomotives for in-use testing. Notify the owner/operator that the presence of this diagnostic system affects their maintenance obligations under § 1033.815. Except as specified in § 1033.112, this section does not apply for diagnostics that you do not include in your emission-related maintenance instructions. The provisions of this section address diagnostic systems based on malfunction-indicator lights (MILs). You may ask to use other indicators instead of MILs.
              (a) The MIL must be readily visible to the operator. When the MIL goes on, it must display “Check Emission Controls” or a similar message that we approve. You may use sound in addition to the light signal.
              (b) To ensure that owner/operators consider MIL illumination seriously, you may not illuminate it for malfunctions that would not otherwise require maintenance. This section does not limit your ability to display other indicator lights or messages, as long as they are clearly distinguishable from MILs affecting the owner/operator's maintenance obligations under § 1033.815.
              (c) Control when the MIL can go out. If the MIL goes on to show a malfunction, it must remain on during all later engine operation until servicing corrects the malfunction. If the engine is not serviced, but the malfunction does not recur during the next 24 hours, the MIL may stay off during later engine operation.
              (d) Record and store in computer memory any diagnostic trouble codes showing a malfunction that should illuminate the MIL. The stored codes must identify the malfunctioning system or component as uniquely as possible. Make these codes available through the data link connector as described in paragraph (e) of this section. You may store codes for conditions that do not turn on the MIL. The system must store a separate code to show when the diagnostic system is disabled (from malfunction or tampering). Provide instructions to the owner/operator regarding how to interpret malfunction codes.
              (e) Make data, access codes, and devices accessible. Make all required data accessible to us without any access codes or devices that only you can supply. Ensure that anyone servicing your locomotive can read and understand the diagnostic trouble codes stored in the onboard computer with generic tools and information.
              (f) Follow standard references for formats, codes, and connections.
            
            
              § 1033.112
              Emission diagnostics for SCR systems.
              Engines equipped with SCR systems using separate reductant tanks must also meet the requirements of this section in addition to the requirements of § 1033.110. This section does not apply for SCR systems using the engine's fuel as the reductant.

              (a) The diagnostic system must monitor reductant quality and tank levels and alert operators to the need to refill the reductant tank before it is empty, or to replace the reductant if it does not meet your concentration specifications. Unless we approve other alerts, use a malfunction-indicator light (MIL) as specified in § 1033.110 and an audible alarm. You do not need to separately monitor reductant quality if you include an exhaust NOX sensor (or other sensor) that allows you to determine inadequate reductant quality. However, tank level must be monitored in all cases.

              (b) Your onboard computer must record in nonvolatile computer memory all incidents of engine operation with inadequate reductant injection or reductant quality. It must record the total amount of operation without adequate reductant. It may total the operation by hours, work, or excess NOX emissions.
            
            
              § 1033.115
              Other requirements.
              Locomotives that are required to meet the emission standards of this part must meet the requirements of this section. These requirements apply when the locomotive is new (for freshly manufactured or remanufactured locomotives) and continue to apply throughout the useful life.
              (a) Crankcase emissions. Crankcase emissions may not be discharged directly into the ambient atmosphere from any locomotive, except as follows:
              (1) Locomotives may discharge crankcase emissions to the ambient atmosphere if the emissions are added to the exhaust emissions (either physically or mathematically) during all emission testing. If you take advantage of this exception, you must do both of the following things:
              (i) Manufacture the locomotives so that all crankcase emissions can be routed into the applicable sampling systems specified in 40 CFR part 1065, consistent with good engineering judgment.
              (ii) Account for deterioration in crankcase emissions when determining exhaust deterioration factors.
              (2) For purposes of this paragraph (a), crankcase emissions that are routed to the exhaust upstream of exhaust aftertreatment during all operation are not considered to be discharged directly into the ambient atmosphere.
              (b) Adjustable parameters. Locomotives that have adjustable parameters must meet all the requirements of this part for any adjustment in the approved adjustable range. You must specify in your application for certification the adjustable range of each adjustable parameter on a new locomotive or new locomotive engine to:
              (1) Ensure that safe locomotive operating characteristics are available within that range, as required by section 202(a)(4) of the Clean Air Act (42 U.S.C. 7521(a)(4)), taking into consideration the production tolerances.
              (2) Limit the physical range of adjustability to the maximum extent practicable to the range that is necessary for proper operation of the locomotive or locomotive engine.
              (c) Prohibited controls. You may not design or produce your locomotives with emission control devices, systems, or elements of design that cause or contribute to an unreasonable risk to public health, welfare, or safety while operating. For example, this would apply if the locomotive emits a noxious or toxic substance it would otherwise not emit that contributes to such an unreasonable risk.
              (d) Evaporative and refueling controls. For locomotives fueled with a volatile fuel you must design and produce them to minimize evaporative emissions during normal operation, including periods when the engine is shut down. You must also design and produce them to minimize the escape of fuel vapors during refueling. Hoses used to refuel gaseous-fueled locomotives may not be designed to be bled or vented to the atmosphere under normal operating conditions. No valves or pressure relief vents may be used on gaseous-fueled locomotives except as emergency safety devices that do not operate at normal system operating flows and pressures.
              (e) Altitude requirements. All locomotives must be designed to include features that compensate for changes in altitude so that the locomotives will comply with the applicable emission standards when operated at any altitude less than:
              (1) 7000 feet above sea level for line-haul locomotives.
              (2) 5500 feet above sea level for switch locomotives.
              (f) Defeat devices. You may not equip your locomotives with a defeat device. A defeat device is an auxiliary emission control device (AECD) that reduces the effectiveness of emission controls under conditions that the locomotive may reasonably be expected to encounter during normal operation and use.
              (1) This does not apply to AECDs you identify in your application for certification if any of the following is true:
              (i) The conditions of concern were substantially included in the applicable duty cycle test procedures described in subpart F of this part.
              (ii) You show your design is necessary to prevent locomotive damage or accidents.
              (iii) The reduced effectiveness applies only to starting the locomotive.
              (iv) The locomotive emissions when the AECD is functioning are at or below the notch caps of § 1033.101.
              (2) This does not apply to AECDs related to hotel mode that conform to the specifications of this paragraph (f)(2). This provision is intended for AECDs that have the primary function of operating the engine at a different speed than would be done to generate the same propulsive power when not operating in hotel mode. Identify and describe these AECDs in your application for certification. We may allow the AECDs to modify engine calibrations where we determine that such modifications are environmentally beneficial or needed for proper engine function. You must obtain preliminary approval under § 1033.210 before incorporating such modifications. Otherwise, you must apply the same injection timing and intake air cooling strategies in hotel mode and non-hotel mode.
              (g) Idle controls. All new locomotives must be equipped with automatic engine stop/start as described in this paragraph (g). All new locomotives must be designed to allow the engine(s) to be restarted at least six times per day without causing engine damage that would affect the expected interval between remanufacturing. Note that it is a violation of 40 CFR 1068.101(b)(1) to circumvent the provisions of this paragraph (g).
              (1) Except as allowed by paragraph (g)(2) of this section, the stop/start systems must shut off the main locomotive engine(s) after 30 minutes of idling (or less).
              (2) Stop/start systems may restart or continue idling for the following reasons:
              (i) To prevent engine damage such as to prevent the engine coolant from freezing.
              (ii) To maintain air pressure for brakes or starter system, or to recharge the locomotive battery.
              (iii) To perform necessary maintenance.
              (iv) To otherwise comply with federal regulations.
              (3) You may ask to use alternate stop/start systems that will achieve equivalent idle control.
              (4) See § 1033.201 for provisions that allow you to obtain a separate certificate for idle controls.
              (5) It is not considered circumvention to allow a locomotive to idle to heat or cool the cab, provided such heating or cooling is necessary.
              (h) Power meters. Tier 1 and later locomotives must be equipped with MW-hr meters (or the equivalent) consistent with the specifications of § 1033.140.
              [73 FR 37197, June 30, 2008, as amended at 73 FR 59189, Oct. 8, 2008; 75 FR 22982, Apr. 30, 2010]
            
            
              § 1033.120
              Emission-related warranty requirements.
              (a) General requirements. Manufacturers/remanufacturers must warrant to the ultimate purchaser and each subsequent purchaser that the new locomotive, including all parts of its emission control system, meets two conditions:
              (1) It is designed, built, and equipped so it conforms at the time of sale to the ultimate purchaser with the requirements of this part.
              (2) It is free from defects in materials and workmanship that may keep it from meeting these requirements.
              (b) Warranty period. Except as specified in this paragraph, the minimum warranty period is one-third of the useful life. Your emission-related warranty must be valid for at least as long as the minimum warranty periods listed in this paragraph (b) in MW-hrs of operation (or miles for Tier 0 locomotives not equipped with MW-hr meters) and years, whichever comes first. You may offer an emission-related warranty more generous than we require. The emission-related warranty for the locomotive may not be shorter than any basic mechanical warranty you provide without charge for the locomotive. Similarly, the emission-related warranty for any component may not be shorter than any warranty you provide without charge for that component. This means that your warranty may not treat emission-related and nonemission-related defects differently for any component. If you provide an extended warranty to individual owners for any components covered in paragraph (c) of this section for an additional charge, your emission-related warranty must cover those components for those owners to the same degree. If the locomotive does not record MW-hrs, we base the warranty periods in this paragraph (b) only on years. The warranty period begins when the locomotive is placed into service, or back into service after remanufacture.
              (c) Components covered. The emission-related warranty covers all components whose failure would increase a locomotive's emissions of any regulated pollutant. This includes components listed in 40 CFR part 1068, Appendix I, and components from any other system you develop to control emissions. The emission-related warranty covers the components you sell even if another company produces the component. Your emission-related warranty does not need to cover components whose failure would not increase a locomotive's emissions of any regulated pollutant. For remanufactured locomotives, your emission-related warranty is required to cover only those parts that you supply or those parts for which you specify allowable part manufacturers. It does not need to cover used parts that are not replaced during the remanufacture.
              (d) Limited applicability. You may deny warranty claims under this section if the operator caused the problem through improper maintenance or use, as described in 40 CFR 1068.115.
              (e) Owners manual. Describe in the owners manual the emission-related warranty provisions from this section that apply to the locomotive.
              [73 FR 37197, June 30, 2008, as amended at 73 FR 59189, Oct. 8, 2008; 75 FR 22983, Apr. 30, 2010; 81 FR 74004, Oct. 25, 2016]
            
            
              § 1033.125
              Maintenance instructions.
              Give the owner of each new locomotive written instructions for properly maintaining and using the locomotive, including the emission-control system. Include in the instructions a notification that owners and operators must comply with the requirements of subpart I of this part 1033. The emission-related maintenance instructions also apply to any service accumulation on your emission-data locomotives, as described in § 1033.245 and in 40 CFR part 1065. If you equip your locomotives with a diagnostic system that will detect significant malfunctions in their emission-control systems, specify the extent to which your emission-related maintenance instructions include such diagnostics.
            
            
              § 1033.130
              Instructions for engine remanufacturing or engine installation.
              (a) If you do not complete assembly of the new locomotive (such as selling a kit that allows someone else to remanufacture a locomotive under your certificate), give the assembler instructions for completing assembly consistent with the requirements of this part. Include all information necessary to ensure that the locomotive will be assembled in its certified configuration.
              (b) Make sure these instructions have the following information:
              (1) Include the heading: “Emission-related assembly instructions”
              (2) Describe any instructions necessary to make sure the assembled locomotive will operate according to design specifications in your application for certification.
              (3) Describe how to properly label the locomotive. This will generally include instructions to remove and destroy the previous Engine Emission Control Information label.
              (4) State one of the following as applicable:
              
              (i) “Failing to follow these instructions when remanufacturing a locomotive or locomotive engine violates federal law (40 CFR 1068.105(b)), and may subject you to fines or other penalties as described in the Clean Air Act.”
              (ii) “Failing to follow these instructions when installing this locomotive engine violates federal law (40 CFR 1068.105(b)), and may subject you to fines or other penalties as described in the Clean Air Act.”
              (c) You do not need installation instructions for locomotives you assemble.
              (d) Provide instructions in writing or in an equivalent format. For example, you may post instructions on a publicly available Web site for downloading or printing. If you do not provide the instructions in writing, explain in your application for certification how you will ensure that each assembler is informed of the assembly requirements.
              (e) Your emission-related assembly instructions may not include specifications for parts unrelated to emissions. For the basic mechanical parts listed in this paragraph (e), you may not specify a part manufacturer unless we determine that such a specification is necessary. You may include design specifications for such parts addressing the dimensions and material constraints as necessary. You may also specify a part number, as long you make it clear that alternate part suppliers may be used. This paragraph (e) covers the following parts or other parts we determine qualify as basic mechanical parts:
              (1) Intake and exhaust valves.
              (2) Intake and exhaust valve retainers.
              (3) Intake and exhaust valve springs.
              (4) Intake and exhaust valve rotators.
              (5) Oil coolers.
            
            
              § 1033.135
              Labeling.
              As described in this section, each locomotive must have a label on the locomotive and a separate label on the engine. The label on the locomotive stays on the locomotive throughout its service life. It generally identifies the original certification of the locomotive, which is when it was originally manufactured for Tier 1 and later locomotives. The label on the engine is replaced each time the locomotive is remanufactured and identifies the most recent certification.
              (a) Serial numbers. At the point of original manufacture, assign each locomotive and each locomotive engine a serial number or other unique identification number and permanently affix, engrave, or stamp the number on the locomotive and engine in a legible way.
              (b) Locomotive labels. (1) Locomotive labels meeting the specifications of paragraph (b)(2) of this section must be applied as follows:
              (i) The manufacturer must apply a locomotive label at the point of original manufacture.
              (ii) The remanufacturer must apply a locomotive label at the point of original remanufacture, unless the locomotive was labeled by the original manufacturer.
              (iii) Any remanufacturer certifying a locomotive to an FEL or standard different from the previous FEL or standard to which the locomotive was previously certified must apply a locomotive label.
              (2) The locomotive label must meet all of the following criteria:
              (i) The label must be permanent and legible and affixed to the locomotive in a position in which it will remain readily visible. Attach it to a locomotive chassis part necessary for normal operation and not normally requiring replacement during the service life of the locomotive. You may not attach this label to the engine or to any equipment that is easily detached from the locomotive. Attach the label so that it cannot be removed without destroying or defacing the label. For Tier 0 and Tier 1 locomotives, the label may be made up of more than one piece, as long as all pieces are permanently attached to the locomotive.
              (ii) The label must be lettered in the English language using a color that contrasts with the background of the label.
              (iii) The label must include all the following information:

              (A) The label heading: “ORIGINAL LOCOMOTIVE EMISSION CONTROL INFORMATION.” Manufacturers/remanufacturers may add a subheading to distinguish this label from the engine label described in paragraph (c) of this section.
              (B) Full corporate name and trademark of the manufacturer (or remanufacturer).
              (C) The applicable engine family and configuration identification. In the case of locomotive labels applied by the manufacturer at the point of original manufacture, this will be the engine family and configuration identification of the certificate applicable to the freshly manufactured locomotive. In the case of locomotive labels applied by a remanufacturer during remanufacture, this will be the engine family and configuration identification of the certificate under which the remanufacture is being performed.
              (D) Date of original manufacture of the locomotive, as defined in § 1033.901.
              (E) The standards/FELs to which the locomotive was certified and the following statement: “THIS LOCOMOTIVE MUST COMPLY WITH THESE EMISSION LEVELS EACH TIME THAT IT IS REMANUFACTURED, EXCEPT AS ALLOWED BY 40 CFR 1033.750.”
              (3) Label diesel-fueled locomotives near the fuel inlet to identify the allowable fuels, consistent with § 1033.101. For example, Tier 4 locomotives with sulfur-sensitive technology (or that otherwise require ULSD for compliance) should be labeled “ULTRA LOW SULFUR DIESEL FUEL ONLY”. You do not need to label Tier 3 and earlier locomotives certified for use with both LSD and ULSD.
              (c) Engine labels. (1) For engines not requiring aftertreatment devices, apply engine labels meeting the specifications of paragraph (c)(2) of this section once an engine has been assembled in its certified configuration. For engines that require aftertreatment devices, apply the label after the engine has been fully assembled, which may occur before installing the aftertreatment devices. These labels must be applied by:
              (i) The manufacturer at the point of original manufacture; and
              (ii) The remanufacturer at the point of each remanufacture (including the original remanufacture and subsequent remanufactures).
              (2) The engine label must meet all of the following criteria:
              (i) The label must be durable throughout the useful life of the engine, be legible and affixed to the engine in a position in which it will be readily visible after installation of the engine in the locomotive. Attach it to an engine part necessary for normal operation and not normally requiring replacement during the useful life of the locomotive. You may not attach this label to any equipment that is easily detached from the engine. Attach the label so it cannot be removed without destroying or defacing the label. The label may be made up of more than one piece, as long as all pieces are permanently attached to the same engine part.
              (ii) The label must be lettered in the English language using a color that contrasts with the background of the label.
              (iii) The label must include all the following information:
              (A) The label heading: “ENGINE EMISSION CONTROL INFORMATION.” Manufacturers/remanufacturers may add a subheading to distinguish this label from the locomotive label described in paragraph (b) of this section.
              (B) Full corporate name and trademark of the manufacturer/remanufacturer.
              (C) Engine family and configuration identification as specified in the certificate under which the locomotive is being manufactured or remanufactured.
              (D) A prominent unconditional statement of compliance with U.S. Environmental Protection Agency regulations which apply to locomotives, as applicable:
              (1) “This locomotive conforms to U.S. EPA regulations applicable to Tier 0 + switch locomotives.”
              (2) “This locomotive conforms to U.S. EPA regulations applicable to Tier 0 + line-haul locomotives.”
              (3) “This locomotive conforms to U.S. EPA regulations applicable to Tier 1 + locomotives.”
              (4) “This locomotive conforms to U.S. EPA regulations applicable to Tier 2 + locomotives.”
              
              (5) “This locomotive conforms to U.S. EPA regulations applicable to Tier 3 switch locomotives.”
              (6) “This locomotive conforms to U.S. EPA regulations applicable to Tier 3 line-haul locomotives.”
              (7) “This locomotive conforms to U.S. EPA regulations applicable to Tier 4 switch locomotives.”
              (8) “This locomotive conforms to U.S. EPA regulations applicable to Tier 4 line-haul locomotives.”
              (E) The useful life of the locomotive.
              (F) The standards/FELS to which the locomotive was certified.
              (iv) You may include other critical operating instructions such as specifications for adjustments or reductant use for SCR systems.
              (d) You may add information to the emission control information label as follows:
              (1) You may identify other emission standards that the engine/locomotive meets or does not meet (such as international standards). You may include this information by adding it to the statement we specify or by including a separate statement.
              (2) You may add other information to ensure that the locomotive will be properly maintained and used.
              (3) You may add appropriate features to prevent counterfeit labels. For example, you may include the engine's unique identification number on the label.
              (e) You may ask us to approve modified labeling requirements in this part 1033 if you show that it is necessary or appropriate. We will approve your request if your alternate label is consistent with the requirements of this part.
              [73 FR 37197, June 30, 2008, as amended at 73 FR 59189, Oct. 8, 2008; 81 FR 74004, Oct. 25, 2016]
            
            
              § 1033.140
              Rated power.
              This section describes how to determine the rated power of a locomotive for the purposes of this part.
              (a) A locomotive configuration's rated power is the maximum brake power point on the nominal power curve for the locomotive configuration, as defined in this section. See § 1033.901 for the definition of brake power. Round the power value to the nearest whole horsepower. Generally, this will be the brake power of the engine in notch 8.
              (b) The nominal power curve of a locomotive configuration is its maximum available brake power at each possible operator demand setpoint or “notch”. See 40 CFR 1065.1001 for the definition of operator demand. The maximum available power at each operator demand setpoint is based on your design and production specifications for that locomotive. The nominal power curve does not include any operator demand setpoints that are not achievable during in-use operation. For example, for a locomotive with only eight discrete operator demand setpoints, or notches, the nominal power curve would be a series of eight power points versus notch, rather than a continuous curve.
              (c) The nominal power curve must be within the range of the actual power curves of production locomotives considering normal production variability. If after production begins it is determined that your nominal power curve does not represent production locomotives, we may require you to amend your application for certification under § 1033.225.
              (d) For the purpose of determining useful life, you may need to use a rated power based on power other than brake power according to the provisions of this paragraph (d). The useful life must be based on the power measured by the locomotive's megawatt-hour meter. For example, if your megawatt-hour meter reads and records the electrical work output of the alternator/generator rather than the brake power of the engine, and the power output of the alternator/generator at notch 8 is 4000 horsepower, calculate your useful life as 30,000MW-hrs (7.5 × 4000).
            
            
              § 1033.150
              Interim provisions.
              The provisions of this section apply instead of other provisions of this part for a limited time. This section describes when these provisions apply.
              (a) Early availability of Tier 0, Tier 1, or Tier 2 systems. Except as specified in paragraph (a)(2) of this section, for model years 2008 and 2009, you may remanufacture locomotives to meet the applicable standards in 40 CFR part 92 only if no remanufacture system has been certified to meet the standards of this part and is available at a reasonable cost at least 90 days prior to the completion of the remanufacture as specified in paragraph (a)(3) of this section. This same provision continues to apply after 2009, but only for Tier 2 locomotives. Note that remanufacturers may certify remanufacturing systems that will not be available at a reasonable cost; however such certification does not trigger the requirements of this paragraph (a).
              (1) For the purpose of this paragraph (a), “available at a reasonable cost” means available for use where all of the following are true:
              (i) The total incremental cost to the owner and operators of the locomotive due to meeting the new standards (including initial hardware, increased fuel consumption, and increased maintenance costs) during the useful life of the locomotive is less than $250,000, adjusted as specified in paragraph (a)(4)(i) of this section.
              (ii) The initial incremental hardware costs are reasonably related to the technology included in the remanufacturing system and are less than $125,000, adjusted as specified in paragraph (a)(4)(i) of this section.
              (iii) The remanufactured locomotive will have reliability throughout its useful life that is similar to the reliability the locomotive would have had if it had been remanufactured without the certified remanufacture system.
              (iv) The remanufacturer must demonstrate at the time of certification that the system meets the requirements of this paragraph (a)(1).
              (v) The system does not generate or use emission credits.
              (2) The number of locomotives that each railroad must remanufacture under this paragraph (a) is capped as follows:
              (i) For the period October 3, 2008 to December 31, 2008, the maximum number of locomotives that a railroad must remanufacture under this paragraph (a) is 50 percent of the total number of the railroad's locomotives that are remanufactured during this period under this part or 40 CFR part 92. Include in the calculation both locomotives you own and locomotives you lease.
              (ii) For the period January 1, 2009 to December 31, 2009, the maximum number of locomotives that a railroad must remanufacture under this paragraph (a) is 70 percent of the total number of the railroad's locomotives that are remanufactured during this period under this part or 40 CFR part 92. Include in the calculation both locomotives you own and locomotives you lease.
              (3) Remanufacturers applying for certificates under this paragraph (a) are responsible to notify owner/operators (and other customers as applicable) that they have requested such certificates. The notification should occur at the same time that the remanufacturer submits its application, and should include a description of the remanufacturing system, price, expected incremental operating costs, and draft copies of your installation and maintenance instructions. The system is considered to be available for a customer 120 days after this notification, or 90 days after the certificate is issued, whichever is later. Where we issue a certificate of conformity under this part based on carryover data from an engine family that we previously considered available for the configuration, the system is considered to be available when we issue the certificate.
              (4) Estimate costs as follows:

              (i) The cost limits described in paragraph (a)(1) of this section are specified in terms of 2007 dollars. Adjust these values for future years according to the following equation:
              
              Actual Limit = (2007 Limit) × [(0.6000) × (Commodity Index) + (0.4000) × (Earnings Index)]
              
              
                Where:
                
                2007 Limit = The value specified in paragraph (a)(1) of this section ($250,000 or $125,000).
                Commodity Index = The U.S. Bureau of Labor Statistics Producer Price Index for Industrial Commodities Less Fuel (Series WPU03T15M05) for the month prior to the date you submit your application divided by 173.1.
                Earnings Index = The U.S. Bureau of Labor Statistics Estimated Average Hourly Earnings of Production Workers for Durable Manufacturing (Series CES3100000008) for the month prior to the date you submit your application divided by 18.26.
              
              

              (ii) Calculate all costs in current dollars (for the month prior to the date you submit your application). Calculate fuel costs based on a fuel price adjusted by the Association of American Railroads' monthly railroad fuel price index (P), which is available at https://www.aar.org/data-center/rail-cost-indexes. (Use values indexed to a price of 100.0 for July 15, 1990.) Calculate a new fuel price using the following equation:
              
              Fuel Price = ($2.76 per gallon) × (P/539.8)
              
              (b) Idle controls. A locomotive equipped with an automatic engine stop/start system that was originally installed before January 1, 2009 and that conforms to the requirements of § 1033.115(g) is deemed to be covered by a certificate of conformity with respect to the requirements of § 1033.115(g). Note that the provisions of subpart C of this part also allow you to apply for a conventional certificate of conformity for such systems.
              (c) Locomotive labels for transition to new standards. This paragraph (c) applies when you remanufacture a locomotive that was previously certified under 40 CFR part 92. You must remove the old locomotive label and replace it with the locomotive label specified in § 1033.135.
              (d) Small manufacturer/remanufacturer provisions. The production-line testing requirements and in-use testing requirements of this part do not apply until January 1, 2013 for manufacturers/remanufacturers that qualify as small manufacturers under § 1033.901.
              (e) Producing switch locomotives using certified nonroad engines. You may use the provisions of this paragraph (e) to produce any number of freshly manufactured or refurbished switch locomotives in model years 2008 through 2017. Locomotives produced under this paragraph (e) are exempt from the standards and requirements of this part and 40 CFR part 92 subject to the following provisions:
              (1) All of the engines on the switch locomotive must be covered by a certificate of conformity issued under 40 CFR part 89 or 1039 for model year 2008 or later (or earlier model years if the same standards applied as in 2008). Engines over 750 hp certified to the Tier 4 standards for non-generator set engines are not eligible for this allowance after 2014.
              (2) You must reasonably project that more of the engines will be sold and used for non-locomotive use than for use in locomotives.
              (3) You may not generate or use locomotive credits under this part for these locomotives.
              (4) Include the following statement on a permanent locomotive label: “THIS LOCOMOTIVE WAS CERTIFIED UNDER 40 CFR 1033.150(e). THE ENGINES USED IN THIS LOCOMOTIVE ARE SUBJECT TO REQUIREMENTS OF 40 CFR PARTS 1039 (or 89) AND 1068.”
              (5) The rebuilding requirements of 40 CFR part 1068 apply when remanufacturing engines used in these locomotives.
              (f) In-use compliance limits. For purposes of determining compliance other than for certification or production-line testing, calculate the applicable in-use compliance limits by adjusting the applicable standards/FELs. The PM adjustment applies only for model year 2017 and earlier locomotives and does not apply for locomotives with a PM FEL higher than 0.03 g/bhp-hr. The NOX adjustment applies only for model year 2017 and earlier locomotives and does not apply for locomotives with a NOX FEL higher than 2.0 g/bhp-hr. Add the applicable adjustments in Tables 1 or 2 of this section (which follow) to the otherwise applicable standards (or FELs) and notch caps. You must specify during certification which add-ons, if any, will apply for your locomotives.
              
                Table 1 to § 1033.150—In-use Adjustments for Tier 4 Locomotives
                
                  Fraction of useful life already used
                  In-use adjustments (g/bhp-hr)
                  For model year 2017 and earlier Tier 4 NOX
                    standards
                  
                  For model year 2017 and earlier Tier 4 PM standards
                
                
                  0 <MW-hrs ≤50% of UL
                  0.7
                  0.01
                
                
                  
                  50 <MW-hrs ≤75% of UL
                  1.0
                  0.01
                
                
                  MW-hrs >75% of UL
                  1.3
                  0.01
                
              
              
                Table 2 to § 1033.150—Optional In-Use Adjustments for Tier 4 Locomotives
                
                  Fraction of useful life already used
                  In-use adjustments (g/bhp-hr)
                  For model year 2017 and earlier Tier 4 NOX standards
                  For model year 2017 and earlier Tier 4 PM standards
                
                
                  0 <MW-hrs ≤50% of UL
                  0.2
                  0.03
                
                
                  50 <MW-hrs ≤75% of UL
                  0.3
                  0.03
                
                
                  MW-hrs >75% of UL
                  0.4
                  0.03
                
              
              (g) Optional interim Tier 4 compliance provisions for NO
                X
                emissions. For model years 2015 through 2022, manufacturers may choose to certify some or all of their Tier 4 line-haul engine families according to the optional compliance provisions of this paragraph (g). The following provisions apply to all locomotives in those families:

              (1) The provisions of this paragraph (g) apply instead of the deterioration factor requirements of §§ 1033.240 and 1033.245 for NOX emissions. You must certify that the locomotives in the engine family will conform to the requirements of this paragraph (g) for their full useful lives.
              (2) The applicable NOX emission standard for locomotives certified under this paragraph (g) is:
              (i) 1.3 g/bhp-hr for locomotives that have accumulated less than 50 hours of operation.
              (ii) 1.3 plus 0.6 g/bhp-hr for locomotives that have accumulated 50 hours or more of operation.
              (3) The engine family may not generate NOX emission credits.
              (4) The design certification provisions of § 1033.240(c) do not apply for these locomotives for the next remanufacture.
              (5) Manufacturers must comply with the production-line testing program in subpart D of this part for these engine families or the following optional program:
              (i) You are not required to test locomotives in the family under subpart D of this part if you comply with the requirements of this paragraph (g)(5).
              (ii) Test the locomotives as specified in subpart E of this part, with the following exceptions:
              (A) The minimum test sample size is one percent of the number of locomotives in the family or five, whichever is less.
              (B) The locomotives must be tested after they have accumulated 50 hours or more of operation but before they have reached 50 percent of their useful life.

              (iii) The standards in this part for pollutants other than NOX apply as specified for testing conducted under this optional program.
              (6) The engine family may use NOX emission credits to comply with this paragraph (g). However, a 1.5 g/bhp-hr NOX FEL cap applies for engine families certified under this paragraph (g). The applicable standard for locomotives that have accumulated 50 hours or more of operation is the FEL plus 0.6 g/bhp-hr.
              (7) The in-use NOX add-ons specified in paragraph (f) of this section do not apply for these locomotives.
              (8) All other provisions of this part apply to such locomotives, except as specified otherwise in this paragraph (g).
              (h) Test procedures. You are generally required to use the test procedures specified in subpart F of this part (including the applicable test procedures in 40 CFR part 1065). As specified in this paragraph (h), you may use a combination of the test procedures specified in this part and the test procedures specified in 40 CFR part 92 prior to January 1, 2015. After this date, you must use only the test procedures specified in this part.
              (1) Prior to January 1, 2015, you may ask to use some or all of the procedures specified in 40 CFR part 92 for locomotives certified under this part 1033.
              (2) If you ask to rely on a combination of procedures under this paragraph (h), we will approve your request only if you show us that it does not affect your ability to demonstrate compliance with the applicable emission standards. Generally this requires that the combined procedures would result in emission measurements at least as high as those that would be measured using the procedures specified in this part. Alternatively, you may demonstrate that the combined effects of the different procedures is small relative to your compliance margin (the degree to which your emissions are below the applicable standards).
              (i) Certification testing. Prior to model year 2014, you may use the simplified steady-state engine test procedure specified in this paragraph (i) for certification testing. The normal certification procedures and engine testing procedures apply, except as specified in this paragraph (i).
              (1) Use good engineering judgment to operate the engine consistent with its expected operation in the locomotive, to the extent practical. You are not required to exactly replicate the transient behavior of the engine.
              (2) You may delay sampling during notch transition for up to 20 seconds after you begin the notch change.
              (3) We may require you provide additional information in your application for certification to support the expectation that production locomotives will meet all applicable emission standards when tested as locomotives.
              (4) You may not use this simplified procedure for production-line or in-use testing.
              (j) Administrative requirements. For model years 2008 and 2009, you may use a combination of the administrative procedures specified in this part and the test procedures specified in 40 CFR part 92. For example, this would allow you to use the certification procedures of 40 CFR part 92 to apply for certificates under this part 1033.
              (k) Test fuels. Testing performed during calendar years 2008 and 2009 may be performed using test fuels that meet the specifications of 40 CFR 92.113. If you do, adjust PM emissions downward by 0.04 g/bhp-hr to account for the difference in sulfur content of the fuel.
              (l) Refurbished switch locomotives. In 2008 and 2009 remanufactured Tier 0 switch locomotives that are deemed to be refurbished may be certified as remanufactured switch locomotives under 40 CFR part 92.
              (m) Assigned deterioration factors. The provisions of this paragraph (m) apply for Tier 0 and Tier 1 locomotives to the standards of this part during model years 2008 or 2009. Remanufacturers certifying such locomotives to the standards of this part during these model years may use an assigned deterioration factor of 0.03 g/bhp-hr for PM and an assigned deterioration factor of zero for other pollutants. For purposes of determining compliance other than for certification or production-line testing, calculate the applicable in-use compliance limits for these locomotives by adjusting the applicable PM standards/FELs upward by 0.03 g/bhp-hr.
              [73 FR 37197, June 30, 2008, as amended at 73 FR 59189, Oct. 8, 2008; 74 FR 8423, Feb. 24, 2009; 75 FR 22983, Apr. 30, 2010; 75 FR 68460, Nov. 8, 2010; 81 FR 74004, Oct. 25, 2016]
            
          
          
            Subpart C—Certifying Engine Families
            
              § 1033.201
              General requirements for obtaining a certificate of conformity.

              Certification is the process by which you demonstrate to us that your freshly manufactured or remanufactured locomotives will meet the applicable emission standards throughout their useful lives (explaining to us how you plan to manufacture or remanufacture locomotives, and providing test data showing that such locomotives will comply with all applicable emission standards). Anyone meeting the definition of manufacturer in § 1033.901 may apply for a certificate of conformity for freshly manufactured locomotives. Anyone meeting the definition of remanufacturer in § 1033.901 may apply for a certificate of conformity for remanufactured locomotives.
              (a) You must send us a separate application for a certificate of conformity for each engine family. A certificate of conformity is valid for new production from the indicated effective date, until the end of the model year for which it is issued, which may not extend beyond December 31 of that year. No certificate will be issued after December 31 of the model year. You may amend your application for certification after the end of the model year in certain circumstances as described in §§ 1033.220 and 1033.225. You must renew your certification annually for any locomotives you continue to produce.
              (b) The application must contain all the information required by this part and must not include false or incomplete statements or information (see § 1033.255).
              (c) We may ask you to include less information than we specify in this subpart, as long as you maintain all the information required by § 1033.250.
              (d) You must use good engineering judgment for all decisions related to your application (see 40 CFR 1068.5).
              (e) An authorized representative of your company must approve and sign the application.
              (f) See § 1033.255 for provisions describing how we will process your application.
              (g) We may require you to deliver your test locomotives (including test engines, as applicable) to a facility we designate for our testing (see § 1033.235(c)). Alternatively, you may choose to deliver another engine/locomotive that is identical in all material respects to the test locomotive, or another engine/locomotive that we determine can appropriately serve as an emission-data locomotive for the engine family.
              (h) By applying for a certificate of conformity, you are accepting responsibility for the in-use emission performance of all properly maintained and used locomotives covered by your certificate. This responsibility applies without regard to whether you physically manufacture or remanufacture the entire locomotive. If you do not physically manufacture or remanufacture the entire locomotive, you must take reasonable steps (including those specified by this part) to ensure that the locomotives produced under your certificate conform to the specifications of your application for certification. Note that this paragraph does not limit any liability under this part or the Clean Air Act for entities that do not obtain certificates. This paragraph also does not prohibit you from making contractual arrangements with noncertifiers related to recovering damages for noncompliance.
              (i) The provisions of this subpart describe how to obtain a certificate that covers all standards and requirements. Manufacturer/remanufacturers may ask to obtain a certificate of conformity that does not cover the idle control requirements of § 1033.115 or one that only covers the idle control requirements of § 1033.115. Remanufacturers obtaining such partial certificates must include a statement in their installation instructions that two certificates and labels are required for a locomotive to be in a fully certified configuration. We may modify the certification requirements for certificates that will only cover idle control systems.
              [73 FR 37197, June 30, 2008, as amended at 81 FR 74005, Oct. 25, 2016]
            
            
              § 1033.205
              Applying for a certificate of conformity.
              (a) Send the Designated Compliance Officer a complete application for each engine family for which you are requesting a certificate of conformity.
              (b) [Reserved]
              (c) You must update and correct your application to accurately reflect your production, as described in § 1033.225.
              (d) Include the following information in your application:

              (1) A description of the basic engine design including, but not limited to, the engine family specifications listed in § 1033.230. For freshly manufactured locomotives, a description of the basic locomotive design. For remanufactured locomotives, a description of the basic locomotive designs to which the remanufacture system will be applied. Include in your description, a list of distinguishable configurations to be included in the engine family. Note whether you are requesting a certificate that will or will not cover idle controls.
              (2) An explanation of how the emission control system operates, including detailed descriptions of:
              (i) All emission control system components.
              (ii) Injection or ignition timing for each notch (i.e., degrees before or after top-dead-center), and any functional dependence of such timing on other operational parameters (e.g., engine coolant temperature).
              (iii) Each auxiliary emission control device (AECD).
              (iv) All fuel system components to be installed on any production or test locomotives.
              (v) Diagnostics.
              (3) A description of the test locomotive.
              (4) A description of the test equipment and fuel used. Identify any special or alternate test procedures you used.
              (5) A description of the operating cycle and the period of operation necessary to accumulate service hours on the test locomotive and stabilize emission levels. You may also include a Green Engine Factor that would adjust emissions from zero-hour engines to be equivalent to stabilized engines.
              (6) A description of all adjustable operating parameters (including, but not limited to, injection timing and fuel rate), including the following:
              (i) The nominal or recommended setting and the associated production tolerances.
              (ii) The intended adjustable range, and the physically adjustable range.
              (iii) The limits or stops used to limit adjustable ranges.
              (iv) Production tolerances of the limits or stops used to establish each physically adjustable range.
              (v) Information relating to why the physical limits or stops used to establish the physically adjustable range of each parameter, or any other means used to inhibit adjustment, are the most effective means possible of preventing adjustment of parameters to settings outside your specified adjustable ranges on in-use engines.
              (7) Projected U.S. production information for each configuration. If you are projecting substantially different sales of a configuration than you had previously, we may require you to explain why you are projecting the change.

              (8)(i) All test data you obtained for each test engine or locomotive. As described in § 1033.235, we may allow you to demonstrate compliance based on results from previous emission tests, development tests, or other testing information. Include data for NOx, PM, HC, CO, and CO2.
              (ii) Report measured CO2, N2O, and CH4 as described in § 1033.235. Small manufacturers/remanufacturers may omit reporting N2O and CH4.
              (9) The intended deterioration factors for the engine family, in accordance with § 1033.245. If the deterioration factors for the engine family were developed using procedures that we have not previously approved, you should request preliminary approval under § 1033.210.
              (10) The intended useful life period for the engine family, in accordance with § 1033.101(g). If the useful life for the engine family was determined using procedures that we have not previously approved, you should request preliminary approval under § 1033.210.
              (11) Copies of your proposed emission control label(s), maintenance instructions, and installation instructions (where applicable).
              (12) An unconditional statement declaring that all locomotives included in the engine family comply with all requirements of this part and the Clean Air Act.
              (e) If we request it, you must supply such additional information as may be required to evaluate the application.

              (f) Provide the information to read, record, and interpret all the information broadcast by a locomotive's onboard computers and electronic control units. State that, upon request, you will give us any hardware, software, or tools we would need to do this. You may reference any appropriate publicly released standards that define conventions for these messages and parameters. Format your information consistent with publicly released standards.
              (g) Include the information required by other subparts of this part. For example, include the information required by § 1033.725 if you participate in the ABT program.
              (h) Include other applicable information, such as information specified in this part or part 1068 of this chapter related to requests for exemptions.
              (i) Name an agent for service located in the United States. Service on this agent constitutes service on you or any of your officers or employees for any action by EPA or otherwise by the United States related to the requirements of this part.
              (j) For imported locomotives, we may require you to describe your expected importation process.
              [73 FR 37197, June 30, 2008, as amended at 73 FR 59190, Oct. 8, 2008; 74 FR 56508, Oct. 30, 2008]
            
            
              § 1033.210
              Preliminary approval.
              (a) If you send us information before you finish the application, we will review it and make any appropriate determinations for questions related to engine family definitions, auxiliary emission-control devices, deterioration factors, testing for service accumulation, maintenance, and useful lives.
              (b) Decisions made under this section are considered to be preliminary approval, subject to final review and approval. We will generally not reverse a decision where we have given you preliminary approval, unless we find new information supporting a different decision.
              (c) If you request preliminary approval related to the upcoming model year or the model year after that, we will make best-efforts to make the appropriate determinations as soon as practicable. We will generally not provide preliminary approval related to a future model year more than three years ahead of time.
              (d) You must obtain preliminary approval for your plan to develop deterioration factors prior to the start of any service accumulation to be used to develop the factors.
            
            
              § 1033.220
              Amending maintenance instructions.
              You may amend your emission-related maintenance instructions after you submit your application for certification, as long as the amended instructions remain consistent with the provisions of § 1033.125. You must send the Designated Compliance Officer a request to amend your application for certification for an engine family if you want to change the emission-related maintenance instructions in a way that could affect emissions. In your request, describe the proposed changes to the maintenance instructions. If owners/operators follow the original maintenance instructions rather than the newly specified maintenance, this does not allow you to disqualify those locomotives from in-use testing or deny a warranty claim.
              (a) If you are decreasing or eliminating any of the specified maintenance, you may distribute the new maintenance instructions to your customers 30 days after we receive your request, unless we disapprove your request. This would generally include replacing one maintenance step with another. We may approve a shorter time or waive this requirement.
              (b) If your requested change would not decrease the specified maintenance, you may distribute the new maintenance instructions anytime after you send your request. For example, this paragraph (b) would cover adding instructions to increase the frequency of filter changes for locomotives in severe-duty applications.
              (c) You do not need to request approval if you are making only minor corrections (such as correcting typographical mistakes), clarifying your maintenance instructions, or changing instructions for maintenance unrelated to emission control. We may ask you to send us copies of maintenance instructions revised under this paragraph (c).
              [73 FR 37197, June 30, 2008, as amended at 75 FR 22983, Apr. 30, 2010]
            
            
              
              § 1033.225
              Amending applications for certification.
              Before we issue you a certificate of conformity, you may amend your application to include new or modified locomotive configurations, subject to the provisions of this section. After we have issued your certificate of conformity, you may send us an amended application requesting that we include new or modified locomotive configurations within the scope of the certificate, subject to the provisions of this section. You must also amend your application if any changes occur with respect to any information that is included or should be included in your application. For example, you must amend your application if you determine that your actual production variation for an adjustable parameter exceeds the tolerances specified in your application.
              (a) You must amend your application before you take either of the following actions:
              (1) Add a locomotive configuration to an engine family. In this case, the locomotive added must be consistent with other locomotives in the engine family with respect to the criteria listed in § 1033.230. For example, you must amend your application if you want to produce 12-cylinder versions of the 16-cylinder locomotives you described in your application.
              (2) Change a locomotive already included in an engine family in a way that may affect emissions, or change any of the components you described in your application for certification. This includes production and design changes that may affect emissions any time during the locomotive's lifetime. For example, you must amend your application if you want to change a part supplier if the part was described in your original application and is different in any material respect than the part you described.
              (3) Modify an FEL for an engine family as described in paragraph (f) of this section.
              (b) To amend your application for certification, send the relevant information to the Designated Compliance Officer.
              (1) Describe in detail the addition or change in the locomotive model or configuration you intend to make.
              (2) Include engineering evaluations or data showing that the amended engine family complies with all applicable requirements. You may do this by showing that the original emission-data locomotive is still appropriate for showing that the amended family complies with all applicable requirements.
              (3) If the original emission-data locomotive for the engine family is not appropriate to show compliance for the new or modified locomotive, include new test data showing that the new or modified locomotive meets the requirements of this part.
              (4) Include any other information needed to make your application correct and complete.
              (c) We may ask for more test data or engineering evaluations. You must give us these within 30 days after we request them.
              (d) For engine families already covered by a certificate of conformity, we will determine whether the existing certificate of conformity covers your new or modified locomotive. You may ask for a hearing if we deny your request (see § 1033.920).
              (e) For engine families already covered by a certificate of conformity, you may start producing the new or modified locomotive anytime after you send us your amended application, before we make a decision under paragraph (d) of this section. However, if we determine that the affected locomotives do not meet applicable requirements, we will notify you to cease production of the locomotives and may require you to recall the locomotives at no expense to the owner. Choosing to produce locomotives under this paragraph (e) is deemed to be consent to recall all locomotives that we determine do not meet applicable emission standards or other requirements and to remedy the nonconformity at no expense to the owner. If you do not provide information required under paragraph (c) of this section within 30 days after we request it, you must stop producing the new or modified locomotives.

              (f) You may ask us to approve a change to your FEL in certain cases after the start of production. The changed FEL may not apply to locomotives you have already introduced into U.S. commerce, except as described in this paragraph (f). If we approve a changed FEL after the start of production, you must include the new FEL on the emission control information label for all locomotives produced after the change. You may ask us to approve a change to your FEL in the following cases:
              (1) You may ask to raise your FEL for your engine family at any time. In your request, you must show that you will still be able to meet the emission standards as specified in subparts B and H of this part. If you amend your application by submitting new test data to include a newly added or modified locomotive, as described in paragraph (b)(3) of this section, use the appropriate FELs with corresponding production volumes to calculate emission credits for the model year, as described in subpart H of this part. In all other circumstances, you must use the higher FEL for the entire family to calculate emission credits under subpart H of this part.
              (2) You may ask to lower the FEL for your emission family only if you have test data from production locomotives showing that emissions are below the proposed lower FEL. The lower FEL applies only to engines or fuel-system components you produce after we approve the new FEL. Use the appropriate FELs with corresponding production volumes to calculate emission credits for the model year, as described in subpart H of this part.
              (g) You may produce engines as described in your amended application for certification and consider those engines to be in a certified configuration if we approve a new or modified engine configuration during the model year under paragraph (d) of this section. Similarly, you may modify in-use engines as described in your amended application for certification and consider those engines to be in a certified configuration if we approve a new or modified engine configuration at any time under paragraph (d) of this section. Modifying a new or in-use engine to be in a certified configuration does not violate the tampering prohibition of 40 CFR 1068.101(b)(1), as long as this does not involve changing to a certified configuration with a higher family emission limit.
              [73 FR 37197, June 30, 2008, as amended at 75 FR 22983, Apr. 30, 2010; 81 FR 74005, Oct. 25, 2016]
            
            
              § 1033.230
              Grouping locomotives into engine families.
              (a) Divide your product line into engine families of locomotives that are expected to have similar emission characteristics throughout the useful life. Your engine family is limited to a single model year. Freshly manufactured locomotives may not be included in the same engine family as remanufactured locomotives, except as allowed by paragraph (f) of this section. Paragraphs (b) and (c) of this section specify default criteria for dividing locomotives into engine families. Paragraphs (d) and (e) of this section allow you deviate from these defaults in certain circumstances.
              (b) This paragraph (b) applies for all locomotives other than Tier 0 locomotives. Group locomotives in the same engine family if they are the same in all the following aspects:
              (1) The combustion cycle (e.g., diesel cycle).
              (2) The type of engine cooling employed and procedure(s) employed to maintain engine temperature within desired limits (thermostat, on-off radiator fan(s), radiator shutters, etc.).
              (3) The nominal bore and stroke dimensions.
              (4) The approximate intake and exhaust event timing and duration (valve or port).
              (5) The location of the intake and exhaust valves (or ports).
              (6) The size of the intake and exhaust valves (or ports).
              (7) The overall injection or ignition timing characteristics (i.e., the deviation of the timing curves from the optimal fuel economy timing curve must be similar in degree).
              (8) The combustion chamber configuration and the surface-to-volume ratio of the combustion chamber when the piston is at top dead center position, using nominal combustion chamber dimensions.

              (9) The location of the piston rings on the piston.
              
              (10) The method of air aspiration (turbocharged, supercharged, naturally aspirated, Roots blown).
              (11) The general performance characteristics of the turbocharger or supercharger (e.g., approximate boost pressure, approximate response time, approximate size relative to engine displacement).
              (12) The type of air inlet cooler (air-to-air, air-to-liquid, approximate degree to which inlet air is cooled).
              (13) The intake manifold induction port size and configuration.
              (14) The type of fuel and fuel system configuration.
              (15) The configuration of the fuel injectors and approximate injection pressure.
              (16) The type of fuel injection system controls (i.e., mechanical or electronic).
              (17) The type of smoke control system.
              (18) The exhaust manifold port size and configuration.
              (19) The type of exhaust aftertreatment system (oxidation catalyst, particulate trap), and characteristics of the aftertreatment system (catalyst loading, converter size vs. engine size).
              (c) Group Tier 0 locomotives in the same engine family if they are the same in all the following aspects:
              (1) The combustion cycle (e.g., diesel cycle).
              (2) The type of engine cooling employed and procedure(s) employed to maintain engine temperature within desired limits (thermostat, on-off radiator fan(s), radiator shutters, etc.).
              (3) The approximate bore and stroke dimensions.
              (4) The approximate location of the intake and exhaust valves (or ports).
              (5) The combustion chamber general configuration and the approximate surface-to-volume ratio of the combustion chamber when the piston is at top dead center position, using nominal combustion chamber dimensions.
              (6) The method of air aspiration (turbocharged, supercharged, naturally aspirated, Roots blown).
              (7) The type of air inlet cooler (air-to-air, air-to-liquid, approximate degree to which inlet air is cooled).
              (8) The type of fuel and general fuel system configuration.
              (9) The general configuration of the fuel injectors and approximate injection pressure.
              (10) The type of fuel injection system control (electronic or mechanical).
              (d) You may subdivide a group of locomotives that is identical under paragraph (b) or (c) of this section into different engine families if you show the expected emission characteristics are different during the useful life. This allowance also covers locomotives for which only calculated emission rates differ, such as locomotives with and without energy-saving design features. For the purposes of determining whether an engine family is a small engine family in § 1033.405(a)(2), we will consider the number of locomotives that could have been classed together under paragraph (b) or (c) of this section, instead of the number of locomotives that are included in a subdivision allowed by this paragraph (d).
              (e) In unusual circumstances, you may group locomotives that are not identical with respect to the things listed in paragraph (b) or (c) of this section in the same engine family if you show that their emission characteristics during the useful life will be similar.
              (f) During the first six calendar years after a new tier of standards becomes applicable, remanufactured engines/locomotives may be included in the same engine family as freshly manufactured locomotives, provided the same engines and emission controls are used for locomotive models included in the engine family.
              [73 FR 37197, June 30, 2008, as amended at 73 FR 59190, Oct. 8, 2008]
            
            
              § 1033.235
              Emission testing required for certification.
              This section describes the emission testing you must perform to show compliance with the emission standards in § 1033.101.

              (a) Select an emission-data locomotive (or engine) from each engine family for testing. It may be a low mileage locomotive, or a development engine (that is equivalent in design to the engines of the locomotives being certified), or another low hour engine. Use good engineering judgment to select the locomotive configuration that is most likely to exceed (or have emissions nearest to) an applicable emission standard or FEL. In making this selection, consider all factors expected to affect emission control performance and compliance with the standards, including emission levels of all exhaust constituents, especially NOX and PM.

              (b) Test your emission-data locomotives using the procedures and equipment specified in subpart F of this part. In the case of dual-fuel locomotives, measure emissions when operating with each type of fuel for which you intend to certify the locomotive. In the case of flexible-fuel locomotives, measure emissions when operating with the fuel mixture that best represents in-use operation or is most likely to have the highest NOX emissions, though you may ask us instead to perform tests with both fuels separately if you can show that intermediate mixtures are not likely to occur in use.
              (c) We may perform confirmatory testing by measuring emissions from any of your emission-data locomotives or other locomotives from the engine family.
              (1) We may decide to do the testing at your plant or any other facility. If we do this, you must deliver the locomotive to a test facility we designate. If we do the testing at your plant, you must schedule it as soon as possible and make available the instruments, personnel, and equipment we need.
              (2) If we measure emissions from one of your locomotives, the results of that testing become the official emission results for the locomotive. Unless we later invalidate these data, we may decide not to consider your data in determining if your engine family meets applicable requirements.

              (3) Before we test one of your locomotives, we may set its adjustable parameters to any point within the adjustable ranges (see § 1033.115(b)).
              (4) Before we test one of your locomotives, we may calibrate it within normal production tolerances for anything we do not consider an adjustable parameter. For example, this would apply for a parameter that is subject to production variability because it is adjustable during production, but is not considered an adjustable parameter (as defined in § 1033.901) because it is permanently sealed.
              (d) You may ask to use carryover emission data from a previous model year instead of doing new tests if all the following are true:
              (1) The engine family from the previous model year differs from the current engine family only with respect to model year, items identified in § 1033.225(a), or other factors not related to emissions. We may waive this criterion for differences we determine not to be relevant.
              (2) The emission-data locomotive from the previous model year remains the appropriate emission-data locomotive under paragraph (b) of this section.
              (3) The data show that the emission-data locomotive would meet all the requirements that apply to the engine family covered by the application for certification.
              (e) You may ask to use emission data from a different engine family you have already certified instead of testing a locomotive in the second engine family if all the following are true:
              (1) The same engine is used in both engine families.
              (2) You demonstrate to us that the differences in the two families are sufficiently small that the locomotives in the untested family will meet the same applicable notch standards calculated from the test data.
              (f) We may require you to test a second locomotive of the same or different configuration in addition to the locomotive tested under paragraph (b) of this section.
              (g) If you use an alternate test procedure under 40 CFR 1065.10 and later testing shows that such testing does not produce results that are equivalent to the procedures specified in subpart F of this part, we may reject data you generated using the alternate procedure.

              (h) The requirement to measure smoke emissions is waived for certification and production line testing, except where there is reason to believe your locomotives do not meet the applicable smoke standards.
              
              (i) Measure CO2 with each test. Measure CH4 with each low-hour certification test using the procedures specified in 40 CFR part 1065 starting in the 2012 model year. Also measure N2O with each low-hour certification test using the procedures specified in 40 CFR part 1065 for any engine family that depends on NOx aftertreatment to meet emission standards. Small manufacturers/remanufacturers may omit measurement of N2O and CH4. Use the same units and modal calculations as for your other results to report a single weighted value for CO2, N2O, and CH4. Round the final values as follows:
              (1) Round CO2 to the nearest 1 g/bhp-hr.
              (2) Round N2O to the nearest 0.001 g/bhp-hr.
              (3) Round CH4 to the nearest 0.001g/bhp-hr.
              [73 FR 37197, June 30, 2008, as amended at 74 FR 56508, Oct. 30, 2008; 75 FR 22984, Apr. 30, 2010; 81 FR 74005, Oct. 25, 2016]
            
            
              § 1033.240
              Demonstrating compliance with exhaust emission standards.
              (a) For purposes of certification, your engine family is considered in compliance with the applicable numerical emission standards in § 1033.101 if all emission-data locomotives representing that family have test results showing official emission results and deteriorated emission levels at or below these standards.
              (1) If you include your locomotive in the ABT program in subpart H of this part, your FELs are considered to be the applicable emission standards with which you must comply.
              (2) If you do not include your remanufactured locomotive in the ABT program in subpart H of this part, but it was previously included in the ABT program in subpart H of this part, the previous FELs are considered to be the applicable emission standards with which you must comply.
              (b) Your engine family is deemed not to comply if any emission-data locomotive representing that family has test results showing an official emission result or a deteriorated emission level for any pollutant that is above an applicable emission standard. Use the following steps to determine the deteriorated emission level for the test locomotive:
              (1) Collect emission data using measurements with enough significant figures to calculate the cycle-weighted emission rate to at least one more decimal place than the applicable standard. Apply any applicable humidity corrections before weighting emissions.
              (2) Apply the regeneration factors if applicable. At this point the emission rate is generally considered to be an official emission result.

              (3) Apply the deterioration factor to the official emission result, as described in § 1033.245, then round the adjusted figure to the same number of decimal places as the emission standard. This adjusted value is the deteriorated emission level. Compare these emission levels from the emission-data locomotive with the applicable emission standards. In the case of NOX + NMHC standards, apply the deterioration factor to each pollutant and then add the results before rounding.
              (4) The highest deteriorated emission levels for each pollutant are considered to be the certified emission levels.
              (c) An owner/operator remanufacturing its locomotives to be identical to their previously certified configuration may certify by design without new emission test data. To do this, submit the application for certification described in § 1033.205, but instead of including test data, include a description of how you will ensure that your locomotives will be identical in all material respects to their previously certified condition. You may use reconditioned parts consistent with good engineering judgment. You have all of the liabilities and responsibilities of the certificate holder for locomotives you certify under this paragraph.
              [73 FR 37197, June 30, 2008, as amended at 75 FR 22984, Apr. 30, 2010]
            
            
              § 1033.245
              Deterioration factors.

              Establish deterioration factors for each pollutant to determine whether your locomotives will meet emission standards for each pollutant throughout the useful life, as described in § 1033.240. Determine deterioration factors as described in this section, either with an engineering analysis, with pre-existing test data, or with new emission measurements. The deterioration factors are intended to reflect the deterioration expected to result during the useful life of a locomotive maintained as specified in § 1033.125. If you perform durability testing, the maintenance that you may perform on your emission-data locomotive is limited to the maintenance described in § 1033.125. You may carry across a deterioration factor from one engine family to another consistent with good engineering judgment.
              (a) Your deterioration factors must take into account any available data from in-use testing with similar locomotives, consistent with good engineering judgment. For example, it would not be consistent with good engineering judgment to use deterioration factors that predict emission increases over the useful life of a locomotive or locomotive engine that are significantly less than the emission increases over the useful life observed from in-use testing of similar locomotives.
              (b) Apply deterioration factors as follows:
              (1) Additive deterioration factor for exhaust emissions. Except as specified in paragraph (b)(2) of this section, use an additive deterioration factor for exhaust emissions. An additive deterioration factor for a pollutant is the difference between exhaust emissions at the end of the useful life and exhaust emissions at the low-hour test point. In these cases, adjust the official emission results for each tested locomotive at the selected test point by adding the factor to the measured emissions. The deteriorated emission level is intended to represent the highest emission level during the useful life. Thus, if the factor is less than zero, use zero. Additive deterioration factors must be specified to one more decimal place than the applicable standard.
              (2) Multiplicative deterioration factor for exhaust emissions. Use a multiplicative deterioration factor if good engineering judgment calls for the deterioration factor for a pollutant to be the ratio of exhaust emissions at the end of the useful life to exhaust emissions at the low-hour test point. For example, if you use aftertreatment technology that controls emissions of a pollutant proportionally to engine-out emissions, it is often appropriate to use a multiplicative deterioration factor. Adjust the official emission results for each tested locomotive at the selected test point by multiplying the measured emissions by the deterioration factor. The deteriorated emission level is intended to represent the highest emission level during the useful life. Thus, if the factor is less than one, use one. A multiplicative deterioration factor may not be appropriate in cases where testing variability is significantly greater than locomotive-to-locomotive variability. Multiplicative deterioration factors must be specified to one more significant figure than the applicable standard.
              (3) Sawtooth and other nonlinear deterioration patterns. The deterioration factors described in paragraphs (b)(1) and (2) of this section assume that the highest useful life emissions occur either at the end of useful life or at the low-hour test point. The provisions of this paragraph (b)(3) apply where good engineering judgment indicates that the highest emissions over the useful life will occur between these two points. For example, emissions may increase with service accumulation until a certain maintenance step is performed, then return to the low-hour emission levels and begin increasing again. Base deterioration factors for locomotives with such emission patterns on the difference between (or ratio of) the point at which the highest emissions occur and the low-hour test point. Note that this applies for maintenance-related deterioration only where we allow such critical emission-related maintenance.
              (4) Dual-fuel and flexible-fuel engines. In the case of dual-fuel and flexible-fuel locomotives, apply deterioration factors separately for each fuel type by measuring emissions with each fuel type at each test point. You may accumulate service hours on a single emission-data engine using the type of fuel or the fuel mixture expected to have the highest combustion and exhaust temperatures; you may ask us to approve a different fuel mixture if you demonstrate that a different criterion is more appropriate.
              
              (5) Deterioration factor for crankcase emissions. If your engine vents crankcase emissions to the exhaust or to the atmosphere, you must account for crankcase emission deterioration, using good engineering judgment. You may use separate deterioration factors for crankcase emissions of each pollutant (either multiplicative or additive) or include the effects in combined deterioration factors that include exhaust and crankcase emissions together for each pollutant.
              (c) Deterioration factors for smoke are always additive.
              (d) If your locomotive vents crankcase emissions to the exhaust or to the atmosphere, you must account for crankcase emission deterioration, using good engineering judgment. You may use separate deterioration factors for crankcase emissions of each pollutant (either multiplicative or additive) or include the effects in combined deterioration factors that include exhaust and crankcase emissions together for each pollutant.
              (e) Include the following information in your application for certification:
              (1) If you determine your deterioration factors based on test data from a different engine family, explain why this is appropriate and include all the emission measurements on which you base the deterioration factor.
              (2) If you determine your deterioration factors based on engineering analysis, explain why this is appropriate and include a statement that all data, analyses, evaluations, and other information you used are available for our review upon request.
              (3) If you do testing to determine deterioration factors, describe the form and extent of service accumulation, including a rationale for selecting the service-accumulation period and the method you use to accumulate hours.
              [73 FR 37197, June 30, 2008, as amended at 81 FR 74005, Oct. 25, 2016]
            
            
              § 1033.250
              Reporting and recordkeeping.
              (a) Within 45 days after the end of the model year, send the Designated Compliance Officer a report describing the following information about locomotives you produced during the model year:
              (1) Report the total number of locomotives you produced in each engine family by locomotive model and engine model.
              (2) If you produced exempted locomotives, report the number of exempted locomotives you produced for each locomotive model and identify the buyer or shipping destination for each exempted locomotive. You do not need to report under this paragraph (a)(2) locomotives that were temporarily exempted, exported locomotives, locomotives exempted as manufacturer/remanufacturer-owned locomotives, or locomotives exempted as test locomotives.
              (b) Organize and maintain the following records:
              (1) A copy of all applications and any summary information you send us.
              (2) Any of the information we specify in § 1033.205 that you were not required to include in your application.
              (3) A detailed history of each emission-data locomotive. For each locomotive, describe all of the following:
              (i) The emission-data locomotive's construction, including its origin and buildup, steps you took to ensure that it represents production locomotives, any components you built specially for it, and all the components you include in your application for certification.
              (ii) How you accumulated locomotive operating hours (service accumulation), including the dates and the number of hours accumulated.
              (iii) All maintenance, including modifications, parts changes, and other service, and the dates and reasons for the maintenance.
              (iv) All your emission tests (valid and invalid), including the date and purpose of each test and documentation of test parameters as specified in part 40 CFR part 1065, and the date and purpose of each test.
              (v) All tests to diagnose locomotive or emission control performance, giving the date and time of each and the reasons for the test.
              (vi) Any other significant events.

              (4) If you test a development engine for certification, you may omit information otherwise required by paragraph (b)(3) of this section that is unrelated to emissions and emission-related components.
              
              (5) Production figures for each engine family divided by assembly plant.
              (6) Keep a list of locomotive identification numbers for all the locomotives you produce under each certificate of conformity.
              (c) Keep required data from emission tests and all other information specified in this section for eight years after we issue your certificate. If you use the same emission data or other information for a later model year, the eight-year period restarts with each year that you continue to rely on the information.
              (d) Store these records in any format and on any media, as long as you can promptly send us organized, written records in English if we ask for them. You must keep these records readily available. We may review them at any time.
              (e) Send us copies of any locomotive maintenance instructions or explanations if we ask for them.
              [73 FR 37197, June 30, 2008, as amended at 81 FR 74006, Oct. 25, 2016]
            
            
              § 1033.255
              EPA decisions.
              (a) If we determine your application is complete and shows that the engine family meets all the requirements of this part and the Clean Air Act, we will issue a certificate of conformity for your engine family for that model year. We may make the approval subject to additional conditions.
              (b) We may deny your application for certification if we determine that your engine family fails to comply with emission standards or other requirements of this part or the Clean Air Act. We will base our decision on all available information. If we deny your application, we will explain why in writing.
              (c) In addition, we may deny your application or suspend or revoke your certificate if you do any of the following:
              (1) Refuse to comply with any testing or reporting requirements.
              (2) Submit false or incomplete information (paragraph (e) of this section applies if this is fraudulent). This includes doing anything after submission of your application to render any of the submitted information false or incomplete.
              (3) Render inaccurate any test data.
              (4) Deny us from completing authorized activities (see 40 CFR 1068.20). This includes a failure to provide reasonable assistance.
              (5) Produce locomotives for importation into the United States at a location where local law prohibits us from carrying out authorized activities.
              (6) Fail to supply requested information or amend your application to include all locomotives being produced.
              (7) Take any action that otherwise circumvents the intent of the Clean Air Act or this part.
              (d) We may void the certificate of conformity for an engine family if you fail to keep records, send reports, or give us information as required under this part or the Act. Note that these are also violations of 40 CFR 1068.101(a)(2).
              (e) We may void your certificate if we find that you intentionally submitted false or incomplete information. This includes rendering submitted information false or incomplete after submission.
              (f) If we deny your application or suspend, revoke, or void your certificate, you may ask for a hearing (see § 1033.920).
              [73 FR 37197, June 30, 2008, as amended at 75 FR 22984, Apr. 30, 2010; 81 FR 74006, Oct. 25, 2016]
            
          
          
            Subpart D—Manufacturer and Remanufacturer Production Line Testing and Audit Programs
            
              § 1033.301
              Applicability.
              The requirements of this part apply to manufacturers/remanufacturers of locomotives certified under this part, with the following exceptions:

              (a) The requirements of §§ 1033.310, 1033.315, 1033.320, and 1033.330 apply only to manufacturers of freshly manufactured locomotives or locomotive engines (including those used for repowering). We may also apply these requirements to remanufacturers of any locomotives for which there is reason to believe production problems exist that could affect emission performance. When we make a determination that production problems may exist that could affect emission performance, we will notify the remanufacturer(s). The requirements of §§ 1033.310, 1033.315, 1033.320, and 1033.330 will apply as specified in the notice.
              (b) The requirements of § 1033.335 apply only to remanufacturers.
              (c) As specified in § 1033.1(d), we may apply the requirements of this subpart to manufacturers/remanufacturers that do not certify the locomotives. However, unless we specify otherwise, the requirements of this subpart apply to manufacturers/remanufacturers that hold the certificates for the locomotives.
              [73 FR 37197, June 30, 2008, as amended at 81 FR 74006, Oct. 25, 2016]
            
            
              § 1033.305
              General requirements.
              (a) Manufacturers (and remanufacturers, where applicable) are required to test production line locomotives using the test procedures specified in § 1033.315. While this subpart refers to locomotive testing, you may ask to test locomotive engines instead of testing locomotives.
              (b) Remanufacturers are required to conduct audits according to the requirements of § 1033.335 to ensure that remanufactured locomotives comply with the requirements of this part.
              (c) If you certify an engine family with carryover emission data, as described in § 1033.235, and these equivalent engine families consistently pass the production-line testing requirements over the preceding two-year period, you may ask for a reduced testing rate for further production-line testing for that family. If we reduce your testing rate, we may limit our approval to any number of model years. In determining whether to approve your request, we may consider the number of locomotives that have failed emission tests.
              (d) You may ask to use an alternate program or measurement method for testing production-line engines. In your request, you must show us that the alternate program gives equal assurance that your engines meet the requirements of this part. We may waive some or all of this subpart's requirements if we approve your alternate program.
            
            
              § 1033.310
              Sample selection for testing.
              (a) At the start of each model year, begin randomly selecting locomotives from each engine family for production line testing at a rate of one percent. Make the selection of the test locomotive after it has been assembled. Perform the testing throughout the entire model year to the extent possible, unless we specify a different schedule for your tests. For example, we may require you to disproportionately select locomotives from the early part of a model year for a new locomotive model that has not been subject to PLT previously.
              (1) The required sample size for an engine family (provided that no locomotive tested fails to meet applicable emission standards) is the lesser of five tests per model year or one percent of projected annual production, with a minimum sample size for an engine family of one test per model year. See paragraph (d) of this section to determine the required number of test locomotives if any locomotives fail to comply with any standards.
              (2) You may elect to test additional locomotives. All additional locomotives must be tested in accordance with the applicable test procedures of this part.
              (b) You must assemble the test locomotives using the same production process that will be used for locomotives to be introduced into commerce. You may ask us to allow special assembly procedures for catalyst-equipped locomotives.
              (c) Unless we approve it, you may not use any quality control, testing, or assembly procedures that you do not use during the production and assembly of all other locomotives of that family. This applies for any test locomotive or any portion of a locomotive, including engines, parts, and subassemblies.

              (d) If one or more locomotives fail a production line test, then you must test two additional locomotives from the next fifteen produced in that engine family for each locomotive that fails. These two additional locomotives do not count towards your minimum number of locomotives. For example, if you are required to test a minimum of four locomotives under paragraph (a) of this section and the second locomotive fails to comply with one or more standards, then you must test two additional locomotives from the next fifteen produced in that engine family. If both of those locomotives pass all standards, you are required to test two additional locomotives to complete the original minimum number of four. If they both pass, you are done with testing for that family for the year since you tested six locomotives (the four originally required plus the two additional locomotives).
            
            
              § 1033.315
              Test procedures.
              (a) Test procedures. Use the test procedures described in subpart F of this part, except as specified in this section.
              (1) You may ask to use other test procedures. We will approve your request if we determine that it is not possible to perform satisfactory testing using the specified procedures. We may also approve alternate test procedures under § 1033.305(d).
              (2) If you used test procedures other than those in subpart F of this part during certification for the engine family (other than alternate test procedures necessary for testing a development engine or a low hour engine instead of a low mileage locomotive), use the same test procedures for production line testing that you used in certification.
              (b) Modifying a test locomotive. Once an engine is selected for testing, you may adjust, repair, maintain, or modify it or check its emissions only if one of the following is true:
              (1) You document the need for doing so in your procedures for assembling and inspecting all your production engines and make the action routine for all the engines in the engine family.
              (2) This subpart otherwise specifically allows your action.
              (3) We approve your action in advance.
              (c) Adjustable parameters. (1) Confirm that adjustable parameters are set to values or positions that are within the range recommended to the ultimate purchaser.
              (2) We may require to be adjusted any adjustable parameter to any setting within the specified adjustable range of that parameter prior to the performance of any test.
              (d) Stabilizing emissions. You may stabilize emissions from the locomotives to be tested through service accumulation by running the engine through a typical duty cycle. Emissions are considered stabilized after 300 hours of operation. You may accumulate fewer hours, consistent with good engineering judgment. You may establish a Green Engine Factor for each regulated pollutant for each engine family, instead of (or in combination with) accumulating actual operation, to be used in calculating emissions test results. You must obtain our approval prior to using a Green Engine Factor. For catalyst-equipped locomotives, you may operate the locomotive for up to 1000 hours (in revenue or other service) prior to testing.
              (e) Adjustment after shipment. If a locomotive is shipped to a facility other than the production facility for production line testing, and an adjustment or repair is necessary because of such shipment, you may perform the necessary adjustment or repair only after the initial test of the locomotive, unless we determine that the test would be impossible to perform or would permanently damage the locomotive.
              (f) Malfunctions. If a locomotive cannot complete the service accumulation or an emission test because of a malfunction, you may request that we authorize either the repair of that locomotive or its deletion from the test sequence.
              (g) Retesting. If you determine that any production line emission test of a locomotive is invalid, you must retest it in accordance with the requirements of this subpart. Report emission results from all tests to us, including test results you determined are invalid. You must also include a detailed explanation of the reasons for invalidating any test in the quarterly report required in § 1033.320(e). In the event a retest is performed, you may ask us within ten days of the end of the production quarter for permission to substitute the after-repair test results for the original test results. We will respond to the request within ten working days of our receipt of the request.
            
            
              
              § 1033.320
              Calculation and reporting of test results.
              (a) Calculate initial test results using the applicable test procedure specified in § 1033.315(a). Include applicable non-deterioration adjustments such as a Green Engine Factor or regeneration adjustment factor. Round the results to one more decimal place than the applicable emission standard.
              (b) If you conduct multiple tests on any locomotives, calculate final test results by summing the initial test results derived in paragraph (a) of this section for each test locomotive, dividing by the number of tests conducted on the locomotive, and rounding to one more decimal place than the applicable emission standard. For catalyst-equipped locomotives, you may ask us to allow you to exclude an initial failed test if all of the following are true:
              (1) The catalyst was in a green condition when tested initially.
              (2) The locomotive met all emission standards when retested after degreening the catalyst.
              (3) No additional emission-related maintenance or repair was performed between the initial failed test and the subsequent passing test.
              (c) Calculate the final test results for each test locomotive by applying the appropriate deterioration factors, derived in the certification process for the engine family, to the final test results, and rounding to one more decimal place than the applicable emission standard.
              (d) If, subsequent to an initial failure of a production line test, the average of the test results for the failed locomotive and the two additional locomotives tested, is greater than any applicable emission standard or FEL, the engine family is deemed to be in non-compliance with applicable emission standards, and you must notify us within ten working days of such noncompliance.
              (e) Within 45 calendar days of the end of each quarter, you must send to the Designated Compliance Officer a report with the following information:
              (1) The location and description of the emission test facilities which you used to conduct your testing.
              (2) Total production and sample size for each engine family tested.
              (3) The applicable standards against which each engine family was tested.
              (4) For each test conducted, include all of the following:
              (i) A description of the test locomotive, including:
              (A) Configuration and engine family identification.
              (B) Year, make, and build date.
              (C) Engine identification number.
              (D) Number of megawatt-hours (or miles if applicable) of service accumulated on locomotive prior to testing.
              (E) Description of Green Engine Factor; how it is determined and how it is applied.
              (ii) Location(s) where service accumulation was conducted and description of accumulation procedure and schedule, if applicable. If the locomotive was introduced into service between assembly and testing, you are only required to summarize the service accumulation, rather than identifying specific locations.
              (iii) Test number, date, test procedure used, initial test results before and after rounding, and final test results for all production line emission tests conducted, whether valid or invalid, and the reason for invalidation of any test results, if applicable.
              (iv) A complete description of any adjustment, modification, repair, preparation, maintenance, and testing which was performed on the test locomotive, has not been reported pursuant to any other paragraph of this subpart, and will not be performed on other production locomotives.
              (v) Any other information we may ask you to add to your written report so we can determine whether your new engines conform with the requirements of this part.
              (5) For each failed locomotive as defined in § 1033.330(a), a description of the remedy and test results for all retests as required by § 1033.340(g).

              (6) The following signed statement and endorsement by an authorized representative of your company:
              
              

                We submit this report under sections 208 and 213 of the Clean Air Act. Our production-line testing conformed completely with the requirements of 40 CFR part 1033. We have not changed production processes or quality-control procedures for the test locomotives in a way that might affect emission controls. All the information in this report is true and accurate to the best of my knowledge. I know of the penalties for violating the Clean Air Act and the regulations. (Authorized Company Representative)
              
              [73 FR 37197, June 30, 2008, as amended at 81 FR 74006, Oct. 25, 2016]
            
            
              § 1033.325
              Maintenance of records; submittal of information.
              (a) You must establish, maintain, and retain the following adequately organized and indexed test records:
              (1) A description of all equipment used to test locomotives. The equipment requirements in subpart F of this part apply to tests performed under this subpart. Maintain these records for each test cell that can be used to perform emission testing under this subpart.
              (2) Individual test records for each production line test or audit including:
              (i) The date, time, and location of each test or audit.
              (ii) The method by which the Green Engine Factor was calculated or the number of hours of service accumulated on the test locomotive when the test began and ended.
              (iii) The names of all supervisory personnel involved in the conduct of the production line test or audit;
              (iv) A record and description of any adjustment, repair, preparation or modification performed on test locomotives, giving the date, associated time, justification, name(s) of the authorizing personnel, and names of all supervisory personnel responsible for the conduct of the action.
              (v) If applicable, the date the locomotive was shipped from the assembly plant, associated storage facility or port facility, and the date the locomotive was received at the testing facility.
              (vi) A complete record of all emission tests or audits performed under this subpart (except tests performed directly by us), including all individual worksheets and/or other documentation relating to each test, or exact copies thereof, according to the record requirements specified in subpart F of this part and 40 CFR part 1065.
              (vii) A brief description of any significant events during testing not otherwise described under this paragraph (a)(2), commencing with the test locomotive selection process and including such extraordinary events as engine damage during shipment.
              (b) Keep all records required to be maintained under this subpart for a period of eight years after completion of all testing. Store these records in any format and on any media, as long as you can promptly provide to us organized, written records in English if we ask for them and all the information is retained.
              (c) Send us the following information with regard to locomotive production if we ask for it:
              (1) Projected production for each configuration within each engine family for which certification has been requested and/or approved.
              (2) Number of locomotives, by configuration and assembly plant, scheduled for production.
              (d) Nothing in this section limits our authority to require you to establish, maintain, keep or submit to us information not specified by this section. We may also ask you to send less information.
              (e) Send all reports, submissions, notifications, and requests for approval made under this subpart to the Designated Compliance Officer using an approved format.
              (f) You must keep a copy of all reports submitted under this subpart.
              [73 FR 37197, June 30, 2008, as amended at 75 FR 22984, Apr. 30, 2010]
            
            
              § 1033.330
              Compliance criteria for production line testing.
              There are two types of potential failures: failure of an individual locomotive to comply with the standards, and a failure of an engine family to comply with the standards.
              (a) A failed locomotive is one whose final test results pursuant to § 1033.320(c), for one or more of the applicable pollutants, exceed an applicable emission standard or FEL.
              (b) An engine family is deemed to be in noncompliance, for purposes of this subpart, if at any time throughout the model year, the average of an initial failed locomotive and the two additional locomotives tested, is greater than any applicable emission standard or FEL.
            
            
              
              § 1033.335
              Remanufactured locomotives: installation audit requirements.
              The section specifies the requirements for certifying remanufacturers to audit the remanufacture of locomotives covered by their certificates of conformity for proper components, component settings and component installations on randomly chosen locomotives in an engine family.
              (a) You must ensure that all emission related components are properly installed on the locomotive and are set to the proper specification as indicated in your instructions. You may submit audits performed by the owners/operators of the locomotives, provided the audits are performed in accordance with the provisions of this section. We may require that you obtain affidavits for audits performed by owners/operators.
              (b) Audit at least five percent of your annual production per model year per installer or ten per engine family per installer, whichever is less. You must perform more audits if there are any failures. Randomly select the locomotives to be audited after the remanufacture is complete. We may allow you to select locomotives prior to the completion of the remanufacture, if the preselection would not have the potential to affect the manner in which the locomotive was remanufactured (e.g., where the installer is not aware of the selection prior to the completion of the remanufacture). Unless we specify otherwise, you are not required to audit installers that remanufacture fewer than 10 locomotives per year under your certificates (combined for all of your engine families).
              (c) The audit should be completed as soon as is practical after the remanufacture is complete. In no case may the remanufactured locomotive accumulate more than 45,000 miles prior to an audit.
              (d) A locomotive fails if any emission related components are found to be improperly installed, improperly adjusted or incorrectly used.
              (e) If a remanufactured locomotive fails an audit, then you must audit two additional locomotives from the next ten remanufactured in that engine family by that installer.
              (f) An engine family is determined to have failed an audit, if at any time during the model year, you determine that the three locomotives audited are found to have had any improperly installed, improperly adjusted or incorrectly used components. You must notify us within 2 working days of a determination of an engine family audit failure.
              (g) Within 45 calendar days of the end of each quarter, the remanufacturer must send the Designated Compliance Officer a report which includes the following information:
              (1) The location and description of your audit facilities which were utilized to conduct auditing reported pursuant to this section;
              (2) Total production and sample size for each engine family;
              (3) The applicable standards and/or FELs against which each engine family was audited;
              (4) For each audit conducted:
              (i) A description of the audited locomotive, including:
              (A) Configuration and engine family identification;
              (B) Year, make, build date, and remanufacture date; and
              (C) Locomotive and engine identification numbers;
              (ii) Any other information we request relevant to the determination whether the new locomotives being remanufactured do in fact conform with the regulations with respect to which the certificate of conformity was issued;
              (5) For each failed locomotive as defined in paragraph (d) of this section, a description of the remedy as required by § 1033.340(g);

              (6) The following signed statement and endorsement by your authorized representative:
              
              
                We submit this report under sections 208 and 213 of the Clean Air Act. Our production-line auditing conformed completely with the requirements of 40 CFR part 1033. We have not changed production processes or quality-control procedures for the audited locomotives in a way that might affect emission controls. All the information in this report is true and accurate to the best of my knowledge. I know of the penalties for violating the Clean Air Act and the regulations. (Authorized Company Representative)
              
              [73 FR 37197, June 30, 2008, as amended at 73 FR 59190, Oct. 8, 2008]
            
            
              
              § 1033.340
              Suspension and revocation of certificates of conformity.
              (a) A certificate can be suspended for an individual locomotive as follows:
              (1) The certificate of conformity is automatically suspended for any locomotive that fails a production line test pursuant to § 1033.330(a), effective from the time the testing of that locomotive is completed.
              (2) The certificate of conformity is automatically suspended for any locomotive that fails an audit pursuant to § 1033.335(d), effective from the time that auditing of that locomotive is completed.
              (b) A certificate can be suspended for an engine family as follows:
              (1) We may suspend the certificate of conformity for an engine family that is in noncompliance pursuant to § 1033.330(b), thirty days after the engine family is deemed to be in noncompliance.
              (2) We may suspend the certificate of conformity for an engine family that is determined to have failed an audit pursuant to § 1033.335(f). This suspension will not occur before thirty days after the engine family is deemed to be in noncompliance.
              (c) If we suspend your certificate of conformity for an engine family, the suspension may apply to all facilities producing engines from an engine family, even if you find noncompliant engines only at one facility.
              (d) We may revoke a certificate of conformity for any engine family in whole or in part if:
              (1) You fail to comply with any of the requirements of this subpart.
              (2) You submit false or incomplete information in any report or information provided to us under this subpart.
              (3) You render inaccurate any test data submitted under this subpart.
              (4) An EPA enforcement officer is denied the opportunity to conduct activities authorized in this subpart.
              (5) An EPA enforcement officer is unable to conduct authorized activities for any reason.
              (e) We will notify you in writing of any suspension or revocation of a certificate of conformity in whole or in part; a suspension or revocation is effective upon receipt of such notification or thirty days from the time a locomotive or engine family is deemed to be in noncompliance under §§ 1033.320(d), 1033.330(a), 1033.330(b), or 1033.335(f) is made, whichever is earlier, except that the certificate is immediately suspended with respect to any failed locomotives as provided for in paragraph (a) of this section.
              (f) We may revoke a certificate of conformity for an engine family when the certificate has been suspended under paragraph (b) or (c) of this section if the remedy is one requiring a design change or changes to the locomotive, engine and/or emission control system as described in the application for certification of the affected engine family.
              (g) Once a certificate has been suspended for a failed locomotive, as provided for in paragraph (a) of this section, you must take all the following actions before the certificate is reinstated for that failed locomotive:
              (1) Remedy the nonconformity.
              (2) Demonstrate that the locomotive conforms to applicable standards or family emission limits by retesting, or reauditing if applicable, the locomotive in accordance with this part.
              (3) Submit a written report to us after successful completion of testing (or auditing, if applicable) on the failed locomotive, which contains a description of the remedy and testing (or auditing) results for each locomotive in addition to other information that may be required by this part.
              (h) Once a certificate for a failed engine family has been suspended pursuant to paragraph (b) or (c) of this section, you must take the following actions before we will consider reinstating the certificate:
              (1) Submit a written report to us identifying the reason for the noncompliance of the locomotives, describing the remedy, including a description of any quality control measures you will use to prevent future occurrences of the problem, and stating the date on which the remedies will be implemented.

              (2) Demonstrate that the engine family for which the certificate of conformity has been suspended does in fact comply with the regulations of this part by testing (or auditing) locomotives selected from normal production runs of that engine family. Such testing (or auditing) must comply with the provisions of this subpart. If you elect to continue testing (or auditing) individual locomotives after suspension of a certificate, the certificate is reinstated for any locomotive actually determined to be in conformance with the applicable standards or family emission limits through testing (or auditing) in accordance with the applicable test procedures, provided that we have not revoked the certificate under paragraph (f) of this section.
              (i) If the certificate has been revoked for an engine family, you must take the following actions before we will issue a certificate that would allow you to continue introduction into commerce of a modified version of that family:
              (1) If we determine that the change(s) in locomotive design may have an effect on emission deterioration, we will notify you within five working days after receipt of the report in paragraph (h) of this section, whether subsequent testing/auditing under this subpart will be sufficient to evaluate the change(s) or whether additional testing (or auditing) will be required.
              (2) After implementing the change or changes intended to remedy the nonconformity, you must demonstrate that the modified engine family does in fact conform with the regulations of this part by testing locomotives (or auditing for remanufactured locomotives) selected from normal production runs of that engine family. When both of these requirements are met, we will reissue the certificate or issue a new certificate. If this subsequent testing (or auditing) reveals failing data the revocation remains in effect.
              (j) At any time subsequent to an initial suspension of a certificate of conformity for a test or audit locomotive pursuant to paragraph (a) of this section, but not later than 30 days (or such other period as may we allow) after the notification our decision to suspend or revoke a certificate of conformity in whole or in part pursuant to this section, you may request a hearing as to whether the tests or audits have been properly conducted or any sampling methods have been properly applied. (See § 1033.920.)
              (k) Any suspension of a certificate of conformity under paragraphs (a) through (d) of this section will be made only after you have been offered an opportunity for a hearing conducted in accordance with § 1033.920. It will not apply to locomotives no longer in your possession.
              (l) If we suspend, revoke, or void a certificate of conformity, and you believe that our decision was based on erroneous information, you may ask us to reconsider our decision before requesting a hearing. If you demonstrate to our satisfaction that our decision was based on erroneous information, we will reinstate the certificate.
              (m) We may conditionally reinstate the certificate for that family so that you do not have to store non-test locomotives while conducting subsequent testing or auditing of the noncomplying family subject to the following condition: you must commit to recall all locomotives of that family produced from the time the certificate is conditionally reinstated if the family fails subsequent testing, or auditing if applicable, and must commit to remedy any nonconformity at no expense to the owner.
            
          
          
            Subpart E—In-use Testing
            
              § 1033.401
              Applicability.
              The requirements of this subpart are applicable to certificate holders for locomotives subject to the provisions of this part. These requirements may also be applied to other manufacturers/remanufacturers as specified in § 1033.1(d).
            
            
              § 1033.405
              General provisions.
              (a) Each year, we will identify engine families and configurations within families that you must test according to the requirements of this section.

              (1) We may require you to test one engine family each year for which you have received a certificate of conformity. If you are a manufacturer that holds certificates of conformity for both freshly manufactured and remanufactured locomotive engine families, we may require you to test one freshly manufactured engine family and one remanufactured engine family. We may require you to test additional engine families if we have reason to believe that locomotives in such families do not comply with emission standards in use.
              (2) For engine families of less than 10 locomotives per year, no in-use testing will be required, unless we have reason to believe that those engine families are not complying with the applicable emission standards in use.
              (b) Test a sample of in-use locomotives from an engine family, as specified in § 1033.415. We will use these data, and any other data available to us, to determine the compliance status of classes of locomotives, including for purposes of recall under 40 CFR part 1068, and whether remedial action is appropriate.
            
            
              § 1033.410
              In-use test procedure.
              (a) You must test the complete locomotives; you may not test engines that are not installed in locomotives at the time of testing.
              (b) Test the locomotive according to the test procedures outlined in subpart F of this part, except as provided in this section.
              (c) Use the same test procedures for in-use testing as were used for certification, except for cases in which certification testing was not conducted with a locomotive, but with a development engine or other engine. In such cases, we will specify deviations from the certification test procedures as appropriate. We may allow or require other alternate procedures, with advance approval.
              (d) Set all adjustable locomotive or engine parameters to values or positions that are within the range specified in the certificate of conformity. We may require you to set these parameters to specific values.
              (e) We may waive a portion of the applicable test procedure that is not necessary to determine in-use compliance.
            
            
              § 1033.415
              General testing requirements.
              (a) Number of locomotives to be tested. Determine the number of locomotives to be tested by the following method:
              (1) Test a minimum of 2 locomotives per engine family, except as provided in paragraph (a)(2) of this section. You must test additional locomotives if any locomotives fail to meet any standard. Test 2 more locomotives for each failing locomotive, but stop testing if the total number of locomotives tested equals 10.
              (2) If an engine family has been certified using carryover emission data from a family that has been previously tested under paragraph (a)(1) of this section (and we have not ordered or begun to negotiate remedial action of that family), you need to test only one locomotive per engine family. If that locomotive fails to meet applicable standards for any pollutant, testing for that engine family must be conducted as outlined under paragraph (a)(1) of this section.
              (3) You may ask us to allow you to test more locomotives than the minimum number described above or you may concede failure before testing 10 locomotives.
              (b) Compliance criteria. We will consider failure rates, average emission levels and the existence of any defects among other factors in determining whether to pursue remedial action. We may order a recall pursuant to 40 CFR part 1068 before testing reaches the tenth locomotive.
              (c) Collection of in-use locomotives. Procure in-use locomotives that have been operated for 50 to 75 percent of the locomotive's useful life for testing under this subpart. Complete testing required by this section for any engine family before useful life of the locomotives in the engine family passes. (Note: § 1033.820 specifies that railroads must make reasonable efforts to enable you to perform this testing.)
            
            
              § 1033.420
              Maintenance, procurement and testing of in-use locomotives.
              (a) A test locomotive must have a maintenance history that is representative of actual in-use conditions, and identical or equivalent to your recommended emission-related maintenance requirements.

              (1) When procuring locomotives for in-use testing, ask the end users about the accumulated usage, maintenance, operating conditions, and storage of the test locomotives.
              
              (2) Your selection of test locomotives is subject to our approval. Maintain the information you used to procure locomotives for in-use testing in the same manner as is required in § 1033.250.
              (b) You may perform minimal set-to-spec maintenance on a test locomotive before conducting in-use testing. Maintenance may include only that which is listed in the owner's instructions for locomotives with the amount of service and age of the acquired test locomotive. Maintain documentation of all maintenance and adjustments.
              (c) If the locomotive selected for testing is equipped with emission diagnostics meeting the requirements in § 1033.110 and the MIL is illuminated, you may read the code and repair the malfunction according to your emission-related maintenance instructions, but only to the degree that an owner/operator would be required to repair the malfunction under § 1033.815.
              (d) Results of at least one valid set of emission tests using the test procedure described in subpart F of this part is required for each in-use locomotive.
              (e) If in-use testing results show that an in-use locomotive fails to comply with any applicable emission standards, you must determine the reason for noncompliance and report your findings in the quarterly in-use test result report described in § 1033.425.
            
            
              § 1033.425
              In-use test program reporting requirements.
              (a) Within 90 days of completion of testing, send us all emission test results generated from the in-use testing program. Report all of the following information for each locomotive tested:
              (1) Engine family, and configuration.
              (2) Locomotive and engine models.
              (3) Locomotive and engine serial numbers.
              (4) Date of manufacture or remanufacture, as applicable.
              (5) Megawatt-hours of use (or miles, as applicable).
              (6) Date and time of each test attempt.
              (7) Results of all emission testing.
              (8) Results (if any) of each voided or failed test attempt.
              (9) Summary of all maintenance and/or adjustments performed.
              (10) Summary of all modifications and/or repairs.
              (11) Determinations of noncompliance.
              (12) The following signed statement and endorsement by an authorized representative of your company.
              We submit this report under sections 208 and 213 of the Clean Air Act. Our in-use testing conformed completely with the requirements of 40 CFR part 1033. All the information in this report is true and accurate to the best of my knowledge. I know of the penalties for violating the Clean Air Act and the regulations. (Authorized Company Representative)
              (b) Report to us within 90 days of completion of testing the following information for each engine family tested:
              (1) The serial numbers of all locomotive that were excluded from the test sample because they did not meet the maintenance requirements of § 1033.420.
              (2) The owner of each locomotive identified in paragraph (b)(1) of this section (or other entity responsible for the maintenance of the locomotive).
              (3) The specific reasons why the locomotives were excluded from the test sample.
              (c) Submit the information outlined in paragraphs (a) and (b) of this section electronically using an approved format. We may exempt you from this requirement upon written request with supporting justification.
              (d) Send all testing reports and requests for approvals to the Designated Compliance Officer.
            
          
          
            Subpart F—Test Procedures
            
              § 1033.501
              General provisions.

              (a) Except as specified in this subpart, use the equipment and procedures for compression-ignition engines in 40 CFR part 1065 to determine whether your locomotives meet the duty-cycle emission standards in § 1033.101. Use the applicable duty cycles specified in this subpart. Measure emissions of all the pollutants we regulate in § 1033.101 plus CO2. Measure N2O, and CH4 as described in § 1033.235. The general test procedure is the procedure specified in 40 CFR part 1065 for steady-state discrete-mode cycles. However, if you use the optional ramped modal cycle in § 1033.520, follow the procedures for ramped modal testing in 40 CFR part 1065. The following exceptions from the 1065 procedures apply:
              (1) You must average power and emissions over the sampling periods specified in this subpart for both discrete-mode testing and ramped modal testing.
              (2) The test cycle is considered to be steady-state with respect to operator demand rather than engine speed and load.
              (3) The following provisions apply for engine mapping, duty-cycle generation, and cycle validation to account for the fact that locomotive operation and locomotive duty cycles are based on operator demand from locomotive notch settings, not on target values for engine speed and load:
              (i) The provisions related to engine mapping, duty-cycle generation, and cycle validation in 40 CFR 1065.510, 1065.512, and 1065.514 do not apply for testing complete locomotives.
              (ii) The provisions related to engine mapping and duty-cycle generation in 40 CFR 1065.510 and 1065.512 are not required for testing with an engine dynamometer; however, the cycle validation criteria of 40 CFR 1065.514 apply for such testing. Demonstrate compliance with cycle validation criteria based on manufacturer-declared values for maximum torque, maximum power, and maximum test speed, or determine these values from an engine map generated according to 40 CFR 1065.510. If you test using a ramped-modal cycle, you may perform cycle validation over all the test intervals together.
              (4) If you perform discrete-mode testing and use only one batch fuel measurement to determine your mean raw exhaust flow rate, you must target a constant sample flow rate over the mode. Verify proportional sampling as described in 40 CFR 1065.545 using the mean raw exhaust molar flow rate paired with each recorded sample flow rate.
              (5) If you perform discrete-mode testing by grouping the modes in the same manner as the test intervals of the ramped modal cycle using three different dilution settings for the groups, as allowed in § 1033.515(c)(5)(ii), you may verify proportional sampling over each group instead of each discrete mode.
              (b) You may use special or alternate procedures to the extent we allow as them under 40 CFR 1065.10. In some cases, we allow you to use procedures that are less precise or less accurate than the specified procedures if they do not affect your ability to show that your locomotives comply with the applicable emission standards. This generally requires emission levels to be far enough below the applicable emission standards so that any errors caused by greater imprecision or inaccuracy do not affect your ability to state unconditionally that the locomotives meet all applicable emission standards.
              (c) This part allows (with certain limits) testing of either a complete locomotive or a separate uninstalled engine. When testing a locomotive, you must test the complete locomotive in its in-use configuration, except that you may disconnect the power output and fuel input for the purpose of testing. To calculate power from measured alternator/generator output, use an alternator/generator efficiency curve that varies with speed/load, consistent with good engineering judgment.
              (d) Unless smoke standards do not apply for your locomotives or the testing requirement is waived, measure smoke emissions using the procedures in § 1033.525.
              (e) Use the applicable fuel listed in 40 CFR part 1065, subpart H, to perform valid tests.
              (1) For diesel-fueled locomotives, use the appropriate diesel fuel specified in 40 CFR part 1065, subpart H, for emission testing. The applicable diesel test fuel is either the ultra low-sulfur diesel or low-sulfur diesel fuel, as specified in § 1033.101. Identify the test fuel in your application for certification and ensure that the fuel inlet label is consistent with your selection of the test fuel (see §§ 1033.101 and 1033.135).

              (2) You may ask to use as a test fuel commercially available diesel fuel similar but not identical to the applicable fuel specified in 40 CFR part 1065, subpart H; we will approve your request if you show us that it does not affect your ability to demonstrate compliance with the applicable emission standards. If your locomotive uses sulfur-sensitive technology, you may not use an in-use fuel that has a lower sulfur content than the range specified for the otherwise applicable test fuel in 40 CFR part 1065. If your locomotive does not use sulfur-sensitive technology, we may allow you to use an in-use fuel that has a lower sulfur content than the range specified for the otherwise applicable test fuel in 40 CFR part 1065, but may require that you correct PM emissions to account for the sulfur differences.
              (3) For service accumulation, use the test fuel or any commercially available fuel that is representative of the fuel that in-use locomotives will use.
              (f) See § 1033.505 for information about allowable ambient testing conditions for testing.
              (g) This subpart is addressed to you as a manufacturer/remanufacturer, but it applies equally to anyone who does testing for you, and to us when we perform testing to determine if your locomotives meet emission standards.
              (h) We may also perform other testing as allowed by the Clean Air Act.
              (i) For passenger locomotives that can generate hotel power from the main propulsion engine, the locomotive must comply with the emission standards when in non-hotel setting. For hotel mode, the locomotive is subject to the notch cap provisions of § 1033.101 and the defeat device prohibition of § 1033.115.
              (j) The following provisions apply for locomotives using aftertreatment technology with infrequent regeneration events that may occur during testing:
              (1) Adjust measured emissions to account for aftertreatment technology with infrequent regeneration as described in § 1033.535.
              (2) Invalidate a smoke test if active regeneration starts to occur during the test.
              [73 FR 37197, June 30, 2008, as amended at 74 FR 56508, Oct. 30, 2008; 75 FR 22984, Apr. 30, 2010; 81 FR 74006, Oct. 25, 2016]
            
            
              § 1033.505
              Ambient conditions.
              This section specifies the allowable ambient conditions (including temperature and pressure) under which testing may be performed to determine compliance with the emission standards of § 1068.101. Manufacturers/remanufacturers may ask to perform testing at conditions other than those allowed by this section. We will allow such testing provided it does not affect your ability to demonstrate compliance with the applicable standards. See §§ 1033.101 and 1033.115 for more information about the requirements that apply at other conditions.
              (a) Temperature. (1) Testing may be performed with ambient temperatures from 15.5 °C (60 °F) to 40.5 °C (105 °F). Do not correct emissions for temperature effects within this range.
              (2) It is presumed that combustion air will be drawn from the ambient air. Thus, the ambient temperature limits of this paragraph (a) apply for intake air upstream of the engine. If you do not draw combustion air from the ambient air, use good engineering judgment to ensure that any temperature difference (between the ambient air and combustion air) does not cause the emission measurement to be unrepresentative of in-use emissions.

              (3) If we allow you to perform testing at ambient temperatures below 15.5 °C, you must correct NOX emissions for temperature effects, consistent with good engineering judgment. For example, if the intake air temperature (at the manifold) is lower at the test temperature than it would be for equivalent operation at an ambient temperature of 15.5 °C, you generally will need to adjust your measured NOX emissions to account for the effect of the lower intake air temperature. However, if you maintain a constant manifold air temperature, you will generally not need to correct emissions.
              (b) Altitude/pressure. Testing may be performed with ambient pressures from 88.000 kPa (26.0 in Hg) to 103.325 kPa (30.5 in Hg). This is intended to correspond to altitudes up to 4000 feet above sea level. Do not correct emissions for pressure effects within this range.
              (c) Humidity. Testing may be performed with any ambient humidity level. Correct NOX emissions as specified in 40 CFR 1065.670. Do not correct any other emissions for humidity effects.
              (d) Wind. If you test outdoors, use good engineering judgment to ensure that excessive wind does not affect your emission measurements. Winds are excessive if they disturb the size, shape, or location of the exhaust plume in the region where exhaust samples are drawn or where the smoke plume is measured, or otherwise cause any dilution of the exhaust. Tests may be conducted if wind shielding is placed adjacent to the exhaust plume to prevent bending, dispersion, or any other distortion of the exhaust plume as it passes through the optical unit or through the sample probe.
              [73 FR 37197, June 30, 2008, as amended at 75 FR 22984, Apr. 30, 2010]
            
            
              § 1033.510
              Auxiliary power units.
              If your locomotive is equipped with an auxiliary power unit (APU) that operates during an idle shutdown mode, you must account for the APU's emissions rates as specified in this section, unless the APU is part of an AESS system that was certified separately from the rest of the locomotive. This section does not apply for auxiliary engines that only provide hotel power.
              (a) Adjust the locomotive main engine's idle emission rate (g/hr) as specified in § 1033.530. Add the APU emission rate (g/hr) that you determine under paragraph (b) of this section. Use the locomotive main engine's idle power as specified in § 1033.530.
              (b) Determine the representative emission rate for the APU using one of the following methods.
              (1) Installed APU tested separately. If you separately measure emission rates (g/hr) for each pollutant from the APU installed in the locomotive, you may use the measured emissions rates (g/hr) as the locomotive's idle emissions rates when the locomotive is shutdown and the APU is operating. For all testing other than in-use testing, apply appropriate deterioration factors to the measured emission rates. You may ask to carryover APU emission data for a previous test, or use data for the same APU installed on locomotives in another engine family.
              (2) Uninstalled APU tested separately. If you separately measure emission rates (g/hr) over an appropriate duty-cycle for each pollutant from the APU when it is not installed in the locomotive, you may use the measured emissions rates (g/hr) as the locomotive's idle emissions rates when the locomotive is shutdown and the APU is operating. For the purpose of this paragraph (b)(2), an appropriate duty-cycle is one that approximates the APU engine's cycle-weighted power when operating in the locomotive. Apply appropriate deterioration factors to the measured emission rates. You may ask to carryover APU emission data for a previous test, or use data for the same APU installed on locomotives in another engine family.
              (3) APU engine certification data. If the engine used for the APU has been certified to EPA emission standards you may calculate the APU's emissions based upon existing EPA-certification information about the APU's engine. In this case, calculate the APU's emissions as follows:
              (i) For each pollutant determine the brake-specific standard/FEL to which the APU engine was originally EPA-certified.
              (ii) Determine the APU engine's cycle-weighted power when operating in the locomotive.
              (iii) Multiply each of the APU's applicable brake-specific standards/FELs by the APU engine's cycle-weighted power. The results are the APU's emissions rates (in g/hr).
              (iv) Use these emissions rates as the locomotive's idle emissions rates when the locomotive is shutdown and the APU is running. Do not apply a deterioration factor to these values.
              (4) Other. You may ask us to approve an alternative means to account for APU emissions.
              [73 FR 37197, June 30, 2008, as amended at 73 FR 59190, Oct. 8, 2008]
            
            
              § 1033.515
              Discrete-mode steady-state emission tests of locomotives and locomotive engines.

              This section describes how to test locomotives at each notch setting so that emissions can be weighted according to either the line-haul duty cycle or the switch duty cycle. The locomotive test cycle consists of a warm-up followed by a sequence of nominally steady-state discrete test modes, as described in Table 1 to this section. The test modes are steady-state with respect to operator demand, which is the notch setting for the locomotive. Engine speeds and loads are not necessarily steady-state.
              (a) Follow the provisions of 40 CFR part 1065, subpart F for general pre-test procedures (including engine and sampling system pre-conditioning which is included as engine warm-up). You may operate the engine in any way you choose to warm it up prior to beginning the sample preconditioning specified in 40 CFR part 1065.
              (b) Begin the test by operating the locomotive over the pre-test portion of the cycle specified in Table 1 to this section. For locomotives not equipped with catalysts, you may begin the test as soon as the engine reaches its lowest idle setting. For catalyst-equipped locomotives, you may begin the test in normal idle mode if the engine does not reach its lowest idle setting within 15 minutes. If you do start in normal idle, run the low idle mode after normal idle, then resume the specified mode sequence (without repeating the normal idle mode).
              (c) Measure emissions during the rest of the test cycle.
              (1) Each test mode begins when the operator demand to the locomotive or engine is set to the applicable notch setting.
              (2) Start measuring gaseous emissions, power, and fuel consumption at the start of the test mode A and continue until the completion of test mode 8. You may zero and span analyzers between modes (or take other actions consistent with good engineering judgment).
              (i) The sample period over which emissions for the mode are averaged generally begins when the operator demand is changed to start the test mode and ends within 5 seconds of the minimum sampling time for the test mode is reached. However, you need to shift the sampling period to account for sample system residence times. Follow the provisions of 40 CFR 1065.308 and 1065.309 to time align emission and work measurements.
              (ii) The sample period is 300 seconds for all test modes except mode 8. The sample period for test mode 8 is 600 seconds.
              (3) If gaseous emissions are sampled using a batch-sampling method, begin proportional sampling at the beginning of each sampling period and terminate sampling once the minimum time in each test mode is reached, ±5 seconds.
              (4) If applicable, begin the smoke test at the start of the test mode A. Continue collecting smoke data until the completion of test mode 8. You may perform smoke measurements independent of criteria pollutant measurements by repeating the test over the duty cycle. If you choose this option, the minimum time-in-notch is 3.0 minutes for duty cycles in which only smoke is measured. Refer to § 1033.101 to determine applicability of smoke testing and § 1033.525 for details on how to conduct a smoke test.
              (5) Begin proportional sampling of PM emissions at the beginning of each sampling period and terminate sampling within ±5 seconds of the specified time in each test mode. If the PM sample is not sufficiently large, take one of the following actions consistent with good engineering judgment:
              (i) Extend the sampling period up to a maximum of 15 minutes.
              (ii) Group the modes in the same manner as the test intervals of the ramped modal cycle and use three different dilution settings for the groups. Use one setting for both idle modes, one for dynamic brake through Notch 5, and one for Notch 6 through Notch 8. For each group, ensure that the mode with the highest exhaust flow (typically normal idle, Notch 5, and Notch 8) meets the criteria for minimum dilution ratio in 40 CFR part 1065.
              (6) Proceed through each test mode in the order specified in Table 1 to this section until the locomotive test cycle is completed.

              (7) At the end of each numbered test mode, you may continue to operate sampling and dilution systems to allow corrections for the sampling system's response time.
              
              (8) Following the completion of Mode 8, conduct the post sampling procedures in § 1065.530. Note that cycle validation criteria do not apply to testing of complete locomotives.
              
                Table 1 to § 1033.515—Locomotive Test Cycle
                
                  Test mode
                  Notch setting
                  Time in mode(minutes) 1
                    
                  
                  Sample averagingperiod for emissions 1
                    
                  
                
                
                  Pre-test idle
                  Lowest idle setting
                  10 to 15 3
                  
                  Not applicable
                
                
                  A
                  Low idle 2
                  
                  5 to 10
                  300 ±5 seconds
                
                
                  B
                  Normal idle
                  5 to 10
                  300 ±5 seconds
                
                
                  C
                  Dynamic brake 2
                  
                  5 to 10
                  300 ±5 seconds
                
                
                  1
                  Notch 1
                  5 to 10
                  300 ±5 seconds
                
                
                  2
                  Notch 2
                  5 to 10
                  300 ±5 seconds
                
                
                  3
                  Notch 3
                  5 to 10
                  300 ±5 seconds
                
                
                  4
                  Notch 4
                  5 to 10
                  300 ±5 seconds
                
                
                  5
                  Notch 5
                  5 to 10
                  300 ±5 seconds
                
                
                  6
                  Notch 6
                  5 to 10
                  300 ±5 seconds
                
                
                  7
                  Notch 7
                  5 to 10
                  300 ±5 seconds
                
                
                  8
                  Notch 8
                  10 to 15
                  600 ±5 seconds
                
                
                  1 The time in each notch and sample averaging period may be extended as needed to allow for collection of a sufficiently large PM sample.
                
                  2 Omit if not so equipped.
                
                  3 See paragraph (b) of this section for alternate pre-test provisions.
              
              (d) Use one of the following approaches for sampling PM emissions during discrete-mode steady-state testing:
              (1) Engines certified to a PM standard/FEL at or above 0.05 g/bhp-hr. Use a separate PM filter sample for each test mode of the locomotive test cycle according to the procedures specified in paragraph (a) through (c) of this section. You may ask to use a shorter sampling period if the total mass expected to be collected would cause unacceptably high pressure drop across the filter before reaching the end of the required sampling time. We will not allow sampling times shorter than 60 seconds. When we conduct locomotive emission tests, we will adhere to the time limits for each of the numbered modes in Table 1 to this section.
              (2) Engines certified to a PM standard/FEL below 0.05 g/bhp-hr. (i) You may use separate PM filter samples for each test mode as described in paragraph (d)(1) of this section; however, we recommend that you do not. The low rate of sample filter loading will result in very long sampling times and the large number of filter samples may induce uncertainty stack-up that will lead to unacceptable PM measurement accuracy. Instead, we recommend that you measure PM emissions as specified in paragraph (d)(2)(ii) of this section.
              (ii) You may use a single PM filter for sampling PM over all of the test modes of the locomotive test cycle as specified in this paragraph (d)(2). Vary the sample time to be proportional to the applicable line-haul or switch weighting factors specified in § 1033.530 for each mode. The minimum sampling time for each mode is 400 seconds multiplied by the weighting factor. For example, for a mode with a weighting factor of 0.030, the minimum sampling time is 12.0 seconds. PM sampling in each mode must be proportional to engine exhaust flow as specified in 40 CFR part 1065. Begin proportional sampling of PM emissions at the beginning of each test mode as is specified in paragraph (c) of this section. End the sampling period for each test mode so that sampling times are proportional to the weighting factors for the applicable duty cycles. If necessary, you may extend the time limit for each of the test modes beyond the sampling times in Table 1 to this section to increase the sampled mass of PM emissions or to account for proper weighting of the PM emission sample over the entire cycle, using good engineering judgment.

              (e) This paragraph (e) describes how to test locomotive engines when not installed in a locomotive. Note that the test procedures for dynamometer engine testing of locomotive engines are intended to produce emission measurements that are the same as emission measurements produced during testing of complete locomotives using the same engine configuration. The following requirements apply for all engine tests:
              (1) Specify a second-by-second set of engine speed and load points that are representative of in-use locomotive operation for each of the set-points of the locomotive test cycle described in Table 1 to this section, including transitions from one notch to the next. This is your reference cycle for validating your cycle. You may ignore points between the end of the sampling period for one mode and the point at which you change the notch setting to begin the next mode.
              (2) Keep the temperature of the air entering the engine after any charge air cooling to within 5 °C of the typical intake manifold air temperature when the engine is operated in the locomotive under similar ambient conditions.
              (3) Proceed as specified in paragraphs (a) through (d) of this section for testing complete locomotives.
              [73 FR 37197, June 30, 2008, as amended at 73 FR 59190, Oct. 8, 2008; 74 FR 8424, Feb. 24, 2009; 75 FR 22985, Apr. 30, 2010; 81 FR 74006, Oct. 25, 2016]
            
            
              § 1033.520
              Alternative ramped modal cycles.
              (a) Locomotive testing over a ramped modal cycle is intended to improve measurement accuracy at low emission levels by allowing the use of batch sampling of PM and gaseous emissions over multiple locomotive notch settings. Ramped modal cycles combine multiple test modes of a discrete-mode steady-state into a single sample period. Time in notch is varied to be proportional to weighting factors. The ramped modal cycle for line-haul locomotives is shown in Table 1 to this section. The ramped modal cycle for switch locomotives is shown in Table 2 to this section. Both ramped modal cycles consist of a warm-up followed by three test intervals that are each weighted in a manner that maintains the duty-cycle weighting of the line-haul and switch locomotive duty cycles in § 1033.530. You may use ramped modal cycle testing for any locomotives certified under this part.
              (b) Ramped modal testing requires continuous gaseous analyzers and three separate PM filters (one for each test interval). You may collect a single batch sample for each test interval, but you must also measure gaseous emissions continuously to allow calculation of notch caps as required under § 1033.101.
              (c) You may operate the engine in any way you choose to warm it up. Then follow the provisions of 40 CFR part 1065, subpart F for general pre-test procedures (including engine and sampling system pre-conditioning).
              (d) Begin the test by operating the locomotive over the pre-test portion of the cycle. For locomotives not equipped with catalysts, you may begin the test as soon as the engine reaches its lowest idle setting. For catalyst-equipped locomotives, you may begin the test in normal idle mode if the engine does not reach its lowest idle setting within 15 minutes. If you do start in normal idle, run the low idle mode after normal idle, then resume the specified mode sequence (without repeating the normal idle mode).
              (e) Start the test according to 40 CFR 1065.530.
              (1) Each test interval begins when operator demand is set to the first operator demand setting of each test interval of the ramped modal cycle. Each test interval ends when the time in mode is reached for the last mode in the test interval.
              (2) For PM emissions (and other batch sampling), the sample period over which emissions for the test interval are averaged generally begins within 10 seconds after the operator demand is changed to start the test interval and ends within 5 seconds of the sampling time for the test mode is reached (see Table 1 to this section). You may ask to delay the start of the sample period to account for sample system residence times longer than 10 seconds.
              (3) Use good engineering judgment when transitioning between test intervals.
              (i) You should come as close as possible to simultaneously:
              (A) Ending batch sampling of the previous test interval.

              (B) Starting batch sampling of the next test interval.
              
              (C) Changing the operator demand to the notch setting for the first mode in the next test interval.
              (ii) Avoid the following:
              (A) Overlapping batch sampling of the two test intervals.
              (B) An unnecessarily long delay before starting the next test interval.
              (iii) For example, the following sequence would generally be appropriate:
              (A) End batch sampling for Interval 2 after 304 seconds in Notch 5.
              (B) Switch the operator demand to Notch 6 one second later.
              (C) Begin batch sampling for Interval 3 one second after switching to Notch 6.
              (4) If applicable, begin the smoke test at the start of the first test interval of the applicable ramped modal cycle. Continue collecting smoke data until the completion of final test interval. You may perform smoke measurements independent of criteria pollutant measurements by rerunning the test over the duty cycle. If you choose this option, the minimum time-in-notch is 3.0 minutes for duty cycles in which only smoke is measured. Refer to § 1033.101 to determine applicability of the smoke standards and § 1033.525 for details on how to conduct a smoke test.
              (5) Proceed through each test interval of the applicable ramped modal cycle in the order specified until the test is completed.

              (6) If you must void a test interval, you may repeat it. To do so, begin with a warm engine operating at the notch setting for the last mode in the previous test interval. You do not need to repeat later test intervals if they were valid. (Note: You must report test results for all voided tests and test intervals.)
              (7) Following the completion of the third test interval of the applicable ramped modal cycle, conduct the post-test sampling procedures specified in 40 CFR 1065.530.
              (f) Calculate your cycle-weighted brake-specific emission rates as follows:
              (1) For each test interval j:
              (i) Calculate emission rates (Eij) for each pollutant i as the total mass emissions divided by the total time in the test interval.
              (ii) Calculate average power (Pj) as the total work divided by the total time in the test interval.

              (2) For each pollutant, calculate your cycle-weighted brake-specific emission rate using the following equation, where wj is the weighting factor for test interval j:
              
                ER25OC16.047
              
              (g) The following tables define applicable ramped modal cycles for line-haul and switch locomotives:
              
                Table 1 to § 1033.520—Line-Haul Locomotive Ramped Modal Cycle
                
                  RMC test interval
                  Weightingfactor
                  
                  RMC mode
                  Time in mode(seconds)
                  
                  Notch setting
                
                
                  Pre-test idle
                  NA
                  NA
                  600 to 900
                  Lowest idle setting.1
                  
                
                
                  Interval 1 (Idle test)
                  0.380
                  A
                  600
                  Low Idle.2
                  
                
                
                   
                  
                  B
                  600
                  Normal Idle.
                
                
                  
                    Interval Transition
                  
                
                
                  Interval 2
                  0.389
                  C
                  1000
                  Dynamic Brake.3
                  
                
                
                   
                  
                  1
                  520
                  Notch 1.
                
                
                   
                  
                  2
                  520
                  Notch 2.
                
                
                   
                  
                  3
                  416
                  Notch 3.
                
                
                   
                  
                  4
                  352
                  Notch 4.
                
                
                   
                  
                  5
                  304
                  Notch 5.
                
                
                  
                  
                    Interval Transition
                  
                
                
                  Interval 3
                  0.231
                  6
                  144
                  Notch 6.
                
                
                   
                  
                  7
                  111
                  Notch 7.
                
                
                   
                  
                  8
                  600
                  Notch 8.
                
                
                  1 See paragraph (d) of this section for alternate pre-test provisions.
                
                  2 Operate at normal idle for modes A and B if not equipped with multiple idle settings.
                
                  3 Operate at normal idle if not equipped with a dynamic brake.
              
              
                Table 2 to § 1033.520—Switch Locomotive Ramped Modal Cycle
                
                  RMC test interval
                  Weightingfactor
                  
                  RMC mode
                  Time in mode(seconds)
                  
                  Notch setting
                
                
                  Pre-test idle
                  NA
                  NA
                  600 to 900
                  Lowest idle setting.1
                  
                
                
                  Interval 1 (Idle test)
                  0.598
                  A
                  600
                  Low Idle.2
                  
                
                
                   
                  
                  B
                  600
                  Normal Idle.
                
                
                  
                    Interval Transition
                  
                
                
                  Interval 2
                  0.377
                  1
                  868
                  Notch 1.
                
                
                   
                  
                  2
                  861
                  Notch 2.
                
                
                   
                  
                  3
                  406
                  Notch 3.
                
                
                   
                  
                  4
                  252
                  Notch 4.
                
                
                   
                  
                  5
                  252
                  Notch 5.
                
                
                  
                    Interval Transition
                  
                
                
                  Interval 3
                  0.025
                  6
                  1080
                  Notch 6.
                
                
                   
                  
                  7
                  144
                  Notch 7.
                
                
                   
                  
                  8
                  576
                  Notch 8.
                
                
                  1 See paragraph (d) of this section for alternate pre-test provisions.
                
                  2 Operate at normal idle for modes A and B if not equipped with multiple idle settings.
              
              [81 FR 74007, Oct. 25, 2016]
            
            
              § 1033.525
              Smoke testing.
              This section describes the equipment and procedures for testing for smoke emissions when is required.
              (a) This section specifies how to measure smoke emissions using a full-flow, open path light extinction smokemeter. A light extinction meter consists of a built-in light beam that traverses the exhaust smoke plume that issues from exhaust the duct. The light beam must be at right angles to the axis of the plume. Align the light beam to go through the plume along the hydraulic diameter (defined in 1065.1001) of the exhaust stack. Where it is difficult to align the beam to have a path length equal to the hydraulic diameter (such as a long narrow rectangular duct), you may align the beam to have a different path length and correct it to be equivalent to a path length equal to the hydraulic diameter. The light extinction meter must meet the requirements of paragraph (b) of this section and the following requirements:
              (1) Use an incandescent light source with a color temperature range of 2800K to 3250K, or a light source with a spectral peak between 550 and 570 nanometers.
              (2) Collimate the light beam to a nominal diameter of 3 centimeters and an angle of divergence within a 6 degree included angle.
              (3) Use a photocell or photodiode light detector. If the light source is an incandescent lamp, use a detector that has a spectral response similar to the photopic curve of the human eye (a maximum response in the range of 550 to 570 nanometers, to less than four percent of that maximum response below 430 nanometers and above 680 nanometers).

              (4) Attach a collimating tube to the detector with apertures equal to the beam diameter to restrict the viewing angle of the detector to within a 16 degree included angle.
              
              (5) Amplify the detector signal corresponding to the amount of light.
              (6) You may use an air curtain across the light source and detector window assemblies to minimize deposition of smoke particles on those surfaces, provided that it does not measurably affect the opacity of the plume.
              (7) Minimize distance from the optical centerline to the exhaust outlet; in no case may it be more than 3.0 meters. The maximum allowable distance of unducted space upstream of the optical centerline is 0.5 meters. Center the full flow of the exhaust stream between the source and detector apertures (or windows and lenses) and on the axis of the light beam.
              (8) You may use light extinction meters employing substantially identical measurement principles and producing substantially equivalent results, but which employ other electronic and optical techniques.
              (b) All smokemeters must meet the following specifications:
              (1) A full-scale deflection response time of 0.5 second or less.
              (2) You may attenuate signal responses with frequencies higher than 10 Hz with a separate low-pass electronic filter with the following performance characteristics:
              (i) Three decibel point: 10 Hz.
              (ii) Insertion loss: 0.0 ±0.5 dB.
              (iii) Selectivity: 12 dB down at 40 Hz minimum.
              (iv) Attenuation: 27 dB down at 40 Hz minimum.
              (c) Perform the smoke test by continuously recording smokemeter response over the entire locomotive test cycle in percent opacity to within one percent resolution and also simultaneously record operator demand set point (e.g., notch position). Compare the recorded opacities to the smoke standards applicable to your locomotive.
              (d) You may use a partial flow sampling smokemeter if you correct for the path length of your exhaust plume. If you use a partial flow sampling meter, follow the instrument manufacturer's installation, calibration, operation, and maintenance procedures.
            
            
              § 1033.530
              Duty cycles and calculations.
              This section describes how to apply the duty cycle to measured emission rates to calculate cycle-weighted average emission rates.
              (a) Standard duty cycles and calculations. Tables 1 and 2 of this section show the duty cycle to use to calculate cycle-weighted average emission rates for locomotives equipped with two idle settings, eight propulsion notches, and at least one dynamic brake notch and tested using the Locomotive Test Cycle. Use the appropriate weighting factors for your locomotive application and calculate cycle-weighted average emissions as specified in 40 CFR part 1065, subpart G.
              
                Table 1 to § 1033.530—Standard Duty Cycle Weighting Factors for Calculating Emission Rates for Locomotives With Multiple Idle Settings
                
                  Notch setting
                  Test mode
                  Line-haul weighting factors
                  Line-haul weighting factors(no dynamic brake)
                  
                  Switch weighting factors
                
                
                  Low Idle
                  A
                  0.190
                  0.190
                  0.299
                
                
                  Normal Idle
                  B
                  0.190
                  0.315
                  0.299
                
                
                  Dynamic Brake
                  C
                  0.125
                  (1)
                  0.000
                
                
                  Notch 1
                  1
                  0.065
                  0.065
                  0.124
                
                
                  Notch 2
                  2
                  0.065
                  0.065
                  0.123
                
                
                  Notch 3
                  3
                  0.052
                  0.052
                  0.058
                
                
                  Notch 4
                  4
                  0.044
                  0.044
                  0.036
                
                
                  Notch 5
                  5
                  0.038
                  0.038
                  0.036
                
                
                  Notch 6
                  6
                  0.039
                  0.039
                  0.015
                
                
                  Notch 7
                  7
                  0.030
                  0.030
                  0.002
                
                
                  Notch 8
                  8
                  0.162
                  0.162
                  0.008
                
                
                  1 Not applicable.
              
              
              
                Table 2 to § 1033.530—Standard Duty Cycle Weighting Factors for Calculating Emission Rates for Locomotives With a Single Idle Setting
                
                  Notch setting
                  Test mode
                  Line-haul
                  Line-haul(no dynamic brake)
                  
                  Switch
                
                
                  Normal Idle
                  A
                  0.380
                  0.505
                  0.598
                
                
                  Dynamic Brake
                  C
                  0.125
                  (1)
                  0.000
                
                
                  Notch 1
                  1
                  0.065
                  0.065
                  0.124
                
                
                  Notch 2
                  2
                  0.065
                  0.065
                  0.123
                
                
                  Notch 3
                  3
                  0.052
                  0.052
                  0.058
                
                
                  Notch 4
                  4
                  0.044
                  0.044
                  0.036
                
                
                  Notch 5
                  5
                  0.038
                  0.038
                  0.036
                
                
                  Notch 6
                  6
                  0.039
                  0.039
                  0.015
                
                
                  Notch 7
                  7
                  0.030
                  0.030
                  0.002
                
                
                  Notch 8
                  8
                  0.162
                  0.162
                  0.008
                
                
                  1 Not applicable.
              
              (b) Idle and dynamic brake notches. The test procedures generally require you to measure emissions at two idle settings and one dynamic brake, as follows:
              (1) If your locomotive is equipped with two idle settings and one or more dynamic brake settings, measure emissions at both idle settings and the worst case dynamic brake setting, and weight the emissions as specified in the applicable table of this section. Where it is not obvious which dynamic brake setting represents worst case, do one of the following:
              (i) You may measure emissions and power at each dynamic brake point and average them together.
              (ii) You may measure emissions and power at the dynamic brake point with the lowest power.
              (2) If your locomotive is equipped with two idle settings and is not equipped with dynamic brake, use a normal idle weighting factor of 0.315 for the line-haul cycle. If your locomotive is equipped with only one idle setting and no dynamic brake, use an idle weighting factor of 0.505 for the line-haul cycle.
              (c) Nonstandard notches or no notches. If your locomotive is equipped with more or less than 8 propulsion notches, recommend an alternate test cycle based on the in-use locomotive configuration. Unless you have data demonstrating that your locomotive will be operated differently from conventional locomotives, recommend weighting factors that are consistent with the power weightings of the specified duty cycle. For example, the average load factor for your recommended cycle (cycle-weighted power divided by rated power) should be equivalent to those of conventional locomotives. We may also allow the use of the standard power levels shown in Table 3 to this section for nonstandard locomotive testing subject to our prior approval. This paragraph (c) does not allow engines to be tested without consideration of the actual notches that will be used.
              
                Table 3 to § 1033.530—Standard Notch Power Levels Expressed as a Percentage of Rated Power
                
                   
                  Percent
                
                
                  Normal Idle
                  0.00
                
                
                  Dynamic Brake
                  0.00
                
                
                  Notch 1
                  4.50
                
                
                  Notch 2
                  11.50
                
                
                  Notch 3
                  23.50
                
                
                  Notch 4
                  35.00
                
                
                  Notch 5
                  48.50
                
                
                  Notch 6
                  64.00
                
                
                  Notch 7
                  85.00
                
                
                  Notch 8
                  100.00
                
              
              (d) Optional Ramped Modal Cycle Testing. Tables 1 and 2 of § 1033.520 show the weighting factors to use to calculate cycle-weighted average emission rates for the applicable locomotive ramped modal cycle. Use the weighting factors for the ramped modal cycle for your locomotive application and calculate cycle-weighted average emissions as specified in 40 CFR part 1065, subpart G.
              (e) Automated Start-Stop. For a locomotive equipped with features that shut the engine off after prolonged periods of idle, multiply the measured idle mass emission rate over the idle portion of the applicable test cycles by a factor equal to one minus the estimated fraction reduction in idling time that will result in use from the shutdown feature. Do not apply this factor to the weighted idle power. Application of this adjustment is subject to our approval if the fraction reduction in idling time that is estimated to result from the shutdown feature is greater than 25 percent. This paragraph (e) does not apply if the locomotive is (or will be) covered by a separate certificate for idle control.
              (f) Multi-engine locomotives. This paragraph (f) applies for locomotives using multiple engines where all engines are identical in all material respects. In cases where we allow engine dynamometer testing, you may test a single engine consistent with good engineering judgment, as long as you test it at the operating points at which the engines will operate when installed in the locomotive (excluding stopping and starting). Weigh the results to reflect the power demand/power-sharing of the in-use configuration for each notch setting.
              (g) Representative test cycles for freshly manufactured locomotives. As specified in this paragraph (g), manufacturers may be required to use an alternate test cycle for freshly manufactured Tier 3 and later locomotives.
              (1) If you determine that you are adding design features that will make the expected average in-use duty cycle for any of your freshly manufactured locomotive engine families significantly different from the otherwise applicable test cycle (including weighting factors), you must notify us and recommend an alternate test cycle that represents the expected average in-use duty cycle. You should also obtain preliminary approval before you begin collecting data to support an alternate test cycle. We will specify whether to use the default duty cycle, your recommended cycle, or a different cycle, depending on which cycle we believe best represents expected in-use operation.
              (2) The provisions of this paragraph (g) apply differently for different types of locomotives, as follows:
              (i) For Tier 4 and later line-haul locomotives, use the cycle required by (g)(1) of this section to show compliance with the line-haul cycle standards.
              (ii) For Tier 3 and later switch locomotives, use the cycle required by (g)(1) of this section to show compliance with the switch cycle standards.
              (iii) For Tier 3 line-haul locomotives, if we specify an alternate cycle, use it to show compliance with the line-haul cycle standards. If you include the locomotives in the ABT program of subpart H of this part, calculate line-haul cycle credits (positive or negative) using the alternate cycle and the line-haul cycle standards. Your locomotive is deemed to also generate an equal amount of switch cycle credits.
              (3) For all locomotives certified using an alternate cycle, include a description of the cycle in the owners manual such that the locomotive can be remanufactured using the same cycle.
              (4) For example, if your freshly manufactured line-haul locomotives are equipped with load control features that modify how the locomotive will operate when it is in a consist, and such features will cause the locomotives to operate differently from the otherwise applicable line-haul cycle, we may require you to certify using an alternate cycle.
              (5) See paragraph (h) of this section for cycle-changing design features that also result in energy savings.
              (h) Calculation adjustments for energy-saving design features. The provisions of this paragraph (h) apply for locomotives equipped with new energy-saving locomotive design features. They do not apply for features that only improve the engine's brake-specific fuel consumption. They also do not apply for features that were commonly incorporated in locomotives before 2008. See paragraph (h)(6) of this section for provisions related to determining whether certain features are considered to have been commonly incorporated in locomotives before 2008.
              (1) Manufacturers/remanufacturers choosing to adjust emissions under this paragraph (h) must do all of the following for certification:

              (i) Describe the energy-saving features in your application for certification.
              
              (ii) Describe in your installation instruction and/or maintenance instructions all steps necessary to utilize the energy-saving features.
              (2) If your design feature will also affect the locomotives' duty cycle, you must comply with the requirements of paragraph (g) of this section.
              (3) Calculate the energy savings as follows:
              (i) Estimate the expected mean in-use fuel consumption rate (on a BTU per ton-mile basis) with and without the energy saving design feature, consistent with the specifications of paragraph (h)(4) of this section. The energy savings is the ratio of fuel consumed from a locomotive operating with the new feature to fuel consumed from a locomotive operating without the feature under identical conditions. Include an estimate of the 80 percent confidence interval for your estimate of the mean and other statistical parameters we specify.
              (ii) Your estimate must be based on in-use operating data, consistent with good engineering judgment. Where we have previously certified your design feature under this paragraph (h), we may require you to update your analysis based on all new data that are available. You must obtain approval before you begin collecting operational data for this purpose.
              (iii) We may allow you to consider the effects of your design feature separately for different route types, regions, or railroads. We may require that you certify these different locomotives in different engine families and may restrict their use to the specified applications.
              (iv) Design your test plan so that the operation of the locomotives with and without is as similar as possible in all material aspects (other than the design feature being evaluated). Correct all data for any relevant differences, consistent with good engineering judgment.
              (v) Do not include any brake-specific energy savings in your calculated values. If it is not possible to exclude such effects from your data gathering, you must correct for these effects, consistent with good engineering judgment.

              (4) Calculate adjustment factors as described in this paragraph (h)(4). If the energy savings will apply broadly, calculate and apply the adjustment on a cycle-weighted basis. Otherwise, calculate and apply the adjustment separately for each notch. To apply the adjustment, multiply the emissions (either cycle-weighted or notch-specific, as applicable) by the adjustment. Use the lower bound of the 80 percent confidence interval of the estimate of the mean as your estimated energy savings rate. We may cap your energy savings rate for this paragraph (h)(4) at 80 percent of the estimate of the mean. Calculate the emission adjustment factors as:
              
              AF = 1.000 − (energy savings rate)
              
              (5) We may require you to collect and report data from locomotives we allow you to certify under this paragraph (h) and to recalculate the adjustment factor for future model years based on such data.
              (6) Features that are considered to have not been commonly incorporated in locomotives before 2008 include but are not limited to those identified in this paragraph (h)(6).
              (i) Electronically controlled pneumatic (ECP) brakes, computerized throttle management control, and advanced hybrid technology were not commonly incorporated in locomotives before 2008. Manufacturers may claim full credit for energy savings that result from applying these features to freshly manufactured and/or remanufactured locomotives.
              (ii) Distributed power systems that use radio controls to optimize operation of locomotives in the middle and rear of a train were commonly incorporated in some but not all locomotives in 2008. Manufacturers may claim credit for incorporating these features into locomotives as follows:

              (A) Manufacturers may claim prorated credit for incorporating distributed power systems in freshly manufactured locomotives. Multiply the energy saving rate by 0.50 when calculating the adjustment factor:
              
              AF = 1.000−(energy savings rate) × (0.50)
              

              (B) Manufacturers may claim full credit for retrofitting distributed power systems in remanufactured locomotives.
              [73 FR 37197, June 30, 2008, as amended at 73 FR 59190, Oct. 8, 2008; 75 FR 22985, Apr. 30, 2010]
            
            
              § 1033.535
              Adjusting emission levels to account for infrequently regenerating aftertreatment devices.
              For locomotives using aftertreatment technology with infrequent regeneration events that may occur during testing, take one of the following approaches to account for the emission impact of regeneration:
              (a) You may use the calculation methodology described in 40 CFR 1065.680 to adjust measured emission results. Do this by developing an upward adjustment factor and a downward adjustment factor for each pollutant based on measured emission data and observed regeneration frequency as follows:
              (1) Adjustment factors should generally apply to an entire engine family, but you may develop separate adjustment factors for different configurations within an engine family. Use the adjustment factors from this section for all testing for the engine family.
              (2) You may use carryover or carry-across data to establish adjustment factors for an engine family as described in § 1033.235, consistent with good engineering judgment.
              (3) Determine the frequency of regeneration, F, as described in 40 CFR 1065.680 from in-use operating data or from running repetitive tests in a laboratory. If the engine is designed for regeneration at fixed time intervals, you may apply good engineering judgment to determine F based on those design parameters.
              (4) Identify the value of F in each application for the certification for which it applies.
              (5) Apply the provisions for ramped-modal testing based on measurements for each test interval rather than the whole ramped-modal test.
              (b) You may ask us to approve an alternate methodology to account for regeneration events. We will generally limit approval to cases where your engines use aftertreatment technology with extremely infrequent regeneration and you are unable to apply the provisions of this section.
              (c) You may choose to make no adjustments to measured emission results if you determine that regeneration does not significantly affect emission levels for an engine family (or configuration) or if it is not practical to identify when regeneration occurs. If you choose not to make adjustments under paragraph (a) or (b) of this section, your locomotives must meet emission standards for all testing, without regard to regeneration.
              [81 FR 74008, Oct. 25, 2016]
            
          
          
            Subpart G—Special Compliance Provisions
            
              § 1033.601
              General compliance provisions.
              Locomotive manufacturer/remanufacturers, as well as owners and operators of locomotives subject to the requirements of this part, and all other persons, must observe the provisions of this part, the requirements and prohibitions in 40 CFR part 1068, and the provisions of the Clean Air Act. The provisions of 40 CFR part 1068 apply for locomotives as specified in that part, except as otherwise specified in this section.
              (a) Meaning of terms. When used in 40 CFR part 1068, apply meanings for specific terms as follows:
              (1) “Manufacturer” means manufacturer and/or remanufacturer.
              (2) “Date of manufacture” means date of original manufacture for freshly manufactured locomotives and the date on which a remanufacture is completed for remanufactured engines.
              (b) Engine rebuilding. The provisions of 40 CFR 1068.120 do not apply when remanufacturing locomotives under a certificate of conformity issued under this part.
              (c) Exemptions. (1) The exemption provisions of 40 CFR 1068.240 (i.e., exemptions for replacement engines) do not apply for domestic or imported locomotives. (Note: You may introduce into commerce freshly manufactured replacement engines under this part, provided the locomotives into which they are installed are covered by a certificate of conformity.)
              
              (2) The exemption provisions of 40 CFR 1068.250 and 1068.255 (i.e., exemptions for hardship relief) do not apply for domestic or imported locomotives. See § 1033.620 for provisions related to hardship relief.
              (3) The exemption provisions of 40 CFR 1068.261 (i.e., exemptions for delegated assembly) do not apply for domestic or imported locomotives, except as specified in § 1033.630.
              (4) The provisions for importing engines and equipment under the identical configuration exemption of 40 CFR 1068.315(i) do not apply for locomotives.
              (5) The provisions for importing engines and equipment under the ancient engine exemption of 40 CFR 1068.315(j) do not apply for locomotives.
              (d) SEAs, defect reporting, and recall. The provisions of 40 CFR part 1068, subpart E (i.e., SEA provisions) do not apply for locomotives. Except as noted in this paragraph (d), the provisions of 40 CFR part 1068, subpart F, apply to certificate holders for locomotives as specified for manufacturers in that part.
              (1) When there are multiple persons meeting the definition of manufacturer or remanufacturer, each person meeting the definition of manufacturer or remanufacturer must comply with the requirements of 40 CFR part 1068, subpart F, as needed so that the certificate holder can fulfill its obligations under those subparts.
              (2) The defect investigation requirements of 40 CFR 1068.501(a)(5), (b)(1) and (b)(2) do not apply for locomotives. Instead, use good engineering judgment to investigate emission-related defects consistent with normal locomotive industry practice for investigating defects. You are not required to track parts shipments as indicators of possible defects.
              (e) Introduction into commerce. The placement of a new locomotive or new locomotive engine back into service following remanufacturing is a violation of 40 CFR 1068.101(a)(1), unless it has a valid certificate of conformity for its model year and the required label.
              (f) Multi-fuel locomotives. Subpart C of this part describes how to test and certify dual-fuel and flexible-fuel locomotives. Some multi-fuel locomotives may not fit either of those defined terms. For such locomotives, we will determine whether it is most appropriate to treat them as single-fuel locomotives, dual-fuel locomotives, or flexible-fuel locomotives based on the range of possible and expected fuel mixtures. For example, a locomotive might burn natural gas but initiate combustion with a pilot injection of diesel fuel. If the locomotive is designed to operate with a single fueling algorithm (i.e., fueling rates are fixed at a given engine speed and load condition), we would generally treat it as a single-fuel locomotive, In this context, the combination of diesel fuel and natural gas would be its own fuel type. If the locomotive is designed to also operate on diesel fuel alone, we would generally treat it as a dual-fuel locomotive. If the locomotive is designed to operate on varying mixtures of the two fuels, we would generally treat it as a flexible-fuel locomotive. To the extent that requirements vary for the different fuels or fuel mixtures, we may apply the more stringent requirements.
              [73 FR 37197, June 30, 2008, as amended at 73 FR 59190, Oct. 8, 2008; 75 FR 22986, Apr. 30, 2010; 81 FR 74009, Oct. 25, 2016]
            
            
              § 1033.610
              Small railroad provisions.

              In general, the provisions of this part apply for all locomotives, including those owned by Class II and Class III railroads. This section describes how these provisions apply for railroads meeting the definition of “small railroad” in § 1033.901. (Note: The term “small railroad” excludes all Class II railroads and some Class III railroads, such as those owned by large parent companies.)

              (a) Locomotives become subject to the provisions of this part when they become “new” as defined in § 1033.901. Under that definition, a locomotive is “new” when first assembled, and generally becomes “new” again when remanufactured. As an exception to this general concept, locomotives that are owned and operated by railroads meeting the definition of “small railroad” in § 1033.901 do not become “new” when remanufactured, unless they were previously certified to EPA emission standards. Certificate holders may require written confirmation from the owner/operator that the locomotive qualifies as a locomotive that is owned and operated by a small railroad. Such written confirmation to a certificate holder is deemed to also be a submission to EPA and is thus subject to the reporting requirements of 40 CFR 1068.101.
              (b) The provisions of subpart I of this part apply to all owners and operators of locomotives subject to this part 1033. However, the regulations of that subpart specify some provisions that apply only for Class I freight railroads, and others that apply differently to Class I freight railroads and other railroads.
              (c) We may exempt new locomotives that are owned or operated by small railroads from the prohibition against remanufacturing a locomotive without a certificate of conformity as specified in this paragraph (c). This exemption is only available in cases where no certified remanufacturing system is available for the locomotive. For example, it is possible that no remanufacturer will certify a system for very old locomotive models that comprise a tiny fraction of the fleet and that are remanufactured infrequently. We will grant the exemption in all cases in which no remanufacturing system has been certified for the applicable engine family and model year. We may also grant an exemption where we determine that a certified system is unavailable. We may consider the issue of excessive costs in determining the availability of certified systems. If we grant this exemption for a previously certified locomotive, you are required to return the locomotive to its previously certified configuration. Send your request for such exemptions to the Designated Compliance Officer.
              (d) Non-Class I railroads that do not meet the definition of “small railroad” in § 1033.901 may ask that their remanufactured locomotives be excluded from the definition of “new” in § 1033.901 in cases where no certified remanufacturing system is available for the locomotive. We will grant the exemption in all cases in which no remanufacturing system has been certified for the applicable engine family and model year. If we grant this exemption for a previously certified locomotive, you are required to return the locomotive to its previously certified configuration. Send your request for such exemptions to the Designated Compliance Officer.
            
            
              § 1033.615
              Voluntarily subjecting locomotives to the standards of this part.
              The provisions of this section specify the cases in which an owner or manufacturer of a locomotive or similar piece of equipment can subject it to the standards and requirements of this part. Once the locomotive or equipment becomes subject to the locomotive standards and requirements of this part, it remains subject to the standards and requirements of this part for the remainder of its service life.
              (a) Equipment excluded from the definition of “locomotive”. (1) Manufacturers/remanufacturers of equipment that is excluded from the definition of “locomotive” because of its total power, but would otherwise meet the definition of locomotive may ask to have it considered to be a locomotive. To do this, submit an application for certification as specified in subpart C of this part, explaining why it should be considered to be a locomotive. If we approve your request, it will be deemed to be a locomotive for the remainder of its service life.
              (2) In unusual circumstances, we may deem other equipment to be locomotives (at the request of the owner or manufacturer/remanufacturer) where such equipment does not conform completely to the definition of locomotive, but is functionally equivalent to a locomotive.
              (b) Locomotives excluded from the definition of “new”. Owners of remanufactured locomotives excluded from the definition of “new” in § 1033.901 under paragraph (2) of that definition may choose to upgrade their locomotives to subject their locomotives to the standards and requirements of this part by complying with the specifications of a certified remanufacturing system, including the labeling specifications of § 1033.135.
            
            
              
              § 1033.620
              Hardship provisions for manufacturers and remanufacturers.
              (a) If you qualify for the economic hardship provisions specified in 40 CFR 1068.245, we may approve a period of delayed compliance for up to one model year total.
              (b) The provisions of this paragraph (b) are intended to address problems that could occur near the date on which more stringent emission standards become effective, such as the transition from the Tier 2 standards to the Tier 3 standards for line-haul locomotives on January 1, 2012.
              (1) In appropriate extreme and unusual circumstances that are clearly outside the control of the manufacturer and could not have been avoided by the exercise of prudence, diligence, and due care, we may permit you, for a brief period, to introduce into commerce locomotives which do not comply with the applicable emission standards if all of the following conditions apply:
              (i) You cannot reasonably manufacture the locomotives in such a manner that they would be able to comply with the applicable standards.
              (ii) The manufacture of the locomotives was substantially completed prior to the applicability date of the standards from which you seek the relief. For example, you may not request relief for a locomotive that has been ordered, but for which you will not begin the assembly process prior to the applicability date of the standards. On the other hand, we would generally consider completion of the underframe weldment to be a substantial part of the manufacturing process.
              (iii) Manufacture of the locomotives was previously scheduled to be completed at such a point in time that locomotives would have been included in the previous model year, such that they would have been subject to less stringent standards, and that such schedule was feasible under normal conditions.
              (iv) You demonstrate that the locomotives comply with the less stringent standards that applied to the previous model year's production described in paragraph (b)(1)(iii) of this section, as prescribed by subpart C of this part (i.e., that the locomotives are identical to locomotives certified in the previous model year).
              (v) You exercised prudent planning, were not able to avoid the violation, and have taken all reasonable steps to minimize the extent of the nonconformity.
              (vi) We approve your request before you introduce the locomotives into commerce.
              (2) You must notify us as soon as you become aware of the extreme or unusual circumstances.
              (3)(i) Include locomotives for which we grant relief under this section in the engine family for which they were originally intended to be included.
              (ii) Where the locomotives are to be included in an engine family that was certified to an FEL above the applicable standard, you must reserve credits to cover the locomotives covered by this allowance and include the required information for these locomotives in the end-of-year report required by subpart H of this part.
              (c) In granting relief under this section, we may also set other conditions as appropriate, such as requiring payment of fees to negate an economic gain that such relief would otherwise provide.
            
            
              § 1033.625
              Special certification provisions for non-locomotive-specific engines.
              You may certify freshly manufactured or remanufactured locomotives using non-locomotive-specific engines (as defined in § 1033.901) using the normal certification procedures of this part. Locomotives certified in that way are generally treated the same as other locomotives, except where specified otherwise. The provisions of this section provide for design certification to the locomotive standards in this part for locomotives using engines included in engine families certified under 40 CFR part 1039 (or part 89) in limited circumstances.

              (a) Remanufactured or freshly manufactured switch locomotives powered by non-locomotive-specific engines may be certified by design without the test data required by § 1033.235 if all of the following are true:
              
              (1) Before being installed in the locomotive, the engines were covered by a certificate of conformity issued under 40 CFR Part 1039 (or part 89) that is effective for the calendar year in which the manufacture or remanufacture occurs. You may use engines certified during the previous years if they were subject to the same standards. You may not make any modifications to the engines unless we approve them.
              (2) The engines were certified to PM, NOX, and hydrocarbon standards that are numerically lower than the applicable locomotive standards of this part.
              (3) More engines are reasonably projected to be sold and used under the certificate for non-locomotive use than for use in locomotives.
              (4) The number of such locomotives certified under this section does not exceed 30 in any three-year period. We may waive this sales limit for locomotive models that have previously demonstrated compliance with the locomotive standards of § 1033.101 in-use.
              (5) We approved the application as specified in paragraph (d) of this section.
              (b) To certify your locomotives by design under this section, submit your application as specified in § 1033.205, with the following exceptions:
              (1) Include the following instead of the locomotive test data otherwise required by § 1033.205:
              (i) A description of the engines to be used, including the name of the engine manufacturer and engine family identifier for the engines.
              (ii) A brief engineering analysis describing how the engine's emission controls will function when installed in the locomotive throughout the locomotive's useful life.
              (iii) The emission data submitted under 40 CFR part 1039 (or part 89).
              (2) You may separately submit some of the information required by § 1033.205, consistent with the provisions of § 1033.1(d). For example, this may be an appropriate way to submit detailed information about proprietary engine software. Note that this allowance to separately submit some of the information required by § 1033.205 is also available for applications not submitted under this section.
              (c) Locomotives certified under this section are subject to all the requirements of this part except as specified in paragraph (b) of this section. The engines used in such locomotives are not considered to be included in the otherwise applicable engines family of 40 CFR part 1039 (or part 89).
              (d) We will approve or deny the application as specified in subpart C of this part. For example, we will deny your application for certification by design under this section in any case where we have evidence that your locomotives will not conform to the requirements of this part throughout their useful lives.
              [73 FR 37197, June 30, 2008, as amended at 75 FR 22986, Apr. 30, 2010; 76 FR 53780, Sept. 15, 2011]
            
            
              § 1033.630
              Staged-assembly and delegated assembly exemptions.
              (a) Staged assembly. You may ask us to provide a temporary exemption to allow you to complete production of your engines and locomotives at different facilities, as long as you maintain control of the engines until they are in their certified configuration. We may require you to take specific steps to ensure that such locomotives are in their certified configuration before reaching the ultimate purchaser. You may request an exemption under this paragraph (a) in your application for certification, or in a separate submission. If you include your request in your application, your exemption is approved when we grant your certificate. Note that no exemption is needed to ship an engine that has been assembled in its certified configuration, is properly labeled, and will not require an aftertreatment device to be attached when installed in the locomotive.
              (b) Delegated assembly. This paragraph (b) applies where the engine manufacturer/remanufacturer does not complete assembly of the locomotives and the engine is shipped after being manufactured or remanufactured (partially or completely). The provisions of this paragraph (b) apply differently depending on who holds the certificate of conformity and the state of the engine when it is shipped. You may request an exemption under this paragraph (b) in your application for certification, or in a separate submission. If you include your request in your application, your exemption is approved when we grant your certificate. A manufacturer/remanufacturer may request an exemption under 40 CFR 1068.261 instead of under this section.
              (1) In cases where an engine has been assembled in its certified configuration, properly labeled, and will not require an aftertreatment device to be attached when installed in the locomotive, no exemption is needed to ship the engine. You do not need an exemption to ship engines without specific components if they are not emission-related components identified in appendix I of 40 CFR part 1068.
              (2) In cases where an engine has been properly labeled by the certificate holder and assembled in its certified configuration except that it does not yet have a required aftertreatment device, an exemption is required to ship the engine. You may ask for this exemption if you do all of the following:
              (i) You note on the Engine Emission Control Information label that the locomotive must include the aftertreatment device to be covered by the certificate.
              (ii) You make clear in your emission-related installation instructions that installation of the aftertreatment device is required for the locomotive to be covered by the certificate.
              (3) In cases where an engine will be shipped to the certificate holder in an uncertified configuration, an exemption is required to ship the engine. You may ask for this exemption under 40 CFR 1068.262.
              (c) Other exemptions. In unusual circumstances, you may ask us to provide an exemption for an assembly process that is not covered by the provisions of paragraphs (a) and (b) of this section. We will make the exemption conditional based on you complying with requirements that we determine are necessary to ensure that the locomotives are assembled in their certified configuration before being placed (back) into service.
              [73 FR 37197, June 30, 2008, as amended at 73 FR 59190, Oct. 8, 2008]
            
            
              § 1033.640
              Provisions for repowered and refurbished locomotives.
              (a) The provisions of this section apply for locomotives that are produced from an existing locomotive so that the new locomotive contains both previously used parts and parts that have never been used before.
              (1) Repowered locomotives are used locomotives in which a freshly manufactured propulsion engine is installed. As described in this section, a repowered locomotive is deemed to be either remanufactured or freshly manufactured, depending on the total amount of unused parts on the locomotive. It may also be deemed to be a refurbished locomotive.
              (2) Refurbished locomotives are locomotives that contain more unused parts than previously used parts. As described in this section, a locomotive containing more unused parts than previously used parts may be deemed to be either remanufactured or freshly manufactured, depending on the total amount of unused parts on the locomotive. Note that § 1033.901 defines refurbishment of a pre-1973 locomotive to be an upgrade of the locomotive.
              (b) A single existing locomotive cannot be divided into parts and combined with new parts to create more than one remanufactured locomotive. However, any number of locomotives can be divided into parts and combined with new parts to create more than one remanufactured locomotive, provided the number of locomotives created (remanufactured and freshly manufactured) does not exceed the number of locomotives that were disassembled.
              (c) You may determine the relative amount of previously used parts consistent with the specifications of the Federal Railroad Administration. Otherwise, determine the relative amount of previously used parts as follows:
              (1) Identify the parts in the fully assembled locomotive that have been previously used and those that have never been used before.

              (2) Weight the unused parts and previously used parts by the dollar value of the parts. For example, a single part valued at $1200 would count the same as six parts valued at $200 each. Group parts by system where possible (such as counting the engine as one part) if either all the parts in that system are used or all the parts in that system are unused. Calculate the used part values using dollar values from the same year as the new parts.
              (3) Sum the values of the unused parts. Also sum the values of the previously used parts. The relative fraction of used parts is the total value of previously used parts divided by the combined value of the unused parts and previously used parts.
              (d) If the weighted fraction of the locomotive that is comprised of previously used parts is greater than or equal to 25 percent, then the locomotive is considered to be a remanufactured locomotive and retains its original date of manufacture. Note, however, that if the weighted fraction of the locomotive that is comprised of previously used parts is less than 50 percent, then the locomotive is also considered to be a refurbished locomotive.
              (e) If the weighted fraction of the locomotive that is comprised of previously used parts is less than 25 percent, then the locomotive is deemed to be a freshly manufactured locomotive and the date of original manufacture is the most recent date on which the locomotive was assembled using less than 25 percent previously used parts. For example:
              (1) If you produce a new locomotive that includes a used frame, but all other parts are unused, then the locomotive would likely be considered to be a freshly manufactured locomotive because the value of the frame would likely be less than 25 percent of the total value of the locomotive. Its date of original manufacture would be the date on which you complete its assembly.

              (2) If you produce a new locomotive by replacing the engine in a 1990 locomotive with a freshly manufactured engine, but all other parts are used, then the locomotive would likely be considered to be a remanufactured locomotive and its date of original manufacture is the date on which assembly was completed in 1990. (Note: such a locomotive would also be considered to be a repowered locomotive.)
              (f) Locomotives containing used parts that are deemed to be freshly manufactured locomotives are subject to the same provisions as all other freshly manufactured locomotives. Other refurbished locomotives are subject to the same provisions as other remanufactured locomotives, with the following exceptions:
              (1) Switch locomotives. (i) Prior to January 1, 2015, remanufactured Tier 0 switch locomotives that are deemed to be refurbished are subject to the Tier 0 line-haul cycle and switch cycle standards. Note that this differs from the requirements applicable to other Tier 0 switch locomotives, which are not subject to the Tier 0 line-haul cycle standards.
              (ii) Beginning January 1, 2015, remanufactured Tier 3 and earlier switch locomotives that are deemed to be refurbished are subject to the Tier 3 switch standards.
              (2) Line-haul locomotives. Remanufactured line-haul locomotives that are deemed to be refurbished are subject to the same standards as freshly manufactured line-haul locomotives, except that line-haul locomotives with rated power less than 3000 hp that are refurbished before January 1, 2015 are subject to the same standards as refurbished switch locomotives under paragraph (e)(1)(i) of this section. However, line-haul locomotives less than 3000 hp may not generate emission credits relative to the standards specified in paragraph (e)(1)(i) of this section.
              (3) Labels for switch and line-haul locomotives. Remanufacturers that refurbish a locomotive must add a secondary locomotive label that includes the following:
              (i) The label heading: “REFURBISHED LOCOMOTIVE EMISSION CONTROL INFORMATION.”

              (ii) The statement identifying when the locomotive was refurbished and what standards it is subject to, as follows: “THIS LOCOMOTIVE WAS REFURBISHED IN [year of refurbishment] AND MUST COMPLY WITH THE TIER [applicable standard level] EACH TIME THAT IT IS REMANUFACTURED, EXCEPT AS ALLOWED BY 40 CFR 1033.750.”.
              [73 FR 37197, June 30, 2008, as amended at 73 FR 59190, Oct. 8, 2008; 74 FR 8425, Feb. 24, 2009; 81 FR 74009, Oct. 25, 2016]
            
            
              § 1033.645
              Non-OEM component certification program.
              This section describes a voluntary program that allows you to get EPA approval of components you manufacture for use during remanufacturing.
              (a) Applicability. This section applies only for components that are commonly replaced during remanufacturing. It does not apply for other types of components that are replaced during a locomotive's useful life, but not typically replaced during remanufacture. Certified components may be used for remanufacturing or other maintenance.
              (1) The following components are eligible for approval under this section:
              (i) Cylinder liners.
              (ii) Pistons.
              (iii) Piston rings.
              (iv) Heads
              (v) Fuel injectors.
              (vi) Turbochargers
              (vii) Aftercoolers and intercoolers.
              (2) Catalysts and electronic controls are not eligible for approval under this section.
              (3) We may determine that other types of components can be certified under this section, consistent with good engineering judgment.
              (b) Approval. To obtain approval, submit your request to the Designated Compliance Officer.
              (1) Include all of the following in your request:
              (i) A description of the component(s) for which you are requesting approval.
              (ii) A list of all engine/locomotive models and engine families for which your component would be used. You may exclude models that are not subject to our standards or will otherwise not be remanufactured under a certificate of conformity.
              (iii) A copy of the maintenance instructions for engines using your component. You may reference the other certificate holder's maintenance instructions in your instructions. For example, your instructions may specify to follow the other certificate holder's instructions in general, but list one or more exceptions to address the specific maintenance needs of your component.
              (iv) An engineering analysis (including test data in some cases) demonstrating to us that your component will not cause emissions to increase. The analysis must address both low-hour and end-of-useful life emissions. The amount of information required for this analysis is less than is required to obtain a certificate of conformity under subpart C of this part and will vary depending on the type of component being certified.
              (v) The following statement signed by an authorized representative of your company: We submit this request under 40 CFR 1033.645. All the information in this report is true and accurate to the best of my knowledge. I know of the penalties for violating the Clean Air Act and the regulations. (Authorized Company Representative)
              (2) If we determine that there is reasonable technical basis to believe that your component is sufficiently equivalent that it will not increase emissions, we will approve your request and you will be a certificate holder for your components with respect to actual emissions performance for all locomotives that use those components (in accordance with this section).
              (c) Liability. Being a certificate holder under this section means that if in-use testing indicates that a certified locomotive using one or more of your approved components does not comply with an applicable emission standard, we will presume that you and other certificate holders are liable for the noncompliance. However, we will not hold you liable in cases where you convince us that your components did not cause the noncompliance. Conversely, we will not hold other certificate holders liable for noncompliance caused solely by your components. You are also subject to the warranty and defect reporting requirements of this part for your certified components. Other requirements of this part apply as specified in § 1033.1.
              (d) In-use testing. Locomotives containing your components must be tested according to the provisions of this paragraph (d).
              
              (1) Except as specified in paragraph (d)(5) of this section, you must test at least one locomotive if 250 locomotives use your component under this section. You must test one additional locomotive for the next additional 500 locomotives that use your component under this section. After that, we may require you to test one additional locomotive for each additional 1000 locomotives that use your component under this section. These numbers apply across model years. For example, if your component is used in 125 remanufactures per year under this section, you must test one of the first 250 locomotives, one of the next 500 locomotives, and up to one every eight years after that. Do not count locomotives that use your components but are not covered by this section.
              (2) Except for the first locomotive you test for a specific component under this section, locomotives tested under this paragraph (d) must be past the half-way point of the useful life in terms of MW-hrs. For the first locomotive you test, select a locomotive that has operated between 25 and 50 percent of its useful life.
              (3) Unless we approve a different schedule, you must complete testing and report the results to us within 180 days of the earliest point at which you could complete the testing based on the hours of operation accumulated by the locomotives. For example, if 250 or more locomotives use your part under this section, and the first of these to reach 25 percent of its useful life does so on March 1st of a given year, you must complete testing of one of the first 250 locomotives and report to us by August 28th of that year.
              (4) Unless we approve different test procedures, you must test the locomotive according to the procedures specified in subpart F of this part.
              (5) If any locomotives fail to meet all standards, we may require you to test one additional locomotive for each locomotive that fails. You may choose to accept that your part is causing an emission problem rather than continuing testing. You may also test additional locomotives at any time. We will consider failure rates, average emission levels and the existence of any defects among other factors in determining whether to pursue remedial action. We may order a recall pursuant to 40 CFR part 1068 before you complete testing additional locomotives.
              (6) You may ask us to allow you to rely on testing performed by others instead of requiring you to perform testing. For example, if a railroad tests a locomotive with your component as part of its testing under § 1033.810, you may ask to submit those test data as fulfillment of your test obligations under this paragraph (d). If a given test locomotive uses different components certified under this section that were manufactured by different manufacturers (such as rings from one manufacturer and cylinder liners from another manufacturer), a single test of it may be counted towards both manufacturers' test obligations. In unusual circumstances, you may also ask us to grant you hardship relief from the testing requirements of this paragraph (d). In determining whether to grant you relief, we will consider all relevant factors including the extent of the financial hardship to your company and whether the test data are available from other sources, such as testing performed by a railroad.
              (e) Components certified under this section may be used when remanufacturing Category 2 engines under 40 CFR part 1042.
              [73 FR 37197, June 30, 2008, as amended at 73 FR 59190, Oct. 8, 2008; 74 FR 8425, Feb. 24, 2009]
            
            
              § 1033.650
              Incidental use exemption for Canadian and Mexican locomotives.

              You may ask us to exempt from the requirements and prohibitions of this part locomotives that are operated primarily outside of the United States and that enter the United States temporarily from Canada or Mexico. We will approve this exemption only where we determine that the locomotive's operation within the United States will not be extensive and will be incidental to its primary operation. For example, we would generally exempt locomotives that will not operate more than 25 miles from the border and will operate in the United States less than 5 percent of their operating time. For existing operations, you must request this exemption before January 1, 2011. In your request, identify the locomotives for which you are requesting an exemption, and describe their projected use in the United States. We may grant the exemption broadly or limit the exemption to specific locomotives and/or specific geographic areas. However, we will typically approve exemptions for specific rail facilities rather than specific locomotives. In unusual circumstances, such as cases in which new rail facilities are created, we may approve requests submitted after January 1, 2011.
            
            
              § 1033.652
              Special provisions for exported locomotives.
              (a) Uncertified locomotives. Locomotives covered by an export exemption under 40 CFR 1068.230 may be introduced into U.S. commerce prior to being exported, but may not be used in any revenue generating service in the United States. Locomotives covered by this paragraph (a) may not include any EPA emission control information label. Such locomotives may include emission control information labels for the country to which they are being exported.
              (b) Locomotives covered by export-only certificates. Locomotives may be certified for export under 40 CFR 1068.230. Such locomotives may be introduced into U.S. commerce prior to being exported, but may not be used in any revenue generating service in the United States.
              (c) Locomotives included in a certified engine family. Except as specified in paragraph (d) of this section, locomotives included in a certified engine family may be exported without restriction. Note that § 1033.705 requires that exported locomotives be excluded from emission credit calculations in certain circumstances.
              (d) Locomotives certified to FELs above the standards. The provisions of this paragraph (d) apply for locomotive configurations included in engine families certified to one or more FELs above any otherwise applicable standard. Individual locomotives that will be exported may be excluded from an engine family if they are unlabeled. For locomotives that were labeled during production, you may remove the emission control information labels prior to export. All unlabeled locomotives that will be exported are subject to the provisions of paragraph (a) of this section. Locomotives that are of a configuration included in an engine family certified to one of more FELs above any otherwise applicable standard that include an EPA emission control information label when exported are considered to be part of the engine family and must be included in credit calculations under § 1033.705. Note that this requirement does not apply for locomotives that do not have an EPA emission control information label, even if they have other labels (such as an export-only label).
              [75 FR 22986, Apr. 30, 2010]
            
            
              § 1033.655
              Special provisions for certain Tier 0/Tier 1 locomotives.
              (a) The provisions of this section apply only for the following locomotives (and locomotives in the same engine families as these locomotives):
              (1) Locomotives listed in Table 1 of this section originally manufactured 1986-1994 by General Electric Company that have never been equipped with separate loop aftercooling. The section also applies for the equivalent passenger locomotives.
              
                Table 1 to § 1033.655
                
                  8-40C
                  P32ACDM
                
                
                  8-40B
                  P42DC
                
                
                  8-32B
                  8-40BPH
                
                
                  8-40CW
                  P40DC
                
                
                  8-40BW
                  8-32BWH
                
                
                  8-40CM
                  C39-8
                
                
                  8-41CW
                  B39-8E
                
                
                  8-44CW
                  
                
              
              (2) SD70MAC and SD70IAC locomotives originally manufactured 1996-2000 by EMD.
              (b) Any certifying remanufacturer may request relief for the locomotives covered by this section.

              (c) You may ask us to allow these locomotives to exceed otherwise applicable line-haul cycle NOX standard for high ambient temperatures and/or altitude because of limitations of the cooling system. However, the NOX emissions may exceed the otherwise applicable standard only to the extent necessary. Relief is limited to the following conditions:

              (1) For General Electric locomotives, you may ask for relief for ambient temperatures above 23 °C and/or barometric pressure below 97.5 kPa (28.8 in. Hg). NOX emissions may not exceed 9.5 g/bhp-hr over the line-haul cycle for any temperatures up to 105 °F and any altitude up to 7000 feet above sea level.

              (2) For EMD locomotives, you may ask for relief for ambient temperatures above 30 °C and/or barometric pressure below 97.5 kPa (28.8 in. Hg). NOX emissions may not exceed 8.0 g/bhp-hr over the line-haul cycle for any temperatures up to 105 °F and any altitude up to 7000 feet above sea level.
              (d) All other standards and requirements in this part apply as specified.
              (e) To request this relief, submit to the Designated Compliance Officer along with your application for certification an engineering analysis showing how your emission controls operate for the following conditions:
              (1) Temperatures 23-40 °C at any altitude up to 7000 feet above sea level.
              (2) Altitudes 1000-7000 feet above sea level for any temperature from 15-40 °C.
            
          
          
            Subpart H—Averaging, Banking, and Trading for Certification
            
              § 1033.701
              General provisions.
              (a) You may average, bank, and trade (ABT) emission credits for purposes of certification as described in this subpart to show compliance with the standards of this part. Participation in this program is voluntary.
              (b) Section 1033.740 restricts the use of emission credits to certain averaging sets.
              (c) The definitions of Subpart J of this part apply to this subpart. The following definitions also apply:
              (1) Actual emission credits means emission credits you have generated that we have verified by reviewing your final report.
              (2) Applicable emission standard means an emission standard that is specified in subpart B of this part. Note that for other subparts, “applicable emission standard” is defined to also include FELs.
              (3) Averaging set means a set of locomotives in which emission credits may be exchanged only with other locomotives in the same averaging set.
              (4) Broker means any entity that facilitates a trade of emission credits between a buyer and seller.
              (5) Buyer means the entity that receives emission credits as a result of a trade.
              (6) Reserved emission credits means emission credits you have generated that we have not yet verified by reviewing your final report.
              (7) Seller means the entity that provides emission credits during a trade.
              (8) Trade means to exchange emission credits, either as a buyer or seller.
              (9) Transfer means to convey control of credits generated for an individual locomotive to the purchaser, owner, or operator of the locomotive at the time of manufacture or remanufacture; or to convey control of previously generated credits from the purchaser, owner, or operator of an individual locomotive to the manufacturer/remanufacturer at the time of manufacture/remanufacture.
              (d) You may not use emission credits generated under this subpart to offset any emissions that exceed an FEL or standard. This applies for all testing, including certification testing, in-use testing, selective enforcement audits, and other production-line testing. However, if emissions from a locomotive exceed an FEL or standard (for example, during a selective enforcement audit), you may use emission credits to recertify the engine family with a higher FEL that applies only to future production.
              (e) Engine families that use emission credits for one or more pollutants may not generate positive emission credits for another pollutant.
              (f) Emission credits may be used in the model year they are generated or in future model years. Emission credits may not be used for past model years.

              (g) You may increase or decrease an FEL during the model year by amending your application for certification under § 1033.225. The new FEL may apply only to locomotives you have not already introduced into commerce. Each locomotive's emission control information label must include the applicable FELs. You must conduct production line testing to verify that the emission levels are achieved.
              (h) Credits may be generated by any certifying manufacturer/remanufacturer and may be held by any of the following entities:
              (1) Locomotive or engine manufacturers.
              (2) Locomotive or engine remanufacturers.
              (3) Locomotive owners.
              (4) Locomotive operators.
              (5) Other entities after notification to EPA.
              (i) All locomotives that are certified to an FEL that is different from the emission standard that would otherwise apply to the locomotives are required to comply with that FEL for the remainder of their service lives, except as allowed by § 1033.750.
              (1) Manufacturers must notify the purchaser of any locomotive that is certified to an FEL that is different from the emission standard that would otherwise apply that the locomotive is required to comply with that FEL for the remainder of its service life.
              (2) Remanufacturers must notify the owner of any locomotive or locomotive engine that is certified to an FEL that is different from the emission standard that would otherwise apply that the locomotive (or the locomotive in which the engine is used) is required to comply with that FEL for the remainder of its service life.
              (j) The FEL to which the locomotive is certified must be included on the locomotive label required in § 1033.135. This label must include the notification specified in paragraph (i) of this section.
              (k) You may use either of the following approaches to retire or forego emission credits:
              (1) You may retire emission credits generated from any number of your locomotives. This may be considered donating emission credits to the environment. Identify any such credits in the reports described in § 1033.730. Locomotives must comply with the applicable FELs even if you donate or sell the corresponding emission credits under this paragraph (e). Those credits may no longer be used by anyone to demonstrate compliance with any EPA emission standards.
              (2) You may certify a family using an FEL below the emission standard as described in this part and choose not to generate emission credits for that family. If you do this, you do not need to calculate emission credits for those families and you do not need to submit or keep the associated records described in this subpart for that family.
              [73 FR 37197, June 30, 2008, as amended at 81 FR 74009, Oct. 25, 2016]
            
            
              § 1033.705
              Calculating emission credits.

              The provisions of this section apply separately for calculating emission credits for NOX or PM.
              (a) Calculate positive emission credits for an engine family that has an FEL below the otherwise applicable emission standard. Calculate negative emission credits for an engine family that has an FEL above the otherwise applicable emission standard. Do not round until the end of year report.

              (b) For each participating engine family, calculate positive or negative emission credits relative to the otherwise applicable emission standard. For the end of year report, round the sum of emission credits to the nearest one hundredth of a megagram (0.01 Mg). Round your end of year emission credit balance to the nearest megagram (Mg). Use consistent units throughout the calculation. When useful life is expressed in terms of megawatt-hrs, calculate credits for each engine family from the following equation:
              

              Emission credits = (Std−FEL) × (1.341) × (UL) × (Production) × (Fp) × (10−3 kW-Mg/MW-g).
              
              
                Where:
                
                Std = the applicable NOX or PM emission standard in g/bhp-hr (except that Std = previous FEL in g/bhp-hr for locomotives that were certified under this part to an FEL other than the standard during the previous useful life).
                FEL = the family emission limit for the engine family in g/bhp-hr.

                UL = the sales-weighted average useful life in megawatt-hours (or the subset of the engine family for which credits are being calculated), as specified in the application for certification.
                Production = the number of locomotives participating in the averaging, banking, and trading program within the given engine family during the calendar year (or the number of locomotives in the subset of the engine family for which credits are being calculated). Quarterly production projections are used for initial certification. Actual applicable production/sales volumes are used for end-of-year compliance determination.
                Fp = the proration factor as determined in paragraph (d) of this section.
              
              
              (c) When useful life is expressed in terms of miles, calculate the useful life in terms of megawatt-hours (UL) by dividing the useful life in miles by 100,000, and multiplying by the sales-weighted average rated power of the engine family. For example, if your useful life is 800,000 miles for a family with an average rated power of 3,500 hp, then your equivalent MW-hr useful life would be 28,000 MW-hrs. Credits are calculated using this UL value in the equations of paragraph (b) of this section.
              (d) The proration factor is an estimate of the fraction of a locomotive's service life that remains as a function of age. The proration factor is 1.00 for freshly manufactured locomotives.
              (1) The locomotive's age is the length of time in years from the date of original manufacture to the date at which the remanufacture (for which credits are being calculated) is completed, rounded to the next higher year.
              (2) The proration factors for line-haul locomotives ages 1 through 20 are specified in Table 1 to this section. For line-haul locomotives more than 20 years old, use the proration factor for 20 year old locomotives. The proration factors for switch locomotives ages 1 through 40 are specified in Table 2 to this section. For switch locomotives more than 40 years old, use the proration factor for 40 year old locomotives.

              (3) For repower engines, the proration factor is based on the age of the locomotive chassis, not the age of the engine, except for remanufactured locomotives that qualify as refurbished. The minimum proration factor for remanufactured locomotives that meet the definition of refurbished but not freshly manufactured is 0.60. (Note: The proration factor is 1.00 for all locomotives that meet the definition of freshly manufactured.)
              
                Table 1 to § 1033.705—Proration Factors for Line-Haul Locomotives
                
                  Locomotive age (years)
                  Prorationfactor (Fp)
                  
                
                
                  1
                  0.96
                
                
                  2
                  0.92
                
                
                  3
                  0.88
                
                
                  4
                  0.84
                
                
                  5
                  0.81
                
                
                  6
                  0.77
                
                
                  7
                  0.73
                
                
                  8
                  0.69
                
                
                  9
                  0.65
                
                
                  10
                  0.61
                
                
                  11
                  0.57
                
                
                  12
                  0.54
                
                
                  13
                  0.50
                
                
                  14
                  0.47
                
                
                  15
                  0.43
                
                
                  16
                  0.40
                
                
                  17
                  0.36
                
                
                  18
                  0.33
                
                
                  19
                  0.30
                
                
                  20
                  0.27
                
              
              
                Table 2 to § 1033.705—Proration Factors for Switch Locomotives
                
                  Locomotive age (years)
                  Prorationfactor (Fp)
                  
                
                
                  1
                  0.98
                
                
                  2
                  0.96
                
                
                  3
                  0.94
                
                
                  4
                  0.92
                
                
                  5
                  0.90
                
                
                  6
                  0.88
                
                
                  7
                  0.86
                
                
                  8
                  0.84
                
                
                  9
                  0.82
                
                
                  10
                  0.80
                
                
                  11
                  0.78
                
                
                  12
                  0.76
                
                
                  13
                  0.74
                
                
                  14
                  0.72
                
                
                  15
                  0.70
                
                
                  16
                  0.68
                
                
                  17
                  0.66
                
                
                  18
                  0.64
                
                
                  19
                  0.62
                
                
                  20
                  0.60
                
                
                  21
                  0.58
                
                
                  22
                  0.56
                
                
                  23
                  0.54
                
                
                  24
                  0.52
                
                
                  25
                  0.50
                
                
                  26
                  0.48
                
                
                  27
                  0.46
                
                
                  28
                  0.44
                
                
                  29
                  0.42
                
                
                  30
                  0.40
                
                
                  31
                  0.38
                
                
                  32
                  0.36
                
                
                  33
                  0.34
                
                
                  34
                  0.32
                
                
                  35
                  0.30
                
                
                  36
                  0.28
                
                
                  37
                  0.26
                
                
                  
                  38
                  0.24
                
                
                  39
                  0.22
                
                
                  40
                  0.20
                
              
              (e) In your application for certification, base your showing of compliance on projected production volumes for locomotives that will be placed into service in the United States. As described in § 1033.730, compliance with the requirements of this subpart is determined at the end of the model year based on actual production volumes for locomotives that will be placed into service in the United States. Do not include any of the following locomotives to calculate emission credits:
              (1) Locomotives permanently exempted under subpart G of this part or under 40 CFR part 1068.
              (2) Exported locomotives. You may ask to include locomotives sold to Mexican or Canadian railroads if they will likely operate within the United States and you include all such locomotives (both credit using and credit generating locomotives).
              (3) Locomotives not subject to the requirements of this part, such as those excluded under § 1033.5.
              (4) Any other locomotives, where we indicate elsewhere in this part 1033 that they are not to be included in the calculations of this subpart.
              [73 FR 37197, June 30, 2008, as amended at 75 FR 22987, Apr. 30, 2010]
            
            
              § 1033.710
              Averaging emission credits.
              (a) Averaging is the exchange of emission credits among your engine families. You may average emission credits only as allowed by § 1033.740.
              (b) You may certify one or more engine families to an FEL above the applicable emission standard, subject to the FEL caps and other provisions in subpart B of this part, if you show in your application for certification that your projected balance of all emission-credit transactions in that model year is greater than or equal to zero.
              (c) If you certify an engine family to an FEL that exceeds the otherwise applicable emission standard, you must obtain enough emission credits to offset the engine family's deficit by the due date for the final report required in § 1033.730. The emission credits used to address the deficit may come from your other engine families that generate emission credits in the same model year, from emission credits you have banked from previous model years, or from emission credits generated in the same or previous model years that you obtained through trading or by transfer.
              [73 FR 37197, June 30, 2008, as amended at 81 FR 74009, Oct. 25, 2016]
            
            
              § 1033.715
              Banking emission credits.
              (a) Banking is the retention of emission credits by the manufacturer/remanufacturer generating the emission credits (or owner/operator, in the case of transferred credits) for use in future model years for averaging, trading, or transferring. You may use banked emission credits only as allowed by § 1033.740.
              (b) You may designate any emission credits you plan to bank in the reports you submit under § 1033.730 as reserved credits. During the model year and before the due date for the final report, you may designate your reserved emission credits for averaging, trading, or transferring.
              (c) Reserved credits become actual emission credits when you submit your final report. However, we may revoke these emission credits if we are unable to verify them after reviewing your reports or auditing your records.
              [75 FR 22987, Apr. 30, 2010]
            
            
              § 1033.720
              Trading emission credits.
              (a) Trading is the exchange of emission credits between certificate holders. You may use traded emission credits for averaging, banking, or further trading transactions. Traded emission credits may be used only as allowed by § 1033.740.

              (b) You may trade actual emission credits as described in this subpart. You may also trade reserved emission credits, but we may revoke these emission credits based on our review of your records or reports or those of the company with which you traded emission credits.
              
              (c) If a negative emission credit balance results from a transaction, both the buyer and seller are liable, except in cases we deem to involve fraud. See § 1033.255(e) for cases involving fraud. We may void the certificates of all engine families participating in a trade that results in a manufacturer/remanufacturer having a negative balance of emission credits. See § 1033.745.
            
            
              § 1033.722
              Transferring emission credits.
              (a) Credit transfer is the conveying of control over credits, either:
              (1) From a certifying manufacturer/remanufacturer to an owner/operator.
              (2) From an owner/operator to a certifying manufacturer/remanufacturer.
              (b) Transferred credits can be:
              (1) Used by a certifying manufacturer/remanufacturer in averaging.
              (2) Transferred again within the model year.
              (3) Reserved for later banking. Transferred credits may not be traded unless they have been previously banked.
              (c) Owners/operators participating in credit transfers must submit the reports specified in § 1033.730.
            
            
              § 1033.725
              Requirements for your application for certification.
              (a) You must declare in your application for certification your intent to use the provisions of this subpart for each engine family that will be certified using the ABT program. You must also declare the FELs you select for the engine family for each pollutant for which you are using the ABT program. Your FELs must comply with the specifications of subpart B of this part, including the FEL caps. FELs must be expressed to the same number of decimal places as the applicable emission standards.
              (b) Include the following in your application for certification:
              (1) A statement that, to the best of your belief, you will not have a negative balance of emission credits for any averaging set when all emission credits are calculated at the end of the year.
              (2) Detailed calculations of projected emission credits (positive or negative) based on projected production volumes. We may require you to include similar calculations from your other engine families to demonstrate that you will be able to avoid negative credit balances for the model year. If you project negative emission credits for a family, state the source of positive emission credits you expect to use to offset the negative emission credits.
              [73 FR 37197, June 30, 2008, as amended at 75 FR 22987, Apr. 30, 2010; 81 FR 74009, Oct. 25, 2016]
            
            
              § 1033.730
              ABT reports.
              (a) If any of your engine families are certified using the ABT provisions of this subpart, you must send an end-of-year report within 90 days after the end of the model year and a final report within 270 days after the end of the model year. We may waive the requirement to send the end-of year report, as long as you send the final report on time.
              (b) Your end-of-year and final reports must include the following information for each engine family participating in the ABT program:
              (1) Engine family designation and averaging sets (whether switch, line-haul, or both).
              (2) The emission standards that would otherwise apply to the engine family.
              (3) The FEL for each pollutant. If you change the FEL after the start of production, identify the date that you started using the new FEL and/or give the engine identification number for the first engine covered by the new FEL. In this case, identify each applicable FEL and calculate the positive or negative emission credits as specified in § 1033.225.
              (4) The projected and actual U.S.-directed production volumes for the model year as described in § 1033.705. If you changed an FEL during the model year, identify the actual U.S.-directed production volume associated with each FEL.
              (5) Rated power for each locomotive configuration, and the average locomotive power weighted by U.S.-directed production volumes for the engine family.
              (6) Useful life.

              (7) Calculated positive or negative emission credits for the whole engine family. Identify any emission credits that you traded or transferred, as described in paragraph (d)(1) or (e) of this section.
              (c) Your end-of-year and final reports must include the following additional information:
              (1) Show that your net balance of emission credits from all your engine families in each averaging set in the applicable model year is not negative.
              (2) State whether you will retain any emission credits for banking. If you choose to retire emission credits that would otherwise be eligible for banking, identify the engine families that generated the emission credits, including the number of emission credits from each family.
              (3) State that the report's contents are accurate.
              (d) If you trade emission credits, you must send us a report within 90 days after the transaction, as follows:
              (1) As the seller, you must include the following information in your report:
              (i) The corporate names of the buyer and any brokers.
              (ii) A copy of any contracts related to the trade.
              (iii) The averaging set corresponding to the engine families that generated emission credits for the trade, including the number of emission credits from each averaging set.
              (2) As the buyer, you must include the following information in your report:
              (i) The corporate names of the seller and any brokers.
              (ii) A copy of any contracts related to the trade.
              (iii) How you intend to use the emission credits, including the number of emission credits you intend to apply for each averaging set.
              (e) If you transfer emission credits, you must send us a report within 90 days after the first transfer to an owner/operator, as follows:
              (1) Include the following information:
              (i) The corporate names of the owner/operator receiving the credits.
              (ii) A copy of any contracts related to the trade.
              (iii) The serial numbers and engine families for the locomotive that generated the transferred emission credits and the number of emission credits from each family.
              (2) The requirements of this paragraph (e) apply separately for each owner/operator.
              (3) We may require you to submit additional 90-day reports under this paragraph (e).
              (f) Send your reports electronically to the Designated Compliance Officer using an approved information format. If you want to use a different format, send us a written request with justification for a waiver.
              (g) Correct errors in your end-of-year report or final report as follows:
              (1) You may correct any errors in your end-of-year report when you prepare the final report, as long as you send us the final report by the time it is due.
              (2) If you or we determine within 270 days after the end of the model year that errors mistakenly decreased your balance of emission credits, you may correct the errors and recalculate the balance of emission credits. You may not make these corrections for errors that are determined more than 270 days after the end of the model year. If you report a negative balance of emission credits, we may disallow corrections under this paragraph (g)(2).
              (3) If you or we determine anytime that errors mistakenly increased your balance of emission credits, you must correct the errors and recalculate the balance of emission credits.
              (h) We may modify these requirements for owners/operators required to submit reports because of their involvement in credit transferring.
              [73 FR 37197, June 30, 2008, as amended at 75 FR 22987, Apr. 30, 2010; 81 FR 74009, Oct. 25, 2016]
            
            
              § 1033.735
              Required records.
              (a) You must organize and maintain your records as described in this section.

              (b) Keep the records required by this section for at least eight years after the due date for the end-of-year report. You may not use emission credits for any engines if you do not keep all the records required under this section. You must therefore keep these records to continue to bank valid credits.
              
              (c) Keep a copy of the reports we require in § 1033.730.
              (d) Keep records of the engine identification number for each locomotive you produce that generates or uses emission credits under the ABT program. If you change the FEL after the start of production, identify the date you started using each FEL and the range of engine identification numbers associated with each FEL. You must also be able to identify the purchaser and destination for each engine you produce.
              (e) We may require you to keep additional records or to send us relevant information not required by this section in accordance with the Clean Air Act.
              [73 FR 37197, June 30, 2008, as amended at 75 FR 22987, Apr. 30, 2010; 81 FR 74009, Oct. 25, 2016]
            
            
              § 1033.740
              Credit restrictions.
              Use of emission credits generated under this part 1033 or 40 CFR part 92 is restricted depending on the standards against which they were generated.
              (a) Credits from 40 CFR part 92. NOX and PM credits generated under 40 CFR part 92 may be used under this part in the same manner as NOX and PM credits generated under this part.
              (b) General cycle restriction. Locomotives subject to both switch cycle standards and line-haul cycle standards (such as Tier 2 locomotives) may generate both switch and line-haul credits. Except as specified in paragraph (c) of this section, such credits may only be used to show compliance with standards for the same cycle for which they were generated. For example, a Tier 2 locomotive that is certified to a switch cycle NOX FEL below the applicable switch cycle standard and a line-haul cycle NOX FEL below the applicable line-haul cycle standard may generate switch cycle NOX credits for use in complying with switch cycle NOX standards and a line-haul cycle NOX credits for use in complying with line-haul cycle NOX standards.
              (c) Single cycle locomotives. As specified in § 1033.101, Tier 0 switch locomotives, Tier 3 and later switch locomotives, and Tier 4 and later line-haul locomotives are not subject to both switch cycle and line-haul cycle standards.
              (1) When using credits generated by locomotives covered by paragraph (b) of this section for single cycle locomotives covered by this paragraph (c), you must use both switch and line-haul credits as described in this paragraph (c)(1).
              (i) For locomotives subject only to switch cycle standards, calculate the negative switch credits for the credit using locomotive as specified in § 1033.705. Such locomotives also generate an equal number of negative line-haul cycle credits (in Mg).
              (ii) For locomotives subject only to line-haul cycle standards, calculate the negative line-haul credits for the credit using locomotive as specified in § 1033.705. Such locomotives also generate an equal number of negative switch cycle credits (in Mg).
              (2) Credits generated by Tier 0, Tier 3, or Tier 4 switch locomotives may be used to show compliance with any switch cycle or line-haul cycle standards.
              (3) Credits generated by any line-haul locomotives may not be used by Tier 3 or later switch locomotives.
              (d) Tier 4 credit use. The number of Tier 4 locomotives that can be certified using credits in any year may not exceed 50 percent of the total number of Tier 4 locomotives you produce in that year for U.S. sales.
              (e) Other restrictions. Other sections of this part may specify additional restrictions for using emission credits under certain special provisions.
            
            
              § 1033.745
              Compliance with the provisions of this subpart.
              The provisions of this section apply to certificate holders.
              (a) For each engine family participating in the ABT program, the certificate of conformity is conditional upon full compliance with the provisions of this subpart during and after the model year. You are responsible to establish to our satisfaction that you fully comply with applicable requirements. We may void the certificate of conformity for an engine family if you fail to comply with any provisions of this subpart.

              (b) You may certify your engine family to an FEL above an applicable emission standard based on a projection that you will have enough emission credits to offset the deficit for the engine family. However, we may void the certificate of conformity if you cannot show in your final report that you have enough actual emission credits to offset a deficit for any pollutant in an engine family.
              (c) We may void the certificate of conformity for an engine family if you fail to keep records, send reports, or give us information we request.
              (d) You may ask for a hearing if we void your certificate under this section (see § 1033.920).
            
            
              § 1033.750
              Changing a locomotive's FEL at remanufacture.
              Locomotives are generally required to be certified to the previously applicable emission standard or FEL when remanufactured. This section describes provisions that allow a remanufactured locomotive to be certified to a different FEL (higher or lower).
              (a) A remanufacturer may choose to certify a remanufacturing system to change the FEL of a locomotive from a previously applicable FEL or standard. Any locomotives remanufactured using that system are required to comply with the revised FEL for the remainder of their service lives, unless it is changed again under this section during a later remanufacture. Remanufacturers changing an FEL must notify the owner of the locomotive that it is required to comply with that FEL for the remainder of its service life.
              (b) Calculate the credits needed or generated as specified in § 1033.705, except as specified in this paragraph. If the locomotive was previously certified to an FEL for the pollutant, use the previously applicable FEL as the standard.
            
          
          
            Subpart I—Requirements for Owners and Operators
            
              § 1033.801
              Applicability.
              The requirements of this subpart are applicable to railroads and all other owners and operators of locomotives subject to the provisions of this part, except as otherwise specified. The prohibitions related to maintenance in § 1033.815 also applies to anyone performing maintenance on a locomotive subject to the provisions of this part.
            
            
              § 1033.805
              Remanufacturing requirements.

              (a) See the definition of “remanufacture” in § 1033.901 to determine if you are remanufacturing your locomotive or engine. (Note: Replacing power assemblies one at a time may qualify as remanufacturing, depending on the interval between replacement.)
              (b) See the definition of “new” in § 1033.901 to determine if remanufacturing your locomotive makes it subject to the requirements of this part. If the locomotive is considered to be new, it is subject to the certification requirements of this part, unless it is exempt under subpart G of this part. The standards to which your locomotive is subject will depend on factors such as the following:
              (1) Its date of original manufacture.
              (2) The FEL to which it was previously certified, which is listed on the “Locomotive Emission Control Information” label.
              (3) Its power rating (whether it is above or below 2300 hp).
              (4) The calendar year in which it is being remanufactured.
              (c) You may comply with the certification requirements of this part for your remanufactured locomotive by either obtaining your own certificate of conformity as specified in subpart C of this part or by having a certifying remanufacturer include your locomotive under its certificate of conformity. In either case, your remanufactured locomotive must be covered by a certificate before it is reintroduced into service.
              (d) If you do not obtain your own certificate of conformity from EPA, contact a certifying remanufacturer to have your locomotive included under its certificate of conformity. Confirm with the certificate holder that your locomotive's model, date of original manufacture, previous FEL, and power rating allow it to be covered by the certificate. You must do all of the following:

              (1) Comply with the certificate holder's emission-related installation instructions, which should include the following:
              
              (i) A description of how to assemble and adjust the locomotive so that it will operate according to design specifications in the certificate. See paragraph (e) of this section for requirements related to the parts you must use.

              (ii) Instructions to remove the Engine Emission Control Information label and replace it with the certificate holder's new label.
              
              
                Note:
                In most cases, you must not remove the Locomotive Emission Control Information label.
              
              
              (2) Provide to the certificate holder the information it identifies as necessary to comply with the requirements of this part. For example, the certificate holder may require you to provide the information specified by § 1033.735.

              (e) For parts unrelated to emissions and emission-related parts not addressed by the certificate holder in the emission-related installation instructions, you may use parts from any source. For emission-related parts listed by the certificate holder in the emission-related installation instructions, you must either use the specified parts or parts certified under § 1033.645 for remanufacturing. If you believe that the certificate holder has included as emission-related parts, parts that are actually unrelated to emissions, you may ask us to exclude such parts from the emission-related installation instructions.
              
              
                Note:
                This paragraph (e) does not apply with respect to parts for maintenance other than remanufacturing; see § 1033.815 for provisions related to general maintenance.
              
              
              (f) Failure to comply with this section is a violation of 40 CFR 1068.101(a)(1).
            
            
              § 1033.810
              In-use testing program.
              (a) Applicability. This section applies to all Class I freight railroads. It does not apply to other owner/operators.
              (b) Testing requirements. Annually test a sample of locomotives in your fleet. For purposes of this section, your fleet includes both the locomotives that you own and the locomotives that you are leasing. Use the test procedures in subpart F of this part, unless we approve different procedures.
              (1) Except for the cases described in paragraph (b)(2) of this section, test at least 0.075 percent of the average number of locomotives in your fleet during the previous calendar year (i.e., determine the number to be tested by multiplying the number of locomotives in the fleet by 0.00075 and rounding up to the next whole number).
              (2) We may allow you to test a smaller number of locomotives if we determine that the number of tests otherwise required by this section is not necessary.
              (c) Test locomotive selection. Unless we specify a different option, select test locomotives as specified in paragraph (c)(1) of this section (Option 1). In no case may you exclude locomotives because of visible smoke, a history of durability problems, or other evidence of malmaintenance. You may test more locomotives than this section requires.
              (1) Option 1. To the extent possible, select locomotives from each manufacturer and remanufacturer, and from each tier level (e.g., Tier 0, Tier 1 and Tier 2) in proportion to their numbers in the your fleet. Exclude locomotives tested during the previous year. If possible, select locomotives that have been operated for at least 100 percent of their useful lives. Where there are multiple locomotives meeting the requirements of this paragraph (c)(1), randomly select the locomotives to be tested from among those locomotives. If the number of certified locomotives that have been operated for at least 100 percent of their useful lives is not large enough to fulfill the testing requirement, test locomotives still within their useful lives as follows:
              (i) Test locomotives in your fleet that are nearest to the end of their useful lives. You may identify such locomotives as a range of values representing the fraction of the useful life already used up for the locomotives.
              (ii) For example, you may determine that 20 percent of your fleet has been operated for at least 75 percent of their useful lives. In such a case, select locomotives for testing that have been operated for at least 75 percent of their useful lives.
              (2) Option 2. If you hold a certificate for some of your locomotives, you may ask us to allow you to select up to two locomotives as specified in subpart E of this part, and count those locomotives toward both your testing obligations of that subpart and this section.
              (3) Option 3. You may ask us to allow you to test locomotives that use parts covered under § 1033.645. If we do, it does not change the number of locomotives that you must test.
              (4) Option 4. We may require that you test specific locomotives, including locomotives that do not meet the criteria specified in any of the options in this section. If we do, we will specify which locomotives to test by January 1 of the calendar year for which testing is required.
              (d) Reporting requirements. Report all testing done in compliance with the provisions of this section to us within 45 calendar days after the end of each calendar year. At a minimum, include the following:
              (1) Your full corporate name and address.
              (2) For each locomotive tested, all the following:
              (i) Corporate name of the manufacturer and last remanufacturer(s) of the locomotive (including both certificate holder and installer, where different), and the corporate name of the manufacturer or last remanufacturer(s) of the engine if different than that of the manufacturer/remanufacturer(s) of the locomotive.
              (ii) Year (and month if known) of original manufacture of the locomotive and the engine, and the manufacturer's model designation of the locomotive and manufacturer's model designation of the engine, and the locomotive identification number.
              (iii) Year (and month if known) that the engine last underwent remanufacture, the engine remanufacturer's designation that reflects (or most closely reflects) the engine after the last remanufacture, and the engine family identification.
              (iv) The number of MW-hrs and miles (where available) the locomotive has been operated since its last remanufacture.
              (v) The emission test results for all measured pollutants.
              (e) You do not have to submit a report for any year in which you performed no emission testing under this section.
              (f) You may ask us to allow you to submit equivalent emission data collected for other purposes instead of some or all of the test data required by this section. If we allow it in advance, you may report emission data collected using other testing or sampling procedures instead of some or all of the data specified by this section.
              (g) Submit all reports to the Designated Compliance Officer.
              (h) Failure to comply fully with this section is a violation of 40 CFR 1068.101(a)(2).
              [73 FR 37197, June 30, 2008, as amended at 73 FR 59191, Oct. 8, 2008]
            
            
              § 1033.815
              Maintenance, operation, and repair.
              All persons who own, operate, or maintain locomotives are subject to this section, except where we specify that a requirement applies to the owner.
              (a) Unless we allow otherwise, all owners of locomotives subject to the provisions of this part must ensure that all emission-related maintenance is performed on the locomotives, as specified in the maintenance instructions provided by the certifying manufacturer/remanufacturer in compliance with § 1033.125 (or maintenance that is equivalent to the maintenance specified by the certifying manufacturer/remanufacturer in terms of maintaining emissions performance).
              (b) Perform unscheduled maintenance in a timely manner. This includes malfunctions identified through the locomotive's emission control diagnostics system and malfunctions discovered in components of the diagnostics system itself. For most repairs, this paragraph (b) requires that the maintenance be performed no later than the locomotive's next periodic (92-day or 184-day) inspection. See paragraph (e) of this section, for reductant replenishment requirements in a locomotive equipped with an SCR system.

              (c) Use good engineering judgment when performing maintenance of locomotives subject to the provisions of this part. You must perform all maintenance and repair such that you have a reasonable technical basis for believing the locomotive will continue (after the maintenance or repair) to meet the applicable emission standards and FELs to which it was certified.
              (d) The owner of the locomotive must keep records of all maintenance and repairs that could reasonably affect the emission performance of any locomotive subject to the provisions of this part. Keep these records for eight years.
              (e) For locomotives equipped with emission controls requiring the use of specific fuels, lubricants, or other fluids, proper maintenance includes complying with the manufacturer/remanufacturer's specifications for such fluids when operating the locomotives. This requirement applies without regard to whether misfueling permanently disables the emission controls. For locomotives certified on ultra-low sulfur diesel fuel, but that do not include sulfur-sensitive emission controls, you may use low-sulfur diesel fuel instead of ultra-low sulfur diesel fuel, consistent with good engineering judgment. The following additional provisions apply for locomotives equipped with SCR systems requiring the use of urea or other reductants:
              (1) You must plan appropriately to ensure that reductant will be available to the locomotive during operation.
              (2) If the SCR diagnostic indicates (or you otherwise determine) that either reductant supply or reductant quality in the locomotive is inadequate, you must replace the reductant as soon as practical.
              (3) If you operate a locomotive without the appropriate urea or other reductant, you must report such operation to us within 30 days. Note that such operation violates the requirement of this paragraph (e); however, we may consider mitigating factors (such as how long the locomotive was operated without the appropriate urea or other reductant) in determining whether to assess penalties for such violations.
              (f) Failure to fully comply with this section is a violation of 40 CFR 1068.101(b).
              [73 FR 37197, June 30, 2008, as amended at 81 FR 74010, Oct. 25, 2016]
            
            
              § 1033.820
              In-use locomotives.
              (a) We may require you to supply in-use locomotives to us for testing. We will specify a reasonable time and place at which you must supply the locomotives and a reasonable period during which we will keep them for testing. We will make reasonable allowances for you to schedule the supply of locomotives to minimize disruption of your operations. The number of locomotives that you must supply is limited as follows:
              (1) We will not require a Class I railroad to supply more than five locomotives per railroad per calendar year.
              (2) We will not require a non-Class I railroad (or other entity subject to the provisions of this subpart) to supply more than two locomotives per railroad per calendar year. We will request locomotives under this paragraph (a)(2) only for purposes that cannot be accomplished using locomotives supplied under paragraph (a)(1) of this section.
              (b) You must make reasonable efforts to supply manufacturers/remanufacturers with the test locomotives needed to fulfill the in-use testing requirements in subpart E of this part.
              (c) Failure to fully comply with this section is a violation of 40 CFR 1068.101(a)(2).
            
            
              § 1033.825
              Refueling requirements.
              (a) If your locomotive operates using a volatile fuel, your refueling equipment must be designed and used to minimize the escape of fuel vapors. This means you may not use refueling equipment in a way that renders any refueling emission controls inoperative or reduces their effectiveness.
              (b) If your locomotive operates using a gaseous fuel, the hoses used to refuel it may not be designed to be bled or vented to the atmosphere under normal operating conditions.
              (c) Failing to fully comply with the requirements of this section is a violation of 40 CFR 1068.101(b).
            
          
          
            Subpart J—Definitions and Other Reference Information
            
              § 1033.901
              Definitions.

              The following definitions apply to this part. The definitions apply to all subparts unless we note otherwise. All undefined terms have the meaning the Clean Air Act gives to them. The definitions follow:
              
                Adjustable parameter means any device, system, or element of design that someone can adjust (including those which are difficult to access) and that, if adjusted, may affect emissions or locomotive performance during emission testing or normal in-use operation. This includes, but is not limited to, parameters related to injection timing and fueling rate. You may ask us to exclude a parameter if you show us that it will not be adjusted in a way that affects emissions during in-use operation.
              
                Aftertreatment means relating to a catalytic converter, particulate filter, or any other system, component, or technology mounted downstream of the exhaust valve (or exhaust port) whose design function is to reduce emissions in the locomotive exhaust before it is exhausted to the environment. Exhaust-gas recirculation (EGR) is not aftertreatment.
              
                Alcohol fuel means a fuel consisting primarily (more than 50 percent by weight) of one or more alcohols: e.g., methyl alcohol, ethyl alcohol.
              
                Alcohol-fueled locomotive means a locomotive with an engine that is designed to run using an alcohol fuel. For purposes of this definition, alcohol fuels do not include fuels with a nominal alcohol content below 25 percent by volume.
              
                Alternator/generator efficiency means the ratio of the electrical power output from the alternator/generator to the mechanical power input to the alternator/generator at the operating point. Note that the alternator/generator efficiency may be different at different operating points. For example, the Institute of Electrical and Electronic Engineers Standard 115 (“Test Procedures for Synchronous Machines”) is an appropriate test procedure for determining alternator/generator efficiency. Other methods may also be used consistent with good engineering judgment.
              
                Applicable emission standard or applicable standard means a standard to which a locomotive is subject; or, where a locomotive has been or is being certified to another standard or FEL, the FEL or other standard to which the locomotive has been or is being certified is the applicable standard. This definition does not apply to Subpart H of this part.
              
                Auxiliary emission control device means any element of design that senses temperature, locomotive speed, engine RPM, transmission gear, or any other parameter for the purpose of activating, modulating, delaying, or deactivating the operation of any part of the emission-control system.
              
                Auxiliary engine means a nonroad engine that provides hotel power or power during idle, but does not provide power to propel the locomotive.
              
                Averaging means the exchange of emission credits among engine families within a given manufacturer's, or remanufacturer's product line.
              
                Banking means the retention of emission credits by a credit holder for use in future calendar year averaging or trading as permitted by the regulations in this part.
              
                Brake power means the sum of the alternator/generator input power and the mechanical accessory power, excluding any power required to circulate engine coolant, circulate engine lubricant, supply fuel to the engine, or operate aftertreatment devices.
              
                Calibration means the set of specifications, including tolerances, specific to a particular design, version, or application of a component, or components, or assembly capable of functionally describing its operation over its working range.
              
                Carryover means relating to certification based on emission data generated from an earlier model year as described in § 1033.235(d).
              
                Certification means the process of obtaining a certificate of conformity for an engine family that complies with the emission standards and requirements in this part, or relating to that process.
              
                Certified emission level means the highest deteriorated emission level in an engine family for a given pollutant from a given test cycle.
              
                Class I freight railroad means a Class I railroad that primarily transports freight rather than passengers.
              
              
                Class I railroad means a railroad that has been classified as a Class I railroad by the Surface Transportation Board.
              
                Class II railroad means a railroad that has been classified as a Class II railroad by the Surface Transportation Board.
              
                Class III railroad means a railroad that has been classified as a Class III railroad by the Surface Transportation Board.
              
                Clean Air Act means the Clean Air Act, as amended, 42 U.S.C. 7401-7671q.
              
                Configuration means a unique combination of locomotive hardware and calibration within an engine family. Locomotives within a single configuration differ only with respect to normal production variability (or factors unrelated to engine performance or emissions).
              
                Crankcase emissions means airborne substances emitted to the atmosphere from any part of the locomotive crankcase's ventilation or lubrication systems. The crankcase is the housing for the crankshaft and other related internal parts.
              
                Days means calendar days, unless otherwise specified. For example, where we specify working days, we mean calendar days excluding weekends and U.S. national holidays.
              
                Design certify or certify by design means to certify a locomotive based on inherent design characteristics rather than your test data, such as allowed under § 1033.625. All other requirements of this part apply for such locomotives.
              
                Designated Compliance Officer means the Director, Diesel Engine Compliance Center, U.S. Environmental Protection Agency, 2000 Traverwood Drive, Ann Arbor, MI 48105; complianceinfo@epa.gov; epa.gov/otaq/verify.
              
                Deteriorated emission level means the emission level that results from applying the appropriate deterioration factor to the official emission result of the emission-data locomotive.
              
                Deterioration factor means the relationship between emissions at the end of useful life and emissions at the low-hour test point, expressed in one of the following ways:
              (1) For multiplicative deterioration factors, the ratio of emissions at the end of useful life to emissions at the low-hour test point.
              (2) For additive deterioration factors, the difference between emissions at the end of useful life and emissions at the low-hour test point.
              
                Discrete-mode means relating to the discrete-mode type of steady-state test described in § 1033.515.
              
                Dual-fuel means relating to a locomotive designed for operation on two different fuels but not on a continuous mixture of those fuels (see § 1033.601(f)). For purposes of this part, such a locomotive remains a dual-fuel locomotive even if it is designed for operation on three or more different fuels.
              
                Emission control system means any device, system, or element of design that controls or reduces the regulated emissions from a locomotive.
              
                Emission credits represent the amount of emission reduction or exceedance, by a locomotive engine family, below or above the emission standard, respectively. Emission reductions below the standard are considered as “positive credits,” while emission exceedances above the standard are considered as “negative credits.” In addition, “projected credits” refer to emission credits based on the projected applicable production/sales volume of the engine family. “Reserved credits” are emission credits generated within a calendar year waiting to be reported to EPA at the end of the calendar year. “Actual credits” refer to emission credits based on actual applicable production/sales volume as contained in the end-of-year reports submitted to EPA.
              
                Emission-data locomotive means a locomotive or engine that is tested for certification. This includes locomotives tested to establish deterioration factors.
              
                Emission-related maintenance means maintenance that substantially affects emissions or is likely to substantially affect emission deterioration.
              
                Engine family has the meaning given in § 1033.230.
              
                Engine used in a locomotive means an engine incorporated into a locomotive or intended for incorporation into a locomotive (whether or not it is used for propelling the locomotive).
              
              
                Engineering analysis means a summary of scientific and/or engineering principles and facts that support a conclusion made by a manufacturer/remanufacturer, with respect to compliance with the provisions of this part.
              
                EPA Enforcement Officer means any officer or employee of the Environmental Protection Agency so designated in writing by the Administrator or his/her designee.
              
                Exempted means relating to a locomotive that is not required to meet otherwise applicable standards. Exempted locomotives must conform to regulatory conditions specified for an exemption in this part 1033 or in 40 CFR part 1068. Exempted locomotives are deemed to be “subject to” the standards of this part, even though they are not required to comply with the otherwise applicable requirements. Locomotives exempted with respect to a certain tier of standards may be required to comply with an earlier tier of standards as a condition of the exemption; for example, locomotives exempted with respect to Tier 3 standards may be required to comply with Tier 2 standards.
              
                Excluded means relating to a locomotive that either has been determined not to be a locomotive (as defined in this section) or otherwise excluded under section § 1033.5. Excluded locomotives are not subject to the standards of this part.
              
                Exhaust emissions means substances (i.e., gases and particles) emitted to the atmosphere from any opening downstream from the exhaust port or exhaust valve of a locomotive engine.
              
                Exhaust-gas recirculation means a technology that reduces emissions by routing exhaust gases that had been exhausted from the combustion chamber(s) back into the locomotive to be mixed with incoming air before or during combustion. The use of valve timing to increase the amount of residual exhaust gas in the combustion chamber(s) that is mixed with incoming air before or during combustion is not considered exhaust-gas recirculation for the purposes of this part.
              
                Flexible-fuel means relating to a locomotive designed for operation on any mixture of two or more different fuels (see § 1033.601(f)).
              
                Freshly manufactured locomotive means a new locomotive that contains fewer than 25 percent previously used parts (weighted by the dollar value of the parts) as described in § 1033.640.
              
                Freshly manufactured engine means a new engine that has not been remanufactured. An engine becomes freshly manufactured when it is originally manufactured.
              
                Family emission limit (FEL) means an emission level declared by the manufacturer/remanufacturer to serve in place of an otherwise applicable emission standard under the ABT program in subpart H of this part. The family emission limit must be expressed to the same number of decimal places as the emission standard it replaces. The family emission limit serves as the emission standard for the engine family with respect to all required testing.
              
                Fuel system means all components involved in transporting, metering, and mixing the fuel from the fuel tank to the combustion chamber(s), including the fuel tank, fuel tank cap, fuel pump, fuel filters, fuel lines, carburetor or fuel-injection components, and all fuel-system vents.
              
                Fuel type means a general category of fuels such as diesel fuel or natural gas. There can be multiple grades within a single fuel type, such as high-sulfur or low-sulfur diesel fuel.
              
                Gaseous fuel means a fuel which is a gas at standard temperature and pressure. This includes both natural gas and liquefied petroleum gas.
              
                Good engineering judgment means judgments made consistent with generally accepted scientific and engineering principles and all available relevant information. See 40 CFR 1068.5 for the administrative process we use to evaluate good engineering judgment.
              
                Green Engine Factor means a factor that is applied to emission measurements from a locomotive or locomotive engine that has had little or no service accumulation. The Green Engine Factor adjusts emission measurements to be equivalent to emission measurements from a locomotive or locomotive engine that has had approximately 300 hours of use.
              
              
                High-altitude means relating to an altitude greater than 4000 feet (1220 meters) and less than 7000 feet (2135 meters), or equivalent observed barometric test conditions (approximately 79 to 88 kPa).
              
                High-sulfur diesel fuel means one of the following:
              (1) For in-use fuels, high-sulfur diesel fuel means a diesel fuel with a maximum sulfur concentration greater than 500 parts per million.
              (2) For testing, high-sulfur diesel fuel has the meaning given in 40 CFR part 1065.
              
                Hotel power means the power provided by an engine on a locomotive to operate equipment on passenger cars of a train; e.g., heating and air conditioning, lights, etc.
              
                Hydrocarbon (HC) means the hydrocarbon group (THC, NMHC, or THCE) on which the emission standards are based for each fuel type as described in § 1033.101.
              
                Identification number means a unique specification (for example, a model number/serial number combination) that allows someone to distinguish a particular locomotive from other similar locomotives.
              
                Idle speed means the speed, expressed as the number of revolutions of the crankshaft per unit of time (e.g., rpm), at which the engine is set to operate when not under load for purposes of propelling the locomotive. There are typically one or two idle speeds on a locomotive as follows:
              (1) Normal idle speed means the idle speed for the idle throttle-notch position for locomotives that have one throttle-notch position, or the highest idle speed for locomotives that have two idle throttle-notch positions.
              (2) Low idle speed means the lowest idle speed for locomotives that have two idle throttle-notch positions.
              
                Inspect and qualify means to determine that a previously used component or system meets all applicable criteria listed for the component or system in a certificate of conformity for remanufacturing (such as to determine that the component or system is functionally equivalent to one that has not been used previously).
              
                Installer means an individual or entity that assembles remanufactured locomotives or locomotive engines.
              
                Line-haul locomotive means a locomotive that does not meet the definition of switch locomotive. Note that this includes both freight and passenger locomotives.
              
                Liquefied petroleum gas means the commercial product marketed as propane or liquefied petroleum gas.
              
                Locomotive means a self-propelled piece of on-track equipment designed for moving or propelling cars that are designed to carry freight, passengers or other equipment, but which itself is not designed or intended to carry freight, passengers (other than those operating the locomotive) or other equipment. The following other equipment are not locomotives (see 40 CFR parts 86, 89, and 1039 for this diesel-powered equipment):
              (1) Equipment designed for operation both on highways and rails is not a locomotive.
              (2) Specialized railroad equipment for maintenance, construction, post-accident recovery of equipment, and repairs; and other similar equipment, are not locomotives.
              (3) Vehicles propelled by engines with total rated power of less than 750 kW (1006 hp) are not locomotives, unless the owner (which may be a manufacturer) chooses to have the equipment certified to meet the requirements of this part (under § 1033.615). Where equipment is certified as a locomotive pursuant to this paragraph (3), it is subject to the requirements of this part for the remainder of its service life. For locomotives propelled by two or more engines, the total rated power is the sum of the rated power of each engine.
              
                Locomotive engine means an engine that propels a locomotive.
              
                Low-hour means relating to a locomotive with stabilized emissions and represents the undeteriorated emission level. This would generally involve less than 300 hours of operation.
              
                Low mileage locomotive means a locomotive during the interval between the time that normal assembly operations and adjustments are completed and the time that either 10,000 miles of locomotive operation or 300 additional operating hours have been accumulated (including emission testing if performed). Note that we may deem locomotives with additional operation to be low mileage locomotives, consistent with good engineering judgment.
              
                Low-sulfur diesel fuel means one of the following:
              (1) For in-use fuels, low-sulfur diesel fuel means a diesel fuel market as low-sulfur diesel fuel having a maximum sulfur concentration of 500 parts per million.
              (2) For testing, low-sulfur diesel fuel has the meaning given in 40 CFR part 1065.
              
                Malfunction means a condition in which the operation of a component in a locomotive or locomotive engine occurs in a manner other than that specified by the certifying manufacturer/remanufacturer (e.g., as specified in the application for certification); or the operation of the locomotive or locomotive engine in that condition.
              
                Manufacture means the physical and engineering process of designing, constructing, and assembling a locomotive or locomotive engine.
              
                Manufacturer has the meaning given in section 216(1) of the Clean Air Act with respect to freshly manufactured locomotives or engines. In general, this term includes any person who manufactures a locomotive or engine for sale in the United States or otherwise introduces a new locomotive or engine into commerce in the United States. This includes importers who import locomotives or engines for resale.
              
                Manufacturer/remanufacturer means the manufacturer of a freshly manufactured locomotive or engine or the remanufacturer of a remanufactured locomotive or engine, as applicable.
              
                Model year means a calendar year in which a locomotive is manufactured or remanufactured.
              
                New, when relating to a locomotive or locomotive engine, has the meaning given in paragraph (1) of this definition, except as specified in paragraph (2) of this definition:
              (1) A locomotive or engine is new if its equitable or legal title has never been transferred to an ultimate purchaser. Where the equitable or legal title to a locomotive or engine is not transferred prior to its being placed into service, the locomotive or engine ceases to be new when it is placed into service. A locomotive or engine also becomes new if it is remanufactured or refurbished (as defined in this section). A remanufactured locomotive or engine ceases to be new when placed back into service. With respect to imported locomotives or locomotive engines, the term “new locomotive” or “new locomotive engine” also means a locomotive or locomotive engine that is not covered by a certificate of conformity under this part or 40 CFR part 92 at the time of importation, and that was manufactured or remanufactured after the effective date of the emission standards in 40 CFR part 92 which would have been applicable to such locomotive or engine had it been manufactured or remanufactured for importation into the United States. Note that replacing an engine in one locomotive with an unremanufactured used engine from a different locomotive does not make a locomotive new.
              (2) The provisions of paragraph (1) of this definition do not apply for the following cases:
              (i) Locomotives and engines that were originally manufactured before January 1, 1973 are not considered to become new when remanufactured unless they have been upgraded (as defined in this section). The provisions of paragraph (1) of this definition apply for locomotives that have been upgraded.
              (ii) Locomotives that are owned and operated by a small railroad and that have never been certified (i.e., manufactured or remanufactured into a certified configuration) are not considered to become new when remanufactured. The provisions of paragraph (1) of this definition apply for locomotives that have previously been remanufactured into a certified configuration.
              (iii) Locomotives originally certified under § 1033.150(e) do not become new when remanufactured, except as specified in § 1033.615.

              (iv) Locomotives that operate only on non-standard gauge rails do not become new when remanufactured if no certified remanufacturing system is available for them.
              
              
                Nonconforming means relating to a locomotive that is not covered by a certificate of conformity prior to importation or being offered for importation (or for which such coverage has not been adequately demonstrated to EPA); or a locomotive which was originally covered by a certificate of conformity, but which is not in a certified configuration, or otherwise does not comply with the conditions of that certificate of conformity. (Note: Domestic locomotives and locomotive engines not covered by a certificate of conformity prior to their introduction into U.S. commerce are considered to be noncomplying locomotives and locomotive engines.)
              
                Non-locomotive-specific engine means an engine that is sold for and used in non-locomotive applications much more than for locomotive applications.
              
                Nonmethane hydrocarbon has the meaning given in 40 CFR 1065.1001. This generally means the difference between the emitted mass of total hydrocarbons and the emitted mass of methane.
              
                Nonroad means relating to nonroad engines as defined in 40 CFR 1068.30.
              
                Official emission result means the measured emission rate for an emission-data locomotive on a given duty cycle before the application of any deterioration factor, but after the application of regeneration adjustment factors, Green Engine Factors, and/or humidity correction factors.
              
                Opacity means the fraction of a beam of light, expressed in percent, which fails to penetrate a plume of smoke, as measured by the procedure specified in § 1033.525.
              
                Original manufacture means the event of freshly manufacturing a locomotive or locomotive engine. The date of original manufacture is the date of final assembly, except as provided in § 1033.640. Where a locomotive is manufactured under § 1033.620(b), the date of original manufacture is the date on which the final assembly of locomotive was originally scheduled.
              
                Original remanufacture means the first remanufacturing of a locomotive at which the locomotive is subject to the emission standards of this part.
              
                Owner/operator means the owner and/or operator of a locomotive.
              
                Owners manual means a written or electronic collection of instructions provided to ultimate purchasers to describe the basic operation of the locomotive.
              
                Oxides of nitrogen has the meaning given in 40 CFR part 1065.
              
                Particulate trap means a filtering device that is designed to physically trap all particulate matter above a certain size.
              
                Passenger locomotive means a locomotive designed and constructed for the primary purpose of propelling passenger trains, and providing power to the passenger cars of the train for such functions as heating, lighting and air conditioning.
              
                Petroleum fuel means gasoline or diesel fuel or another liquid fuel primarily derived from crude oil.
              
                Placed into service means put into initial use for its intended purpose after becoming new.
              
                Power assembly means the components of an engine in which combustion of fuel occurs, and consists of the cylinder, piston and piston rings, valves and ports for admission of charge air and discharge of exhaust gases, fuel injection components and controls, cylinder head and associated components.
              
                Primary fuel means the type of fuel (e.g., diesel fuel) that is consumed in the greatest quantity (mass basis) when the locomotive is operated in use.
              
                Produce means to manufacture or remanufacture. Where a certificate holder does not actually assemble the locomotives or locomotive engines that it manufactures or remanufactures, produce means to allow other entities to assemble locomotives under the certificate holder's certificate.
              
                Railroad means a commercial entity that operates locomotives to transport passengers or freight.
              
                Ramped-modal means relating to the ramped-modal type of testing in subpart F of this part.
              
                Rated power has the meaning given in § 1033.140.
              
                Refurbish has the meaning given in § 1033.640.
              
                Remanufacture means one of the following:

              (1)(i) To replace, or inspect and qualify, each and every power assembly of a locomotive or locomotive engine, whether during a single maintenance event or cumulatively within a five-year period.
              (ii) To upgrade a locomotive or locomotive engine.
              (iii) To convert a locomotive or locomotive engine to enable it to operate using a fuel other than it was originally manufactured to use.
              (iv) To install a remanufactured engine or a freshly manufactured engine into a previously used locomotive.
              (v) To repair a locomotive engine that does not contain power assemblies to a condition that is equivalent to or better than its original condition with respect to reliability and fuel consumption.
              (2) Remanufacture also means the act of remanufacturing.
              
                Remanufacture system or remanufacturing system means all components (or specifications for components) and instructions necessary to remanufacture a locomotive or locomotive engine in accordance with applicable requirements of this part.
              
                Remanufactured locomotive means either a locomotive powered by a remanufactured locomotive engine, a repowered locomotive, or a refurbished locomotive.
              
                Remanufactured locomotive engine means a locomotive engine that has been remanufactured.
              
                Remanufacturer has the meaning given to “manufacturer” in section 216(1) of the Clean Air Act with respect to remanufactured locomotives. (See §§ 1033.1 and 1033.601 for applicability of this term.) This term includes:
              (1) Any person that is engaged in the manufacture or assembly of remanufactured locomotives or locomotive engines, such as persons who:
              (i) Design or produce the emission-related parts used in remanufacturing.
              (ii) Install parts in an existing locomotive or locomotive engine to remanufacture it.
              (iii) Own or operate the locomotive or locomotive engine and provide specifications as to how an engine is to be remanufactured (i.e., specifying who will perform the work, when the work is to be performed, what parts are to be used, or how to calibrate the adjustable parameters of the engine).
              (2) Any person who imports remanufactured locomotives or remanufactured locomotive engines.
              
                Repower means replacement of the engine in a previously used locomotive with a freshly manufactured locomotive engine. See § 1033.640.
              
                Repowered locomotive means a locomotive that has been repowered with a freshly manufactured engine.
              
                Revoke has the meaning given in 40 CFR 1068.30. In general this means to terminate the certificate or an exemption for an engine family.
              
                Round means to round numbers as specified in 40 CFR 1065.1001.
              
                Service life means the total life of a locomotive. Service life begins when the locomotive is originally manufactured and continues until the locomotive is permanently removed from service.
              
                Small manufacturer/remanufacturer means a manufacturer/remanufacturer with 1,000 or fewer employees. For purposes of this part, the number of employees includes all employees of the manufacturer/remanufacturer's parent company, if applicable.
              
                Small railroad means a railroad meeting the criterion of paragraph (1) of this definition, but not either of the criteria of paragraphs (2) and (3) of this definition.
              (1) To be considered a small railroad, a railroad must qualify as a small business under the Small Business Administration's regulations in 13 CFR part 121.
              (2) Class I and Class II railroads (and their subsidiaries) are not small railroads.
              (3) Intercity passenger and commuter railroads are excluded from this definition of small railroad. Note that this paragraph (3) does not exclude tourist railroads.
              
                Specified adjustable range means the range of allowable settings for an adjustable component specified by a certificate of conformity.
              
                Specified by a certificate of conformity or specified in a certificate of conformity means stated or otherwise specified in a certificate of conformity or an approved application for certification.
              
                Sulfur-sensitive technology means an emission control technology that would experience a significant drop in emission control performance or emission-system durability when a locomotive is operated on low-sulfur diesel fuel with a sulfur concentration of 300 to 500 ppm as compared to when it is operated on ultra low-sulfur diesel fuel (i.e., fuel with a sulfur concentration less than 15 ppm). Exhaust gas recirculation is not a sulfur-sensitive technology.
              
                Suspend has the meaning given in 40 CFR 1068.30. In general this means to temporarily discontinue the certificate or an exemption for an engine family.
              
                Switch locomotive means a locomotive that is powered by an engine with a maximum rated power (or a combination of engines having a total rated power) of 2300 hp or less. Include auxiliary engines in your calculation of total power if the engines are permanently installed on the locomotive and can be operated while the main propulsion engine is operating. Do not count the power of auxiliary engines that operate only to reduce idling time of the propulsion engine.
              
                Test locomotive means a locomotive or engine in a test sample.
              
                Test sample means the collection of locomotives or engines selected from the population of an engine family for emission testing. This may include testing for certification, production-line testing, or in-use testing.
              
                Tier 0 or Tier 0 +  means relating to the Tier 0 emission standards, as shown in § 1033.101.
              
                Tier 1 or Tier 1 +  means relating to the Tier 1 emission standards, as shown in § 1033.101.
              
                Tier 2 or Tier 2 +  means relating to the Tier 2 emission standards, as shown in § 1033.101.
              
                Tier 3 means relating to the Tier 3 emission standards, as shown in § 1033.101.
              
                Tier 4 means relating to the Tier 4 emission standards, as shown in § 1033.101.
              
                Total hydrocarbon has the meaning given in 40 CFR 1065.1001. This generally means the combined mass of organic compounds measured by the specified procedure for measuring total hydrocarbon, expressed as a hydrocarbon with an atomic hydrogen-to-carbon ratio of 1.85:1.
              
                Total hydrocarbon equivalent has the meaning given in 40 CFR 1065.1001. This generally means the sum of the carbon mass contributions of non-oxygenated hydrocarbon, alcohols and aldehydes, or other organic compounds that are measured separately as contained in a gas sample, expressed as exhaust hydrocarbon from petroleum-fueled locomotives. The atomic hydrogen-to-carbon ratio of the equivalent hydrocarbon is 1.85:1.
              
                Ultimate purchaser means the first person who in good faith purchases a new locomotive for purposes other than resale.
              
                Ultra low-sulfur diesel fuel means one of the following:
              (1) For in-use fuels, ultra low-sulfur diesel fuel means a diesel fuel marketed as ultra low-sulfur diesel fuel having a maximum sulfur concentration of 15 parts per million.
              (2) For testing, ultra low-sulfur diesel fuel has the meaning given in 40 CFR part 1065.
              
                Upcoming model year means for an engine family the model year after the one currently in production.
              
                Upgrade means one of the following types of remanufacturing.
              (1) Repowering a locomotive that was originally manufactured prior to January 1, 1973.
              (2) Refurbishing a locomotive that was originally manufactured prior to January 1, 1973 in a manner that is not freshly manufacturing.
              (3) Modifying a locomotive that was originally manufactured prior to January 1, 1973 (or a locomotive that was originally manufactured on or after January 1, 1973, and that is not subject to the emission standards of this part), such that it is intended to comply with the Tier 0 standards. See § 1033.615.
              
                Useful life means the period during which the locomotive engine is designed to properly function in terms of reliability and fuel consumption, without being remanufactured, specified as work output or miles. It is the period during which a locomotive is required to comply with all applicable emission standards. See § 1033.101(g).
              
                Void has the meaning given in 40 CFR 1068.30. In general this means to invalidate a certificate or an exemption both retroactively and prospectively.
              
              
                Volatile fuel means a volatile liquid fuel or any fuel that is a gas at atmospheric pressure. Gasoline, natural gas, and LPG are volatile fuels.
              
                Volatile liquid fuel means any liquid fuel other than diesel or biodiesel that is a liquid at atmospheric pressure and has a Reid Vapor Pressure higher than 2.0 pounds per square inch.
              
                We (us, our) means the Administrator of the Environmental Protection Agency and any authorized representatives.
              [73 FR 37197, June 30, 2008, as amended at 73 FR 59191, Oct. 8, 2008; 75 FR 22987, Apr. 30, 2010; 81 FR 74010, Oct. 25, 2016]
            
            
              § 1033.905
              Symbols, acronyms, and abbreviations.

              The following symbols, acronyms, and abbreviations apply to this part:
              
              
                ABT averaging, banking, and trading.
                AECD auxiliary emission control device.
                AESS automatic engine stop/start
                AF adjustment factor (see § 1033.530).
                CFR Code of Federal Regulations.
                CH4 methane.
                CO carbon monoxide.
                CO2 carbon dioxide.
                EPA Environmental Protection Agency.
                FEL Family Emission Limit.
                g/bhp-hr grams per brake horsepower-hour.
                HC hydrocarbon.
                hp horsepower.
                LPG liquefied petroleum gas.
                LSD low sulfur diesel.
                MW megawatt.
                N2O nitrous oxide.
                NIST National Institute of Standards and Technology.
                NMHC nonmethane hydrocarbons.
                NOX oxides of nitrogen.
                PM particulate matter.
                rpm revolutions per minute.
                SAE Society of Automotive Engineers.
                SCR selective catalytic reduction.
                SEA Selective Enforcement Audit.
                THC total hydrocarbon.
                THCE total hydrocarbon equivalent.
                UL useful life.
                ULSD ultra low sulfur diesel.
                U.S. United States.
                U.S.C. United States Code.
              
              [73 FR 37197, June 30, 2008, as amended at 74 FR 56508, Oct. 30, 2008; 75 FR 22987, Apr. 30, 2010]
            
            
              § 1033.915
              Confidential information.
              The provisions of 40 CFR 1068.10 apply for information you consider confidential.
              [81 FR 74010, Oct. 25, 2016]
            
            
              § 1033.920
              How to request a hearing.
              (a) You may request a hearing under certain circumstances, as described elsewhere in this part. To do this, you must file a written request, including a description of your objection and any supporting data, within 30 days after we make a decision.
              (b) For a hearing you request under the provisions of this part, we will approve your request if we find that your request raises a substantial factual issue.
              (c) If we agree to hold a hearing, we will use the procedures specified in 40 CFR part 1068, subpart G.
            
            
              § 1033.925
              Reporting and recordkeeping requirements.
              (a) This part includes various requirements to submit and record data or other information. Unless we specify otherwise, store required records in any format and on any media and keep them readily available for eight years after you send an associated application for certification, or eight years after you generate the data if they do not support an application for certification. You are expected to keep your own copy of required records rather than relying on someone else to keep records on your behalf. We may review these records at any time. You must promptly send us organized, written records in English if we ask for them. We may require you to submit written records in an electronic format.
              (b) The regulations in § 1033.255, 40 CFR 1068.25, and 40 CFR 1068.101 describe your obligation to report truthful and complete information. This includes information not related to certification. Failing to properly report information and keep the records we specify violates 40 CFR 1068.101(a)(2), which may involve civil or criminal penalties.
              (c) Send all reports and requests for approval to the Designated Compliance Officer (see § 1033.801).

              (d) Any written information we require you to send to or receive from another company is deemed to be a required record under this section. Such records are also deemed to be submissions to EPA. We may require you to send us these records whether or not you are a certificate holder.
              

              (e) Under the Paperwork Reduction Act (44 U.S.C. 3501 et seq.), the Office of Management and Budget approves the reporting and recordkeeping specified in the applicable regulations. Failing to properly report information and keep the records we specify violates 40 CFR 1068.101(a)(2), which may involve civil or criminal penalties. The following items illustrate the kind of reporting and recordkeeping we require for locomotives regulated under this part:
              (1) We specify the following requirements related to locomotive certification in this part 1033:
              (i) In § 1033.150 we include various reporting and recordkeeping requirements related to interim provisions.
              (ii) In subpart C of this part we identify a wide range of information required to certify engines.
              (iii) In § 1033.325 we specify certain records related to production-line testing.
              (iv) In subpart G of this part we identify several reporting and recordkeeping items for making demonstrations and getting approval related to various special compliance provisions.
              (v) In §§ 1033.725, 1033.730, and 1033.735 we specify certain records related to averaging, banking, and trading.
              (vi) In subpart I of this part we specify certain records related to meeting requirements for remanufactured engines.
              (2) We specify the following requirements related to testing in 40 CFR part 1065:
              (i) In 40 CFR 1065.2 we give an overview of principles for reporting information.
              (ii) In 40 CFR 1065.10 and 1065.12 we specify information needs for establishing various changes to published test procedures.
              (iii) In 40 CFR 1065.25 we establish basic guidelines for storing test information.
              (iv) In 40 CFR 1065.695 we identify the specific information and data items to record when measuring emissions.
              (3) We specify the following requirements related to the general compliance provisions in 40 CFR part 1068:
              (i) In 40 CFR 1068.5 we establish a process for evaluating good engineering judgment related to testing and certification.
              (ii) In 40 CFR 1068.25 we describe general provisions related to sending and keeping information.
              (iii) In 40 CFR 1068.27 we require manufacturers to make locomotives available for our testing or inspection if we make such a request.
              (iv) In 40 CFR part 1068, subpart C, we identify several reporting and recordkeeping items for making demonstrations and getting approval related to various exemptions.
              (v) In 40 CFR part 1068, subpart D, we identify several reporting and recordkeeping items for making demonstrations and getting approval related to importing locomotives and engines.
              (vi) In 40 CFR 1068.450 and 1068.455 we specify certain records related to testing production-line locomotives in a selective enforcement audit.
              (vii) In 40 CFR 1068.501 we specify certain records related to investigating and reporting emission-related defects.
              (viii) In 40 CFR 1068.525 and 1068.530 we specify certain records related to recalling nonconforming locomotives.
              (ix) In 40 CFR part 1068, subpart G, we specify certain records for requesting a hearing.
              [81 FR 74010, Oct. 25, 2016]
            
            
              Pt. 1033, App. I
              Appendix I to Part 1033—Original Standards for Tier 0, Tier 1 and Tier 2 Locomotives
              (a) The following emission standards applied for new locomotives not yet subject to this part 1033:
              
                
                  Type of standard
                  Year oforiginal
                    manufacture
                  
                  Tier
                  Standards(g/bhp-hr)
                  
                  NOX
                  
                  PM-primary
                  PM-alternate 1
                  
                
                
                  Line-haul
                  1973-1992
                  Tier 0
                  9.5
                  0.60
                  0.30
                
                
                   
                  1993-2004
                  Tier 1
                  7.4
                  0.45
                  0.22
                
                
                   
                  2005-2011
                  Tier 2
                  5.5
                  0.20
                  0.10
                
                
                  Switch
                  1973-1992
                  Tier 0
                  14.0
                  0.72
                  0.36
                
                
                   
                  1993-2004
                  Tier 1
                  11.0
                  0.54
                  0.27
                
                
                  
                   
                  2005-2011
                  Tier 2
                  8.1
                  0.24
                  0.12
                
                
                  1 Locomotives certified to the alternate PM standards are also subject to alternate CO standards of 10.0 for the line-haul cycle and 12.0 for the switch cycle.
              
              (b) The original Tier 0, Tier 1, and Tier 2 standards for HC and CO emissions and smoke are the same standards identified in § 1033.101.
              [81 FR 74011, Oct. 25, 2016]
               
            
          
        
        
          Pt. 1036
          PART 1036—CONTROL OF EMISSIONS FROM NEW AND IN-USE HEAVY-DUTY HIGHWAY ENGINES
          
            
              Subpart A—Overview and Applicability
              Sec.
              1036.1
              Does this part apply for my engines?
              1036.2
              Who is responsible for compliance?
              1036.5
              Which engines are excluded from this part's requirements?
              1036.10
              How is this part organized?
              1036.15
              Do any other regulation parts apply to me?
              1036.30
              Submission of information.
            
            
              Subpart B—Emission Standards and Related Requirements
              1036.100
              Overview of exhaust emission standards.
              1036.108
              Greenhouse gas emission standards.
              1036.115
              Other requirements.
              1036.130
              Installation instructions for vehicle manufacturers.
              1036.135
              Labeling.
              1036.140
              Primary intended service class and engine cycle.
              1036.150
              Interim provisions.
            
            
              Subpart C—Certifying Engine Families
              1036.205
              What must I include in my application?
              1036.210
              Preliminary approval before certification.
              1036.225
              Amending my application for certification.
              1036.230
              Selecting engine families.
              1036.235
              Testing requirements for certification.
              1036.241
              Demonstrating compliance with greenhouse gas emission standards.
              1036.250
              Reporting and recordkeeping for certification.
              1036.255
              What decisions may EPA make regarding my certificate of conformity?
            
            
              Subpart D—Testing Production Engines
              1036.301
              Measurements related to GEM inputs in a selective enforcement audit.
            
            
              Subpart E—In-use Testing
              1036.401
              In-use testing.
            
            
              Subpart F—Test Procedures
              1036.501
              How do I run a valid emission test?
              1036.505
              Ramped-modal testing procedures.
              1036.510
              Engine data and information for vehicle certification.
              1036.525
              Hybrid engines.
              1036.530
              Calculating greenhouse gas emission rates.
              1036.535
              Determining steady-state engine fuel maps and fuel consumption at idle.
              1036.540
              Determining cycle-average engine fuel maps.
            
            
              Subpart G—Special Compliance Provisions
              1036.601
              What compliance provisions apply?
              1036.605
              GHG exemption for engines used in specialty vehicles.
              1036.610
              Off-cycle technology credits and adjustments for reducing greenhouse gas emissions.
              1036.615
              Engines with Rankine cycle waste heat recovery and hybrid powertrains.
              1036.620
              Alternate CO2 standards based on model year 2011 compression-ignition engines.
              1036.625
              In-use compliance with family emission limits (FELs).
              1036.630
              Certification of engine GHG emissions for powertrain testing.
            
            
              Subpart H—Averaging, Banking, and Trading for Certification
              1036.701
              General provisions.
              1036.705
              Generating and calculating emission credits.
              1036.710
              Averaging.
              1036.715
              Banking.
              1036.720
              Trading.
              1036.725
              What must I include in my application for certification?
              1036.730
              ABT reports.
              1036.735
              Recordkeeping.
              1036.740
              Restrictions for using emission credits.
              1036.745
              End-of-year CO2 credit deficits.
              1036.750

              What can happen if I do not comply with the provisions of this subpart?
              
              1036.755
              Information provided to the Department of Transportation.
            
            
              Subpart I—Definitions and Other Reference Information
              1036.801
              Definitions.
              1036.805
              Symbols, abbreviations, and acronyms.
              1036.810
              Incorporation by reference.
              1036.815
              Confidential information.
              1036.820
              Requesting a hearing.
              1036.825
              Reporting and recordkeeping requirements.
              Appendix I to Part 1036—Default Engine Fuel Maps for § 1036.540
            
          
          
            Authority:
            42 U.S.C. 7401—7671q.
          
          
            Source:
            81 FR 74011, Oct. 25, 2016, unless otherwise noted.
          
          
            § 1036.1
            Does this part apply for my engines?
            (a) Except as specified in § 1036.5, the provisions of this part apply for engines that will be installed in heavy-duty vehicles (including glider vehicles) above 14,000 pounds GVWR for propulsion. These provisions also apply for engines that will be installed in incomplete heavy-duty vehicles at or below 14,000 pounds GVWR unless the engine is installed in a vehicle that is covered by a certificate of conformity under 40 CFR part 86, subpart S.

            (b) This part does not apply with respect to exhaust emission standards for HC, CO, NOX, or PM except as follows:
            (1) The provisions of § 1036.601 apply.
            (2) 40 CFR parts 85 and/or 86 may specify that certain provisions apply.
            (c) The provisions of this part also apply for fuel conversions of all engines described in paragraph (a) of this section as described in 40 CFR 85.502.

            (d) Gas turbine heavy-duty engines and other heavy-duty engines not meeting the definition compression-ignition or spark-ignition are deemed to be compression-ignition engines for purposes of this part.
          
          
            § 1036.2
            Who is responsible for compliance?
            The regulations in this part 1036 contain provisions that affect both engine manufacturers and others. However, the requirements of this part are generally addressed to the engine manufacturer(s). The term “you” generally means the engine manufacturer(s), especially for issues related to certification. Additional requirements and prohibitions apply to other persons as specified in subpart G of this part and 40 CFR part 1068.
          
          
            § 1036.5
            Which engines are excluded from this part's requirements?
            (a) The provisions of this part do not apply to engines used in medium-duty passenger vehicles or other heavy-duty vehicles that are subject to regulation under 40 CFR part 86, subpart S, except as specified in 40 CFR part 86, subpart S, and § 1036.150(j). For example, this exclusion applies for engines used in vehicles certified to the standards of 40 CFR 86.1819.
            (b) An engine installed in a heavy-duty vehicle that is not used to propel the vehicle is not a heavy-duty engine. The provisions of this part therefore do not apply to these engines. Note that engines used to indirectly propel the vehicle (such as electrical generator engines that provide power to batteries for propulsion) are subject to this part. See 40 CFR part 1039, 1048, or 1054 for other requirements that apply for these auxiliary engines. See 40 CFR part 1037 for requirements that may apply for vehicles using these engines, such as the evaporative emission requirements of 40 CFR 1037.103.
            (c) The provisions of this part do not apply to aircraft or aircraft engines. Standards apply separately to certain aircraft engines, as described in 40 CFR part 87.
            (d) The provisions of this part do not apply to engines that are not internal combustion engines. For example, the provisions of this part do not apply to fuel cells. Note that gas turbine engines are internal combustion engines.
            (e) The provisions of this part do not apply for model year 2013 and earlier heavy-duty engines unless they were:
            (1) Voluntarily certified to this part.
            (2) Installed in a glider vehicle subject to 40 CFR part 1037.
          
          
            § 1036.10
            How is this part organized?
            This part 1036 is divided into the following subparts:

            (a) Subpart A of this part defines the applicability of this part 1036 and gives an overview of regulatory requirements.
            
            (b) Subpart B of this part describes the emission standards and other requirements that must be met to certify engines under this part. Note that § 1036.150 describes certain interim requirements and compliance provisions that apply only for a limited time.
            (c) Subpart C of this part describes how to apply for a certificate of conformity.
            (d) Subpart D of this part addresses testing of production engines.
            (e) Subpart E of this part describes provisions for testing in-use engines.
            (f) Subpart F of this part describes how to test your engines (including references to other parts of the Code of Federal Regulations).
            (g) Subpart G of this part describes requirements, prohibitions, and other provisions that apply to engine manufacturers, vehicle manufacturers, owners, operators, rebuilders, and all others.
            (h) Subpart H of this part describes how you may generate and use emission credits to certify your engines.
            (i) Subpart I of this part contains definitions and other reference information.
          
          
            § 1036.15
            Do any other regulation parts apply to me?
            (a) Part 86 of this chapter describes additional requirements that apply to engines that are subject to this part 1036. This part extensively references portions of 40 CFR part 86. For example, the regulations of part 86 specify emission standards and certification procedures related to criteria pollutants.
            (b) Part 1037 of this chapter describes requirements for controlling evaporative emissions and greenhouse gas emissions from heavy-duty vehicles, whether or not they use engines certified under this part. It also includes standards and requirements that apply instead of the standards and requirements of this part in some cases.
            (c) Part 1065 of this chapter describes procedures and equipment specifications for testing engines to measure exhaust emissions. Subpart F of this part 1036 describes how to apply the provisions of part 1065 of this chapter to determine whether engines meet the exhaust emission standards in this part.
            (d) Certain provisions of part 1068 of this chapter apply as specified in § 1036.601 to everyone, including anyone who manufactures, imports, installs, owns, operates, or rebuilds any of the engines subject to this part 1036, or vehicles containing these engines. Part 1068 of this chapter describes general provisions that apply broadly, but do not necessarily apply for all engines or all persons. See § 1036.601 to determine how to apply the part 1068 regulations for heavy-duty engines. The issues addressed by these provisions include these seven areas:
            (1) Prohibited acts and penalties for engine manufacturers, vehicle manufacturers, and others.
            (2) Rebuilding and other aftermarket changes.
            (3) Exclusions and exemptions for certain engines.
            (4) Importing engines.
            (5) Selective enforcement audits of your production.
            (6) Recall.
            (7) Procedures for hearings.
            (e) Other parts of this chapter apply if referenced in this part.
          
          
            § 1036.30
            Submission of information.
            Unless we specify otherwise, send all reports and requests for approval to the Designated Compliance Officer (see § 1036.801). See § 1036.825 for additional reporting and recordkeeping provisions.
          
          
            Subpart B—Emission Standards and Related Requirements
            
              § 1036.100
              Overview of exhaust emission standards.
              Engines used in vehicles certified to the applicable chassis standards for greenhouse gases described in 40 CFR 86.1819 are not subject to the standards specified in this part. All other engines subject to this part must meet the greenhouse gas standards in § 1036.108 in addition to the criteria pollutant standards of 40 CFR part 86.
            
            
              § 1036.108
              Greenhouse gas emission standards.

              This section contains standards and other regulations applicable to the emission of the air pollutant defined as the aggregate group of six greenhouse gases: Carbon dioxide, nitrous oxide, methane, hydrofluorocarbons, perfluorocarbons, and sulfur hexafluoride. This section describes the applicable CO2, N2O, and CH4 standards for engines. These standards do not apply for engines used in vehicles subject to (or voluntarily certified to) the CO2, N2O, and CH4 standards for vehicles specified in 40 CFR 86.1819.
              (a) Emission standards. Emission standards apply for engines measured using the test procedures specified in subpart F of this part as follows:
              (1) CO2 emission standards in this paragraph (a)(1) apply based on testing as specified in subpart F of this part. The applicable test cycle for measuring CO2 emissions differs depending on the engine family's primary intended service class and the extent to which the engines will be (or were designed to be) used in tractors. For medium and heavy heavy-duty engines certified as tractor engines, measure CO2 emissions using the steady-state duty cycle specified in 40 CFR 86.1362 (referred to as the ramped-modal cycle, or RMC, even though emission sampling involves measurements from discrete modes). This is intended for engines designed to be used primarily in tractors and other line-haul applications. Note that the use of some RMC-certified tractor engines in vocational applications does not affect your certification obligation under this paragraph (a)(1); see other provisions of this part and 40 CFR part 1037 for limits on using engines certified to only one cycle. For medium and heavy heavy-duty engines certified as both tractor and vocational engines, measure CO2 emissions using the steady-state duty cycle and the transient duty cycle (sometimes referred to as the FTP engine cycle), both of which are specified in 40 CFR part 86, subpart N. This is intended for engines that are designed for use in both tractor and vocational applications. For all other engines (including engines meeting spark-ignition standards), measure CO2 emissions using the appropriate transient duty cycle specified in 40 CFR part 86, subpart N.
              (i) The CO2 standard is 627 g/hp-hr for all spark-ignition engines for model years 2016 through 2020. This standard continues to apply in later model years for all spark-ignition engines that are not heavy heavy-duty engines.
              (ii) The following CO2 standards apply for compression-ignition engines (in g/hp-hr):
              
                
                  Model years
                  Lightheavy-duty
                  
                  Mediumheavy-duty—
                    vocational
                  
                  Heavyheavy-duty—
                    vocational
                  
                  Mediumheavy-duty—
                    tractor
                  
                  Heavyheavy-duty—
                    tractor
                  
                
                
                  2014-2016
                  600
                  600
                  567
                  502
                  475
                
                
                  2017-2020
                  576
                  576
                  555
                  487
                  460
                
              
              (iii) The following CO2 standards apply for compression-ignition engines and all heavy heavy-duty engines (in g/hp-hr):
              
                
                  Model years
                  Lightheavy-duty
                  
                  Mediumheavy-duty—
                    vocational
                  
                  Heavyheavy-duty—
                    vocational
                  
                  Mediumheavy-duty—
                    tractor
                  
                  Heavyheavy-duty—
                    tractor
                  
                
                
                  2021-2023
                  563
                  545
                  513
                  473
                  447
                
                
                  2024-2026
                  555
                  538
                  506
                  461
                  436
                
                
                  2027 and later
                  552
                  535
                  503
                  457
                  432
                
              
              (iv) You may certify spark-ignition engines to the compression-ignition standards for the appropriate model year under this paragraph (a). If you do this, those engines are treated as compression-ignition engines for all the provisions of this part.
              (2) The CH4 emission standard is 0.10 g/hp-hr when measured over the applicable transient duty cycle specified in 40 CFR part 86, subpart N. This standard begins in model year 2014 for compression-ignition engines and in model year 2016 for spark-ignition engines. Note that this standard applies for all fuel types just like the other standards of this section.
              
              (3) The N2O emission standard is 0.10 g/hp-hr when measured over the transient duty cycle specified in 40 CFR part 86, subpart N. This standard begins in model year 2014 for compression-ignition engines and in model year 2016 for spark-ignition engines.
              (b) Family Certification Levels. You must specify a CO2 Family Certification Level (FCL) for each engine family. The FCL may not be less than the certified emission level for the engine family. The CO2 Family Emission Limit (FEL) for the engine family is equal to the FCL multiplied by 1.03.
              (c) Averaging, banking, and trading. You may generate or use emission credits under the averaging, banking, and trading (ABT) program described in subpart H of this part for demonstrating compliance with CO2 emission standards. Credits (positive and negative) are calculated from the difference between the FCL and the applicable emission standard. As described in § 1036.705, you may use CO2 credits to certify your engine families to FELs for N2O and/or CH4, instead of the N2O/CH4 standards of this section that otherwise apply. Except as specified in §§ 1036.150 and 1036.705, you may not generate or use credits for N2O or CH4 emissions.
              (d) Useful life. The exhaust emission standards of this section apply for the full useful life, expressed in service miles, operating hours, or calendar years, whichever comes first. The useful life values applicable to the criteria pollutant standards of 40 CFR part 86 apply for the standards of this section, except that the spark-ignition standards and the standards for model year 2021 and later light heavy-duty compression-ignition engines apply over a useful life of 15 years or 150,000 miles, whichever comes first.
              (e) Applicability for testing. The emission standards in this subpart apply as specified in this paragraph (e) to all duty-cycle testing (according to the applicable test cycles) of testable configurations, including certification, selective enforcement audits, and in-use testing. The CO2 FCLs serve as the CO2 emission standards for the engine family with respect to certification and confirmatory testing instead of the standards specified in paragraph (a)(1) of this section. The FELs serve as the emission standards for the engine family with respect to all other duty-cycle testing. See §§ 1036.235 and 1036.241 to determine which engine configurations within the engine family are subject to testing. Note that engine fuel maps and powertrain test results also serve as standards as described in § 1036.535, § 1036.540, § 1036.630 and 40 CFR 1037.550.
              (f) Multi-fuel engines. For dual-fuel, multi-fuel, and flexible-fuel engines, perform exhaust testing on each fuel type (for example, gasoline and E85).
              (1) This paragraph (f)(1) applies where you demonstrate the relative amount of each fuel type that your engines consume in actual use. Based on your demonstration, we will specify a weighting factor and allow you to submit the weighted average of your emission results. For example, if you certify an E85 flexible-fuel engine and we determine the engine will produce one-half of its work from E85 and one-half of its work from gasoline, you may apply a 50 percent weighting factor to each of your E85 and gasoline emission results.
              (2) If you certify your engine family to N2O and/or CH4 FELs the FELs apply for testing on all fuel types for which your engine is designed, to the same extent as criteria emission standards apply.
            
            
              § 1036.115
              Other requirements.
              (a) The warranty and maintenance requirements, adjustable parameter provisions, and defeat device prohibition of 40 CFR part 86 apply with respect to the standards of this part.
              (b) You must perform fuel mapping for your engine as described in § 1036.510(b).
              (c) You must design and produce your engines to comply with evaporative emission standards as follows:
              (1) For complete heavy-duty vehicles you produce, you must certify the vehicles to emission standards as specified in 40 CFR 1037.103.

              (2) For incomplete heavy-duty vehicles, and for engines used in vehicles you do not produce, you do not need to certify your engines to evaporative emission standards or otherwise meet those standards. However, vehicle manufacturers certifying their vehicles with your engines may depend on you to produce your engines according to their specifications. Also, your engines must meet applicable exhaust emission standards in the installed configuration.
            
            
              § 1036.130
              Installation instructions for vehicle manufacturers.
              (a) If you sell an engine for someone else to install in a vehicle, give the engine installer instructions for installing it consistent with the requirements of this part. Include all information necessary to ensure that an engine will be installed in its certified configuration.
              (b) Make sure these instructions have the following information:
              (1) Include the heading: “Emission-related installation instructions”.
              (2) State: “Failing to follow these instructions when installing a certified engine in a heavy-duty motor vehicle violates federal law, subject to fines or other penalties as described in the Clean Air Act.”
              (3) Provide all instructions needed to properly install the exhaust system and any other components.
              (4) Describe any necessary steps for installing any diagnostic system required under 40 CFR part 86.

              (5) Describe how your certification is limited for any type of application. For example, if you certify heavy heavy-duty engines to the CO2 standards using only transient FTP testing, you must make clear that the engine may not be installed in tractors.
              (6) Describe any other instructions to make sure the installed engine will operate according to design specifications in your application for certification. This may include, for example, instructions for installing aftertreatment devices when installing the engines.
              (7) State: “If you install the engine in a way that makes the engine's emission control information label hard to read during normal engine maintenance, you must place a duplicate label on the vehicle, as described in 40 CFR 1068.105.”
              (c) Give the vehicle manufacturer fuel map results as described in § 1036.510(b).
              (d) You do not need installation instructions for engines that you install in your own vehicles.
              (e) Provide instructions in writing or in an equivalent format. For example, you may post instructions on a publicly available Web site for downloading or printing. If you do not provide the instructions in writing, explain in your application for certification how you will ensure that each installer is informed of the installation requirements.
            
            
              § 1036.135
              Labeling.
              Label your engines as described in 40 CFR 86.007-35(a)(3), with the following additional information:
              (a) [Reserved]
              (b) Identify the emission control system. Use terms and abbreviations as described in 40 CFR 1068.45 or other applicable conventions.

              (c) Identify any limitations on your certification. For example, if you certify heavy heavy-duty engines to the CO2 standards using only transient cycle testing, include the statement “VOCATIONAL VEHICLES ONLY”.
              (d) You may ask us to approve modified labeling requirements in this part 1036 if you show that it is necessary or appropriate. We will approve your request if your alternate label is consistent with the requirements of this part. We may also specify modified labeling requirement to be consistent with the intent of 40 CFR part 1037.
            
            
              § 1036.140
              Primary intended service class and engine cycle.
              You must identify a single primary intended service class for each engine family that best describes vehicles for which you design and market the engine, as follows:
              (a) Divide compression-ignition engines into primary intended service classes based on the following engine and vehicle characteristics:

              (1) Light heavy-duty engines usually are not designed for rebuild and do not have cylinder liners. Vehicle body types in this group might include any heavy-duty vehicle built from a light-duty truck chassis, van trucks, multi-stop vans, and some straight trucks with a single rear axle. Typical applications would include personal transportation, light-load commercial delivery, passenger service, agriculture, and construction. The GVWR of these vehicles is normally at or below 19,500 pounds.
              (2) Medium heavy-duty engines may be designed for rebuild and may have cylinder liners. Vehicle body types in this group would typically include school buses, straight trucks with single rear axles, city tractors, and a variety of special purpose vehicles such as small dump trucks, and refuse trucks. Typical applications would include commercial short haul and intra-city delivery and pickup. Engines in this group are normally used in vehicles whose GVWR ranges from 19,501 to 33,000 pounds.
              (3) Heavy heavy-duty engines are designed for multiple rebuilds and have cylinder liners. Vehicles in this group are normally tractors, trucks, straight trucks with dual rear axles, and buses used in inter-city, long-haul applications. These vehicles normally exceed 33,000 pounds GVWR.
              (b) Divide spark-ignition engines into primary intended service classes as follows:
              (1) Spark-ignition engines that are best characterized by paragraph (a)(1) or (2) of this section are in a separate “spark-ignition” primary intended service class.
              (2) Spark-ignition engines that are best characterized by paragraph (a)(3) of this section share a primary intended service class with compression-ignition heavy heavy-duty engines. Gasoline-fueled engines are presumed not to be characterized by paragraph (a)(3) of this section; for example, vehicle manufacturers may install some number of gasoline-fueled engines in Class 8 trucks without causing the engine manufacturer to consider those to be heavy heavy-duty engines.
              (c) References to “spark-ignition standards” in this part relate only to the spark-ignition engines identified in paragraph (b)(1) of this section. References to “compression-ignition standards” in this part relate to compression-ignition engines, to spark-ignition engines optionally certified to standards that apply to compression-ignition engines, and to all engines identified under paragraph (b)(2) of this section as heavy heavy-duty engines.
            
            
              § 1036.150
              Interim provisions.
              The provisions in this section apply instead of other provisions in this part.
              (a) Early banking of greenhouse gas emissions. You may generate CO2 emission credits for engines you certify in model year 2013 (2015 for spark-ignition engines) to the standards of § 1036.108.
              (1) Except as specified in paragraph (a)(2) of this section, to generate early credits, you must certify your entire U.S.-directed production volume within that averaging set to these standards. This means that you may not generate early credits while you produce engines in the averaging set that are certified to the criteria pollutant standards but not to the greenhouse gas standards. Calculate emission credits as described in subpart H of this part relative to the standard that would apply for model year 2014 (2016 for spark-ignition engines).

              (2) You may generate early credits for an individual compression-ignition engine family where you demonstrate that you have improved a model year 2013 engine model's CO2 emissions relative to its 2012 baseline level and certify it to an FCL below the applicable standard. Calculate emission credits as described in subpart H of this part relative to the lesser of the standard that would apply for model year 2014 engines or the baseline engine's CO2 emission rate. Use the smaller U.S.-directed production volume of the 2013 engine family or the 2012 baseline engine family. We will not allow you to generate emission credits under this paragraph (a)(2) unless we determine that your 2013 engine is the same engine as the 2012 baseline or that it replaces it.

              (3) You may bank credits equal to the surplus credits you generate under this paragraph (a) multiplied by 1.50. For example, if you have 10 Mg of surplus credits for model year 2013, you may bank 15 Mg of credits. Credit deficits for an averaging set prior to model year 2014 (2016 for spark-ignition engines) do not carry over to model year 2014 (2016 for spark-ignition engines). We recommend that you notify us of your intent to use this provision before submitting your applications.
              (b) Model year 2014 N
                2
                O standards. In model year 2014 and earlier, manufacturers may show compliance with the N2O standards using an engineering analysis. This allowance also applies for later families certified using carryover CO2 data from model 2014 consistent with § 1036.235(d).
              (c) Engine cycle classification. Through model year 2020, engines meeting the definition of spark-ignition, but regulated as diesel engines under 40 CFR part 86, must be certified to the requirements applicable to compression-ignition engines under this part. Such engines are deemed to be compression-ignition engines for purposes of this part. Similarly, through model year 2020, engines meeting the definition of compression-ignition, but regulated as Otto-cycle under 40 CFR part 86 must be certified to the requirements applicable to spark-ignition engines under this part. Such engines are deemed to be spark-ignition engines for purposes of this part. See § 1036.140 for provisions that apply for model year 2021 and later.
              (d) Small manufacturers. The standards of this part apply on a delayed schedule for manufacturers meeting the small business criteria specified in 13 CFR 121.201. Apply the small business criteria for NAICS code 336310 for engine manufacturers with respect to gasoline-fueled engines and 333618 for engine manufacturers with respect to other engines; the employee limits apply to the total number employees together for affiliated companies. Qualifying small manufacturers are not subject to the greenhouse gas emission standards in § 1036.108 for engines with a date of manufacture on or after November 14, 2011 but before January 1, 2022. In addition, qualifying small manufacturers producing engines that run on any fuel other than gasoline, E85, or diesel fuel may delay complying with every later standard under this part by one model year. Small manufacturers may certify their engines and generate emission credits under this part 1036 before standards start to apply, but only if they certify their entire U.S.-directed production volume within that averaging set for that model year. Note that engines not yet subject to standards must nevertheless supply fuel maps to vehicle manufacturers as described in paragraph (n) of this section. Note also that engines produced by small manufacturers are subject to criteria pollutant standards.
              (e) Alternate phase-in standards. Where a manufacturer certifies all of its model year 2013 compression-ignition engines within a given primary intended service class to the applicable alternate standards of this paragraph (e), its compression-ignition engines within that primary intended service class are subject to the standards of this paragraph (e) for model years 2013 through 2016. This means that once a manufacturer chooses to certify a primary intended service class to the standards of this paragraph (e), it is not allowed to opt out of these standards. Engines certified to these standards are not eligible for early credits under paragraph (a) of this section.
              
                
                  Tractors
                  LHD Engines
                  MHD Engines
                  HHD Engines
                
                
                  Model Years 2013-2015
                  NA
                  512 g/hp-hr
                  485 g/hp-hr.
                
                
                  Model Years 2016 and later 1
                  
                  NA
                  487 g/hp-hr
                  460 g/hp-hr.
                
                
                  Vocational
                  LHD Engines
                  MHD Engines
                  HHD Engines
                
                
                  Model Years 2013-2015
                  618 g/hp-hr
                  618 g/hp-hr
                  577 g/hp-hr.
                
                
                  Model Years 2016 through 2020 a
                  
                  576 g/hp-hr
                  576 g/hp-hr
                  555 g/hp-hr.
                
                
                  1 Note: these alternate standards for 2016 and later are the same as the otherwise applicable standards for 2017 through 2020.
              
              (f) Separate OBD families. This paragraph (f) applies where you separately certify engines for the purpose of applying OBD requirements (for engines used in vehicles under 14,000 pounds GVWR) from non-OBD engines that could be certified as a single engine family. You may treat the two engine families as a single engine family in certain respects for the purpose of this part, as follows:
              (1) This paragraph (f) applies only where the two families are identical in all respects except for the engine ratings offered and the inclusion of OBD.
              (2) For purposes of this part and 40 CFR part 86, the two families remain two separate families except for the following:
              (i) Specify the testable configurations of the non-OBD engine family as the testable configurations for the OBD family.
              (ii) Submit the same CO2, N2O, and CH4 emission data for both engine families.
              (g) Assigned deterioration factors. You may use assigned deterioration factors (DFs) without performing your own durability emission tests or engineering analysis as follows:

              (1) You may use an assigned additive DF of 0.0 g/hp-hr for CO2 emissions from engines that do not use advanced or off-cycle technologies. If we determine it to be consistent with good engineering judgment, we may allow you to use an assigned additive DF of 0.0 g/hp-hr for CO2 emissions from your engines with advanced or off-cycle technologies.

              (2) You may use an assigned additive DF of 0.020 g/hp-hr for N2O emissions from any engine through model year 2020, and 0.010 g/hp-hr for later model years.

              (3) You may use an assigned additive DF of 0.020 g/hp-hr for CH4 emissions from any engine.
              (h) Advanced-technology credits. If you generate credits from model year 2020 and earlier engines certified for advanced technology, you may multiply these credits by 1.5, except that you may not apply this multiplier and the early-credit multiplier of paragraph (a) of this section.
              (i) CO2
                credits for low N2
                O emissions. If you certify your model year 2014, 2015, or 2016 engines to an N2O FEL less than 0.04 g/hp-hr (provided you measure N2O emissions from your emission-data engines), you may generate additional CO2 credits under this paragraph (i). Calculate the additional CO2 credits from the following equation instead of the equation in § 1036.705:
              
              CO2 Credits (Mg) = (0.04−FELN2O) · (CF) · (Volume) · (UL) · (10−6) · (298)
              
              (j) Alternate standards under 40 CFR part 86. This paragraph (j) describes alternate emission standards for loose engines certified under 40 CFR 86.1819-14(k)(8). The standards of § 1036.108 do not apply for these engines. The standards in this paragraph (j) apply for emissions measured with the engine installed in a complete vehicle consistent with the provisions of 40 CFR 86.1819-14(k)(8)(vi). The only requirements of this part that apply to these engines are those in this paragraph (j), §§ 1036.115 through 1036.135, 1036.535, and 1036.540.
              (k) [Reserved]
              (l) Credit adjustment for spark-ignition engines and light heavy-duty compression-ignition engines. For emission credits generated from model year 2020 and earlier engines subject to spark-ignition standards and light heavy-duty compression-ignition engines, multiply any banked credits that you carry forward to demonstrate compliance with model year 2021 and later standards by 1.36.
              (m) Infrequent regeneration. For model year 2020 and earlier, you may invalidate any test interval with respect to CO2 measurements if an infrequent regeneration event occurs during the test interval. Note that § 1036.530 specifies how to apply infrequent regeneration adjustment factors for later model years.
              (n) Supplying fuel maps. Engine manufacturers not yet subject to standards under § 1036.108 in model year 2021 must supply vehicle manufacturers with fuel maps (or powertrain test results) as described in § 1036.130 for those engines.
              (o) Engines used in glider vehicles. For purposes of recertifying a used engine for installation in a glider vehicle, we may allow you to include in an existing certified engine family those engines you modify (or otherwise demonstrate) to be identical to engines already covered by the certificate. We would base such an approval on our review of any appropriate documentation. These engines must have emission control information labels that accurately describe their status.
              (p) Transition to Phase 2 CO
                2
                standards. If you certify all your model year 2020 engines within an averaging set to the model year 2021 FTP and SET standards and requirements, you may apply the provisions of this paragraph (p) for enhanced generation and use of emission credits. These provisions apply separately for medium heavy-duty engines and heavy heavy-duty engines.
              (1) GHG emission credits you generate with model year 2018 through 2024 engines may be used through model year 2030, instead of being limited to a five-year credit life as specified in § 1036.740(d).
              (2) You may certify your model year 2024 through 2026 engines to the following alternative standards:
              
                
                  Model years
                  Mediumheavy-duty—
                    vocational
                  
                  Heavyheavy-duty—
                    vocational
                  
                  Mediumheavy-duty—
                    tractor
                  
                  Heavyheavy-duty—tractor
                  
                
                
                  2024-2026
                  538
                  506
                  467
                  442
                
              
            
          
          
            Subpart C—Certifying Engine Families
            
              § 1036.205
              What must I include in my application?
              Submit an application for certification as described in 40 CFR 86.007-21, with the following additional information:
              (a) Describe the engine family's specifications and other basic parameters of the engine's design and emission controls with respect to compliance with the requirements of this part. Describe in detail all system components for controlling greenhouse gas emissions, including all auxiliary emission control devices (AECDs) and all fuel-system components you will install on any production or test engine. Identify the part number of each component you describe. For this paragraph (a), treat as separate AECDs any devices that modulate or activate differently from each other.
              (b) Describe any test equipment and procedures that you used if you performed any tests that did not also involve measurement of criteria pollutants. Describe any special or alternate test procedures you used (see 40 CFR 1065.10(c)).
              (c) Include the emission-related installation instructions you will provide if someone else installs your engines in their vehicles (see § 1036.130).
              (d) Describe the label information specified in § 1036.135. We may require you to include a copy of the label.
              (e) Identify the CO2 FCLs with which you are certifying engines in the engine family; also identify any FELs that apply for CH4 and N2O. The actual U.S.-directed production volume of configurations that have CO2 emission rates at or below the FCL and CH4 and N2O emission rates at or below the applicable standards or FELs must be at least one percent of your actual (not projected) U.S.-directed production volume for the engine family. Identify configurations within the family that have emission rates at or below the FCL and meet the one percent requirement. For example, if your U.S.-directed production volume for the engine family is 10,583 and the U.S.-directed production volume for the tested rating is 75 engines, then you can comply with this provision by setting your FCL so that one more rating with a U.S.-directed production volume of at least 31 engines meets the FCL. Where applicable, also identify other testable configurations required under § 1036.230(b)(2).
              (f) Identify the engine family's deterioration factors and describe how you developed them (see § 1036.241). Present any test data you used for this.
              (g) Present emission data to show that you meet emission standards, as follows:
              (1) Present exhaust emission data for CO2, CH4, and N2O on an emission-data engine to show that your engines meet the applicable emission standards we specify in § 1036.108. Show emission figures before and after applying deterioration factors for each engine. In addition to the composite results, show individual measurements for cold-start testing and hot-start testing over the transient test cycle. For each of these tests, also include the corresponding exhaust emission data for criteria emissions. Note that § 1036.235 allows you to submit an application in certain cases without new emission data.
              (2) [Reserved]

              (h) State whether your certification is limited for certain engines. For example, if you certify heavy heavy-duty engines to the CO2 standards using only transient testing, the engines may be installed only in vocational vehicles.
              (i) Unconditionally certify that all the engines in the engine family comply with the requirements of this part, other referenced parts of the CFR, and the Clean Air Act. Note that § 1036.235 specifies which engines to test to show that engines in the entire family comply with the requirements of this part.
              (j) Include the information required by other subparts of this part. For example, include the information required by § 1036.725 if you participate in the ABT program.
              (k) Include the warranty statement and maintenance instructions if we request them.
              (l) Include other applicable information, such as information specified in this part or 40 CFR part 1068 related to requests for exemptions.
              (m) For imported engines or equipment, identify the following:
              (1) Describe your normal practice for importing engines. For example, this may include identifying the names and addresses of any agents you have authorized to import your engines. Engines imported by nonauthorized agents are not covered by your certificate.
              (2) The location of a test facility in the United States where you can test your engines if we select them for testing under a selective enforcement audit, as specified in 40 CFR part 1068, subpart E.
              (n) Include information needed to certify vehicles to GHG standards under 40 CFR part 1037 as described in § 1036.510.
            
            
              § 1036.210
              Preliminary approval before certification.
              If you send us information before you finish the application, we may review it and make any appropriate determinations, especially for questions related to engine family definitions, auxiliary emission control devices, adjustable parameters, deterioration factors, testing for service accumulation, and maintenance. Decisions made under this section are considered to be preliminary approval, subject to final review and approval. We will generally not reverse a decision where we have given you preliminary approval, unless we find new information supporting a different decision. If you request preliminary approval related to the upcoming model year or the model year after that, we will make best-efforts to make the appropriate determinations as soon as practicable. We will generally not provide preliminary approval related to a future model year more than two years ahead of time.
            
            
              § 1036.225
              Amending my application for certification.
              Before we issue you a certificate of conformity, you may amend your application to include new or modified engine configurations, subject to the provisions of this section. After we have issued your certificate of conformity, you may send us an amended application requesting that we include new or modified engine configurations within the scope of the certificate, subject to the provisions of this section. You must also amend your application if any changes occur with respect to any information that is included or should be included in your application.
              (a) You must amend your application before you take any of the following actions:
              (1) Add an engine configuration to an engine family. In this case, the engine configuration added must be consistent with other engine configurations in the engine family with respect to the criteria listed in § 1036.230.
              (2) Change an engine configuration already included in an engine family in a way that may affect emissions, or change any of the components you described in your application for certification. This includes production and design changes that may affect emissions any time during the engine's lifetime.

              (3) Modify an FEL and FCL for an engine family as described in paragraph (f) of this section.
              
              (b) To amend your application for certification, send the relevant information to the Designated Compliance Officer.
              (1) Describe in detail the addition or change in the engine model or configuration you intend to make.
              (2) Include engineering evaluations or data showing that the amended engine family complies with all applicable requirements. You may do this by showing that the original emission-data engine is still appropriate for showing that the amended family complies with all applicable requirements.
              (3) If the original emission-data engine for the engine family is not appropriate to show compliance for the new or modified engine configuration, include new test data showing that the new or modified engine configuration meets the requirements of this part.
              (4) Include any other information needed to make your application correct and complete.
              (c) We may ask for more test data or engineering evaluations. You must give us these within 30 days after we request them.
              (d) For engine families already covered by a certificate of conformity, we will determine whether the existing certificate of conformity covers your newly added or modified engine. You may ask for a hearing if we deny your request (see § 1036.820).
              (e) For engine families already covered by a certificate of conformity, you may start producing the new or modified engine configuration any time after you send us your amended application and before we make a decision under paragraph (d) of this section. However, if we determine that the affected engines do not meet applicable requirements, we will notify you to cease production of the engines and may require you to recall the engines at no expense to the owner. Choosing to produce engines under this paragraph (e) is deemed to be consent to recall all engines that we determine do not meet applicable emission standards or other requirements and to remedy the nonconformity at no expense to the owner. If you do not provide information required under paragraph (c) of this section within 30 days after we request it, you must stop producing the new or modified engines.

              (f) You may ask us to approve a change to your FEL in certain cases after the start of production, but before the end of the model year. If you change an FEL for CO2, your FCL for CO2 is automatically set to your new FEL divided by 1.03. The changed FEL may not apply to engines you have already introduced into U.S. commerce, except as described in this paragraph (f). You may ask us to approve a change to your FEL in the following cases:
              (1) You may ask to raise your FEL for your engine family at any time. In your request, you must show that you will still be able to meet the emission standards as specified in subparts B and H of this part. Use the appropriate FELs/FCLs with corresponding production volumes to calculate emission credits for the model year, as described in subpart H of this part.

              (2) You may ask to lower the FEL for your engine family only if you have test data from production engines showing that emissions are below the proposed lower FEL (or below the proposed FCL for CO2). The lower FEL/FCL applies only to engines you produce after we approve the new FEL/FCL. Use the appropriate FELs/FCLs with corresponding production volumes to calculate emission credits for the model year, as described in subpart H of this part.
              (g) You may produce engines as described in your amended application for certification and consider those engines to be in a certified configuration if we approve a new or modified engine configuration during the model year under paragraph (d) of this section. Similarly, you may modify in-use engines as described in your amended application for certification and consider those engines to be in a certified configuration if we approve a new or modified engine configuration at any time under paragraph (d) of this section. Modifying a new or in-use engine to be in a certified configuration does not violate the tampering prohibition of 40 CFR 1068.101(b)(1), as long as this does not involve changing to a certified configuration with a higher family emission limit.
            
            
              
              § 1036.230
              Selecting engine families.
              See 40 CFR 86.001-24 for instructions on how to divide your product line into families of engines that are expected to have similar emission characteristics throughout the useful life. You must certify your engines to the standards of § 1036.108 using the same engine families you use for criteria pollutants under 40 CFR part 86. The following provisions also apply:
              (a) Engines certified as hybrid engines may not be included in an engine family with engines with conventional powertrains. Note that this does not prevent you from including engines in a conventional family if they are used in hybrid vehicles, as long as you certify them conventionally.
              (b) If you certify engines in the family for use as both vocational and tractor engines, you must split your family into two separate subfamilies. Indicate in the application for certification that the engine family is to be split.
              (1) Calculate emission credits relative to the vocational engine standard for the number of engines sold into vocational applications and relative to the tractor engine standard for the number of engines sold into non-vocational tractor applications. You may assign the numbers and configurations of engines within the respective subfamilies at any time before submitting the end-of-year report required by § 1036.730. If the family participates in averaging, banking, or trading, you must identify the type of vehicle in which each engine is installed; we may alternatively allow you to use statistical methods to determine this for a fraction of your engines. Keep records to document this determination.
              (2) If you restrict use of the test configuration for your split family to only tractors, or only vocational vehicles, you must identify a second testable configuration for the other type of vehicle (or an unrestricted configuration). Identify this configuration in your application for certification. The FCL for the engine family applies for this configuration as well as the primary test configuration.
              (c) If you certify in separate engine families engines that could have been certified in vocational and tractor engine subfamilies in the same engine family, count the two families as one family for purposes of determining your obligations with respect to the OBD requirements and in-use testing requirements of 40 CFR part 86. Indicate in the applications for certification that the two engine families are covered by this paragraph (c).
              (d) Engine configurations within an engine family must use equivalent greenhouse gas emission controls. Unless we approve it, you may not produce nontested configurations without the same emission control hardware included on the tested configuration. We will only approve it if you demonstrate that the exclusion of the hardware does not increase greenhouse gas emissions.
              (e) If you certify both engine fuel maps and powertrain fuel maps for an engine family, you may split the engine family into two separate subfamilies. Indicate this in your application for certification, and identify whether one or both of these sets of fuel maps applies for each group of engines. If you do not split your family, all engines within the family must conform to the engine fuel maps, including any engines for with the powertrain maps also apply.
            
            
              § 1036.235
              Testing requirements for certification.
              This section describes the emission testing you must perform to show compliance with the greenhouse gas emission standards in § 1036.108.
              (a) Select a single emission-data engine from each engine family as specified in 40 CFR part 86. The standards of this part apply only with respect to emissions measured from this tested configuration and other configurations identified in § 1036.205(e). Note that configurations identified in § 1036.205(e) are considered to be “tested configurations”. Whether or not you actually tested them for certification. However, you must apply the same (or equivalent) emission controls to all other engine configurations in the engine family. In other contexts, the tested configuration is sometimes referred to as the “parent configuration”, although the terms are not synonymous.

              (b) Test your emission-data engines using the procedures and equipment specified in subpart F of this part. In the case of dual-fuel and flexible-fuel engines, measure emissions when operating with each type of fuel for which you intend to certify the engine. (Note: measurement of criteria emissions from flexible-fuel engines generally involves operation with the fuel mixture that best represents in-use operation, or with the fuel mixture with the highest emissions.) Measure CO2, CH4, and N2O emissions using the specified duty cycle(s), including cold-start and hot-start testing as specified in 40 CFR part 86, subpart N. The following provisions apply regarding test cycles for demonstrating compliance with tractor and vocational standards:

              (1) If you are certifying the engine for use in tractors, you must measure CO2 emissions using the applicable ramped-modal cycle specified in § 1036.505, and measure CH4, and N2O emissions using the specified transient cycle.

              (2) If you are certifying the engine for use in vocational applications, you must measure CO2, CH4, and N2O emissions using the specified transient duty cycle, including cold-start and hot-start testing as specified in 40 CFR part 86, subpart N.

              (3) You may certify your engine family for both tractor and vocational use by submitting CO2 emission data from both ramped-modal and transient cycle testing and specifying FCLs for both.

              (4) Some of your engines certified for use in tractors may also be used in vocational vehicles, and some of your engines certified for use in vocational may be used in tractors. However, you may not knowingly circumvent the intent of this part (to reduce in-use emissions of CO2) by certifying engines designed for tractors or vocational vehicles (and rarely used in the other application) to the wrong cycle. For example, we would generally not allow you to certify all your engines to the ramped-modal cycle without certifying any to the transient cycle.
              (c) We may perform confirmatory testing by measuring emissions from any of your emission-data engines. If your certification includes powertrain testing as specified in 40 CFR 1036.630, this paragraph (c) also applies for the powertrain test results.
              (1) We may decide to do the testing at your plant or any other facility. If we do this, you must deliver the engine to a test facility we designate. The engine you provide must include appropriate manifolds, aftertreatment devices, electronic control units, and other emission-related components not normally attached directly to the engine block. If we do the testing at your plant, you must schedule it as soon as possible and make available the instruments, personnel, and equipment we need.
              (2) If we measure emissions on your engine, the results of that testing become the official emission results for the engine as specified in this paragraph (c). Unless we later invalidate these data, we may decide not to consider your data in determining if your engine family meets applicable requirements.
              (3) Before we test one of your engines, we may set its adjustable parameters to any point within the physically adjustable ranges.
              (4) Before we test one of your engines, we may calibrate it within normal production tolerances for anything we do not consider an adjustable parameter. For example, this would apply for an engine parameter that is subject to production variability because it is adjustable during production, but is not considered an adjustable parameter (as defined in § 1036.801) because it is permanently sealed. For parameters that relate to a level of performance that is itself subject to a specified range (such as maximum power output), we will generally perform any calibration under this paragraph (c)(4) in a way that keeps performance within the specified range.

              (5) We may use our emission test results for steady-state, idle, cycle-average and powertrain fuel maps, as long as we perform at least three valid tests. We will use mean values for each point to specify our fuel maps and may use the resulting fuel maps as the official emission results. We may also consider how the different fuel maps affect GEM emission results as part of our decision. We will not replace individual points from your fuel map, but we may make separate determinations for steady-state, idle, cycle-average and powertrain fuel maps.
              (6) If you supply cycle-average engine fuel maps for the highway cruise cycles instead of generating a steady-state fuel map for these cycles, we may perform a confirmatory test of your engine fuel maps for the highway cruise cycles by either of the following methods:
              (i) Directly measuring the highway cruise cycle-average fuel maps.
              (ii) Measuring a steady-state fuel map as described in paragraph (c)(5) of this section and using it in GEM to create our own cycle-average engine fuel maps for the highway cruise cycles.
              (d) You may ask to use carryover emission data from a previous model year instead of doing new tests, but only if all the following are true:
              (1) The engine family from the previous model year differs from the current engine family only with respect to model year, items identified in § 1036.225(a), or other characteristics unrelated to emissions. We may waive this criterion for differences we determine not to be relevant.
              (2) The emission-data engine from the previous model year remains the appropriate emission-data engine under paragraph (b) of this section.
              (3) The data show that the emission-data engine would meet all the requirements that apply to the engine family covered by the application for certification.
              (e) We may require you to test a second engine of the same configuration in addition to the engine tested under paragraph (a) of this section.
              (f) If you use an alternate test procedure under 40 CFR 1065.10 and later testing shows that such testing does not produce results that are equivalent to the procedures specified in subpart F of this part, we may reject data you generated using the alternate procedure.
            
            
              § 1036.241
              Demonstrating compliance with greenhouse gas emission standards.
              (a) For purposes of certification, your engine family is considered in compliance with the emission standards in § 1036.108 if all emission-data engines representing the tested configuration of that engine family have test results showing official emission results and deteriorated emission levels at or below the standards. Note that your FCLs are considered to be the applicable emission standards with which you must comply for certification.
              (b) Your engine family is deemed not to comply if any emission-data engine representing the tested configuration of that engine family has test results showing an official emission result or a deteriorated emission level for any pollutant that is above an applicable emission standard (generally the FCL). Note that you may increase your FCL if any certification test results exceed your initial FCL.
              (c) Apply deterioration factors to the measured emission levels for each pollutant to show compliance with the applicable emission standards. Your deterioration factors must take into account any available data from in-use testing with similar engines. Apply deterioration factors as follows:
              (1) Additive deterioration factor for greenhouse gas emissions. Except as specified in paragraphs (c)(2) and (3) of this section, use an additive deterioration factor for exhaust emissions. An additive deterioration factor is the difference between the highest exhaust emissions (typically at the end of the useful life) and exhaust emissions at the low-hour test point. In these cases, adjust the official emission results for each tested engine at the selected test point by adding the factor to the measured emissions. If the factor is less than zero, use zero. Additive deterioration factors must be specified to one more decimal place than the applicable standard.
              (2) Multiplicative deterioration factor for greenhouse gas emissions. Use a multiplicative deterioration factor for a pollutant if good engineering judgment calls for the deterioration factor for that pollutant to be the ratio of the highest exhaust emissions (typically at the end of the useful life) to exhaust emissions at the low-hour test point. Adjust the official emission results for each tested engine at the selected test point by multiplying the measured emissions by the deterioration factor. If the factor is less than one, use one. A multiplicative deterioration factor may not be appropriate in cases where testing variability is significantly greater than engine-to-engine variability. Multiplicative deterioration factors must be specified to one more significant figure than the applicable standard.
              (3) Sawtooth and other nonlinear deterioration patterns. The deterioration factors described in paragraphs (c)(1) and (2) of this section assume that the highest useful life emissions occur either at the end of useful life or at the low-hour test point. The provisions of this paragraph (c)(3) apply where good engineering judgment indicates that the highest useful life emissions will occur between these two points. For example, emissions may increase with service accumulation until a certain maintenance step is performed, then return to the low-hour emission levels and begin increasing again. Such a pattern may occur with battery-based electric hybrid engines. Base deterioration factors for engines with such emission patterns on the difference between (or ratio of) the point at which the highest emissions occur and the low-hour test point. Note that this applies for maintenance-related deterioration only where we allow such critical emission-related maintenance.
              (4) [Reserved]
              (5) Dual-fuel and flexible-fuel engines. In the case of dual-fuel and flexible-fuel engines, apply deterioration factors separately for each fuel type by measuring emissions with each fuel type at each test point. You may accumulate service hours on a single emission-data engine using the type of fuel or the fuel mixture expected to have the highest combustion and exhaust temperatures; you may ask us to approve a different fuel mixture if you demonstrate that a different criterion is more appropriate.
              (d) Calculate emission data using measurements to at least one more decimal place than the applicable standard. Apply the deterioration factor to the official emission result, as described in paragraph (c) of this section, then round the adjusted figure to the same number of decimal places as the emission standard. Compare the rounded emission levels to the emission standard for each emission-data engine.
              (e) If you identify more than one configuration in § 1036.205(e), we may test (or require you to test) any of the identified configurations. We may also require you to provide an engineering analysis that demonstrates that untested configurations listed in § 1036.205(e) comply with their FCL.
            
            
              § 1036.250
              Reporting and recordkeeping for certification.
              (a) Within 90 days after the end of the model year, send the Designated Compliance Officer a report including the total U.S.-directed production volume of engines you produced in each engine family during the model year (based on information available at the time of the report). Report the production by serial number and engine configuration. Small manufacturers may omit this requirement. You may combine this report with reports required under subpart H of this part.
              (b) Organize and maintain the following records:
              (1) A copy of all applications and any summary information you send us.
              (2) Any of the information we specify in § 1036.205 that you were not required to include in your application.
              (c) Keep routine data from emission tests required by this part (such as test cell temperatures and relative humidity readings) for one year after we issue the associated certificate of conformity. Keep all other information specified in this section for eight years after we issue your certificate.
              (d) Store these records in any format and on any media, as long as you can promptly send us organized, written records in English if we ask for them. You must keep these records readily available. We may review them at any time.
            
            
              § 1036.255
              What decisions may EPA make regarding my certificate of conformity?

              (a) If we determine your application is complete and shows that the engine family meets all the requirements of this part and the Act, we will issue a certificate of conformity for your engine family for that model year. We may make the approval subject to additional conditions.
              (b) We may deny your application for certification if we determine that your engine family fails to comply with emission standards or other requirements of this part or the Clean Air Act. We will base our decision on all available information. If we deny your application, we will explain why in writing.
              (c) In addition, we may deny your application or suspend or revoke your certificate if you do any of the following:
              (1) Refuse to comply with any testing or reporting requirements.
              (2) Submit false or incomplete information (paragraph (e) of this section applies if this is fraudulent). This includes doing anything after submission of your application to render any of the submitted information false or incomplete.
              (3) Render inaccurate any test data.
              (4) Deny us from completing authorized activities (see 40 CFR 1068.20). This includes a failure to provide reasonable assistance.
              (5) Produce engines for importation into the United States at a location where local law prohibits us from carrying out authorized activities.
              (6) Fail to supply requested information or amend your application to include all engines being produced.
              (7) Take any action that otherwise circumvents the intent of the Act or this part, with respect to your engine family.
              (d) We may void the certificate of conformity for an engine family if you fail to keep records, send reports, or give us information as required under this part or the Act. Note that these are also violations of 40 CFR 1068.101(a)(2).
              (e) We may void your certificate if we find that you intentionally submitted false or incomplete information. This includes rendering submitted information false or incomplete after submission.
              (f) If we deny your application or suspend, revoke, or void your certificate, you may ask for a hearing (see § 1036.820).
            
          
          
            Subpart D—Testing Production Engines
            
              § 1036.301
              Measurements related to GEM inputs in a selective enforcement audit.
              (a) Selective enforcement audits apply for engines as specified in 40 CFR part 1068, subpart E. This section describes how this applies uniquely in certain circumstances.
              (b) Selective enforcement audit provisions apply with respect to your fuel maps as follows:
              (1) A selective enforcement audit for an engine with respect to fuel maps would consist of performing measurements with production engines to determine fuel-consumption rates as declared for GEM simulations, and running GEM for the vehicle configurations specified in paragraph (b)(2) of this section based on those measured values. The engine is considered passing for a given configuration if the new modeled emission result for each applicable duty cycle is at or below the modeled emission result corresponding to the declared GEM inputs. The engine is considered failing for a given configuration if the new modeled emission result for any applicable duty cycle is above the modeled emission result corresponding to the declared GEM inputs.

              (2) Evaluate cycle-average fuel maps by running GEM based on simulated vehicle configurations representing the interpolated center of every group of four test points that define a boundary of cycle work and average engine speed divided by average vehicle speed. These simulated vehicle configurations are defined from the four surrounding points based on averaging values for vehicle mass, drag area (if applicable), tire rolling resistance, tire size, and axle ratio. The regulatory subcategory is defined by the regulatory subcategory of the vehicle configuration with the greatest mass from those four test points. Figure 1 of this section illustrates a determination of vehicle configurations for engines used in tractors and Vocational HDV using a fixed tire size (see § 1036.540(c)(3)(iii)). The vehicle configuration from the upper-left quadrant is defined by values for Tests 1, 2, 4, and 5 from Table 3 of § 1036.540. Calculate vehicle mass as the average of the values from the four tests. Determine the weight reduction needed for GEM to simulate this calculated vehicle mass by comparing the average vehicle mass to the default vehicle mass for the vehicle subcategory from the four points that has the greatest mass, with the understanding that two-thirds of weight reduction for tractors is applied to vehicle weight and one-third is understood to represent increased payload. This is expressed mathematically as M
                avg = M
                subcategory − 2/3 · M
                reduction, which can be solved for M
                reduction. For vocational vehicles, half of weight reduction is applied to vehicle weight and half is understood to represent increased payload. Use the following values for default vehicle masses by vehicle subcategory:
              
                Table 1 of § 1036.301—Default Vehicle Mass by Vehicle Subcategory
                
                  Vehicle subcategory
                  Defaultvehicle mass
                    (kg)
                  
                
                
                  Vocational Light HDV
                  7,257
                
                
                  Vocational Medium HDV
                  11,408
                
                
                  Class 7 Mid-Roof Day Cab
                  20,910
                
                
                  Class 8 Mid-Roof Day Cab
                  29,529
                
                
                  Class 8 High-Roof Sleeper Cab
                  31,978
                
                
                  Heavy-Haul Tractor
                  53,750
                
              

              (3) This paragraph (b)(3) provides an example to illustrate how to determine GEM input values for the four vehicle configurations identified in paragraph (b)(2) of this section. If axle ratio is 2.5 for Tests 1 and 2, and 3.5 for Tests 4 and 5, the average value is 3.0. A tire size of 500 revolutions per mile would apply for all four tests, so the average tire size would be that same value. Similarly, C
                rr is 6.9 kg/tonne since that value applies for all four points. The calculated average value of C
                d
                A is 6.9 m2. The calculated average vehicle mass is 28,746.5 kg. Weight reduction is 4,847 kg or 10,686 pounds (3/2 · (31,978 − 28,746.5)).
              (4) Because your cycle-average map may have more or fewer test points, you may have more than or fewer than the number of audit points shown in Figure 1 of this section. If the audit includes fuel-map testing in conjunction with engine testing relative to exhaust emission standards, the fuel-map simulations for the whole set of vehicles and duty cycles counts as a single test result for purposes of evaluating whether the engine family meets the pass-fail criteria under 40 CFR 1068.420. If the audit includes only fuel-map testing, determine emission results from at least three different engine configurations simulated with each applicable vehicle configuration identified in § 1036.540; the fuel-map simulation for each vehicle configuration counts as a separate test for the engine.
              
                
                ER25OC16.048
              
              (c) If your certification includes powertrain testing as specified in 40 CFR 1036.630, these selective enforcement audit provisions apply with respect to powertrain test results as specified in 40 CFR part 1037, subpart D, and 40 CFR 1037.550. We may allow manufacturers to instead perform the engine-based testing to simulate the powertrain test as specified in 40 CFR 1037.551.
              (d) We may suspend or revoke certificates for any appropriate configurations within one or more engine families based on the outcome of a selective enforcement audit.
            
          
          
            Subpart E—In-Use Testing
            
              § 1036.401
              In-use testing.
              We may perform in-use testing of any engine family subject to the standards of this part, consistent with the Clean Air Act and the provisions of § 1036.235. Note that this provision does not affect your obligation to test your in-use engines as described in 40 CFR part 86, subpart T.
            
          
          
            Subpart F—Test Procedures
            
              § 1036.501
              How do I run a valid emission test?
              (a) Use the equipment and procedures specified in this subpart and 40 CFR 86.1305 to determine whether engines meet the emission standards in § 1036.108.
              (b) You may use special or alternate procedures to the extent we allow them under 40 CFR 1065.10.
              (c) This subpart is addressed to you as a manufacturer, but it applies equally to anyone who does testing for you, and to us when we perform testing to determine if your engines meet emission standards.
              (d) For engines that use aftertreatment technology with infrequent regeneration events, apply infrequent regeneration adjustment factors as described in § 1036.530.
              (e) Test hybrid engines as described in § 1036.525 and 40 CFR part 1065.
              (f) Determine engine fuel maps as described in § 1036.510(b).

              (g) The following additional provisions apply for testing to demonstrate compliance with the emission standards in § 1036.108 for model year 2021 and later engines:
              
              (1) If your engine is intended for installation in a vehicle equipped with stop-start technology, you may use good engineering judgment to turn the engine off during the idle portions of the duty cycle to represent in-use operation, consistent with good engineering judgment.
              (2) Use one of the following methods to measure CO2 emissions:
              (i) Use the ramped-modal cycle specified in § 1036.505 using either continuous or batch sampling.
              (ii) Measure CO2 emissions over the ramped-modal cycle specified in 40 CFR 86.1362 using continuous sampling. Integrate the test results by mode to establish separate emission rates for each mode (including the transition following each mode, as applicable). Apply the weighting factors specified in 40 CFR 86.1362 to calculate a composite emission result.

              (3) Measure or calculate emissions of criteria pollutants corresponding to your measurements to demonstrate compliance with CO2 standards. These test results are not subject to the duty-cycle standards of 40 CFR part 86, subart A.
            
            
              § 1036.505
              Ramped-modal testing procedures.
              (a) Starting in model year 2021, you must measure CO2 emissions using the ramped-modal cycle in 40 CFR 86.1362 as described in § 1036.501, or using the ramped-modal cycle in this section.
              (b) Measure emissions using the ramped-modal duty cycle shown in the following table to determine whether engines meet the steady-state compression-ignition standards specified in subpart B of this part:
              
                Table 1 of § 1036.505—Ramped-Modal Duty Cycle
                
                  RMC mode
                  Time in mode(seconds)
                  
                  Enginespeed 1 2
                    
                  
                  Torque(percent) 2 3
                    
                  
                
                
                  1a Steady-state
                  124
                  Warm Idle
                  0.
                
                
                  1b Transition
                  20
                  Linear Transition
                  Linear Transition.
                
                
                  2a Steady-state
                  196
                  A
                  100.
                
                
                  2b Transition
                  20
                  Linear Transition
                  Linear Transition.
                
                
                  3a Steady-state
                  220
                  B
                  50.
                
                
                  3b Transition
                  20
                  B
                  Linear Transition.
                
                
                  4a Steady-state
                  220
                  B
                  75.
                
                
                  4b Transition
                  20
                  Linear Transition
                  Linear Transition.
                
                
                  5a Steady-state
                  268
                  A
                  50.
                
                
                  5b Transition
                  20
                  A
                  Linear Transition.
                
                
                  6a Steady-state
                  268
                  A
                  75.
                
                
                  6b Transition
                  20
                  A
                  Linear Transition.
                
                
                  7a Steady-state
                  268
                  A
                  25.
                
                
                  7b Transition
                  20
                  Linear Transition
                  Linear Transition.
                
                
                  8a Steady-state
                  196
                  B
                  100.
                
                
                  8b Transition
                  20
                  B
                  Linear Transition.
                
                
                  9a Steady-state
                  196
                  B
                  25.
                
                
                  9b Transition
                  20
                  Linear Transition
                  Linear Transition.
                
                
                  10a Steady-state
                  28
                  C
                  100.
                
                
                  10b Transition
                  20
                  C
                  Linear Transition.
                
                
                  11a Steady-state
                  4
                  C
                  25.
                
                
                  11b Transition
                  20
                  C
                  Linear Transition.
                
                
                  12a Steady-state
                  4
                  C
                  75.
                
                
                  12b Transition
                  20
                  C
                  Linear Transition.
                
                
                  13a Steady-state
                  4
                  C
                  50.
                
                
                  13b Transition
                  20
                  Linear Transition
                  Linear Transition.
                
                
                  14 Steady-state
                  144
                  Warm Idle
                  0.
                
                
                  1 Speed terms are defined in 40 CFR part 1065.
                
                  2 Advance from one mode to the next within a 20 second transition phase. During the transition phase, command a linear progression from the speed or torque setting of the current mode to the speed or torque setting of the next mode.
                
                  3 The percent torque is relative to maximum torque at the commanded engine speed.
              
            
            
              § 1036.510
              Engine data and information for vehicle certification.
              You must give vehicle manufacturers information as follows so they can certify model year 2021 and later vehicles:

              (a) Identify engine make, model, fuel type, engine family name, calibration identification, and engine displacement. Also identify which standards the engines meet.
              
              (b) This paragraph (b) describes three different methods to generate engine fuel maps. Manufacturers may generally rely on any of the three mapping methods. However, manufacturers must generate fuel maps using either cycle-average or powertrain testing as described in paragraphs (b)(2) and (3) of this section for hybrid engines and hybrid vehicles. Also, vehicle manufacturers must use the powertrain method for any vehicle with a transmission that is not automatic, automated manual, manual, or dual-clutch.
              (1) Combined steady-state and cycle-average. Determine steady-state engine fuel maps and fuel consumption at idle as described in § 1036.535, and determine cycle-average engine fuel maps as described in § 1036.540, excluding cycle-average fuel maps for highway cruise cycles.
              (2) Cycle-average. Determine fuel consumption at idle as described in § 1036.535, and determine cycle-average engine fuel maps as described in § 1036.540, including cycle-average engine fuel maps for highway cruise cycles. In this case, you do not need to determine steady-state engine fuel maps under § 1036.535. Fuel mapping for highway cruise cycles using cycle-average testing is an alternate method, which means that we may do confirmatory testing based on steady-state fuel mapping for highway cruise cycles even if you do not; however, we will use the steady-state fuel maps to create cycle-average fuel maps. In § 1036.540 we define the vehicle configurations for testing; we may add more vehicle configurations to better represent your engine's operation for the range of vehicles in which your engines will be installed (see 40 1065.10(c)(1)).
              (3) Powertrain. Generate a powertrain fuel map as described in 40 CFR 1037.550. In this case, you do not need to perform fuel mapping under § 1036.535 or § 1036.540.
              (d) Provide the following information if you generate engine fuel maps using either paragraph (b)(1) or (2) of this section:
              (1) Full-load torque curve for installed engines, and the full-load torque curve of the engine with the highest fueling rate that shares the same engine hardware, including the turbocharger, as described in 40 CFR 1065.510. You may use 40 CFR 1065.510(b)(5)(i) for engines subject to spark-ignition standards. Measure the torque curve for hybrid engines as described in 40 CFR 1065.510(g) with the hybrid system active.
              (2) Motoring torque map as described in 40 CFR 1065.510(c)(2) and (4) for conventional and hybrid engines, respectively.
              (3) Declared engine idle speed. For vehicles with manual transmissions, this is the engine speed with the transmission in neutral. For all other vehicles, this is the engine's idle speed when the transmission is in drive.
            
            
              § 1036.525
              Hybrid engines.
              (a) If your engine system includes features that recover and store energy during engine motoring operation, test the engine as described in paragraph (d) of this section. For purposes of this section, features that recover energy between the engine and transmission are considered related to engine motoring.

              (b) If you produce a hybrid engine designed with power take-off capability and sell the engine coupled with a transmission, you may calculate a reduction in CO2 emissions resulting from the power take-off operation as described in 40 CFR 1037.540. Quantify the CO2 reduction for your engines using the vehicle-based procedures, consistent with good engineering judgment.
              (c) For engines that include electric hybrid systems, test the engine with the hybrid electric motor, the rechargeable energy storage system (RESS), and the power electronics between the hybrid electric motor and the RESS. You may ask us to modify the provisions of this section for testing engines with other kinds of hybrid systems.

              (d) Measure emissions using the same procedures that apply for testing non-hybrid engines under this part, except as specified in this part and 40 CFR part 1065. For ramped-modal testing, deactivate the hybrid features unless we specify otherwise. The following provisions apply for testing hybrid engines:
              
              (1) Engine mapping. Map the engine as specified in 40 CFR 1065.510. This requires separate torque maps for the engine with and without the hybrid features active. For transient testing, denormalize the duty cycle using the map generated with the hybrid feature active. For steady-state testing, denormalize the duty cycle using the map generated without the hybrid feature.
              (2) Engine shutdown during testing. If you will configure production engines to shut down automatically during idle operation, you may let the engine shut down during the idle portions of the duty cycle.
              (3) Work calculation. Calculate positive and negative work done over the cycle according to 40 CFR 1065.650(d), except that you must set power to zero to calculate negative work done for any period over the cycle where the engine produces net positive power or where the negative power is solely from the engine and not the hybrid system.
              (4) Limits on braking energy. Calculate brake energy fraction, x
                b, as follows:
              (i) Calculate x
                b as the integrated negative work over the cycle divided by the integrated positive work over the cycle according to Eq. 1036.525-1. Calculate the brake energy limit for the engine, x
                bl, according to Eq. 1036.525-2. If x
                b is less than or equal to x
                bl, use the integrated positive work for your emission calculations. If x
                b is greater than x
                bl use Eq. 1036.525-3 to calculate an adjusted value for cycle work, W
                cycle, and use W
                cycle as the work value for calculating emission results. You may set an instantaneous brake target that will prevent x
                b from being larger than x
                bl to avoid the need to subtract extra brake work from positive work.
              
                ER25OC16.049
              
              
                Where:
                
                
                  W
                  neg = the negative work over the cycle.
                
                  W
                  pos = the positive work over the cycle.
              
              
                ER25OC16.050
              
              
                Where:
                
                
                  P
                  max = the maximum power of the engine with the hybrid system engaged.
              
              
                ER25OC16.051
              
              
                Where:
                
                
                  W
                  cycle = cycle work when x
                  b is greater than x
                  bl.
                
              
              
              
                Example:
                
                
                  W
                  neg = 4.69 kW-hr
                
                  W
                  pos = 14.67 kW-hr
                
                  P
                  max = 223 kW
                
                  
                  ER25OC16.052
                
                
                  x
                  bl = 4.158.10−4·.223 + 0.2247 = 0.317 kW
                since x
                  b > x
                  bl;
                Wcycle = 14.67 − (|4.59| − 0.317·14.67) = 14.63 kW-hr 
              
              
              (ii) Convert from g/kW-hr to g/hp-hr as the final step in calculating emission results.
              (5) State of charge. Correct for the net energy change of the energy storage device as described in 40 CFR 1066.501.
            
            
              § 1036.530
              Calculating greenhouse gas emission rates.

              This section describes how to calculate official emission results for CO2, CH4, and N2O.

              (a) Calculate brake-specific emission rates for each applicable duty cycle as specified in 40 CFR 1065.650. Apply infrequent regeneration adjustment factors to your cycle-average results as described in 40 CFR 86.004-28 for CO2 starting in model year 2021. You may optionally apply infrequent regeneration adjustment factors for CH4 and N2O.
              (b) Adjust CO2 emission rates calculated under paragraph (a) of this section for measured test fuel properties as specified in this paragraph (b). This adjustment is intended to make official emission results independent of differences in test fuels within a fuel type. Use good engineering judgment to develop and apply testing protocols to minimize the impact of variations in test fuels.
              (1) Determine mass-specific net energy content, E
                mfuelmeas, also known as lower heating value, in MJ/kg, expressed to at least three decimal places, as follows:
              (i) For liquid fuels, determine E
                mfuelmeas according to ASTM D4809 (incorporated by reference in § 1036.810).
              (ii) For gaseous fuels, determine E
                mfuelmeas using good engineering judgment.
              (2) Determine your test fuel's carbon mass fraction, w
                C, as described in 40 CFR 1065.655(d), expressed to at least three decimal places; however, you must measure fuel properties rather than using the default values specified in Table 1 of 40 CFR 1065.655. Have the sample analyzed by three different labs and use the arithmetic mean of the results as your test fuel's w
                C.
              
              (3) If, over a period of time, you receive multiple fuel deliveries from a single stock batch of test fuel, you may use constant values for mass-specific energy content and carbon mass fraction, consistent with good engineering judgment. To use this provision, you must demonstrate that every subsequent delivery comes from the same stock batch and that the fuel has not been contaminated.
              (4) Correct measured CO2 emission rates as follows:
              
                ER25OC16.053
              
              
                Where:
                
                
                  e
                  CO2 = the calculated CO2 emission result.
                
                  E
                  mfuelmeas = the mass-specific net energy content of the test fuel as determined in paragraph (b)(1) of this section. Note that dividing this value by w
                  Cmeas (as is done in this equation) equates to a carbon-specific net energy content having the same units as E
                  mfuelCref.
                
                  E
                  mfuelCref = the reference value of carbon-mass-specific net energy content for the appropriate fuel type, as determined in Table 1 of this section.
                
                  w
                  Cmeas = carbon mass fraction of the test fuel (or mixture of test fuels) as determined in paragraph (b)(2) of this section.
              
              
              
                Example:
                
                
                  e
                  CO2 = 630.0 g/hp·hr
                
                  E
                  mfuelmeas = 42.528 MJ/kg
                
                  E
                  mfuelCref = 49.3112 MJ/kgC
                
                  w
                  Cmeas = 0.870
                
                  ER25OC16.054
                
                
                  e
                  CO2cor = 624.5 g/hp·hr
              
              
                Table 1 of § 1036.530—Reference fuel properties
                
                  Fuel type1
                  
                  Reference fuelcarbon-mass-
                    specific net
                    energy content,
                    
                      E
                      mfuelCref,
                    
                    (MJ/kgC) 2
                    
                  
                  Reference fuelcarbon mass
                    fraction, w
                      Cref 2
                    
                  
                
                
                  Diesel fuel
                  49.3112
                  0.874
                
                
                  Gasoline
                  50.4742
                  0.846
                
                
                  Natural Gas
                  66.2910
                  0.750
                
                
                  LPG
                  56.5218
                  0.820
                
                
                  Dimethyl Ether
                  55.3886
                  0.521
                
                
                  High-level ethanol-gasoline blends
                  50.3211
                  0.576
                
                
                  1 For fuels that are not listed, you must ask us to approve reference fuel properties.
                

                  2 For multi-fuel streams, such as natural gas with diesel fuel pilot injection, use good engineering judgment to determine blended values for E
                  mfuelCref and w
                  Cref using the values in this table.
              
              (c) Your official emission result for each pollutant equals your calculated brake-specific emission rate multiplied by all applicable adjustment factors, other than the deterioration factor.
            
            
              § 1036.535
              Determining steady-state engine fuel maps and fuel consumption at idle.
              This section describes how to determine an engine's steady-state fuel map and fuel consumption at idle for model year 2021 and later vehicles. Vehicle manufacturers may need these values to demonstrate compliance with emission standards under 40 CFR part 1037 as described in § 1036.510.
              (a) General test provisions. Perform fuel mapping using the procedure described in paragraph (b) of this section to establish measured fuel-consumption rates at a range of engine speed and load settings. Measure fuel consumption at idle using the procedure described in paragraph (c) of this section. If you perform cycle-average mapping for highway cruise cycles as described in § 1037.540, omit mapping under paragraph (b) of the section and instead perform mapping as described in paragraph (c) and (d) of this section. Use these measured fuel-consumption values to declare fuel-consumption rates for certification as described in paragraph (e) of this section.
              (1) Map the engine as described in § 1036.510(a)(2) and (3), and perform emission measurements as described in 40 CFR 1065.501 and 1065.530 for discrete-mode steady-state testing. This section uses engine parameters and variables that are consistent with 40 CFR part 1065.
              (2) Measure NOX emissions for each specified sampling period in g/s. You may perform these measurements using a NOX emission-measurement system that meets the requirements of 40 CFR part 1065, subpart J. Include these measured NOX values any time you report to us your fuel consumption values from testing under this section. If a system malfunction prevents you from measuring NOX emissions during a test under this section but the test otherwise gives valid results, you may consider this a valid test and omit the NOX emission measurements; however, we may require you to repeat the test if we determine that you inappropriately voided the test with respect to NOX emission measurement.
              (b) Steady-state fuel mapping. Determine fuel-consumption rates for each engine configuration over a series of steady-state engine operating points as described in this paragraph (b). You may use shared data across an engine platform to the extent that the fuel-consumption rates remain valid. For example, if you test a high-output configuration and create a different configuration that uses the same fueling strategy but limits the engine operation to be a subset of that from the high-output configuration, you may use the fuel-consumption rates for the reduced number of mapped points for the low-output configuration, as long as the narrower map includes at least 70 points. Perform fuel mapping as follows:

              (1) Select ten speed points that include warm idle speed, f
                nidle, the highest speed above maximum power at which 70% of maximum power occurs, n
                hi, and eight equally spaced points between f
                nidle and n
                hi. Control speed to within ±1% of n
                hi (see 40 CFR 1065.610(c)).
              (2) Select ten torque values, including T = 0, maximum mapped torque, T
                max mapped, and eight equally spaced points between T = 0 and T
                max mapped. Replace any torque setpoints that are above the mapped torque at a given speed, T
                max, minus 5 percent of T
                max mapped. with one test point at T
                max. Control engine torque to within ±5% of T
                max mapped.

              (3) You may need to adjust dynamometer settings any time the engine is operating on the low-speed or high-speed governor to maintain stable engine operation. You may change the dynamometer's speed setpoint as needed to avoid activating the engine's governor. You may alternatively set the dynamometer mode to torque-control, in which case speed can fall outside of ±1% of n
                hi.
              (4) Precondition the engine as described in 40 CFR 1065.510(b)(2).

              (5) Within 60 seconds after concluding the preconditioning procedure, operate the engine at n
                hi and T
                max.
              (6) After the engine operates at the set speed and torque for 60 seconds, start recording measurements using one of the following methods:
              (i) Carbon mass balance. Record speed and torque and measure emissions and other inputs needed to run the chemical balance in 40 CFR 1065.655(c) for (29 to 31) seconds; determine the corresponding mean values for the sampling period. We will use carbon mass balance.
              (ii) Direct measurement of fuel flow. Record speed and torque and measure fuel consumption with a fuel flow meter for (29 to 31) seconds; determine the corresponding mean values for the sampling period.

              (7) After completing the sampling period described in paragraph (b)(6) of this section, linearly ramp the engine over 15 seconds to the next lowest torque value while holding speed constant. Perform the measurements described at the new torque setting and repeat this sequence for all remaining torque values down to T = 0.
              (8) Continue testing to complete fuel mapping as follows:
              (i) At T = 0, linearly ramp the engine over 15 seconds to operate at the next lowest speed value and increase torque to T
                max. Perform measurements for all the torque values at the selected speed as described in paragraphs (b)(6) and (7) of this section. Repeat this sequence for all remaining speed values down to f
                nidle to complete the fuel-mapping procedure. You may interrupt the mapping sequence to calibrate emission-measurement instrumentation only during stabilization at T
                max for a given speed. If you use batch sampling to measure background emissions, you may sample periodically into the bag over the course of multiple test intervals defined by the period between calibrations of emission-measurement instrumentation. The background sample must be applied to correct emissions sampled over the test interval(s) between calibrations.

              (ii) If an infrequent regeneration event occurs during fuel mapping, invalidate all the measurements made at that engine speed. Allow the regeneration event to finish, then restart engine stabilization at T
                max at the same engine speed and continue with measurements from that point in the fuel-mapping sequence.

              (9) If you determine fuel-consumption rates using emission measurements from the raw or diluted exhaust, calculate the mean fuel mass flow rate, m
                
                fuel, for each point in the fuel map using the following equation:
              
                
                ER25OC16.055
              
              
                Where:
                
                
                  m
                  
                  fuel = mean fuel mass flow rate for a given fuel map setpoint, expressed to at least the nearest 0.001 g/s.
                
                  M
                  C = molar mass of carbon.
                
                  w
                  Cmeas = carbon mass fraction of fuel (or mixture of test fuels) as determined in 40 CFR 1065.655(d), except that you may not use the default properties in Table 1 of 40 CFR 1065.655 to determine a, b, and w
                  C for liquid fuels.
                
                  n
                  
                  exh= the mean raw exhaust molar flow rate from which you measured emissions according to 40 CFR 1065.655.
                
                  x
                  
                  Ccombdry= the mean concentration of carbon from fuel and any injected fluids in the exhaust per mole of dry exhaust as determined in 40 CFR 1065.655(c).
                
                  x
                  
                  H2Oexhdry= the mean concentration of H2O in exhaust per mole of dry exhaust as determined in 40 CFR 1065.655(c).
                
                  m
                  
                  CO2DEF= the mean CO2 mass emission rate resulting from diesel exhaust fluid decomposition as determined in paragraph (b)(10) of this section. If your engine does not use diesel exhaust fluid, or if you choose not to perform this correction, set m
                  
                  CO2DEF equal to 0.
                
                  M
                  CO2 = molar mass of carbon dioxide.
              
              
              
                Example:
                
                
                  M
                  C = 12.0107 g/mol
                
                  w
                  Cmeas = 0.869
                
                  n
                  
                  exh= 25.534 mol/s
                
                  x
                  
                  Ccombdry= 0.002805 mol/mol
                
                  x
                  
                  H2Oexhdry= 0.0353 mol/mol
                
                  m
                  
                  CO2DEF= 0.0726 g/s
                
                  M
                  CO2 = 44.0095 g/mol
                
                  ER25OC16.056
                
              

              (10) If you determine fuel-consumption rates using emission measurements with engines that utilize diesel exhaust fluid for NOX control, correct for the mean CO2 mass emissions resulting from diesel exhaust fluid decomposition at each fuel map setpoint using the following equation:
              
                ER25OC16.057
              
              
                Where:
                
                
                  m
                  
                  DEF= the mean mass flow rate of injected urea solution diesel exhaust fluid for a given sampling period, determined directly from the engine control module, or measured separately, consistent with good engineering judgment.
                
                  M
                  CO2 = molar mass of carbon dioxide.
                
                  w
                  CH4N2O = mass fraction of urea in diesel exhaust fluid aqueous solution. Note that the subscript “CH4N2O” refers to urea as a pure compound and the subscript “DEF” refers to the aqueous 32.5% urea diesel exhaust fluid as a solution of urea in water with a nominal urea concentration of 32.5%.
                
                  M
                  CH4N2O = molar mass of urea.
              
              
              
                
                Example:
                 
                
                  m
                  
                  DEF= 0. 304 g/s
                
                  M
                  CO2 = 44.0095 g/mol
                
                  w
                  CH4N2O = 32.5% = 0.325
                
                  M
                  CH4N2O = 60.05526 g/mol
              
              
                ER25OC16.058
              

              (11) Correct the measured or calculated mean fuel mass flow rate, m
                
                fuel at each engine operating condition to a mass-specific net energy content of a reference fuel using the following equation:
              
                ER25OC16.059
              
              
                Where:
                
                
                  E
                  mfuelmeas = the mass-specific net energy content of the test fuel as determined in § 1036.530(b)(1).
                
                  E
                  mfuelCref = the reference value of carbon-mass-specific net energy content for the appropriate fuel. Use the values shown in Table 1 of § 1036.530 for the designated fuel types, or values we approve for other fuel types.
                
                  w
                  Cref = the reference value of carbon mass fraction for the test fuel as shown in Table 1 of § 1036.530 for the designated fuels. For other fuels, use the reference carbon mass fraction of diesel fuel for engines subject to compression-ignition standards, and use the reference carbon mass fraction of gasoline for engines subject to spark-ignition standards.
              
              
              
                Example:
                 
                
                  m
                  
                  fuel= 0.933 g/s
                
                  E
                  mfuelmeas = 42.7984 MJ/kgC
                
                  E
                  mfuelCref = 49.3112 MJ/kgC
                
                  w
                  Cref = 0.874
              
              
                ER25OC16.060
              
              (c) Fuel consumption at idle. Determine values for fuel-consumption rate at idle for each engine configuration as described in this paragraph (c). You may use shared data across engine configurations, consistent with good engineering judgment. Perform measurements as follows:
              (1) Precondition the engine as described in 40 CFR 1065.510(b)(2).

              (2) Within 60 seconds after concluding the preconditioning procedure, operate the engine at its minimum declared warm idle speed, f
                nidlemin, as described in 40 CFR 1065.510(b)(3), set zero torque, and start the sampling period. Continue sampling for (595 to 605) seconds. Perform measurements using carbon mass balance. Record speed and torque and measure emissions and other inputs as described in 40 CFR 1065.655(c); determine the corresponding mean values for the sampling period. Calculate the mean fuel mass flow rate, m
                
                fuel, during the sampling period as described in paragraph (b)(9) of this section.
              Manufacturers may instead measure fuel consumption with a fuel flow meter and determine the corresponding mean values for the sampling period.

              (3) Repeat the steps in paragraphs (c)(1) and (2) of this section with the engine set to operate at a torque setting of 100 N·m.

              (4) Repeat the steps in paragraphs (c)(1) through (3) of this section with the engine operated at its declared maximum warm idle speed, f
                nidlemax.
              (5) If an infrequent regeneration event occurs during this procedure, invalidate any measurements made at that idle condition. Allow the regeneration event to finish, then repeat the measurement and continue with the test sequence.

              (6) Correct the measured or calculated mean fuel mass flow rate, m
                
                fuel at each of the four idle settings to account for mass-specific net energy content as described in paragraph (b)(11) of this section.
              (d) Steady-state fuel maps used for cycle-average fuel mapping of the cruise cycles. Use the appropriate default steady-state engine fuel map as specified in Appendix I to this part to generate cycle-average fuel maps under § 1036.540, as amended based on the measurements specified in this paragraph (d). Measure fuel consumption at idle at the four specified engine operating conditions. For any values from the default map that lie within the boundaries of the engine speed and torque values represented by these idle-operating points, use the measured values instead of the default values. You may use shared data across engine configurations, consistent with good engineering judgment. Determine values for fuel-consumption rate at idle for each engine configuration as follows:
              (1) Determine idle torque, T
                idle, at the engine's maximum warm idle speed using the following equation:
              
                ER25OC16.061
              
              
                Where:
                
                
                  T
                  fnstall = the maximum engine torque at f
                  nstall.
                
                  f
                  nidle[speed] = the applicable engine idle speed as described in this paragraph (d).
                
                  f
                  nstall = the stall speed of the torque converter; use f
                  ntest or 2250 rpm, whichever is lower.
                
                  P
                  acc = accessory power for the vehicle class; use 1500 W for Vocational Light HDV, 2500 W for Vocational Medium HDV, and 3500 W for Tractors and Vocational Heavy HDV.
              
              
              
                Example:
                 
                
                  T
                  fnstall = 1870 N·m
                
                  f
                  ntest = 1740.8 r/min = 182.30 rad/s
                
                  f
                  nstall = 1740.8 r/min = 182.30 rad/s
                
                  f
                  nidlemax = 700 r/min = 73.30 rad/s
                
                  P
                  acc = 1500 W
              
              
                ER25OC16.062
              
              (2) Precondition the engine as described in 40 CFR 1065.510(b)(2).

              (3) Within 60 seconds after concluding the preconditioning procedure, operate the engine at its maximum declared warm idle speed, f
                nidlemax, as described in 40 CFR 1065.510(b)(3), set torque to the value determined in paragraph (d)(1) of this section, after the engine operates at the set speed and torque for 60 seconds, start the sampling period. Continue sampling for (29 to 31) seconds. Perform measurements using carbon mass balance. Record speed and torque and measure emissions and other inputs as described in 40 CFR 1065.655(c); determine the corresponding mean values for the sampling period. Calculate the mean fuel mass flow rate, m
                
                fuel, during the sampling period as described in paragraph (b)(9) of this section. Manufacturers may instead measure fuel consumption with a fuel flow meter and determine the corresponding mean values for the sampling period.
              (4) Repeat the steps in paragraphs (d)(2) and (3) of this section with the engine set to operate at zero torque.

              (5) Repeat the steps in paragraphs (d)(1) through (4) of this section with the engine operated at its declared minimum warm idle speed, f
                nidlemin.
              (6) If an infrequent regeneration event occurs during this procedure, invalidate any measurements made at that idle condition. Allow the regeneration event to finish, then repeat the measurement and continue with the test sequence.

              (7) Correct the measured or calculated mean fuel mass flow rate, m
                
                fuel at each of the four idle settings to account for mass-specific net energy content as described in paragraph (b)(11) of this section.
              (e) Measured vs. declared fuel-consumption rates. Select fuel-consumption rates in g/s to characterize the engine's fuel maps. These declared values may not be lower than any corresponding measured values determined in paragraphs (b) through (d) of this section. You may select any value that is at or above the corresponding measured value. These declared fuel-consumption rates, which serve as emission standards under § 1036.108, are the values that vehicle manufacturers will use for certification under 40 CFR part 1037. Note that production engines are subject to GEM cycle-weighted limits as described in § 1036.301.
            
            
              § 1036.540
              Determining cycle-average engine fuel maps.
              (a) Overview. This section describes how to determine an engine's cycle-average fuel maps for model year 2021 and later vehicles with transient cycles. This may also apply for highway cruise cycles as described in § 1036.510. Vehicle manufacturers may need one or both of these to demonstrate compliance with emission standards under 40 CFR part 1037. Generating cycle-average engine fuel maps consists of the following steps:
              (1) Determine the engine's torque maps as described in § 1036.510(a).
              (2) Determine the engine's steady-state fuel map and fuel consumption at idle as described in § 1036.535.
              (3) Simulate several different vehicle configurations using GEM (see 40 CFR 1037.520) to create new engine duty cycles, as described in paragraph (c) of this section. The transient vehicle duty cycles for this simulation are in 40 CFR part 1037, Appendix I; the highway cruise cycles with grade are in 40 CFR part 1037, Appendix IV. Note that GEM simulation relies on vehicle service classes as described in 40 CFR 1037.140.
              (4) Test the engines using the new duty cycles to determine fuel consumption, cycle work, and average vehicle speed as described in paragraph (d) of this section and establish GEM inputs for those parameters for further vehicle simulations as described in paragraph (e) of this section.
              (b) General test provisions. The following provisions apply for testing under this section:
              (1) To perform fuel mapping under this section for hybrid engines, make sure the engine and its hybrid features are appropriately configured to represent the hybrid features in your testing.
              (2) Measure NOX emissions for each specified sampling period in grams. You may perform these measurements using a NOX emission-measurement system that meets the requirements of 40 CFR part 1065, subpart J. Include these measured NOX values any time you report to us your fuel consumption values from testing under this section. If a system malfunction prevents you from measuring NOX emissions during a test under this section but the test otherwise gives valid results, you may consider this a valid test and omit the NOX emission measurements; however, we may require you to repeat the test if we determine that you inappropriately voided the test with respect to NOX emission measurement.
              (3) This section uses engine parameters and variables that are consistent with 40 CFR part 1065.
              (c) Create engine cycles. Use GEM to simulate several different vehicle configurations to create transient and highway cruise engine cycles corresponding to each vehicle configuration, as follows:
              
              (1) Set up GEM to simulate vehicle operation based on your engine's torque maps, steady-state fuel maps, and fuel consumption at idle as described in paragraph (a)(1) and (2) of this section.
              (2) Set up GEM with transmission gear ratios for different vehicle service classes and vehicle duty cycles as described in Table 1 of this section. These values are based on automatic or automated manual transmissions, but they apply for all transmission types.
              
                Table 1 of § 1036.540—Assigned Transmission Gear Ratios
                
                  Gear number
                  Light HDV andmedium HDV
                  
                  Tractors andheavy HDV,
                    transient cycle
                  
                  Tractors andheavy HDV,
                    highway cruise
                    cycle
                  
                
                
                  1
                  3.10
                  3.51
                  12.8
                
                
                  2
                  1.81
                  1.91
                  9.25
                
                
                  3
                  1.41
                  1.43
                  6.76
                
                
                  4
                  1.00
                  1.00
                  4.90
                
                
                  5
                  0.71
                  0.74
                  3.58
                
                
                  6
                  0.61
                  0.64
                  2.61
                
                
                  7
                  
                  
                  1.89
                
                
                  8
                  
                  
                  1.38
                
                
                  9
                  
                  
                  1.00
                
                
                  10
                  
                  
                  0.73
                
              
              (3) Run GEM for each simulated vehicle configuration as follows:
              
                ER25OC16.063
              
              
                ER25OC16.064
              
              
                Where:
                
                
                  f
                  n[speed] = engine's angular speed as determined in paragraph (c)(3)(ii) or (iii) of this section.
                
                  k
                  topgear = transmission gear ratio in the highest available gear from Table 4 of this section (for powertrain testing use actual top gear ratio).
                
                  v
                  ref = reference speed. Use 65 mi/hr for the transient cycle and the 65 mi/hr highway cruise cycle, and use 55 mi/hr for the 55 mi/hr highway cruise cycle.
              
              
                ER25OC16.065
              
              
                ER25OC16.066
              
              
                Example:
                
                This example is for a vocational Light HDV or vocational Medium HDV with a 6-speed automatic transmission at B speed (Test 3 or 4 in Table 2 of this section).
                
                  f
                  nrefB = 1870 r/min = 31.17 r/s
                
                  k
                  aB = 4.0
                
                  k
                  topgear = 0.61
                
                  v
                  ref = 65 mi/hr = 29.06 m/s
              
              
                ER25OC16.067
              

              (ii) Test at least eight different vehicle configurations for engines that will be installed in vocational Light HDV or vocational Medium HDV. If the engine will also be installed in vocational Heavy HDV, use good engineering judgment to select at least nine test configurations that best represent the range of vehicles. For example, if your engines will be installed in vocational Medium HDV and vocational Heavy HDV, you might select Tests 1 through 6 of Table 2 of this section to represent Class 7 vehicles and Tests 3, 6, and 9 of Table 3 of this section to represent Class 8 vehicles. You may test your engine using additional vehicle configurations with differentk
                a and C
                rr values to represent a wider range of in-use vehicle configurations. Set C
                d
                A to 5.4 for all test configurations.For powertrain testing, set M
                rotating to 340 kg and Eff
                axle to 0.955 for all test configurations.
              
                ER25OC16.068
              
              corresponding designated engine speed (A, B, C, or f
                ntest) at 65 mi/hr for the transient cycle and the 65 mi/hr highway cruise cycle, and at 55 mi/hr for the 55 mi/hr highway cruise cycle. These engine speeds apply equally for engines subject to spark-ignition standards. Use the following settings specific to each vehicle configuration:
              
                
                ER25OC16.069
              

              (iii) Test nine different vehicle configurations for engines that will be installed in vocational Heavy HDV and for tractors that are not heavy-haul tractors. Test over six different test configurations for heavy-haul tractors. You may test your engines for additional configurations with different k
                a, Cd
                A, and C
                rr values to represent a wider range of in-use vehicle configurations. Set C
                rr to 6.9 for all nine defined test configurations. For powertrain testing, set Eff
                axle to 0.955 for all test configurations. Set the axle ratio, k
                a,
              
              
                ER25OC16.070
              
              engine speed (B, f
                ntest, or the minimum NTE exclusion speed as determined in 40 CFR 86.1370(b)(1)) at 65 mi/hr. Use the settings specific to each test configuration as shown in Table 3 or Table 4 of this section, as appropriate. Engines subject to testing under both Table 3 and Table 4 of this section need not repeat overlapping test configurations, so complete fuel mapping requires testing 12 (not 15) test configurations for those engines. Note that M
                rotating is needed for powertrain testing but not for engine testing. Tables 3 and 4 follow:
              
                
                ER25OC16.071
              
              
                ER25OC16.072
              

              (iv) Use the defined values in Tables 1 through 4 of this section to set up GEM with the correct regulatory subcategory and vehicle weight reduction, if applicable, to achieve the target vehicle mass, M, for each test.
              (4) Use the GEM output of instantaneous engine speed and engine flywheel torque for each of the vehicle configurations to generate a 10 Hz transient duty cycle corresponding to each vehicle configuration operating over each vehicle duty cycle.
              (d) Test the engine with GEM cycles. Test the engine over each of the transient duty cycles generated in paragraph (c) of this section as follows:
              (1) Precondition the engine either as described in 40 CFR 1037.510(a)(2)(i) for the transient duty-cycle and 40 CFR 1037.510(a)(2)(ii) for the highway cruise duty cycles using the Test 1 vehicle configuration, and then continue testing the different configurations in the order presented in this section. Measure emissions as described in 40 CFR part 1065; perform cycle validation according to 40 CFR part 1065, subpart F, except as noted in this paragraph (d)(1). If the range of reference speeds is less than 10 percent of the mean reference speed, you need to meet only the standard error of estimate in Table 2 of 40 CFR 1065.514. For purposes of cycle validation, treat points as being at idle if reference speed is at or below declared idle speed. For plug-in hybrid engines, precondition the battery and then complete all back-to-back tests for each test configuration according to 40 CFR 1066.501 before moving to the next test configuration. You may send signals to the engine controller during the test, such as current transmission gear and vehicle speed, if that allows engine operation during the test to better represent in-use operation.

              (2) If an infrequent regeneration event occurs during a mapping test interval, invalidate that test interval. Continue operating the vehicle to allow the regeneration event to finish, then repeat engine preconditioning and resume testing at the start of the invalidated test cycle.
              (3) For each test, record measurements needed to determine fuel mass using carbon mass balance. Record speed and torque and measure emissions and other inputs as described in 40 CFR 1065.655(c). Manufacturers may instead measure fuel consumption with a fuel flow meter. For hybrid powertrains with no plug-in capability, correct for the net energy change of the energy storage device as described in 40 CFR 1066.501. For plug-in hybrid engines, follow 40 CFR 1066.501 to determine End-of-Test for charge-depleting operation; to do this, you must get our advance approval for a utility factor curve. We will approve your utility factor curve if you can show that you created it from sufficient in-use data of vehicles in the same application as the vehicles in which the PHEV engine will be installed.
              (4) Calculate the fuel mass flow rate, m
                fuel, for each duty cycle using one of the following equations:

              (i) Determine fuel-consumption rates using emission measurements from the raw or diluted exhaust, calculate the mass of fuel for each duty cycle, m
                fuel[cycle], as follows:

              (A) For calculations that use continuous measurement of emissions and continuous CO2 from urea, calculate m
                fuel[cycle] using the following equation:
              
                ER25OC16.073
              
              
                Where:
                
                
                  M
                  C = molar mass of carbon.
                
                  w
                  Cmeas = carbon mass fraction of fuel (or mixture of test fuels) as determined in 40 CFR 1065.655(d), except that you may not use the default properties in Table 1 of 40 CFR 1065.655 to determine a, b, and w
                  C for liquid fuels.
                
                  i = an indexing variable that represents one recorded emission value.
                
                  N = total number of measurements over the duty cycle.
                
                  n
                  
                  exh = exhaust molar flow rate from which you measured emissions.
                
                  x
                  Ccombdry = amount of carbon from fuel and any injected fluids in the exhaust per mole of dry exhaust as determined in 40 CFR 1065.655(c).
                
                  x
                  H2Oexhdry = amount of H2O in exhaust per mole of exhaust as determined in 40 CFR 1065.655(c).
                Δt = 1/f
                  record.
                
                  M
                  CO2 = molar mass of carbon dioxide.
                
                  m
                  
                  CO2DEF = mass emission rate of CO2 resulting from diesel exhaust fluid decomposition over the duty cycle as determined from § 1036.535(b)(10). If your engine does not utilize diesel exhaust fluid for emission control, or if you choose not to perform this correction, set m
                  
                  CO2DEF equal to 0.
              
              
              
                Example:
                
                
                  M
                  C = 12.0107 g/mol
                
                  w
                  Cmeas = 0.867
                
                  N = 6680
                
                  n
                  
                  exh1= 2.876 mol/s
                
                  n
                  
                  exh2= 2.224 mol/s
                
                  x
                  Ccombdry1= 2.61·10−
                  3 mol/mol
                
                  x
                  Ccombdry2= 1.91·10−
                  3 mol/mol
                
                  x
                  H2Oexhdry1= 3.53·10−
                  2 mol/mol
                
                  x
                  H2Oexhdry2= 3.13·10−
                  2 mol/mol
                
                  f
                  record = 10 Hz
                Δt = 1/10 = 0.1 s
                
                  M
                  CO2 = 44.0095 g/mol
                
                  m
                  
                  CO2DEF1 = 0.0726 g/s
                
                  m
                  
                  CO2DEF2 = 0.0751 g/s
                
                  
                  ER25OC16.074
                
                
                  M
                  fueltransient = 1619.6 g
              
              (B) If you measure batch emissions and continuous CO2 from urea, calculate m
                fuel[cycle] using the following equation:
              
                ER25OC16.075
              
              (C) If you measure continuous emissions and batch CO2 from urea, calculate m
                fuel[cycle] using the following equation:
              
                ER25OC16.076
              
              (D) If you measure batch emissions and batch CO2 from urea, calculate m
                fuel[cycle] using the following equation:
              
                ER25OC16.077
              
              

              (ii) Manufacturers may choose to measure fuel mass flow rate. Calculate the mass of fuel for each duty cycle, m
                fuel[cycle], as follows:
              
                ER25OC16.078
              
              
                Where:
                
                
                  i = an indexing variable that represents one recorded value.
                
                  N = total number of measurements over the duty cycle. For batch fuel mass measurements, set N = 1.
                
                  m
                  
                  fuel
                  i = the fuel mass flow rate, for each point, i, starting from i = 1.
                
                  Δ
                  t = 1/f
                  record
                
                
                  f
                  record = the data recording frequency.
              
              
              
                Example:
                
                
                  N = 6680
                
                  m
                  
                  fuel
                  1 = 1.856 g/s
                
                  m
                  
                  fuel
                  2 = 1.962 g/s
                
                  f
                  record = 10 Hz
                
                  Δt = 1/10 = 0.1 s
                
                  m
                  fueltransient = (1.856 + 1.962 + . . . + m
                  
                  fuel6680)·0.1
                
                  m
                  fueltransient = 111.95 g
              
              

              (5) Correct the measured or calculated fuel mass flow rate, m
                fuel, for each test result to a mass-specific net energy content of a reference fuel as described in § 1036.535(b)(11), replacing with m
                
                fuel with m
                fuel in Eq. 1036.535-3.

              (6) For engines designed for plug-in hybrid electric vehicles, the mass of fuel for each cycle, m
                fuel[cycle], is the utility factor-weighted fuel mass. This is done by calculating m
                fuel for the full charge-depleting and charge-sustaining portions of the test and weighting the results, using the following equation:
              
                ER25OC16.079
              
              
                Where:
                
                
                  m
                  fuel[cycle],CD = total mass of fuel for all the tests in the charge-depleting portion of the test.
                
                  UF
                  D
                  CD = utility factor fraction at distance D
                  CD as determined by interpolating the approved utility factor curve.
                
                  m
                  fuel[cycle],CS = total mass of fuel for all the tests in the charge-sustaining portion of the test.
              
              
                ER25OC16.080
              
              
                Where:
                
                
                  v = vehicle velocity at each time step. For tests completed under this section, v is the vehicle velocity in the GEM duty-cycle file. For tests under 40 CFR 1037.550, v is the vehicle velocity as determined by Eq. 1037.550-1. Note that this should include complete and incomplete charge-depleting tests.
              
              
              (e) Determine GEM inputs. Use the results of engine testing in paragraph (d) of this section to determine the GEM inputs for the transient duty cycle and optionally for each of the highway cruise cycles corresponding to each simulated vehicle configuration as follows:
              (1) Your declared fuel mass consumption, m
                fueltransient. The declared values may be at or above the values calculated in paragraph (d) of this section, as described in § 1036.535(e).
              (2) Engine output speed per unit vehicle speed,
              
                ER25OC16.081
              
              by taking the average engine speed measured during the engine test while the vehicle is moving and dividing it by the average vehicle speed provided by GEM. Note that the engine cycle created by GEM has a flag to indicate when the vehicle is moving.

              (3) Positive work determined accordering to 40 CFR 1065, W
                transient.
              (4) The following table illustrates the GEM data inputs corresponding to the different vehicle configurations:
              
                ER25OC16.082
              
            
          
          
            Subpart G—Special Compliance Provisions
            
              § 1036.601
              What compliance provisions apply?
              (a) Engine and vehicle manufacturers, as well as owners, operators, and rebuilders of engines subject to the requirements of this part, and all other persons, must observe the provisions of this part, the provisions of 40 CFR part 1068, and the provisions of the Clean Air Act. The provisions of 40 CFR part 1068 apply for heavy-duty highway engines as specified in that part, subject to the following provisions:
              (1) The exemption provisions of 40 CFR 1068.201 through 1068.230, 1068.240, and 1068.260 through 265 apply for heavy-duty motor vehicle engines. The other exemption provisions, which are specific to nonroad engines, do not apply for heavy-duty vehicles or heavy-duty engines.
              (2) The tampering prohibition in 40 CFR 1068.101(b)(1) applies for alternative fuel conversions as specified in 40 CFR part 85, subpart F.
              (3) The warranty-related prohibitions in section 203(a)(4) of the Act (42 U.S.C. 7522(a)(4)) apply to manufacturers of new heavy-duty highway engines in addition to the prohibitions described in 40 CFR 1068.101(b)(6). We may assess a civil penalty up to $44,539 for each engine or vehicle in violation.

              (b) Engines exempted from the applicable standards of 40 CFR part 86 under the provisions of 40 CFR part 1068 are exempt from the standards of this part without request.
              
              (c) The emergency vehicle field modification provisions of 40 CFR 85.1716 apply with respect to the standards of this part.

              (d) Subpart C of this part describes how to test and certify dual-fuel and flexible-fuel engines. Some multi-fuel engines may not fit either of those defined terms. For such engines, we will determine whether it is most appropriate to treat them as single-fuel engines, dual-fuel engines, or flexible-fuel engines based on the range of possible and expected fuel mixtures. For example, an engine might burn natural gas but initiate combustion with a pilot injection of diesel fuel. If the engine is designed to operate with a single fueling algorithm (i.e., fueling rates are fixed at a given engine speed and load condition), we would generally treat it as a single-fuel engine. In this context, the combination of diesel fuel and natural gas would be its own fuel type. If the engine is designed to also operate on diesel fuel alone, we would generally treat it as a dual-fuel engine. If the engine is designed to operate on varying mixtures of the two fuels, we would generally treat it as a flexible-fuel engine. To the extent that requirements vary for the different fuels or fuel mixtures, we may apply the more stringent requirements.
            
            
              § 1036.605
              GHG exemption for engines used in specialty vehicles.
              Engines certified to the alternative standards specified in 40 CFR 86.007-11 and 86.008-10 for use in specialty vehicles as described in 40 CFR 1037.605 are exempt from the standards of this part. See 40 CFR part 1037 for provisions that apply to the vehicle.
            
            
              § 1036.610
              Off-cycle technology credits and adjustments for reducing greenhouse gas emissions.

              (a) You may ask us to apply the provisions of this section for CO2 emission reductions resulting from powertrain technologies that were not in common use with heavy-duty vehicles before model year 2010 that are not reflected in the specified test procedure. While you are not required to prove that such technologies were not in common use with heavy-duty vehicles before model year 2010, we will not approve your request if we determine that they do not qualify. We will apply these provisions only for technologies that will result in a measurable, demonstrable, and verifiable real-world CO2 reduction. Note that prior to model year 2016, these technologies were referred to as “innovative technologies”.
              (b) The provisions of this section may be applied as either an improvement factor (used to adjust emission results) or as a separate credit, consistent with good engineering judgment. Note that the term “credit” in this section describes an additive adjustment to emission rates and is not equivalent to an emission credit in the ABT program of subpart H of this part. We recommend that you base your credit/adjustment on A to B testing of pairs of engines/vehicles differing only with respect to the technology in question.
              (1) Calculate improvement factors as the ratio of in-use emissions with the technology divided by the in-use emissions without the technology. Adjust the emission results by multiplying by the improvement factor. Use the improvement-factor approach where good engineering judgment indicates that the actual benefit will be proportional to emissions measured over the test procedures specified in this part. For example, the benefits from technologies that reduce engine operation would generally be proportional to the engine's emission rate.
              (2) Calculate separate credits based on the difference between the in-use emission rate (g/ton-mile) with the technology and the in-use emission rate without the technology. Subtract this value from your measured emission result and use this adjusted value to determine your FEL. We may also allow you to calculate the credits based on g/hp-hr emission rates. Use the separate-credit approach where good engineering judgment indicates that the actual benefit will not be proportional to emissions measured over the test procedures specified in this part.

              (3) We may require you to discount or otherwise adjust your improvement factor or credit to account for uncertainty or other relevant factors.
              
              (c) Send your request to the Designated Compliance Officer. We recommend that you do not begin collecting test data (for submission to EPA) before contacting us. For technologies for which the vehicle manufacturer could also claim credits (such as transmissions in certain circumstances), we may require you to include a letter from the vehicle manufacturer stating that it will not seek credits for the same technology. Your request must contain the following items:

              (1) A detailed description of the off-cycle technology and how it functions to reduce CO2 emissions under conditions not represented on the duty cycles required for certification.
              (2) A list of the engine configurations that will be equipped with the technology.
              (3) A detailed description and justification of the selected test engines.
              (4) All testing and simulation data required under this section, plus any other data you have considered in your analysis. You may ask for our preliminary approval of your test plan under § 1036.210.
              (5) A complete description of the methodology used to estimate the off-cycle benefit of the technology and all supporting data, including engine testing and in-use activity data. Also include a statement regarding your recommendation for applying the provisions of this section for the given technology as an improvement factor or a credit.
              (6) An estimate of the off-cycle benefit by engine model, and the fleetwide benefit based on projected sales of engine models equipped with the technology.
              (7) A demonstration of the in-use durability of the off-cycle technology, based on any available engineering analysis or durability testing data (either by testing components or whole engines).
              (d) We may seek public comment on your request, consistent with the provisions of 40 CFR 86.1869-12(d). However, we will generally not seek public comment on credits/adjustments based on A to B engine dynamometer testing, chassis testing, or in-use testing.
              (e) We may approve an improvement factor or credit for any configuration that is properly represented by your testing.
              (1) For model years before 2021, you may continue to use an approved improvement factor or credit for any appropriate engine families in future model years through 2020.
              (2) For model years 2021 and later, you may not rely on an approval for model years before 2021. You must separately request our approval before applying an improvement factor or credit under this section for 2021 and later engines, even if we approved an improvement factor or credit for similar engine models before model year 2021. Note that approvals for model year 2021 and later may carry over for multiple years.
            
            
              § 1036.615
              Engines with Rankine cycle waste heat recovery and hybrid powertrains.
              This section specifies how to generate advanced-technology emission credits for hybrid powertrains that include energy storage systems and regenerative braking (including regenerative engine braking) and for engines that include Rankine-cycle (or other bottoming cycle) exhaust energy recovery systems. This section applies only for model year 2020 and earlier engines.
              (a) Pre-transmission hybrid powertrains. Test pre-transmission hybrid powertrains with the hybrid engine test procedures of 40 CFR part 1065 or with the post-transmission test procedures in 40 CFR 1037.550. Pre-transmission hybrid powertrains are those engine systems that include features to recover and store energy during engine motoring operation but not from the vehicle's wheels. Engines certified with pre-transmission hybrid powertrains must be certified to meet the diagnostic requirements of 40 CFR 86.018-10 with respect to powertrain components and systems; if different manufacturers produce the engine and the hybrid powertrain, the hybrid powertrain manufacturer may separately certify its powertrain relative to diagnostic requirements.
              (b) Rankine engines. Test engines that include Rankine-cycle exhaust energy recovery systems according to the test procedures specified in subpart F of this part unless we approve alternate procedures.
              (c) Calculating credits. Calculate credits as specified in subpart H of this part. Credits generated from engines and powertrains certified under this section may be used in other averaging sets as described in § 1036.740(c).
              (d) Off-cycle technologies. You may certify using both the provisions of this section and the off-cycle technology provisions of § 1036.610, provided you do not double-count emission benefits.
            
            
              § 1036.620
              Alternate CO2 standards based on model year 2011 compression-ignition engines.

              For model years 2014 through 2016, you may certify your compression-ignition engines to the CO2 standards of this section instead of the CO2 standards in § 1036.108. However, you may not certify engines to these alternate standards if they are part of an averaging set in which you carry a balance of banked credits. You may submit applications for certifications before using up banked credits in the averaging set, but such certificates will not become effective until you have used up (or retired) your banked credits in the averaging set. For purposes of this section, you are deemed to carry credits in an averaging set if you carry credits from advanced technology that are allowed to be used in that averaging set.

              (a) The standards of this section are determined from the measured emission rate of the test engine of the applicable baseline 2011 engine family or families as described in paragraphs (b) and (c) of this section. Calculate the CO2 emission rate of the baseline test engine using the same equations used for showing compliance with the otherwise applicable standard. The alternate CO2 standard for light and medium heavy-duty vocational-certified engines (certified for CO2 using the transient cycle) is equal to the baseline emission rate multiplied by 0.975. The alternate CO2 standard for tractor-certified engines (certified for CO2 using the ramped-modal cycle) and all other heavy heavy-duty engines is equal to the baseline emission rate multiplied by 0.970. The in-use FEL for these engines is equal to the alternate standard multiplied by 1.03.
              (b) This paragraph (b) applies if you do not certify all your engine families in the averaging set to the alternate standards of this section. Identify separate baseline engine families for each engine family that you are certifying to the alternate standards of this section. For an engine family to be considered the baseline engine family, it must meet the following criteria:

              (1) It must have been certified to all applicable emission standards in model year 2011. If the baseline engine was certified to a NOX FEL above the standard and incorporated the same emission control technologies as the new engine family, you may adjust the baseline CO2 emission rate to be equivalent to an engine meeting the 0.20 g/hp-hr NOX standard (or your higher FEL as specified in this paragraph (b)(1)), using certification results from model years 2009 through 2011, consistent with good engineering judgment.

              (i) Use the following equation to relate model year 2009-2011 NOX and CO2 emission rates (g/hp-hr): CO2 = a × log(NOX)+b.
              (ii) For model year 2014-2016 engines certified to NOX FELs above 0.20 g/hp-hr, correct the baseline CO2 emissions to the actual NOX FELs of the 2014-2016 engines.
              (iii) Calculate separate adjustments for emissions over the ramped-modal cycle and the transient cycle.
              (2) The baseline configuration tested for certification must have the same engine displacement as the engines in the engine family being certified to the alternate standards, and its rated power must be within five percent of the highest rated power in the engine family being certified to the alternate standards.
              (3) The model year 2011 U.S.-directed production volume of the configuration tested must be at least one percent of the total 2011 U.S.-directed production volume for the engine family.

              (4) The tested configuration must have cycle-weighted BSFC equivalent to or better than all other configurations in the engine family.
              

              (c) This paragraph (c) applies if you certify all your engine families in the primary intended service class to the alternate standards of this section. For purposes of this section, you may combine light heavy-duty and medium heavy-duty engines into a single averaging set. Determine your baseline CO2 emission rate as the production-weighted emission rate of the certified engine families you produced in the 2011 model year. If you produce engines for both tractors and vocational vehicles, treat them as separate averaging sets. Adjust the CO2 emission rates to be equivalent to an engine meeting the average NOX FEL of new engines (assuming engines certified to the 0.20 g/hp-hr NOX standard have a NOX FEL equal to 0.20 g/hp-hr), as described in paragraph (b)(1) of this section.

              (d) Include the following statement on the emission control information label: “THIS ENGINE WAS CERTIFIED TO AN ALTERNATE CO2 STANDARD UNDER § 1036.620.”
              (e) You may not bank CO2 emission credits for any engine family in the same averaging set and model year in which you certify engines to the standards of this section. You may not bank any advanced-technology credits in any averaging set for the model year you certify under this section (since such credits would be available for use in this averaging set). Note that the provisions of § 1036.745 apply for deficits generated with respect to the standards of this section.
              (f) You need our approval before you may certify engines under this section, especially with respect to the numerical value of the alternate standards. We will not approve your request if we determine that you manipulated your engine families or test engine configurations to certify to less stringent standards, or that you otherwise have not acted in good faith. You must keep and provide to us any information we need to determine that your engine families meet the requirements of this section. Keep these records for at least five years after you stop producing engines certified under this section.
            
            
              § 1036.625
              In-use compliance with family emission limits (FELs).
              Section 1036.225 describes how to change the FEL for an engine family during the model year. This section, which describes how you may ask us to increase an engine family's FEL after the end of the model year, is intended to address circumstances in which it is in the public interest to apply a higher in-use FEL based on forfeiting an appropriate number of emission credits. For example, this may be appropriate where we determine that recalling vehicles would not significantly reduce in-use emissions. We will generally not allow this option where we determine the credits being forfeited would likely have expired.

              (a) You may ask us to increase an engine family's FEL after the end of the model year if you believe some of your in-use engines exceed the CO2 FEL that applied during the model year (or the CO2 emission standard if the family did not generate or use emission credits). We may consider any available information in making our decision to approve or deny your request.
              (b) If we approve your request under this section, you must apply emission credits to cover the increased FEL for all affected engines. Apply the emission credits as part of your credit demonstration for the current production year. Include the appropriate calculations in your final report under § 1036.730.
              (c) Submit your request to the Designated Compliance Officer. Include the following in your request:
              (1) Identify the names of each engine family that is the subject of your request. Include separate family names for different model years.
              (2) Describe why your request does not apply for similar engine models or additional model years, as applicable.
              (3) Identify the FEL(s) that applied during the model year and recommend a replacement FEL for in-use engines; include a supporting rationale to describe how you determined the recommended replacement FEL.
              (4) Describe whether the needed emission credits will come from averaging, banking, or trading.

              (d) If we approve your request, we will identify the replacement FEL. The value we select will reflect our best judgment to accurately reflect the actual in-use performance of your engines, consistent with the testing provisions specified in this part. We may apply the higher FELs to other engine families from the same or different model years to the extent they used equivalent emission controls. We may include any appropriate conditions with our approval.
              (e) If we order a recall for an engine family under 40 CFR 1068.505, we will no longer approve a replacement FEL under this section for any of your engines from that engine family, or from any other engine family that relies on equivalent emission controls.
            
            
              § 1036.630
              Certification of engine GHG emissions for powertrain testing.
              For engines included in powertrain families under 40 CFR part 1037, you may choose to include the corresponding engine emissions in your engine families under this part 1036 instead of (or in addition to) the otherwise applicable engine fuel maps.
              (a) If you choose to certify powertrain fuel maps in an engine family, the declared powertrain emission levels become standards that apply for selective enforcement audits and in-use testing. We may require that you provide to us the engine test cycle (not normalized) corresponding to a given powertrain for each of the specified duty cycles.
              (b) If you choose to certify only fuel map emissions for an engine family and to not certify emissions over powertrain test cycles under 40 CFR 1037.550, we will not presume you are responsible for emissions over the powertrain cycles. However, where we determine that you are responsible in whole or in part for the emission exceedance in such cases, we may require that you participate in any recall of the affected vehicles. Note that this provision to limit your responsibility does not apply if you also hold the certificate of conformity for the vehicle.
              (c) If you split an engine family into subfamilies based on different fuel-mapping procedures as described in § 1036.230(e), the fuel-mapping procedures you identify for certifying each subfamily also apply for selective enforcement audits and in-use testing.
            
          
          
            Subpart H—Averaging, Banking, and Trading for Certification
            
              § 1036.701
              General provisions.
              (a) You may average, bank, and trade (ABT) emission credits for purposes of certification as described in this subpart and in subpart B of this part to show compliance with the standards of § 1036.108. Participation in this program is voluntary. (Note: As described in subpart B of this part, you must assign an FCL to all engine families, whether or not they participate in the ABT provisions of this subpart.)
              (b) The definitions of subpart I of this part apply to this subpart in addition to the following definitions:
              (1) Actual emission credits means emission credits you have generated that we have verified by reviewing your final report.
              (2) Averaging set means a set of engines in which emission credits may be exchanged. See § 1036.740.
              (3) Broker means any entity that facilitates a trade of emission credits between a buyer and seller.
              (4) Buyer means the entity that receives emission credits as a result of a trade.
              (5) Reserved emission credits means emission credits you have generated that we have not yet verified by reviewing your final report.
              (6) Seller means the entity that provides emission credits during a trade.
              (7) Standard means the emission standard that applies under subpart B of this part for engines not participating in the ABT program of this subpart.
              (8) Trade means to exchange emission credits, either as a buyer or seller.
              (c) Emission credits may be exchanged only within an averaging set, except as specified in § 1036.740.

              (d) You may not use emission credits generated under this subpart to offset any emissions that exceed an FCL or standard. This applies for all testing, including certification testing, in-use testing, selective enforcement audits, and other production-line testing. However, if emissions from an engine exceed an FCL or standard (for example, during a selective enforcement audit), you may use emission credits to recertify the engine family with a higher FCL that applies only to future production.
              (e) You may use either of the following approaches to retire or forego emission credits:
              (1) You may retire emission credits generated from any number of your engines. This may be considered donating emission credits to the environment. Identify any such credits in the reports described in § 1036.730. Engines must comply with the applicable FELs even if you donate or sell the corresponding emission credits under this paragraph (h). Those credits may no longer be used by anyone to demonstrate compliance with any EPA emission standards.

              (2) You may certify an engine family using an FEL (FCL for CO2) below the emission standard as described in this part and choose not to generate emission credits for that family. If you do this, you do not need to calculate emission credits for those engine families and you do not need to submit or keep the associated records described in this subpart for that family.
              (f) Emission credits may be used in the model year they are generated. Surplus emission credits may be banked for future model years. Surplus emission credits may sometimes be used for past model years, as described in § 1036.745.
              (g) You may increase or decrease an FCL during the model year by amending your application for certification under § 1036.225. The new FCL may apply only to engines you have not already introduced into commerce.
              (h) See § 1036.740 for special credit provisions that apply for greenhouse gas credits generated under 40 CFR 86.1819-14(k)(7) or § 1036.615 or 40 CFR 1037.615.

              (i) Unless the regulations explicitly allow it, you may not calculate credits more than once for any emission reduction. For example, if you generate CO2 emission credits for a hybrid engine under this part for a given vehicle, no one may generate CO2 emission credits for that same hybrid engine and vehicle under 40 CFR part 1037. However, credits could be generated for identical vehicles using engines that did not generate credits under this part.
              (j) Credits you generate with compression-ignition engines in 2020 and earlier model years may be used in model year 2021 and later only if the credit-generating engines were certified to the tractor engine standards in § 1036.108 and credits were calculated relative to the tractor engine standards. You may otherwise use emission credits generated in one model year without adjustment for certifying vehicles in a later model year, even if emission standards are different.
              (k) Engine families you certify with a nonconformance penalty under 40 CFR part 86, subpart L, may not generate emission credits.
            
            
              § 1036.705
              Generating and calculating emission credits.
              (a) The provisions of this section apply separately for calculating emission credits for each pollutant.
              (b) For each participating family, calculate positive or negative emission credits relative to the otherwise applicable emission standard based on the engine family's FCL for greenhouse gases. If your engine family is certified to both the vocational and tractor engine standards, calculate credits separately for the vocational engines and the tractor engines (as specified in paragraph (b)(3) of this section). Calculate positive emission credits for a family that has an FCL below the standard. Calculate negative emission credits for a family that has an FCL above the standard. Sum your positive and negative credits for the model year before rounding. Round the sum of emission credits to the nearest megagram (Mg), using consistent units throughout the following equations:
              (1) For vocational engines:
              

              Emission credits (Mg) = (Std−FCL) · (CF) · (Volume) · (UL) · (10−6)
              
              
                Where:
                
                Std = the emission standard, in g/hp-hr, that applies under subpart B of this part for engines not participating in the ABT program of this subpart (the “otherwise applicable standard”).

                FCL = the Family Certification Level for the engine family, in g/hp-hr, measured over the transient duty cycle, rounded to the same number of decimal places as the emission standard.
                CF = a transient cycle conversion factor (hp-hr/mile), calculated by dividing the total (integrated) horsepower-hour over the duty cycle (average of vocational engine configurations weighted by their production volumes) by 6.3 miles for engines subject to spark-ignition standards and 6.5 miles for engines subject to compression-ignition. This represents the average work performed by vocational engines in the family over the mileage represented by operation over the duty cycle.
                Volume = the number of vocational engines eligible to participate in the averaging, banking, and trading program within the given engine family during the model year, as described in paragraph (c) of this section.
                UL = the useful life for the given engine family, in miles.
              
              
              (2) For tractor engines:
              

              Emission credits (Mg) = (Std−FCL) · (CF) · (Volume) · (UL) · (10−6)
              
              
                Where:
                
                Std = the emission standard, in g/hp-hr, that applies under subpart B of this part for engines not participating in the ABT program of this subpart (the “otherwise applicable standard”).
                FCL = the Family Certification Level for the engine family, in g/hp-hr, measured over the ramped-modal cycle rounded to the same number of decimal places as the emission standard.
                CF = a transient cycle conversion factor (hp-hr/mile), calculated by dividing the total (integrated) horsepower-hour over the duty cycle (average of tractor-engine configurations weighted by their production volumes) by 6.3 miles for engines subject to spark-ignition standards and 6.5 miles for engines subject to compression-ignition standards. This represents the average work performed by tractor engines in the family over the mileage represented by operation over the duty cycle. Note that this calculation requires you to use the transient cycle conversion factor even for engines certified to standards based on the ramped-modal cycle.
                Volume = the number of tractor engines eligible to participate in the averaging, banking, and trading program within the given engine family during the model year, as described in paragraph (c) of this section.
                UL = the useful life for the given engine family, in miles.
              
              
              (3) For engine families certified to both the vocational and tractor engine standards, we may allow you to use statistical methods to estimate the total production volumes where a small fraction of the engines cannot be tracked precisely.

              (4) You may not generate emission credits for tractor engines (i.e., engines not certified to the transient cycle for CO2) installed in vocational vehicles (including vocational tractors certified under 40 CFR 1037.630 or exempted under 40 CFR 1037.631). We will waive this provision where you demonstrate that less than five percent of the engines in your tractor family were installed in vocational vehicles. For example, if you know that 96 percent of your tractor engines were installed in non-vocational tractors, but cannot determine the vehicle type for the remaining four percent, you may generate credits for all the engines in the family.
              (5) You may generate CO2 emission credits from a model year 2021 or later medium heavy-duty engine family subject to spark-ignition standards for exchanging with other engine families only if the engines in the family are gasoline-fueled. You may generate CO2 credits from these engine families only for the purpose of offsetting CH4 and/or N2O emissions within the same engine family as described in paragraph (d) of this section.
              (c) As described in § 1036.730, compliance with the requirements of this subpart is determined at the end of the model year based on actual U.S.-directed production volumes. Keep appropriate records to document these production volumes. Do not include any of the following engines to calculate emission credits:
              (1) Engines that you do not certify to the CO2 standards of this part because they are permanently exempted under subpart G of this part or under 40 CFR part 1068.
              (2) Exported engines.
              (3) Engines not subject to the requirements of this part, such as those excluded under § 1036.5. For example, do not include engines used in vehicles certified to the greenhouse gas standards of 40 CFR 86.1819.

              (4) Any other engines if we indicate elsewhere in this part 1036 that they are not to be included in the calculations of this subpart.
              
              (d) You may use CO2 emission credits to show compliance with CH4 and/or N2O FELs instead of the otherwise applicable emission standards. To do this, calculate the CH4 and/or N2O emission credits needed (negative credits) using the equation in paragraph (b) of this section, using the FEL(s) you specify for your engines during certification instead of the FCL. You must use 34 Mg of positive CO2 credits to offset 1 Mg of negative CH4 credits for model year 2021 and later engines, and you must use 25 Mg of positive CO2 credits to offset 1 Mg of negative CH4 credits for earlier engines. You must use 298 Mg of positive CO2 credits to offset 1 Mg of negative N2O credits.
            
            
              § 1036.710
              Averaging.
              (a) Averaging is the exchange of emission credits among your engine families. You may average emission credits only within the same averaging set, except as specified in § 1036.740.
              (b) You may certify one or more engine families to an FCL above the applicable standard, subject to any applicable FEL caps and other the provisions in subpart B of this part, if you show in your application for certification that your projected balance of all emission-credit transactions in that model year is greater than or equal to zero, or that a negative balance is allowed under § 1036.745.
              (c) If you certify an engine family to an FCL that exceeds the otherwise applicable standard, you must obtain enough emission credits to offset the engine family's deficit by the due date for the final report required in § 1036.730. The emission credits used to address the deficit may come from your other engine families that generate emission credits in the same model year (or from later model years as specified in § 1036.745), from emission credits you have banked, or from emission credits you obtain through trading.
            
            
              § 1036.715
              Banking.
              (a) Banking is the retention of surplus emission credits by the manufacturer generating the emission credits for use in future model years for averaging or trading.
              (b) You may designate any emission credits you plan to bank in the reports you submit under § 1036.730 as reserved credits. During the model year and before the due date for the final report, you may designate your reserved emission credits for averaging or trading.
              (c) Reserved credits become actual emission credits when you submit your final report. However, we may revoke these emission credits if we are unable to verify them after reviewing your reports or auditing your records.
              (d) Banked credits retain the designation of the averaging set in which they were generated.
            
            
              § 1036.720
              Trading.
              (a) Trading is the exchange of emission credits between manufacturers. You may use traded emission credits for averaging, banking, or further trading transactions. Traded emission credits remain subject to the averaging-set restrictions based on the averaging set in which they were generated.
              (b) You may trade actual emission credits as described in this subpart. You may also trade reserved emission credits, but we may revoke these emission credits based on our review of your records or reports or those of the company with which you traded emission credits. You may trade banked credits within an averaging set to any certifying manufacturer.
              (c) If a negative emission credit balance results from a transaction, both the buyer and seller are liable, except in cases we deem to involve fraud. See § 1036.255(e) for cases involving fraud. We may void the certificates of all engine families participating in a trade that results in a manufacturer having a negative balance of emission credits. See § 1036.745.
            
            
              § 1036.725
              What must I include in my application for certification?

              (a) You must declare in your application for certification your intent to use the provisions of this subpart for each engine family that will be certified using the ABT program. You must also declare the FELs/FCL you select for the engine family for each pollutant for which you are using the ABT program. Your FELs must comply with the specifications of subpart B of this part, including the FEL caps. FELs/FCLs must be expressed to the same number of decimal places as the applicable standards.
              (b) Include the following in your application for certification:
              (1) A statement that, to the best of your belief, you will not have a negative balance of emission credits for any averaging set when all emission credits are calculated at the end of the year; or a statement that you will have a negative balance of emission credits for one or more averaging sets, but that it is allowed under § 1036.745.
              (2) Detailed calculations of projected emission credits (positive or negative) based on projected U.S.-directed production volumes. We may require you to include similar calculations from your other engine families to project your net credit balances for the model year. If you project negative emission credits for a family, state the source of positive emission credits you expect to use to offset the negative emission credits.
            
            
              § 1036.730
              ABT reports.
              (a) If any of your engine families are certified using the ABT provisions of this subpart, you must send an end-of-year report by March 31 following the end of the model year and a final report by September 30 following the end of the model year. We may waive the requirement to send an end-of-year report.
              (b) Your end-of-year and final reports must include the following information for each engine family participating in the ABT program:
              (1) Engine-family designation and averaging set.
              (2) The emission standards that would otherwise apply to the engine family.
              (3) The FCL for each pollutant. If you change the FCL after the start of production, identify the date that you started using the new FCL and/or give the engine identification number for the first engine covered by the new FCL. In this case, identify each applicable FCL and calculate the positive or negative emission credits as specified in § 1036.225.
              (4) The projected and actual U.S.-directed production volumes for the model year. If you changed an FCL during the model year, identify the actual production volume associated with each FCL.
              (5) The transient cycle conversion factor for each engine configuration as described in § 1036.705.
              (6) Useful life.
              (7) Calculated positive or negative emission credits for the whole engine family. Identify any emission credits that you traded, as described in paragraph (d)(1) of this section.
              (c) Your end-of-year and final reports must include the following additional information:
              (1) Show that your net balance of emission credits from all your participating engine families in each averaging set in the applicable model year is not negative, except as allowed under § 1036.745. Your credit tracking must account for the limitation on credit life under § 1036.740(d).
              (2) State whether you will reserve any emission credits for banking.
              (3) State that the report's contents are accurate.
              (d) If you trade emission credits, you must send us a report within 90 days after the transaction, as follows:
              (1) As the seller, you must include the following information in your report:
              (i) The corporate names of the buyer and any brokers.
              (ii) A copy of any contracts related to the trade.
              (iii) The averaging set corresponding to the engine families that generated emission credits for the trade, including the number of emission credits from each averaging set.
              (2) As the buyer, you must include the following information in your report:
              (i) The corporate names of the seller and any brokers.
              (ii) A copy of any contracts related to the trade.
              (iii) How you intend to use the emission credits, including the number of emission credits you intend to apply for each averaging set.

              (e) Send your reports electronically to the Designated Compliance Officer using an approved information format. If you want to use a different format, send us a written request with justification for a waiver.
              (f) Correct errors in your end-of-year or final report as follows:
              (1) You may correct any errors in your end-of-year report when you prepare the final report, as long as you send us the final report by the time it is due.
              (2) If you or we determine within 270 days after the end of the model year that errors mistakenly decreased your balance of emission credits, you may correct the errors and recalculate the balance of emission credits. You may not make these corrections for errors that are determined more than 270 days after the end of the model year. If you report a negative balance of emission credits, we may disallow corrections under this paragraph (f)(2).
              (3) If you or we determine any time that errors mistakenly increased your balance of emission credits, you must correct the errors and recalculate the balance of emission credits.
            
            
              § 1036.735
              Recordkeeping.
              (a) You must organize and maintain your records as described in this section. We may review your records at any time.
              (b) Keep the records required by this section for at least eight years after the due date for the end-of-year report. You may not use emission credits for any engines if you do not keep all the records required under this section. You must therefore keep these records to continue to bank valid credits. Store these records in any format and on any media, as long as you can promptly send us organized, written records in English if we ask for them. You must keep these records readily available. We may review them at any time.
              (c) Keep a copy of the reports we require in §§ 1036.725 and 1036.730.
              (d) Keep records of the engine identification number (usually the serial number) for each engine you produce that generates or uses emission credits under the ABT program. You may identify these numbers as a range. If you change the FEL after the start of production, identify the date you started using each FCL and the range of engine identification numbers associated with each FCL. You must also identify the purchaser and destination for each engine you produce to the extent this information is available.
              (e) We may require you to keep additional records or to send us relevant information not required by this section in accordance with the Clean Air Act.
            
            
              § 1036.740
              Restrictions for using emission credits.
              The following restrictions apply for using emission credits:
              (a) Averaging sets. Except as specified in paragraph (c) of this section, emission credits may be exchanged only within the following averaging sets:
              (1) Engines subject to spark-ignition standards.
              (2) Light heavy-duty engines subject to compression-ignition standards.
              (3) Medium heavy-duty engines subject to compression-ignition standards.
              (4) Heavy heavy-duty engines.
              (b) Applying credits to prior year deficits. Where your credit balance for the previous year is negative, you may apply credits to that credit deficit only after meeting your credit obligations for the current year.
              (c) Credits from hybrid engines and other advanced technologies. Credits you generate under § 1036.615 may be used for any of the averaging sets identified in paragraph (a) of this section; you may also use those credits to demonstrate compliance with the CO2 emission standards in 40 CFR 86.1819 and 40 CFR part 1037. Similarly, you may use Phase 1 advanced-technology credits generated under 40 CFR 86.1819-14(k)(7) or 40 CFR 1037.615 to demonstrate compliance with the CO2 standards in this part. In the case of engines subject to spark-ignition standards and compression-ignition light heavy-duty engines, you may not use more than 60,000 Mg of credits from other averaging sets in any model year.
              (1) The maximum amount of CO2 credits you may bring into the following service class groups is 60,000 Mg per model year:

              (i) Engines subject to spark-ignition standards, light heavy-duty compression-ignition engines, and light heavy-duty vehicles. This group comprises the averaging sets listed in paragraphs (a)(1) and (2) of this section and the averaging set listed in 40 CFR 1037.740(a)(1).
              (ii) Medium heavy-duty engines subject to compression-ignition standards and medium heavy-duty vehicles. This group comprises the averaging sets listed in paragraph (a)(3) of this section and 40 CFR 1037.740(a)(2).
              (iii) Heavy heavy-duty engines subject to compression-ignition standards and heavy heavy-duty vehicles. This group comprises the averaging sets listed in paragraph (a)(4) of this section and 40 CFR 1037.740(a)(3).
              (2) Paragraph (c)(1) of this section does not limit the advanced-technology credits that can be used within a service class group if they were generated in that same service class group.
              (d) Credit life. Credits may be used only for five model years after the year in which they are generated. For example, credits you generate in model year 2018 may be used to demonstrate compliance with emission standards only through model year 2023.
              (e) Other restrictions. Other sections of this part specify additional restrictions for using emission credits under certain special provisions.
            
            
              § 1036.745
              End-of-year CO2 credit deficits.
              Except as allowed by this section, we may void the certificate of any engine family certified to an FCL above the applicable standard for which you do not have sufficient credits by the deadline for submitting the final report.

              (a) Your certificate for an engine family for which you do not have sufficient CO2 credits will not be void if you remedy the deficit with surplus credits within three model years. For example, if you have a credit deficit of 500 Mg for an engine family at the end of model year 2015, you must generate (or otherwise obtain) a surplus of at least 500 Mg in that same averaging set by the end of model year 2018.
              (b) You may not bank or trade away CO2 credits in the averaging set in any model year in which you have a deficit.
              (c) You may apply only surplus credits to your deficit. You may not apply credits to a deficit from an earlier model year if they were generated in a model year for which any of your engine families for that averaging set had an end-of-year credit deficit.
              (d) You must notify us in writing how you plan to eliminate the credit deficit within the specified time frame. If we determine that your plan is unreasonable or unrealistic, we may deny an application for certification for a vehicle family if its FEL would increase your credit deficit. We may determine that your plan is unreasonable or unrealistic based on a consideration of past and projected use of specific technologies, the historical sales mix of your vehicle models, your commitment to limit production of higher-emission vehicles, and expected access to traded credits. We may also consider your plan unreasonable if your credit deficit increases from one model year to the next. We may require that you send us interim reports describing your progress toward resolving your credit deficit over the course of a model year.

              (e) If you do not remedy the deficit with surplus credits within three model years, we may void your certificate for that engine family. We may void the certificate based on your end-of-year report. Note that voiding a certificate applies ab initio. Where the net deficit is less than the total amount of negative credits originally generated by the family, we will void the certificate only with respect to the number of engines needed to reach the amount of the net deficit. For example, if the original engine family generated 500 Mg of negative credits, and the manufacturer's net deficit after three years was 250 Mg, we would void the certificate with respect to half of the engines in the family.
              (f) For purposes of calculating the statute of limitations, the following actions are all considered to occur at the expiration of the deadline for offsetting a deficit as specified in paragraph (a) of this section:
              (1) Failing to meet the requirements of paragraph (a) of this section.
              (2) Failing to satisfy the conditions upon which a certificate was issued relative to offsetting a deficit.
              (3) Selling, offering for sale, introducing or delivering into U.S. commerce, or importing vehicles that are found not to be covered by a certificate as a result of failing to offset a deficit.
            
            
              
              § 1036.750
              What can happen if I do not comply with the provisions of this subpart?
              (a) For each engine family participating in the ABT program, the certificate of conformity is conditioned upon full compliance with the provisions of this subpart during and after the model year. You are responsible to establish to our satisfaction that you fully comply with applicable requirements. We may void the certificate of conformity for an engine family if you fail to comply with any provisions of this subpart.
              (b) You may certify your engine family to an FCL above an applicable standard based on a projection that you will have enough emission credits to offset the deficit for the engine family. See § 1036.745 for provisions specifying what happens if you cannot show in your final report that you have enough actual emission credits to offset a deficit for any pollutant in an engine family.
              (c) We may void the certificate of conformity for an engine family if you fail to keep records, send reports, or give us information we request. Note that failing to keep records, send reports, or give us information we request is also a violation of 42 U.S.C. 7522(a)(2).
              (d) You may ask for a hearing if we void your certificate under this section (see § 1036.820).
            
            
              § 1036.755
              Information provided to the Department of Transportation.

              After receipt of each manufacturer's final report as specified in § 1036.730 and completion of any verification testing required to validate the manufacturer's submitted final data, we will issue a report to the Department of Transportation with CO2 emission information and will verify the accuracy of each manufacturer's equivalent fuel consumption data that required by NHTSA under 49 CFR 535.8. We will send a report to DOT for each engine manufacturer based on each regulatory category and subcategory, including sufficient information for NHTSA to determine fuel consumption and associated credit values. See 49 CFR 535.8 to determine if NHTSA deems submission of this information to EPA to also be a submission to NHTSA.
            
          
          
            Subpart I—Definitions and Other Reference Information
            
              § 1036.801
              Definitions.
              The following definitions apply to this part. The definitions apply to all subparts unless we note otherwise. All undefined terms have the meaning the Act gives to them. The definitions follow:
              
                Act means the Clean Air Act, as amended, 42 U.S.C. 7401—7671q.
              
                Adjustable parameter has the meaning given in 40 CFR part 86.
              
                Advanced technology means technology certified under 40 CFR 86.1819-14(k)(7), § 1036.615, or 40 CFR 1037.615.
              
                Aftertreatment means relating to a catalytic converter, particulate filter, or any other system, component, or technology mounted downstream of the exhaust valve (or exhaust port) whose design function is to decrease emissions in the engine exhaust before it is exhausted to the environment. Exhaust gas recirculation (EGR) and turbochargers are not aftertreatment.
              
                Aircraft means any vehicle capable of sustained air travel more than 100 feet above the ground.
              
                Alcohol-fueled engine mean an engine that is designed to run using an alcohol fuel. For purposes of this definition, alcohol fuels do not include fuels with a nominal alcohol content below 25 percent by volume.
              
                Auxiliary emission control device means any element of design that senses temperature, motive speed, engine rpm, transmission gear, or any other parameter for the purpose of activating, modulating, delaying, or deactivating the operation of any part of the emission control system.
              
                Averaging set has the meaning given in § 1036.740.
              
                Calibration means the set of specifications and tolerances specific to a particular design, version, or application of a component or assembly capable of functionally describing its operation over its working range.
              
                Carryover means relating to certification based on emission data generated from an earlier model year as described in § 1036.235(d).
              
                Certification means relating to the process of obtaining a certificate of conformity for an engine family that complies with the emission standards and requirements in this part.
              
                Certified emission level means the highest deteriorated emission level in an engine family for a given pollutant from the applicable transient and/or steady-state testing, rounded to the same number of decimal places as the applicable standard. Note that you may have two certified emission levels for CO2 if you certify a family for both vocational and tractor use.
              
                Complete vehicle means a vehicle meeting the definition of complete vehicle in 40 CFR 1037.801 when it is first sold as a vehicle. For example, where a vehicle manufacturer sells an incomplete vehicle to a secondary vehicle manufacturer, the vehicle is not a complete vehicle under this part, even after its final assembly.
              
                Compression-ignition means relating to a type of reciprocating, internal-combustion engine that is not a spark-ignition engine. Note that § 1036.1 also deems gas turbine engines and other engines to be compression-ignition engines.
              
                Crankcase emissions means airborne substances emitted to the atmosphere from any part of the engine crankcase's ventilation or lubrication systems. The crankcase is the housing for the crankshaft and other related internal parts.
              
                Criteria pollutants means emissions of NOX, HC, PM, and CO. Note that these pollutants are also sometimes described collectively as “non-greenhouse gas pollutants”, although they do not necessarily have negligible global warming potentials.
              
                Designated Compliance Officer means one of the following:

              (1) For engines subject to compression-ignition standards, Designated Compliance Officer means Director, Diesel Engine Compliance Center, U.S. Environmental Protection Agency, 2000 Traverwood Drive, Ann Arbor, MI 48105; complianceinfo@epa.gov; epa.gov/otaq/verify.
              (2) For engines subject to spark-ignition standards, Designated Compliance Officer means Director, Gasoline Engine Compliance Center, U.S. Environmental Protection Agency, 2000 Traverwood Drive, Ann Arbor, MI 48105; nonroad-si-cert@epa.gov; epa.gov/otaq/verify.
              
                Deteriorated emission level means the emission level that results from applying the appropriate deterioration factor to the official emission result of the emission-data engine. Note that where no deterioration factor applies, references in this part to the deteriorated emission level mean the official emission result.
              
                Deterioration factor means the relationship between emissions at the end of useful life (or point of highest emissions if it occurs before the end of useful life) and emissions at the low-hour/low-mileage test point, expressed in one of the following ways:
              (1) For multiplicative deterioration factors, the ratio of emissions at the end of useful life (or point of highest emissions) to emissions at the low-hour test point.
              (2) For additive deterioration factors, the difference between emissions at the end of useful life (or point of highest emissions) and emissions at the low-hour test point.
              
                Diesel exhaust fluid (DEF) means a liquid reducing agent (other than the engine fuel) used in conjunction with selective catalytic reduction to reduce NOX emissions. Diesel exhaust fluid is generally understood to be an aqueous solution of urea conforming to the specifications of ISO 22241.
              
                Dual-fuel means relating to an engine designed for operation on two different types of fuel but not on a continuous mixture of those fuels (see § 1036.601(d)). For purposes of this part, such an engine remains a dual-fuel engine even if it is designed for operation on three or more different fuels.
              
                Emission control system means any device, system, or element of design that controls or reduces the emissions of regulated pollutants from an engine.
              
                Emission-data engine means an engine that is tested for certification. This includes engines tested to establish deterioration factors.
              
                Emission-related maintenance means maintenance that substantially affects emissions or is likely to substantially affect emission deterioration.
              
                Engine configuration means a unique combination of engine hardware and calibration (related to the emission standards) within an engine family. Engines within a single engine configuration differ only with respect to normal production variability or factors unrelated to compliance with emission standards.
              
                Engine family has the meaning given in § 1036.230.
              
                Excluded means relating to engines that are not subject to some or all of the requirements of this part as follows:
              (1) An engine that has been determined not to be a heavy-duty engine is excluded from this part.
              (2) Certain heavy-duty engines are excluded from the requirements of this part under § 1036.5.
              (3) Specific regulatory provisions of this part may exclude a heavy-duty engine generally subject to this part from one or more specific standards or requirements of this part.
              
                Exempted has the meaning given in 40 CFR 1068.30.
              
                Exhaust gas recirculation means a technology that reduces emissions by routing exhaust gases that had been exhausted from the combustion chamber(s) back into the engine to be mixed with incoming air before or during combustion. The use of valve timing to increase the amount of residual exhaust gas in the combustion chamber(s) that is mixed with incoming air before or during combustion is not considered exhaust gas recirculation for the purposes of this part.
              
                Family certification level (FCL) means a CO2 emission level declared by the manufacturer that is at or above emission test results for all emission-data engines. The FCL serves as the emission standard for the engine family with respect to certification testing if it is different than the otherwise applicable standard. The FCL must be expressed to the same number of decimal places as the emission standard it replaces.
              
                Family emission limit (FEL) means an emission level declared by the manufacturer to serve in place of an otherwise applicable emission standard (other than CO2 standards) under the ABT program in subpart H of this part. The FEL must be expressed to the same number of decimal places as the emission standard it replaces. The FEL serves as the emission standard for the engine family with respect to all required testing except certification testing for CO2. The CO2 FEL is equal to the CO2 FCL multiplied by 1.03 and rounded to the same number of decimal places as the standard (e.g., the nearest whole g/hp-hr for the 2016 CO2 standards).
              
                Flexible-fuel means relating to an engine designed for operation on any mixture of two or more different types of fuels (see § 1036.601(d)).
              
                Fuel type means a general category of fuels such as diesel fuel, gasoline, or natural gas. There can be multiple grades within a single fuel type, such as premium gasoline, regular gasoline, or gasoline with 10 percent ethanol.
              
                Good engineering judgment has the meaning given in 40 CFR 1068.30. See 40 CFR 1068.5 for the administrative process we use to evaluate good engineering judgment.
              
                Greenhouse gas means one or more compounds regulated under this part based primarily on their impact on the climate. This generally includes CO2, CH4, and N2O.
              
                Greenhouse gas Emissions Model (GEM) means the GEM simulation tool described in 40 CFR 1037.520. Note that an updated version of GEM applies starting in model year 2021.
              
                Gross vehicle weight rating (GVWR) means the value specified by the vehicle manufacturer as the maximum design loaded weight of a single vehicle, consistent with good engineering judgment.
              
                Heavy-duty engine means any engine which the engine manufacturer could reasonably expect to be used for motive power in a heavy-duty vehicle. For purposes of this definition in this part, the term “engine” includes internal combustion engines and other devices that convert chemical fuel into motive power. For example, a fuel cell or a gas turbine used in a heavy-duty vehicle is a heavy-duty engine.
              
                Heavy-duty vehicle means any motor vehicle above 8,500 pounds GVWR or that has a vehicle curb weight above 6,000 pounds or that has a basic vehicle frontal area greater than 45 square feet. Curb weight and Basic vehicle frontal area have the meaning given in 40 CFR 86.1803.
              
              
                Hybrid means relating to an engine or powertrain that includes energy storage features other than a conventional battery system or conventional flywheel. Supplemental electrical batteries and hydraulic accumulators are examples of hybrid energy storage systems. Note that certain provisions in this part treat hybrid engines and powertrains intended for vehicles that include regenerative braking different than those intended for vehicles that do not include regenerative braking.
              
                Hydrocarbon (HC) means the hydrocarbon group on which the emission standards are based for each fuel type. For alcohol-fueled engines, HC means nonmethane hydrocarbon equivalent (NMHCE). For all other engines, HC means nonmethane hydrocarbon (NMHC).
              
                Identification number means a unique specification (for example, a model number/serial number combination) that allows someone to distinguish a particular engine from other similar engines.
              
                Incomplete vehicle means a vehicle meeting the definition of incomplete vehicle in 40 CFR 1037.801 when it is first sold (or otherwise delivered to another entity) as a vehicle.
              
                Innovative technology means technology certified under § 1036.610 (also described as “off-cycle technology”).
              
                Liquefied petroleum gas (LPG) means a liquid hydrocarbon fuel that is stored under pressure and is composed primarily of nonmethane compounds that are gases at atmospheric conditions. Note that, although this commercial term includes the word “petroleum”, LPG is not considered to be a petroleum fuel under the definitions of this section.
              
                Low-hour means relating to an engine that has stabilized emissions and represents the undeteriorated emission level. This would generally involve less than 125 hours of operation.
              
                Manufacture means the physical and engineering process of designing, constructing, and/or assembling a heavy-duty engine or a heavy-duty vehicle.
              
                Manufacturer has the meaning given in section 216(1) of the Act. In general, this term includes any person who manufactures or assembles an engine, vehicle, or piece of equipment for sale in the United States or otherwise introduces a new engine into commerce in the United States. This includes importers who import engines or vehicles for resale.
              
                Medium-duty passenger vehicle has the meaning given in 40 CFR 86.1803.
              
                Model year means the manufacturer's annual new model production period, except as restricted under this definition. It must include January 1 of the calendar year for which the model year is named, may not begin before January 2 of the previous calendar year, and it must end by December 31 of the named calendar year. Manufacturers may not adjust model years to circumvent or delay compliance with emission standards or to avoid the obligation to certify annually.
              
                Motor vehicle has the meaning given in 40 CFR 85.1703.
              
                Natural gas means a fuel whose primary constituent is methane.
              
                New motor vehicle engine has the meaning given in the Act. This generally means a motor vehicle engine meeting the criteria of either paragraph (1), (2), or (3) of this definition.

              (1) A motor vehicle engine for which the ultimate purchaser has never received the equitable or legal title is a new motor vehicle engine. This kind of engine might commonly be thought of as “brand new” although a new motor vehicle engine may include previously used parts. Under this definition, the engine is new from the time it is produced until the ultimate purchaser receives the title or places it into service, whichever comes first.
              (2) An imported motor vehicle engine is a new motor vehicle engine if it was originally built on or after January 1, 1970.
              (3) Any motor vehicle engine installed in a new motor vehicle.
              
                Noncompliant engine means an engine that was originally covered by a certificate of conformity, but is not in the certified configuration or otherwise does not comply with the conditions of the certificate.
              
                Nonconforming engine means an engine not covered by a certificate of conformity that would otherwise be subject to emission standards.
              
              
                Nonmethane hydrocarbon (NMHC) means the sum of all hydrocarbon species except methane, as measured according to 40 CFR part 1065.
              
                Nonmethane hydrocarbon equivalent (NMHCE) has the meaning given in 40 CFR 1065.1001.
              
                Off-cycle technology means technology certified under § 1036.610 (also described as “innovative technology”).
              
                Official emission result means the measured emission rate for an emission-data engine on a given duty cycle before the application of any deterioration factor, but after the applicability of any required regeneration or other adjustment factors.
              
                Owners manual means a document or collection of documents prepared by the engine or vehicle manufacturer for the owner or operator to describe appropriate engine maintenance, applicable warranties, and any other information related to operating or keeping the engine. The owners manual is typically provided to the ultimate purchaser at the time of sale. The owners manual may be in paper or electronic format.
              
                Oxides of nitrogen has the meaning given in 40 CFR 1065.1001.
              
                Percent has the meaning given in 40 CFR 1065.1001. Note that this means percentages identified in this part are assumed to be infinitely precise without regard to the number of significant figures. For example, one percent of 1,493 is 14.93.
              
                Placed into service means put into initial use for its intended purpose, excluding incidental use by the manufacturer or a dealer.
              
                Preliminary approval means approval granted by an authorized EPA representative prior to submission of an application for certification, consistent with the provisions of § 1036.210.
              
                Primary intended service class has the meaning given in § 1036.140.
              
                Rechargeable Energy Storage System (RESS) means the component(s) of a hybrid engine or vehicle that store recovered energy for later use, such as the battery system in an electric hybrid vehicle.
              
                Relating to as used in this section means relating to something in a specific, direct manner. This expression is used in this section only to define terms as adjectives and not to broaden the meaning of the terms.
              
                Revoke has the meaning given in 40 CFR 1068.30.
              
                Round has the meaning given in 40 CFR 1065.1001.
              
                Scheduled maintenance means adjusting, repairing, removing, disassembling, cleaning, or replacing components or systems periodically to keep a part or system from failing, malfunctioning, or wearing prematurely. It also may mean actions you expect are necessary to correct an overt indication of failure or malfunction for which periodic maintenance is not appropriate.
              
                Small manufacturer means a manufacturer meeting the criteria specified in 13 CFR 121.201. The employee and revenue limits apply to the total number of employees and total revenue together for affiliated companies. Note that manufacturers with low production volumes may or may not be “small manufacturers”.
              
                Spark-ignition means relating to a gasoline-fueled engine or any other type of engine with a spark plug (or other sparking device) and with operating characteristics significantly similar to the theoretical Otto combustion cycle. Spark-ignition engines usually use a throttle to regulate intake air flow to control power during normal operation.
              
                Steady-state has the meaning given in 40 CFR 1065.1001.
              
                Suspend has the meaning given in 40 CFR 1068.30.
              
                Test engine means an engine in a test sample.
              
                Test sample means the collection of engines selected from the population of an engine family for emission testing. This may include testing for certification, production-line testing, or in-use testing.
              
                Tractor means a vehicle meeting the definition of “tractor” in 40 CFR 1037.801, but not classified as a “vocational tractor” under 40 CFR 1037.630, or relating to such a vehicle.
              
                Tractor engine means an engine certified for use in tractors. Where an engine family is certified for use in both tractors and vocational vehicles, “tractor engine” means an engine that the engine manufacturer reasonably believes will be (or has been) installed in a tractor. Note that the provisions of this part may require a manufacturer to document how it determines that an engine is a tractor engine.
              
                Ultimate purchaser means, with respect to any new engine or vehicle, the first person who in good faith purchases such new engine or vehicle for purposes other than resale.
              
                United States has the meaning given in 40 CFR 1068.30.
              
                Upcoming model year means for an engine family the model year after the one currently in production.
              
                U.S.-directed production volume means the number of engines, subject to the requirements of this part, produced by a manufacturer for which the manufacturer has a reasonable assurance that sale was or will be made to ultimate purchasers in the United States. This does not include engines certified to state emission standards that are different than the emission standards in this part.
              
                Vehicle has the meaning given in 40 CFR 1037.801.
              
                Vocational engine means an engine certified for use in vocational vehicles. Where an engine family is certified for use in both tractors and vocational vehicles, “vocational engine” means an engine that the engine manufacturer reasonably believes will be (or has been) installed in a vocational vehicle. Note that the provisions of this part may require a manufacturer to document how it determines that an engine is a vocational engine.
              
                Vocational vehicle means a vehicle meeting the definition of “vocational” vehicle in 40 CFR 1037.801.
              
                Void has the meaning given in 40 CFR 1068.30.
              
                We (us, our) means the Administrator of the Environmental Protection Agency and any authorized representatives.
            
            
              § 1036.805
              Symbols, abbreviations, and acronyms.
              The procedures in this part generally follow either the International System of Units (SI) or the United States customary units, as detailed in NIST Special Publication 811 (incorporated by reference in § 1036.810). See 40 CFR 1065.20 for specific provisions related to these conventions. This section summarizes the way we use symbols, units of measure, and other abbreviations.
              (a) Symbols for chemical species. This part uses the following symbols for chemical species and exhaust constituents:
              
                
                  Symbol
                  Species
                
                
                  C
                  carbon.
                
                
                  CH4
                  
                  methane.
                
                
                  CH4N2O
                  urea.
                
                
                  CO
                  carbon monoxide.
                
                
                  CO2
                  
                  carbon dioxide.
                
                
                  H2O
                  water.
                
                
                  HC
                  hydrocarbon.
                
                
                  NMHC
                  nonmethane hydrocarbon.
                
                
                  NMHCE
                  nonmethane hydrocarbon equivalent.
                
                
                  NO
                  nitric oxide.
                
                
                  NO2
                  
                  nitrogen dioxide.
                
                
                  NOX
                  
                  oxides of nitrogen.
                
                
                  N2O
                  nitrous oxide.
                
                
                  PM
                  particulate matter.
                
              
              (b) Symbols for quantities. This part uses the following symbols and units of measure for various quantities:
              
                
                  Symbol
                  Quantity
                  Unit
                  Unit symbol
                  Unit interms of
                    SI base
                    units
                  
                
                
                  
                    a
                  
                  atomic hydrogen-to-carbon ratio
                  mole per mole
                  mol/mol
                  1.
                
                
                  
                    b
                  
                  atomic oxygen-to-carbon ratio
                  mole per mole
                  mol/mol
                  1.
                
                
                  
                    C
                    d
                    A
                  
                  drag area
                  meter squared
                  m2
                  
                  m2.
                
                
                  
                    C
                    rr
                  
                  coefficient of rolling resistance
                  kilogram per metric ton
                  kg/tonne
                  10−
                    3.
                
                
                  
                    D
                  
                  distance
                  miles or meters
                  mi or m
                  m.
                
                
                  
                    e
                  
                  mass weighted emission result
                  grams/ton-mile
                  g/ton-mi
                  g/kg-km.
                
                
                  
                    Eff
                  
                  efficiency.
                  
                  
                  
                
                
                  
                    E
                    m
                  
                  mass-specific net energy content
                  megajoules/kilogram
                  MJ/kg
                  m2·s−
                    2.
                
                
                  
                    f
                    n
                  
                  angular speed (shaft)
                  revolutions per minute
                  r/min
                  π·30·s−
                    1.
                
                
                  
                    i
                  
                  indexing variable.
                  
                  
                  
                
                
                  
                    k
                    a
                  
                  drive axle ratio.
                  
                  
                  
                
                
                  
                    k
                    topgear
                  
                  highest available transmission gear.
                  
                  
                  
                
                
                  
                    m
                  
                  mass
                  pound mass or kilogram
                  lbm or kg
                  kg.
                
                
                  
                    M
                  
                  molar mass
                  gram per mole
                  g/mol
                  10−
                    3·kg·mol−
                    1.
                
                
                  
                    M
                  
                  vehicle mass
                  kilogram
                  kg
                  kg.
                
                
                  
                  
                    M
                    rotating
                  
                  inertial mass of rotating components
                  kilogram
                  kg
                  kg.
                
                
                  
                    N
                  
                  total number in a series.
                  
                  
                  
                
                
                  
                    P
                  
                  power
                  kilowatt
                  kW
                  103·m2·kg·s−
                    3.
                
                
                  
                    T
                  
                  torque (moment of force)
                  newton meter
                  N·m
                  m2·kg·s−
                    2.
                
                
                  
                    t
                  
                  time
                  second
                  s
                  s.
                
                
                  
                    Δt
                  
                  time interval, period, 1/frequency
                  second
                  s
                  s.
                
                
                  
                    UF
                  
                  utility factor.
                  
                  
                  
                
                
                  
                    v
                  
                  speed
                  miles per hour or meters per second
                  mi/hr or m/s
                  m·s−
                    1.
                
                
                  
                    W
                  
                  work
                  kilowatt-hour
                  kW·hr
                  3.6·m2·kg·s−
                    1.
                
                
                  
                    w
                    C
                  
                  carbon mass fraction
                  gram/gram
                  g/g
                  1.
                
                
                  
                    w
                    CH4N2O
                  
                  urea mass fraction
                  gram/gram
                  g/g
                  1.
                
                
                  
                    x
                  
                  amount of substance mole fraction
                  mole per mole
                  mol/mol
                  1.
                
                
                  
                    x
                    b
                  
                  brake energy fraction.
                  
                  
                  
                
                
                  
                    x
                    bl
                  
                  brake energy limit.
                  
                  
                  
                
              
              (c) Superscripts. This part uses the following superscripts to define a quantity:
              
                
                  Superscript
                  Quantity
                
                
                  overbar (such as y
                    )
                  arithmetic mean.
                
                
                  overdot overdot (such as y
                    )
                  quantity per unit time.
                
              
              (d) Subscripts. This part uses the following subscripts to define a quantity:
              
                
                  Subscript
                  Quantity
                
                
                  65
                  65 miles per hour.
                
                
                  A
                  A speed.
                
                
                  acc
                  accessory.
                
                
                  app
                  approved.
                
                
                  axle
                  axle.
                
                
                  B
                  B speed.
                
                
                  C
                  C speed.
                
                
                  Ccombdry
                  carbon from fuel per mole of dry exhaust.
                
                
                  CD
                  charge-depleting.
                
                
                  CO2DEF
                  CO2 resulting from diesel exhaust fluid decomposition.
                
                
                  comb
                  combustion.
                
                
                  cor
                  corrected.
                
                
                  CS
                  charge-sustaining.
                
                
                  cycle
                  test cycle.
                
                
                  DEF
                  diesel exhaust fluid.
                
                
                  engine
                  engine.
                
                
                  exh
                  raw exhaust.
                
                
                  fuel
                  fuel.
                
                
                  H2Oexhaustdry
                  H2O in exhaust per mole of exhaust.
                
                
                  hi
                  high.
                
                
                  i
                  an individual of a series.
                
                
                  idle
                  idle.
                
                
                  m
                  mass.
                
                
                  max
                  maximum.
                
                
                  mapped
                  mapped.
                
                
                  meas
                  measured quantity.
                
                
                  neg
                  negative.
                
                
                  pos
                  positive.
                
                
                  record
                  record.
                
                
                  ref
                  reference quantity.
                
                
                  speed
                  speed.
                
                
                  stall
                  stall.
                
                
                  test
                  test.
                
                
                  tire
                  tire.
                
                
                  transient
                  transient.
                
                
                  vehicle
                  vehicle.
                
              
              (e) Other acronyms and abbreviations. This part uses the following additional abbreviations and acronyms:
              
              ABT averaging, banking, and trading
              AECD auxiliary emission control device
              ASTM American Society for Testing and Materials
              BTU British thermal units
              CD charge-depleting
              CFR Code of Federal Regulations
              CI compression ignition
              CS charge-sustaining
              DF deterioration factor
              DOT Department of Transportation
              E85 gasoline blend including nominally 85 percent denatured ethanol
              EPA Environmental Protection Agency
              FCL Family Certification Level
              FEL Family Emission Limit
              GEM Greenhouse gas Emissions Model
              g/hp-hr grams per brake horsepower-hour
              GVWR gross vehicle weight rating
              LPG liquefied petroleum gas
              NARA National Archives and Records Administration
              NHTSA National Highway Traffic Safety Administration
              NTE not-to-exceed
              RESS rechargeable energy storage system
              RMC ramped-modal cycle
              
              rpm revolutions per minute
              SCR Selective catalytic reduction
              SI spark ignition
              U.S. United States
              U.S.C. United States Code
              
              (f) Prefixes. This part uses the following prefixes to define a quantity:
              
                
                  Symbol
                  Quantity
                  Value
                
                
                  µ
                  micro
                  10−6
                  
                
                
                  m
                  milli
                  10−3
                  
                
                
                  c
                  centi
                  10−2
                  
                
                
                  k
                  kilo
                  103
                  
                
                
                  M
                  mega
                  106
                  
                
              
              [81 FR 74011, Oct. 25, 2016; 82 FR 29761, June 30, 2017]
            
            
              § 1036.810
              Incorporation by reference.

              (a) Certain material is incorporated by reference into this part with the approval of the Director of the Federal Register under 5 U.S.C. 552(a) and 1 CFR part 51. To enforce any edition other than that specified in this section, the Environmental Protection Agency must publish a document in the Federal Register and the material must be available to the public. All approved material is available for inspection at U.S. EPA, Air and Radiation Docket and Information Center, 1301 Constitution Ave., NW., Room B102, EPA West Building, Washington, DC 20460, (202) 202-1744, and is available from the sources listed below. It is also available for inspection at the National Archives and Records Administration (NARA). For information on the availability of this material at NARA, call 202-741-6030, or go to http://www.archives.gov/federal_register/code_of_federal_regulations/ibr_locations.html.

              (b) American Society for Testing and Materials, 100 Barr Harbor Drive, P.O. Box C700, West Conshohocken, PA, 19428-2959, (877) 909-2786, http://www.astm.org/.
              (1) ASTM D4809-13 Standard Test Method for Heat of Combustion of Liquid Hydrocarbon Fuels by Bomb Calorimeter (Precision Method), approved May 1, 2013, (“ASTM D4809”), IBR approved for § 1036.530(b).
              (2) [Reserved]

              (c) National Institute of Standards and Technology, 100 Bureau Drive, Stop 1070, Gaithersburg, MD 20899-1070, (301) 975-6478, or www.nist.gov.
              (1) NIST Special Publication 811, Guide for the Use of the International System of Units (SI), 2008 Edition, March 2008, IBR approved for § 1036.805.
              (2) [Reserved]
            
            
              § 1036.815
              Confidential information.
              The provisions of 40 CFR 1068.10 apply for information you consider confidential.
            
            
              § 1036.820
              Requesting a hearing.
              (a) You may request a hearing under certain circumstances, as described elsewhere in this part. To do this, you must file a written request, including a description of your objection and any supporting data, within 30 days after we make a decision.
              (b) For a hearing you request under the provisions of this part, we will approve your request if we find that your request raises a substantial factual issue.
              (c) If we agree to hold a hearing, we will use the procedures specified in 40 CFR part 1068, subpart G.
            
            
              § 1036.825
              Reporting and recordkeeping requirements.
              (a) This part includes various requirements to submit and record data or other information. Unless we specify otherwise, store required records in any format and on any media and keep them readily available for eight years after you send an associated application for certification, or eight years after you generate the data if they do not support an application for certification. You are expected to keep your own copy of required records rather than relying on someone else to keep records on your behalf. We may review these records at any time. You must promptly send us organized, written records in English if we ask for them. We may require you to submit written records in an electronic format.

              (b) The regulations in § 1036.255 and 40 CFR 1068.25 and 1068.101 describe your obligation to report truthful and complete information. This includes information not related to certification. Failing to properly report information and keep the records we specify violates 40 CFR 1068.101(a)(2), which may involve civil or criminal penalties.
              
              (c) Send all reports and requests for approval to the Designated Compliance Officer (see § 1036.801).
              (d) Any written information we require you to send to or receive from another company is deemed to be a required record under this section. Such records are also deemed to be submissions to EPA. Keep these records for eight years unless the regulations specify a different period. We may require you to send us these records whether or not you are a certificate holder.

              (e) Under the Paperwork Reduction Act (44 U.S.C. 3501 et seq.), the Office of Management and Budget approves the reporting and recordkeeping specified in the applicable regulations. The following items illustrate the kind of reporting and recordkeeping we require for engines and vehicles regulated under this part:
              (1) We specify the following requirements related to engine certification in this part 1036:
              (i) In § 1036.135 we require engine manufacturers to keep certain records related to duplicate labels sent to vehicle manufacturers.
              (ii) In § 1036.150 we include various reporting and recordkeeping requirements related to interim provisions.
              (iii) In subpart C of this part we identify a wide range of information required to certify engines.
              (iv) In subpart G of this part we identify several reporting and recordkeeping items for making demonstrations and getting approval related to various special compliance provisions.
              (v) In §§ 1036.725, 1036.730, and 1036.735 we specify certain records related to averaging, banking, and trading.
              (2) We specify the following requirements related to testing in 40 CFR part 1065:
              (i) In 40 CFR 1065.2 we give an overview of principles for reporting information.
              (ii) In 40 CFR 1065.10 and 1065.12 we specify information needs for establishing various changes to published test procedures.
              (iii) In 40 CFR 1065.25 we establish basic guidelines for storing test information.
              (iv) In 40 CFR 1065.695 we identify the specific information and data items to record when measuring emissions.
              (3) We specify the following requirements related to the general compliance provisions in 40 CFR part 1068:
              (i) In 40 CFR 1068.5 we establish a process for evaluating good engineering judgment related to testing and certification.
              (ii) In 40 CFR 1068.25 we describe general provisions related to sending and keeping information
              (iii) In 40 CFR 1068.27 we require manufacturers to make engines available for our testing or inspection if we make such a request.
              (iv) In 40 CFR 1068.105 we require vehicle manufacturers to keep certain records related to duplicate labels from engine manufacturers.
              (v) In 40 CFR 1068.120 we specify recordkeeping related to rebuilding engines.
              (vi) In 40 CFR part 1068, subpart C, we identify several reporting and recordkeeping items for making demonstrations and getting approval related to various exemptions.
              (vii) In 40 CFR part 1068, subpart D, we identify several reporting and recordkeeping items for making demonstrations and getting approval related to importing engines.
              (viii) In 40 CFR 1068.450 and 1068.455 we specify certain records related to testing production-line engines in a selective enforcement audit.
              (ix) In 40 CFR 1068.501 we specify certain records related to investigating and reporting emission-related defects.
              (x) In 40 CFR 1068.525 and 1068.530 we specify certain records related to recalling nonconforming engines.
              (xi) In 40 CFR part 1068, subpart G, we specify certain records for requesting a hearing.
            
            
              Pt. 1036, App. I 
              Appendix I to Part 1036 — Default Engine Fuel Maps for § 1036.540
              This appendix includes default steady-state fuel maps for performing cycle-average engine fuel mapping as described in §§ 1036.535 and 1036.540.

              (a) Use the following default fuel map for compression-ignition engines that will be installed in Tractors and Vocational Heavy HDV:
              
              
                
                  Engine speed(r/min)
                  
                  Engine torque (N·m)
                  Fuel mass rate(g/sec)
                  
                
                
                  666.7
                  0
                  0.436
                
                
                  833.3
                  0
                  0.665
                
                
                  1000
                  0
                  0.94
                
                
                  1166.7
                  0
                  1.002
                
                
                  1333.3
                  0
                  1.17
                
                
                  1500
                  0
                  1.5
                
                
                  1666.7
                  0
                  1.899
                
                
                  1833.3
                  0
                  2.378
                
                
                  2000
                  0
                  2.93
                
                
                  2166.7
                  0
                  3.516
                
                
                  2333.3
                  0
                  4.093
                
                
                  2500
                  0
                  4.672
                
                
                  500
                  300
                  0.974
                
                
                  666.7
                  300
                  1.405
                
                
                  833.3
                  300
                  1.873
                
                
                  1000
                  300
                  2.324
                
                
                  1166.7
                  300
                  2.598
                
                
                  1333.3
                  300
                  2.904
                
                
                  1500
                  300
                  3.397
                
                
                  1666.7
                  300
                  3.994
                
                
                  1833.3
                  300
                  4.643
                
                
                  2000
                  300
                  5.372
                
                
                  2166.7
                  300
                  6.141
                
                
                  2333.3
                  300
                  7.553
                
                
                  2500
                  300
                  8.449
                
                
                  500
                  600
                  1.723
                
                
                  666.7
                  600
                  2.391
                
                
                  833.3
                  600
                  3.121
                
                
                  1000
                  600
                  3.756
                
                
                  1166.7
                  600
                  4.197
                
                
                  1333.3
                  600
                  4.776
                
                
                  1500
                  600
                  5.492
                
                
                  1666.7
                  600
                  6.277
                
                
                  1833.3
                  600
                  7.129
                
                
                  2000
                  600
                  8.069
                
                
                  2166.7
                  600
                  9.745
                
                
                  2333.3
                  600
                  11.213
                
                
                  2500
                  600
                  12.59
                
                
                  500
                  900
                  2.637
                
                
                  666.7
                  900
                  3.444
                
                
                  833.3
                  900
                  4.243
                
                
                  1000
                  900
                  4.997
                
                
                  1166.7
                  900
                  5.802
                
                
                  1333.3
                  900
                  6.702
                
                
                  1500
                  900
                  7.676
                
                
                  1666.7
                  900
                  8.7
                
                
                  1833.3
                  900
                  9.821
                
                
                  2000
                  900
                  11.08
                
                
                  2166.7
                  900
                  13.051
                
                
                  2333.3
                  900
                  15.002
                
                
                  2500
                  900
                  16.862
                
                
                  500
                  1200
                  3.833
                
                
                  666.7
                  1200
                  4.679
                
                
                  833.3
                  1200
                  5.535
                
                
                  1000
                  1200
                  6.519
                
                
                  1166.7
                  1200
                  7.603
                
                
                  1333.3
                  1200
                  8.735
                
                
                  1500
                  1200
                  9.948
                
                
                  1666.7
                  1200
                  11.226
                
                
                  1833.3
                  1200
                  12.622
                
                
                  2000
                  1200
                  14.228
                
                
                  2166.7
                  1200
                  16.488
                
                
                  2333.3
                  1200
                  18.921
                
                
                  2500
                  1200
                  21.263
                
                
                  500
                  1500
                  6.299
                
                
                  666.7
                  1500
                  6.768
                
                
                  833.3
                  1500
                  6.95
                
                
                  1000
                  1500
                  8.096
                
                
                  1166.7
                  1500
                  9.399
                
                
                  1333.3
                  1500
                  10.764
                
                
                  1500
                  1500
                  12.238
                
                
                  1666.7
                  1500
                  13.827
                
                
                  1833.3
                  1500
                  15.586
                
                
                  2000
                  1500
                  17.589
                
                
                  2166.7
                  1500
                  20.493
                
                
                  2333.3
                  1500
                  23.366
                
                
                  2500
                  1500
                  26.055
                
                
                  500
                  1800
                  9.413
                
                
                  666.7
                  1800
                  9.551
                
                
                  833.3
                  1800
                  8.926
                
                
                  1000
                  1800
                  9.745
                
                
                  1166.7
                  1800
                  11.26
                
                
                  1333.3
                  1800
                  12.819
                
                
                  1500
                  1800
                  14.547
                
                
                  1666.7
                  1800
                  16.485
                
                
                  1833.3
                  1800
                  18.697
                
                
                  2000
                  1800
                  21.535
                
                
                  2166.7
                  1800
                  24.981
                
                
                  2333.3
                  1800
                  28.404
                
                
                  2500
                  1800
                  31.768
                
                
                  500
                  2100
                  13.128
                
                
                  666.7
                  2100
                  12.936
                
                
                  833.3
                  2100
                  12.325
                
                
                  1000
                  2100
                  11.421
                
                
                  1166.7
                  2100
                  13.174
                
                
                  1333.3
                  2100
                  14.969
                
                
                  1500
                  2100
                  16.971
                
                
                  1666.7
                  2100
                  19.274
                
                
                  1833.3
                  2100
                  22.09
                
                
                  2000
                  2100
                  25.654
                
                
                  2166.7
                  2100
                  29.399
                
                
                  2333.3
                  2100
                  32.958
                
                
                  2500
                  2100
                  36.543
                
                
                  500
                  2400
                  17.446
                
                
                  666.7
                  2400
                  16.922
                
                
                  833.3
                  2400
                  15.981
                
                
                  1000
                  2400
                  14.622
                
                
                  1166.7
                  2400
                  15.079
                
                
                  1333.3
                  2400
                  17.165
                
                
                  1500
                  2400
                  19.583
                
                
                  1666.7
                  2400
                  22.408
                
                
                  1833.3
                  2400
                  25.635
                
                
                  2000
                  2400
                  29.22
                
                
                  2166.7
                  2400
                  33.168
                
                
                  2333.3
                  2400
                  37.233
                
                
                  2500
                  2400
                  41.075
                
                
                  500
                  2700
                  22.365
                
                
                  666.7
                  2700
                  21.511
                
                
                  833.3
                  2700
                  20.225
                
                
                  1000
                  2700
                  17.549
                
                
                  1166.7
                  2700
                  17.131
                
                
                  1333.3
                  2700
                  19.588
                
                
                  1500
                  2700
                  22.514
                
                
                  1666.7
                  2700
                  25.574
                
                
                  1833.3
                  2700
                  28.909
                
                
                  2000
                  2700
                  32.407
                
                
                  2166.7
                  2700
                  36.18
                
                
                  2333.3
                  2700
                  40.454
                
                
                  2500
                  2700
                  44.968
                
                
                  500
                  3000
                  27.476
                
                
                  666.7
                  3000
                  22.613
                
                
                  833.3
                  3000
                  19.804
                
                
                  1000
                  3000
                  17.266
                
                
                  1166.7
                  3000
                  19.197
                
                
                  1333.3
                  3000
                  22.109
                
                
                  1500
                  3000
                  25.288
                
                
                  1666.7
                  3000
                  28.44
                
                
                  1833.3
                  3000
                  31.801
                
                
                  2000
                  3000
                  35.405
                
                
                  2166.7
                  3000
                  39.152
                
                
                  2333.3
                  3000
                  42.912
                
                
                  2500
                  3000
                  47.512
                
              
              
              (b) Use the following default fuel map for compression-ignition engines that will be installed in Vocational Light HDV and Medium HDV:
              
                
                  Engine speed(r/min)
                  
                  Engine torque(N·m)
                  
                  Fuel mass rate(g/sec)
                  
                
                
                  708.3
                  0
                  0.255
                
                
                  916.7
                  0
                  0.263
                
                
                  1125
                  0
                  0.342
                
                
                  1333.3
                  0
                  0.713
                
                
                  1541.7
                  0
                  0.885
                
                
                  1750
                  0
                  1.068
                
                
                  1958.3
                  0
                  1.27
                
                
                  2166.7
                  0
                  1.593
                
                
                  2375
                  0
                  1.822
                
                
                  2583.3
                  0
                  2.695
                
                
                  2791.7
                  0
                  4.016
                
                
                  3000
                  0
                  5.324
                
                
                  500
                  120
                  0.515
                
                
                  708.3
                  120
                  0.722
                
                
                  916.7
                  120
                  0.837
                
                
                  1125
                  120
                  1.097
                
                
                  1333.3
                  120
                  1.438
                
                
                  1541.7
                  120
                  1.676
                
                
                  1750
                  120
                  1.993
                
                
                  1958.3
                  120
                  2.35
                
                
                  2166.7
                  120
                  2.769
                
                
                  2375
                  120
                  3.306
                
                
                  2583.3
                  120
                  4.004
                
                
                  2791.7
                  120
                  4.78
                
                
                  3000
                  120
                  5.567
                
                
                  500
                  240
                  0.862
                
                
                  708.3
                  240
                  1.158
                
                
                  916.7
                  240
                  1.462
                
                
                  1125
                  240
                  1.85
                
                
                  1333.3
                  240
                  2.246
                
                
                  1541.7
                  240
                  2.603
                
                
                  1750
                  240
                  3.086
                
                
                  1958.3
                  240
                  3.516
                
                
                  2166.7
                  240
                  4.093
                
                
                  2375
                  240
                  4.726
                
                
                  2583.3
                  240
                  5.372
                
                
                  2791.7
                  240
                  6.064
                
                
                  3000
                  240
                  6.745
                
                
                  500
                  360
                  1.221
                
                
                  708.3
                  360
                  1.651
                
                
                  916.7
                  360
                  2.099
                
                
                  1125
                  360
                  2.62
                
                
                  1333.3
                  360
                  3.116
                
                
                  1541.7
                  360
                  3.604
                
                
                  1750
                  360
                  4.172
                
                
                  1958.3
                  360
                  4.754
                
                
                  2166.7
                  360
                  5.451
                
                
                  2375
                  360
                  6.16
                
                
                  2583.3
                  360
                  7.009
                
                
                  2791.7
                  360
                  8.007
                
                
                  3000
                  360
                  8.995
                
                
                  500
                  480
                  1.676
                
                
                  708.3
                  480
                  2.194
                
                
                  916.7
                  480
                  2.76
                
                
                  1125
                  480
                  3.408
                
                
                  1333.3
                  480
                  4.031
                
                
                  1541.7
                  480
                  4.649
                
                
                  1750
                  480
                  5.309
                
                
                  1958.3
                  480
                  6.052
                
                
                  2166.7
                  480
                  6.849
                
                
                  2375
                  480
                  7.681
                
                
                  2583.3
                  480
                  8.783
                
                
                  2791.7
                  480
                  10.073
                
                
                  3000
                  480
                  11.36
                
                
                  500
                  600
                  2.147
                
                
                  708.3
                  600
                  2.787
                
                
                  916.7
                  600
                  3.478
                
                
                  1125
                  600
                  4.227
                
                
                  1333.3
                  600
                  4.999
                
                
                  1541.7
                  600
                  5.737
                
                
                  1750
                  600
                  6.511
                
                
                  1958.3
                  600
                  7.357
                
                
                  2166.7
                  600
                  8.289
                
                
                  2375
                  600
                  9.295
                
                
                  2583.3
                  600
                  10.541
                
                
                  2791.7
                  600
                  11.914
                
                
                  3000
                  600
                  13.286
                
                
                  500
                  720
                  2.744
                
                
                  708.3
                  720
                  3.535
                
                
                  916.7
                  720
                  4.356
                
                
                  1125
                  720
                  5.102
                
                
                  1333.3
                  720
                  5.968
                
                
                  1541.7
                  720
                  6.826
                
                
                  1750
                  720
                  7.733
                
                
                  1958.3
                  720
                  8.703
                
                
                  2166.7
                  720
                  9.792
                
                
                  2375
                  720
                  10.984
                
                
                  2583.3
                  720
                  12.311
                
                
                  2791.7
                  720
                  13.697
                
                
                  3000
                  720
                  15.071
                
                
                  500
                  840
                  3.518
                
                
                  708.3
                  840
                  4.338
                
                
                  916.7
                  840
                  5.186
                
                
                  1125
                  840
                  6.063
                
                
                  1333.3
                  840
                  6.929
                
                
                  1541.7
                  840
                  7.883
                
                
                  1750
                  840
                  8.94
                
                
                  1958.3
                  840
                  10.093
                
                
                  2166.7
                  840
                  11.329
                
                
                  2375
                  840
                  12.613
                
                
                  2583.3
                  840
                  13.983
                
                
                  2791.7
                  840
                  15.419
                
                
                  3000
                  840
                  16.853
                
                
                  500
                  960
                  4.251
                
                
                  708.3
                  960
                  5.098
                
                
                  916.7
                  960
                  5.974
                
                
                  1125
                  960
                  6.917
                
                
                  1333.3
                  960
                  7.889
                
                
                  1541.7
                  960
                  8.913
                
                
                  1750
                  960
                  10.152
                
                
                  1958.3
                  960
                  11.482
                
                
                  2166.7
                  960
                  12.87
                
                
                  2375
                  960
                  14.195
                
                
                  2583.3
                  960
                  15.562
                
                
                  2791.7
                  960
                  16.995
                
                
                  3000
                  960
                  18.492
                
                
                  500
                  1080
                  4.978
                
                
                  708.3
                  1080
                  5.928
                
                
                  916.7
                  1080
                  6.877
                
                
                  1125
                  1080
                  7.827
                
                
                  1333.3
                  1080
                  8.838
                
                
                  1541.7
                  1080
                  9.91
                
                
                  1750
                  1080
                  11.347
                
                
                  1958.3
                  1080
                  12.85
                
                
                  2166.7
                  1080
                  14.398
                
                
                  2375
                  1080
                  15.745
                
                
                  2583.3
                  1080
                  17.051
                
                
                  2791.7
                  1080
                  18.477
                
                
                  3000
                  1080
                  19.971
                
                
                  500
                  1200
                  5.888
                
                
                  708.3
                  1200
                  6.837
                
                
                  916.7
                  1200
                  7.787
                
                
                  1125
                  1200
                  8.736
                
                
                  1333.3
                  1200
                  9.786
                
                
                  1541.7
                  1200
                  10.908
                
                
                  1750
                  1200
                  12.541
                
                
                  1958.3
                  1200
                  14.217
                
                
                  2166.7
                  1200
                  15.925
                
                
                  2375
                  1200
                  17.3
                
                
                  
                  2583.3
                  1200
                  18.606
                
                
                  2791.7
                  1200
                  19.912
                
                
                  3000
                  1200
                  21.357
                
              
              (c) Use the following default fuel map for all spark-ignition engines:
              
                
                  Engine speed(r/min)
                  
                  Engine torque(N·m)
                  
                  Fuel mass rate(g/sec)
                  
                
                
                  875
                  0
                  0.535
                
                
                  1250
                  0
                  0.734
                
                
                  1625
                  0
                  0.975
                
                
                  2000
                  0
                  1.238
                
                
                  2375
                  0
                  1.506
                
                
                  2750
                  0
                  1.772
                
                
                  3125
                  0
                  2.07
                
                
                  3500
                  0
                  2.394
                
                
                  3875
                  0
                  2.795
                
                
                  4250
                  0
                  3.312
                
                
                  4625
                  0
                  3.349
                
                
                  5000
                  0
                  3.761
                
                
                  500
                  65
                  0.458
                
                
                  875
                  65
                  0.759
                
                
                  1250
                  65
                  1.065
                
                
                  1625
                  65
                  1.43
                
                
                  2000
                  65
                  1.812
                
                
                  2375
                  65
                  2.22
                
                
                  2750
                  65
                  2.65
                
                
                  3125
                  65
                  3.114
                
                
                  3500
                  65
                  3.646
                
                
                  3875
                  65
                  4.225
                
                
                  4250
                  65
                  4.861
                
                
                  4625
                  65
                  5.328
                
                
                  5000
                  65
                  6.028
                
                
                  500
                  130
                  0.666
                
                
                  875
                  130
                  1.063
                
                
                  1250
                  130
                  1.497
                
                
                  1625
                  130
                  1.976
                
                
                  2000
                  130
                  2.469
                
                
                  2375
                  130
                  3.015
                
                
                  2750
                  130
                  3.59
                
                
                  3125
                  130
                  4.218
                
                
                  3500
                  130
                  4.9
                
                
                  3875
                  130
                  5.652
                
                
                  4250
                  130
                  6.484
                
                
                  4625
                  130
                  7.308
                
                
                  5000
                  130
                  8.294
                
                
                  500
                  195
                  0.856
                
                
                  875
                  195
                  1.377
                
                
                  1250
                  195
                  1.923
                
                
                  1625
                  195
                  2.496
                
                
                  2000
                  195
                  3.111
                
                
                  2375
                  195
                  3.759
                
                
                  2750
                  195
                  4.49
                
                
                  3125
                  195
                  5.269
                
                
                  3500
                  195
                  6.13
                
                
                  3875
                  195
                  7.124
                
                
                  4250
                  195
                  8.189
                
                
                  4625
                  195
                  9.288
                
                
                  5000
                  195
                  10.561
                
                
                  500
                  260
                  1.079
                
                
                  875
                  260
                  1.716
                
                
                  1250
                  260
                  2.373
                
                
                  1625
                  260
                  3.083
                
                
                  2000
                  260
                  3.832
                
                
                  2375
                  260
                  4.599
                
                
                  2750
                  260
                  5.443
                
                
                  3125
                  260
                  6.391
                
                
                  3500
                  260
                  7.444
                
                
                  3875
                  260
                  8.564
                
                
                  4250
                  260
                  9.821
                
                
                  4625
                  260
                  11.268
                
                
                  5000
                  260
                  12.828
                
                
                  500
                  325
                  1.354
                
                
                  875
                  325
                  2.06
                
                
                  1250
                  325
                  2.844
                
                
                  1625
                  325
                  3.696
                
                
                  2000
                  325
                  4.579
                
                
                  2375
                  325
                  5.466
                
                
                  2750
                  325
                  6.434
                
                
                  3125
                  325
                  7.542
                
                
                  3500
                  325
                  8.685
                
                
                  3875
                  325
                  9.768
                
                
                  4250
                  325
                  11.011
                
                
                  4625
                  325
                  13.249
                
                
                  5000
                  325
                  15.095
                
                
                  500
                  390
                  1.609
                
                
                  875
                  390
                  2.44
                
                
                  1250
                  390
                  3.317
                
                
                  1625
                  390
                  4.31
                
                
                  2000
                  390
                  5.342
                
                
                  2375
                  390
                  6.362
                
                
                  2750
                  390
                  7.489
                
                
                  3125
                  390
                  8.716
                
                
                  3500
                  390
                  9.865
                
                
                  3875
                  390
                  10.957
                
                
                  4250
                  390
                  12.405
                
                
                  4625
                  390
                  15.229
                
                
                  5000
                  390
                  17.363
                
                
                  500
                  455
                  2.245
                
                
                  875
                  455
                  2.969
                
                
                  1250
                  455
                  3.867
                
                
                  1625
                  455
                  4.992
                
                
                  2000
                  455
                  6.215
                
                
                  2375
                  455
                  7.415
                
                
                  2750
                  455
                  8.76
                
                
                  3125
                  455
                  10.175
                
                
                  3500
                  455
                  11.53
                
                
                  3875
                  455
                  12.889
                
                
                  4250
                  455
                  14.686
                
                
                  4625
                  455
                  17.243
                
                
                  5000
                  455
                  19.633
                
                
                  500
                  520
                  3.497
                
                
                  875
                  520
                  4.444
                
                
                  1250
                  520
                  5.084
                
                
                  1625
                  520
                  5.764
                
                
                  2000
                  520
                  7.205
                
                
                  2375
                  520
                  8.597
                
                
                  2750
                  520
                  10.135
                
                
                  3125
                  520
                  11.708
                
                
                  3500
                  520
                  12.962
                
                
                  3875
                  520
                  14.225
                
                
                  4250
                  520
                  15.647
                
                
                  4625
                  520
                  17.579
                
                
                  5000
                  520
                  20.031
                
                
                  500
                  585
                  5.179
                
                
                  875
                  585
                  5.962
                
                
                  1250
                  585
                  5.8
                
                
                  1625
                  585
                  6.341
                
                
                  2000
                  585
                  7.906
                
                
                  2375
                  585
                  9.452
                
                
                  2750
                  585
                  10.979
                
                
                  3125
                  585
                  13.019
                
                
                  3500
                  585
                  13.966
                
                
                  3875
                  585
                  15.661
                
                
                  4250
                  585
                  16.738
                
                
                  4625
                  585
                  17.935
                
                
                  5000
                  585
                  19.272
                
                
                  500
                  650
                  6.834
                
                
                  875
                  650
                  7.316
                
                
                  1250
                  650
                  5.632
                
                
                  1625
                  650
                  6.856
                
                
                  
                  2000
                  650
                  8.471
                
                
                  2375
                  650
                  10.068
                
                
                  2750
                  650
                  11.671
                
                
                  3125
                  650
                  14.655
                
                
                  3500
                  650
                  14.804
                
                
                  3875
                  650
                  16.539
                
                
                  4250
                  650
                  18.415
                
                
                  4625
                  650
                  19.152
                
                
                  5000
                  650
                  20.33
                
              
            
          
        
        
          Pt. 1037
          PART 1037—CONTROL OF EMISSIONS FROM NEW HEAVY-DUTY MOTOR VEHICLES
          
            
              Subpart A—Overview and Applicability
              Sec.
              1037.1
              Applicability.
              1037.2
              Who is responsible for compliance?
              1037.5
              Excluded vehicles.
              1037.10
              How is this part organized?
              1037.15
              Do any other regulation parts apply to me?
              1037.30
              Submission of information.
            
            
              Subpart B—Emission Standards and Related Requirements
              1037.101
              Overview of emission standards for heavy-duty vehicles.
              1037.102
              Exhaust emission standards for NOX, HC, PM, and CO.
              1037.103
              Evaporative and refueling emission standards.
              1037.104
              Exhaust emission standards for chassis-certified heavy-duty vehicles at or below 14,000 pounds GVWR.
              1037.105
              CO2 emission standards for vocational vehicles.
              1037.106
              Exhaust emission standards for tractors above 26,000 pounds GVWR.
              1037.107
              Emission standards for trailers.
              1037.115
              Other requirements.
              1037.120
              Emission-related warranty requirements.
              1037.125
              Maintenance instructions and allowable maintenance.
              1037.130
              Assembly instructions for secondary vehicle manufacturers.
              1037.135
              Labeling.
              1037.140
              Classifying vehicles and determining vehicle parameters.
              1037.150
              Interim provisions.
            
            
              Subpart C—Certifying Vehicle Families
              1037.201
              General requirements for obtaining a certificate of conformity.
              1037.205
              What must I include in my application?
              1037.210
              Preliminary approval before certification.
              1037.211
              Preliminary approval for manufacturers of aerodynamic devices.
              1037.220
              Amending maintenance instructions.
              1037.225
              Amending applications for certification.
              1037.230
              Vehicle families, sub-families, and configurations.
              1037.231
              Powertrain families.
              1037.232
              Axle and transmission families.
              1037.235
              Testing requirements for certification.
              1037.241
              Demonstrating compliance with exhaust emission standards for greenhouse gas pollutants.
              1037.243
              Demonstrating compliance with evaporative emission standards.
              1037.250
              Reporting and recordkeeping.
              1037.255
              What decisions may EPA make regarding my certificate of conformity?
            
            
              Subpart D—Testing Production Vehicles and Engines
              1037.301
              Overview of measurements related to GEM inputs in a selective enforcement audit.
              1037.305
              Audit procedures for tractors—aerodynamic testing.
              1037.310
              Audit procedures for trailers.
              1037.315
              Audit procedures related to powertrain testing.
              1037.320
              Audit procedures for axles and transmissions.
            
            
              Subpart E—In-use Testing
              1037.401
              General provisions.
            
            
              Subpart F—Test and Modeling Procedures
              1037.501
              General testing and modeling provisions.
              1037.510
              Duty-cycle exhaust testing.
              1037.515
              Determining CO2 emissions to show compliance for trailers.
              1037.520
              Modeling CO2 emissions to show compliance for vocational vehicles and tractors.
              1037.525
              Aerodynamic measurements for tractors.
              1037.526
              Aerodynamic measurements for trailers.
              1037.527
              Aerodynamic measurements for vocational vehicles.
              1037.528

              Coastdown procedures for calculating drag area (C
                d
                A).
              1037.530

              Wind-tunnel procedures for calculating drag area (C
                d
                A).
              1037.532

              Using computational fluid dynamics to calculate drag area (C
                d
                A).
              1037.534

              Constant-speed procedure for calculating drag area (C
                d
                A).
              1037.540
              Special procedures for testing vehicles with hybrid power take-off.
              1037.550
              Powertrain testing.
              1037.551
              Engine-based simulation of powertrain testing.
              1037.555

              Special procedures for testing Phase 1 hybrid systems.
              
              1037.560
              Axle efficiency test.
              1037.565
              Transmission efficiency test.
            
            
              Subpart G—Special Compliance Provisions
              1037.601
              General compliance provisions.
              1037.605
              Installing engines certified to alternate standards for specialty vehicles.
              1037.610
              Vehicles with off-cycle technologies.
              1037.615
              Advanced technologies.
              1037.620
              Responsibilities for multiple manufacturers.
              1037.621
              Delegated assembly.
              1037.622
              Shipment of partially complete vehicles to secondary vehicle manufacturers.
              1037.630
              Special purpose tractors.
              1037.631
              Exemption for vocational vehicles intended for off-road use.
              1037.635
              Glider kits and glider vehicles.
              1037.640
              Variable vehicle speed limiters.
              1037.645
              In-use compliance with family emission limits (FELs).
              1037.655
              Post-useful life vehicle modifications.
              1037.660
              Idle-reduction technologies.
              1037.665
              Production and in-use tractor testing.
              1037.670
              Optional CO2 emission standards for tractors at or above 120,000 pounds GCWR.
            
            
              Subpart H—Averaging, Banking, and Trading for Certification
              1037.701
              General provisions.
              1037.705
              Generating and calculating emission credits.
              1037.710
              Averaging.
              1037.715
              Banking.
              1037.720
              Trading.
              1037.725
              What must I include in my application for certification?
              1037.730
              ABT reports.
              1037.735
              Recordkeeping.
              1037.740
              Restrictions for using emission credits.
              1037.745
              End-of-year CO2 credit deficits.
              1037.750
              What can happen if I do not comply with the provisions of this subpart?
              1037.755
              Information provided to the Department of Transportation.
            
            
              Subpart I—Definitions and Other Reference Information
              1037.801
              Definitions.
              1037.805
              Symbols, abbreviations, and acronyms.
              1037.810
              Incorporation by reference.
              1037.815
              Confidential information.
              1037.820
              Requesting a hearing.
              1037.825
              Reporting and recordkeeping requirements.
              Appendix I to Part 1037—Heavy-duty Transient Test Cycle
              Appendix II to Part 1037—Power Take-Off Test Cycle
              Appendix III to Part 1037—Emission Control Identifiers
              Appendix IV to Part 1037—Heavy-duty Grade Profile for Phase 2 Steady-State Test Cycles
              Appendix V to Part 1037—Power Take-Off Utility Factors
            
          
          
            Authority:
            42 U.S.C. 7401—7671q.
          
          
            Source:
            81 FR 74048, Oct. 25, 2016, unless otherwise noted.
          
          
            § 1037.1
            Applicability.
            (a) This part contains standards and other regulations applicable to the emission of the air pollutant defined as the aggregate group of six greenhouse gases: carbon dioxide, nitrous oxide, methane, hydrofluorocarbons, perfluorocarbons, and sulfur hexafluoride. The regulations in this part 1037 apply for all new heavy-duty vehicles, except as provided in §§ 1037.5 and 1037.104. This includes electric vehicles and vehicles fueled by conventional and alternative fuels. This also includes certain trailers as described in §§ 1037.5, 1037.150, and 1037.801.
            (b) The provisions of this part apply for alternative fuel conversions as specified in 40 CFR part 85, subpart F.
          
          
            § 1037.2
            Who is responsible for compliance?
            The regulations in this part 1037 contain provisions that affect both vehicle manufacturers and others. However, the requirements of this part are generally addressed to the vehicle manufacturer(s). The term “you” generally means the vehicle manufacturer(s), especially for issues related to certification. See § 1037.801 for the definition of “manufacturer” and § 1037.620 for provisions related to compliance when there are multiple entities meeting the definition of “manufacturer.” Additional requirements and prohibitions apply to other persons as specified in subpart G of this part and 40 CFR part 1068.
          
          
            § 1037.5
            Excluded vehicles.
            Except for the definitions specified in § 1037.801, this part does not apply to the following vehicles:

            (a) Vehicles not meeting the definition of “motor vehicle” in § 1037.801.
            
            (b) Vehicles excluded from the definition of “heavy-duty vehicle” in § 1037.801 because of vehicle weight, weight rating, and frontal area (such as light-duty vehicles and light-duty trucks).
            (c) Vehicles produced in model years before 2014, unless they were certified under § 1037.150.
            (d) Medium-duty passenger vehicles and other vehicles subject to the light-duty greenhouse gas standards of 40 CFR part 86. See 40 CFR 86.1818 for greenhouse gas standards that apply for these vehicles. An example of such a vehicle would be a vehicle meeting the definition of “heavy-duty vehicle” in § 1037.801 and 40 CFR 86.1803, but also meeting the definition of “light truck” in 40 CFR 86.1818-12(b)(2).
            (e) Vehicles subject to the heavy-duty greenhouse gas standards of 40 CFR part 86. See 40 CFR 86.1819 for greenhouse gas standards that apply for these vehicles. This generally applies for complete heavy-duty vehicles at or below 14,000 pounds GVWR.
            (f) Aircraft meeting the definition of “motor vehicle”. For example, this would include certain convertible aircraft that can be adjusted to operate on public roads. Standards apply separately to certain aircraft engines, as described in 40 CFR part 87.
            (g) Non-box trailers other than flatbed trailers, tank trailers, and container chassis.
            (h) Trailers meeting one or more of the following characteristics:

            (1) Trailers with four or more axles and trailers less than 35 feet long with three axles (i.e., trailers intended for hauling very heavy loads).
            (2) Trailers intended for temporary or permanent residence, office space, or other work space, such as campers, mobile homes, and carnival trailers.
            (3) Trailers with a gap of at least 120 inches between adjacent axle centerlines. In the case of adjustable axle spacing, this refers to the closest possible axle positioning.
            (4) Trailers built before January 1, 2018.
            (5) Note that the definition of “trailer” in § 1037.801 excludes equipment that serves similar purposes but are not intended to be pulled by a tractor. This exclusion applies to such equipment whether or not they are known commercially as trailers. For example, any equipment pulled by a heavy-duty vehicle with a pintle hook or hitch instead of a fifth wheel does not qualify as a trailer under this part.
            (i) Where it is unclear, you may ask us to make a determination regarding the exclusions identified in this section. We recommend that you make your request before you produce the vehicle.
          
          
            § 1037.10
            How is this part organized?
            This part 1037 is divided into the following subparts:
            (a) Subpart A of this part defines the applicability of part 1037 and gives an overview of regulatory requirements.
            (b) Subpart B of this part describes the emission standards and other requirements that must be met to certify vehicles under this part. Note that § 1037.150 discusses certain interim requirements and compliance provisions that apply only for a limited time.
            (c) Subpart C of this part describes how to apply for a certificate of conformity for vehicles subject to the standards of § 1037.105 or § 1037.106.
            (d) Subpart D of this part addresses testing of production vehicles.
            (e) Subpart E of this part addresses testing of in-use vehicles.
            (f) Subpart F of this part describes how to test your vehicles and perform emission modeling (including references to other parts of the Code of Federal Regulations) for vehicles subject to the standards of § 1037.105 or § 1037.106.
            (g) Subpart G of this part and 40 CFR part 1068 describe requirements, prohibitions, and other provisions that apply to manufacturers, owners, operators, rebuilders, and all others. Section 1037.601 describes how 40 CFR part 1068 applies for heavy-duty vehicles.
            (h) Subpart H of this part describes how you may generate and use emission credits to certify vehicles.
            (i) Subpart I of this part contains definitions and other reference information.
          
          
            § 1037.15
            Do any other regulation parts apply to me?

            (a) Parts 1065 and 1066 of this chapter describe procedures and equipment specifications for testing engines and vehicles to measure exhaust emissions. Subpart F of this part 1037 describes how to apply the provisions of part 1065 and part 1066 of this chapter to determine whether vehicles meet the exhaust emission standards in this part.
            (b) As described in § 1037.601, certain requirements and prohibitions of part 1068 of this chapter apply to everyone, including anyone who manufactures, imports, installs, owns, operates, or rebuilds any of the vehicles subject to this part 1037. Part 1068 of this chapter describes general provisions that apply broadly, but do not necessarily apply for all vehicles or all persons. The issues addressed by these provisions include these seven areas:
            (1) Prohibited acts and penalties for manufacturers and others.
            (2) Rebuilding and other aftermarket changes.
            (3) Exclusions and exemptions for certain vehicles.
            (4) Importing vehicles.
            (5) Selective enforcement audits of your production.
            (6) Recall.
            (7) Procedures for hearings.
            (c) [Reserved]
            (d) Other parts of this chapter apply if referenced in this part.
          
          
            § 1037.30
            Submission of information.
            Unless we specify otherwise, send all reports and requests for approval to the Designated Compliance Officer (see § 1037.801). See § 1037.825 for additional reporting and recordkeeping provisions.
          
          
            Subpart B—Emission Standards and Related Requirements
            
              § 1037.101
              Overview of emission standards for heavy-duty vehicles.
              (a) This part specifies emission standards for certain vehicles and for certain pollutants. This part contains standards and other regulations applicable to the emission of the air pollutant defined as the aggregate group of six greenhouse gases: Carbon dioxide, nitrous oxide, methane, hydrofluorocarbons, perfluorocarbons, and sulfur hexafluoride.
              (b) The regulated emissions are addressed in four groups:
              (1) Exhaust emissions of NO
                X
                , HC, PM, and CO. These pollutants are sometimes described collectively as “criteria pollutants” because they are either criteria pollutants under the Clean Air Act or precursors to the criteria pollutant ozone. These pollutants are also sometimes described collectively as “non-greenhouse gas pollutants”, although they do not necessarily have negligible global warming potential. As described in § 1037.102, standards for these pollutants are provided in 40 CFR part 86.
              (2) Exhaust emissions of CO
                2,
                CH
                4, and N
                2
                O. These pollutants are described collectively in this part as “greenhouse gas pollutants” because they are regulated primarily based on their impact on the climate. These standards are provided in §§ 1037.105 through 1037.107.
              (3) Hydrofluorocarbons. These pollutants are also “greenhouse gas pollutants” but are treated separately from exhaust greenhouse gas pollutants listed in paragraph (b)(2) of this section. These standards are provided in § 1037.115.
              (4) Fuel evaporative emissions. These requirements are described in § 1037.103.
              (c) The regulated heavy-duty vehicles are addressed in different groups as follows:
              (1) For criteria pollutants, vocational vehicles and tractors are regulated based on gross vehicle weight rating (GVWR), whether they are considered “spark-ignition” or “compression-ignition,” and whether they are first sold as complete or incomplete vehicles.
              (2) For greenhouse gas pollutants, vehicles are regulated in the following groups:
              (i) Tractors above 26,000 pounds GVWR.
              (ii) Trailers.
              (iii) Vocational vehicles.

              (3) The greenhouse gas emission standards apply differently depending on the vehicle service class as described in § 1037.140. In addition, standards apply differently for vehicles with spark-ignition and compression-ignition engines. References in this part 1037 to “spark-ignition” or “compression-ignition” generally relate to the application of standards under 40 CFR 1036.140. For example, a vehicle with an engine certified to spark-ignition standards under 40 CFR part 1036 is generally subject to requirements under this part 1037 that apply for spark-ignition vehicles. However, note that emission standards for heavy heavy-duty engines are considered to be compression-ignition standards for purposes of applying vehicle emission standards under this part. Also, for spark-ignition engines voluntarily certified as compression-ignition engines under 40 CFR part 1036, you must choose at certification whether your vehicles are subject to spark-ignition standards or compression-ignition standards.
              (4) For evaporative and refueling emissions, vehicles are regulated based on the type of fuel they use. Vehicles fueled with volatile liquid fuels or gaseous fuels are subject to evaporative emission standards. Vehicles up to a certain size that are fueled with gasoline, diesel fuel, ethanol, methanol, or LPG are subject to refueling emission standards.
            
            
              § 1037.102
              Exhaust emission standards for NOX, HC, PM, and CO.

              See 40 CFR part 86 for the exhaust emission standards for NOX, HC, PM, and CO that apply for heavy-duty vehicles.
            
            
              § 1037.103
              Evaporative and refueling emission standards.
              (a) Applicability. Evaporative and refueling emission standards apply to heavy-duty vehicles as follows:
              (1) Complete and incomplete heavy-duty vehicles at or below 14,000 pounds GVWR must meet evaporative and refueling emission standards as specified in 40 CFR part 86, subpart S, instead of the requirements specified in this section.
              (2) Heavy-duty vehicles above 14,000 pounds GVWR that run on volatile liquid fuel (such as gasoline or ethanol) or gaseous fuel (such as natural gas or LPG) must meet evaporative and refueling emission standards as specified in this section.
              (b) Emission standards. The evaporative and refueling emission standards and measurement procedures specified in 40 CFR 86.1813 apply for vehicles above 14,000 pounds GVWR, except as described in this section. The evaporative emission standards phase in over model years 2018 through 2022, with provisions allowing for voluntary compliance with the standards as early as model year 2015. Count vehicles subject to standards under this section the same as heavy-duty vehicles at or below 14,000 pounds GVWR to comply with the phase-in requirements specified in 40 CFR 86.1813. These vehicles may generate and use emission credits as described in 40 CFR part 86, subpart S, but only for vehicles that are tested for certification instead of relying on the provisions of paragraph (c) of this section. The following provisions apply instead of what is specified in 40 CFR 86.1813:
              (1) The refueling standards in 40 CFR 86.1813-17(b) apply to complete vehicles starting in model year 2022; they are optional for incomplete vehicles.
              (2) The leak standard in 40 CFR 86.1813-17(a)(4) does not apply.
              (3) The FEL cap relative to the diurnal plus hot soak standard for low-altitude testing is 1.9 grams per test.
              (4) The diurnal plus hot soak standard for high-altitude testing is 2.3 grams per test.
              (5) Testing does not require measurement of exhaust emissions. Disregard references in subpart B of this part to procedures, equipment specifications, and recordkeeping related to measuring exhaust emissions. All references to the exhaust test under 40 CFR part 86, subpart B, are considered the “dynamometer run” as part of the evaporative testing sequence under this subpart.
              (6) Vehicles not yet subject to the Tier 3 standards in 40 CFR 86.1813 must meet evaporative emission standards as specified in 40 CFR 86.008-10(b)(1) and (2) for Otto-cycle applications and 40 CFR 86.007-11(b)(3)(ii) and (b)(4)(ii) for diesel-cycle applications.
              (c) Compliance demonstration. You may provide a statement in the application for certification that vehicles above 14,000 pounds GVWR comply with evaporative and refueling emission standards instead of submitting test data if you include an engineering analysis describing how vehicles include design parameters, equipment, operating controls, or other elements of design that adequately demonstrate that vehicles comply with the standards. We would expect emission control components and systems to exhibit a comparable degree of control relative to vehicles that comply based on testing. For example, vehicles that comply under this paragraph (c) should rely on comparable material specifications to limit fuel permeation, and components should be sized and calibrated to correspond with the appropriate fuel capacities, fuel flow rates, purge strategies, and other vehicle operating characteristics. You may alternatively show that design parameters are comparable to those for vehicles at or below 14,000 pounds GVWR certified under 40 CFR part 86, subpart S.
              (d) CNG refueling requirement. Compressed natural gas vehicles must meet the requirements for fueling connection devices as specified in 40 CFR 86.1813-17(f)(1). Vehicles meeting these requirements are deemed to comply with evaporative and refueling emission standards.
              (e) LNG refueling requirement. Fuel tanks for liquefied natural gas vehicles must meet the hold-time requirements in Section 4.2 of SAE J2343 (incorporated by reference in § 1037.810), as modified by this paragraph (e). All pressures noted are gauge pressure. Vehicles with tanks meeting these requirements are deemed to comply with evaporative and refueling emission standards. The provisions of this paragraph (e) are optional for vehicles produced before January 1, 2020. The hold-time requirements of SAE J2343 apply, with the following clarifications and additions:
              (1) Hold time must be at least 120 hours. Use the following procedure to determine hold time for an LNG fuel tank that will be installed on a heavy-duty vehicle:
              (i) Prepare the stored (offboard) fuel and the vehicle such that tank pressure after the refueling event stabilizes below 690 kPa.
              (ii) Fill the tank to the point of automatic shutoff using a conventional refueling system. This is intended to achieve a net full condition.
              (iii) The hold time starts when tank pressure increases to 690 kPa, and ends when the tank first vents for pressure relief. Use good engineering judgment to document the point at which the pressure-relief valve opens.
              (iv) Keep the tank at rest away from direct sun with ambient temperatures between (10 and 30) °C throughout the measurement procedure.
              (2) Following a complete refueling event as described in paragraph (e)(1) of this section and a short drive, installed tanks may not increase in pressure by more than 9 kPa per hour over a minimum 12 hour interval when parked away from direct sun with ambient temperatures at or below 30 °C. Calculate the allowable pressure gain by multiplying the park time in hours by 9 and rounding to the nearest whole number. Do not include the first hour after engine shutdown, and start the test only when tank pressure is between 345 and 900 kPa.
              (3) The standards described in this paragraph (e) apply over the vehicle's useful life as specified in paragraph (f) of this section. The warranty requirements of § 1037.120 also apply for these standards.
              (4) You may specify any amount of inspection and maintenance, consistent with good engineering judgment, to ensure that tanks meet the standards in this paragraph (e) during and after the useful life.
              (f) Useful life. The evaporative emission standards of this section apply for the full useful life, expressed in service miles or calendar years, whichever comes first. The useful life values for the standards of this section are the same as the values described for evaporative emission standards in 40 CFR 86.1805.
              (g) Auxiliary engines and separate fuel systems. The provisions of this paragraph (g) apply for vehicles with auxiliary engines. This includes any engines installed in the final vehicle configuration that contribute no motive power through the vehicle's transmission.

              (1) Auxiliary engines and associated fuel-system components must be installed when testing complete vehicles. If the auxiliary engine draws fuel from a separate fuel tank, you must fill the extra fuel tank before the start of diurnal testing as described for the vehicle's main fuel tank. Use good engineering judgment to ensure that any nonmetal portions of the fuel system related to the auxiliary engine have reached stabilized levels of permeation emissions. The auxiliary engine must not operate during the running loss test or any other portion of testing under this section.
              (2) For testing with incomplete vehicles, you may omit installation of auxiliary engines and associated fuel-system components as long as those components installed in the final configuration are certified to meet the applicable emission standards for Small SI equipment described in 40 CFR 1054.112 or for Large SI engines in 40 CFR 1048.105. For any fuel-system components that you do not install, your installation instructions must describe this certification requirement.
            
            
              § 1037.104
              Exhaust emission standards for chassis-certified heavy-duty vehicles at or below 14,000 pounds GVWR.
              Heavy-duty vehicles at or below 14,000 pounds GVWR are not subject to the provisions of this part 1037 if they are subject to 40 CFR part 86, subpart S, including all vehicles certified under 40 CFR part 86, subpart S. See especially 40 CFR 86.1819 and 86.1865 for emission standards and compliance provisions that apply for these vehicles.
            
            
              § 1037.105
              CO2 emission standards for vocational vehicles.
              (a) The standards of this section apply for the following vehicles:
              (1) Heavy-duty vehicles at or below 14,000 pounds GVWR that are excluded from the standards in 40 CFR 86.1819 or that use engines certified under § 1037.150(m).
              (2) Vehicles above 14,000 pounds GVWR and at or below 26,000 pounds GVWR, but not certified to the vehicle standards in 40 CFR 86.1819.
              (3) Vehicles above 26,000 pounds GVWR that are not tractors.
              (4) Vocational tractors.
              (b) CO2 standards in this paragraph (b) apply based on modeling and testing as specified in subpart F of this part. The provisions of § 1037.241 specify how to comply with these standards. Standards differ based on engine cycle, vehicle size, and intended vehicle duty cycle. See § 1037.510(c) to determine which duty cycle applies.

              (1) Model year 2027 and later vehicles are subject to CO2 standards corresponding to the selected subcategories as shown in the following table:
              
                Table 1 of § 1037.105—Phase 2 CO2 Standards for Model Year 2027 and Later Vocational Vehicles
                [g/ton-mile]
                
                  Engine cycle
                  Vehicle size
                  Multi-purpose
                  Regional
                  Urban
                
                
                  Compression-ignition
                  Light HDV
                  330
                  291
                  367
                
                
                  Compression-ignition
                  Medium HDV
                  235
                  218
                  258
                
                
                  Compression-ignition
                  Heavy HDV
                  230
                  189
                  269
                
                
                  Spark-ignition
                  Light HDV
                  372
                  319
                  413
                
                
                  Spark-ignition
                  Medium HDV
                  268
                  247
                  297
                
              

              (2) Model year 2024 through 2026 vehicles are subject to CO2 standards corresponding to the selected subcategories as shown in the following table:
              
                Table 2 of § 1037.105—Phase 2 CO2 Standards for Model Year 2024 Through 2026 Vocational Vehicles
                [g/ton-mile]
                
                  Engine cycle
                  Vehicle size
                  Multi-purpose
                  Regional
                  Urban
                
                
                  Compression-ignition
                  Light HDV
                  344
                  296
                  385
                
                
                  Compression-ignition
                  Medium HDV
                  246
                  221
                  271
                
                
                  Compression-ignition
                  Heavy HDV
                  242
                  194
                  283
                
                
                  Spark-ignition
                  Light HDV
                  385
                  324
                  432
                
                
                  Spark-ignition
                  Medium HDV
                  279
                  251
                  310
                
              
              

              (3) Model year 2021 Through 2023 vehicles are subject to CO2 standards corresponding to the selected subcategories as shown in the following table:
              
                Table 3 of § 1037.105—Phase 2 CO2 Standards for Model Year 2021 Through 2023 Vocational Vehicles
                [g/ton-mile]
                
                  Engine cycle
                  Vehicle size
                  Multi-purpose
                  Regional
                  Urban
                
                
                  Compression-ignition
                  Light HDV
                  373
                  311
                  424
                
                
                  Compression-ignition
                  Medium HDV
                  265
                  234
                  296
                
                
                  Compression-ignition
                  Heavy HDV
                  261
                  205
                  308
                
                
                  Spark-ignition
                  Light HDV
                  407
                  335
                  461
                
                
                  Spark-ignition
                  Medium HDV
                  293
                  261
                  328
                
              

              (4) Model year 2014 through 2020 vehicles are subject to Phase 1 CO2 standards as shown in the following table:
              
                Table 4 of § 1037.105—Phase 1 CO2 Standards for Model Year 2014 Through 2020 Vocational Vehicles
                [g/ton-mile]
                
                  Vehicle size
                  CO2 standard formodel years 2014-2016
                  
                  CO2 standard formodel year 2017 and later
                  
                
                
                  Light HDV
                  388
                  373
                
                
                  Medium HDV
                  234
                  225
                
                
                  Heavy HDV
                  226
                  222
                
              
              (c) No CH4 or N2O standards apply under this section. See 40 CFR part 1036 for CH4 or N2O standards that apply to engines used in these vehicles.

              (d) You may generate or use emission credits for averaging, banking, and trading to demonstrate compliance with the standards in paragraph (b) of this section as described in subpart H of this part. This requires that you specify a Family Emission Limit (FEL) for CO2 for each vehicle subfamily. The FEL may not be less than the result of emission modeling from § 1037.520. These FELs serve as the emission standards for the vehicle subfamily instead of the standards specified in paragraph (b) of this section.
              (e) The exhaust emission standards of this section apply for the full useful life, expressed in service miles or calendar years, whichever comes first. The following useful life values apply for the standards of this section:
              (1) 150,000 miles or 15 years, whichever comes first, for Light HDV.
              (2) 185,000 miles or 10 years, whichever comes first, for Medium HDV.
              (3) 435,000 miles or 10 years, whichever comes first, for Heavy HDV.
              (f) See § 1037.631 for provisions that exempt certain vehicles used in off-road operation from the standards of this section.
              (g) You may optionally certify a vocational vehicle to the standards and useful life applicable to a heavier vehicle service class (such as Medium HDV instead of Light HDV). Provisions related to generating emission credits apply as follows:
              (1) If you certify all your vehicles from a given vehicle service class in a given model year to the standards and useful life that applies for a heavier vehicle service class, you may generate credits as appropriate for the heavier service class.
              (2) Class 8 hybrid vehicles with light or medium heavy-duty engines may be certified to compression-ignition standards for the Heavy HDV service class. You may generate and use credits as allowed for the Heavy HDV service class.

              (3) Except as specified in paragraphs (g)(1) and (2) of this section, you may not generate credits with the vehicle. If you include lighter vehicles in a subfamily of heavier vehicles with an FEL below the standard, exclude the production volume of lighter vehicles from the credit calculation. Conversely, if you include lighter vehicles in a subfamily with an FEL above the standard, you must include the production volume of lighter vehicles in the credit calculation.

              (h) You may optionally certify certain vocational vehicles to alternative Phase 2 standards as specified in this paragraph (h) instead of the standards specified in paragraph (b) of this section. You may apply these provisions to any qualifying vehicles even though these standards were established for custom chassis. For example, large diversified vehicle manufacturers may certify vehicles to the refuse hauler standards of this section as long as the manufacturer ensures that those vehicles qualify as refuse haulers when placed into service. GEM simulates vehicle operation for each type of vehicle based on an assigned vehicle service class, independent of the vehicle's actual characteristics, as shown in Table 5 of this section; however, standards apply for the vehicle's useful life based on its actual characteristics as specified in paragraph (e) of this section. Vehicles certified to these standards must include the following statement on the emission control label: “THIS VEHICLE WAS CERTIFIED AS A [identify vehicle type as identified in Table 5 of this section] UNDER 40 CFR 1037.105(h)].” These custom-chassis standards apply as follows:
              (1) The following alternative emission standards apply by vehicle type and model year as follows:
              
                Table 5 of § 1037.105—Phase 2 Custom Chassis Standards
                [g/ton-mile]
                
                  Vehicle type 1
                  
                  Assigned vehicle service class
                  MY2021-2026
                  
                  MY 2027+
                
                
                  School bus
                  Medium HDV
                  291
                  271
                
                
                  Motor home
                  Medium HDV
                  228
                  226
                
                
                  Coach bus
                  Heavy HDV
                  210
                  205
                
                
                  Other bus
                  Heavy HDV
                  300
                  286
                
                
                  Refuse hauler
                  Heavy HDV
                  313
                  298
                
                
                  Concrete mixer
                  Heavy HDV
                  319
                  316
                
                
                  Mixed-use vehicle
                  Heavy HDV
                  319
                  316
                
                
                  Emergency vehicle
                  Heavy HDV
                  324
                  319
                
                
                  1 Vehicle types are generally defined in § 1037.801. “Other bus” includes any bus that is not a school bus or a coach bus. A “mixed-use vehicle” is one that meets at least one of the criteria specified in § 1037.631(a)(1) and at least one of the criteria in § 1037.631(a)(2), but not both.
              

              (2) You may generate or use emission credits for averaging to demonstrate compliance with the alternative standards as described in subpart H of this part. This requires that you specify a Family Emission Limit (FEL) for CO2 for each vehicle subfamily. The FEL may not be less than the result of emission modeling as described in § 1037.520. These FELs serve as the emission standards for the vehicle subfamily instead of the standards specified in this paragraph (h). Calculate credits using the equation in § 1037.705(b) with the standard payload for the assigned vehicle service class and the useful life identified in paragraph (e) of this section. Each separate vehicle type identified in Table 5 of this section (or group of vehicle types identified in a single row) represents a separate averaging set. You may not use averaging for vehicles meeting standards under paragraph (h)(5) through (7) of this section, and you may not bank or trade emission credits from any vehicles certified under this paragraph (h).
              (3) [Reserved]
              (4) For purposes of emission modeling under § 1037.520, consider motor homes and coach buses to be subject to the Regional duty cycle, and consider all other vehicles to be subject to the Urban duty cycle.
              (5) Emergency vehicles are deemed to comply with the standards of this paragraph (h) if they use tires with TRRL at or below 8.4 kg/tonne (8.7 g/tonne for model years 2021 through 2026).

              (6) Concrete mixers and mixed-use vehicles are deemed to comply with the standards of this paragraph (h) if they use tires with TRRL at or below 7.1 kg/tonne (7.6 g/tonne for model years 2021 through 2026).
              (7) Motor homes are deemed to comply with the standards of this paragraph (h) if they have tires with TRRL at or below 6.0 kg/tonne (6.7 g/tonne for model years 2021 through 2026) and automatic tire inflation systems or tire pressure monitoring systems with wheels on all axles.
              (8) Vehicles certified to standards under this paragraph (h) must use engines certified under 40 CFR part 1036 for the appropriate model year, except that motor homes and emergency vehicles may use engines certified with the loose-engine provisions of § 1037.150(m). This also applies for vehicles meeting standards under paragraphs (h)(5) through (7) of this section.
            
            
              § 1037.106
              Exhaust emission standards for tractors above 26,000 pounds GVWR.
              (a) The CO2 standards of this section apply for tractors above 26,000 pounds GVWR. Note that the standards of this section do not apply for vehicles classified as “vocational tractors” under § 1037.630.
              (b) The CO2 standards for tractors above 26,000 pounds GVWR in Table 1 of this section apply based on modeling and testing as described in subpart F of this part. The provisions of § 1037.241 specify how to comply with these standards.
              
                Table 1 of § 1037.106—CO2 Standards for Class 7 and Class 8 Tractors by Model Year
                [g/ton-mile]
                
                  Subcategory 1
                  
                  Phase 1standards for
                    model years
                    2014-2016
                  
                  Phase 1standards for
                    model years
                    2017-2020
                  
                  Phase 2standards for
                    model years
                    2021-2023
                  
                  Phase 2standards for
                    model years
                    2024-2026
                  
                  Phase 2standards for
                    model year
                    2027 and later
                  
                
                
                  Class 7 Low-Roof (all cab styles)
                  107
                  104
                  105.5
                  99.8
                  96.2
                
                
                  Class 7 Mid-Roof (all cab styles)
                  119
                  115
                  113.2
                  107.1
                  103.4
                
                
                  Class 7 High-Roof (all cab styles)
                  124
                  120
                  113.5
                  106.6
                  100.0
                
                
                  Class 8 Low-Roof Day Cab
                  81
                  80
                  80.5
                  76.2
                  73.4
                
                
                  Class 8 Low-Roof Sleeper Cab
                  68
                  66
                  72.3
                  68.0
                  64.1
                
                
                  Class 8 Mid-Roof Day Cab
                  88
                  86
                  85.4
                  80.9
                  78.0
                
                
                  Class 8 Mid-Roof Sleeper Cab
                  76
                  73
                  78.0
                  73.5
                  69.6
                
                
                  Class 8 High-Roof Day Cab
                  92
                  89
                  85.6
                  80.4
                  75.7
                
                
                  Class 8 High-Roof Sleeper Cab
                  75
                  72
                  75.7
                  70.7
                  64.3
                
                
                  Heavy-Haul Tractors
                  
                  
                  52.4
                  50.2
                  48.3
                
                
                  1 Sub-category terms are defined in § 1037.801.
              
              (c) No CH4 or N2O standards apply under this section. See 40 CFR part 1036 for CH4 or N2O standards that apply to engines used in these vehicles.
              (d) You may generate or use emission credits for averaging, banking, and trading as described in subpart H of this part. This requires that you calculate a credit quantity if you specify a Family Emission Limit (FEL) that is different than the standard specified in this section for a given pollutant. The FEL may not be less than the result of emission modeling from § 1037.520. These FELs serve as the emission standards for the specific vehicle subfamily instead of the standards specified in paragraph (a) of this section.
              (e) The exhaust emission standards of this section apply for the full useful life, expressed in service miles or calendar years, whichever comes first. The following useful life values apply for the standards of this section:
              (1) 185,000 miles or 10 years, whichever comes first, for vehicles at or below 33,000 pounds GVWR.
              (2) 435,000 miles or 10 years, whichever comes first, for vehicles above 33,000 pounds GVWR.
              (f) You may optionally certify Class 7 tractors to Class 8 standards as follows:
              (1) You may optionally certify 4×2 tractors with heavy heavy-duty engines to the standards and useful life for Class 8 tractors, with no restriction on generating or using emission credits within the Class 8 averaging set.

              (2) You may optionally certify Class 7 tractors not covered by paragraph (f)(1) of this section to the standards and useful life for Class 8 tractors. Credit provisions apply as follows:
              
              (i) If you certify all your Class 7 tractors to Class 8 standards, you may use these Heavy HDV credits without restriction.
              (ii) This paragraph (f)(2)(ii) applies if you certify some Class 7 tractors to Class 8 standards under this paragraph (f)(2) but not all of them. If you include Class 7 tractors in a subfamily of Class 8 tractors with an FEL below the standard, exclude the production volume of Class 7 tractors from the credit calculation. Conversely, if you include Class 7 tractors in a subfamily of Class 8 tractors with an FEL above the standard, you must include the production volume of Class 7 tractors in the credit calculation.
              (g) Diesel auxiliary power units installed on tractors subject to standards under this section must meet PM standards as follows:
              (1) For model years 2021 through 2023, the APU engine must be certified under 40 CFR part 1039 with a deteriorated emission level for PM at or below 0.15 g/kW-hr.
              (2) Starting in model year 2024, auxiliary power units installed on tractors subject to standards under this section must be certified to the PM emission standard specified in 40 CFR 1039.699. Selling, offering for sale, or introducing or delivering into commerce in the United States or importing into the United States a new tractor subject to this standard is a violation of 40 CFR 1068.101(a)(1) unless the auxiliary power unit has a valid certificate of conformity and the required label showing that it meets the PM standard of this paragraph (g)(2).
              (3) See § 1037.660(e) for requirements that apply for diesel APUs in model year 2020 and earlier tractors.
            
            
              § 1037.107
              Emission standards for trailers.
              The exhaust emission standards specified in this section apply to trailers based on the effect of trailer designs on the performance of the trailer in conjunction with a tractor; this accounts for the effect of the trailer on the tractor's exhaust emissions, even though trailers themselves have no exhaust emissions.
              (a) Standards apply for trailers based on modeling and testing as described in subpart F of this part, as follows:
              (1) Different levels of stringency apply for box vans depending on features that may affect aerodynamic performance. You may optionally meet less stringent standards for different trailer types, which we characterize as follows:
              (i) For trailers 35 feet or longer, you may designate as “non-aero box vans” those box vans that have a rear lift gate or rear hinged ramp, and at least one of the following side features: Side lift gate, side-mounted pull-out platform, steps for side-door access, a drop-deck design, or belly boxes that occupy at least half the length of both sides of the trailer between the centerline of the landing gear and the leading edge of the front wheels. For trailers less than 35 feet long, you may designate as “non-aero box vans” any refrigerated box vans with at least one of the side features identified for longer trailers.
              (ii) You may designate as “partial-aero box vans” those box vans that have at least one of the side features identified in paragraph (a)(1)(i) of this section. Long box vans may also qualify as partial-aero box vans if they have a rear lift gate or rear hinged ramp. Note that this paragraph (a)(1)(ii) does not apply for box vans designated as “non-aero box vans” under paragraph (a)(1)(i) of this section.
              (iii) “Full-aero box vans” are box vans that are not designated as non-aero box vans or partial-aero box vans under this paragraph (a)(1).
              (2) CO2 standards apply for full-aero box vans as specified in the following table:
              
                Table 1 of § 1037.107—Phase 2 CO2 Standards for Full-Aero Box Vans
                [g/ton-mile]
                
                  Model year
                  Dry van
                  Short
                  Long
                  Refrigerated van
                  Short
                  Long
                
                
                  2018-2020
                  125.4
                  81.3
                  129.1
                  83.0
                
                
                  2021-2023
                  123.7
                  78.9
                  127.5
                  80.6
                
                
                  
                  2024-2026
                  120.9
                  77.2
                  124.7
                  78.9
                
                
                  2027+
                  118.8
                  75.7
                  122.7
                  77.4
                
              
              (3) CO2 standards apply for partial-aero box vans as specified in the following table:
              
                Table 2 of § 1037.107—Phase 2 CO2 Standards for Partial-Aero Box Vans
                [g/ton-mile]
                
                  Model year
                  Dry van
                  Short
                  Long
                  Refrigerated van
                  Short
                  Long
                
                
                  2018-2020
                  125.4
                  81.3
                  129.1
                  83.0
                
                
                  2021+
                  123.7
                  80.6
                  127.5
                  82.3
                
              
              (4) Non-box trailers and non-aero box vans must meet standards as follows:
              (i) Trailers must use automatic tire inflation systems or tire pressure monitoring systems with wheels on all axles.
              (ii) Non-box trailers must use tires with a TRRL at or below 5.1 kg/tonne. Through model year 2020, non-box trailers may instead use tires with a TRRL at or below 6.0 kg/tonne.
              (iii) Non-aero box vans must use tires with a TRRL at or below 4.7 kg/tonne. Through model year 2020, non-aero box vans may instead use tires with a TRRL at or below 5.1 kg/tonne.

              (5) Starting in model year 2027, you may generate or use emission credits for averaging to demonstrate compliance with the standards specified in paragraph (a)(2) of this section as described in subpart H of this part. This requires that you specify a Family Emission Limit (FEL) for CO2 for each vehicle subfamily. The FEL may not be less than the result of the emission calculation in § 1037.515. The FEL may not be greater than the appropriate standard for model year 2018 trailers. These FELs serve as the emission standards for the specific vehicle subfamily instead of the standards specified in paragraph (a) of this section. You may not use averaging for non-box trailers, partial-aero box vans, or non-aero box vans that meet standards under paragraph (a)(3) or (a)(4) of this section, and you may not use emission credits for banking or trading for any trailers.
              (6) The provisions of § 1037.241 specify how to comply with the standards of this section.
              (b) No CH4, N2O, or HFC standards apply under this section.
              (c) The emission standards of this section apply for a useful life of 10 years.
            
            
              § 1037.115
              Other requirements.
              Vehicles required to meet the emission standards of this part must meet the following additional requirements, except as noted elsewhere in this part:
              (a) Adjustable parameters. Vehicles that have adjustable parameters must meet all the requirements of this part for any adjustment in the physically adjustable range. We may require that you set adjustable parameters to any specification within the adjustable range during any testing. See 40 CFR 86.094-22 for information related to determining whether or not an operating parameter is considered adjustable. You must ensure safe vehicle operation throughout the physically adjustable range of each adjustable parameter, including consideration of production tolerances. Note that adjustable roof fairings and trailer rear fairings are deemed not to be adjustable parameters.
              
              (b) Prohibited controls. You may not design your vehicles with emission control devices, systems, or elements of design that cause or contribute to an unreasonable risk to public health, welfare, or safety while operating. For example, this would apply if the vehicle emits a noxious or toxic substance it would otherwise not emit that contributes to such an unreasonable risk.
              (c) [Reserved]
              (d) Defeat devices. 40 CFR 1068.101 prohibits the use of defeat devices.
              (e) Air conditioning leakage. Loss of refrigerant from your air conditioning systems may not exceed a total leakage rate of 11.0 grams per year or a percent leakage rate of 1.50 percent per year, whichever is greater. This applies for all refrigerants. Calculate the total leakage rate in g/year as specified in 40 CFR 86.1867-12(a). Calculate the percent leakage rate as: [total leakage rate (g/yr)] ÷ [total refrigerant capacity (g)] × 100. Round your percent leakage rate to the nearest one-hundredth of a percent. This paragraph (e) does not apply for refrigeration units on trailers; similarly, this paragraph (e) does not apply for self-contained air conditioning or refrigeration units on vocational vehicles even if they draw electrical power from engines used to propel the vehicles. For purposes of this requirement, “refrigerant capacity” is the total mass of refrigerant recommended by the vehicle manufacturer as representing a full charge. Where full charge is specified as a pressure, use good engineering judgment to convert the pressure and system volume to a mass. If air conditioning systems with capacity above 3000 grams of refrigerant are designed such that a compliance demonstration under 40 CFR 86.1867-12(a) is impossible or impractical, you may ask to use alternative means to demonstrate that your air conditioning system achieves an equivalent level of control.
            
            
              § 1037.120
              Emission-related warranty requirements.
              (a) General requirements. You must warrant to the ultimate purchaser and each subsequent purchaser that the new vehicle, including all parts of its emission control system, meets two conditions:
              (1) It is designed, built, and equipped so it conforms at the time of sale to the ultimate purchaser with the requirements of this part.
              (2) It is free from defects in materials and workmanship that cause the vehicle to fail to conform to the requirements of this part during the applicable warranty period.
              (b) Warranty period. (1) Your emission-related warranty must be valid for at least:
              (i) 5 years or 50,000 miles for Light HDV.
              (ii) 5 years or 100,000 miles for Medium HDV (except tires).
              (iii) 5 years for trailers (except tires).
              (iv) 1 year for tires installed on trailers, and 2 years or 24,000 miles for all other tires.
              (2) You may offer an emission-related warranty more generous than we require. The emission-related warranty for the vehicle may not be shorter than any basic mechanical warranty you provide to that owner without charge for the vehicle. Similarly, the emission-related warranty for any component may not be shorter than any warranty you provide to that owner without charge for that component. This means that your warranty for a given vehicle may not treat emission-related and nonemission-related defects differently for any component. The warranty period begins when the vehicle is placed into service.
              (c) Components covered. The emission-related warranty covers tires, automatic tire inflation systems, tire pressure monitoring systems, vehicle speed limiters, idle-reduction systems, hybrid system components, and devices added to the vehicle to improve aerodynamic performance (not including standard components such as hoods or mirrors even if they have been optimized for aerodynamics), to the extent such emission-related components are included in your application for certification. The emission-related warranty also covers other added emission-related components to the extent they are included in your application for certification. The emission-related warranty covers all components whose failure would increase a vehicle's emissions of air conditioning refrigerants (for vehicles subject to air conditioning leakage standards), and it covers all components whose failure would increase a vehicle's evaporative emissions (for vehicles subject to evaporative emission standards). The emission-related warranty covers these components even if another company produces the component. Your emission-related warranty does not need to cover components whose failure would not increase a vehicle's emissions of any regulated pollutant.
              (d) Limited applicability. You may deny warranty claims under this section if the operator caused the problem through improper maintenance or use, as described in 40 CFR 1068.115. For example, it may be appropriate to require the seals on automatic tire inflation systems to be replaced during the warranty period.
              (e) Owners manual. Describe in the owners manual the emission-related warranty provisions from this section that apply to the vehicle.
            
            
              § 1037.125
              Maintenance instructions and allowable maintenance.
              Give the ultimate purchaser of each new vehicle written instructions for properly maintaining and using the vehicle, including the emission control system. The maintenance instructions also apply to service accumulation on any of your emission-data vehicles. See paragraph (i) of this section for requirements related to tire replacement.
              (a) Critical emission-related maintenance. Critical emission-related maintenance includes any adjustment, cleaning, repair, or replacement of critical emission-related components. This may also include additional emission-related maintenance that you determine is critical if we approve it in advance. You may schedule critical emission-related maintenance on these components if you demonstrate that the maintenance is reasonably likely to be done at the recommended intervals on in-use vehicles. We will accept scheduled maintenance as reasonably likely to occur if you satisfy any of the following conditions:
              (1) You present data showing that, if a lack of maintenance increases emissions, it also unacceptably degrades the vehicle's performance.
              (2) You present survey data showing that at least 80 percent of vehicles in the field get the maintenance you specify at the recommended intervals.
              (3) You provide the maintenance free of charge and clearly say so in your maintenance instructions.
              (4) You otherwise show us that the maintenance is reasonably likely to be done at the recommended intervals.
              (b) Recommended additional maintenance. You may recommend any additional amount of maintenance on the components listed in paragraph (a) of this section, as long as you state clearly that these maintenance steps are not necessary to keep the emission-related warranty valid. If operators do the maintenance specified in paragraph (a) of this section, but not the recommended additional maintenance, this does not allow you to disqualify those vehicles from in-use testing or deny a warranty claim. Do not take these maintenance steps during service accumulation on your emission-data vehicles.
              (c) Special maintenance. You may specify more frequent maintenance to address problems related to special situations, such as atypical vehicle operation. You must clearly state that this additional maintenance is associated with the special situation you are addressing. We may disapprove your maintenance instructions if we determine that you have specified special maintenance steps to address vehicle operation that is not atypical, or that the maintenance is unlikely to occur in use. If we determine that certain maintenance items do not qualify as special maintenance under this paragraph (c), you may identify this as recommended additional maintenance under paragraph (b) of this section.
              (d) Noncritical emission-related maintenance. Subject to the provisions of this paragraph (d), you may schedule any amount of emission-related inspection or maintenance that is not covered by paragraph (a) of this section (that is, maintenance that is neither explicitly identified as critical emission-related maintenance, nor that we approve as critical emission-related maintenance). Noncritical emission-related maintenance generally includes maintenance on the components we specify in 40 CFR part 1068, Appendix I, that is not covered in paragraph (a) of this section. You must state in the owners manual that these steps are not necessary to keep the emission-related warranty valid. If operators fail to do this maintenance, this does not allow you to disqualify those vehicles from in-use testing or deny a warranty claim. Do not take these inspection or maintenance steps during service accumulation on your emission-data vehicles.
              (e) Maintenance that is not emission-related. For maintenance unrelated to emission controls, you may schedule any amount of inspection or maintenance. You may also take these inspection or maintenance steps during service accumulation on your emission-data vehicles, as long as they are reasonable and technologically necessary. You may perform this nonemission-related maintenance on emission-data vehicles at the least frequent intervals that you recommend to the ultimate purchaser (but not the intervals recommended for severe service).
              (f) Source of parts and repairs. State clearly in your written maintenance instructions that a repair shop or person of the owner's choosing may maintain, replace, or repair emission control devices and systems. Your instructions may not require components or service identified by brand, trade, or corporate name. Also, do not directly or indirectly condition your warranty on a requirement that the vehicle be serviced by your franchised dealers or any other service establishments with which you have a commercial relationship. You may disregard the requirements in this paragraph (f) if you do one of two things:
              (1) Provide a component or service without charge under the purchase agreement.
              (2) Get us to waive this prohibition in the public's interest by convincing us the vehicle will work properly only with the identified component or service.
              (g) [Reserved]
              (h) Owners manual. Explain the owner's responsibility for proper maintenance in the owners manual.
              (i) Tire maintenance and replacement. Include instructions that will enable the owner to replace tires so that the vehicle conforms to the original certified vehicle configuration.
            
            
              § 1037.130
              Assembly instructions for secondary vehicle manufacturers.
              (a) If you sell a certified incomplete vehicle to a secondary vehicle manufacturer, give the secondary vehicle manufacturer instructions for completing vehicle assembly consistent with the requirements of this part. Include all information necessary to ensure that the final vehicle assembly (including the engine for vehicles other than trailers) will be in its certified configuration.
              (b) Make sure these instructions have the following information:
              (1) Include the heading: “Emission-related installation instructions”.
              (2) State: “Failing to follow these instructions when completing assembly of a heavy-duty motor vehicle violates federal law, subject to fines or other penalties as described in the Clean Air Act.”
              (3) Describe the necessary steps for installing any diagnostic system required under 40 CFR part 86.
              (4) Describe how your certification is limited for any type of application, as illustrated in the following examples:
              (i) If the incomplete vehicle is at or below 8,500 pounds GVWR, state that the vehicle's certification is valid under this part 1037 only if the final configuration has a vehicle curb weight above 6,000 pounds or basic vehicle frontal area above 45 square feet.
              (ii) If your engine will be installed in a vehicle that you certify to meet diurnal emission standards using an evaporative canister, but you do not install the fuel tank, identify the maximum permissible fuel tank capacity.
              (5) Describe any other instructions to make sure the vehicle will operate according to design specifications in your application for certification.
              (c) Provide instructions in writing or in an equivalent format. You may include this information with the incomplete vehicle document required by DOT. If you do not provide the instructions in writing, explain in your application for certification how you will ensure that each installer is informed of the installation requirements.
            
            
              
              § 1037.135
              Labeling.
              (a) Assign each vehicle a unique identification number and permanently affix, engrave, or stamp it on the vehicle in a legible way. The vehicle identification number (VIN) serves this purpose.
              (b) At the time of manufacture, affix a permanent and legible label identifying each vehicle. The label must meet the requirements of 40 CFR 1068.45.
              (c) The label must—
              (1) Include the heading “VEHICLE EMISSION CONTROL INFORMATION”.
              (2) Include your full corporate name and trademark. You may identify another company and use its trademark instead of yours if you comply with the branding provisions of 40 CFR 1068.45.
              (3) Include EPA's standardized designation for the vehicle family.
              (4) State the regulatory subcategory that determines the applicable emission standards for the vehicle family (see definition in § 1037.801).
              (5) State the date of manufacture [DAY (optional), MONTH, and YEAR]. You may omit this from the label if you stamp, engrave, or otherwise permanently identify it elsewhere on the vehicle, in which case you must also describe in your application for certification where you will identify the date on the vehicle.
              (6) Identify the emission control system. Use terms and abbreviations as described in Appendix III to this part or other applicable conventions. Phase 2 tractors and Phase 2 vocational vehicles may omit this information.
              (7) Identify any requirements for fuel and lubricants that do not involve fuel-sulfur levels.
              (8) State: “THIS VEHICLE COMPLIES WITH U.S. EPA REGULATIONS FOR [MODEL YEAR] HEAVY-DUTY VEHICLES.”
              (9) If you rely on another company to design and install fuel tanks in incomplete vehicles that use an evaporative canister for controlling diurnal emissions, include the following statement: “THIS VEHICLE IS DESIGNED TO COMPLY WITH EVAPORATIVE EMISSION STANDARDS WITH UP TO x GALLONS OF FUEL TANK CAPACITY.” Complete this statement by identifying the maximum specified fuel tank capacity associated with your certification.
              (d) You may add information to the emission control information label as follows:
              (1) You may identify other emission standards that the vehicle meets or does not meet (such as European standards).
              (2) You may add other information to ensure that the vehicle will be properly maintained and used.
              (3) You may add appropriate features to prevent counterfeit labels. For example, you may include the vehicle's unique identification number on the label.
              (e) You may ask us to approve modified labeling requirements in this part 1037 if you show that it is necessary or appropriate. We will approve your request if your alternate label is consistent with the requirements of this part.
            
            
              § 1037.140
              Classifying vehicles and determining vehicle parameters.
              (a) Where applicable, a vehicle's roof height and a trailer's length are determined from nominal design specifications, as provided in this section. Specify design values for roof height and trailer length to the nearest inch.
              (b) Base roof height on fully inflated tires having a static loaded radius equal to the arithmetic mean of the largest and smallest static loaded radius of tires you offer or a standard tire we approve.
              (c) Base trailer length on the outer dimensions of the load-carrying structure. Do not include aerodynamic devices or HVAC units.
              (d) The nominal design specifications must be within the range of the actual values from production vehicles considering normal production variability. In the case of roof height, use the mean tire radius specified in paragraph (b) of this section. If after production begins it is determined that your nominal design specifications do not represent production vehicles, we may require you to amend your application for certification under § 1037.225.

              (e) If your vehicle is equipped with an adjustable roof fairing, measure the roof height with the fairing in its lowest setting.
              (f) For any provisions in this part that depend on the number of axles on a vehicle, include lift axles or any other installed axles that can be used to carry the vehicle's weight while in motion.
              (g) The standards and other provisions of this part apply to specific vehicle service classes for tractors and vocational vehicles as follows:
              (1) Phase 1 and Phase 2 tractors are divided based on GVWR into Class 7 tractors and Class 8 tractors. Where provisions apply to both tractors and vocational vehicles, Class 7 tractors are considered “Medium HDV” and Class 8 tractors are considered “Heavy HDV”.
              (2) Phase 1 vocational vehicles are divided based on GVWR. “Light HDV” includes Class 2b through Class 5 vehicles; “Medium HDV includes Class 6 and Class 7 vehicles; and “Heavy HDV includes Class 8 vehicles.
              (3) Phase 2 vocational vehicles with spark-ignition engines are divided based on GVWR. “Light HDV” includes Class 2b through Class 5 vehicles, and “Medium HDV includes Class 6 through Class 8 vehicles.
              (4) Phase 2 vocational vehicles with compression-ignition engines are divided as follows:
              (i) Class 2b through Class 5 vehicles are considered “Light HDV”.
              (ii) Class 6 through 8 vehicles are considered “Heavy HDV” if the installed engine's primary intended service class is heavy heavy-duty (see 40 CFR 1036.140). All other Class 6 through Class 8 vehicles are considered “Medium HDV”.
              (5) In certain circumstances, you may certify vehicles to standards that apply for a different vehicle service class. For example, see §§ 1037.105(g) and 1037.106(f). If you optionally certify vehicles to different standards, those vehicles are subject to all the regulatory requirements as if the standards were mandatory.
              (h) Use good engineering judgment to identify the intended duty cycle (Urban, Multi-Purpose, or Regional) for each of your vocational vehicle configurations based on the expected use of the vehicles.
            
            
              § 1037.150
              Interim provisions.
              The provisions in this section apply instead of other provisions in this part.
              (a) Incentives for early introduction. The provisions of this paragraph (a) apply with respect to tractors and vocational vehicles produced in model years before 2014. Manufacturers may voluntarily certify in model year 2013 (or earlier model years for electric vehicles) to the greenhouse gas standards of this part.
              (1) This paragraph (a)(1) applies for regulatory subcategories subject to the standards of § 1037.105 or § 1037.106. Except as specified in paragraph (a)(3) of this section, to generate early credits under this paragraph for any vehicles other than electric vehicles, you must certify your entire U.S.-directed production volume within the regulatory subcategory to these standards. Except as specified in paragraph (a)(4) of this section, if some vehicle families within a regulatory subcategory are certified after the start of the model year, you may generate credits only for production that occurs after all families are certified. For example, if you produce three vehicle families in an averaging set and you receive your certificates for those families on January 4, 2013, March 15, 2013, and April 24, 2013, you may not generate credits for model year 2013 production in any of the families that occurs before April 24, 2013. Calculate credits relative to the standard that would apply in model year 2014 using the equations in subpart H of this part. You may bank credits equal to the surplus credits you generate under this paragraph (a) multiplied by 1.50. For example, if you have 1.0 Mg of surplus credits for model year 2013, you may bank 1.5 Mg of credits. Credit deficits for an averaging set prior to model year 2014 do not carry over to model year 2014. These credits may be used to show compliance with the standards of this part for 2014 and later model years. We recommend that you notify EPA of your intent to use this provision before submitting your applications.
              (2) [Reserved]

              (3) You may generate emission credits for the number of additional SmartWay designated tractors (relative to your 2012 production), provided you do not generate credits for those vehicles under paragraph (a)(1) of this section. Calculate credits for each regulatory subcategory relative to the standard that would apply in model year 2014 using the equations in subpart H of this part. Use a production volume equal to the number of designated model year 2013 SmartWay tractors minus the number of designated model year 2012 SmartWay tractors. You may bank credits equal to the surplus credits you generate under this paragraph (a)(3) multiplied by 1.50. Your 2012 and 2013 model years must be equivalent in length.
              (4) This paragraph (a)(4) applies where you do not receive your final certificate in a regulatory subcategory within 30 days of submitting your final application for that subcategory. Calculate your credits for all production that occurs 30 days or more after you submit your final application for the subcategory.
              (b) Phase 1 coastdown procedures. For tractors subject to Phase 1 standards under § 1037.106, the default method for measuring drag area (C
                d
                A) is the coastdown procedure specified in 40 CFR part 1066, subpart D. This includes preparing the tractor and the standard trailer with wheels meeting specifications of § 1037.528(b) and submitting information related to your coastdown testing under § 1037.528(h).
              (c) Provisions for small manufacturers. Standards apply on a delayed schedule for manufacturers meeting the small business criteria specified in 13 CFR 121.201. Apply the small business criteria for NAICS code 336120 for vocational vehicles and tractors and 336212 for trailers; the employee limits apply to the total number employees together for affiliated companies. Qualifying small manufacturers are not subject to the greenhouse gas standards of §§ 1037.105 and 1037.106 for vehicles with a date of manufacture before January 1, 2022, Similarly, qualifying small manufacturers are not subject to the greenhouse gas standards of § 1037.107 for trailers with a date of manufacture before January 1, 2019. In addition, qualifying small manufacturers producing vehicles that run on any fuel other than gasoline, E85, or diesel fuel may delay complying with every later standard under this part by one model year. Qualifying manufacturers must notify the Designated Compliance Officer each model year before introducing these excluded vehicles into U.S. commerce. This notification must include a description of the manufacturer's qualification as a small business under 13 CFR 121.201. You must label your excluded vehicles with the following statement: “THIS VEHICLE IS EXCLUDED UNDER 40 CFR 1037.150(c).” Small manufacturers may certify their vehicles under this part 1037 before standards start to apply; however, they may generate emission credits only if they certify their entire U.S.-directed production volume within the applicable averaging set for that model year.
              (d) Air conditioning leakage for vocational vehicles. The air conditioning leakage standard of § 1037.115 does not apply for model year 2020 and earlier vocational vehicles.
              (e) Delegated assembly. The delegated-assembly provisions of § 1037.621 do not apply before January 1, 2018.
              (f) Electric vehicles. Tailpipe emissions of regulated pollutants from electric vehicles (as defined in § 1037.801) are deemed to be zero. No emission testing is required for electric vehicles. Use good engineering judgment to apply other requirements of this part to electric vehicles.
              (g) Compliance date. Compliance with the standards of this part was optional prior to January 1, 2014. This means that if your 2014 model year begins before January 1, 2014, you may certify for a partial model year that begins on January 1, 2014 and ends on the day your model year would normally end. You must label model year 2014 vehicles excluded under this paragraph (g) with the following statement: “THIS VEHICLE IS EXCLUDED UNDER 40 CFR 1037.150(g).”
              (h) Off-road vehicle exemption. (1) Vocational vehicles with a date of manufacture before January 1, 2021 automatically qualify for an exemption under § 1037.631 if the tires installed on the vehicle have a maximum speed rating at or below 55 miles per hour.

              (2) In unusual circumstances, vehicle manufacturers may ask us to exempt vehicles under § 1037.631 based on other criteria that are equivalent to those specified in § 1037.631(a); however, we will normally not grant relief in cases where the vehicle manufacturer has credits or can otherwise comply with applicable standards. Request approval for an exemption under this paragraph (h) before you produce the subject vehicles. Send your request with supporting information to the Designated Compliance Officer; we will coordinate with NHTSA in making a determination under § 1037.210. If you introduce into U.S. commerce vehicles that depend on our approval under this paragraph (h) before we inform you of our approval, those vehicles violate 40 CFR 1068.101(a)(1).
              (i) Limited carryover from Phase 1 to Phase 2. The provisions for carryover data in § 1037.235(d) do not allow you to use aerodynamic test results from Phase 1 to support a compliance demonstration for Phase 2 certification.
              (j) Limited prohibition related to early model year engines. The provisions of this paragraph (j) apply only for vehicles that have a date of manufacture before January 1, 2018. See § 1037.635 for related provisions that apply in later model years. The prohibition in § 1037.601 against introducing into U.S. commerce a vehicle containing an engine not certified to the standards applicable for the calendar year of installation does not apply for vehicles using model year 2014 or 2015 spark-ignition engines, or any model year 2013 or earlier engines.
              (k) Verifying drag areas from in-use tractors. This paragraph (k) applies for tractors instead of § 1037.401(b) through model year 2020. We may measure the drag area of your vehicles after they have been placed into service. To account for measurement variability, your vehicle is deemed to conform to the regulations of this part with respect to aerodynamic performance if we measure its drag area to be at or below the maximum drag area allowed for the bin above the bin to which you certified (for example, Bin II if you certified the vehicle to Bin III), unless we determine that you knowingly produced the vehicle to have a higher drag area than is allowed for the bin to which it was certified.
              (l) Optional sister-vehicle certification under 40 CFR part 86. You may certify certain complete or cab-complete vehicles to the GHG standards of 40 CFR 86.1819 instead of the standards of § 1037.105 as specified in 40 CFR 86.1819-14(j).
              (m) Loose engine sales. Manufacturers may certify certain spark-ignition engines along with chassis-certified heavy-duty vehicles where they are identical to engines used in those vehicles as described in 40 CFR 86.1819-14(k)(8). Vehicles in which those engines are installed are subject to standards under this part as specified in § 1037.105.
              (n) Transition to engine-based model years. The following provisions apply for production and ABT reports during the transition to engine-based model year determinations for tractors and vocational vehicles in 2020 and 2021:
              (1) If you install model year 2020 or earlier engines in your vehicles in calendar year 2020, include all those Phase 1 vehicles in your production and ABT reports related to model year 2020 compliance, although we may require you identify these separately from vehicles produced in calendar year 2019.
              (2) If you install model year 2020 engines in your vehicles in calendar year 2021, submit production and ABT reports for those Phase 1 vehicles separate from the reports you submit for Phase 2 vehicles with model year 2021 engines.
              (o) Interim useful life for light heavy-duty vocational vehicles. Class 2b through Class 5 vocational vehicles certified to Phase 1 standards are subject to a useful life of 110,000 miles or 10 years, whichever comes first, instead of the useful life specified in § 1037.105. For emission credits generated from these Phase 1 vehicles, multiply any banked credits that you carry forward to demonstrate compliance with Phase 2 standards by 1.36.
              (p) Credit multiplier for advanced technology. If you generate credits from Phase 1 vehicles certified with advanced technology, you may multiply these credits by 1.50, except that you may not apply this multiplier in addition to the early-credit multiplier of paragraph (a) of this section. If you generate credits from model year 2027 and earlier Phase 2 vehicles certified with advanced technology, you may multiply these credits by 3.5 for plug-in hybrid electric vehicles, 4.5 for electric vehicles, and 5.5 for fuel cell vehicles.
              (q) Vehicle families for advanced and off-cycle technologies. Apply the following provisions for grouping vehicles into families if you use off-cycle technologies under § 1037.610 or advanced technologies under § 1037.615:
              (1) For vocational vehicles and tractors subject to Phase 1 standards, create separate vehicle families for vehicles that contain advanced or off-cycle technologies; group those vehicles together in a vehicle family if they use the same advanced or off-cycle technologies.
              (2) For vocational vehicles and tractors subject to Phase 2 standards, create separate vehicle families if there is a credit multiplier for advanced technology; group those vehicles together in a vehicle family if they use the same multiplier.
              (r) Conversion to mid- roof and high-roof configurations. Secondary vehicle manufacturers that qualify as small manufacturers may convert low- and mid-roof tractors to mid- and high-roof configurations without recertification for the purpose of building a custom sleeper tractor or converting it to run on natural gas, as follows:
              (1) The original low- or mid-roof tractor must be covered by a valid certificate of conformity.
              (2) The modifications may not increase the frontal area of the tractor beyond the frontal area of the equivalent mid- or high-roof tractor with the corresponding standard trailer. Note that these dimensions have a tolerance of ±2 inches. Use good engineering judgment to achieve aerodynamic performance similar to or better than the certifying manufacturer's corresponding mid- or high-roof tractor.
              (3) Add a permanent supplemental label to the vehicle near the original manufacturer's emission control information label. On the label identify your full corporate name and include the following statement: “THIS VEHICLE WAS MODIFIED AS ALLOWED UNDER 40 CFR 1037.150.”
              (4) We may require that you submit annual production reports as described in § 1037.250.
              (5) Modifications made under this paragraph (r) do not violate 40 CFR 1068.101(b)(1).
              (s) Confirmatory testing for F
                alt-aero. If we conduct coastdown testing to verify your F
                alt-aero value for Phase 2 tractors, we will make our determination using a statistical analysis consistent with the principles of SEA testing in § 1037.305. We will calculate confidence intervals using the same equations and will not replace your test results with ours if your result falls within our confidence interval or is greater than our test result.
              (t) Glider kits and glider vehicles. (1) Glider vehicles conforming to the requirements in this paragraph (t)(1) are exempt from the Phase 1 emission standards of this part 1037 prior to January 1, 2021. Engines in such vehicles (including vehicles produced after January 1, 2021) remain subject to the requirements of 40 CFR part 86 applicable for the engines' original model year, but not subject to the Phase 1 or Phase 2 standards of 40 CFR part 1036 unless they were originally manufactured in model year 2014 or later.
              (i) You are eligible for this exemption if you are a small manufacturer and you sold one or more glider vehicles in 2014 under the provisions of § 1037.150(c). You do not qualify if you only produced glider vehicles for your own use. You must notify us of your plans to use this exemption before you introduce exempt vehicles into U.S. commerce. In your notification, you must identify your annual U.S.-directed production volume (and sales, if different) of such vehicles for calendar years 2010 through 2014. Vehicles you produce before notifying us are not exempt under this section.
              (ii) In a given calendar year, you may produce up to 300 exempt vehicles under this section, or up to the highest annual production volume you identify in paragraph (t)(1) of this section, whichever is less.
              (iii) Identify the number of exempt vehicles you produced under this exemption for the preceding calendar year in your annual report under § 1037.250.

              (iv) Include the appropriate statement on the label required under § 1037.135, as follows:
              
              (A) For Phase 1 vehicles, “THIS VEHICLE AND ITS ENGINE ARE EXEMPT UNDER 40 CFR 1037.150(t)(1).”
              (B) For Phase 2 vehicles, “THE ENGINE IN THIS VEHICLE IS EXEMPT UNDER 40 CFR 1037.150(t)(1).”
              (v) If you produce your glider vehicle by installing remanufactured or previously used components in a glider kit produced by another manufacturer, you must provide the following to the glider kit manufacturer prior to obtaining the glider kit:
              (A) Your name, the name of your company, and contact information.
              (B) A signed statement that you are a qualifying small manufacturer and that your production will not exceed the production limits of this paragraph (t)(1). This statement is deemed to be a submission to EPA, and we may require the glider kit manufacturer to provide a copy to us at any time.
              (vi) This exemption is valid for a given vehicle and engine only if you meet all the requirements and conditions of this paragraph (t)(1) that apply with respect to that vehicle and engine. Introducing such a vehicle into U.S. commerce without meeting all applicable requirements and conditions violates 40 CFR 1068.101(a)(1).
              (vii) Companies that are not small manufacturers may sell uncertified incomplete vehicles without engines to small manufacturers for the purpose of producing exempt vehicles under this paragraph (t)(1), subject to the provisions of § 1037.622. However, such companies must take reasonable steps to ensure that their incomplete vehicles will be used in conformance with the requirements of this part 1037.
              (2) Glider vehicles produced using engines certified to model year 2010 or later standards for all pollutants are subject to the same provisions that apply to vehicles using engines within their useful life in § 1037.635.
              (3) For calendar year 2017, you may produce a limited number of glider kits and/or glider vehicles subject to the requirements applicable to model year 2016 glider vehicles, instead of the requirements of § 1037.635. The limit applies to your combined 2017 production of glider kits and glider vehicles and is equal to your highest annual production of glider kits and glider vehicles for any year from 2010 to 2014. Any glider kits or glider vehicles produced beyond this cap are subject to the provisions of § 1037.635. Count any glider kits and glider vehicles you produce under paragraph (t)(1) of this section as part of your production with respect to this paragraph (t)(3).
              (u) Streamlined preliminary approval for trailer devices. Before January 1, 2018, manufacturers of aerodynamic devices for trailers may ask for preliminary EPA approval of compliance data for their devices based on qualifying for designation under the SmartWay program based on measured C
                dA values, whether or not that involves testing or other methods specified in § 1037.526. Trailer manufacturers may certify based on ΔC
                dA values established under this paragraph (u) through model year 2020. Manufacturers must perform testing as specified in subpart F of this part for any vehicles or aerodynamic devices not qualifying for approval under this paragraph (u).
              (v) Transitional allowances for trailers. Through model year 2026, trailer manufacturers may calculate a number of trailers that are exempt from the standards and certification requirements of this part. Calculate the number of exempt box vans in a given model year by multiplying your total U.S.-directed production volume of certified box vans by 0.20 and rounding to the nearest whole number; however, in no case may the number of exempted box vans be greater than 350 units in any given model year. Repeat this calculation to determine the number of non-box trailers, up to 250 annual units, that are exempt from standards and certification requirements. Perform the calculation based on your projected production volumes in the first year that standards apply; in later years, use actual production volumes from the preceding model year. Include these calculated values and your production volumes of exempt trailers in your annual production report under § 1037.250. You must apply a label meeting the requirements of 40 CFR 1068.45(a) that identifies your corporate name and states that the trailer is exempt under the provisions of § 1037.150. Unlabeled trailers will be considered in violation of 40 CFR 1068.101(a)(1).
              
              (w) Roll-up doors for non-aero box vans. Through model year 2023, box vans may qualify for non-aero or partial-aero standards under § 1037.107 by treating roll-up rear doors as being equivalent to rear lift gates.
              (x) Aerodynamic testing for trailers. Section 1037.526 generally requires you to adjust ΔC
                dA values from alternate test methods to be equivalent to measurements with the primary test method. This paragraph (x) describes approximations that we believe are consistent with good engineering judgment; however, you may not use these approximations where we determine that clear and convincing evidence shows that they would significantly overestimate actual improvements in aerodynamic performance.
              (1) You may presume that CFD measurements at a yaw angle of 4.5° are equal to measurements made using the primary method, and you may use them without adjustment.
              (2) You may presume that coastdown measurements at yaw angles smaller than ± 4.5° are equal to measurements made using the primary method, and you may use them without adjustment. This applies equally for device manufacturers, but it does not apply for EPA testing.
              (3) You may use testing or analytical methods to adjust coastdown measurements to account for aerodynamic effects at a yaw angle of ±4.5°. This applies for rear fairings and other devices whose performance is affected by yaw angle.
              (y) Transition to Phase 2 standards. The following provisions allow for enhanced generation and use of emission credits from Phase 1 tractors and vocational vehicles for meeting the Phase 2 standards:
              (1) For vocational Light HDV and vocational Medium HDV, emission credits you generate in model years 2018 through 2021 may be used through model year 2027, instead of being limited to a five-year credit life as specified in § 1037.740(c). For Class 8 vocational vehicles with medium heavy-duty engines, we will approve your request to generate these credits in and use these credits for the Medium HDV averaging set if you show that these vehicles would qualify as Medium HDV under the Phase 2 program as described in § 1037.140(g)(4).
              (2) You may use the off-cycle provisions of § 1037.610 to apply technologies to Phase 1 vehicles as follows:
              (i) You may apply an improvement factor of 0.988 for tractors and vocational vehicles with automatic tire inflation systems on all axles.
              (ii) For vocational vehicles with automatic engine shutdown systems that conform with § 1037.660, you may apply an improvement factor of 0.95.
              (iii) For vocational vehicles with stop-start systems that conform with § 1037.660, you may apply an improvement factor of 0.92.
              (iv) For vocational vehicles with neutral-idle systems conforming with § 1037.660, you may apply an improvement factor of 0.98. You may adjust this improvement factor if we approve a partial reduction under § 1037.660(a)(2); for example, if your design reduces fuel consumption by half as much as shifting to neutral, you may apply an improvement factor of 0.99.
              (3) Small manufacturers may generate emission credits for natural gas-fueled vocational vehicles as follows:
              (i) Small manufacturers may certify their vehicles instead of relying on the exemption of paragraph (c) of this section. The provisions of this part apply for such vehicles, except as specified in this paragraph (y)(3).
              (ii) Use Phase 1 GEM to determine a CO2 emission level for your vehicle, then multiply this value by the engine's FCL for CO2 and divide by the engine's applicable CO2 emission standard.
              (z) Constraints for vocational duty cycles. The following provisions apply to determinations of vocational duty cycles as described in § 1037.140:
              (1) The Regional duty cycle applies if the engine was certified based on testing only with the ramped-modal cycle.
              (2) The Regional duty cycle applies for coach buses and motor homes you certify under § 1037.105(b).
              (3) You may not select the Urban duty cycle for any vehicle with a manual or single-clutch automated manual transmission.

              (4) Starting in model year 2024, you must select the Regional duty cycle for any vehicle with a manual transmission.
              (5) You may select the Urban duty cycle for a hybrid vehicle equipped with regenerative braking, unless it is equipped with a manual transmission.
              (6) You may select the Urban duty cycle for any vehicle with a hydrokinetic torque converter paired with an automatic transmission, or a continuously variable automatic transmission, or a dual-clutch transmission with no more than two consecutive forward gears between which it is normal for both clutches to be momentarily disengaged.
              (aa) Custom-chassis standards. The following provisions apply uniquely to small manufacturers under the custom-chassis standards of § 1037.105(h):
              (1) You may use emission credits generated under § 1037.105(d), including banked or traded credits from any averaging set. Such credits remain subject to other limitations that apply under subpart H of this part.
              (2) You may produce up to 200 drayage tractors in a given model year to the standards described in § 1037.105(h) for “other buses”. Treat these drayage tractors as being in their own averaging set.
            
          
          
            Subpart C—Certifying Vehicle Families
            
              § 1037.201
              General requirements for obtaining a certificate of conformity.
              (a) You must send us a separate application for a certificate of conformity for each vehicle family. A certificate of conformity is valid from the indicated effective date until the end of the model year for which it is issued. You must renew your certification annually for any vehicles you continue to produce.
              (b) The application must contain all the information required by this part and must not include false or incomplete statements or information (see § 1037.255).
              (c) We may ask you to include less information than we specify in this subpart, as long as you maintain all the information required by § 1037.250.
              (d) You must use good engineering judgment for all decisions related to your application (see 40 CFR 1068.5).
              (e) An authorized representative of your company must approve and sign the application.
              (f) See § 1037.255 for provisions describing how we will process your application.

              (g) We may perform confirmatory testing on your vehicles or components; for example, we may test vehicles to verify drag areas or other GEM inputs. This includes tractors used to determine F
                alt-aero under § 1037.525. We may require you to deliver your test vehicles or components to a facility we designate for our testing. Alternatively, you may choose to deliver another vehicle or component that is identical in all material respects to the test vehicle or component, or a different vehicle or component that we determine can appropriately serve as an emission-data vehicle for the family. We may perform confirmatory testing on engines under 40 CFR part 1036 and may require you to apply modified fuel maps from that testing for certification under this part.
              (h) The certification and testing provisions of 40 CFR part 86, subpart S, apply instead of the provisions of this subpart relative to the evaporative and refueling emission standards specified in § 1037.103, except that § 1037.245 describes how to demonstrate compliance with evaporative emission standards. For vehicles that do not use an evaporative canister for controlling diurnal emissions, you may certify with respect to exhaust emissions and use the provisions of § 1037.622 to let a different company certify with respect to evaporative emissions.
              (i) Vehicles and installed engines must meet exhaust, evaporative, and refueling emission standards and certification requirements in 40 CFR part 86 or 40 CFR part 1036, as applicable. Include the information described in 40 CFR part 86, subpart S, or 40 CFR 1036.205 in your application for certification in addition to what we specify in § 1037.205 so we can issue a single certificate of conformity for all the requirements that apply for your vehicle and the installed engine.
            
            
              
              § 1037.205
              What must I include in my application?
              This section specifies the information that must be in your application, unless we ask you to include less information under § 1037.201(c). We may require you to provide additional information to evaluate your application. References to testing and emission-data vehicles refer to testing vehicles or components to measure any quantity that serves as an input value for modeling emission rates under § 1037.515 or 1037.520.
              (a) Describe the vehicle family's specifications and other basic parameters of the vehicle's design and emission controls. List the fuel type on which your vocational vehicles and tractors are designed to operate (for example, ultra-low-sulfur diesel fuel).
              (b) Explain how the emission control system operates. As applicable, describe in detail all system components for controlling greenhouse gas emissions, including all auxiliary emission control devices (AECDs) and all fuel-system components you will install on any production vehicle. Identify the part number of each component you describe. For this paragraph (b), treat as separate AECDs any devices that modulate or activate differently from each other. Also describe your modeling inputs as described in §§ 1037.515 and 1037.520, with the following additional information if it applies for your vehicles:
              (1) Describe your design for vehicle speed limiters, consistent with § 1037.640.
              (2) Describe your design for predictive cruise control.
              (3) Describe your design for automatic engine shutdown systems, consistent with § 1037.660.
              (4) Describe your engineering analysis demonstrating that your air conditioning compressor qualifies as a high-efficiency model as described in 40 CFR 86.1868-12(h)(5).
              (5) Describe your design for idle-reduction technology, including the logic for engine shutdown and the maximum duration of engine operation after the onset of any vehicle conditions described in § 1037.660.

              (6) If you perform powertrain testing under § 1037.550, report both CO2 and NOX emission levels corresponding to each test run.
              (7) Describe the configuration and basic design of hybrid systems. Include measurements for vehicles with hybrid power take-off systems.
              (8) If you install auxiliary power units in tractors under § 1037.106(g), identify the family name associated with the engine's certification under 40 CFR part 1039. Starting in model year 2024, also identify the family name associated with the auxiliary power unit's certification to the standards of 40 CFR 1039.699.
              (9) Describe how you meet any applicable criteria in § 1037.631(a)(1) and (2).
              (c) For vehicles subject to air conditioning standards, include:
              (1) The refrigerant leakage rates (leak scores).
              (2) The type of refrigerant and the refrigerant capacity of the air conditioning systems.
              (3) The corporate name of the final installer of the air conditioning system.
              (d) Describe any vehicles or components you selected for testing and the reasons for selecting them.

              (e) Describe any test equipment and procedures that you used, including any special or alternate test procedures you used (see § 1037.501). Include information describing the procedures you used to determine C
                dA values as specified in §§ 1037.525 through 1037.527. Describe which type of data you are using for engine fuel maps (see 40 CFR 1036.510). If your trailer certification relies on approved data from device manufacturers, identify the device and device manufacturer.
              (f) Describe how you operated any emission-data vehicle before testing, including the duty cycle and the number of vehicle operating miles used to stabilize emission-related performance. Explain why you selected the method of service accumulation. Describe any scheduled maintenance you did.
              (g) Where applicable, list the specifications of any test fuel to show that it falls within the required ranges we specify in 40 CFR part 1065.
              (h) Identify the vehicle family's useful life.

              (i) Include the maintenance instructions and warranty statement you will give to the ultimate purchaser of each new vehicle (see §§ 1037.120 and 1037.125).
              (j) Describe your emission control information label (see § 1037.135).
              (k) Identify the emission standards or FELs to which you are certifying vehicles in the vehicle family. For families containing multiple subfamilies, this means that you must identify the highest and lowest FELs to which any of your subfamilies will be certified.
              (l) Where applicable, identify the vehicle family's deterioration factors and describe how you developed them. Present any emission test data you used for this (see § 1037.241(c)).
              (m) Where applicable, state that you operated your emission-data vehicles as described in the application (including the test procedures, test parameters, and test fuels) to show you meet the requirements of this part.
              (n) [Reserved]
              (o) Report calculated and modeled emission results as follows:
              (1) For vocational vehicles and tractors, report modeling results for ten configurations. Include modeling inputs and detailed descriptions of how they were derived. Unless we specify otherwise, include the configuration with the highest modeling result, the lowest modeling result, and the configurations with the highest projected sales.

              (2) For trailers that demonstrate compliance with g/ton-mile emission standards as described in § 1037.515, report the CO2 emission result for the configuration with the highest calculated value. If your trailer family generates or uses emission credits, also report the CO2 emission results for the configuration with the lowest calculated value, and for the configuration with the highest projected sales.
              (p) Where applicable, describe all adjustable operating parameters (see § 1037.115), including production tolerances. You do not need to include parameters that do not affect emissions covered by your application. Include the following in your description of each parameter:
              (1) The nominal or recommended setting.
              (2) The intended physically adjustable range.
              (3) The limits or stops used to establish adjustable ranges.
              (4) Information showing why the limits, stops, or other means of inhibiting adjustment are effective in preventing adjustment of parameters on in-use vehicles to settings outside your intended physically adjustable ranges.
              (q) [Reserved]
              (r) Unconditionally certify that all the vehicles in the vehicle family comply with the requirements of this part, other referenced parts of the CFR, and the Clean Air Act.
              (s) Include good-faith estimates of U.S.-directed production volumes by subfamily. We may require you to describe the basis of your estimates.
              (t) Include the information required by other subparts of this part. For example, include the information required by § 1037.725 if you plan to generate or use emission credits.
              (u) Include other applicable information, such as information specified in this part or 40 CFR part 1068 related to requests for exemptions.
              (v) Name an agent for service located in the United States. Service on this agent constitutes service on you or any of your officers or employees for any action by EPA or otherwise by the United States related to the requirements of this part.
            
            
              § 1037.210
              Preliminary approval before certification.
              If you send us information before you finish the application, we may review it and make any appropriate determinations. Decisions made under this section are considered to be preliminary approval, subject to final review and approval. We will generally not reverse a decision where we have given you preliminary approval, unless we find new information supporting a different decision. If you request preliminary approval related to the upcoming model year or the model year after that, we will make best-efforts to make the appropriate determinations as soon as practicable. We will generally not provide preliminary approval related to a future model year more than two years ahead of time.
            
            
              
              § 1037.211
              Preliminary approval for manufacturers of aerodynamic devices.
              (a) If you design or manufacture aerodynamic devices for trailers, you may ask us to provide preliminary approval for the measured performance of your devices. While decisions made under this section are considered to be preliminary approval, we will not reverse a decision where we have given you preliminary approval, unless we find new information supporting a different decision. For example, where we measure the performance of your device after giving you preliminary approval and its measured performance is less than your data indicated, we may rescind the preliminary approval of your test results.
              (b) To request this, you must provide test data for ΔC
                d
                A values as specified in § 1037.150(u) or § 1037.526. Trailer manufacturers may use approved ΔC
                d
                A values as inputs under § 1037.515 to support their application for certification.
            
            
              § 1037.220
              Amending maintenance instructions.
              You may amend your emission-related maintenance instructions after you submit your application for certification as long as the amended instructions remain consistent with the provisions of § 1037.125. You must send the Designated Compliance Officer a written request to amend your application for certification for a vehicle family if you want to change the emission-related maintenance instructions in a way that could affect emissions. In your request, describe the proposed changes to the maintenance instructions. If operators follow the original maintenance instructions rather than the newly specified maintenance, this does not allow you to disqualify those vehicles from in-use testing or deny a warranty claim.
              (a) If you are decreasing or eliminating any specified maintenance, you may distribute the new maintenance instructions to your customers 30 days after we receive your request, unless we disapprove your request. This would generally include replacing one maintenance step with another. We may approve a shorter time or waive this requirement.
              (b) If your requested change would not decrease the specified maintenance, you may distribute the new maintenance instructions any time after you send your request. For example, this paragraph (b) would cover adding instructions to increase the frequency of filter changes for vehicles in severe-duty applications.
              (c) You need not request approval if you are making only minor corrections (such as correcting typographical mistakes), clarifying your maintenance instructions, or changing instructions for maintenance unrelated to emission control. We may ask you to send us copies of maintenance instructions revised under this paragraph (c).
            
            
              § 1037.225
              Amending applications for certification.
              Before we issue you a certificate of conformity, you may amend your application to include new or modified vehicle configurations, subject to the provisions of this section. After we have issued your certificate of conformity, you may send us an amended application requesting that we include new or modified vehicle configurations within the scope of the certificate, subject to the provisions of this section. You must amend your application if any changes occur with respect to any information that is included or should be included in your application.
              (a) You must amend your application before you take any of the following actions:
              (1) Add any vehicle configurations to a vehicle family that are not already covered by your application. For example, if your application identifies three possible engine models, and you plan to produce vehicles using an additional engine model, then you must amend your application before producing vehicles with the fourth engine model. The added vehicle configurations must be consistent with other vehicle configurations in the vehicle family with respect to the criteria listed in § 1037.230.

              (2) Change a vehicle configuration already included in a vehicle family in a way that may change any of the components you described in your application for certification, or make any other changes that would make the emissions inconsistent with the information in your application. This includes production and design changes that may affect emissions any time during the vehicle's lifetime.
              (3) Modify an FEL for a vehicle family as described in paragraph (f) of this section.
              (b) To amend your application for certification, send the relevant information to the Designated Compliance Officer.
              (1) Describe in detail the addition or change in the vehicle model or configuration you intend to make.
              (2) Include engineering evaluations or data showing that the amended vehicle family complies with all applicable requirements. You may do this by showing that the original emission-data vehicle is still appropriate for showing that the amended family complies with all applicable requirements.
              (3) If the original emission-data vehicle or emission modeling for the vehicle family is not appropriate to show compliance for the new or modified vehicle configuration, include new test data or emission modeling showing that the new or modified vehicle configuration meets the requirements of this part.
              (4) Include any other information needed to make your application correct and complete.
              (c) We may ask for more test data or engineering evaluations. You must give us these within 30 days after we request them.
              (d) For vehicle families already covered by a certificate of conformity, we will determine whether the existing certificate of conformity covers your newly added or modified vehicle. You may ask for a hearing if we deny your request (see § 1037.820).
              (e) For vehicle families already covered by a certificate of conformity, you may start producing the new or modified vehicle configuration any time after you send us your amended application and before we make a decision under paragraph (d) of this section. However, if we determine that the affected vehicles do not meet applicable requirements, we will notify you to cease production of the vehicles and may require you to recall the vehicles at no expense to the owner. Choosing to produce vehicles under this paragraph (e) is deemed to be consent to recall all vehicles that we determine do not meet applicable emission standards or other requirements and to remedy the nonconformity at no expense to the owner. If you do not provide information required under paragraph (c) of this section within 30 days after we request it, you must stop producing the new or modified vehicles.
              (f) You may ask us to approve a change to your FEL in certain cases after the start of production. The changed FEL may not apply to vehicles you have already introduced into U.S. commerce, except as described in this paragraph (f). You may ask us to approve a change to your FEL in the following cases:
              (1) You may ask to raise your FEL for your vehicle subfamily at any time. In your request, you must show that you will still be able to meet the emission standards as specified in subparts B and H of this part. Use the appropriate FELs with corresponding production volumes to calculate emission credits for the model year, as described in subpart H of this part.
              (2) Where testing applies, you may ask to lower the FEL for your vehicle subfamily only if you have test data from production vehicles showing that emissions are below the proposed lower FEL. Otherwise, you may ask to lower your FEL for your vehicle subfamily at any time. The lower FEL applies only to vehicles you produce after we approve the new FEL. Use the appropriate FELs with corresponding production volumes to calculate emission credits for the model year, as described in subpart H of this part.
              (3) You may ask to add an FEL for your vehicle family at any time.

              (g) You may produce vehicles as described in your amended application for certification and consider those vehicles to be in a certified configuration if we approve a new or modified vehicle configuration during the model year under paragraph (d) of this section. Similarly, you may modify in-use vehicles as described in your amended application for certification and consider those vehicles to be in a certified configuration if we approve a new or modified vehicle configuration at any time under paragraph (d) of this section. Modifying a new or in-use vehicle to be in a certified configuration does not violate the tampering prohibition of 40 CFR 1068.101(b)(1), as long as this does not involve changing to a certified configuration with a higher family emission limit. See § 1037.621(g) for special provisions that apply for changing to a different certified configuration in certain circumstances.
            
            
              § 1037.230
              Vehicle families, sub-families, and configurations.
              (a) For purposes of certifying your vehicles to greenhouse gas standards, divide your product line into families of vehicles based on regulatory subcategories as specified in this section. Subcategories are specified using terms defined in § 1037.801. Your vehicle family is limited to a single model year.
              (1) Apply subcategories for vocational vehicles and vocational tractors as shown in Table 1 of this section. This involves 15 separate subcategories for Phase 2 vehicles to account for engine characteristics, GVWR, and the selection of duty cycle for vocational vehicles as specified in § 1037.510; vehicles may additionally fall into one of the subcategories defined by the custom-chassis standards in § 1037.105(h). Divide Phase 1 vehicles into three GVWR-based vehicle service classes as shown in Table 1 of this section, disregarding additional specified characteristics. Table 1 follows:
              
                Table 1 of § 1037.230—Vocational Vehicle Subcategories
                
                  Engine cycle
                  Light HDV
                  Medium HDV
                  Heavy HDV
                
                
                  Compression-ignition
                  Urban
                  Urban
                  Urban.
                
                
                   
                  Multi-Purpose
                  Multi-Purpose
                  Multi-Purpose.
                
                
                   
                  Regional
                  Regional
                  Regional.
                
                
                  Spark-ignition
                  Urban
                  Urban
                
                
                   
                  Multi-Purpose
                  Multi-Purpose
                
                
                   
                  Regional
                  Regional
                
              
              (2) Apply subcategories for tractors (other than vocational tractors) as shown in Table 2 of this section. Vehicles may additionally fall into one of the subcategories defined by the optional tractor standards in § 1037.670.
              
                Table 2 of § 1037.230—Tractor Subcategories
                
                   
                   
                   
                
                
                  Class 7
                  Class 8
                
                
                  Low-roof tractors
                  Low-roof day cabs
                  Low-roof sleeper cabs.
                
                
                  Mid-roof tractors
                  Mid-roof day cabs
                  Mid-roof sleeper cabs.
                
                
                  High-roof tractors
                  High-roof day cabs
                  High-roof sleeper cabs.
                
                
                   
                  Heavy-haul tractors (starting with Phase 2).
                
              
              (3) Apply subcategories for trailers as shown in the following table:
              
                Table 3 of § 1037.230—Trailer Subcategories
                
                  Full-aero trailers
                  Partial-aero trailers
                  Other trailers
                
                
                  Long dry box vans
                  Long dry box vans
                  Non-aero trailers.
                
                
                  Short dry box vans
                  Short dry box vans
                  Non-box trailers.
                
                
                  Long refrigerated box vans
                  Long refrigerated box vans.
                
                
                  Short refrigerated box vans
                  Short refrigerated box vans.
                
              

              (b) If the vehicles in your family are being certified to more than one FEL, subdivide your greenhouse gas vehicle families into subfamilies that include vehicles with identical FELs. Note that you may add subfamilies at any time during the model year.
              (c) Group vehicles into configurations consistent with the definition of “vehicle configuration” in § 1037.801. Note that vehicles with hardware or software differences that are related to measured or modeled emissions are considered to be different vehicle configurations even if they have the same modeling inputs and FEL. Note also, that you are not required to separately identify all configurations for certification. Note that you are not required to identify all possible configurations for certification; also, you are required to include in your end-of-year report only those configurations you produced.
              (d) You may combine dissimilar vehicles into a single vehicle family in special circumstances as follows:
              (1) For a Phase 1 vehicle model that straddles a roof-height, cab type, or GVWR division, you may include all the vehicles in the same vehicle family if you certify the vehicle family to the more stringent standard. For roof height, this means you must certify to the taller roof standards. For cab-type and GVWR, this means you must certify to the numerically lower standards.

              (2) For a Phase 2 vehicle model that includes a range of GVWR values that straddle weight classes, you may include all the vehicles in the same vehicle family if you certify the vehicle family to the numerically lower CO2 emission standard from the affected service classes. Vehicles that are optionally certified to a more stringent standard under this paragraph (d)(2) are subject to useful-life and all other provisions corresponding to the weight class with the numerically lower CO2 emission standard. For a Phase 2 tractor model that includes a range of roof heights that straddle subcategories, you may include all the vehicles in the same vehicle family if you certify the vehicle family to the appropriate subcategory as follows:
              (i) You may certify mid-roof tractors as high-roof tractors, but you may not certify high-roof tractors as mid-roof tractors.
              (ii) For tractor families straddling the low-roof/mid-roof division, you may certify the family based on the primary roof-height as long as no more than 10 percent of the tractors are certified to the otherwise inapplicable subcategory. For example, if 95 percent of the tractors in the family are less than 120 inches tall, and the other 5 percent are 122 inches tall, you may certify the tractors as a single family in the low-roof subcategory.

              (iii) Determine the appropriate aerodynamic bin number based on the actual roof height if you measure a C
                d
                A value. However, use the GEM input for the bin based on the standards to which you certify. For example, of you certify as mid-roof tractors some low-roof tractors with a measured C
                d
                A value of 4.2 m2, they qualify as Bin IV; and you must input into GEM the mid-roof Bin IV value of 5.85 m2.
              (3) You may include refrigerated box vans in a vehicle family with dry box vans by treating them all as dry box vans for demonstrating compliance with emission standards. You may include certain other types of trailers in a vehicle family with a different type of trailer, such that the combined set of trailers are all subject to the more stringent standards, as follows:
              (i) Standards for long trailers are more stringent than standards for short trailers.
              (ii) Standards for long dry box vans are more stringent than standards for short refrigerated box vans.
              (iii) Standards for non-aero box vans are more stringent than standards for non-box trailers.
              (e) You may divide your families into more families than specified in this section.
              (f) You may ask us to allow you to group into the same configuration vehicles that have very small body hardware differences that do not significantly affect drag areas.
            
            
              § 1037.231
              Powertrain families.

              (a) If you choose to perform powertrain testing as specified in § 1037.550, use good engineering judgment to divide your product line into powertrain families that are expected to have similar fuel consumptions and CO2 emission characteristics throughout the useful life. Your powertrain family is limited to a single model year.
              (b) Except as specified in paragraph (c) of this section, group powertrains in the same powertrain family if they share all the following attributes:
              (1) Engine family.
              (2) Shared vehicle service class grouping, as follows:
              (i) Light HDV or Medium HDV.
              (ii) Heavy HDV other than heavy-haul tractors.
              (iii) Heavy-haul tractors.
              (3) Number of clutches.
              (4) Type of clutch (e.g., wet or dry).
              (5) Presence and location of a fluid coupling such as a torque converter.
              (6) Gear configuration, as follows:
              (i) Planetary (e.g., simple, compound, meshed-planet, stepped-planet, multi-stage).
              (ii) Countershaft (e.g., single, double, triple).
              (iii) Continuously variable (e.g., pulley, magnetic, toroidal).
              (7) Number of available forward gears, and transmission gear ratio for each available forward gear, if applicable.
              (8) Transmission oil sump configuration (e.g., conventional or dry).

              (9) The power transfer configuration of any hybrid technology (e.g., series or parallel).

              (10) The energy storage device and capacity of any hybrid technology (e.g., 10 MJ hydraulic accumulator, 10 kW·hr Lithium-ion battery pack, 10 MJ ultracapacitor bank).

              (11) The rated output of any hybrid mechanical power technology (e.g., 50 kW electric motor).
              (c) For powertrains that share all the attributes described in paragraph (b) of this section, divide them further into separate powertrain families based on common calibration attributes. Group powertrains in the same powertrain family to the extent that powertrain test results and corresponding emission levels are expected to be similar throughout the useful life.
              (d) You may subdivide a group of powertrains with shared attributes under paragraph (b) of this section into different powertrain families.
              (e) In unusual circumstances, you may group powertrains into the same powertrain family even if they do not have shared attributes under in paragraph (b) of this section if you show that their emission characteristics throughout the useful life will be similar.
              (f) If you include the axle when performing powertrain testing for the family, you must limit the family to include only those axles represented by the test results. You may include multiple axle ratios in the family if you test with the axle expected to produce the highest emission results.
            
            
              § 1037.232
              Axle and transmission families.
              (a) If you choose to perform axle testing as specified in § 1037.560 or transmission testing as specified in § 1037.565, use good engineering judgment to divide your product line into axle or transmission families that are expected to have similar hardware, noting that efficiencies can differ across the members of a family. Note that, while there is no certification for axle and transmission families under this part, vehicle manufacturers may rely on axle and transmission test data to certify their vehicles.
              (b) Except as specified in paragraph (d) of this section, group axles in the same axle family if they have the same number of drive axles and the same load rating.
              (c) Except as specified in paragraph (d) of this section, group transmissions in the same transmission family if they share all the following attributes:
              (1) Number and type of clutches (wet or dry).
              (2) Presence and location of a fluid coupling such as a torque converter.
              (3) Gear configuration, as follows:
              (i) Planetary (e.g., simple, compound, meshed-planet, stepped-planet, multi-stage).
              (ii) Countershaft (e.g., single, double, triple).
              (iii) Continuously variable (e.g., pulley, magnetic, toroidal). Note that GEM does not accommodate efficiency testing for continuously variable transmissions.

              (4) Transmission oil sump configuration (conventional or dry).
              
              (d) You may subdivide a group of axles or powertrains with shared attributes under paragraph (b) or (c) of this section into different families.
            
            
              § 1037.235
              Testing requirements for certification.
              This section describes the emission testing you must perform to show compliance with respect to the greenhouse gas emission standards in subpart B of this part, and to determine any input values from §§ 1037.515 and 1037.520 that involve measured quantities.
              (a) Select emission-data vehicles that represent production vehicles and components for the vehicle family consistent with the specifications in §§ 1037.205(o), 1037.515, and 1037.520. Where the test results will represent multiple vehicles or components with different emission performance, use good engineering judgment to select worst-case emission data vehicles or components. In the case of powertrain testing under § 1037.550, select a test engine and test transmission by considering the whole range of vehicle models covered by the powertrain family and the mix of duty cycles specified in § 1037.510.
              (b) Test your emission-data vehicles (including emission-data components) using the procedures and equipment specified in subpart F of this part. Measure emissions (or other parameters, as applicable) using the specified procedures.
              (c) We may perform confirmatory testing by measuring emissions (or other parameters, as applicable) from any of your emission-data vehicles.
              (1) We may decide to do the testing at your plant or any other facility. If we do this, you must deliver the vehicle or component to a test facility we designate. The vehicle or component you provide must be in a configuration that is suitable for testing. For example, vehicles must have the tires you used for testing, and tractors must be set up with the trailer you used for testing. If we do the testing at your plant, you must schedule it as soon as possible and make available the instruments, personnel, and equipment we need (see paragraph (g) of this section for provisions that apply specifically for testing a tractor's aerodynamic performance).
              (2) If we measure emissions (or other parameters, as applicable) from your vehicle or component, the results of that testing become the official emission results for the vehicle or component. Note that changing the official emission result does not necessarily require a change in the declared modeling input value. Unless we later invalidate these data, we may decide not to consider your data in determining if your vehicle family meets applicable requirements.
              (3) Before we test one of your vehicles or components, we may set its adjustable parameters to any point within the physically adjustable ranges, if applicable.
              (4) Before we test one of your vehicles or components, we may calibrate it within normal production tolerances for anything we do not consider an adjustable parameter. For example, this would apply for a vehicle parameter that is subject to production variability because it is adjustable during production, but is not considered an adjustable parameter (as defined in § 1037.801) because it is permanently sealed. For parameters that relate to a level of performance that is itself subject to a specified range (such as maximum power output), we will generally perform any calibration under this paragraph (c)(4) in a way that keeps performance within the specified range. Note that this paragraph (c)(4) does not allow us to test your vehicles in a condition that would be unrepresentative of production vehicles.
              (d) You may ask to use carryover data for a vehicle or component from a previous model year instead of doing new tests if the applicable emission-data vehicle from the previous model year remains the appropriate emission-data vehicle under paragraph (b) of this section.
              (e) We may require you to test a second vehicle or component of the same configuration in addition to the vehicle or component tested under paragraph (a) of this section.

              (f) If you use an alternate test procedure under 40 CFR 1065.10 and later testing shows that such testing does not produce results that are equivalent to the procedures specified in subpart F of this part, we may reject data you generated using the alternate procedure.
              (g) We may perform testing to verify your aerodynamic drag area values using any method specified in subpart F of this part. The following additional provisions apply:
              (1) We intend to use the same aerodynamic test facility you used, and if you provide any instruments you used, we intend to use those instruments to perform our testing.

              (2) We may perform coastdown testing to verify your tractor drag area for any certified configuration. If you use an alternate method for determining aerodynamic drag area for tractors, we may perform testing to verify F
                alt-aero as specified in subpart F of this part.
              (3) We may test trailers (and devices receiving preliminary approval) using the wind-tunnel method described in § 1037.530. We may also test using an alternate method; however, we will determine how to appropriately correct or correlate those results to testing with the wind-tunnel method.
              (h) You may ask us to use analytically derived GEM inputs for untested configurations as identified in subpart F of this part based on interpolation of all relevant measured values for related configurations, consistent with good engineering judgment. We may establish specific approval criteria base on prevailing industry practice. If we allow this, we may test any configurations. We may also require you to test any configurations as part of a selective enforcement audit.
            
            
              § 1037.241
              Demonstrating compliance with exhaust emission standards for greenhouse gas pollutants.
              (a) Compliance determinations for purposes of certification depend on whether or not you participate in the ABT program in subpart H of this part.

              (1) If none of your vehicle families generate or use emission credits in a given model year,, each of your vehicle families is considered in compliance with the CO2 emission standards in §§ 1037.105 through 1037.107 if all vehicle configurations in the family have calculated or modeled CO2 emission rates from § 1037.515 or § 1037.520 that are at or below the applicable standards. A vehicle family is deemed not to comply if any vehicle configuration in the family has a calculated or modeled CO2 emission rate that is above the applicable standard.

              (2) If you generate or use emission credits with one or more vehicle families in a given model year, your vehicle families within an averaging set are considered in compliance with the CO2 emission standards in §§ 1037.105 through 1037.107 if the sum of positive and negative credits for all vehicle configurations in those vehicle families lead to a zero balance or a positive balance of credits, except as allowed by§ 1037.745. Note that the FEL is considered to be the applicable emission standard for an individual configuration.
              (b) For non-box trailers and non-aero box vans, your vehicle family is considered in compliance with the emission standards if all vehicle configurations in that family meet specified design standards and have TRRL values at or below the specified standard. Your family is deemed not to comply for certification if any trailer does not meet specified design standards or if any vehicle configuration in that family has a measured TRRL value above the specified standard.
              (c) We may require you to provide an engineering analysis showing that the performance of your emission controls will not deteriorate during the useful life with proper maintenance. If we determine that your emission controls are likely to deteriorate during the useful life, we may require you to develop and apply deterioration factors consistent with good engineering judgment. For example, you may need to apply a deterioration factor to address deterioration of battery performance for a hybrid electric vehicle. Where the highest useful life emissions occur between the end of useful life and at the low-hour test point, base deterioration factors for the vehicles on the difference between (or ratio of) the point at which the highest emissions occur and the low-hour test point.
            
            
              
              § 1037.243
              Demonstrating compliance with evaporative emission standards.
              (a) For purposes of certification, your vehicle family is considered in compliance with the evaporative emission standards in subpart B of this part if you prepare an engineering analysis showing that your vehicles in the family will comply with applicable standards throughout the useful life, and there are no test results from an emission-data vehicle representing the family that exceed an emission standard.
              (b) Your evaporative emission family is deemed not to comply if your engineering analysis is not adequate to show that all the vehicles in the family will comply with applicable emission standards throughout the useful life, or if a test result from an emission-data vehicle representing the family exceeds an emission standard.
              (c) To compare emission levels with emission standards, apply deterioration factors to the measured emission levels. Establish an additive deterioration factor based on an engineering analysis that takes into account the expected aging from in-use vehicles.
              (d) Apply the deterioration factor to the official emission result, as described in paragraph (c) of this section, then round the adjusted figure to the same number of decimal places as the emission standard. Compare the rounded emission levels to the emission standard for each emission-data vehicle.
              (e) Your analysis to demonstrate compliance with emission standards must take into account your design strategy for vehicles that require testing. Specifically, vehicles above 14,000 pounds GVWR are presumed to need the same technologies that are required for heavy-duty vehicles at or below 14,000 pounds GVWR. Similarly, your analysis to establish a deterioration factor must take into account your testing to establish deterioration factors for smaller vehicles.
            
            
              § 1037.250
              Reporting and recordkeeping.
              (a) Within 90 days after the end of the model year, send the Designated Compliance Officer a report including the total U.S.-directed production volume of vehicles you produced in each vehicle family during the model year (based on information available at the time of the report). Report by vehicle identification number and vehicle configuration and identify the subfamily identifier. Report uncertified vehicles sold to secondary vehicle manufacturers. We may waive the reporting requirements of this paragraph (a) for small manufacturers.
              (b) Organize and maintain the following records:
              (1) A copy of all applications and any summary information you send us.
              (2) Any of the information we specify in § 1037.205 that you were not required to include in your application.
              (3) A detailed history of each emission-data vehicle (including emission-related components), if applicable.
              (4) Production figures for each vehicle family divided by assembly plant.
              (5) Keep a list of vehicle identification numbers for all the vehicles you produce under each certificate of conformity. Also identify the technologies that make up the certified configuration for each vehicle you produce.
              (c) Keep required data from emission tests and all other information specified in this section for eight years after we issue your certificate. If you use the same emission data or other information for a later model year, the eight-year period restarts with each year that you continue to rely on the information.
              (d) Store these records in any format and on any media, as long as you can promptly send us organized, written records in English if we ask for them. You must keep these records readily available. We may review them at any time.

              (e) If you fail to properly keep records or to promptly send us information as required under this part, we may require that you submit the information specified in this section after each calendar quarter, and we may require that you routinely send us information that the regulation requires you to submit only if we request it. If we find that you are fraudulent or grossly negligent or otherwise act in bad faith regarding information reporting and recordkeeping, we may require that you send us a detailed description of the certified configuration for each vehicle before you produce it.
            
            
              § 1037.255
              What decisions may EPA make regarding my certificate of conformity?
              (a) If we determine your application is complete and shows that the vehicle family meets all the requirements of this part and the Act, we will issue a certificate of conformity for your vehicle family for that model year. We may make the approval subject to additional conditions.
              (b) We may deny your application for certification if we determine that your vehicle family fails to comply with emission standards or other requirements of this part or the Clean Air Act. We will base our decision on all available information. If we deny your application, we will explain why in writing.
              (c) In addition, we may deny your application or suspend or revoke your certificate if you do any of the following:
              (1) Refuse to comply with any testing or reporting requirements.
              (2) Submit false or incomplete information (paragraph (e) of this section applies if this is fraudulent). This includes doing anything after submission of your application to render any of the submitted information false or incomplete.
              (3) Render any test data inaccurate.
              (4) Deny us from completing authorized activities (see 40 CFR 1068.20). This includes a failure to provide reasonable assistance.
              (5) Produce vehicles for importation into the United States at a location where local law prohibits us from carrying out authorized activities.
              (6) Fail to supply requested information or amend your application to include all vehicles being produced.
              (7) Take any action that otherwise circumvents the intent of the Act or this part, with respect to your vehicle family.
              (d) We may void the certificate of conformity for a vehicle family if you fail to keep records, send reports, or give us information as required under this part or the Act. Note that these are also violations of 40 CFR 1068.101(a)(2).
              (e) We may void your certificate if we find that you intentionally submitted false or incomplete information. This includes rendering submitted information false or incomplete after submission.
              (f) If we deny your application or suspend, revoke, or void your certificate, you may ask for a hearing (see § 1037.820).
            
          
          
            Subpart D—Testing Production Vehicles and Engines
            
              § 1037.301
              Overview of measurements related to GEM inputs in a selective enforcement audit.
              (a) We may require you to perform selective enforcement audits under 40 CFR part 1068, subpart E, with respect to any GEM inputs in your application for certification. Sections 1037.305 through 1037.315 describe how this applies uniquely in certain circumstances.
              (b) A selective enforcement audit for this part 1037 consists of performing measurements with production vehicles relative to one or more declared values for GEM inputs, and using those measured values in place of your declared values to run GEM. Except as specified in this subpart, the vehicle is considered passing if the new modeled emission result is at or below the modeled emission result corresponding to the declared GEM inputs. If you report an FEL for the vehicle configuration before the audit, we will instead consider the vehicle passing if the new cycle-weighted emission result matches or exceeds the efficiency improvement is at or below the FEL.
              (c) We may audit your production components and your records to confirm that physical parameters are correct, such as dimensional accuracy and material selection. We may also audit your records to confirm that you are properly documenting the certified configurations of production vehicles.

              (d) Selective enforcement audit provisions for fuel maps apply to engine manufacturers as specified in 40 CFR 1036.301. See § 1037.315 for selective enforcement audit provisions applicable to powertrain fuel maps.
              
              (e) We may suspend or revoke certificates based on the outcome of a selective enforcement audit for any appropriate configurations within one or more vehicle families.
              (f) We may apply selective enforcement audit provisions with respect to off-cycle technologies, with any necessary modifications, consistent with good engineering judgment.
            
            
              § 1037.305
              Audit procedures for tractors—aerodynamic testing.
              To perform a selective enforcement audit with respect to drag area for tractors, use the reference method specified in § 1037.525; we may instead require you to use the same method you used for certification. The following provisions apply instead of 40 CFR 1068.420 for a selective enforcement audit with respect to drag area:
              (a) Determine whether or not a tractor fails to meet standards as follows:
              (1) We will select a vehicle configuration for testing. Perform a coastdown measurement with the vehicle in its production configuration according to § 1037.528. Instead of the process described in § 1037.528(h)(12), determine your test result as described in this paragraph (a). You must have an equal number of runs in each direction.
              (2) Measure a yaw curve for your test vehicle using your alternate method according to § 1037.525(b)(3). You do not need to test at the coastdown effective. You may use a previously established yaw curve from your certification testing if it is available.

              (3) Using this yaw curve, perform a regression using values of drag area, C
                d
                A
                alt, and yaw angle, c
                alt, to determine the air-direction correction coefficients, a
                0, a
                1, a
                2, a
                3, and a
                4, for the following equation:
              
                ER25OC16.083
              

              (4) Adjust the drag area value from each coastdown run, C
                d
                A
                run, from the yaw angle of each run, c
                run, to ±4.5° to represent a wind-averaged drag area value, C
                d
                A
                wa by applying Eq. 1037.305-1 as follows:
              
                ER25OC16.084
              
              (5) Perform additional coastdown measurements until you reach a pass or fail decision under this paragraph (a).

              (6) Calculate statistical values to characterize cumulative test results at least once per day based on an equal number of coastdown runs in each direction. Determine the wind-averaged drag area value for the test C
                d
                A
                wa by averaging all C
                d
                A
                wa-run values for all days of testing. Determine the upper and lower bounds of the drag area value, C
                d
                A
                wa-bounded, expressed to two decimal places, using a confidence interval as follows:
              
                
                ER25OC16.085
              
              
                Where:
                
                
                  C
                  d
                  A
                  wa-boundeded = the upper bound, C
                  d
                  A
                  wa-upper, and lower bound, C
                  d
                  A
                  wa-lower, of the drag area value, where C
                  d
                  A
                  wa-upper is the larger number.
                
                  C
                  d
                  A
                  wa = the average of all C
                  d
                  A
                  wa-run values.
                
                  s = the standard deviation of all C
                  d
                  A
                  run values (see 40 CFR 1065.602(c)).
                
                  n = the total number of coastdown runs.
              
              
              (7) Compliance is determined based on the values of C
                d
                A
                wa-upper and C
                d
                A
                wa-lower relative to the adjusted bin boundary. For purposes of this section, the upper limit of a bin is expressed as the specified value plus 0.05 to account for rounding. For example, for a bin including values of 5.5-5.9 m2, being above the upper limit means exceeding 5.95. The vehicle reaches a pass or fail decision relative to the adjusted bin boundary based on one of the following criteria:
              (i) The vehicle passes if C
                d
                A
                wa-upper is less than or equal to the upper limit of the bin to which you certified the vehicle.
              (ii) The vehicle fails if C
                d
                A
                wa-lower is greater than the upper limit of the bin to which you certified the vehicle.

              (iii) The vehicle passes if you perform 100 coastdown runs and C
                d
                A
                wa-upper is greater than and C
                d
                A
                wa-lower is lower than the upper limit of the bin to which you certified the vehicle.
              (iv) The vehicle fails if you choose to stop testing before reaching a final determination under this paragraph (a)(7).
              (b) If you reach a pass decision on the first test vehicle, the emission family passes the SEA and you may stop testing. If you reach a fail decision on the first test vehicle, repeat the testing described in paragraph (a) of this section for two additional vehicles of the same configuration, or of a different configuration that we specify. Continue testing two additional vehicles for each failing vehicle until you reach a pass or fail decision for the family based on one of the following criteria:
              (1) The emission family passes if at any point more than 50 percent of the vehicles have reached a pass decision.
              (2) The emission family fails if six vehicles reach a fail decision.
              (3) The emission family passes if you test 11 vehicles with five or fewer vehicles reaching a fail decision.
              (4) The emission family fails if you choose to stop testing before reaching a final determination under this paragraph (b).
              (c) We may suspend a certificate of conformity as described in 40 CFR 1068.430 if your emission family fails an SEA, subject to the following provisions:

              (1) We may reinstate a suspended certificate if you revise F
                alt-aero or make other changes to your testing methodology to properly correlate your testing to the reference method specified in § 1037.525.
              (2) We may require you to apply any adjustments and corrections determined under paragraph (c)(1) of this section to your other emission families in any future application for certification.
              (d) If we test some of your vehicles in addition to your testing, we may decide not to include your test results as official data for those vehicles if there is substantial disagreement between your testing and our testing. We will reinstate your data as valid if you show us that we made an error and your data are correct. If we perform testing, we may choose to stop testing after any number of tests and not determine a failure.

              (e) If we rely on our test data instead of yours, we will notify you in writing of our decision and the reasons we believe your facility is not appropriate for doing the tests we require under this paragraph (b). You may request in writing that we consider your test results from the same facility for future testing if you show us that you have made changes to resolve the problem.
              (f) We may allow you to perform additional replicate tests with a given vehicle or to test additional vehicles, consistent with good engineering judgment.
              (g) You must assign the appropriate C
                d
                A bin for your compliance demonstration at the end of the model year for every configuration you tested that failed under this section.
            
            
              § 1037.310
              Audit procedures for trailers.
              (a) We may audit trailer manufacturers to ensure that trailers are being produced to conform with the certificate of conformity. If this involves aerodynamic measurements, we will specify how to adapt the protocol described in § 1037.305 to appropriately evaluate trailer performance.
              (b) We may require device manufacturers that obtain preliminary approval under § 1037.211 to perform aerodynamic testing of production samples of approved devices to ensure that the devices conform to the approved configuration.
            
            
              § 1037.315
              Audit procedures related to powertrain testing.
              (a) For vehicles certified based on powertrain testing as specified in § 1037.550, we may apply the selective enforcement audit requirements to the powertrain. If engine manufacturers perform the powertrain testing and include those results in their certification under 40 CFR part 1036, they are responsible for selective enforcement audits related to those results. Otherwise, the certificate holder for the vehicle is responsible for the selective enforcement audit.
              (b) The following provisions apply for a selective enforcement audit with respect to powertrain testing:
              (1) A selective enforcement audit for powertrains would generally consist of performing a test with the complete powertrain (engine and transmission together). We may alternatively allow you to test the engine on a dynamometer with no installed transmission as described in § 1037.551.
              (2) Recreate a set of test results for each of three separate powertrains. Generate GEM results for each of the configurations that are defined as the centers of each group of four points that define a boundary of cycle work and average powertrain speed divided by average vehicle speed, for each of the three selected powertrains. See 40 CFR 1036.301(b)(2) for an example on how these points are defined. Each unique map for a given configuration with a particular powertrain constitutes a separate test for purposes of evaluating whether the vehicle family meets the pass-fail criteria under 40 CFR 1068.420. The test result for a single test run in the audit is considered passing if it is at or below the value selected as an input for GEM. Perform testing with the same GEM configurations for additional powertrains as needed to reach a pass-fail decision under 40 CFR 1068.240.
            
            
              § 1037.320
              Audit procedures for axles and transmissions.
              Selective enforcement audit provisions apply for axles and transmissions relative to the efficiency demonstrations of §§ 1037.560 and 1037.565 as follows:
              (a) A selective enforcement audit for axles or transmissions would consist of performing measurements with a production axle or transmission to determine mean power loss values as declared for GEM simulations, and running GEM over one or more applicable duty cycles based on those measured values. The engine is considered passing for a given configuration if the new modeled emission result for every applicable duty cycle is at or below the modeled emission result corresponding to the declared GEM inputs.
              (b) Run GEM for each applicable vehicle configuration identified in 40 CFR 1036.540. For axle testing, this may require omitting several vehicle configurations based on selecting axle ratios that correspond to the tested axle. The GEM result for each vehicle configuration counts as a separate test for determining whether the family passes or fails the audit. Select additional production axles or transmissions to perform additional tests as needed.
            
          
          
            
            Subpart E—In-Use Testing
            
              § 1037.401
              General provisions.
              (a) We may perform in-use testing of any vehicle subject to the standards of this part. For example, we may test vehicles to verify drag areas or other GEM inputs as specified in paragraph (b) of this section.
              (b) We may measure the drag area of a vehicle you produced after it has been placed into service. We may use any of the procedures as specified in §§ 1037.525 through 1037.527 for measuring drag area. Your vehicle conforms to the regulations of this part with respect to aerodynamic performance if we measure its drag area to be at or below the maximum drag area allowed for the bin to which that configuration was certified.
            
          
          
            Subpart F—Test and Modeling Procedures
            
              § 1037.501
              General testing and modeling provisions.
              This subpart specifies how to perform emission testing and emission modeling required elsewhere in this part.
              (a) Except as specified in subpart B of this part, you must demonstrate that you meet emission standards using emission modeling as described in §§ 1037.515 and 1037.520. This modeling depends on several measured values as described in this subpart F. You may use fuel-mapping information from the engine manufacturer as described in 40 CFR 1036.535 and 1036.540, or you may use powertrain testing as described in § 1037.550.
              (b) Where exhaust emission testing is required, use equipment and procedures as described in 40 CFR part 1065 and part 1066. Measure emissions of all the exhaust constituents subject to emission standards as specified in 40 CFR part 1065 and part 1066. Use the applicable duty cycles specified in § 1037.510.
              (c) See 40 CFR 86.101 and 86.1813 for measurement procedures that apply for evaporative and refueling emissions.
              (d) Use the applicable fuels specified 40 CFR part 1065 to perform valid tests.
              (1) For service accumulation, use the test fuel or any commercially available fuel that is representative of the fuel that in-use vehicles will use.
              (2) For diesel-fueled vehicles, use the appropriate diesel fuel specified for emission testing. Unless we specify otherwise, the appropriate diesel test fuel is ultra-low sulfur diesel fuel.
              (3) For gasoline-fueled vehicles, use the gasoline for “general testing” as specified in 40 CFR 86.1305.
              (e) You may use special or alternate procedures as specified in 40 CFR 1065.10.
              (f) This subpart is addressed to you as a manufacturer, but it applies equally to anyone who does testing for you, and to us when we perform testing to determine if your vehicles meet emission standards.
              (g) Apply this paragraph (g) whenever we specify the use of standard trailers. Unless otherwise specified, a tolerance of ± 2 inches applies for all nominal trailer dimensions.
              (1) The standard trailer for high-roof tractors must meet the following criteria:
              (i) It is an unloaded two-axle dry van 53.0 feet long, 102 inches wide, and 162 inches high (measured from the ground with the trailer level).
              (ii) It has a king pin located with its center 36 ± 0.5 inches from the front of the trailer and a minimized trailer gap (no greater than 45 inches).
              (iii) It has a simple orthogonal shape with smooth surfaces and nominally flush rivets. Except as specified in paragraph (g)(1)(v) of this section, the standard trailer does not include any aerodynamic features such as side fairings, rear fairings, or gap reducers. It may have a scuff band no more than 0.13 inches thick.
              (iv) It includes dual 22.5 inch wheels, standard tandem axle, standard mudflaps, and standard landing gear. The centerline of the tandem axle assembly must be 145 ± 5 inches from the rear of the trailer. The landing gear must be installed in a conventional configuration.

              (v) For the Phase 2 standards, include side skirts meeting the specifications of this paragraph (g)(1)(v). The side skirts must be mounted flush with both sides of the trailer. The skirts must be an isosceles trapezoidal shape. Each skirt must have a height of 36 ± 2 inches. The top edge of the skirt must be straight with a length of 341 ± 2 inches. The bottom edge of the skirt must be straight with a length of 268 ± 2 inches and have a ground clearance of 8 ± 2 inches through that full length. The sides of the skirts must be straight. The rearmost point of the skirts must be mounted 32 ± 2 inches in front of the centerline of the trailer tandem axle assembly. We may approve your request to use a skirt with different dimensions if these specified values are impractical or inappropriate for your test trailer, and you propose alternative dimensions that provide an equivalent or comparable degree of aerodynamic drag for your test configuration.
              (2) The standard trailer for mid-roof tractors is an empty two-axle tank trailer 42 ± 1 feet long by 140 inches high and 102 inches wide.
              (i) It has a 40 ± 1 feet long cylindrical tank with a 7000 ± 7 gallon capacity, smooth surface, and rounded ends.
              (ii) The standard tank trailer does not include any aerodynamic features such as side fairings, but does include a centered 20 inch manhole, side-centered ladder, and lengthwise walkway. It includes dual 24.5 inch wheels.
              (3) The standard trailer for low-roof tractors is an unloaded two-axle flatbed trailer 53 ± 1 feet long and 102 inches wide.
              (i) The deck height is 60.0 ± 0.5 inches in the front and 55.0 ± 0.5 inches in the rear. The standard trailer does not include any aerodynamic features such as side fairings.
              (ii) It includes an air suspension and dual 22.5 inch wheels on tandem axles.
              (h) Use a standard tractor for measuring aerodynamic drag of trailers. Standard tractors must be certified at Bin III (or more aerodynamic if a Bin III tractor is unavailable) for Phase 1 or Phase 2 under § 1037.520(b)(1) or (3). The standard tractor for long trailers is a Class 8 high-roof sleeper cab. The standard tractor for short trailers is a Class 7 or Class 8 high-roof day cab with a 4 × 2 drive-axle configuration.
            
            
              § 1037.510
              Duty-cycle exhaust testing.
              This section applies for powertrain testing, cycle-average engine fuel mapping, certain off-cycle testing under § 1037.610, and the advanced-technology provisions of § 1037.615.
              (a) Measure emissions by testing the vehicle on a chassis dynamometer or the powertrain on a powertrain dynamometer with the applicable duty cycles. Each duty cycle consists of a series of speed commands over time—variable speeds for the transient test and constant speeds for the highway cruise tests. None of these cycles include vehicle starting or warmup.
              (1) Perform testing for Phase 1 vehicles as follows to generate credits or adjustment factors for off-cycle or advanced technologies:
              (i) Transient cycle. The transient cycle is specified in Appendix I of this part. Warm up the vehicle. Start the duty cycle within 30 seconds after concluding the preconditioning procedure. Start sampling emissions at the start of the duty cycle.
              (ii) Cruise cycle. For the 55 mi/hr and 65 mi/hr highway cruise cycles, warm up the vehicle at the test speed, then sample emissions for 300 seconds while maintaining vehicle speed within ±1.0 mi/hr of the speed setpoint; this speed tolerance applies instead of the approach specified in 40 CFR 1066.425(b)(1) and (2).
              (2) For cycle-average engine fuel mapping under 40 CFR 1036.540 or powertrain testing under §§ 1037.550 or 1037.555, perform testing as described in this paragraph (a)(2) to generate GEM inputs for each simulated vehicle configuration, and for each of the four test runs representing different idle speed settings. You may perform any number of these test runs directly in succession once the engine or powertrain is warmed up. If you interrupt the test sequence with a break of up to 30 minutes, such as to perform analyzer calibration, repeat operation over the previous duty cycle to precondition the vehicle before restarting the test sequence. Perform testing as follows:
              (i) Transient cycle. The transient cycle is specified in Appendix I of this part. Initially warm up the engine or powertrain by operating over one transient cycle. Within 60 seconds after concluding the warm up cycle, start emission sampling while the vehicle operates over the duty cycle.
              (ii) Highway cruise cycle. The grade portion of the route corresponding to the 55 mi/hr and 65 mi/hr highway cruise cycles is specified in Appendix IV of this part. Initially warm up the engine or powertrain by operating it over the duty cycle. Within 60 seconds after concluding the preconditioning cycle, start emission sampling while the vehicle operates over the duty cycle, maintaining vehicle speed between −1.0 mi/hr and 3.0 mi/hr of the speed setpoint; this speed tolerance applies instead of the approach specified in 40 CFR 1066.425(b)(1) and (2).
              (iii) Drive idle. Perform testing at a loaded idle condition for Phase 2 vocational vehicles. Warm up the powertrain by operating it at 65 mi/hr for 600 seconds. Within 10 seconds after concluding the preconditioning cycle, set the engine to operate at idle speed for 90 seconds, with the brake applied and the transmission in drive (or clutch depressed for manual transmission), and sample emissions to determine mean emission values (in g/s) over the last 30 seconds of idling.
              (iv) Parked idle. Perform testing at an unloaded idle condition for Phase 2 vocational vehicles. Warm up the powertrain by operating it at 65 mi/hr for 600 seconds. Within 60 seconds after concluding the preconditioning cycle, set the engine to operate at idle speed for 600 seconds, with the transmission in park (or the transmission in neutral with the parking brake applied for manual transmissions), and sample emissions to determine mean emission values (in g/s) over the full 600 seconds of idling.
              (3) Where applicable, perform testing on a chassis dynamometer as follows:
              (i) Transient cycle. The transient cycle is specified in Appendix I of this part. Warm up the vehicle by operating over one transient cycle. Within 60 seconds after concluding the warm up cycle, start emission sampling and operate the vehicle over the duty cycle.
              (ii) Highway cruise cycle. The grade portion of the route corresponding to the 55 mi/hr and 65 mi/hr highway cruise cycles is specified in Appendix IV of this part. Warm up the vehicle by operating it at the appropriate speed setpoint over the duty cycle. Within 60 seconds after concluding the preconditioning cycle, start emission sampling and operate the vehicle over the duty cycle, maintaining vehicle speed within ±1.0 mi/hr of the speed setpoint; this speed tolerance applies instead of the approach specified in 40 CFR 1066.425(b)(1) and (2).
              (b) Calculate the official emission result from the following equation:
              
                ER25OC16.086
              
              
                Where:
                
                
                  e
                  CO2comp = total composite mass of CO2 emissions in g/ton-mile, rounded to the nearest whole number for vocational vehicles and to the first decimal place for tractors.
                
                  PL = the standard payload, in tons, as specified in § 1037.705.
                
                  v
                  
                  moving = mean composite weighted driven vehicle speed, excluding idle operation, as shown in Table 1 of this section for Phase 2 vocational vehicles. For other vehicles, let v
                  
                  moving = 1.
                
                  w
                  [cycle] = weighting factor for the appropriate test cycle, as shown in Table 1 of this section.
                
                
                  m
                  [cycle] = CO2 mass emissions over each test cycle (other than idle).
                
                  D
                  [cycle] = the total driving distance for the indicated duty cycle. Use 2.842 miles for the transient cycle, and use 13.429 miles for both of the highway cruise cycles.
                
                  m
                  
                  [cycle]-idle = CO2 emission rate at idle.
              
              
              
                Example:
                Class 7 vocational vehicle meeting the Phase 2 standards based on the Regional duty cycle.
                
                  PL = 5.6 tons
                
                  v
                  
                  moving = 38.41 mi/hr
                
                  w
                  transient = 20% = 0.20
                
                  w
                  drive-idle = 0% = 0
                
                  w
                  parked-idle = 25% = 0.25
                
                  w
                  55 = 24% = 0.24
                
                  w
                  65 = 56% = 0.56
                
                  m
                  transient = 4083 g
                
                  m
                  55 = 13834 g
                
                  m
                  65 = 17018 g
                
                  D
                  transient = 2.8449 miles
                
                  D
                  55 = 13.429 miles
                
                  D
                  65 = 13.429 miles
                
                  m
                  
                  drive-idle = 4188 g/hr
                
                  m
                  
                  parked-idle = 3709 g/hr
              
              
                ER25OC16.087
              
              (c) Weighting factors apply for each type of vehicle and for each duty cycle as follows:
              (1) GEM applies weighting factors for specific types of tractors as shown in Table 1 of this section.
              (2) GEM applies weighting factors for vocational vehicles as shown in Table 1 of this section. Modeling for Phase 2 vocational vehicles depends on characterizing vehicles by duty cycle to apply proper weighting factors and average speed values. Select either Urban, Regional, or Multi-Purpose as the most appropriate duty cycle for modeling emission results with each vehicle configuration, as specified in §§ 1037.140 and 1037.150.
              (3) Table 1 follows:
              
                Table 1 of § 1037.510—Weighting Factors for Duty Cycles
                
                   
                  Distance-weighted
                  Transient
                  55 mi/hr cruise(percent)
                  
                  65 mi/hr cruise(percent)
                  
                  Time-weighted 1
                  
                  Drive idle(percent)
                  
                  Parked idle(percent)
                  
                  Non-idle(percent)
                  
                  Averagespeed
                    during
                    non-idle
                    cycles
                    (mi/hr) 2
                    
                  
                
                
                  Day Cabs
                  19
                  17
                  64
                  
                  
                
                
                  Sleeper Cabs
                  5
                  9
                  86
                  
                  
                
                
                  Heavy-haul tractors
                  19
                  17
                  64
                  
                  
                
                
                  Vocational—Regional
                  20
                  24
                  56
                  0
                  25
                  75
                  38.41
                
                
                  Vocational—Multi-Purpose (2b-7)
                  54
                  29
                  17
                  17
                  25
                  58
                  23.18
                
                
                  Vocational—Multi-Purpose (8)
                  54
                  23
                  23
                  17
                  25
                  58
                  23.27
                
                
                  Vocational—Urban (2b-7)
                  92
                  8
                  0
                  15
                  25
                  60
                  16.25
                
                
                  Vocational—Urban (8)
                  90
                  10
                  0
                  15
                  25
                  60
                  16.51
                
                
                  Vocational with conventional powertrain (Phase 1 only)
                  42
                  21
                  37
                  
                  
                
                
                  Vocational Hybrid Vehicles (Phase 1 only)
                  75
                  9
                  16
                  
                  
                  
                
                
                  1 Note that these drive idle and non-idle weighting factors do not reflect additional drive idle that occurs during the transient cycle. The transient cycle does not include any parked idle.
                
                  2 These values apply even for vehicles not following the specified speed traces.
              

              (d) For transient testing, compare actual second-by-second vehicle speed with the speed specified in the test cycle and ensure any differences are consistent with the criteria as specified in 40 CFR 1066.425. If the speeds do not conform to these criteria, the test is not valid and must be repeated.
              
              (e) Run test cycles as specified in 40 CFR part 1066. For testing vehicles equipped with cruise control over the highway cruise cycles, use the vehicle's cruise control to control the vehicle speed. For vehicles equipped with adjustable vehicle speed limiters, test the vehicle with the vehicle speed limiter at its highest setting.
              (f) For Phase 1, test the vehicle using its adjusted loaded vehicle weight, unless we determine this would be unrepresentative of in-use operation as specified in 40 CFR 1065.10(c)(1).
              (g) For hybrid vehicles, correct for the net energy change of the energy storage device as described in 40 CFR 1066.501.
            
            
              § 1037.515
              Determining CO2 emissions to show compliance for trailers.

              This section describes a compliance approach for trailers that is consistent with the modeling for vocational vehicles and tractors described in § 1037.520, but is simplified consistent with the smaller number of trailer parameters that affect CO2 emissions. Note that the calculated CO2 emission rate, e
                CO2, is equivalent to the value that would result from running GEM with the same input values.
              (a) Compliance equation. Calculate CO2 emissions for demonstrating compliance with emission standards for each trailer configuration.
              (1) Use the following equation:
              
                ER25OC16.088
              
              
                Where:
                
                
                  C
                  i = constant values for calculating CO2 emissions from this regression equation derived from GEM, as shown in Table 1 of this section. Let C
                  5 = 0.988 for trailers that have automatic tire inflation systems with all wheels, and let C
                  5 = 0.990 for trailers that have tire pressure monitoring systems with all wheels (or a mix of the two systems); otherwise, let C
                  5 1.
                
                  TRRL = tire rolling resistance level as specified in paragraph (b) of this section.
                ΔC
                  d
                  A = the ΔC
                  d
                  A value for the trailer as specified in paragraph (c) of this section.
                
                  WR = weight reduction as specified in paragraph (d) or (e) of this section.
              
              

                Table 1 of § 1037.515—Regression Coefficients for Calculating CO2 Emissions
                
                  Trailer category
                  
                    C
                    1
                  
                  
                    C
                    2
                  
                  
                    C
                    3
                  
                  
                    C
                    4
                  
                
                
                  Long dry box van
                  76.1
                  1.67
                  −5.82
                  −0.00103
                
                
                  Long refrigerated box van
                  77.4
                  1.75
                  −5.78
                  −0.00103
                
                
                  Short dry box van
                  117.8
                  1.78
                  −9.48
                  −0.00258
                
                
                  Short refrigerated box van
                  121.1
                  1.88
                  −9.36
                  −0.00264
                
              

              (2) The following is an example for calculating the mass of CO2 emissions, e
                CO2, from a long dry box van that has a tire pressure monitoring system for all wheels, an aluminum suspension assembly, aluminum floor, and is designated as Bin IV:
              
              
                
                  C
                  1 = 76.1
                
                  C
                  2 = 1.67
                
                  TRRL = 4.6 kg/tonne
                
                  C
                  3 = -5.82
                ΔC
                  d
                  A = 0.7 m2
                
                
                  C
                  4 = -0.00103
                
                  WR = 655 lbs
                
                  C
                  5 = 0.990
                
                  e
                  CO2 = (76.1 + 1.67 + (−5.82 ·0.7) + (−0.00103 ·655)) ·0.990
                
                  e
                  CO2 = 78.24 g/ton-mile
              
              (b) Tire rolling resistance. Use the procedure specified in § 1037.520(c) to determine the tire rolling resistance level for your tires. Note that you may base tire rolling resistance levels on measurements performed by tire manufacturers, as long as those measurements meet this part's specifications.
              (c) Drag area. You may use ΔC
                d
                A values approved under § 1037.211 for device manufacturers if your trailers are properly equipped with those devices. Determine ΔC
                d
                A values for other trailers based on testing. Measure C
                d
                A and determine ΔC
                d
                A values as described in § 1037.526(a). You may use ΔC
                d
                A values from one trailer configuration to represent any number of additional trailers based on worst-case testing. This means that you may apply ΔC
                d
                A values from your measurements to any trailer models of the same category with drag area at or below that of the tested configuration. For trailers in the short dry box vans and short refrigerated box vans that are not 28 feet long, apply the ΔC
                d
                A value established for a comparable 28-foot trailer model; you may use the same devices designed for 28-foot trailers or you may adapt those devices as appropriate for the different trailer length, consistent with good engineering judgment. For example, 48-foot trailers may use longer side skirts than the skirts that were tested with a 28-foot trailer. Trailer and device manufacturers may seek preliminary approval for these adaptations. Determine bin levels based on ΔC
                d
                A test results as described in the following table:
              
                Table 2 of § 1037.515—Bin Determinations for Trailers Based on Aerodynamic Test Results
                [ΔC
                  d
                  A in m2]
                
                  If a trailer's measured ΔC
                    d
                    A is . . .
                  designate the trailer as . . .
                  and use thefollowing
                    value for
                    ΔC
                      d
                      A
                    
                  
                
                
                  ≤0.09
                  Bin I
                  0.0
                
                
                  0.10-0.39
                  Bin II
                  0.1
                
                
                  0.40-0.69
                  Bin III
                  0.4
                
                
                  0.70-0.99
                  Bin IV
                  0.7
                
                
                  1.00-1.39
                  Bin V
                  1.0
                
                
                  1.40-1.79
                  Bin VI
                  1.4
                
                
                  >1.80
                  Bin VII
                  1.8
                
              
              (d) Weight reduction. Determine weight reduction for a trailer configuration by summing all applicable values, as follows:
              (1) Determine weight reduction for using lightweight materials for wheels as described in § 1037.520(e).
              (2) Apply weight reductions for other components made with light-weight materials as shown in the following table:
              
                Table 3 of § 1037.515—Weight Reductions for Trailers
                [pounds]
                
                  Component
                  Material
                  Weightreduction
                    (pounds)
                  
                
                
                  Structure for Suspension Assembly 1
                  
                  Aluminum
                  280
                
                
                  Hub and Drum (per axle)
                  Aluminum
                  80
                
                
                  Floor 2
                  
                  Aluminum
                  375
                
                
                  Floor 2
                  
                  Composite (wood and plastic)
                  245
                
                
                  Floor Crossmembers 2
                  
                  Aluminum
                  250
                
                
                  Landing Gear
                  Aluminum
                  50
                
                
                  Rear Door
                  Aluminum
                  187
                
                
                  Rear Door Surround
                  Aluminum
                  150
                
                
                  Roof Bows
                  Aluminum
                  100
                
                
                  Side Posts
                  Aluminum
                  300
                
                
                  Slider Box
                  Aluminum
                  150
                
                
                  Upper Coupler Assembly
                  Aluminum
                  430
                
                
                  1 For tandem-axle suspension sub-frames made of aluminum, apply a weight reduction of 280 pounds. Use good engineering judgment to estimate a weight reduction for using aluminum sub-frames with other axle configurations.
                
                  2 Calculate a smaller weight reduction for short trailers by multiplying the indicated values by 0.528 (28/53).
              
              
              (e) Off-cycle. You may apply the off-cycle provisions of § 1037.610 to trailers as follows:

              (1) You may account for weight reduction based on measured values instead of using paragraph (d) of this section. Quantify the weight reduction by measuring the weight of a trailer in a certified configuration and comparing it to the weight of an equivalent trailer without weight-reduction technologies. This qualifies as A to B testing under § 1037.610. Use good engineering judgment to select an equivalent trailer representing a baseline configuration. Use the calculated weight reduction in Eq. 1037.515-1 to calculate the trailer's CO2 emission rate.

              (2) If your off-cycle technology reduces emissions in a way that is proportional to measured emissions as described in § 1037.610(b)(1), multiply the trailer's CO2 emission rate by the appropriate improvement factor.

              (3) If your off-cycle technology does not yield emission reductions that are proportional to measured emissions, as described in § 1037.610(b)(2), calculate an adjusted CO2 emission rate for your trailers by subtracting the appropriate off-cycle credit.
              (4) Note that these off-cycle provisions do not apply for trailers subject to design standards.
            
            
              § 1037.520
              Modeling CO2 emissions to show compliance for vocational vehicles and tractors.

              This section describes how to use the Greenhouse gas Emissions Model (GEM) (incorporated by reference in § 1037.810) to show compliance with the CO2 standards of §§ 1037.105 and 1037.106 for vocational vehicles and tractors. Use GEM version 2.0.1 to demonstrate compliance with Phase 1 standards; use GEM Phase 2, Version 3.0 to demonstrate compliance with Phase 2 standards. Use good engineering judgment when demonstrating compliance using GEM. See § 1037.515 for calculation procedures for demonstrating compliance with trailer standards.
              (a) General modeling provisions. To run GEM, enter all applicable inputs as specified by the model.
              (1) GEM inputs apply for Phase 1 standards as follows:
              (i) Model year and regulatory subcategory (see § 1037.230).
              (ii) Coefficient of aerodynamic drag or drag area, as described in paragraph (b) of this section (tractors only).
              (iii) Steer and drive tire rolling resistance, as described in paragraph (c) of this section.
              (iv) Vehicle speed limit, as described in paragraph (d) of this section (tractors only).
              (v) Vehicle weight reduction, as described in paragraph (e) of this section (tractors only for Phase 1).
              (vi) Automatic engine shutdown systems, as described in § 1037.660 (only for Class 8 sleeper cabs). Enter a GEM input value of 5.0 g/ton-mile, or an adjusted value as specified in § 1037.660.
              (2) For Phase 2 vehicles, the GEM inputs described in paragraphs (a)(1)(i) through (v) of this section continue to apply. Note that the provisions related to vehicle speed limiters and automatic engine shutdown systems are available for vocational vehicles in Phase 2. The rest of this section describes additional GEM inputs for demonstrating compliance with Phase 2 standards. Simplified versions of GEM apply for limited circumstances as follows:
              (i) You may use default engine fuel maps for glider kits as described in § 1037.635.
              (ii) If you certify vehicles to the custom-chassis standards specified in § 1037.105(h), run GEM by identifying the vehicle type and entering “NA” instead of what would otherwise apply for, tire revolutions per mile, engine information, transmission information, drive axle ratio, axle efficiency, and aerodynamic improvement as specified in paragraphs (c)(1), (f), (g)(1), (g)(3), (i), and (m) of this section, respectively. Incorporate other GEM inputs as specified in this section.
              (b) Coefficient of aerodynamic drag and drag area for tractors. Determine the appropriate drag area, C
                d
                A, for tractors as described in this paragraph (b). Use the recommended method or an alternate method to establish a value for C
                d
                A expressed in m2 to one decimal place, as specified in § 1037.525. Where we allow you to group multiple configurations together, measure C
                d
                A of the worst-case configuration.
              

              (1) Except as specified in paragraph (b)(2) of this section, determine the Phase 1 bin level for your vehicle based on measured C
                d
                A values as shown in the following tables:C
                d
                A
              
              
                Table 1 of § 1037.520—C
                  d Inputs for Phase 1 High-Roof Tractors
                
                  Tractor type
                  Bin level
                  If your measured ΔC
                    d
                    A (m2) is . . .
                  Then your C
                    d input is . . .
                
                
                  High-Roof Day Cabs
                  Bin I
                  ≥ 8.0
                  0.79
                
                
                   
                  Bin II
                  7.1-7.9
                  0.72
                
                
                   
                  Bin III
                  6.2-7.0
                  0.63
                
                
                   
                  Bin IV
                  5.6-6.1
                  0.56
                
                
                   
                  Bin V
                  ≤ 5.5
                  0.51
                
                
                  High-Roof Sleeper Cabs
                  Bin I
                  ≥ 7.6
                  0.75
                
                
                   
                  Bin II
                  6.8-7.5
                  0.68
                
                
                   
                  Bin III
                  6.3-6.7
                  0.60
                
                
                   
                  Bin IV
                  5.6-6.2
                  0.52
                
                
                   
                  Bin V
                  ≤5.5
                  0.47
                
              
              
                Table 2 of § 1037.520—C
                  d Inputs for Phase 1 Low-Roof and Mid-Roof Tractors
                
                  Tractor type
                  Bin level
                  If your measured C
                    d
                    A (m2) is . . .
                  Then your C
                    d input is . . .
                
                
                  Low-Roof Day and Sleeper Cabs
                  Bin I
                  ≥ 5.1
                  0.77
                
                
                   
                  Bin II
                  ≤ 5.0
                  0.71
                
                
                  Mid-Roof Day and Sleeper Cabs
                  Bin I
                  ≥ 5.6
                  0.87
                
                
                   
                  Bin II
                  ≤ 5.5
                  0.82
                
              
              (2) For Phase 1 low- and mid-roof tractors, you may instead determine your drag area bin based on the drag area bin of an equivalent high-roof tractor. If the high-roof tractor is in Bin I or Bin II, then you may assume your equivalent low- and mid-roof tractors are in Bin I. If the high-roof tractor is in Bin III, Bin IV, or Bin V, then you may assume your equivalent low- and mid-roof tractors are in Bin II.

              (3) For Phase 2 tractors other than heavy-haul tractors, determine bin levels and C
                d
                A inputs as follows:
              (i) Determine bin levels for high-roof tractors based on aerodynamic test results as described in the following table:
              
                Table 3 of § 1037.520—Bin Determinations for Phase 2 High-Roof Tractors Based on Aerodynamic Test Results
                [C
                  d
                  A in m2]
                
                  Tractor type
                  Bin I
                  Bin II
                  Bin III
                  Bin IV
                  Bin V
                  Bin VI
                  Bin VII
                
                
                  Day Cabs
                  ≥7.2
                  6.6-7.1
                  6.0-6.5
                  5.5-5.9
                  5.0-5.4
                  4.5-4.9
                  ≤4.4
                
                
                  Sleeper Cabs
                  ≥6.9
                  6.3-6.8
                  5.7-6.2
                  5.2-5.6
                  4.7-5.1
                  4.2-4.6
                  ≤4.1
                
              
              (ii) For low- and mid-roof tractors, you may either use the same bin level that applies for an equivalent high-roof tractor as shown in Table 3 of this section, or you may determine your bin level based on aerodynamic test results as described in Table 4 of this section.
              
                Table 4 of § 1037.520—Bin Determinations for Phase 2 Low-Roof and Mid-Roof Tractors Based on Aerodynamic Test Results
                [C
                  d
                  A in m2]
                
                  Tractor type
                  Bin I
                  Bin II
                  Bin III
                  Bin IV
                  Bin V
                  Bin VI
                  Bin VII
                
                
                  Low-Roof Cabs
                  ≥5.4
                  4.9-5.3
                  44.5-4.8
                  4.1-4.4
                  3.8-4.0
                  3.5-3.7
                  ≤3.4
                
                
                  
                  Mid-Roof Cabs
                  ≥5.9
                  5.5-5.8
                  5.1-5.4
                  4.7-5.0
                  4.4-4.6
                  4.1-4.3
                  ≤4.0
                
              
              (iii) Determine the C
                d
                A input according to the tractor's bin level as described in the following table:
              
                Table 5 of § 1037.520—Phase 2 C
                  d
                  A Tractor Inputs Based on Bin Level
                
                  Tractor type
                  Bin I
                  Bin II
                  Bin III
                  Bin IV
                  Bin V
                  Bin VI
                  Bin VII
                
                
                  High-Roof Day Cabs
                  7.45
                  6.85
                  6.25
                  5.70
                  5.20
                  4.70
                  4.20
                
                
                  High-Roof Sleeper Cabs
                  7.15
                  655
                  5.95
                  5.40
                  4.90
                  4.40
                  3.90
                
                
                  Low-Roof Cabs
                  6.00
                  5.60
                  5.15
                  4.75
                  4.40
                  4.10
                  3.80
                
                
                  Mid-Roof Cabs
                  7.00
                  6.65
                  6.25
                  5.85
                  5.50
                  5.20
                  4.90
                
              

              (4) Note that, starting in model year 2027, GEM internally reduces C
                dA for high-roof tractors by 0.3 m2 to simulate adding a rear fairing to the standard trailer.
              (c) Tire revolutions per mile and rolling resistance. You must have a tire revolutions per mile (TRPM) and a tire rolling resistance level (TRRL) for each tire configuration. For purposes of this section, you may consider tires with the same SKU number to be the same configuration. Determine TRRL input values separately for drive and steer tires; determine TRPM only for drive tires.
              (1) Use good engineering judgment to determine a tire's revolutions per mile to the nearest whole number as specified in SAE J1025 (incorporated by reference in § 1037.810). Note that for tire sizes that you do not test, we will treat your analytically derived revolutions per mile the same as test results, and we may perform our own testing to verify your values. We may require you to test a sample of additional tire sizes that we select.
              (2) Measure tire rolling resistance in kg per metric ton as specified in ISO 28580 (incorporated by reference in § 1037.810), except as specified in this paragraph (c). Use good engineering judgment to ensure that your test results are not biased low. You may ask us to identify a reference test laboratory to which you may correlate your test results. Prior to beginning the test procedure in Section 7 of ISO 28580 for a new bias-ply tire, perform a break-in procedure by running the tire at the specified test speed, load, and pressure for 60 ± 2 minutes.
              (3) For each tire design tested, measure rolling resistance of at least three different tires of that specific design and size. Perform the test at least once for each tire. Calculate the arithmetic mean of these results to the nearest 0.1 kg/tonne and use this value or any higher value as your GEM input for TRRL. You must test at least one tire size for each tire model, and may use engineering analysis to determine the rolling resistance of other tire sizes of that model. Note that for tire sizes that you do not test, we will treat your analytically derived rolling resistances the same as test results, and we may perform our own testing to verify your values. We may require you to test a small sub-sample of untested tire sizes that we select.
              (4) If you obtain your test results from the tire manufacturer or another third party, you must obtain a signed statement from the party supplying those test results to verify that tests were conducted according to the requirements of this part. Such statements are deemed to be submissions to EPA.

              (5) For tires marketed as light truck tires that have load ranges C, D, or E, use as the GEM input TRRL multiplied by 0.87.
              
              (6) For vehicles with at least three drive axles or for vehicles with more than three axles total, use good engineering judgment to combine tire rolling resistance into three values (steer, drive 1, and drive 2) for use in GEM. This may require performing a weighted average of tire rolling resistance from multiple axles based on the typical load on each axle.
              (7) For vehicles with a single rear axle, enter “NA” as the TRRL value for drive axle 2.
              (d) Vehicle speed limit. If the vehicles will be equipped with a vehicle speed limiter, input the maximum vehicle speed to which the vehicle will be limited (in miles per hour rounded to the nearest 0.1 mile per hour) as specified in § 1037.640. Use good engineering judgment to ensure the limiter is tamper resistant. We may require you to obtain preliminary approval for your designs.
              (e) Vehicle weight reduction. Develop a weight-reduction as a GEM input as described in this paragraph (e). Enter the sum of weight reductions as described in this paragraph (e), or enter zero if there is no weight reduction. For purposes of this paragraph (e), high-strength steel is steel with tensile strength at or above 350 MPa.
              (1) Vehicle weight reduction inputs for wheels are specified relative to dual-wide tires with conventional steel wheels. For purposes of this paragraph (e)(1), an aluminum alloy qualifies as light-weight if a dual-wide drive wheel made from this material weighs at least 21 pounds less than a comparable conventional steel wheel. The inputs are listed in Table 6 of this section. For example, a tractor or vocational vehicle with aluminum steer wheels and eight (4 × 2) dual-wide aluminum drive wheels would have an input of 210 pounds (2 × 21 + 8 × 21).
              
                Table 6 of § 1037.520—Wheel-Related Weight Reductions
                
                  Weight-reduction technology
                  Weight reduction—Phase 1
                    (lb per wheel)
                  
                  Weight reduction—Phase 2
                    (lb per wheel)
                  
                
                
                  Wide-Base Single Drive Tire with: 1
                  
                
                
                  Steel Wheel
                  84
                  84
                
                
                  Aluminum Wheel
                  139
                  147
                
                
                  Light-Weight Aluminum Alloy Wheel
                  147
                  147
                
                
                  Wide-Base Single Trailer Tire with: 1
                  
                
                
                  Steel Wheel
                  
                  84
                
                
                  Aluminum or Aluminum Alloy Wheel
                  
                  131
                
                
                  Steer Tire, Dual-wide Drive Tire, or Dual-wide Trailer Tire with:
                
                
                  High-Strength Steel Wheel
                  8
                  8
                
                
                  Aluminum Wheel
                  21
                  25
                
                
                  Light-Weight Aluminum Alloy Wheel
                  30
                  25
                
                
                  1 The weight reduction for wide-base tires accounts for reduced tire weight relative to dual-wide tires.
              
              (2) Weight reduction inputs for tractor components other than wheels are specified in the following table:
              
                Table 7 of § 1037.520—Nonwheel-Related Weight Reductions From Alternative Materials for Tractors
                [Pounds]
                
                  Weight reduction technologies
                  Aluminum
                  High-strengthsteel
                  
                  Thermoplastic
                
                
                  Door
                  20
                  6
                
                
                  Roof
                  60
                  18
                
                
                  Cab rear wall
                  49
                  16
                
                
                  Cab floor
                  56
                  18
                
                
                  Hood Support Structure System
                  15
                  3
                
                
                  Hood and Front Fender
                  
                  
                  65
                
                
                  Day Cab Roof Fairing
                  
                  
                  18
                
                
                  Sleeper Cab Roof Fairing
                  75
                  20
                  40
                
                
                  Aerodynamic Side Extender
                  
                  
                  10
                
                
                  Fairing Support Structure System
                  35
                  6
                
                
                  Instrument Panel Support Structure
                  5
                  1
                
                
                  
                  Brake Drums—Drive (set of 4)
                  140
                  74
                
                
                  Brake Drums—Non Drive (set of 2)
                  60
                  42
                
                
                  Frame Rails
                  440
                  87
                
                
                  Crossmember—Cab
                  15
                  5
                
                
                  Crossmember—Suspension
                  25
                  6
                
                
                  Crossmember—Non Suspension (3)
                  15
                  5
                
                
                  Fifth Wheel
                  100
                  25
                
                
                  Radiator Support
                  20
                  6
                
                
                  Fuel Tank Support Structure
                  40
                  12
                
                
                  Steps
                  35
                  6
                
                
                  Bumper
                  33
                  10
                
                
                  Shackles
                  10
                  3
                
                
                  Front Axle
                  60
                  15
                
                
                  Suspension Brackets, Hangers
                  100
                  30
                
                
                  Transmission Case
                  50
                  12
                
                
                  Clutch Housing
                  40
                  10
                
                
                  Fairing Support Structure System
                  35
                  6
                
                
                  Drive Axle Hubs (set of 4)
                  80
                  20
                
                
                  Non Drive Hubs (2)
                  40
                  5
                
                
                  Two-piece driveshaft
                  20
                  5
                
                
                  Transmission/Clutch Shift Levers
                  20
                  4
                  
                
              
              (3) Weight-reduction inputs for vocational-vehicle components other than wheels are specified in the following table:
              
                Table 8 of § 1037.520—Nonwheel-Related Weight Reductions From Alternative Materials for Phase 2 Vocational Vehicles
                [Pounds]
                
                  Component
                  Material
                  Vehicle type
                  Light HDV
                  Medium HDV
                  Heavy HDV
                
                
                  Axle Hubs—Non-Drive
                  Aluminum
                  40
                  40
                
                
                  Axle Hubs—Non-Drive
                  High Strength Steel
                  5
                  5
                
                
                  Axle—Non-Drive
                  Aluminum
                  60
                  60
                
                
                  Axle—Non-Drive
                  High Strength Steel
                  15
                  15
                
                
                  Brake Drums—Non-Drive
                  Aluminum
                  60
                  60
                
                
                  Brake Drums—Non-Drive
                  High Strength Steel
                  42
                  42
                
                
                  Axle Hubs—Drive
                  Aluminum
                  40
                  80
                
                
                  Axle Hubs—Drive
                  High Strength Steel
                  10
                  20
                
                
                  Brake Drums—Drive
                  Aluminum
                  70
                  140
                
                
                  Brake Drums—Drive
                  High Strength Steel
                  37
                  74
                
                
                  Suspension Brackets, Hangers
                  Aluminum
                  67
                  100
                
                
                  Suspension Brackets, Hangers
                  High Strength Steel
                  20
                  30
                
                
                  Crossmember—Cab
                  Aluminum
                  10
                  15
                  15
                
                
                  Crossmember—Cab
                  High Strength Steel
                  2
                  5
                  5
                
                
                  Crossmember—Non-Suspension
                  Aluminum
                  15
                  15
                  15
                
                
                  Crossmember—Non-Suspension
                  High Strength Steel
                  5
                  5
                  5
                
                
                  Crossmember—Suspension
                  Aluminum
                  15
                  25
                  25
                
                
                  Crossmember—Suspension
                  High Strength Steel
                  6
                  6
                  6
                
                
                  Driveshaft
                  Aluminum
                  12
                  40
                  50
                
                
                  Driveshaft
                  High Strength Steel
                  5
                  10
                  12
                
                
                  Frame Rails
                  Aluminum
                  120
                  300
                  440
                
                
                  Frame Rails
                  High Strength Steel
                  40
                  40
                  87
                
              
              (4) Apply vehicle weight inputs for changing technology configurations as follows:

              (i) For Class 8 tractors or for Class 8 vocational vehicles with a permanent 6 × 2 axle configuration, apply a weight reduction input of 300 pounds. This does not apply for coach buses certified to custom-chassis standards under § 1037.105(h).
              (ii) For Class 8 tractors with 4 × 2 axle configuration, apply a weight reduction input of 400 pounds.
              (iii) For tractors with installed engines with displacement below 14.0 liters, apply a weight reduction of 300 pounds.
              (iv) For tractors with single-piece driveshafts with a total length greater than 86 inches, apply a weight reduction of 43 pounds for steel driveshafts and 63 pounds for aluminum driveshafts.
              (5) You may ask to apply the off-cycle technology provisions of § 1037.610 for weight reductions not covered by this paragraph (e).
              (f) Engine characteristics. Enter information from the engine manufacturer to describe the installed engine and its operating parameters as described in 40 CFR 1036.510. The fuel-mapping information must apply for the vehicle's GVWR; for example, if you install a medium heavy-duty engine in a Class 8 vehicle, the engine must have additional fuel-mapping information for the heavier vehicle. Note that you do not need fuel consumption at idle for tractors.
              (g) Vehicle characteristics. Enter the following information to describe and the vehicle and its operating parameters:
              (1) Transmission make, model, and type. Also identify the gear ratio for every available forward gear to two decimal places, and identify the lowest gear involving a locked torque converter, if applicable. For vehicles with a manual transmission, GEM applies a 2% emission increase relative to automated manual transmissions. If your vehicle has a dual-clutch transmission, use good engineering judgment to determine if it can be accurately represented in GEM as an automated manual transmission. We may require you to perform a powertrain test with dual-clutch transmissions to show that they can be properly simulated as an automated manual transmission.
              (2) Drive axle configuration. Select a drive axle configuration to represent your vehicle for modeling.
              (i) 4 × 2: One drive axle and one non-drive axle.
              (ii) 6 × 2: One drive axle and two non-drive axles.
              (iii) 6 × 4: Two or more drive axles, or more than three total axles. Note that this includes, for example, a vehicle with two drive axles out of four total axles (otherwise known as an 8×4 configuration).
              (iv) 6 × 4D: An axle that can automatically switch between 6 × 2 and 6 × 4 configuration. When the axle is in the 6 × 2 configuration the input and output of the disconnectable axle must be mechanically disconnected from the drive shaft and the wheels to qualify.
              (3) Drive axle ratio, k
                a. If a vehicle is designed with two or more user-selectable axle ratios, use the drive axle ratio that is expected to be engaged for the greatest driving distance. If the vehicle does not have a drive axle, such as a hybrid vehicle with direct electric drive, let k
                a = 1.
              (4) GEM inputs associated with powertrain testing include powertrain family, transmission calibration identifier, test data from § 1037.550, and the powertrain test configuration (dynamometer connected to transmission output or wheel hub). You do not need to identify or provide inputs for transmission gear ratios, fuel map data, or engine torque curves, which would otherwise be required under paragraph (f) of this section.
              (h) Idle-reduction technologies. Identify whether your vehicle has qualifying idle-reduction technologies, subject to the qualifying criteria in § 1037.660, as follows:
              (1) Stop-start technology and automatic engine shutdown systems apply for vocational vehicles. See paragraph (j) of this section for automatic engine shutdown systems for tractors.
              (2) Neutral idle applies for tractors and vocational vehicles.
              (i) Axle and transmission efficiency. You may use axle efficiency maps as described in § 1037.560 and transmission efficiency maps as described in § 1037.565 to replace the default values in GEM. If you obtain your test results from the axle manufacturer, transmission manufacturer, or another third party, you must obtain a signed statement from the party supplying those test results to verify that tests were conducted according to the requirements of this part. Such statements are deemed to be submissions to EPA.
              (j) Additional reduction technologies. Enter input values in GEM as follows to characterize the percentage CO2 emission reduction corresponding to certain technologies and vehicle configurations, or enter 0:
              (1) Intelligent controls. Enter 2 for tractors with predictive cruise control. This includes any cruise control system that incorporates satellite-based global-positioning data for controlling operator demand. For other vehicles, enter 1.5 if they have neutral coasting, unless good engineering judgment indicates that a lower percentage should apply.
              (2) Accessory load. Enter the following values related to accessory loads; if more than one item applies, enter the sum of those values:
              (i) If vocational vehicles have electrically powered pumps for steering, enter 0.5 for vocational vehicles certified with the Regional duty cycle, and enter 1 for tractors and other vocational vehicles.
              (ii) If tractors have electrically powered pumps for both steering and engine cooling, enter 1.
              (iii) If vehicles have a high-efficiency air conditioning compressor, enter 0.5 for tractors and vocational Heavy HDV, and enter 1 for other vocational vehicles. This includes mechanically powered compressors meeting the specifications described in 40 CFR 86.1868-12(h)(5), and all electrically powered compressors.
              (3) Tire-pressure systems. Enter 1.2 for vehicles with automatic tire inflation systems on all axles (1.1 for Multi-Purpose and Urban vocational vehicles). Enter 1.0 for vehicles with tire pressure monitoring systems on all axles (0.9 for Multi-Purpose and Urban vocational vehicles). If vehicles use a mix of the two systems, treat them as having only tire pressure monitoring systems.
              (4) Extended-idle reduction. Enter values as shown in the following table for sleeper cabs equipped with idle-reduction technology meeting the requirements of § 1037.660 that are designed to automatically shut off the main engine after 300 seconds or less:
              
                Table 9 of § 1037.520—GEM Input Values for AES Systems
                
                  Technology
                  GEM input values
                  Adjustable
                  Tamper-resistant
                
                
                  Standard AES system
                  1
                  4
                
                
                  With diesel APU
                  3
                  4
                
                
                  With battery APU
                  5
                  6
                
                
                  With automatic stop-start
                  3
                  3
                
                
                  Fuel-operated heater
                  2
                  3
                
              
              (5) Other. Additional GEM inputs may apply as follows:
              (i) Enter 1.7 and 0.9, respectively, for school buses and coach buses that have at least seven available forward gears.

              (ii) If we approve off-cycle technology under § 1037.610 in the form of an improvement factor, enter the improvement factor expressed as a percentage reduction in CO2 emissions. (Note: In the case of approved off-cycle technologies whose benefit is quantified as a g/ton-mile credit, apply the credit to the GEM result, not as a GEM input value.)
              (k) Vehicles with hybrid power take-off. For vocational vehicles, determine the delta PTO emission result of your engine and hybrid power take-off system as described in § 1037.540.
              (l) [Reserved]
              (m) Aerodynamic improvements for vocational vehicles. For vocational vehicles certified using the Regional duty cycle, enter ΔC
                d
                A values to account for using aerodynamic devices as follows:
              (1) Enter 0.2 for vocational vehicles with an installed rear fairing if the vehicle is at least 7 m long with a minimum frontal area of 8 m2.
              (2) For vehicles at least 11 m long with a minimum frontal area of 9 m2, enter 0.5 if the vehicle has both skirts and a front fairing, and enter 0.3 if it has only one of those devices.
              (3) You may determine input values for these or other technologies based on aerodynamic measurements as described in § 1037.527.
              (n) Alternate fuels. For fuels other than those identified in GEM, perform the simulation by identifying the vehicle as being diesel-fueled if the engine is subject to the compression-ignition standard, or as being gasoline-fueled if the engine is subject to the spark-ignition standards. Correct the engine or powertrain fuel map for mass-specific net energy content as described in 40 CFR 1036.535(b).
            
            
              § 1037.525
              Aerodynamic measurements for tractors.
              This section describes a methodology for quantifying aerodynamic drag for use in determining input values for tractors as described in § 1037.520.
              (a) General provisions. The GEM input for a tractor's aerodynamic performance is a C
                d value for Phase 1 and a C
                d
                A value for Phase 2. The input value is measured or calculated for a tractor in a specific test configuration with a trailer, such as a high-roof tractor with a box van meeting the requirements for the standard trailer.
              (1) Aerodynamic measurements may involve any of several different procedures. Measuring with different procedures introduces variability, so we identify the coastdown method in § 1037.528 as the primary (or reference) procedure. You may use other procedures with our advance approval as described in paragraph (d) of this section, but we require that you adjust your test results from other test methods to correlate with coastdown test results. All adjustments must be consistent with good engineering judgment. Submit information describing how you quantify aerodynamic drag from coastdown testing, whether or not you use an alternate method.
              (2) Test high-roof tractors with a standard trailer as described in § 1037.501(g)(1). Note that the standard trailer for Phase 1 tractors is different from that of later model years. Note also that GEM may model a different configuration than the test configuration, but accounts for this internally. Test low-roof and mid-roof tractors without a trailer; however, you may test low-roof and mid-roof tractors with a trailer to evaluate off-cycle technologies.
              (b) Adjustments to correlate with coastdown testing. Adjust aerodynamic drag values from alternate methods to be equivalent to the corresponding values from coastdown measurements as follows:

              (1) Determine the functional relationship between your alternate method and coastdown testing. Unless good engineering judgment dictates otherwise, assume that coastdown drag is proportional to drag measured using alternate methods. This means you may apply a constant adjustment factor, F
                alt-aero, for a given alternate drag measurement method using the following equation, where the effective yaw angle, c
                eff, is assumed to be zero degrees for Phase 1 and is determined from coastdown test results for Phase 2:
              
                ER25OC16.089
              
              (2) Determine F
                alt-aero by performing coastdown testing and applying your alternate method on the same vehicles. Consider all applicable test data including data collected during selective enforcement audits. Where you have test results from multiple vehicles expected to have the same F
                alt-aero, you may either average the F
                alt-aero values or select any greater value. Unless we approve another vehicle, one vehicle must be a Class 8 high-roof sleeper cab with a full aerodynamics package pulling a standard trailer. Where you have more than one tractor model meeting these criteria, use the tractor model with the highest projected sales. If you do not have such a tractor model, you may use your most comparable tractor model with our prior approval. In the case of alternate methods other than those specified in this subpart, good engineering judgment may require you to determine your adjustment factor based on results from more than the specified minimum number of vehicles.

              (3) Measure the drag area using your alternate method for a Phase 2 tractor used to determine F
                alt-aero with testing at yaw angles of 0°, ±1°, ±3°, ±4.5°, ±6°, and ±9° (you may include additional angles), using direction conventions described in Figure 2 of SAE J1252 (incorporated by reference in § 1037.810). Also, determine the drag area at the coastdown effective yaw angle, C
                d
                A
                effective-yaw-alt, by taking the average drag area at ψeff and −ψeff for your vehicle using the same alternate method.

              (4) For Phase 2 testing, determine separate values of F
                alt-aero for a minimum of one high-roof day cab and one high-roof sleeper cab for 2021, 2024, and 2027 model years based on testing as described in paragraph (b)(2) of this section (six tests total). For any untested tractor models, apply the value of F
                alt-aero from the tested tractor model that best represents the aerodynamic characteristics of the untested tractor model, consistent with good engineering judgment. Testing under this paragraph (b)(4) continues to be valid for later model years until you change the tractor model in a way that causes the test results to no longer represent production vehicles. You must also determine unique values of F
                alt-aero for low-roof and mid-roof tractors if you determine C
                d
                A values based on low or mid-roof tractor testing as shown in Table 4 of § 1037.520. For Phase 1 testing, if good engineering judgment allows it, you may calculate a single, constant value of F
                alt-aero for your whole product line by dividing the coastdown drag area, C
                d
                A
                coastdown, by C
                d
                A
                alt.
              (5) Determine F
                alt-aero to at least three decimal places. For example, if your coastdown testing results in a drag area of 6.430, but your wind tunnel method results in a drag area of 6.200, F
                alt-aero would be 1.037 (or a higher value you declare).
              (6) If a tractor and trailer cannot be configured to meet the gap requirements, test with the trailer positioned as close as possible to the specified gap dimension and use good engineering judgment to correct the results to be equivalent to a test configuration meeting the specified gap dimension.
              (c) Yaw sweep corrections. Aerodynamic features can have a different effectiveness for reducing wind-averaged drag than is predicted by zero-yaw drag. The following procedures describe how to determine a tractor's C
                d
                A values to account for wind-averaged drag and differences from coastdown testing:
              (1) For Phase 2 testing with an alternate method, apply the following method using your alternate method for aerodynamic testing:

              (i) For all testing, calculate the wind-averaged drag area from the alternate method, C
                d
                A
                wa-alt, using an average of measurements at −4.5 and +4.5 degrees.
              (ii) Determine your wind-averaged drag area, C
                d
                A
                wa, rounded to one decimal place, using the following equation:
              
                ER25OC16.090
              
              (2) For Phase 2 coastdown test results, apply the following method:

              (i) For all coastdown testing, determine your effective yaw angle from coastdown, C
                d
                A
                effective-yaw-coastdown.

              (ii) Use an alternate method to calculate the ratio of the wind-averaged drag area (using an average of measurements at −4.5 and +4.5 degrees, C
                d
                A
                wa-alt) to the drag area at the effective yaw angle, C
                d
                A
                effective-yaw.
              (iii) Determine your wind-averaged drag area, C
                d
                A
                wa, rounded to one decimal place, using the following equation:
              
                
                ER25OC16.091
              
              (3) Different approximations apply for Phase 1. For Phase 1 testing, you may correct your zero-yaw drag area as follows if the ratio of the zero-yaw drag area divided by yaw-sweep drag area for your vehicle is greater than 0.8065 (which represents the ratio expected for a typical Class 8 high-roof sleeper cab):
              (i) Determine the zero-yaw drag area, C
                d
                A
                zero-yaw, and the yaw-sweep drag area for your vehicle using the same alternate method as specified in this subpart. Measure the drag area for 0°, −6°, and +6°. Use the arithmetic mean of the −6° and +6° drag areas as the ±6° drag area, C
                d
                A
                ±6.
              
              (ii) Calculate your yaw-sweep correction factor, CF
                ys, using the following equation:
              
                ER25OC16.092
              

              (iii) Calculate your corrected drag area for determining the aerodynamic bin by multiplying the measured zero-yaw drag area by CF
                ys, as determined using Eq. 1037.525-4, as applicable. You may apply the correction factor to drag areas measured using other procedures. For example, apply CF
                ys to drag areas measured using the coastdown method. If you use an alternate method, apply an alternate correction, F
                alt-aero, and calculate the final drag area using the following equation:
              
                ER25OC16.093
              
              (iv) You may ask us to apply CF
                ys to similar vehicles incorporating the same design features.
              (v) As an alternative, you may calculate the wind-averaged drag area according to SAE J1252 (incorporated by reference in § 1037.810) and substitute this value into Eq. 1037.525-4 for the ±6° drag area.
              (d) Approval of alternate methods. You must obtain preliminary approval before using any method other than coastdown testing to quantify aerodynamic drag. We will approve your request if you show that your procedures produce data that are the same as or better than coastdown testing with respect to repeatability and unbiased correlation. Note that the correlation is not considered to be biased if there is a bias before correction, but you remove the bias using F
                alt-aero. Send your request for approval to the Designated Compliance Officer. Keep records of the information specified in this paragraph (d). Unless we specify otherwise, include this information with your request. You must provide any information we require to evaluate whether you may apply the provisions of this section. Include additional information related to your alternate method as described in §§ 1037.530 through 1037.534. If you use a method other than those specified in this subpart, include all the following information, as applicable:
              (1) Official name/title of the procedure.
              (2) Description of the procedure.
              (3) Cited sources for any standardized procedures that the method is based on.
              (4) Description and rationale for any modifications/deviations from the standardized procedures.
              (5) Data comparing the procedure to the coastdown reference procedure.

              (6) Additional information specified for the alternate methods described in §§ 1037.530 through 1037.534 as applicable to this method (e.g., source location/address, background/history).
            
            
              § 1037.526
              Aerodynamic measurements for trailers.

              This section describes a methodology for determining aerodynamic drag area, C
                d
                A for use in determining input values for box vans as described in §§ 1037.515 and 1037.520.

              (a) A trailer's aerodynamic performance for demonstrating compliance with standards is based on a ΔC
                d
                A value relative to a baseline trailer. Determine these ΔC
                d
                A values by performing A to B testing, as follows:
              (1) Determine a baseline C
                d
                A value for a standard tractor pulling a test trailer representing a production configuration; use a 53-foot test trailer to represent long trailers and a 28-foot test trailer to represent short trailers. Repeat this testing with the same tractor and the applicable baseline trailer. For testing long trailers, the baseline trailer is a trailer meeting the specifications for a Phase 1 standard trailer in § 1037.501(g)(1); for testing refrigerated box vans, use a baseline trailer with an installed HVAC unit that properly represents a baseline configuration correlated with the production configuration. For testing short trailers, use a 28-foot baseline trailer with a single axle that meets the same specifications as the Phase 1 standard trailer, except as needed to accommodate the reduced trailer length.
              (2) Use good engineering judgment to perform paired tests that accurately demonstrate the reduction in aerodynamic drag associated with the improved design. For example, the gap dimension should be the same for all paired tests, and effective yaw angle between paired tests should differ by no more than 1.0°.
              (3) Measure C
                d
                A in m2 to two decimal places. Calculate ΔC
                d
                A by subtracting the drag area for the test trailer from the drag area for the baseline trailer.
              (b) The default method for measuring is the wind-tunnel procedure as specified in § 1037.530. You may test using alternate methods as follows:

              (1) If we approve it in advance, you may instead use one of the alternate methods specified in §§ 1037.528 through 1037.532, consistent with good engineering judgment, which may require that you adjust your test results from the alternate test method to correlate with the primary method. If you request our approval to determine ΔC
                d
                A using an alternate method, you must submit additional information as described in paragraph (d) of this section.
              (2) The principles of 40 CFR 1065.10(c)(1) apply for aerodynamic test methods. Specifically, we may require that you use coastdown measurements if we determine that certain technologies are not suited to evaluation with wind-tunnel testing or CFD, such as nonrigid materials whose physical characteristics change in scaled-model testing. You may similarly reference 40 CFR 1065.10(c)(1) in your request to use coastdown testing as an alternate method.
              (c) The following provisions apply for combining multiple devices under this section for the purpose of certifying trailers:
              (1) If the device manufacturer establishes a ΔC
                d
                A value in a single test with multiple aerodynamic devices installed, trailer manufacturers may use that ΔC
                d
                A value directly for the same combination of aerodynamic devices installed on production trailers.
              
              (2) Trailer manufacturers may combine ΔC
                d
                A values for aerodynamic devices that are not tested together, as long as each device does not significantly impair the effectiveness of another, consistent with good engineering judgment. To approximate the overall benefit of multiple devices, calculate a composite ΔC
                d
                A value for multiple aerodynamic devices by applying the full ΔC
                d
                A value for the device with the greatest aerodynamic improvement, adding the second-highest ΔC
                d
                A value multiplied by 0.9, and adding any other ΔC
                d
                A values multiplied by 0.8.
              (d) You must send us a description of your plan to perform testing under this section before you start testing. We will evaluate whether plans for wind-tunnel testing meet the specifications of § 1037.530, and will tell you if you may or must use any other method to determine drag coefficients. We will approve your request to use an alternate method if you show that your procedures produce data that are the same as or better than wind-tunnel testing with respect to repeatability and unbiased correlation. Note that the correlation is not considered to be biased if there is a bias before correction, but you apply a correction to remove the bias. Send your testing plan to the Designated Compliance Officer. Keep records of the information specified in this paragraph (d). Unless we specify otherwise, include this information with your request. You must provide any information we require to evaluate whether you may apply the provisions of this section. Include additional information related to your alternate method as described in §§ 1037.528 through 1037.534.
            
            
              § 1037.527
              Aerodynamic measurements for vocational vehicles.

              This section describes a methodology for determining aerodynamic drag area, C
                d
                A, for use in determining input values for vocational vehicles as described in § 1037.520. This measurement is optional.
              (a) Determine ΔC
                d
                A values by performing A to B testing as described for trailers in § 1037.526, with any appropriate adjustments, consistent with good engineering judgment.
              (b) [Reserved]
            
            
              § 1037.528

              Coastdown procedures for calculating drag area (C
                d
                A).

              The coastdown procedures in this section describe how to calculate drag area, C
                d
                A, for Phase 2 tractors, trailers, and vocational vehicles, subject to the provisions of §§ 1037.525 through 1037.527. These procedures are considered the primary procedures for tractors, but alternate procedures for trailers. Follow the provisions of Sections 1 through 9 of SAE J2263 (incorporated by reference in § 1037.810), with the clarifications and exceptions described in this section. Several of these exceptions are from SAE J1263 (incorporated by reference in § 1037.810). The coastdown procedures in 40 CFR 1066.310 apply instead of the provisions of this section for Phase 1 tractors.
              (a) The terms and variables identified in this section have the meaning given in SAE J1263 (incorporated by reference in § 1037.810) and J2263 unless specified otherwise.
              (b) To determine C
                d
                A values for a tractor, perform coastdown testing with a tractor-trailer combination using the manufacturer's tractor and a standard trailer. To determine C
                d
                A values for a trailer, perform coastdown testing with a tractor-trailer combination using a standard tractor. Prepare tractors and trailers for testing as follows:
              (1) Install instrumentation for performing the specified measurements.
              (2) After adding vehicle instrumentation, verify that there is no brake drag or other condition that prevents the wheels from rotating freely. Do not apply the parking brake at any point between this inspection and the end of the measurement procedure.
              (3) Install tires mounted on steel rims in a dual configuration (except for steer tires). The tires must—
              (i) Be SmartWay-Verified or have a coefficient of rolling resistance at or below 5.1 kg/metric ton.
              (ii) Have accumulated at least 2,000 miles but have no less than 50 percent of their original tread depth, as specified for truck cabs in SAE J1263.
              (iii) Not be retreads or have any apparent signs of chunking or uneven wear.
              (iv) Be size 295/75R22.5 or 275/80R22.5.
              
              (v) Be inflated to the proper tire pressure as specified in Sections 6.6 and 8.1 of SAE J2263.
              (vi) Be of the same tire model for a given axle.
              (4) Perform an inspection or wheel alignment for both the tractor and the trailer to ensure that wheel position is within the manufacturer's specifications.
              (c) The test condition specifications described in Sections 7.1 through 7.4 of SAE J1263 apply, with the following exceptions and additional provisions:
              (1) We recommend that you not perform coastdown testing if winds are expected to exceed 6.0 mi/hr.
              (2) The average of the component of the wind speed parallel to the road must not exceed 6.0 mi/hr. This constraint is in addition to those in Section 7.3 of SAE J1263.
              (3) If road grade is greater than 0.02% over the length of the test surface, you must determine elevation as a function of distance along the length of the test surface and incorporate this into the analysis.
              (4) Road grade may exceed 0.5% for limited portions of the test surface as long as it does not affect coastdown results, consistent with good engineering judgment.
              (5) The road surface temperature must be at or below 50 °C. Use good engineering judgment to measure road surface temperature.
              (d) C
                d
                A calculations are based on measured speed values while the vehicle coasts down through a high-speed range from 70 to 60 mi/hr, and through a low-speed range from 20 to 10 mi/hr. Disable any vehicle speed limiters that prevent travel above 72 mi/hr. Measure vehicle speed at a minimum recording frequency of 10 Hz, in conjunction with time-of-day data. Determine vehicle speed using either of the following methods:
              (1) Complete coastdown runs. Operate the vehicle at a top speed above 72.0 mi/hr and allow the vehicle to coast down to 8.0 mi/hr or lower. Collect data for the high-speed range over a test segment that includes speeds from 72.0 down to 58.0 mi/hr, and collect data for the low-speed range over a test segment that includes speeds from 22.0 down to 8.0 mi/hr.
              (2) Split coastdown runs. Collect data during a high-speed coastdown while the vehicle coasts through a test segment that includes speeds from 72.0 mi/hr down to 58.0 mi/hr. Similarly, collect data during a low-speed coastdown while the vehicle coasts through a test segment that includes speeds from 22.0 mi/hr down to 8.0 mi/hr. Perform one high-speed coastdown segment or two consecutive high-speed coastdown segments in one direction, followed by the same number of low-speed coastdown segments in the same direction, and then perform that same number of measurements in the opposite direction. You may not split runs as described in Section 9.3.1 of SAE J2263 except as allowed under this paragraph (d)(2).
              (e) Measure wind speed, wind direction, air temperature, and air pressure at a recording frequency of 10 Hz, in conjunction with time-of-day data. Use at least one stationary electro-mechanical anemometer and suitable data loggers meeting SAE J1263 specifications, subject to the following additional specifications for the anemometer placed along the test surface:
              (1) You must start a coastdown measurement within 24 hours after completing zero-wind and zero-angle calibrations.
              (2) Place the anemometer at least 50 feet from the nearest tree and at least 25 feet from the nearest bush (or equivalent features). Position the anemometer adjacent to the test surface, near the midpoint of the length of the track, between 2.5 and 3.0 body widths from the expected location of the test vehicle's centerline as it passes the anemometer. Record the location of the anemometer along the test track, to the nearest 10 feet.
              (3) Mount the anemometer at a height that is within 6 inches of half the test vehicle's body height.
              (4) The height of vegetation surrounding the anemometer may not exceed 10% of the anemometer's mounted height, within a radius equal to the anemometer's mounted height.

              (f) Measure air speed and relative wind direction (yaw angle) onboard the vehicle at a minimum recording frequency of 10 Hz, in conjunction with time-of-day data, using an anemometer and suitable data loggers that meet the requirements of Sections 5.4 of SAE J2263. The yaw angle must be measured to a resolution and accuracy of ±0.5°. Mount the anemometer such that it measures air speed at 1.5 meters above the top of the leading edge of the trailer. If obstructions at the test site do not allow for this mounting height, then mount the anemometer such that it measures air speed at least 0.85 meters above the top of the leading edge of the trailer.
              (g) Perform the following calculations to filter and correct measured data:
              (1) For any measured values not identified as outliers, use those measured values directly in the calculations specified in this section. Filter air speed, yaw angle, wind speed, wind direction, and vehicle speed measurements to replace outliers for every measured value as follows:
              (i) Determine a median measured value to represent the measurement point and the measurements 3 seconds before and after that point. In the first and last three seconds of the coastdown run, use all available data to determine the median measured value. The measurement window for determining the median value will accordingly include 61 measurements in most cases, and will always include at least 31 measurements (for 10 Hz recording frequency).
              (ii) Determine the median absolute deviation corresponding to each measurement window from paragraph (g)(1)(i) of this section. This generally results from calculating 61 absolute deviations from the median measured value and determining the median from those 61 deviations. Calculate the standard deviation for each measurement window by multiplying the median absolute deviation by 1.4826; calculate three standard deviations by multiplying the median absolute deviation by 4.4478. Note that the factor 1.4826 is a statistical constant that relates median absolute deviations to standard deviations.
              (iii) A measured value is an outlier if the measured value at a given point differs from the median measured value by more than three standard deviations. Replace each outlier with the median measured value from paragraph (g)(1)(i) of this section. This technique for filtering outliers is known as the Hampel method.
              (2) For each high-speed and each low-speed segment, correct measured air speed using the wind speed and wind direction measurements described in paragraph (e) of this section as follows:
              (i) Calculate the theoretical air speed, v
                air,th, for each 10-Hz set of measurements using the following equation:
              
                ER25OC16.094
              
              
                Where:
                
                
                  w = filtered wind speed.
                
                  v = filtered vehicle speed.
                
                  ø
                  w = filtered wind direction. Let ø
                  w = 0° for air flow in the first travel direction, with values increasing counterclockwise. For example, if the vehicle starts by traveling eastbound, then ø
                  w = 270° means a wind from the south.
                
                  ø
                  veh = the vehicle direction. Use ø
                  veh = 0° for travel in the first direction, and use ø
                  veh = 180° for travel in the opposite direction.
              
              
                Example:
                
                
                  w = 7.1 mi/hr
                
                  v = 64.9 mi/hr
                
                  ø
                  w = 47.0°
                
                  ø
                  veh = 0°
                
                  ER25OC16.095
                
                
                
                  v
                  air,th = 69.93 mi/hr
              
              

              (ii) Perform a linear regression using paired values of v
                air,th and measured air speed, v
                air,meas, to determine the air-speed correction coefficients, a
                0 and a
                1, based on the following equation:
              
                ER25OC16.096
              
              (iii) Correct each measured value of air speed using the following equation:
              
                ER25OC16.097
              
              (3) Correct measured air direction using the wind speed and wind direction measurements described in paragraph (e) of this section as follows:
              (i) Calculate the theoretical air direction, c;
                air,th, using the following equation:
              
                ER25OC16.098
              
              
                Example:
                
                
                  w = 7.1 mi/hr
                
                  v = 64.9 mi/hr
                
                  ø
                  w = 47.0°
                
                  ø
                  veh = 0°
                
                  ER25OC16.099
                
                
                  c
                  air,th = 4.26°
              
              

              (ii) Perform a linear regression using paired values of c
                air,th and measured air direction, c
                air,meas, to determine the air-direction correction coefficients, b
                0 and b
                1, based on the following equation:
              
                
                ER25OC16.100
              
              (iii) Correct each measured value of air direction using the following equation:
              
                ER25OC16.101
              
              (h) Determine drag area, C
                d
                A, using the following procedure instead of the procedure specified in Section 10 of SAE J1263:
              (1) Calculate the vehicle's effective mass, M
                e, to account for rotational inertia by adding 56.7 kg to the measured vehicle mass, M, (in kg) for each tire making road contact.
              (2) Operate the vehicle and collect data over the high-speed range and low-speed range as specified in paragraph (d)(1) or (2) of this section. If the vehicle has a speed limiter that prevents it from exceeding 72 mi/hr, you must disable the speed limiter for testing.
              (3) Calculate mean vehicle speed at each speed start point (70 and 20 mi/hr) and end point (60 and 10 mi/hr) as follows:
              (i) Calculate the mean vehicle speed to represent the start point of each speed range as the arithmetic average of measured speeds throughout the speed interval defined as 2.00 mi/hr above the nominal starting speed point to 2.00 mi/hr below the nominal starting speed point, expressed to at least two decimal places. Determine the timestamp corresponding to the starting point of each speed range as the time midpoint of the ±2.00 mi/hr speed interval.
              (ii) Repeat the calculations described in paragraph (h)(3)(i) of this section corresponding to the end point speed (60 or 10 mi/hr) to determine the time at which the vehicle reaches the end speed, and the mean vehicle speed representing the end point of each speed range.
              (iii) If you incorporate grade into your calculations, use the average values for the elevation and distance traveled over each interval.
              (4) Calculate the road-load force, F, for each speed range using the following equation:
              
                ER25OC16.102
              
              
                Where:
                
                
                  M
                  e = the vehicle's effective mass.
                
                  v
                   = average vehicle speed at the start or end of each speed range, as described in paragraph (h)(3) of this section.
                
                
                  t
                   = timestamp at which the vehicle reaches the starting or ending speed expressed to at least one decimal place.
                
                  M = the vehicle's measured mass.
                
                  a
                  g = acceleration of Earth's gravity, as described in 40 CFR 1065.630.
                
                  h
                   = average elevation at the start or end of each speed range expressed to at least two decimal places.
                
                  D
                   = distance traveled on the road surface from a fixed reference location along the road to the start or end of each speed range expressed to at least one decimal place.
              
              
              
                Example:
                
                
                  M
                  e = 17,129 kg (18 tires in contact with the road surface)
                
                  v
                  
                  start = 69.97 mi/hr = 31.28 m/s
                
                  v
                  
                  end = 59.88 mi/hr = 26.77 m/s
                
                  t
                  
                  start = 3.05 s
                
                  t
                  
                  end = 19.11 s
                
                  M = 16,108 kg
                
                  a
                  g = 9.8061 m/s2
                
                
                  h
                  
                  start = 0.044 m
                
                  h
                  
                  end = 0.547 m
                
                  D
                  
                  start = 706.8 ft = 215.4 m
                
                  D
                  
                  end = 2230.2 ft = 697.8 m
                
                  ER25OC16.103
                
                
                  F = 4645.5 N
              
              

              (5) For tractor testing, calculate the drive-axle spin loss force at high and low speeds, F
                spin[speed], and determine ΔF
                spin as follows:
              (i) Use the results from the axle efficiency test described in § 1037.560 for the drive axle model installed in the tractor being tested for this coastdown procedure.

              (ii) Perform a second-order regression of axle power loss in W from only the zero-torque test points with wheel speed, f
                nwheel, in r/s from the axle efficiency test to determine coefficients c
                0, c
                1, and c
                2.
              
                ER25OC16.104
              
              (iii) Calculate F
                spin[speed] using the following equation:
              
                ER25OC16.105
              
              
                Where:
                
                
                  v
                  
                  seg[speed] = the mean vehicle speed of all vehicle speed measurements in each low-speed and high-speed segment.
                
                  TRPM = tire revolutions per mile for the drive tire model installed on the tractor being tested according to § 1037.520(c)(1).
              
              
              
                Example:
                
                
                  v
                  
                  seghi = 28.86 m/s
                
                  v
                  
                  seglo = 5.84 m/s
                
                  TRPM = 508 r/mi = 0.315657 r/m
                
                  c
                  0 = −206.841 W
                
                  c
                  1 = 239.8279 W·s/r
                
                  c
                  2 = 21.27505 W·s2/r2
                
                
                  
                  ER25OC16.106
                
                
                  F
                  spinhi = 129.7 N
                
                  F
                  spinlo = 52.7 N
              
              
              (iv) Calculate ΔF
                spin using the following equation:
              
                ER25OC16.107
              
              
                Example:
                
                
                  ΔF
                  spin = 129.7−52.7 = 77.0 N
              
              

              (6) For tractor testing, calculate the tire rolling resistance force at high and low speeds for steer, drive, and trailer axle positions, F
                TRR[speed,axle], and determine ΔF
                TRR as follows:
              (i) Conduct a stepwise coastdown tire rolling resistance test with three tires for each tire model installed on the vehicle using SAE J2452 (incorporated by reference in § 1037.810) for the following test points (which replace the test points in Table 3 of SAE J2452):
              
                Table 1 of § 1037.528—Stepwise Coastdown Test Points for Determining Tire Rolling Resistance as a Function of Speed
                
                  Step #
                  Load(% of max)
                  
                  Inflationpressure
                    (% of max)
                  
                
                
                  1
                  20
                  100
                
                
                  2
                  55
                  70
                
                
                  3
                  85
                  120
                
                
                  4
                  85
                  100
                
                
                  5
                  100
                  95
                
              
              (ii) Calculate F
                TRR[speed,axle] using the following equation:
              
                ER25OC16.108
              
              
                Where:
                
                
                  n
                  t,[axle] = number of tires at the axle position.
                
                  P
                  [axle] = the inflation pressure set and measured on the tires at the axle position at the beginning of the coastdown test.
                
                  L
                  [axle] = the load over the axle at the axle position on the coastdown test vehicle.
                
                  a
                  [axle],b
                  [axle], a
                  [axle], b
                  [axle], and c
                  [axle] = regression coefficients from SAE J2452 that are specific to axle position.
              
              
              
                Example:
                
                
                  n
                  t,steer = 2
                
                  P
                  steer = 758.4 kPa
                
                  L
                  steer = 51421.2 N
                
                  a
                  steer = −0.2435
                
                  b
                  steer = 0.9576
                
                  a
                  steer = 0.0434
                
                  b
                  steer = 5.4·10−
                  5
                
                
                  c
                  steer = 5.53·10−
                  7
                
                
                  n
                  t,drive = 8
                
                  P
                  drive = 689.5 kPa
                
                  L
                  drive = 55958.4 N
                
                  a
                  drive = −0.3146
                
                  b
                  drive = 0.9914
                
                  a
                  drive = 0.0504
                
                  b
                  drive = 1.11·10−
                  4
                
                
                  c
                  drive = 2.86·10−
                  7
                
                
                  n
                  t,trailer = 8
                
                  P
                  trailer = 689.5 kPa
                
                  L
                  trailer = 45727.5 N
                
                  a
                  trailer = −0.3982
                
                  b
                  trailer = 0.9756
                
                  a
                  trailer = 0.0656
                
                  b
                  trailer = 1.51·10−
                  4
                
                
                  c
                  trailer = 2.94·10−
                  7
                
                
                  v
                  
                  seghi = 28.86 m/s = 103.896 km/hr
                
                  v
                  
                  seglo = 5.84 m/s = 21.024 km/hr
                
                  
                  ER25OC16.109
                
                
                  F
                  TRRhi,steer = 365.6 N
                
                  F
                  TRRhi,drive = 431.4 N
                
                  F
                  TRRhi,trailer = 231.7 N
                
                  F
                  TRRlo,steer = 297.8 N
                
                  F
                  TRRlo,drive = 350.7 N
                
                  F
                  TRRlo,trailer = 189.0 N
              
              
              (iii) Calculate F
                TRR[speed] by summing the tire rolling resistance calculations at a given speed for each axle position and determine ΔF
                TRR as follows:
              
                ER25OC16.110
              
              
                Example:
                
                
                  F
                  TRRhi = 365.6 + 431.4 + 231.7 = 1028.7 N
                
                  F
                  TRRlo = 297.8 + 350.7 + 189.0 = 837.5 N
              
              
              (iv) Adjust F
                TRR[speed] to the ambient temperature during the coastdown segment as follows:
              
                ER25OC16.111
              
              
                Where:
                
                
                  T
                  
                  seg[speed] = the average ambient temperature during the low or high speed segments.
              
              
              
                Example:
                
                
                  F
                  TRRhi = 1028.7 N
                
                  F
                  TRRlo = 837.5 N
                
                  T
                  
                  seghi = 25.5 °C
                
                  T
                  
                  seglo = 25.1 °C
                
                  F
                  TRRhi,adj = 1028.7·[1 + 0.006·(24−25.5)] = 1019.4 N
                
                  F
                  TRRlo,adj = 837.5·[1 + 0.006·(24−25.1)] = 832.0 N
              
              
              (v) Determine ΔF
                TRR as follows:
              
                ER25OC16.112
              
              
                Example:
                
                
                  ΔF
                  TRR = 1019.4 − 832.0 = 187.4 N
              
              
              (7) For trailer testing, determine ΔF
                TRR using a default value adjusted to the ambient temperature instead of performing a rolling resistance test, as follows:
              
                
                ER25OC16.113
              
              
                Where:
                
                
                  ΔF
                  TRR,def = default rolling resistance force speed adjustment; Use 215 N for long box vans and 150 N for short box vans.
                
                  T
                  
                  coast = the average ambient temperature during both low and high speed segments.
              
              
              
                Example:
                
                
                  ΔF
                  TRR,def = 215 N
                
                  T
                  
                  coast = 25.5 °C
                
                  ΔF
                  TRR = 215·[1 + 0.0006·(24−25.5)] =     213.1 N
              
              

              (8) Square the air speed measurements and calculate average squared air speed during each speed range for each run,v
                
                2
                air,hi and v
                
                2
                air,lo.
              (9) Average the F
                lo and v
                
                2
                air,lo values for each pair of runs in opposite directions. If running complete coastdowns as described in paragraph (d)(1) or one high-speed segment per direction as described in paragraph (d)(2), average every two F
                lo and v
                
                2
                air,lo values. If running two high-speed segments per direction as described in paragraph (d)(2), average every four F
                lo and v
                
                2
                air,lo values. Use these values as F
                lo,pair and v
                
                2
                air,lo,pair in the calculations in this paragraph (h) to apply to each of the two or four high-speed segments from the same runs as the low-speed segments used to determine F
                lo,pair and v
                
                2
                air,lo,pair.
              (10) Calculate average air temperature T
                 and air pressure P
                
                act during each high-speed run.
              (11) Calculate drag area, C
                d
                A, in m2 for each high-speed segment using the following equation, expressed to at least three decimal places:
              
                ER25OC16.114
              
              
                Where:
                
                
                  F
                  hi = road load force at high speed determined from Eq. 1037.528-7.
                
                  F
                  lo,pair = the average of F
                  lo values for a pair of opposite direction runs calculated as described in paragraph (h)(9) of this section.
                
                  ΔF
                  spin = the difference in drive-axle spin loss force between high-speed and low-speed coastdown segments. This is described in paragraph (h)(5) of this section for tractor testing. Let ΔF
                  spin = 110 N for trailer testing.
                
                  ΔF
                  TRR = the difference in tire rolling resistance force between high-speed and low-speed coastdown segments as described in paragraphs (h)(6) or (7) of this section.
                
                  v
                  
                  2
                  air,lo,pair = the average of v
                  
                  2
                  air,lo values for a pair of opposite direction runs calculated as described in paragraph (h)(9) of this section.
                
                  R = specific gas constant = 287.058 J/(kg·K).
                
                  T
                   = mean air temperature expressed to at least one decimal place.
                
                  P
                  
                  act = mean absolute air pressure expressed to at least one decimal place.
              
              
              
                Example:
                
                
                  F
                  hi = 4645.5 N
                
                  F
                  lo,pair = 1005.0 N
                
                  ΔF
                  spin = 77.0 N
                
                  ΔF
                  TRR = 187.4 N
                
                  v
                  
                  2
                  air,hi = 933.4 m2/s2
                
                
                  v
                  
                  2
                  air,lo,pair = 43.12 m2/s2
                
                
                  R = 287.058 J/(kg·K)
                
                  T
                   = 285.97 K
                
                  P
                  
                  act = 101.727 kPa = 101727 Pa
                
                  
                  ER25OC16.115
                
                
                  C
                  d
                  A = 6.120 m2
                
              
              
              (12) Calculate your final C
                d
                A value from the high-speed segments as follows:
              (i) Eliminate all points where there were known equipment problems or other measurement problems.

              (ii) Of the remaining points, calculate the median of the absolute value of the yaw angles, c
                med, and eliminate all C
                d
                A values that differ by more than 1.0° from c
                med.

              (iii) Of the remaining points, calculate the mean and standard deviation of C
                d
                A and eliminate all values that differ by more than 2.0 standard deviations from the mean value.

              (iv) There must be at least 24 points remaining. Of the remaining points, recalculate the mean yaw angle. Round the mean yaw angle to the nearest 0.1°. This final result is the effective yaw angle, c
                eff, for coastdown testing.
              (v) For the same set of points, recalculate the mean C
                d
                A. This is the final result of the coastdown test, C
                d
                A
                effective-yaw-coastdown.
              (i) [Reserved]
              (j) Include the following information in your application for certification:
              (1) The name, location, and description of your test facilities, including background/history, equipment and capability, and track and facility elevation, along with the grade and size/length of the track.
              (2) Test conditions for each test result, including date and time, wind speed and direction, ambient temperature and humidity, vehicle speed, driving distance, manufacturer name, test vehicle/model type, model year, applicable family, tire type and rolling resistance, weight of tractor-trailer (as tested), and driver identifier(s).
              (3) Average C
                d
                A and yaw angle results and all the individual run results (including voided or invalid runs).
            
            
              § 1037.530

              Wind-tunnel procedures for calculating drag area (C
                d
                A).
              The wind-tunnel procedure specified in this section is considered to be the primary procedure for trailers, but is an alternate procedure for tractors.
              (a) You may measure drag areas consistent with published SAE procedures as described in this section using any wind tunnel recognized by the Subsonic Aerodynamic Testing Association, subject to the provisions of §§ 1037.525 through 1037.527. If your wind tunnel does not meet the specifications described in this section, you may ask us to approve it as an alternate method under § 1037.525(d) or § 1037.526(d). All wind tunnels and wind tunnel tests must meet the specifications described in SAE J1252 (incorporated by reference in § 1037.810), with the following exceptions and additional provisions:
              (1) The Overall Vehicle Reynolds number, Re
                #
                w, must be at least 1.0·106. Tests for Reynolds effects described in Section 7.1 of SAE J1252 are not required.
              (2) For full-scale wind tunnel tractor testing, use good engineering judgment to select a trailer that is a reasonable representation of the trailer used for reference coastdown testing. For example, where your wind tunnel is not long enough to test the tractor with a standard 53 foot box van, it may be appropriate to use a shorter box van. In such a case, the correlation developed using the shorter trailer would only be valid for testing with the shorter trailer.
              (3) For reduced-scale wind tunnel testing, use a one-eighth or larger scale model of a tractor and trailer that is sufficient to simulate airflow through the radiator inlet grill and across an engine geometry that represents engines commonly used in your test vehicle.
              (b) Open-throat wind tunnels must also meet the specifications of SAE J2071 (incorporated by reference in § 1037.810).
              (c) To determine C
                d
                A values for certifying tractors, perform wind-tunnel testing with a tractor-trailer combination using the manufacturer's tractor and a standard trailer. To determine 
                C
                d
                A values for certifying trailers, perform wind-tunnel testing with a tractor-trailer combination using a standard tractor. Use a moving/rolling floor if the facility has one. For Phase 1 tractors, conduct the wind tunnel tests at a zero yaw angle. For Phase 2 vehicles, conduct the wind tunnel tests by measuring the drag area at yaw angles of +4.5° and −4.5° and calculating the average of those two values.
              (d) In your request to use wind-tunnel testing for tractors, or in your application for certification for trailers, describe how you meet all the specifications that apply under this section, using terminology consistent with SAE J1594 (incorporated by reference in § 1037.810). If you request our approval to use wind-tunnel testing even though you do not meet all the specifications of this section, describe how your method nevertheless qualifies as an alternate method under § 1037.525(d) or 1037.526(d) and include all the following information:
              (1) Identify the name and location of the test facility for your wind-tunnel method.
              (2) Background and history of the wind tunnel.
              (3) The wind tunnel's layout (with diagram), type, and construction (structural and material).
              (4) The wind tunnel's design details: The type and material for corner turning vanes, air settling specification, mesh screen specification, air straightening method, tunnel volume, surface area, average duct area, and circuit length.
              (5) Specifications related to the wind tunnel's flow quality: Temperature control and uniformity, airflow quality, minimum airflow velocity, flow uniformity, angularity and stability, static pressure variation, turbulence intensity, airflow acceleration and deceleration times, test duration flow quality, and overall airflow quality achievement.

              (6) Test/working section information: Test section type (e.g., open, closed, adaptive wall) and shape (e.g., circular, square, oval), length, contraction ratio, maximum air velocity, maximum dynamic pressure, nozzle width and height, plenum dimensions and net volume, maximum allowed model scale, maximum model height above road, strut movement rate (if applicable), model support, primary boundary layer slot, boundary layer elimination method, and photos and diagrams of the test section.
              (7) Fan section description: Fan type, diameter, power, maximum rotational speed, maximum speed, support type, mechanical drive, and sectional total weight.
              (8) Data acquisition and control (where applicable): Acquisition type, motor control, tunnel control, model balance, model pressure measurement, wheel drag balances, wing/body panel balances, and model exhaust simulation.
              (9) Moving ground plane or rolling road (if applicable): Construction and material, yaw table and range, moving ground length and width, belt type, maximum belt speed, belt suction mechanism, platen instrumentation, temperature control, and steering.
              (10) Facility correction factors and purpose.
            
            
              § 1037.532

              Using computational fluid dynamics to calculate drag area (C
                d
                A).

              This section describes how to use commercially available computational fluid dynamics (CFD) software to determine C
                d
                A values, subject to the provisions of §§ 1037.525 through 1037.527. This is considered to be an alternate method for both tractors and trailers.
              (a) For Phase 2 vehicles, use SAE J2966 (incorporated by reference in § 1037.810), with the following clarifications and exceptions:
              (1) Vehicles are subject to the requirement to meet standards based on the average of testing at yaw angles of +4.5° or −4.5°; however, you may submit your application for certification with CFD results based on only one of those yaw angles.
              (2) For CFD code with a Navier-Stokes based solver, follow the additional steps in paragraph (d) of this section. For Lattice-Boltzmann based CFD code, follow the additional steps in paragraph (e) of this section.

              (3) Simulate a Reynolds number of 5.1 million and an air speed of 65 mi/hr.
              
              (4) Perform the General On-Road Simulation (not the Wind Tunnel Simulation).
              (5) Use a free stream turbulence intensity of 0.0%.
              (6) Choose time steps that can accurately resolve intrinsic flow instabilities, consistent with good engineering judgment.
              (7) The result must be drag area (C
                d
                A), not drag coefficient (C
                d), based on an air speed of 65 mi/hr.
              (8) Submit information as described in paragraph (g) of this section.
              (b) For Phase 1 tractors, apply the procedures as specified in paragraphs (c) through (f) of this section. Paragraphs (c) through (f) of section apply for Phase 2 vehicles only as specified in paragraph (a) of this section.
              (c) To determine C
                d
                A values for certifying a tractor, perform CFD modeling based on a tractor-trailer combination using the manufacturer's tractor and a standard trailer. To determine C
                d
                A values for certifying a trailer, perform CFD modeling based on a tractor-trailer combination using a standard tractor. Perform all CFD modeling as follows:
              (1) Specify a blockage ratio at or below 0.2% to simulate open-road conditions.
              (2) Assume zero yaw angle.
              (3) Model the tractor with an open grill and representative back pressures based on available data describing the tractor's pressure characteristics.
              (4) Enable the turbulence model and mesh deformation.
              (5) Model tires and ground plane in motion to simulate a vehicle moving forward in the direction of travel.

              (6) Apply the smallest cell size to local regions on the tractor and trailer in areas of high flow gradients and smaller-geometry features (e.g., the A-pillar, mirror, visor, grille and accessories, trailer-leading edge, trailer-trailing edge, rear bogey, tires, and tractor-trailer gap).
              (7) Simulate a vehicle speed of 55 mi/hr.
              (d) Take the following steps for CFD code with a Navier-Stokes formula solver:
              (1) Perform an unstructured, time-accurate analysis using a mesh grid size with a total volume element count of at least 50 million cells of hexahedral and/or polyhedral mesh cell shape, surface elements representing the geometry consisting of no less than 6 million elements, and a near-wall cell size corresponding to a y+ value of less than 300.
              (2) Perform the analysis with a turbulence model and mesh deformation enabled (if applicable) with boundary layer resolution of ±95%. Once the results reach this resolution, demonstrate the convergence by supplying multiple, successive convergence values for the analysis. The turbulence model may use k-epsilon (k-ε), shear stress transport k-omega (SST k-ω), or other commercially accepted methods.
              (e) For Lattice-Boltzmann based CFD code, perform an unstructured, time-accurate analysis using a mesh grid size with total surface elements of at least 50 million cells using cubic volume elements and triangular and/or quadrilateral surface elements with a near-wall cell size of no greater than 6 mm on local regions of the tractor and trailer in areas of high flow gradients and smaller geometry features, with cell sizes in other areas of the mesh grid starting at twelve millimeters and increasing in size from this value as the distance from the tractor and trailer increases.

              (f) You may ask us to allow you to perform CFD analysis using parameters and criteria other than those specified in this section, consistent with good engineering judgment. In your request, you must demonstrate that you are unable to perform modeling based on the specified conditions (for example, you may have insufficient computing power, or the computations may require inordinate time), or you must demonstrate that different criteria (such as a different mesh cell shape and size) will yield better results. In your request, you must also describe your recommended alternative parameters and criteria, and describe how this approach will produce results that adequately represent a vehicle's in-use performance. We may require that you supply data demonstrating that your selected parameters and criteria will provide a sufficient level of detail to yield an accurate analysis. If you request an alternative approach because it will yield better results, we may require that you perform CFD analysis using both your recommended criteria and parameters and the criteria and parameters specified in this section to compare the resulting key aerodynamic characteristics, such as pressure profiles, drag build-up, and turbulent/laminar flow at key points around the tractor-trailer combination.

              (g) Include the following information in your request to determine C
                d
                A values using CFD:
              (1) The name of the software.
              (2) The date and version number of the software.
              (3) The name of the company producing the software and the corresponding address, phone number, and Web site.
              (4) Identify whether the software uses Navier-Stokes or Lattice-Boltzmann equations.
              (5) Describe the input values you will use to simulate the vehicle's aerodynamic performance for comparing to coastdown results.
            
            
              § 1037.534

              Constant-speed procedure for calculating drag area (C
                d
                A).

              This section describes how to use constant-speed aerodynamic drag testing to determine C
                d
                A values, subject to the provisions of § 1037.525. This is considered to be an alternate method for tractors.
              (a) Test track. Select a test track that meets the specifications described in § 1037.528(c)(3).
              (b) Ambient conditions. At least two tests are required. For one of the tests, ambient conditions must remain within the specifications described in § 1037.528(c) throughout the preconditioning and measurement procedure. The other tests must also meet those specifications except for the wind conditions. The wind conditions must be such that 80 percent of the values of yaw angle, ψ
                air, from the 50 mi/hr and 70 mi/hr test segments are between 4° and 10° or between −4° and −10°.
              (c) Vehicle preparation. Perform testing with a tractor-trailer combination using the manufacturer's tractor and a standard trailer. Prepare tractors and trailers for testing as described in § 1037.528(b). Install measurement instruments meeting the requirements of 40 CFR part 1065, subpart C, that have been calibrated as described in 40 CFR part 1065, subpart D, as follows:
              (1) Measure torque at each of the drive wheels using a hub torque meter or a rim torque meter. If testing a tractor with two drive axles, you may disconnect one of the drive axles from receiving torque from the driveshaft, in which case you would measure torque at only the wheels that receive torque from the driveshaft. Set up instruments to read engine rpm for calculating rotational speed at the point of the torque measurements, or install instruments for measuring the rotational speed of the wheels directly.
              (2) Install instrumentation to measure vehicle speed at 10 Hz, with an accuracy and resolution of 0.1 mi/hr. Also install instrumentation for reading engine rpm from the engine's onboard computer.
              (3) Mount an anemometer on the trailer as described in § 1037.528(f).
              (4) Fill the vehicle's fuel tanks so they are at maximum capacity at the start of the measurement procedure.
              (5) Measure the weight over each axle to the nearest 20 kg, with a full fuel tank, including the driver and any passengers that will be in the vehicle during the test.
              (d) Measurement procedure. The measurement sequence consists of vehicle preconditioning followed by stabilization and measurement over five consecutive constant-speed test segments with three different speed setpoints (10, 50, and 70 mi/hr). Each test segment is divided into smaller increments for data analysis.
              (1) Precondition the vehicle and zero the torque meters as follows:

              (i) If you are using rim torque meters, zero the torque meters by lifting each instrumented axle and recording torque signals for at least 30 seconds, and then drive the vehicle at 50 mi/hr for at least 30 minutes.
              
              (ii) If you are using any other kind of torque meter, drive the vehicle at 50 mi/hr for at least 30 minutes, and then allow the vehicle to coast down from full speed to a complete standstill while the clutch is disengaged or the transmission is in neutral, without braking. Zero the torque meters within 60 seconds after the vehicle stops moving by recording the torque signals for at least 30 seconds, and directly resume vehicle preconditioning at 50 mi/hr for at least 1.25 mi.
              (iii) You may calibrate instruments during the preconditioning drive.
              (2) Perform testing as described in paragraph (d)(3) of this section over a sequence of test segments at constant vehicle speed as follows:
              (i) 300±30 seconds in each direction at 10 mi/hr.
              (ii) 450±30 seconds in each direction at 70 mi/hr.
              (iii) 450±30 seconds in each direction at 50 mi/hr.
              (iv) 450±30 seconds in each direction at 70 mi/hr.
              (v) 450±30 seconds in each direction at 50 mi/hr.
              (vi) 300±30 seconds in each direction at 10 mi/hr.
              (3) When the vehicle preconditioning described in paragraph (d)(1) of this section is complete, stabilize the vehicle at the specified speed for at least 200 meters and start taking measurements. The test segment starts when you start taking measurements for all parameters.
              (4) During the test segment, continue to operate the vehicle at the speed setpoint, maintaining constant speed and torque within the ranges specified in paragraph (e) of this section. Drive the vehicle straight with minimal steering; do not change gears. Perform measurements as follows during the test segment:
              (i) Measure the rotational speed of the driveshaft, axle, or wheel where the torque is measured, or calculate it from engine rpm in conjunction with gear and axle ratios, as applicable.
              (ii) Measure vehicle speed in conjunction with time-of-day data.
              (iii) Measure ambient conditions, air speed, and air direction as described in § 1037.528(e) and (f). Correct air speed and air direction as described in paragraphs (f)(1) and (2) of this section.
              (5) You may divide a test segment into multiple passes by suspending and resuming measurements. Stabilize vehicle speed before resuming measurements for each pass as described in paragraph (d)(3) of this section. Analyze the data from multiple passes by combining them into a single sequence of measurements for each test segment.
              (6) Divide measured values into even 10 second increments. If the last increment for each test segment is less than 10 seconds, disregard measured values from that increment for all calculations under this section.
              (e) Validation criteria. Analyze measurements to confirm that the test is valid. Analyze vehicle speed and drive torque by calculating the mean speed and torque values for each successive 1 second increment, for each successive 10 second increment, and for each test segment. The test is valid if the data conform to all the following specifications:
              (1) Vehicle speed. The mean vehicle speed for the test segment must be within 1.00 mi/hr of the speed setpoint. In addition, for testing at 50 mi/hr and 70 mi/hr, all ten of the 1 second mean vehicle speeds used to calculate a corresponding 10 second mean vehicle speed must be within ±0.2 mi/hr of that 10 second mean vehicle speed. Perform the same data analysis for testing at 10 mi/hr, but apply a validation threshold of ±0.1 mi/hr.
              (2) Drive torque. All ten of the 1 second mean torque values used to calculate a corresponding 10 second mean torque value must be within ±50% of that 10 second mean torque value.
              (3) Torque drift. Torque meter drift may not exceed ±1%. Determine torque meter drift by repeating the procedure described in paragraph (d)(1) of this section after testing is complete, except that driving the vehicle is necessary only to get the vehicle up to 50 mi/hr as part of coasting to standstill.
              (f) Calculations. Analyze measured data for each time segment after time-aligning all the data. Use the following calculations to determine C
                d
                A:
              (1) Onboard air speed. Correct onboard anemometer measurements for air speed using onboard measurements and measured ambient conditions as described in § 1037.528(f), except that you must first divide the test segment into consecutive 10 second increments. Disregard data from the final increment of the test segment if it is less than 10 seconds. This analysis results in the following equation for correcting air speed measurements:
              
                ER25OC16.116
              
              (2) Yaw angle. Correct the onboard anemometer measurements for air direction for each test segment as follows:

              (i) Calculate arithmetic mean values for vehicle speed, v
                , wind speed, w
                , and wind direction, ϕ
                
                w, over each 10 second increment for each test segment. Disregard data from the final increment of the test segment if it is less than 10 seconds.
              (ii) Calculate the theoretical air direction, ψ
                air,th, for each 10 second increment using the following equation:
              
                ER25OC16.117
              
              
                Where:
                
                
                  ϕ
                  veh = the vehicle direction, as described in § 1037.528(f)(2).
              
              
              
                Example:
                
                
                  w
                   = 7.1 mi/hr
                
                  v
                   = 69.9 mi/hr
                
                  ϕ
                  
                  w = 47.0°
                
                  ϕ
                  
                  veh = 0°
                
                  ER25OC16.118
                
                ψ
                  air,th = 3.97°
              
              

              (iii) Perform a linear regression using paired values of ψ
                air,th and measured air direction, ψ
                air,meas, from each 10 second increment for all 50 mi/hr and 70 mi/hr test segments to determine the air-direction correction coefficients, b
                0 and b
                1, based on the following equation:
              
                ER25OC16.119
              
              
              (iv) For all 50 mi/hr and 70 mi/hr test segments, correct each measured value of air direction using the following equation:
              
                ER25OC16.120
              
              (3) Road load force. (i) Average the sum of the corrected torques, the average of the wheel speed measurements, and the vehicle speed over every 10 second increment to determine, T
                
                total, f
                
                nwheel, and v
                .
              (ii) Calculate a mean road load force, F
                
                RL[speed], for each 10 second increment using the following equation:
              
                ER25OC16.121
              
              
                Where:
                
                
                  T
                  
                  total = mean of all corrected torques at a point in time.
                
                  v
                   = mean vehicle speed.
                
                  f
                  
                  nwheel = mean wheel speed.
                
                  M = the measured vehicle mass.
                
                  a
                  g = acceleration of Earth's gravity, as described in 40 CFR 1065.630.
                
                  h
                  inc = elevation at the start or end of each 10 second increment expressed to at least two decimal places.
                
                  D
                  inc = distance traveled on the road surface from a fixed reference location along the road to the start or end of each 10 second increment, expressed to at least one decimal place.
              
              
              
                Example:
                
                
                  T
                  
                  total = 2264.9 N·m
                
                  v
                   = 31.6 m/s
                
                  f
                  
                  nwheel =598.0 r/min
                
                  M = 16508 kg
                
                  a
                  g = 9.8061 m/s2
                
                
                  h
                  inc,start = 0.044 m
                
                  h
                  inc,end = 0.574 m
                
                  D
                  inc,start = 215.4 m
                
                  D
                  inc,end = 697.8 m
                
                  ER25OC16.122
                
                
                  F
                  
                  RL70 = 4310.6 N
              
              
              (4) Determination of drag area. Calculate a vehicle's drag area as follows:

              (i) Calculate the mean road load force from all 10 second increments from the 10 mi/hr test segments from the test that was within the wind limits specified in § 1037.528(c), F
                
                RL10,test. This value represents the mechanical drag force acting on the vehicle.

              (ii) Calculate the mean aerodynamic force for each 10 second increment, F
                
                aero[speed], from the 50 mi/hr and 70 mi/hr test segments by subtracting F
                
                RL10,test from F
                
                RL[speed].

              (iii) Average the corrected air speed and corrected yaw angle over every 10 second segment from the 50 mi/hr and 70 mi/hr test segments to determine v
                
                air and ψ
                air.
              
              (iv) Calculate C
                d
                A for each 10 second increment from the 50 mi/hr and 70 mi/hr test segments using the following equation:
              
                ER25OC16.123
              
              
                Where:
                
                
                  C
                  d
                  A
                  i[speed] = the mean drag area for each 10 second increment, i.
                
                
                  F
                  
                  aero[speed] = mean aerodynamic force over a given 10 second increment = F
                  
                  RL[speed] − F
                  
                  RL10,test.
                
                  v
                  
                  air[speed] = mean aerodynamic force over a given 10 second increment.
                
                  R = specific gas constant = 287.058 J/(kg·K).
                
                  T
                   = mean air temperature.
                
                  P
                  
                  act = mean absolute air pressure.
              
              
              
                Example:
                
                
                  F
                  
                  RL70 = 4310.6 N
                
                  F
                  
                  RL10,test = 900.1 N
                
                  F
                  
                  aero70 = 4310.6 − 900.1 = 3410.5 N
                
                  v
                  
                  2
                  air70 = 1089.5 m2/s2
                
                
                  R = 287.058 J/(kg·K)
                
                  T
                   = 293.68 K
                
                  P
                  
                  act = 101300 Pa
              
              
                ER25OC16.124
              
              
                C
                d
                A
                i70 = 5.210 m2
              
              
              (v) Plot all C
                d
                A values from the 50 mi/hr and 70 mi/hr test segments against the corresponding values for corrected yaw angle for each 10 second increment. Create a regression based on a fourth-order polynomial regression equation of the following form:
              
                ER25OC16.125
              
              (vi) Determine C
                d
                A
                wa-alt as the average of C
                d
                A values at 4.5° and −4.5° by applying Eq. 1037.534-7 at those angles.
              (g) Documentation. Keep the following records related to the constant-speed procedure for calculating drag area:
              (1) The measurement data for calculating C
                d
                A as described in this section.
              (2) A general description and pictures of the vehicle tested.
              (3) The vehicle's maximum height and width.
              (4) The measured vehicle mass.
              (5) Mileage at the start of the first test segment and at the end of the last test segment.
              (6) The date of the test, the starting time for the first test segment, and the ending time for the last test segment.
              (7) The transmission gear used for each test segment.
              (8) The data describing how the test was valid relative to the specifications and criteria described in paragraphs (b) and (e) of this section.

              (9) A description of any unusual events, such as a vehicle passing the test vehicle, or any technical or human errors that may have affected the C
                d
                A determination without invalidating the test.
            
            
              § 1037.540
              Special procedures for testing vehicles with hybrid power take-off.
              This section describes optional procedures for quantifying the reduction in greenhouse gas emissions for vehicles as a result of running power take-off (PTO) devices with a hybrid energy delivery system. See § 1037.550 for powertrain testing requirements that apply for drivetrain hybrid systems. The procedures are written to test the PTO by ensuring that the engine produces all of the energy with no net change in stored energy (charge-sustaining), and for plug-in hybrid vehicles, also allowing for drawing down the stored energy (charge-depleting). The full charge-sustaining test for the hybrid vehicle is from a fully charged renewable energy storage system (RESS) to a depleted RESS and then back to a fully charged RESS. You must include all hardware for the PTO system. You may ask us to modify the provisions of this section to allow testing hybrid vehicles other than electric-battery hybrids, consistent with good engineering judgment. For plug-in hybrids, use a utility factor to properly weight charge-sustaining and charge-depleting operation as described in paragraph (f)(3) of this section.
              (a) Select two vehicles for testing as follows:
              (1) Select a vehicle with a hybrid energy delivery system to represent the range of PTO configurations that will be covered by the test data. If your test data will represent more than one PTO configuration, use good engineering judgment to select the configuration with the maximum number of PTO circuits that has the smallest potential reduction in greenhouse gas emissions.
              (2) Select an equivalent conventional vehicle as specified in § 1037.615.
              (b) Measure PTO emissions from the fully warmed-up conventional vehicle as follows:
              (1) Without adding a restriction, instrument the vehicle with pressure transducers at the outlet of the hydraulic pump for each circuit. Perform pressure measurements with a frequency of at least 1 Hz.

              (2) Operate the PTO system with no load for at least 15 seconds. Measure gauge pressure and record the average value over the last 10 seconds (p
                
                min). For hybrid PTO systems the measured pressure with no load is typically zero. Apply maximum operator demand to the PTO system until the pressure relief valve opens and pressure stabilizes; measure gauge pressure and record the average value over the last 10 seconds (p
                
                max).
              (3) Denormalize the PTO duty cycle in Appendix II of this part using the following equation:
              
                ER25OC16.126
              
              
                Where:
                
                
                  p
                  refi = the reference pressure at each point i in the PTO cycle.
                
                  p
                  i = the normalized pressure at each point i in the PTO cycle (relative to p
                  
                  max).
                
                  p
                  
                  max = the mean maximum pressure measured in paragraph (b)(2) of this section.
                
                  p
                  
                  min = the mean minimum pressure measured in paragraph (b)(2) of this section.
              
              
              (4) If the PTO system has two circuits, repeat paragraph (b)(2) and (3) of this section for the second PTO circuit.
              (5) Install a system to control pressures in the PTO system during the cycle.
              (6) Start the engine.

              (7) Depending on the number of circuits the PTO system has, operate the vehicle over one or concurrently over both of the denormalized PTO duty cycles in Appendix II of this part. Measure emissions during operation over each duty cycle using the provisions of 40 CFR part 1066.
              (8) Measured pressures must meet the cycle-validation specifications in the following table for each test run over the duty cycle:
              
                Table 1 of § 1037.540—Statistical Criteria for Validating Each Test Run Over the Duty Cycle
                
                  Parameter 1
                  
                  Pressure
                
                
                  Slope, a
                    1
                  
                  0.950 ≤ a
                    1 ≤ 1.030.
                
                
                  Absolute value of intercept, |a
                    0|
                  ≤ 2.0% of maximum mapped pressure.
                
                
                  Standard error of estimate, SEE
                  
                  ≤ 10% of maximum mapped pressure.
                
                
                  Coefficient of determination, r
                    2
                  
                  ≥ 0.970.
                
                
                  1 Determine values for specified parameters as described in 40 CFR 1065.514(e) by comparing measured values to denormalized pressure values from the duty cycle in Appendix II of this part.
              
              (c) Measure PTO emissions from the fully warmed-up hybrid vehicle as follows:
              (1) Perform the steps in paragraphs (b)(1) through (5) of this section.
              (2) Prepare the vehicle for testing by operating it as needed to stabilize the RESS at a full state of charge (or equivalent for non-electric RESS).
              (i) For plug-in hybrid electric vehicles, we recommend charging the battery with an external electrical source.
              (ii) For other vehicles, we recommend running back-to-back PTO tests until engine operation is initiated to charge the RESS. The RESS should be fully charged once engine operation stops. The ignition should remain in the “on” position.
              (3) Turn the vehicle and PTO system off while the sampling system is being prepared.
              (4) Turn the vehicle and PTO system on such that the PTO system is functional, whether it draws power from the engine or a battery.
              (5) Operate the vehicle over one or both of the denormalized PTO duty cycles without turning the vehicle off, until the engine starts and then shuts down. This may require running multiple repeats of the PTO duty cycles. For non-PHEV systems the test cycle is completed once the engine shuts down. For plug-in hybrid systems, continue running until the PTO hybrid is running in a charge-sustaining mode such that the “End of Test” requirements defined in 40 CFR 1066.501 are met. Measure emissions as described in paragraph (b)(7) of this section. Use good engineering judgment to minimize the variability in testing between the two types of vehicles.
              (6) For plug-in hybrid electric vehicles, follow 40 CFR 1066.501 to divide the test into charge-depleting and charge-sustaining operation.
              (7) Apply cycle-validation criteria as described in paragraph (b)(8) of this section to both charge-sustaining and charge-depleting operation.

              (d) Calculate the equivalent distance driven based on operating time for each section of the PTO portion of the test as applicable by determining the time of the test and applying the conversion factor in paragraph (d)(4) of this section. For testing where fractions of a cycle were run (for example, where three cycles are completed and the halfway point of a fourth PTO cycle is reached before the engine starts and shuts down again), calculate the time of the test, t
                test, as follows:
              (1) Add up the time run for all complete tests.
              (2) For fractions of a test, use the following equation to calculate the time:
              
                ER25OC16.127
              
              
                
                Where:
                
                
                  i = an indexing variable that represents one recorded value.
                
                  N = number of measurement intervals.
                
                  p
                  circuit-1,i = normalized pressure command from circuit 1 of the PTO cycle for each point, i, starting from i = 1.
                
                  p
                  circuit-2,i = normalized pressure command from circuit 2 of the PTO cycle for each point, i, starting from i = 1. Let p
                  circuit-2 = 0 if there is only one circuit.
                
                  p
                  
                  circuit-1 = the mean normalized pressure command from circuit 1 over the entire PTO cycle.
                
                  p
                  
                  circuit-2 = the mean normalized pressure command from circuit 2 over the entire PTO cycle. Let p
                  
                  circuit-2 = 0 if there is only one circuit.
                
                  Δt = the time interval between measurements. For example, at 100 Hz, Δt = 0.0100 seconds.
              
              
              (3) Sum the time from the complete cycles and from the partial cycle.
              (4) Divide the total PTO operating time from paragraph (d)(3) of this section by a conversion factor of 0.0144 hr/mi for Phase 1 and 0.0217 hr/mi for Phase 2 to determine the equivalent distance driven. The conversion factors are based on estimates of average vehicle speed and PTO operating time as a percentage of total engine operating time; the Phase 2 conversion factor is calculated from an average speed of 27.1 mi/hr and PTO operation 37% of engine operating time, as follows:
              
                ER25OC16.128
              
              (e) For Phase 1, calculate combined cycle-weighted emissions of the four duty cycles for vocational vehicles, for both the conventional and hybrid PTO vehicle tests, as follows:
              (1) Calculate the CO2 emission rates in grams per test without rounding for both the conventional vehicle and the charge-sustaining and charge-depleting portions of the test for the hybrid vehicle as applicable.
              (2) Divide the CO2 mass from the PTO cycle by the distance determined in paragraph (d)(4) of this section and the standard payload to get the CO2 emission rate in g/ton-mile. For plug-in hybrid electric vehicles follow paragraph (f)(3) of this section to calculate utility factor weighted CO2 emissions in g/ton-mile.

              (3) Calculate the g/ton-mile emission rate for the driving portion of the test specified in § 1037.510 and add this to the CO2 g/ton-mile emission rate for the PTO portion of the test.
              (4) Follow the provisions of § 1037.615 to calculate improvement factors and benefits for advanced technologies.
              (f) For Phase 2, calculate the delta PTO fuel results for input into GEM during vehicle certification as follows:
              (1) Calculate fuel consumption in grams per test, m
                fuelPTO, without rounding, as described in 40 CFR 1036.540(d)(4) and (5) for both the conventional vehicle and the charge-sustaining and charge-depleting portions of the test for the hybrid vehicle as applicable.
              (2) Divide the fuel mass by the applicable distance determined in paragraph (d)(4) of this section and the appropriate standard payload to determine the fuel rate in g/ton-mile.
              (3) For plug-in hybrid electric vehicles calculate the utility factor weighted fuel consumption in g/ton-mile, as follows:
              (i) Determine the utility factor fraction for the PTO system from the table in Appendix V of this part using interpolation based on the total time of the charge-depleting portion of the test as determined in paragraphs (c)(6) and (d)(3) of this section.
              (ii) Weight the emissions from the charge-sustaining and charge-depleting portions of the test using the following equation:
              
                
                ER25OC16.129
              
              
                Where:
                
                
                  m
                  PTO,CD = mass of fuel per ton-mile while in charge-depleting mode.
                
                  UF
                  t
                  CD = utility factor fraction at time t
                  CD as determined in paragraph (f)(3)(i) of this section.
                
                  m
                  PTO,CS = mass of fuel per ton-mile while in charge-sustaining mode.
              
              
              (4) Calculate the difference between the conventional PTO emissions result and the hybrid PTO emissions result for input into GEM.
              (g) If the PTO system has more than two circuits, apply the provisions of this section using good engineering judgment.
            
            
              § 1037.550
              Powertrain testing.
              (a) This section describes how to determine engine fuel maps using a measurement procedure that involves testing an engine coupled with a powertrain to simulate vehicle operation. Engine fuel maps are part of demonstrating compliance with Phase 2 vehicle standards under this part 1037; this fuel-mapping information may come from different types of testing as described in 40 CFR 1036.510.
              (b) Perform powertrain testing to establish measured fuel-consumption rates over applicable duty cycles for several different vehicle configurations. The following general provisions apply:
              (1) Measure NOX emissions for each sampling period in grams. You may perform these measurements using a NOX emission-measurement system that meets the requirements of 40 CFR part 1065, subpart J. Include these measured NOX values any time you report to us your greenhouse gas emissions or fuel consumption values from testing under this section. If a system malfunction prevents you from measuring NOX emissions during a test under this section but the test otherwise gives valid results, you may consider this a valid test and omit the NOX emission measurements; however, we may require you to repeat the test if we determine that you inappropriately voided the test with respect to NOX emission measurement.
              (2) This section uses engine parameters and variables that are consistent with 40 CFR part 1065.

              (3) While this section includes the detailed equations, you need to develop your own driver model and vehicle model; we recommend that you use the MATLAB/Simulink code provided at www.epa.gov/otaq/climate/gem.htm.
              (c) Select an engine and powertrain for testing as described in § 1037.231.
              (d) Set up the engine according to 40 CFR 1065.110. The default test configuration involves connecting the powertrain's transmission output shaft directly to the dynamometer. You may instead set up the dynamometer to connect at the wheel hubs if your powertrain configuration requires it, such as for hybrid powertrains, or if you want to represent the axle performance with powertrain test results. If you connect at the wheel hubs, input your test results into GEM to reflect this.
              (e) Cool the powertrain during testing so temperatures for intake-air, oil, coolant, block, head, transmission, battery, and power electronics are within their expected ranges for normal operation. You may use auxiliary coolers and fans.

              (f) Set the dynamometer to operate in speed-control mode. Record data as described in 40 CFR 1065.202. Command and control dynamometer speed at a minimum of 5 Hz. If you choose to command the dynamometer at a slower rate than the calculated dynamometer speed setpoint, use good engineering judgment to subsample the calculated setpoints for use in commanding the dynamomemter speed setpoint. Design a vehicle model to use the measured torque and calculate the dynamometer speed setpoint at a rate of at least 100 Hz, as follows:
              

              (1) Calculate the dynamometer's angular speed target, ƒ
                nref,dyno, based on the simulated linear speed of the tires:
              
                ER25OC16.130
              
              
                Where:
                
                
                  k
                  a[speed] = drive axle ratio as determined in paragraph (h) of this section.
                
                  v
                  refi = simulated vehicle reference speed. Use the unrounded result for calculating ƒ
                  nrefi,dyno.
                
                  r
                  [speed] = tire radius as determined in paragraph (h) of this section.
              
              
                ER25OC16.131
              
              
                Where:
                
                
                  i = a time-based counter corresponding to each measurement during the sampling period. Let v
                  ref1 = 0; start calculations at i = 2. A 10-minute sampling period will generally involve 60,000 measurements.
                
                  T = instantaneous measured torque.
                
                  Eƒƒ
                  axle = axle efficiency. Use Eƒƒ
                  axle = 0.955 for T > 0, and use Eƒƒ
                  axle = 1/0.955 for T < 0. To calculate ƒ
                  nrefi,dyno for a dynamometer connected at the wheel hubs, as described in paragraph (f)(2) of this section, use Eƒƒ
                  axle = 1.0.
                
                  M = vehicle mass for a vehicle class as determined in paragraph (h) of this section.
                
                  g = gravitational constant = 9.81 m/s2.
                
                  C
                  rr = coefficient of rolling resistance for a vehicle class as determined in paragraph (h) of this section.
                
                  G
                  i-1 = the percent grade interpolated at distance, D
                  i-1, from the duty cycle in Appendix IV corresponding to measurement (i−1).
              
              
                ER25OC16.132
              
              
                
                  r = air density at reference conditions. Use ρ = 1.20 kg/m3.
                
                  C
                  d
                  A = drag area for a vehicle class as determined in paragraph (h) of this section.
                
                  F
                  brake = instantaneous braking force applied by the driver model.
                
                  
                  ER25OC16.310
                
                
                  Δt = the time interval between measurements. For example, at 100 Hz, Δt = 0.0100 seconds.
                
                  M
                  rotating = inertial mass of rotating components. Let M
                  rotating = 340 kg for vocational Light HDV or vocational Medium HDV. See paragraph (h) of this section for tractors and for vocational Heavy HDV.
              
              
              
                Example:
                
                This example is for a vocational Light HDV or vocational Medium HDV with 6 speed automatic transmission at B speed (Test 4 in Table 2 of 40 CFR 1036.540).
                
                  k
                  aB = 4.0
                
                  r
                  B = 0.399 m
                
                  T
                  1000-1 = 500.0 N·m
                
                  C
                  rr = 6.9 kg/tonne = 6.9·10−3 kg/kg
                
                  M = 11408 kg
                
                  C
                  d
                  A = 5.4 m2
                
              
              
                G
                1000-1 = 1.0% = 0.018
              
                ER25OC16.133
              
              
                F
                brake1000-1 = 0 N
              
                v
                ref1000-1 = 20.0 m/s
              
                F
                grade1001-1 = 11408·9.81·sin(atan(0.018)) = 2014.1N
              
                Δt = 0.0100 s
              
                M
                rotating = 340 kg
              
                ER25OC16.134
              
              
                v
                ref1000 = 20.00129 m/s
              
                ER25OC16.311
              

              (2) For testing with the dynamometer connected at the wheel hubs, calculate f
                nref,dyno using the following equation:
              
                
                ER25OC16.312
              
              (g) Design a driver model to simulate a human driver modulating the throttle and brake pedals to follow the test cycle as closely as possible. The driver model must meet the speed requirements for operation over the highway cruise cycles as described in § 1037.510 and for operation over the transient cycle as described in 40 CFR 1066.425(b). The exceptions in 40 CFR 1066.425(b)(4) apply to the transient cycle and the highway cruise cycles. Design the driver model to meet the following specifications:
              (1) Send a brake signal when throttle position is zero and vehicle speed is greater than the reference vehicle speed from the test cycle. Include a delay before changing the brake signal to prevent dithering, consistent with good engineering judgment.
              (2) Allow braking only if throttle position is zero.
              (3) Compensate for the distance driven over the duty cycle over the course of the test. Use the following equation to perform the compensation in real time to determine your time in the cycle:
              
                ER25OC16.135
              
              
                Where:
                
                
                  v
                  vehicle = measured vehicle speed.
                
                  v
                  cycle = reference speed from the test cycle. If v
                  cycle,i-1 < 1.0 m/s, set v
                  cycle,i-1 = v
                  vehicle,i-1.
                
              
              

              (h) Configure the vehicle model in the test cell to test the powertrain using at least three equally spaced axle ratios or tire sizes and three different road loads (nine configurations), or at least four equally spaced axle ratios or tire sizes and two different road loads (eight configurations) to cover the range of intended vehicle applications. Select axle ratios to represent the full range of expected vehicle installations. Determine the vehicle model inputs for vehicle mass, C
                dA, and C
                rr for a set of vehicle configurations as described in 40 CFR 1036.540(c)(3). You may instead test to simulate eight or nine vehicle configurations from different vehicle categories if you limit your powertrains to a certain range of vehicles. For example, if your powertrain will be installed only in vocational Medium HDV and vocational Heavy HDV, you may perform testing to represent eight or nine vehicle configurations using vehicle masses for Medium HDV and Heavy HDV, the predefined C
                dA for those vehicles, and the lowest and highest C
                rr of the tires that will be installed on those vehicles. Also, instead of selecting specific axle ratios and tire size as described in this paragraph (h), you may select equally spaced axle ratios and tire sizes that cover the range of minimum and maximum engine speed over vehicle speed when the transmission is in top gear for the vehicles the powertrain will be installed in.

              (i) Operate the powertrain over each of the duty cycles specified in § 1037.510(a)(2), and for each applicable test configuration identified in 40 CFR 1036.540(c). For each duty cycle, precondition the powertrain using the Test 1 vehicle configuration and test the different configurations in numerical order starting with Test 1. If an infrequent regeneration event occurs during testing, void the test, but continue operating the vehicle to allow the regeneration event to finish, then precondition the engine to the same condition as would apply for normal testing and restart testing at the start of the same duty cycle for that test configuration. For PHEV powertrains, precondition the battery and then complete all back to back tests for each test configuration according to 40 CFR 1066.501 before moving to the next test configuration. You may send signals to the engine controller during the test, such as cycle road grade and vehicle speed, if that allows powertrain operation during the test to better represent real-world operation.
              (j) Collect and measure emissions as described in 40 CFR part 1065. For hybrid powertrains with no plug-in capability, correct for the net energy change of the energy storage device as described in 40 CFR 1066.501. For PHEV powertrains, follow 40 CFR 1066.501 to determine End-of-Test for charge-depleting operation. You must get our approval in advance for your utility factor curve; we will approve it if you can show that you created it from sufficient in-use data of vehicles in the same application as the vehicles in which the PHEV powertrain will be installed.
              (k) For each test point, validate the measured output speed with the corresponding reference values. If the range of reference speed is less than 10 percent of the mean reference speed, you need to meet only the standard error of estimate in Table 1 of this section. You may delete points when the vehicle is stopped. Apply cycle-validation criteria for each separate transient or highway cruise cycle based on the following parameters:
              
                Table 1 of § 1037.550—Statistical Criteria for Validating Duty Cycles
                
                  Parameter 1
                  
                  Speed control
                
                
                  Slope, a
                    1
                  
                  0.990 ≤ a
                    1 ≤ 1.010.
                
                
                  Absolute value of intercept, |a
                    0|
                  ≤2.0% of maximum test speed.
                
                
                  Standard error of estimate, SEE
                  
                  ≤2.0% of maximum test speed.
                
                
                  Coefficient of determination, r
                    2
                  
                  ≥0.990.
                
                

                  1 Determine values for specified parameters as described in 40 CFR 1065.514(e) by comparing measured and reference values for f
                  nref,dyno.
              
              (l) [Reserved]
              (m) Calculate mass of fuel consumed for all duty cycles except idle as described in 40 CFR 1036.540(d)(4).
              (n) Determine the mass of fuel consumed at idle for the applicable duty cycles as follows:

              (1) Measure fuel consumption with a fuel flow meter and report the mean fuel mass flow rate for each duty cycle as applicable, m
                
                fuelidle.

              (2) For measurements that do not involve measured fuel mass flow rate, calculate the fuel mass flow rate for each duty cycle, m
                
                fuelidle, for each set of vehicle settings, as follows:
              
                ER25OC16.136
              
              
                Where:
                
                
                  M
                  C = molar mass of carbon.
                
                  w
                  Cmeas = carbon mass fraction of fuel (or mixture of test fuels) as determined by in CFR 1065.655(d), except that you may not use the default properties in Table 1 of 40 CFR 1065.655 to determine α, β, and w
                  C for liquid fuels.
                
                
                  n
                  
                  exh = the mean raw exhaust molar flow rate from which you measured emissions according to 40 CFR 1065.655.
                
                  x
                  
                  Ccombdry = the mean concentration of carbon from fuel and any injected fluids in the exhaust per mole of dry exhaust.
                
                  x
                  
                  H2Oexhdry = the mean concentration of H2O in exhaust per mole of dry exhaust.
                
                  m
                  
                  H2O2DEF= the mean CO2 mass emission rate resulting from diesel exhaust fluid decomposition over the duty cycle as determined in 40 CFR 1036.535(b)(10). If your engine does not use diesel exhaust fluid, or if you choose not to perform this correction, set m
                  
                  CO2DEF equal to 0.
                
                  M
                  CO2 = molar mass of carbon dioxide.
              
              
              
                Example:
                
                
                  M
                  C = 12.0107 g/mol
                
                  w
                  Cmeas = 0.867
                
                  n
                  
                  exh = 25.534 mol/s
                
                  x
                  
                  Ccombdry = 2.805·10−
                  3 mol/mol
                
                  x
                  
                  H2Oexhdry = 3.53·10−
                  2 mol/mol
                
                  m
                  
                  CO2DEF = 0.0726 g/s
                
                  M
                  CO2 = 44.0095
                
                  ER25OC16.137
                
                
                  m
                  
                  fuelidle = 0.405 g/s = 1458.6 g/hr
              
              
              (o) Use the results of powertrain testing to determine GEM inputs for the different simulated vehicle configurations as follows:
              (1) Select fuel-consumption rates, m
                fuel[cycle], in g/cycle. In addition, declare a fuel mass consumption rate for each applicable idle duty cycle, m
                
                fuelidle. These declared values may not be lower than any corresponding measured values determined in this section. You may select any value that is at or above the corresponding measured value. These declared fuel-consumption rates, which serve as emission standards, represent collectively as the certified powertrain fuel map.

              (2) Powertrain output speed per unit of vehicle speed. If the test is done with the dynamometer connected at the wheel hubs set k
                a to the axle ratio of the rear axle that was used in the test. If the vehicle does not have a drive axle, such as hybrid vehicles with direct electric drive, let k
                a = 1.
              
                ER25OC16.138
              
              (3) Positive work, W
                [cycle], over the duty cycle at the transmission output or wheel hubs from the powertrain test.
              (4) The following table illustrates the GEM data inputs corresponding to the different vehicle configurations:
              
                
                ER25OC16.139
              
              (p) Correct the measured or calculated fuel mass, m
                fuel, and idle fuel mass flow rate, m
                
                fuelidle if applicable, for each test result to a mass-specific net energy content of a reference fuel as described in § 1036.535(b)(11), replacing m
                
                fuel with m
                fuel where applicable in Eq. 1036.535-3.
              (q) For each test run, record the engine speed and torque as defined in 40 CFR 1065.915(d)(5) with a minimum sampling frequency of 1 Hz. These engine speed and torque values represent a duty cycle that can be used for separate testing with an engine mounted on an engine dynamometer, such as for a selective enforcement audit as described in § 1037.301.
              [81 FR 74048, Oct. 25, 2016; 82 FR 29762, June 30, 2017]
            
            
              § 1037.551
              Engine-based simulation of powertrain testing.
              Section 1037.550 describes how to measure fuel consumption over specific duty cycles with an engine coupled to a transmission; § 1037.550(q) describes how to create equivalent duty cycles for repeating those same measurements with just the engine. This § 1037.551 describes how to perform this engine testing to simulate the powertrain test. These engine-based measurements may be used for confirmatory testing as described in § 1037.235, or for selective enforcement audits as described in § 1037.301, as long as the test engine's operation represents the engine operation observed in the powertrain test. If we use this approach for confirmatory testing, when making compliance determinations, we will consider the uncertainty associated with this approach relative to full powertrain testing. Use of this approach for engine SEAs is optional for engine manufacturers.

              (a) Use the procedures of 40 CFR part 1065 to set up the engine, measure emissions, and record data. Measure individual parameters and emission constituents as described in this section. Measure NOX emissions for each sampling period in grams. You may perform these measurements using a NOX emission-measurement system that meets the requirements of 40 CFR part 1065, subpart J. Include these measured NOX values any time you report to us your greenhouse gas emissions or fuel consumption values from testing under this section. If a system malfunction prevents you from measuring NOX emissions during a test under this section but the test otherwise gives valid results, you may consider this a valid test and omit the NOX emission measurements; however, we may require you to repeat the test if we determine that you inappropriately voided the test with respect to NOX emission measurement. For hybrid powertrains, correct for the net energy change of the energy storage device as described in 40 CFR 1066.501.

              (b) Operate the engine over the applicable engine duty cycles corresponding to the vehicle cycles specified in § 1037.510(a)(2) for powertrain testing over the applicable vehicle simulations described in § 1037.550(h). Warm up the engine to prepare for the transient test or one of the highway cruise cycles by operating it one time over one of the simulations of the corresponding duty cycle. Warm up the engine to prepare for the idle test by operating it over a simulation of the 65-mi/hr highway cruise cycle for 600 seconds. Within 60 seconds after concluding the warm up cycle, start emission sampling while the engine operates over the duty cycle. You may perform any number of test runs directly in succession once the engine is warmed up. Perform cycle validation as described in 40 CFR 1065.514 for engine speed, torque, and power.
              (c) Calculate the mass of fuel consumed as described in § 1037.550(m) and (n). Correct each measured value for the test fuel's mass-specific net energy content as described in 40 CFR 1036.530. Use these corrected values to determine whether the engine's emission levels conform to the declared fuel-consumption rates from the powertrain test.
            
            
              § 1037.555
              Special procedures for testing Phase 1 hybrid systems.
              This section describes the procedure for simulating a chassis test with a pre-transmission or post-transmission hybrid system for A to B testing of Phase 1 vehicles. These procedures may also be used to perform A to B testing with non-hybrid systems. See § 1037.550 for Phase 2 hybrid systems.
              (a) Set up the engine according to 40 CFR 1065.110 to account for work inputs and outputs and accessory work.
              (b) Collect CO2 emissions while operating the system over the test cycles specified in § 1037.510(a)(1).

              (c) Collect and measure emissions as described in 40 CFR part 1066. Calculate emission rates in grams per ton-mile without rounding. Determine values for A, B, C, and M for the vehicle being simulated as specified in 40 CFR part 1066. If you will apply an improvement factor or test results to multiple vehicle configurations, use values of A, B, C, M,
                k
                a, and r that represent the vehicle configuration with the smallest potential reduction in greenhouse gas emissions as a result of the hybrid capability.

              (d) Calculate the transmission output shaft's angular speed target for the driver model, f
                nref,driver, from the linear speed associated with the vehicle cycle using the following equation:
              
                ER25OC16.140
              
              
                Where:
                
                
                  v
                  cyclei = vehicle speed of the test cycle for each point, i, starting from i = 1.
                
                  k
                  a = drive axle ratio, as declared by the manufacturer.
                
                  r = radius of the loaded tires, as declared by the manufacturer.
              
              
              (e) Use speed control with a loop rate of at least 100 Hz to program the dynamometer to follow the test cycle, as follows:

              (1) Calculate the transmission output shaft's angular speed target for the dynamometer, f
                nref,dyno, from the measured linear speed at the dynamometer rolls using the following equation:
              
                ER25OC16.141
              
              
                Where:
                
                
                  
                  ER25OC16.142
                
                
                  T = instantaneous measured torque at the transmission output shaft.
                
                  F
                  brake = instantaneous brake force applied by the driver model to add force to slow down the vehicle.
                
                  t = elapsed time in the driving schedule as measured by the dynamometer, in seconds.
              
              
              (2) For each test, validate the measured transmission output shaft's speed with the corresponding reference values according to 40 CFR 1065.514(e). You may delete points when the vehicle is stopped. Perform the validation based on speed values at the transmission output shaft. For steady-state tests (55 mi/hr and 65 mi/hr cruise), apply cycle-validation criteria by treating the sampling periods from the two tests as a continuous sampling period. Perform this validation based on the following parameters:
              
                Table 1 of § 1037.555—Statistical Criteria for Validating Duty Cycles
                
                  Parameter
                  Speed control
                
                
                  Slope, a
                    1
                  
                  0.950 ≤ a
                    1 ≤ 1.030.
                
                
                  Absolute value of intercept, |a
                    0|
                  ≤ 2.0% of maximum test speed.
                
                
                  Standard error of estimate, SEE
                  
                  ≤ 5% of maximum test speed.
                
                
                  Coefficient of determination, r
                    2
                  
                  ≥ 0.970.
                
              
              (f) Send a brake signal when throttle position is equal to zero and vehicle speed is greater than the reference vehicle speed from the test cycle. Set a delay before changing the brake state to prevent the brake signal from dithering, consistent with good engineering judgment.
              (g) The driver model should be designed to follow the cycle as closely as possible and must meet the requirements of § 1037.510 for steady-state testing and 40 CFR 1066.430(e) for transient testing. The driver model should be designed so that the brake and throttle are not applied at the same time.
              (h) Correct for the net energy change of the energy storage device as described in 40 CFR 1066.501.
              (i) Follow the provisions of § 1037.510 to weight the cycle results and § 1037.615 to calculate improvement factors and benefits for advanced technologies for Phase 1 vehicles.
            
            
              § 1037.560
              Axle efficiency test.
              This section describes a procedure for mapping axle efficiency through a determination of axle power loss.
              (a) You may establish axle power loss maps based on testing any number of axle configurations within an axle family as specified in § 1037.232. You may share data across a family of axle configurations, as long as you test the axle configuration with the lowest efficiency from the axle family; this will generally involve testing the axle with the highest axle ratio. For vehicles with tandem drive axles, always test each drive axle separately. For tandem axles that can be disconnected, test both single-drive and tandem axle configurations. Alternatively, you may ask us to approve power loss maps for untested configurations that are analytically derived from tested configurations within the same family (see § 1037.235(h)).
              (b) Prepare an axle assembly for testing as follows:
              (1) Select an axle assembly with less than 500 hours of operation before testing. Assemble the axle in its housing, along with wheel ends and bearings.
              (2) If you have a family of axle assemblies with different axle ratios, you may test multiple configurations using a common axle housing, wheel ends, and bearings.
              (3) Install the axle on the dynamometer with an input shaft angle perpendicular to the axle.

              (i) For axle assemblies with or without a locking main differential, test the axle using one of the following methods:
              (A) Lock the main differential and test it with one electric motor on the input shaft and a second electric motor on the output side of the output shaft that has the speed-reduction gear attached to it.
              (B) Test with the main differential unlocked and with one electric motor on the input shaft and electric motors on the output sides of each of the output shafts.
              (ii) For drive-through tandem-axle setups, lock the longitudinal and inter-wheel differentials.
              (4) Add gear oil according to the axle manufacturer's instructions. If the axle manufacturer specifies multiple gear oils, select the one with the highest viscosity at operating temperature. You may use a lower-viscosity gear oil if we approve that as critical emission-related maintenance under § 1037.125. Fill the gear oil to a level that represents in-use operation. You may use an external gear oil conditioning system, as long as it does not affect measured values.
              (5) Install equipment for measuring the bulk temperature of the gear oil in the oil sump or a similar location.
              (6) Break in the axle assembly using good engineering judgment. Maintain gear oil temperature at or below 100 °C throughout the break-in period.
              (7) Drain the gear oil following the break-in procedure and repeat the filling procedure described in paragraph (b)(3) of this section.
              (c) Measure input and output speed and torque as described in 40 CFR 1065.210(b), except that you may use a magnetic or optical shaft-position detector with only one count per revolution. Use a speed-measurement system that meets an accuracy of ±0.05% of point. Use torque transducers that meet an accuracy requirement of ±0.2% of the maximum axle input torque or output torque tested for loaded test points, and ±1.0 N⋅m for unloaded test points. Calibrate and verify measurement instruments according to 40 CFR part 1065, subpart C. Command speed and torque at a minimum of 10 Hz, and record all data, including bulk oil temperature, as 1 Hz mean values.
              (d) The test matrix consists of output torque and wheel speed values meeting the following specifications:
              (1) Output torque includes both loaded and unloaded operation. For measurement involving unloaded output torque, also called spin loss testing, the wheel end is not connected to the dynamometer and is left to rotate freely; in this condition the input torque (to maintain constant wheel speed) equals the power loss. Test axles at a range of output torque values, as follows:
              (i) 0, 500, 1000, 2000, 3000, and 4000 N⋅m for single drive axle applications for tractors and for vocational Heavy HDV with a single drive axle.
              (ii) 0, 250, 500, 1000, 1500, and 2000 N⋅m for tractors, for vocational Heavy HDV with tandem drive axles, and for all vocational Light HDV or vocational Medium HDV.
              (iii) You may exclude values that exceed your axle's maximum torque rating.
              (2) Determine maximum wheel speed corresponding to a vehicle speed of 65 mi/hr based on the smallest tire (as determined using § 1037.520(c)(1)) that will be used with the axle. If you do not know the smallest tire size, you may use a default size of 650 r/mi. Use wheel rotational speeds for testing that include 50 r/min and speeds in 100 r/min increments that encompass the maximum wheel speed (150, 250, etc.).
              (3) You may test the axle at additional speed and torque setpoints.
              (e) Determine axle efficiency using the following procedure:
              (1) Maintain ambient temperature between (15 and 35) °C throughout testing. Measure ambient temperature within 1.0 m of the axle assembly. Verify that critical axle settings (such as bearing preload, backlash, and oil sump level) are within specifications before and after testing.
              (2) Maintain gear oil temperature at (81 to 83) °C. Measure gear oil temperature at the drain of the sump. You may use an external gear oil conditioning system, as long as it does not affect measured values.

              (3) Use good engineering judgment to warm up the axle by operating it until the gear oil is within the specified temperature range.
              
              (4) Stabilize operation at each point in the test matrix for at least 10 seconds, then measure the input torque, output torque, and wheel speed for at least 10 seconds, recording the mean values for all three parameters. Calculate power loss as described in paragraph (f) of this section based on torque and speed values at each test point.
              (5) Perform the map sequence described in paragraph (e)(4) of this section three times. Remove torque from the input shaft and allow the axle to come to a full stop before each repeat measurement.
              (6) You may need to perform additional testing based on a calculation of repeatability at a 95% confidence level. Make a separate repeatability calculation for the three data points at each operating condition in the test matrix. If the confidence limit is greater than 0.10% for loaded tests or greater than 0.05% for unloaded tests, perform another repeat of the axle power loss map and recalculate the repeatability for the whole set of test results. Continue testing until the repeatability is at or below the specified values for all operating conditions.
              Calculate a confidence limit representing the repeatability in establishing a 95% confidence level using the following equation:
              
                ER25OC16.143
              
              
                Where:
                
                
                  s
                  Ploss = standard deviation of power loss values at a given torque-speed setting (see 40 CFR 1065.602(c)).
                
                  N = number of repeat tests.
                
                  P
                  max = maximum output torque setting from the test matrix.
              
              
              
                Example:
                
                
                  s
                  Ploss = 165.0 W
                
                  N = 3
                
                  P
                  max = 314200 W
                
                  ER25OC16.144
                
              
              
              (7) Calculate mean input torque, T
                
                in mean output torque, T
                
                out, and mean wheel rotational speed, f
                
                nwheel, for each point in the test matrix using the results from all the repeat tests.
              (f) Calculate the mean power loss, P
                
                loss, at each operating condition in the test matrix as follows:
              
                ER25OC16.320
              
              (2) For each test calculate the mean power loss, P
                
                loss, as follows:
              
                
                ER25OC16.145
              
              
                Where:
                
                
                  T
                  
                  in = mean input torque.
                
                  f
                  
                  nwheel = mean wheel rotational speed.
                
                  k
                  a = drive axle ratio, expressed to at least the nearest 0.001.
                
                  T
                  
                  out = mean output torque. Let T
                  
                  out = 0 for all unloaded tests.
              
              
              
                Example:
                
                
                  T
                  
                  in = 845.1 N·m f
                  
                  nwheel = 100 r/min = 10.472 rad/s
                
                  k
                  a = 3.731
                
                  T
                  
                  out = 3000 N·m
                
                  P
                  
                  loss = 845.1·10.472·3.731 − 3000·10.472
                
                  P
                  
                  loss = 1602.9 W = 1.6029 kW
                
                  P
                  
                  loss,2 = 1601.9 W = 1.6019 kW
                
                  P
                  
                  loss,3 = 1603.9 W = 1.6039 kW
              
              
                ER25OC16.146
              
              (g) Create a table showing the mean power loss,
              
                ER25OC16.322
              
              corresponding to each mean output torque and mean wheel speed for input into GEM. Express wheel speed in r/min to one decimal place; express output torque in N·m to two decimal places; express power loss in kW to four decimal places. Select mean power loss values at or above the corresponding value calculated in paragraph (f) of this section. Use good engineering judgment to select values that will be at or above the mean power loss values for your production axles. For vehicles with tandem drive axles, sum the power losses and output torques of the individual axles when creating your table. For tandem axles with a disconnect, input a separate table into GEM for the single and tandem drive axle configurations. Vehicle manufacturers will use these declared mean power loss values for certification.
            
            
              § 1037.565
              Transmission efficiency test.
              This section describes a procedure for mapping transmission efficiency through a determination of transmission power loss.
              (a) You may establish transmission power loss maps based on testing any number of transmission configurations within a transmission family as specified in § 1037.232. You may share data across any configurations within the family, as long as you test the transmission configuration with the lowest efficiency from the emission family. Alternatively, you may ask us to approve power loss maps for untested configurations that are analytically derived from tested configurations within the same family (see § 1037.235(h)).
              (b) Prepare a transmission for testing as follows:
              (1) Select a transmission with less than 500 hours of operation before testing.

              (2) Mount the transmission to the dynamometer such that the geared shaft in the transmission is aligned with the input shaft from the dynamometer.
              
              (3) Add transmission oil according to the transmission manufacturer's instructions. If the transmission manufacturer specifies multiple transmission oils, select the one with the highest viscosity at operating temperature. You may use a lower-viscosity transmission oil if we approve that as critical emission-related maintenance under § 1037.125. Fill the transmission oil to a level that represents in-use operation. You may use an external transmission oil conditioning system, as long as it does not affect measured values.
              (4) Include any internal and external pumps for hydraulic fluid and lubricating oil in the test. Determine the work required to drive an external pump according to 40 CFR 1065.210.
              (5) Install equipment for measuring the bulk temperature of the transmission oil in the oil sump or a similar location.
              (6) If the transmission is equipped with a torque converter, lock it for all testing performed in this section.
              (7) Break in the transmission using good engineering judgment. Maintain transmission oil temperature at (87 to 93) °C for automatic transmissions and transmissions having more than two friction clutches, and at (77 to 83) °C for all other transmissions. You may ask us to approve a different range of transmission oil temperatures if you have data showing that it better represents in-use operation.
              (c) Measure input and output shaft speed and torque as described in 40 CFR 1065.210(b), except that you may use a magnetic or optical shaft-position detector with only one count per revolution. Use a-speed measurement system that meets an accuracy of ±0.05% of point. Use torque transducers that meet an accuracy requirement of ±0.2% of the transmission's maximum rated input torque or output torque for the selected gear ratio, for loaded test points, and ±0.1% of the transmission's maximum rated input torque for unloaded test points. Calibrate and verify measurement instruments according to 40 CFR part 1065, subpart C. Command speed and torque at a minimum of 10 Hz, and record all data, including bulk oil temperature, at a minimum of 1 Hz mean values.
              (d) The test matrix consists of transmission input shaft speeds and torque setpoints meeting the following specifications for each gear tested:
              (1) Include transmission input shaft speeds at the maximum rated input shaft speed, 600 r/min, and three equally spaced intermediate speeds. The intermediate speed points may be adjusted to the nearest 50 or 100 r/min.
              (2) Include one loaded torque setpoint between 75% and 105% of the maximum transmission input torque and one unloaded (zero-torque) setpoint. You may test at any number of additional torque setpoints to improve accuracy. Note that GEM calculates power loss between tested or default values by linear interpolation.
              (3) In the case of transmissions that automatically go into neutral when the vehicle is stopped, also perform tests at 600 r/min and 800 r/min with the transmission in neutral and the transmission output fixed at zero speed.
              (e) Determine transmission torque loss using the following procedure:
              (1) Maintain ambient temperature between (15 and 35) °C throughout testing. Measure ambient temperature within 1.0 m of the transmission.
              (2) Maintain transmission oil temperature as described in paragraph (b)(7) of this section. You may use an external transmission oil conditioning system, as long as it does not affect measured values.
              (3) Use good engineering judgment to warm up the transmission according to the transmission manufacturer's specifications.
              (4) Perform unloaded transmission tests by disconnecting the transmission output shaft from the dynamometer and letting it rotate freely. If the transmission adjusts pump pressure based on whether the vehicle is moving or stopped, set up the transmission for unloaded tests to operate as if the vehicle is moving.

              (5) For transmissions that have multiple configurations for a given gear ratio, such as dual-clutch transmissions that can pre-select an upshift or downshift, set the transmission to operate in the configuration with the greatest power loss. Alternatively, test in each configuration and use good engineering judgment to calculate a weighted power loss for each test point under this section based on field data that characterizes the degree of in-use operation in each configuration.
              (6) Operate the transmission in the top gear at a selected torque setpoint with the input shaft speed at one of the speed setpoints for at least 10 seconds, then measure the speed and torque of the input and output shafts for at least 10 seconds. You may omit measurement of output shaft speeds if your transmission is configured is a way that does not allow slip. Calculate arithmetic mean values for all speed and torque values over each measurement period. Repeat this stabilization, measurement, and calculation for the other speed and torque setpoints from the test matrix in any sequence. Calculate power loss as described in paragraph (f) of this section based on torque and speed values at each test point.
              (7) Repeat the procedure described in paragraph (e) for all gears, or for all gears down to a selected gear. GEM will use default values for any gears not tested.
              (8) Perform the test sequence described in paragraphs (d)(6) and (7) of this section three times. You may do this repeat testing at any given test point before you perform measurements for the whole test matrix. Remove torque from the transmission input shaft and bring the transmission to a complete stop before each repeat measurement.
              (9) You may need to perform additional testing based on a calculation of repeatability at a 95% confidence level. Make a separate repeatability calculation for the three data points at each operating condition in the test matrix. If the confidence limit is greater than 0.10% for loaded tests or greater than 0.05% for unloaded tests, perform another repeat of measurements at that operating condition and recalculate the repeatability for the whole set of test results. Continue testing until the repeatability is at or below the specified values for all operating conditions. Calculate a confidence limit representing the repeatability in establishing a 95% confidence level using the following equation:
              
                ER25OC16.147
              
              
                Where:
                
                σPloss = standard deviation of power loss values at a given test point (see 40 CFR 1065.602(c)).
                
                  N = number of repeat tests.
                
                  P
                  rated = the transmission's rated input power for a given gear. For testing in neutral, use the value of P
                  rated for the top gear.
              
              
              
                Example:
                
                
                  σ
                  Ploss = 120.0 W
                
                  N = 3
                
                  P
                  rated = 314200 W
                
                  ER25OC16.148
                
                
                  Confidence Limit = 0.0432%
              
              
              (10) Calculate mean input shaft torque, T
                
                in, mean output shaft torque, T
                
                out, mean input shaft speed, f
                
                nin, and mean output shaft speed, f
                
                nout, for each point in the test matrix using the results from all the repeat tests.
              
              (f) Calculate the mean power loss, P
                
                loss, at each operating condition in the test matrix as follows:
              
                ER25OC16.321
              
              (2) For each test calculate the mean power loss, P
                
                loss, as follows:
              
                ER25OC16.149
              
               
              
                Where:
                
                
                  T
                  
                  in = mean input shaft torque.
                
                  f
                  
                  nin = mean input shaft speed.
                
                  T
                  
                  out = mean output shaft torque. Let T
                  
                  out = 0 for all unloaded tests.
                
                  f
                  
                  nout = mean output shaft speed. Let f;
                  
                  nout= 0 for all tests with the transmission in neutral. See paragraph (f)(3) of this section for calculating for certain transmission configurations.
              
              
              
                Example:
                
                
                  T
                  
                  in = 1000.0 N·m
                
                  f
                  
                  nin = 1000 r/min = 104.72 rad/sec
                
                  T
                  
                  out = 2654.5 N·m
                
                  f
                  
                  nout = 361.27 r/min = 37.832 rad/s
                
                  P
                  
                  loss,1 =1000.0·104.72 − 2654.5·37.832
                
                  P
                  
                  loss = 4295 W = 4.295 kW
                
                  P
                  
                  loss,2 = 4285 W = 4.285 kW
                
                  P
                  
                  loss,3 = 4292 W = 4.292 kW
              
              
                ER25OC16.150
              

              (3) For transmissions that are configured in a way that does not allow slip, you may calculate f
                
                nout based on the gear ratio using the following equation:
              
                ER25OC16.151
              
              
                Where:
                
                
                  k
                  g = transmission gear ratio, expressed to at least the nearest 0.001.
              
              
              (g) Create a table showing the mean power loss,
              
                
                ER25OC16.322
              
              corresponding to each mean transmission input speed and mean input torque for input into GEM. Also include mean power loss in neutral for each tested engines speed, if applicable. Express transmission input speed in r/min to one decimal place; express input torque in N·m to two decimal places; express power loss in kW to four decimal places. Select mean power loss values at or above the corresponding value calculated in paragraph (f) of this section. Use good engineering judgment to select values that will be at or above the mean power loss values for your production axles. Vehicle manufacturers will use these declared mean power loss values for certification.
            
          
          
            Subpart G—Special Compliance Provisions
            
              § 1037.601
              General compliance provisions.
              (a) Engine and vehicle manufacturers, as well as owners and operators of vehicles subject to the requirements of this part, and all other persons, must observe the provisions of this part, the applicable provisions of 40 CFR part 1068, and the applicable provisions of the Clean Air Act. The provisions of 40 CFR part 1068 apply for heavy-duty vehicles as specified in that part, subject to the provisions:
              (1) Except as specifically allowed by this part or 40 CFR part 1068, it is a violation of § 1068.101(a)(1) to introduce into U.S. commerce a tractor or vocational vehicle containing an engine not certified to the applicable requirements of this part and 40 CFR part 86. Further, it is a violation to introduce into U.S. commerce a Phase 1 tractor containing an engine not certified for use in tractors; or to introduce into U.S. commerce a vocational vehicle containing a light heavy-duty or medium heavy-duty engine not certified for use in vocational vehicles. These prohibitions apply especially to the vehicle manufacturer. Note that this paragraph (a)(1) allows the use of Heavy heavy-duty tractor engines in vocational vehicles.
              (2) The provisions of 40 CFR 1068.105(a) apply for vehicle manufacturers installing engines certified under 40 CFR part 1036 as further limited by this paragraph (a)(2). If new engine emission standards apply in a given model year, you may install normal inventories of engines from the preceding model year under the provisions of 40 CFR 1068.105(a) through March 31 of that year without our approval; you may not install such engines after March 31 of that year unless we approve it in advance. Installing such engines after March 31 without our prior approval is considered to be prohibited stockpiling of engines. In a written request for our approval, you must describe how your circumstances led you and your engine supplier to have normal inventories of engines that were not used up in the specified time frame. We will approve your request for up to three additional months to install up to 50 engines under this paragraph (a)(2) if we determine that the excess inventory is a result of unforeseeable circumstances and should not be considered circumvention of emission standards. Note that 40 CFR 1068.105(a) allows vehicle manufacturers to use up only normal inventories of engines meeting less stringent standards; if, for example, a vehicle manufacturer's normal practice is to receive a shipment of engines every two weeks, it will deplete its potential to install previous-tier engines under this paragraph (a)(2) well before March 31 in the year that new standards apply.

              (3) The exemption provisions of 40 CFR 1068.201 through 1068.230, 1068.240, and 1068.260 through 265 apply for heavy-duty motor vehicles. Other exemption provisions, which are specific to nonroad engines, do not apply for heavy-duty vehicles or heavy-duty engines.
              
              (4) The tampering prohibition in 40 CFR 1068.101(b)(1) applies for alternative fuel conversions as specified in 40 CFR part 85, subpart F.
              (5) The warranty-related prohibitions in section 203(a)(4) of the Act (42 U.S.C. 7522(a)(4)) apply to manufacturers of new heavy-duty highway vehicles in addition to the prohibitions described in 40 CFR 1068.101(b)(6). We may assess a civil penalty up to $44,539 for each engine or vehicle in violation.
              (6) A vehicle manufacturer that completes assembly of a vehicle at two or more facilities may ask to use as the date of manufacture for that vehicle the date on which manufacturing is completed at the place of main assembly, consistent with provisions of 49 CFR 567.4. Note that such staged assembly is subject to the corresponding provisions of 40 CFR 1068.260. Include your request in your application for certification, along with a summary of your staged-assembly process. You may ask to apply this allowance to some or all of the vehicles in your vehicle family. Our approval is effective when we grant your certificate. We will not approve your request if we determine that you intend to use this allowance to circumvent the intent of this part.
              (7) The provisions for selective enforcement audits apply as described in 40 CFR part 1068, subpart E, and subpart D of this part.
              (b) Vehicles exempted from the applicable standards of 40 CFR part 86 other than glider vehicles are exempt from the standards of this part without request. Similarly, vehicles other than glider vehicles are exempt without request if the installed engine is exempted from the applicable standards in 40 CFR part 86.
              (c) The prohibitions of 40 CFR 1068.101 apply for vehicles subject to the requirements of this part. The actions prohibited under this provision include the introduction into U.S. commerce of a complete or incomplete vehicle subject to the standards of this part where the vehicle is not covered by a valid certificate of conformity or exemption.
              (d) The emergency vehicle field modification provisions of 40 CFR 85.1716 apply with respect to the standards of this part.
              (e) Under § 1037.801, certain vehicles are considered to be new vehicles when they are imported into the United States, even if they have previously been used outside the country. Independent Commercial Importers may use the provisions of 40 CFR part 85, subpart P, and 40 CFR 85.1706(b) to receive a certificate of conformity for engines and vehicles meeting all the requirements of 40 CFR part 1036 and this part 1037.
              (f) Standards apply to multi-fuel vehicles as described for engines in 40 CFR 1036.601(d).
            
            
              § 1037.605
              Installing engines certified to alternate standards for specialty vehicles.
              (a) General provisions. This section allows vehicle manufacturers to introduce into U.S. commerce certain new motor vehicles using engines certified to alternate emission standards specified in 40 CFR part 86 for motor vehicle engines used in specialty vehicles. You may not install an engine certified to these alternate standards if there is an engine certified to the full set of requirements of 40 CFR part 86 that has the appropriate physical and performance characteristics to power the vehicle. Note that, although these alternate emission standards are mostly equivalent to standards that apply for nonroad engines under 40 CFR part 1039 or 1048, they are specific to motor vehicle engines. The alternate standards for compression-ignition engines at or above 56 kW are described in 40 CFR 86.007-11(g); the alternate standards for spark-ignition engines are described in 40 CFR 86.008-10(g). The provisions of this section apply for the following types of specialty vehicles:
              (1) All-terrain motor vehicles with portal axles (i.e., axles that are offset from the corresponding wheel centerline by a gear assembly) or any axle configuration involving gear reduction such that the wheels rotate more slowly than the axle.
              (2) Amphibious vehicles.

              (3) Vehicles with maximum speed at or below 45 miles per hour. If your vehicle is speed-limited to meet this specification by reducing maximum speed below what is otherwise possible, this speed limitation must be programmed into the engine or vehicle's electronic control module in a way that is tamper-proof. If your vehicles are not inherently limited to a maximum speed at or below 45 miles per hour, they may qualify under this paragraph (a)(3) only if we approve your design to limit maximum speed as being tamper-proof in advance.
              (4) Through model year 2027, vehicles with a hybrid powertrain in which the engine provides energy for the Rechargeable Energy Storage System.
              (b) Notification and reporting requirements. Send the Designated Compliance Officer written notification describing your plans before using the provisions of this section. In addition, by February 28 of each calendar year (or less often if we tell you), send the Designated Compliance Officer a report with all the following information:
              (1) Identify your full corporate name, address, and telephone number.
              (2) List the vehicle models for which you used this exemption in the previous year and identify the engine manufacturer and engine model for each vehicle model. Also identify the total number of vehicles produced in the previous year.
              (c) Production limits. You may produce up to 1,000 hybrid vehicles in a given model year through model year 2027, and up to 200 of each type of vehicle identified in paragraph (a)(1) through (3) of this section in a given model year. This includes vehicles produced by affiliated companies. If you exceed this limit, the number of vehicles that exceed the limit for the model year will not be covered by a valid certificate of conformity. For the purpose of this paragraph (c), we will count all vehicles labeled or otherwise identified as exempt under this section.
              (d) Vehicle standards. The vehicle standards of this part apply as follows for these vehicles:
              (1) Vehicles qualifying under paragraphs (a)(1) through (3) of this section are subject to evaporative emission standards of § 1037.103, but are exempt from the other requirements of this part, except as specified in this section and in § 1037.601. These vehicles must include a label as specified in § 1037.135(a) with the information from § 1037.135(c)(1) and (2) and the following statement: “THIS VEHICLE IS EXEMPT FROM GREENHOUSE GAS STANDARDS UNDER 40 CFR 1037.605.”
              (2) Hybrid vehicles using the provisions of this section remain subject to the vehicle standards and all other requirements of this part 1037. For example, you may need to use GEM in conjunction with powertrain testing to demonstrate compliance with emission standards under subpart B of this part.
            
            
              § 1037.610
              Vehicles with off-cycle technologies.

              (a) You may ask us to apply the provisions of this section for CO2 emission reductions resulting from vehicle technologies that were not in common use with heavy-duty vehicles before model year 2010 that are not reflected in GEM. While you are not required to prove that such technologies were not in common use with heavy-duty vehicles before model year 2010, we will not approve your request if we determine that they do not qualify. These may be described as off-cycle or innovative technologies. You may apply these provisions for CO2 emission reductions reflected in the specified test procedures if they are not reflected in GEM, except as allowed under paragraph (g) of this section. We will apply these provisions only for technologies that will result in measurable, demonstrable, and verifiable real-world CO2 emission reductions.
              (b) The provisions of this section may be applied as either an improvement factor or as a separate credit, consistent with good engineering judgment. Note that the term “credit” in this section describes an additive adjustment to emission rates and is not equivalent to an emission credit in the ABT program of subpart H of this part. We recommend that you base your credit/adjustment on A to B testing of pairs of vehicles differing only with respect to the technology in question.

              (1) Calculate improvement factors as the ratio of in-use emissions with the technology divided by the in-use emissions without the technology. Use the improvement-factor approach where good engineering judgment indicates that the actual benefit will be proportional to emissions measured over the test procedures specified in this part.
              (2) Calculate separate credits (g/ton-mile) based on the difference between the in-use emission rate with the technology and the in-use emission rate without the technology. Subtract this value from your GEM result and use this adjusted value to determine your FEL. Use the separate-credit approach where good engineering judgment indicates that the actual benefit will not be proportional to emissions measured over the test procedures specified in this part.
              (3) We may require you to discount or otherwise adjust your improvement factor or credit to account for uncertainty or other relevant factors.
              (c) You may perform A to B testing by measuring emissions from the vehicles during chassis testing or from in-use on-road testing. You may also ask to use modified powertrain testing. If you use on-road testing, we recommend that you test according to SAE J1321, Fuel Consumption Test Procedure—Type II, revised February 2012, or SAE J1526, SAE Fuel Consumption Test Procedure (Engineering Method), Revised September 2015 (see § 1037.810 for information on availability of SAE standards), subject to the following provisions:
              (1) The minimum route distance is 100 miles.
              (2) The route selected must be representative in terms of grade. We will take into account published and relevant research in determining whether the grade is representative.
              (3) Control vehicle speed over the route to be representative of the drive-cycle weighting adopted for each regulatory subcategory, as specified in § 1037.510(c), or apply a correction to account for the appropriate weighting. For example, if the route selected for an evaluation of a combination tractor with a sleeper cab contains only interstate driving at 65 mi/hr, the improvement factor would apply only to 86 percent of the weighted result.
              (4) The ambient air temperature must be between (5 and 35) °C, unless the technology requires other temperatures for demonstration.

              (5) We may allow you to use a Portable Emissions Measurement System (PEMS) device for measuring CO2 emissions during the on-road testing.
              (d) Send your request to the Designated Compliance Officer. We recommend that you do not begin collecting test data (for submission to EPA) before contacting us. For technologies for which the engine manufacturer could also claim credits (such as transmissions in certain circumstances), we may require you to include a letter from the engine manufacturer stating that it will not seek credits for the same technology. Your request must contain the following items:

              (1) A detailed description of the off-cycle technology and how it functions to reduce CO2 emissions under conditions not represented on the duty cycles required for certification.
              (2) A list of the vehicle configurations that will be equipped with the technology.
              (3) A detailed description and justification of the selected test vehicles.
              (4) All testing and simulation data required under this section, plus any other data you have considered in your analysis. You may ask for our preliminary approval of your test plan under § 1037.210.
              (5) A complete description of the methodology used to estimate the off-cycle benefit of the technology and all supporting data, including vehicle testing and in-use activity data. Also include a statement regarding your recommendation for applying the provisions of this section for the given technology as an improvement factor or a credit.
              (6) An estimate of the off-cycle benefit by vehicle model, and the fleetwide benefit based on projected sales of vehicle models equipped with the technology.
              (7) A demonstration of the in-use durability of the off-cycle technology, based on any available engineering analysis or durability testing data (either by testing components or whole vehicles).

              (8) A recommended method for auditing production vehicles consistent with the intent of 40 CFR part 1068, subpart E. We may approve your recommended method or specify a different method.
              (e) We may seek public comment on your request, consistent with the provisions of 40 CFR 86.1866. However, we will generally not seek public comment on credits or adjustments based on A to B chassis testing performed according to the duty-cycle testing requirements of this part or in-use testing performed according to paragraph (c) of this section.
              (f) We may approve an improvement factor or credit for any configuration that is properly represented by your testing.
              (1) For model years before 2021, you may continue to use an approved improvement factor or credit for any appropriate vehicle families in future model years through 2020.
              (2) For model years 2021 and later, you may not rely on an approval for model years before 2021. You must separately request our approval before applying an improvement factor or credit under this section for Phase 2 vehicles, even if we approved an improvement factor or credit for similar vehicle models before model year 2021. Note that Phase 2 approval may carry over for multiple years.
              (g) You normally may not calculate off-cycle credits or improvement factors under this section for technologies represented by GEM, but we may allow you to do so by averaging multiple GEM runs for special technologies for which a single GEM run cannot accurately reflect in-use performance. For example, if you use an idle-reduction technology that is effective 80 percent of the time, we may allow you to run GEM with the technology active and with it inactive, and then apply an 80% weighting factor to calculate the off-cycle credit or improvement factor. You may need to perform testing to establish proper weighting factors or otherwise quantify the benefits of the special technologies.
            
            
              § 1037.615
              Advanced technologies.
              (a) This section applies in Phase 1 for hybrid vehicles with regenerative braking, vehicles equipped with Rankine-cycle engines, electric vehicles, and fuel cell vehicles, and in Phase 2 through model year 2027 for plug-in hybrid electric vehicles, electric vehicles, and fuel cell vehicles. You may not generate credits for Phase 1 engine technologies for which the engines generate credits under 40 CFR part 1036.
              (b) Generate Phase 1 advanced-technology credits for vehicles other than electric vehicles as follows:
              (1) Measure the effectiveness of the advanced system by chassis-testing a vehicle equipped with the advanced system and an equivalent conventional vehicle, or by testing the hybrid systems and the equivalent non-hybrid systems as described in § 1037.555. Test the vehicles as specified in subpart F of this part. For purposes of this paragraph (b), a conventional vehicle is considered to be equivalent if it has the same footprint (as defined in 40 CFR 86.1803), vehicle service class, aerodynamic drag, and other relevant factors not directly related to the hybrid powertrain. If you use § 1037.540 to quantify the benefits of a hybrid system for PTO operation, the conventional vehicle must have the same number of PTO circuits and have equivalent PTO power. If you do not produce an equivalent vehicle, you may create and test a prototype equivalent vehicle. The conventional vehicle is considered Vehicle A and the advanced vehicle is considered Vehicle B. We may specify an alternate cycle if your vehicle includes a power take-off.
              (2) Calculate an improvement factor and g/ton-mile benefit using the following equations and parameters:
              (i) Improvement Factor = [(Emission Rate A)−(Emission Rate B)]/(Emission Rate A).
              (ii) g/ton-mile benefit = Improvement Factor × (GEM Result B).
              (iii) Emission Rates A and B are the g/ton-mile CO2 emission rates of the conventional and advanced vehicles, respectively, as measured under the test procedures specified in this section. GEM Result B is the g/ton-mile CO2 emission rate resulting from emission modeling of the advanced vehicle as specified in § 1037.520.

              (3) If you apply an improvement factor to multiple vehicle configurations using the same advanced technology, use the vehicle configuration with the smallest potential reduction in greenhouse gas emissions resulting from the hybrid capability.
              (4) Use the equations of § 1037.705 to convert the g/ton-mile benefit to emission credits (in Mg). Use the g/ton-mile benefit in place of the (Std-FEL) term.
              (c) See § 1037.540 for special testing provisions related to Phase 1 vehicles equipped with hybrid power take-off units.

              (d) For Phase 2 plug-in hybrid electric vehicles and for fuel cells powered by any fuel other than hydrogen, calculate CO2 credits using an FEL based on emission measurements from powertrain testing. Phase 2 advanced-technology credits do not apply for hybrid vehicles that have no plug-in capability.
              (e) You may use an engineering analysis to calculate an improvement factor for fuel cell vehicles based on measured emissions from the fuel cell vehicle.
              (f) For electric vehicles, calculate CO2 credits using an FEL of 0 g/ton-mile.
              (g) As specified in subpart H of this part, advanced-technology credits generated from Phase 1 vehicles under this section may be used under this part 1037 outside of the averaging set in which they were generated, or they may be used under 40 CFR 86.1819 or 40 CFR part 1036. Advanced-technology credits generated from Phase 2 vehicles are subject to all the averaging-set restrictions that apply to other emission credits.
              (h) You may certify using both provisions of this section and the off-cycle technology provisions of § 1037.610, provided you do not double count emission benefits.
            
            
              § 1037.620
              Responsibilities for multiple manufacturers.
              This section describes certain circumstances in which multiple manufacturers share responsibilities for vehicles they produce together. This section does not limit responsibilities that apply under the Act or these regulations for anyone meeting the definition of “manufacturer” in § 1037.801. Note that the definition of manufacturer is broad and can include persons not commercially considered to be manufacturers.
              (a) The following provisions apply when there are multiple persons meeting the definition of manufacturer in § 1037.801:
              (1) Each person meeting the definition of manufacturer must comply with the requirements of this part that apply to manufacturers. However, if one person complies with a specific requirement for a given vehicle, then all manufacturers are deemed to have complied with that specific requirement.
              (2) We will apply the requirements of subparts C and D of this part to the manufacturer that obtains the certificate of conformity for the vehicle. Other manufacturers are required to comply with the requirements of subparts C and D of this part only when notified by us. In our notification, we will specify a reasonable time period in which you need to comply with the requirements identified in the notice. See § 1037.601 for the applicability of 40 CFR part 1068 to these other manufacturers and remanufacturers.
              (b) The provisions of § 1037.621, including delegated assembly, apply for certifying manufacturers that rely on other manufacturers to finish assembly in a certified configuration. The provisions of § 1037.622 generally apply for manufacturers that ship vehicles subject to the requirements of this part to a certifying secondary vehicle manufacturer. The provisions of § 1037.622 also apply to the secondary vehicle manufacturer. If you hold the certificate of conformity for a vehicle only with respect to exhaust or evaporative emissions, and a different company holds the other certificate of conformity for that vehicle, the provisions of § 1037.621 apply with respect to the certified configuration as described in your application for certification, and the provisions of § 1037.622 apply with respect to the certified configuration as described in the other manufacturer's application for certification.

              (c) Manufacturers of aerodynamic devices may perform the aerodynamic testing described in § 1037.526 to quantify ΔC
                d
                A values for trailers and submit that data to EPA verification under § 1037.211. Trailer manufacturers may use such verified data to establish input parameters for certifying their trailers. Both device manufacturers and trailer manufacturers are subject to 40 CFR part 1068, including the recall provisions described in 40 CFR part 1068, subpart F.
              (d) Component manufacturers (such as tire manufacturers) providing test data to certifying vehicle manufacturers are responsible as follows for test components and emission test results provided to vehicle manufacturers for the purpose of certification under this part:
              (1) Such test results are deemed under § 1037.825 to be submissions to EPA. This means that you may be subject to criminal penalties under 18 U.S.C. 1001 if you knowingly submit false test results to the certifying manufacturer.
              (2) You may not cause a vehicle manufacturer to violate the regulations by rendering inaccurate emission test results you provide (or emission test results from testing of test components you provide) to the vehicle manufacturer (see 40 CFR 1068.101(c)).
              (3) Your provision of test components and/or emission test results to vehicle manufacturers for the purpose of certifying under this part are deemed to be an agreement to provide components to EPA for confirmatory testing under § 1037.235.
              (e) Component manufacturers may contractually agree to process emission warranty claims on behalf of the certifying manufacturer with respect to those components, as follows:
              (1) Your fulfillment of the warranty requirements of this part is deemed to fulfill the vehicle manufacturer's warranty obligations under this part with respect to components covered by your warranty.
              (2) You may not cause a vehicle manufacturer to violate the regulations by failing to fulfill the emission warranty requirements that you contractually agreed to fulfill (see 40 CFR 1068.101(c)).
              (f) We may require component manufacturers to provide information or take other actions under 42 U.S.C. 7542. For example, we may require component manufacturers to test components they produce.
            
            
              § 1037.621
              Delegated assembly.

              (a) This section describes provisions that allow certificate holders to sell or ship vehicles that are missing certain emission-related components if those components will be installed by a secondary vehicle manufacturer. Paragraph (g) of this section similarly describes how dealers and distributors may modify new vehicles with your advance approval. (Note: See § 1037.622 for provisions related to manufacturers introducing into U.S. commerce partially complete vehicles for which a secondary vehicle manufacturer holds the certificate of conformity.)
              (b) You do not need an exemption to ship a vehicle that does not include installation or assembly of certain emission-related components if those components are shipped along with the vehicle. For example, you may generally ship fuel tanks and aerodynamic devices along with vehicles rather than installing them on the vehicle before shipment. We may require you to describe how you plan to use this provision.
              (c) You may ask us at the time of certification for an exemption to allow you to ship your vehicles without emission-related components. If we allow this, you must provide emission-related installation instructions as specified in § 1037.130. You must follow delegated-assembly requirements in 40 CFR 1068.261 if you rely on secondary vehicle manufacturers to install certain technologies or components as specified in paragraph (d) of this section. For other technologies or components, we may specify conditions that we determine are needed to ensure that shipping the vehicle without such components will not result in the vehicle being operated outside of its certified configuration; this may include a requirement to comply with the delegated-assembly provisions in paragraph (d) of this section. We may consider your past performance when we specify the conditions that apply.

              (d) Delegated-assembly provisions apply as specified in this paragraph (d) if the certifying vehicle manufacturer relies on a secondary vehicle manufacturer to procure and install auxiliary power units, aerodynamic devices, hybrid components (for powertrain or power take-off), or natural gas fuel tanks. These provisions do not apply for other systems or components, such as air conditioning lines and fittings, except as specified in paragraph (c) of this section. Apply the provisions of 40 CFR 1068.261, with the following exceptions and clarifications:
              (1) Understand references to “engines” to refer to vehicles.
              (2) Understand references to “aftertreatment components” to refer to any relevant emission-related components under this paragraph (d).
              (3) Understand “equipment manufacturers” to be secondary vehicle manufacturers.
              (4) The provisions of 40 CFR 1068.261(b), (c)(7), (d), and (e) do not apply. Accordingly, the provisions of 40 CFR 1068.261(c) apply regardless of pricing arrangements.
              (e) Secondary vehicle manufacturers must follow the engine manufacturer's emission-related installation instructions. Not meeting the manufacturer's emission-related installation instructions is a violation of one or more of the prohibitions of § 1068.101. We may also require secondary vehicle manufacturers to recall defective vehicles under 40 CFR 1068.505 if we determine that their manufacturing practices caused vehicles to not conform to the regulations. Secondary vehicle manufacturers may be required to meet additional requirements if the certifying vehicle manufacturer delegates final assembly of emission controls as described in paragraph (d) of this section.
              (f) Except as allowed by § 1037.622, the provisions of this section apply to manufacturers for glider kits they produce. Note that under § 1037.620, glider kit manufacturers are generally presumed to be responsible (in whole or in part) for compliance with respect to vehicles produced from their glider kits, even if a secondary vehicle manufacturer holds the certificate under § 1037.622.
              (g) We may allow certifying vehicle manufacturers to authorize dealers or distributors to reconfigure vehicles after the vehicles have been introduced into commerce if they have not yet been delivered to the ultimate purchaser as follows:
              (1) This allowance is limited to changes from one certified configuration to another, as noted in the following examples:
              (i) If your vehicle family includes certified configurations with different axle ratios, you may authorize changing from one certified axle ratio to another.
              (ii) You may authorize adding a certified APU to a tractor.
              (2) Your final ABT report must accurately describe the vehicle's certified configuration as delivered to the ultimate purchaser. This means that the allowance no longer applies after you submit the final ABT report.
              (3) The vehicle label must accurately reflect the final vehicle configuration.
              (4) You must keep records to document modifications under this paragraph (g).
              (5) Dealers and distributors must keep a record of your authorizing instructions. Dealers and distributors that fail to follow your instructions or otherwise make unauthorized changes may be committing a tampering violation as described in 40 CFR 1068.105(b).
            
            
              § 1037.622
              Shipment of partially complete vehicles to secondary vehicle manufacturers.
              This section specifies how manufacturers may introduce partially complete vehicles into U.S. commerce (or in the case of certain custom vehicles, introduce complete vehicles into U.S. commerce for modification by a small manufacturer). The provisions of this section are generally not intended for trailers, but they may apply in unusual circumstances, such as when a secondary vehicle manufacturer will modify a trailer in a way that makes it exempt. The provisions of this section are intended to accommodate normal business practices without compromising the effectiveness of certified emission controls. You may not use the provisions of this section to circumvent the intent of this part. For vehicles subject to both exhaust GHG and evaporative standards, the provisions of this part apply separately for each certificate.

              (a) The provisions of this section allow manufacturers to ship partially complete vehicles to secondary vehicle manufacturers or otherwise introduce them into U.S. commerce in the following circumstances:
              
              (1) Certified vehicles. Manufacturers may introduce partially complete tractors into U.S. commerce if they are covered by certificates of conformity and are in certified configurations. See § 1037.621 for vehicles not yet in a certified configuration when introduced into U.S. commerce.
              (2) Uncertified vehicles that will be certified by secondary vehicle manufacturers. Manufacturers may introduce into U.S. commerce partially complete vehicles for which they do not hold the required certificate of conformity only as allowed by paragraph (b) of this section; however, the requirements of this section do not apply for tractors or vocational vehicles with a date of manufacture before January 1, 2022, that are produced by a secondary vehicle manufacturer if they are excluded from the standards of this part under § 1037.150(c).
              (3) Exempted vehicles. Manufacturers may introduce into U.S. commerce partially complete vehicles without a certificate of conformity if the vehicles are exempt under this part or under 40 CFR part 1068. This may involve the secondary vehicle manufacturer qualifying for the exemption.
              (4) Small manufacturers modifying certified tractors. Small manufacturers that build custom sleeper cabs or natural gas-fueled tractors may modify complete or incomplete vehicles certified as tractors, as specified by paragraph (d) of this section.
              (b) The provisions of this paragraph (b) generally apply where the secondary vehicle manufacturer has substantial control over the design and assembly of emission controls. They also apply where a secondary vehicle manufacturer qualifies for a permanent exemption. In unusual circumstances we may allow other secondary vehicle manufacturers to use these provisions. In determining whether a manufacturer has substantial control over the design and assembly of emission controls, we would consider the degree to which the secondary vehicle manufacturer would be able to ensure that the engine and vehicle will conform to the regulations in their final configurations.
              (1) A secondary vehicle manufacturer may finish assembly of partially complete vehicles in the following cases:
              (i) It obtains a vehicle that is not fully assembled with the intent to manufacture a complete vehicle in a certified or exempted configuration. For example, this would apply where a glider vehicle assembler holds a certificate that allows the assembler to produce certified glider vehicles from glider kits.
              (ii) It obtains a vehicle with the intent to modify it to a certified configuration before it reaches the ultimate purchaser. For example, this may apply for converting a gasoline-fueled vehicle to operate on natural gas under the terms of a valid certificate.
              (2) Manufacturers may introduce partially complete vehicles into U.S. commerce as described in this paragraph (b) if they have a written request for such vehicles from a secondary vehicle manufacturer that will finish the vehicle assembly and has certified the vehicle (or the vehicle has been exempted or excluded from the requirements of this part). The written request must include a statement that the secondary vehicle manufacturer has a certificate of conformity (or exemption/exclusion) for the vehicle and identify a valid vehicle family name associated with each vehicle model ordered (or the basis for an exemption/exclusion). The original vehicle manufacturer must apply a removable label meeting the requirements of 40 CFR 1068.45(b) that identifies the corporate name of the original manufacturer and states that the vehicle is exempt under the provisions of § 1037.622. The name of the certifying manufacturer must also be on the label or, alternatively, on the bill of lading that accompanies the vehicles during shipment. The original manufacturer may not apply a permanent emission control information label identifying the vehicle's eventual status as a certified vehicle. Note that an exemption allowing a glider assembler to install an exempt engine does not necessarily exempt the vehicle from the requirements of this part.

              (3) If you are the secondary vehicle manufacturer and you will hold the certificate, you must include the following information in your application for certification:
              (i) Identify the original manufacturer of the partially complete vehicle or of the complete vehicle you will modify.

              (ii) Describe briefly how and where final assembly will be completed. Specify how you have the ability to ensure that the vehicles will conform to the regulations in their final configuration. (Note: This section prohibits using the provisions of this paragraph (b) unless you have substantial control over the design and assembly of emission controls.)
              (iii) State unconditionally that you will not distribute the vehicles without conforming to all applicable regulations.
              (4) If you are a secondary vehicle manufacturer and you are already a certificate holder for other families, you may receive shipment of partially complete vehicles after you apply for a certificate of conformity but before the certificate's effective date. This exemption allows the original manufacturer to ship vehicles after you have applied for a certificate of conformity. Manufacturers may introduce partially complete vehicles into U.S. commerce as described in this paragraph (b)(4) if they have a written request for such vehicles from a secondary vehicle manufacturer stating that the application for certification has been submitted (instead of the information we specify in paragraph (b)(2) of this section). We may set additional conditions under this paragraph (b)(4) to prevent circumvention of regulatory requirements.
              (5) The provisions of this section also apply for shipping partially complete vehicles if the vehicle is covered by a valid exemption and there is no valid family name that could be used to represent the vehicle model. Unless we approve otherwise in advance, you may do this only when shipping engines to secondary vehicle manufacturers that are certificate holders. In this case, the secondary vehicle manufacturer must identify the regulatory cite identifying the applicable exemption instead of a valid family name when ordering engines from the original vehicle manufacturer.
              (6) Both original and secondary vehicle manufacturers must keep the records described in this section for at least five years, including the written request for exempted vehicles and the bill of lading for each shipment (if applicable). The written request is deemed to be a submission to EPA.
              (7) These provisions are intended only to allow secondary vehicle manufacturers to obtain or transport vehicles in the specific circumstances identified in this section so any exemption under this section expires when the vehicle reaches the point of final assembly identified in paragraph (b)(3)(ii) of this section.
              (8) For purposes of this section, an allowance to introduce partially complete vehicles into U.S. commerce includes a conditional allowance to sell, introduce, or deliver such vehicles into commerce in the United States or import them into the United States. It does not include a general allowance to offer such vehicles for sale because this exemption is intended to apply only for cases in which the certificate holder already has an arrangement to purchase the vehicles from the original manufacturer. This exemption does not allow the original manufacturer to subsequently offer the vehicles for sale to a different manufacturer who will hold the certificate unless that second manufacturer has also complied with the requirements of this part. The exemption does not apply for any individual vehicles that are not labeled as specified in this section or which are shipped to someone who is not a certificate holder.
              (9) We may suspend, revoke, or void an exemption under this section, as follows:

              (i) We may suspend or revoke your exemption if you fail to meet the requirements of this section. We may suspend or revoke an exemption related to a specific secondary vehicle manufacturer if that manufacturer sells vehicles that are in not in a certified configuration in violation of the regulations. We may disallow this exemption for future shipments to the affected secondary vehicle manufacturer or set additional conditions to ensure that vehicles will be assembled in the certified configuration.
              
              (ii) We may void an exemption for all the affected vehicles if you intentionally submit false or incomplete information or fail to keep and provide to EPA the records required by this section.
              (iii) The exemption is void for a vehicle that is shipped to a company that is not a certificate holder or for a vehicle that is shipped to a secondary vehicle manufacturer that is not in compliance with the requirements of this section.
              (iv) The secondary vehicle manufacturer may be liable for penalties for causing a prohibited act where the exemption is voided due to actions on the part of the secondary vehicle manufacturer.
              (c) Provide instructions along with partially complete vehicles including all information necessary to ensure that an engine will be installed in its certified configuration.
              (d) Small manufacturers that build custom sleeper cabs or natural gas-fueled tractors may modify complete or incomplete vehicles certified as tractors, subject to the provisions of this paragraph (d). Such businesses are secondary vehicle manufacturers.
              (1) Secondary vehicle manufacturers may not modify the vehicle body in front of the b-pillar or increase the effective frontal area of the certified configuration including consideration of the frontal area of the standard trailer. For high-roof custom sleeper tractors, this would generally mean that no part of the added sleeper compartment may extend beyond 102 inches wide or 162 inches high (measured from the ground), which are the dimensions of the standard trailer for high-roof tractors under this part. Note that these dimensions have a tolerance of ±2 inches.
              (2) The certifying manufacturer may have responsibilities for the vehicle under this section, as follows:
              (i) If the vehicle being modified is a complete tractor in a certified configuration, the certifying manufacturer has no additional responsibilities for the vehicle under this section.
              (ii) If the vehicle being modified is partially complete only because it lacks body components to the rear of the b-pillar (but is otherwise a complete tractor in a certified configuration), the certifying manufacturer has no additional responsibilities for the vehicle under this section.
              (iii) If the vehicle being modified is an incomplete tractor not in a certified configuration, the certifying manufacturer must comply with the provisions of § 1037.621 for the vehicle.
              (3) The secondary vehicle manufacturer must add a permanent supplemental label to the vehicle near the original manufacturer's emission control information label. On the label identify your corporate name and include the statement: “THIS TRACTOR WAS MODIFIED UNDER 40 CFR 1037.622.”
              (4) See § 1037.150 for additional interim options that may apply.
              (5) The provisions of this paragraph (d) may apply separately for vehicle GHG and evaporative emission standards.
              (6) Modifications under this paragraph (d) do not violate 40 CFR 1068.101(b)(1).
            
            
              § 1037.630
              Special purpose tractors.
              (a) General provisions. This section allows a vehicle manufacturer to reclassify certain tractors as vocational tractors. Vocational tractors are treated as vocational vehicles and are exempt from the standards of § 1037.106. Note that references to “tractors” outside of this section mean non-vocational tractors.
              (1) This allowance is intended only for vehicles that do not typically operate at highway speeds, or would otherwise not benefit from efficiency improvements designed for line-haul tractors. This allowance is limited to the following vehicle and application types:
              (i) Low-roof tractors intended for intra-city pickup and delivery, such as those that deliver bottled beverages to retail stores.
              (ii) Tractors intended for off-road operation (including mixed service operation that does not qualify for an exemption under § 1037.631), such as those with reinforced frames and increased ground clearance. This includes drayage tractors.

              (iii) Model year 2020 and earlier tractors with a gross combination weight rating (GCWR) at or above 120,000 pounds. Note that Phase 2 tractors meeting the definition of “heavy-haul” in § 1037.801 must be certified to the heavy-haul standards in §§ 1037.106 or 1037.670.
              (2) Where we determine that a manufacturer is not applying this allowance in good faith, we may require the manufacturer to obtain preliminary approval before using this allowance.
              (b) Requirements. The following requirements apply with respect to tractors reclassified under this section:
              (1) The vehicle must fully conform to all requirements applicable to vocational vehicles under this part.
              (2) Vehicles reclassified under this section must be certified as a separate vehicle family. However, they remain part of the vocational regulatory subcategory and averaging set that applies for their service class.
              (3) You must include the following additional statement on the vehicle's emission control information label under § 1037.135: “THIS VEHICLE WAS CERTIFIED AS A VOCATIONAL TRACTOR UNDER 40 CFR 1037.630.”
              (4) You must keep records for three years to document your basis for believing the vehicles will be used as described in paragraph (a)(1) of this section. Include in your application for certification a brief description of your basis.
              (c) Production limit. No manufacturer may produce more than 21,000 Phase 1 vehicles under this section in any consecutive three model year period. This means you may not exceed 6,000 in a given model year if the combined total for the previous two years was 15,000. The production limit applies with respect to all Class 7 and Class 8 Phase 1 tractors certified or exempted as vocational tractors. No production limit applies for tractors subject to Phase 2 standards.
              (d) Off-road exemption. All the provisions of this section apply for vocational tractors exempted under § 1037.631, except as follows:
              (1) The vehicles are required to comply with the requirements of § 1037.631 instead of the requirements that would otherwise apply to vocational vehicles. Vehicles complying with the requirements of § 1037.631 and using an engine certified to the standards of 40 CFR part 1036 are deemed to fully conform to all requirements applicable to vocational vehicles under this part.
              (2) The vehicles must be labeled as specified under § 1037.631 instead of as specified in paragraph (b)(3) of this section.
            
            
              § 1037.631
              Exemption for vocational vehicles intended for off-road use.
              This section provides an exemption from the greenhouse gas standards of this part for certain vocational vehicles (including certain vocational tractors) that are intended to be used extensively in off-road environments such as forests, oil fields, and construction sites. This section does not exempt engines used in vocational vehicles from the standards of 40 CFR part 86 or part 1036. Note that you may not include these exempted vehicles in any credit calculations under this part.
              (a) Qualifying criteria. Vocational vehicles intended for off-road use are exempt without request, subject to the provisions of this section, if they are primarily designed to perform work off-road (such as in oil fields, mining, forests, or construction sites), and they meet at least one of the criteria of paragraph (a)(1) of this section and at least one of the criteria of paragraph (a)(2) of this section. See § 1037.105(h) for alternate Phase 2 standards that apply for vehicles meeting only one of these sets of criteria.
              (1) The vehicle must have affixed components designed to work inherently in an off-road environment (such as hazardous material equipment or off-road drill equipment) or be designed to operate at low speeds such that it is unsuitable for normal highway operation.
              (2) The vehicle must meet one of the following criteria:
              (i) Have an axle that has a gross axle weight rating (GAWR) at or above 29,000 pounds.
              (ii) Have a speed attainable in 2.0 miles of not more than 33 mi/hr.

              (iii) Have a speed attainable in 2.0 miles of not more than 45 mi/hr, an unloaded vehicle weight that is not less than 95 percent of its gross vehicle weight rating, and no capacity to carry occupants other than the driver and operating crew.
              
              (iv) Have a maximum speed at or below 54 mi/hr. You may consider the vehicle to be appropriately speed-limited if engine speed at 54 mi/hr is at or above 95 percent of the engine's maximum test speed in the highest available gear. You may alternatively limit vehicle speed by programming the engine or vehicle's electronic control module in a way that is tamper-proof.
              (b) Tractors. The provisions of this section may apply for tractors only if each tractor qualifies as a vocational tractor under § 1037.630.
              (c) Recordkeeping and reporting. (1) You must keep records to document that your exempted vehicle configurations meet all applicable requirements of this section. Keep these records for at least eight years after you stop producing the exempted vehicle model. We may review these records at any time.
              (2) You must also keep records of the individual exempted vehicles you produce, including the vehicle identification number and a description of the vehicle configuration.
              (3) Within 90 days after the end of each model year, you must send to the Designated Compliance Officer a report with the following information:
              (i) A description of each exempted vehicle configuration, including an explanation of why it qualifies for this exemption.
              (ii) The number of vehicles exempted for each vehicle configuration.
              (d) Labeling. You must include the following additional statement on the vehicle's emission control information label under § 1037.135: “THIS VEHICLE WAS EXEMPTED UNDER 40 CFR 1037.631.”
            
            
              § 1037.635
              Glider kits and glider vehicles.
              Except as specified in § 1037.150, the requirements of this section apply beginning January 1, 2017.
              (a) Vehicles produced from glider kits and other glider vehicles are subject to the same standards as other new vehicles, including the applicable vehicle standards described in Subpart B of this part. Note that this requirement for the vehicle generally applies even if the engine meets the criteria of paragraph (c)(1) of this section. For engines originally produced before 2017, if you are unable to obtain a fuel map for an engine you may ask to use a default map, consistent with good engineering judgment.
              (b) Section 1037.601(a)(1) disallows the introduction into U.S. commerce of a new tractor or vocational vehicle (including a vehicle assembled from a glider kit) unless it has an engine that is certified to the applicable standards in 40 CFR parts 86 and 1036. Except as specified otherwise in this part, the standards apply for engines used in glider vehicles as follows:
              (1) The engine must meet the GHG standards of 40 CFR part 1036 that apply for the engine model year corresponding to the vehicle's date of manufacture. For example, for a vehicle with a 2024 date of manufacture, the engine must meet the GHG standards that apply for model year 2024.
              (2) The engine must meet the criteria pollutant standards of 40 CFR part 86 that apply for the engine model year corresponding to the vehicle's date of manufacture.
              (3) The engine may be from an earlier model year if the standards were identical to the currently applicable engine standards.
              (4) Note that alternate standards or requirements may apply under § 1037.150.
              (c) The engine standards identified in paragraph (b) of this section do not apply for certain engines when used in glider kits. These engines remain subject to the standards to which they were previously certified.
              (1) The allowance in this paragraph (c) applies only for following engines:
              (i) Certified engines still within their original useful life in terms of both miles and years. Glider vehicles produced using engines meeting this criterion are exempt from the requirements of paragraph (a) of this section if the glider vehicle configuration is identical to a configuration previously certified to the requirements of this part 1037 for a model year the same as or later than the model year of the engine.

              (ii) Certified engines of any age with less than 100,000 miles of engine operation. This is intended for specialty vehicles (such as fire trucks) that have very low usage rates. These vehicles are exempt from the requirements of paragraph (a) of this section, provided the completed vehicle is returned to the owner of the engine in a configuration equivalent to that of the donor vehicle.
              (iii) Certified engines less than three years old with any number of accumulated miles of engine operation. Vehicles using these engines must comply with the requirements of paragraph (a) of this section.
              (2) For remanufactured engines, these eligibility criteria apply based on the original date of manufacture rather than the date of remanufacture. For example, an engine originally manufactured in 2003 that is remanufactured in 2012 after 350,000 miles, then accumulates an additional 150,000 miles before being installed in a model year 2020 glider would be considered to be 17 years old and to have accumulated 500,000 miles.
              (3) The provisions of this paragraph (c) apply only where you can show that one or more criteria have been met. For example, to apply the criterion of paragraph (c)(1)(i) or (ii), you must be able prove the number of miles the engine has accumulated.
              (d) All engines used in glider vehicles (including remanufactured engines) must be in a certified configuration and properly labeled. This requirement applies equally to any engine covered by this section. Depending on the model year of the engine (and other applicable provisions of this section), it may be permissible for the engine to remain in its original certified configuration or another configuration of the same original model year. However, it may be necessary to modify the engine to a newer certified configuration.
              (e) The following additional provisions apply:
              (1) The Clean Air Act definition of “manufacturer” includes anyone who assembles motor vehicles, including entities that install engines in or otherwise complete assembly of glider kits.
              (2) Vehicle manufacturers (including assemblers) producing glider vehicles must comply with the reporting and recordkeeping requirements in § 1037.250.
              (3) Manufacturers of glider kits providing glider kits for the purpose of allowing another manufacturer to assemble vehicles under this section are subject to the provisions of §§ 1037.620 through 1037.622, as applicable. For example, introducing an uncertified glider kit into U.S. commerce may subject you to penalties under 40 CFR 1068.101 if the completed glider vehicle does not conform fully with the regulations of the part at any point before being placed into service.
            
            
              § 1037.640
              Variable vehicle speed limiters.
              This section specifies provisions that apply for vehicle speed limiters (VSLs) that you model under § 1037.520. This does not apply for VSLs that you do not model under § 1037.520. (e) This section is written to apply for tractors; however, you may use good engineering judgment to apply equivalent adjustments for Phase 2 vocational vehicles with vehicle speed limiters.
              (a) General. The regulations of this part do not constrain how you may design VSLs for your vehicles. For example, you may design your VSL to have a single fixed speed limit or a soft-top speed limit. You may also design your VSL to expire after accumulation of a predetermined number of miles. However, designs with soft tops or expiration features are subject to proration provisions under this section that do not apply to fixed VSLs that do not expire.
              (b) Definitions. The following definitions apply for purposes of this section:
              (1) Default speed limit means the speed limit that normally applies for the vehicle, except as follows:
              (i) The default speed limit for adjustable VSLs must represent the speed limit that applies when the VSL is adjusted to its highest setting under paragraph (c) of this section.
              (ii) For VSLs with soft tops, the default speed does not include speeds possible only during soft-top operation.
              (iii) For expiring VSLs, the default does not include speeds that are possible only after expiration.

              (2) Soft-top speed limit means the highest speed limit that applies during soft-top operation.
              
              (3) Maximum soft-top duration means the maximum amount of time that a vehicle could operate above the default speed limit.
              (4) Certified VSL means a VSL configuration that applies when a vehicle is new and until it expires.
              (5) Expiration point means the mileage at which a vehicle's certified VSL expires (or the point at which tamper protections expire).
              (6) Effective speed limit has the meaning given in paragraph (d) of this section.
              (c) Adjustments. You may design your VSL to be adjustable; however, this may affect the value you use in GEM.
              (1) Except as specified in paragraph (c)(2) of this section, any adjustments that can be made to the engine, vehicle, or their controls that change the VSL's actual speed limit are considered to be adjustable operating parameters. Compliance is based on the vehicle being adjusted to the highest speed limit within this range.
              (2) The following adjustments are not adjustable parameters:
              (i) Adjustments made only to account for changing tire size or final drive ratio.
              (ii) Adjustments protected by encrypted controls or passwords.
              (iii) Adjustments possible only after the VSL's expiration point.
              (d) Effective speed limit. (1) For VSLs without soft tops or expiration points that expire before 1,259,000 miles, the effective speed limit is the highest speed limit that results by adjusting the VSL or other vehicle parameters consistent with the provisions of paragraph (c) of this section.
              (2) For VSLs with soft tops and/or expiration points, the effective speed limit is calculated as specified in this paragraph (d)(2), which is based on 10 hours of operation per day (394 miles per day for day cabs and 551 miles per day for sleeper cabs). Note that this calculation assumes that a fraction of this operation is speed-limited (3.9 hours and 252 miles for day cabs, and 7.3 hours and 474 miles for sleeper cabs). Use the following equation to calculate the effective speed limit, rounded to the nearest 0.1 mi/hr:
              
                ER25OC16.152
              
              
                Where:
                
                ExF = expiration point miles/1,259,000 miles.
                STF = the maximum number of allowable soft top operation hours per day/3.9 hours for day cabs (or maximum miles per day/252), or the maximum number of allowable soft top operation hours per day/7.3 hours for sleeper cabs (or maximum miles per day/474).
                STSL = the soft-top speed limit.
                DSL = the default speed limit.
              
            
            
              § 1037.645
              In-use compliance with family emission limits (FELs).
              Section 1037.225 describes how to change the FEL for a vehicle family during the model year. This section, which describes how you may ask us to increase a vehicle family's FEL after the end of the model year, is intended to address circumstances in which it is in the public interest to apply a higher in-use FEL based on forfeiting an appropriate number of emission credits. For example, this may be appropriate where we determine that recalling vehicles would not significantly reduce in-use emissions. We will generally not allow this option where we determine the credits being forfeited would likely have expired.

              (a) You may ask us to increase a vehicle family's FEL after the end of the model year if you believe some of your in-use vehicles exceed the CO2 FEL that applied during the model year (or the CO2 emission standard if the family did not generate or use emission credits). We may consider any available information in making our decision to approve or deny your request.

              (b) If we approve your request under this section, you must apply emission credits to cover the increased FEL for all affected vehicles. Apply the emission credits as part of your credit demonstration for the current production year. Include the appropriate calculations in your final report under § 1037.730.
              (c) Submit your request to the Designated Compliance Officer. Include the following in your request:
              (1) Identify the names of each vehicle family that is the subject of your request. Include separate family names for different model years
              (2) Describe why your request does not apply for similar vehicle models or additional model years, as applicable.
              (3) Identify the FEL that applied during the model year for each configuration and recommend replacement FELs for in-use vehicles; include a supporting rationale to describe how you determined the recommended replacement FELs.
              (4) Describe whether the needed emission credits will come from averaging, banking, or trading.
              (d) If we approve your request, we will identify one or more replacement FELs, as follows:
              (1) Where your vehicle family includes more than one sub-family with different FELs, we may apply a higher FEL within the family than was applied to the vehicle's configuration in your final ABT report. For example, if your vehicle family included three sub-families, with FELs of 200 g/ton-mile, 210 g/ton-mile, and 220 g/ton-mile, we may apply a 220 g/ton-mile in-use FEL to vehicles that were originally designated as part of the 200 g/ton-mile or 210 g/ton-mile sub-families.
              (2) Without regard to the number of sub-families in your certified vehicle family, we may specify one or more new sub-families with higher FELs than you included in your final ABT report. We may apply these higher FELs as in-use FELs for your vehicles. For example, if your vehicle family included three sub-families, with FELs of 200 g/ton-mile, 210 g/ton-mile, and 220 g/ton-mile, we may specify a new 230 g/ton-mile sub-family.
              (3) Our selected values for the replacement FEL will reflect our best judgment to accurately reflect the actual in-use performance of your vehicles, consistent with the testing provisions specified in this part.
              (4) We may apply the higher FELs to other vehicle families from the same or different model years to the extent they used equivalent emission controls. We may include any appropriate conditions with our approval.
              (e) If we order a recall for a vehicle family under 40 CFR 1068.505, we will no longer approve a replacement FEL under this section for any of your vehicles from that vehicle family, or from any other vehicle family that relies on equivalent emission controls.
            
            
              § 1037.655
              Post-useful life vehicle modifications.
              (a) General. Vehicle modifications during and after the useful life are presumed to violate 42 U.S.C. 7522(a)(3)(A) if they involve removing or rendering inoperative any emission control device installed to comply with the requirements of this part 1037. This section specifies vehicle modifications that may occur in certain circumstances after a vehicle reaches the end of its regulatory useful life. EPA may require a higher burden of proof with respect to modifications that occur within the useful life period, and the specific examples presented here do not necessarily apply within the useful life. This section also does not apply with respect to engine modifications or recalibrations.
              (b) Allowable modifications. You may modify a vehicle for the purpose of reducing emissions, provided you have a reasonable technical basis for knowing that such modification will not increase emissions of any other pollutant. “Reasonable technical basis” has the meaning given in 40 CFR 1068.30. This generally requires you to have information that would lead an engineer or other person familiar with engine and vehicle design and function to reasonably believe that the modifications will not increase emissions of any regulated pollutant.
              (c) Examples of allowable modifications. The following are examples of allowable modifications:

              (1) It is generally allowable to remove tractor roof fairings after the end of the vehicle's useful life if the vehicle will no longer be used primarily to pull box vans.
              (2) Other fairings may be removed after the end of the vehicle's useful life if the vehicle will no longer be used significantly on highways with a vehicle speed of 55 miles per hour or higher.
              (d) Examples of prohibited modifications. The following are examples of modifications that are not allowable:
              (1) No person may disable a vehicle speed limiter prior to its expiration point.
              (2) No person may remove aerodynamic fairings from tractors that are used primarily to pull box vans on highways.
            
            
              § 1037.660
              Idle-reduction technologies.
              This section specifies requirements that apply for idle-reduction technologies modeled under § 1037.520. It does not apply for idle-reduction technologies you do not model under § 1037.520.
              (a) Minimum requirements. Idle-reduction technologies must meet all the following requirements to be modeled under § 1037.520 except as specified in paragraphs (b) and (c) of this section:
              (1) Automatic engine shutdown (AES) systems. The system must shut down the engine within a threshold inactivity period of 60 seconds or less for vocational vehicles and 300 seconds or less for tractors when all the following conditions are met:
              (i) The transmission is set to park, or the transmission is in neutral with the parking brake engaged. This is “parked idle.”
              (ii) The operator has not reset the system timer within the specified threshold inactivity period by changing the position of the accelerator, brake, or clutch pedal; or by resetting the system timer with some other mechanism we approve.
              (iii) You may identify systems as “tamper-resistant” if you make no provision for vehicle owners, dealers, or other service outlets to adjust the threshold inactivity period.
              (iv) For Phase 2 tractors, you may identify AES systems as “adjustable” if, before delivering to the ultimate purchaser, you enable authorized dealers to modify the vehicle in a way that disables the AES system or makes the threshold inactivity period longer than 300 seconds. However, the vehicle may not be delivered to the ultimate purchaser with the AES system disabled or the threshold inactivity period set longer than 300 seconds. You may allow dealers or repair facilities to make such modifications; this might involve password protection for electronic controls, or special tools that only you provide. Any dealers making any modifications before delivery to the ultimate purchaser must notify you, and you must account for such modifications in your production and ABT reports after the end of the model year. Dealers failing to provide prompt notification are in violation of the tampering prohibition of 40 CFR 1068.101(b)(1). Dealer notifications are deemed to be submissions to EPA. Note that these adjustments may not be made if the AES system was not “adjustable” when first delivered to the ultimate purchaser.
              (v) For vocational vehicles, you may use the provisions of § 1037.610 to apply for an appropriate partial emission reduction for AES systems you identify as “adjustable.”
              (2) Neutral idle. Phase 2 vehicles with hydrokinetic torque converters paired with automatic transmissions qualify for neutral-idle credit in GEM modeling if the transmission reduces torque equivalent to shifting into neutral throughout the interval during which the vehicle's brake pedal is depressed and the vehicle is at a zero-speed condition. If a vehicle reduces torque partially but not enough to be equivalent to shifting to neutral, you may use the provisions of § 1037.610(g) to apply for an appropriate partial emission reduction; this may involve A to B testing with the powertrain test procedure in § 1037.550 or the spin-loss portion of the transmission efficiency test in § 1037.565.
              (3) Stop-start. Phase 2 vocational vehicles qualify for stop-start reduction in GEM modeling if the engine shuts down no more than 5 seconds after the vehicle's brake pedal is depressed when the vehicle is at a zero-speed condition.
              (b) Override conditions. The system may limit activation of the idle-reduction technology while any of the conditions of this paragraph (b) apply. These conditions allow the system to delay engine shutdown, adjust engine restarting, or delay disengaging transmissions, but do not allow for resetting timers. Engines may restart and transmissions may re-engage during override conditions if the vehicle is set up to do this automatically. We may approve additional override criteria as needed to protect the engine and vehicle from damage and to ensure safe vehicle operation.
              (1) For AES systems on tractors, the system may delay shutdown—
              (i) While an exhaust emission control device is regenerating. The period considered to be regeneration for purposes of this allowance must be consistent with good engineering judgment and may differ in length from the period considered to be regeneration for other purposes. For example, in some cases it may be appropriate to include a cool down period for this purpose but not for infrequent regeneration adjustment factors.
              (ii) If necessary while servicing the vehicle, provided the deactivation of the AES system is accomplished using a diagnostic scan tool. The system must be automatically reactivated when the engine is shut down for more than 60 minutes.
              (iii) If the vehicle's main battery state-of-charge is not sufficient to allow the main engine to be restarted.
              (iv) If the vehicle's transmission, fuel, oil, or engine coolant temperature is too low or too high according to the manufacturer's specifications for protecting against system damage. This allows the engine to continue operating until it is in a predefined temperature range, within which the shutdown sequence of paragraph (a) of this section would resume.
              (v) While the vehicle's main engine is operating in power take-off (PTO) mode. For purposes of this paragraph (b), an engine is considered to be in PTO mode when a switch or setting designating PTO mode is enabled.
              (vi) If external ambient conditions prevent managing cabin temperatures for the driver's safety.
              (2) For AES systems on vocational vehicles, the system may limit activation—
              (i) If any condition specified in paragraphs (b)(1)(i) through (vi) of this section applies.
              (ii) If internal cab temperatures are too hot or too cold for the driver's safety.
              (3) For neutral idle, the system may delay shifting the transmission to neutral—
              (i) For the PTO conditions specified in paragraph (b)(1)(v) of this section.
              (ii) [Reserved]
              (4) For stop-start, the system may limit activation—
              (i) For any of the conditions specified in paragraphs (b)(2) or (b)(3)(ii) of this section.
              (ii) When air brake pressure is too low according to the manufacturer's specifications for maintaining vehicle-braking capability.
              (iii) When the transmission is in reverse gear.
              (iv) When recent vehicle speeds indicate an abnormally high shutdown and restart frequency, such as with congested driving. For example, a vehicle not exceeding 10 mi/hr for the previous 300 seconds or since the most recent engine start would be a proper basis for overriding engine shutdown. You may also design this override to protect against system damage or malfunction of safety systems.
              (v) When the vehicle detects that a system or component is worn or malfunctioning in a way that could reasonably prevent the engine from restarting, such as low battery voltage.
              (c) Adjustments to AES systems for Phase 1. (1) The AES system may include an expiration point (in miles) after which the AES system may be disabled. If your vehicle is equipped with an AES system that expires before 1,259,000 miles, adjust the model input as follows, rounded to the nearest 0.1 g/ton-mile: AES Input = 5 g CO2/ton-mile × (miles at expiration/1,259,000 miles).

              (2) For AES systems designed to limit idling to a specific number of hours less than 1,800 hours over any 12-month period, calculate an adjusted AES input using the following equation, rounded to the nearest 0.1 g/ton-mile: AES Input = 5 g CO2/ton-mile × (1—(maximum allowable number of idling hours per year/1,800 hours)). This is an annual allowance that starts when the vehicle is new and resets every 12 months after that. Manufacturers may propose an alternate method based on operating hours or miles instead of years.
              (d) Adjustable parameters. Provisions that apply generally with respect to adjustable parameters also apply to the AES system operating parameters, except the following are not considered to be adjustable parameters:
              (1) Accelerator, brake, and clutch pedals, with respect to resetting the idle timer. Parameters associated with other timer reset mechanisms we approve are also not adjustable parameters.
              (2) Bypass parameters allowed for vehicle service under paragraph (b)(1)(ii) of this section.
              (3) Parameters that are adjustable only after the expiration point.
              (e) PM limit for diesel APU. For model year 2020 and earlier tractors with a date of manufacture on or after January 1, 2018, the GEM credit for AES systems with OEM-installed diesel APUs is valid only if the engine is certified under 40 CFR part 1039 with a deteriorated emission level for particulate matter at or below 0.15 g/kW-hr, or if the engine or APU is certified to the standards specified in § 1037.106(g).
            
            
              § 1037.665
              Production and in-use tractor testing.
              Manufacturers with annual U.S.-directed production volumes of greater than 20,000 tractors must perform testing as described in this section. Tractors may be new or used.
              (a) The following test requirements apply for model years 2021 and later:
              (1) Each calendar year, select for testing three sleeper cabs and two day cabs certified to Phase 1 or Phase 2 standards. If we do not identify certain vehicle configurations for your testing, select models that you project to be among your 12 highest-selling vehicle configurations for the given year.

              (2) Set up the tractors on a chassis dynamometer and operate them over all applicable duty cycles from § 1037.510(a). You may use emission-measurement systems meeting the specifications of 40 CFR part 1065, subpart J. Calculate coefficients for the road-load force equation as described in Section 10 of SAE J1263 or Section 11 of SAE J2263 (both incorporated by reference in § 1037.810). Use standard payload. Measure emissions of NOX, PM, CO, NMHC, CO2, CH4, and N2O. Determine emission levels in g/hour for the idle test and g/ton-mile for other duty cycles.
              (b) Send us an annual report with your test results for each duty cycle and the corresponding GEM results. Send the report by the next October 1 after the year we select the vehicles for testing, or a later date that we approve. We may make your test data publicly available.
              (c) We may approve your request to perform alternative testing that will provide equivalent or better information compared to the specified testing. We may also direct you to do less testing than we specify in this section.
              (d) GHG standards do not apply with respect to testing under this section. Note however that NTE standards apply for any qualifying operation that occurs during the testing in the same way that it would during any other in-use testing.
            
            
              § 1037.670
              Optional CO2 emission standards for tractors at or above 120,000 pounds GCWR.

              (a) You may certify tractors at or above 120,000 pounds GCWR to the following CO2 standards instead of the CO2 standards of § 1037.106:
              
                Table 1 of § 1037.670—Optional CO2 Standards for Tractors Above 120,000 Pounds GCWR by Model Year
                [g/ton-mile]
                
                  Subcategory
                  Phase 2standards
                    for model
                    years 2021
                    and later
                  
                
                
                  Heavy Class 8 Low-Roof Day Cab
                  51.8
                
                
                  Heavy Class 8 Low-Roof Sleeper Cab
                  45.3
                
                
                  Heavy Class 8 Mid-Roof Day Cab
                  54.1
                
                
                  Heavy Class 8 Mid-Roof Sleeper Cab
                  47.9
                
                
                  Heavy Class 8 High-Roof Day Cab
                  54.1
                
                
                  Heavy Class 8 High-Roof Sleeper Cab
                  46.9
                
              

              (b) Determine subcategories as described in § 1037.230 for tractors that are not heavy-haul tractors. For example, the subcategory for tractors that would otherwise be considered Class 8 low-roof day cabs would be Heavy Class 8 Low-Roof Day Cabs.
              (c) Except for the CO2 standards of § 1037.106, all provisions applicable to tractors under this part continue to apply to tractors certified to the standards of this section. Include the following compliance statement on your label instead of the statement specified in § 1037.135(c)(8): “THIS VEHICLE COMPLIES WITH U.S. EPA REGULATIONS FOR [MODEL YEAR] HEAVY-DUTY VEHICLES UNDER 40 CFR 1037.670.”
              (d) The optional emission standards in this section are intended primarily for tractors that will be exported; however, you may include any tractors certified under this section in your emission credit calculation under § 1037.705 if they are part of your U.S.-directed production volume.
            
          
          
            Subpart H—Averaging, Banking, and Trading for Certification
            
              § 1037.701
              General provisions.
              (a) You may average, bank, and trade emission credits for purposes of certification as described in this subpart and in subpart B of this part to show compliance with the standards of §§ 1037.105 through 1037.107. Note that §§ 1037.105(h) and 1037.107 specify standards involving limited or no use of emission credits under this subpart. Participation in this program is voluntary.
              (b) The definitions of subpart I of this part apply to this subpart in addition to the following definitions:
              (1) Actual emission credits means emission credits you have generated that we have verified by reviewing your final report.
              (2) Averaging set means a set of vehicles in which emission credits may be exchanged. Note that an averaging set may comprise more than one regulatory subcategory. See § 1037.740.
              (3) Broker means any entity that facilitates a trade of emission credits between a buyer and seller.
              (4) Buyer means the entity that receives emission credits as a result of a trade.
              (5) Reserved emission credits means emission credits you have generated that we have not yet verified by reviewing your final report.
              (6) Seller means the entity that provides emission credits during a trade.
              (7) Standard means the emission standard that applies under subpart B of this part for vehicles not participating in the ABT program of this subpart.
              (8) Trade means to exchange emission credits, either as a buyer or seller.
              (c) Emission credits may be exchanged only within an averaging set, except as specified in § 1037.740.
              (d) You may not use emission credits generated under this subpart to offset any emissions that exceed an FEL or standard, except as allowed by § 1037.645.
              (e) You may use either of the following approaches to retire or forego emission credits:
              (1) You may trade emission credits generated from any number of your vehicles to the vehicle purchasers or other parties to retire the credits. Identify any such credits in the reports described in § 1037.730. Vehicles must comply with the applicable FELs even if you donate or sell the corresponding emission credits under this paragraph (e). Those credits may no longer be used by anyone to demonstrate compliance with any EPA emission standards.
              (2) You may certify a family using an FEL below the emission standard as described in this part and choose not to generate emission credits for that family. If you do this, you do not need to calculate emission credits for those families and you do not need to submit or keep the associated records described in this subpart for that family.
              (f) Emission credits may be used in the model year they are generated. Where we allow it, surplus emission credits may be banked for future model years. Surplus emission credits may sometimes be used for past model years, as described in § 1037.745.
              (g) You may increase or decrease an FEL during the model year by amending your application for certification under § 1037.225. The new FEL may apply only to vehicles you have not already introduced into commerce.

              (h) See § 1037.740 for special credit provisions that apply for credits generated under 40 CFR 86.1819(k)(7), 40 CFR 1036.615, or § 1037.615.
              

              (i) Unless the regulations explicitly allow it, you may not calculate credits more than once for any emission reduction. For example, if you generate CO2 emission credits for a given hybrid vehicle under this part, no one may generate CO2 emission credits for the hybrid engine under 40 CFR part 1036. However, credits could be generated for identical engine used in vehicles that did not generate credits under this part.
              (j) You may use emission credits generated under the Phase 1 standards when certifying vehicles to Phase 2 standards. No credit adjustments are required other than corrections for different useful lives.
            
            
              § 1037.705
              Generating and calculating emission credits.
              (a) The provisions of this section apply separately for calculating emission credits for each pollutant.

              (b) For each participating family or subfamily, calculate positive or negative emission credits relative to the otherwise applicable emission standard. Calculate positive emission credits for a family or subfamily that has an FEL below the standard. Calculate negative emission credits for a family or subfamily that has an FEL above the standard. Sum your positive and negative credits for the model year before rounding. Round the sum of emission credits to the nearest megagram (Mg), using consistent units with the following equation:
              
              
                Emission credits (Mg) = (Std-FEL) · (PL) · (Volume) · (UL) · (10−6)
              
              
                Where:
                
                
                  Std = the emission standard associated with the specific regulatory subcategory (g/ton-mile).
                
                  FEL = the family emission limit for the vehicle subfamily (g/ton-mile).
                
                  PL = standard payload, in tons.
                
                  Volume = U.S.-directed production volume of the vehicle subfamily. For example, if you produce three configurations with the same FEL, the subfamily production volume would be the sum of the production volumes for these three configurations.
                
                  UL = useful life of the vehicle, in miles, as described in § 1037.105 and § 1037.106. Use 250,000 miles for trailers.
              
              
              (c) As described in § 1037.730, compliance with the requirements of this subpart is determined at the end of the model year based on actual U.S.-directed production volumes. Keep appropriate records to document these production volumes. Do not include any of the following vehicles to calculate emission credits:
              (1) Vehicles that you do not certify to the CO2 standards of this part because they are permanently exempted under subpart G of this part or under 40 CFR part 1068.
              (2) Exported vehicles.
              (3) Vehicles not subject to the requirements of this part, such as those excluded under § 1037.5.
              (4) Any other vehicles, where we indicate elsewhere in this part 1037 that they are not to be included in the calculations of this subpart.
            
            
              § 1037.710
              Averaging.
              (a) Averaging is the exchange of emission credits among your vehicle families. You may average emission credits only within the same averaging set, except as specified in § 1037.740.
              (b) You may certify one or more vehicle families (or subfamilies) to an FEL above the applicable standard, subject to any applicable FEL caps and other provisions in subpart B of this part, if you show in your application for certification that your projected balance of all emission-credit transactions in that model year is greater than or equal to zero or that a negative balance is allowed under § 1037.745.
              (c) If you certify a vehicle family to an FEL that exceeds the otherwise applicable standard, you must obtain enough emission credits to offset the vehicle family's deficit by the due date for the final report required in § 1037.730. The emission credits used to address the deficit may come from your other vehicle families that generate emission credits in the same model year (or from later model years as specified in § 1037.745), from emission credits you have banked from previous model years, or from emission credits generated in the same or previous model years that you obtained through trading. Note that the option for using banked or traded credits does not apply for trailers.
            
            
              
              § 1037.715
              Banking.
              (a) Banking is the retention of surplus emission credits by the manufacturer generating the emission credits for use in future model years for averaging or trading. Note that § 1037.107 does not allow banking for trailers.
              (b) You may designate any emission credits you plan to bank in the reports you submit under § 1037.730 as reserved credits. During the model year and before the due date for the final report, you may designate your reserved emission credits for averaging or trading.
              (c) Reserved credits become actual emission credits when you submit your final report. However, we may revoke these emission credits if we are unable to verify them after reviewing your reports or auditing your records.
              (d) Banked credits retain the designation of the averaging set in which they were generated.
            
            
              § 1037.720
              Trading.
              (a) Trading is the exchange of emission credits between manufacturers, or the transfer of credits to another party to retire them. You may use traded emission credits for averaging, banking, or further trading transactions. Traded emission credits remain subject to the averaging-set restrictions based on the averaging set in which they were generated. Note that § 1037.107 does not allow trading for trailers.
              (b) You may trade actual emission credits as described in this subpart. You may also trade reserved emission credits, but we may revoke these emission credits based on our review of your records or reports or those of the company with which you traded emission credits. You may trade banked credits within an averaging set to any certifying manufacturer.
              (c) If a negative emission credit balance results from a transaction, both the buyer and seller are liable, except in cases we deem to involve fraud. See § 1037.255(e) for cases involving fraud. We may void the certificates of all vehicle families participating in a trade that results in a manufacturer having a negative balance of emission credits. See § 1037.745.
            
            
              § 1037.725
              What must I include in my application for certification?
              (a) You must declare in your application for certification your intent to use the provisions of this subpart for each vehicle family that will be certified using the ABT program. You must also declare the FELs you select for the vehicle family or subfamily for each pollutant for which you are using the ABT program. Your FELs must comply with the specifications of subpart B of this part, including the FEL caps. FELs must be expressed to the same number of decimal places as the applicable standards.
              (b) Include the following in your application for certification:
              (1) A statement that, to the best of your belief, you will not have a negative balance of emission credits for any averaging set when all emission credits are calculated at the end of the year; or a statement that you will have a negative balance of emission credits for one or more averaging sets but that it is allowed under § 1037.745.
              (2) Calculations of projected emission credits (positive or negative) based on projected U.S.-directed production volumes. We may require you to include similar calculations from your other vehicle families to project your net credit balances for the model year. If you project negative emission credits for a family or subfamily, state the source of positive emission credits you expect to use to offset the negative emission credits.
            
            
              § 1037.730
              ABT reports.
              (a) If any of your engine families are certified using the ABT provisions of this subpart, you must send an end-of-year report by March 31 following the end of the model year and a final report by September 30 following the end of the model year. We may waive the requirement to send an end-of-year report.
              (b) Your end-of-year and final reports must include the following information for each vehicle family participating in the ABT program:
              (1) Vehicle-family and subfamily designations, and averaging set.

              (2) The regulatory subcategory and emission standards that would otherwise apply to the vehicle family.
              
              (3) The FEL for each pollutant. If you change the FEL after the start of production, identify the date that you started using the new FEL and/or give the vehicle identification number for the first vehicle covered by the new FEL. In this case, identify each applicable FEL and calculate the positive or negative emission credits as specified in § 1037.225.
              (4) The projected and actual U.S.-directed production volumes for the model year. If you changed an FEL during the model year, identify the actual U.S.-directed production volume associated with each FEL.
              (5) Useful life.
              (6) Calculated positive or negative emission credits for the whole vehicle family. Identify any emission credits that you traded, as described in paragraph (d)(1) of this section.
              (7) If you have a negative credit balance for the averaging set in the given model year, specify whether the vehicle family (or certain subfamilies with the vehicle family) have a credit deficit for the year. Consider for example, a manufacturer with three vehicle families (“A”, “B”, and “C”) in a given averaging set. If family A generates enough credits to offset the negative credits of family B but not enough to also offset the negative credits of family C (and the manufacturer has no banked credits in the averaging set), the manufacturer may designate families A and B as having no deficit for the model year, provided it designates family C as having a deficit for the model year.
              (c) Your end-of-year and final reports must include the following additional information:
              (1) Show that your net balance of emission credits from all your participating vehicle families in each averaging set in the applicable model year is not negative, except as allowed under § 1037.745. Your credit tracking must account for the limitation on credit life under § 1037.740(c).
              (2) State whether you will retain any emission credits for banking. If you choose to retire emission credits that would otherwise be eligible for banking, identify the families that generated the emission credits, including the number of emission credits from each family.
              (3) State that the report's contents are accurate.
              (4) Identify the technologies that make up the certified configuration associated with each vehicle identification number. You may identify this as a range of identification numbers for vehicles involving a single, identical certified configuration.
              (d) If you trade emission credits, you must send us a report within 90 days after the transaction, as follows:
              (1) As the seller, you must include the following information in your report:
              (i) The corporate names of the buyer and any brokers.
              (ii) A copy of any contracts related to the trade.
              (iii) The averaging set corresponding to the vehicle families that generated emission credits for the trade, including the number of emission credits from each averaging set.
              (2) As the buyer, you must include the following information in your report:
              (i) The corporate names of the seller and any brokers.
              (ii) A copy of any contracts related to the trade.
              (iii) How you intend to use the emission credits, including the number of emission credits you intend to apply for each averaging set.
              (e) Send your reports electronically to the Designated Compliance Officer using an approved information format. If you want to use a different format, send us a written request with justification for a waiver.
              (f) Correct errors in your end-of-year or final report as follows:
              (1) You may correct any errors in your end-of-year report when you prepare the final report, as long as you send us the final report by the time it is due.

              (2) If you or we determine within 270 days after the end of the model year that errors mistakenly decreased your balance of emission credits, you may correct the errors and recalculate the balance of emission credits. You may not make these corrections for errors that are determined more than 270 days after the end of the model year. If you report a negative balance of emission credits, we may disallow corrections under this paragraph (f)(2).
              (3) If you or we determine any time that errors mistakenly increased your balance of emission credits, you must correct the errors and recalculate the balance of emission credits.
            
            
              § 1037.735
              Recordkeeping.
              (a) You must organize and maintain your records as described in this section.
              (b) Keep the records required by this section for at least eight years after the due date for the end-of-year report. You may not use emission credits for any vehicles if you do not keep all the records required under this section. You must therefore keep these records to continue to bank valid credits.
              (c) Keep a copy of the reports we require in §§ 1037.725 and 1037.730.
              (d) Keep records of the vehicle identification number for each vehicle you produce. You may identify these numbers as a range. If you change the FEL after the start of production, identify the date you started using each FEL and the range of vehicle identification numbers associated with each FEL. You must also identify the purchaser and destination for each vehicle you produce to the extent this information is available.
              (e) We may require you to keep additional records or to send us relevant information not required by this section in accordance with the Clean Air Act.
            
            
              § 1037.740
              Restrictions for using emission credits.
              The following restrictions apply for using emission credits:
              (a) Averaging sets. Except as specified in paragraph (b) of this section, emission credits may be exchanged only within an averaging set. The following principal averaging sets apply for vehicles certified to the standards of this part involving emission credits as described in this subpart:
              (1) Light HDV.
              (2) Medium HDV.
              (3) Heavy HDV.
              (4) Long trailers.
              (5) Short trailers.
              (6) Note that other separate averaging sets also apply for emission credits not related to this part. For example, vehicles certified to the greenhouse gas standards of 40 CFR 86.1819 comprise a single averaging set. Separate averaging sets also apply for engines under 40 CFR part 1036, including engines used in vehicles subject to this subpart.
              (b) Credits from hybrid vehicles and other advanced technologies. Credits you generate under § 1037.615 from Phase 1 vehicles may be used for any of the averaging sets identified in paragraph (a) of this section; you may also use those credits to demonstrate compliance with the CO2 emission standards in 40 CFR 86.1819 and 40 CFR part 1036. Similarly, you may use advanced-technology credits generated under 40 CFR 86.1819-14(k)(7) or 40 CFR 1036.615 to demonstrate compliance with the CO2 standards in this part. Credits generated from Phase 2 vehicles are subject to all the averaging-set restrictions that apply to other emission credits.
              (1) The maximum amount of credits you may bring into the following service class groups is 60,000 Mg per model year:
              (i) Spark-ignition engines, light heavy-duty compression-ignition engines, and light heavy-duty vehicles. This group comprises the averaging set listed in paragraphs (a)(1) of this section and the averaging set listed in 40 CFR 1036.740(a)(1) and (2).
              (ii) Medium heavy-duty compression-ignition engines and medium heavy-duty vehicles. This group comprises the averaging sets listed in paragraph (a)(2) of this section and 40 CFR 1036.740(a)(3).
              (iii) Heavy heavy-duty compression-ignition engines and heavy heavy-duty vehicles. This group comprises the averaging sets listed in paragraph (a)(3) of this section and 40 CFR 1036.740(a)(4).
              (2) Paragraph (b)(1) of this section does not limit the advanced-technology credits that can be used within a service class group if they were generated in that same service class group.
              (c) Credit life. Banked credits may be used only for five model years after the year in which they are generated. For example, credits you generate in model year 2018 may be used to demonstrate compliance with emission standards only through model year 2023.
              (d) Other restrictions. Other sections of this part specify additional restrictions for using emission credits under certain special provisions.
            
            
              § 1037.745
              End-of-year CO2 credit deficits.
              Except as allowed by this section, we may void the certificate of any vehicle family certified to an FEL above the applicable standard for which you do not have sufficient credits by the deadline for submitting the final report.

              (a) Your certificate for a vehicle family for which you do not have sufficient CO2 credits will not be void if you remedy the deficit with surplus credits within three model years (this applies equally for tractors, trailers, and vocational vehicles). For example, if you have a credit deficit of 500 Mg for a vehicle family at the end of model year 2015, you must generate (or otherwise obtain) a surplus of at least 500 Mg in that same averaging set by the end of model year 2018.
              (b) You may not bank or trade away CO2 credits in the averaging set in any model year in which you have a deficit.
              (c) You may apply only surplus credits to your deficit. You may not apply credits to a deficit from an earlier model year if they were generated in a model year for which any of your vehicle families for that averaging set had an end-of-year credit deficit.
              (d) You must notify us in writing how you plan to eliminate the credit deficit within the specified time frame. If we determine that your plan is unreasonable or unrealistic, we may deny an application for certification for a vehicle family if its FEL would increase your credit deficit. We may determine that your plan is unreasonable or unrealistic based on a consideration of past and projected use of specific technologies, the historical sales mix of your vehicle models, your commitment to limit production of higher-emission vehicles, and expected access to traded credits. We may also consider your plan unreasonable if your credit deficit increases from one model year to the next. We may require that you send us interim reports describing your progress toward resolving your credit deficit over the course of a model year.

              (e) If you do not remedy the deficit with surplus credits within three model years, we may void your certificate for that vehicle family. Note that voiding a certificate applies ab initio. Where the net deficit is less than the total amount of negative credits originally generated by the family, we will void the certificate only with respect to the number of vehicles needed to reach the amount of the net deficit. For example, if the original vehicle family generated 500 Mg of negative credits, and the manufacturer's net deficit after three years was 250 Mg, we would void the certificate with respect to half of the vehicles in the family.
              (f) For purposes of calculating the statute of limitations, the following actions are all considered to occur at the expiration of the deadline for offsetting a deficit as specified in paragraph (a) of this section:
              (1) Failing to meet the requirements of paragraph (a) of this section.
              (2) Failing to satisfy the conditions upon which a certificate was issued relative to offsetting a deficit.
              (3) Selling, offering for sale, introducing or delivering into U.S. commerce, or importing vehicles that are found not to be covered by a certificate as a result of failing to offset a deficit.
            
            
              § 1037.750
              What can happen if I do not comply with the provisions of this subpart?
              (a) For each vehicle family participating in the ABT program, the certificate of conformity is conditioned upon full compliance with the provisions of this subpart during and after the model year. You are responsible to establish to our satisfaction that you fully comply with applicable requirements. We may void the certificate of conformity for a vehicle family if you fail to comply with any provisions of this subpart.

              (b) You may certify your vehicle family or subfamily to an FEL above an applicable standard based on a projection that you will have enough emission credits to offset the deficit for the vehicle family. See § 1037.745 for provisions specifying what happens if you cannot show in your final report that you have enough actual emission credits to offset a deficit for any pollutant in a vehicle family.
              (c) We may void the certificate of conformity for a vehicle family if you fail to keep records, send reports, or give us information we request. Note that failing to keep records, send reports, or give us information we request is also a violation of 42 U.S.C. 7522(a)(2).
              (d) You may ask for a hearing if we void your certificate under this section (see § 1037.820).
            
            
              § 1037.755
              Information provided to the Department of Transportation.

              After receipt of each manufacturer's final report as specified in § 1037.730 and completion of any verification testing required to validate the manufacturer's submitted final data, we will issue a report to the Department of Transportation with CO2 emission information and will verify the accuracy of each manufacturer's equivalent fuel consumption data required by NHTSA under 49 CFR 535.8. We will send a report to DOT for each vehicle manufacturer based on each regulatory category and subcategory, including sufficient information for NHTSA to determine fuel consumption and associated credit values. See 49 CFR 535.8 to determine if NHTSA deems submission of this information to EPA to also be a submission to NHTSA.
            
          
          
            Subpart I—Definitions and Other Reference Information
            
              § 1037.801
              Definitions.
              The following definitions apply to this part. The definitions apply to all subparts unless we note otherwise. All undefined terms have the meaning the Act gives to them. The definitions follow:
              
                Act means the Clean Air Act, as amended, 42 U.S.C. 7401-7671q.
              
                Adjustable parameter means any device, system, or element of design that someone can adjust (including those which are difficult to access) and that, if adjusted, may affect measured or modeled emissions (as applicable). You may ask us to exclude a parameter that is difficult to access if it cannot be adjusted to affect emissions without significantly degrading vehicle performance, or if you otherwise show us that it will not be adjusted in a way that affects emissions during in-use operation.
              
                Adjusted Loaded Vehicle Weight means the numerical average of vehicle curb weight and GVWR.
              
                Advanced technology means vehicle technology certified under 40 CFR 86.1819-14(k)(7), 40 CFR 1036.615, or § 1037.615.
              
                Aftertreatment means relating to a catalytic converter, particulate filter, or any other system, component, or technology mounted downstream of the exhaust valve (or exhaust port) whose design function is to decrease emissions in the vehicle exhaust before it is exhausted to the environment. Exhaust gas recirculation (EGR) and turbochargers are not aftertreatment.
              
                Aircraft means any vehicle capable of sustained air travel more than 100 feet off the ground.
              
                Alcohol-fueled vehicle means a vehicle that is designed to run using an alcohol fuel. For purposes of this definition, alcohol fuels do not include fuels with a nominal alcohol content below 25 percent by volume.
              
                Alternative fuel conversion has the meaning given for clean alternative fuel conversion in 40 CFR 85.502.
              
                Ambulance has the meaning given in 40 CFR 86.1803.
              
                Amphibious vehicle means a motor vehicle that is also designed for operation on water. Note that high ground clearance that enables a vehicle to drive through water rather than floating on the water does not make a vehicle amphibious.
              
                A to B testing means testing performed in pairs to allow comparison of two vehicles or other test articles. Back-to-back tests are performed on Article A and Article B, changing only the variable(s) of interest for the two tests.
              
                Automated manual transmission (AMT) means a transmission that operates mechanically similar to a manual transmission, except that an automated clutch actuator controlled by the onboard computer disengages and engages the drivetrain instead of a human driver. An automated manual transmission does not include a torque converter or a clutch pedal controllable by the driver.
              
                Automatic tire inflation system means a pneumatically or electronically activated system installed on a vehicle to maintain tire pressure at a preset level. These systems eliminate the need to manually inflate tires. Note that this is different than a “tire pressure monitoring system,” which we define separately in this section.
              
                Automatic transmission (AT) means a transmission with a torque converter (or equivalent) that uses computerize or other internal controls to shift gears in response to a single driver input for controlling vehicle speed. Note that automatic manual tranmissions are not automatic transmissions because they do not include torque converters.
              
                Auxiliary emission control device means any element of design that senses temperature, motive speed, engine rpm, transmission gear, or any other parameter for the purpose of activating, modulating, delaying, or deactivating the operation of any part of the emission control system.
              
                Auxiliary power unit means a device installed on a vehicle that uses an engine to provide power for purposes other than to (directly or indirectly) propel the vehicle.
              
                Averaging set has the meaning given in § 1037.701.
              
                Axle ratio or Drive axle ratio, k
                a, means the dimensionless number representing the angular speed of the transmission output shaft divided by the angular speed of the drive axle.
              
                Basic vehicle frontal area means the area enclosed by the geometric projection of the basic vehicle along the longitudinal axis onto a plane perpendicular to the longitudinal axis of the vehicle, including tires but excluding mirrors and air deflectors. Note that in certain cases, this may refer to the combined area of a tractor and trailer.
              
                Box van has the meaning given in the definition for “trailer” in this section.
              
                Bus means a heavy-duty vehicle designed to carry more than 15 passengers. Buses may include coach buses, school buses, and urban transit buses.
              
                Calibration means the set of specifications and tolerances specific to a particular design, version, or application of a component or assembly capable of functionally describing its operation over its working range.
              
                Carryover means relating to certification based on emission data generated from an earlier model year.
              
                Coach bus means a bus designed for inter-city passenger transport. Buses with features to accommodate standing passengers are not coach buses.
              
                Concrete mixer means a heavy-duty vehicle designed to mix and transport concrete in a permanently mounted revolving drum.
              
                Certification means relating to the process of obtaining a certificate of conformity for a vehicle family that complies with the emission standards and requirements in this part.
              
                Certified emission level means the highest deteriorated emission level in a vehicle subfamily for a given pollutant from either transient or steady-state testing.
              
                Class means relating to GVWR classes for vehicles other than trailers, as follows:
              (1) Class 2b means relating to heavy-duty motor vehicles at or below 10,000 pounds GVWR.
              (2) Class 3 means relating to heavy-duty motor vehicles above 10,000 pounds GVWR but at or below 14,000 pounds GVWR.
              (3) Class 4 means relating to heavy-duty motor vehicles above 14,000 pounds GVWR but at or below 16,000 pounds GVWR.
              (4) Class 5 means relating to heavy-duty motor vehicles above 16,000 pounds GVWR but at or below 19,500 pounds GVWR.
              (5) Class 6 means relating to heavy-duty motor vehicles above 19,500 pounds GVWR but at or below 26,000 pounds GVWR.
              (6) Class 7 means relating to heavy-duty motor vehicles above 26,000 pounds GVWR but at or below 33,000 pounds GVWR.
              (7) Class 8 means relating to heavy-duty motor vehicles above 33,000 pounds GVWR.
              
                Complete vehicle has the meaning given in the definition for vehicle in this section.
              
                Compression-ignition has the meaning given in § 1037.101
              
              
                Container chassis means a trailer designed for carrying temporarily mounted shipping containers.
              
                Date of manufacture means the date on which the certifying vehicle manufacturer completes its manufacturing operations, except as follows:
              (1) Where the certificate holder is an engine manufacturer that does not manufacture the chassis, the date of manufacture of the vehicle is based on the date assembly of the vehicle is completed.
              (2) We may approve an alternate date of manufacture based on the date on which the certifying (or primary) manufacturer completes assembly at the place of main assembly, consistent with the provisions of § 1037.601 and 49 CFR 567.4.
              
                Day cab means a type of tractor cab that is not a sleeper cab or a heavy-haul tractor cab.
              
                Designated Compliance Officer means one of the following:
              (1) For compression-ignition engines, Designated Compliance Officer means Director, Diesel Engine Compliance Center, U.S. Environmental Protection Agency, 2000 Traverwood Drive, Ann Arbor, MI 48105; complianceinfo@epa.gov; epa.gov/otaq/verify.
              (2) For spark-ignition engines, Designated Compliance Officer means Director, Gasoline Engine Compliance Center, U.S. Environmental Protection Agency, 2000 Traverwood Drive, Ann Arbor, MI 48105; nonroad-si-cert@epa.gov.
              
                Deteriorated emission level means the emission level that results from applying the appropriate deterioration factor to the official emission result of the emission-data vehicle. Note that where no deterioration factor applies, references in this part to the deteriorated emission level mean the official emission result.
              
                Deterioration factor means the relationship between the highest emissions during the useful life and emissions at the low-hour test point, expressed in one of the following ways:
              (1) For multiplicative deterioration factors, the ratio of the highest emissions to emissions at the low-hour test point.
              (2) For additive deterioration factors, the difference between the highest emissions and emissions at the low-hour test point.
              
                Diesel exhaust fluid (DEF) means a liquid reducing agent (other than the engine fuel) used in conjunction with selective catalytic reduction to reduce NOX emissions. Diesel exhaust fluid is generally understood to be an aqueous solution of urea conforming to the specifications of ISO 22241.
              
                Drayage tractor means a tractor that is intended for service in a port or intermodal railyard, with multiple design features consistent with that intent, such as a cab with only a single seat, rear cab entry, a raisable fifth wheel, a solid-mounted rear suspension, and a maximum speed at or below 54 mi/hr.
              
                Drive idle means idle operation during which the vehicle operator remains in the vehicle cab, as evidenced by engaging the brake or clutch pedals, or by other indicators we approve.
              
                Driver model means an automated controller that simulates a person driving a vehicle.
              
                Dual-clutch transmission (DCT) means a transmission that operates similar to an automated manual transmission, but with two clutches that allow the transmission to maintain positive torque to the drive axle during a shift.
              
                Dual-fuel means relating to a vehicle or engine designed for operation on two different fuels but not on a continuous mixture of those fuels. For purposes of this part, such a vehicle or engine remains a dual-fuel vehicle or engine even if it is designed for operation on three or more different fuels.
              
                Electric vehicle means a vehicle that does not include an engine, and is powered solely by an external source of electricity and/or solar power. Note that this does not include hybrid electric vehicles or fuel-cell vehicles that use a chemical fuel such as gasoline, diesel fuel, or hydrogen. Electric vehicles may also be referred to as all-electric vehicles to distinguish them from hybrid vehicles.
              
                Emergency vehicle means a vehicle that is an ambulance or a fire truck.
              
                Emission control system means any device, system, or element of design that controls or reduces the emissions of regulated pollutants from a vehicle.
              
                Emission-data component means a vehicle component that is tested for certification. This includes vehicle components tested to establish deterioration factors.
              
                Emission-data vehicle means a vehicle (or vehicle component) that is tested for certification. This includes vehicles tested to establish deterioration factors.
              
                Emission-related maintenance means maintenance that substantially affects emissions or is likely to substantially affect emission deterioration.
              
                Excluded means relating to vehicles that are not subject to some or all of the requirements of this part as follows:
              (1) A vehicle that has been determined not to be a “motor vehicle” is excluded from this part.
              (2) Certain vehicles are excluded from the requirements of this part under § 1037.5.
              (3) Specific regulatory provisions of this part may exclude a vehicle generally subject to this part from one or more specific standards or requirements of this part.
              
                Exempted has the meaning given in 40 CFR 1068.30. Note that exempted vehicles are not considered to be excluded.
              
                Extended idle means tractor idle operation during which the engine is operating to power accessories for a sleeper compartment or other passenger compartment. Although the vehicle is generally parked during extended idle, the term “parked idle” generally refers to something different than extended idle.
              
                Family emission limit (FEL) means an emission level declared by the manufacturer to serve in place of an otherwise applicable emission standard under the ABT program in subpart H of this part. The family emission limit must be expressed to the same number of decimal places as the emission standard it replaces. Note that an FEL may apply as a “subfamily” emission limit.
              
                Final drive ratio, k
                d, means the dimensionless number representing the angular speed of the transmission input shaft divided by the angular speed of the drive axle when the vehicle is operating in its highest available gear. The final drive ratio is the transmission gear ratio (in the highest available gear) multiplied by the drive axle ratio.
              
                Fire truck has the meaning given in 40 CFR 86.1803.
              
                Flatbed trailer means a trailer designed to accommodate side-loading cargo onto a single, continuous load-bearing surface that runs from the rear of the trailer to at least the trailer's kingpin. This includes trailers that use curtains, straps, or other devices to restrain or protect cargo while underway. It also may include similar trailers that have one or more side walls without completely enclosing the cargo space. For purposes of this definition, disregard any ramps, moveable platforms, or other rear-mounted equipment or devices designed to assist with loading the trailer.
              
                Flexible-fuel means relating to an engine designed for operation on any mixture of two or more different fuels.
              
                Fuel system means all components involved in transporting, metering, and mixing the fuel from the fuel tank to the combustion chamber(s), including the fuel tank, fuel pump, fuel filters, fuel lines, carburetor or fuel-injection components, and all fuel-system vents. It also includes components for controlling evaporative emissions, such as fuel caps, purge valves, and carbon canisters.
              
                Fuel type means a general category of fuels such as diesel fuel or natural gas. There can be multiple grades within a single fuel type, such as high-sulfur or low-sulfur diesel fuel.
              
                Gaseous fuel means a fuel that has a boiling point below 20 °C.
              
                Gear ratio or Transmission gear ratio, k
                g, means the dimensionless number representing the angular velocity of the transmission's input shaft divided by the angular velocity of the transmission's output shaft when the transmission is operating in a specific gear.
              
                Glider kit means either of the following:
              (1) A new vehicle that is incomplete because it lacks an engine, transmission, and/or axle(s).

              (2) Any other new equipment that is substantially similar to a complete motor vehicle and is intended to become a complete motor vehicle with a previously used engine (including a rebuilt or remanufactured engine). For example, incomplete heavy-duty tractor assemblies that are produced on the same assembly lines as complete tractors and that are made available to secondary vehicle manufacturers to complete assembly by installing used/remanufactured engines, transmissions and axles are glider kits.
              
                Glider vehicle means a new motor vehicle produced from a glider kit, or otherwise produced as a new motor vehicle with a with a used/remanufactured engine.
              
                Good engineering judgment has the meaning given in 40 CFR 1068.30. See 40 CFR 1068.5 for the administrative process we use to evaluate good engineering judgment.
              
                Greenhouse gas Emissions Model (GEM) means the GEM simulation tool described in § 1037.520 (incorporated by reference in § 1037.810). Note that an updated version of GEM applies starting in model year 2021.
              
                Gross axle weight rating (GAWR) means the value specified by the vehicle manufacturer as the maximum weight of a loaded axle or set of axles, consistent with good engineering judgment.
              
                Gross combination weight rating (GCWR) means the value specified by the vehicle manufacturer as the maximum weight of a loaded vehicle and trailer, consistent with good engineering judgment. For example, compliance with SAE J2807 is generally considered to be consistent with good engineering judgment, especially for Class 3 and smaller vehicles.
              
                Gross vehicle weight rating (GVWR) means the value specified by the vehicle manufacturer as the maximum design loaded weight of a single vehicle, consistent with good engineering judgment.
              
                Heavy-duty engine means any engine used for (or for which the engine manufacturer could reasonably expect to be used for) motive power in a heavy-duty vehicle.
              
                Heavy-duty vehicle means any trailer and any other motor vehicle that has a GVWR above 8,500 pounds, a curb weight above 6,000 pounds, or a basic vehicle frontal area greater than 45 square feet.
              
                Heavy-haul tractor means a tractor with GCWR greater than or equal to 120,000 pounds. A heavy-haul tractor is not a vocational tractor in Phase 2.
              
                Hybrid engine or hybrid powertrain means an engine or powertrain that includes energy storage features other than a conventional battery system or conventional flywheel. Supplemental electrical batteries and hydraulic accumulators are examples of hybrid energy storage systems. Note that certain provisions in this part treat hybrid engines and powertrains intended for vehicles that include regenerative braking different than those intended for vehicles that do not include regenerative braking.
              
                Hybrid vehicle means a vehicle that includes energy storage features (other than a conventional battery system or conventional flywheel) in addition to an internal combustion engine or other engine using consumable chemical fuel. Supplemental electrical batteries and hydraulic accumulators are examples of hybrid energy storage systems Note that certain provisions in this part treat hybrid vehicles that include regenerative braking different than those that do not include regenerative braking.
              
                Hydrocarbon (HC) means the hydrocarbon group on which the emission standards are based for each fuel type. For alcohol-fueled vehicles, HC means nonmethane hydrocarbon equivalent (NMHCE) for exhaust emissions and total hydrocarbon equivalent (THCE) for evaporative emissions. For all other vehicles, HC means nonmethane hydrocarbon (NMHC) for exhaust emissions and total hydrocarbon (THC) for evaporative emissions.
              
                Identification number means a unique specification (for example, a model number/serial number combination) that allows someone to distinguish a particular vehicle from other similar vehicles.
              
                Idle operation means any operation other than PTO operation during which the vehicle speed is zero. Idle operation may be “Drive idle” or “Parked idle” (as defined in this section).
              
                Incomplete vehicle has the meaning given in the definition of vehicle in this section.
              
              
                Innovative technology means technology certified under § 1037.610 (also described as “off-cycle technology”).
              
                Light-duty truck means any motor vehicle rated at or below 8,500 pounds GVWR with a curb weight at or below 6,000 pounds and basic vehicle frontal area at or below 45 square feet, which is:
              (1) Designed primarily for purposes of transportation of property or is a derivation of such a vehicle; or
              (2) Designed primarily for transportation of persons and has a capacity of more than 12 persons; or
              (3) Available with special features enabling off-street or off-highway operation and use.
              
                Light-duty vehicle means a passenger car or passenger car derivative capable of seating 12 or fewer passengers.
              
                Low-mileage means relating to a vehicle with stabilized emissions and represents the undeteriorated emission level. This would generally involve approximately 4000 miles of operation.
              
                Low rolling resistance tire means a tire on a vocational vehicle with a TRRL at or below of 7.7 kg/tonne, a steer tire on a tractor with a TRRL at or below 7.7 kg/tonne, a drive tire on a tractor with a TRRL at or below 8.1 kg/tonne, a tire on a non-box trailer with a TRRL at or below of 6.5 kg/tonne, or a tire on a box van with a TRRL at or below of 6.0 kg/tonne,.
              
                Manual transmission (MT) means a transmission that requires the driver to shift the gears and manually engage and disengage the clutch.
              
                Manufacture means the physical and engineering process of designing, constructing, and/or assembling a vehicle.
              
                Manufacturer has the meaning given in section 216(1) of the Act. In general, this term includes any person who manufactures or assembles a vehicle (including a trailer or another incomplete vehicle) for sale in the United States or otherwise introduces a new motor vehicle into commerce in the United States. This includes importers who import vehicles for resale, entities that manufacture glider kits, and entities that assemble glider vehicles.
              
                Medium-duty passenger vehicle (MDPV) has the meaning given in 40 CFR 86.1803.
              
                Model year means one of the following for compliance with this part 1037. Note that manufacturers may have other model year designations for the same vehicle for compliance with other requirements or for other purposes:

              (1) For tractors and vocational vehicles with a date of manufacture on or after January 1, 2021, the vehicle's model year is the calendar year corresponding to the date of manufacture; however, the vehicle's model year may be designated to be the year before the calendar year corresponding to the date of manufacture if the engine's model year is also from an earlier year. Note that § 1037.601(a)(2) limits the extent to which vehicle manufacturers may install engines built in earlier calendar years.

              (2) For trailers and for Phase 1 tractors and vocational vehicles with a date of manufacture before January 1, 2021, model year means the manufacturer's annual new model production period, except as restricted under this definition and 40 CFR part 85, subpart X. It must include January 1 of the calendar year for which the model year is named, may not begin before January 2 of the previous calendar year, and it must end by December 31 of the named calendar year. The model year may be set to match the calendar year corresponding to the date of manufacture.
              (i) The manufacturer who holds the certificate of conformity for the vehicle must assign the model year based on the date when its manufacturing operations are completed relative to its annual model year period. In unusual circumstances where completion of your assembly is delayed, we may allow you to assign a model year one year earlier, provided it does not affect which regulatory requirements will apply.

              (ii) Unless a vehicle is being shipped to a secondary vehicle manufacturer that will hold the certificate of conformity, the model year must be assigned prior to introduction of the vehicle into U.S. commerce. The certifying manufacturer must redesignate the model year if it does not complete its manufacturing operations within the originally identified model year. A vehicle introduced into U.S. commerce without a model year is deemed to have a model year equal to the calendar year of its introduction into U.S. commerce unless the certifying manufacturer assigns a later date.
              
                Motor home has the meaning given in 49 CFR 571.3.
              
                Motor vehicle has the meaning given in 40 CFR 85.1703.
              
                Multi-Purpose means relating to the Multi-Purpose duty cycle as specified in § 1037.510.
              
                Neutral coasting means a vehicle technology that automatically puts the transmission in neutral when the vehicle has minimal power demand, such as driving downhill.
              
                Neutral idle means a vehicle technology that automatically puts the transmission in neutral when the vehicle is stopped, as described in § 1037.660(a).
              
                New motor vehicle has the meaning given in the Act. It generally means a motor vehicle meeting the criteria of either paragraph (1) or (2) of this definition. New motor vehicles may be complete or incomplete.

              (1) A motor vehicle for which the ultimate purchaser has never received the equitable or legal title is a new motor vehicle. This kind of vehicle might commonly be thought of as “brand new” although a new motor vehicle may include previously used parts. For example, vehicles commonly known as “glider kits,” “glider vehicles,” or “gliders” are new motor vehicles. Under this definition, the vehicle is new from the time it is produced until the ultimate purchaser receives the title or places it into service, whichever comes first.

              (2) An imported heavy-duty motor vehicle originally produced after the 1969 model year is a new motor vehicle.
              
              
                Noncompliant vehicle means a vehicle that was originally covered by a certificate of conformity, but is not in the certified configuration or otherwise does not comply with the conditions of the certificate.
              
                Nonconforming vehicle means a vehicle not covered by a certificate of conformity that would otherwise be subject to emission standards.
              
                Nonmethane hydrocarbon (NMHC) means the sum of all hydrocarbon species except methane, as measured according to 40 CFR part 1065.
              
                Nonmethane hydrocarbon equivalent (NMHCE) has the meaning given in 40 CFR 1065.1001.
              
                Off-cycle technology means technology certified under § 1037.610 (also described as “innovative technology”).
              
                Official emission result means the measured emission rate for an emission-data vehicle on a given duty cycle before the application of any required deterioration factor, but after the applicability of regeneration adjustment factors.
              
                Owners manual means a document or collection of documents prepared by the vehicle manufacturer for the owners or operators to describe appropriate vehicle maintenance, applicable warranties, and any other information related to operating or keeping the vehicle. The owners manual is typically provided to the ultimate purchaser at the time of sale. The owners manual may be in paper or electronic format.
              
                Oxides of nitrogen has the meaning given in 40 CFR 1065.1001.
              
                Parked idle means idle operation during which the transmission is set to park, or the transmission is in neutral with the parking brake engaged. Although this idle may occur for extended periods, the term “extended idle” refers to tractor operation in which the engine is operating to power accessories for a sleeper compartment or other passenger compartment.
              
                Particulate trap means a filtering device that is designed to physically trap all particulate matter above a certain size.
              
                Percent (%) has the meaning given in 40 CFR 1065.1001. Note that this means percentages identified in this part are assumed to be infinitely precise without regard to the number of significant figures. For example, one percent of 1,493 is 14.93.
              
                Petroleum means gasoline or diesel fuel or other fuels normally derived from crude oil. This does not include methane or liquefied petroleum gas.
              
                Phase 1 means relating to the Phase 1 standards specified in §§ 1037.105 and 1037.106. For example, a vehicle subject to the Phase 1 standards is a Phase 1 vehicle. Note that there are no Phase 1 standards for trailers.
              
              
                Phase 2 means relating to the Phase 2 standards specified in §§ 1037.105 through 1037.107.
              
                Placed into service means put into initial use for its intended purpose, excluding incidental use by the manufacturer or a dealer.
              
                Power take-off (PTO) means a secondary engine shaft (or equivalent) that provides substantial auxiliary power for purposes unrelated to vehicle propulsion or normal vehicle accessories such as air conditioning, power steering, and basic electrical accessories. A typical PTO uses a secondary shaft on the engine to transmit power to a hydraulic pump that powers auxiliary equipment, such as a boom on a bucket truck. You may ask us to consider other equivalent auxiliary power configurations (such as those with hybrid vehicles) as power take-off systems.
              
                Preliminary approval means approval granted by an authorized EPA representative prior to submission of an application for certification, consistent with the provisions of § 1037.210 or 1037.211.
              
                Rechargeable Energy Storage System (RESS) means the component(s) of a hybrid engine or vehicle that store recovered energy for later use, such as the battery system in an electric hybrid vehicle.
              
                Refuse hauler means a heavy-duty vehicle whose primary purpose is to collect, compact, and transport solid waste, including recycled solid waste.
              
                Regional means relating to the Regional duty cycle as specified in § 1037.510.
              
                Regulatory subcategory has the meaning given in § 1037.230.
              
                Relating to as used in this section means relating to something in a specific, direct manner. This expression is used in this section only to define terms as adjectives and not to broaden the meaning of the terms.
              
                Revoke has the meaning given in 40 CFR 1068.30.
              
                Roof height means the maximum height of a vehicle (rounded to the nearest inch), excluding narrow accessories such as exhaust pipes and antennas, but including any wide accessories such as roof fairings. Measure roof height of the vehicle configured to have its maximum height that will occur during actual use, with properly inflated tires and no driver, passengers, or cargo onboard. Roof height may also refer to the following categories:
              (1) Low-roof means relating to a vehicle with a roof height of 120 inches or less.
              (2) Mid-roof means relating to a vehicle with a roof height of 121 to 147 inches.
              (3) High-roof means relating to a vehicle with a roof height of 148 inches or more.
              
                Round has the meaning given in 40 CFR 1065.1001.
              
                Scheduled maintenance means adjusting, repairing, removing, disassembling, cleaning, or replacing components or systems periodically to keep a part or system from failing, malfunctioning, or wearing prematurely. It also may mean actions you expect are necessary to correct an overt indication of failure or malfunction for which periodic maintenance is not appropriate.
              
                School bus has the meaning given in 49 CFR 571.3.
              
                Secondary vehicle manufacturer anyone that produces a vehicle by modifying a complete vehicle or completing the assembly of a partially complete vehicle. For the purpose of this definition, “modifying” generally does not include making changes that do not remove a vehicle from its original certified configuration. However, custom sleeper modifications and alternative fuel conversions that change actual vehicle aerodynamics are considered to be modifications, even if they are permitted without recertification. This definition applies whether the production involves a complete or partially complete vehicle and whether the vehicle was previously certified to emission standards or not. Manufacturers controlled by the manufacturer of the base vehicle (or by an entity that also controls the manufacturer of the base vehicle) are not secondary vehicle manufacturers; rather, both entities are considered to be one manufacturer for purposes of this part.
              
                Sleeper cab means a type of tractor cab that has a compartment behind the driver's seat intended to be used by the driver for sleeping, and is not a heavy-haul tractor cab. This includes cabs accessible from the driver's compartment and those accessible from outside the vehicle.
              
                Small manufacturer means a manufacturer meeting the criteria specified in 13 CFR 121.201. The employee and revenue limits apply to the total number employees and total revenue together for affiliated companies.
              
                Spark-ignition has the meaning given in § 1037.101.
              
                Standard payload means the payload assumed for each vehicle, in tons, for modeling and calculating emission credits, as follows:
              (1) For vocational vehicles:
              (i) 2.85 tons for Light HDV.
              (ii) 5.6 tons for Medium HDV.
              (iii) 7.5 tons for Heavy HDV.
              (2) For tractors:
              (i) 12.5 tons for Class 7.
              (ii) 19 tons for Class 8, other than heavy-haul tractors.
              (iii) 43 tons for heavy-haul tractors.
              (3) For trailers:
              (i) 10 tons for short box vans.
              (ii) 19 tons for other trailers.
              
                Standard tractor has the meaning given in § 1037.501.
              
                Standard trailer has the meaning given in § 1037.501.
              
                Stop-start means a vehicle technology that automatically turns the engine off when the vehicle is stopped, as described in § 1037.660(a).
              
                Suspend has the meaning given in 40 CFR 1068.30.
              
                Tank trailer means a trailer designed to transport liquids or gases.
              
                Test sample means the collection of vehicles or components selected from the population of a vehicle family for emission testing. This may include testing for certification, production-line testing, or in-use testing.
              
                Test vehicle means a vehicle in a test sample.
              
                Test weight means the vehicle weight used or represented during testing.
              
                Tire pressure monitoring system (TPMS) is a vehicle system that monitors air pressure in each tire and alerts the operator when tire pressure falls below a specified value.
              
                Tire rolling resistance level (TRRL) means a value with units of kg/tonne that represents the rolling resistance of a tire configuration. TRRLs are used as modeling inputs under §§ 1037.515 and 1037.520. Note that a manufacturer may use the measured value for a tire configuration's coefficient of rolling resistance, or assign some higher value.
              
                Total hydrocarbon has the meaning given in 40 CFR 1065.1001. This generally means the combined mass of organic compounds measured by the specified procedure for measuring total hydrocarbon, expressed as a hydrocarbon with an atomic hydrogen-to-carbon ratio of 1.85:1.
              
                Total hydrocarbon equivalent has the meaning given in 40 CFR 1065.1001. This generally means the sum of the carbon mass contributions of non-oxygenated hydrocarbon, alcohols and aldehydes, or other organic compounds that are measured separately as contained in a gas sample, expressed as exhaust hydrocarbon from petroleum-fueled vehicles. The atomic hydrogen-to-carbon ratio of the equivalent hydrocarbon is 1.85:1.
              
                Tractor has the meaning given for “truck tractor” in 49 CFR 571.3. This includes most heavy-duty vehicles specifically designed for the primary purpose of pulling trailers, but does not include vehicles designed to carry other loads. For purposes of this definition “other loads” would not include loads carried in the cab, sleeper compartment, or toolboxes. Examples of vehicles that are similar to tractors but that are not tractors under this part include dromedary tractors, automobile haulers, straight trucks with trailers hitches, and tow trucks. Note that the provisions of this part that apply for tractors do not apply for tractors that are classified as vocational tractors under § 1037.630.
              
                Trailer means a piece of equipment designed for carrying cargo and for being drawn by a tractor when coupled to the tractor's fifth wheel. These trailers may be known commercially as semi-trailers or truck trailers. This definition excludes equipment that serve similar purposes but are not intended to be pulled by a tractor, whether or not they are known commercially as trailers. Trailers may be divided into different types and categories as described in paragraphs (1) through (4) of this definition. The types of equipment identified in paragraph (5) of this definition are not trailers for purposes of this part.
              (1) Box vans are trailers with enclosed cargo space that is permanently attached to the chassis, with fixed sides, nose, and roof. Tank trailers are not box vans.
              (2) Box vans with self-contained HVAC systems are refrigerated vans. Note that this includes systems that provide cooling, heating, or both. All other box vans are dry vans.
              (3) Trailers that are not box vans are non-box trailers. Note that the standards for non-box trailers in this part 1037 apply only to flatbed trailers, tank trailers, and container chassis.
              (4) Box vans with length at or below 50.0 feet are short box vans. Other box vans are long box vans.
              (5) The following types of equipment are not trailers for purposes of this part 1037:
              (i) Containers that are not permanently mounted on chassis.
              (ii) Dollies used to connect tandem trailers.
              
                Ultimate purchaser means, with respect to any new vehicle, the first person who in good faith purchases such new vehicle for purposes other than resale.
              
                United States has the meaning given in 40 CFR 1068.30.
              
                Upcoming model year means for a vehicle family the model year after the one currently in production.
              
                Urban means relating to the Urban duty cycle as specified in § 1037.510.
              
                U.S.-directed production volume means the number of vehicle units, subject to the requirements of this part, produced by a manufacturer for which the manufacturer has a reasonable assurance that sale was or will be made to ultimate purchasers in the United States. This does not include vehicles certified to state emission standards that are different than the emission standards in this part.
              
                Useful life means the period during which a vehicle is required to comply with all applicable emission standards.
              
                Vehicle means equipment intended for use on highways that meets at least one of the criteria of paragraph (1) of this definition, as follows:
              (1) The following equipment are vehicles:
              (i) A piece of equipment that is intended for self-propelled use on highways becomes a vehicle when it includes at least an engine, a transmission, and a frame. (Note: For purposes of this definition, any electrical, mechanical, and/or hydraulic devices attached to engines for the purpose of powering wheels are considered to be transmissions.)
              (ii) A piece of equipment that is intended for self-propelled use on highways becomes a vehicle when it includes a passenger compartment attached to a frame with one or more axles.
              (iii) Trailers. A trailer becomes a vehicle when it has a frame with one or more axles attached.
              (2) Vehicles other than trailers may be complete or incomplete vehicles as follows:
              (i) A complete vehicle is a functioning vehicle that has the primary load carrying device or container (or equivalent equipment) attached. Examples of equivalent equipment would include fifth wheel trailer hitches, firefighting equipment, and utility booms.
              (ii) An incomplete vehicle is a vehicle that is not a complete vehicle. Incomplete vehicles may also be cab-complete vehicles. This may include vehicles sold to secondary vehicle manufacturers.
              (iii) The primary use of the terms “complete vehicle” and “incomplete vehicle” are to distinguish whether a vehicle is complete when it is first sold as a vehicle.
              (iv) You may ask us to allow you to certify a vehicle as incomplete if you manufacture the engines and sell the unassembled chassis components, as long as you do not produce and sell the body components necessary to complete the vehicle.
              
                Vehicle configuration means a unique combination of vehicle hardware and calibration (related to measured or modeled emissions) within a vehicle family. Vehicles with hardware or software differences, but that have no hardware or software differences related to measured or modeled emissions may be included in the same vehicle configuration. Note that vehicles with hardware or software differences related to measured or modeled emissions are considered to be different configurations even if they have the same GEM inputs and FEL. Vehicles within a vehicle configuration differ only with respect to normal production variability or factors unrelated to measured or modeled emissions.
              
                Vehicle family has the meaning given in § 1037.230.
              
                Vehicle service class has the meaning given in § 1037.140. The different vehicle service classes are Light HDV, Medium HDV, and Heavy HDV.
              
                Vehicle subfamily or subfamily means a subset of a vehicle family including vehicles subject to the same FEL(s).
              
                Vocational tractor means a vehicle classified as a vocational tractor under § 1037.630.
              
                Vocational vehicle means relating to a vehicle subject to the standards of § 1037.105 (including vocational tractors).
              
                Void has the meaning given in 40 CFR 1068.30.
              
                Volatile liquid fuel means any fuel other than diesel or biodiesel that is a liquid at atmospheric pressure and has a Reid Vapor Pressure higher than 2.0 pounds per square inch.
              
                We (us, our) means the Administrator of the Environmental Protection Agency and any authorized representatives.
            
            
              § 1037.805
              Symbols, abbreviations, and acronyms.
              The procedures in this part generally follow either the International System of Units (SI) or the United States customary units, as detailed in NIST Special Publication 811 (incorporated by reference in § 1037.810). See 40 CFR 1065.20 for specific provisions related to these conventions. This section summarizes the way we use symbols, units of measure, and other abbreviations.
              (a) Symbols for chemical species. This part uses the following symbols for chemical species and exhaust constituents:
              
                
                  Symbol
                  Species
                
                
                  C
                  carbon.
                
                
                  CH4
                  
                  methane.
                
                
                  CO
                  carbon monoxide.
                
                
                  CO2
                  
                  carbon dioxide.
                
                
                  H2O
                  water.
                
                
                  HC
                  hydrocarbon.
                
                
                  NMHC
                  nonmethane hydrocarbon.
                
                
                  NMHCE
                  nonmethane hydrocarbon equivalent.
                
                
                  NO
                  nitric oxide.
                
                
                  NO2
                  
                  nitrogen dioxide.
                
                
                  NOX
                  
                  oxides of nitrogen.
                
                
                  N2O
                  nitrous oxide.
                
                
                  PM
                  particulate matter.
                
                
                  THC
                  total hydrocarbon.
                
                
                  THCE
                  total hydrocarbon equivalent.
                
              
              (b) Symbols for quantities. This part uses the following symbols and units of measure for various quantities:
              
                
                  Symbol
                  Quantity
                  Unit
                  Unit symbol
                  Unit interms of
                    SI base
                    units
                  
                
                
                  
                    A
                  
                  vehicle frictional load
                  pound force or newton
                  lbf or N
                  kg·m·s−2.
                
                
                  
                    a
                  
                  axle position regression coefficient
                
                
                  
                    a
                  
                  atomic hydrogen-to-carbon ratio
                  mole per mole
                  mol/mol
                  1.
                
                
                  
                    a
                  
                  axle position regression coefficient
                
                
                  
                    a
                    0
                  
                  intercept of air speed correction
                
                
                  
                    a
                    1
                  
                  slope of air speed correction
                
                
                  
                    a
                    g
                  
                  acceleration of Earth's gravity
                  meters per second squared
                  m/s2
                  
                  m·s−2.
                
                
                  
                    a
                    0
                  
                  intercept of least squares regression
                
                
                  
                    a
                    1
                  
                  slope of least squares regression
                
                
                  
                    B
                  
                  vehicle load from drag and rolling resistance
                  pound force per mile per hour or newton second per meter
                  lbf/(mi/hr) or N·s/m
                  kg·s−1.
                
                
                  
                    b
                  
                  axle position regression coefficient
                
                
                  
                    b
                  
                  atomic oxygen-to-carbon ratio
                  mole per mole
                  mol/mol
                  1.
                
                
                  
                    b
                  
                  axle position regression coefficient
                
                
                  
                    b
                    0
                  
                  intercept of air direction correction
                
                
                  
                    b
                    1
                  
                  slope of air direction correction
                
                
                  
                    C
                  
                  vehicle-specific aerodynamic effects
                  pound force per mile per hour squared or newton-second squared per meter squared
                  lbf/mph2 or N·s2/m1
                  
                  kg·m−1.
                
                
                  
                    c
                  
                  axle position regression coefficient
                
                
                  
                  
                    c
                    i
                  
                  axle test regression coefficients
                
                
                  
                    C
                    i
                  
                  constant
                
                
                  
                    ΔC
                    d
                    A
                  
                  differential drag area
                  meter squared
                  m2
                  
                  m2.
                
                
                  
                    C
                    d
                    A
                  
                  drag area
                  meter squared
                  m2
                  
                  m2.
                
                
                  
                    C
                    d
                  
                  drag coefficient
                
                
                  
                    CF
                  
                  correction factor
                
                
                  
                    C
                    rr
                  
                  coefficient of rolling resistance
                  kilogram per metric ton
                  kg/tonne
                  10−2.
                
                
                  
                    D
                  
                  distance
                  miles or meters
                  mi or m
                  m.
                
                
                  
                    e
                  
                  mass-weighted emission result
                  grams/ton-mile
                  g/ton-mi
                  g/kg-km.
                
                
                  
                    Eff
                  
                  efficiency
                
                
                  
                    F
                  
                  adjustment factor
                
                
                  
                    F
                  
                  force
                  pound force or newton
                  lbf or N
                  kg·m·s−2.
                
                
                  
                    f
                    n
                  
                  angular speed (shaft)
                  revolutions per minute
                  r/min
                  π·30·s−1.
                
                
                  
                    G
                  
                  road grade
                  percent
                  %
                  10−2.
                
                
                  
                    g
                  
                  gravitational acceleration
                  meters per second squared
                  m/s2
                  
                  m·s−2.
                
                
                  
                    h
                  
                  elevation or height
                  meters
                  m
                  m.
                
                
                  
                    i
                  
                  indexing variable
                
                
                  
                    k
                    a
                  
                  drive axle ratio
                  
                  
                  1
                
                
                  
                    k
                    d
                  
                  transmission gear ratio
                
                
                  
                    k
                    topgear
                  
                  highest available transmission gear
                
                
                  
                    L
                  
                  load over axle
                  pound force or newton
                  lbf or N
                  kg·m·s−2.
                
                
                  
                    m
                  
                  mass
                  pound mass or kilogram
                  lbm or kg
                  kg.
                
                
                  
                    M
                  
                  molar mass
                  gram per mole
                  g/mol
                  10−3·kg·mol−1.
                
                
                  
                    M
                  
                  vehicle mass
                  kilogram
                  kg
                  kg.
                
                
                  
                    M
                    e
                  
                  vehicle effective mass
                  kilogram
                  kg
                  kg.
                
                
                  
                    M
                    rotating
                  
                  inertial mass of rotating components
                  kilogram
                  kg
                  kg.
                
                
                  
                    N
                  
                  total number in series
                
                
                  
                    n
                  
                  number of tires
                
                
                  
                    n
                    
                  
                  amount of substance rate
                  mole per second
                  mol/s
                  mol·s−1.
                
                
                  
                    P
                  
                  power
                  kilowatt
                  kW
                  103·m2·kg·s−3.
                
                
                  
                    P
                  
                  tire inflation pressure
                  pascal
                  Pa
                  kg·m−1·s−2.
                
                
                  
                    p
                  
                  pressure
                  pascal
                  Pa
                  kg·m−1·s−2.
                
                
                  
                    r
                  
                  mass density
                  kilogram per cubic meter
                  kg/m3
                  
                  kg·m−3.
                
                
                  
                    PL
                  
                  payload
                  tons
                  ton
                  kg.
                
                
                  
                    f
                  
                  direction
                  degrees
                  °
                  °.
                
                
                  
                    1
                  
                  direction
                  degrees
                  °
                  °.
                
                
                  
                    r
                  
                  tire radius
                  meter
                  m
                  m.
                
                
                  
                    r
                    2
                  
                  coefficient of determination
                
                
                  
                    Re
                    #
                  
                  Reynolds number
                
                
                  
                    SEE
                  
                  standard estimate of error
                
                
                  
                    s
                  
                  standard deviation
                
                
                  
                    TRPM
                  
                  tire revolutions per mile
                  revolutions per mile
                  r/mi
                
                
                  
                    TRRL
                  
                  tire rolling resistance level
                  kilogram per metric ton
                  kg/tonne
                  10−3.
                
                
                  
                    T
                  
                  absolute temperature
                  kelvin
                  K
                  K.
                
                
                  
                    T
                  
                  Celsius temperature
                  degree Celsius
                   °C
                  K−273.15.
                
                
                  
                    T
                  
                  torque (moment of force)
                  newton meter
                  N·m
                  m2·kg·s−2.
                
                
                  
                    t
                  
                  time
                  hour or second
                  hr or s
                  s.
                
                
                  
                    Δt
                  
                  time interval, period, 1/frequency
                  second
                  s
                  s.
                
                
                  
                    UF
                  
                  utility factor
                
                
                  
                    v
                  
                  speed
                  miles per hour or meters per second
                  mi/hr or m/s
                  m·s−1.
                
                
                  
                    w
                  
                  weighting factor
                
                
                  
                    w
                  
                  wind speed
                  miles per hour
                  mi/hr
                  m·s−1.
                
                
                  
                    W
                  
                  work
                  kilowatt-hour
                  kW·hr
                  3.6·m2·kg·s−1.
                
                
                  
                    w
                    C
                  
                  carbon mass fraction
                  gram/gram
                  g/g
                  1.
                
                
                  
                    WR
                  
                  weight reduction
                  pound mass
                  lbm
                  kg.
                
                
                  
                    x
                  
                  amount of substance mole fraction
                  mole per mole
                  mol/mol
                  1.
                
              
              
              
              (c) Superscripts. This part uses the following superscripts to define a quantity:
              
                
                  Superscript
                  Quantity
                
                
                  overbar (such as y
                    )
                  arithmetic mean.
                
                
                  Double overbar (such
                  arithmetic mean of
                
                
                     =
                   arithmetic mean.
                  
                
                
                    as y)
                
                
                  overdot (such as y
                    )
                  quantity per unit time.
                
              
              (d) Subscripts. This part uses the following subscripts to define a quantity:
              
                
                  Subscript
                  Quantity
                
                
                  ±6
                  ±6° yaw angle sweep.
                
                
                  A
                  A speed.
                
                
                  air
                  air.
                
                
                  aero
                  aerodynamic.
                
                
                  alt
                  alternative.
                
                
                  act
                  actual or measured condition.
                
                
                  air
                  air.
                
                
                  axle
                  axle.
                
                
                  B
                  B speed.
                
                
                  brake
                  brake.
                
                
                  C
                  C speed.
                
                
                  Ccombdry
                  carbon from fuel per mole of dry exhaust.
                
                
                  CD
                  charge-depleting.
                
                
                  circuit
                  circuit.
                
                
                  CO2DEF
                  CO2 resulting from diesel exhaust fluid decomposition.
                
                
                  CO2PTO
                  CO2 emissions for PTO cycle.
                
                
                  coastdown
                  coastdown.
                
                
                  comp
                  composite.
                
                
                  CS
                  charge-sustaining.
                
                
                  cycle
                  test cycle.
                
                
                  drive
                  drive axle.
                
                
                  drive-idle
                  idle with the transmission in drive.
                
                
                  driver
                  driver.
                
                
                  dyno
                  dynamometer.
                
                
                  effective
                  effective.
                
                
                  end
                  end.
                
                
                  eng
                  engine.
                
                
                  event
                  event.
                
                
                  fuel
                  fuel.
                
                
                  full
                  full.
                
                
                  grade
                  grade.
                
                
                  H2Oexhaustdry
                  
                  H2O in exhaust per mole of exhaust.
                
                
                  hi
                  high.
                
                
                  i
                  an individual of a series.
                
                
                  idle
                  idle.
                
                
                  in
                  inlet.
                
                
                  inc
                  increment.
                
                
                  lo
                  low.
                
                
                  loss
                  loss.
                
                
                  max
                  maximum.
                
                
                  meas
                  measured quantity.
                
                
                  med
                  median.
                
                
                  min
                  minimum.
                
                
                  moving
                  moving.
                
                
                  out
                  outlet.
                
                
                  P
                  power.
                
                
                  pair
                  pair of speed segments.
                
                
                  parked-idle
                  idle with the transmission in park.
                
                
                  partial
                  partial.
                
                
                  ploss
                  power loss.
                
                
                  plug-in
                  plug-in hybrid electric vehicle.
                
                
                  powertrain
                  powertrain.
                
                
                  PTO
                  power take-off.
                
                
                  rated
                  rated speed.
                
                
                  record
                  record.
                
                
                  ref
                  reference quantity.
                
                
                  RL
                  road load.
                
                
                  rotating
                  rotating.
                
                
                  seg
                  segment.
                
                
                  speed
                  speed.
                
                
                  spin
                  axle spin loss.
                
                
                  start
                  start.
                
                
                  steer
                  steer axle.
                
                
                  t
                  tire.
                
                
                  test
                  test.
                
                
                  th
                  theoretical.
                
                
                  total
                  total.
                
                
                  trac
                  traction.
                
                
                  trac10
                  traction force at 10 mi/hr.
                
                
                  trailer
                  trailer axle.
                
                
                  transient
                  transient.
                
                
                  TRR
                  tire rolling resistance.
                
                
                  urea
                  urea.
                
                
                  veh
                  vehicle.
                
                
                  w
                  wind.
                
                
                  wa
                  wind average.
                
                
                  yaw
                  yaw angle.
                
                
                  ys
                  yaw sweep.
                
                
                  zero
                  zero quantity.
                
              
              (e) Other acronyms and abbreviations. This part uses the following additional abbreviations and acronyms:
              
                
                   
                   
                
                
                  ABT
                  averaging, banking, and trading.
                
                
                  AECD
                  auxiliary emission control device.
                
                
                  AES
                  automatic engine shutdown.
                
                
                  APU
                  auxiliary power unit.
                
                
                  CD
                  charge-depleting.
                
                
                  CFD
                  computational fluid dynamics.
                
                
                  CFR
                  Code of Federal Regulations.
                
                
                  CITT
                  curb idle transmission torque.
                
                
                  CS
                  charge-sustaining.
                
                
                  DOT
                  Department of Transportation.
                
                
                  EPA
                  Environmental Protection Agency.
                
                
                  FE
                  fuel economy.
                
                
                  FEL
                  Family Emission Limit.
                
                
                  GAWR
                  gross axle weight rating.
                
                
                  GCWR
                  gross combination weight rating.
                
                
                  GEM
                  greenhouse gas emission model.
                
                
                  GVWR
                  gross vehicle weight rating.
                
                
                  Heavy HDV
                  Heavy heavy-duty vehicle (see § 1037.140).
                
                
                  HVAC
                  heating, ventilating, and air conditioning.
                
                
                  ISO
                  International Organization for Standardization.
                
                
                  Light HDV
                  Light heavy-duty vehicle (see § 1037.140).
                
                
                  Medium HDV
                  Medium heavy-duty vehicle (see § 1037.140).
                
                
                  NARA
                  National Archives and Records Administration.
                
                
                  NHTSA
                  National Highway Transportation Safety Administration.
                
                
                  PHEV
                  plug-in hybrid electric vehicle.
                
                
                  PTO
                  power take-off.
                
                
                  RESS
                  rechargeable energy storage system.
                
                
                  rpm
                  revolutions per minute.
                
                
                  SAE
                  Society of Automotive Engineers.
                
                
                  SEE
                  standard error of estimate.
                
                
                  
                  SKU
                  stock-keeping unit.
                
                
                  TRPM
                  tire revolutions per mile.
                
                
                  TRRL
                  tire rolling resistance level.
                
                
                  U.S.C.
                  United States Code.
                
                
                  VSL
                  vehicle speed limiter.
                
              
              (f) Constants. This part uses the following constants:
              
                
                  Symbol
                  Quantity
                  Value
                
                
                  
                    g
                  
                  gravitational constant
                  9.81 m·s−2.
                
                
                  
                    R
                  
                  specific gas constant
                  287.058 J/(kg·K).
                
              
              (g) Prefixes. This part uses the following prefixes to define a quantity:
              
                
                  Symbol
                  Quantity
                  Value
                
                
                  µ
                  micro
                  10−6
                  
                
                
                  m
                  milli
                  10−3
                  
                
                
                  c
                  centi
                  10−2
                  
                
                
                  k
                  kilo
                  103
                  
                
                
                  M
                  mega
                  106
                  
                
              
            
            
              § 1037.810
              Incorporation by reference.

              (a) Certain material is incorporated by reference into this part with the approval of the Director of the Federal Register under 5 U.S.C. 552(a) and 1 CFR part 51. To enforce any edition other than that specified in this section, the Environmental Protection Agency must publish a document in the Federal Register and the material must be available to the public. All approved material is available for inspection at U.S. EPA, Air and Radiation Docket and Information Center, 1301 Constitution Ave. NW., Room B102, EPA West Building, Washington, DC 20460, (202) 202-1744, and is available from the sources listed below. It is also available for inspection at the National Archives and Records Administration (NARA). For information on the availability of this material at NARA, call 202-741-6030, or go to http://www.archives.gov/federal_register/code_of_federal_regulations/ibr_locations.html.

              (b) International Organization for Standardization, Case Postale 56, CH-1211 Geneva 20, Switzerland, (41) 22749 0111, www.iso.org, or central@iso.org.
              (1) ISO 28580:2009(E) “Passenger car, truck and bus tyres—Methods of measuring rolling resistance—Single point test and correlation of measurement results”, First Edition, July 1, 2009, (“ISO 28580”), IBR approved for § 1037.520(c).
              (2) [Reserved]

              (c) U.S. EPA, Office of Air and Radiation, 2565 Plymouth Road, Ann Arbor, MI 48105, www.epa.gov.

              (1) Greenhouse gas Emissions Model (GEM), Version 2.0.1, September 2012 (“GEM version 2.0.1”), IBR approved for § 1037.520. The computer code for this model is available as noted in paragraph (a) of this section. A working version of this software is also available for download at http://www.epa.gov/otaq/climate/gem.htm.

              (2) Greenhouse gas Emissions Model (GEM) Phase 2, Version 3.0, July 2016; IBR approved for § 1037.520. The computer code for this model is available as noted in paragraph (a) of this section. A working version of this software is also available for download at http://www.epa.gov/otaq/climate/gem.htm.

              (d) National Institute of Standards and Technology, 100 Bureau Drive, Stop 1070, Gaithersburg, MD 20899-1070, (301) 975-6478, or www.nist.gov.
              (1) NIST Special Publication 811, Guide for the Use of the International System of Units (SI), 2008 Edition, March 2008, IBR approved for § 1037.805.
              (2) [Reserved]

              (e) SAE International, 400 Commonwealth Dr., Warrendale, PA 15096-0001, (877) 606-7323 (U.S. and Canada) or (724) 776-4970 (outside the U.S. and Canada), http://www.sae.org.
              (1) SAE J1025, Test Procedures for Measuring Truck Tire Revolutions Per Kilometer/Mile, Stabilized August 2012, (“SAE J1025”), IBR approved for § 1037.520(c).
              (2) SAE J1252, SAE Wind Tunnel Test Procedure for Trucks and Buses, Revised July 2012, (“SAE J1252”), IBR approved for §§ 1037.525(b) and 1037.530(a).

              (3) SAE J1263, Road Load Measurement and Dynamometer Simulation Using Coastdown Techniques, revised March 2010, (“SAE J1263”), IBR approved for §§ 1037.528 introductory text, (a), (b), (c), (e), and (h) and 1037.665(a).
              (4) SAE J1594, Vehicle Aerodynamics Terminology, Revised July 2010, (“SAE J1594”), IBR approved for § 1037.530(d).
              (5) SAE J2071, Aerodynamic Testing of Road Vehicles—Open Throat Wind Tunnel Adjustment, Revised June 1994, (“SAE J2071”), IBR approved for § 1037.530(b).
              (6) SAE J2263, Road Load Measurement Using Onboard Anemometry and Coastdown Techniques, Revised December 2008, (“SAE J2263”), IBR approved for §§ 1037.528 introductory text, (a), (b), (d), and (f) and 1037.665(a).
              (7) SAE J2343, Recommended Practice for LNG Medium and Heavy-Duty Powered Vehicles, Revised July 2008, (“SAE J2343”), IBR approved for § 1037.103(e).
              (8) SAE J2452, Stepwise Coastdown Methodology for Measuring Tire Rolling Resistance, Revised June 1999, (“SAE J2452”), IBR approved for § 1037.528(h).
              (9) SAE J2966, Guidelines for Aerodynamic Assessment of Medium and Heavy Commercial Ground Vehicles Using Computational Fluid Dynamics, Issued September 2013, (“SAE J2966”), IBR approved for § 1037.532(a).
            
            
              § 1037.815
              Confidential information.
              The provisions of 40 CFR 1068.10 apply for information you consider confidential.
            
            
              § 1037.820
              Requesting a hearing.
              (a) You may request a hearing under certain circumstances, as described elsewhere in this part. To do this, you must file a written request, including a description of your objection and any supporting data, within 30 days after we make a decision.
              (b) For a hearing you request under the provisions of this part, we will approve your request if we find that your request raises a substantial factual issue.
              (c) If we agree to hold a hearing, we will use the procedures specified in 40 CFR part 1068, subpart G.
            
            
              § 1037.825
              Reporting and recordkeeping requirements.
              (a) This part includes various requirements to submit and record data or other information. Unless we specify otherwise, store required records in any format and on any media and keep them readily available for eight years after you send an associated application for certification, or eight years after you generate the data if they do not support an application for certification. You may not rely on anyone else to meet recordkeeping requirements on your behalf unless we specifically authorize it. We may review these records at any time. You must promptly send us organized, written records in English if we ask for them. We may require you to submit written records in an electronic format.
              (b) The regulations in § 1037.255 and 40 CFR 1068.25 and 1068.101 describe your obligation to report truthful and complete information. This includes information not related to certification. Failing to properly report information and keep the records we specify violates 40 CFR 1068.101(a)(2), which may involve civil or criminal penalties.
              (c) Send all reports and requests for approval to the Designated Compliance Officer (see § 1037.801).
              (d) Any written information we require you to send to or receive from another company is deemed to be a required record under this section. Such records are also deemed to be submissions to EPA. Keep these records for eight years unless the regulations specify a different period. We may require you to send us these records whether or not you are a certificate holder.
              (e) Under the Paperwork Reduction Act (44 U.S.C. 3501 et seq), the Office of Management and Budget approves the reporting and recordkeeping specified in the applicable regulations. The following items illustrate the kind of reporting and recordkeeping we require for vehicles regulated under this part:
              (1) We specify the following requirements related to vehicle certification in this part 1037:

              (i) In § 1036.150 we include various reporting and recordkeeping requirements related to interim provisions.
              
              (ii) In subpart C of this part we identify a wide range of information required to certify vehicles.
              (iii) In subpart G of this part we identify several reporting and recordkeeping items for making demonstrations and getting approval related to various special compliance provisions.
              (iv) In § 1037.725, 1037.730, and 1037.735 we specify certain records related to averaging, banking, and trading.
              (2) We specify the following requirements related to testing in 40 CFR part 1066:
              (i) In 40 CFR 1066.2 we give an overview of principles for reporting information.
              (ii) In 40 CFR 1066.25 we establish basic guidelines for storing test information.
              (iii) In 40 CFR 1066.695 we identify the specific information and data items to record when measuring emissions.
              (3) We specify the following requirements related to the general compliance provisions in 40 CFR part 1068:
              (i) In 40 CFR 1068.5 we establish a process for evaluating good engineering judgment related to testing and certification.
              (ii) In 40 CFR 1068.25 we describe general provisions related to sending and keeping information.
              (iii) In 40 CFR 1068.27 we require manufacturers to make engines and vehicles available for our testing or inspection if we make such a request.
              (iv) In 40 CFR 1068.105 we require vehicle manufacturers to keep certain records related to duplicate labels from engine manufacturers.
              (v) In 40 CFR 1068.120 we specify recordkeeping related to rebuilding engines.
              (vi) In 40 CFR part 1068, subpart C, we identify several reporting and recordkeeping items for making demonstrations and getting approval related to various exemptions.
              (vii) In 40 CFR part 1068, subpart D, we identify several reporting and recordkeeping items for making demonstrations and getting approval related to importing engines and vehicles.
              (viii) In 40 CFR 1068.450 and 1068.455 we specify certain records related to testing production-line engines and vehicles in a selective enforcement audit.
              (ix) In 40 CFR 1068.501 we specify certain records related to investigating and reporting emission-related defects.
              (x) In 40 CFR 1068.525 and 1068.530 we specify certain records related to recalling nonconforming engines and vehicles.
              (xi) In 40 CFR part 1068, subpart G, we specify certain records for requesting a hearing.
            
            
              Pt. 1037, App. I
              Appendix I to Part 1037 — Heavy-Duty Transient Test Cycle
              
                
                  Time(sec)
                  
                  Speed(mi/hr)
                  
                
                
                  1
                  0.00
                
                
                  2
                  0.00
                
                
                  3
                  0.00
                
                
                  4
                  0.00
                
                
                  5
                  0.00
                
                
                  6
                  0.00
                
                
                  7
                  0.41
                
                
                  8
                  1.18
                
                
                  9
                  2.26
                
                
                  10
                  3.19
                
                
                  11
                  3.97
                
                
                  12
                  4.66
                
                
                  13
                  5.32
                
                
                  14
                  5.94
                
                
                  15
                  6.48
                
                
                  16
                  6.91
                
                
                  17
                  7.28
                
                
                  18
                  7.64
                
                
                  19
                  8.02
                
                
                  20
                  8.36
                
                
                  21
                  8.60
                
                
                  22
                  8.74
                
                
                  23
                  8.82
                
                
                  24
                  8.82
                
                
                  25
                  8.76
                
                
                  26
                  8.66
                
                
                  27
                  8.58
                
                
                  28
                  8.52
                
                
                  29
                  8.46
                
                
                  30
                  8.38
                
                
                  31
                  8.31
                
                
                  32
                  8.21
                
                
                  33
                  8.11
                
                
                  34
                  8.00
                
                
                  35
                  7.94
                
                
                  36
                  7.94
                
                
                  37
                  7.80
                
                
                  38
                  7.43
                
                
                  39
                  6.79
                
                
                  40
                  5.81
                
                
                  41
                  4.65
                
                
                  42
                  3.03
                
                
                  43
                  1.88
                
                
                  44
                  1.15
                
                
                  45
                  1.14
                
                
                  46
                  1.12
                
                
                  47
                  1.11
                
                
                  48
                  1.19
                
                
                  49
                  1.57
                
                
                  50
                  2.31
                
                
                  51
                  3.37
                
                
                  52
                  4.51
                
                
                  53
                  5.56
                
                
                  54
                  6.41
                
                
                  55
                  7.09
                
                
                  56
                  7.59
                
                
                  
                  57
                  7.99
                
                
                  58
                  8.32
                
                
                  59
                  8.64
                
                
                  60
                  8.91
                
                
                  61
                  9.13
                
                
                  62
                  9.29
                
                
                  63
                  9.40
                
                
                  64
                  9.39
                
                
                  65
                  9.20
                
                
                  66
                  8.84
                
                
                  67
                  8.35
                
                
                  68
                  7.81
                
                
                  69
                  7.22
                
                
                  70
                  6.65
                
                
                  71
                  6.13
                
                
                  72
                  5.75
                
                
                  73
                  5.61
                
                
                  74
                  5.65
                
                
                  75
                  5.80
                
                
                  76
                  5.95
                
                
                  77
                  6.09
                
                
                  78
                  6.21
                
                
                  79
                  6.31
                
                
                  80
                  6.34
                
                
                  81
                  6.47
                
                
                  82
                  6.65
                
                
                  83
                  6.88
                
                
                  84
                  7.04
                
                
                  85
                  7.05
                
                
                  86
                  7.01
                
                
                  87
                  6.90
                
                
                  88
                  6.88
                
                
                  89
                  6.89
                
                
                  90
                  6.96
                
                
                  91
                  7.04
                
                
                  92
                  7.17
                
                
                  93
                  7.29
                
                
                  94
                  7.39
                
                
                  95
                  7.48
                
                
                  96
                  7.57
                
                
                  97
                  7.61
                
                
                  98
                  7.59
                
                
                  99
                  7.53
                
                
                  100
                  7.46
                
                
                  101
                  7.40
                
                
                  102
                  7.39
                
                
                  103
                  7.38
                
                
                  104
                  7.37
                
                
                  105
                  7.37
                
                
                  106
                  7.39
                
                
                  107
                  7.42
                
                
                  108
                  7.43
                
                
                  109
                  7.40
                
                
                  110
                  7.39
                
                
                  111
                  7.42
                
                
                  112
                  7.50
                
                
                  113
                  7.57
                
                
                  114
                  7.60
                
                
                  115
                  7.60
                
                
                  116
                  7.61
                
                
                  117
                  7.64
                
                
                  118
                  7.68
                
                
                  119
                  7.74
                
                
                  120
                  7.82
                
                
                  121
                  7.90
                
                
                  122
                  7.96
                
                
                  123
                  7.99
                
                
                  124
                  8.02
                
                
                  125
                  8.01
                
                
                  126
                  7.87
                
                
                  127
                  7.59
                
                
                  128
                  7.20
                
                
                  129
                  6.52
                
                
                  130
                  5.53
                
                
                  131
                  4.36
                
                
                  132
                  3.30
                
                
                  133
                  2.50
                
                
                  134
                  1.94
                
                
                  135
                  1.56
                
                
                  136
                  0.95
                
                
                  137
                  0.42
                
                
                  138
                  0.00
                
                
                  139
                  0.00
                
                
                  140
                  0.00
                
                
                  141
                  0.00
                
                
                  142
                  0.00
                
                
                  143
                  0.00
                
                
                  144
                  0.00
                
                
                  145
                  0.00
                
                
                  146
                  0.00
                
                
                  147
                  0.00
                
                
                  148
                  0.00
                
                
                  149
                  0.00
                
                
                  150
                  0.00
                
                
                  151
                  0.00
                
                
                  152
                  0.00
                
                
                  153
                  0.00
                
                
                  154
                  0.00
                
                
                  155
                  0.00
                
                
                  156
                  0.00
                
                
                  157
                  0.00
                
                
                  158
                  0.00
                
                
                  159
                  0.00
                
                
                  160
                  0.00
                
                
                  161
                  0.00
                
                
                  162
                  0.00
                
                
                  163
                  0.00
                
                
                  164
                  0.00
                
                
                  165
                  0.00
                
                
                  166
                  0.00
                
                
                  167
                  0.00
                
                
                  168
                  0.00
                
                
                  169
                  0.00
                
                
                  170
                  0.00
                
                
                  171
                  0.00
                
                
                  172
                  1.11
                
                
                  173
                  2.65
                
                
                  174
                  4.45
                
                
                  175
                  5.68
                
                
                  176
                  6.75
                
                
                  177
                  7.59
                
                
                  178
                  7.75
                
                
                  179
                  7.63
                
                
                  180
                  7.67
                
                
                  181
                  8.70
                
                
                  182
                  10.20
                
                
                  183
                  11.92
                
                
                  184
                  12.84
                
                
                  185
                  13.27
                
                
                  186
                  13.38
                
                
                  187
                  13.61
                
                
                  188
                  14.15
                
                
                  189
                  14.84
                
                
                  190
                  16.49
                
                
                  191
                  18.33
                
                
                  192
                  20.36
                
                
                  193
                  21.47
                
                
                  194
                  22.35
                
                
                  195
                  22.96
                
                
                  196
                  23.46
                
                
                  197
                  23.92
                
                
                  198
                  24.42
                
                
                  199
                  24.99
                
                
                  200
                  25.91
                
                
                  201
                  26.26
                
                
                  202
                  26.38
                
                
                  
                  203
                  26.26
                
                
                  204
                  26.49
                
                
                  205
                  26.76
                
                
                  206
                  27.07
                
                
                  207
                  26.64
                
                
                  208
                  25.99
                
                
                  209
                  24.77
                
                
                  210
                  24.04
                
                
                  211
                  23.39
                
                
                  212
                  22.73
                
                
                  213
                  22.16
                
                
                  214
                  21.66
                
                
                  215
                  21.39
                
                
                  216
                  21.43
                
                
                  217
                  20.67
                
                
                  218
                  17.98
                
                
                  219
                  13.15
                
                
                  220
                  7.71
                
                
                  221
                  3.30
                
                
                  222
                  0.88
                
                
                  223
                  0.00
                
                
                  224
                  0.00
                
                
                  225
                  0.00
                
                
                  226
                  0.00
                
                
                  227
                  0.00
                
                
                  228
                  0.00
                
                
                  229
                  0.00
                
                
                  230
                  0.00
                
                
                  231
                  0.00
                
                
                  232
                  0.00
                
                
                  233
                  0.00
                
                
                  234
                  0.00
                
                
                  235
                  0.00
                
                
                  236
                  0.00
                
                
                  237
                  0.00
                
                
                  238
                  0.00
                
                
                  239
                  0.00
                
                
                  240
                  0.00
                
                
                  241
                  0.00
                
                
                  242
                  0.00
                
                
                  243
                  0.00
                
                
                  244
                  0.00
                
                
                  245
                  0.00
                
                
                  246
                  0.00
                
                
                  247
                  0.00
                
                
                  248
                  0.00
                
                
                  249
                  0.00
                
                
                  250
                  0.00
                
                
                  251
                  0.00
                
                
                  252
                  0.00
                
                
                  253
                  0.00
                
                
                  254
                  0.00
                
                
                  255
                  0.00
                
                
                  256
                  0.00
                
                
                  257
                  0.00
                
                
                  258
                  0.00
                
                
                  259
                  0.50
                
                
                  260
                  1.57
                
                
                  261
                  3.07
                
                
                  262
                  4.57
                
                
                  263
                  5.65
                
                
                  264
                  6.95
                
                
                  265
                  8.05
                
                
                  266
                  9.13
                
                
                  267
                  10.05
                
                
                  268
                  11.62
                
                
                  269
                  12.92
                
                
                  270
                  13.84
                
                
                  271
                  14.38
                
                
                  272
                  15.64
                
                
                  273
                  17.14
                
                
                  274
                  18.21
                
                
                  275
                  18.90
                
                
                  276
                  19.44
                
                
                  277
                  20.09
                
                
                  278
                  21.89
                
                
                  279
                  24.15
                
                
                  280
                  26.26
                
                
                  281
                  26.95
                
                
                  282
                  27.03
                
                
                  283
                  27.30
                
                
                  284
                  28.10
                
                
                  285
                  29.44
                
                
                  286
                  30.78
                
                
                  287
                  32.09
                
                
                  288
                  33.24
                
                
                  289
                  34.46
                
                
                  290
                  35.42
                
                
                  291
                  35.88
                
                
                  292
                  36.03
                
                
                  293
                  35.84
                
                
                  294
                  35.65
                
                
                  295
                  35.31
                
                
                  296
                  35.19
                
                
                  297
                  35.12
                
                
                  298
                  35.12
                
                
                  299
                  35.04
                
                
                  300
                  35.08
                
                
                  301
                  35.04
                
                
                  302
                  35.34
                
                
                  303
                  35.50
                
                
                  304
                  35.77
                
                
                  305
                  35.81
                
                
                  306
                  35.92
                
                
                  307
                  36.23
                
                
                  308
                  36.42
                
                
                  309
                  36.65
                
                
                  310
                  36.26
                
                
                  311
                  36.07
                
                
                  312
                  35.84
                
                
                  313
                  35.96
                
                
                  314
                  36.00
                
                
                  315
                  35.57
                
                
                  316
                  35.00
                
                
                  317
                  34.08
                
                
                  318
                  33.39
                
                
                  319
                  32.20
                
                
                  320
                  30.32
                
                
                  321
                  28.48
                
                
                  322
                  26.95
                
                
                  323
                  26.18
                
                
                  324
                  25.38
                
                
                  325
                  24.77
                
                
                  326
                  23.46
                
                
                  327
                  22.39
                
                
                  328
                  20.97
                
                
                  329
                  20.09
                
                
                  330
                  18.90
                
                
                  331
                  18.17
                
                
                  332
                  16.48
                
                
                  333
                  15.07
                
                
                  334
                  12.23
                
                
                  335
                  10.08
                
                
                  336
                  7.71
                
                
                  337
                  7.32
                
                
                  338
                  8.63
                
                
                  339
                  10.77
                
                
                  340
                  12.65
                
                
                  341
                  13.88
                
                
                  342
                  15.03
                
                
                  343
                  15.64
                
                
                  344
                  16.99
                
                
                  345
                  17.98
                
                
                  346
                  19.13
                
                
                  347
                  18.67
                
                
                  348
                  18.25
                
                
                  
                  349
                  18.17
                
                
                  350
                  18.40
                
                
                  351
                  19.63
                
                
                  352
                  20.32
                
                
                  353
                  21.43
                
                
                  354
                  21.47
                
                
                  355
                  21.97
                
                
                  356
                  22.27
                
                
                  357
                  22.69
                
                
                  358
                  23.15
                
                
                  359
                  23.69
                
                
                  360
                  23.96
                
                
                  361
                  24.27
                
                
                  362
                  24.34
                
                
                  363
                  24.50
                
                
                  364
                  24.42
                
                
                  365
                  24.38
                
                
                  366
                  24.31
                
                
                  367
                  24.23
                
                
                  368
                  24.69
                
                
                  369
                  25.11
                
                
                  370
                  25.53
                
                
                  371
                  25.38
                
                
                  372
                  24.58
                
                
                  373
                  23.77
                
                
                  374
                  23.54
                
                
                  375
                  23.50
                
                
                  376
                  24.15
                
                
                  377
                  24.30
                
                
                  378
                  24.15
                
                
                  379
                  23.19
                
                
                  380
                  22.50
                
                
                  381
                  21.93
                
                
                  382
                  21.85
                
                
                  383
                  21.55
                
                
                  384
                  21.89
                
                
                  385
                  21.97
                
                
                  386
                  21.97
                
                
                  387
                  22.01
                
                
                  388
                  21.85
                
                
                  389
                  21.62
                
                
                  390
                  21.62
                
                
                  391
                  22.01
                
                
                  392
                  22.81
                
                
                  393
                  23.54
                
                
                  394
                  24.38
                
                
                  395
                  24.80
                
                
                  396
                  24.61
                
                
                  397
                  23.12
                
                
                  398
                  21.62
                
                
                  399
                  19.90
                
                
                  400
                  18.86
                
                
                  401
                  17.79
                
                
                  402
                  17.25
                
                
                  403
                  16.91
                
                
                  404
                  16.75
                
                
                  405
                  16.75
                
                
                  406
                  16.87
                
                
                  407
                  16.37
                
                
                  408
                  16.37
                
                
                  409
                  16.49
                
                
                  410
                  17.21
                
                
                  411
                  17.41
                
                
                  412
                  17.37
                
                
                  413
                  16.87
                
                
                  414
                  16.72
                
                
                  415
                  16.22
                
                
                  416
                  15.76
                
                
                  417
                  14.72
                
                
                  418
                  13.69
                
                
                  419
                  12.00
                
                
                  420
                  10.43
                
                
                  421
                  8.71
                
                
                  422
                  7.44
                
                
                  423
                  5.71
                
                
                  424
                  4.22
                
                
                  425
                  2.30
                
                
                  426
                  1.00
                
                
                  427
                  0.00
                
                
                  428
                  0.61
                
                
                  429
                  1.19
                
                
                  430
                  1.61
                
                
                  431
                  1.53
                
                
                  432
                  2.34
                
                
                  433
                  4.29
                
                
                  434
                  7.25
                
                
                  435
                  10.20
                
                
                  436
                  12.46
                
                
                  437
                  14.53
                
                
                  438
                  16.22
                
                
                  439
                  17.87
                
                
                  440
                  19.74
                
                
                  441
                  21.01
                
                
                  442
                  22.23
                
                
                  443
                  22.62
                
                
                  444
                  23.61
                
                
                  445
                  24.88
                
                
                  446
                  26.15
                
                
                  447
                  26.99
                
                
                  448
                  27.56
                
                
                  449
                  28.18
                
                
                  450
                  28.94
                
                
                  451
                  29.83
                
                
                  452
                  30.78
                
                
                  453
                  31.82
                
                
                  454
                  32.78
                
                
                  455
                  33.24
                
                
                  456
                  33.47
                
                
                  457
                  33.31
                
                
                  458
                  33.08
                
                
                  459
                  32.78
                
                
                  460
                  32.39
                
                
                  461
                  32.13
                
                
                  462
                  31.82
                
                
                  463
                  31.55
                
                
                  464
                  31.25
                
                
                  465
                  30.94
                
                
                  466
                  30.71
                
                
                  467
                  30.56
                
                
                  468
                  30.79
                
                
                  469
                  31.13
                
                
                  470
                  31.55
                
                
                  471
                  31.51
                
                
                  472
                  31.47
                
                
                  473
                  31.44
                
                
                  474
                  31.51
                
                
                  475
                  31.59
                
                
                  476
                  31.67
                
                
                  477
                  32.01
                
                
                  478
                  32.63
                
                
                  479
                  33.39
                
                
                  480
                  34.31
                
                
                  481
                  34.81
                
                
                  482
                  34.20
                
                
                  483
                  32.39
                
                
                  484
                  30.29
                
                
                  485
                  28.56
                
                
                  486
                  26.45
                
                
                  487
                  24.79
                
                
                  488
                  23.12
                
                
                  489
                  20.73
                
                
                  490
                  18.33
                
                
                  491
                  15.72
                
                
                  492
                  13.11
                
                
                  493
                  10.47
                
                
                  494
                  7.82
                
                
                  
                  495
                  5.70
                
                
                  496
                  3.57
                
                
                  497
                  0.92
                
                
                  498
                  0.00
                
                
                  499
                  0.00
                
                
                  500
                  0.00
                
                
                  501
                  0.00
                
                
                  502
                  0.00
                
                
                  503
                  0.00
                
                
                  504
                  0.00
                
                
                  505
                  0.00
                
                
                  506
                  0.00
                
                
                  507
                  0.00
                
                
                  508
                  0.00
                
                
                  509
                  0.00
                
                
                  510
                  0.00
                
                
                  511
                  0.00
                
                
                  512
                  0.00
                
                
                  513
                  0.00
                
                
                  514
                  0.00
                
                
                  515
                  0.00
                
                
                  516
                  0.00
                
                
                  517
                  0.00
                
                
                  518
                  0.00
                
                
                  519
                  0.00
                
                
                  520
                  0.00
                
                
                  521
                  0.00
                
                
                  522
                  0.50
                
                
                  523
                  1.50
                
                
                  524
                  3.00
                
                
                  525
                  4.50
                
                
                  526
                  5.80
                
                
                  527
                  6.52
                
                
                  528
                  6.75
                
                
                  529
                  6.44
                
                
                  530
                  6.17
                
                
                  531
                  6.33
                
                
                  532
                  6.71
                
                
                  533
                  7.40
                
                
                  534
                  7.67
                
                
                  535
                  7.33
                
                
                  536
                  6.71
                
                
                  537
                  6.41
                
                
                  538
                  6.60
                
                
                  539
                  6.56
                
                
                  540
                  5.94
                
                
                  541
                  5.45
                
                
                  542
                  5.87
                
                
                  543
                  6.71
                
                
                  544
                  7.56
                
                
                  545
                  7.59
                
                
                  546
                  7.63
                
                
                  547
                  7.67
                
                
                  548
                  7.67
                
                
                  549
                  7.48
                
                
                  550
                  7.29
                
                
                  551
                  7.29
                
                
                  552
                  7.40
                
                
                  553
                  7.48
                
                
                  554
                  7.52
                
                
                  555
                  7.52
                
                
                  556
                  7.48
                
                
                  557
                  7.44
                
                
                  558
                  7.28
                
                
                  559
                  7.21
                
                
                  560
                  7.09
                
                
                  561
                  7.06
                
                
                  562
                  7.29
                
                
                  563
                  7.75
                
                
                  564
                  8.55
                
                
                  565
                  9.09
                
                
                  566
                  10.04
                
                
                  567
                  11.12
                
                
                  568
                  12.46
                
                
                  569
                  13.00
                
                
                  570
                  14.26
                
                
                  571
                  15.37
                
                
                  572
                  17.02
                
                
                  573
                  18.17
                
                
                  574
                  19.21
                
                
                  575
                  20.17
                
                
                  576
                  20.66
                
                
                  577
                  21.12
                
                
                  578
                  21.43
                
                
                  579
                  22.66
                
                
                  580
                  23.92
                
                
                  581
                  25.42
                
                
                  582
                  25.53
                
                
                  583
                  26.68
                
                
                  584
                  28.14
                
                
                  585
                  30.06
                
                
                  586
                  30.94
                
                
                  587
                  31.63
                
                
                  588
                  32.36
                
                
                  589
                  33.24
                
                
                  590
                  33.66
                
                
                  591
                  34.12
                
                
                  592
                  35.92
                
                
                  593
                  37.72
                
                
                  594
                  39.26
                
                
                  595
                  39.45
                
                
                  596
                  39.83
                
                
                  597
                  40.18
                
                
                  598
                  40.48
                
                
                  599
                  40.75
                
                
                  600
                  41.02
                
                
                  601
                  41.36
                
                
                  602
                  41.79
                
                
                  603
                  42.40
                
                
                  604
                  42.82
                
                
                  605
                  43.05
                
                
                  606
                  43.09
                
                
                  607
                  43.24
                
                
                  608
                  43.59
                
                
                  609
                  44.01
                
                
                  610
                  44.35
                
                
                  611
                  44.55
                
                
                  612
                  44.82
                
                
                  613
                  45.05
                
                
                  614
                  45.31
                
                
                  615
                  45.58
                
                
                  616
                  46.00
                
                
                  617
                  46.31
                
                
                  618
                  46.54
                
                
                  619
                  46.61
                
                
                  620
                  46.92
                
                
                  621
                  47.19
                
                
                  622
                  47.46
                
                
                  623
                  47.54
                
                
                  624
                  47.54
                
                
                  625
                  47.54
                
                
                  626
                  47.50
                
                
                  627
                  47.50
                
                
                  628
                  47.50
                
                
                  629
                  47.31
                
                
                  630
                  47.04
                
                
                  631
                  46.77
                
                
                  632
                  45.54
                
                
                  633
                  43.24
                
                
                  634
                  41.52
                
                
                  635
                  39.79
                
                
                  636
                  38.07
                
                
                  637
                  36.34
                
                
                  638
                  34.04
                
                
                  639
                  32.45
                
                
                  640
                  30.86
                
                
                  
                  641
                  28.83
                
                
                  642
                  26.45
                
                
                  643
                  24.27
                
                
                  644
                  22.04
                
                
                  645
                  19.82
                
                
                  646
                  17.04
                
                
                  647
                  14.26
                
                
                  648
                  11.52
                
                
                  649
                  8.78
                
                
                  650
                  7.17
                
                
                  651
                  5.56
                
                
                  652
                  3.72
                
                
                  653
                  3.38
                
                
                  654
                  3.11
                
                
                  655
                  2.58
                
                
                  656
                  1.66
                
                
                  657
                  0.67
                
                
                  658
                  0.00
                
                
                  659
                  0.00
                
                
                  660
                  0.00
                
                
                  661
                  0.00
                
                
                  662
                  0.00
                
                
                  663
                  0.00
                
                
                  664
                  0.00
                
                
                  665
                  0.00
                
                
                  666
                  0.00
                
                
                  667
                  0.00
                
                
                  668
                  0.00
                
              
            
            
              Pt. 1037, App. II
              Appendix II to Part 1037—Power Take-Off Test Cycle
              
                
                  Cycle simulation
                  Mode
                  Start time of mode
                  Normalized pressure,circuit 1 (%)
                  
                  Normalized pressure,circuit 2 (%)
                  
                
                
                  Utility
                  0
                  0
                  0.0
                  0.0
                
                
                  Utility
                  1
                  33
                  80.5
                  0.0
                
                
                  Utility
                  2
                  40
                  0.0
                  0.0
                
                
                  Utility
                  3
                  145
                  83.5
                  0.0
                
                
                  Utility
                  4
                  289
                  0.0
                  0.0
                
                
                  Refuse
                  5
                  361
                  0.0
                  13.0
                
                
                  Refuse
                  6
                  363
                  0.0
                  38.0
                
                
                  Refuse
                  7
                  373
                  0.0
                  53.0
                
                
                  Refuse
                  8
                  384
                  0.0
                  73.0
                
                
                  Refuse
                  9
                  388
                  0.0
                  0.0
                
                
                  Refuse
                  10
                  401
                  0.0
                  13.0
                
                
                  Refuse
                  11
                  403
                  0.0
                  38.0
                
                
                  Refuse
                  12
                  413
                  0.0
                  53.0
                
                
                  Refuse
                  13
                  424
                  0.0
                  73.0
                
                
                  Refuse
                  14
                  442
                  11.2
                  0.0
                
                
                  Refuse
                  15
                  468
                  29.3
                  0.0
                
                
                  Refuse
                  16
                  473
                  0.0
                  0.0
                
                
                  Refuse
                  17
                  486
                  11.2
                  0.0
                
                
                  Refuse
                  18
                  512
                  29.3
                  0.0
                
                
                  Refuse
                  19
                  517
                  0.0
                  0.0
                
                
                  Refuse
                  20
                  530
                  12.8
                  11.1
                
                
                  Refuse
                  21
                  532
                  12.8
                  38.2
                
                
                  Refuse
                  22
                  541
                  12.8
                  53.4
                
                
                  Refuse
                  23
                  550
                  12.8
                  73.5
                
                
                  Refuse
                  24
                  553
                  0.0
                  0.0
                
                
                  Refuse
                  25
                  566
                  12.8
                  11.1
                
                
                  Refuse
                  26
                  568
                  12.8
                  38.2
                
                
                  Refuse
                  27
                  577
                  12.8
                  53.4
                
                
                  Refuse
                  28
                  586
                  12.8
                  73.5
                
                
                  Refuse
                  29
                  589
                  0.0
                  0.0
                
                
                  Refuse
                  30
                  600
                  0.0
                  0.0
                
              
            
            
              Pt. 1037, App. III
              Appendix III to Part 1037—Emission Control Identifiers
              This appendix identifies abbreviations for emission control information labels, as required under § 1037.135.
              Vehicle Speed Limiters
              —VSL—Vehicle speed limiter
              —VSLS—“Soft-top” vehicle speed limiter
              —VSLE—Expiring vehicle speed limiter
              —VSLD—Vehicle speed limiter with both “soft-top” and expiration
              Idle Reduction Technology
              —IRT5—Engine shutoff after 5 minutes or less of idling
              —IRTE—Expiring engine shutoff
              Tires
              —LRRA—Low rolling resistance tires (all, including trailers)
              —LRRD—Low rolling resistance tires (drive)
              —LRRS—Low rolling resistance tires (steer)
              Aerodynamic Components

              —ATS—Aerodynamic side skirt and/or fuel tank fairing
              
              —ARF—Aerodynamic roof fairing
              —ARFR—Adjustable height aerodynamic roof fairing
              —TGR—Gap reducing tractor fairing (tractor to trailer gap)
              —TGRT—Gap reducing trailer fairing (tractor to trailer gap)
              —TATS—Trailer aerodynamic side skirt
              —TARF—Trailer aerodynamic rear fairing
              —TAUD—Trailer aerodynamic underbody device
              Other Components
              —ADVH—Vehicle includes advanced hybrid technology components

              —ADVO—Vehicle includes other advanced-technology components (i.e., non-hybrid system)
              —INV—Vehicle includes innovative (off-cycle) technology components
              —ATI—Automatic tire inflation system
              —TPMS—Tire pressure monitoring system
              —WRTW—Weight-reducing trailer wheels
              —WRTC—Weight-reducing trailer upper coupler plate
              —WRTS—Weight-reducing trailer axle sub-frames
              —WBSW—Wide-base single trailer tires with steel wheel
              —WBAW—Wide-base single trailer tires with aluminum wheel
              —WBLW—Wide-base single trailer tires with light-weight aluminum alloy wheel
              —DWSW—Dual-wide trailer tires with steel wheel
              —DWAW—Dual-wide trailer tires with aluminum wheel
              —DWLW—Dual-wide trailer tires with light-weight aluminum alloy wheel
            
            
              Pt. 1037, App. IV
              Appendix IV to Part 1037—Heavy-Duty Grade Profile for Phase 2 Steady-State Test Cycles
              The following table identifies a grade profile for operating vehicles over the highway cruise cycles specified in subpart F of this part. Determine intermediate values by linear interpolation.
              
                
                  Distance(m)
                  
                  Grade(%)
                  
                
                
                  0
                  0
                
                
                  808
                  0
                
                
                  820
                  −0.1
                
                
                  832
                  0
                
                
                  842
                  0
                
                
                  892
                  0.36
                
                
                  942
                  0
                
                
                  952
                  0
                
                
                  1006
                  −0.28
                
                
                  1102
                  −1.04
                
                
                  1198
                  −0.28
                
                
                  1252
                  0
                
                
                  1264
                  0
                
                
                  1390
                  0.39
                
                
                  1458
                  0.66
                
                
                  1534
                  1.15
                
                
                  1696
                  2.44
                
                
                  1858
                  1.15
                
                
                  1934
                  0.66
                
                
                  2002
                  0.39
                
                
                  2128
                  0
                
                
                  2146
                  0
                
                
                  2330
                  −0.46
                
                
                  2398
                  −0.69
                
                
                  2478
                  −1.08
                
                
                  2546
                  −1.53
                
                
                  2698
                  −2.75
                
                
                  2850
                  −1.53
                
                
                  2918
                  −1.08
                
                
                  2998
                  −0.69
                
                
                  3066
                  −0.46
                
                
                  3250
                  0
                
                
                  3264
                  0
                
                
                  3340
                  0.35
                
                
                  3416
                  0.9
                
                
                  3502
                  1.59
                
                
                  3588
                  0.9
                
                
                  3664
                  0.35
                
                
                  3740
                  0
                
                
                  3756
                  0
                
                
                  3822
                  −0.1
                
                
                  4094
                  −0.69
                
                
                  4176
                  −0.97
                
                
                  4262
                  −1.36
                
                
                  4330
                  −1.78
                
                
                  4514
                  −3.23
                
                
                  4698
                  −1.78
                
                
                  4766
                  −1.36
                
                
                  4852
                  −0.97
                
                
                  4934
                  −0.69
                
                
                  5206
                  −0.1
                
                
                  5272
                  0
                
                
                  5322
                  0
                
                
                  5406
                  0.1
                
                
                  5498
                  0.17
                
                
                  5720
                  0.38
                
                
                  5912
                  0.58
                
                
                  6052
                  0.77
                
                
                  6226
                  1.09
                
                
                  6312
                  1.29
                
                
                  6436
                  1.66
                
                
                  6562
                  2.14
                
                
                  6638
                  2.57
                
                
                  6710
                  3
                
                
                  6762
                  3.27
                
                
                  6800
                  3.69
                
                
                  6890
                  5.01
                
                
                  6980
                  3.69
                
                
                  7018
                  3.27
                
                
                  7070
                  3
                
                
                  7142
                  2.57
                
                
                  7218
                  2.14
                
                
                  7344
                  1.66
                
                
                  7468
                  1.29
                
                
                  7554
                  1.09
                
                
                  7728
                  0.77
                
                
                  7868
                  0.58
                
                
                  8060
                  0.38
                
                
                  8282
                  0.17
                
                
                  8374
                  0.1
                
                
                  8458
                  0
                
                
                  8502
                  0
                
                
                  8608
                  −0.38
                
                
                  8668
                  −0.69
                
                
                  8852
                  −2.13
                
                
                  9036
                  −0.69
                
                
                  9096
                  −0.38
                
                
                  9202
                  0
                
                
                  9214
                  0
                
                
                  
                  9262
                  0.26
                
                
                  9316
                  0.7
                
                
                  9370
                  0.26
                
                
                  9418
                  0
                
                
                  9428
                  0
                
                
                  9496
                  −0.34
                
                
                  9622
                  −1.33
                
                
                  9748
                  −0.34
                
                
                  9816
                  0
                
                
                  9826
                  0
                
                
                  9914
                  0.37
                
                
                  9968
                  0.7
                
                
                  10112
                  1.85
                
                
                  10256
                  0.7
                
                
                  10310
                  0.37
                
                
                  10398
                  0
                
                
                  10410
                  0
                
                
                  10498
                  −0.37
                
                
                  10552
                  −0.7
                
                
                  10696
                  −1.85
                
                
                  10840
                  −0.7
                
                
                  10894
                  −0.37
                
                
                  10982
                  0
                
                
                  10992
                  0
                
                
                  11060
                  0.34
                
                
                  11186
                  1.33
                
                
                  11312
                  0.34
                
                
                  11380
                  0
                
                
                  11390
                  0
                
                
                  11438
                  −0.26
                
                
                  11492
                  −0.7
                
                
                  11546
                  −0.26
                
                
                  11594
                  0
                
                
                  11606
                  0
                
                
                  11712
                  0.38
                
                
                  11772
                  0.69
                
                
                  11956
                  2.13
                
                
                  12140
                  0.69
                
                
                  12200
                  0.38
                
                
                  12306
                  0
                
                
                  12350
                  0
                
                
                  12434
                  −0.1
                
                
                  12526
                  −0.17
                
                
                  12748
                  −0.38
                
                
                  12940
                  −0.58
                
                
                  13080
                  −0.77
                
                
                  13254
                  −1.09
                
                
                  13340
                  −1.29
                
                
                  13464
                  −1.66
                
                
                  13590
                  −2.14
                
                
                  13666
                  −2.57
                
                
                  13738
                  −3
                
                
                  13790
                  −3.27
                
                
                  13828
                  −3.69
                
                
                  13918
                  −5.01
                
                
                  14008
                  −3.69
                
                
                  14046
                  −3.27
                
                
                  14098
                  −3
                
                
                  14170
                  −2.57
                
                
                  14246
                  −2.14
                
                
                  14372
                  −1.66
                
                
                  14496
                  −1.29
                
                
                  14582
                  −1.09
                
                
                  14756
                  −0.77
                
                
                  14896
                  −0.58
                
                
                  15088
                  −0.38
                
                
                  15310
                  −0.17
                
                
                  15402
                  −0.1
                
                
                  15486
                  0
                
                
                  15536
                  0
                
                
                  15602
                  0.1
                
                
                  15874
                  0.69
                
                
                  15956
                  0.97
                
                
                  16042
                  1.36
                
                
                  16110
                  1.78
                
                
                  16294
                  3.23
                
                
                  16478
                  1.78
                
                
                  16546
                  1.36
                
                
                  16632
                  0.97
                
                
                  16714
                  0.69
                
                
                  16986
                  0.1
                
                
                  17052
                  0
                
                
                  17068
                  0
                
                
                  17144
                  −0.35
                
                
                  17220
                  −0.9
                
                
                  17306
                  −1.59
                
                
                  17392
                  −0.9
                
                
                  17468
                  −0.35
                
                
                  17544
                  0
                
                
                  17558
                  0
                
                
                  17742
                  0.46
                
                
                  17810
                  0.69
                
                
                  17890
                  1.08
                
                
                  17958
                  1.53
                
                
                  18110
                  2.75
                
                
                  18262
                  1.53
                
                
                  18330
                  1.08
                
                
                  18410
                  0.69
                
                
                  18478
                  0.46
                
                
                  18662
                  0
                
                
                  18680
                  0
                
                
                  18806
                  −0.39
                
                
                  18874
                  −0.66
                
                
                  18950
                  −1.15
                
                
                  19112
                  −2.44
                
                
                  19274
                  −1.15
                
                
                  19350
                  −0.66
                
                
                  19418
                  −0.39
                
                
                  19544
                  0
                
                
                  19556
                  0
                
                
                  19610
                  0.28
                
                
                  19706
                  1.04
                
                
                  19802
                  0.28
                
                
                  19856
                  0
                
                
                  19866
                  0
                
                
                  19916
                  −0.36
                
                
                  19966
                  0
                
                
                  19976
                  0
                
                
                  19988
                  0.1
                
                
                  20000
                  0
                
                
                  20808
                  0
                
              
            
            
              Pt. 1037, App. V
              Appendix V to Part 1037—Power Take-Off Utility Factors
              
                
                  Time(min)
                  
                  Utilityfactor
                    fraction
                  
                
                
                  0
                  0
                
                
                  10
                  0.1
                
                
                  20
                  0.18
                
                
                  30
                  0.24
                
                
                  40
                  0.31
                
                
                  50
                  0.36
                
                
                  60
                  0.4
                
                
                  70
                  0.44
                
                
                  80
                  0.47
                
                
                  90
                  0.51
                
                
                  100
                  0.54
                
                
                  110
                  0.57
                
                
                  120
                  0.6
                
                
                  130
                  0.64
                
                
                  140
                  0.66
                
                
                  150
                  0.69
                
                
                  
                  160
                  0.71
                
                
                  170
                  0.74
                
                
                  180
                  0.76
                
                
                  190
                  0.77
                
                
                  200
                  0.79
                
                
                  210
                  0.8
                
                
                  220
                  0.82
                
                
                  230
                  0.83
                
                
                  240
                  0.85
                
                
                  250
                  0.86
                
                
                  260
                  0.87
                
                
                  270
                  0.88
                
                
                  280
                  0.88
                
                
                  290
                  0.89
                
                
                  300
                  0.9
                
                
                  310
                  0.9
                
                
                  320
                  0.91
                
                
                  330
                  0.92
                
                
                  340
                  0.93
                
                
                  350
                  0.93
                
                
                  360
                  0.94
                
                
                  370
                  0.95
                
                
                  380
                  0.95
                
                
                  390
                  0.96
                
                
                  420
                  0.96
                
                
                  430
                  0.97
                
                
                  460
                  0.97
                
                
                  470
                  0.98
                
                
                  520
                  0.98
                
                
                  530
                  0.99
                
                
                  580
                  0.99
                
                
                  590
                  1
                
              
            
          
        
        
          Pt. 1039
          PART 1039—CONTROL OF EMISSIONS FROM NEW AND IN-USE NONROAD COMPRESSION-IGNITION ENGINES
          
            
              Subpart A—Overview and Applicability
              Sec.
              1039.1
              Does this part apply for my engines?
              1039.2
              Who is responsible for compliance?
              1039.5
              Which engines are excluded from this part's requirements?
              1039.10
              How is this part organized?
              1039.15
              Do any other regulation parts apply to me?
              1039.20
              What requirements from this part apply to excluded stationary engines?
              1039.30
              Submission of information.
            
            
              Subpart B—Emission Standards and Related Requirements
              1039.101
              What exhaust emission standards must my engines meet after the 2014 model year?
              1039.102
              What exhaust emission standards and phase-in allowances apply for my engines in model year 2014 and earlier?
              1039.104
              Are there interim provisions that apply only for a limited time?
              1039.105
              What smoke standards must my engines meet?
              1039.107
              What evaporative emission standards and requirements apply?
              1039.110
              Recording reductant use and other diagnostic functions.
              1039.115
              What other requirements apply? 
              1039.120
              What emission-related warranty requirements apply to me?
              1039.125
              What maintenance instructions must I give to buyers?
              1039.130
              What installation instructions must I give to equipment manufacturers?
              1039.135
              How must I label and identify the engines I produce?
              1039.140
              What is my engine's maximum engine power?
            
            
              Subpart C—Certifying Engine Families
              1039.201
              What are the general requirements for obtaining a certificate of conformity?
              1039.205
              What must I include in my application?
              1039.210
              May I get preliminary approval before I complete my application?
              1039.220
              How do I amend my maintenance instructions?
              1039.225
              How do I amend my application for certification?
              1039.230
              How do I select engine families?
              1039.235
              What testing requirements apply for certification?
              1039.240
              How do I demonstrate that my engine family complies with exhaust emission standards?
              1039.245
              How do I determine deterioration factors from exhaust durability testing?
              1039.250
              What records must I keep and what reports must I send to EPA?
              1039.255
              What decisions may EPA make regarding my certificate of conformity?
            
            
              Subpart D [Reserved]
            
            
              Subpart E—In-use Testing
              1039.401
              General provisions.
            
            
              Subpart F—Test Procedures
              1039.501
              How do I run a valid emission test?
              1039.505
              How do I test engines using steady-state duty cycles, including ramped-modal testing?
              1039.510
              Which duty cycles do I use for transient testing?
              1039.515
              What are the test procedures related to not-to-exceed standards?
              1039.520
              What testing must I perform to establish deterioration factors?
              1039.525
              How do I adjust emission levels to account for infrequently regenerating aftertreatment devices?
            
            
              Subpart G—Special Compliance Provisions
              1039.601
              What compliance provisions apply?
              
              1039.605
              What provisions apply to engines certified under the motor-vehicle program?
              1039.610
              What provisions apply to vehicles certified under the motor-vehicle program?
              1039.615
              What special provisions apply to engines using noncommercial fuels?
              1039.620
              What are the provisions for exempting engines used solely for competition?
              1039.625
              What requirements apply under the program for equipment-manufacturer flexibility?
              1039.626
              What special provisions apply to equipment imported under the equipment-manufacturer flexibility program?
              1039.627
              What are the incentives for equipment manufacturers to use cleaner engines?
              1039.630
              What are the economic hardship provisions for equipment manufacturers?
              1039.635
              What are the hardship provisions for engine manufacturers?
              1039.645
              What special provisions apply to engines used for transportation refrigeration units?
              1039.650
              [Reserved]
              1039.655
              What special provisions apply to engines sold in Guam, American Samoa, or the Commonwealth of the Northern Mariana Islands?
              1039.665
              Special provisions for use of engines in emergency situations.
              1039.670
              Approval of an emergency equipment field modification (EEFM).
              1039.699
              Emission standards and certification requirements for auxiliary power units for highway tractors.
            
            
              Subpart H—Averaging, Banking, and Trading for Certification
              1039.701
              General provisions.
              1039.705
              How do I generate and calculate emission credits?
              1039.710
              How do I average emission credits?
              1039.715
              How do I bank emission credits?
              1039.720
              How do I trade emission credits?
              1039.725
              What must I include in my application for certification?
              1039.730
              What ABT reports must I send to EPA?
              1039.735
              What records must I keep?
              1039.740
              What restrictions apply for using emission credits?
              1039.745
              What can happen if I do not comply with the provisions of this subpart?
            
            
              Subpart I—Definitions and Other Reference Information
              1039.801
              What definitions apply to this part?
              1039.805
              What symbols, acronyms, and abbreviations does this part use?
              1039.815
              What provisions apply to confidential information?
              1039.820
              How do I request a hearing?
              1039.825
              What reporting and recordkeeping requirements apply under this part?
              Appendix I to Part 1039 [Reserved]
              Appendix II to Part 1039—Steady-state Duty Cycles
              Appendix III to Part 1039 [Reserved]
              Appendix IV to Part 1039 [Reserved]
              Appendix V to Part 1039 [Reserved]
              Appendix VI to Part 1039—Nonroad Compression-ignition Composite Transient Cycle
            
          
          
            Authority:
            42 U.S.C. 7401-7671q.
          
          
            Source:
            69 FR 39213, June 29, 2004, unless otherwise noted.
          
          
            Subpart A—Overview and Applicability
            
              § 1039.1
              Does this part apply for my engines?
              (a) The regulations in this part 1039 apply for all new, compression-ignition nonroad engines (defined in § 1039.801), except as provided in § 1039.5.
              (b) This part 1039 applies as follows:
              (1) This part 1039 applies for all engines subject to the emission standards specified in subpart B of this part starting with the model years noted in the following table:
              
                Table 1 of § 1039.1—Part 1039 Applicability by Model Year
                
                  Power category
                  Model year
                
                
                  kW <19
                  
                    1 2008
                
                
                  19 ≤kW <56
                  
                    2 2008
                
                
                  56 ≤kW <130
                  2012
                
                
                  130 ≤kW ≤560
                  2011
                
                
                  kW >560
                  2011
                
                
                  1 As described in § 1039.102, some engines below 19 kW may not be subject to the emission standards in this part until the 2010 model year.
                
                  2 As described in § 1039.102, some engines in the 19-56 kW power category may not be subject to the emission standards in this part until the 2012 model year.
              
              (2) If you use the provisions of § 1039.104(a) to certify an engine to the emission standards of this part before the model years shown in Table 1 of this section, all the requirements of this part apply for those engines.
              (3) See 40 CFR part 89 for requirements that apply to engines not yet subject to the requirements of this part 1039.

              (4) This part 1039 applies for other compression-ignition engines as follows:
              
              (i) The provisions of paragraph (c) of this section and § 1039.801 apply for stationary engines beginning January 1, 2006.
              (ii) The provisions of § 1039.620 and § 1039.801 apply for engines used solely for competition beginning January 1, 2006.
              (c) The definition of nonroad engine in 40 CFR 1068.30 excludes certain engines used in stationary applications. These engines may be required by subpart IIII of 40 CFR part 60 to comply with some of the provisions of this part 1039; otherwise, these engines are only required to comply with the requirements in § 1039.20. In addition, the prohibitions in 40 CFR 1068.101 restrict the use of stationary engines for nonstationary purposes unless they are certified under this part 1039, or under the provisions of 40 CFR part 89 or 40 CFR part 94, to the same standards that would apply to nonroad engines for the same model year.
              (d) In certain cases, the regulations in this part 1039 apply to engines at or above 250 kW that would otherwise be covered by 40 CFR part 1048. See 40 CFR 1048.620 for provisions related to this allowance.
              [69 FR 39213, June 29, 2004, as amended at 70 FR 40462, July 13, 2005; 71 FR 39184, July 11, 2006]
            
            
              § 1039.2
              Who is responsible for compliance?
              The regulations in this part 1039 contain provisions that affect both manufacturers and others. However, the requirements of this part are generally addressed to the manufacturer. The term “you” generally means the manufacturer, as defined in § 1039.801, especially for issues related to certification. Note that for engines that become new after being placed into service (such as engines converted from highway or stationary use), the requirements that normally apply for manufacturers of freshly manufactured engines apply to the importer or any other entity we allow to obtain a certificate of conformity.
              [81 FR 74133, Oct. 25, 2016]
            
            
              § 1039.5
              Which engines are excluded from this part's requirements?
              This part does not apply to certain nonroad engines, as follows:
              (a) Locomotive engines. (1) The following locomotive engines are not subject to the provisions of this part 1039:
              (i) Engines in locomotives certified under 40 CFR part 1033.
              (ii) Engines in locomotives that are exempt from the standards of 40 CFR part 92 or 1033 pursuant to the provisions of 40 CFR part 1033 or 1068 (except for the provisions of 40 CFR 1033.150(e)).
              (2) The following locomotive engines are subject to the provisions of this part 1039:
              (i) Engines in locomotives exempt from 40 CFR part 1033 pursuant to the provisions of 40 CFR 1033.150(e).
              (ii) Locomotive engines excluded from the definition of locomotive in 40 CFR 1033.901.
              (iii) Locomotive engines produced under the provisions of 40 CFR 1033.625.
              (b) Marine engines. (1) The following marine engines are not subject to the provisions of this part 1039:
              (i) Engines subject to the standards of 40 CFR part 94.
              (ii) Engines not subject to the standards of 40 CFR part 94 only because they were produced before the standards of 40 CFR part 94 started to apply.
              (iii) Engines that are exempt from the standards of 40 CFR part 94 pursuant to the provisions of 40 CFR part 94 (except for the provisions of 40 CFR 94.907 or 94.912). For example, an engine that is exempt under 40 CFR 94.906 because it is a manufacturer-owned engine is not subject to the provisions of this part 1039.
              (iv) Engines with rated power below 37 kW.
              (v) Engines on foreign vessels.
              (2) Marine engines are subject to the provisions of this part 1039 if they are exempt from 40 CFR part 94 based on the engine-dressing provisions of 40 CFR 94.907 or the common-family provisions of 40 CFR 94.912.
              (c) Mining engines. Engines used in underground mining or in underground mining equipment and regulated by the Mining Safety and Health Administration in 30 CFR parts 7, 31, 32, 36, 56, 57, 70, and 75 are not subject to the provisions of this part 1039.
              
              (d) Hobby engines. Engines installed in reduced-scale models of vehicles that are not capable of transporting a person are not subject to the provisions of this part 1039.
              (e) Engines used in recreational vehicles. Engines certified to meet the requirements of 40 CFR part 1051 are not subject to the provisions of this part 1039.
              [69 FR 39213, June 29, 2004, as amended at 70 FR 40462, July 13, 2005; 73 FR 59191, Oct. 8, 2008; 75 FR 22988, Apr. 30, 2010; 81 FR 74133, Oct. 25, 2016]
            
            
              § 1039.10
              How is this part organized?
              This part 1039 is divided into the following subparts:
              (a) Subpart A of this part defines the applicability of part 1039 and gives an overview of regulatory requirements.
              (b) Subpart B of this part describes the emission standards and other requirements that must be met to certify engines under this part. Note that § 1039.102 and § 1039.104 discuss certain interim requirements and compliance provisions that apply only for a limited time.
              (c) Subpart C of this part describes how to apply for a certificate of conformity.
              (d) [Reserved]
              (e) Subpart E of this part describes general provisions for testing in-use engines.
              (f) Subpart F of this part describes how to test your engines (including references to other parts of the Code of Federal Regulations).
              (g) Subpart G of this part and 40 CFR part 1068 describe requirements, prohibitions, and other provisions that apply to engine manufacturers, equipment manufacturers, owners, operators, rebuilders, and all others.
              (h) Subpart H of this part describes how you may generate and use emission credits to certify your engines.
              (i) Subpart I of this part contains definitions and other reference information.
              [69 FR 39213, June 29, 2004, as amended at 70 FR 40462, July 13, 2005; 72 FR 53129, Sept. 18, 2007]
            
            
              § 1039.15
              Do any other regulation parts apply to me?
              (a) Part 1065 of this chapter describes procedures and equipment specifications for testing engines to measure exhaust emissions. Subpart F of this part 1039 describes how to apply the provisions of part 1065 of this chapter to determine whether engines meet the exhaust emission standards in this part.
              (b) The requirements and prohibitions of part 1068 of this chapter apply to everyone, including anyone who manufactures, imports, installs, owns, operates, or rebuilds any of the engines subject to this part 1039, or equipment containing these engines. Part 1068 of this chapter describes general provisions, including these seven areas:
              (1) Prohibited acts and penalties for engine manufacturers, equipment manufacturers, and others.
              (2) Rebuilding and other aftermarket changes.
              (3) Exclusions and exemptions for certain engines.
              (4) Importing engines.
              (5) Selective enforcement audits of your production.
              (6) Defect reporting and recall.
              (7) Procedures for hearings.
              (c) Other parts of this chapter apply if referenced in this part.
              [69 FR 39213, June 29, 2004, as amended at 75 FR 22988, Apr. 30, 2010]
            
            
              § 1039.20
              What requirements from this part apply to excluded stationary engines?
              The provisions of this section apply for engines built on or after January 1, 2006.
              (a) You must add a permanent label or tag to each new engine you produce or import that is excluded under § 1039.1(c) as a stationary engine and is not required by 40 CFR part 60, subpart IIII, to meet the requirements of this part 1039, or the requirements of 40 CFR parts 89, 94 or 1042, that are equivalent to the requirements applicable to marine or land-based nonroad engines for the same model year. To meet labeling requirements, you must do the following things:

              (1) Attach the label or tag in one piece so no one can remove it without destroying or defacing it.
              
              (2) Secure it to a part of the engine needed for normal operation and not normally requiring replacement.
              (3) Make sure it is durable and readable for the engine's entire life.
              (4) Write it in English.
              (5) Follow the requirements in § 1039.135(g) regarding duplicate labels if the engine label is obscured in the final installation.
              (b) Engine labels or tags required under this section must have the following information:
              (1) Include the heading “EMISSION CONTROL INFORMATION.”
              (2) Include your full corporate name and trademark. You may instead include the fill corporate name and trademark of another company you choose to designate.
              (3) State the engine displacement (in liters) and maximum engine power (or in the case of fire pumps, NFPA nameplate engine power).
              (4) State: “THIS ENGINE IS EXEMPTED FROM THE REQUIREMENTS OF 40 CFR PARTS 89 AND 1039 AS A “STATIONARY ENGINE.” INSTALLING OR USING THIS ENGINE IN ANY OTHER APPLICATION MAY BE A VIOLATION OF FEDERAL LAW SUBJECT TO CIVIL PENALTY.”
              (c) Stationary engines required by 40 CFR part 60, subpart IIII, to meet the requirements of this part 1039, or part 89, 94 or 1042, must meet the labeling requirements of 40 CFR 60.4210.
              [69 FR 39213, June 29, 2004, as amended at 71 FR 39185, July 11, 2006; 76 FR 37977, June 28, 2011]
            
            
              § 1039.30
              Submission of information.
              Unless we specify otherwise, send all reports and requests for approval to the Designated Compliance Officer (see § 1039.801). See § 1039.825 for additional reporting and recordkeeping provisions.
              [81 FR 74133, Oct. 25, 2016]
            
          
          
            Subpart B—Emission Standards and Related Requirements
            
              § 1039.101
              What exhaust emission standards must my engines meet after the 2014 model year?
              The exhaust emission standards of this section apply after the 2014 model year. Certain of these standards also apply for model year 2014 and earlier. This section presents the full set of emission standards that apply after all the transition and phase-in provisions of § 1039.102 and § 1039.104 expire. See § 1039.102 and 40 CFR 89.112 for exhaust emission standards that apply to 2014 and earlier model years. Section 1039.105 specifies smoke standards.
              (a) Emission standards for transient testing. Transient exhaust emissions from your engines may not exceed the applicable emission standards in Table 1 of this section. Measure emissions using the applicable transient test procedures described in subpart F of this part. The following engines are not subject to the transient standards in this paragraph (a):
              (1) Engines above 560 kW.
              (2) Constant-speed engines.
              (b) Emission standards for steady-state testing. Steady-state exhaust emissions from your engines may not exceed the applicable emission standards in Table 1 of this section. Measure emissions using the applicable steady-state test procedures described in subpart F of this part.
              
                Table 1 of § 1039.101—Tier 4 Exhaust Emission Standards After the 2014 Model Year, g/kW-hr 1
                
                
                  Maximum engine power
                  Application
                  PM
                  NOX
                  
                  NMHC
                  NOX + NMHC
                  CO
                
                
                  kW <19
                  All
                  
                    2 0.40
                  
                  
                  7.5
                  
                    3 6.6
                
                
                  19 ≤kW <56
                  All
                  0.03
                  
                  
                  4.7
                  
                    4 5.0
                
                
                  56 ≤kW <130
                  All
                  0.02
                  0.40
                  0.19
                  
                  5.0
                
                
                  130 ≤kW ≤560
                  All
                  0.02
                  0.40
                  0.19
                  
                  3.5
                
                
                   
                  Generator sets
                  0.03
                  0.67
                  0.19
                  
                  3.5
                
                
                  kW >560
                  All except generator sets
                  0.04
                  3.5
                  0.19
                  
                  3.5
                
                
                  1 Note that some of these standards also apply for 2014 and earlier model years. This table presents the full set of emission standards that apply after all the transition and phase-in provisions of § 1039.102 expire.
                
                  2 See paragraph (c) of this section for provisions related to an optional PM standard for certain engines below 8 kW.
                
                  3 The CO standard is 8.0 g/kW-hr for engines below 8 kW.
                
                  4 The CO standard is 5.5 g/kW-hr for engines below 37 kW.
              
              
              (c) Optional PM standard for engines below 8 kW. You may certify hand-startable, air-cooled, direct injection engines below 8 kW to an optional Tier 4 PM standard of 0.60 g/kW-hr. The term hand-startable generally refers to engines that are started using a hand crank or pull cord. This PM standard applies to both steady-state and transient testing, as described in paragraphs (a) and (b) of this section. Engines certified under this paragraph (c) may not be used to generate PM or NOX + NMHC emission credits under the provisions of subpart H of this part. These engines may use PM or NOX + NMHC emission credits, subject to the FEL caps in paragraph (d)(1) of this section.
              (d) Averaging, banking, and trading. You may generate or use emission credits under the averaging, banking, and trading (ABT) program, as described in subpart H of this part. This requires that you specify a family emission limit (FEL) for each pollutant you include in the ABT program for each engine family. These FELs serve as the emission standards for the engine family with respect to all required testing instead of the standards specified in paragraphs (a) and (b) of this section. The FELs determine the not-to-exceed standards for your engine family, as specified in paragraph (e) of this section.
              (1) Primary FEL caps. The FEL may not be higher than the limits in Table 2 of this section, except as allowed by paragraph (d)(2) of this section or by § 1039.102:
              
                Table 2 of § 1039.101—Tier 4 FEL Caps After the 2014 Model Year, g/kW-hr
                
                  Maximum engine power
                  Application
                  PM
                  NOX
                  
                  NOX + NMHC
                
                
                  kW <19
                  All
                  0.80
                  
                  
                    1 9.5
                
                
                  19 ≤kW <56
                  All
                  0.05
                  
                  7.5
                
                
                  56 ≤kW <130
                  All
                  0.04
                  0.80
                  
                
                
                  130 ≤kW ≤560
                  All
                  0.04
                  0.80
                  
                
                
                  kW >560
                  Generator sets
                  0.05
                  1.07
                  
                
                
                   
                  All except generator sets
                  0.07
                  6.2 
                  
                
                

                  1 For engines below 8 kW, the FEL cap is 10.5 g/kW-hr for NOX + NMHC emissions.
              
              (2) Alternate FEL caps. For a given power category, you may use the alternate FEL caps shown in Table 3 of this section instead of the FEL caps identified in paragraph (d)(1) of this section for up to 5 percent of your U.S.-directed production volume in a given model year.
              
                Table 3 of § 1039.101—Alternate FEL Caps, g/kW-hr
                
                  Maximum engine power
                  Starting model year 1
                  
                  PM FELcap
                  
                  NOX FEL cap
                
                
                  19 ≤kW <56
                  
                    2 2016
                  0.30
                  
                
                
                  56 ≤kW <130
                  2016
                  
                    3 0.30
                  
                    3 3.8
                
                
                  130 ≤kW ≤560
                  2015
                  0.20
                  3.8
                
                
                  kW >560
                  2019
                  0.10
                  
                    4 3.5
                
                
                  1 See § 1039.104(g) for alternate FEL caps that apply in earlier model years.
                
                  2 For manufacturers certifying engines under Option #1 of Table 3 of § 1039.102, these alternate FEL caps apply starting with the 2017 model year.
                

                  3 For engines below 75 kW, the FEL caps are 0.40 g/kW-hr for PM emissions and 4.4 g/kW-hr for NOX emissions.
                

                  4 For engines above 560 kW, the provision for alternate NOX FEL caps is limited to generator-set engines. For example, if you produce 1,000 generator-set engines above 560 kW in a given model year, up to 50 of them may be certified to the alternate NOX FEL caps.
              
              (e) Not-to-exceed standards. Exhaust emissions from your engines may not exceed the applicable not-to-exceed (NTE) standards in this paragraph (e).
              (1) Measure emissions using the procedures described in subpart F of this part.

              (2) Except as noted in paragraph (e)(7) of this section, the NTE standard, rounded to the same number of decimal places as the applicable standard in Table 1 of this section, is determined from the following equation:
                
              
              NTE standard for each pollutant = (STD) × (M)
              
              
                Where:
                
                STD = The standard specified for that pollutant in Table 1 of this section (or paragraph (c) of this section) if you certify without using ABT for that pollutant; or the FEL for that pollutant if you certify using ABT.
                M = The NTE multiplier for that pollutant, as defined in paragraph (e)(3) of this section.
              
              
              (3) The NTE multiplier for each pollutant is 1.25, except in the following cases:
              
                
                  If . . .
                  Or . . .
                  Then . . .
                
                
                  (i) The engine family is certified to a NOX standard less than 2.50 g/kW-hr without using ABT
                  The engine family is certified to a NOX FEL less than 2.50 g/kW-hr or a NOX + NMHC FEL less than 2.70 g/kW-hr
                  The multiplier for NOX, NMHC, and NOX + NMHC is 1.50.
                
                
                  (ii) The engine family is certified to a PM standard less than 0.07 g/kW-hr without using ABT
                  The engine family is certified to a PM FEL less than 0.07 g/kW-hr
                  The multiplier for PM is 1.50.
                
              
              (4) There are two sets of specifications of ambient operating regions that will apply for all NTE testing of engines in an engine family. You must choose one set for each engine family and must identify your choice of ambient operating regions in each application for certification for an engine family. You may choose separately for each engine family. Choose one of the following ambient operating regions:
              (i) All altitudes less than or equal to 5,500 feet above sea level during all ambient temperature and humidity conditions.

              (ii) All altitudes less than or equal to 5,500 feet above sea level, for temperatures less than or equal to the temperature determined by the following equation at the specified altitude:
              
              T = −0.00254 × A + 100
              
              
                Where:
                
                T = ambient air temperature in degrees Fahrenheit.
                A = altitude in feet above sea level (A is negative for altitudes below sea level).
              
              
              (5) Temperature and humidity ranges for which correction factors are allowed are specified in 40 CFR 86.1370-2007(e).
              (i) If you choose the ambient operating region specified in paragraph (e)(4)(i) of this section, the temperature and humidity ranges for which correction factors are allowed are defined in 40 CFR 86.1370-2007(e)(1).
              (ii) If you choose the ambient operating region specified in paragraph (e)(4)(ii) of this section, the temperature and humidity ranges for which correction factors are allowed are defined in 40 CFR 86.1370-2007(e)(2).
              (6) For engines equipped with exhaust-gas recirculation, the NTE standards of this section do not apply during the cold operating conditions specified in 40 CFR 86.1370-2007(f).
              (7) For engines certified to a PM FEL less than or equal to 0.01 g/kW-hr, the PM NTE standard is 0.02 g/kW-hr.
              (f) Fuel types. The exhaust emission standards in this section apply for engines using the fuel type on which the engines in the engine family are designed to operate, except for engines certified under § 1039.615. For engines certified under § 1039.615, the standards of this section apply to emissions measured using the specified test fuel. You must meet the numerical emission standards for NMHC in this section based on the following types of hydrocarbon emissions for engines powered by the following fuels:
              (1) Alcohol-fueled engines: THCE emissions.
              (2) Gaseous-fueled engines: Nonmethane-nonethane hydrocarbon emissions.
              (3) Other engines: NMHC emissions.
              (g) Useful life. Your engines must meet the exhaust emission standards in paragraphs (a) through (e) of this section over their full useful life.

              (1) The useful life values are shown in the following table, except as allowed by paragraph (g)(2) of this section:
              
              
                Table 4 of § 1039.101—Useful Life Values
                
                  If your engine is certified as . . .
                  And its maximum power is . . .
                  And its rated speed is . . .
                  Then its useful life is . . .
                
                
                  (i) Variable speed or constant speed
                  kW <19
                  Any Speed
                  3,000 hours or five years, whichever comes first.
                
                
                  (ii) Constant speed
                  19 ≤kW <37
                  3,000 rpm or higher
                  3,000 hours or five years, whichever comes first.
                
                
                  (iii) Constant speed
                  19 ≤kW <37
                  Less than 3,000 rpm
                  5,000 hours or seven years, whichever comes first.
                
                
                  (iv) Variable
                  19 ≤kW <37
                  Any Speed
                  5,000 hours or seven years, whichever comes first.
                
                
                  (v) Variable speed or constant speed
                  kW ≥37
                  Any speed
                  8,000 hours or ten years, whichever comes first.
                
              
              (2) You may request in your application for certification that we approve a shorter useful life for an engine family. We may approve a shorter useful life, in hours of engine operation but not in years, if we determine that these engines will rarely operate longer than the shorter useful life. If engines identical to those in the engine family have already been produced and are in use, your demonstration must include documentation from such in-use engines. In other cases, your demonstration must include an engineering analysis of information equivalent to such in-use data, such as data from research engines or similar engine models that are already in production. Your demonstration must also include any overhaul interval that you recommend, any mechanical warranty that you offer for the engine or its components, and any relevant customer design specifications. Your demonstration may include any other relevant information. The useful life value may not be shorter than any of the following:
              (i) 1,000 hours of operation.
              (ii) Your recommended overhaul interval.
              (iii) Your mechanical warranty for the engine.
              (h) Applicability for testing. The emission standards in this subpart apply to all testing, including certification, selective enforcement audits, and in-use testing. For selective enforcement audits, we will require you to perform duty-cycle testing as specified in §§ 1039.505 and 1039.510. The NTE standards of this section apply for those tests. We will not direct you to do additional testing under a selective enforcement audit to show that your engines meet the NTE standards.
              [69 FR 39213, June 29, 2004, as amended at 70 FR 40462, July 13, 2005; 81 FR 74133, Oct. 25, 2016]
            
            
              § 1039.102
              What exhaust emission standards and phase-in allowances apply for my engines in model year 2014 and earlier?
              The exhaust emission standards of this section apply for 2014 and earlier model years. See § 1039.101 for exhaust emission standards that apply to later model years. See 40 CFR 89.112 for exhaust emission standards that apply to model years before the standards of this part 1039 take effect.
              (a) Emission standards for transient testing. Transient exhaust emissions from your engines may not exceed the applicable emission standards in Tables 1 through 6 of this section. Measure emissions using the applicable transient test procedures described in subpart F of this part. See paragraph (c) of this section for a description of provisions related to the phase-in and phase-out standards shown in Tables 4 through 6 of this section. The emission standards for transient testing are limited for certain engines, as follows:
              (1) The transient standards in this section do not apply for the following engines:
              (i) Engines below 37 kW for model years before 2013.

              (ii) Engines certified under Option #1 of Table 3 of this section. These are the small-volume manufacturer engines certified to the Option #1 standards for model years 2008 through 2015 under § 1039.104(c), and other engines certified to the Option #1 standards for model years 2008 through 2012.
              
              (iii) Engines certified to an alternate FEL during the first four years of the Tier 4 standards for the applicable power category, as allowed in § 1039.104(g). However, you may certify these engines to the transient standards in this section to avoid using temporary compliance adjustment factors, as described in § 1039.104(g)(2). Note that in some cases this four-year period extends into the time covered by the standards in § 1039.101.
              (iv) Constant-speed engines.
              (v) Engines above 560 kW.
              (2) The transient standards in this section for gaseous pollutants do not apply to phase-out engines that you certify to the same numerical standards (and FELs if the engines are certified using ABT) for gaseous pollutants as you certified under the Tier 3 requirements of 40 CFR part 89. However, except as specified by paragraph (a)(1) of this section, the transient PM emission standards apply to these engines.
              (b) Emission standards for steady-state testing. Steady-state exhaust emissions from your engines may not exceed the applicable emission standards in Tables 1 through 7 of this section. Measure emissions using the applicable steady-state test procedures described in subpart F of this part. See paragraph (c) of this section for a description of provisions related to the phase-in and phase-out standards shown in Tables 4 through 6 of this section.
              
                Table 1 of § 1039.102—Tier 4 Exhaust Emission Standards (g/kW-hr): kW <19
                
                  Maximum engine power
                  Model years
                  PM
                  NOX + NMHC
                  CO
                
                
                  kW <8
                  2008-2014
                  
                    1 0.40
                  7.5
                  8.0
                
                
                  8 ≤kW <19
                  2008-2014
                  0.40
                  7.5
                  6.6
                
                
                  1 For engines that qualify for the special provisions in § 1039.101(c), you may delay certifying to the standards in this part 1039 until 2010. In 2009 and earlier model years, these engines must instead meet the applicable Tier 2 standards and other requirements from 40 CFR part 89. Starting in 2010, these engines must meet a PM standard of 0.60 g/kW-hr, as described in § 1039.101(c). Engines certified to the 0.60 g/kWhr PM standard may not generate ABT credits.
              
              
                Table 2 of § 1039.102—Interim Tier 4 Exhaust Emission Standards (g/kW-hr): 19 ≤kW <37
                
                  Model years
                  PM
                  NOX + NMHC
                  CO
                
                
                  2008-2012
                  0.30
                  7.5
                  5.5
                
                
                  2013-2014
                  0.03
                  4.7
                  5.5
                
              
              
                Table 3 of § 1039.102—Interim Tier 4 Exhaust Emission Standards (g/kW-hr): 37 ≤kW <56
                
                  Option 1
                  
                  Model years
                  PM
                  NOX + NMHC
                  CO
                
                
                  #1
                  2008-2012
                  0.30
                  4.7
                  5.0
                
                
                  #2
                  2012
                  0.03
                  4.7
                  5.0
                
                
                  All
                  2013-2014
                  0.03
                  4.7
                  5.0
                
                
                  1You may certify engines to the Option #1 or Option #2 standards starting in the listed model year. Under Option #1, all engines at or above 37 kW and below 56 kW produced before the 2013 model year must meet the applicable Option #1 standards in this table. These engines are considered to be “Option #1 engines.” Under Option #2, all these engines produced before the 2012 model year must meet the applicable standards under 40 CFR part 89. Engines certified to the Option #2 standards in model year 2012 are considered to be “Option #2 engines.”
              
              
                Table 4 of § 1039.102—Interim Tier 4 Exhaust Emission Standards (g/kW-hr): 56 ≤kW <75
                
                  Model years 1
                  
                  Phase-in option
                  PM
                  NOX
                  
                  NMHC
                  NOX + NMHC
                  CO
                
                
                  2012-2013
                  Phase-in
                  0.02
                  0.40
                  0.19
                  
                  5.0
                
                
                   
                  Phase-out
                  0.02
                  
                  
                  4.7
                  5.0
                
                
                  2014
                  All engines
                  0.02
                  0.40
                  0.19
                  
                  5.0
                
                
                  1 See paragraph (d)(2) of this section for provisions that allow for a different phase-in schedule than that specified in paragraph (c)(1) of this section.
              
              
              
                Table 5 of § 1039.102—Interim Tier 4 Exhaust Emission Standards (g/kW-hr): 75 ≤kW <130
                
                  Model years 1
                  
                  Phase-in option
                  PM
                  NOX
                  
                  NMHC
                  NOX + NMHC
                  CO
                
                
                  2012-2013
                  Phase-in
                  0.02
                  0.40
                  0.19
                  
                  5.0
                
                
                   
                  Phase-out
                  0.02
                  
                  
                  4.0
                  5.0
                
                
                  2014
                  All engines
                  0.02
                  0.40
                  0.19
                  
                  5.0
                
                
                  1 See paragraph (d)(2) of this section for provisions that allow for a different phase-in schedule than that specified in paragraph (c)(1) of this section.
              
              
                Table 6 of § 1039.102—Interim Tier 4 Exhaust Emission Standards (g/kW-hr): 130 ≤kW <560
                
                  Model years 1
                  
                  Phase-in option
                  PM
                  NOX
                  
                  NMHC
                  NOX + NMHC
                  CO
                
                
                  2011-2013
                  Phase-in
                  0.02
                  0.40
                  0.19
                  
                  3.5
                
                
                   
                  Phase-out
                  0.02
                  
                  
                  4.0
                  3.5
                
                
                  2014
                  All engines
                  0.02
                  0.40
                  0.19
                  
                  3.5
                
              
              
                Table 7 of § 1039.102—Interim Tier 4 Exhaust Emission Standards (g/kW-hr): kW >560
                
                  Model years
                  Maximum engine power
                  Application
                  PM
                  NOX
                  
                  NMHC
                  CO
                
                
                  2011-2014
                  560 <kW ≤900
                  All
                  0.10
                  3.5
                  0.40
                  3.5
                
                
                   
                  kW >900
                  Generator sets
                  0.10
                  0.67
                  0.40
                  3.5
                
                
                   
                  
                  All except generator sets
                  0.10
                  3.5
                  0.40
                  3.5
                
              
              (c) Phase-in requirements. The following phase-in provisions apply for engines in 56-560 kW power categories meeting the interim Tier 4 standards in paragraphs (a) and (b) of this section:
              (1) For each model year before 2014 noted in Tables 4 through 6 of this section, you must certify engine families representing at least 50 percent of your U.S.-directed production volume for each power category to the applicable phase-in standards, except as allowed by paragraph (c)(3), (d)(2), or (e) of this section. Any engines not certified to the phase-in standards must be certified to the corresponding phase-out standards.
              (2) Engines certified to the phase-out standards in Tables 4 through 6 of this section must comply with all other requirements that apply to Tier 4 engines, except as otherwise specified in this section.

              (3) At the time of certification, show how you intend to meet the phase-in requirements of this paragraph (c) based on projected U.S.-directed production volumes. If your actual U.S.-directed production volume fails to meet the phase-in requirements for a given model year, you must make up the shortfall (in terms of number of engines) by the end of the model year representing the final year of the phase-in period. For example, if you plan in good faith to produce 50 percent of a projected 10,000 engines in the 56-130 kW power category (i.e., 5,000 engines) in 2012 in compliance with the Tier 4 phase-in standards for NOX and NMHC in Table 4 of this section, but produce 4,500 such engines of an actual 10,000 engines, you must produce 500 engines in model year 2013 (i.e., the final year of the phase-in for this power category) that meet the Tier 4 phase-in standards above and beyond the production otherwise needed to meet the 50-percent phase-in requirement for model year 2013. If any shortfall exceeds the applicable limit of paragraph (c)(3)(i) or (ii) of this section, that number of phase-out engines will be considered not covered by a certificate of conformity and in violation of § 1068.101(a)(1). The shortfall allowed by this paragraph (c)(3) may not exceed a certain number of engines, as follows:
              
              (i) For engine families certified according to the alternate phase-in schedule described in paragraph (d)(2) of this section, for model years prior to the final year of the phase-in, 5 percent of your actual U.S.-directed production volume for that power category in that model year.
              (ii) For all other engine families, for model years prior to the final year of the phase-in, 25 percent of your actual U.S.-directed production volume for that power category in that model year.
              (iii) No shortfall is allowed in the final year of the phase-in.
              (4) Engines you introduce into commerce beyond the limits described in paragraphs (c)(3) of this section will be considered not covered by a certificate of conformity and in violation of § 1068.101(a)(1).

              (5) For the purposes of this part, the term “phase-in” means relating to a standard that is identified in this section as a phase-in standard and the term “phase-out” means relating to a standard that is identified in this section as a phase-out standard. For example, a 200-kW engine from the 2012 model year that is certified to the 4.0 g/kW-hr NOX + NMHC standard in Table 6 of § 1039.102 is a phase-out engine.
              (d) Banked credits and alternate phase-in for 56-130 kW engines. For engines in the 56-130 kW power category, you may use only one of the following additional provisions:

              (1) For model years 2012 through 2014, you may use banked NOX + NMHC credits from any Tier 2 engine at or above 37 kW certified under 40 CFR part 89 to meet the NOX phase-in standards or the NOX + NMHC phase-out standards under paragraphs (b) and (c) of this section, subject to the additional ABT provisions in § 1039.740.

              (2) Instead of meeting the phase-in requirements of paragraph (c)(1) of this section, you may certify engine families representing at least 25 percent of your U.S.-directed production volume for each model year from 2012 through 2014 to the applicable phase-in standards in Tables 4 and 5 of this section, except as allowed by paragraph (c)(3) or (e) of this section. Any engines not certified to the phase-in standards must be certified to the corresponding phase-out standards. Engines certified under this paragraph (d)(2) may generate NOX emission credits only for averaging within the same power category during the same model year. For engines certified under this paragraph (d)(2), the 2014 model year may not extend beyond December 30, 2014.
              (e) Alternate NO
                X
                standards. For engines in 56-560 kW power categories during the phase-in of Tier 4 standards, you may certify engine families to the alternate NOX or NOX + NMHC standards in this paragraph (e) instead of the phase-in and phase-out NOX and NOX + NMHC standards described in Tables 4 through 6 of this section. Engines certified to an alternate NOX standard under this section must be certified to an NMHC standard of 0.19 g/kW-hr. Do not include engine families certified under this paragraph (e) in determining whether you comply with the percentage phase-in requirements of paragraphs (c) and (d)(2) of this section. Except for the provisions for alternate FEL caps in § 1039.104(g), the NOX and NOX + NMHC standards and FEL caps under this paragraph (e) are as follows:

              (1) For engines in the 56-130 kW power category, apply the following alternate NOX standards and FEL caps:

              (i) If you use the provisions of paragraph (d)(1) of this section, your alternate NOX standard for any engine family in the 56-130 kW power category is 2.3 g/kW-hr for model years 2012 and 2013. Engines certified to this standard may not exceed a NOX FEL cap of 3.0 g/kW-hr.

              (ii) If you use the provisions of paragraph (d)(2) of this section, your alternate NOX standard for any engine family in the 56-130 kW power category is 3.4 g/kW-hr for model years 2012 through 2014. Engines below 75 kW certified to this standard may not exceed a NOX FEL cap of 4.4 g/kW-hr; engines at or above 75 kW certified to this standard may not exceed a NOX FEL cap of 3.8 g/kW-hr.

              (iii) If you do not use the provisions of paragraph (d) of this section, you may apply the alternate NOX standard and the appropriate FEL cap from either paragraph (e)(1)(i) or (ii) of this section.

              (2) For engines in the 130-560 kW power category, the alternate NOX
                standard is 2.0 g/kW-hr for model years 2011 through 2013. Engines certified to this standard may not exceed a NOX FEL cap of 2.7 g/kW-hr.
              (3) You may use NOX +NMHC emission credits to certify an engine family to the alternate NOX +NMHC standards in this paragraph (e)(3) instead of the otherwise applicable alternate NOX and NMHC standards. Calculate the alternate NOX +NMHC standard by adding 0.1 g/kW-hr to the numerical value of the applicable alternate NOX standard of paragraph (e)(1) or (2) of this section. Engines certified to the NOX +NMHC standards of this paragraph (e)(3) may not generate emission credits. The FEL caps for engine families certified under this paragraph (e)(3) are the previously applicable NOX +NMHC standards of 40 CFR 89.112 (generally the Tier 3 standards).
              (f) Split families. For generating or using credits for engines in 56-560 kW power categories during the phase-in of Tier 4 standards, you may split an engine family into two subfamilies (for example, one that uses credits and one that generates credits for the same pollutant).

              (1) Identify any split engine families in your application for certification. Your engines must comply with all the standards and requirements applicable to Tier 4 engines, except as noted in this paragraph (f). You may calculate emission credits relative to different emission standards (i.e., phase-in and phase-out standards) for different sets of engines within the engine family, but the engine family must be certified to a single set of standards and FELs. To calculate NOX + NMHC emission credits, add the NOX FEL to the NMHC phase-in standard for comparison with the applicable NOX + NMHC phase-out standard. Any engine family certified under this paragraph (f) must meet the applicable phase-in standard for NMHC. You may assign the number and configurations of engines within the respective subfamilies any time before the due date for the final report required in § 1039.730. Apply the same label to each engine in the family, including the NOX FEL to which it is certified.

              (2) For example, a 10,000-unit engine family in the 75-130 kW power category may be certified to meet the standards for PM, NMHC, and CO that apply to phase-in engines, with a 0.8 g/kW-hr FEL for NOX. When compared to the phase-out NOX + NMHC standard, this engine family would generate positive NOX + NMHC emission credits. When compared to the phase-in NOX standard, this engine family would generate negative NOX emission credits. You could create a subfamily with 2,500 engines (one-quarter of the 10,000 engines) and identify them as phase-in engines. You would count these 2,500, with their negative NOX credits, in determining compliance with the 50-percent phase-in requirement in paragraph (c)(1) of this section. You would calculate negative credits relative to the 0.40 g/kW-hr NOX standard for these 2,500 engines. You would identify the other 7,500 engines in the family as phase-out engines and calculate positive credits relative to the 4.0 g/kW-hr NOX + NMHC standard.
              (g) Other provisions. The provisions of § 1039.101(d) through (h) apply with respect to the standards of this section, with the following exceptions and special provisions:
              (1) NTE standards. Use the provisions of § 1039.101(e)(3) to calculate and apply the NTE standards, but base these calculated values on the applicable standards in this section or the applicable FEL, instead of the standards in Table 1 of § 1039.101. All other provisions of § 1039.101(e) apply under this paragraph (g)(1). The NTE standards do not apply for certain engines and certain pollutants, as follows:
              (i) All engines below 37 kW for model years before 2013.
              (ii) All engines certified under Option #1 of Table 3 of this section. These are small-volume manufacturer engines certified to the Option #1 standards for model years 2008 through 2015 under § 1039.104(c), and other engines certified to the Option #1 standards for model years 2008 through 2012.

              (iii) All engines less than or equal to 560 kW that are certified to an FEL under the alternate FEL program during the first four years of the Tier 4 standards for the applicable power category, as described in § 1039.104(g). However, if you apply to meet transient emission standards for these engines under § 1039.102(a)(1)(iii), you must also meet the NTE standards in this paragraph (g)(1).
              (iv) Gaseous pollutants for phase-out engines that you certify to the same numerical standards and FELs for gaseous pollutants to which you certified under the Tier 3 requirements of 40 CFR part 89. However, the NTE standards for PM apply to these engines.
              (2) Interim FEL caps. As described in § 1039.101(d), you may participate in the ABT program in subpart H of this part by certifying engines to FELs for PM, NOX, or NOX + NMHC instead of the standards in Tables 1 through 7 of this section for the model years shown. The FEL caps listed in the following table apply instead of the FEL caps in § 1039.101(d)(1), except as allowed by § 1039.104(g):
              
                Table 8 of § 1039.102—Interim Tier 4 FEL Caps, g/kW-hr
                
                  Maximumengine power
                  
                  Phase-inoption
                  
                  Model years 1
                  
                  PM
                  NOX
                  
                  NOX + NMHC
                
                
                  kW <19
                  
                  2008-2014
                  0.80
                  
                  
                    2 9.5
                
                
                  19 ≤kW <37
                  
                  2008-2012
                  0.60
                  
                  9.5
                
                
                  37 ≤kW <56
                  
                  
                    3 2008-2012
                  0.40
                  
                  7.5
                
                
                  56 ≤kW <130
                  phase-in
                  2012-2013
                  0.04
                  0.80
                  
                
                
                  56 ≤kW <130
                  phase-out
                  2012-2013
                  0.04
                  
                  
                    4 6.6
                
                
                  130 ≤kW ≤560
                  phase-in
                  2011-2013
                  0.04
                  0.80
                  
                
                
                  130 ≤kW ≤560
                  phase-out
                  2011-2013
                  0.04
                  
                  
                    5 6.4
                
                
                  kW >560
                  
                  2011-2014
                  0.20
                  6.2
                  
                
                
                  1 For model years before 2015 where this table does not specify FEL caps, apply the FEL caps shown in § 1039.101.
                

                  2 For engines below 8 kW, the FEL cap is 10.5 g/kW-hr for NOX + NMHC emissions.
                
                  3 For manufacturers certifying engines to the standards of this part 1039 in 2012 under Option #2 of Table 3 of § 1039.102, the FEL caps for 37-56 kW engines in the 19-56 kW category of Table 2 of § 1039.101 apply for model year 2012 and later; see 40 CFR part 89 for provisions that apply to earlier model years.
                

                  4 For engines below 75 kW, the FEL cap is 7.5 g/kW-hr for NOX + NMHC emissions.
                

                  5 For engines below 225 kW, the FEL cap is 6.6 g/kW-hr for NOX + NMHC emissions.
              
              (3) Crankcase emissions. The crankcase emission requirements of § 1039.115(a) do not apply to engines using charge-air compression that are certified to an FEL under the alternate FEL program in § 1039.104(g) during the first four years of the Tier 4 standards for the applicable power category.
              (4) Special provisions for 37-56 kW engines. For engines at or above 37 kW and below 56 kW from model years 2008 through 2012, you must add information to the emission-related installation instructions to clarify the equipment manufacturer's obligations under § 1039.104(f).
              [69 FR 39213, June 29, 2004, as amended at 72 FR 53130, Sept. 18, 2007; 73 FR 59191, Oct. 8, 2008; 75 FR 68461, Nov. 8, 2010; 81 FR 74033, Oct. 25, 2016]
            
            
              § 1039.104
              Are there interim provisions that apply only for a limited time?
              The provisions in this section apply instead of other provisions in this part. This section describes when these interim provisions apply.
              (a) Incentives for early introduction. This paragraph (a) allows you to reduce the number of engines subject to the applicable standards in § 1039.101 or § 1039.102, when some of your engines are certified to the specified levels earlier than otherwise required. The engines that are certified early are considered offset-generating engines. The provisions of this paragraph (a), which describe the requirements applicable to offset-generating engines, apply beginning in model year 2007. These offset generating engines may generate additional allowances for equipment manufacturers under the incentive program described in § 1039.627; you may instead use these offsets under paragraph (a)(2) of this section in some cases.
              (1) For early-compliant engines to generate offsets for use either under this paragraph (a) or under § 1039.627, you must meet the following general provisions:
              (i) You may not generate offsets from engines below 19 kW.
              (ii) You must begin actual production of engines covered by the corresponding certificate by the following dates:

              (A) For engines at or above 19 kW and below 37 kW: September 1, 2012.
              
              (B) For engines at or above 37 kW and below 56 kW: September 1, 2012 if you choose Option #1 in Table 3 of § 1039.102, or September 1, 2011 if you do not choose Option #1 in Table 3 of § 1039.102.
              (C) For engines in the 56-130 kW power category: September 1, 2011.
              (D) For engines in the 130-560 kW power category: September 1, 2010.
              (E) For engines above 560 kW: September 1, 2014.
              (iii) Engines you produce after December 31 of the year shown in paragraph (a)(1)(ii) of this section may not generate offsets.
              (iv) You may not use ABT credits to certify offset-generating engines.
              (v) Offset-generating engines must be certified to the Tier 4 standards and requirements under this part 1039.
              (2) If equipment manufacturers decline offsets for your offset-generating engines under § 1039.627, you may not generate ABT credits with these engines, but you may reduce the number of engines that are required to meet the standards in § 1039.101 or § 1039.102 as follows:
              
                
                  For every . . .
                  With maximum engine power . . .
                  That are certified to the applicable standards in . . .
                  You may reduce the number of engines in the same power category that are required to meet the . . .
                  In later model years by . . .
                
                
                  (i) 2 engines
                  19 ≤kW <37
                  Table 2 of § 1039.102 1
                  
                  PM standard in Table 2 of § 1039.102 applicable to model year 2013 or 2014 engines or the PM standard in Table 1 of § 1039.101
                  3 engines.
                
                
                  (ii) 2 engines
                  56 ≤kW ≤560
                  Table 4, 5, or 6 of § 1039.102 for Phase-out engines
                  Phase-out standards in Tables 4 through 6 of § 1039.102
                  3 engines.
                
                
                  (iii) 2 engines
                  kW ≥19
                  Table 1 of § 1039.101
                  Standards in Tables 2 through 7 of § 1039.102 or standards in Table 1 of § 1039.101
                  3 engines. 2
                  
                
                
                  (iv) 1 engine
                  kW ≥19
                  Table 1 of § 1039.101 + 0.20 g/kW-hr NOX standard
                  Standards in Tables 2 through 7 of § 1039.102 or standards in Table 1 of § 1039.101
                  2 engines. 2
                  
                
                

                  1 The engine must be certified to the PM standard applicable to model year 2013 engines, and to the NOX + NMHC and CO standards applicable to model year 2012 engines.
                
                  2 For engines above 560 kW, offsets from generator-set engines may be used only for generator-set engines. Offsets from engines for other applications may be used only for other applications besides generator sets.
              
              (3) Example: If you produce 100 engines in the 56-130 kW power category in model year 2008 that are certified to the 56-130 kW standards listed in § 1039.101, and you produced 10,000 engines in this power category in model year 2015, then only 9,850 of these model year 2015 engines would need to comply with the standards listed in § 1039.101. The 100 offset-generating engines in model year 2008 could not use or generate ABT credits.
              (4) Offset-using engines (that is, those not required to certify to the standards of § 1039.101 or § 1039.102 under paragraph (a)(2) of this section) are subject to the following provisions:
              (i) If the offset is being used under paragraph (a)(2)(i) of this section for an engine that would otherwise be certified to the model year 2013 or 2014 standards in Table 2 of § 1039.102 or the standards in Table 1 of § 1039.101, this engine must be certified to the standards and requirements of this part 1039, except that the only PM standard that applies is the steady-state PM standard that applies for model year 2012. Such an engine may not generate ABT credits.
              (ii) If the offset is being used under paragraph (a)(2)(ii) of this section for an engine that would otherwise be certified to the phase-out standards in Tables 4 through 6 of § 1039.102, this engine must be certified to the standards and requirements of this part 1039, except that the PM standard is the Tier 3 PM standard that applies for this engine's maximum power. Such an engine will be treated as a phase-out engine for purposes of determining compliance with percentage phase-in requirements. Such an engine may not generate ABT credits.

              (iii) All other offset-using engines must meet the standards and other provisions that apply in model year 2011 for engines in the 19-130 kW power categories, in model year 2010 for engines in the 130-560 kW power category, or in model year 2014 for engines above 560 kW. Show that engines meet these emission standards by meeting all the requirements of § 1068.265. You must meet the labeling requirements in § 1039.135, but add the following statement instead of the compliance statement in § 1039.135(c)(12): “THIS ENGINE MEETS U.S. EPA EMISSION STANDARDS UNDER 40 CFR 1039.104(a).” For power categories with a percentage phase-in, these engines should be treated as phase-in engines for purposes of determining compliance with phase-in requirements.
              (5) If an equipment manufacturer claims offsets from your engine for use under § 1039.627, the engine generating the offset must comply with the requirements of paragraph (a)(1) of this section. You may not generate offsets for use under paragraphs (a)(2) and (5) of this section for these engines. You may generate ABT credits from these engines as follows:
              (i) To generate emission credits for NOX, NOX + NMHC, and PM, the engine must be certified to FELs at or below the standards in paragraph (a)(2) of this section.
              (ii) Calculate credits according to § 1039.705 but use as the applicable standard the numerical value of the standard to which the engine would have otherwise been subject if it had not been certified under this paragraph (a).
              (iii) For the production volume, use the number of engines certified under this paragraph (a) for which you do not claim offsets under paragraph (a)(2) of this section.
              (6) You may include engines used to generate offsets under this paragraph (a) and engines used to generate offsets under § 1039.627 in the same engine family, subject to the provisions of § 1039.230. The engine must be certified to FELs, as specified in paragraph (a)(5)(i) of this section. The FELs must be below the standard levels specified in paragraph (a)(2) of this section and those specified in § 1039.627. In the reports required in § 1039.730, include the following information for each model year:
              (i) The total number of engines that generate offsets under this paragraph (a).
              (ii) The number of engines used to generate offsets under paragraph (a)(2) of this section.
              (iii) The names of equipment manufacturers that intend to use your offsets under § 1039.627 and the number of offsets involved for each equipment manufacturer.
              (b) In-use compliance limits. For purposes of determining compliance after title or custody has transferred to the ultimate purchaser, calculate the applicable in-use compliance limits by adjusting the applicable standards or FELs. This applies only for engines at or above 19 kW. The NOX adjustment applies only for engines with a NOX FEL no higher than 2.1 g/kW-hr The PM adjustment applies only for engines with a PM FEL no higher than the PM standard in § 1039.101 for the appropriate power category. Add the following adjustments to the otherwise applicable standards or FELs (steady-state, transient, and NTE) for NOX and PM:
              
                
                  In model years . . .
                  If your engine's maximum power is . . .
                  The NOX adjustment in g/kW-hr is . . .
                  The PMadjustment in g/kW-hr is . . .
                  
                
                
                  2013-2014
                  19 ≤kW <56
                  not allowed
                  0.01
                
                
                  2012-2016
                  56 ≤kW <130
                  0.16 for operating hours ≤20000.25 for operating hours 2001 to 3400
                    0.34 for operating hours >3400
                  
                  0.01
                
                
                  2011-2015
                  130 ≤kW <560
                  0.16 for operating hours ≤20000.25 for operating hours 2001 to 3400
                    0.34 for operating hours >3400
                  
                  0.01
                
                
                  2011-2016
                  kW >560
                  0.16 for operating hours ≤20000.25 for operating hours 2001 to 3400
                    0.34 for operating hours >3400
                  
                  0.01
                
              
              
              (c) Provisions for small-volume manufacturers. Special provisions apply if you are a small-volume engine manufacturer subject to the requirements of this part. You must notify us in writing before January 1, 2008 if you intend to use these provisions.
              (1) You may delay complying with certain otherwise applicable Tier 4 emission standards and requirements as described in the following table:
              
                
                  If your engine's maximum power is . . .
                  You may delay meeting . . .
                  Until model year . . .
                  Before that model year the engine must comply with . . .
                
                
                  kW <19
                  The standards and requirements of this part
                  2011
                  The standards and requirements in 40 CFR part 89.
                
                
                  19 ≤kW <37
                  The Tier 4 standards and requirements of this part that would otherwise be applicable in model year 2013
                  2016
                  The Tier 4 standards and requirements that apply for model year 2008.
                
                
                  37 ≤kW <56
                  See paragraph (c)(2) of this section for special provisions that apply for engines in this power category.
                
                
                  56 ≤kW <130
                  The standards and requirements of this part
                  2015
                  The standards and requirements in 40 CFR part 89.
                
              
              (2) To use the provisions of this paragraph (c) for engines at or above 37 kW and below 56 kW, choose one of the following:
              (i) If you comply with the 0.30 g/kW-hr PM standard in § 1039.102 in all model years from 2008 through 2012 without using PM credits, you may continue meeting that standard through 2015.
              (ii) If you do not choose to comply with paragraph (c)(2)(i) of this section, you may continue to comply with the standards and requirements in 40 CFR part 89 for model years through 2012, but you must begin complying in 2013 with Tier 4 standards and requirements specified in Table 3 of § 1039.102 for model years 2013 and later.
              (3) After the delays indicated in paragraph (c)(1) and (2) of this section, you must comply with the same Tier 4 standards and requirements as all other manufacturers.
              (4) For engines not in the 19-56 kW power category, if you delay compliance with any standards under this paragraph (c), you must do all the following things for the model years when you are delaying compliance with the otherwise applicable standards:
              (i) Produce engines that meet all the emission standards and other requirements under 40 CFR part 89 applicable for that model year, except as noted in this paragraph (c).
              (ii) Meet the labeling requirements in 40 CFR 89.110, but use the following compliance statement instead of the compliance statement in 40 CFR 89.110(b)(10): “THIS ENGINE COMPLIES WITH U.S. EPA REGULATIONS FOR [CURRENT MODEL YEAR] NONROAD COMPRESSION-IGNITION ENGINES UNDER 40 CFR 1039.104(c).”.
              (iii) Notify the equipment manufacturer that the engines you produce under this section are excluded from the production volumes associated with the equipment-manufacturer allowance program in § 1039.625.
              (5) For engines in the 19-56 kW power category, if you delay compliance with any standards under this paragraph (c), you must do all the following things for the model years when you are delaying compliance with the otherwise applicable standards:
              (i) Produce engines in those model years that meet all the emission standards and other requirements that applied for your model year 2008 engines in the same power category.
              (ii) Meet the labeling requirements in § 1039.135, but use the following compliance statement instead of the compliance statement in § 1039.135: “THIS ENGINE COMPLIES WITH U.S. EPA REGULATIONS FOR [CURRENT MODEL YEAR] NONROAD COMPRESSION-IGNITION ENGINES UNDER 40 CFR 1039.104(c).”.
              (iii) Notify the equipment manufacturer that the engines you produce under this section are excluded from the production volumes associated with the equipment-manufacturer allowance program in § 1039.625.

              (6) The provisions of this paragraph (c) may not be used to circumvent the requirements of this part.
              
              (d) Deficiencies for NTE standards. You may ask us to accept as compliant an engine that does not fully meet specific requirements under the applicable NTE standards. Such deficiencies are intended to allow for minor deviations from the NTE standards under limited conditions. We expect your engines to have functioning emission-control hardware that allows you to comply with the NTE standards.
              (1) Request our approval for specific deficiencies in your application for certification, or before you submit your application. We will not approve deficiencies retroactively to cover engines already certified. In your request, identify the scope of each deficiency and describe any auxiliary emission-control devices you will use to control emissions to the lowest practical level, considering the deficiency you are requesting.
              (2) We will approve a deficiency only if compliance would be infeasible or unreasonable considering such factors as the technical feasibility of the given hardware and the applicable lead time and production cycles—including schedules related to phase-in or phase-out of engines. We may consider other relevant factors.
              (3) Our approval applies only for a single model year and may be limited to specific engine configurations. We may approve your request for the same deficiency in the following model year if correcting the deficiency would require unreasonable hardware or software modifications and we determine that you have demonstrated an acceptable level of effort toward complying.
              (4) You may ask for any number of deficiencies in the first three model years during which NTE standards apply for your engines. For the next four model years, we may approve up to three deficiencies per engine family. Deficiencies of the same type that apply similarly to different power ratings within a family count as one deficiency per family. We may condition approval of any such additional deficiencies during these four years on any additional conditions we determine to be appropriate. We will not approve deficiencies after the seven-year period specified in this paragraph (d)(4).
              (e) Diesel test fuels and corresponding labeling requirements. For diesel-fueled engines in 2011 and later model years, the diesel test fuel is ultra low-sulfur diesel fuel specified in 40 CFR part 1065. For diesel-fueled engines in 2010 and earlier model years, use test fuels and meet labeling requirements as follows:
              (1) Use the following test fuels in 2010 and earlier model years:
              (i) Unless otherwise specified, the diesel test fuel is low-sulfur diesel fuel specified in 40 CFR part 1065.
              (ii) In model years 2007 through 2010, you may use ultra low-sulfur diesel fuel as the test fuel for any engine family that employs sulfur-sensitive technology if you can demonstrate that in-use engines in the family will use diesel fuel with a sulfur concentration no greater than 15 ppm.
              (iii) You may use ultra low-sulfur diesel fuel as the test fuel for engine families in any power category below 56 kW, as long as none of the engines in your engine family employ sulfur-sensitive technologies, you ensure that ultimate purchasers of equipment using these engines are informed that ultra low-sulfur diesel fuel is recommended, and you recommend to equipment manufacturers that a label be applied at the fuel inlet recommending 15 ppm fuel.
              (iv) For the engines described in § 1039.101(c) that are certified to the 0.60 g/kW-hr PM standard in Table 1 of § 1039.102 in the 2010 model year, you may test with the ultra low-sulfur fuel specified in 40 CFR part 1065.
              (2) Meet the labeling requirements of this paragraph (e)(2) (or other labeling requirements we approve) to identify the applicable test fuels specified in paragraph (e)(1) of this section. Provide instructions to equipment manufacturers to ensure that they are aware of these labeling requirements.
              (i) For engines certified under the provisions of paragraph (e)(1)(i) of this section, include the following statement on the emission control information label and the fuel-inlet label specified in § 1039.135: “LOW SULFUR FUEL OR ULTRA LOW SULFUR FUEL ONLY”.

              (ii) For engines certified under the provisions of paragraph (e)(1)(ii) of this section, include the following statement on the emission control information label and the fuel-inlet label specified in § 1039.135: “ULTRA LOW SULFUR FUEL ONLY”.
              (iii) For engines certified under the provisions of paragraph (e)(1)(iii) of this section, include the following statement on the emission control information label specified in § 1039.135: “ULTRA LOW SULFUR FUEL RECOMMENDED”.
              (3) For model years 2010 and earlier, we will use the test fuel that you use under paragraph (e)(1) of this section, subject to the conditions of paragraph (e)(1) of this section.
              (f) Requirements for equipment manufacturers. If you produce equipment with engines certified to Tier 3 standards under Option #2 of Table 3 of § 1039.102 during model years from 2008 through 2011, then a minimum number of pieces of equipment you produce using 2012 model year engines must have engines certified to the Option #2 standards, as follows:
              (1) For equipment you produce with 2012 model year engines at or above 37 kW and below 56 kW, determine the minimum number of these engines that must be certified to the Option #2 standards in Table 3 of § 1039.102 as follows:
              (i) If all the equipment you produce using 2008 through 2011 model year engines use engines certified to Tier 3 standards under Option #2 of Table 3 of § 1039.102, then all the 2012 model year engines you install must be certified to the Option #2 standards of Table 3 of § 1039.102.

              (ii) If you produce equipment using 2008 through 2011 model year engines with some engines certified to Option #1 standards of Table 3 of § 1039.102 and some engines certified to Tier 3 standards under Option #2 standards of Table 3 of § 1039.102, calculate the minimum number of 2012 model year engines you must install that are certified to the Option #2 standards of Table 3 of § 1039.102 from the following equation:
              
              Minimum number = [(T-O1−F)/(T−F)−0.05] × P
              
              
                Where:
                
                T = The total number of 2008-2010 model year engines at or above 37 kW and below 56 kW that you use in equipment you produce.
                O1 = The number of engines from the 2008-2010 model years certified under Option #1 of Table 3 of § 1039.102 that you use in equipment you produce.
                F = The number of 2008-2010 model year engines at or above 37 kW and below 56 kW that you use in equipment you produce under the flexibility provisions of § 1039.625.
                P = The total number of 2012 model year engines at or above 37 kW and below 56 kW that you use in equipment you produce.
              
              
              (2) As needed for the calculation required by this paragraph (f), keep records of all equipment you produce using 2008-2012 model year engines at or above 37 kW and below 56 kW. If you fail to keep these records, you may not use any 2012 model year engines certified to Option #1 standards in your equipment.
              (3) If you fail to comply with the provisions of this paragraph (f), then using 2012 model year engines certified under Option #1 of Table 3 of § 1039.102 (or certified to less stringent standards) in such equipment violates the prohibitions in § 1068.101(a)(1).
              (g) Alternate FEL caps. You may certify engines to the FEL caps in Table 1 of this section instead of the otherwise applicable FEL caps in § 1039.101(d)(1), § 1039.102(e), or § 1039.102(g)(2) for the indicated model years, subject to the following provisions:
              (1) The provisions of this paragraph (g) apply for limited numbers of engines as specified in this paragraph (g)(1). If you certify an engine under an alternate FEL cap in this paragraph (g) for any pollutant, count it toward the allowed percentage of engines certified to the alternate FEL caps.
              (i) Except as specified in paragraph (g)(1)(ii) of this section, the number of engines certified to the FEL caps in Table 1 of this section must not exceed 20 percent in any single model year in each power category, and the sum of percentages over the 4-year period must not exceed a total of 40 percent in each power category.

              (ii) For the 19-56 kW power category, the number of engines certified to the FEL caps in Table 1 of this section must not exceed 40 percent in any single model year, and the sum of percentages over the 4-year period must not exceed a total of 80 percent.
              (2) If your engine is not certified to transient emission standards under the provisions of § 1039.102(a)(1)(iii), you must adjust your FEL upward by a temporary compliance adjustment factor (TCAF) before calculating your negative emission credits under § 1039.705, as follows:
              (i) The temporary compliance adjustment factor for NOX and for NOX + NMHC is 1.1.
              (ii) The temporary compliance adjustment factor for PM is 1.5.
              (iii) The adjusted FEL (FELadj) for calculating emission credits is determined from the steady-state FEL (FELss) using the following equation:
              
              FELadj = (FELss) × (TCAF)
              
              (iv) The unadjusted FEL (FELss) applies for all purposes other than credit calculation.
              (3) These alternate FEL caps may not be used for phase-in engines.
              (4) Do not apply TCAFs to gaseous emissions for phase-out engines that you certify to the same numerical standards (and FELs if the engines are certified using ABT) for gaseous pollutants as you certified under the Tier 3 requirements of 40 CFR part 89.
              
                Table 1 of § 1039.104—Alternate FEL Caps
                
                  Maximum engine power
                  PM FEL cap, g/kW-hr
                  Model years for thealternate PM
                    FEL cap
                  
                  NOX FEL cap, g/kW-hr 1
                  
                  Model years for thealternate NOX
                    
                    FEL cap
                  
                
                
                  19 ≤ kW < 56
                  0.30
                  
                    2 2012-2015
                  
                
                
                  56 ≤ kW < 130 3
                  
                  0.30
                  2012-2015
                  3.8
                  
                    4 2012-2015
                
                
                  130 ≤ kW ≤ 560
                  0.20
                  2011-2014
                  3.8
                  
                    5 2011-2014
                
                
                  kW > 560 6
                  
                  0.10
                  2015-2018
                  3.5
                  2015-2018
                
                

                  1 The FEL cap for engines demonstrating compliance with a NOX + NMHC standard is equal to the previously applicable NOX + NMHC standard specified in 40 CFR 89.112 (generally the Tier 3 standards).
                
                  2 For manufacturers certifying engines under Option #1 of Table 3 of § 1039.102, these alternate FEL caps apply to all 19-56 kW engines for model years from 2013 through 2016 instead of the years indicated in this table. For manufacturers certifying engines under Option #2 of Table 3 of § 1039.102, these alternate FEL caps do not apply to 19-37 kW engines except in model years 2013 to 2015.
                

                  3 For engines below 75 kW, the FEL caps are 0.40 g/kW-hr for PM emissions and 4.4 g/kW-hr for NOX emissions.
                

                  4 For manufacturers certifying engines in this power category using a percentage phase-in/phase-out approach instead of the alternate NOX standards of § 1039.102(e)(1), the alternate NOX FEL cap in the table applies only in the 2014-2015 model years if certifying under § 1039.102(d)(1), and only in the 2015 model year if certifying under § 1039.102(d)(2).
                

                  5 For manufacturers certifying engines in this power category using the percentage phase-in/phase-out approach instead of the alternate NOX standard of § 1039.102(e)(2), the alternate NOX FEL cap in the table applies only for the 2014 model year.
                

                  6 For engines above 560 kW, the provision for alternate NOX FEL caps is limited to generator-set engines.
              

              (5) You may certify engines under this paragraph (g) in any model year provided for in Table 1 of this section without regard to whether or not the engine family's FEL is at or below the otherwise applicable FEL cap. For example, a 200 kW engine certified to the NOX + NMHC standard of § 1039.102(e)(3) with an FEL equal to the FEL cap of 4.0 g/kW-hr may nevertheless be certified under this paragraph (g).

              (6) For engines you produce under this paragraph (g) after the Tier 4 final standards take effect, you may certify based on a NOX + NMHC FEL as described in Table 1 of this section. Calculate emission credits for these engines relative to the applicable NOX standard in § 1039.101 or § 1039.102, plus 0.1 g/kW-hr.
              (h) Delayed compliance with labeling requirements. Before the 2011 model year, you may omit the dates of manufacture from the emission control information label as specified in § 1039.135(c)(6) if you keep those records and provide them to us upon request.
              (i) Lead time for diagnostic controls. Model year 2017 and earlier engines are not subject to the requirements for diagnostic controls as specified in § 1039.110.
              [69 FR 39213, June 29, 2004, as amended at 70 FR 40462, July 13, 2005; 72 FR 53130, Sept. 18, 2007; 75 FR 22988, Apr. 30, 2010; 75 FR 68461, Nov. 8, 2010; 79 FR 7083, Feb. 6, 2014; 81 FR 74133, Oct. 25, 2016]
            
            
              
              § 1039.105
              What smoke standards must my engines meet?
              (a) The smoke standards in this section apply to all engines subject to emission standards under this part, except for the following engines:
              (1) Single-cylinder engines.
              (2) Constant-speed engines.
              (3) Engines certified to a PM emission standard or FEL of 0.07 g/kW-hr or lower.
              (b) Measure smoke as specified in § 1039.501(c). Smoke from your engines may not exceed the following standards:
              (1) 20 percent during the acceleration mode.
              (2) 15 percent during the lugging mode.
              (3) 50 percent during the peaks in either the acceleration or lugging modes.
            
            
              § 1039.107
              What evaporative emission standards and requirements apply?
              There are no evaporative emission standards for diesel-fueled engines, or engines using other nonvolatile or nonliquid fuels (for example, natural gas). If your engine uses a volatile liquid fuel, such as methanol, you must meet the evaporative emission requirements of 40 CFR part 1048 that apply to spark-ignition engines, as follows:
              (a) Follow the steps in 40 CFR 1048.245 to show that you meet the requirements of 40 CFR 1048.105.
              (b) Do the following things in your application for certification:
              (1) Describe how your engines control evaporative emissions.
              (2) Present test data to show that equipment using your engines meets the evaporative emission standards we specify in this section if you do not use design-based certification under 40 CFR 1048.245.
              [69 FR 39213, June 29, 2004, as amended at 81 FR 74134, Oct. 25, 2016]
            
            
              § 1039.110
              Recording reductant use and other diagnostic functions.

              (a) Engines equipped with SCR systems using a reductant other than the engine's fuel must have a diagnostic system that monitors reductant quality and tank levels and alert operators to the need to refill the reductant tank before it is empty, or to replace the reductant if it does not meet your concentration specifications. Unless we approve other alerts, use a warning lamp or an audible alarm. You do not need to separately monitor reductant quality if your system uses input from an exhaust NOX sensor (or other sensor) to alert operators when reductant quality is inadequate. However, tank level must be monitored in all cases.
              (b) You may equip your engine with other diagnostic features. If you do, they must be designed to allow us to read and interpret the codes. Note that § 1039.205 requires you to provide us any information needed to read, record, and interpret all the information broadcast by an engine's onboard computers and electronic control units.
              [81 FR 74134, Oct. 25, 2016]
            
            
              § 1039.115
              What other requirements apply?
              Engines that are required to meet the emission standards of this part must meet the following requirements, except as noted elsewhere in this part:
              (a) Crankcase emissions. Crankcase emissions may not be discharged directly into the ambient atmosphere from any engine throughout its useful life, except as follows:
              (1) Engines may discharge crankcase emissions to the ambient atmosphere if the emissions are added to the exhaust emissions (either physically or mathematically) during all emission testing.
              (2) If you take advantage of this exception, you must do the following things:
              (i) Manufacture the engines so that all crankcase emissions can be routed into the applicable sampling systems specified in 40 CFR part 1065.
              (ii) Account for deterioration in crankcase emissions when determining exhaust deterioration factors.
              (3) For purposes of this paragraph (a), crankcase emissions that are routed to the exhaust upstream of exhaust aftertreatment during all operation are not considered to be discharged directly into the ambient atmosphere.
              (b)-(d) [Reserved]
              (e) Adjustable parameters. Engines that have adjustable parameters must meet all the requirements of this part for any adjustment in the physically adjustable range. An operating parameter is not considered adjustable if you permanently seal it or if it is not normally accessible using ordinary tools. We may require that you set adjustable parameters to any specification within the adjustable range during any testing, including certification testing, selective enforcement auditing, or in-use testing.
              (f) Prohibited controls. You may not design your engines with emission-control devices, systems, or elements of design that cause or contribute to an unreasonable risk to public health, welfare, or safety while operating. For example, this would apply if the engine emits a noxious or toxic substance it would otherwise not emit that contributes to such an unreasonable risk.
              (g) Defeat devices. You may not equip your engines with a defeat device. A defeat device is an auxiliary emission-control device that reduces the effectiveness of emission controls under conditions that the engine may reasonably be expected to encounter during normal operation and use. This does not apply to auxiliary-emission control devices you identify in your certification application if any of the following is true:
              (1) The conditions of concern were substantially included in the applicable test procedures described in subpart F of this part.
              (2) You show your design is necessary to prevent engine (or equipment) damage or accidents.
              (3) The reduced effectiveness applies only to starting the engine.
              (4) The auxiliary emission control device applies only for engines that will be installed in emergency equipment and the need is justified in terms of preventing the equipment from losing speed or power due to abnormal conditions of the emission control system, or in terms of preventing such abnormal conditions from occurring, during operation related to emergency response. Examples of such abnormal conditions may include excessive exhaust backpressure from an overloaded particulate trap, and running out of diesel exhaust fluid for engines that rely on urea-based selective catalytic reduction. The emission standards do not apply when any AECDs approved under this paragraph (g)(4) are active.
              (5) The auxiliary emission control device operates only in emergency situations as defined in § 1039.665 and meets all of the requirements of that section, and you meet all of the requirements of that section.
              [69 FR 39213, June 29, 2004, as amended at 72 FR 53130, Sept. 18, 2007; 77 FR 34147, June 8, 2012]
            
            
              § 1039.120
              What emission-related warranty requirements apply to me?
              (a) General requirements. You must warrant to the ultimate purchaser and each subsequent purchaser that the new nonroad engine, including all parts of its emission-control system, meets two conditions:
              (1) It is designed, built, and equipped so it conforms at the time of sale to the ultimate purchaser with the requirements of this part.
              (2) It is free from defects in materials and workmanship that may keep it from meeting these requirements.
              (b) Warranty period. Your emission-related warranty must be valid for at least as long as the minimum warranty periods listed in this paragraph (b) in hours of operation and years, whichever comes first. You may offer an emission-related warranty more generous than we require. The emission-related warranty for the engine may not be shorter than any basic mechanical warranty you provide without charge for the engine. Similarly, the emission-related warranty for any component may not be shorter than any warranty you provide without charge for that component. This means that your warranty may not treat emission-related and nonemission-related defects differently for any component. If an engine has no hour meter, we base the warranty periods in this paragraph (b) only on the engine's age (in years). The warranty period begins when the engine is placed into service. The minimum warranty periods are shown in the following table:
              
              
                
                  If your engine is certified as . . .
                  And its maximum power is . . .
                  And its rated speed is . . .
                  Then its warranty period is . . .
                
                
                  Variable speed or constant speed
                  kW <19
                  Any speed
                  1,500 hours or two years, whichever comes first.
                
                
                  Constant speed
                  19 ≤kW <37
                  3,000 rpm or higher
                  1,500 hours or two years, whichever comes first.
                
                
                  Constant speed
                  19 ≤kW <37
                  Less than 3,000 rpm
                  3,000 hours or five years, whichever comes first.
                
                
                  Variable speed
                  19 ≤kW <37
                  Any speed
                  3,000 hours or five years, whichever comes first.
                
                
                  Variable speed or constant speed
                  kW ≥37
                  Any speed
                  3,000 hours or five years, whichever comes first.
                
              
              (c) Components covered. The emission-related warranty covers all components whose failure would increase an engine's emissions of any regulated pollutant, including components listed in 40 CFR part 1068, appendix I, and components from any other system you develop to control emissions. The emission-related warranty covers these components even if another company produces the component. Your emission-related warranty does not need to cover components whose failure would not increase an engine's emissions of any regulated pollutant.
              (d) Limited applicability. You may deny warranty claims under this section if the operator caused the problem through improper maintenance or use, as described in 40 CFR 1068.115.
              (e) Owners manual. Describe in the owners manual the emission-related warranty provisions from this section that apply to the engine.
              [69 FR 39213, June 29, 2004, as amended at 70 FR 40463, July 13, 2005; 75 FR 22989, Apr. 30, 2010; 81 FR 74134, Oct. 25, 2016]
            
            
              § 1039.125
              What maintenance instructions must I give to buyers?
              Give the ultimate purchaser of each new nonroad engine written instructions for properly maintaining and using the engine, including the emission-control system. The maintenance instructions also apply to service accumulation on your emission-data engines, as described in § 1039.245 and in 40 CFR part 1065.
              (a) Critical emission-related maintenance. Critical emission-related maintenance includes any adjustment, cleaning, repair, or replacement of critical emission-related components. This may also include additional emission-related maintenance that you determine is critical if we approve it in advance. You may schedule critical emission-related maintenance on these components if you meet the following conditions:
              (1) You demonstrate that the maintenance is reasonably likely to be done at the recommended intervals on in-use engines. We will accept scheduled maintenance as reasonably likely to occur if you satisfy any of the following conditions, with the exception that paragraphs (a)(1)(ii) and (iii) of this section do not apply for DEF replenishment:
              (i) You present data showing that, if a lack of maintenance increases emissions, it also unacceptably degrades the engine's performance.
              (ii) You present survey data showing that at least 80 percent of engines in the field get the maintenance you specify at the recommended intervals.
              (iii) You provide the maintenance free of charge and clearly say so in your maintenance instructions.
              (iv) You otherwise show us that the maintenance is reasonably likely to be done at the recommended intervals.
              (2) For engines below 130 kW, you may not schedule critical emission-related maintenance more frequently than the following minimum intervals, except as specified in paragraphs (a)(4), (b), and (c) of this section:
              (i) For EGR-related filters and coolers, DEF filters, crankcase ventilation valves and filters, and fuel injector tips (cleaning only), the minimum interval is 1,500 hours.

              (ii) For the following components, including associated sensors and actuators, the minimum interval is 3,000 hours: Fuel injectors, turbochargers, catalytic converters, electronic control units, EGR systems (including related components, but excluding filters and coolers), and other add-on components.
              (iii) For SCR systems, the minimum interval for replenishing the diesel exhaust fluid (DEF) is the number of engine operating hours necessary to consume a full tank of fuel based on normal usage starting from full fuel capacity for the equipment. Use good engineering judgment to ensure that equipment manufacturers will meet this requirement for worst-case operation by following your installation instructions. For example, if your highest rate of DEF consumption (relative to fuel consumption) will occur under a steady state operating conditions characterized by one of the modes of the applicable steady-state certification test (to the extent that continuous operation at such mode is representative of real-world conditions), the DEF tank should be large enough that a single tank of DEF would be enough to continue proper operation of the SCR system for the expected operating range with a single tank of fuel at that mode. For engine testing in a laboratory, any size DEF tank and fuel tank may be used; however, for our testing of engines, we may require you to provide us with a production-type DEF tank, including any associated sensors.
              (3) For engines at or above 130 kW, you may not schedule critical emission-related maintenance more frequently than the following minimum intervals, except as specified in paragraphs (a)(4), (b), and (c) of this section:
              (i) For EGR-related filters and coolers, DEF filters, crankcase ventilation valves and filters, and fuel injector tips (cleaning only), the minimum interval is 1,500 hours.
              (ii) For the following components, including associated sensors and actuators, the minimum interval is 4,500 hours: Fuel injectors, turbochargers, catalytic converters, electronic control units, EGR systems (including related components, but excluding filters and coolers), and other add-on components.
              (iii) The provisions of paragraph (a)(2)(iii) of this section apply for SCR systems.
              (4) For particulate traps, trap oxidizers, and components related to either of these, scheduled maintenance may include cleaning or repair at the intervals specified in paragraph (a)(2)(ii) or (a)(3)(ii) of this section, as applicable. Scheduled maintenance may include a shorter interval for cleaning or repair and may also include adjustment or replacement, but only if we approve it. We will approve your request if you provide the maintenance free of charge and clearly state this in your maintenance instructions, and you provide us additional information as needed to convince us that the maintenance will occur.

              (5) You may ask us to approve a maintenance interval shorter than that specified in paragraphs (a)(2) and (3) of this section under § 1039.210, including emission-related components that were not in widespread use with nonroad compression-ignition engines before 2011. In your request you must describe the proposed maintenance step, recommend the maximum feasible interval for this maintenance, include your rationale with supporting evidence to support the need for the maintenance at the recommended interval, and demonstrate that the maintenance will be done at the recommended interval on in-use engines. In considering your request, we will evaluate the information you provide and any other available information to establish alternate specifications for maintenance intervals, if appropriate. We will announce any decision we make under this paragraph (a)(5) in the Federal Register. Anyone may request a hearing regarding such a decision (see § 1039.820).
              (6) If your engine family has an alternate useful life under § 1039.101(g) that is shorter than the period specified in paragraph (a)(2) or (a)(3) of this section, you may not schedule critical emission-related maintenance more frequently than the alternate useful life, except as specified in paragraph (c) of this section.
              (b) Recommended additional maintenance. You may recommend any additional amount of maintenance on the components listed in paragraph (a) of this section, as long as you state clearly that these maintenance steps are not necessary to keep the emission-related warranty valid. If operators do the maintenance specified in paragraph (a) of this section, but not the recommended additional maintenance, this does not allow you to disqualify those engines from in-use testing or deny a warranty claim. Do not take these maintenance steps during service accumulation on your emission-data engines.
              (c) Special maintenance. You may specify more frequent maintenance to address problems related to special situations, such as atypical engine operation. You must clearly state that this additional maintenance is associated with the special situation you are addressing. You may also address maintenance of low-use engines (such as recreational or stand-by engines) by specifying the maintenance interval in terms of calendar months or years in addition to your specifications in terms of engine operating hours. All special maintenance instructions must be consistent with good engineering judgment. We may disapprove your maintenance instructions if we determine that you have specified special maintenance steps to address maintenance that is unlikely to occur in use, or engine operation that is not atypical. For example, this paragraph (c) does not allow you to design engines that require special maintenance for a certain type of expected operation. If we determine that certain maintenance items do not qualify as special maintenance under this paragraph (c), you may identify this as recommended additional maintenance under paragraph (b) of this section.
              (d) Noncritical emission-related maintenance. Subject to the provisions of this paragraph (d), you may schedule any amount of emission-related inspection or maintenance that is not covered by paragraph (a) of this section (that is, maintenance that is neither explicitly identified as critical emission-related maintenance, nor that we approve as critical emission-related maintenance). Noncritical emission-related maintenance generally includes maintenance on the components we specify in 40 CFR part 1068, appendix I, that is not covered in paragraph (a) of this section. You must state in the owners manual that these steps are not necessary to keep the emission-related warranty valid. If operators fail to do this maintenance, this does not allow you to disqualify those engines from in-use testing or deny a warranty claim. Do not take these inspection or maintenance steps during service accumulation on your emission-data engines.
              (e) Maintenance that is not emission-related. For maintenance unrelated to emission controls, you may schedule any amount of inspection or maintenance. You may also take these inspection or maintenance steps during service accumulation on your emission-data engines, as long as they are reasonable and technologically necessary. This might include adding engine oil, changing air, fuel, or oil filters, servicing engine-cooling systems or fuel-water separator cartridges or elements, and adjusting idle speed, governor, engine bolt torque, valve lash, or injector lash. You may not perform this nonemission-related maintenance on emission-data engines more often than the least frequent intervals that you recommend to the ultimate purchaser.
              (f) Source of parts and repairs. State clearly in your written maintenance instructions that a repair shop or person of the owner's choosing may maintain, replace, or repair emission-control devices and systems. Your instructions may not require components or service identified by brand, trade, or corporate name. Also, do not directly or indirectly condition your warranty on a requirement that the engine be serviced by your franchised dealers or any other service establishments with which you have a commercial relationship. You may disregard the requirements in this paragraph (f) if you do one of two things:
              (1) Provide a component or service without charge under the purchase agreement.
              (2) Get us to waive this prohibition in the public's interest by convincing us the engine will work properly only with the identified component or service.
              (g) Payment for scheduled maintenance. Owners are responsible for properly maintaining their engines. This generally includes paying for scheduled maintenance. However, manufacturers must pay for scheduled maintenance during the useful life if the regulations require it or if it meets all the following criteria:

              (1) Each affected component was not in general use on similar engines before the applicable dates shown in paragraph (6) of the definition of new nonroad engine in § 1039.801.
              (2) The primary function of each affected component is to reduce emissions.
              (3) The cost of the scheduled maintenance is more than 2 percent of the price of the engine.
              (4) Failure to perform the maintenance would not cause clear problems that would significantly degrade the engine's performance.
              (h) Owners manual. Explain the owner's responsibility for proper maintenance in the owners manual.
              [69 FR 39213, June 29, 2004, as amended at 70 FR 40463, July 13, 2005; 72 FR 53130, Sept. 18, 2007; 73 FR 59191, Oct. 8, 2008; 75 FR 22989, Apr. 30, 2010; 79 FR 46373, Aug. 8, 2014; 81 FR 74134, Oct. 25, 2016]
            
            
              § 1039.130
              What installation instructions must I give to equipment manufacturers?
              (a) If you sell an engine for someone else to install in a piece of nonroad equipment, give the engine installer instructions for installing it consistent with the requirements of this part. Include all information necessary to ensure that an engine will be installed in its certified configuration.
              (b) Make sure these instructions have the following information:
              (1) Include the heading: “Emission-related installation instructions”.
              (2) State: “Failing to follow these instructions when installing a certified engine in a piece of nonroad equipment violates federal law (40 CFR 1068.105(b)), subject to fines or other penalties as described in the Clean Air Act.”.
              (3) Describe the instructions needed to properly install the exhaust system and any other components. Include instructions consistent with the requirements of § 1039.205(u). Also describe how to properly size the DEF tank consistent with the specifications in § 1039.125(a), if applicable.
              (4) Describe any necessary steps for installing the diagnostic system described in § 1039.110.
              (5) Describe how your certification is limited for any type of application. For example, if your engines are certified only for constant-speed operation, tell equipment manufacturers not to install the engines in variable-speed applications.
              (6) Describe any other instructions to make sure the installed engine will operate according to design specifications in your application for certification. This may include, for example, instructions for installing aftertreatment devices when installing the engines.
              (7) State: “If you install the engine in a way that makes the engine's emission control information label hard to read during normal engine maintenance, you must place a duplicate label on the equipment, as described in 40 CFR 1068.105.”.
              (8) Describe equipment-labeling requirements consistent with § 1039.135. State whether you are providing the label for the fuel inlet or the equipment manufacturer must provide the label.
              (c) You do not need installation instructions for engines you install in your own equipment.
              (d) Provide instructions in writing or in an equivalent format. For example, you may post instructions on a publicly available website for downloading or printing. If you do not provide the instructions in writing, explain in your application for certification how you will ensure that each installer is informed of the installation requirements.
              [69 FR 39213, June 29, 2004, as amended at 70 FR 40463, July 13, 2005; 79 FR 46373, Aug. 8, 2014; 81 FR 74134, Oct. 25, 2016]
            
            
              § 1039.135
              How must I label and identify the engines I produce?
              (a) Assign each engine a unique identification number and permanently affix, engrave, or stamp it on the engine in a legible way.
              (b) At the time of manufacture, affix a permanent and legible label identifying each engine. The label must meet the requirements of 40 CFR 1068.45.
              (c) The label must—

              (1) Include the heading “EMISSION CONTROL INFORMATION”.
              
              (2) Include your full corporate name and trademark. You may identify another company and use its trademark instead of yours if you comply with the branding provisions of 40 CFR 1068.45.
              (3) Include EPA's standardized designation for the engine family (and subfamily, where applicable).
              (4) State the power category or subcategory from § 1039.101 or § 1039.102 that determines the applicable emission standards for the engine family. For engines at or above 37 kW and below 56 kW from model years 2008 through 2012, and for engines less than 8 kW utilizing the provision at § 1039.101(c), you must state the applicable PM standard for the engine family.
              (5) State the engine's displacement (in liters); however, you may omit this from the label if all the engines in the engine family have the same per-cylinder displacement and total displacement.
              (6) State the date of manufacture [DAY (optional), MONTH, and YEAR]; however, you may omit this from the label if you stamp, engrave, or otherwise permanently identify it elsewhere on the engine, in which case you must also describe in your application for certification where you will identify the date on the engine.
              (7) State the FELs to which the engines are certified if certification depends on the ABT provisions of subpart H of this part.
              (8) Identify the emission-control system. Use terms and abbreviations as described in 40 CFR 1068.45. You may omit this information from the label if there is not enough room for it and you put it in the owners manual instead.
              (9) For diesel-fueled engines, unless otherwise specified in § 1039.104(e)(2), state: “ULTRA LOW SULFUR FUEL ONLY'.
              (10) Identify any additional requirements for fuel and lubricants that do not involve fuel-sulfur levels. You may omit this information from the label if there is not enough room for it and you put it in the owners manual instead.
              (11) State the useful life for your engine family if we approve a shortened useful life under § 1039.101(g)(2).
              (12) State: “THIS ENGINE COMPLIES WITH U.S. EPA REGULATIONS FOR [MODEL YEAR] NONROAD DIESEL ENGINES.”.
              (13) For engines above 560 kW, include the following things:
              (i) For engines certified to the emission standards for generator-set engines, add the phrase “FOR GENERATOR SETS AND OTHER APPLICATIONS”.
              (ii) For all other engines, add the phrase “NOT FOR USE IN A GENERATOR SET”.
              (14) If your engines are certified only for constant-speed operation, state “USE IN CONSTANT-SPEED APPLICATIONS ONLY”.
              (15) For engines with one or more approved auxiliary emission control devices for emergency equipment applications under § 1039.115(g)(4), the statement: “THIS ENGINE IS FOR INSTALLATION IN EMERGENCY EQUIPMENT ONLY.” Note that this label requirement does not apply for engines that include emergency AECDs under § 1039.665 rather than § 1039.115(g)(4).
              (d) You may add information to the emission control information label as follows:
              (1) You may identify other emission standards that the engine meets or does not meet (such as international standards), as long as this does not cause you to omit any of the information described in paragraphs (c)(5) through (10) of this section. You may add the information about the other emission standards to the statement we specify, or you may include it in a separate statement.
              (2) You may add other information to ensure that the engine will be properly maintained and used.
              (3) You may add appropriate features to prevent counterfeit labels. For example, you may include the engine's unique identification number on the label.

              (e) Except as specified in § 1039.104(e)(2), create a separate label with the statement: “ULTRA LOW SULFUR FUEL ONLY”. Permanently attach this label to the equipment near the fuel inlet or, if you do not manufacture the equipment, take one of the following steps to ensure that the equipment will be properly labeled:
              
              (1) Provide the label to the equipment manufacturer and include the appropriate information in the emission-related installation instructions.
              (2) Confirm that the equipment manufacturers install their own complying labels.
              (f) You may ask us to approve modified labeling requirements in this part 1039 if you show that it is necessary or appropriate. We will approve your request if your alternate label is consistent with the requirements of this part.
              (g) If you obscure the engine label while installing the engine in the equipment such that the label cannot be read during normal maintenance, you must place a duplicate label on the equipment. If others install your engine in their equipment in a way that obscures the engine label, we require them to add a duplicate label on the equipment (see 40 CFR 1068.105); in that case, give them the number of duplicate labels they request and keep the following records for at least five years:
              (1) Written documentation of the request from the equipment manufacturer.
              (2) The number of duplicate labels you send for each engine family and the date you sent them.
              [69 FR 39213, June 29, 2004, as amended at 72 FR 53130, Sept. 18, 2007; 73 FR 59191, Oct. 8, 2008; 75 FR 22989, Apr. 30, 2010; 77 FR 34147, June 8, 2012; 79 FR 46373, Aug. 8, 2014; 81 FR 74135, Oct. 25, 2016]
            
            
              § 1039.140
              What is my engine's maximum engine power?
              (a) An engine configuration's maximum engine power is the maximum brake power point on the nominal power curve for the engine configuration, as defined in this section. Round the power value to the nearest whole kilowatt.
              (b) The nominal power curve of an engine configuration is the relationship between maximum available engine brake power and engine speed for an engine, using the mapping procedures of 40 CFR part 1065, based on the manufacturer's design and production specifications for the engine. This information may also be expressed by a torque curve that relates maximum available engine torque with engine speed.
              (c) The nominal power curve must be within the range of the actual power curves of production engines considering normal production variability. If after production begins it is determined that your nominal power curve does not represent production engines, we may require you to amend your application for certification under § 1039.225.
              (d) Throughout this part, references to a specific power value or a range of power values for an engine are based on maximum engine power. For example, the group of engines with maximum engine power above 560 kW may be referred to as engines above 560 kW.
            
          
          
            Subpart C—Certifying Engine Families
            
              § 1039.201
              What are the general requirements for obtaining a certificate of conformity?
              (a) You must send us a separate application for a certificate of conformity for each engine family. A certificate of conformity is valid for new production from the indicated effective date until the end of the model year for which it is issued, which may not extend beyond December 31 of that year. No new certificate will be issued after December 31 of the model year. You may amend your application for certification after the end of the model year in certain circumstances as described in §§ 1039.220 and 1039.225. You must renew your certification annually for any engines you continue to produce.
              (b) The application must contain all the information required by this part and must not include false or incomplete statements or information (see § 1039.255).
              (c) We may ask you to include less information than we specify in this subpart, as long as you maintain all the information required by § 1039.250.
              (d) You must use good engineering judgment for all decisions related to your application (see 40 CFR 1068.5).

              (e) An authorized representative of your company must approve and sign the application.
              
              (f) See § 1039.255 for provisions describing how we will process your application.
              (g) We may require you to deliver your test engines to a facility we designate for our testing (see § 1039.235(c)). Alternatively, you may choose to deliver another engine that is identical in all material respects to the test engine, or another engine that we determine can appropriately serve as an emission-data engine for the engine family.

              (h) For engines that become new after being placed into service, such as engines converted to nonroad use after being used in motor vehicles, we may specify alternate certification provisions consistent with the intent of this part. See the definition of “new nonroad engine” in § 1039.801.
              [69 FR 39213, June 29, 2004, as amended at 75 FR 22990, Apr. 30, 2010; 81 FR 74135, Oct. 25, 2016]
            
            
              § 1039.205
              What must I include in my application?
              This section specifies the information that must be in your application, unless we ask you to include less information under § 1039.201(c). We may require you to provide additional information to evaluate your application.
              (a) Describe the engine family's specifications and other basic parameters of the engine's design and emission controls. List the fuel type on which your engines are designed to operate (for example, ultra low-sulfur diesel fuel). List each distinguishable engine configuration in the engine family. For each engine configuration, list the maximum engine power and the range of values for maximum engine power resulting from production tolerances, as described in § 1039.140.
              (b) Explain how the emission-control system operates. Describe in detail all system components for controlling exhaust emissions, including all auxiliary-emission control devices (AECDs) and all fuel-system components you will install on any production or test engine. Identify the part number of each component you describe. For this paragraph (b), treat as separate AECDs any devices that modulate or activate differently from each other. Include all the following:
              (1) Give a general overview of the engine, the emission-control strategies, and all AECDs.
              (2) Describe each AECD's general purpose and function.
              (3) Identify the parameters that each AECD senses (including measuring, estimating, calculating, or empirically deriving the values). Include equipment-based parameters and state whether you simulate them during testing with the applicable procedures.
              (4) Describe the purpose for sensing each parameter.
              (5) Identify the location of each sensor the AECD uses.
              (6) Identify the threshold values for the sensed parameters that activate the AECD.
              (7) Describe the parameters that the AECD modulates (controls) in response to any sensed parameters, including the range of modulation for each parameter, the relationship between the sensed parameters and the controlled parameters and how the modulation achieves the AECD's stated purpose. Use graphs and tables, as necessary.
              (8) Describe each AECD's specific calibration details. This may be in the form of data tables, graphical representations, or some other description.
              (9) Describe the hierarchy among the AECDs when multiple AECDs sense or modulate the same parameter. Describe whether the strategies interact in a comparative or additive manner and identify which AECD takes precedence in responding, if applicable.
              (10) Explain the extent to which the AECD is included in the applicable test procedures specified in subpart F of this part.
              (11) Do the following additional things for AECDs designed to protect engines or equipment:
              (i) Identify the engine and/or equipment design limits that make protection necessary and describe any damage that would occur without the AECD.
              (ii) Describe how each sensed parameter relates to the protected components' design limits or those operating conditions that cause the need for protection.

              (iii) Describe the relationship between the design limits/parameters being protected and the parameters sensed or calculated as surrogates for those design limits/parameters, if applicable.
              (iv) Describe how the modulation by the AECD prevents engines and/or equipment from exceeding design limits.
              (v) Explain why it is necessary to estimate any parameters instead of measuring them directly and describe how the AECD calculates the estimated value, if applicable.
              (vi) Describe how you calibrate the AECD modulation to activate only during conditions related to the stated need to protect components and only as needed to sufficiently protect those components in a way that minimizes the emission impact.
              (c) [Reserved]
              (d) Describe the engines you selected for testing and the reasons for selecting them.
              (e) Describe the test equipment and procedures that you used, including any special or alternate test procedures you used (see § 1039.501).
              (f) Describe how you operated the emission-data engine before testing, including the duty cycle and the number of engine operating hours used to stabilize emission levels. Explain why you selected the method of service accumulation. Describe any scheduled maintenance you did.
              (g) List the specifications of the test fuel to show that it falls within the required ranges we specify in 40 CFR part 1065.
              (h) Identify the engine family's useful life.
              (i) Include the maintenance instructions you will give to the ultimate purchaser of each new nonroad engine (see § 1039.125).
              (j) Include the emission-related installation instructions you will provide if someone else installs your engines in a piece of nonroad equipment (see § 1039.130).
              (k) Describe your emission control information label (see § 1039.135).
              (l) Identify the emission standards or FELs to which you are certifying engines in the engine family. Identify the ambient operating regions that will apply for NTE testing under § 1039.101(e)(4).
              (m) Identify the engine family's deterioration factors and describe how you developed them (see § 1039.245). Present any emission test data you used for this.
              (n) State that you operated your emission-data engines as described in the application (including the test procedures, test parameters, and test fuels) to show you meet the requirements of this part.

              (o) Present emission data for hydrocarbons (such as NMHC or THCE, as applicable), NOX, PM, and CO on an emission-data engine to show your engines meet the applicable duty-cycle emission standards we specify in § 1039.101. Show emission figures before and after applying adjustment factors for regeneration and deterioration factors for each engine. Include emission results for each mode if you do discrete-mode testing under § 1039.505. Present emission data to show that you meet any applicable smoke standards we specify in § 1039.105. If we specify more than one grade of any fuel type (for example, high-sulfur and low-sulfur diesel fuel), you need to submit test data only for one grade, unless the regulations of this part specify otherwise for your engine. Note that § 1039.235 allows you to submit an application in certain cases without new emission data.
              (p) State that all the engines in the engine family comply with the not-to-exceed emission standards we specify in subpart B of this part for all normal operation and use when tested as specified in § 1039.515. Describe any relevant testing, engineering analysis, or other information in sufficient detail to support your statement.
              (q) For engines above 560 kW, include information showing how your emission controls will function during normal in-use transient operation. For example, this might include the following:
              (1) Emission data from transient testing of engines using measurement systems designed for measuring in-use emissions.

              (2) Comparison of the engine design for controlling transient emissions with that from engines for which you have emission data over the transient duty cycle for certification.
              
              (3) Detailed descriptions of control algorithms and other design parameters for controlling transient emissions.
              (r) Report test results as follows:
              (1) Report all valid test results involving measurement of pollutants for which emission standards apply. Also indicate whether there are test results from invalid tests or from any other tests of the emission-data engine, whether or not they were conducted according to the test procedures of subpart F of this part. We may require you to report these additional test results. We may ask you to send other information to confirm that your tests were valid under the requirements of this part and 40 CFR part 1065.
              (2) Report measured CO2, N2O, and CH4 as described in § 1039.235. Small-volume engine manufacturers may omit reporting N2O and CH4.
              (s) Describe all adjustable operating parameters (see § 1039.115(e)), including production tolerances. Include the following in your description of each parameter:
              (1) The nominal or recommended setting.
              (2) The intended physically adjustable range.
              (3) The limits or stops used to establish adjustable ranges.
              (4) Information showing why the limits, stops, or other means of inhibiting adjustment are effective in preventing adjustment of parameters on in-use engines to settings outside your intended physically adjustable ranges.
              (t) Provide the information to read, record, and interpret all the information broadcast by an engine's onboard computers and electronic control units. State that, upon request, you will give us any hardware, software, or tools we would need to do this. If you broadcast a surrogate parameter for torque values, you must provide us what we need to convert these into torque units. You may reference any appropriate publicly released standards that define conventions for these messages and parameters. Format your information consistent with publicly released standards.
              (u) Confirm that your emission-related installation instructions specify how to ensure that sampling of exhaust emissions will be possible after engines are installed in equipment and placed in service. If this cannot be done by simply adding a 20-centimeter extension to the exhaust pipe, show how to sample exhaust emissions in a way that prevents diluting the exhaust sample with ambient air.
              (v) State whether your certification is intended to include engines used in stationary applications. State whether your certification is limited for certain engines. If this is the case, describe how you will prevent use of these engines in applications for which they are not certified. This applies for engines such as the following:
              (1) Constant-speed engines.
              (2) Engines used for transportation refrigeration units that you certify under the provisions of § 1039.645.
              (3) Hand-startable engines certified under the provisions of § 1039.101(c).
              (4) Engines above 560 KW that are not certified to emission standards for generator-set engines.
              (w) Unconditionally certify that all the engines in the engine family comply with the requirements of this part, other referenced parts of the CFR, and the Clean Air Act.
              (x) Include good-faith estimates of U.S.-directed production volumes. Include a justification for the estimated production volumes if they are substantially different than actual production volumes in earlier years for similar models.
              (y) Include the information required by other subparts of this part. For example, include the information required by § 1039.725 if you participate in the ABT program.
              (z) Include other applicable information, such as information specified in this part or 40 CFR part 1068 related to requests for exemptions.
              (aa) Name an agent for service located in the United States. Service on this agent constitutes service on you or any of your officers or employees for any action by EPA or otherwise by the United States related to the requirements of this part.
              (bb) For imported engines or equipment, identify the following:

              (1) Describe your normal practice for importing engines. For example, this may include identifying the names and addresses of any agents you have authorized to import your engines.
              (2) For engines below 560 kW, identify a test facility in the United States where you can test your engines if we select them for testing under a selective enforcement audit, as specified in 40 CFR part 1068, subpart E.
              [69 FR 39213, June 29, 2004, as amended at 71 FR 39185, July 11, 2006; 72 FR 53131, Sept. 18, 2007; 74 FR 56508, Oct. 30, 2009; 81 FR 74135, Oct. 25, 2016]
            
            
              § 1039.210
              May I get preliminary approval before I complete my application?
              If you send us information before you finish the application, we will review it and make any appropriate determinations, especially for questions related to engine family definitions, auxiliary emission-control devices, deterioration factors, testing for service accumulation, maintenance, and NTE deficiencies and carve-outs. Decisions made under this section are considered to be preliminary approval, subject to final review and approval. We will generally not reverse a decision where we have given you preliminary approval, unless we find new information supporting a different decision. If you request preliminary approval related to the upcoming model year or the model year after that, we will make best-efforts to make the appropriate determinations as soon as practicable. We will generally not provide preliminary approval related to a future model year more than two years ahead of time.
              [72 FR 53131, Sept. 18, 2007]
            
            
              § 1039.220
              How do I amend my maintenance instructions?
              You may amend your emission-related maintenance instructions after you submit your application for certification as long as the amended instructions remain consistent with the provisions of § 1039.125. You must send the Designated Compliance Officer a written request to amend your application for certification for an engine family if you want to change the emission-related maintenance instructions in a way that could affect emissions. In your request, describe the proposed changes to the maintenance instructions. If operators follow the original maintenance instructions rather than the newly specified maintenance, this does not allow you to disqualify those engines from in-use testing or deny a warranty claim.
              (a) If you are decreasing or eliminating any specified maintenance, you may distribute the new maintenance instructions to your customers 30 days after we receive your request, unless we disapprove your request. This would generally include replacing one maintenance step with another. We may approve a shorter time or waive this requirement.
              (b) If your requested change would not decrease the specified maintenance, you may distribute the new maintenance instructions anytime after you send your request. For example, this paragraph (b) would cover adding instructions to increase the frequency of filter changes for engines in severe-duty applications.
              (c) You need not request approval if you are making only minor corrections (such as correcting typographical mistakes), clarifying your maintenance instructions, or changing instructions for maintenance unrelated to emission control. We may ask you to send us copies of maintenance instructions revised under this paragraph (c).
              [75 FR 22990, Apr. 30, 2010; 81 FR 74135, Oct. 25, 2016]
            
            
              § 1039.225
              How do I amend my application for certification?
              Before we issue you a certificate of conformity, you may amend your application to include new or modified engine configurations, subject to the provisions of this section. After we have issued your certificate of conformity, you may send us an amended application requesting that we include new or modified engine configurations within the scope of the certificate, subject to the provisions of this section. You must amend your application if any changes occur with respect to any information that is included or should be included in your application.
              (a) You must amend your application before you take any of the following actions:

              (1) Add an engine configuration to an engine family. In this case, the engine configuration added must be consistent with other engine configurations in the engine family with respect to the criteria listed in § 1039.230.
              (2) Change an engine configuration already included in an engine family in a way that may affect emissions, or change any of the components you described in your application for certification. This includes production and design changes that may affect emissions any time during the engine's lifetime.
              (3) Modify an FEL for an engine family as described in paragraph (f) of this section.
              (b) To amend your application for certification, send the relevant information to the Designated Compliance Officer.
              (1) Describe in detail the addition or change in the engine model or configuration you intend to make.
              (2) Include engineering evaluations or data showing that the amended engine family complies with all applicable requirements. You may do this by showing that the original emission-data engine is still appropriate for showing that the amended family complies with all applicable requirements.
              (3) If the original emission-data engine for the engine family is not appropriate to show compliance for the new or modified engine configuration, include new test data showing that the new or modified engine configuration meets the requirements of this part.
              (4) Include any other information needed to make your application correct and complete.
              (c) We may ask for more test data or engineering evaluations. You must give us these within 30 days after we request them.
              (d) For engine families already covered by a certificate of conformity, we will determine whether the existing certificate of conformity covers your newly added or modified engine. You may ask for a hearing if we deny your request (see § 1039.820).
              (e) For engine families already covered by a certificate of conformity, you may start producing the new or modified engine configuration anytime after you send us your amended application and before we make a decision under paragraph (d) of this section. However, if we determine that the affected engines do not meet applicable requirements, we will notify you to cease production of the engines and may require you to recall the engines at no expense to the owner. Choosing to produce engines under this paragraph (e) is deemed to be consent to recall all engines that we determine do not meet applicable emission standards or other requirements and to remedy the nonconformity at no expense to the owner. If you do not provide information required under paragraph (c) of this section within 30 days after we request it, you must stop producing the new or modified engines.
              (f) You may ask us to approve a change to your FEL in certain cases after the start of production. The changed FEL may not apply to engines you have already introduced into U.S. commerce, except as described in this paragraph (f). If we approve a changed FEL after the start of production, you must include the new FEL on the emission control information label for all engines produced after the change. You may ask us to approve a change to your FEL in the following cases:
              (1) You may ask to raise your FEL for your engine family at any time. In your request, you must show that you will still be able to meet the emission standards as specified in subparts B and H of this part. If you amend your application by submitting new test data to include a newly added or modified engine, as described in paragraph (b)(3) of this section, use the appropriate FELs with corresponding production volumes to calculate emission credits for the model year, as described in subpart H of this part. In all other circumstances, you must use the higher FEL for the entire engine family to calculate emission credits under subpart H of this part.

              (2) You may ask to lower the FEL for your engine family only if you have test data from production engines showing that emissions are below the proposed lower FEL. The lower FEL applies only to engines you produce after we approve the new FEL. Use the appropriate FELs with corresponding production volumes to calculate emission credits for the model year, as described in subpart H of this part.
              
              (g) You may produce engines as described in your amended application for certification and consider those engines to be in a certified configuration if we approve a new or modified engine configuration during the model year under paragraph (d) of this section. Similarly, you may modify in-use engines as described in your amended application for certification and consider those engines to be in a certified configuration if we approve a new or modified engine configuration at any time under paragraph (d) of this section. Modifying a new or in-use engine to be in a certified configuration does not violate the tampering prohibition of 40 CFR 1068.101(b)(1), as long as this does not involve changing to a certified configuration with a higher family emission limit.
              [69 FR 39213, June 29, 2004, as amended at 70 FR 40463, July 13, 2005; 72 FR 53131, Sept. 18, 2007; 75 FR 22990, Apr. 30, 2010; 81 FR 74135, Oct. 25, 2016]
            
            
              § 1039.230
              How do I select engine families?
              (a) For purposes of certification, divide your product line into families of engines that are expected to have similar emission characteristics throughout the useful life as described in this section. Your engine family is limited to a single model year.
              (b) Group engines in the same engine family if they are the same in all the following aspects:
              (1) The combustion cycle and fuel. However, you do not need to separate dual-fuel and flexible-fuel engines into separate engine families.
              (2) The cooling system (water-cooled vs. air-cooled).
              (3) Method of air aspiration.
              (4) Method of exhaust aftertreatment (for example, catalytic converter or particulate trap).
              (5) Combustion chamber design.
              (6) Bore and stroke.
              (7) Cylinder arrangement (such as in-line vs. vee configurations). This applies for engines with aftertreatment devices only.

              (8) Method of control for engine operation other than governing (i.e., mechanical or electronic).
              (9) Power category.
              (10) Numerical level of the emission standards that apply to the engine.
              (c) You may subdivide a group of engines that is identical under paragraph (b) of this section into different engine families if you show the expected emission characteristics are different during the useful life.
              (d) In unusual circumstances, you may group engines that are not identical with respect to the things listed in paragraph (b) of this section in the same engine family if you show that their emission characteristics during the useful life will be similar.
              (e) If you combine engines from different power categories into a single engine family under paragraph (d) of this section, you must certify the engine family to the more stringent set of standards from the two power categories in that model year.
              [69 FR 39213, June 29, 2004, as amended at 72 FR 53131, Sept. 18, 2007; 75 FR 22990, Apr. 30, 2010; 81 FR 74135, Oct. 25, 2016]
            
            
              § 1039.235
              What testing requirements apply for certification?
              This section describes the emission testing you must perform to show compliance with the emission standards in § 1039.101(a) and (b) or § 1039.102(a) and (b). See § 1039.205(p) regarding emission testing related to the NTE standards. See § 1039.240, § 1039.245, and 40 CFR part 1065, subpart E, regarding service accumulation before emission testing.

              (a) Select an emission-data engine from each engine family for testing. Select the engine configuration with the highest volume of fuel injected per cylinder per combustion cycle at the point of maximum torque—unless good engineering judgment indicates that a different engine configuration is more likely to exceed (or have emissions nearer to) an applicable emission standard or FEL. If two or more engines have the same fueling rate at maximum torque, select the one with the highest fueling rate at rated speed. In making this selection, consider all factors expected to affect emission-control performance and compliance with the standards, including emission levels of all exhaust constituents, especially NOX and PM.

              (b) Test your emission-data engines using the procedures and equipment specified in subpart F of this part. In the case of dual-fuel engines, measure emissions when operating with each type of fuel for which you intend to certify the engine. In the case of flexible-fuel engines, measure emissions when operating with the fuel mixture that best represents in-use operation or is most likely to have the highest NOX emissions (or NOX+NMHC emissions for engines subject to NOX+NMHC standards), though you may ask us instead to perform tests with both fuels separately if you can show that intermediate mixtures are not likely to occur in use.
              (c) We may perform confirmatory testing by measuring emissions from any of your emission-data engines or other engines from the engine family, as follows:
              (1) We may decide to do the testing at your plant or any other facility. If we do this, you must deliver the engine to a test facility we designate. The engine you provide must include appropriate manifolds, aftertreatment devices, electronic control units, and other emission-related components not normally attached directly to the engine block. If we do the testing at your plant, you must schedule it as soon as possible and make available the instruments, personnel, and equipment we need.
              (2) If we measure emissions on one of your engines, the results of that testing become the official emission results for the engine. Unless we later invalidate these data, we may decide not to consider your data in determining if your engine family meets applicable requirements.

              (3) Before we test one of your engines, we may set its adjustable parameters to any point within the physically adjustable ranges (see § 1039.115(e)).
              (4) Before we test one of your engines, we may calibrate it within normal production tolerances for anything we do not consider an adjustable parameter. For example, this would apply for an engine parameter that is subject to production variability because it is adjustable during production, but is not considered an adjustable parameter (as defined in § 1039.801) because it is permanently sealed. For parameters that relate to a level of performance that is itself subject to a specified range (such as maximum power output), we will generally perform any calibration under this paragraph (c)(4) in a way that keeps performance within the specified range.
              (d) You may ask to use carryover emission data from a previous model year instead of doing new tests, but only if all the following are true:
              (1) The engine family from the previous model year differs from the current engine family only with respect to model year, items identified in § 1039.225(a), or other characteristics unrelated to emissions. We may waive this criterion for differences we determine not to be relevant.
              (2) The emission-data engine from the previous model year remains the appropriate emission-data engine under paragraph (b) of this section.
              (3) The data show that the emission-data engine would meet all the requirements that apply to the engine family covered by the application for certification.
              (e) We may require you to test a second engine of the same or different configuration in addition to the engine tested under paragraph (b) of this section.
              (f) If you use an alternate test procedure under 40 CFR 1065.10 and later testing shows that such testing does not produce results that are equivalent to the procedures specified in subpart F of this part, we may reject data you generated using the alternate procedure.
              (g) Measure CO2 and CH4 with each low-hour certification test using the procedures specified in 40 CFR part 1065 in the 2011 and 2012 model years, respectively. Also measure N2O with each low-hour certification test using the procedures specified in 40 CFR part 1065 starting in the 2013 model year for any engine family that depends on NOx aftertreatment to meet emission standards. Small-volume engine manufacturers may omit measurement of N2O and CH4. These measurements are not required for NTE testing. Use the same units and modal calculations as for your other results to report a single weighted value for each constituent. Round the final values as follows:
              
              (1) Round CO2 to the nearest 1 g/kW-hr.
              (2) Round N2O to the nearest 0.001 g/kW-hr.
              (3) Round CH4 to the nearest 0.001g/kW-hr.
              [69 FR 39213, June 29, 2004, as amended at 72 FR 53131, Sept. 18, 2007; 74 FR 56509, Oct. 30, 2009; 75 FR 22991, Apr. 30, 2010; 81 FR 74135, Oct. 25, 2016]
            
            
              § 1039.240
              How do I demonstrate that my engine family complies with exhaust emission standards?
              (a) For purposes of certification, your engine family is considered in compliance with the emission standards in § 1039.101(a) and (b), § 1039.102(a) and (b), § 1039.104, and § 1039.105 if all emission-data engines representing that family have test results showing official emission results and deteriorated emission levels at or below these standards. This also applies for all test points for emission-data engines within the family used to establish deterioration factors. Note that your FELs are considered to be the applicable emission standards with which you must comply if you participate in the ABT program in subpart H of this part.
              (b) Your engine family is deemed not to comply if any emission-data engine representing that family has test results showing an official emission result or a deteriorated emission level for any pollutant that is above an applicable emission standard. Similarly, your engine family is deemed not to comply if any emission-data engine representing that family has test results showing any emission level above the applicable not-to-exceed emission standard for any pollutant. This also applies for all test points for emission-data engines within the family used to establish deterioration factors.
              (c) To compare emission levels from the emission-data engine with the applicable emission standards, apply deterioration factors to the measured emission levels for each pollutant. Section 1039.245 specifies how to test your engine to develop deterioration factors that represent the deterioration expected in emissions over your engines' full useful life. Your deterioration factors must take into account any available data from in-use testing with similar engines. Small-volume engine manufacturers may use assigned deterioration factors that we establish. Apply deterioration factors as follows:
              (1) Additive deterioration factor for exhaust emissions. Except as specified in paragraph (c)(2) of this section, use an additive deterioration factor for exhaust emissions. An additive deterioration factor is the difference between exhaust emissions at the end of the useful life and exhaust emissions at the low-hour test point. In these cases, adjust the official emission results for each tested engine at the selected test point by adding the factor to the measured emissions. If the factor is less than zero, use zero. Additive deterioration factors must be specified to one more decimal place than the applicable standard.
              (2) Multiplicative deterioration factor for exhaust emissions. Use a multiplicative deterioration factor if good engineering judgment calls for the deterioration factor for a pollutant to be the ratio of exhaust emissions at the end of the useful life to exhaust emissions at the low-hour test point. For example, if you use aftertreatment technology that controls emissions of a pollutant proportionally to engine-out emissions, it is often appropriate to use a multiplicative deterioration factor. Adjust the official emission results for each tested engine at the selected test point by multiplying the measured emissions by the deterioration factor. If the factor is less than one, use one. A multiplicative deterioration factor may not be appropriate in cases where testing variability is significantly greater than engine-to-engine variability. Multiplicative deterioration factors must be specified to one more significant figure than the applicable standard.
              (3) Sawtooth and other nonlinear deterioration patterns. The deterioration factors described in paragraphs (c)(1) and (2) of this section assume that the highest useful life emissions occur either at the end of useful life or at the low-hour test point. The provisions of this paragraph (c)(3) apply where good engineering judgment indicates that the highest emissions over the useful life will occur between these two points. For example, emissions may increase with service accumulation until a certain maintenance step is performed, then return to the low-hour emission levels and begin increasing again. Base deterioration factors for engines with such emission patterns on the difference between (or ratio of) the point at which the highest emissions occur and the low-hour test point. Note that this applies for maintenance-related deterioration only where we allow such critical emission-related maintenance.
              (4) Deterioration factor for smoke. Deterioration factors for smoke are always additive, as described in paragraph (c)(1) of this section.
              (5) Deterioration factor for crankcase emissions. If your engine vents crankcase emissions to the exhaust or to the atmosphere, you must account for crankcase emission deterioration, using good engineering judgment. You may use separate deterioration factors for crankcase emissions of each pollutant (either multiplicative or additive) or include the effects in combined deterioration factors that include exhaust and crankcase emissions together for each pollutant.
              (6) Dual-fuel and flexible-fuel engines. In the case of dual-fuel and flexible-fuel engines, apply deterioration factors separately for each fuel type. You may accumulate service hours on a single emission-data engine using the type of fuel or the fuel mixture expected to have the highest combustion and exhaust temperatures; you may ask us to approve a different fuel mixture if you demonstrate that a different criterion is more appropriate.

              (d) Determine the official emission result for each pollutant to at least one more decimal place than the applicable standard. Apply the deterioration factor to the official emission result, as described in paragraph (c) of this section, then round the adjusted figure to the same number of decimal places as the emission standard. Compare the rounded emission levels to the emission standard for each emission-data engine. In the case of NOX+NMHC standards, apply the deterioration factor to each pollutant and then add the results before rounding.
              [69 FR 39213, June 29, 2004, as amended at 70 FR 40463, July 13, 2005; 75 FR 22991, Apr. 30, 2010; 81 FR 74136, Oct. 25, 2016]
            
            
              § 1039.245
              How do I determine deterioration factors from exhaust durability testing?
              This section describes how to determine deterioration factors, either with an engineering analysis, with pre-existing test data, or with new emission measurements. Apply these deterioration factors to determine whether your engines will meet the duty-cycle emission standards throughout the useful life as described in § 1039.240.

              (a) You may ask us to approve deterioration factors for an engine family with established technology based on engineering analysis instead of testing. Engines certified to a NOX + NMHC standard or FEL greater than the Tier 3 NOX + NMHC standard described in 40 CFR 89.112 are considered to rely on established technology for gaseous emission control, except that this does not include any engines that use exhaust-gas recirculation or aftertreatment. In most cases, technologies used to meet the Tier 1 and Tier 2 emission standards would be considered to be established technology.
              (b) You may ask us to approve deterioration factors for an engine family based on emission measurements from similar highway or nonroad engines if you have already given us these data for certifying the other engines in the same or earlier model years. Use good engineering judgment to decide whether the two engines are similar. We will approve your request if you show us that the emission measurements from other engines reasonably represent in-use deterioration for the engine family for which you have not yet determined deterioration factors.

              (c) If you are unable to determine deterioration factors for an engine family under paragraph (a) or (b) of this section, select engines, subsystems, or components for testing. Determine deterioration factors based on service accumulation and related testing to represent the deterioration expected from in-use engines over the full useful life. You must measure emissions from the emission-data engine at least three times with evenly spaced intervals of service accumulation. You may use extrapolation to determine deterioration factors once you have established a trend of changing emissions with age for each pollutant. You may use an engine installed in nonroad equipment to accumulate service hours instead of running the engine only in the laboratory. You may perform maintenance on emission-data engines as described in § 1039.125 and 40 CFR part 1065, subpart E. Use good engineering judgment for all aspects of the effort to establish deterioration factors under this paragraph (c).
              (d) Include the following information in your application for certification:
              (1) If you use test data from a different engine family, explain why this is appropriate and include all the emission measurements on which you base the deterioration factor.
              (2) If you determine your deterioration factors based on engineering analysis, explain why this is appropriate and include a statement that all data, analyses, evaluations, and other information you used are available for our review upon request.
              (3) If you do testing to determine deterioration factors, describe the form and extent of service accumulation, including a rationale for selecting the service-accumulation period and the method you use to accumulate hours.
              [69 FR 39213, June 29, 2004, as amended at 72 FR 53131, Sept. 18, 2007; 75 FR 22991, Apr. 30, 2010]
            
            
              § 1039.250
              What records must I keep and what reports must I send to EPA?
              (a) Within 45 days after the end of the model year, send the Designated Compliance Officer a report describing the following information about engines you produced during the model year:
              (1) Report the total number of engines you produced in each engine family by maximum engine power, total displacement, and the type of fuel system.
              (2) If you produced exempted engines under the provisions of § 1039.625, report the number of exempted engines you produced for each engine model and identify the buyer or shipping destination for each exempted engine.
              (b) Organize and maintain the following records:
              (1) A copy of all applications and any summary information you send us.
              (2) Any of the information we specify in § 1039.205 that you were not required to include in your application.
              (3) A detailed history of each emission-data engine. For each engine, describe all of the following:
              (i) The emission-data engine's construction, including its origin and buildup, steps you took to ensure that it represents production engines, any components you built specially for it, and all the components you include in your application for certification.
              (ii) How you accumulated engine operating hours (service accumulation), including the dates and the number of hours accumulated.
              (iii) All maintenance, including modifications, parts changes, and other service, and the dates and reasons for the maintenance.
              (iv) All your emission tests, including the date and purpose of each test and documentation of test parameters as specified in part 40 CFR part 1065.
              (v) All tests to diagnose engine or emission-control performance, giving the date and time of each and the reasons for the test.
              (vi) Any other significant events.
              (4) Production figures for each engine family divided by assembly plant.
              (5) Keep a list of engine identification numbers for all the engines you produce under each certificate of conformity.
              (c) Keep required data from emission tests and all other information specified in this section for eight years after we issue your certificate. If you use the same emission data or other information for a later model year, the eight-year period restarts with each year that you continue to rely on the information.
              (d) Store these records in any format and on any media, as long as you can promptly send us organized, written records in English if we ask for them. You must keep these records readily available. We may review them at any time.
              [69 FR 39213, June 29, 2004, as amended at 75 FR 22991, Apr. 30, 2010; 81 FR 74136, Oct. 25, 2016]
            
            
              
              § 1039.255
              What decisions may EPA make regarding my certificate of conformity?
              (a) If we determine your application is complete and shows that the engine family meets all the requirements of this part and the Act, we will issue a certificate of conformity for your engine family for that model year. We may make the approval subject to additional conditions.
              (b) We may deny your application for certification if we determine that your engine family fails to comply with emission standards or other requirements of this part or the Clean Air Act. We will base our decision on all available information. If we deny your application, we will explain why in writing.
              (c) In addition, we may deny your application or suspend or revoke your certificate if you do any of the following:
              (1) Refuse to comply with any testing or reporting requirements.
              (2) Submit false or incomplete information (paragraph (e) of this section applies if this is fraudulent). This includes doing anything after submission of your application to render any of the submitted information false or incomplete.
              (3) Render inaccurate any test data.
              (4) Deny us from completing authorized activities (see 40 CFR 1068.20). This includes a failure to provide reasonable assistance.
              (5) Produce engines for importation into the United States at a location where local law prohibits us from carrying out authorized activities.
              (6) Fail to supply requested information or amend your application to include all engines being produced.
              (7) Take any action that otherwise circumvents the intent of the Act or this part.
              (d) We may void the certificate of conformity for an engine family if you fail to keep records, send reports, or give us information as required under this part or the Act. Note that these are also violations of 40 CFR 1068.101(a)(2).
              (e) We may void your certificate if we find that you intentionally submitted false or incomplete information. This includes rendering submitted information false or incomplete after submission.
              (f) If we deny your application or suspend, revoke, or void your certificate, you may ask for a hearing (see § 1039.820).
              [69 FR 39213, June 29, 2004, as amended at 72 FR 53132, Sept. 18, 2007; 75 FR 22991, Apr. 30, 2010; 81 FR 74137, Oct. 25, 2016]
            
          
          
            Subpart D [Reserved]
          
          
            Subpart E—In-Use Testing
            
              § 1039.401
              General provisions.
              We may perform in-use testing of any engine subject to the standards of this part. However, we will limit recall testing to the first 75 percent of each engine's useful life as specified in § 1039.101(g).
            
          
          
            Subpart F—Test Procedures
            
              § 1039.501
              How do I run a valid emission test?

              (a) Use the equipment and procedures for compression-ignition engines in 40 CFR part 1065 to determine whether engines meet the duty-cycle emission standards in subpart B of this part. Measure the emissions of all the exhaust constituents subject to emission standards as specified in 40 CFR part 1065. Measure CO2, N2O, and CH4 as described in § 1039.235. Use the applicable duty cycles specified in §§ 1039.505 and 1039.510.
              (b) Section 1039.515 describes the supplemental procedures for evaluating whether engines meet the not-to-exceed emission standards in subpart B of this part.
              (c) Measure smoke using the procedures in 40 CFR part 86, subpart I, for evaluating whether engines meet the smoke standards in § 1039.105, except that you may test two-cylinder engines with an exhaust muffler like those installed on in-use engines.
              (d) Use the fuels specified in § 1039.104(e) and 40 CFR part 1065 to perform valid tests.

              (1) For service accumulation, use the test fuel or any commercially available fuel that is representative of the fuel that in-use engines will use.
              
              (2) For diesel-fueled engines, use the appropriate diesel fuel specified in 40 CFR part 1065 for emission testing. Unless we specify otherwise, the appropriate diesel test fuel is the ultra low-sulfur diesel fuel. If we allow you to use a test fuel with higher sulfur levels, identify the test fuel in your application for certification and ensure that the emission control information label is consistent with your selection of the test fuel (see § 1039.135(c)(9)). For example, do not test with ultra low-sulfur diesel fuel if you intend to label your engines to allow use of diesel fuel with sulfur concentrations up to 500 ppm.
              (e) The following provisions apply for engines using aftertreatment technology with infrequent regeneration events that may occur during testing:
              (1) Adjust measured emissions to account for aftertreatment technology with infrequent regeneration as described in § 1039.525.
              (2) If your engine family includes engines with one or more emergency AECDs approved under § 1039.115(g)(4) or (5), do not consider additional regenerations resulting from those AECDs when developing adjustments to measured values under this paragraph (e).
              (3) Invalidate a smoke test if active regeneration starts to occur during the test.
              (f) You may disable any AECDs that have been approved solely for emergency equipment applications under § 1039.115(g)(4). Note that the emission standards do not apply when any of these AECDs are active.
              (g) You may use special or alternate procedures to the extent we allow them under 40 CFR 1065.10.
              (h) This subpart is addressed to you as a manufacturer, but it applies equally to anyone who does testing for you, and to us when we perform testing to determine if your engines meet emission standards.
              [69 FR 39213, June 29, 2004, as amended at 70 FR 40463, July 13, 2005; 72 FR 53132, Sept. 18, 2007; 74 FR 56509, Oct. 30, 2009; 77 FR 34147, June 8, 2012; 79 FR 46373, Aug. 8, 2014; 81 FR 74137, Oct. 25, 2016]
            
            
              § 1039.505
              How do I test engines using steady-state duty cycles, including ramped-modal testing?
              This section describes how to test engines under steady-state conditions. In some cases, we allow you to choose the appropriate steady-state duty cycle for an engine; you may also choose between discrete-mode and ramped-modal testing. In all cases, you must use the duty cycle you select in your application for certification for all testing you perform for that engine family. If we test your engines to confirm that they meet emission standards, we will use the duty cycle you select for your own testing. If you submit certification test data using more than one duty cycle, any of the selected duty cycles may be used for any subsequent testing. We may also perform other testing as allowed by the Clean Air Act.
              (a) You may perform steady-state testing with either discrete-mode or ramped-modal cycles as described in 40 CFR part 1065.
              (b) Measure emissions by testing the engine on a dynamometer with one of the following duty cycles to determine whether it meets the steady-state emission standards in § 1039.101(b):
              (1) Use the 5-mode duty cycle or the corresponding ramped-modal cycle described in paragraph (a) of Appendix II of this part for constant-speed engines. Note that these cycles do not apply to all engines used in constant-speed applications, as described in § 1039.801.
              (2) Use the 6-mode duty cycle or the corresponding ramped-modal cycle described in paragraph (b) of Appendix II of this part for variable-speed engines below 19 kW. You may instead use the 8-mode duty cycle or the corresponding ramped-modal cycle described in paragraph (c) of Appendix II of this part if some engines from your engine family will be used in applications that do not involve governing to maintain engine operation around rated speed.
              (3) Use the 8-mode duty cycle or the corresponding ramped-modal cycle described in paragraph (c) of Appendix II of this part for variable-speed engines at or above 19 kW.

              (c) For constant-speed engines whose design prevents full-load operation for extended periods, you may ask for approval under 40 CFR 1065.10(c) to replace full-load operation with the maximum load for which the engine is designed to operate for extended periods.
              (d) To allow non-motoring dynamometers on cycles with idle, you may omit additional points from the duty-cycle regression as follows:
              (1) For variable-speed engines with low-speed governors, you may omit speed, torque, and power points from the duty-cycle regression statistics if the following are met:
              (i) The engine operator demand is at its minimum.
              (ii) The dynamometer demand is at its minimum.
              (iii) It is an idle point fnref = 0% (idle) and Tref = 0% (idle).
              (iv) Tref < T ≤5% · Tmaxmapped.
              (2) For variable-speed engines without low-speed governors, you may omit torque and power points from the duty-cycle regression statistics if the following are met:
              (i) The dynamometer demand is at its minimum.
              (ii) It is an idle point fnref = 0% (idle) and Tref = 0% (idle).
              (iii) fnref − (2% · fntest) < fn < fnref + (2% · fntest).
              (iv) Tref < T ≤5% · Tmaxmapped.
              [79 FR 23750, Apr. 28, 2014, as amended at 81 FR 74137, Oct. 25, 2016]
            
            
              § 1039.510
              Which duty cycles do I use for transient testing?
              (a) Measure emissions by testing the engine on a dynamometer with one of the following transient duty cycles to determine whether it meets the transient emission standards in § 1039.101(a):
              (1) For variable-speed engines, use the transient duty cycle described in appendix VI of this part.
              (2) [Reserved]
              (b) The transient test sequence consists of an initial run through the transient duty cycle from a cold start, 20 minutes with no engine operation, then a final run through the same transient duty cycle. Calculate the official transient emission result from the following equation:
              
                ER30AP10.002
              
              [69 FR 39213, June 29, 2004, as amended at 70 FR 40463, July 13, 2005; 75 FR 22991, Apr. 30, 2010; 76 FR 57437, Sept. 15, 2011; 79 FR 23751, Apr. 28, 2014]
            
            
              § 1039.515
              What are the test procedures related to not-to-exceed standards?
              (a) General provisions. The provisions in 40 CFR 86.1370 apply for determining whether an engine meets the not-to-exceed emission standards in § 1039.101(e), except as noted in this section. Interpret references to vehicles and vehicle operation to mean equipment and equipment operation.
              (b) Special PM zone. For engines certified to a PM standard or FEL above 0.07 g/kW-hr, a modified NTE control area applies for PM emissions only. The speeds and loads to be excluded are determined based on speeds B and C, determined according to the provisions of 40 CFR 86.1360-2007(c). One of the following provisions applies:
              (1) If the C speed is below 2400 rpm, exclude the speed and load points to the right of or below the line formed by connecting the following two points on a plot of speed-vs.-power:
              (i) 30% of maximum power at the B speed; however, use the power value corresponding to the engine operation at 30% of maximum torque at the B speed if this is greater than 30% of maximum power at the B speed.
              (ii) 70% of maximum power at 100% speed.

              (2) If the C speed is at or above 2400 rpm, exclude the speed and load points to the right of the line formed by connecting the two points in paragraphs (b)(2)(i) and (ii) of this section (the 30% and 50% torque/power points) and below the line formed by connecting the two points in paragraphs (b)(2)(ii) and (iii) of this section (the 50% and 70% torque/power points). The 30%, 50%, and 70% torque/power points are defined as follows:
              (i) 30% of maximum power at the B speed; however, use the power value corresponding to the engine operation at 30% of maximum torque at the B speed if this is greater than 30% of maximum power at the B speed.
              (ii) 50% of maximum power at 2400 rpm.
              (iii) 70% of maximum power at 100% speed.
              [69 FR 39213, June 29, 2004, as amended at 81 FR 74137, Oct. 25, 2016]
            
            
              § 1039.520
              What testing must I perform to establish deterioration factors?
              Sections 1039.240 and 1039.245 describe the method for testing that must be performed to establish deterioration factors for an engine family.
            
            
              § 1039.525
              How do I adjust emission levels to account for infrequently regenerating aftertreatment devices?
              For engines using aftertreatment technology with infrequent regeneration events that may occur during testing, take one of the following approaches to account for the emission impact of regeneration:
              (a) You may use the calculation methodology described in 40 CFR 1065.680 to adjust measured emission results. Do this by developing an upward adjustment factor and a downward adjustment factor for each pollutant based on measured emission data and observed regeneration frequency as follows:
              (1) Adjustment factors should generally apply to an entire engine family, but you may develop separate adjustment factors for different configurations within an engine family. Use the adjustment factors from this section for all testing for the engine family.
              (2) You may use carryover or carry-across data to establish adjustment factors for an engine family as described in § 1039.235, consistent with good engineering judgment.
              (3) For engines that are required to certify to both transient and steady-state duty cycles, calculate a separate adjustment factor for steady-state and transient operation.
              (b) You may ask us to approve an alternate methodology to account for regeneration events. We will generally limit approval to cases where your engines use aftertreatment technology with extremely infrequent regeneration and you are unable to apply the provisions of this section.
              (c) You may choose to make no adjustments to measured emission results if you determine that regeneration does not significantly affect emission levels for an engine family (or configuration) or if it is not practical to identify when regeneration occurs. If you choose not to make adjustments under paragraph (a) or (b) of this section, your engines must meet emission standards for all testing, without regard to regeneration.
              [81 FR 74137, Oct. 25, 2016]
            
          
          
            Subpart G—Special Compliance Provisions
            
              § 1039.601
              What compliance provisions apply?
              (a) Engine and equipment manufacturers, as well as owners, operators, and rebuilders of engines subject to the requirements of this part, and all other persons, must observe the provisions of this part, the requirements and prohibitions in 40 CFR part 1068, and the provisions of the Act.

              (b) Subpart C of this part describes how to test and certify dual-fuel and flexible-fuel engines. Some multi-fuel engines may not fit either of those defined terms. For such engines, we will determine whether it is most appropriate to treat them as single-fuel engines, dual-fuel engines, or flexible-fuel engines based on the range of possible and expected fuel mixtures. For example, an engine might burn natural gas but initiate combustion with a pilot injection of diesel fuel. If the engine is designed to operate with a single fueling algorithm (i.e., fueling rates are fixed at a given engine speed and load condition), we would generally treat it as a single-fuel engine, In this context, the combination of diesel fuel and natural gas would be its own fuel type. If the engine is designed to also operate on diesel fuel alone, we would generally treat it as a dual-fuel engine. If the engine is designed to operate on varying mixtures of the two fuels, we would generally treat it as a flexible-fuel engine. To the extent that requirements vary for the different fuels or fuel mixtures, we may apply the more stringent requirements.
              [81 FR 74137, Oct. 25, 2016]
            
            
              § 1039.605
              What provisions apply to engines certified under the motor-vehicle program?
              (a) General provisions. If you are an engine manufacturer, this section allows you to introduce new nonroad engines into commerce if they are already certified to the requirements that apply to compression-ignition engines under 40 CFR parts 85 and 86 for the appropriate model year. If you comply with all the provisions of this section, we consider the certificate issued under 40 CFR part 86 for each engine to also be a valid certificate of conformity under this part 1039 for its model year, without a separate application for certification under the requirements of this part 1039. See § 1039.610 for similar provisions that apply to engines certified to chassis-based standards for motor vehicles.
              (b) Equipment-manufacturer provisions. If you are not an engine manufacturer, you may install motor-vehicle engines certified for the appropriate model year under 40 CFR part 86 in nonroad equipment as long as you meet all the requirements and conditions specified in paragraph (d) of this section. You must also add the fuel-inlet label we specify in § 1039.135(e). If you modify the motor-vehicle engine in any of the ways described in paragraph (d)(2) of this section, we will consider you a manufacturer of a new nonroad engine. Such engine modifications prevent you from using the provisions of this section.
              (c) Liability. Engines for which you meet the requirements of this section are exempt from all the requirements and prohibitions of this part, except for those specified in this section. Engines exempted under this section must meet all the applicable requirements from 40 CFR parts 85 and 86. This applies to engine manufacturers, equipment manufacturers who use these engines, and all other persons as if these engines were used in a motor vehicle. The prohibited acts of 40 CFR 1068.101(a)(1) apply to these new engines and equipment; however, we consider the certificate issued under 40 CFR part 86 for each engine to also be a valid certificate of conformity under this part 1039 for its model year. If we make a determination that these engines do not conform to the regulations during their useful life, we may require you to recall them under 40 CFR part 86 or 40 CFR 1068.505.
              (d) Specific requirements. If you are an engine manufacturer or equipment manufacturer and meet all the following criteria and requirements regarding your new nonroad engine, the engine is eligible for an exemption under this section:
              (1) Your engine must be covered by a valid certificate of conformity issued under 40 CFR part 86.
              (2) You must not make any changes to the certified engine that could reasonably be expected to increase its exhaust emissions for any pollutant, or its evaporative emissions if it is subject to evaporative-emission standards. For example, if you make any of the following changes to one of these engines, you do not qualify for this exemption:
              (i) Change any fuel system parameters from the certified configuration.
              (ii) Change, remove, or fail to properly install any other component, element of design, or calibration specified in the engine manufacturer's application for certification. This includes aftertreatment devices and all related components.
              (iii) Modify or design the engine cooling system so that temperatures or heat rejection rates are outside the original engine manufacturer's specified ranges.
              (3) You must show that fewer than 50 percent of the engine family's total sales in the United States are used in nonroad applications. This includes engines used in any application without regard to which company manufactures the vehicle or equipment. Show this as follows:

              (i) If you are the original manufacturer of the engine, base this showing on your sales information.
              
              (ii) In all other cases, you must get the original manufacturer of the engine to confirm this based on its sales information.
              (4) You must ensure that the engine has the label we require under 40 CFR part 86.
              (5) You must add a permanent supplemental label to the engine in a position where it will remain clearly visible after installation in the equipment. In the supplemental label, do the following:
              (i) Include the heading: “NONROAD ENGINE EMISSION CONTROL INFORMATION”.
              (ii) Include your full corporate name and trademark. You may identify another company and use its trademark instead of yours if you comply with the branding provisions of 40 CFR 1068.45.
              (iii) State: “THIS ENGINE WAS ADAPTED FOR NONROAD USE WITHOUT AFFECTING ITS EMISSION CONTROLS. THE EMISSION-CONTROL SYSTEM DEPENDS ON THE USE OF FUEL MEETING SPECIFICATIONS THAT APPLY FOR MOTOR-VEHICLE APPLICATIONS. OPERATING THE ENGINE ON OTHER FUELS MAY BE A VIOLATION OF FEDERAL LAW.”
              (iv) State the date you finished modifying the engine (month and year), if applicable.
              (6) The original and supplemental labels must be readily visible after the engine is installed in the equipment or, if the equipment obscures the engine's emission control information label, the equipment manufacturer must attach duplicate labels, as described in 40 CFR 1068.105.
              (7) You must make sure that nonroad equipment produced under this section will have the fueling label we specify in § 1039.135(c)(9)(i).
              (8) Send the Designated Compliance Officer written notification describing your plans before using the provisions of this section. In addition, by February 28 of each calendar year (or less often if we tell you), send the Designated Compliance Oficer a signed letter with all the following information:
              (i) Identify your full corporate name, address, and telephone number.
              (ii) List the engine or equipment models for which you used this exemption in the previous year and describe your basis for meeting the sales restrictions of paragraph (d)(3) of this section.
              (iii) State: “We prepared each listed [engine or equipment] model for nonroad application without making any changes that could increase its certified emission levels, as described in 40 CFR 1039.605.”
              (e) Failure to comply. If your engines do not meet the criteria listed in paragraph (d) of this section, they will be subject to the standards, requirements, and prohibitions of this part 1039 and the certificate issued under 40 CFR part 86 will not be deemed to also be a certificate issued under this part 1039. Introducing these engines into commerce without a valid exemption or certificate of conformity under this part violates the prohibitions in 40 CFR 1068.101(a)(1).
              (f) Data submission. We may require you to send us emission test data on any applicable nonroad duty cycles.
              (g) Participation in averaging, banking and trading. Engines adapted for nonroad use under this section may not generate or use emission credits under this part 1039. These engines may generate credits under the ABT provisions in 40 CFR part 86. These engines must use emission credits under 40 CFR part 86 if they are certified to an FEL that exceeds an applicable standard under 40 CFR part 86.
              [69 FR 39213, June 29, 2004, as amended at 70 FR 40463, July 13, 2005; 72 FR 53132, Sept. 18, 2007; 75 FR 22992, Apr. 30, 2010; 81 FR 74138, Oct. 25, 2016]
            
            
              § 1039.610
              What provisions apply to vehicles certified under the motor-vehicle program?
              (a) General provisions. If you are a motor-vehicle manufacturer, this section allows you to introduce new nonroad engines or equipment into commerce if the vehicle is already certified to the requirements that apply under 40 CFR parts 85 and 86 for the appropriate model year. If you comply with all of the provisions of this section, we consider the certificate issued under 40 CFR part 86 for each motor vehicle to also be a valid certificate of conformity for the engine under this part 1039 for its model year, without a separate application for certification under the requirements of this part 1039. See § 1039.605 for similar provisions that apply to motor-vehicle engines produced for nonroad equipment.
              (b) Equipment-manufacturer provisions. If you are not a motor-vehicle manufacturer, you may produce nonroad equipment from motor vehicles under this section as long as you meet all the requirements and conditions specified in paragraph (d) of this section. You must also add the fuel-inlet label we specify in § 1039.135(e). If you modify the motor vehicle or its engine in any of the ways described in paragraph (d)(2) of this section, we will consider you a manufacturer of a new nonroad engine. Such modifications prevent you from using the provisions of this section.
              (c) Liability. Engines, vehicles, and equipment for which you meet the requirements of this section are exempt from all the requirements and prohibitions of this part, except for those specified in this section. Engines exempted under this section must meet all the applicable requirements from 40 CFR parts 85 and 86. This applies to engine manufacturers, equipment manufacturers, and all other persons as if the nonroad equipment were motor vehicles. The prohibited acts of 40 CFR 1068.101(a)(1) apply to these new pieces of equipment; however, we consider the certificate issued under 40 CFR part 86 for each motor vehicle to also be a valid certificate of conformity for the engine under this part 1039 for its model year. If we make a determination that these engines, vehicles, or equipment do not conform to the regulations during their useful life, we may require you to recall them under 40 CFR part 86 or 40 CFR 1068.505.
              (d) Specific requirements. If you are a motor-vehicle manufacturer and meet all the following criteria and requirements regarding your new nonroad equipment and its engine, the engine is eligible for an exemption under this section:
              (1) Your equipment must be covered by a valid certificate of conformity as a motor vehicle issued under 40 CFR part 86.
              (2) You must not make any changes to the certified vehicle that we could reasonably expect to increase its exhaust emissions for any pollutant, or its evaporative emissions if it is subject to evaporative-emission standards. For example, if you make any of the following changes, you do not qualify for this exemption:
              (i) Change any fuel system parameters from the certified configuration.
              (ii) Change, remove, or fail to properly install any other component, element of design, or calibration specified in the vehicle manufacturer's application for certification. This includes aftertreatment devices and all related components.
              (iii) Modify or design the engine cooling system so that temperatures or heat rejection rates are outside the original vehicle manufacturer's specified ranges.
              (iv) Add more than 500 pounds to the curb weight of the originally certified motor vehicle.
              (3) You must show that fewer than 50 percent of the engine family's total sales in the United States are used in nonroad applications. This includes any type of vehicle, without regard to which company completes the manufacturing of the nonroad equipment. Show this as follows:
              (i) If you are the original manufacturer of the vehicle, base this showing on your sales information.
              (ii) In all other cases, you must get the original manufacturer of the vehicle to confirm this based on their sales information.
              (4) The equipment must have the vehicle emission control information and fuel labels we require under 40 CFR 86.007-35.
              (5) You must add a permanent supplemental label to the equipment in a position where it will remain clearly visible. In the supplemental label, do the following:
              (i) Include the heading: “NONROAD ENGINE EMISSION CONTROL INFORMATION”.
              (ii) Include your full corporate name and trademark. You may identify another company and use its trademark instead of yours if you comply with the branding provisions of 40 CFR 1068.45.

              (iii) State: “THIS VEHICLE WAS ADAPTED FOR NONROAD USE WITHOUT AFFECTING ITS EMISSION CONTROLS. THE EMISSION-CONTROL SYSTEM DEPENDS ON THE USE OF FUEL MEETING SPECIFICATIONS THAT APPLY FOR MOTOR-VEHICLE APPLICATIONS. OPERATING THE ENGINE ON OTHER FUELS MAY BE A VIOLATION OF FEDERAL LAW.”.
              (iv) State the date you finished modifying the vehicle (month and year), if applicable.
              (6) The original and supplemental labels must be readily visible in the fully assembled equipment.
              (7) Send the Designated Compliance Officer written notification describing your plans before using the provisions of this section. In addition, by February 28 of each calendar year (or less often if we tell you), send the Designated Compliance Officer a signed letter with all the following information:
              (i) Identify your full corporate name, address, and telephone number.
              (ii) List the equipment models for which you used this exemption in the previous year and describe your basis for meeting the sales restrictions of paragraph (d)(3) of this section.
              (iii) State: “We prepared each listed engine or equipment model for nonroad application without making any changes that could increase its certified emission levels, as described in 40 CFR 1039.610.”
              (e) Failure to comply. If your engines, vehicles, or equipment do not meet the criteria listed in paragraph (d) of this section, the engines will be subject to the standards, requirements, and prohibitions of this part 1039, and the certificate issued under 40 CFR part 86 will not be deemed to also be a certificate issued under this part 1039. Introducing these engines into commerce without a valid exemption or certificate of conformity under this part violates the prohibitions in 40 CFR 1068.101(a)(1).
              (f) Data submission. We may require you to send us emission test data on any applicable nonroad duty cycles.
              (g) Participation in averaging, banking and trading. Vehicles adapted for nonroad use under this section may not generate or use emission credits under this part 1039. These vehicles may generate credits under the ABT provisions in 40 CFR part 86. These vehicles must be included in the calculation of the applicable fleet average in 40 CFR part 86.
              [69 FR 39213, June 29, 2004, as amended at 70 FR 40463, July 13, 2005; 72 FR 53132, Sept. 18, 2007; 75 FR 22992, Apr. 30, 2010; 81 FR 74138, Oct. 25, 2016]
            
            
              § 1039.615
              What special provisions apply to engines using noncommercial fuels?
              In § 1039.115(e), we generally require that engines meet emission standards for any adjustment within the full range of any adjustable parameters. For engines that use noncommercial fuels significantly different than the specified test fuel of the same type, you may ask to use the parameter-adjustment provisions of this section instead of those in § 1039.115(e). Engines certified under this section must be in a separate engine family.
              (a) If we approve your request, the following provisions apply:
              (1) You must certify the engine using the test fuel specified in § 1039.501.
              (2) You may produce the engine without limits or stops that keep the engine adjusted within the certified range.
              (3) You must specify in-use adjustments different than the adjustable settings appropriate for the specified test fuel, consistent with the provisions of paragraph (b)(1) of this section.
              (b) To produce engines under this section, you must do the following:
              (1) Specify in-use adjustments needed so the engine's level of emission control for each regulated pollutant is equivalent to that from the certified configuration.
              (2) Add the following information to the emission control information label specified in § 1039.135:
              (i) Include instructions describing how to adjust the engine to operate in a way that maintains the effectiveness of the emission-control system.
              (ii) State: “THIS ENGINE IS CERTIFIED TO OPERATE IN APPLICATIONS USING NONCOMMERCIAL FUEL. MALADJUSTMENT OF THE ENGINE IS A VIOLATION OF FEDERAL LAW SUBJECT TO CIVIL PENALTY.”.
              (3) Keep records to document the destinations and quantities of engines produced under this section.
            
            
              
              § 1039.620
              What are the provisions for exempting engines used solely for competition?
              The provisions of this section apply for new engines built on or after January 1, 2006.
              (a) Equipment manufacturers may use uncertified engines if the vehicles or equipment in which they are installed will be used solely for competition.
              (b) The definition of nonroad engine in 40 CFR 1068.30 excludes engines used solely for competition. These engines are not required to comply with this part 1039 or 40 CFR part 89, but 40 CFR 1068.101 prohibits the use of competition engines for noncompetition purposes.
              (c) We consider a vehicle or piece of equipment to be one that will be used solely for competition if it has features that are not easily removed that would make its use other than in competition unsafe, impractical, or highly unlikely.
              (d) As an engine manufacturer, your engine is exempt without our prior approval if you have a written request for an exempted engine from the equipment manufacturer showing the basis for believing that the equipment will be used solely for competition. You must permanently label engines exempted under this section to clearly indicate that they are to be used solely for competition. Failure to properly label an engine will void the exemption.
              (e) We may discontinue an exemption under this section if we find that engines are not used solely for competition.
            
            
              § 1039.625
              What requirements apply under the program for equipment-manufacturer flexibility?

              The provisions of this section allow equipment manufacturers to produce equipment with engines that are subject to less stringent emission standards after the Tier 4 emission standards begin to apply. To be eligible to use these provisions, you must follow all the instructions in this section. See 40 CFR 89.102(d) and (e) for provisions that apply to equipment produced while Tier 1, Tier 2, or Tier 3 standards apply. See § 1039.626 for requirements that apply specifically to companies that manufacture equipment outside the United States and to companies that import such equipment without manufacturing it. Engines and equipment you produce under this section are exempt from the prohibitions in 40 CFR 1068.101(a)(1), subject to the provisions of this section.
              (a) General. If you are an equipment manufacturer, you may introduce into commerce in the United States limited numbers of nonroad equipment with engines exempted under this section. You may use the exemptions in this section only if you have primary responsibility for designing and manufacturing equipment and your manufacturing procedures include installing some engines in this equipment. Consider all U.S.-directed equipment sales in showing that you meet the requirements of this section, including those from any parent or subsidiary companies and those from any other companies you license to produce equipment for you. If you produce a type of equipment that has more than one engine, count each engine separately. These provisions are available over the following periods:
              (1) These provisions are available for the years shown in the following table, except as provided in paragraph (a)(2) of this section:
              
                Table 1 of § 1039.625—General Availability of Allowances
                
                  Power category
                  Calendar years
                
                
                  kW <19
                  2008-2014
                
                
                  19 ≤kW <56
                  2008-2014
                
                
                  56 ≤kW <130
                  2012-2018
                
                
                  130 ≤kW ≤560
                  2011-2017
                
                
                  kW >560
                  2011-2017
                
              
              (2) If you do not use any allowances in a power category before the earliest dates shown in the following table, you may delay the start of the seven-year period for using allowances under this section as follows:
              
                Table 2 of § 1039.625—Availability of Delayed Allowances
                
                  Power category
                  Calendar years
                
                
                  kW <19
                  
                
                
                  19 ≤kW <56
                  2012-2018
                
                
                  56 ≤kW <130
                  2014-2020
                
                
                  130 ≤kW ≤560
                  2014-2020
                
                
                  kW >560
                  2015-2021
                
              
              
              (b) Allowances. You may choose one of the following options for each power category to produce equipment with exempted engines under this section, except as allowed under § 1039.627:
              (1) Percent-of-production allowances. You may produce a certain number of units with exempted engines calculated using a percentage of your total sales within a power category relative to your total U.S.-directed production volume. The sum of these percentages within a power category during the seven-year period specified in paragraph (a) of this section may not exceed 80 percent, except as allowed under paragraph (b)(2) or (m) of this section.
              (2) Small-volume allowances. You may determine an alternate allowance for a specific number of exempted engines under this section using one of the following approaches for your U.S.-directed production volumes:
              (i) You may produce up to 700 units with exempted engines within a power category during the seven-year period specified in paragraph (a) of this section, with no more than 200 units in any single year within a power category, except as provided in paragraph (m) of this section. Engines within a power category that are exempted under this section must be from a single engine family within a given year.
              (ii) For engines below 130 kW, you may produce up to 525 units with exempted engines within a power category during the seven-year period specified in paragraph (a) of this section, with no more than 150 units in any single year within a power category, except as provided in paragraph (m) of this section. For engines at or above 130 kW, you may produce up to 350 units with exempted engines within a power category during the seven-year period, with no more than 100 units in any single year within a power category. Exemptions under this paragraph (b)(2)(ii) may apply to engines from multiple engine families in a given year.
              (iii) In each power category at or above 56 kW, you may apply the provisions of paragraph (b)(2)(i) of this section in the first two model years for which Tier 4 standards apply, regardless of the number of engine families you use in your equipment, provided you exceed the single engine family restriction of that paragraph primarily due to production of equipment intended specifically to travel on snow and to commonly operate at more than 9,000 feet above sea level. After the first two Tier 4 model years in a power category, you may continue to apply the provisions of paragraph (b)(2)(i) of this section, subject to the single engine family restriction.
              (c) Percentage calculation. Calculate for each calendar year the percentage of equipment with exempted engines from your total U.S.-directed production within a power category if you need to show that you meet the percent-of-production allowances in paragraph (b)(1) of this section.
              (d) Inclusion of engines not subject to Tier 4 standards. The following provisions apply to engines that are not subject to Tier 4 standards:
              (1) If you use the provisions of 40 CFR 1068.105(a) to use up your inventories of engines not certified to new emission standards, do not include these units in your count of equipment with exempted engines under paragraph (b) of this section. However, you may include these units in your count of total equipment you produce for the given year for the percentage calculation in paragraph (b)(1) of this section.
              (2) If you install engines that are exempted from the Tier 4 standards for any reason, other than for equipment-manufacturer allowances under this section, do not include these units in your count of exempted engines under paragraph (b) of this section. However, you may include these units in your count of total equipment you produce for the given year for the percentage calculation in paragraph (b)(1) of this section. For example, if we grant a hardship exemption for the engine manufacturer, you may count these as compliant engines under this section. This paragraph (d)(2) applies only if the engine has a permanent label describing why it is exempted from the Tier 4 standards.

              (3) Do not include equipment using model year 2008 or 2009 engines certified under the provisions of § 1039.101(c) in your count of equipment using exempted engines. However, you may include these units in your count of total equipment you produce for the given year for the percentage calculation in paragraph (b)(1) of this section.
              (4) You may start using the allowances under this section for engines that are not yet subject to Tier 4 standards, as long as the seven-year period for using allowances under the Tier 2 or Tier 3 program has expired (see 40 CFR 89.102(d)). Table 3 of this section shows the years for which this applies. To use these early allowances, you must use engines that meet the emission standards described in paragraph (e) of this section. You must also count these units or calculate these percentages as described in paragraph (c) of this section and apply them toward the total number or percentage of equipment with exempted engines we allow for the Tier 4 standards as described in paragraph (b) of this section. The maximum number of cumulative early allowances under this paragraph (d)(4) is 10 percent under the percent-of-production allowance or 100 units under the small-volume allowance. For example, if you produce 5 percent of your equipment with engines between 130 and 560 kW that use allowances under this paragraph (d)(4) in 2009, you may use up to an additional 5 percent of your allowances in 2010. If you use allowances for 5 percent of your equipment in both 2009 and 2010, your 80 percent allowance for 2011-2017 in the 130-560 kW power category decreases to 70 percent. Manufacturers using allowances under this paragraph (d)(4) must comply with the notification and reporting requirements specified in paragraph (g) of this section.
              
                Table 3 of § 1039.625—Years for Early Allowances
                
                  Maximum engine power
                  Calendar years
                
                
                  kW <19
                  2007
                
                
                  19 ≤kW <37
                  2006-2011
                
                
                  37 ≤kW <56
                  2011
                
                
                  56 ≤kW <75
                  2011
                
                
                  75 ≤kW <130
                  2010-2011
                
                
                  130 ≤kW <225
                  2010
                
                
                  225 ≤kW <450
                  2008-2010
                
                
                  450 ≤kW ≤560
                  2009-2010
                
                
                  KW >560
                  
                
              
              (e) Standards. If you produce equipment with exempted engines under this section, the engines must meet emission standards specified in this paragraph (e), or more stringent standards. Note that we consider engines to be meeting emission standards even if they are certified with a family emission limit that is higher than the emission standard that would otherwise apply.
              (1) If you are using the provisions of paragraph (d)(4) of this section, engines must meet the applicable Tier 1 or Tier 2 emission standards described in 40 CFR 89.112.
              (2) If you are using the provisions of paragraph (a)(2) of this section, engines must be identical in all material respects to engines certified under this part 1039 as follows:
              
                
                  Engines in the following power category. . .
                  Must meet all standards and requirements that applied in the following model year. . .
                
                
                  (i) 19 ≤kW <56
                  2008 (Option 1, where applicable).
                
                
                  (ii) 56 ≤kW <130
                  2012 (Phase-out).
                
                
                  (iii) 130 ≤kW ≤560
                  2011 (Phase-out).
                
                
                  (iv) kW >560
                  2011.
                
              
              (3) In all other cases, engines at or above 56 kW and at or below 560 kW must meet the appropriate Tier 3 standards described in 40 CFR 89.112. Engines below 56 kW and engines above 560 kW must meet the appropriate Tier 2 standards described in 40 CFR 89.112.
              (f) Equipment labeling. You must add a permanent label, written legibly in English, to the engine or another readily visible part of each piece of equipment you produce with exempted engines under this section. This label, which supplements the engine manufacturer's emission control information label, must include at least the following items:
              (1) The label heading “EMISSION CONTROL INFORMATION”.
              (2) Your corporate name and trademark.
              (3) The calendar year in which the equipment is manufactured.
              (4) An e-mail address and phone number to contact for further information, or a Web site that includes this contact information.
              (5) The following statement:
              
              
                THIS EQUIPMENT [or identify the type of equipment] HAS AN ENGINE THAT MEETS U.S. EPA EMISSION STANDARDS UNDER 40 CFR 1039.625.
              
              
              
              (g) Notification and reporting. You must notify us of your intent to use the provisions of this section and send us an annual report to verify that you are not exceeding the allowances, as follows:
              (1) Before you use the provisions of this section, send the Designated Compliance Officer a written notice of your intent, including:
              (i) Your company's name and address, and your parent company's name and address, if applicable.
              (ii) The name, phone number and e-mail address of a person to contact for more information.
              (iii) The calendar years in which you expect to use the exemption provisions of this section.
              (iv) The name and address of each company you expect to produce engines for the equipment you manufacture under this section.
              (v) Your best estimate of the number of units in each power category you will produce under this section and whether you intend to comply under paragraph (b)(1) or (b)(2) of this section.
              (vi) The number of units in each power category you have sold in previous calendar years under 40 CFR 89.102(d).
              (2) For each year that you use the provisions of this section, send the Designated Compliance Officer a written report by March 31 of the following year. Identify the following things in your report:
              (i) The total count of units you sold in the preceding year for each power category, based on actual U.S.-directed production information.
              (ii) The percentages of U.S.-directed production that correspond to the number of units in each power category and the cumulative numbers and percentages of units for all the units you have sold under this section for each power category. You may omit the percentage figures if you include in the report a statement that you will not be using the percent-of-production allowances in paragraph (b)(1) of this section.
              (iii) The manufacturer of the engine installed in the equipment you produce under this section if this is different than you specified under paragraph (g)(1)(iv) of this section.
              (h) Recordkeeping. Keep the following records of all equipment with exempted engines you produce under this section for at least five full years after the final year in which allowances are available for each power category:
              (1) The model number, serial number, and the date of manufacture for each engine and piece of equipment.
              (2) The maximum power of each engine.
              (3) The total number or percentage of equipment with exempted engines, as described in paragraph (b) of this section and all documentation supporting your calculation.
              (4) The notifications and reports we require under paragraph (g) of this section.
              (i) Enforcement. Producing more exempted engines or equipment than we allow under this section or installing engines that do not meet the emission standards of paragraph (e) of this section violates the prohibitions in 40 CFR 1068.101(a)(1). You must give us the records we require under this section if we ask for them (see 40 CFR 1068.101(a)(2)).
              (j) Provisions for engine manufacturers. As an engine manufacturer, you may produce exempted engines as needed under this section. You do not have to request this exemption for your engines, but you must have written assurance from equipment manufacturers that they need a certain number of exempted engines under this section. Send us an annual report of the engines you produce under this section, as described in § 1039.250(a). Exempt engines must meet the emission standards in paragraph (e) of this section and you must meet all the requirements of 40 CFR 1068.265, except that engines produced under the provisions of paragraph (a)(2) of this section must be identical in all material respects to engines previously certified under this part 1039. If you show under 40 CFR 1068.265(c) that the engines are identical in all material respects to engines that you have previously certified to one or more FELs above the standards specified in paragraph (e) of this section, you must supply sufficient credits for these engines. Calculate these credits under subpart H of this part using the previously certified FELs and the alternate standards. You must meet the labeling requirements in 40 CFR 89.110 or § 1039.135, as applicable, with the following exceptions:

              (1) Add the following statement instead of the compliance statement in 40 CFR 89.110(b)(10) or § 1039.135(c)(12), as applicable:
              
              THIS ENGINE MEETS U.S. EPA EMISSION STANDARDS UNDER 40 CFR 1039.625. SELLING OR INSTALLING THIS ENGINE FOR ANY PURPOSE OTHER THAN FOR THE EQUIPMENT FLEXIBILITY PROVISIONS OF 40 CFR 1039.625 MAY BE A VIOLATION OF FEDERAL LAW SUBJECT TO CIVIL PENALTY.
              
              (2) You may omit the family emission limits if they are below the emission standards.
              (k) Other exemptions. See 40 CFR 1068.255 for exemptions based on hardship for equipment manufacturers and secondary engine manufacturers.
              (l) [Reserved]
              (m) Additional exemptions for technical or engineering hardship. You may request additional engine allowances under paragraph (b) of this section; however, you may use these extra allowances only for those equipment models for which you, or an affiliated company, do not also produce the engine. Additional allowances under this paragraph (m) must be used within the specified seven-year period. After considering the circumstances, we may permit you to introduce into U.S. commerce equipment with such engines that do not comply with Tier 4 emission standards, as follows:
              (1) We may approve additional exemptions if extreme and unusual circumstances that are clearly outside your control and that could not have been avoided with reasonable discretion have resulted in technical or engineering problems that prevent you from meeting the requirements of this part. You must show that you exercised prudent planning and have taken all reasonable steps to minimize the scope of your request for additional allowances.
              (2) To apply for exemptions under this paragraph (m), send the Designated Compliance Officer a written request as soon as possible before you are in violation. In your request, include the following information:
              (i) Describe your process for designing equipment.
              (ii) Describe how you normally work cooperatively or concurrently with your engine supplier to design products.
              (iii) Describe the engineering or technical problems causing you to request the exemption and explain why you have not been able to solve them. Describe the extreme and unusual circumstances that led to these problems and explain how they were unavoidable.
              (iv) Describe any information or products you received from your engine supplier related to equipment design—such as written specifications, performance data, or prototype engines—and when you received it.
              (v) Compare the design processes of the equipment model for which you need additional exemptions and that for other models for which you do not need additional exemptions. Explain the technical differences that justify your request.
              (vi) Describe your efforts to find and use other compliant engines, or otherwise explain why none is available.
              (vii) Describe the steps you have taken to minimize the scope of your request.
              (viii) Include other relevant information. You must give us other relevant information if we ask for it.
              (ix) Estimate the increased percent of production you need for each equipment model covered by your request, as described in paragraph (m)(3) of this section. Estimate the increased number of allowances you need for each equipment model covered by your request, as described in paragraph (m)(4) of this section.
              (3) We may approve your request to increase the allowances under paragraph (b)(1) of this section, subject to the following limitations:

              (i) You must use up the allowances under paragraph (b)(1) of this section before using any additional allowances under this paragraph (m).
              
              (ii) The additional allowances under this paragraph (m)(3) may not exceed 200 percent for each power category.
              (iii) You may use these additional allowances only for the specific equipment models covered by your request.
              (4) We may approve your request to increase the small-volume allowances under paragraph (b)(2) of this section, subject to the following limitations:
              (i) You are eligible for additional allowances under this paragraph (m)(4) only if you do not use the provisions of paragraph (m)(3) of this section to obtain additional allowances within a given power category.
              (ii) You must use up the allowances under paragraph (b)(2) of this section before using any additional allowances under this paragraph (m).
              (iii) The additional allowances under this paragraph (m)(4) may not exceed 2,000 units.
              (iv) We may approve additional allowances in the form of waiving the annual limits specified in paragraph (b)(2) of this section instead of or in addition to increasing the total number of allowances under this paragraph (m)(4).
              (v) If we increase the total number of allowances, you may use these allowances only for the specific equipment models covered by your request.
              [69 FR 39213, June 29, 2004, as amended at 70 FR 40464, July 13, 2005; 72 FR 53133, Sept. 18, 2007; 73 FR 59191, Oct. 8, 2008; 75 FR 68461, Nov. 8, 2010; 78 FR 49966, Aug. 16, 2013; 79 FR 7084, Feb. 6, 2014]
            
            
              § 1039.626
              What special provisions apply to equipment imported under the equipment-manufacturer flexibility program?
              This section describes requirements that apply to equipment manufacturers using the provisions of § 1039.625 for equipment produced outside the United States. Note that § 1039.625 limits these provisions to equipment manufacturers that install some engines and have primary responsibility for designing and manufacturing equipment. Companies that import equipment into the United States without meeting these criteria are not eligible for these allowances. Such importers may import equipment with exempted engines only as described in paragraph (b) of this section.
              (a) As a foreign equipment manufacturer, you or someone else may import equipment with exempted engines under this section if you comply with the provisions in § 1039.625 and commit to the following:
              (1) Give any EPA inspector or auditor complete and immediate access to inspect and audit, as follows:
              (i) Inspections and audits may be announced or unannounced.
              (ii) Inspections and audits may be by EPA employees or EPA contractors.
              (iii) You must provide access to any location where—
              (A) Any nonroad engine, equipment, or vehicle is produced or stored.
              (B) Documents related to manufacturer operations are kept.
              (C) Equipment, engines, or vehicles are tested or stored for testing.
              (iv) You must provide any documents requested by an EPA inspector or auditor that are related to matters covered by the inspections or audit.
              (v) EPA inspections and audits may include review and copying of any documents related to demonstrating compliance with the exemptions in § 1039.625.
              (vi) EPA inspections and audits may include inspection and evaluation of complete or incomplete equipment, engines, or vehicles, and interviewing employees.
              (vii) You must make any of your employees available for interview by the EPA inspector or auditor, on request, within a reasonable time period.
              (viii) You must provide English language translations of any documents to an EPA inspector or auditor, on request, within 10 working days.
              (ix) You must provide English-language interpreters to accompany EPA inspectors and auditors, on request.
              (2) Name an agent for service located in the United States. Service on this agent constitutes service on you or any of your officers or employees for any action by EPA or otherwise by the United States related to the requirements of this part.

              (3) The forum for any civil or criminal enforcement action related to the provisions of this section for violations of the Clean Air Act or regulations promulgated thereunder shall be governed by the Clean Air Act.
              
              (4) The substantive and procedural laws of the United States shall apply to any civil or criminal enforcement action against you or any of your officers or employees related to the provisions of this section.
              (5) Provide the notification required by § 1039.625(g). Include in the notice of intent in § 1039.625(g)(1) a commitment to comply with the requirements and obligations of § 1039.625 and this section. This commitment must be signed by the owner or president.
              (6) You, your agents, officers, and employees must not seek to detain or to impose civil or criminal remedies against EPA inspectors or auditors, whether EPA employees or EPA contractors, for actions performed within the scope of EPA employment related to the provisions of this section.
              (7) By submitting notification of your intent to use the provisions of § 1039.625, producing and exporting for resale to the United States nonroad equipment under this section, or taking other actions to comply with the requirements of this part, you, your agents, officers, and employees, without exception, become subject to the full operation of the administrative and judicial enforcement powers and provisions of the United States as described in 28 U.S.C. 1605(a)(2), without limitation based on sovereign immunity, for conduct that violates the requirements applicable to you under this part 1039—including such conduct that violates 18 U.S.C. 1001, 42 U.S.C. 7413(c)(2), or other applicable provisions of the Clean Air Act—with respect to actions instituted against you and your agents, officers, and employees in any court or other tribunal in the United States.
              (8) Any report or other document you submit to us must be in the English language, or include a complete translation in English.
              (9) You must post a bond to cover any potential enforcement actions under the Clean Air Act before you or anyone else imports your equipment under this section, as follows:
              (i) The value of the bond is based on the per-engine bond values shown in Table 1 of this section and on the highest number of engines in each power category you produce in any single calendar year under the provisions of § 1039.625. For example, if you have projected U.S.-directed production volumes of 100 exempt engines in the 19-56 kW power category and 300 exempt engines in the 56-130 kW power category in 2013, the appropriate bond amount is $180,000. If your estimated or actual engine imports increase beyond the level appropriate for your current bond payment, you must post additional bond to reflect the increased sales within 90 days after you change your estimate or determine the actual sales. You may not decrease your bond.
              (ii) You may meet the bond requirements of this section with any of the following methods:
              (A) Get a bond from a third-party surety that is cited in the U.S. Department of Treasury Circular 570, “Companies Holding Certificates of Authority as Acceptable Sureties on Federal Bonds and as Acceptable Reinsuring Companies.” Maintain this bond for five years after the applicable allowance period expires, or five years after you use up all the available allowances under § 1039.625, whichever comes first.
              (B) Get us to approve a waiver from the bonding requirement if you can show that you meet the asset thresholds described in 40 CFR 1054.690.
              (iii) If you forfeit some or all of your bond in an enforcement action, you must post any appropriate bond for continuing importation within 90 days after you forfeit the bond amount.
              
                Table 1 of § 1039.626—Per-Engine Bond Values
                
                  For engines with maximum engine power falling in the following ranges . . .
                  The per-engine bond value is . . .
                
                
                  kW <19
                  $150
                
                
                  19 ≤kW <56
                  300
                
                
                  56 ≤kW <130
                  500
                
                
                  130 ≤kW <225
                  1,000
                
                
                  225 ≤kW <450
                  3,000
                
                
                  kW ≥450
                  8,000
                
              

              (iv) You will forfeit the proceeds of the bond posted under this section if you need to satisfy any U.S. administrative settlement agreement, administrative final order or judicial judgment against you arising from your violation of this chapter, or violation of 18 U.S.C. 1001, 42 U.S.C. 7413(c)(2), or other applicable provisions of the Clean Air Act.
              
              (b) The provisions of this paragraph (b) apply to importers that do not install engines into equipment and do not have primary responsibility for designing and manufacturing equipment. Such importers may import equipment with engines exempted under § 1039.625 only if each engine is exempted under an allowance provided to an equipment manufacturer meeting the requirements of § 1039.625 and this section. You must notify us of your intent to use the provisions of this section and send us an annual report, as follows:
              (1) Before you use the provisions of this section, send the Designated Compliance Officer a written notice of your intent, including:
              (i) Your company's name and address, and your parent company's name and address, if applicable.
              (ii) The name and address of the companies that produce the equipment and engines you will be importing under this section.
              (iii) Your best estimate of the number of units in each power category you will import under this section in the upcoming calendar year, broken down by equipment manufacturer and power category.
              (iv) The number of units in each power category you have imported in previous calendar years under 40 CFR 89.102(d).
              (2) For each year that you use the provisions of this section, send the Designated Compliance Officer a written report by March 31 of the following year. Include in your report the total number of engines you imported under this section in the preceding calendar year, broken down by engine manufacturer and by equipment manufacturer.
              [69 FR 39213, June 29, 2004, as amended at 73 FR 59192, Oct. 8, 2008]
            
            
              § 1039.627
              What are the incentives for equipment manufacturers to use cleaner engines?
              This section allows equipment manufacturers to generate additional allowances under the provisions of § 1039.625 by producing equipment using engines at or above 19 kW certified to specified levels earlier than otherwise required.
              (a) For early-compliant engines to generate offsets for use under this section, the following general provisions apply:
              (1) The engine manufacturer must comply with the provisions of § 1039.104(a)(1) for the offset-generating engines.
              (2) Engines you install in your equipment after December 31 of the years specified in § 1039.104(a)(1) do not generate allowances under this section, even if the engine manufacturer generated offsets for that engine under § 1039.104(a).
              (3) Offset-generating engines must be certified to the following standards under this part 1039:
              
                
                  If the engine's maximum power is . . .
                  And you install . . .
                  Certified early to the . . .
                  You may reduce the number of engines in the same power category that are required to meet the . . .
                  In later modelyears by . . .
                  
                
                
                  (i) kW ≥19
                  One engine
                  Emissions standards in § 1039.101
                  Standards in Tables 2 through 7 of § 1039.102 or in § 1039.101
                  One engine.
                
                
                  (ii) 56 ≤kW <130
                  Two engines
                  NOX standards in § 1039.102(e)(1), and NMHC standard of 0.19 g/kW-hr, a PM standard of 0.02 g/kW-hr, and a CO standard of 5.0 g/kW-hr
                  Standards in Tables 2 through 7 of § 1039.102 or in § 1039.101
                  One engine.
                
                
                  (iii) 130 ≤kW <560
                  Two engines
                  NOX standards in § 1039.102(e)(2), an NMHC standard of 0.19 g/kW-hr, a PM standard of 0.02 g/kW-hr, and a CO standard of 3.5 g/kW-hr
                  Standards in Tables 2 through 7 of § 1039.102 or in § 1039.101
                  One engine.
                
              
              (b) Using engine offsets. (1) You may use engine offsets generated under paragraph (a) of this section to generate additional allowances under § 1039.625, as follows:
              
              (i) For each engine offset, you may increase the number of available allowances under § 1039.625(b) for that power category by one engine for the years indicated.
              (ii) For engines in 56-560 kW power categories, you may transfer engine offsets across power categories within this power range. Calculate the number of additional allowances by scaling the number of generated engine offsets according to the ratio of engine power for offset and allowance engines. Make this calculation for all your offset engines for which you will transfer offsets under this paragraph (b)(1)(ii), then round the result to determine the total number of available power-weighted allowances. For example, if you generate engine offsets for 75 500-kW engines, you may generate up to 37,500 kW-engines of power-weighted allowances. You may apply this to 375 100-kW engines or any other combination that totals 37,500 kW-engines.
              (2) You may decline to use the offsets. If you decline, the engine manufacturer may use the provisions of § 1039.104(a)(1).
              (c) Limitation on offsets for engines above 560 kW. For engines above 560 kW, you must track how many engines you install in generator sets and how many you install in other applications under the provisions of this section. Offsets from generator-set engines may be used only for generator-set engines. Offsets from engines for other applications may be used only for other applications besides generator sets.
              (d) Reporting. When you submit your first annual report under § 1039.625(g), include the following additional information related to the engines you use to generate offsets under this section:
              (1) The name of each engine family involved.
              (2) The number of engines from each power category.
              (3) The maximum engine power of each engine.
              (4) For engines above 560 kW, whether you use engines certified to the standards for generator-set engines.
              (e) In-use fuel. If the engine manufacturer certifies using ultra low-sulfur diesel fuel, you must take steps to ensure that the in-use engines in the family will use diesel fuel with a sulfur concentration no greater than 15 ppm. For example, selling equipment only into applications where the operator commits to a central-fueling facility with ultra low-sulfur diesel fuel throughout its lifetime would meet this requirement.
              [69 FR 39213, June 29, 2004, as amended at 75 FR 22992, Apr. 30, 2010]
            
            
              § 1039.630
              What are the economic hardship provisions for equipment manufacturers?
              If you qualify for the economic hardship provisions specified in 40 CFR 1068.255, we may approve your hardship application subject to the following additional conditions:
              (a) You must show that you have used up the allowances to produce equipment with exempted engines under § 1039.625.
              (b) You may produce equipment under this section for up to 12 months total (or 24 months total for small-volume manufacturers).
            
            
              § 1039.635
              What are the hardship provisions for engine manufacturers?
              If you qualify for the hardship provisions specified in 40 CFR 1068.245, we may approve a period of delayed compliance for up to one model year total (or two model years total for small-volume manufacturers). If you qualify for the hardship provisions specified in 40 CFR 1068.250 for small-volume manufacturers, we may approve a period of delayed compliance for up to two model years total.
            
            
              § 1039.645
              What special provisions apply to engines used for transportation refrigeration units?
              Manufacturers may choose to use the provisions of this section for engines used in transportation refrigeration units (TRUs). The operating restrictions and characteristics in paragraph (f) of this section define engines that are not used in TRUs. All provisions of this part apply for TRU engines, except as specified in this section.
              (a) You may certify engines under this section with the following special provisions:

              (1) The engines are not subject to the transient emission standards of subpart B of this part.
              
              (2) The steady-state emission standards in subpart B of this part apply for emissions measured over the steady-state test cycle described in paragraph (b) of this section instead of the otherwise applicable duty cycle described in § 1039.505.
              (b) Measure steady-state emissions using the procedures specified in § 1039.505, except for the duty cycles, as follows:
              (1) The following duty cycle applies for discrete-mode testing:
              
                Table 1 of § 1039.645—Discrete-Mode Cycle for TRU Engines
                
                  Mode number
                  Engine speed 1
                  
                  Torque(percent) 2
                    
                  
                  Weightingfactors
                  
                
                
                  1
                  Maximum test speed
                  75
                  0.25
                
                
                  2
                  Maximum test speed
                  50
                  0.25
                
                
                  3
                  Intermediate test speed
                  75
                  0.25
                
                
                  4
                  Intermediate test speed
                  50
                  0.25
                
                
                  1 Speed terms are defined in 40 CFR part 1065.
                
                  2 The percent torque is relative to the maximum torque at the given engine speed.
              
              (2) The following duty cycle applies for ramped-modal testing:
              
                Table 2 of § 1039.645—Ramped-Modal Cycle for TRU Engines
                
                  RMCmode
                  
                  Time in mode (seconds)
                  Engine speed 1
                  
                  Torque(percent) 2 3
                    
                  
                
                
                  1a Steady-state
                  290
                  Intermediate Speed
                  75.
                
                
                  1b Transition
                  20
                  Intermediate Speed
                  Linear Transition.
                
                
                  2a Steady-state
                  280
                  Intermediate Speed
                  50.
                
                
                  2b Transition
                  20
                  Linear Transition
                  Linear Transition.
                
                
                  3a Steady-state
                  280
                  Maximum Test Speed
                  75.
                
                
                  3b Transition
                  20
                  Maximum Test Speed
                  Linear Transition.
                
                
                  4 Steady-state
                  290
                  Maximum Test Speed
                  50
                
                
                  1 Speed terms are defined in 40 CFR part 1065.
                
                  2 The percent torque is relative to the maximum torque at the commanded engine speed.
                
                  3 Advance from one mode to the next within a 20-second transition phase. During the transition phase, command a linear progression from the torque setting of the current mode to the torque setting of the next mode, and simultaneously command a similar linear progression for engine speed if there is a change in speed setting.
              
              (c) Engines certified under this section must be certified in a separate engine family that contains only TRU engines.
              (d) You must do the following for each engine certified under this section:
              (1) State on the emission control information label: “THIS ENGINE IS CERTIFIED TO OPERATE ONLY IN TRANSPORTATION REFRIGERATION UNITS. INSTALLING OR USING THIS ENGINE IN ANY OTHER APPLICATION MAY BE A VIOLATION OF FEDERAL LAW SUBJECT TO CIVIL PENALTY.”.
              (2) State in the emission-related installation instructions all steps necessary to ensure that the engine will operate only in the modes covered by the test cycle described in this section.
              (3) Keep records to document the destinations and quantities of engines produced under this section.
              (e) All engines certified under this section must comply with NTE standards, as described in § 1039.101 or § 1039.102 for the applicable model year, except that the NTE standards are not limited with respect to operating speeds and loads. In your application for certification, certify that all the engines in the engine family comply with the not-to-exceed emission standards for all normal operation and use. The deficiency provisions of § 1039.104(d) do not apply to these engines. This paragraph (e) applies whether or not the engine would otherwise be subject to NTE standards.

              (f) An engine is not considered to be used in a TRU if any of the following is true:
              
              (1) The engine is installed in any equipment other than refrigeration units for railcars, truck trailers, or other freight vehicles.
              (2) The engine operates in any mode not covered by the test cycle described in this section, except as follows:
              (i) The engine may operate briefly at idle. Note, however, that TRU engines must meet NTE emission standards under any type of operation, including idle, as described in paragraph (e) of this section.
              (ii) The engine may have a minimal amount of transitional operation between two allowable modes. As an example, a thirty-second transition period would clearly not be considered minimal.
              (iii) The engine as installed may experience up to a 2-percent decrease in load at a given setpoint over any 10-minute period, and up to a 15-percent decrease in load at a given setpoint over any 60-minute period.
              (3) The engine is sold in a configuration that allows the engine to operate in any mode not covered by the test cycle described in this section. For example, this section does not apply to an engine sold without a governor limiting operation only to those modes covered by the test cycle described in this section.
              (4) The engine is subject to Tier 3 or earlier standards, or phase-out Tier 4 standards.
              [69 FR 39213, June 29, 2004, as amended at 73 FR 37241, June 30, 2008]
            
            
              § 1039.650
              [Reserved]
            
            
              § 1039.655
              What special provisions apply to engines sold in Guam, American Samoa, or the Commonwealth of the Northern Mariana Islands?
              (a) The prohibitions in § 1068.101(a)(1) do not apply to an engine if the following conditions are met:
              (1) The engine is intended for use and will be used in Guam, American Samoa, or the Commonwealth of the Northern Mariana Islands.
              (2) The engine meets the latest applicable emission standards in 40 CFR 89.112.
              (3) You meet all the requirements of 40 CFR 1068.265.

              (b) If you introduce an engine into commerce in the United States under this section, you must meet the labeling requirements in 40 CFR 89.110, but add the following statement instead of the compliance statement in 40 CFR 89.110(b)(10):
              
              
                THIS ENGINE DOES NOT COMPLY WITH U.S. EPA TIER 4 EMISSION REQUIREMENTS. IMPORTING THIS ENGINE INTO THE UNITED STATES OR ANY TERRITORY OF THE UNITED STATES EXCEPT GUAM, AMERICAN SAMOA, OR THE COMMONWEALTH OF THE NORTHERN MARIANA ISLANDS MAY BE A VIOLATION OF FEDERAL LAW SUBJECT TO CIVIL PENALTY.
              
              
              (c) Introducing into commerce an engine exempted under this section in any state or territory of the United States other than Guam, American Samoa, or the Commonwealth of the Northern Mariana Islands, throughout its lifetime, violates the prohibitions in 40 CFR 1068.101(a)(1), unless it is exempt under a different provision.
              [69 FR 39213, June 29, 2004, as amended at 70 FR 40464, July 13, 2005]
            
            
              § 1039.665
              Special provisions for use of engines in emergency situations.
              This section specifies provisions that allow for temporarily disabling emission controls during qualified emergency situations. For purposes of this section, a qualified emergency situation is one in which the condition of an engine's emission controls poses a significant direct or indirect risk to human life. An example of a direct risk would be an emission control condition that inhibits the performance of an engine being used to rescue a person from a life-threatening situation. An example of an indirect risk would be an emission control condition that inhibits the performance of an engine being used to provide electrical power to a data center that routes “911” emergency response telecommunications.
              (a) Scope. To facilitate temporarily disabling emission controls during a qualified emergency situation, manufacturers may apply for approval of auxiliary emission control devices (AECDs) under this section. Once activated, an AECD approved under this section may disable any emission controls as necessary to address a qualified emergency situation, subject to the limitations in this section. For the purposes of this section, automatically limiting engine performance to induce an operator to perform emission-related maintenance—such as refilling a DEF tank—is considered an emission control. AECDs approved under this section are not defeat devices, and their proper use during a qualified emergency situation is not prohibited under Clean Air Act section 203 (42 U.S.C. 7522). Manufacturers may apply for AECD approval at any time; however, we encourage manufacturers to obtain preliminary approval before submitting an application for certification. We may allow manufacturers to apply an approved AECD to engines and equipment that have already been placed into service.
              (b) AECD approval criteria. We will approve an AECD where we determine that the following criteria have been met:
              (1) The AECD's design must be consistent with good engineering judgment and the manufacturer must show that the AECD deactivates emission controls only to the extent necessary to address the expected emergency situation.
              (2) Manufacturers must discourage improper activation of the AECD by displaying information where it is clearly visible to the equipment operator when the operator is in a position to activate the AECD. Unless we approve alternate language, state the following: “EMERGENCY USE ONLY. SEE OWNERS MANUAL. PENALTIES APPLY FOR MISUSE.”
              (3) Manufacturers may design and produce their engines with the AECD initially armed to allow operators to activate the AECD one time per engine without any further input or permission from the manufacturer. The AECD may be subsequently reset as specified in paragraph (b)(8) of this section.
              (4) Except as allowed by paragraph (b)(3) of this section, AECD activation must require either input of a temporary code, reconfiguration of the engine's electronic control module by a qualified service technician, or an equivalent security feature that is unique to each engine.
              (5) The engine controls must be configured to record the total number of AECD activations in that engine's nonvolatile electronic memory.
              (6) The engine controls must include an operator-activated switch or other element of design to allow the operator to manually deactivate the AECD once a qualified emergency situation has ended. This manual control may include a “confirm-delete” function, as needed, to prevent unintentionally deactivating the AECD. This control may allow for manual reactivation of the AECD provided that the AECD's automatic deactivation limits in paragraph (b)(7) of this section have not yet been reached, but such reactivation by operators would be allowed only under emergency situations. This manual deactivation control must not deactivate operator inducements required by paragraph (b)(9) of this section.
              (7) The AECD must automatically deactivate within a cumulative engine run time of 120 hours after the AECD was initially activated (excluding any time the AECD was deactivated). The AECD may be subsequently reset as specified in paragraph (b)(8) of this section. For emission controls that involve a sequence of increasingly severe engine performance limits to induce operators to perform emission-related maintenance, the emission controls may be reset to the initial point of that sequence when the AECD is deactivated.
              (8) The manufacturer must ensure that resetting the AECD cannot occur without the manufacturer's specific permission, and that resetting the AECD requires either input of a temporary code, reconfiguration of the engine's electronic control module by a qualified service technician, or an equivalent security feature that is unique to each engine. AECD resets may not occur unless either the manufacturer has evidence that the emergency situation is continuing or the operator provides the information required in paragraph (e) of this section, in writing or by any other means.

              (9) The manufacturer must take appropriate additional steps to induce operators to report AECD activation and request resetting the AECD. We recommend including one or more persistent visible and/or audible alarms that are active from the point when the AECD is activated to the point when it is reset.
              (c) Required information. Manufacturers producing engines equipped with an AECD approved under this section must communicate at least the following information in writing to the operator:
              (1) Instructions for activating, deactivating, and reactivating the AECD; reporting AECD use; and requesting AECD resets.
              (2) A warning that federal regulations prohibit activating the emergency AECD for something other than a qualified emergency situation, failing to disable the emergency AECD after a qualified emergency situation ends, and failing to notify the manufacturer and send reports as required under paragraph (e) of this section. The warning must also identify the maximum civil penalty for such violations as described in 40 CFR 1068.101.
              (3) Notification that the manufacturer will send the information from the operator's report under paragraph (e) of this section to EPA and that federal regulation separately prohibits submitting false information.
              (d) Resetting AECDs. The operator (or other person responsible for the engine/equipment) may request resetting the AECD at any time. The manufacturer may reset the AECD only if the manufacturer has evidence that the emergency situation is continuing, or after the operator provides the information required in paragraph (e) of this section, in writing or by any other means.
              (e) Operator reporting of AECD use. The operator (or other person responsible for the engine/equipment) must send a written report to the manufacturer within 60 calendar days after activating an AECD approved under this section. The report must include the following:
              (1) Contact name, mail and email addresses, and telephone number for the responsible company or entity.
              (2) A description of the emergency situation, the location of the engine during the emergency, and the contact information for an official who can verify the emergency situation (such as a county sheriff, fire marshal, or hospital administrator).
              (3) The reason for AECD activation during the emergency situation, such as the lack of DEF, or the failure of an emission-related sensor when the engine was needed to respond to an emergency situation.
              (4) The engine's serial number (or equivalent).
              (5) A description of the extent and duration of the engine operation while the AECD was active, including a statement describing whether or not the AECD was manually deactivated after the emergency situation ended.
              (f) Operator failure to report. If the operator fails to submit the report required by paragraph (e) of this section to the manufacturer within 60 days of activating an AECD approved under this section, the manufacturer, to the extent it has been made aware of the AECD activation, must send written notification to the operator that failure to meet the submission requirements may subject the operator to penalties under 40 CFR 1068.101.
              (g) Prohibited acts. The following actions by the operator are improper use of the AECD and are prohibited under Clean Air Act section 203 (42 U.S.C. 7522):
              (1) Activating the emergency AECD for any use other than a qualified emergency situation where the emission control strategy would curtail engine performance.
              (2) Failing to disable the emergency AECD after a qualified emergency situation has ended.
              (3) Failing to disable the emergency AECD after the problem causing the emission control strategy to interfere with engine performance has been or can reasonably be fixed.
              (4) Failing to provide the information required under paragraph (e) of this section within 60 days of AECD activation.
              (h) Manufacturer reporting to EPA. Within 90 days after each calendar year, the manufacturer must send an annual report to the Designated Compliance Officer describing the use of AECDs approved under this section. A manufacturer may request an extension if it is impractical to meet this deadline as the result of an emergency situation occurring late in a given calendar year. The annual report must include a description of each emergency situation leading to each AECD activation and copies of the reports submitted by operators (or statements that an operator did not submit a report, to the extent of the manufacturer's knowledge).
              (i) Submissions to EPA. Notifications and reports submitted to comply with this section are deemed to be submissions to EPA.
              (j) Recordkeeping. The manufacturer must keep records to document the use of AECDs approved under this section until the end of the calendar year five years after the onset of the relevant emergency situation. We may approve alternate recordkeeping and reporting requirements.
              (k) Anti-circumvention. We may set other reasonable conditions to ensure that the provisions in this section are not used to circumvent the emission standards of this part.
              [79 FR 46373, Aug. 8, 2014]
            
            
              § 1039.670
              Approval of an emergency equipment field modification (EEFM).
              This section describes how you may implement design changes for emergency equipment that has already been placed into service to ensure that the equipment will perform properly in emergency situations.
              (a) You must notify us in writing of your intent to install or distribute an emergency equipment field modification (EEFM). In some cases you may install or distribute an EEFM only with our advance approval, as specified in this section.
              (b) Include in your notification a full description of the EEFM and any documentation to support your determination that the EEFM is necessary to prevent the equipment from losing speed, torque, or power due to abnormal conditions of its emission control system during operation related to emergency response, or to prevent such abnormal conditions from occurring during operation related to emergency response. Examples of such abnormal conditions may include excessive exhaust backpressure from an overloaded particulate trap, or running out of diesel exhaust fluid (DEF) for engines that rely on urea-based selective catalytic reduction. Your determination must be based on an engineering evaluation or testing or both.
              (c) You may need our advance approval for your EEFM, as follows:
              (1) Where the proposed EEFM is identical to an AECD we approved under this part for an engine family currently in production, no approval of the proposed EEFM is necessary.
              (2) Where the proposed EEFM is for an engine family currently in production but the applicable demonstration is based on an AECD we approved under this part for an engine family no longer in production, you must describe to us how your proposed EEFM differs from the approved AECD. Unless we say otherwise, your proposed EEFM is deemed approved 30 days after you notify us.
              (3) If we have not approved an EEFM comparable to the one you are proposing, you must get our approval before installing or distributing it. In this case, we may request additional information to support your determination under paragraph (b) of this section, as follows:
              (i) If we request additional information and you do not provide it within 30 days after we ask, we may deem that you have retracted your request for our approval; however, we may extend this deadline for submitting the additional information.
              (ii) We will deny your request if we determine that the EEFM is not necessary to prevent the equipment from losing speed, torque, or power due to abnormal conditions of the emission control system during operation related to emergency response, or to prevent such abnormal conditions from occurring during operation related to emergency response.
              (iii) Unless we say otherwise, your proposed EEFM is deemed approved 30 days after we acknowledge that you have provided us with all the additional information we have specified.

              (4) If your proposed EEFM is deemed to be approved under paragraph (c)(2) or (3) of this section and we find later that your EEFM in fact does not meet the requirements of this section, we may require you to no longer install or distribute it.
              [77 FR 34147, June 8, 2012, as amended at 79 FR 46375, Aug. 8, 2014]
            
            
              § 1039.699
              Emission standards and certification requirements for auxiliary power units for highway tractors.
              Emission standards and certification requirements for auxiliary power units for highway tractors.
              (a) This section describes emission standards and certification requirements for auxiliary power units (APU) installed on highway tractors subject to standards under 40 CFR 1037.106 starting in model year 2024.
              (b) You may apply for a certificate of conformity under this section if you manufacture APUs, or if you install emission control hardware to meet the standard in this section.
              (c) Exhaust emissions may not exceed a PM standard of 0.02 g/kW-hr when tested using the steady-state test procedures described in subpart F of this part for the duty cycles specified in § 1039.505(b)(1). Your APUs must meet the exhaust emission standards of this section over the engine's useful life as specified in § 1039.101(g). These emission standards also apply for testing with production and in-use APUs.
              (d) The APU is deemed to have a valid certificate of conformity under this section if the engine manufacturer certifies the engine under 40 CFR part 1039 with a family emission limit of 0.02 g/kW-hr or less.
              (e) The APU may draw power from the installed engine to regenerate a particulate filter, but you must not make any other changes to the certified engine that could reasonably be expected to increase its emissions of any pollutant.
              (f) Sections 1039.115, 1039.120, 1039.125, and 1039.130 apply for APUs as written. You must exercise due diligence in ensuring that your system will not adversely affect safety or otherwise violate the prohibition of § 1039.115(f).
              (g) All your APUs are considered to be part of a single emission family; however, you may subdivide your APUs into multiple emission families if you show the expected emission characteristics are different during the useful life.
              (h) Testing requirements apply for certification as follows:
              (1) Select an emission-data APU representing a worst-case condition for PM emissions. Measure emissions from the test engine with the APU installed according to your specifications.
              (2) We may require you to provide an engineering analysis showing that the performance of your emission controls will not deteriorate during the useful life with proper maintenance. If we determine that your emission controls are likely to deteriorate during the useful life, we may require you to develop and apply deterioration factors consistent with good engineering judgment.
              (3) Collect emission data and round to the nearest 0.01 g/kW-hr for comparing to the standard. Calculate full-life emissions as described in § 1039.240(d) if you need to apply a deterioration factor.
              (4) You may ask to use emission data from a previous production period instead of doing new tests as described in § 1039.235(d).
              (5) Additional testing provisions apply as described in § 1039.235(c), (e), and (f).
              (i) Your APU certificate is valid for any engine certified under this part 1039, as long as the engine has a maximum engine power no more than 10 percent greater than the maximum engine power of the engine used for certification testing under this section.
              (j) The following provisions apply for determining whether your APU complies with the requirements of this section:
              (1) For purposes of certification, your emission family is considered in compliance with the emission standards of this section if all emission-data APUs representing that family have test results showing compliance with the standards.

              (2) Your engine family is deemed not to comply if any emission-data APU representing that family for certification has test results showing a full-life emission level above the PM standard.
              
              (k) At the time of manufacture, affix a permanent and legible label identifying each APU. This applies even if the engine manufacturer certifies a compliant engine as described in paragraph (d) of this section. The label must meet the specifications described in 40 CFR 1068.45(a). The label must—
              (1) Include the heading “EMISSION CONTROL INFORMATION”.
              (2) Include your full corporate name and trademark.
              (3) State: “THIS APU ENGINE COMPLIES WITH 40 CFR 1039.699.”
              (l) [Reserved]
              (m) See §§ 1039.201, 1039.210, 1039.220, 1039.225, 1039.250, and 1039.255 for general requirements related to obtaining a certificate of conformity. A certificate issued under this section may apply for a production period lasting up to five years. Include the following information in your application for certification, unless we ask you to include less information:
              (1) Describe the emission family's specifications and other basic parameters of the APU's design and emission controls. List each distinguishable configuration in the emission family. For each APU configuration, list the maximum engine power for which the APU is designed to operate.
              (2) Explain how the emission control system operates. Identify the part number of each component you describe.
              (3) Describe the engines you selected for testing and the reasons for selecting them.
              (4) Describe the test equipment and procedures that you used. Also describe any special or alternate test procedures you used.
              (5) Describe how you operated the emission-data APU before testing, including any operation to break in the APU or otherwise stabilize emission levels. Describe any scheduled maintenance you did.
              (6) List the specifications of the test fuel to show that it falls within the required ranges we specify in 40 CFR part 1065.
              (7) Include the maintenance and warranty instructions you will provide (see §§ 1039.120 and 1039.125).
              (8) Describe your emission control information label.
              (9) Identify the emission family's deterioration factors and describe how you developed them, or summarize your analysis describing why you don't expect performance of emission controls to deteriorate. Present any emission test data you used for this.
              (10) State that you operated your emission-data APU as described in the application (including the test procedures, test parameters, and test fuels) to show you meet the requirements of this part.
              (11) Present emission data for PM.
              (12) Report all test results, including those from invalid tests, whether or not they were conducted according to the test procedures of subpart F of this part. We may ask you to send other information to confirm that your tests were valid under the requirements of this part and 40 CFR part 1065.
              (13) Describe any adjustable operating parameters as described in § 1039.205(s).
              (14) Unconditionally certify that all the APUs in the emission family comply with the requirements of this part, other referenced parts of the CFR, and the Clean Air Act.
              (15) Provide additional information if we say we need it to evaluate your application.
              (16) Name an agent for service located in the United States. Service on this agent constitutes service on you or any of your officers or employees for any action by EPA or otherwise by the United States related to the requirements of this part.
              (n) If a highway tractor manufacturer violates 40 CFR 1037.106(g) by installing an APU from you that is not properly certified and labeled, you are presumed to have caused the violation (see 40 CFR 1068.101(c)).
              [81 FR 74138, Oct. 25, 2016]
            
          
          
            Subpart H—Averaging, Banking, and Trading for Certification
            
              § 1039.701
              General provisions.

              (a) You may average, bank, and trade (ABT) emission credits for purposes of certification as described in this subpart to show compliance with the standards of this part. Participation in this program is voluntary.
              
              (b) Section 1039.740 restricts the use of emission credits to certain averaging sets.
              (c) The definitions of Subpart I of this part apply to this subpart. The following definitions also apply:
              (1) Actual emission credits means emission credits you have generated that we have verified by reviewing your final report.
              (2) Averaging set means a set of engines in which emission credits may be exchanged only with other engines in the same averaging set.
              (3) Broker means any entity that facilitates a trade of emission credits between a buyer and seller.
              (4) Buyer means the entity that receives emission credits as a result of a trade.
              (5) Reserved emission credits means emission credits you have generated that we have not yet verified by reviewing your final report.
              (6) Seller means the entity that provides emission credits during a trade.
              (7) Standard means the emission standard that applies under subpart B of this part for engines not participating in the ABT program of this subpart.
              (8) Trade means to exchange emission credits, either as a buyer or seller.
              (d) You may not use emission credits generated under this subpart to offset any emissions that exceed an FEL or standard. This applies for all testing, including certification testing, in-use testing, selective enforcement audits, and other production-line testing. However, if emissions from an engine exceed an FEL or standard (for example, during a selective enforcement audit), you may use emission credits to recertify the engine family with a higher FEL that applies only to future production.
              (e) Engine families that use emission credits for one or more pollutants may not generate positive emission credits for another pollutant.
              (f) Emission credits may be used in the model year they are generated or in future model years. Emission credits may not be used for past model years.
              (g) You may increase or decrease an FEL during the model year by amending your application for certification under § 1039.225. The new FEL may apply only to engines you have not already introduced into commerce. Each engine's emission control information label must include the applicable FELs.
              (h) You may use either of the following approaches to retire or forego emission credits:
              (1) You may retire emission credits generated from any number of your engines. This may be considered donating emission credits to the environment. Identify any such credits in the reports described in § 1039.730. Engines must comply with the applicable FELs even if you donate or sell the corresponding emission credits under this paragraph (h). Those credits may no longer be used by anyone to demonstrate compliance with any EPA emission standards.
              (2) You may certify a family using an FEL below the emission standard as described in this part and choose not to generate emission credits for that family. If you do this, you do not need to calculate emission credits for those families and you do not need to submit or keep the associated records described in this subpart for that family.
              [69 FR 39213, June 29, 2004, as amended at 81 FR 74139, Oct. 25, 2016]
            
            
              § 1039.705
              How do I generate and calculate emission credits?

              The provisions of this section apply separately for calculating emission credits for NOX, NOX + NMHC, or PM.
              (a) [Reserved]

              (b) For each participating family, calculate positive or negative emission credits relative to the otherwise applicable emission standard. Calculate positive emission credits for a family that has an FEL below the standard. Calculate negative emission credits for a family that has an FEL above the standard. Sum your positive and negative credits for the model year before rounding. Round the sum of emission credits to the nearest kilogram (kg), using consistent units throughout the following equation:
              

              Emission credits (kg) = (Std−FEL) ← (Volume) ← (AvgPR) ← (UL) ← (10−3)
              
              
                Where:
                
                
                Std = the emission standard, in grams per kilowatt-hour, that applies under subpart B of this part for engines not participating in the ABT program of this subpart (the “otherwise applicable standard”).
                FEL = the family emission limit for the engine family, in grams per kilowatt-hour.
                Volume = the number of engines eligible to participate in the averaging, banking, and trading program within the given engine family during the model year, as described in paragraph (c) of this section.
                AvgPR = the average value of maximum engine power values for the engine configurations within an engine family, calculated on a sales-weighted basis, in kilowatts.
                UL = the useful life for the given engine family, in hours.
              
              (c) As described in § 1039.730, compliance with the requirements of this subpart is determined at the end of the model year based on actual U.S.-directed production volumes. Do not include any of the following engines to calculate emission credits:
              (1) Engines with a permanent exemption under subpart G of this part or under 40 CFR part 1068.
              (2) Exported engines.
              (3) Engines not subject to the requirements of this part, such as those excluded under § 1039.5.
              (4) Engines in families that include only stationary engines, except for engines in families certified to standards that are identical to standards applicable under this part 1039 to nonroad engines of the same type for the same model year.
              (5) Any other engines, where we indicate elsewhere in this part 1039 that they are not to be included in the calculations of this subpart.
              [69 FR 39213, June 29, 2004, as amended at 71 FR 39185, July 11, 2006; 72 FR 53133, Sept. 18, 2007; 75 FR 22992, Apr. 30, 2010; 81 FR 74139, Oct. 25, 2016]
            
            
              § 1039.710
              How do I average emission credits?
              (a) Averaging is the exchange of emission credits among your engine families. You may average emission credits only within the same averaging set.
              (b) You may certify one or more engine families to an FEL above the applicable standard, subject to the FEL caps and other provisions in subpart B of this part, if you show in your application for certification that your projected balance of all emission-credit transactions in that model year is greater than or equal to zero.
              (c) If you certify an engine family to an FEL that exceeds the otherwise applicable standard, you must obtain enough emission credits to offset the engine family's deficit by the due date for the final report required in § 1039.730. The emission credits used to address the deficit may come from your other engine families that generate emission credits in the same model year, from emission credits you have banked from previous model years, or from emission credits generated in the same or previous model years that you obtained through trading.
              [69 FR 39213, June 29, 2004, as amended at 81 FR 74140, Oct. 25, 2016]
            
            
              § 1039.715
              How do I bank emission credits?
              (a) Banking is the retention of emission credits by the manufacturer generating the emission credits for use in future model years for averaging or trading.
              (b) You may designate any emission credits you plan to bank in the reports you submit under § 1039.730 as reserved credits. During the model year and before the due date for the final report, you may designate your reserved emission credits for averaging or trading.
              (c) Reserved credits become actual emission credits when you submit your final report. However, we may revoke these emission credits if we are unable to verify them after reviewing your reports or auditing your records.
              [75 FR 22992, Apr. 30, 2010]
            
            
              § 1039.720
              How do I trade emission credits?
              (a) Trading is the exchange of emission credits between manufacturers. You may use traded emission credits for averaging, banking, or further trading transactions. Traded emission credits may be used only within the averaging set in which they were generated.

              (b) You may trade actual emission credits as described in this subpart. You may also trade reserved emission credits, but we may revoke these emission credits based on our review of your records or reports or those of the company with which you traded emission credits. You may trade banked credits within an averaging set to any certifying manufacturer.
              (c) If a negative emission credit balance results from a transaction, both the buyer and seller are liable, except in cases we deem to involve fraud. See § 1039.255(e) for cases involving fraud. We may void the certificates of all engine families participating in a trade that results in a manufacturer having a negative balance of emission credits. See § 1039.745.
              [69 FR 39213, June 29, 2004, as amended at 75 FR 22992, Apr. 30, 2010]
            
            
              § 1039.725
              What must I include in my application for certification?
              (a) You must declare in your application for certification your intent to use the provisions of this subpart for each engine family that will be certified using the ABT program. You must also declare the FELs you select for the engine family for each pollutant for which you are using the ABT program. Your FELs must comply with the specifications of subpart B of this part, including the FEL caps. FELs must be expressed to the same number of decimal places as the applicable standards.
              (b) Include the following in your application for certification:
              (1) A statement that, to the best of your belief, you will not have a negative balance of emission credits for any averaging set when all emission credits are calculated at the end of the year.
              (2) Detailed calculations of projected emission credits (positive or negative) based on projected production volumes. We may require you to include similar calculations from your other engine families to demonstrate that you will be able to avoid negative credit balances for the model year. If you project negative emission credits for a family, state the source of positive emission credits you expect to use to offset the negative emission credits.
              [69 FR 39213, June 29, 2004, as amended at 75 FR 22992, Apr. 30, 2010; 81 FR 74140, Oct. 25, 2016]
            
            
              § 1039.730
              What ABT reports must I send to EPA?
              (a) If any of your engine families are certified using the ABT provisions of this subpart, you must send an end-of-year report within 90 days after the end of the model year and a final report within 270 days after the end of the model year. We may waive the requirement to send the end-of year report, as long as you send the final report on time.
              (b) Your end-of-year and final reports must include the following information for each engine family participating in the ABT program:
              (1) Engine-family designation and averaging set.
              (2) The emission standards that would otherwise apply to the engine family.
              (3) The FEL for each pollutant. If you change the FEL after the start of production, identify the date that you started using the new FEL and/or give the engine identification number for the first engine covered by the new FEL. In this case, identify each applicable FEL and calculate the positive or negative emission credits as specified in § 1039.225.
              (4) The projected and actual U.S.-directed production volumes for the model year. If you changed an FEL during the model year, identify the actual U.S.-directed production volume associated with each FEL.
              (5) Maximum engine power for each engine configuration, and the average engine power weighted by U.S.-directed production volumes for the engine family.
              (6) Useful life.
              (7) Calculated positive or negative emission credits for the whole engine family. Identify any emission credits that you traded, as described in paragraph (d)(1) of this section.
              (c) Your end-of-year and final reports must include the following additional information:
              (1) Show that your net balance of emission credits from all your participating engine families in each averaging set in the applicable model year is not negative.

              (2) State whether you will retain any emission credits for banking. If you choose to retire emission credits that would otherwise be eligible for banking, identify the engine families that generated the emission credits, including the number of emission credits from each family.
              (3) State that the report's contents are accurate.
              (d) If you trade emission credits, you must send us a report within 90 days after the transaction, as follows:
              (1) As the seller, you must include the following information in your report:
              (i) The corporate names of the buyer and any brokers.
              (ii) A copy of any contracts related to the trade.
              (iii) The averaging set corresponding to the engine families that generated emission credits for the trade, including the number of emission credits from each averaging set.
              (2) As the buyer, you must include the following information in your report:
              (i) The corporate names of the seller and any brokers.
              (ii) A copy of any contracts related to the trade.
              (iii) How you intend to use the emission credits, including the number of emission credits you intend to apply for each averaging set.
              (e) Send your reports electronically to the Designated Compliance Officer using an approved information format. If you want to use a different format, send us a written request with justification for a waiver.
              (f) Correct errors in your end-of-year report or final report as follows:
              (1) You may correct any errors in your end-of-year report when you prepare the final report, as long as you send us the final report by the time it is due.
              (2) If you or we determine within 270 days after the end of the model year that errors mistakenly decreased your balance of emission credits, you may correct the errors and recalculate the balance of emission credits. You may not make these corrections for errors that are determined more than 270 days after the end of the model year. If you report a negative balance of emission credits, we may disallow corrections under this paragraph (f)(2).
              (3) If you or we determine anytime that errors mistakenly increased your balance of emission credits, you must correct the errors and recalculate the balance of emission credits.
              [69 FR 39213, June 29, 2004, as amended at 72 FR 53133, Sept. 18, 2007; 75 FR 22992, Apr. 30, 2010; 81 FR 74140, Oct. 25, 2016]
            
            
              § 1039.735
              What records must I keep?
              (a) You must organize and maintain your records as described in this section.
              (b) Keep the records required by this section for at least eight years after the due date for the end-of-year report. You may not use emission credits for any engines if you do not keep all the records required under this section. You must therefore keep these records to continue to bank valid credits.
              (c) Keep a copy of the reports we require in § 1039.725 and § 1039.730.
              (d) Keep records of the engine identification number for each engine you produce that generates or uses emission credits under the ABT program. You may identify these numbers as a range. If you change the FEL after the start of production, identify the date you started using each FEL and the range of engine identification numbers associated with each FEL. You must also identify the purchaser and destination for each engine you produce to the extent this information is available.
              (e) We may require you to keep additional records or to send us relevant information not required by this section in accordance with the Clean Air Act.
              [69 FR 39213, June 29, 2004, as amended at 72 FR 53133, Sept. 18, 2007; 75 FR 22993, Apr. 30, 2010; 81 FR 74140, Oct. 25, 2016]
            
            
              § 1039.740
              What restrictions apply for using emission credits?
              The following restrictions apply for using emission credits:
              (a) Averaging sets. Emission credits may be exchanged only within an averaging set. For emission credits generated by Tier 4 engines, there are two averaging sets—one for engines at or below 560 kW and another for engines above 560 kW.
              (b) Emission credits from earlier tiers of standards. (1) For purposes of ABT under this subpart, you may not use emission credits generated from engines subject to emission standards under 40 CFR part 89, except as specified in § 1039.102(d)(1) or the following table:
              
                
                  If the maximum power of the credit-generating engine is . . .
                  And it was certified to the following standards under 40 CFR part 89 . . .
                  Then you may use those banked credits for the following Tier 4 engines . . .
                
                
                  (i) kW <19
                  Tier 2
                  kW <19
                
                
                  (ii) 19 ≤kW <37
                  Tier 2
                  kW ≥19
                
                
                  (iii) 37 ≤kW ≤560
                  Tier 3
                  kW ≥19
                
                
                  (iv) kW >560
                  Tier 2
                  kW ≥19
                
              
              (2) Emission credits generated from marine engines certified under the provisions of 40 CFR part 89 may not be used under this part.
              (3) See 40 CFR part 89 for other restrictions that may apply for using emission credits generated under that part.
              (4) If the maximum power of an engine generating credits under the Tier 2 standards in 40 CFR part 89 is at or above 37 kW and below 75 kW, you may use those credits for certifying engines under the Option #1 standards in § 1039.102.
              (c) NO
                X
                and NO
                X
                 + NMHC emission credits. You may use NOX emission credits without adjustment to show compliance with NOX + NMHC standards. You may use NOX + NMHC emission credits to show compliance with NOX standards, but you must adjust the NOX + NMHC emission credits downward by twenty percent when you use them, as shown in the following equation:
              
              NOX emission credits = (0.8) × (NOX + NMHC emission credits).
              
              (d) Other restrictions. Other sections of this part specify additional restrictions for using emission credits under certain special provisions.
              [69 FR 39213, June 29, 2004, as amended at 70 FR 40464, July 13, 2005; 81 FR 74140, Oct. 25, 2016]
            
            
              § 1039.745
              What can happen if I do not comply with the provisions of this subpart?
              (a) For each engine family participating in the ABT program, the certificate of conformity is conditional upon full compliance with the provisions of this subpart during and after the model year. You are responsible to establish to our satisfaction that you fully comply with applicable requirements. We may void the certificate of conformity for an engine family if you fail to comply with any provisions of this subpart.
              (b) You may certify your engine family to an FEL above an applicable standard based on a projection that you will have enough emission credits to offset the deficit for the engine family. However, we may void the certificate of conformity if you cannot show in your final report that you have enough actual emission credits to offset a deficit for any pollutant in an engine family.
              (c) We may void the certificate of conformity for an engine family if you fail to keep records, send reports, or give us information we request.
              (d) You may ask for a hearing if we void your certificate under this section (see § 1039.820).
            
          
          
            Subpart I—Definitions and Other Reference Information
            
              § 1039.801
              What definitions apply to this part?
              The following definitions apply to this part. The definitions apply to all subparts unless we note otherwise. All undefined terms have the meaning the Act gives to them. The definitions follow:
              
                Act means the Clean Air Act, as amended, 42 U.S.C. 7401-7671q.
              
                Adjustable parameter means any device, system, or element of design that someone can adjust (including those which are difficult to access) and that, if adjusted, may affect emissions or engine performance during emission testing or normal in-use operation. This includes, but is not limited to, parameters related to injection timing and fueling rate. You may ask us to exclude a parameter that is difficult to access if it cannot be adjusted to affect emissions without significantly degrading engine performance, or if you otherwise show us that it will not be adjusted in a way that affects emissions during in-use operation.
              
                Aftertreatment means relating to a catalytic converter, particulate filter, or any other system, component, or technology mounted downstream of the exhaust valve (or exhaust port) whose design function is to decrease emissions in the engine exhaust before it is exhausted to the environment. Exhaust-gas recirculation (EGR) and turbochargers are not aftertreatment.
              
                Aircraft means any vehicle capable of sustained air travel more than 100 feet above the ground.
              
                Alcohol-fueled engine means an engine that is designed to run using an alcohol fuel. For purposes of this definition, alcohol fuels do not include fuels with a nominal alcohol content below 25 percent by volume.
              
                Amphibious vehicle means a vehicle with wheels or tracks that is designed primarily for operation on land and secondarily for operation in water.
              
                Auxiliary emission-control device means any element of design that senses temperature, motive speed, engine RPM, transmission gear, or any other parameter for the purpose of activating, modulating, delaying, or deactivating the operation of any part of the emission-control system.
              
                Brake power means the usable power output of the engine, not including power required to fuel, lubricate, or heat the engine, circulate coolant to the engine, or to operate aftertreatment devices.
              
                Calibration means the set of specifications and tolerances specific to a particular design, version, or application of a component or assembly capable of functionally describing its operation over its working range.
              
                Carryover means relating to certification based on emission data generated from an earlier model year as described in § 1039.235(d).
              
                Certification means relating to the process of obtaining a certificate of conformity for an engine family that complies with the emission standards and requirements in this part.
              
                Certified emission level means the highest deteriorated emission level in an engine family for a given pollutant from either transient or steady-state testing.
              
                Compression-ignition means relating to a type of reciprocating, internal-combustion engine that is not a spark-ignition engine.
              
                Constant-speed engine means an engine whose certification is limited to constant-speed operation. Engines whose constant-speed governor function is removed or disabled are no longer constant-speed engines.
              
                Constant-speed operation has the meaning given in 40 CFR 1065.1001.
              
                Crankcase emissions means airborne substances emitted to the atmosphere from any part of the engine crankcase's ventilation or lubrication systems. The crankcase is the housing for the crankshaft and other related internal parts.
              
                Critical emission-related component means any of the following components:
              (1) Electronic control units, aftertreatment devices, fuel-metering components, EGR-system components, crankcase-ventilation valves, all components related to charge-air compression and cooling, and all sensors and actuators associated with any of these components.
              (2) Any other component whose primary purpose is to reduce emissions.
              
                Date of manufacture has the meaning given in 40 CFR 1068.30.
              
                Designated Compliance Officer means the Director, Diesel Engine Compliance Center, U.S. Environmental Protection Agency, 2000 Traverwood Drive, Ann Arbor, MI 48105; complianceinfo@epa.gov; epa.gov/otaq/verify.
              
              
                Deteriorated emission level means the emission level that results from applying the appropriate deterioration factor to the official emission result of the emission-data engine.
              
                Deterioration factor means the relationship between emissions at the end of useful life and emissions at the low-hour test point, expressed in one of the following ways:
              (1) For multiplicative deterioration factors, the ratio of emissions at the end of useful life to emissions at the low-hour test point.
              (2) For additive deterioration factors, the difference between emissions at the end of useful life and emissions at the low-hour test point.
              
                Diesel exhaust fluid (DEF) means a liquid reducing agent (other than the engine fuel) used in conjunction with selective catalytic reduction to reduce NOX emissions. Diesel exhaust fluid is generally understood to be an aqueous solution of urea conforming to the specifications of ISO 22241.
              
                Discrete-mode means relating to the discrete-mode type of steady-state test described in § 1039.505.
              
                Dual-fuel means relating to an engine designed for operation on two different fuels but not on a continuous mixture of those fuels (see § 1039.601(b)). For purposes of this part, such an engine remains a dual-fuel engine even if it is designed for operation on three or more different fuels.
              
                Emergency equipment means any of the following types of equipment that is not a motor vehicle:
              (1) Specialized vehicles used to perform aircraft rescue and/or fire-fighting functions at airports, with particular emphasis on saving lives and reducing injuries coincident with aircraft fires following impact, or aircraft ground fires.
              (2) Wildland firefighting equipment designed primarily to support wildland fire suppression operations. For example, a bulldozer designed with special features for fighting wildfires would be a piece of emergency equipment.
              (3) Any other equipment that we have determined will likely be used in emergency situations where emission control function or malfunction may cause a significant risk to human life. For example, we would consider nonroad equipment that is certain to be retrofitted with a slip-on firefighting module to be emergency equipment, irrespective of the equipment manufacturer's original design. In making this determination, we may consider any factor that has an effect on the totality of the actual risk to human life. For example, we may consider how frequently the equipment will be used in emergency situations or how likely it is that the emission controls will cause a significant risk to human life when the equipment is used in emergency situations. We will consider to what extent the flexibility provisions of § 1039.665 already address the risk. In the example above, we would not consider equipment to be emergency equipment if there is merely a possibility (rather than a certainty) that the equipment will be retrofitted with a slip-on firefighting module.
              
                Emission-control system means any device, system, or element of design that controls or reduces the emissions of regulated pollutants from an engine.
              
                Emission-data engine means an engine that is tested for certification. This includes engines tested to establish deterioration factors.
              
                Emission-related maintenance means maintenance that substantially affects emissions or is likely to substantially affect emission deterioration.
              
                Engine configuration means a unique combination of engine hardware and calibration within an engine family. Engines within a single engine configuration differ only with respect to normal production variability or factors unrelated to emissions.
              
                Engine family has the meaning given in § 1039.230.
              
                Engine manufacturer means the manufacturer of the engine. See the definition of “manufacturer” in this section.
              
                Engine used in a locomotive means either an engine placed in the locomotive to move other equipment, freight, or passenger traffic; or an engine mounted on the locomotive to provide auxiliary power.
              
                Equipment manufacturer means a manufacturer of nonroad equipment. All nonroad equipment manufacturing entities under the control of the same person are considered to be a single nonroad equipment manufacturer. (Note: In § 1039.626, the term “equipment manufacturer” has a narrower meaning, which applies only to that section.)
              
                Excluded means relating to an engine that either:
              (1) Has been determined not to be a nonroad engine, as specified in 40 CFR 1068.30; or
              (2) Is a nonroad engine that, according to § 1039.5, is not subject to this part 1039.
              
                Exempted has the meaning we give in 40 CFR 1068.30.
              
                Exhaust-gas recirculation means a technology that reduces emissions by routing exhaust gases that had been exhausted from the combustion chamber(s) back into the engine to be mixed with incoming air before or during combustion. The use of valve timing to increase the amount of residual exhaust gas in the combustion chamber(s) that is mixed with incoming air before or during combustion is not considered exhaust-gas recirculation for the purposes of this part.
              
                Family emission limit (FEL) means an emission level declared by the manufacturer to serve in place of an otherwise applicable emission standard under the ABT program in subpart H of this part. The family emission limit must be expressed to the same number of decimal places as the emission standard it replaces. The family emission limit serves as the emission standard for the engine family with respect to all required testing.
              
                Flexible-fuel means relating to an engine designed for operation on any mixture of two or more different fuels (see § 1039.601(b)).
              
                Fuel system means all components involved in transporting, metering, and mixing the fuel from the fuel tank to the combustion chamber(s), including the fuel tank, fuel tank cap, fuel pump, fuel filters, fuel lines, carburetor or fuel-injection components, and all fuel-system vents.
              
                Fuel type means a general category of fuels such as diesel fuel or natural gas. There can be multiple grades within a single fuel type, such as high-sulfur or low-sulfur diesel fuel.
              
                Generator-set engine means an engine used primarily to operate an electrical generator or alternator to produce electric power for other applications.
              
                Good engineering judgment has the meaning we give in 40 CFR 1068.30. See 40 CFR 1068.5 for the administrative process we use to evaluate good engineering judgment.
              
                High-sulfur diesel fuel means one of the following:
              (1) For in-use fuels, high-sulfur diesel fuel means a diesel fuel with a maximum sulfur concentration greater than 500 parts per million.
              (2) For testing, high-sulfur diesel fuel has the meaning we give in 40 CFR part 1065.
              
                Hydrocarbon (HC) means the hydrocarbon group on which the emission standards are based for each fuel type. For alcohol-fueled engines, HC means total hydrocarbon equivalent (THCE). For all other engines, HC means nonmethane hydrocarbon (NMHC).
              
                Identification number means a unique specification (for example, a model number/serial number combination) that allows someone to distinguish a particular engine from other similar engines.
              
                Intermediate test speed has the meaning given in 40 CFR 1065.1001.
              
                Low-hour means relating to an engine with stabilized emissions and represents the undeteriorated emission level. This would generally involve less than 300 hours of operation.
              
                Low-sulfur diesel fuel means one of the following:
              (1) For in-use fuels, low-sulfur diesel fuel means a diesel fuel with a maximum sulfur concentration of 500 parts per million.
              (2) For testing, low-sulfur diesel fuel has the meaning we give in 40 CFR part 1065.
              
                Manufacture means the physical and engineering process of designing, constructing, and assembling a nonroad engine or a piece of nonroad equipment.
              
                Manufacturer has the meaning given in section 216(1) of the Act. In general, this term includes any person who manufactures an engine, vehicle, or piece of equipment for sale in the United States or otherwise introduces a new nonroad engine into commerce in the United States. This includes importers who import engines, equipment, or vehicles for resale. (Note: In § 1039.626, the term “equipment manufacturer” has a narrower meaning, which applies only to that section.)
              
                Marine engine means a nonroad engine that is installed or intended to be installed on a marine vessel. This includes a portable auxiliary marine engine only if its fueling, cooling, or exhaust system is an integral part of the vessel. There are two kinds of marine engines:
              (1) Propulsion marine engine means a marine engine that moves a vessel through the water or directs the vessel's movement.

              (2) Auxiliary marine engine means a marine engine not used for propulsion.
              
              
                Marine vessel has the meaning given in 1 U.S.C. 3, except that it does not include amphibious vehicles. The definition in 1 U.S.C. 3 very broadly includes every craft capable of being used as a means of transportation on water.
              
                Maximum engine power has the meaning given in § 1039.140. Note that § 1039.230 generally disallows grouping engines from different power categories in the same engine family.
              
                Maximum test speed has the meaning we give in 40 CFR 1065.1001.
              
                Maximum test torque has the meaning we give in 40 CFR 1065.1001.
              
                Model year means one of the following things:
              (1) For freshly manufactured equipment and engines (see definition of “new nonroad engine,” paragraph (1)), model year means one of the following:
              (i) Calendar year of production.
              (ii) Your annual new model production period if it is different than the calendar year. This must include January 1 of the calendar year for which the model year is named. It may not begin before January 2 of the previous calendar year and it must end by December 31 of the named calendar year.

              (2) For an engine that is converted to a nonroad engine after being placed into service as a stationary engine, or being certified and placed into service as a motor vehicle engine, model year means the calendar year in which the engine was originally produced. For a motor vehicle engine that is converted to be a nonroad engine without having been certified, model year means the calendar year in which the engine becomes a new nonroad engine. (See definition of “new nonroad engine,” paragraph (2).)

              (3) For a nonroad engine excluded under § 1039.5 that is later converted to operate in an application that is not excluded, model year means the calendar year in which the engine was originally produced (see definition of “new nonroad engine,” paragraph (3)).

              (4) For engines that are not freshly manufactured but are installed in new nonroad equipment, model year means the calendar year in which the engine is installed in the new nonroad equipment (see definition of “new nonroad engine,” paragraph (4)).
              (5) For imported engines:

              (i) For imported engines described in paragraph (5)(i) of the definition of “new nonroad engine,” model year has the meaning given in paragraphs (1) through (4) of this definition.

              (ii) For imported engines described in paragraph (5)(ii) of the definition of “new nonroad engine,” model year has the meaning given in 40 CFR 89.602 for independent commercial importers.

              (iii) For imported engines described in paragraph (5)(iii) of the definition of “new nonroad engine,” model year means the calendar year in which the engine is first assembled in its imported configuration, unless specified otherwise in this part or in 40 CFR part 1068.
              
                Motor vehicle has the meaning we give in 40 CFR 85.1703(a).
              
                New nonroad engine means any of the following things:
              (1) A freshly manufactured nonroad engine for which the ultimate purchaser has never received the equitable or legal title. This kind of engine might commonly be thought of as “brand new.” In the case of this paragraph (1), the engine is new from the time it is produced until the ultimate purchaser receives the title or the product is placed into service, whichever comes first.
              (2) An engine originally manufactured as a motor vehicle engine or a stationary engine that is later used or intended to be used in a piece of nonroad equipment. In this case, the engine is no longer a motor vehicle or stationary engine and becomes a “new nonroad engine.” The engine is no longer new when it is placed into nonroad service. This paragraph (2) applies if a motor vehicle engine or a stationary engine is installed in nonroad equipment, or if a motor vehicle or a piece of stationary equipment is modified (or moved) to become nonroad equipment.

              (3) A nonroad engine that has been previously placed into service in an application we exclude under § 1039.5, when that engine is installed in a piece of equipment that is covered by this part 1039. The engine is no longer new when it is placed into nonroad service covered by this part 1039. For example, this would apply to marine diesel engine that is no longer used in a marine vessel but is instead installed in a piece of nonroad equipment subject to the provisions of this part.
              (4) An engine not covered by paragraphs (1) through (3) of this definition that is intended to be installed in new nonroad equipment. This generally includes installation of used engines in new equipment. The engine is no longer new when the ultimate purchaser receives a title for the equipment or the product is placed into service, whichever comes first.
              (5) An imported nonroad engine, subject to the following provisions:
              (i) An imported nonroad engine covered by a certificate of conformity issued under this part that meets the criteria of one or more of paragraphs (1) through (4) of this definition, where the original engine manufacturer holds the certificate, is new as defined by those applicable paragraphs.
              (ii) An imported engine covered by a certificate of conformity issued under this part, where someone other than the original engine manufacturer holds the certificate (such as when the engine is modified after its initial assembly), is a new nonroad engine when it is imported. It is no longer new when the ultimate purchaser receives a title for the engine or it is placed into service, whichever comes first.
              (iii) An imported nonroad engine that is not covered by a certificate of conformity issued under this part at the time of importation is new, but only if it was produced on or after the dates shown in the following table. This addresses uncertified engines and equipment initially placed into service that someone seeks to import into the United States. Importation of this kind of engine (or equipment containing such an engine) is generally prohibited by 40 CFR part 1068. However, the importation of such an engine is not prohibited if the engine has an earlier model year than that identified in the following table:
              
                Applicability of Emission Standards for Nonroad Diesel Engines
                
                  Maximum engine power
                  Initial date ofemission standards
                  
                
                
                  kW <19
                  January 1, 2000.
                
                
                  19 ≤kW <37
                  January 1, 1999.
                
                
                  37 ≤kW <75
                  January 1, 1998.
                
                
                  75 ≤kW <130
                  January 1, 1997.
                
                
                  130 ≤kW ≤560
                  January 1, 1996.
                
                
                  kW >560
                  January 1, 2000.
                
              
              
                New nonroad equipment means either of the following things:
              (1) A nonroad piece of equipment for which the ultimate purchaser has never received the equitable or legal title. The product is no longer new when the ultimate purchaser receives this title or the product is placed into service, whichever comes first.
              (2) An imported nonroad piece of equipment with an engine not covered by a certificate of conformity issued under this part at the time of importation and manufactured after the requirements of this part start to apply (see § 1039.1).
              
                Noncommercial fuel means a combustible product that is not marketed as a commercial fuel, but is used as a fuel for nonroad engines. For example, this includes methane that is produced and released from landfills or oil wells, or similar unprocessed fuels that are not intended to meet any otherwise applicable fuel specifications. See § 1039.615 for provisions related to engines designed to burn noncommercial fuels.
              
                Noncompliant engine means an engine that was originally covered by a certificate of conformity, but is not in the certified configuration or otherwise does not comply with the conditions of the certificate.
              
                Nonconforming engine means an engine not covered by a certificate of conformity that would otherwise be subject to emission standards.
              
                Nonmethane hydrocarbons (NMHC) means the sum of all hydrocarbon species except methane. Refer to 40 CFR 1065.660 for NMHC determination.
              
                Nonroad means relating to nonroad engines or equipment that includes nonroad engines.
              
                Nonroad engine has the meaning we give in 40 CFR 1068.30. In general this means all internal-combustion engines except motor vehicle engines, stationary engines, engines used solely for competition, or engines used in aircraft. This part does not apply to all nonroad engines (see § 1039.5).
              
                Nonroad equipment means a piece of equipment that is powered by one or more nonroad engines.
              
                Official emission result means the measured emission rate for an emission-data engine on a given duty cycle before the application of any deterioration factor, but after the applicability of regeneration adjustment factors.
              
                Opacity means the fraction of a beam of light, expressed in percent, which fails to penetrate a plume of smoke, as measured by the procedure specified in § 1039.501.
              
                Owners manual means a document or collection of documents prepared by the engine manufacturer for the owner or operator to describe appropriate engine maintenance, applicable warranties, and any other information related to operating or keeping the engine. The owners manual is typically provided to the ultimate purchaser at the time of sale. The owners manual may be in paper or electronic format.
              
                Oxides of nitrogen has the meaning given in 40 CFR 1065.1001.
              
                Particulate trap means a filtering device that is designed to physically trap all particulate matter above a certain size.
              
                Piece of equipment means any vehicle, vessel, or other type of equipment using engines to which this part applies.
              
                Placed into service means put into initial use for its intended purpose. Engines and equipment do not qualify as being “placed into service” based on incidental use by a manufacturer or dealer.
              
                Power category means a specific range of maximum engine power that defines the applicability of standards. For example, references to the 56-130 kW power category and 56 ≤kW <130 include all engines with maximum engine power at or above 56 kW but below 130 kW. Also references to 56-560 kW power categories or 56 ≤kW ≤560 include all engines with maximum engine power at or above 56 kW but at or below 560 kW, even though these engines span multiple power categories. Note that in some cases, FEL caps are based on a subset of a power category. The power categories are defined as follows:
              (1) Engines with maximum power below 19 kW.
              (2) Engines with maximum power at or above 19 kW but below 56 kW.
              (3) Engines with maximum power at or above 56 kW but below 130 kW.
              (4) Engines with maximum power at or above 130 kW but at or below 560 kW.
              (5) Engines with maximum power above 560 kW.
              
                Ramped-modal means relating to the ramped-modal type of steady-state test described in § 1039.505.
              
                Rated speed means the maximum full-load governed speed for governed engines and the speed of maximum power for ungoverned engines.
              
                Revoke has the meaning we give in 40 CFR 1068.30.
              
                Round has the meaning given in 40 CFR 1065.1001.
              
                Scheduled maintenance means adjusting, repairing, removing, disassembling, cleaning, or replacing components or systems periodically to keep a part or system from failing, malfunctioning, or wearing prematurely. It also may mean actions you expect are necessary to correct an overt indication of failure or malfunction for which periodic maintenance is not appropriate.
              
                Small-volume engine manufacturer means a small business engine manufacturer that had engine families certified to meet the requirements of 40 CFR part 89 before 2003 (40 CFR part 89, revised as of July 1, 2002), had annual U.S.-directed production of no more than 2,500 units in 2002 and all earlier calendar years, and has 1000 or fewer employees. For manufacturers owned by a parent company, the production limit applies to the production of the parent company and all its subsidiaries and the employee limit applies to the total number of employees of the parent company and all its subsidiaries.
              
                Spark-ignition means relating to a gasoline-fueled engine or any other type of engine with a spark plug (or other sparking device) and with operating characteristics significantly similar to the theoretical Otto combustion cycle. Spark-ignition engines usually use a throttle to regulate intake air flow to control power during normal operation.
              
                Steady-state has the meaning given in 40 CFR 1065.1001.
              
                Sulfur-sensitive technology means an emission control technology that experiences a significant drop in emission control performance or emission-system durability when an engine is operated on low-sulfur diesel fuel (i.e., fuel with a sulfur concentration of 300 to 500 ppm) as compared to when it is operated on ultra-low sulfur diesel fuel (i.e., fuel with a sulfur concentration less than 15 ppm). Exhaust gas recirculation is not a sulfur-sensitive technology.
              
                Suspend has the meaning we give in 40 CFR 1068.30.
              
                Test engine means an engine in a test sample.
              
                Test sample means the collection of engines selected from the population of an engine family for emission testing. This may include testing for certification, production-line testing, or in-use testing.
              
                Tier 1 means relating to the Tier 1 emission standards, as shown in 40 CFR 89.112.
              
                Tier 2 means relating to the Tier 2 emission standards, as shown in 40 CFR 89.112.
              
                Tier 3 means relating to the Tier 3 emission standards, as shown in 40 CFR 89.112.
              
                Tier 4 means relating to the Tier 4 emission standards, as shown in § 1039.101 and § 1039.102. This includes the emission standards that are shown in § 1039.101 and § 1039.102 that are unchanged from Tier 2 or Tier 3 emission standards.
              
                Total hydrocarbon has the meaning given in 40 CFR 1065.1001. This generally means the combined mass of organic compounds measured by the specified procedure for measuring total hydrocarbon, expressed as a hydrocarbon with an atomic hydrogen-to-carbon ratio of 1.85:1.
              
                Total hydrocarbon equivalent has the meaning given in 40 CFR 1065.1001. This generally means the sum of the carbon mass contributions of non-oxygenated hydrocarbons, alcohols and aldehydes, or other organic compounds that are measured separately as contained in a gas sample, expressed as exhaust hydrocarbon from petroleum-fueled engines. The atomic hydrogen-to-carbon ratio of the equivalent hydrocarbon is 1.85:1.
              
                Ultimate purchaser means, with respect to any new nonroad equipment or new nonroad engine, the first person who in good faith purchases such new nonroad equipment or new nonroad engine for purposes other than resale.
              
                Ultra low-sulfur diesel fuel means one of the following:
              (1) For in-use fuels, ultra low-sulfur diesel fuel means a diesel fuel with a maximum sulfur concentration of 15 parts per million.
              (2) For testing, ultra low-sulfur diesel fuel has the meaning we give in 40 CFR part 1065.
              
                United States has the meaning we give in 40 CFR 1068.30.
              
                Upcoming model year means for an engine family the model year after the one currently in production.
              
                U.S.-directed production volume means the number of engine units, subject to the requirements of this part, produced by a manufacturer for which the manufacturer has a reasonable assurance that sale was or will be made to ultimate purchasers in the United States.
              
                Useful life means the period during which the engine is designed to properly function in terms of reliability and fuel consumption, without being remanufactured, specified as a number of hours of operation or calendar years, whichever comes first. It is the period during which a nonroad engine is required to comply with all applicable emission standards. See § 1039.101(g).
              
                Variable-speed engine means an engine that is not a constant-speed engine.
              
                Void has the meaning we give in 40 CFR 1068.30.
              
                Volatile liquid fuel means any fuel other than diesel or biodiesel that is a liquid at atmospheric pressure and has a Reid Vapor Pressure higher than 2.0 pounds per square inch.
              
                We (us, our) means the Administrator of the Environmental Protection Agency and any authorized representatives.
              [69 FR 39213, June 29, 2004, as amended at 70 FR 40464, July 13, 2005; 72 FR 53133, Sept. 18, 2007; 73 FR 59192, Oct. 8, 2008; 75 FR 22993, Apr. 30, 2010; 77 FR 34147, June 8, 2012; 79 FR 46375, Aug. 8, 2014; 81 FR 74140, Oct. 25, 2016]
            
            
              
              § 1039.805
              What symbols, acronyms, and abbreviations does this part use?

              The following symbols, acronyms, and abbreviations apply to this part:
              
              
                CFR Code of Federal Regulations.
                CH4 methane.
                CO carbon monoxide.
                CO2 carbon dioxide.
                DEF Diesel exhaust fluid.
                EEFM Emergency equipment field modification.
                EPA Environmental Protection Agency.
                FEL Family Emission Limit.
                g/kW-hr grams per kilowatt-hour.
                HC hydrocarbon.

                ISO International Organization for Standardization (see www.iso.org).
                kW kilowatts.
                N2O nitrous oxide.
                NIST National Institute of Standards and Technology.
                NMHC nonmethane hydrocarbons.
                NOX oxides of nitrogen (NO and NO2).
                NTE not-to-exceed
                PM particulate matter.
                rpm revolutions per minute.
                SAE Society of Automotive Engineers.
                SCR Selective catalytic reduction.
                SEA Selective enforcement audit.
                THC total hydrocarbon.
                THCE total hydrocarbon equivalent.
                TRU transportation refrigeration unit.
                U.S.C. United States Code.
              
              [69 FR 39213, June 29, 2004, as amended at 74 FR 56509, Oct. 30, 2009; 77 FR 34148, June 8, 2012]
            
            
              § 1039.815
              What provisions apply to confidential information?
              The provisions of 40 CFR 1068.10 apply for information you consider confidential.
              [81 FR 74141, Oct. 25, 2016]
            
            
              § 1039.820
              How do I request a hearing?
              (a) You may request a hearing under certain circumstances, as described elsewhere in this part. To do this, you must file a written request, including a description of your objection and any supporting data, within 30 days after we make a decision.
              (b) For a hearing you request under the provisions of this part, we will approve your request if we find that your request raises a substantial factual issue.
              (c) If we agree to hold a hearing, we will use the procedures specified in 40 CFR part 1068, subpart G.
            
            
              § 1039.825
              What reporting and recordkeeping requirements apply under this part?
              (a) This part includes various requirements to submit and record data or other information. Unless we specify otherwise, store required records in any format and on any media and keep them readily available for eight years after you send an associated application for certification, or eight years after you generate the data if they do not support an application for certification. You are expected to keep your own copy of required records rather than relying on someone else to keep records on your behalf. We may review these records at any time. You must promptly send us organized, written records in English if we ask for them. We may require you to submit written records in an electronic format.
              (b) The regulations in § 1039.255, 40 CFR 1068.25, and 40 CFR 1068.101 describe your obligation to report truthful and complete information. This includes information not related to certification. Failing to properly report information and keep the records we specify violates 40 CFR 1068.101(a)(2), which may involve civil or criminal penalties.
              (c) Send all reports and requests for approval to the Designated Compliance Officer (see § 1039.801).
              (d) Any written information we require you to send to or receive from another company is deemed to be a required record under this section. Such records are also deemed to be submissions to EPA. We may require you to send us these records whether or not you are a certificate holder.
              (e) Under the Paperwork Reduction Act (44 U.S.C. 3501 et seq), the Office of Management and Budget approves the reporting and recordkeeping specified in the applicable regulations. The following items illustrate the kind of reporting and recordkeeping we require for engines and equipment regulated under this part:
              (1) We specify the following requirements related to engine certification in this part 1039:

              (i) In § 1039.20 we require engine manufacturers to label stationary engines that do not meet the standards in this part.
              
              (ii) In § 1039.135 we require engine manufacturers to keep certain records related to duplicate labels sent to equipment manufacturers.
              (iii) [Reserved]
              (iv) In subpart C of this part we identify a wide range of information required to certify engines.
              (v) [Reserved]
              (vi) In subpart G of this part we identify several reporting and recordkeeping items for making demonstrations and getting approval related to various special compliance provisions. For example, equipment manufacturers must submit reports and keep records related to the flexibility provisions in § 1039.625.
              (vii) In § 1039.725, 1039.730, and 1039.735 we specify certain records related to averaging, banking, and trading.
              (2) We specify the following requirements related to testing in 40 CFR part 1065:
              (i) In 40 CFR 1065.2 we give an overview of principles for reporting information.
              (ii) In 40 CFR 1065.10 and 1065.12 we specify information needs for establishing various changes to published test procedures.
              (iii) In 40 CFR 1065.25 we establish basic guidelines for storing test information.
              (iv) In 40 CFR 1065.695 we identify the specific information and data items to record when measuring emissions.
              (3) We specify the following requirements related to the general compliance provisions in 40 CFR part 1068:
              (i) In 40 CFR 1068.5 we establish a process for evaluating good engineering judgment related to testing and certification.
              (ii) In 40 CFR 1068.25 we describe general provisions related to sending and keeping information.
              (iii) In 40 CFR 1068.27 we require manufacturers to make engines available for our testing or inspection if we make such a request.
              (iv) In 40 CFR 1068.105 we require equipment manufacturers to keep certain records related to duplicate labels from engine manufacturers.
              (v) In 40 CFR 1068.120 we specify recordkeeping related to rebuilding engines.
              (vi) In 40 CFR part 1068, subpart C, we identify several reporting and recordkeeping items for making demonstrations and getting approval related to various exemptions.
              (vii) In 40 CFR part 1068, subpart D, we identify several reporting and recordkeeping items for making demonstrations and getting approval related to importing engines.
              (viii) In 40 CFR 1068.450 and 1068.455 we specify certain records related to testing production-line engines in a selective enforcement audit.
              (ix) In 40 CFR 1068.501 we specify certain records related to investigating and reporting emission-related defects.
              (x) In 40 CFR 1068.525 and 1068.530 we specify certain records related to recalling nonconforming engines.
              (xi) In 40 CFR part 1068, subpart G, we specify certain records for requesting a hearing.
              [81 FR 74141, Oct. 25, 2016]
            
            
              Appendix I to Part 1039 [Reserved]
            
            
              Pt. 1039, App. II
              Appendix II to Part 1039—Steady-State Duty Cycles
              (a) The following duty cycles apply for constant-speed engines:
              (1) The following duty cycle applies for discrete-mode testing:
              
                
                  D2 mode number
                  Engine speed
                  Torque(percent) 1
                    
                  
                  Weightingfactors
                  
                
                
                  1
                  Engine governed
                  100
                  0.05
                
                
                  2
                  Engine governed
                  75
                  0.25
                
                
                  3
                  Engine governed
                  50
                  0.30
                
                
                  4
                  Engine governed
                  25
                  0.30
                
                
                  5
                  Engine governed
                  10
                  0.10
                
                
                  1 The percent torque is relative to maximum test torque.
              

              (2) The following duty cycle applies for ramped-modal testing:
              
              
                
                  RMC mode
                  Time in mode(seconds)
                  
                  Engine speed
                  Torque(percent) 1 2
                    
                  
                
                
                  1a Steady-state
                  53
                  Engine governed
                  100.
                
                
                  1b Transition
                  20
                  Engine governed
                  Linear transition.
                
                
                  2a Steady-state
                  101
                  Engine governed
                  10.
                
                
                  2b Transition
                  20
                  Engine governed
                  Linear transition.
                
                
                  3a Steady-state
                  277
                  Engine governed
                  75.
                
                
                  3b Transition
                  20
                  Engine governed
                  Linear transition.
                
                
                  4a Steady-state
                  339
                  Engine governed
                  25.
                
                
                  4b Transition
                  20
                  Engine governed
                  Linear transition.
                
                
                  5 Steady-state
                  350
                  Engine governed
                  50.
                
                
                  1 The percent torque is relative to maximum test torque.
                
                  2 Advance from one mode to the next within a 20-second transition phase. During the transition phase, command a linear progression from the torque setting of the current mode to the torque setting of the next mode.
              
              (b) The following duty cycles apply for variable-speed engines with maximum engine power below 19 kW:
              (1) The following duty cycle applies for discrete-mode testing:
              
                
                  G2 mode number
                  Engine speed 1
                  
                  Torque(percent) 2
                    
                  
                  Weightingfactors
                  
                
                
                  1
                  Maximum test speed
                  100
                  0.09
                
                
                  2
                  Maximum test speed
                  75
                  0.20
                
                
                  3
                  Maximum test speed
                  50
                  0.29
                
                
                  4
                  Maximum test speed
                  25
                  0.30
                
                
                  5
                  Maximum test speed
                  10
                  0.07
                
                
                  6
                  Warm idle
                  0
                  0.05
                
                
                  1 Speed terms are defined in 40 CFR part 1065.
                
                  2 The percent torque is relative to the maximum torque at the commanded test speed.
              
              (2) The following duty cycle applies for ramped-modal testing:
              
                
                  RMC mode
                  Time in mode(seconds)
                  
                  Engine speed 1 3
                  
                  Torque(percent) 2 3
                    
                  
                
                
                  1a Steady-state
                  41
                  Warm idle
                  0.
                
                
                  1b Transition
                  20
                  Linear transition
                  Linear transition.
                
                
                  2a Steady-state
                  135
                  Maximum test speed
                  100.
                
                
                  2b Transition
                  20
                  Maximum test speed
                  Linear transition.
                
                
                  3a Steady-state
                  112
                  Maximum test speed
                  10.
                
                
                  3b Transition
                  20
                  Maximum test speed
                  Linear transition.
                
                
                  4a Steady-state
                  337
                  Maximum test speed
                  75.
                
                
                  4b Transition
                  20
                  Maximum test speed
                  Linear transition.
                
                
                  5a Steady-state
                  518
                  Maximum test speed
                  25.
                
                
                  5b Transition
                  20
                  Maximum test speed
                  Linear transition.
                
                
                  6a Steady-state
                  494
                  Maximum test speed
                  50.
                
                
                  6b Transition
                  20
                  Linear transition
                  Linear transition.
                
                
                  7 Steady-state
                  43
                  Warm idle
                  0.
                
                
                  1 Speed terms are defined in 40 CFR part 1065.
                
                  2 The percent torque is relative to the maximum torque at the commanded engine speed.
                
                  3 Advance from one mode to the next within a 20-second transition phase. During the transition phase, command a linear progression from the torque setting of the current mode to the torque setting of the next mode, and simultaneously command a similar linear progression for engine speed if there is a change in speed setting.
              
              (c) The following duty cycles apply for variable-speed engines with maximum engine power at or above 19 kW:
              (1) The following duty cycle applies for discrete-mode testing:
              
                
                  C1 mode number
                  Engine speed 1
                  
                  Torque(percent) 2
                    
                  
                  Weightingfactors
                  
                
                
                  1
                  Maximum test speed
                  100
                  0.15
                
                
                  2
                  Maximum test speed
                  75
                  0.15
                
                
                  3
                  Maximum test speed
                  50
                  0.15
                
                
                  4
                  Maximum test speed
                  10
                  0.10
                
                
                  5
                  Intermediate test speed
                  100
                  0.10
                
                
                  6
                  Intermediate test speed
                  75
                  0.10
                
                
                  
                  7
                  Intermediate test speed
                  50
                  0.10
                
                
                  8
                  Warm idle
                  0
                  0.15
                
                
                  1 Speed terms are defined in 40 CFR part 1065.
                
                  2 The percent torque is relative to the maximum torque at the commanded test speed.
              
              (2) The following duty cycle applies for ramped-modal testing:
              
                
                  RMC mode
                  Time in mode(seconds)
                  
                  Engine speed 1 3
                  
                  Torque(percent) 2 3
                    
                  
                
                
                  1a Steady-state
                  126
                  Warm Idle
                  0.
                
                
                  1b Transition
                  20
                  Linear Transition
                  Linear Transition.
                
                
                  2a Steady-state
                  159
                  Intermediate Speed
                  100.
                
                
                  2b Transition
                  20
                  Intermediate Speed
                  Linear Transition.
                
                
                  3a Steady-state
                  160
                  Intermediate Speed
                  50.
                
                
                  3b Transition
                  20
                  Intermediate Speed
                  Linear Transition.
                
                
                  4a Steady-state
                  162
                  Intermediate Speed
                  75.
                
                
                  4b Transition
                  20
                  Linear Transition
                  Linear Transition.
                
                
                  5a Steady-state
                  246
                  Maximum Test Speed
                  100.
                
                
                  5b Transition
                  20
                  Maximum Test Speed
                  Linear Transition.
                
                
                  6a Steady-state
                  164
                  Maximum Test Speed
                  10.
                
                
                  6b Transition
                  20
                  Maximum Test Speed
                  Linear Transition.
                
                
                  7a Steady-state
                  248
                  Maximum Test Speed
                  75.
                
                
                  7b Transition
                  20
                  Maximum Test Speed
                  Linear Transition.
                
                
                  8a Steady-state
                  247
                  Maximum Test Speed
                  50.
                
                
                  8b Transition
                  20
                  Linear Transition
                  Linear Transition.
                
                
                  9 Steady-state
                  128
                  Warm Idle
                  0.
                
                
                  1 Speed terms are defined in 40 CFR part 1065.
                
                  2 The percent torque is relative to the maximum torque at the commanded engine speed.
                
                  3 Advance from one mode to the next within a 20-second transition phase. During the transition phase, command a linear progression from the torque setting of the current mode to the torque setting of the next mode, and simultaneously command a similar linear progression for engine speed if there is a change in speed setting.
              
              [69 FR 39213, June 29, 2004, as amended at 73 FR 37241, June 30, 2008]
            
            
              Appendix V to Part 1039 [Reserved]
            
            
              Pt. 1039, App. VI
              Appendix VI to Part 1039—Nonroad Compression-ignition Composite Transient Cycle
              
                
                  Time(s)
                  Normalizedspeed
                    (percent)
                  
                  Normalizedtorque
                    (percent) 1
                    
                  
                
                
                  1
                  0
                  0
                
                
                  2
                  0
                  0
                
                
                  3
                  0
                  0
                
                
                  4
                  0
                  0
                
                
                  5
                  0
                  0
                
                
                  6
                  0
                  0
                
                
                  7
                  0
                  0
                
                
                  8
                  0
                  0
                
                
                  9
                  0
                  0
                
                
                  10
                  0
                  0
                
                
                  11
                  0
                  0
                
                
                  12
                  0
                  0
                
                
                  13
                  0
                  0
                
                
                  14
                  0
                  0
                
                
                  15
                  0
                  0
                
                
                  16
                  0
                  0
                
                
                  17
                  0
                  0
                
                
                  18
                  0
                  0
                
                
                  19
                  0
                  0
                
                
                  20
                  0
                  0
                
                
                  21
                  0
                  0
                
                
                  22
                  0
                  0
                
                
                  23
                  0
                  0
                
                
                  24
                  1
                  3
                
                
                  25
                  1
                  3
                
                
                  26
                  1
                  3
                
                
                  27
                  1
                  3
                
                
                  28
                  1
                  3
                
                
                  29
                  1
                  3
                
                
                  30
                  1
                  6
                
                
                  31
                  1
                  6
                
                
                  32
                  2
                  1
                
                
                  33
                  4
                  13
                
                
                  34
                  7
                  18
                
                
                  35
                  9
                  21
                
                
                  36
                  17
                  20
                
                
                  37
                  33
                  42
                
                
                  38
                  57
                  46
                
                
                  39
                  44
                  33
                
                
                  40
                  31
                  0
                
                
                  41
                  22
                  27
                
                
                  42
                  33
                  43
                
                
                  43
                  80
                  49
                
                
                  44
                  105
                  47
                
                
                  45
                  98
                  70
                
                
                  46
                  104
                  36
                
                
                  47
                  104
                  65
                
                
                  48
                  96
                  71
                
                
                  49
                  101
                  62
                
                
                  50
                  102
                  51
                
                
                  51
                  102
                  50
                
                
                  52
                  102
                  46
                
                
                  53
                  102
                  41
                
                
                  54
                  102
                  31
                
                
                  
                  55
                  89
                  2
                
                
                  56
                  82
                  0
                
                
                  57
                  47
                  1
                
                
                  58
                  23
                  1
                
                
                  59
                  1
                  3
                
                
                  60
                  1
                  8
                
                
                  61
                  1
                  3
                
                
                  62
                  1
                  5
                
                
                  63
                  1
                  6
                
                
                  64
                  1
                  4
                
                
                  65
                  1
                  4
                
                
                  66
                  0
                  6
                
                
                  67
                  1
                  4
                
                
                  68
                  9
                  21
                
                
                  69
                  25
                  56
                
                
                  70
                  64
                  26
                
                
                  71
                  60
                  31
                
                
                  72
                  63
                  20
                
                
                  73
                  62
                  24
                
                
                  74
                  64
                  8
                
                
                  75
                  58
                  44
                
                
                  76
                  65
                  10
                
                
                  77
                  65
                  12
                
                
                  78
                  68
                  23
                
                
                  79
                  69
                  30
                
                
                  80
                  71
                  30
                
                
                  81
                  74
                  15
                
                
                  82
                  71
                  23
                
                
                  83
                  73
                  20
                
                
                  84
                  73
                  21
                
                
                  85
                  73
                  19
                
                
                  86
                  70
                  33
                
                
                  87
                  70
                  34
                
                
                  88
                  65
                  47
                
                
                  89
                  66
                  47
                
                
                  90
                  64
                  53
                
                
                  91
                  65
                  45
                
                
                  92
                  66
                  38
                
                
                  93
                  67
                  49
                
                
                  94
                  69
                  39
                
                
                  95
                  69
                  39
                
                
                  96
                  66
                  42
                
                
                  97
                  71
                  29
                
                
                  98
                  75
                  29
                
                
                  99
                  72
                  23
                
                
                  100
                  74
                  22
                
                
                  101
                  75
                  24
                
                
                  102
                  73
                  30
                
                
                  103
                  74
                  24
                
                
                  104
                  77
                  6
                
                
                  105
                  76
                  12
                
                
                  106
                  74
                  39
                
                
                  107
                  72
                  30
                
                
                  108
                  75
                  22
                
                
                  109
                  78
                  64
                
                
                  110
                  102
                  34
                
                
                  111
                  103
                  28
                
                
                  112
                  103
                  28
                
                
                  113
                  103
                  19
                
                
                  114
                  103
                  32
                
                
                  115
                  104
                  25
                
                
                  116
                  103
                  38
                
                
                  117
                  103
                  39
                
                
                  118
                  103
                  34
                
                
                  119
                  102
                  44
                
                
                  120
                  103
                  38
                
                
                  121
                  102
                  43
                
                
                  122
                  103
                  34
                
                
                  123
                  102
                  41
                
                
                  124
                  103
                  44
                
                
                  125
                  103
                  37
                
                
                  126
                  103
                  27
                
                
                  127
                  104
                  13
                
                
                  128
                  104
                  30
                
                
                  129
                  104
                  19
                
                
                  130
                  103
                  28
                
                
                  131
                  104
                  40
                
                
                  132
                  104
                  32
                
                
                  133
                  101
                  63
                
                
                  134
                  102
                  54
                
                
                  135
                  102
                  52
                
                
                  136
                  102
                  51
                
                
                  137
                  103
                  40
                
                
                  138
                  104
                  34
                
                
                  139
                  102
                  36
                
                
                  140
                  104
                  44
                
                
                  141
                  103
                  44
                
                
                  142
                  104
                  33
                
                
                  143
                  102
                  27
                
                
                  144
                  103
                  26
                
                
                  145
                  79
                  53
                
                
                  146
                  51
                  37
                
                
                  147
                  24
                  23
                
                
                  148
                  13
                  33
                
                
                  149
                  19
                  55
                
                
                  150
                  45
                  30
                
                
                  151
                  34
                  7
                
                
                  152
                  14
                  4
                
                
                  153
                  8
                  16
                
                
                  154
                  15
                  6
                
                
                  155
                  39
                  47
                
                
                  156
                  39
                  4
                
                
                  157
                  35
                  26
                
                
                  158
                  27
                  38
                
                
                  159
                  43
                  40
                
                
                  160
                  14
                  23
                
                
                  161
                  10
                  10
                
                
                  162
                  15
                  33
                
                
                  163
                  35
                  72
                
                
                  164
                  60
                  39
                
                
                  165
                  55
                  31
                
                
                  166
                  47
                  30
                
                
                  167
                  16
                  7
                
                
                  168
                  0
                  6
                
                
                  169
                  0
                  8
                
                
                  170
                  0
                  8
                
                
                  171
                  0
                  2
                
                
                  172
                  2
                  17
                
                
                  173
                  10
                  28
                
                
                  174
                  28
                  31
                
                
                  175
                  33
                  30
                
                
                  176
                  36
                  0
                
                
                  177
                  19
                  10
                
                
                  178
                  1
                  18
                
                
                  179
                  0
                  16
                
                
                  180
                  1
                  3
                
                
                  181
                  1
                  4
                
                
                  182
                  1
                  5
                
                
                  183
                  1
                  6
                
                
                  184
                  1
                  5
                
                
                  185
                  1
                  3
                
                
                  186
                  1
                  4
                
                
                  187
                  1
                  4
                
                
                  188
                  1
                  6
                
                
                  189
                  8
                  18
                
                
                  190
                  20
                  51
                
                
                  191
                  49
                  19
                
                
                  192
                  41
                  13
                
                
                  193
                  31
                  16
                
                
                  194
                  28
                  21
                
                
                  195
                  21
                  17
                
                
                  196
                  31
                  21
                
                
                  197
                  21
                  8
                
                
                  198
                  0
                  14
                
                
                  
                  199
                  0
                  12
                
                
                  200
                  3
                  8
                
                
                  201
                  3
                  22
                
                
                  202
                  12
                  20
                
                
                  203
                  14
                  20
                
                
                  204
                  16
                  17
                
                
                  205
                  20
                  18
                
                
                  206
                  27
                  34
                
                
                  207
                  32
                  33
                
                
                  208
                  41
                  31
                
                
                  209
                  43
                  31
                
                
                  210
                  37
                  33
                
                
                  211
                  26
                  18
                
                
                  212
                  18
                  29
                
                
                  213
                  14
                  51
                
                
                  214
                  13
                  11
                
                
                  215
                  12
                  9
                
                
                  216
                  15
                  33
                
                
                  217
                  20
                  25
                
                
                  218
                  25
                  17
                
                
                  219
                  31
                  29
                
                
                  220
                  36
                  66
                
                
                  221
                  66
                  40
                
                
                  222
                  50
                  13
                
                
                  223
                  16
                  24
                
                
                  224
                  26
                  50
                
                
                  225
                  64
                  23
                
                
                  226
                  81
                  20
                
                
                  227
                  83
                  11
                
                
                  228
                  79
                  23
                
                
                  229
                  76
                  31
                
                
                  230
                  68
                  24
                
                
                  231
                  59
                  33
                
                
                  232
                  59
                  3
                
                
                  233
                  25
                  7
                
                
                  234
                  21
                  10
                
                
                  235
                  20
                  19
                
                
                  236
                  4
                  10
                
                
                  237
                  5
                  7
                
                
                  238
                  4
                  5
                
                
                  239
                  4
                  6
                
                
                  240
                  4
                  6
                
                
                  241
                  4
                  5
                
                
                  242
                  7
                  5
                
                
                  243
                  16
                  28
                
                
                  244
                  28
                  25
                
                
                  245
                  52
                  53
                
                
                  246
                  50
                  8
                
                
                  247
                  26
                  40
                
                
                  248
                  48
                  29
                
                
                  249
                  54
                  39
                
                
                  250
                  60
                  42
                
                
                  251
                  48
                  18
                
                
                  252
                  54
                  51
                
                
                  253
                  88
                  90
                
                
                  254
                  103
                  84
                
                
                  255
                  103
                  85
                
                
                  256
                  102
                  84
                
                
                  257
                  58
                  66
                
                
                  258
                  64
                  97
                
                
                  259
                  56
                  80
                
                
                  260
                  51
                  67
                
                
                  261
                  52
                  96
                
                
                  262
                  63
                  62
                
                
                  263
                  71
                  6
                
                
                  264
                  33
                  16
                
                
                  265
                  47
                  45
                
                
                  266
                  43
                  56
                
                
                  267
                  42
                  27
                
                
                  268
                  42
                  64
                
                
                  269
                  75
                  74
                
                
                  270
                  68
                  96
                
                
                  271
                  86
                  61
                
                
                  272
                  66
                  0
                
                
                  273
                  37
                  0
                
                
                  274
                  45
                  37
                
                
                  275
                  68
                  96
                
                
                  276
                  80
                  97
                
                
                  277
                  92
                  96
                
                
                  278
                  90
                  97
                
                
                  279
                  82
                  96
                
                
                  280
                  94
                  81
                
                
                  281
                  90
                  85
                
                
                  282
                  96
                  65
                
                
                  283
                  70
                  96
                
                
                  284
                  55
                  95
                
                
                  285
                  70
                  96
                
                
                  286
                  79
                  96
                
                
                  287
                  81
                  71
                
                
                  288
                  71
                  60
                
                
                  289
                  92
                  65
                
                
                  290
                  82
                  63
                
                
                  291
                  61
                  47
                
                
                  292
                  52
                  37
                
                
                  293
                  24
                  0
                
                
                  294
                  20
                  7
                
                
                  295
                  39
                  48
                
                
                  296
                  39
                  54
                
                
                  297
                  63
                  58
                
                
                  298
                  53
                  31
                
                
                  299
                  51
                  24
                
                
                  300
                  48
                  40
                
                
                  301
                  39
                  0
                
                
                  302
                  35
                  18
                
                
                  303
                  36
                  16
                
                
                  304
                  29
                  17
                
                
                  305
                  28
                  21
                
                
                  306
                  31
                  15
                
                
                  307
                  31
                  10
                
                
                  308
                  43
                  19
                
                
                  309
                  49
                  63
                
                
                  310
                  78
                  61
                
                
                  311
                  78
                  46
                
                
                  312
                  66
                  65
                
                
                  313
                  78
                  97
                
                
                  314
                  84
                  63
                
                
                  315
                  57
                  26
                
                
                  316
                  36
                  22
                
                
                  317
                  20
                  34
                
                
                  318
                  19
                  8
                
                
                  319
                  9
                  10
                
                
                  320
                  5
                  5
                
                
                  321
                  7
                  11
                
                
                  322
                  15
                  15
                
                
                  323
                  12
                  9
                
                
                  324
                  13
                  27
                
                
                  325
                  15
                  28
                
                
                  326
                  16
                  28
                
                
                  327
                  16
                  31
                
                
                  328
                  15
                  20
                
                
                  329
                  17
                  0
                
                
                  330
                  20
                  34
                
                
                  331
                  21
                  25
                
                
                  332
                  20
                  0
                
                
                  333
                  23
                  25
                
                
                  334
                  30
                  58
                
                
                  335
                  63
                  96
                
                
                  336
                  83
                  60
                
                
                  337
                  61
                  0
                
                
                  338
                  26
                  0
                
                
                  339
                  29
                  44
                
                
                  340
                  68
                  97
                
                
                  341
                  80
                  97
                
                
                  342
                  88
                  97
                
                
                  
                  343
                  99
                  88
                
                
                  344
                  102
                  86
                
                
                  345
                  100
                  82
                
                
                  346
                  74
                  79
                
                
                  347
                  57
                  79
                
                
                  348
                  76
                  97
                
                
                  349
                  84
                  97
                
                
                  350
                  86
                  97
                
                
                  351
                  81
                  98
                
                
                  352
                  83
                  83
                
                
                  353
                  65
                  96
                
                
                  354
                  93
                  72
                
                
                  355
                  63
                  60
                
                
                  356
                  72
                  49
                
                
                  357
                  56
                  27
                
                
                  358
                  29
                  0
                
                
                  359
                  18
                  13
                
                
                  360
                  25
                  11
                
                
                  361
                  28
                  24
                
                
                  362
                  34
                  53
                
                
                  363
                  65
                  83
                
                
                  364
                  80
                  44
                
                
                  365
                  77
                  46
                
                
                  366
                  76
                  50
                
                
                  367
                  45
                  52
                
                
                  368
                  61
                  98
                
                
                  369
                  61
                  69
                
                
                  370
                  63
                  49
                
                
                  371
                  32
                  0
                
                
                  372
                  10
                  8
                
                
                  373
                  17
                  7
                
                
                  374
                  16
                  13
                
                
                  375
                  11
                  6
                
                
                  376
                  9
                  5
                
                
                  377
                  9
                  12
                
                
                  378
                  12
                  46
                
                
                  379
                  15
                  30
                
                
                  380
                  26
                  28
                
                
                  381
                  13
                  9
                
                
                  382
                  16
                  21
                
                
                  383
                  24
                  4
                
                
                  384
                  36
                  43
                
                
                  385
                  65
                  85
                
                
                  386
                  78
                  66
                
                
                  387
                  63
                  39
                
                
                  388
                  32
                  34
                
                
                  389
                  46
                  55
                
                
                  390
                  47
                  42
                
                
                  391
                  42
                  39
                
                
                  392
                  27
                  0
                
                
                  393
                  14
                  5
                
                
                  394
                  14
                  14
                
                
                  395
                  24
                  54
                
                
                  396
                  60
                  90
                
                
                  397
                  53
                  66
                
                
                  398
                  70
                  48
                
                
                  399
                  77
                  93
                
                
                  400
                  79
                  67
                
                
                  401
                  46
                  65
                
                
                  402
                  69
                  98
                
                
                  403
                  80
                  97
                
                
                  404
                  74
                  97
                
                
                  405
                  75
                  98
                
                
                  406
                  56
                  61
                
                
                  407
                  42
                  0
                
                
                  408
                  36
                  32
                
                
                  409
                  34
                  43
                
                
                  410
                  68
                  83
                
                
                  411
                  102
                  48
                
                
                  412
                  62
                  0
                
                
                  413
                  41
                  39
                
                
                  414
                  71
                  86
                
                
                  415
                  91
                  52
                
                
                  416
                  89
                  55
                
                
                  417
                  89
                  56
                
                
                  418
                  88
                  58
                
                
                  419
                  78
                  69
                
                
                  420
                  98
                  39
                
                
                  421
                  64
                  61
                
                
                  422
                  90
                  34
                
                
                  423
                  88
                  38
                
                
                  424
                  97
                  62
                
                
                  425
                  100
                  53
                
                
                  426
                  81
                  58
                
                
                  427
                  74
                  51
                
                
                  428
                  76
                  57
                
                
                  429
                  76
                  72
                
                
                  430
                  85
                  72
                
                
                  431
                  84
                  60
                
                
                  432
                  83
                  72
                
                
                  433
                  83
                  72
                
                
                  434
                  86
                  72
                
                
                  435
                  89
                  72
                
                
                  436
                  86
                  72
                
                
                  437
                  87
                  72
                
                
                  438
                  88
                  72
                
                
                  439
                  88
                  71
                
                
                  440
                  87
                  72
                
                
                  441
                  85
                  71
                
                
                  442
                  88
                  72
                
                
                  443
                  88
                  72
                
                
                  444
                  84
                  72
                
                
                  445
                  83
                  73
                
                
                  446
                  77
                  73
                
                
                  447
                  74
                  73
                
                
                  448
                  76
                  72
                
                
                  449
                  46
                  77
                
                
                  450
                  78
                  62
                
                
                  451
                  79
                  35
                
                
                  452
                  82
                  38
                
                
                  453
                  81
                  41
                
                
                  454
                  79
                  37
                
                
                  455
                  78
                  35
                
                
                  456
                  78
                  38
                
                
                  457
                  78
                  46
                
                
                  458
                  75
                  49
                
                
                  459
                  73
                  50
                
                
                  460
                  79
                  58
                
                
                  461
                  79
                  71
                
                
                  462
                  83
                  44
                
                
                  463
                  53
                  48
                
                
                  464
                  40
                  48
                
                
                  465
                  51
                  75
                
                
                  466
                  75
                  72
                
                
                  467
                  89
                  67
                
                
                  468
                  93
                  60
                
                
                  469
                  89
                  73
                
                
                  470
                  86
                  73
                
                
                  471
                  81
                  73
                
                
                  472
                  78
                  73
                
                
                  473
                  78
                  73
                
                
                  474
                  76
                  73
                
                
                  475
                  79
                  73
                
                
                  476
                  82
                  73
                
                
                  477
                  86
                  73
                
                
                  478
                  88
                  72
                
                
                  479
                  92
                  71
                
                
                  480
                  97
                  54
                
                
                  481
                  73
                  43
                
                
                  482
                  36
                  64
                
                
                  483
                  63
                  31
                
                
                  484
                  78
                  1
                
                
                  485
                  69
                  27
                
                
                  486
                  67
                  28
                
                
                  
                  487
                  72
                  9
                
                
                  488
                  71
                  9
                
                
                  489
                  78
                  36
                
                
                  490
                  81
                  56
                
                
                  491
                  75
                  53
                
                
                  492
                  60
                  45
                
                
                  493
                  50
                  37
                
                
                  494
                  66
                  41
                
                
                  495
                  51
                  61
                
                
                  496
                  68
                  47
                
                
                  497
                  29
                  42
                
                
                  498
                  24
                  73
                
                
                  499
                  64
                  71
                
                
                  500
                  90
                  71
                
                
                  501
                  100
                  61
                
                
                  502
                  94
                  73
                
                
                  503
                  84
                  73
                
                
                  504
                  79
                  73
                
                
                  505
                  75
                  72
                
                
                  506
                  78
                  73
                
                
                  507
                  80
                  73
                
                
                  508
                  81
                  73
                
                
                  509
                  81
                  73
                
                
                  510
                  83
                  73
                
                
                  511
                  85
                  73
                
                
                  512
                  84
                  73
                
                
                  513
                  85
                  73
                
                
                  514
                  86
                  73
                
                
                  515
                  85
                  73
                
                
                  516
                  85
                  73
                
                
                  517
                  85
                  72
                
                
                  518
                  85
                  73
                
                
                  519
                  83
                  73
                
                
                  520
                  79
                  73
                
                
                  521
                  78
                  73
                
                
                  522
                  81
                  73
                
                
                  523
                  82
                  72
                
                
                  524
                  94
                  56
                
                
                  525
                  66
                  48
                
                
                  526
                  35
                  71
                
                
                  527
                  51
                  44
                
                
                  528
                  60
                  23
                
                
                  529
                  64
                  10
                
                
                  530
                  63
                  14
                
                
                  531
                  70
                  37
                
                
                  532
                  76
                  45
                
                
                  533
                  78
                  18
                
                
                  534
                  76
                  51
                
                
                  535
                  75
                  33
                
                
                  536
                  81
                  17
                
                
                  537
                  76
                  45
                
                
                  538
                  76
                  30
                
                
                  539
                  80
                  14
                
                
                  540
                  71
                  18
                
                
                  541
                  71
                  14
                
                
                  542
                  71
                  11
                
                
                  543
                  65
                  2
                
                
                  544
                  31
                  26
                
                
                  545
                  24
                  72
                
                
                  546
                  64
                  70
                
                
                  547
                  77
                  62
                
                
                  548
                  80
                  68
                
                
                  549
                  83
                  53
                
                
                  550
                  83
                  50
                
                
                  551
                  83
                  50
                
                
                  552
                  85
                  43
                
                
                  553
                  86
                  45
                
                
                  554
                  89
                  35
                
                
                  555
                  82
                  61
                
                
                  556
                  87
                  50
                
                
                  557
                  85
                  55
                
                
                  558
                  89
                  49
                
                
                  559
                  87
                  70
                
                
                  560
                  91
                  39
                
                
                  561
                  72
                  3
                
                
                  562
                  43
                  25
                
                
                  563
                  30
                  60
                
                
                  564
                  40
                  45
                
                
                  565
                  37
                  32
                
                
                  566
                  37
                  32
                
                
                  567
                  43
                  70
                
                
                  568
                  70
                  54
                
                
                  569
                  77
                  47
                
                
                  570
                  79
                  66
                
                
                  571
                  85
                  53
                
                
                  572
                  83
                  57
                
                
                  573
                  86
                  52
                
                
                  574
                  85
                  51
                
                
                  575
                  70
                  39
                
                
                  576
                  50
                  5
                
                
                  577
                  38
                  36
                
                
                  578
                  30
                  71
                
                
                  579
                  75
                  53
                
                
                  580
                  84
                  40
                
                
                  581
                  85
                  42
                
                
                  582
                  86
                  49
                
                
                  583
                  86
                  57
                
                
                  584
                  89
                  68
                
                
                  585
                  99
                  61
                
                
                  586
                  77
                  29
                
                
                  587
                  81
                  72
                
                
                  588
                  89
                  69
                
                
                  589
                  49
                  56
                
                
                  590
                  79
                  70
                
                
                  591
                  104
                  59
                
                
                  592
                  103
                  54
                
                
                  593
                  102
                  56
                
                
                  594
                  102
                  56
                
                
                  595
                  103
                  61
                
                
                  596
                  102
                  64
                
                
                  597
                  103
                  60
                
                
                  598
                  93
                  72
                
                
                  599
                  86
                  73
                
                
                  600
                  76
                  73
                
                
                  601
                  59
                  49
                
                
                  602
                  46
                  22
                
                
                  603
                  40
                  65
                
                
                  604
                  72
                  31
                
                
                  605
                  72
                  27
                
                
                  606
                  67
                  44
                
                
                  607
                  68
                  37
                
                
                  608
                  67
                  42
                
                
                  609
                  68
                  50
                
                
                  610
                  77
                  43
                
                
                  611
                  58
                  4
                
                
                  612
                  22
                  37
                
                
                  613
                  57
                  69
                
                
                  614
                  68
                  38
                
                
                  615
                  73
                  2
                
                
                  616
                  40
                  14
                
                
                  617
                  42
                  38
                
                
                  618
                  64
                  69
                
                
                  619
                  64
                  74
                
                
                  620
                  67
                  73
                
                
                  621
                  65
                  73
                
                
                  622
                  68
                  73
                
                
                  623
                  65
                  49
                
                
                  624
                  81
                  0
                
                
                  625
                  37
                  25
                
                
                  626
                  24
                  69
                
                
                  627
                  68
                  71
                
                
                  628
                  70
                  71
                
                
                  629
                  76
                  70
                
                
                  630
                  71
                  72
                
                
                  
                  631
                  73
                  69
                
                
                  632
                  76
                  70
                
                
                  633
                  77
                  72
                
                
                  634
                  77
                  72
                
                
                  635
                  77
                  72
                
                
                  636
                  77
                  70
                
                
                  637
                  76
                  71
                
                
                  638
                  76
                  71
                
                
                  639
                  77
                  71
                
                
                  640
                  77
                  71
                
                
                  641
                  78
                  70
                
                
                  642
                  77
                  70
                
                
                  643
                  77
                  71
                
                
                  644
                  79
                  72
                
                
                  645
                  78
                  70
                
                
                  646
                  80
                  70
                
                
                  647
                  82
                  71
                
                
                  648
                  84
                  71
                
                
                  649
                  83
                  71
                
                
                  650
                  83
                  73
                
                
                  651
                  81
                  70
                
                
                  652
                  80
                  71
                
                
                  653
                  78
                  71
                
                
                  654
                  76
                  70
                
                
                  655
                  76
                  70
                
                
                  656
                  76
                  71
                
                
                  657
                  79
                  71
                
                
                  658
                  78
                  71
                
                
                  659
                  81
                  70
                
                
                  660
                  83
                  72
                
                
                  661
                  84
                  71
                
                
                  662
                  86
                  71
                
                
                  663
                  87
                  71
                
                
                  664
                  92
                  72
                
                
                  665
                  91
                  72
                
                
                  666
                  90
                  71
                
                
                  667
                  90
                  71
                
                
                  668
                  91
                  71
                
                
                  669
                  90
                  70
                
                
                  670
                  90
                  72
                
                
                  671
                  91
                  71
                
                
                  672
                  90
                  71
                
                
                  673
                  90
                  71
                
                
                  674
                  92
                  72
                
                
                  675
                  93
                  69
                
                
                  676
                  90
                  70
                
                
                  677
                  93
                  72
                
                
                  678
                  91
                  70
                
                
                  679
                  89
                  71
                
                
                  680
                  91
                  71
                
                
                  681
                  90
                  71
                
                
                  682
                  90
                  71
                
                
                  683
                  92
                  71
                
                
                  684
                  91
                  71
                
                
                  685
                  93
                  71
                
                
                  686
                  93
                  68
                
                
                  687
                  98
                  68
                
                
                  688
                  98
                  67
                
                
                  689
                  100
                  69
                
                
                  690
                  99
                  68
                
                
                  691
                  100
                  71
                
                
                  692
                  99
                  68
                
                
                  693
                  100
                  69
                
                
                  694
                  102
                  72
                
                
                  695
                  101
                  69
                
                
                  696
                  100
                  69
                
                
                  697
                  102
                  71
                
                
                  698
                  102
                  71
                
                
                  699
                  102
                  69
                
                
                  700
                  102
                  71
                
                
                  701
                  102
                  68
                
                
                  702
                  100
                  69
                
                
                  703
                  102
                  70
                
                
                  704
                  102
                  68
                
                
                  705
                  102
                  70
                
                
                  706
                  102
                  72
                
                
                  707
                  102
                  68
                
                
                  708
                  102
                  69
                
                
                  709
                  100
                  68
                
                
                  710
                  102
                  71
                
                
                  711
                  101
                  64
                
                
                  712
                  102
                  69
                
                
                  713
                  102
                  69
                
                
                  714
                  101
                  69
                
                
                  715
                  102
                  64
                
                
                  716
                  102
                  69
                
                
                  717
                  102
                  68
                
                
                  718
                  102
                  70
                
                
                  719
                  102
                  69
                
                
                  720
                  102
                  70
                
                
                  721
                  102
                  70
                
                
                  722
                  102
                  62
                
                
                  723
                  104
                  38
                
                
                  724
                  104
                  15
                
                
                  725
                  102
                  24
                
                
                  726
                  102
                  45
                
                
                  727
                  102
                  47
                
                
                  728
                  104
                  40
                
                
                  729
                  101
                  52
                
                
                  730
                  103
                  32
                
                
                  731
                  102
                  50
                
                
                  732
                  103
                  30
                
                
                  733
                  103
                  44
                
                
                  734
                  102
                  40
                
                
                  735
                  103
                  43
                
                
                  736
                  103
                  41
                
                
                  737
                  102
                  46
                
                
                  738
                  103
                  39
                
                
                  739
                  102
                  41
                
                
                  740
                  103
                  41
                
                
                  741
                  102
                  38
                
                
                  742
                  103
                  39
                
                
                  743
                  102
                  46
                
                
                  744
                  104
                  46
                
                
                  745
                  103
                  49
                
                
                  746
                  102
                  45
                
                
                  747
                  103
                  42
                
                
                  748
                  103
                  46
                
                
                  749
                  103
                  38
                
                
                  750
                  102
                  48
                
                
                  751
                  103
                  35
                
                
                  752
                  102
                  48
                
                
                  753
                  103
                  49
                
                
                  754
                  102
                  48
                
                
                  755
                  102
                  46
                
                
                  756
                  103
                  47
                
                
                  757
                  102
                  49
                
                
                  758
                  102
                  42
                
                
                  759
                  102
                  52
                
                
                  760
                  102
                  57
                
                
                  761
                  102
                  55
                
                
                  762
                  102
                  61
                
                
                  763
                  102
                  61
                
                
                  764
                  102
                  58
                
                
                  765
                  103
                  58
                
                
                  766
                  102
                  59
                
                
                  767
                  102
                  54
                
                
                  768
                  102
                  63
                
                
                  769
                  102
                  61
                
                
                  770
                  103
                  55
                
                
                  771
                  102
                  60
                
                
                  772
                  102
                  72
                
                
                  773
                  103
                  56
                
                
                  774
                  102
                  55
                
                
                  
                  775
                  102
                  67
                
                
                  776
                  103
                  56
                
                
                  777
                  84
                  42
                
                
                  778
                  48
                  7
                
                
                  779
                  48
                  6
                
                
                  780
                  48
                  6
                
                
                  781
                  48
                  7
                
                
                  782
                  48
                  6
                
                
                  783
                  48
                  7
                
                
                  784
                  67
                  21
                
                
                  785
                  105
                  59
                
                
                  786
                  105
                  96
                
                
                  787
                  105
                  74
                
                
                  788
                  105
                  66
                
                
                  789
                  105
                  62
                
                
                  790
                  105
                  66
                
                
                  791
                  89
                  41
                
                
                  792
                  52
                  5
                
                
                  793
                  48
                  5
                
                
                  794
                  48
                  7
                
                
                  795
                  48
                  5
                
                
                  796
                  48
                  6
                
                
                  797
                  48
                  4
                
                
                  798
                  52
                  6
                
                
                  799
                  51
                  5
                
                
                  800
                  51
                  6
                
                
                  801
                  51
                  6
                
                
                  802
                  52
                  5
                
                
                  803
                  52
                  5
                
                
                  804
                  57
                  44
                
                
                  805
                  98
                  90
                
                
                  806
                  105
                  94
                
                
                  807
                  105
                  100
                
                
                  808
                  105
                  98
                
                
                  809
                  105
                  95
                
                
                  810
                  105
                  96
                
                
                  811
                  105
                  92
                
                
                  812
                  104
                  97
                
                
                  813
                  100
                  85
                
                
                  814
                  94
                  74
                
                
                  815
                  87
                  62
                
                
                  816
                  81
                  50
                
                
                  817
                  81
                  46
                
                
                  818
                  80
                  39
                
                
                  819
                  80
                  32
                
                
                  820
                  81
                  28
                
                
                  821
                  80
                  26
                
                
                  822
                  80
                  23
                
                
                  823
                  80
                  23
                
                
                  824
                  80
                  20
                
                
                  825
                  81
                  19
                
                
                  826
                  80
                  18
                
                
                  827
                  81
                  17
                
                
                  828
                  80
                  20
                
                
                  829
                  81
                  24
                
                
                  830
                  81
                  21
                
                
                  831
                  80
                  26
                
                
                  832
                  80
                  24
                
                
                  833
                  80
                  23
                
                
                  834
                  80
                  22
                
                
                  835
                  81
                  21
                
                
                  836
                  81
                  24
                
                
                  837
                  81
                  24
                
                
                  838
                  81
                  22
                
                
                  839
                  81
                  22
                
                
                  840
                  81
                  21
                
                
                  841
                  81
                  31
                
                
                  842
                  81
                  27
                
                
                  843
                  80
                  26
                
                
                  844
                  80
                  26
                
                
                  845
                  81
                  25
                
                
                  846
                  80
                  21
                
                
                  847
                  81
                  20
                
                
                  848
                  83
                  21
                
                
                  849
                  83
                  15
                
                
                  850
                  83
                  12
                
                
                  851
                  83
                  9
                
                
                  852
                  83
                  8
                
                
                  853
                  83
                  7
                
                
                  854
                  83
                  6
                
                
                  855
                  83
                  6
                
                
                  856
                  83
                  6
                
                
                  857
                  83
                  6
                
                
                  858
                  83
                  6
                
                
                  859
                  76
                  5
                
                
                  860
                  49
                  8
                
                
                  861
                  51
                  7
                
                
                  862
                  51
                  20
                
                
                  863
                  78
                  52
                
                
                  864
                  80
                  38
                
                
                  865
                  81
                  33
                
                
                  866
                  83
                  29
                
                
                  867
                  83
                  22
                
                
                  868
                  83
                  16
                
                
                  869
                  83
                  12
                
                
                  870
                  83
                  9
                
                
                  871
                  83
                  8
                
                
                  872
                  83
                  7
                
                
                  873
                  83
                  6
                
                
                  874
                  83
                  6
                
                
                  875
                  83
                  6
                
                
                  876
                  83
                  6
                
                
                  877
                  83
                  6
                
                
                  878
                  59
                  4
                
                
                  879
                  50
                  5
                
                
                  880
                  51
                  5
                
                
                  881
                  51
                  5
                
                
                  882
                  51
                  5
                
                
                  883
                  50
                  5
                
                
                  884
                  50
                  5
                
                
                  885
                  50
                  5
                
                
                  886
                  50
                  5
                
                
                  887
                  50
                  5
                
                
                  888
                  51
                  5
                
                
                  889
                  51
                  5
                
                
                  890
                  51
                  5
                
                
                  891
                  63
                  50
                
                
                  892
                  81
                  34
                
                
                  893
                  81
                  25
                
                
                  894
                  81
                  29
                
                
                  895
                  81
                  23
                
                
                  896
                  80
                  24
                
                
                  897
                  81
                  24
                
                
                  898
                  81
                  28
                
                
                  899
                  81
                  27
                
                
                  900
                  81
                  22
                
                
                  901
                  81
                  19
                
                
                  902
                  81
                  17
                
                
                  903
                  81
                  17
                
                
                  904
                  81
                  17
                
                
                  905
                  81
                  15
                
                
                  906
                  80
                  15
                
                
                  907
                  80
                  28
                
                
                  908
                  81
                  22
                
                
                  909
                  81
                  24
                
                
                  910
                  81
                  19
                
                
                  911
                  81
                  21
                
                
                  912
                  81
                  20
                
                
                  913
                  83
                  26
                
                
                  914
                  80
                  63
                
                
                  915
                  80
                  59
                
                
                  916
                  83
                  100
                
                
                  917
                  81
                  73
                
                
                  918
                  83
                  53
                
                
                  
                  919
                  80
                  76
                
                
                  920
                  81
                  61
                
                
                  921
                  80
                  50
                
                
                  922
                  81
                  37
                
                
                  923
                  82
                  49
                
                
                  924
                  83
                  37
                
                
                  925
                  83
                  25
                
                
                  926
                  83
                  17
                
                
                  927
                  83
                  13
                
                
                  928
                  83
                  10
                
                
                  929
                  83
                  8
                
                
                  930
                  83
                  7
                
                
                  931
                  83
                  7
                
                
                  932
                  83
                  6
                
                
                  933
                  83
                  6
                
                
                  934
                  83
                  6
                
                
                  935
                  71
                  5
                
                
                  936
                  49
                  24
                
                
                  937
                  69
                  64
                
                
                  938
                  81
                  50
                
                
                  939
                  81
                  43
                
                
                  940
                  81
                  42
                
                
                  941
                  81
                  31
                
                
                  942
                  81
                  30
                
                
                  943
                  81
                  35
                
                
                  944
                  81
                  28
                
                
                  945
                  81
                  27
                
                
                  946
                  80
                  27
                
                
                  947
                  81
                  31
                
                
                  948
                  81
                  41
                
                
                  949
                  81
                  41
                
                
                  950
                  81
                  37
                
                
                  951
                  81
                  43
                
                
                  952
                  81
                  34
                
                
                  953
                  81
                  31
                
                
                  954
                  81
                  26
                
                
                  955
                  81
                  23
                
                
                  956
                  81
                  27
                
                
                  957
                  81
                  38
                
                
                  958
                  81
                  40
                
                
                  959
                  81
                  39
                
                
                  960
                  81
                  27
                
                
                  961
                  81
                  33
                
                
                  962
                  80
                  28
                
                
                  963
                  81
                  34
                
                
                  964
                  83
                  72
                
                
                  965
                  81
                  49
                
                
                  966
                  81
                  51
                
                
                  967
                  80
                  55
                
                
                  968
                  81
                  48
                
                
                  969
                  81
                  36
                
                
                  970
                  81
                  39
                
                
                  971
                  81
                  38
                
                
                  972
                  80
                  41
                
                
                  973
                  81
                  30
                
                
                  974
                  81
                  23
                
                
                  975
                  81
                  19
                
                
                  976
                  81
                  25
                
                
                  977
                  81
                  29
                
                
                  978
                  83
                  47
                
                
                  979
                  81
                  90
                
                
                  980
                  81
                  75
                
                
                  981
                  80
                  60
                
                
                  982
                  81
                  48
                
                
                  983
                  81
                  41
                
                
                  984
                  81
                  30
                
                
                  985
                  80
                  24
                
                
                  986
                  81
                  20
                
                
                  987
                  81
                  21
                
                
                  988
                  81
                  29
                
                
                  989
                  81
                  29
                
                
                  990
                  81
                  27
                
                
                  991
                  81
                  23
                
                
                  992
                  81
                  25
                
                
                  993
                  81
                  26
                
                
                  994
                  81
                  22
                
                
                  995
                  81
                  20
                
                
                  996
                  81
                  17
                
                
                  997
                  81
                  23
                
                
                  998
                  83
                  65
                
                
                  999
                  81
                  54
                
                
                  1000
                  81
                  50
                
                
                  1001
                  81
                  41
                
                
                  1002
                  81
                  35
                
                
                  1003
                  81
                  37
                
                
                  1004
                  81
                  29
                
                
                  1005
                  81
                  28
                
                
                  1006
                  81
                  24
                
                
                  1007
                  81
                  19
                
                
                  1008
                  81
                  16
                
                
                  1009
                  80
                  16
                
                
                  1010
                  83
                  23
                
                
                  1011
                  83
                  17
                
                
                  1012
                  83
                  13
                
                
                  1013
                  83
                  27
                
                
                  1014
                  81
                  58
                
                
                  1015
                  81
                  60
                
                
                  1016
                  81
                  46
                
                
                  1017
                  80
                  41
                
                
                  1018
                  80
                  36
                
                
                  1019
                  81
                  26
                
                
                  1020
                  86
                  18
                
                
                  1021
                  82
                  35
                
                
                  1022
                  79
                  53
                
                
                  1023
                  82
                  30
                
                
                  1024
                  83
                  29
                
                
                  1025
                  83
                  32
                
                
                  1026
                  83
                  28
                
                
                  1027
                  76
                  60
                
                
                  1028
                  79
                  51
                
                
                  1029
                  86
                  26
                
                
                  1030
                  82
                  34
                
                
                  1031
                  84
                  25
                
                
                  1032
                  86
                  23
                
                
                  1033
                  85
                  22
                
                
                  1034
                  83
                  26
                
                
                  1035
                  83
                  25
                
                
                  1036
                  83
                  37
                
                
                  1037
                  84
                  14
                
                
                  1038
                  83
                  39
                
                
                  1039
                  76
                  70
                
                
                  1040
                  78
                  81
                
                
                  1041
                  75
                  71
                
                
                  1042
                  86
                  47
                
                
                  1043
                  83
                  35
                
                
                  1044
                  81
                  43
                
                
                  1045
                  81
                  41
                
                
                  1046
                  79
                  46
                
                
                  1047
                  80
                  44
                
                
                  1048
                  84
                  20
                
                
                  1049
                  79
                  31
                
                
                  1050
                  87
                  29
                
                
                  1051
                  82
                  49
                
                
                  1052
                  84
                  21
                
                
                  1053
                  82
                  56
                
                
                  1054
                  81
                  30
                
                
                  1055
                  85
                  21
                
                
                  1056
                  86
                  16
                
                
                  1057
                  79
                  52
                
                
                  1058
                  78
                  60
                
                
                  1059
                  74
                  55
                
                
                  1060
                  78
                  84
                
                
                  1061
                  80
                  54
                
                
                  1062
                  80
                  35
                
                
                  
                  1063
                  82
                  24
                
                
                  1064
                  83
                  43
                
                
                  1065
                  79
                  49
                
                
                  1066
                  83
                  50
                
                
                  1067
                  86
                  12
                
                
                  1068
                  64
                  14
                
                
                  1069
                  24
                  14
                
                
                  1070
                  49
                  21
                
                
                  1071
                  77
                  48
                
                
                  1072
                  103
                  11
                
                
                  1073
                  98
                  48
                
                
                  1074
                  101
                  34
                
                
                  1075
                  99
                  39
                
                
                  1076
                  103
                  11
                
                
                  1077
                  103
                  19
                
                
                  1078
                  103
                  7
                
                
                  1079
                  103
                  13
                
                
                  1080
                  103
                  10
                
                
                  1081
                  102
                  13
                
                
                  1082
                  101
                  29
                
                
                  1083
                  102
                  25
                
                
                  1084
                  102
                  20
                
                
                  1085
                  96
                  60
                
                
                  1086
                  99
                  38
                
                
                  1087
                  102
                  24
                
                
                  1088
                  100
                  31
                
                
                  1089
                  100
                  28
                
                
                  1090
                  98
                  3
                
                
                  1091
                  102
                  26
                
                
                  1092
                  95
                  64
                
                
                  1093
                  102
                  23
                
                
                  1094
                  102
                  25
                
                
                  1095
                  98
                  42
                
                
                  1096
                  93
                  68
                
                
                  1097
                  101
                  25
                
                
                  1098
                  95
                  64
                
                
                  1099
                  101
                  35
                
                
                  1100
                  94
                  59
                
                
                  1101
                  97
                  37
                
                
                  1102
                  97
                  60
                
                
                  1103
                  93
                  98
                
                
                  1104
                  98
                  53
                
                
                  1105
                  103
                  13
                
                
                  1106
                  103
                  11
                
                
                  1107
                  103
                  11
                
                
                  1108
                  103
                  13
                
                
                  1109
                  103
                  10
                
                
                  1110
                  103
                  10
                
                
                  1111
                  103
                  11
                
                
                  1112
                  103
                  10
                
                
                  1113
                  103
                  10
                
                
                  1114
                  102
                  18
                
                
                  1115
                  102
                  31
                
                
                  1116
                  101
                  24
                
                
                  1117
                  102
                  19
                
                
                  1118
                  103
                  10
                
                
                  1119
                  102
                  12
                
                
                  1120
                  99
                  56
                
                
                  1121
                  96
                  59
                
                
                  1122
                  74
                  28
                
                
                  1123
                  66
                  62
                
                
                  1124
                  74
                  29
                
                
                  1125
                  64
                  74
                
                
                  1126
                  69
                  40
                
                
                  1127
                  76
                  2
                
                
                  1128
                  72
                  29
                
                
                  1129
                  66
                  65
                
                
                  1130
                  54
                  69
                
                
                  1131
                  69
                  56
                
                
                  1132
                  69
                  40
                
                
                  1133
                  73
                  54
                
                
                  1134
                  63
                  92
                
                
                  1135
                  61
                  67
                
                
                  1136
                  72
                  42
                
                
                  1137
                  78
                  2
                
                
                  1138
                  76
                  34
                
                
                  1139
                  67
                  80
                
                
                  1140
                  70
                  67
                
                
                  1141
                  53
                  70
                
                
                  1142
                  72
                  65
                
                
                  1143
                  60
                  57
                
                
                  1144
                  74
                  29
                
                
                  1145
                  69
                  31
                
                
                  1146
                  76
                  1
                
                
                  1147
                  74
                  22
                
                
                  1148
                  72
                  52
                
                
                  1149
                  62
                  96
                
                
                  1150
                  54
                  72
                
                
                  1151
                  72
                  28
                
                
                  1152
                  72
                  35
                
                
                  1153
                  64
                  68
                
                
                  1154
                  74
                  27
                
                
                  1155
                  76
                  14
                
                
                  1156
                  69
                  38
                
                
                  1157
                  66
                  59
                
                
                  1158
                  64
                  99
                
                
                  1159
                  51
                  86
                
                
                  1160
                  70
                  53
                
                
                  1161
                  72
                  36
                
                
                  1162
                  71
                  47
                
                
                  1163
                  70
                  42
                
                
                  1164
                  67
                  34
                
                
                  1165
                  74
                  2
                
                
                  1166
                  75
                  21
                
                
                  1167
                  74
                  15
                
                
                  1168
                  75
                  13
                
                
                  1169
                  76
                  10
                
                
                  1170
                  75
                  13
                
                
                  1171
                  75
                  10
                
                
                  1172
                  75
                  7
                
                
                  1173
                  75
                  13
                
                
                  1174
                  76
                  8
                
                
                  1175
                  76
                  7
                
                
                  1176
                  67
                  45
                
                
                  1177
                  75
                  13
                
                
                  1178
                  75
                  12
                
                
                  1179
                  73
                  21
                
                
                  1180
                  68
                  46
                
                
                  1181
                  74
                  8
                
                
                  1182
                  76
                  11
                
                
                  1183
                  76
                  14
                
                
                  1184
                  74
                  11
                
                
                  1185
                  74
                  18
                
                
                  1186
                  73
                  22
                
                
                  1187
                  74
                  20
                
                
                  1188
                  74
                  19
                
                
                  1189
                  70
                  22
                
                
                  1190
                  71
                  23
                
                
                  1191
                  73
                  19
                
                
                  1192
                  73
                  19
                
                
                  1193
                  72
                  20
                
                
                  1194
                  64
                  60
                
                
                  1195
                  70
                  39
                
                
                  1196
                  66
                  56
                
                
                  1197
                  68
                  64
                
                
                  1198
                  30
                  68
                
                
                  1199
                  70
                  38
                
                
                  1200
                  66
                  47
                
                
                  1201
                  76
                  14
                
                
                  1202
                  74
                  18
                
                
                  1203
                  69
                  46
                
                
                  1204
                  68
                  62
                
                
                  1205
                  68
                  62
                
                
                  1206
                  68
                  62
                
                
                  
                  1207
                  68
                  62
                
                
                  1208
                  68
                  62
                
                
                  1209
                  68
                  62
                
                
                  1210
                  54
                  50
                
                
                  1211
                  41
                  37
                
                
                  1212
                  27
                  25
                
                
                  1213
                  14
                  12
                
                
                  1214
                  0
                  0
                
                
                  1215
                  0
                  0
                
                
                  1216
                  0
                  0
                
                
                  1217
                  0
                  0
                
                
                  1218
                  0
                  0
                
                
                  1219
                  0
                  0
                
                
                  1220
                  0
                  0
                
                
                  1221
                  0
                  0
                
                
                  1222
                  0
                  0
                
                
                  1223
                  0
                  0
                
                
                  1224
                  0
                  0
                
                
                  1225
                  0
                  0
                
                
                  1226
                  0
                  0
                
                
                  1227
                  0
                  0
                
                
                  1228
                  0
                  0
                
                
                  1229
                  0
                  0
                
                
                  1230
                  0
                  0
                
                
                  1231
                  0
                  0
                
                
                  1232
                  0
                  0
                
                
                  1233
                  0
                  0
                
                
                  1234
                  0
                  0
                
                
                  1235
                  0
                  0
                
                
                  1236
                  0
                  0
                
                
                  1237
                  0
                  0
                
                
                  1238
                  0
                  0
                
                
                  1 The percent torque is relative to maximum torque at the commanded engine speed.
              
              [69 FR 39213, June 29, 2004, as amended at 70 FR 40465, July 13, 2005]
            
          
        
        
          Pt. 1042
          PART 1042—CONTROL OF EMISSIONS FROM NEW AND IN-USE MARINE COMPRESSION-IGNITION ENGINES AND VESSELS
          
            
              Subpart A—Overview and Applicability
              Sec.
              1042.1
              Applicability.
              1042.2
              Who is responsible for compliance?
              1042.5
              Exclusions.
              1042.10
              Organization of this part.
              1042.15
              Do any other regulation parts apply to me?
              1042.30
              Submission of information.
            
            
              Subpart B—Emission Standards and Related Requirements
              1042.101
              Exhaust emission standards for Category 1 and Category 2 engines.
              1042.104
              Exhaust emission standards for Category 3 engines.
              1042.107
              Evaporative emission standards.
              1042.110
              Recording reductant use and other diagnostic functions.
              1042.115
              Other requirements.
              1042.120
              Emission-related warranty requirements.
              1042.125
              Maintenance instructions.
              1042.130
              Installation instructions for vessel manufacturers.
              1042.135
              Labeling.
              1042.140
              Maximum engine power, displacement, power density, and maximum in-use engine speed.
              1042.145
              Interim provisions.
            
            
              Subpart C—Certifying Engine Families
              1042.201
              General requirements for obtaining a certificate of conformity.
              1042.205
              Application requirements.
              1042.210
              Preliminary approval.
              1042.220
              Amending maintenance instructions.
              1042.225
              Amending applications for certification.
              1042.230
              Engine families.
              1042.235
              Emission testing related to certification.
              1042.240
              Demonstrating compliance with exhaust emission standards.
              1042.245
              Deterioration factors.
              1042.250
              Recordkeeping and reporting.
              1042.255
              EPA decisions.
            
            
              Subpart D—Testing Production-Line Engines
              1042.301
              General provisions.
              1042.302
              Applicability of this subpart for Category 3 engines.
              1042.305
              Preparing and testing production-line engines.
              1042.310
              Engine selection for Category 1 and Category 2 engines.
              1042.315
              Determining compliance.
              1042.320
              What happens if one of my production-line engines fails to meet emission standards?
              1042.325
              What happens if an engine family fails the production-line testing requirements?
              1042.330
              Selling engines from an engine family with a suspended certificate of conformity.
              1042.335
              Reinstating suspended certificates.
              1042.340
              When may EPA revoke my certificate under this subpart and how may I sell these engines again?
              1042.345
              Reporting.
              1042.350
              Recordkeeping.
            
            
              Subpart E—In-Use Testing
              1042.401
              General Provisions.
            
            
              Subpart F—Test Procedures
              1042.501
              How do I run a valid emission test?
              1042.505
              Testing engines using discrete-mode or ramped-modal duty cycles.
              1042.515

              Test procedures related to not-to-exceed standards.
              
              1042.520
              What testing must I perform to establish deterioration factors?
              1042.525
              How do I adjust emission levels to account for infrequently regenerating aftertreatment devices?
            
            
              Subpart G—Special Compliance Provisions
              1042.601.
              General compliance provisions for marine engines and vessels.
              1042.605
              Dressing engines already certified to other standards for nonroad or heavy-duty highway engines for marine use.
              1042.610
              Certifying auxiliary marine engines to land-based standards.
              1042.615
              Replacement engine exemption.
              1042.620
              Engines used solely for competition.
              1042.625
              Special provisions for engines used in emergency applications.
              1042.630
              Personal-use exemption.
              1042.635
              National security exemption.
              1042.650
              Exemptions for migratory vessels and auxiliary engines on Category 3 vessels.
              1042.655
              Special certification provisions for Category 3 engines with aftertreatment.
              1042.660
              Requirements for vessel manufacturers, owners, and operators.
              1042.670
              Special provisions for gas turbine engines.
            
            
              Subpart H—Averaging, Banking, and Trading for Certification
              1042.701
              General provisions.
              1042.705
              Generating and calculating emission credits.
              1042.710
              Averaging emission credits.
              1042.715
              Banking emission credits.
              1042.720
              Trading emission credits.
              1042.725
              Information required for the application for certification.
              1042.730
              ABT reports.
              1042.735
              Recordkeeping.
              1042.745
              Noncompliance.
            
            
              Subpart I—Special Provisions for Remanufactured Marine Engines
              1042.801
              General provisions.
              1042.810
              Requirements for owner/operators and installers during remanufacture.
              1042.815
              Demonstrating availability.
              1042.820
              Emission standards and required emission reductions for remanufactured engines.
              1042.825
              Baseline determination.
              1042.830
              Labeling.
              1042.835
              Certification of remanufactured engines.
              1042.836
              Marine certification of locomotive remanufacturing systems.
              1042.840
              Application requirements for remanufactured engines.
              1042.845
              Remanufactured engine families.
              1042.850
              Exemptions and hardship relief.
            
            
              Subpart J—Definitions and Other Reference Information
              1042.901
              Definitions.
              1042.905
              Symbols, acronyms, and abbreviations.
              1042.910
              Incorporation by reference.
              1042.915
              Confidential information.
              1042.920
              Hearings.
              1042.925
              Reporting and recordkeeping requirements.
              Appendix I to Part 1042—Summary of Previous Emission Standards
              Appendix II to Part 1042—Steady-State Duty Cycles
              Appendix III to Part 1042—Not-to-Exceed Zones
            
          
          
            Authority:
            42 U.S.C. 7401-7671q.
          
          
            Source:
            73 FR 37243, June 30, 2008, unless otherwise noted.
          
          
            Subpart A—Overview and Applicability
            
              § 1042.1
              Applicability.

              Except as provided in this section and § 1042.5, the regulations in this part 1042 apply for all new compression-ignition marine engines (including new engines deemed to be compression-ignition engines under this section) and vessels containing such engines. See § 1042.901 for the definitions of engines and vessels considered to be new.
              (a) The emission standards of this part 1042 for freshly manufactured engines apply for new marine engines starting with the model years noted in the following table:
              
                Table 1 to § 1042.1—Part 1042 Applicability by Model Year
                
                  Engine category
                  Maximum engine power a
                  
                  Displacement (L/cyl) or application
                  Model year
                
                
                  Category 1
                  kW < 75
                  disp.< 0.9
                  
                    b 2009
                
                
                   
                  75 ≤ kW ≤ 3700
                  disp.< 0.9
                  2012
                
                
                   
                  
                  0.9 ≤ disp. < 1.2
                  2013
                
                
                   
                  
                  1.2 ≤ disp. < 2.5
                  2014
                
                
                   
                  
                  2.5 ≤ disp. < 3.5
                  2013
                
                
                   
                  
                  3.5 ≤ disp. < 7.0
                  2012
                
                
                  
                   
                  kW > 3700
                  All
                  2014
                
                
                  Category 2
                  kW ≤ 3700
                  7.0 ≤ disp. < 15.0
                  2013
                
                
                   
                  kW > 3700
                  7.0 ≤ disp. < 15.0
                  2014
                
                
                   
                  All
                  15 ≤ disp. < 30
                  2014
                
                
                  Category 3
                  All
                  disp. ≥ 30
                  2011
                
                
                  a See § 1042.140, which describes how to determine maximum engine power.
                
                  b See Table 1 of § 1042.101 for the first model year in which this part 1042 applies for engines with maximum engine power below 75 kW and displacement at or above 0.9 L/cyl.
              
              (b) New engines with maximum engine power below 37 kW and originally manufactured and certified before the model years identified in Table 1 to this section are subject to emission standards and requirements of 40 CFR part 89. The provisions of this part 1042 do not apply for such engines certified under 40 CFR part 89, except as follows beginning June 29, 2010:
              (1) The allowances of this part apply.
              (2) The definitions of “new marine engine” and “model year” apply.
              (c) Freshly manufactured engines with maximum engine power at or above 37 kW and originally manufactured and certified before the model years identified in Table 1 to this section are subject to emission standards and requirements of 40 CFR part 94. The provisions of this part 1042 do not apply for such engines certified under 40 CFR part 94, except as follows beginning June 29, 2010:
              (1) The allowances of this part apply.
              (2) The definitions of “new marine engine” and “model year” apply.
              (3) The remanufacturing provisions in subpart I of this part may apply for remanufactured engines originally manufactured in model years before the model years identified in Table 1 to this section.
              (4) 40 CFR part 94 specifies other provisions from this part 1042 that apply.
              (d) Engines with model years before those specified in Table 1 to this section are generally subject to the Tier 1 or Tier 2 standards of 40 CFR part 94. Such engines may be certified to those standards under this part 1042. All the provisions of this part except the emission standards apply to such engines if they are certified under this part. Note that engines subject to, but not certified to, the standards of 40 CFR part 94 are subject to the requirements and prohibitions of this part and 40 CFR part 1068.
              (e) The requirements of subpart I of this part apply to remanufactured Category 1 and Category 2 engines beginning July 7, 2008.
              (f) The marine engines listed in this paragraph (f) are subject to all the requirements of this part even if they do not meet the definition of “compression-ignition” in § 1042.901. The following engines are deemed to be compression-ignition engines for purposes of this part:
              (1) Marine engines powered by natural gas or other gaseous fuels with maximum engine power at or above 250 kW. Note that gaseous-fueled engines with maximum engine power below 250 kW may or may not meet the definition of “compression-ignition” in § 1042.901.
              (2) Marine gas turbine engines.
              (3) Other marine internal combustion engines that do not meet the definition of “spark-ignition” in § 1042.901.
              (g) Some of the provisions of this part may apply for other engines as specified in 40 CFR part 1043.
              (h) Starting with the model years noted in Table 1 of this section, all of the subparts of this part, except subpart I, apply as specified in 40 CFR part 60, subpart IIII, to freshly manufactured stationary compression-ignition engines subject to the standards of 40 CFR part 60, subpart IIII, that have a per-cylinder displacement at or above 10 liters and below 30 liters per cylinder. Such engines are considered Category 2 engines for purposes of this part 1042.
              [75 FR 22994, Apr. 30, 2010, as amended at 76 FR 37977, June 28, 2011; 81 FR 74142, Oct. 25, 2016]
            
            
              
              § 1042.2
              Who is responsible for compliance?
              The regulations in this part 1042 contain provisions that affect both engine manufacturers and others. However, the requirements of this part, other than those of subpart I of this part, are generally addressed to the engine manufacturer for freshly manufactured marine engines or other certificate holders. The term “you” generally means the engine manufacturer, as defined in § 1042.901, especially for issues related to certification (including production-line testing, reporting, etc.). Note that for engines that become new after being placed into service (such as engines converted from highway or stationary use, or engines installed on vessels that are reflagged to become U.S. vessels), the requirements that normally apply for manufacturers of freshly manufactured engines apply to the importer or any other entity we allow to obtain a certificate of conformity.
              [81 FR 74142, Oct. 25, 2016]
            
            
              § 1042.5
              Exclusions.
              This part does not apply to the following marine engines:
              (a) Foreign vessels. The requirements and prohibitions of this part do not apply to engines installed on foreign vessels, as defined in § 1042.901. Note however, that the requirements and prohibitions of this part do apply to engines installed on any formerly foreign vessels that are reflagged as U.S.-flagged vessels.
              (b) Hobby engines. Engines installed in reduced-scale models of vessels that are not capable of transporting a person are not subject to the provisions of this part 1042.
              (c) Recreational gas turbine engines. The requirements and prohibitions of this part do not apply to gas turbine engines installed on recreational vessels, as defined in § 1042.901.
              [73 FR 37243, June 30, 2008, as amended at 73 FR 59192, Oct. 8, 2008; 75 FR 22995, Apr. 30, 2010]
            
            
              § 1042.10
              Organization of this part.
              This part 1042 is divided into the following subparts:
              (a) Subpart A of this part defines the applicability of this part 1042 and gives an overview of regulatory requirements.
              (b) Subpart B of this part describes the emission standards and other requirements that must be met to certify engines under this part. Note that § 1042.145 discusses certain interim requirements and compliance provisions that apply only for a limited time.
              (c) Subpart C of this part describes how to apply for a certificate of conformity.
              (d) Subpart D of this part describes general provisions for testing production-line engines.
              (e) Subpart E of this part describes general provisions for testing in-use engines.
              (f) Subpart F of this part and 40 CFR 1065 describe how to test your engines.
              (g) Subpart G of this part and 40 CFR part 1068 describe requirements, prohibitions, and other provisions that apply to engine manufacturers, vessel manufacturers, owners, operators, rebuilders, and all others.
              (h) Subpart H of this part describes how you may generate and use emission credits to certify your engines.
              (i) Subpart I of this part describes how these regulations apply for remanufactured engines.
              (j) Subpart J of this part contains definitions and other reference information.
            
            
              § 1042.15
              Do any other regulation parts apply to me?
              (a) Part 1043 of this chapter describes requirements related to international pollution prevention that apply for some of the engines subject to this part.
              (b) The evaporative emission requirements of part 1060 of this chapter apply to vessels that include installed engines fueled with a volatile liquid fuel as specified in § 1042.107. (Note: Conventional diesel fuel is not considered to be a volatile liquid fuel.)

              (c) Part 1065 of this chapter describes procedures and equipment specifications for testing engines to measure exhaust emissions. Subpart F of this part 1042 describes how to apply the provisions of part 1065 of this chapter to determine whether engines meet the exhaust emission standards in this part.
              (d) The requirements and prohibitions of part 1068 of this chapter apply to everyone, including anyone who manufactures, imports, installs, owns, operates, or rebuilds any of the engines subject to this part 1042, or vessels containing these engines. Part 1068 of this chapter describes general provisions, including these seven areas:
              (1) Prohibited acts and penalties for engine manufacturers, vessel manufacturers, and others.
              (2) Rebuilding and other aftermarket changes.
              (3) Exclusions and exemptions for certain engines.
              (4) Importing engines.
              (5) Selective enforcement audits of your production.
              (6) Defect reporting and recall.
              (7) Procedures for hearings.
              (e) Other parts of this chapter apply if referenced in this part.
              [75 FR 22995, Apr. 30, 2010]
            
            
              § 1042.30
              Submission of information.
              Unless we specify otherwise, send all reports and requests for approval to the Designated Compliance Officer (see § 1042.901). See § 1042.925 for additional reporting and recordkeeping provisions.
              [81 FR 74142, Oct. 25, 2016]
            
          
          
            Subpart B—Emission Standards and Related Requirements
            
              § 1042.101
              Exhaust emission standards for Category 1 and Category 2 engines.
              (a) Duty-cycle standards. Exhaust emissions from your engines may not exceed emission standards, as follows:
              (1) Measure emissions using the test procedures described in subpart F of this part.
              (2) The following CO emission standards in this paragraph (a)(2) apply starting with the applicable model year identified in § 1042.1:
              (i) 8.0 g/kW-hr for engines below 8 kW.
              (ii) 6.6 g/kW-hr for engines at or above 8 kW and below 19 kW.
              (iii) 5.5 g/kW-hr for engines at or above 19 kW and below 37 kW.
              (iv) 5.0 g/kW-hr for engines at or above 37 kW.

              (3) Except as described in paragraphs (a)(4) and (5) of this section, the Tier 3 standards for PM and NOX+HC emissions are described in the following tables:
              

                Table 1 to § 1042.101—Tier 3 Standards for Category 1 Engines Below 3700 kW a
                
                
                  Power density and application
                  Displacement(L/cyl)
                  
                  Maximumengine power
                  
                  Model year
                  PM(g/kW-hr)
                  
                  NOX+HC(g/kW-hr) b
                    
                  
                
                
                  All
                  disp. < 0.9
                  kW < 19
                  2009+
                  0.40
                  7.5
                
                
                   
                  
                  19 ≤ kW < 75
                  2009-2013
                  0.30
                  7.5
                
                
                   
                  
                  
                  2014+
                  0.30 c
                  
                  4.7 c
                  
                
                
                  Commercial engines with kW/L ≤ 35
                  disp. < 0.9
                  kW ≥ 75
                  2012+
                  0.14
                  5.4
                
                
                   
                  0.9 ≤ disp. < 1.2
                  all
                  2013+
                  0.12
                  5.4
                
                
                   
                  1.2 ≤ disp. < 2.5
                  kW < 600
                  2014-2017
                  0.11
                  5.6
                
                
                   
                  
                  
                  2018+
                  0.10
                  5.6
                
                
                   
                  
                  kW ≥ 600
                  2014+
                  0.11
                  5.6
                
                
                   
                  2.5 ≤ disp. < 3.5
                  kW < 600
                  2013-2017
                  0.11
                  5.6
                
                
                   
                  
                  
                  2018+
                  0.10
                  5.6
                
                
                   
                  
                  kW ≥ 600
                  2013+
                  0.11
                  5.6
                
                
                   
                  3.5 ≤ disp. < 7.0
                  kW < 600
                  2012-2017
                  0.11
                  5.8
                
                
                   
                  
                  
                  2018+
                  0.10
                  5.8
                
                
                   
                  
                  kW ≥ 600
                  2012+
                  0.11
                  5.8
                
                
                  Commercial engines with kW/L > 35, and all recreational engines ≥ 75 kW
                  disp. < 0.9
                  kW ≥ 75
                  2012+
                  0.15
                  5.8
                
                
                   
                  0.9 ≤ disp. < 1.2
                  all
                  2013+
                  0.14
                  5.8
                
                
                   
                  1.2 ≤ disp. < 2.5
                  
                  2014+
                  0.12
                  5.8
                
                
                   
                  2.5 ≤ disp. < 3.5
                  
                  2013+
                  0.12
                  5.8
                
                
                   
                  3.5 ≤ disp. < 7.0
                  
                  2012+
                  0.11
                  5.8
                
                

                  a No Tier 3 standards apply for commercial Category 1 engines at or above 3700 kW. See § 1042.1(c) and paragraph (a)(7) of this section for the standards that apply for these engines.
                
                
                  b The applicable NOX+HC standards specified for Tier 2 engines in Appendix I of this part continue to apply instead of the values noted in the table for commercial engines at or above 2000 kW. FELs for these engines may not be higher than the Tier 1 NOX standard specified in Appendix I of this part.
                

                  c See paragraph (a)(4) of this section for alternative PM and NOX+HC standards for engines at or above 19 kW and below 75 kW with displacement below 0.9 L/cyl.
              
              

                Table 2 to § 1042.101— Tier 3 Standards for Category 2 Engines Below 3700 kW a
                
                
                  Displacement(L/cyl)
                  
                  Maximum engine power
                  Model year
                  PM(g/kW-hr)
                  
                  NOX+HC(g/kW-hr)
                  
                
                
                  7.0 ≤ disp. < 15.0
                  kW < 2000
                  2013+
                  0.14
                  6.2
                
                
                   
                  2000 ≤ kW ≤ 3700
                  2013+
                  0.14
                  7.8 b
                  
                
                
                  15.0 ≤ disp. < 20.0 c
                  
                  kW < 2000
                  2014+
                  0.34
                  7.0
                
                
                  20.0 ≤ disp. < 25.0 c
                  
                  kW < 2000
                  2014+
                  0.27
                  9.8
                
                
                  25.0 ≤ disp. < 30.0 c
                  
                  kW < 2000
                  2014+
                  0.27
                  11.0
                
                
                  a The Tier 3 standards in this table do not apply for Category 2 engines at or above 2000 kW with per-cylinder displacement at or above 15.0 liters, or for any Category 2 engines at or above 3700 kW. See § 1042.1(c) and paragraphs (a)(6) through (8) of this section for the standards that apply for these engines.
                
                  b For engines subject to the 7.8 g/kW-hr NOX+HC standard, FELs may not be higher than the Tier 1 NOX standards specified in Appendix I of this part.
                
                  c There are no Tier 3 standards for Category 2 engines with per-cylinder displacement at or above 15 and 20 liters with maximum engine power at or above 2000 kW. See paragraphs (a)(6) and (7) of this section for the Tier 4 standards that apply for these engines starting with the 2014 model year.
              

              (4) For Tier 3 engines at or above 19 kW and below 75 kW with displacement below 0.9 L/cyl, you may alternatively certify some or all of your engine families to a PM emission standard of 0.20 g/kW-hr and a NOX+HC emission standard of 5.8 g/kW-hr for 2014 and later model years.
              (5) Starting with the 2014 model year, recreational marine engines at or above 3700 kW (with any displacement) must be certified under this part 1042 to the Tier 3 standards specified in this section for 3.5 to 7.0 L/cyl recreational marine engines.
              (6) Interim Tier 4 p.m. standards apply for 2014 and 2015 model year engines between 2000 and 3700 kW as specified in this paragraph (a)(6). These engines are considered to be Tier 4 engines.
              (i) For Category 1 engines, the Tier 3 p.m. standards from Table 1 to this section continue to apply. PM FELs for these engines may not be higher than the applicable Tier 2 p.m. standards specified in Appendix I of this part.
              (ii) For Category 2 engines with per-cylinder displacement below 15.0 liters, the Tier 3 p.m. standards from Table 2 to this section continue to apply. PM FELs for these engines may not be higher than 0.27 g/kW-hr.
              (iii) For Category 2 engines with per-cylinder displacement at or above 15.0 liters, the PM standard is 0.34 g/kW-hr for engines at or above 2000 kW and below 3300 kW, and 0.27 g/kW-hr for engines at or above 3300 kW and below 3700 kW. PM FELs for these engines may not be higher than 0.50 g/kW-hr.

              (7) Except as described in paragraph (a)(8) of this section, the Tier 4 standards for PM, NOX, and HC emissions are described in the following table:
              
                Table 3 to § 1042.101—Tier 4 Standards for Category 2 and Commercial Category 1 Engines at or Above 600 kW
                
                  Maximum engine power
                  Displacement(L/cyl)
                  
                  Model year
                  PM(g/kW-hr)
                  
                  NOX
                    (g/kW-hr)
                  
                  HC(g/kW-hr)
                  
                
                
                  600 ≤ kW < 1400
                  all
                  2017+
                  0.04
                  1.8
                  0.19
                
                
                  1400 ≤ kW < 2000
                  all
                  2016+
                  0.04
                  1.8
                  0.19
                
                
                  2000 ≤ kW ≤ 3700 a
                  
                  all
                  2014+
                  0.04
                  1.8
                  0.19
                
                
                  kW > 3700
                  disp. < 15.0
                  2014-2015
                  0.12
                  1.8
                  0.19
                
                
                   
                  15.0 ≤ disp. < 30.0
                  2014-2015
                  0.25
                  1.8
                  0.19
                
                
                   
                  all
                  2016+
                  0.06
                  1.8
                  0.19
                
                

                  a See paragraph (a)(6) of this section for interim PM standards that apply for model years 2014 and 2015 for engines between 2000 and 3700 kW. The Tier 4 NOX FEL cap for engines at or above 2000 kW and below 3700 kW is 7.0 g/kW-hr. Starting in the 2016 model year, the Tier 4 PM FEL cap for engines at or above 2000 kW and below 3700 kW is 0.34 g/kW-hr.
              
              
              (8) The following optional provisions apply for complying with the Tier 3 and Tier 4 standards specified in paragraphs (a)(3) through (7) of this section:
              (i) You may use NOX credits accumulated through the ABT program to certify Tier 4 engines to a NOX+HC emission standard of 1.9 g/kW-hr instead of the NOX and HC standards that would otherwise apply by certifying your family to a NOX+HC FEL. Calculate the NOX credits needed as specified in subpart H of this part using the NOX+HC emission standard and FEL in the calculation instead of the otherwise applicable NOX standard and FEL. You may not generate credits relative to the alternate standard or certify to the standard without using credits.
              (ii) For engines below 1000 kW, you may delay complying with the Tier 4 standards in the 2017 model year for up to nine months, but you must comply no later than October 1, 2017.
              (iii) For engines at or above 3700 kW, you may delay complying with the Tier 4 standards in the 2016 model year for up to twelve months, but you must comply no later than December 31, 2016.

              (iv) For Category 2 engines at or above 1400 kW, you may alternatively comply with the Tier 3 and Tier 4 standards specified in Table 4 of this section instead of the NOX, HC, NOX+HC, and PM standards specified in paragraphs (a)(3) through (7) of this section. The CO standards specified in paragraph (a)(2) of this section apply without regard to whether you choose this option. If you choose this option, you must do so for all engines at or above 1400 kW in the same displacement category (that is, 7-15, 15-20, 20-25, or 25-30 liters per cylinder) in model years 2012 through 2015.
              
                Table 4 to § 1042.101—Optional Tier 3 and Tier 4 Standards for Category 2 Engines at or Above 1400 kW
                
                  Tier
                  Maximum engine power
                  Model year
                  PM(g/kW-hr)
                  
                  NOX
                    (g/kW-hr)
                  
                  HC(g/kW-hr)
                  
                
                
                  Tier 3
                  kW ≥ 1400
                  2012-2014
                  0.14
                  7.8 NOX+HC
                
                
                  Tier 4
                  1400 ≤ kW ≤ 3700
                  2015
                  0.04
                  1.8
                  0.19
                
                
                   
                  kW > 3700
                  2015
                  0.06
                  1.8
                  0.19
                
              
              (b) Averaging, banking, and trading. You may generate or use emission credits under the averaging, banking, and trading (ABT) program as described in subpart H of this part for demonstrating compliance with NOX, NOX+HC, and PM emission standards for Category 1 and Category 2 engines. You may also use NOX or NOX+HC emission credits to comply with the alternate NOX+HC standard in paragraph (a)(8)(i) of this section. Generating or using emission credits requires that you specify a family emission limit (FEL) for each pollutant you include in the ABT program for each engine family. These FELs serve as the emission standards for the engine family with respect to all required testing instead of the standards specified in paragraph (a) of this section. The FELs determine the not-to-exceed standards for your engine family, as specified in paragraph (c) of this section. Unless otherwise specified, the following FEL caps apply:
              (1) FELs for Tier 3 engines may not be higher than the applicable Tier 2 standards specified in Appendix I of this part.
              (2) FELs for Tier 4 engines may not be higher than the applicable Tier 3 standards specified in paragraph (a)(3) of this section.
              (3) The following FEL caps apply for engines at or above 3700 kW that are not subject to Tier 3 standards under paragraph (a)(3) of this section:

              (i) FELs may not be higher than the applicable Tier 1 NOX standards specified in Appendix I of this part before the Tier 4 standards start to apply.

              (ii) FELs may not be higher than the applicable Tier 2 NOX+THC standards specified in Appendix I of this part after the Tier 4 standards start to apply.
              (c) Not-to-exceed standards. Except as noted in § 1042.145(e), exhaust emissions from all engines subject to the requirements of this part may not exceed the not-to-exceed (NTE) standards as follows:

              (1) Use the following equation to determine the NTE standards:
              
              (i) NTE standard for each pollutant = STD × M.
              
                
                Where:
                
                STD = The standard specified for that pollutant in this section if you certify without using ABT for that pollutant; or the FEL for that pollutant if you certify using ABT.
                M = The NTE multiplier for that pollutant.
              
              
              (ii) Round each NTE standard to the same number of decimal places as the emission standard.
              (2) Determine the applicable NTE zone and subzones as described in § 1042.515. Determine NTE multipliers for specific zones and subzones and pollutants as follows:
              (i) For marine engines certified using the duty cycle specified in § 1042.505(b)(1), except for variable-speed propulsion marine engines used with controllable-pitch propellers or with electrically coupled propellers, apply the following NTE multipliers:
              (A) Subzone 1: 1.2 for Tier 3 NOX+HC standards.
              (B) Subzone 1: 1.5 for Tier 4 standards and Tier 3 p.m. and CO standards.
              (C) Subzone 2: 1.5 for Tier 4 NOX and HC standards and for Tier 3 NOX+HC standards.
              (D) Subzone 2: 1.9 for PM and CO standards.
              (ii) For recreational marine engines certified using the duty cycle specified in § 1042.505(b)(2), except for variable-speed marine engines used with controllable-pitch propellers or with electrically coupled propellers, apply the following NTE multipliers:
              (A) Subzone 1: 1.2 for Tier 3 NOX+HC standards.
              (B) Subzone 1: 1.5 for Tier 3 p.m. and CO standards.
              (C) Subzones 2 and 3: 1.5 for Tier 3 NOX+HC standards.
              (D) Subzones 2 and 3: 1.9 for PM and CO standards.
              (iii) For variable-speed marine engines used with controllable-pitch propellers or with electrically coupled propellers that are certified using the duty cycle specified in § 1042.505(b)(1), (2), or (3), apply the following NTE multipliers:
              (A) Subzone 1: 1.2 for Tier 3 NOX+HC standards.
              (B) Subzone 1: 1.5 for Tier 4 standards and Tier 3 p.m. and CO standards.
              (C) Subzone 2: 1.5 for Tier 4 NOX and HC standards and for Tier 3 NOX+HC standards.
              (D) Subzone 2: 1.9 for PM and CO standards. However, there is no NTE standard in Subzone 2b for PM emissions if the engine family's applicable standard for PM is at or above 0.07 g/kW-hr.
              (iv) For constant-speed engines certified using a duty cycle specified in § 1042.505(b)(3) or (4), apply the following NTE multipliers:
              (A) Subzone 1: 1.2 for Tier 3 NOX+HC standards.
              (B) Subzone 1: 1.5 for Tier 4 standards and Tier 3 p.m. and CO standards.
              (C) Subzone 2: 1.5 for Tier 4 NOX and HC standards and for Tier 3 NOX+HC standards.
              (D) Subzone 2: 1.9 for PM and CO standards. However, there is no NTE standard for PM emissions if the engine family's applicable standard for PM is at or above 0.07 g/kW-hr.
              (v) For variable-speed auxiliary marine engines certified using the duty cycle specified in § 1042.505(b)(5)(ii) or (iii):
              (A) Subzone 1: 1.2 for Tier 3 NOX+HC standards.
              (B) Subzone 1: 1.5 for Tier 4 standards and Tier 3 p.m. and CO standards.
              (C) Subzone 2: 1.2 for Tier 3 NOX+HC standards.
              (D) Subzone 2: 1.5 for Tier 4 standards and Tier 3 p.m. and CO standards. However, there is no NTE standard for PM emissions if the engine family's applicable standard for PM is at or above 0.07 g/kW-hr.
              (3) The NTE standards apply to your engines whenever they operate within the NTE zone for an NTE sampling period of at least thirty seconds, during which only a single operator demand set point may be selected. Engine operation during a change in operator demand is excluded from any NTE sampling period. There is no maximum NTE sampling period.

              (4) Collect emission data for determining compliance with the NTE standards using the procedures described in subpart F of this part.
              (5) You may ask us to accept as compliant an engine that does not fully meet specific requirements under the applicable NTE standards where such deficiencies are necessary for safety.
              (d) Fuel types. The exhaust emission standards in this section apply for engines using the fuel type on which the engines in the engine family are designed to operate.
              (1) You must meet the numerical emission standards for hydrocarbons in this section based on the following types of hydrocarbon emissions for engines powered by the following fuels:
              (i) Alcohol-fueled engines must comply with Tier 3 HC standards based on THCE emissions and with Tier 4 standards based on NMHCE emissions.
              (ii) Gaseous-fueled engines must comply with HC standards based on nonmethane-nonethane hydrocarbon emissions.
              (iii) Diesel-fueled and all other engines not described in paragraph (d)(1)(i) or (ii) of this section must comply with Tier 3 HC standards based on THC emissions and with Tier 4 standards based on NMHC emissions.
              (2) Tier 3 and later engines must comply with the exhaust emission standards when tested using test fuels containing 15 ppm or less sulfur (ultra low-sulfur diesel fuel). Manufacturers may use low-sulfur diesel fuel (without request) to certify an engine otherwise requiring an ultra low-sulfur test fuel; however, emissions may not be corrected to account for the effects of using higher sulfur fuel.
              (3) Engines designed to operate using residual fuel must comply with the standards and requirements of this part when operated using residual fuel in addition to complying with the requirements of this part when operated using diesel fuel.
              (e) Useful life. Your engines must meet the exhaust emission standards of this section over their full useful life, expressed as a period in years or hours of engine operation, whichever comes first.
              (1) The minimum useful life values are as follows, except as specified by paragraph (e)(2) or (3) of this section:
              (i) 10 years or 1,000 hours of operation for recreational Category 1 engines
              (ii) 5 years or 3,000 hours of operation for commercial engines below 19 kW.
              (iii) 7 years or 5,000 hours of operation for commercial engines at or above 19 kW and below 37kW.
              (iv) 10 years or 10,000 hours of operation for commercial Category 1 engines at or above 37 kW.
              (v) 10 years or 20,000 hours of operation for Category 2 engines.
              (2) Specify a longer useful life in hours for an engine family under either of two conditions:
              (i) If you design, advertise, or market your engine to operate longer than the minimum useful life (your recommended hours until rebuild indicates a longer design life).
              (ii) If your basic mechanical warranty is longer than the minimum useful life.
              (3) You may request in your application for certification that we approve a shorter useful life for an engine family. We may approve a shorter useful life, in hours of engine operation but not in years, if we determine that these engines will rarely operate longer than the shorter useful life. If engines identical to those in the engine family have already been produced and are in use, your demonstration must include documentation from such in-use engines. In other cases, your demonstration must include an engineering analysis of information equivalent to such in-use data, such as data from research engines or similar engine models that are already in production. Your demonstration must also include any overhaul interval that you recommend, any mechanical warranty that you offer for the engine or its components, and any relevant customer design specifications. Your demonstration may include any other relevant information. The useful life value may not be shorter than any of the following:
              (i) 1,000 hours of operation.
              (ii) Your recommended overhaul interval.
              (iii) Your mechanical warranty for the engine.
              (f) Applicability for testing. The duty-cycle emission standards in this subpart apply to all testing performed according to the procedures in § 1042.505, including certification, production-line, and in-use testing. The not-to-exceed standards apply for all testing performed according to the procedures of subpart F of this part.
              [73 FR 37243, June 30, 2008, as amended at 73 FR 59192, Oct. 8, 2008; 74 FR 8425, Feb. 24, 2009; 75 FR 22996, Apr. 30, 2010; 81 FR 74142, Oct. 25, 2016]
            
            
              § 1042.104
              Exhaust emission standards for Category 3 engines.
              (a) Duty-cycle standards. Exhaust emissions from your engines may not exceed emission standards, as follows:
              (1) Measure emissions using the test procedures described in subpart F of this part. Note that while no PM standards apply for Category 3 engines, PM emissions must be measured for certification testing and reported under § 1042.205. Note also that you are not required to measure PM emissions for other testing.
              (2) NOX standards apply based on the engine's model year and maximum in-use engine speed as shown in the following table:
              
                Table 1 to § 1042.104—NOX Emission Standards for Category 3 Engines (g/kW-hr)
                
                  Emission standards
                  Model year
                  Maximum in-use engine speed
                  Less than 130 RPM
                  130-2000 RPM a
                  
                  Over 2000 RPM
                
                
                  Tier 1
                  2004-2010 b
                  
                  17.0
                  45.0 · n(−0.20)
                  
                  9.8
                
                
                  Tier 2
                  2011-2015
                  14.4
                  44.0 · n(−0.23)
                  
                  7.7
                
                
                  Tier 3 c
                  
                  2016 and later
                  3.4
                  9.0 · n(−0.20)
                  
                  2.0
                
                
                  a Applicable standards are calculated from n (maximum in-use engine speed, in RPM, as specified in § 1042.140). Round the standards to one decimal place.
                
                  b Tier 1 NOX standards apply as specified in 40 CFR part 94 for engines originally manufactured in model years 2004 through 2010. They are shown here only for reference.
                

                  c For engines designed with on-off controls as specified in § 1042.115(g), the Tier 2 standards continue to apply any time the engine has disabled its Tier 3 NOX emission controls.
              
              (3) The HC standard for Tier 2 and later engines is 2.0 g/kW-hr. This standard applies as follows:
              (i) Alcohol-fueled engines must comply with HC standards based on THCE emissions.
              (ii) Natural gas-fueled engines must comply with HC standards based on NMHC emissions.
              (iii) Diesel-fueled and all other engines not described in paragraph (a)(3)(i) or (ii) of this section must comply with HC standards based on THC emissions.
              (4) The CO standard for Tier 2 and later engines is 5.0 g/kW-hr.
              (b) Averaging, banking, and trading. Category 3 engines are not eligible for participation in the averaging, banking, and trading (ABT) program as described in subpart H of this part.
              (c) Mode caps. Measured NOX emissions may not exceed the cap specified in this paragraph (c) for any applicable duty-cycle test modes with power greater than 10 percent maximum engine power. Calculate the mode cap by multiplying the applicable NOX standard by 1.5 and rounding to the nearest 0.1 g/kW-hr. Note that mode caps do not apply for pollutants other than NOX and do not apply for any modes of operation outside of the applicable duty cycles in § 1042.505. Category 3 engines are not subject to not-to-exceed standards.
              (d) Useful life. Your engines must meet the exhaust emission standards of this section over their full useful life, expressed as a period in years or hours of engine operation, whichever comes first.
              (1) The minimum useful life value is 3 years or 10,000 hours of operation.
              (2) Specify a longer useful life in hours for an engine family under either of two conditions:
              (i) If you design, advertise, or market your engine to operate longer than the minimum useful life (your recommended hours until rebuild indicates a longer design life).

              (ii) If your basic mechanical warranty is longer than the minimum useful life.
              
              (e) Applicability for testing. The duty-cycle emission standards in this section apply to all testing performed according to the procedures in § 1042.505, including certification, production-line, and in-use testing. See paragraph (g) of this section for standards that apply for certain other test procedures, such as some production-line testing.
              (f) Domestic engines. Engines installed on vessels excluded from 40 CFR part 1043 because they operate only domestically may not be certified for use with residual fuels.
              (g) Alternate installed-engine standards. NOX emissions may not exceed the standard specified in this paragraph (g) for test of engines installed on vessels when you are unable to operate the engine at the test points for the specified duty cycle, and you approximate these points consistent with the specifications of section 6 of Appendix 8 to the NOX Technical Code (incorporated by reference in § 1042.910). Calculate the alternate installed-engine standard by multiplying the applicable NOX standard by 1.1 and rounding to the nearest 0.1 g/kW-hr.
              [75 FR 22997, Apr. 30, 2010; 81 FR 74145, Oct. 25, 2016]
            
            
              § 1042.107
              Evaporative emission standards.
              (a) There are no evaporative emission standards for diesel-fueled engines, or engines using other nonvolatile or nonliquid fuels (for example, natural gas).
              (b) If an engine uses a volatile liquid fuel, such as methanol, the engine's fuel system and the vessel in which the engine is installed must meet the evaporative emission requirements of 40 CFR part 1045 that apply with respect to spark-ignition engines. Manufacturers subject to evaporative emission standards must meet the requirements of 40 CFR 1045.112 as described in 40 CFR part 1060 and do all the following things in the application for certification:
              (1) Describe how evaporative emissions are controlled.
              (2) Present test data to show that fuel systems and vessels meet the evaporative emission standards we specify in this section if you do not use design-based certification under 40 CFR 1060.240. Show these figures before and after applying deterioration factors, where applicable.
              [73 FR 59193, Oct. 8, 2008]
            
            
              § 1042.110
              Recording reductant use and other diagnostic functions.
              (a) Engines equipped with SCR systems using a reductant other than the engine's fuel must meet the following requirements:

              (1) The diagnostic system must monitor reductant quality and tank levels and alert operators to the need to refill the reductant tank before it is empty, or to replace the reductant if it does not meet your concentration specifications. Unless we approve other alerts, use a malfunction-indicator light (MIL) and an audible alarm. You do not need to separately monitor reductant quality if your system uses input from an exhaust NOX sensor (or other sensor) to alert operators when reductant quality is inadequate. However, tank level must be monitored in all cases.
              (2) The onboard computer log must record in nonvolatile computer memory all incidents of engine operation with inadequate reductant injection or reductant quality. Use good engineering judgment to ensure that the operator can readily access the information to submit the report required by § 1042.660. For example, you may meet this requirement by documenting the incident in a text file that can be downloaded or printed by the operator.
              (3) SCR systems must also conform to the provisions of paragraph (d) of this section if they are equipped with on-off controls as allowed under § 1042.115(g).
              (b) [Reserved]
              (c) You may equip your engine with other diagnostic features. If you do, they must be designed to allow us to read and interpret the codes. Note that §§ 1042.115 and 1042.205 require that you provide us any information needed to read, record, and interpret all the information broadcast by an engine's onboard computers and electronic control units.
              (d) For Category 3 engines equipped with on-off NOX controls (as allowed by § 1042.115(g)), you must also equip your engine to continuously monitor NOX concentrations in the exhaust. See § 1042.650 to determine if this requirement applies for a given Category 1 or Category 2 engine. For measurement technologies involving discrete sampling events, measurements are considered continuous if they repeat at least once every 60 seconds; we may approve a longer sampling period if it is necessary or appropriate for sufficiently accurate measurements. Describe your system for onboard NOX measurements in your application for certification. Use good engineering judgment to alert operators if measured NOX concentrations indicate malfunctioning emission controls. Record any such operation in nonvolatile computer memory. You are not required to monitor NOX concentrations during operation for which the emission controls may be disabled under § 1042.115(g). For the purpose of this paragraph (d), “malfunctioning emission controls” means any condition in which the measured NOX concentration exceeds the highest value expected when the engine is in compliance with the installed engine standard of § 1042.104(g). Use good engineering judgment to determine these expected values during production-line testing of the engine using linear interpolation between test points and accounting for the degree to which the cycle-weighted emissions of the engine are below the standard. You may also use additional intermediate test points measured during the production-line test. Note that the provisions of paragraph (a) of this section also apply for SCR systems covered by this paragraph (d). For engines subject to both the provisions of paragraph (a) of this section and this paragraph (d), use good engineering judgment to integrate diagnostic features to comply with both paragraphs. For example, engines may use on-off NOX controls to disable certain emission control functions only if the diagnostic system indicates that the monitoring described in this paragraph (d) is active.
              [73 FR 37243, June 30, 2008, as amended at 75 FR 22998, Apr. 30, 2010; 81 FR 74145, Oct. 25, 2016]
            
            
              § 1042.115
              Other requirements.
              Engines that are required to comply with the emission standards of this part must meet the following requirements:
              (a) Crankcase emissions. Crankcase emissions may not be discharged directly into the ambient atmosphere from any engine throughout its useful life, except as follows:
              (1) Engines may discharge crankcase emissions to the ambient atmosphere if the emissions are added to the exhaust emissions (either physically or mathematically) during all emission testing. If you take advantage of this exception, you must do both of the following things:
              (i) Manufacture the engines so that all crankcase emissions can be routed into the applicable sampling systems specified in 40 CFR part 1065.
              (ii) Account for deterioration in crankcase emissions when determining exhaust deterioration factors.
              (2) For purposes of this paragraph (a), crankcase emissions that are routed to the exhaust upstream of exhaust aftertreatment during all operation are not considered to be discharged directly into the ambient atmosphere.
              (b) Torque broadcasting. Electronically controlled engines must broadcast their speed and output shaft torque (in newton-meters). Engines may alternatively broadcast a surrogate value for determining torque. Engines must broadcast engine parameters such that they can be read with a remote device, or broadcast them directly to their controller area networks. This information is necessary for testing engines in the field (see § 1042.515).
              (c) EPA access to broadcast information. If we request it, you must provide us any hardware or tools we would need to readily read, interpret, and record all information broadcast by an engine's on-board computers and electronic control modules. If you broadcast a surrogate parameter for torque values, you must provide us what we need to convert these into torque units. We will not ask for hardware or tools if they are readily available commercially.
              (d) Adjustable parameters. An operating parameter is not considered adjustable if you permanently seal it or if it is not normally accessible using ordinary tools. The following provisions apply for adjustable parameters:
              (1) Category 1 engines that have adjustable parameters must meet all the requirements of this part for any adjustment in the physically adjustable range. We may require that you set adjustable parameters to any specification within the adjustable range during any testing, including certification testing, selective enforcement auditing, or in-use testing.
              (2) Category 2 and Category 3 engines that have adjustable parameters must meet all the requirements of this part for any adjustment in the specified adjustable range. You must specify in your application for certification the adjustable range of each adjustable parameter on a new engine to—
              (i) Ensure that safe engine operating characteristics are available within that range, as required by section 202(a)(4) of the Clean Air Act (42 U.S.C. 7521(a)(4)), taking into consideration the production tolerances.
              (ii) Limit the physical range of adjustability to the maximum extent practicable to the range that is necessary for proper operation of the engine.
              (e) Prohibited controls. You may not design your engines with emission-control devices, systems, or elements of design that cause or contribute to an unreasonable risk to public health, welfare, or safety while operating. For example, this would apply if the engine emits a noxious or toxic substance it would otherwise not emit, that contributes to such an unreasonable risk.
              (f) Defeat devices. You may not equip your engines with a defeat device. A defeat device is an auxiliary emission control device that reduces the effectiveness of emission controls under conditions that the engine may reasonably be expected to encounter during normal operation and use. (Note that this means emission control for operation outside of and between the official test modes is generally expected to be similar to emission control demonstrated at the test modes.) This does not apply to auxiliary emission control devices you identify in your application for certification if any of the following is true:
              (1) The conditions of concern were substantially included in the applicable duty-cycle test procedures described in subpart F of this part (the portion during which emissions are measured).
              (2) You show your design is necessary to prevent engine (or vessel) damage or accidents.
              (3) The reduced effectiveness applies only to starting the engine.

              (4) The engine is a Category 3 engine and the AECD conforms to the requirements of paragraph (g) of this section. See § 1042.650 to determine if this allowance applies for a given Category 1 or Category 2 engine.
              (g) On-off controls for Category 3 engines. Manufacturers may equip Category 3 engines with features that disable Tier 3 NOX emission controls subject to the provisions of this paragraph (g). See § 1042.650 to determine if this allowance applies for a given Category 1 or Category 2 engine. Where this paragraph (g) applies for a Category 1 or Category 2 engine, read “Tier 2” to mean “Tier 3” and read “Tier 3” to mean “Tier 4”.
              (1) Features that disable Tier 3 emission controls are considered to be AECDs whether or not they meet the definition of an AECD. For example, manually operated on-off features are AECDs under this paragraph (g). The features must be identified in your application for certification as AECDs. For purposes of this paragraph (g), the term “features that disable Tier 3 emission controls” includes (but is not limited to) any combination of the following that cause the engine's emissions to exceed any Tier 3 emission standard:
              (i) Bypassing of exhaust aftertreatment.
              (ii) Reducing or eliminating flow of reductant to an SCR system.
              (iii) Modulating engine calibration in a manner that increases engine-out emissions of a regulated pollutant.

              (2) You must demonstrate that the AECD will not disable emission controls while operating in areas where emissions could reasonably be expected to adversely affect U.S. air quality. If an ECA has been established for U.S. waters, this means you must demonstrate that the AECD will not disable emission control while operating in waters within the ECA or any ECA associated area. (Note: See the regulations in 40 CFR part 1043 for requirements related to operation in ECAs, including foreign ECAs.) Compliance with this paragraph will generally require that the AECD operation be based on Global Positioning System (GPS) inputs. We may consider any relevant information to determine whether your AECD conforms to this paragraph (g).
              (3) The onboard computer log must record in nonvolatile computer memory all incidents of engine operation with the Tier 3 emission controls disabled.
              (4) The engine must comply fully with the Tier 2 standards when the Tier 3 emission controls are disabled.
              [73 FR 37243, June 30, 2008, as amended at 73 FR 59193, Oct. 8, 2008; 75 FR 22998, Apr. 30, 2010]
            
            
              § 1042.120
              Emission-related warranty requirements.
              (a) General requirements. You must warrant to the ultimate purchaser and each subsequent purchaser that the new engine, including all parts of its emission control system, meets two conditions:
              (1) It is designed, built, and equipped so it conforms at the time of sale to the ultimate purchaser with the requirements of this part.
              (2) It is free from defects in materials and workmanship that may keep it from meeting these requirements.
              (b) Warranty period. Your emission-related warranty must be valid for at least as long as the minimum warranty periods listed in this paragraph (b) in hours of operation and years, whichever comes first. You may offer an emission-related warranty more generous than we require. The emission-related warranty for the engine may not be shorter than any basic mechanical warranty you provide without charge for the engine. Similarly, the emission-related warranty for any component may not be shorter than any warranty you provide without charge for that component. This means that your warranty may not treat emission-related and nonemission-related defects differently for any component. If an engine has no hour meter, we base the warranty periods in this paragraph (b) only on the engine's age (in years). The warranty period begins when the engine is placed into service. The following minimum warranty periods apply:
              (1) For Category 1 and Category 2 engines, your emission-related warranty must be valid for at least 50 percent of the engine's useful life in hours of operation or a number of years equal to at least 50 percent of the useful life in years, whichever comes first.
              (2) For Category 3 engines, your emission-related warranty must be valid throughout the engine's full useful life as specified in § 1042.104(d).
              (c) Components covered. The emission-related warranty covers all components whose failure would increase an engine's emissions of any regulated pollutant, including components listed in 40 CFR part 1068, Appendix I, and components from any other system you develop to control emissions. The emission-related warranty for freshly manufactured marine engines covers these components even if another company produces the component. Your emission-related warranty does not need to cover components whose failure would not increase an engine's emissions of any regulated pollutant. For remanufactured engines, your emission-related warranty is required to cover only those parts that you supply or those parts for which you specify allowable part manufacturers. It does not need to cover used parts that are not replaced during the remanufacture.
              (d) Limited applicability. You may deny warranty claims under this section if the operator caused the problem through improper maintenance or use, as described in 40 CFR 1068.115.
              (e) Owners manual. Describe in the owners manual the emission-related warranty provisions from this section that apply to the engine.
              [73 FR 37243, June 30, 2008, as amended at 75 FR 22999, Apr. 30, 2010; 81 FR 74146, Oct. 25, 2016]
            
            
              § 1042.125
              Maintenance instructions.

              Give the ultimate purchaser of each new engine written instructions for properly maintaining and using the engine, including the emission control system, as described in this section. The maintenance instructions also apply to service accumulation on your emission-data engines as described in § 1042.245 and in 40 CFR part 1065. The restrictions specified in paragraphs (a) through (e) of this section related to allowable maintenance apply only to Category 1 and Category 2 engines. Manufacturers may specify any maintenance for Category 3 engines.
              (a) Critical emission-related maintenance. Critical emission-related maintenance includes any adjustment, cleaning, repair, or replacement of critical emission-related components. This may also include additional emission-related maintenance that you determine is critical if we approve it in advance. You may schedule critical emission-related maintenance on these components if you meet the following conditions:
              (1) You demonstrate that the maintenance is reasonably likely to be done at the recommended intervals on in-use engines. We will accept scheduled maintenance as reasonably likely to occur if you satisfy any of the following conditions:
              (i) You present data showing that any lack of maintenance that increases emissions also unacceptably degrades the engine's performance.
              (ii) You present survey data showing that at least 80 percent of engines in the field get the maintenance you specify at the recommended intervals.
              (iii) You provide the maintenance free of charge and clearly say so in your maintenance instructions.
              (iv) You otherwise show us that the maintenance is reasonably likely to be done at the recommended intervals.
              (2) For engines below 130 kW, you may not schedule critical emission-related maintenance more frequently than the following minimum intervals, except as specified in paragraphs (a)(4), (b), and (c) of this section:
              (i) For EGR-related filters and coolers, DEF filters, crankcase ventilation valves and filters, and fuel injector tips (cleaning only), the minimum interval is 1,500 hours.
              (ii) For the following components, including associated sensors and actuators, the minimum interval is 3,000 hours: Fuel injectors, turbochargers, catalytic converters, electronic control units, particulate traps, trap oxidizers, components related to particulate traps and trap oxidizers, EGR systems (including related components, but excluding filters and coolers), and other add-on components. For particulate traps, trap oxidizers, and components related to either of these, maintenance is limited to cleaning and repair only.
              (3) For Category 1 and Category 2 engines at or above 130 kW, you may not schedule critical emission-related maintenance more frequently than the following minimum intervals, except as specified in paragraphs (a)(4), (b), and (c) of this section:
              (i) For EGR-related filters and coolers, DEF filters, crankcase ventilation valves and filters, and fuel injector tips (cleaning only), the minimum interval is 1,500 hours.
              (ii) For the following components, including associated sensors and actuators, the minimum interval is 4500 hours: Fuel injectors, turbochargers, catalytic converters, electronic control units, particulate traps, trap oxidizers, components related to particulate traps and trap oxidizers, EGR systems (including related components, but excluding filters and coolers), and other add-on components. For particulate traps, trap oxidizers, and components related to either of these, maintenance is limited to cleaning and repair only.
              (4) We may approve shorter maintenance intervals than those listed in paragraph (a)(3) of this section where technologically necessary.
              (5) If your engine family has an alternate useful life under § 1042.101(e) that is shorter than the period specified in paragraph (a)(2) or (a)(3) of this section, you may not schedule critical emission-related maintenance more frequently than the alternate useful life, except as specified in paragraph (c) of this section.
              (b) Recommended additional maintenance. You may recommend any additional amount of maintenance on the components listed in paragraph (a) of this section, as long as you state clearly that these maintenance steps are not necessary to keep the emission-related warranty valid. If operators do the maintenance specified in paragraph (a) of this section, but not the recommended additional maintenance, this does not allow you to disqualify those engines from in-use testing or deny a warranty claim. Do not take these maintenance steps during service accumulation on your emission-data engines.
              (c) Special maintenance. You may specify more frequent maintenance to address problems related to special situations, such as atypical engine operation. You must clearly state that this additional maintenance is associated with the special situation you are addressing. You may also address maintenance of low-use engines (such as recreational or stand-by engines) by specifying the maintenance interval in terms of calendar months or years in addition to your specifications in terms of engine operating hours. All special maintenance instructions must be consistent with good engineering judgment. We may disapprove your maintenance instructions if we determine that you have specified special maintenance steps to address maintenance that is unlikely to occur in use, or engine operation that is not atypical. For example, this paragraph (c) does not allow you to design engines that require special maintenance for a certain type of expected operation. If we determine that certain maintenance items do not qualify as special maintenance under this paragraph (c), you may identify this as recommended additional maintenance under paragraph (b) of this section.
              (d) Noncritical emission-related maintenance. Subject to the provisions of this paragraph (d), you may schedule any amount of emission-related inspection or maintenance that is not covered by paragraph (a) of this section (that is, maintenance that is neither explicitly identified as critical emission-related maintenance, nor that we approve as critical emission-related maintenance). Noncritical emission-related maintenance generally includes maintenance on the components we specify in 40 CFR part 1068, Appendix I that is not covered in paragraph (a) of this section. You must state in the owners manual that these steps are not necessary to keep the emission-related warranty valid. If operators fail to do this maintenance, this does not allow you to disqualify those engines from in-use testing or deny a warranty claim. Do not take these inspection or maintenance steps during service accumulation on your emission-data engines.
              (e) Maintenance that is not emission-related. For maintenance unrelated to emission controls, you may schedule any amount of inspection or maintenance. You may also take these inspection or maintenance steps during service accumulation on your emission-data engines, as long as they are reasonable and technologically necessary. This might include adding engine oil, changing air, fuel, or oil filters, servicing engine-cooling systems, and adjusting idle speed, governor, engine bolt torque, valve lash, or injector lash. You may not perform this nonemission-related maintenance on emission-data engines more often than the least frequent intervals that you recommend to the ultimate purchaser.
              (f) Source of parts and repairs. State clearly in your written maintenance instructions that a repair shop or person of the owner's choosing may maintain, replace, or repair emission control devices and systems. Your instructions may not require components or service identified by brand, trade, or corporate name. Also, do not directly or indirectly condition your warranty on a requirement that the engine be serviced by your franchised dealers or any other service establishments with which you have a commercial relationship. You may disregard the requirements in this paragraph (f) if you do one of two things:
              (1) Provide a component or service without charge under the purchase agreement.
              (2) Get us to waive this prohibition in the public's interest by convincing us the engine will work properly only with the identified component or service.
              (g) Payment for scheduled maintenance. Owners are responsible for properly maintaining their engines. This generally includes paying for scheduled maintenance. However, manufacturers must pay for scheduled maintenance during the useful life if it meets all the following criteria:
              (1) Each affected component was not in general use on similar engines before the applicable dates shown in paragraph (6) of the definition of “new marine engine” in § 1042.901.
              (2) The primary function of each affected component is to reduce emissions.
              (3) The cost of the scheduled maintenance is more than 2 percent of the price of the engine.
              (4) Failure to perform the maintenance would not cause clear problems that would significantly degrade the engine's performance.
              (h) Owners manual. Explain the owner's responsibility for proper maintenance in the owners manual.
              [73 FR 37243, June 30, 2008, as amended at 75 FR 22999, Apr. 30, 2010; 81 FR 74146, Oct. 25, 2016]
            
            
              § 1042.130
              Installation instructions for vessel manufacturers.
              (a) If you sell an engine for someone else to install in a vessel, give the engine installer instructions for installing it consistent with the requirements of this part. Include all information necessary to ensure that an engine will be installed in its certified configuration.
              (b) Make sure these instructions have the following information:
              (1) Include the heading: “Emission-related installation instructions”.
              (2) State: “Failing to follow these instructions when installing a certified engine in a vessel violates federal law (40 CFR 1068.105(b)), subject to fines or other penalties as described in the Clean Air Act.”
              (3) Describe the instructions needed to properly install the exhaust system and any other components. Include instructions consistent with the requirements of § 1042.205(u).
              (4) Describe any necessary steps for installing the diagnostic system described in § 1042.110.
              (5) Describe how your certification is limited for any type of application. For example, if your engines are certified only for constant-speed operation, tell vessel manufacturers not to install the engines in variable-speed applications or modify the governor.
              (6) Describe any other instructions to make sure the installed engine will operate according to design specifications in your application for certification. This may include, for example, instructions for installing aftertreatment devices when installing the engines.
              (7) State: “If you install the engine in a way that makes the engine's emission control information label hard to read during normal engine maintenance, you must place a duplicate label on the vessel, as described in 40 CFR 1068.105.”
              (8) Describe any vessel labeling requirements specified in § 1042.135.
              (c) You do not need installation instructions for engines you install in your own vessels.
              (d) Provide instructions in writing or in an equivalent format. For example, you may post instructions on a publicly available Web site for downloading or printing. If you do not provide the instructions in writing, explain in your application for certification how you will ensure that each installer is informed of the installation requirements.
              [73 FR 37243, June 30, 2008, as amended at 81 FR 74146, Oct. 25, 2016]
            
            
              § 1042.135
              Labeling.
              (a) Assign each engine a unique identification number and permanently affix, engrave, or stamp it on the engine in a legible way.
              (b) At the time of manufacture, affix a permanent and legible label identifying each engine. The label must meet the requirements of 40 CFR 1068.45.
              (c) The label must—
              (1) Include the heading “EMISSION CONTROL INFORMATION”.
              (2) Include your full corporate name and trademark. You may identify another company and use its trademark instead of yours if you comply with the branding provisions of 40 CFR 1068.45.
              (3) Include EPA's standardized designation for the engine family (and subfamily, where applicable).

              (4) Identify all the emission standards that apply to the engine (or FELs, if applicable). If you do not declare an FEL under subpart H of this part, you may alternatively state the engine's category, displacement (in liters or L/cyl), maximum engine power (in kW), and power density (in kW/L) as needed to determine the emission standards for the engine family. You may specify displacement, maximum engine power, or power density as a range consistent with the ranges listed in § 1042.101. See § 1042.140 for descriptions of how to specify per-cylinder displacement, maximum engine power, and power density.
              (5) State the date of manufacture [DAY (optional), MONTH, and YEAR]; however, you may omit this from the label if you stamp, engrave, or otherwise permanently identify it elsewhere on the engine, in which case you must also describe in your application for certification where you will identify the date on the engine.
              (6) Identify the application(s) for which the engine family is certified (such as constant-speed auxiliary, variable-speed propulsion engines used with fixed-pitch propellers, etc.). If the engine is certified as a recreational engine, state: “INSTALLING THIS RECREATIONAL ENGINE IN A COMMERCIAL VESSEL OR USING THE VESSEL FOR COMMERCIAL PURPOSES MAY VIOLATE FEDERAL LAW SUBJECT TO CIVIL PENALTY (40 CFR 1042.601).”
              (7) For engines using sulfur-sensitive technologies, state: “ULTRA LOW SULFUR DIESEL FUEL ONLY”.
              (8) State the useful life for your engine family if the applicable useful life is based on the provisions of § 1042.101(e)(2) or (3), or § 1042.104(d)(2).
              (9) Identify the emission control system. Use terms and abbreviations as described in 40 CFR 1068.45. You may omit this information from the label if there is not enough room for it and you put it in the owners manual instead.
              (10) State: “THIS MARINE ENGINE COMPLIES WITH U.S. EPA REGULATIONS FOR [MODEL YEAR].”
              (11) For a Category 1 or Category 2 engine that can be modified to operate on residual fuel, but has not been certified to meet the standards on such a fuel, include the statement: “THIS ENGINE IS CERTIFIED FOR OPERATION ONLY WITH DIESEL FUEL. MODIFYING THE ENGINE TO OPERATE ON RESIDUAL OR INTERMEDIATE FUEL MAY BE A VIOLATION OF FEDERAL LAW SUBJECT TO CIVIL PENALTIES.”
              (12) For an engine equipped with on-off emission controls as allowed by § 1042.115, include the statement: “THIS ENGINE IS CERTIFIED WITH ON-OFF EMISSION CONTROLS. OPERATION OF THE ENGINE CONTRARY TO 40 CFR 1042.115(g) IS A VIOLATION OF FEDERAL LAW SUBJECT TO CIVIL PENALTIES.”
              (13) For engines intended for installation on domestic or public vessels, include the following statement: “THIS ENGINE DOES NOT COMPLY WITH INTERNATIONAL MARINE REGULATIONS FOR COMMERCIAL VESSELS UNLESS IT IS ALSO COVERED BY AN EIAPP CERTIFICATE.”
              (d) You may add information to the emission control information label as follows:
              (1) You may identify other emission standards that the engine meets or does not meet (such as international standards), as long as this does not cause you to omit any of the information described in paragraphs (c)(5) through (9) of this section. You may add the information about the other emission standards to the statement we specify, or you may include it in a separate statement.
              (2) You may add other information to ensure that the engine will be properly maintained and used.
              (3) You may add appropriate features to prevent counterfeit labels. For example, you may include the engine's unique identification number on the label.
              (e) For engines using sulfur-sensitive technologies, create a separate label with the statement: “ULTRA LOW SULFUR DIESEL FUEL ONLY”. Permanently attach this label to the vessel near the fuel inlet or, if you do not manufacture the vessel, take one of the following steps to ensure that the vessel will be properly labeled:
              (1) Provide the label to each vessel manufacturer and include in the emission-related installation instructions the requirement to place this label near the fuel inlet.

              (2) Confirm that the vessel manufacturers install their own complying labels.
              
              (f) You may ask us to approve modified labeling requirements in this part 1042 if you show that it is necessary or appropriate. We will approve your request if your alternate label is consistent with the intent of the labeling requirements of this part.
              (g) If you obscure the engine label while installing the engine in the vessel such that the label will be hard to read during normal maintenance, you must place a duplicate label on the vessel. If others install your engine in their vessels in a way that obscures the engine label, we require them to add a duplicate label on the vessel (see 40 CFR 1068.105); in that case, give them the number of duplicate labels they request and keep the following records for at least five years:
              (1) Written documentation of the request from the vessel manufacturer.
              (2) The number of duplicate labels you send for each family and the date you sent them.
              [73 FR 37243, June 30, 2008, as amended at 75 FR 22999, Apr. 30, 2010; 81 FR 74147, Oct. 25, 2016]
            
            
              § 1042.140
              Maximum engine power, displacement, power density, and maximum in-use engine speed.
              This section describes how to determine the maximum engine power, displacement, and power density of an engine for the purposes of this part. Note that maximum engine power may differ from the definition of “maximum test power” in § 1042.901. This section also specifies how to determine maximum in-use engine speed for Category 3 engines.
              (a) An engine configuration's maximum engine power is the maximum brake power point on the nominal power curve for the engine configuration, as defined in this section. Round the power value to the nearest whole kilowatt.
              (b) The nominal power curve of an engine configuration is the relationship between maximum available engine brake power and engine speed for an engine, using the mapping procedures of 40 CFR part 1065, based on the manufacturer's design and production specifications for the engine. This information may also be expressed by a torque curve that relates maximum available engine torque with engine speed.
              (c) An engine configuration's per-cylinder displacement is the intended swept volume of each cylinder. The swept volume of the engine is the product of the internal cross-section area of the cylinders, the stroke length, and the number of cylinders. Calculate the engine's intended swept volume from the design specifications for the cylinders using enough significant figures to allow determination of the displacement to the nearest 0.02 liters. Determine the final value by truncating digits to establish the per-cylinder displacement to the nearest 0.1 liters. For example, for an engine with circular cylinders having an internal diameter of 13.0 cm and a 15.5 cm stroke length, the rounded displacement would be: (13.0/2) 2 × (π) × (15.5) ÷ 1000 = 2.0 liters.
              (d) The nominal power curve and intended swept volume must be within the range of the actual power curves and swept volumes of production engines considering normal production variability. If after production begins, it is determined that either your nominal power curve or your intended swept volume does not represent production engines, we may require you to amend your application for certification under § 1042.225.
              (e) Throughout this part, references to a specific power value for an engine are based on maximum engine power. For example, the group of engines with maximum engine power below 600 kW may be referred to as engines below 600 kW.
              (f) Calculate an engine family's power density in kW/L by dividing the unrounded maximum engine power by the engine's unrounded per-cylinder displacement, then dividing by the number of cylinders. Round the calculated value to the nearest whole number.

              (g) Calculate a maximum test speed for the nominal power curve as specified in 40 CFR 1065.610. This is the maximum in-use engine speed used for calculating the NOX standard in § 1042.104 for Category 3 engines. Alternatively, you may use a lower value if engine speed will be limited in actual use to that lower value.
              [73 FR 37243, June 30, 2008, as amended at 75 FR 23000, Apr. 30, 2010; 81 FR 74147, Oct. 25, 2016]
            
            
              § 1042.145
              Interim provisions.
              (a) General. The provisions in this section apply instead of other provisions in this part. This section describes when these interim provisions expire. Only the provisions of paragraph (h) of this section apply for Category 3 engines.
              (b) Delayed standards. Post-manufacturer marinizers that are small-volume engine manufacturers may delay compliance with the Tier 3 standards for engines below 600 kW as follows:
              (1) You may delay compliance with the Tier 3 standards for one model year, as long as the engines meet all the requirements that apply to Tier 2 engines.
              (2) You may delay compliance with the NTE standards for Tier 3 engines for three model years in addition to the one-year delay specified in paragraph (b)(1) of this section, as long as the engines meet all other Tier 3 requirements for the appropriate model year.
              (c) Part 1065 test procedures for Category 1 and Category 2 engines. You must generally use the test procedures specified in subpart F of this part, including the applicable test procedures in 40 CFR part 1065. As specified in this paragraph (c), you may use a combination of the test procedures specified in this part and the test procedures specified for Tier 2 engines before January 1, 2015. After this date, you must use test procedures only as specified in subpart F of this part.
              (1) You may determine maximum test speed for engines below 37 kW as specified in 40 CFR part 89 without request through the 2009 model year.
              (2) Before January 1, 2015, you may ask to use some or all of the procedures specified in 40 CFR part 94 (or 40 CFR part 89 for engines below 37 kW) for engines certified under this part 1042. If you ask to rely on a combination of procedures under this paragraph (c)(2), we will approve your request only if you show us that it does not affect your ability to demonstrate compliance with the applicable emission standards. This generally requires that the combined procedures would result in emission measurements at least as high as those that would be measured using the procedures specified in this part. Alternatively, you may demonstrate that the combined effects of the different procedures is small relative to your compliance margin (the degree to which your emissions are below the applicable standards).
              (d) [Reserved]
              (e) Delayed compliance with NTE standards. Engines below 56 kW may delay complying with the NTE standards specified in § 1042.101(c) until the 2013 model year. Engines at or above 56 kW and below 75 kW may delay complying with the NTE standards specified in § 1042.101(c) until the 2012 model year.
              (f) In-use compliance limits. The provisions of this paragraph (f) apply for the first three model years of the Tier 4 standards. For purposes of determining compliance based on testing other than certification or production-line testing, calculate the applicable in-use compliance limits by adjusting the applicable standards/FELs. The PM adjustment does not apply for engines with a PM standard or FEL above 0.04 g/kW-hr. The NOX adjustment does not apply for engines with a NOX FEL above 2.7 g/kW-hr. Add the applicable adjustments in one of the following tables to the otherwise applicable standards and NTE limits. You must specify during certification which add-ons, if any, will apply for your engines.
              
                Table 1 to § 1042.145—In-use Adjustments for the First Three Model Years of the Tier 4 Standards
                
                  Fraction of useful life already used
                  In-use adjustments (g/kW-hr)
                  For Tier 4 NOX standards
                  For Tier 4PM standards
                  
                
                
                  0 <hours ≤50% of useful life
                  0.9
                  0.02
                
                
                  50 <hours ≤75% of useful life
                  1.3
                  0.02
                
                
                  
                  hours >75% of useful life
                  1.7
                  0.02
                
              
              
                Table 2 to § 1042.145—Optional In-Use Adjustments for the First Three Model Years of the Tier 4 Standards
                
                  Fraction of useful life already used
                  In-use adjustments (g/kW-hr)
                  For model year 2017 and earlier Tier 4 NOX standards
                  For model year 2017 and earlier Tier 4 PM standards
                
                
                  0 <hours ≤50% of useful life
                  0.3
                  0.05
                
                
                  50 <hours ≤75% of useful life
                  0.4
                  0.05
                
                
                  hours >75% of useful life
                  0.5
                  0.05
                
              
              (g) Deficiencies for NTE standards. You may ask us to accept as compliant an engine that does not fully meet specific requirements under the applicable NTE standards. Such deficiencies are intended to allow for minor deviations from the NTE standards under limited conditions. We expect your engines to have functioning emission control hardware that allows you to comply with the NTE standards.
              (1) Request our approval for specific deficiencies in your application for certification, or before you submit your application. We will not approve deficiencies retroactively to cover engines already certified. In your request, identify the scope of each deficiency and describe any auxiliary emission control devices you will use to control emissions to the lowest practical level, considering the deficiency you are requesting.
              (2) We will approve a deficiency only if compliance would be infeasible or unreasonable considering such factors as the technical feasibility of the given hardware and the applicable lead time and production cycles. We may consider other relevant factors.
              (3) Our approval applies only for a single model year and may be limited to specific engine configurations. We may approve your request for the same deficiency in the following model year if correcting the deficiency would require unreasonable hardware or software modifications and we determine that you have demonstrated an acceptable level of effort toward complying.
              (4) You may ask for any number of deficiencies in the first three model years during which NTE standards apply for your engines. For the next four model years, we may approve up to three deficiencies per engine family. Deficiencies of the same type that apply similarly to different power ratings within a family count as one deficiency per family. We may condition approval of any such additional deficiencies during these four years on any additional conditions we determine to be appropriate. We will not approve deficiencies after the seven-year period specified in this paragraph (g)(4), unless they are related to safety.
              (h) The following interim provisions apply for Category 3 engines:
              (1) Applicability of Tier 3 standards to Category 3 engines operating in Alaska, Hawaii, and U.S. territories. (i) Category 3 engines are not required to comply with the Tier 3 NOX standard when operating in areas of Guam, American Samoa, the Commonwealth of the Northern Mariana Islands, Puerto Rico, or U.S. Virgin Islands. Category 3 engines are also not required to comply with the Tier 3 NOX standards when operating in the waters of the smallest Hawaiian islands or in the waters of Alaska west of Kodiak. For the purpose of this paragraph (h)(1), “the smallest Hawaiian islands” includes all Hawaiian islands other than Hawaii, Kahoolawe, Kauai, Lanai, Maui, Molokai, Niihau, and Oahu. Engines must comply fully with the appropriate Tier 2 NOX standard and all other applicable requirements when operating in the areas identified in this paragraph (h)(1).
              (ii) The provisions of paragraph (h)(1)(i) of this section do not apply to ships operating in an ECA or an ECA associated area. The Tier 3 standards apply in full for any area included in an ECA or an ECA associated area.
              (2) Part 1065 test procedures. You must generally use the test procedures specified in subpart F of this part for Category 3 engines, including the applicable test procedures in 40 CFR part 1065. You may use a combination of the test procedures specified in this part and the test procedures specified in 40 CFR part 94 before January 1, 2016 without request. After this date, you must use test procedures only as specified in subpart F of this part.
              (i) Limitation of 40 CFR 1068.101 before July 1, 2010. Notwithstanding other provisions of this part or 40 CFR part 94, for the period June 29, 2010 through July 1, 2010, it is not a violation of 40 CFR 1068.101 to operate in U.S. waters uncertified engines installed on vessels manufactured outside of the United States before June 29, 2010. Operation of such vessels in U.S. waters on or after July 1, 2010 is deemed to be introduction into U.S. commerce of a new marine engine.
              (j) Vessel manufacturers and marine equipment manufacturers may apply the provisions of § 1042.605 to land-based engines with maximum engine power at or above 19 kW and below 600 kW produced under the allowances provided in 40 CFR 1039.625 for model year 2013 marine engines. All the provisions of § 1042.605 apply as if those engines were certified to emission standards under 40 CFR part 1039. Similarly, engine manufacturers, vessel manufacturers, and marine equipment manufacturers must comply with all the provisions of 40 CFR 1039.625 as if those engines were installed in land-based equipment.
              [73 FR 37243, June 30, 2008, as amended at 73 FR 59194, Oct. 8, 2008; 75 FR 23000, Apr. 30, 2010; 78 FR 36396, June 17, 2013]
            
          
          
            Subpart C—Certifying Engine Families
            
              § 1042.201
              General requirements for obtaining a certificate of conformity.
              (a) You must send us a separate application for a certificate of conformity for each engine family. A certificate of conformity is valid for new production from the indicated effective date until the end of the model year for which it is issued, which may not extend beyond December 31 of that year. No certificate will be issued after December 31 of the model year. You may amend your application for certification after the end of the model year in certain circumstances as described in §§ 1042.220 and 1042.225. You must renew your certification annually for any engines you continue to produce.
              (b) The application must contain all the information required by this part and must not include false or incomplete statements or information (see § 1042.255).
              (c) We may ask you to include less information than we specify in this subpart, as long as you maintain all the information required by § 1042.250.
              (d) You must use good engineering judgment for all decisions related to your application (see 40 CFR 1068.5).
              (e) An authorized representative of your company must approve and sign the application.
              (f) See § 1042.255 for provisions describing how we will process your application.
              (g) We may require you to deliver your test engines to a facility we designate for our testing (see § 1042.235(c)). Alternatively, you may choose to deliver another engine that is identical in all material respects to the test engine, or another engine that we determine can appropriately serve as an emission-data engine for the engine family.

              (h) For engines that become new after being placed into service, such as engines installed on imported vessels, we may specify alternate certification provisions consistent with the intent of this part. See the definition of “new marine engine” in § 1042.901.
              [73 FR 37243, June 30, 2008, as amended at 75 FR 23000, Apr. 30, 2010; 81 FR 74147, Oct. 25, 2016]
            
            
              
              § 1042.205
              Application requirements.
              This section specifies the information that must be in your application, unless we ask you to include less information under § 1042.201(c). We may require you to provide additional information to evaluate your application.
              (a) Describe the engine family's specifications and other basic parameters of the engine's design and emission controls. List the fuel type on which your engines are designed to operate (for example, ultra low-sulfur diesel fuel). List each distinguishable engine configuration in the engine family. For each engine configuration, list the maximum engine power and the range of values for maximum engine power resulting from production tolerances, as described in § 1042.140.
              (b) Explain how the emission control system operates. Describe in detail all system components for controlling exhaust emissions, including all auxiliary emission control devices (AECDs) and all fuel-system components you will install on any production or test engine. Identify the part number of each component you describe. For this paragraph (b), treat as separate AECDs any devices that modulate or activate differently from each other. Include all the following:
              (1) Give a general overview of the engine, the emission control strategies, and all AECDs.
              (2) Describe each AECD's general purpose and function.
              (3) Identify the parameters that each AECD senses (including measuring, estimating, calculating, or empirically deriving the values). Include vessel-based parameters and state whether you simulate them during testing with the applicable procedures.
              (4) Describe the purpose for sensing each parameter.
              (5) Identify the location of each sensor the AECD uses.
              (6) Identify the threshold values for the sensed parameters that activate the AECD.
              (7) Describe the parameters that the AECD modulates (controls) in response to any sensed parameters, including the range of modulation for each parameter, the relationship between the sensed parameters and the controlled parameters and how the modulation achieves the AECD's stated purpose. Use graphs and tables, as necessary.
              (8) Describe each AECD's specific calibration details. This may be in the form of data tables, graphical representations, or some other description.
              (9) Describe the hierarchy among the AECDs when multiple AECDs sense or modulate the same parameter. Describe whether the strategies interact in a comparative or additive manner and identify which AECD takes precedence in responding, if applicable.
              (10) Explain the extent to which the AECD is included in the applicable test procedures specified in subpart F of this part.
              (11) Do the following additional things for AECDs designed to protect engines or vessels:
              (i) Identify the engine and/or vessel design limits that make protection necessary and describe any damage that would occur without the AECD.
              (ii) Describe how each sensed parameter relates to the protected components' design limits or those operating conditions that cause the need for protection.
              (iii) Describe the relationship between the design limits/parameters being protected and the parameters sensed or calculated as surrogates for those design limits/parameters, if applicable.
              (iv) Describe how the modulation by the AECD prevents engines and/or vessels from exceeding design limits.
              (v) Explain why it is necessary to estimate any parameters instead of measuring them directly and describe how the AECD calculates the estimated value, if applicable.
              (vi) Describe how you calibrate the AECD modulation to activate only during conditions related to the stated need to protect components and only as needed to sufficiently protect those components in a way that minimizes the emission impact.

              (12) Include any other information required by this part with respect to AECDs. For example, see § 1042.115 for requirements related to on-off technologies.

              (c) If your engines are equipped with an engine diagnostic system, explain how it works, describing especially the engine conditions (with the corresponding diagnostic trouble codes) that cause the malfunction-indicator light to go on.
              (d) Describe the engines you selected for testing and the reasons for selecting them.
              (e) Describe the test equipment and procedures that you used, including the duty cycle(s) and the corresponding engine applications. Also describe any special or alternate test procedures you used.
              (f) Describe how you operated the emission-data engine before testing, including the duty cycle and the number of engine operating hours used to stabilize emission levels. Explain why you selected the method of service accumulation. Describe any scheduled maintenance you did.
              (g) List the specifications of the test fuel (or mixture of test fuels) to show that they fall within the required ranges we specify in 40 CFR part 1065.
              (h) Identify the engine family's useful life.

              (i) Include the maintenance and warranty instructions you will give to the ultimate purchaser of each new engine (see §§ 1042.120 and 1042.125). Describe your plan for meeting warranty obligations under § 1042.120.
              (j) Include the emission-related installation instructions you will provide if someone else installs your engines in a vessel (see § 1042.130).
              (k) Describe your emission control information label (see § 1042.135).
              (l) Identify the emission standards and/or FELs to which you are certifying engines in the engine family.
              (m) Identify the engine family's deterioration factors and describe how you developed them (see § 1042.245). Present any emission test data you used for this.
              (n) State that you operated your emission-data engines as described in the application (including the test procedures, test parameters, and test fuels) to show you meet the requirements of this part.
              (o) Present emission data for HC, NOX, PM, and CO on an emission-data engine to show your engines meet emission standards as specified in §§ 1042.101 or 1042.104. Note that you must submit PM data for all engines, whether or not a PM standard applies. Show emission figures before and after applying adjustment factors for regeneration and deterioration factors for each pollutant and for each engine. If we specify more than one grade of any fuel type (for example, high-sulfur and low-sulfur diesel fuel), you need to submit test data only for one grade, unless the regulations of this part specify otherwise for your engine. Include emission results for each mode for Category 3 engines or for other engines if you do discrete-mode testing under § 1042.505. For engines using on-off controls as described in § 1042.115(g), include emission data demonstrating compliance with the Tier 2 standards when the engines Tier 3 NOX emission controls are disabled. Note that §§ 1042.235 and 1042.245 allows you to submit an application in certain cases without new emission data.
              (p) For Category 1 and Category 2 engines, state that all the engines in the engine family comply with the applicable not-to-exceed emission standards in § 1042.101 for all normal operation and use when tested as specified in § 1042.515. Describe any relevant testing, engineering analysis, or other information in sufficient detail to support your statement.
              (q) [Reserved]
              (r) Report test results as follows:
              (1) Report all valid test results involving measurement of pollutants for which emission standards apply. Also indicate whether there are test results from invalid tests or from any other tests of the emission-data engine, whether or not they were conducted according to the test procedures of subpart F of this part. We may require you to report these additional test results. We may ask you to send other information to confirm that your tests were valid under the requirements of this part and 40 CFR part 1065.
              (2) Report measured CO2, N2O, and CH4 as described in § 1042.235. Small-volume engine manufacturers may omit reporting N2O and CH4.

              (s) Describe all adjustable operating parameters (see § 1042.115(d)), including production tolerances. Include the following in your description of each parameter:
              
              (1) The nominal or recommended setting.
              (2) The intended physically adjustable range.
              (3) The limits or stops used to establish adjustable ranges.
              (4) For Category 1 engines, information showing why the limits, stops, or other means of inhibiting adjustment are effective in preventing adjustment of parameters on in-use engines to settings outside your intended physically adjustable ranges.
              (5) For Category 2 and Category 3 engines, propose a range of adjustment for each adjustable parameter, as described in § 1042.115(d). Include information showing why the limits, stops, or other means of inhibiting adjustment are effective in preventing adjustment of parameters on in-use engines to settings outside your proposed adjustable ranges.
              (t) Provide the information to read, record, and interpret all the information broadcast by an engine's onboard computers and electronic control units. State that, upon request, you will give us any hardware, software, or tools we would need to do this. If you broadcast a surrogate parameter for torque values, you must provide us what we need to convert these into torque units. You may reference any appropriate publicly released standards that define conventions for these messages and parameters. Format your information consistent with publicly released standards.
              (u) Confirm that your emission-related installation instructions specify how to ensure that sampling of exhaust emissions will be possible after engines are installed in vessels and placed in service. Show how to sample exhaust emissions in a way that prevents diluting the exhaust sample with ambient air.
              (v) State whether your certification is limited for certain engines. If this is the case, describe how you will prevent use of these engines in applications for which they are not certified. This applies for engines such as the following:
              (1) Constant-speed engines.
              (2) Engines used with controllable-pitch propellers.
              (3) Recreational engines.
              (w) Unconditionally certify that all the engines in the engine family comply with the requirements of this part, other referenced parts of the CFR, and the Clean Air Act.
              (x) Include good-faith estimates of U.S.-directed production volumes. Include a justification for the estimated production volumes if they are substantially different than actual production volumes in earlier years for similar models.
              (y) Include the information required by other subparts of this part. For example, include the information required by § 1042.725 if you participate in the ABT program.
              (z) Include other applicable information, such as information specified in this part or 40 CFR part 1068 related to requests for exemptions.
              (aa) Name an agent for service located in the United States. Service on this agent constitutes service on you or any of your officers or employees for any action by EPA or otherwise by the United States related to the requirements of this part.
              (bb) The following provisions apply for imported engines:
              (1) Describe your normal practice for importing engines. For example, this may include identifying the names and addresses of any agents you have authorized to import your engines.
              (2) For engines below 560 kW, identify a test facility in the United States where you can test your engines if we select them for testing under a selective enforcement audit, as specified in 40 CFR part 1068.
              [73 FR 37243, June 30, 2008, as amended at 74 FR 56509, Oct. 30, 2009; 75 FR 23000, Apr. 30, 2010; 81 FR 74147, Oct. 25, 2016]
            
            
              § 1042.210
              Preliminary approval.

              If you send us information before you finish the application, we will review it and make any appropriate determinations, especially for questions related to engine family definitions, auxiliary emission control devices, deterioration factors, useful life, testing for service accumulation, maintenance, and compliance with not-to-exceed standards. See § 1042.245 for specific provisions that apply for deterioration factors. Decisions made under this section are considered to be preliminary approval, subject to final review and approval. We will generally not reverse a decision where we have given you preliminary approval, unless we find new information supporting a different decision. If you request preliminary approval related to the upcoming model year or the model year after that, we will make best-efforts to make the appropriate determinations as soon as practicable. We will generally not provide preliminary approval related to a future model year more than two years ahead of time.
            
            
              § 1042.220
              Amending maintenance instructions.
              You may amend your emission-related maintenance instructions after you submit your application for certification as long as the amended instructions remain consistent with the provisions of § 1042.125. You must send the Designated Compliance Officer a written request to amend your application for certification for an engine family if you want to change the emission-related maintenance instructions in a way that could affect emissions. In your request, describe the proposed changes to the maintenance instructions. If operators follow the original maintenance instructions rather than the newly specified maintenance, this does not allow you to disqualify those engines from in-use testing or deny a warranty claim.
              (a) If you are decreasing or eliminating any specified maintenance, you may distribute the new maintenance instructions to your customers 30 days after we receive your request, unless we disapprove your request. This would generally include replacing one maintenance step with another. We may approve a shorter time or waive this requirement.
              (b) If your requested change would not decrease the specified maintenance, you may distribute the new maintenance instructions anytime after you send your request. For example, this paragraph (b) would cover adding instructions to increase the frequency of filter changes for engines in severe-duty applications.
              (c) You need not request approval if you are making only minor corrections (such as correcting typographical mistakes), clarifying your maintenance instructions, or changing instructions for maintenance unrelated to emission control. We may ask you to send us copies of maintenance instructions revised under this paragraph (c).
              [75 FR 23001, Apr. 30, 2010]
            
            
              § 1042.225
              Amending applications for certification.
              Before we issue you a certificate of conformity, you may amend your application to include new or modified engine configurations, subject to the provisions of this section. After we have issued your certificate of conformity, you may send us an amended application requesting that we include new or modified engine configurations within the scope of the certificate, subject to the provisions of this section. You must amend your application if any changes occur with respect to any information that is included or should be included in your application.
              (a) You must amend your application before you take any of the following actions:
              (1) Add an engine configuration to an engine family. In this case, the engine configuration added must be consistent with other engine configurations in the engine family with respect to the criteria listed in § 1042.230.
              (2) Change an engine configuration already included in an engine family in a way that may affect emissions, or change any of the components you described in your application for certification. This includes production and design changes that may affect emissions any time during the engine's lifetime.
              (3) Modify an FEL for an engine family as described in paragraph (f) of this section.
              (b) To amend your application for certification as specified in paragraph (a) of this section, send the relevant information to the Designated Compliance Officer.
              (1) Describe in detail the addition or change in the engine model or configuration you intend to make.

              (2) Include engineering evaluations or data showing that the amended engine family complies with all applicable requirements. You may do this by showing that the original emission-data engine is still appropriate for showing that the amended family complies with all applicable requirements.
              (3) If the original emission-data engine for the engine family is not appropriate to show compliance for the new or modified engine configuration, include new test data showing that the new or modified engine configuration meets the requirements of this part.
              (4) Include any other information needed to make your application correct and complete.
              (c) We may ask for more test data or engineering evaluations. You must give us these within 30 days after we request them.
              (d) For engine families already covered by a certificate of conformity, we will determine whether the existing certificate of conformity covers your newly added or modified engine. You may ask for a hearing if we deny your request (see § 1042.920).
              (e) For engine families already covered by a certificate of conformity, you may start producing the new or modified engine configuration anytime after you send us your amended application and before we make a decision under paragraph (d) of this section. However, if we determine that the affected engines do not meet applicable requirements, we will notify you to cease production of the engines and may require you to recall the engines at no expense to the owner. Choosing to produce engines under this paragraph (e) is deemed to be consent to recall all engines that we determine do not meet applicable emission standards or other requirements and to remedy the nonconformity at no expense to the owner. If you do not provide information required under paragraph (c) of this section within 30 days after we request it, you must stop producing the new or modified engines.
              (f) You may ask us to approve a change to your FEL in certain cases after the start of production. The changed FEL may not apply to engines you have already introduced into U.S. commerce, except as described in this paragraph (f). If we approve a changed FEL after the start of production, you must include the new FEL on the emission control information label for all engines produced after the change. You may ask us to approve a change to your FEL in the following cases:
              (1) You may ask to raise your FEL for your engine family at any time. In your request, you must show that you will still be able to meet the emission standards as specified in subparts B and H of this part. If you amend your application by submitting new test data to include a newly added or modified engine, as described in paragraph (b)(3) of this section, use the appropriate FELs with corresponding production volumes to calculate emission credits for the model year, as described in subpart H of this part. In all other circumstances, you must use the higher FEL for the entire family to calculate emission credits under subpart H of this part.
              (2) You may ask to lower the FEL for your engine family only if you have test data from production engines showing that emissions are below the proposed lower FEL. The lower FEL applies only to engines you produce after we approve the new FEL. Use the appropriate FELs with corresponding production volumes to calculate emission credits for the model year, as described in subpart H of this part.
              (g) You may produce engines as described in your amended application for certification and consider those engines to be in a certified configuration if we approve a new or modified engine configuration during the model year under paragraph (d) of this section. Similarly, you may modify in-use engines as described in your amended application for certification and consider those engines to be in a certified configuration if we approve a new or modified engine configuration at any time under paragraph (d) of this section. Modifying a new or in-use engine to be in a certified configuration does not violate the tampering prohibition of 40 CFR 1068.101(b)(1), as long as this does not involve changing to a certified configuration with a higher family emission limit.
              [73 FR 37243, June 30, 2008, as amended at 75 FR 23001, Apr. 30, 2010; 81 FR 74148, Oct. 25, 2016]
            
            
              
              § 1042.230
              Engine families.
              (a) For purposes of certification, divide your product line into families of engines that are expected to have similar emission characteristics throughout the useful life as described in this section. You may not group engines in different engine categories in the same family. Your engine family is limited to a single model year.
              (b) For Category 1 engines, group engines in the same engine family if they are the same in all the following aspects:
              (1) The combustion cycle and the fuel with which the engine is intended or designed to be operated.
              (2) The cooling system (for example, raw-water vs. separate-circuit cooling).
              (3) Method of air aspiration.
              (4) Method of exhaust aftertreatment (for example, catalytic converter or particulate trap).
              (5) Combustion chamber design.
              (6) Nominal bore and stroke.
              (7) Cylinder arrangement (such as in-line vs. vee configurations). This applies for engines with aftertreatment devices only.

              (8) Method of control for engine operation other than governing (i.e., mechanical or electronic).
              (9) Application (commercial or recreational).
              (10) Numerical level of the emission standards that apply to the engine, except as allowed under paragraphs (f) and (g) of this section.
              (c) For Category 2 engines, group engines in the same engine family if they are the same in all the following aspects:
              (1) The combustion cycle (e.g., diesel cycle).
              (2) The fuel with which the engine is intended or designed to be operated and the fuel system configuration.
              (3) The cooling system (for example, air-cooled or water-cooled), and procedure(s) employed to maintain engine temperature within desired limits (thermostat, on-off radiator fans, radiator shutters, etc.).
              (4) The method of air aspiration (turbocharged, supercharged, naturally aspirated, Roots blown).
              (5) The turbocharger or supercharger general performance characteristics (e.g., approximate boost pressure, approximate response time, approximate size relative to engine displacement).
              (6) The type of air inlet cooler (air-to-air, air-to-liquid, approximate degree to which inlet air is cooled).
              (7) The type of exhaust aftertreatment system (oxidation catalyst, particulate trap), and characteristics of the aftertreatment system (catalyst loading, converter size vs. engine size).
              (8) The combustion chamber configuration and the surface-to-volume ratio of the combustion chamber when the piston is at top dead center position, using nominal combustion chamber dimensions.
              (9) Nominal bore and stroke dimensions.
              (10) The location of the piston rings on the piston.
              (11) The intake manifold induction port size and configuration.
              (12) The exhaust manifold port size and configuration.
              (13) The location of the intake and exhaust valves (or ports).
              (14) The size of the intake and exhaust valves (or ports).
              (15) The approximate intake and exhaust event timing and duration (valve or port).
              (16) The configuration of the fuel injectors and approximate injection pressure.
              (17) The type of fuel injection system controls (i.e., mechanical or electronic).
              (18) The overall injection timing characteristics, or as appropriate ignition timing characteristics (i.e., the deviation of the timing curves from the optimal fuel economy timing curve must be similar in degree).
              (19) The type of smoke control system.

              (d) For Category 3 engines, group engines into engine families based on the criteria specified in Section 4.3 of the NOX Technical Code (incorporated by reference in § 1042.910), except as allowed in paragraphs (e) and (f) of this section.

              (e) You may subdivide a group of engines that is identical under paragraph (b) or (c) of this section into different engine families if you show the expected emission characteristics are different during the useful life. However, for the purpose of applying small-volume family provisions of this part, we will consider the otherwise applicable engine family criteria of this section.
              (f) You may group engines that are not identical with respect to the things listed in paragraph (b), (c), or (d) of this section in the same engine family, as follows:
              (1) In unusual circumstances, you may group such engines in the same engine family if you show that their emission characteristics during the useful life will be similar.
              (2) If you are a small-volume engine manufacturer, you may group any Category 1 engines into a single engine family or you may group any Category 2 engines into a single engine family. This also applies if you are a post-manufacture marinizer modifying a base engine that has a valid certificate of conformity for any kind of nonroad or heavy-duty highway engine under this chapter.
              (3) The provisions of this paragraph (f) do not exempt any engines from meeting the standards and requirements in subpart B of this part.

              (g) If you combine engines that are subject to different emission standards into a single engine family under paragraph (f) of this section, you must certify the engine family to the more stringent set of standards for that model year. For Category 3 engine families that include a range of maximum in-use engine speeds, use the highest value of maximum in-use engine speed to establish the applicable NOX emission standard.
              [73 FR 37243, June 30, 2008, as amended at 75 FR 23001, Apr. 30, 2010]
            
            
              § 1042.235
              Emission testing related to certification.

              This section describes the emission testing you must perform to show compliance with the emission standards in § 1042.101(a) or § 1042.104. See § 1042.205(p) regarding emission testing related to the NTE standards. See §§ 1042.240 and 1042.245 and 40 CFR part 1065, subpart E, regarding service accumulation before emission testing. See § 1042.655 for special testing provisions available for Category 3 engines subject to Tier 3 standards.
              (a) Select an emission-data engine from each engine family for testing. For engines at or above 560 kW, you may use a development engine that is equivalent in design to the engine being certified. For Category 3 engines, you may use a single-cylinder version of the engine. Using good engineering judgment, select the engine configuration most likely to exceed an applicable emission standard over the useful life, considering all exhaust emission constituents and the range of installation options available to vessel manufacturers.

              (b) Test your emission-data engines using the procedures and equipment specified in subpart F of this part. In the case of dual-fuel engines, measure emissions when operating with each type of fuel for which you intend to certify the engine. In the case of flexible-fuel engines, measure emissions when operating with the fuel mixture that best represents in-use operation or is most likely to have the highest NOX emissions (or NOX+HC emissions for engines subject to NOX+HC standards), though you may ask us to instead to perform tests with both fuels separately if you can show that intermediate mixtures are not likely to occur in use.
              (c) We may perform confirmatory testing by measuring emissions from any of your emission-data engines or other engines from the engine family, as follows:
              (1) We may decide to do the testing at your plant or any other facility. If we do this, you must deliver the engine to a test facility we designate. The engine you provide must include appropriate manifolds, aftertreatment devices, electronic control units, and other emission-related components not normally attached directly to the engine block. If we do the testing at your plant, you must schedule it as soon as possible and make available the instruments, personnel, and equipment we need.

              (2) If we measure emissions from one of your engines, the results of that testing become the official emission results for the engine. Unless we later invalidate these data, we may decide not to consider your data in determining if your engine family meets applicable requirements.

              (3) Before we test one of your engines, we may set its adjustable parameters to any point within the specified adjustable ranges (see § 1042.115(d)).
              (4) Before we test one of your engines, we may calibrate it within normal production tolerances for anything we do not consider an adjustable parameter. For example, this would apply for an engine parameter that is subject to production variability because it is adjustable during production, but is not considered an adjustable parameter (as defined in § 1042.901) because it is permanently sealed. For parameters that relate to a level of performance that is itself subject to a specified range (such as maximum power output), we will generally perform any calibration under this paragraph (c)(4) in a way that keeps performance within the specified range.
              (d) You may ask to use carryover emission data from a previous model year instead of doing new tests, but only if all the following are true:
              (1) The engine family from the previous model year differs from the current engine family only with respect to model year, items identified in § 1042.225(a), or other characteristics unrelated to emissions. We may waive this criterion for differences we determine not to be relevant.
              (2) The emission-data engine from the previous model year remains the appropriate emission-data engine under paragraph (b) of this section.
              (3) The data show that the emission-data engine would meet all the requirements that apply to the engine family covered by the application for certification. For engines originally tested under the provisions of 40 CFR part 94, you may consider those test procedures to be equivalent to the procedures we specify in subpart F of this part.
              (e) We may require you to test a second engine of the same or different configuration in addition to the engine tested under paragraph (b) of this section.
              (f) If you use an alternate test procedure under 40 CFR 1065.10 and later testing shows that such testing does not produce results that are equivalent to the procedures specified in subpart F of this part, we may reject data you generated using the alternate procedure.
              (g) Measure CO2 with each low-hour certification test using the procedures specified in 40 CFR part 1065 starting in the 2011 model year. Also measure CH4 from Category 1 and Category 2 engines with each low-hour certification test using the procedures specified in 40 CFR part 1065 starting in the 2012 model year. Measure N2O from Category 1 and Category 2 engines with each low-hour certification test using the procedures specified in 40 CFR part 1065 for any engine family that depends on NOx aftertreatment to meet emission standards. Small-volume engine manufacturers may omit measurement of N2O and CH4. These measurements are not required for NTE testing. Use the same units and modal calculations as for your other results to report a single weighted value for each constituent. Round the final values as follows:
              (1) Round CO2 to the nearest 1 g/kW-hr.
              (2) Round N2O to the nearest 0.001 g/kW-hr.
              (3) Round CH4 to the nearest 0.001 g/kW-hr.
              [73 FR 37243, June 30, 2008, as amended at 74 FR 56509, Oct. 30, 2009; 75 FR 23002, Apr. 30, 2010; 81 FR 74148, Oct. 25, 2016]
            
            
              § 1042.240
              Demonstrating compliance with exhaust emission standards.

              (a) For purposes of certification, your engine family is considered in compliance with the emission standards in § 1042.101(a) or § 1042.104 if all emission-data engines representing that family have test results showing official emission results and deteriorated emission levels at or below these standards. This also applies for all test points for emission-data engines within the family used to establish deterioration factors. See paragraph (f) of this section for provisions related to demonstrating compliance with non-duty-cycle standards, such as NTE standards. Note that your FELs are considered to be the applicable emission standards with which you must comply if you participate in the ABT program in subpart H of this part.

              (b) Your engine family is deemed not to comply if any emission-data engine representing that family has test results showing an official emission result or a deteriorated emission level for any pollutant that is above an applicable emission standard. Similarly, your engine family is deemed not to comply if any emission-data engine representing that family has test results showing any emission level above the applicable not-to-exceed emission standard for any pollutant. This also applies for all test points for emission-data engines within the family used to establish deterioration factors.

              (c) To compare emission levels from the emission-data engine with the applicable emission standards, apply deterioration factors to the measured emission levels for each pollutant. Section 1042.245 specifies how to test your Category 1 or Category 2 engine to develop deterioration factors that represent the deterioration expected in emissions over your engines' full useful life. See paragraph (e) of this section for determining deterioration factors for Category 3 engines. Your deterioration factors must take into account any available data from in-use testing with similar engines. Small-volume engine manufacturers and post-manufacture marinizers may use assigned deterioration factors that we establish. Apply deterioration factors as follows:
              (1) Additive deterioration factor for exhaust emissions. Except as specified in paragraph (c)(2) of this section, use an additive deterioration factor for exhaust emissions. An additive deterioration factor is the difference between exhaust emissions at the end of the useful life and exhaust emissions at the low-hour test point. In these cases, adjust the official emission results for each tested engine at the selected test point by adding the factor to the measured emissions. If the deterioration factor is less than zero, use zero. Additive deterioration factors must be specified to one more decimal place than the applicable standard.
              (2) Multiplicative deterioration factor for exhaust emissions. Use a multiplicative deterioration factor if good engineering judgment calls for the deterioration factor for a pollutant to be the ratio of exhaust emissions at the end of the useful life to exhaust emissions at the low-hour test point. For example, if you use aftertreatment technology that controls emissions of a pollutant proportionally to engine-out emissions, it is often appropriate to use a multiplicative deterioration factor. Adjust the official emission results for each tested engine at the selected test point by multiplying the measured emissions by the deterioration factor. If the deterioration factor is less than one, use one. A multiplicative deterioration factor may not be appropriate in cases where testing variability is significantly greater than engine-to-engine variability. Multiplicative deterioration factors must be specified to one more significant figure than the applicable standard.
              (3) Sawtooth and other nonlinear deterioration patterns. The deterioration factors described in paragraphs (c)(1) and (2) of this section assume that the highest useful life emissions occur either at the end of useful life or at the low-hour test point. The provisions of this paragraph (c)(3) apply where good engineering judgment indicates that the highest emissions over the useful life will occur between these two points. For example, emissions may increase with service accumulation until a certain maintenance step is performed, then return to the low-hour emission levels and begin increasing again. Base deterioration factors for engines with such emission patterns on the difference between (or ratio of) the point at which the highest emissions occur and the low-hour test point. Note that this applies for maintenance-related deterioration only where we allow such critical emission-related maintenance.
              (4) Deterioration factor for crankcase emissions. If your engine vents crankcase emissions to the exhaust or to the atmosphere, you must account for crankcase emission deterioration, using good engineering judgment. You may use separate deterioration factors for crankcase emissions of each pollutant (either multiplicative or additive) or include the effects in combined deterioration factors that include exhaust and crankcase emissions together for each pollutant.
              (5) Dual-fuel and flexible-fuel engines. In the case of dual-fuel and flexible-fuel engines, apply deterioration factors separately for each fuel type. You may accumulate service hours on a single emission-data engine using the type of fuel or the fuel mixture expected to have the highest combustion and exhaust temperatures; you may ask us to approve a different fuel mixture if you demonstrate that a different criterion is more appropriate.

              (d) Determine the official emission result for each pollutant to at least one more decimal place than the applicable standard. Apply the deterioration factor to the official emission result, as described in paragraph (c) of this section, then round the adjusted figure to the same number of decimal places as the emission standard. Compare the rounded emission levels to the emission standard for each emission-data engine. In the case of NOX+HC standards, apply the deterioration factor to each pollutant and then add the results before rounding.
              (e) For Category 3 engines, determine a deterioration factor based on an engineering analysis. The engineering analysis must describe how the measured emission levels from the emission-data engine show that engines comply with applicable emission standards throughout the useful life. Include this analysis in your application for certification and add a statement that all data, analyses, evaluations, and other information you used are available for our review upon request.
              (f) For NTE standards and mode caps, use good engineering judgment to demonstrate compliance throughout the useful life. You may, but are not required to, apply the same deterioration factors used to show compliance with the applicable duty-cycle standards. We will deny your application for certification if we determine that your test data show that your engines would exceed one or more NTE standard or mode cap during their useful lives.
              [73 FR 37243, June 30, 2008, as amended at 75 FR 23002, Apr. 30, 2010; 81 FR 74148, Oct. 25, 2016]
            
            
              § 1042.245
              Deterioration factors.
              This section describes how to determine deterioration factors for Category 1 and Category 2 engines, either with an engineering analysis, with pre-existing test data, or with new emission measurements. Apply these deterioration factors to determine whether your engines will meet the duty-cycle emission standards throughout the useful life as described in § 1042.240. This section does not apply for Category 3 engines.

              (a) You may ask us to approve deterioration factors for an engine family with established technology based on engineering analysis instead of testing. Engines certified to a NOX + HC standard or FEL greater than the Tier 3 NOX + HC standard are considered to rely on established technology for control of gaseous emissions, except that this does not include any engines that use exhaust-gas recirculation or aftertreatment. In most cases, technologies used to meet the Tier 1 and Tier 2 emission standards would qualify as established technology. We must approve your plan to establish a deterioration factor under this paragraph (a) before you submit your application for certification.
              (b) You may ask us to approve deterioration factors for an engine family based on emission measurements from similar highway, stationary, or nonroad engines (including locomotive engines or other marine engines) if you have already given us these data for certifying the other engines in the same or earlier model years. Use good engineering judgment to decide whether the two engines are similar. We must approve your plan to establish a deterioration factor under this paragraph (b) before you submit your application for certification. We will approve your request if you show us that the emission measurements from other engines reasonably represent in-use deterioration for the engine family for which you have not yet determined deterioration factors.

              (c) If you are unable to determine deterioration factors for an engine family under paragraph (a) or (b) of this section, first get us to approve a plan for determining deterioration factors based on service accumulation and related testing. We will respond to your proposed plan within 45 days of receiving your request. Your plan must involve measuring emissions from an emission-data engine at least three times, which are evenly spaced over the service-accumulation period unless we specify otherwise, such that the resulting measurements and calculations will represent the deterioration expected from in-use engines over the full useful life. You may use extrapolation to determine deterioration factors once you have established a trend of changing emissions with age for each pollutant. You may use an engine installed in a vessel to accumulate service hours instead of running the engine only in the laboratory. You may perform maintenance on emission-data engines as described in § 1042.125 and 40 CFR part 1065, subpart E.
              (d) Include the following information in your application for certification:
              (1) If you determine your deterioration factors based on test data from a different engine family, explain why this is appropriate and include all the emission measurements on which you base the deterioration factor.
              (2) If you determine your deterioration factors based on engineering analysis, explain why this is appropriate and include a statement that all data, analyses, evaluations, and other information you used are available for our review upon request.
              (3) If you do testing to determine deterioration factors, describe the form and extent of service accumulation, including a rationale for selecting the service-accumulation period and the method you use to accumulate hours.
              [73 FR 37243, June 30, 2008, as amended at 75 FR 23003, Apr. 30, 2010]
            
            
              § 1042.250
              Recordkeeping and reporting.
              (a) Send the Designated Compliance Officer information related to your U.S.-directed production volumes as described in § 1042.345. In addition, within 45 days after the end of the model year, you must send us a report describing information about engines you produced during the model year as follows:
              (1) State the total production volume for each engine family that is not subject to reporting under § 1042.345.
              (2) State the total production volume for any engine family for which you produce engines after completing the reports required in § 1042.345.
              (b) Organize and maintain the following records:
              (1) A copy of all applications and any summary information you send us.
              (2) Any of the information we specify in § 1042.205 that you were not required to include in your application.
              (3) A detailed history of each emission-data engine. For each engine, describe all of the following:
              (i) The emission-data engine's construction, including its origin and buildup, steps you took to ensure that it represents production engines, any components you built specially for it, and all the components you include in your application for certification.
              (ii) How you accumulated engine operating hours (service accumulation), including the dates and the number of hours accumulated.
              (iii) All maintenance, including modifications, parts changes, and other service, and the dates and reasons for the maintenance.
              (iv) All your emission tests, including the date and purpose of each test and documentation of test parameters as specified in part 40 CFR part 1065.
              (v) All tests to diagnose engine or emission control performance, giving the date and time of each and the reasons for the test.
              (vi) Any other significant events.
              (4) Production figures for each engine family divided by assembly plant.
              (5) Keep a list of engine identification numbers for all the engines you produce under each certificate of conformity.
              (c) Keep required data from emission tests and all other information specified in this section for eight years after we issue your certificate. If you use the same emission data or other information for a later model year, the eight-year period restarts with each year that you continue to rely on the information.
              (d) Store these records in any format and on any media, as long as you can promptly send us organized, written records in English if we ask for them. You must keep these records readily available. We may review them at any time.
              [73 FR 37243, June 30, 2008, as amended at 75 FR 23003, Apr. 30, 2010; 81 FR 74149, Oct. 25, 2016]
            
            
              
              § 1042.255
              EPA decisions.
              (a) If we determine your application is complete and shows that the engine family meets all the requirements of this part and the Clean Air Act, we will issue a certificate of conformity for your engine family for that model year. We may make the approval subject to additional conditions.
              (b) We may deny your application for certification if we determine that your engine family fails to comply with emission standards or other requirements of this part or the Clean Air Act. We will base our decision on all available information. If we deny your application, we will explain why in writing.
              (c) In addition, we may deny your application or suspend or revoke your certificate if you do any of the following:
              (1) Refuse to comply with any testing or reporting requirements.
              (2) Submit false or incomplete information (paragraph (e) of this section applies if this is fraudulent). This includes doing anything after submission of your application to render any of the submitted information false or incomplete.
              (3) Render inaccurate any test data.
              (4) Deny us from completing authorized activities (see 40 CFR 1068.20). This includes a failure to provide reasonable assistance.
              (5) Produce engines for importation into the United States at a location where local law prohibits us from carrying out authorized activities.
              (6) Fail to supply requested information or amend your application to include all engines being produced.
              (7) Take any action that otherwise circumvents the intent of the Clean Air Act or this part.
              (d) We may void the certificate of conformity for an engine family if you fail to keep records, send reports, or give us information as required under this part or the Clean Air Act. Note that these are also violations of 40 CFR 1068.101(a)(2).
              (e) We may void your certificate if we find that you intentionally submitted false or incomplete information. This includes rendering submitted information false or incomplete after submission.
              (f) If we deny your application or suspend, revoke, or void your certificate, you may ask for a hearing (see § 1042.920).
              [73 FR 37243, June 30, 2008, as amended at 75 FR 23003, Apr. 30, 2010; 81 FR 74149, Oct. 25, 2016]
            
          
          
            Subpart D—Testing Production-line Engines
            
              § 1042.301
              General provisions.
              (a) If you produce freshly manufactured marine engines that are subject to the requirements of this part, you must test them as described in this subpart, except as follows:
              (1) Small-volume engine manufacturers may omit testing under this subpart.
              (2) We may exempt Category 1 engine families with a projected U.S.-directed production volume below 100 engines from routine testing under this subpart. Request this exemption in your application for certification and include your basis for projecting a production volume below 100 units. We will approve your request if we agree that you have made good-faith estimates of your production volumes. Your exemption is approved when we grant your certificate. You must promptly notify us if your actual production exceeds 100 units during the model year. If you exceed the production limit or if there is evidence of a nonconformity, we may require you to test production-line engines under this subpart, or under 40 CFR part 1068, subpart E, even if we have approved an exemption under this paragraph (a)(2).
              (3) [Reserved]
              (b) We may suspend or revoke your certificate of conformity for certain engine families if your production-line engines do not meet the requirements of this part or you do not fulfill your obligations under this subpart (see §§ 1042.325 and 1042.340).

              (c) Other regulatory provisions authorize us to suspend, revoke, or void your certificate of conformity, or order recalls for engine families, without regard to whether they have passed these production-line testing requirements. The requirements of this subpart do not affect our ability to do selective enforcement audits, as described in 40 CFR part 1068. Individual engines in families that pass these production-line testing requirements must also conform to all applicable regulations of this part and 40 CFR part 1068.
              (d) You may use alternate programs or measurement methods for testing production-line engines in the following circumstances:
              (1) [Reserved]
              (2) You may test your engines using the CumSum procedures specified in 40 CFR part 1045 or 1051 instead of the procedures specified in this subpart, except that the threshold for establishing quarterly or annual test periods is based on U.S.-directed production volumes of 800 instead of 1600. This alternate program does not require prior approval.
              (3) You may ask to use another alternate program or measurement method for testing production-line engines. In your request, you must show us that the alternate program gives equal assurance that your engines meet the requirements of this part. We may waive some or all of this subpart's requirements if we approve your alternate program.
              (e) If you certify a Category 1 or Category 2 engine family with carryover emission data, as described in § 1042.235(d), and these equivalent engine families consistently pass the production-line testing requirements over the preceding two-year period, you may ask for a reduced testing rate for further production-line testing for that family. The minimum testing rate is one engine per engine family. If we reduce your testing rate, we may limit our approval to any number of model years. In determining whether to approve your request, we may consider the number of engines that have failed the emission tests.
              (f) We may ask you to make a reasonable number of production-line engines available for a reasonable time so we can test or inspect them for compliance with the requirements of this part. For Category 3 engines, you are not required to deliver engines to us, but we may inspect and test your engines at any facility at which they are assembled or installed in vessels.
              [73 FR 37243, June 30, 2008, as amended at 75 FR 23003, Apr. 30, 2010; 81 FR 74149, Oct. 25, 2016]
            
            
              § 1042.302
              Applicability of this subpart for Category 3 engines.
              If you produce Tier 3 or later Category 3 engines that are certified under this part, you must test them as described in this subpart, except as specified in this section.
              (a) You must test each Category 3 engine at the sea trial of the vessel in which it is installed or within the first 300 hours of operation, whichever occurs first. This may involve testing a fully assembled production engine before it is installed in the vessel. Since you must test each engine, the provisions of §§ 1042.310 and 1042.315(b) do not apply for Category 3 engines. If we determine that an engine failure under this subpart is caused by defective components or design deficiencies, we may revoke or suspend your certificate for the engine family as described in § 1042.340. If we determine that an engine failure under this subpart is caused only by incorrect assembly, we may suspend your certificate for the engine family as described in § 1042.325. If the engine fails, you may continue operating only to complete the sea trial and return to port. It is a violation of 40 CFR 1068.101(b)(1) to operate the vessel further until you remedy the cause of failure. Each two-hour period of such operation constitutes a separate offense. A violation lasting less than two hours constitutes a single offense.
              (b) You are only required to measure NOX emissions. You do not need to measure HC, CO or PM emissions under this subpart.

              (c) If you are unable to operate the engine at the test points for the specified duty cycle, you may approximate these points consistent with the specifications of section 6 of Appendix 8 to the NOX Technical Code (incorporated by reference in § 1042.910) and show compliance with the alternate installed-engine standard of § 1042.104(g). You must obtain EPA approval of your test procedure prior to testing the engine. Include in your request a description of your basis for concluding that the engine cannot be tested at the actual test points of the specified duty cycle.
              (d) You may measure NOX emissions at additional test points for the purposes of the continuous NOX monitoring requirements of § 1042.110(d). If you do, you must report these values along with your other test results. Describe in your application for certification how you plan to use these values for continuous NOX monitoring.

              (e) You may ask to measure emissions according to the Direct Measurement and Monitoring method specified in section 6.4 of the NOX Technical Code (incorporated by reference in § 1042.910).
              [75 FR 23003, Apr. 30, 2010, as amended at 81 FR 74149, Oct. 25, 2016]
            
            
              § 1042.305
              Preparing and testing production-line engines.
              This section describes how to prepare and test production-line engines. You must assemble the test engine in a way that represents the assembly procedures for other engines in the engine family. You must ask us to approve any deviations from your normal assembly procedures for other production engines in the engine family.
              (a) Test procedures. Test your production-line engines using the applicable testing procedures in subpart F of this part to show you meet the duty-cycle emission standards in subpart B of this part. For Category 1 and Category 2 engines, the not-to-exceed standards apply for this testing of Category 1 and Category 2 engines, but you need not do additional testing to show that production-line engines meet the not-to-exceed standards. The mode cap standards apply for the testing of Category 3 engines.
              (b) Modifying a test engine. Once an engine is selected for testing (see § 1042.310), you may adjust, repair, prepare, or modify it or check its emissions only if one of the following is true:
              (1) You document the need for doing so in your procedures for assembling and inspecting all your production engines and make the action routine for all the engines in the engine family.
              (2) This subpart otherwise specifically allows your action.
              (3) We approve your action in advance.
              (c) Engine malfunction. If an engine malfunction prevents further emission testing, ask us to approve your decision to either repair the engine or delete it from the test sequence.
              (d) Setting adjustable parameters. Before any test, we may require you to adjust any adjustable parameter on a Category 1 engine to any setting within its physically adjustable range. We may adjust or require you to adjust any adjustable parameter on a Category 2 or Category 3 engine to any setting within its specified adjustable range.
              (1) We may require you to adjust idle speed outside the physically adjustable range as needed, but only until the engine has stabilized emission levels (see paragraph (e) of this section). We may ask you for information needed to establish an alternate minimum idle speed.
              (2) We may specify adjustments within the physically adjustable range or the specified adjustable range by considering their effect on emission levels. We may also consider how likely it is that someone will make such an adjustment with in-use engines.
              (e) Stabilizing emission levels. You may stabilize emission levels (or establish a Green Engine Factor for Category 2 engines) before you test production-line engines, as follows:
              (1) You may stabilize emission levels by operating the engine in a way that represents the way production engines will be used, using good engineering judgment, for no more than the greater of two periods:
              (i) 300 hours.
              (ii) The number of hours you operated your emission-data engine for certifying the engine family (see 40 CFR part 1065, subpart E, or the applicable regulations governing how you should prepare your test engine).

              (2) For Category 2 or Category 3 engines, you may ask us to approve a Green Engine Factor for each regulated pollutant for each engine family. Use the Green Engine Factor to adjust measured emission levels to establish a stabilized low-hour emission level.
              (f) Damage during shipment. If shipping an engine to a remote facility for production-line testing makes necessary an adjustment or repair, you must wait until after the initial emission test to do this work. We may waive this requirement if the test would be impossible or unsafe, or if it would permanently damage the engine. Report to us in your written report under § 1042.345 all adjustments or repairs you make on test engines before each test.
              (g) Retesting after invalid tests. You may retest an engine if you determine an emission test is invalid under subpart F of this part. Explain in your written report reasons for invalidating any test and the emission results from all tests. If we determine that you improperly invalidated a test, we may require you to ask for our approval for future testing before substituting results of the new tests for invalid ones.
              [73 FR 37243, June 30, 2008, as amended at 75 FR 23004, Apr. 30, 2010]
            
            
              § 1042.310
              Engine selection for Category 1 and Category 2 engines.
              (a) Determine minimum sample sizes as follows:
              (1) For Category 1 engines, the minimum sample size is one engine or one percent of the projected U.S.-directed production volume for all your Category 1 engine families, whichever is greater.
              (2) For Category 2 engines, the minimum sample size is one engine or one percent of the projected U.S.-directed production volume for all your Category 2 engine families, whichever is greater.
              (b) Randomly select one engine from each engine family early in the model year. For further testing to reach the minimum sample size, randomly select a proportional sample from each engine family, with testing distributed evenly over the course of the model year, unless we specify a different schedule for your tests. For example, we may require you to disproportionately select engines from the early part of a model year for a new engine model that has not previously been subject to production-line testing.
              (c) For each engine that fails to meet emission standards, test two engines from the same engine family from the next fifteen engines produced or within seven days, whichever is later. If an engine fails to meet emission standards for any pollutant, count it as a failing engine under this paragraph (c).
              (d) Continue testing until one of the following things happens:
              (1) You test the number of engines specified in paragraphs (a) and (c) of this section.
              (2) The engine family does not comply according to § 1042.315 or you choose to declare that the engine family does not comply with the requirements of this subpart.
              (3) You test 30 engines from the engine family.
              (e) You may elect to test more randomly chosen engines than we require under this section.
            
            
              § 1042.315
              Determining compliance.
              This section describes the pass-fail criteria for the production-line testing requirements. We apply these criteria on an engine-family basis. See § 1042.320 for the requirements that apply to individual engines that fail a production-line test.
              (a) Calculate your test results as follows:
              (1) Initial and final test results. Calculate and round the test results for each engine. If you do several tests on an engine, calculate the initial results for each test, then add all the test results together and divide by the number of tests. Round this final calculated value for the final test results on that engine. Include the Green Engine Factor to determine low-hour emission results, if applicable.
              (2) Final deteriorated test results. Apply the deterioration factor for the engine family to the final test results (see § 1042.240(c)).
              (3) Round deteriorated test results. Round the results to the number of decimal places in the emission standard expressed to one more decimal place.

              (b) For Category 1 and Category 2 engines, if a production-line engine fails to meet emission standards and you test two additional engines as described in § 1042.310, calculate the average emission level for each pollutant for the three engines. If the calculated average emission level for any pollutant exceeds the applicable emission standard, the engine family fails the production-line testing requirements of this subpart. Tell us within ten working days if this happens. You may request to amend the application for certification to raise the FEL of the engine family as described in § 1042.225(f).
              [73 FR 37243, June 30, 2008, as amended at 75 FR 23004, Apr. 30, 2010]
            
            
              § 1042.320
              What happens if one of my production-line engines fails to meet emission standards?
              (a) If you have a production-line engine with final deteriorated test results exceeding one or more emission standards (see § 1042.315(a)), the certificate of conformity is automatically suspended for that failing engine. You must take the following actions before your certificate of conformity can cover that engine:
              (1) Correct the problem and retest the engine to show it complies with all emission standards.
              (2) Include the test results and describe the remedy for each engine in the written report required under § 1042.345.
              (b) You may request to amend the application for certification to raise the FEL of the entire engine family at this point (see § 1042.225).
              (c) For catalyst-equipped engines, you may ask us to allow you to exclude an initial failed test if all of the following are true:
              (1) The catalyst was in a green condition when tested initially.
              (2) The engine met all emission standards when retested after degreening the catalyst.
              (3) No additional emission-related maintenance or repair was performed between the initial failed test and the subsequent passing test.
              [73 FR 37243, June 30, 2008, as amended at 75 FR 23004, Apr. 30, 2010]
            
            
              § 1042.325
              What happens if an engine family fails the production-line testing requirements?
              (a) We may suspend your certificate of conformity for an engine family if it fails under § 1042.315. The suspension may apply to all facilities producing engines from an engine family, even if you find noncompliant engines only at one facility.
              (b) We will tell you in writing if we suspend your certificate in whole or in part. We will not suspend a certificate until at least 15 days after the engine family fails. The suspension is effective when you receive our notice.
              (c) Up to 15 days after we suspend the certificate for an engine family, you may ask for a hearing (see § 1042.920). If we agree before a hearing occurs that we used erroneous information in deciding to suspend the certificate, we will reinstate the certificate.
              (d) Section 1042.335 specifies steps you must take to remedy the cause of the engine family's production-line failure. All the engines you have produced since the end of the last test period are presumed noncompliant and should be addressed in your proposed remedy. We may require you to apply the remedy to engines produced earlier if we determine that the cause of the failure is likely to have affected the earlier engines.
              (e) You may request to amend the application for certification to raise the FEL of the entire engine family before or after we suspend your certificate as described in § 1042.225(f). We will approve your request if the failure is not caused by a defect and it is clear that you used good engineering judgment in establishing the original FEL.
              [73 FR 37243, June 30, 2008, as amended at 75 FR 23004, Apr. 30, 2010]
            
            
              § 1042.330
              Selling engines from an engine family with a suspended certificate of conformity.
              You may sell engines that you produce after we suspend the engine family's certificate of conformity under § 1042.315 only if one of the following occurs:

              (a) You test each engine you produce and show it complies with emission standards that apply.
              
              (b) We conditionally reinstate the certificate for the engine family. We may do so if you agree to recall all the affected engines and remedy any noncompliance at no expense to the owner if later testing shows that the engine family still does not comply.
            
            
              § 1042.335
              Reinstating suspended certificates.
              (a) Send us a written report asking us to reinstate your suspended certificate. In your report, identify the reason for noncompliance, propose a remedy for the engine family, and commit to a date for carrying it out. In your proposed remedy include any quality control measures you propose to keep the problem from happening again.
              (b) Give us data from production-line testing that shows the remedied engine family complies with all the emission standards that apply.
            
            
              § 1042.340
              When may EPA revoke my certificate under this subpart and how may I sell these engines again?
              (a) We may revoke your certificate for an engine family in the following cases:
              (1) You do not meet the reporting requirements.
              (2) Your engine family fails to comply with the requirements of this subpart and your proposed remedy to address a suspended certificate under § 1042.325 is inadequate to solve the problem or requires you to change the engine's design or emission control system.
              (b) To sell engines from an engine family with a revoked certificate of conformity, you must modify the engine family and then show it complies with the requirements of this part.
              (1) If we determine your proposed design change may not control emissions for the engine's full useful life, we will tell you within five working days after receiving your report. In this case we will decide whether production-line testing will be enough for us to evaluate the change or whether you need to do more testing.
              (2) Unless we require more testing, you may show compliance by testing production-line engines as described in this subpart.
              (3) We will issue a new or updated certificate of conformity when you have met these requirements.
            
            
              § 1042.345
              Reporting.
              (a) Within 45 days of the end of each quarter in which production-line testing occurs, send us a report with the following information:
              (1) Describe any facility used to test production-line engines and state its location.
              (2) State the total U.S.-directed production volume and number of tests for each engine family.
              (3) Describe how you randomly selected engines.
              (4) Describe each test engine, including the engine family's identification and the engine's model year, build date, model number, identification number, and number of hours of operation before testing. Also describe how you developed and applied the Green Engine Factor, if applicable.
              (5) Identify how you accumulated hours of operation on the engines and describe the procedure and schedule you used.
              (6) Provide the test number; the date, time and duration of testing; test procedure; all initial test results; final test results; and final deteriorated test results for all tests. Provide the emission results for all measured pollutants. Include information for both valid and invalid tests and the reason for any invalidation.
              (7) Describe completely and justify any nonroutine adjustment, modification, repair, preparation, maintenance, or test for the test engine if you did not report it separately under this subpart. Include the results of any emission measurements, regardless of the procedure or type of engine.
              (8) Report on each failed engine as described in § 1042.320.
              (9) Identify when the model year ends for each engine family.
              (b) We may ask you to add information to your written report so we can determine whether your new engines conform with the requirements of this subpart. We may also ask you to send less information.

              (c) An authorized representative of your company must sign the following statement:
              
              
                
                We submit this report under sections 208 and 213 of the Clean Air Act. Our production-line testing conformed completely with the requirements of 40 CFR part 1042. We have not changed production processes or quality-control procedures for test engines in a way that might affect emission controls. All the information in this report is true and accurate to the best of my knowledge. I know of the penalties for violating the Clean Air Act and the regulations. (Authorized Company Representative)
              
              
              (d) Send electronic reports of production-line testing to the Designated Compliance Officer using an approved information format. If you want to use a different format, send us a written request with justification for a waiver.
              (e) We will send copies of your reports to anyone from the public who asks for them. See § 1042.915 for information on how we treat information you consider confidential.
              [73 FR 37243, June 30, 2008, as amended at 75 FR 23004, Apr. 30, 2010]
            
            
              § 1042.350
              Recordkeeping.
              (a) Organize and maintain your records as described in this section. We may review your records at any time.
              (b) Keep paper or electronic records of your production-line testing for eight years after you complete all the testing required for an engine family in a model year.
              (c) Keep a copy of the written reports described in § 1042.345.
              (d) Keep the following additional records:
              (1) A description of all test equipment for each test cell that you can use to test production-line engines.
              (2) The names of supervisors involved in each test.
              (3) The name of anyone who authorizes adjusting, repairing, preparing, or modifying a test engine and the names of all supervisors who oversee this work.
              (4) If you shipped the engine for testing, the date you shipped it, the associated storage or port facility, and the date the engine arrived at the testing facility.
              (5) Any records related to your production-line tests that are not in the written report.
              (6) A brief description of any significant events during testing not otherwise described in the written report or in this section.
              (7) Any information specified in § 1042.345 that you do not include in your written reports.
              (e) If we ask, you must give us a more detailed description of projected or actual production figures for an engine family. We may ask you to divide your production figures by maximum engine power, displacement, fuel type, or assembly plant (if you produce engines at more than one plant).
              (f) Keep records of the engine identification number for each engine you produce under each certificate of conformity. You may identify these numbers as a range. Give us these records within 30 days if we ask for them.
              (g) We may ask you to keep or send other information necessary to implement this subpart.
              [73 FR 37243, June 30, 2008, as amended at 75 FR 23004, Apr. 30, 2010]
            
          
          
            Subpart E—In-use Testing
            
              § 1042.401
              General Provisions.
              We may perform in-use testing of any engine subject to the standards of this part.
            
          
          
            Subpart F—Test Procedures
            
              § 1042.501
              How do I run a valid emission test?
              (a) Use the equipment and procedures for compression-ignition engines in 40 CFR part 1065 to determine whether engines meet the duty-cycle emission standards in §§ 1042.101 or 1042.104. Measure the emissions of all regulated pollutants as specified in 40 CFR part 1065. Use the applicable duty cycles specified in § 1042.505. The following exceptions from the 40 CFR part 1065 procedures apply:

              (1) If you perform discrete-mode testing and use only one batch fuel measurement to determine your mean raw exhaust flow rate, you must target a constant sample flow rate over the mode. Verify proportional sampling as described in 40 CFR 1065.545 using the mean raw exhaust molar flow rate paired with each recorded sample flow rate.
              
              (2) If you perform discrete-mode testing, you may verify proportional sampling over the whole duty cycle instead of verifying proportional sampling for each discrete mode.
              (b) Section 1042.515 describes the supplemental test procedures for evaluating whether engines meet the not-to-exceed emission standards in § 1042.101(c).
              (c) Use the fuels and lubricants specified in 40 CFR part 1065, subpart H, for all the testing we require in this part, except as specified in this section and § 1042.515.
              (1) For service accumulation, use the test fuel or any commercially available fuel that is representative of the fuel that in-use engines will use.
              (2) For diesel-fueled engines, use the appropriate diesel fuel specified in 40 CFR part 1065, subpart H, for emission testing. Unless we specify otherwise, the appropriate diesel test fuel for Category 1 and Category 2 engines is the ultra low-sulfur diesel fuel. If we allow you to use a test fuel with higher sulfur levels, identify the test fuel in your application for certification. Unless we specify otherwise, the appropriate diesel test fuel for Category 3 engines is the high-sulfur diesel fuel. For Category 2 and Category 3 engines, you may ask to use commercially available diesel fuel similar but not necessarily identical to the applicable fuel specified in 40 CFR part 1065, subpart H; we will approve your request if you show us that it does not affect your ability to demonstrate compliance with the applicable emission standards.
              (3) For Category 1 and Category 2 engines that are expected to use a type of fuel (or mixed fuel) other than diesel fuel (such as natural gas, methanol, or residual fuel), use a commercially available fuel of that type for emission testing. If a given engine is designed to operate on different fuels, we may (at our discretion) require testing on each fuel. Propose test fuel specifications that take into account the engine design and the properties of commercially available fuels. Describe these test fuel specifications in the application for certification.
              (d) Adjust measured emissions to account for aftertreatment technology with infrequent regeneration as described in § 1042.525.
              (e) Duty-cycle testing is limited to atmospheric pressures between 91.000 and 103.325 kPa.
              (f) You may use special or alternate procedures to the extent we allow them under 40 CFR 1065.10.

              (g) For Category 3 engines, instead of test data collected as specified in 40 CFR part 1065, you may submit test data for NOX, HC, and CO emissions that were collected as specified in the NOX Technical Code (incorporated by reference in § 1042.910). For example, this allowance includes the allowance to perform the testing using test fuels allowed under the NOX Technical Code that do not meet the sulfur specifications of this section. We may require you to include a brief engineering analysis showing how these data demonstrate that your engines would meet the applicable emission standards if you had used the test procedures specified in 40 CFR part 1065.
              (h) This subpart is addressed to you as a manufacturer, but it applies equally to anyone who does testing for you, and to us when we perform testing to determine if your engines meet emission standards.
              [73 FR 37243, June 30, 2008, as amended at 74 FR 56509, Oct. 30, 2009; 75 FR 23005, Apr. 30, 2010; 81 FR 74149, Oct. 25, 2016]
            
            
              § 1042.505
              Testing engines using discrete-mode or ramped-modal duty cycles.

              This section describes how to test engines under steady-state conditions. In some cases, we allow you to choose the appropriate steady-state duty cycle for an engine; you may also choose between discrete-mode and ramped-modal testing. In all cases, you must use the duty cycle you select in your application for certification for all testing you perform for that engine family. If we test your engines to confirm that they meet emission standards, we will use the duty cycles you select for your own testing. If you submit certification test data using more than one duty cycle, any of the selected duty cycles may be used for any subsequent testing. We may also perform other testing as allowed by the Clean Air Act.
              
              (a) You may perform steady-state testing with either discrete-mode or ramped-modal cycles as described in 40 CFR Part 1065.
              (b) Measure emissions by testing the engine on a dynamometer with one of the following duty cycles (as specified) to determine whether it meets the emission standards in §§ 1042.101 or 1042.104:
              (1) General cycle. Use the 4-mode duty cycle or the corresponding ramped-modal cycle described in paragraph (a) of Appendix II of this part for commercial propulsion marine engines that are used with (or intended to be used with) fixed-pitch propellers, propeller-law auxiliary engines, and any other engines for which the other duty cycles of this section do not apply. Use this duty cycle also for commercial variable-speed propulsion marine engines that are used with (or intended to be used with) controllable-pitch propellers or with electrically coupled propellers, unless these engines are not intended for sustained operation (e.g., for at least 30 minutes) at all four modes when installed in the vessel.
              (2) Recreational marine engines. Except as specified in paragraph (b)(3) of this section, use the 5-mode duty cycle or the corresponding ramped-modal cycle described in paragraph (b) of Appendix II of this part for recreational marine engines with maximum engine power at or above 37 kW.
              (3) Controllable-pitch and electrically coupled propellers. Use the 4-mode duty cycle or the corresponding ramped-modal cycle described in paragraph (c) of Appendix II of this part for constant-speed propulsion marine engines that are used with (or intended to be used with) controllable-pitch propellers or with electrically coupled propellers. Use this duty cycle also for variable-speed propulsion marine engines that are used with (or intended to be used with) controllable-pitch propellers or with electrically coupled propellers if the duty cycles in paragraph (b)(1) and (b)(2) of this section do not apply.
              (4) Constant-speed auxiliary engines. Use the 5-mode duty cycle or the corresponding ramped-modal cycle described in 40 CFR Part 1039, Appendix II, paragraph (a) for constant-speed auxiliary engines.
              (5) Variable-speed auxiliary engines. (i) Use the duty cycle specified in paragraph (b)(1) of this section for propeller-law auxiliary engines.
              (ii) Use the 6-mode duty cycle or the corresponding ramped-modal cycle described in 40 CFR Part 1039, Appendix II, paragraph (b) for variable-speed auxiliary engines with maximum engine power below 19 kW that are not propeller-law engines.
              (iii) Use the 8-mode duty cycle or the corresponding ramped-modal cycle described in 40 CFR part 1039, Appendix II, paragraph (c) for variable-speed auxiliary engines with maximum engine power at or above 19 kW that are not propeller-law engines.
              (c) For constant-speed engines whose design prevents full-load operation for extended periods, you may ask for approval under 40 CFR 1065.10(c) to replace full-load operation with the maximum load for which the engine is designed to operate for extended periods.
              [79 FR 23751, Apr. 28, 2014, as amended at 81 FR 74149, Oct. 25, 2016]
            
            
              § 1042.515
              Test procedures related to not-to-exceed standards.
              (a) This section describes the procedures to determine whether your engines meet the not-to-exceed emission standards in § 1042.101(c). These procedures may include any normal engine operation and ambient conditions that the engines may experience in use. Paragraphs (c) through (e) of this section define the limits of what we will consider normal engine operation and ambient conditions.
              (b) Measure emissions with one of the following procedures:
              (1) Remove the selected engines for testing in a laboratory. You may use an engine dynamometer to simulate normal operation, as described in this section. Use the equipment and procedures specified in 40 CFR part 1065 to conduct laboratory testing.

              (2) Test the selected engines while they remain installed in a vessel. Use the equipment and procedures specified in 40 CFR part 1065 subpart J, to conduct field testing. Use fuel meeting the specifications of 40 CFR part 1065, subpart H, or a fuel typical of what you would expect the engine to use in service.
              
              (c) Engine testing may occur under the following ranges of ambient conditions without correcting measured emission levels:
              (1) Atmospheric pressure must be between 96.000 and 103.325 kPa, except that manufacturers may test at lower atmospheric pressures if their test facility is located at an altitude that makes it impractical to stay within this range. This pressure range is intended to allow testing under most weather conditions at all altitudes up to 1,100 feet above sea level.
              (2) Ambient air temperature must be between 13 and 35 °C (or between 13 °C and 30 °C for engines not drawing intake air directly from a space that could be heated by the engine).
              (3) Ambient water temperature must be between 5 and 27 °C.
              (4) Ambient humidity must be between 7.1 and 10.7 grams of moisture per kilogram of dry air.

              (d) Engine testing may occur at any conditions expected during normal operation but that are outside the conditions described in paragraph (b) of this section, as long as measured values are corrected to be equivalent to the nearest end of the specified range, using good engineering judgment. Correct NOX emissions for humidity as specified in 40 CFR part 1065, subpart G.
              (e) The sampling period may not begin until the engine has reached stable operating temperatures. For example, this would include only engine operation after starting and after the engine thermostat starts modulating the engine's coolant temperature. The sampling period may not include engine starting.
              (f) Apply the NTE standards specified in § 1042.101(c) to an engine family based on the zones and subzones corresponding to specific duty cycles and engine types as defined in Appendix III of this part. For an engine family certified to multiple duty cycles, the broadest applicable NTE zone applies for that family at the time of certification. Whenever an engine family is certified to multiple duty cycles and a specific engine from that family is tested for NTE compliance in use, determine the applicable NTE zone for that engine according to its in-use application. An engine family's NTE zone may be modified as follows:
              (1) You may ask us to approve a narrower NTE zone for an engine family at the time of certification, based on information such as how that engine family is expected to normally operate in use. For example, if an engine family is always coupled to a pump or jet drive, the engine might be able to operate only within a narrow range of engine speed and power.
              (2) You may ask us to approve a Limited Testing Region (LTR). An LTR is a region of engine operation, within the applicable NTE zone, where you have demonstrated that your engine family operates for no more than 5.0 percent of its normal in-use operation, on a time-weighted basis. You must specify an LTR using boundaries based on engine speed and power (or torque), where the LTR boundaries must coincide with some portion of the boundary defining the overall NTE zone. Any emission data collected within an LTR for a time duration that exceeds 5.0 percent of the duration of its respective NTE sampling period will be excluded when determining compliance with the applicable NTE standards. Any emission data collected within an LTR for a time duration of 5.0 percent or less of the duration of the respective NTE sampling period will be included when determining compliance with the NTE standards.
              (3) You must notify us if you design your engines for normal in-use operation outside the applicable NTE zone. If we learn that normal in-use operation for your engines includes other speeds and loads, we may specify a broader NTE zone, as long as the modified zone is limited to normal in-use operation for speeds greater than 70 percent of maximum test speed and loads greater than 30 percent of maximum power at maximum test speed (or 30 percent of maximum test torque for constant-speed engines).
              (4) You may exclude emission data based on catalytic aftertreatment temperatures as follows:
              (i) For an engine equipped with a catalytic NOX aftertreatment system, exclude NOX emission data that is collected when the exhaust temperature at any time during the NTE event is less than 250 °C.
              (ii) For an engine equipped with an oxidizing catalytic aftertreatment system, exclude HC and CO emission data that is collected when the exhaust temperature at any time during the NTE event is less than 250 °C. Similarly, exclude PM emission data during operation involving exhaust temperature below 250 °C for an engine equipped with an oxidizing flow-through catalyst.
              (iii) Measure exhaust temperature within 30 cm downstream of the last applicable catalytic aftertreatment device. Where there are parallel paths, use good engineering judgment to measure the temperature within 30 cm downstream of the last applicable catalytic aftertreatment device in the path with the greatest exhaust flow.
              (g) Emission sampling is not valid for NTE testing if it includes any active regeneration, unless the emission averaging period includes the complete regeneration event(s) and the full period of engine operation until the start of the next regeneration event. This provision applies only for engines that send an electronic signal indicating the start of the regeneration event.
              [73 FR 37243, June 30, 2008, as amended at 81 FR 74149, Oct. 25, 2016]
            
            
              § 1042.520
              What testing must I perform to establish deterioration factors?
              Sections 1042.240 and 1042.245 describe the required methods for testing to establish deterioration factors for an engine family.
            
            
              § 1042.525
              How do I adjust emission levels to account for infrequently regenerating aftertreatment devices?
              For engines using aftertreatment technology with infrequent regeneration events that may occur during testing, take one of the following approaches to account for the emission impact of regeneration, or use an alternate methodology that we approve for Category 3 engines:
              (a) You may use the calculation methodology described in 40 CFR 1065.680 to adjust measured emission results. Do this by developing an upward adjustment factor and a downward adjustment factor for each pollutant based on measured emission data and observed regeneration frequency as follows:
              (1) Adjustment factors should generally apply to an entire engine family, but you may develop separate adjustment factors for different configurations within an engine family. Use the adjustment factors from this section in all testing for the engine family.
              (2) You may use carryover or carry-across data to establish adjustment factors for an engine family as described in § 1042.235, consistent with good engineering judgment.
              (3) Determine the frequency of regeneration, F, as described in 40 CFR 1065.680 from in-use operating data or from running repetitive tests in a laboratory. If the engine is designed for regeneration at fixed time intervals, you may apply good engineering judgment to determine F based on those design parameters.
              (4) Identify the value of F in each application for certification for which it applies.
              (b) You may ask us to approve an alternate methodology to account for regeneration events. We will generally limit approval to cases where your engines use aftertreatment technology with extremely infrequent regeneration and you are unable to apply the provisions of this section.
              (c) You may choose to make no adjustments to measured emission results if you determine that regeneration does not significantly affect emission levels for an engine family (or configuration) or if it is not practical to identify when regeneration occurs. If you choose not to make adjustments under paragraph (a) or (b) of this section, your engines must meet emission standards for all testing, without regard to regeneration.
              [81 FR 74150, Oct. 25, 2016]
            
          
          
            Subpart G—Special Compliance Provisions
            
              § 1042.601
              General compliance provisions for marine engines and vessels.

              Engine and vessel manufacturers, as well as owners, operators, and rebuilders of engines and vessels subject to the requirements of this part, and all other persons, must observe the provisions of this part, the requirements and prohibitions in 40 CFR part 1068, and the provisions of the Clean Air Act. The provisions of 40 CFR part 1068 apply for compression-ignition marine engines as specified in that part, subject to the following provisions:
              (a) The following prohibitions apply with respect to recreational marine engines and recreational vessels:
              (1) Installing a recreational marine engine in a vessel that is not a recreational vessel is a violation of 40 CFR 1068.101(a)(1).
              (2) For a vessel with an engine that is certified and labeled as a recreational marine engine, using it in a manner inconsistent with its intended use as a recreational vessel violates 40 CFR 1068.101(a)(1), except as allowed by this chapter.
              (b) Subpart I of this part describes how the prohibitions of 40 CFR 1068.101(a)(1) apply for certain remanufactured engines. The provisions of 40 CFR 1068.105 do not allow the installation of a new remanufactured engine in a vessel that is defined as a new vessel unless the remanufactured engine is subject to the same standards as the standards applicable to freshly manufactured engines of the required model year.
              (c) The provisions of 40 CFR 1068.120 apply when rebuilding marine engines, except as specified in subpart I of this part. The following additional requirements also apply when rebuilding marine engines equipped with exhaust aftertreatment:
              (1) Follow all instructions from the engine manufacturer and aftertreatment manufacturer for checking, repairing, and replacing aftertreatment components. For example, you must replace the catalyst if the catalyst assembly is stamped with a build date more than ten years ago and the manufacturer's instructions state that catalysts over ten years old must be replaced when the engine is rebuilt.
              (2) Measure pressure drop across the catalyst assembly to ensure that it is neither higher nor lower than the manufacturer's specifications and repair or replace exhaust-system components as needed to bring the pressure drop within the manufacturer's specifications.
              (3) For engines equipped with exhaust sensors, verify that sensor outputs are within the manufacturer's recommended range and repair or replace any malfunctioning components (sensors, catalysts, or other components).
              (d) The provisions of § 1042.635 for the national security exemption apply in addition to the provisions of 40 CFR 1068.225.
              (e) For replacement engines, apply the provisions of 40 CFR 1068.240 as described in § 1042.615.
              (f) For the purpose of meeting the defect-reporting requirements in 40 CFR 1068.501, if you manufacture other nonroad engines that are substantially similar to your marine engines, you may consider defects using combined marine and non-marine families.
              (g) The selective enforcement audit provisions of 40 CFR part 1068 do not apply for Category 3 engines.
              (h) The defect reporting requirements of 40 CFR 1068.501 apply for Category 3 engines, except the threshold for filing a defect report is two engines.
              (i) You may not circumvent the requirements of this part or the Clean Air Act by manufacturing a vessel outside the United States or initially flagging a vessel in another country. The definition of “new marine engine” in § 1042.901 includes provisions for U.S.-flagged vessels that are manufactured or reflagged outside of U.S. waters. These provisions have the effect of applying the prohibitions of 40 CFR 1068.101(a)(1) to such vessels no later than when they first enter U.S. waters. The inclusion of these provisions does not affect requirements or prohibitions of the Clean Air Act or other statutes that may apply to the vessel before it first enters U.S. waters.

              (j) Subpart C of this part describes how to test and certify dual-fuel and flexible-fuel engines. Some multi-fuel engines may not fit either of those defined terms. For such engines, we will determine whether it is most appropriate to treat them as single-fuel engines, dual-fuel engines, or flexible-fuel engines based on the range of possible and expected fuel mixtures. For example, an engine might burn natural gas but initiate combustion with a pilot injection of diesel fuel. If the engine is designed to operate with a single fueling algorithm (i.e., fueling rates are fixed at a given engine speed and load condition), we would generally treat it as a single-fuel engine. In this context, the combination of diesel fuel and natural gas would be its own fuel type. If the engine is designed to also operate on diesel fuel alone, we would generally treat it as a dual-fuel engine. If the engine is designed to operate on varying mixtures of the two fuels, we would generally treat it as a flexible-fuel engine. To the extent that requirements vary for the different fuels or fuel mixtures, we may apply the more stringent requirements.
              [73 FR 37243, June 30, 2008, as amended at 73 FR 59194, Oct. 8, 2008; 75 FR 23005, Apr. 30, 2010; 81 FR 74150, Oct. 25, 2016]
            
            
              § 1042.605
              Dressing engines already certified to other standards for nonroad or heavy-duty highway engines for marine use.
              (a) General provisions. If you are an engine manufacturer (including someone who marinizes a land-based engine), this section allows you to introduce new marine engines into U.S. commerce if they are already certified to the requirements that apply to compression-ignition engines under 40 CFR parts 85 and 86 or 40 CFR part 89, 92, 1033, or 1039 for the appropriate model year. If you comply with all the provisions of this section, we consider the certificate issued under 40 CFR part 86, 89, 92, 1033, or 1039 for each engine to also be a valid certificate of conformity under this part 1042 for its model year, without a separate application for certification under the requirements of this part 1042. This section does not apply for Category 3 engines.
              (b) Vessel-manufacturer provisions. If you are not an engine manufacturer, you may install an engine certified for the appropriate model year under 40 CFR part 86, 89, 92, 1033, or 1039 in a marine vessel as long as you do not make any of the changes described in paragraph (d)(3) of this section and you meet the requirements of paragraph (e) of this section. If you modify the non-marine engine in any of the ways described in paragraph (d)(3) of this section, we will consider you a manufacturer of a new marine engine. Such engine modifications prevent you from using the provisions of this section.
              (c) Liability. Engines for which you meet the requirements of this section are exempt from all the requirements and prohibitions of this part, except for those specified in this section. Engines exempted under this section must meet all the applicable requirements from 40 CFR parts 85 and 86 or 40 CFR part 89, 92, 1033, or 1039. This paragraph (c) applies to engine manufacturers, vessel manufacturers that use such an engine, and all other persons as if the engine were used in its originally intended application. The prohibited acts of 40 CFR 1068.101(a)(1) apply to these new engines and vessels; however, we consider the certificate issued under 40 CFR part 86, 89, 92, 1033, or 1039 for each engine to also be a valid certificate of conformity under this part 1042 for its model year. If we make a determination that these engines do not conform to the regulations during their useful life, we may require you to recall them under 40 CFR part 85, 89, 92, or 1068.
              (d) Specific criteria and requirements. If you are an engine manufacturer and meet all the following criteria and requirements regarding your new marine engine, the engine is eligible for an exemption under this section:
              (1) You must produce it by marinizing an engine covered by a valid certificate of conformity from one of the following programs:
              (i) Heavy-duty highway engines (40 CFR part 86).
              (ii) Land-based compression-ignition nonroad engines (40 CFR part 89 or 1039).
              (iii) Locomotives (40 CFR part 92 or 1033). To be eligible for dressing under this section, the engine must be from a locomotive certified to standards that are at least as stringent as either the standards applicable to new marine engines or freshly manufactured locomotives in the model year that the engine is being dressed.
              (2) The engine must have the label required under 40 CFR part 86, 89, 92, 1033, or 1039.

              (3) You must not make any changes to the certified engine that could reasonably be expected to increase its emissions. For example, if you make any of the following changes to one of these engines, you do not qualify for the engine dressing exemption:
              (i) Change any fuel system parameters from the certified configuration, or change, remove, or fail to properly install any other component, element of design, or calibration specified in the engine manufacturer's application for certification. This includes aftertreatment devices and all related components.
              (ii) Replacing an original turbocharger, except that small-volume engine manufacturers may replace an original turbocharger on a recreational engine with one that matches the performance of the original turbocharger.
              (iii) Modify or design the marine engine cooling or aftercooling system so that temperatures or heat rejection rates are outside the original engine manufacturer's specified ranges.
              (4) You must show that fewer than 10 percent of the engine family's total sales in the United States are used in marine applications. This includes engines used in any application, without regard to which company manufactures the vessel or equipment. Show this as follows:
              (i) If you are the original manufacturer of the engine, base this showing on your sales information.
              (ii) In all other cases, you must confirm this based on your best estimate of the original manufacturer's sales information.
              (e) Labeling and documentation. If you are an engine manufacturer or vessel manufacturer using this exemption, you must do all of the following:
              (1) Make sure the original engine label will remain clearly visible after installation in the vessel.
              (2) Add a permanent supplemental label to the engine in a position where it will remain clearly visible after installation in the vessel. In your engine label, do the following:
              (i) Include the heading: “Marine Engine Emission Control Information”.
              (ii) Include your full corporate name and trademark.
              (iii) State: “This engine was marinized without affecting its emission controls.”.
              (iv) State the date you finished marinizing the engine (month and year).
              (3) Send the Designated Compliance Officer written notification describing your plans before using the provisions of this section. In addition, by February 28 of each calendar year (or less often if we tell you), send the Designated Compliance Officer a signed letter with all the following information:
              (i) Identify your full corporate name, address, and telephone number.
              (ii) List the engine models for which you used this exemption in the previous year and describe your basis for meeting the sales restrictions of paragraph (d)(4) of this section.
              (iii) State: “We prepared each listed engine model for marine application without making any changes that could increase its certified emission levels, as described in 40 CFR 1042.605.”
              (f) Failure to comply. If your engines do not meet the criteria listed in paragraph (d) of this section, they will be subject to the standards, requirements, and prohibitions of this part 1042 and the certificate issued under 40 CFR part(s) 86, 89, 92, 1033, or 1039 will not be deemed to also be a certificate issued under this part 1042. Introducing these engines into U.S. commerce as marine engines without a valid exemption or certificate of conformity under this part violates the prohibitions in 40 CFR 1068.101(a)(1).
              (g) Data submission. (1) If you are both the original manufacturer and marinizer of an exempted engine, you must send us emission test data on the appropriate marine duty cycles. You can include the data in your application for certification or in the letter described in paragraph (e)(3) of this section.
              (2) If you are the original manufacturer of an exempted engine that is marinized by a post-manufacture marinizer, you may be required to send us emission test data on the appropriate marine duty cycles. If such data are requested you will be allowed a reasonable amount of time to collect the data.
              (h) Participation in averaging, banking and trading. Engines adapted for marine use under this section may not generate or use emission credits under this part 1042. These engines may generate credits under the ABT provisions in 40 CFR part(s) 86, 89, 92, 1033, or 1039, as applicable. These engines must use emission credits under 40 CFR part(s) 86, 89, 92, 1033, or 1039 as applicable if they are certified to an FEL that exceeds an emission standard.
              (i) Operator requirements. The requirements specified for vessel manufacturers, owners, and operators in this subpart (including requirements in 40 CFR part 1068) apply to these engines whether they are certified under this part 1042 or another part as allowed by this section.
              [73 FR 37243, June 30, 2008, as amended at 75 FR 23005, Apr. 30, 2010; 81 FR 74150, Oct. 25, 2016]
            
            
              § 1042.610
              Certifying auxiliary marine engines to land-based standards.

              This section applies to auxiliary marine engines that are identical to certified land-based engines. See § 1042.605 for provisions that apply to propulsion marine engines or auxiliary marine engines that are modified for marine applications. This section does not apply for Category 3 engines.
              (a) General provisions. If you are an engine manufacturer, this section allows you to introduce new marine engines into U.S. commerce if they are already certified to the requirements that apply to compression-ignition engines under 40 CFR part 89 or 1039 for the appropriate model year. If you comply with all the provisions of this section, we consider the certificate issued under 40 CFR part 89 or 1039 for each engine to also be a valid certificate of conformity under this part 1042 for its model year, without a separate application for certification under the requirements of this part 1042.
              (b) Vessel-manufacturer provisions. If you are not an engine manufacturer, you may install an engine certified for land-based applications in a marine vessel as long as you meet all the qualifying criteria and requirements specified in paragraphs (d) and (e) of this section. If you modify the non-marine engine, we will consider you a manufacturer of a new marine engine. Such engine modifications prevent you from using the provisions of this section.
              (c) Liability. Engines for which you meet the requirements of this section are exempt from all the requirements and prohibitions of this part, except for those specified in this section. Engines exempted under this section must meet all the applicable requirements from 40 CFR part 89 or 1039. This paragraph (c) applies to engine manufacturers, vessel manufacturers that use such an engine, and all other persons as if the engine were used in its originally intended application. The prohibited acts of 40 CFR 1068.101(a)(1) apply to these new engines and vessels; however, we consider the certificate issued under 40 CFR part 89 or 1039 for each engine to also be a valid certificate of conformity under this part 1042 for its model year. If we make a determination that these engines do not conform to the regulations during their useful life, we may require you to recall them under 40 CFR part 89 or 1068.
              (d) Qualifying criteria. If you are an engine manufacturer and meet all the following criteria and requirements regarding your new marine engine, the engine is eligible for an exemption under this section:
              (1) The marine engine must be identical in all material respects to a land-based engine covered by a valid certificate of conformity for the appropriate model year showing that it meets emission standards for engines of that power rating under 40 CFR part 89 or 1039.
              (2) The engines may not be used as propulsion marine engines.
              (3) You must show that the number of auxiliary marine engines from the engine family must be smaller than the number of land-based engines from the engine family sold in the United States, as follows:
              (i) If you are the original manufacturer of the engine, base this showing on your sales information.
              (ii) In all other cases, you must get the original manufacturer of the engine to confirm this based on its sales information.
              (e) Specific requirements. If you are an engine manufacturer or vessel manufacturer using this exemption, you must do all of the following:
              
              (1) Make sure the original engine label will remain clearly visible after installation in the vessel. This label or a supplemental label must identify that the original certification is valid for auxiliary marine applications.
              (2) Send the Designated Compliance Officer written notification describing your plans before using the provisions of this section. In addition, by February 28 of each calendar year (or less often if we tell you), send the Designated Compliance Officer a signed letter with all the following information:
              (i) Identify your full corporate name, address, and telephone number.
              (ii) List the engine models for which you used this exemption in the previous year and describe your basis for meeting the sales restrictions of paragraph (d)(3) of this section.
              (iii) State: “We prepared each listed engine model for marine application without making any changes that could increase its certified emission levels, as described in 40 CFR 1042.610.”
              (3) If you are the certificate holder, you must describe in your application for certification how you plan to produce engines for both land-based and auxiliary marine applications, including projected sales of auxiliary marine engines to the extent this can be determined. If the projected marine sales are substantial, we may ask for the year-end report of production volumes to include actual auxiliary marine engine sales.
              (f) Failure to comply. If your engines do not meet the criteria listed in paragraph (d) of this section, they will be subject to the standards, requirements, and prohibitions of this part 1042 and the certificate issued under 40 CFR part 89 or 1039 will not be deemed to also be a certificate issued under this part 1042. Introducing these engines into U.S. commerce as marine engines without a valid exemption or certificate of conformity under this part 1042 violates the prohibitions in 40 CFR 1068.101(a)(1).
              (g) Participation in averaging, banking and trading. Engines using this exemption may not generate or use emission credits under this part 1042. These engines may generate credits under the ABT provisions in 40 CFR part 89 or 1039, as applicable. These engines must use emission credits under 40 CFR part 89 or 1039 as applicable if they are certified to an FEL that exceeds an emission standard.
              (h) Operator requirements. The requirements specified for vessel manufacturers, owners, and operators in this subpart (including requirements in 40 CFR part 1068) apply to these engines whether they are certified under this part 1042 or another part as allowed by this section.
              [73 FR 37243, June 30, 2008, as amended at 75 FR 23006, Apr. 30, 2010; 81 FR 74150, Oct. 25, 2016]
            
            
              § 1042.615
              Replacement engine exemption.
              For Category 1 and Category 2 replacement engines, the provisions of 40 CFR 1068.240 apply except as described in this section. In unusual circumstances, you may ask us to allow you to apply these provisions for a new Category 3 engine.
              (a) This paragraph (a) applies instead of the provisions of 40 CFR 1068.240(b)(2). The prohibitions in 40 CFR 1068.101(a)(1) do not apply to a new replacement engine if all the following conditions are met:
              (1) You use good engineering judgment to determine that no engine certified to the current requirements of this part is produced by any manufacturer with the appropriate physical or performance characteristics to repower the vessel. We have determined that engines certified to Tier 4 standards do not have the appropriate physical or performance characteristics to replace uncertified engines or engines certified to emission standards that are less stringent than the Tier 4 standards.
              (2) You make a record of your determination for each replacement engine with the following information and keep these records for eight years:

              (i) If you determine that no engine certified to the current requirements of this part is available with the appropriate performance characteristics, explain why certified engines produced by you and other manufacturers cannot be used as a replacement because they are not similar to the engine being replaced in terms of power or speed.
              
              (ii) You may determine that all engines certified to the current requirements of this part that have appropriate performance characteristics are not available because they do not have the appropriate physical characteristics. If this is the case, explain why these certified engines produced by you and other manufacturers cannot be used as a replacement because their weight or dimensions are substantially different than those of the engine being replaced, or because they will not fit within the vessel's engine compartment or engine room.
              (iii) In evaluating appropriate physical or performance characteristics, you may account for compatibility with vessel components you would not otherwise replace when installing a new engine, including transmissions or reduction gears, drive shafts or propeller shafts, propellers, cooling systems, operator controls, or electrical systems for generators or indirect-drive configurations. If you make your determination on this basis, you must identify the vessel components that are incompatible with engines certified to current standards and explain how they are incompatible and why it would be unreasonable to replace them.
              (iv) In evaluating appropriate physical or performance characteristics, you may account for compatibility in a set of two or more propulsion engines on a vessel where only one of the engines needs replacement, but only if each engine not needing replacement has operated for less than 75 percent of its applicable useful life in hours or years (see § 1042.101). If any engine not otherwise needing replacement exceeds this 75 percent threshold, your determination must consider replacement of all the propulsion engines.
              (v) In addition to the determination specified in paragraph (a)(1) of this section, you must make a separate determination for your own product line addressing every tier of emission standards that is more stringent than the emission standards for the engine being replaced. For example, if the engine being replaced was built before the Tier 1 standards started to apply and engines of that size are currently subject to Tier 3 standards, you must consider whether any Tier 1 or Tier 2 engines that you produce have the appropriate physical and performance characteristics for replacing the old engine; if you can produce a Tier 2 engine with the appropriate physical and performance characteristics, you must use it as the replacement engine.
              (3) You must notify us within 30 days after you ship each replacement engine under this section. Your notification must include all the following things and be signed by an authorized representative of your company:
              (i) A copy of your records describing how you made the determination described in paragraph (a)(2) of this section for this particular engine.
              (ii) The total number of replacement engines you have shipped in the applicable calendar year, from all your marine engine models.
              (iii) The following statement:
              
              
                I certify that the statements and information in the enclosed document are true, accurate, and complete to the best of my knowledge. I am aware that there are significant civil and criminal penalties for submitting false statements and information, or omitting required statements and information.
              
              
              (4) The replacement engine must conform to the applicable requirements of 40 CFR part 1043. Note that 40 CFR 1043.10 specifies allowances for vessels that operate only domestically.
              (b) The 40-year limit specified in 40 CFR 1068.240(a) does not apply for engines subject to this part 1042. You may accordingly omit the statement on the permanent labels specified in 40 CFR 1068.240 describing this limitation.
              (c) Modifying a vessel to significantly increase its value within six months after installing a replacement engine produced under this section is a violation of 40 CFR 1068.101(a)(1).
              (d) We may void an exemption for an engine if we determine that any of the conditions described in paragraph (a) of this section are not met.
              (e) We may reduce the reporting and recordkeeping requirements in this section.
              [73 FR 37243, June 30, 2008, as amended at 73 FR 59194, Oct. 8, 2008; 75 FR 23006, Apr. 30, 2010; 79 FR 7084, Feb. 6, 2014]
            
            
              
              § 1042.620
              Engines used solely for competition.
              The provisions of this section apply for new Category 1 engines and vessels built on or after January 1, 2009.
              (a) We may grant you an exemption from the standards and requirements of this part for a new engine on the grounds that it is to be used solely for competition. The requirements of this part, other than those in this section, do not apply to engines that we exempt for use solely for competition.
              (b) We will exempt engines that we determine will be used solely for competition. The basis of our determination is described in paragraphs (c) and (d) of this section. Exemptions granted under this section are good for only one model year and you must request renewal for each subsequent model year. We will not approve your renewal request if we determine the engine will not be used solely for competition.
              (c) Engines meeting all the following criteria are considered to be used solely for competition:
              (1) Neither the engine nor any vessels containing the engine may be displayed for sale in any public dealership or otherwise offered for sale to the general public. Note that this does not preclude display of these engines as long as they are not available for sale to the general public.
              (2) Sale of the vessel in which the engine is installed must be limited to professional racing teams, professional racers, or other qualified racers. For replacement engines, the sale of the engine itself must be limited to professional racing teams, professional racers, other qualified racers, or to the original vessel manufacturer.
              (3) The engine and the vessel in which it is installed must have performance characteristics that are substantially superior to noncompetitive models.
              (4) The engines are intended for use only as specified in paragraph (e) of this section.
              (d) You may ask us to approve an exemption for engines not meeting the criteria listed in paragraph (c) of this section as long as you have clear and convincing evidence that the engines will be used solely for competition.
              (e) Engines are considered to be used solely for competition only if their use is limited to competition events sanctioned by the U.S. Coast Guard or another public organization with authorizing permits for participating competitors. Operation of such engines may include only racing events, trials to qualify for racing events, and practice associated with racing events. Authorized attempts to set speed records are also considered racing events. Engines will not be considered to be used solely for competition if they are ever used for any recreational or other noncompetitive purpose. Use of exempt engines in any recreational events, such as poker runs and lobsterboat races, is a violation of 40 CFR 1068.101(b)(4).
              (f) You must permanently label engines exempted under this section to clearly indicate that they are to be used only for competition. Failure to properly label an engine will void the exemption for that engine.
              (g) If we request it, you must provide us any information we need to determine whether the engines are used solely for competition. This would include documentation regarding the number of engines and the ultimate purchaser of each engine as well as any documentation showing a vessel manufacturer's request for an exempted engine. Keep these records for five years.
              [75 FR 23006, Apr. 30, 2010]
            
            
              § 1042.625
              Special provisions for engines used in emergency applications.
              This section describes an exemption that is available for certain Category 1 and Category 2 engines. This exemption is not available for Category 3 engines.
              (a) Except as specified in paragraph (d) of this section, the prohibitions in § 1068.101(a)(1) do not apply to a new engine that is subject to Tier 4 standards if the following conditions are met:
              (1) The engine is intended for installation in one of the following vessels or applications:

              (i) A lifeboat approved by the U.S. Coast Guard under approval series 160.135 (see for example 46 CFR 199.201(a)(1)), as long as such a vessel is not also used as a launch or tender.
              
              (ii) A rescue boat approved by the U.S. Coast Guard under approval series 160.156 (see for example 46 CFR 199.202(a)).
              (iii) Generator sets or other auxiliary equipment that qualify as final emergency power sources under 46 CFR part 112.
              (2) The engine meets the Tier 3 emission standards specified in § 1042.101 as specified in 40 CFR 1068.265.
              (3) The engine is used only for its intended purpose, as specified on the emission control information label.
              (b) Except as specified in paragraph (d) of this section, the prohibitions in § 1068.101(a)(1) do not apply to a new engine that is subject to Tier 3 standards according to the following provisions:
              (1) The engine must be intended for installation in a lifeboat or a rescue boat as specified in paragraph (a)(1)(i) or (ii) of this section.
              (2) This exemption is available from the initial effective date for the Tier 3 standards until the engine model (or one of comparable size, weight, and performance) has been certified as complying with the Tier 3 standards and Coast Guard requirements.
              (3) The engine must meet the Tier 2 emission standards specified in Appendix I of this part as specified in 40 CFR 1068.265.
              (c) If you introduce an engine into U.S. commerce under this section, you must meet the labeling requirements in § 1042.135, but add one of the following statements instead of the compliance statement in § 1042.135(c)(10):

              (1) For lifeboats and rescue boats, add the following statement:
              
              
                THIS ENGINE DOES NOT COMPLY WITH CURRENT U.S. EPA EMISSION STANDARDS UNDER 40 CFR 1042.625 AND IS FOR USE SOLELY IN LIFEBOATS OR RESCUE BOATS (COAST GUARD APPROVAL SERIES 160.135 OR 160.156). INSTALLATION OR USE OF THIS ENGINE IN ANY OTHER APPLICATION MAY BE A VIOLATION OF FEDERAL LAW SUBJECT TO CIVIL PENALTY.
              
              

              (2) For engines serving as final emergency power sources, add the following statement:
              
              
                THIS ENGINE DOES NOT COMPLY WITH CURRENT U.S. EPA EMISSION STANDARDS UNDER 40 CFR 1042.625 AND IS FOR USE SOLELY IN EMERGENCY EQUIPMENT REGULATED BY 46 CFR 112. INSTALLATION OR USE OF THIS ENGINE IN ANY OTHER APPLICATION MAY BE A VIOLATION OF FEDERAL LAW SUBJECT TO CIVIL PENALTY.
              
              
              (d) Introducing into commerce a vessel containing an engine exempted under this section violates the prohibitions in 40 CFR 1068.101(a)(1) where the vessel is not covered by paragraph (a) or (b) of this section, unless it is exempt under a different provision. Similarly, using such an engine or vessel as something other than a lifeboat, rescue boat, or emergency engine as specified in paragraph (a)(1) of this section violates the prohibitions in 40 CFR 1068.101(a)(1), unless it is exempt under a different provision.
              [73 FR 37243, June 30, 2008, as amended at 75 FR 23006, Apr. 30, 2010]
            
            
              § 1042.630
              Personal-use exemption.
              This section applies to individuals who manufacture vessels for personal use with used Category 1 engines. If you and your vessel meet all the conditions of this section, the vessel and its engine are considered to be exempt from the standards and requirements of this part that apply to new engines and new vessels. The prohibitions in § 1068.101(a)(1) do not apply to engines exempted under this section. For example, you may install an engine that was not certified as a marine engine.
              (a) The vessel may not be manufactured from a previously certified vessel, nor may it be manufactured from a partially complete vessel that is equivalent to a certified vessel. The vessel must be manufactured primarily from unassembled components, but may incorporate some preassembled components. For example, fully preassembled steering assemblies may be used. You may also power the vessel with an engine that was previously used in a highway or land-based nonroad application.
              (b) The vessel may not be sold within five years after the date of final assembly.
              (c) No individual may manufacture more than one vessel in any ten-year period under this exemption.

              (d) You may not use the vessel in any revenue-generating service or for any other commercial purpose, except that you may use a vessel exempt under this section for commercial fishing that you personally do.
              (e) This exemption may not be used to circumvent the requirements of this part or the requirements of the Clean Air Act. For example, this exemption would not cover a case in which a person sells an almost completely assembled vessel to another person, who would then complete the assembly. This would be considered equivalent to the sale of the complete new vessel. This section also does not allow engine manufacturers to produce new engines that are exempt from emission standards and it does not provide an exemption from the prohibition against tampering with certified engines.
              (f) The vessel must be a vessel that is not classed or subject to Coast Guard inspections or surveys. Note that dockside examinations performed by the Coast Guard are not considered inspections (see 46 U.S.C. 3301 and 46 U.S.C. 4502).
              [73 FR 37243, June 30, 2008, as amended at 75 FR 23006, Apr. 30, 2010; 81 FR 74151, Oct. 25, 2016]
            
            
              § 1042.635
              National security exemption.
              Engines qualify for a national security exemption as described in 40 CFR 1068.225. This applies to both freshly manufactured and remanufactured engines.
              [81 FR 74151, Oct. 25, 2016]
            
            
              § 1042.650
              Exemptions for migratory vessels and auxiliary engines on Category 3 vessels.
              The provisions of this section apply for Category 1 and Category 2 engines, including auxiliary engines installed on vessels with Category 3 propulsion engines. These provisions do not apply for any Category 3 engines. All engines exempted under this section must comply with the applicable requirements of 40 CFR part 1043.
              (a) Temporary exemption. A vessel owner may ask us for a temporary exemption from the tampering prohibition in 40 CFR 1068.101(b)(1) for a vessel if it will operate for an extended period outside the United States where ULSD is not available. In your request, describe where the vessel will operate, how long it will operate there, why ULSD will be unavailable, and how you will modify the engine, including its emission controls. If we approve your request, you may modify the engine, but only as needed to disable or remove the emission controls needed for meeting the Tier 4 standards. You must return the engine to its original certified configuration before the vessel returns to the United States to avoid violating the tampering prohibition in 40 CFR 1068.101(b)(1). We may set additional conditions to prevent circumvention of the provisions of this part.
              (b) SOLAS exemption. We may approve a permanent exemption from the prohibitions in 40 CFR 1068.101(a)(1) for an engine that is subject to Tier 4 standards as described in this paragraph (b).
              (1) Vessel owners may ask for a permanent exemption from the Tier 4 standards for an engine that will be installed on vessels that will operate for extended periods outside the United States, provided they demonstrate all of the following are true:
              (i) Prior to introduction into service, the vessel will comply with applicable certification requirements for international safety pursuant to the U.S. Coast Guard and the International Convention for the Protection of Life at Sea (SOLAS). The vessel owner must maintain compliance with these requirements for the life of the exempted engine.
              (ii) The vessel will be used in areas outside of the United States where ULSD will not be available.
              (iii) The mix of vessels with engines certified to Tier 3 or earlier standards in the owner's current fleet and the owner's current business operation of those vessels makes the exemption necessary. Note that because of the large fraction of pre-Tier 4 engines in the fleet prior to 2021, a request for a Tier 4 exemption prior to that year must clearly demonstrate that unusual circumstances apply.
              (2) An engine exempted under this paragraph (b) must meet the Tier 3 emission standards described in § 1402.101, subject to the procedural requirements of 40 CFR 1068.265.

              (3) If you introduce an engine into U.S. commerce under this section, you must meet the labeling requirements in § 1042.135, but add the following statement instead of the compliance statement in § 1042.135(c)(10):
              
              
                THIS ENGINE DOES NOT COMPLY WITH CURRENT U.S. EPA EMISSION STANDARDS UNDER 40 CFR 1042.650 AND IS FOR USE SOLELY IN SOLAS VESSELS. INSTALLATION OR USE OF THIS ENGINE IN ANY OTHER APPLICATION MAY BE A VIOLATION OF FEDERAL LAW SUBJECT TO CIVIL PENALTY.
              
              
              (4) Operating a vessel containing an engine exempted under this paragraph (b) violates the prohibitions in 40 CFR 1068.101(a)(1) if the vessel in not in full compliance with applicable requirements for international safety specified in paragraph (b)(1)(i) of this section.
              (c) Vessels less than 500 gross tons. In unusual circumstances for vessels less than 500 gross tons, we may approve a vessel owner's request for a permanent exemption from the prohibitions in 40 CFR 1068.101(a)(1) for an engine that is subject to Tier 4 standards that will operate for extended periods outside the United States without it being in compliance with applicable certification requirements for international safety. We may set appropriate additional conditions on such exemptions, and may void the exemption if those conditions are not met.
              (d) Auxiliary engines on Category 3 vessels. Auxiliary engines that will be installed on vessels with Category 3 propulsion engines qualify for an exemption from the standards of this part provided all the following conditions are met:
              (1) To be eligible for this exemption, the engine must meet all the following criteria.

              (i) The engine must have an EIAPP certificate demonstrating compliance with the applicable NOX standards of Annex VI and meet all other applicable requirements of 40 CFR part 1043. Engines installed on vessels constructed on or after January 1, 2016 must conform fully to the Annex VI Tier III NOX standards as described in 40 CFR part 1043 and meet all other applicable requirements in 40 CFR part 1043. Engines that would otherwise be subject to the Tier 4 standards of this part must also conform fully to the Annex VITier III NOX standards as described in 40 CFR part 1043.
              (ii) The engine may not be used for propulsion (except for emergency engines).

              (iii) Engines certified to the Annex VI Tier III standards may be equipped with on-off NOX controls, as long as they conform to the requirements of §§ 1042.110(d) and 1042.115(g); however, the engines must comply fully with the Annex VI Tier II standards when the emission controls are disabled, and meet any other requirements that apply underAnnex VI.
              (2) You must notify the Designated Compliance Officer of your intent to use this exemption before you introduce engines into U.S. commerce, not later than the time that you apply for an EIAPP certificate for the engine under 40 CFR part 1043.
              (3) The remanufactured engine requirements of subpart I of this part do not apply.
              (4) If you introduce an engine into U.S. commerce under this paragraph (d), you must meet the labeling requirements in § 1042.135, but add the following statement instead of the compliance statement in § 1042.135(c)(10):
              THIS ENGINE DOES NOT COMPLY WITH CURRENT U.S. EPA EMISSION STANDARDS UNDER 40 CFR 1042.650 AND IS FOR USE SOLELY IN VESSELS WITH CATEGORY 3 PROPULSION ENGINES. INSTALLATION OR USE OF THIS ENGINE IN ANY OTHER APPLICATION MAY BE A VIOLATION OF FEDERAL LAW SUBJECT TO CIVIL PENALTY.
              (5) The reporting requirements of § 1042.660 apply for engines exempted under this paragraph (d).
              [73 FR 37243, June 30, 2008, as amended at 75 FR 23007, Apr. 30, 2010; 81 FR 74151, Oct. 25, 2016]
            
            
              § 1042.655
              Special certification provisions for Category 3 engines with aftertreatment.

              This section describes an optional approach for demonstrating for certification that catalyst-equipped engines (or engines equipped with other aftertreatment devices) comply with applicable emission standards. You must use good engineering judgment for all aspects of this allowance.
              
              (a) Eligibility. You may use the provisions of this section without our prior approval to demonstrate that aftertreatment-equipped Category 3 engines meet the Tier 3 standards. In unusual circumstances, we may also allow you to use this approach to demonstrate that aftertreatment-equipped Category 2 engines meet the Tier 4 standards. We will generally approve this for Category 2 engines only if the engines are too large to be practically tested in a laboratory with a fully assembled aftertreatment system. If we approve this approach for a Category 2 engine, interpret references to Tier 3 in this section to mean Tier 4, and interpret references to Tier 2 in this section to mean Tier 3.
              (b) Required testing. The emission-data engine must be tested as specified in subpart F of this part to verify that the engine-out emissions comply with the Tier 2 standards. The catalyst material or other aftertreatment device must be tested under conditions that accurately represent actual engine conditions for the test points. This catalyst or aftertreatment testing may be performed on a bench scale.
              (c) Engineering analysis. Include with your application a detailed engineering analysis describing how the test data collected for the engine and aftertreatment demonstrate that all engines in the family will meet all applicable emission standards. We may require that you submit this analysis separately from your application, or that you obtain preliminary approval under § 1042.210.
              (d) Verification. You must verify your design by testing a complete production engine with installed aftertreatment in the final assembled configuration. Unless we specify otherwise, do this by complying with production-line testing requirements of subpart D of this part.
              (e) Other requirements. All other requirements of this part, including the non-testing requirements for certification, apply for these engines. Nothing in this section affects requirements in other regulatory parts, such as Coast Guard safety requirements.
              [75 FR 23007, Apr. 30, 2010, as amended at 81 FR 74151, Oct. 25, 2016]
            
            
              § 1042.660
              Requirements for vessel manufacturers, owners, and operators.
              (a) For vessels equipped with emission controls requiring the use of specific fuels, lubricants, or other fluids, owners and operators must comply with the manufacturer/remanufacturer's specifications for such fluids when operating the vessels. Failure to comply with the requirements of this paragraph is a violation of 40 CFR 1068.101(b)(1). For marine vessels that are excluded from the requirements of 40 CFR part 1043 because they operate only domestically, it is also a violation of 40 CFR 1068.101(b)(1) to operate the vessel using residual fuel on or after January 1, 2015. Note that 40 CFR part 80 also includes provisions that restrict the use of certain fuels by certain marine engines.
              (b) For vessels equipped with SCR systems requiring the use of urea or other reductants, owners and operators must report to the Designated Enforcement Officer within 30 days any operation of such vessels without the appropriate reductant. This includes vessels with auxiliary engines certified to Annex VI standards under § 1042.650(d). Failure to comply with the requirements of this paragraph is a violation of 40 CFR 1068.101(a)(2). Note that such operation is a violation of 40 CFR 1068.101(b)(1).
              (c) The provisions of this paragraph (c) apply for marine vessels containing Category 3 engines.

              (1) The requirements of this paragraph (c)(1) apply only for Category 3 engines. All maintenance, repair, adjustment, and alteration of Category 3 engines subject to the provisions of this part performed by any owner, operator or other maintenance provider must be performed using good engineering judgment, in such a manner that the engine continues (after the maintenance, repair, adjustment or alteration) to meet the emission standards it was certified as meeting prior to the need for service. This includes but is not limited to complying with the maintenance instructions described in § 1042.125. Adjustments are limited to the range specified by the engine manufacturer in the approved application for certification. Note that where a repair (or other maintenance) cannot be completed while at sea, it is not a violation to continue operating the engine to reach your destination.
              (2) It is a violation of 40 CFR 1068.101(b)(1) to operate the vessel with the engine adjusted outside of the specified adjustable range. Each two-hour period of such operation constitutes a separate offense. A violation lasting less than two hours constitutes a single offense.
              (3) The owner and operator of the engine must maintain on board the vessel records of all maintenance, repair, and adjustment that could reasonably affect the emission performance of any engine subject to the provision of this part. Owners and operators must also maintain, on board the vessel, records regarding certification, parameter adjustment, and fuels used. For engines that are automatically adjusted electronically, all adjustments must be logged automatically. Owners and operators must make these records available to EPA upon request. These records must include the following:
              (i) The Technical File, Record Book of Engine Parameters, and bunker delivery notes as specified in 40 CFR 1043.70. The Technical File must be transferred to subsequent purchasers in the event of a sale of the engine or vessel. (ii) Specific descriptions of engine maintenance, repair, adjustment, and alteration (including rebuilding). The descriptions must include at least the date, time, and nature of the maintenance, repair, adjustment, or alteration and the position of the vessel when the maintenance, repair, adjustment, or alteration was made.
              (iii) Emission-related maintenance instructions provided by the manufacturer. These instructions must be transferred to subsequent purchasers in the event of a sale of the engine or vessel.

              (4) Owners and operators of engines equipped with on-off emission controls must comply with the requirements of this paragraph (c)(4) whenever a malfunction of the emission controls is indicated as specified in § 1042.110(d). You must determine the cause of the malfunction and remedy it consistent with paragraph (c)(1) of this section. See paragraph (b) of this section if the malfunction is due to either a lack of reductant or inadequate reductant quality. If the malfunction occurs during the useful life, report the malfunction to the certificate holder for investigation and compliance with defect reporting requirements of 40 CFR 1068.501 (unless the malfunction is due to operation without adequate urea or other malmaintenance).
              (d) For each marine vessel containing a Category 3 engine, the owner must annually review the vessel's records and submit to EPA a signed statement certifying compliance during the preceding year with the requirements of this part that are applicable to owners and operators of such vessels. Alternately, if review of the vessel's records indicates that there has been one or more violations of the requirements of this part, the owner must submit to EPA a signed statement specifying the noncompliance, including the nature of the noncompliance, the time of the noncompliance, and any efforts made to remedy the noncompliance. The statement of compliance (or noncompliance) required by this paragraph must be signed by the executive with responsibility for marine activities of the owner. If the vessel is operated by a different business entity than the vessel owner, the reporting requirements of this paragraph (e) apply to both the owner and the operator. Compliance with these review and certification requirements by either the vessel owner or the vessel operator with respect to a compliance statement will be considered compliance with these requirements by both of these parties for that compliance statement. The executive(s) may authorize a captain or other primary operator to conduct this review and submit the certification, provided that the certification statement is accompanied by written authorization for that individual to submit such statements. The Administrator may waive the requirements of this paragraph when equivalent assurance of compliance is otherwise available.

              (e) Manufacturers, owners and operators must allow emission tests and inspections required by this part to be conducted and must provide reasonable assistance to perform such tests or inspections.
              [75 FR 23007, Apr. 30, 2010, as amended at 81 FR 74151, Oct. 25, 2016]
            
            
              § 1042.670
              Special provisions for gas turbine engines.
              The provisions of this section apply for gas turbine engines.
              (a) Implementation schedule. The requirements of this part do not apply for gas turbine engines below 600 kW before the 2014 model year. The requirements of this part do not apply for Tier 3 or earlier gas turbine engines at or above 600 kW. The provisions of 40 CFR part 1068 also do not apply for gas turbine engines produced in these earlier model years.
              (b) Special test procedures. Manufacturers seeking certification of gas turbine engines must obtain preliminary approval of the test procedures to be used, consistent with § 1042.210 and 40 CFR 1065.10.
              (c) Remanufacturing. The requirements of subpart I of this part do not apply for gas turbine engines.
              (d) Equivalent displacement. Apply displacement-based provisions of this part by calculating an equivalent displacement from maximum engine power. The equivalent per-cylinder displacement (in liters) equals maximum engine power in kW multiplied by 0.00311, except that all gas turbines with maximum engine power above 9,300 kW are considered to have an equivalent per-cylinder displacement of 29.0 liters. Also, determine the appropriate Tier 3 standards for Category 1 engines based on the engine having an equivalent power density below 35 kW per liter.
              (e) Emission-related components. All components meeting the criteria of 40 CFR 1068.501(a)(1) are considered to be emission-related components with respect to maintenance, warranty, and defect reporting for gas turbine engines.
              (f) Engines used for national defense. See § 1042.635 for provisions related to exempting gas turbine engines used for national defense.
              [75 FR 23008, Apr. 30, 2010, as amended at 81 FR 74152, Oct. 25, 2016]
            
          
          
            Subpart H—Averaging, Banking, and Trading for Certification
            
              § 1042.701
              General provisions.
              This subpart describes how you may use emission credits to demonstrate that Category 1 and Category 2 engines comply with emission standards under this part. The provisions of this subpart do not apply for Category 3 engines.
              (a) You may average, bank, and trade (ABT) emission credits for purposes of certification as described in this subpart to show compliance with the standards of this part. Participation in this program is voluntary.
              (b) The definitions of subpart J of this part apply to this subpart. The following definitions also apply:
              (1) Actual emission credits means emission credits you have generated that we have verified by reviewing your final report.
              (2) Applicable emission standard means an emission standard that is specified in subpart B of this part. Note that for other subparts, “applicable emission standard” is defined to also include FELs.
              (3) Averaging set means a set of engines in which emission credits may be exchanged only with other engines in the same averaging set.
              (4) Broker means any entity that facilitates a trade of emission credits between a buyer and seller.
              (5) Buyer means the entity that receives emission credits as a result of a trade.
              (6) Reserved emission credits means emission credits you have generated that we have not yet verified by reviewing your final report.
              (7) Seller means the entity that provides emission credits during a trade.
              (8) Standard means the emission standard that applies under subpart B of this part for engines not participating in the ABT program of this subpart.
              (9) Trade means to exchange emission credits, either as a buyer or seller.
              (c) Emission credits may be exchanged only within an averaging set. Except as specified in paragraph (d) of this section, the following criteria define the applicable averaging sets:
              (1) Recreational engines.
              
              (2) Commercial Category 1 engines.
              (3) Category 2 engines.
              (d) Emission credits generated by commercial Category 1 engine families may be used for compliance by Category 2 engine families. Such credits must be discounted by 25 percent.
              (e) You may not use emission credits generated under this subpart to offset any emissions that exceed an FEL or standard. This applies for all testing, including certification testing, in-use testing, selective enforcement audits, and other production-line testing. However, if emissions from an engine exceed an FEL or standard (for example, during a selective enforcement audit), you may use emission credits to recertify the engine family with a higher FEL that applies only to future production.
              (f) Engine families that use emission credits for one or more pollutants may not generate positive emission credits for another pollutant.
              (g) Emission credits may be used in the model year they are generated or in future model years. Emission credits may not be used for past model years.
              (h) You may increase or decrease an FEL during the model year by amending your application for certification under § 1042.225.
              (i) You may use NOX + HC credits to show compliance with a NOX emission standard or use NOX credits to show compliance with a NOX + HC emission standard.
              (j) NOX+HC and PM credits generated under 40 CFR part 94 may be used under this part in the same manner as NOX+HC and PM credits generated under this part.
              (k) You may use either of the following approaches to retire or forego emission credits:
              (1) You may retire emission credits generated from any number of your engines. This may be considered donating emission credits to the environment. Identify any such credits in the reports described in § 1042.730. Engines must comply with the applicable FELs even if you donate or sell the corresponding emission credits under this paragraph (k). Those credits may no longer be used by anyone to demonstrate compliance with any EPA emission standards.
              (2) You may certify a family using an FEL below the emission standard as described in this part and choose not to generate emission credits for that family. If you do this, you do not need to calculate emission credits for those families and you do not need to submit or keep the associated records described in this subpart for that family.
              [73 FR 37243, June 30, 2008, as amended at 75 FR 23008, Apr. 30, 2010; 81 FR 74152, Oct. 25, 2016]
            
            
              § 1042.705
              Generating and calculating emission credits.

              The provisions of this section apply separately for calculating emission credits for NOX, NOX + HC, or PM.

              (a) For each participating family, calculate positive or negative emission credits relative to the otherwise applicable emission standard. Calculate positive emission credits for a family that has an FEL below the standard. Calculate negative emission credits for a family that has an FEL above the standard. Sum your positive and negative credits for the model year before rounding. Round the sum of emission credits to the nearest kilogram (kg) using consistent units throughout the following equation:
              

              Emission credits (kg) = (Std − FEL) × (Volume) × (Power) × (LF) × (UL) × (10−
                3)
              
              
                Where:
                
                Std = The emission standard, in g/kW-hr.
                FEL = The family emission limit for the engine family, in g/kW-hr.
                Volume = The number of engines eligible to participate in the averaging, banking, and trading program within the given engine family during the model year, as described in paragraph (c) of this section.
                Power = The average value of maximum engine power of all the engine configurations within an engine family, calculated on a production-weighted basis, in kilowatts.
                LF = Load factor. Use 0.69 for propulsion marine engines and 0.51 for auxiliary marine engines. We may specify a different load factor if we approve the use of special test procedures for an engine family under 40 CFR 1065.10(c)(2), consistent with good engineering judgment.
                UL = The useful life for the given engine family, in hours.
              
              
              (b) [Reserved]
              
              (c) As described in § 1042.730, compliance with the requirements of this subpart is determined at the end of the model year based on actual U.S.-directed production volumes. Do not include any of the following engines to calculate emission credits:
              (1) Engines with a permanent exemption under subpart G of this part or under 40 CFR part 1068.
              (2) Exported engines.
              (3) Engines not subject to the requirements of this part, such as those excluded under § 1042.5.
              (4) [Reserved]
              (5) Any other engines, where we indicate elsewhere in this part 1042 that they are not to be included in the calculations of this subpart.
              [73 FR 37243, June 30, 2008, as amended at 75 FR 23008, Apr. 30, 2010; 81 FR 74152, Oct. 25, 2016]
            
            
              § 1042.710
              Averaging emission credits.
              (a) Averaging is the exchange of emission credits among your engine families.
              (b) You may certify one or more engine families to an FEL above the emission standard, subject to the FEL caps and other provisions in subpart B of this part, if you show in your application for certification that your projected balance of all emission-credit transactions in that model year is greater than or equal to zero.
              (c) If you certify an engine family to an FEL that exceeds the otherwise applicable emission standard, you must obtain enough emission credits to offset the engine family's deficit by the due date for the final report required in § 1042.730. The emission credits used to address the deficit may come from your other engine families that generate emission credits in the same model year, from emission credits you have banked from previous model years, or from emission credits generated in the same or previous model years that you obtained through trading.
              [73 FR 37243, June 30, 2008, as amended at 81 FR 74152, Oct. 25, 2016]
            
            
              § 1042.715
              Banking emission credits.
              (a) Banking is the retention of emission credits by the manufacturer generating the emission credits for use in future model years for averaging or trading.
              (b) You may designate any emission credits you plan to bank in the reports you submit under § 1042.730 as reserved credits. During the model year and before the due date for the final report, you may designate your reserved emission credits for averaging or trading.
              (c) Reserved credits become actual emission credits when you submit your final report. However, we may revoke these emission credits if we are unable to verify them after reviewing your reports or auditing your records.
              [75 FR 23009, Apr. 30, 2010]
            
            
              § 1042.720
              Trading emission credits.
              (a) Trading is the exchange of emission credits between manufacturers. You may use traded emission credits for averaging, banking, or further trading transactions.
              (b) You may trade actual emission credits as described in this subpart. You may also trade reserved emission credits, but we may revoke these emission credits based on our review of your records or reports or those of the company with which you traded emission credits. You may trade banked credits within an averaging set to any certifying manufacturer.
              (c) If a negative emission credit balance results from a transaction, both the buyer and seller are liable, except in cases we deem to involve fraud. See § 1042.255(e) for cases involving fraud. We may void the certificates of all engine families participating in a trade that results in a manufacturer having a negative balance of emission credits. See § 1042.745.
              [73 FR 37243, June 30, 2008, as amended at 75 FR 23009, Apr. 30, 2010]
            
            
              § 1042.725
              Information required for the application for certification.

              (a) You must declare in your application for certification your intent to use the provisions of this subpart for each engine family that will be certified using the ABT program. You must also declare the FELs you select for the engine family for each pollutant for which you are using the ABT program. Your FELs must comply with the specifications of subpart B of this part, including the FEL caps. FELs must be expressed to the same number of decimal places as the emission standards.
              (b) Include the following in your application for certification:
              (1) A statement that, to the best of your belief, you will not have a negative balance of emission credits for any averaging set when all emission credits are calculated at the end of the year.
              (2) Detailed calculations of projected emission credits (positive or negative) based on projected production volumes. We may require you to include similar calculations from your other engine families to demonstrate that you will be able to avoid negative credit balances for the model year. If you project negative emission credits for a family, state the source of positive emission credits you expect to use to offset the negative emission credits.
              [73 FR 37243, June 30, 2008, as amended at 75 FR 23009, Apr. 30, 2010; 81 FR 74152, Oct. 25, 2016]
            
            
              § 1042.730
              ABT reports.
              (a) If any of your engine families are certified using the ABT provisions of this subpart, you must send an end-of-year report within 90 days after the end of the model year and a final report within 270 days after the end of the model year. We may waive the requirement to send the end-of-year report, as long as you send the final report on time.
              (b) Your end-of-year and final reports must include the following information for each engine family participating in the ABT program:
              (1) Engine-family designation and averaging set.
              (2) The emission standards that would otherwise apply to the engine family.
              (3) The FEL for each pollutant. If you change the FEL after the start of production, identify the date that you started using the new FEL and/or give the engine identification number for the first engine covered by the new FEL. In this case, identify each applicable FEL and calculate the positive or negative emission credits as specified in § 1042.225.
              (4) The projected and actual U.S.-directed production volumes for the model year, as described in § 1042.705(c). If you changed an FEL during the model year, identify the actual U.S.-directed production volume associated with each FEL.
              (5) Maximum engine power for each engine configuration, and the average engine power weighted by U.S.-directed production volumes for the engine family.
              (6) Useful life.
              (7) Calculated positive or negative emission credits for the whole engine family. Identify any emission credits that you traded, as described in paragraph (d)(1) of this section.
              (c) Your end-of-year and final reports must include the following additional information:
              (1) Show that your net balance of emission credits from all your participating engine families in each averaging set in the applicable model year is not negative.
              (2) State whether you will retain any emission credits for banking. If you choose to retire emission credits that would otherwise be eligible for banking, identify the engine families that generated the emission credits, including the number of emission credits from each family.
              (3) State that the report's contents are accurate.
              (d) If you trade emission credits, you must send us a report within 90 days after the transaction, as follows:
              (1) As the seller, you must include the following information in your report:
              (i) The corporate names of the buyer and any brokers.
              (ii) A copy of any contracts related to the trade.
              (iii) The averaging set corresponding to the engine families that generated emission credits for the trade, including the number of emission credits from each averaging set.
              (2) As the buyer, you must include the following information in your report:
              (i) The corporate names of the seller and any brokers.

              (ii) A copy of any contracts related to the trade.
              
              (iii) How you intend to use the emission credits, including the number of emission credits you intend to apply for each averaging set.
              (e) Send your reports electronically to the Designated Compliance Officer using an approved information format. If you want to use a different format, send us a written request with justification for a waiver.
              (f) Correct errors in your end-of-year report or final report as follows:
              (1) You may correct any errors in your end-of-year report when you prepare the final report, as long as you send us the final report by the time it is due.
              (2) If you or we determine within 270 days after the end of the model year that errors mistakenly decreased your balance of emission credits, you may correct the errors and recalculate the balance of emission credits. You may not make these corrections for errors that are determined more than 270 days after the end of the model year. If you report a negative balance of emission credits, we may disallow corrections under this paragraph (f)(2).
              (3) If you or we determine anytime that errors mistakenly increased your balance of emission credits, you must correct the errors and recalculate the balance of emission credits.
              [73 FR 37243, June 30, 2008, as amended at 75 FR 23009, Apr. 30, 2010; 81 FR 74152, Oct. 25, 2016]
            
            
              § 1042.735
              Recordkeeping.
              (a) You must organize and maintain your records as described in this section.
              (b) Keep the records required by this section for at least eight years after the due date for the end-of-year report. You may not use emission credits for any engines if you do not keep all the records required under this section. You must therefore keep these records to continue to bank valid credits.
              (c) Keep a copy of the reports we require in § 1042.730.
              (d) Keep records of the engine identification number for each engine you produce that generates or uses emission credits under the ABT program. You may identify these numbers as a range. If you change the FEL after the start of production, identify the date you started using each FEL and the range of engine identification numbers associated with each FEL. You must also identify the purchaser and destination for each engine you produce to the extent this information is available.
              (e) We may require you to keep additional records or to send us relevant information not required by this section in accordance with the Clean Air Act.
              [73 FR 37243, June 30, 2008, as amended at 75 FR 23009, Apr. 30, 2010; 81 FR 74153, Oct. 25, 2016]
            
            
              § 1042.745
              Noncompliance.
              (a) For each engine family participating in the ABT program, the certificate of conformity is conditional upon full compliance with the provisions of this subpart during and after the model year. You are responsible to establish to our satisfaction that you fully comply with applicable requirements. We may void the certificate of conformity for an engine family if you fail to comply with any provisions of this subpart.
              (b) You may certify your engine family to an FEL above an emission standard based on a projection that you will have enough emission credits to offset the deficit for the engine family. However, we may void the certificate of conformity if you cannot show in your final report that you have enough actual emission credits to offset a deficit for any pollutant in an engine family.
              (c) We may void the certificate of conformity for an engine family if you fail to keep records, send reports, or give us information we request.
              (d) You may ask for a hearing if we void your certificate under this section (see § 1042.920).
            
          
          
            Subpart I—Special Provisions for Remanufactured Marine Engines
            
              § 1042.801
              General provisions.
              This subpart describes how the provisions of this part 1042 apply for certain remanufactured marine engines.

              (a) The requirements of this subpart apply for remanufactured Tier 2 and earlier commercial Category 1 and Category 2 marine engines at or above 600 kW, excluding those engines originally manufactured before 1973. Note that the requirements of this subpart do not apply for engines below 600 kW, Category 3 engines, engines installed on recreational vessels, or Tier 3 and later engines.
              (b) Any person meeting the definition of “remanufacturer” in § 1042.901 may apply for a certificate of conformity for a remanufactured engine family.
              (c) The rebuilding requirements of 40 CFR 1068.120 do not apply to remanufacturing of engines using a certified remanufacturing system under this subpart. However, the requirements of 40 CFR 1068.120 do apply to all other remanufacturing of engines.
              (d) Unless specified otherwise, engines certified under this subpart are also subject to the other requirements of this part.
              (e) For remanufactured engines required to have a valid certificate of conformity, placing a new marine engine back into service following remanufacturing is a violation of 40 CFR 1068.101(a)(1), unless it has a valid certificate of conformity for its model year and the required label.
              (f) Remanufacturing systems that require a fuel change or use of a fuel additive may be certified under this part. However, they are not considered to be “available” with respect to triggering the requirement for an engine to be covered by a certificate of conformity under § 1042.815. The following provisions apply:
              (1) Only fuels and additives registered under 40 CFR part 79 may be used under this paragraph (f).
              (2) You must demonstrate in your application that the fuel or additive will actually be used by operators, including a description of how the vessels and dispensing tanks will be labeled. We may require you to provide the labels to the operators.
              (3) You must also describe analytical methods that can be used by EPA or others to verify that fuel meets your specifications.
              (4) You must provide clear instructions to the operators specifying that they may only use the specified fuel/additive, label their vessels and fuel dispensing tanks, and keep records of their use of the fuel/additive in order for their engine to be covered by your certificate. Use of the incorrect fuel (or fuel without the specified additive) or any other failure to comply with the requirements of this paragraph is a violation of 40 CFR 1068.101(b)(1).
              (g) Vessels equipped with emission controls as part of a state or local retrofit program prior to January 1, 2017 are exempt from the requirements of this subpart, as specified in this paragraph (g).
              (1) This exemption only applies for retrofit programs sponsored by a state government (or one of its political subdivisions) for the purpose of reducing emissions. The exemption does not apply where the sponsoring government specifies that inclusion in the retrofit program is not intended to provide an exemption from the requirements of this subpart.
              (2) The prohibitions against tampering and defeat devices in 40 CFR 1068.101(b) and the rebuilding requirements in 40 CFR 1068.120 apply for the exempt engines in the same manner as if they were covered by a certificate.
              (3) Vessel owners must request an exemption prior to remanufacturing the engine. Your request must include documentation that your vessel has been retrofitted consistent with the specifications of paragraph (g)(1) of this section, and a signed statement declaring that to be true. Except for the initial request for a specific vessel and a specific retrofit, you may consider your request to be approved unless we notify you otherwise within 30 days of the date that we receive your request.
              [73 FR 37243, June 30, 2008, as amended at 73 FR 59194, Oct. 8, 2008; 75 FR 23009, Apr. 30, 2010]
            
            
              § 1042.810
              Requirements for owner/operators and installers during remanufacture.
              This section describes how the remanufacturing regulations affect owner/operators and installers for engines subject to this subpart.

              (a) See the definition of “remanufacture” in § 1042.901 to determine if you are remanufacturing your engine. (Note: Replacing cylinders one at a time may qualify as remanufacturing, depending on the interval between replacement.)
              
              (b) See the definition of “new marine engine” in § 1042.901 to determine if remanufacturing your engine makes it subject to the requirements of this part. If the engine is considered to be new, it is subject to the certification requirements of this subpart, unless it is exempt under subpart G of this part.
              (c) Your engine is not subject to the standards of this subpart if we determine that no certified remanufacturing system is available for your engine as described in § 1042.815. For engines that are remanufactured during multiple events within a five-year period, you are not required to use a certified system until all of your engine's cylinders have been replaced after the system became available. For example, if you remanufacture your 16-cylinder engine by replacing four cylinders each January and a system becomes available for your engine June 1, 2010, your engine must be in a certified configuration when you replace four cylinders in January of 2014. At that point, all 16 cylinders would have been replaced after June 1, 2010.
              (d) You may comply with the certification requirements of this part for your remanufactured engine by either obtaining your own certificate of conformity as specified in subpart C of this part or by having a certifying remanufacturer include your engine under its certificate of conformity. In either case, your remanufactured engine must be covered by a certificate before it is reintroduced into service.
              (e) Contact a certifying remanufacturer to have your engine included under its certificate of conformity. You must comply with the certificate holder's emission-related installation instructions.
              [73 FR 37243, June 30, 2008, as amended at 81 FR 74153, Oct. 25, 2016]
            
            
              § 1042.815
              Demonstrating availability.
              (a) A certified remanufacturing system is considered to be available for a specific engine only if EPA has certified the remanufacturing system as being in compliance with the provisions of this part and the certificate holder has demonstrated during certification that the system meets the criteria of this paragraph (a). We may issue a certificate for a remanufacturing system that does not meet these criteria, but such systems would not be considered available.
              (1) The engine configuration must be included in the engine family for the remanufacturing system.
              (2) The total marginal cost of the remanufacturing system, as calculated under paragraph (c) of this section, must be less than $45,000 per ton of PM reduction.
              (3) It must be possible to obtain and install the remanufacturing system in a timely manner consistent with normal remanufacturing procedures. For example, a remanufacturing system would generally not be considered to be available if it required that the engine be removed from the vessel and shipped to a factory to be remanufactured.
              (4) The remanufacturing system may result in increased maintenance costs, provided the incremental maintenance costs are included in the total costs. The remanufacturing system may not adversely affect engine reliability or power. Note that owner/operators may ask us to determine that a remanufacturing system is not considered available for their vessels because of excessive costs under § 1042.850.
              (b) We will maintain a list of available remanufacturing systems. A new remanufacturing system is considered to be available 120 days after we first issue a certificate of conformity for it. Where we issue a certificate of conformity based on carryover data for a system that is already considered to be available for the configuration, the 120-day delay does not apply and the new system is considered to be available when we issue the certificate.
              (c) For the purpose of paragraph (a)(2) of this section, marginal cost means the difference in costs between remanufacturing the engine using the remanufacturing system and remanufacturing the engine conventionally, divided by the projected amount that PM emissions will be reduced over the engine's useful life.
              (1) Total costs include:
              (i) Incremental hardware costs.
              (ii) Incremental labor costs.
              (iii) Incremental operating costs over one useful life period.
              (iv) Other costs (such as shipping).
              

              (2) Calculate the projected amount that PM emissions will be reduced over the engine's useful life using the following equation:
              
              PM tons = (EFbase − EFcont) × (PR) × (UL) × (LF) × (10−6)
              
              
                Where:
                
                EFbase = deteriorated baseline PM emission rate (g/kW-hr).
                EFcont = deteriorated controlled PM emission rate (g/kW-hr).
                PR = maximum engine power for the engine (kW).
                UL = useful life (hr).
                LF = the load factor that would apply for your engine under § 1042.705.
              
            
            
              § 1042.820
              Emission standards and required emission reductions for remanufactured engines.

              (a) The requirements of this section apply with respect to emissions as measured according to subpart F of this part. See paragraph (g) of this section for special provisions related to remanufacturing systems certified for both locomotive and marine engines. Remanufactured Tier 2 and earlier engines may be certified under this subpart only if they have NOX emissions equivalent to or less than baseline NOX levels and PM emissions at least 25.0 percent less than baseline PM emission levels. See § 1042.825 for provisions for determining baseline NOX and PM emissions. See § 1042.835 for provisions related to demonstrating compliance with these requirements.
              (b) The NTE and ABT provisions of this part do not apply for remanufactured engines.
              (c) The exhaust emission standards in this section apply for engines using the fuel type on which the engines in the engine family are designed to operate. Engines designed to operate using residual fuel must comply with the standards and requirements of this part when operated using residual fuel.
              (d) Your engines must meet the exhaust emission standards of this section over their full useful life, as defined in § 1042.101(e).
              (e) The duty-cycle emission standards in this subpart apply to all testing performed according to the procedures in § 1042.505, including certification, production-line, and in-use testing.
              (f) Sections 1042.120, 1042.125, 1042.130, 1042.140 apply for remanufactured engines as written. Section 1042.115 applies for remanufactured engines as written, except for the requirement that electronically controlled engines broadcast their speed and output shaft torque.
              (g) A remanufacturing system certified for locomotive engines under 40 CFR part 1033 may be deemed to also meet the requirements of this section, as specified in § 1042.836.
            
            
              § 1042.825
              Baseline determination.
              (a) For the purpose of this subpart, the term “baseline emissions” means the average measured emission rate specified by this section. Baseline emissions are specific to a given certificate holder and a given engine configuration.
              (b) Select a used engine to be the emission-data engine for the engine family for testing. Using good engineering judgment, select the engine configuration expected to represent the most common configuration in the family.
              (c) Remanufacture the engine according to OEM specifications (or equivalent). The engine is considered “the baseline engine” at this point. If the OEM specifications include a range of adjustment for any parameter, set the parameter to the midpoint of the range. You may ask us to allow you to adjust it differently, consistent with good engineering judgment.
              (d) Test the baseline engine four times according to the test procedures in subpart F of this part. The baseline emissions are the average of those four tests.
              (e) We may require you to test a second engine of the same or different configuration in addition to the engine tested under this section. If we require you to test the same configuration, average the results of the testing with previous results, unless we determine that your previous results are not valid.
              (f) Use good engineering judgment for all aspects of the baseline determination. We may reject your baseline if we determine that you did not use good engineering judgment, consistent with the provisions of 40 CFR 1068.5.
            
            
              
              § 1042.830
              Labeling.
              (a) The labeling requirements of this paragraph (a) apply for remanufacturing that is subject to the standards of this subpart. At the time of remanufacture, affix a permanent and legible label identifying each engine. The label must be—
              (1) Attached in one piece so it is not removable without being destroyed or defaced.
              (2) Secured to a part of the engine needed for normal operation and not normally requiring replacement.
              (3) Durable and readable for the engine's entire useful life.
              (4) Written in English.
              (b) The label required under paragraph (a) of this section must—
              (1) Include the heading “EMISSION CONTROL INFORMATION”.
              (2) Include your full corporate name and trademark.
              (3) Include EPA's standardized designation for the engine family.
              (4) State the engine's category, displacement (in liters or L/cyl), maximum engine power (in kW), and power density (in kW/L) as needed to determine the emission standards for the engine family. You may specify displacement, maximum engine power, and power density as ranges consistent with the ranges listed in § 1042.101. See § 1042.140 for descriptions of how to specify per-cylinder displacement, maximum engine power, and power density.
              (5) State: “THIS MARINE ENGINE MEETS THE STANDARDS OF 40 CFR PART 1042, SUBPART I, FOR [CALENDAR YEAR OF REMANUFACTURE].”
              (c) For remanufactured engines that are subject to this subpart as described in § 1042.801(a), but are not subject to remanufacturing standards as allowed by § 1042.810 or § 1042.815, you may voluntarily add a label as specified in paragraphs (a) and (b) of this section, except that the label must omit the standardized designation for the engine family and include the following alternative compliance statement: “THIS MARINE ENGINE IS NOT SUBJECT TO REMANUFACTURING STANDARDS UNDER 40 CFR PART 1042, SUBPART I, FOR [CALENDAR YEAR OF REMANUFACTURE].”
              (d) You may add information to the emission control information label to identify other emission standards that the engine meets or does not meet (such as international standards). You may also add other information to ensure that the engine will be properly maintained and used.
              (e) You may ask us to approve modified labeling requirements in this section if you show that it is necessary or appropriate. We will approve your request if your alternate label is consistent with the intent of the labeling requirements of this section.
              [81 FR 74153, Oct. 25, 2016]
            
            
              § 1042.835
              Certification of remanufactured engines.
              (a) General requirements. See §§ 1042.201, 1042.210, 1042.220, 1042.225, 1042.250, and 1042.255 for the general requirements related to obtaining a certificate of conformity. See § 1042.836 for special certification provisions for remanufacturing systems certified for locomotive engines under 40 CFR 1033.936.
              (b) Applications. See § 1042.840 for a description of what you must include in your application.
              (c) Engine families. See § 1042.845 for instruction about dividing your engines into engine families.
              (d) Test data. (1) Measure baseline emissions for the test configuration as specified in § 1042.825.
              (2) Measure emissions from the test engine for your remanufacturing system according to the procedures of subpart F of this part.
              (3) We may measure emissions from any of your test engines or other engines from the engine family, as follows:

              (i) We may decide to do the testing at your plant or any other facility. If we do this, you must deliver the test engine to a test facility we designate. The test engine you provide must include appropriate manifolds, aftertreatment devices, electronic control units, and other emission-related components not normally attached directly to the engine block. If we do the testing at your plant, you must schedule it as soon as possible and make available the instruments, personnel, and equipment we need.
              
              (ii) If we measure emissions from one of your test engines, the results of that testing become the official emission results for the engine. Unless we later invalidate these data, we may decide not to consider your data in determining if your engine family meets applicable requirements.
              (iii) Before we test one of your engines, we may set its adjustable parameters to any point within the specified adjustable ranges (see § 1042.115(d)).
              (iv) Before we test one of your engines, we may calibrate it within normal production tolerances for anything we do not consider an adjustable parameter.
              (4) You may ask to use emission data from a previous model year instead of doing new tests, but only if all the following are true:
              (i) The engine family from the previous model year differs from the current engine family only with respect to model year or other characteristics unrelated to emissions. You may also ask to add a configuration subject to § 1042.225.
              (ii) The emission-data engine from the previous model year remains the appropriate emission-data engine.
              (iii) The data show that the emission-data engine would meet all the requirements that apply to the engine family covered by the application for certification.
              (5) We may require you to test a second engine of the same or different configuration in addition to the engine tested under this section.
              (6) If you use an alternate test procedure under 40 CFR 1065.10 and later testing shows that such testing does not produce results that are equivalent to the procedures specified in subpart F of this part, we may reject data you generated using the alternate procedure.
              (e) Demonstrating compliance. (1) For purposes of certification, your engine family is considered in compliance with the emission standards in § 1042.820 if all emission-data engines representing that family have test results showing compliance with the standards and percent reductions required by that section. To compare emission levels from the emission-data engine with the applicable emission standards, apply an additive deterioration factor of 0.015 g/kW-hr to the measured emission levels for PM. Alternatively, you may test your engine as specified in § 1042.245 to develop deterioration factors that represent the deterioration expected in emissions over your engines' full useful life.
              (2) Collect emission data using measurements to one more decimal place than the applicable standard. Apply the deterioration factor to the official emission result, then round the adjusted figure to the same number of decimal places as the emission standard. Compare the rounded emission levels to the emission standard for each emission-data engine.
              (3) Your applicable NOX standard for each configuration is the baseline NOX emission rate for that configuration plus 5.0 percent (to account for test-to-test and engine-to-engine variability). Your applicable PM standard for each configuration is the baseline PM emission rate for that configuration multiplied by 0.750 plus the deterioration factor. If you choose to include configurations in your engine family for which you do not measure baseline emissions, you must demonstrate through engineering analysis that your remanufacturing system will reduce PM emissions by at least 25.0 percent for those configurations and not increase NOX emissions.
              (4) Your engine family is deemed not to comply if any emission-data engine representing that family for certification has test results showing a deteriorated emission level above an applicable emission standard for any pollutant.
              (f) Safety Evaluation. You must exercise due diligence in ensuring that your system will not adversely affect safety or otherwise violate the prohibition of § 1042.115(e).
              (g) Compatibility Evaluation. If you are not the original manufacturer of the engine, you must contact the original manufacturer of the engine to verify that your system is compatible with the engine. Keep records of your contact with the original manufacturer.
            
            
              
              § 1042.836
              Marine certification of locomotive remanufacturing systems.
              If you certify a Tier 0, Tier 1, or Tier 2 remanufacturing system for locomotives under 40 CFR part 1033, you may also certify the system under this part 1042, according to the provisions of this section. Note that in certain cases before 2013, locomotives may be certified under 40 CFR part 1033 to the standards of 40 CFR part 92.
              (a) Include the following with your application for certification under 40 CFR part 1033 (or as an amendment to your application):
              (1) A statement of your intent to use your remanufacturing system for marine engines. Include a list of marine engine models for which your system may be used.
              (2) If there are significant differences in how your remanufacture system will be applied to marine engines relative to locomotives, in an engineering analysis demonstrating that your system will achieve emission reductions from marine engines similar to those from locomotives.
              (3) A description of modifications needed for marine applications.
              (4) A demonstration of availability as described in § 1042.815, except that the total marginal cost threshold does not apply.
              (5) An unconditional statement that all the engines in the engine family comply with the requirements of this part, other referenced parts of the CFR, and the Clean Air Act.
              (b) Sections 1042.835 and 1042.840 do not apply for engines certified under this section.
              (c) Systems certified to the standards of 40 CFR part 92 are subject to the following restrictions:
              (1) Tier 0 locomotive systems may not be used for any Category 1 engines or Tier 1 or later Category 2 engines.
              (2) Where systems certified to the standards of 40 CFR part 1033 are also available for an engine, you may not use a system certified to the standards of 40 CFR part 92.
              [73 FR 37243, June 30, 2008, as amended at 73 FR 59194, Oct. 8, 2008; 75 FR 23009, Apr. 30, 2010; 81 FR 74153, Oct. 25, 2016]
            
            
              § 1042.840
              Application requirements for remanufactured engines.
              This section specifies the information that must be in your application, unless we ask you to include less information under § 1042.201(c). We may require you to provide additional information to evaluate your application.
              (a) Describe the engine family's specifications and other basic parameters of the engine's design and emission controls. List the fuel type on which your engines are designed to operate (for example, ultra low-sulfur diesel fuel). List each distinguishable engine configuration in the engine family. For each engine configuration, list the maximum engine power and the range of values for maximum engine power resulting from production tolerances, as described in § 1042.140.
              (b) Explain how the emission control system operates. Describe in detail all system components for controlling exhaust emissions, including any auxiliary emission control devices (AECDs) you add to the engine. Identify the part number of each component you describe.
              (c) Summarize the cost effectiveness analysis used to demonstrate your system will meet the availability criteria of § 1042.815. Identify the maximum allowable costs for vessel modifications to meet these criteria.
              (d) Describe the engines you selected for testing and the reasons for selecting them.
              (e) Describe the test equipment and procedures that you used, including the duty cycle(s) and the corresponding engine applications. Also describe any special or alternate test procedures you used.
              (f) Describe how you operated the emission-data engine before testing, including the duty cycle and the number of engine operating hours used to stabilize emission levels. Explain why you selected the method of service accumulation. Describe any scheduled maintenance you did.

              (g) List the specifications of the test fuel to show that it falls within the required ranges we specify in 40 CFR part 1065. See § 1042.801 if your certification is based on the use of special fuels or additives.
              
              (h) Identify the engine family's useful life.
              (i) Include the maintenance and warranty instructions you will give to the owner/operator (see §§ 1042.120 and 1042.125).
              (j) Include the emission-related installation instructions you will provide if someone else installs your engines in a vessel (see § 1042.130).
              (k) Describe your emission control information label (see § 1042.830).
              (l) Identify the engine family's deterioration factors and describe how you developed them (see § 1042.245). Present any emission test data you used for this.
              (m) State that you operated your emission-data engines as described in the application (including the test procedures, test parameters, and test fuels) to show you meet the requirements of this part.
              (n) Present emission data for HC, NOX, PM, and CO as required by § 1042.820. Show emission figures before and after applying adjustment factors for regeneration and deterioration factors for each pollutant and for each engine.

              (o) Report all valid test results. Also indicate whether there are test results from invalid tests or from any other tests of the emission-data engine, whether or not they were conducted according to the test procedures of subpart F of this part. If you measure CO2, report those emission levels. We may require you to report these additional test results. We may ask you to send other information to confirm that your tests were valid under the requirements of this part and 40 CFR part 1065.
              (p) Describe all adjustable operating parameters (see § 1042.115(d)), including production tolerances. Include the following in your description of each parameter:
              (1) The nominal or recommended setting.
              (2) The intended physically adjustable range.
              (3) The limits or stops used to establish adjustable ranges.
              (4) For Category 1 engines, information showing why the limits, stops, or other means of inhibiting adjustment are effective in preventing adjustment of parameters on in-use engines to settings outside your intended physically adjustable ranges.
              (5) For Category 2 engines, propose a range of adjustment for each adjustable parameter, as described in § 1042.115(d). Include information showing why the limits, stops, or other means of inhibiting adjustment are effective in preventing adjustment of parameters on in-use engines to settings outside your proposed adjustable ranges.
              (q) Unconditionally certify that all the engines in the engine family comply with the requirements of this part, other referenced parts of the CFR, and the Clean Air Act.
              (r) Include the information required by other subparts of this part.
              (s) Include other applicable information, such as information specified in this part or 40 CFR part 1068 related to requests for exemptions.
              (t) Name an agent for service located in the United States. Service on this agent constitutes service on you or any of your officers or employees for any action by EPA or otherwise by the United States related to the requirements of this part.
              (u) If you are not the original manufacturer of the engine, include a summary of your contact with the original manufacturer of the engine and provide to us any documentation provided to you by the original manufacturer.
              [73 FR 37243, June 30, 2008, as amended at 81 FR 74153, Oct. 25, 2016]
            
            
              § 1042.845
              Remanufactured engine families.
              (a) For purposes of certification, divide your product line into families of engines that are expected to have similar emission characteristics throughout the useful life as described in this section. You may not group Category 1 and Category 2 engines in the same family.
              (b) In general, group engines in the same engine family if they are the same in all the following aspects:
              (1) The combustion cycle and fuel (the fuels with which the engine is intended or designed to be operated).
              (2) The cooling system (for example, raw-water vs. separate-circuit cooling).
              (3) Method of air aspiration.
              
              (4) Method of exhaust aftertreatment (for example, catalytic converter or particulate trap).
              (5) Combustion chamber design.
              (6) Nominal bore and stroke.
              (7) Method of control for engine operation other than governing (i.e., mechanical or electronic).
              (8) Original engine manufacturer.
              (c) Alternatively, you may ask us to allow you to include other engine configurations in your engine family, consistent with good engineering judgment.
              (d) Do not include in your family any configurations for which good engineering judgment indicates that your emission controls are unlikely to provide PM emission reductions similar to the configuration(s) tested.
            
            
              § 1042.850
              Exemptions and hardship relief.
              This section describes exemption and hardship provisions that are available for owner/operators of engines subject to the provisions of this subpart.

              (a) Vessels owned and operated by entities that meet the size criterion of this paragraph (a) are exempt from the requirements of this subpart I. To be exempt, your gross annual revenue for the calendar year before the remanufacture must be less than $5,000,000 in 2008 dollars or the equivalent value for future years based on the Bureau of Labor Statistics' Producer Price Index (see www.bls.gov). Include all revenues from any parent company and its subsidiaries. The exemption applies only for years in which you meet this criterion.
              (b) In unusual circumstances, we may exempt you from an otherwise applicable requirement that you apply a certified remanufacturing system when remanufacturing your marine engine.
              (1) To be eligible, you must demonstrate that all of the following are true:
              (i) Unusual circumstances prevent you from meeting requirements from this chapter.
              (ii) You have taken all reasonable steps to minimize the extent of the nonconformity.
              (iii) Not having the exemption will jeopardize the solvency of your company.
              (iv) No other allowances are available under the regulations in this chapter to avoid the impending violation.
              (2) Send the Designated Compliance Officer a written request for an exemption before you are in violation.
              (3) We may impose other conditions, including provisions to use an engine meeting less stringent emission standards or to recover the lost environmental benefit.
              (4) In determining whether to grant the exemptions, we will consider all relevant factors, including the following:
              (i) The number of engines to be exempted.
              (ii) The size of your company and your ability to endure the hardship.
              (iii) The length of time a vessel is expected to remain in service.
              (c) If you believe that a remanufacturing system that we identified as being available cannot be installed without significant modification of your vessel, you may ask us to determine that a remanufacturing system is not considered available for your vessel because the cost would exceed the total marginal cost threshold in § 1042.815(a)(2).
              (d) Other exemptions specified in subpart G of this part and 40 CFR part 1068, subparts C and D also apply to remanufactured engines. For example, the national security exemption applies to remanufactured engines as described in § 1042.635.
              [73 FR 37243, June 30, 2008, as amended at 74 FR 8426, Feb. 24, 2009; 75 FR 23009, Apr. 30, 2010; 81 FR 74153, Oct. 25, 2016]
            
          
          
            Subpart J—Definitions and Other Reference Information
            
              § 1042.901
              Definitions.
              The following definitions apply to this part. The definitions apply to all subparts unless we note otherwise. All undefined terms have the meaning the Clean Air Act gives to them. The definitions follow:
              
                Adjustable parameter means any device, system, or element of design that someone can adjust (including those which are difficult to access) and that, if adjusted, may affect emissions or engine performance during emission testing or normal in-use operation. This includes, but is not limited to, parameters related to injection timing and fueling rate. You may ask us to exclude a parameter that is difficult to access if it cannot be adjusted to affect emissions without significantly degrading engine performance, or if you otherwise show us that it will not be adjusted in a way that affects emissions during in-use operation.
              
                Aftertreatment means relating to a catalytic converter, particulate filter, or any other system, component, or technology mounted downstream of the exhaust valve (or exhaust port) whose design function is to decrease emissions in the engine exhaust before it is exhausted to the environment. Exhaust-gas recirculation and turbochargers are not aftertreatment.
              
                Alcohol-fueled engine means an engine that is designed to run using an alcohol fuel. For purposes of this definition, alcohol fuels do not include fuels with a nominal alcohol content below 25 percent by volume.
              
                Amphibious vehicle means a vehicle with wheels or tracks that is designed primarily for operation on land and secondarily for operation in water.
              
                2008 Annex VI means MARPOL Annex VI, which is an annex to the International Convention on the Prevention of Pollution from Ships, 1973, as modified by the protocol of 1978 relating thereto (incorporated by reference in § 1042.910).
              
                Applicable emission standard or applicable standard means an emission standard to which an engine is subject; or, where an engine has been or is being certified to another standard or FEL, applicable emission standards means the FEL and other standards to which the engine has been or is being certified. This definition does not apply to subpart H of this part.
              
                Auxiliary emission control device means any element of design that senses temperature, vessel speed, engine RPM, transmission gear, or any other parameter for the purpose of activating, modulating, delaying, or deactivating the operation of any part of the emission control system.
              
                Base engine means a land-based engine to be marinized, as configured prior to marinization.
              
                Baseline emissions has the meaning given in § 1042.825.
              
                Brake power means the usable power output of the engine, not including power required to fuel, lubricate, or heat the engine, circulate coolant to the engine, or to operate aftertreatment devices.
              
                Calibration means the set of specifications and tolerances specific to a particular design, version, or application of a component or assembly capable of functionally describing its operation over its working range.
              
                Carryover means relating to certification based on emission data generated from an earlier model year as described in § 1042.235(d).
              
                Category 1 means relating to a marine engine with specific engine displacement below 7.0 liters per cylinder. See § 1042.670 to determine equivalent per-cylinder displacement for nonreciprocating marine engines (such as gas turbine engines).
              
                Category 2 means relating to a marine engine with a specific engine displacement at or above 7.0 liters per cylinder but less than 30.0 liters per cylinder. See § 1042.670 to determine equivalent per-cylinder displacement for nonreciprocating marine engines (such as gas turbine engines).
              
                Category 3 means relating to a reciprocating marine engine with a specific engine displacement at or above 30.0 liters per cylinder.
              
                Certification means relating to the process of obtaining a certificate of conformity for an engine family that complies with the emission standards and requirements in this part.
              
                Certified emission level means the highest deteriorated emission level in an engine family for a given pollutant from either transient or steady-state testing.
              
                Clean Air Act means the Clean Air Act, as amended, 42 U.S.C. 7401-7671q.
              
                Commercial means relating to an engine or vessel that is not a recreational marine engine or a recreational vessel.
              
                Compression-ignition means relating to a type of reciprocating, internal-combustion engine that is not a spark-ignition engine. Note that certain other marine engines (such as those powered by natural gas with maximum engine power at or above 250 kW) are deemed to be compression-ignition engines in § 1042.1.
              
                Constant-speed engine means an engine whose certification is limited to constant-speed operation. Engines whose constant-speed governor function is removed or disabled are no longer constant-speed engines.
              
                Constant-speed operation has the meaning given in 40 CFR 1065.1001.
              
                Crankcase emissions means airborne substances emitted to the atmosphere from any part of the engine crankcase's ventilation or lubrication systems. The crankcase is the housing for the crankshaft and other related internal parts.
              
                Critical emission-related component means any of the following components:
              (1) Electronic control units, aftertreatment devices, fuel-metering components, EGR-system components, crankcase-ventilation valves, all components related to charge-air compression and cooling, and all sensors and actuators associated with any of these components.
              (2) Any other component whose primary purpose is to reduce emissions.
              
                Date of manufacture has the meaning given in 40 CFR 1068.30.
              
                Days means calendar days, unless otherwise specified. For example, where we specify working days, we mean calendar days excluding weekends and U.S. national holidays.
              
                Designated Compliance Officer means the Director, Diesel Engine Compliance Center, U.S. Environmental Protection Agency, 2000 Traverwood Drive, Ann Arbor, MI 48105; complianceinfo@epa.gov; epa.gov/otaq/verify.
              
                Designated Enforcement Officer means the Director, Air Enforcement Division (2242A), U.S. Environmental Protection Agency, 1200 Pennsylvania Ave. NW., Washington, DC 20460.
              
                Deteriorated emission level means the emission level that results from applying the appropriate deterioration factor to the official emission result of the emission-data engine.
              
                Deterioration factor means the relationship between emissions at the end of useful life and emissions at the low-hour test point (see §§ 1042.240 and 1042.245), expressed in one of the following ways:
              (1) For multiplicative deterioration factors, the ratio of emissions at the end of useful life to emissions at the low-hour test point.
              (2) For additive deterioration factors, the difference between emissions at the end of useful life and emissions at the low-hour test point.
              
                Diesel fuel has the meaning given in 40 CFR 80.2. This generally includes No. 1 and No. 2 petroleum diesel fuels and biodiesel fuels.
              
                Discrete-mode means relating to the discrete-mode type of steady-state test described in § 1042.505.
              
                ECA associated area has the meaning given in 40 CFR 1043.20.
              
                Dual-fuel means relating to an engine designed for operation on two different fuels but not on a continuous mixture of those fuels (see § 1042.601(j)). For purposes of this part, such an engine remains a dual-fuel engine even if it is designed for operation on three or more different fuels. Note that this definition differs from MARPOL Annex VI.
              
                Emission control area (ECA) has the meaning given in 40 CFR 1043.20.
              
                Emission control system means any device, system, or element of design that controls or reduces the emissions of regulated pollutants from an engine.
              
                Emission-data engine means an engine that is tested for certification. This includes engines tested to establish deterioration factors.
              
                Emission-related maintenance means maintenance that substantially affects emissions or is likely to substantially affect emission deterioration.
              
                Engine has the meaning given in 40 CFR 1068.30. This includes complete and partially complete engines.
              
                Engine configuration means a unique combination of engine hardware and calibration within an engine family. Engines within a single engine configuration differ only with respect to normal production variability or factors unrelated to emissions.
              
                Engine family has the meaning given in § 1042.230.
              
                Engine manufacturer means a manufacturer of an engine. See the definition of “manufacturer” in this section.
              
              
                Engineering analysis means a summary of scientific and/or engineering principles and facts that support a conclusion made by a manufacturer, with respect to compliance with the provisions of this part.
              
                Excluded means relating to an engine that either:
              (1) Has been determined not to be a nonroad engine, as specified in 40 CFR 1068.30; or
              (2) Is a nonroad engine that, according to § 1042.5, is not subject to this part 1042.
              
                Exempted has the meaning given in 40 CFR 1068.30.
              
                Exhaust-gas recirculation means a technology that reduces emissions by routing exhaust gases that had been exhausted from the combustion chamber(s) back into the engine to be mixed with incoming air before or during combustion. The use of valve timing to increase the amount of residual exhaust gas in the combustion chamber(s) that is mixed with incoming air before or during combustion is not considered exhaust-gas recirculation for the purposes of this part.
              
                Family emission limit (FEL) means an emission level declared by the manufacturer to serve in place of an otherwise applicable emission standard under the ABT program in subpart H of this part. The family emission limit must be expressed to the same number of decimal places as the emission standard it replaces. The family emission limit serves as the emission standard for the engine family with respect to all required testing.
              
                Flexible-fuel means relating to an engine designed for operation on any mixture of two or more different fuels (see § 1042.601(j)).
              
                Freshly manufactured marine engine means a marine engine that has not been placed into service. An engine becomes freshly manufactured when it is originally manufactured. See the definition of “New marine engine” for provisions that specify that certain other types of new engines are treated as freshly manufactured engines.
              
                Foreign vessel means a vessel of foreign registry or a vessel operated under the authority of a country other than the United States.
              
                Fuel system means all components involved in transporting, metering, and mixing the fuel from the fuel tank to the combustion chamber(s), including the fuel tank, fuel tank cap, fuel pump, fuel filters, fuel lines, carburetor or fuel-injection components, and all fuel-system vents.
              
                Fuel type means a general category of fuels such as gasoline, diesel fuel, residual fuel, or natural gas. There can be multiple grades within a single fuel type, such as high-sulfur or low-sulfur diesel fuel.
              
                Gas turbine engine has the meaning given in 40 CFR 1068.30. In general, this means anything commercially known as a gas turbine engine. It does not include external combustion steam engines.
              
                Good engineering judgment has the meaning given in 40 CFR 1068.30. See 40 CFR 1068.5 for the administrative process we use to evaluate good engineering judgment.
              
                Green Engine Factor means a factor that is applied to emission measurements from a Category 2 engine that has had little or no service accumulation. The Green Engine Factor adjusts emission measurements to be equivalent to emission measurements from an engine that has had approximately 300 hours of use.
              
                High-sulfur diesel fuel means one of the following:
              (1) For in-use fuels, high-sulfur diesel fuel means a diesel fuel with a maximum sulfur concentration above 500 parts per million.
              (2) For testing, high-sulfur diesel fuel has the meaning given in 40 CFR part 1065.
              
                Hydrocarbon (HC) means the hydrocarbon group on which the emission standards are based for each fuel type, as described in § 1042.101(d) and § 1042.104(a).
              
                Identification number means a unique specification (for example, a model number/serial number combination) that allows someone to distinguish a particular engine from other similar engines.
              
                Low-hour means relating to an engine that has stabilized emissions and represents the undeteriorated emission level. This would generally involve less than 125 hours of operation for engines below 560 kW and less than 300 hours for engines at or above 560 kW.
              
                Low-sulfur diesel fuel means one of the following:
              (1) For in-use fuels, low-sulfur diesel fuel means a diesel fuel marketed as low-sulfur diesel fuel having a maximum sulfur concentration of 500 parts per million.
              (2) For testing, low-sulfur diesel fuel has the meaning given in 40 CFR part 1065.
              
                Manufacture means the physical and engineering process of designing, constructing, and assembling an engine or a vessel, or modifying or operating an engine or vessel in a way that makes it a new marine engine or new marine vessel.
              
                Manufacturer means any person who manufactures (see definition of “manufacture” in this section) a new engine or vessel or imports such engines or vessels for resale. All manufacturing entities under the control of the same person are considered to be a single manufacturer.
              (1) This term includes, but is not limited to:
              (i) Any person who manufactures an engine or vessel for sale in the United States or otherwise introduces a new marine engine into U.S. commerce.
              (ii) Importers who import engines or vessels for resale.
              (iii) Post-manufacture marinizers.
              (iv) Vessel owners/operators that reflag a formerly foreign vessel as a U.S.-flagged vessel.
              (v) Any person who modifies or operates an engine or vessel in a way that makes it a new marine engine or new marine vessel.
              (2) Dealers that do not cause an engine or vessel to become new are not manufacturers.
              
                Marine engine means a nonroad engine that is installed or intended to be installed on a marine vessel. This includes a portable auxiliary marine engine only if its fueling, cooling, or exhaust system is an integral part of the vessel. A fueling system is considered integral to the vessel only if one or more essential elements are permanently affixed to the vessel. There are two kinds of marine engines:
              (1) Propulsion marine engine means a marine engine that moves a vessel through the water or directs the vessel's movement.
              (2) Auxiliary marine engine means a marine engine not used for propulsion.
              
                Marine vessel has the meaning given in 1 U.S.C. 3, except that it does not include amphibious vehicles. The definition in 1 U.S.C. 3 very broadly includes every craft capable of being used as a means of transportation on water.
              
                Maximum engine power has the meaning given in § 1042.140.
              
                Maximum in-use engine speed has the meaning given in § 1042.140.
              
                Maximum test power means the power output observed at the maximum test speed with the maximum fueling rate possible.
              
                Maximum test speed has the meaning given in 40 CFR 1065.1001.
              
                Maximum test torque has the meaning given in 40 CFR 1065.1001.
              
                Model year means any of the following:
              (1) For freshly manufactured marine engines (see definition of “new marine engine,” paragraph (1)), model year means one of the following:
              (i) Calendar year of production.
              (ii) Your annual new model production period if it is different than the calendar year. This must include January 1 of the calendar year for which the model year is named. It may not begin before January 2 of the previous calendar year and it must end by December 31 of the named calendar year. For seasonal production periods not including January 1, model year means the calendar year in which the production occurs, unless you choose to certify the applicable engine family with the following model year. For example, if your production period is June 1, 2010 through November 30, 2010, your model year would be 2010 unless you choose to certify the engine family for model year 2011.

              (2) For an engine that is converted to a marine engine after being certified and placed into service as a motor vehicle engine, a nonroad engine that is not a marine engine, or a stationary engine, model year means the calendar year in which the engine was originally produced. For an engine that is converted to a marine engine after being placed into service as a motor vehicle engine, a nonroad engine that is not a marine engine, or a stationary engine without having been certified, model year means the calendar year in which the engine becomes a new marine engine. (See definition of “new marine engine,” paragraph (2)).
              (3) For an uncertified marine engine excluded under § 1042.5 that is later subject to this part 1042 as a result of being installed in a different vessel, model year means the calendar year in which the engine was installed in the non-excluded vessel. For a marine engine excluded under § 1042.5 that is later subject to this part 1042 as a result of reflagging the vessel, model year means the calendar year in which the engine was originally manufactured. For a marine engine that become new under paragraph (7) of the definition of “new marine engine,” model year means the calendar year in which the engine was originally manufactured. (See definition of “new marine engine,” paragraphs (3) and (7).)
              (4) For engines that do not meet the definition of “freshly manufactured” but are installed in new vessels, model year means the calendar year in which the engine is installed in the new vessel (see definition of “new marine engine,” paragraph (4)).
              (5) For remanufactured engines, model year means the calendar year in which the remanufacture takes place.
              (6) For imported engines:

              (i) For imported engines described in paragraph (6)(i) of the definition of “new marine engine,” model year has the meaning given in paragraphs (1) through (4) of this definition.

              (ii) For imported engines described in paragraph (6)(ii) of the definition of “new marine engine,” model year means the calendar year in which the engine is remanufactured.

              (iii) For imported engines described in paragraph (6)(iii) of the definition of “new marine engine,” model year means the calendar year in which the engine is first assembled in its imported configuration, unless specified otherwise in this part or in 40 CFR part 1068.

              (iv) For imported engines described in paragraph (6)(iv) of the definition of “new marine engine,” model year means the calendar year in which the engine is imported.
              (7) [Reserved]
              (8) For freshly manufactured vessels, model year means the calendar year in which the keel is laid or the vessel is at a similar stage of construction. For vessels that become new under paragraph (2) or (3) of the definition of “new vessel” (as a result of modifications), model year means the calendar year in which the modifications physically begin.
              
                Motor vehicle has the meaning given in 40 CFR 85.1703(a).
              
                New marine engine means any of the following:
              (1) A freshly manufactured marine engine for which the ultimate purchaser has never received the equitable or legal title. This kind of engine might commonly be thought of as “brand new.” In the case of this paragraph (1), the engine is new from the time it is produced until the ultimate purchaser receives the title or the product is placed into service, whichever comes first.
              (2) An engine originally manufactured as a motor vehicle engine, a nonroad engine that is not a marine engine, or a stationary engine that is later used or intended to be used as a marine engine. In this case, the engine is no longer a motor vehicle, nonmarine, or stationary engine and becomes a “new marine engine.” The engine is no longer new when it is placed into marine service as a marine engine. This paragraph (2) applies for engines we exclude under § 1042.5, where that engine is later installed as a marine engine in a vessel that is covered by this part 1042. For example, this would apply to an engine that is no longer used in a foreign vessel. An engine converted to a marine engine without having been certified is treated as a freshly manufactured engine under this part 1042.

              (3) A marine engine that has been previously placed into service in an application we exclude under § 1042.5, where that engine is installed in a vessel that is covered by this part 1042. The engine is new when it first enters U.S. waters on a vessel covered by this part 1042. For example, this would apply to an engine that is no longer used in a foreign vessel and for engines on a vessel that is reflagged as a U.S. vessel. Note paragraph (7) of this definition may also apply.
              (4) An engine not covered by paragraphs (1) through (3) of this definition that is intended to be installed in a new vessel. This generally includes installation of used engines in new vessels. The engine is no longer new when the ultimate purchaser receives a title for the vessel or it is placed into service, whichever comes first. Such an engine is treated as a freshly manufactured engine under this part 1042, whether or not it meets the definition of “freshly manufactured marine engine.”
              (5) A remanufactured marine engine. An engine becomes new when it is remanufactured (as defined in this section) and ceases to be new when placed back into service.
              (6) An imported marine engine, subject to the following provisions:
              (i) An imported marine engine covered by a certificate of conformity issued under this part that meets the criteria of one or more of paragraphs (1) through (4) of this definition, where the original engine manufacturer holds the certificate, is new as defined by those applicable paragraphs.
              (ii) An imported remanufactured engine that would have been required to be certified if it had been remanufactured in the United States.
              (iii) An imported engine that will be covered by a certificate of conformity issued under this part, where someone other than the original engine manufacturer holds the certificate (such as when the engine is modified after its initial assembly), is a new marine engine when it is imported. It is no longer new when the ultimate purchaser receives a title for the engine or it is placed into service, whichever comes first.
              (iv) An imported marine engine that is not covered by a certificate of conformity issued under this part at the time of importation is new, but only if it was produced on or after the dates shown in the following table. This addresses uncertified engines and vessels initially placed into service that someone seeks to import into the United States. Importation of this kind of engine (or vessel containing such an engine) is generally prohibited by 40 CFR part 1068.
              
                Applicability of Emission Standards for Compression-Ignition Marine Engines
                
                  Engine category and type
                  Power(kW)
                  
                  Per-cylinder displacement(L/cyl)
                  
                  Initial model year of emission standards
                
                
                  Category 1
                  P <19
                  All
                  2000
                
                
                  Category 1
                  19 ≤P <37
                  All
                  1999
                
                
                  Category 1, Recreational
                  P ≥37
                  disp. <0.9
                  2007
                
                
                  Category 1, Recreational
                  All
                  0.9 ≤disp. <2.5
                  2006
                
                
                  Category 1, Recreational
                  All
                  disp. ≥2.5
                  2004
                
                
                  Category 1, Commercial
                  P ≥37
                  disp. <0.9
                  2005
                
                
                  Category 1, Commercial
                  All
                  disp. ≥0.9
                  2004
                
                
                  Category 2 and Category 3
                  All
                  disp. ≥5.0
                  2004
                
              
              (7) A marine engine that is not covered by a certificate of conformity issued under this part on a U.S.-flag vessel entering U.S. waters is new, but only if it was produced on or after the dates identified in paragraph (6)(iv) of this definition. Such entrance is deemed to be introduction into U.S. commerce.
              
                New vessel means any of the following:
              (1) A vessel for which the ultimate purchaser has never received the equitable or legal title. The vessel is no longer new when the ultimate purchaser receives this title or it is placed into service, whichever comes first.

              (2) For vessels with no Category 3 engines, a vessel that has been modified such that the value of the modifications exceeds 50 percent of the value of the modified vessel, excluding temporary modifications (as defined in this section). The value of the modification is the difference in the assessed value of the vessel before the modification and the assessed value of the vessel after the modification. The vessel is no longer new when it is placed into service. Use the following equation to determine if the fractional value of the modification exceeds 50 percent:
              Percent of value = [(Value after modification)−(Value before modification)] × 100% ÷ (Value after modification)
              (3) For vessels with Category 3 engines, a vessel that has undergone a modification that substantially alters the dimensions or carrying capacity of the vessel, changes the type of vessel, or substantially prolongs the vessel's life.
              (4) An imported vessel that has already been placed into service, where it has an engine not covered by a certificate of conformity issued under this part at the time of importation that was manufactured after the requirements of this part start to apply (see § 1042.1).
              
                Noncompliant engine means an engine that was originally covered by a certificate of conformity but is not in the certified configuration or otherwise does not comply with the conditions of the certificate.
              
                Nonconforming engine means an engine not covered by a certificate of conformity that would otherwise be subject to emission standards.
              
                Nonmethane hydrocarbon has the meaning given in 40 CFR 1065.1001. This generally means the difference between the emitted mass of total hydrocarbons and the emitted mass of methane.
              
                Nonroad means relating to nonroad engines, or vessels, or equipment that include nonroad engines.
              
                Nonroad engine has the meaning given in 40 CFR 1068.30. In general, this means all internal-combustion engines except motor vehicle engines, stationary engines, engines used solely for competition, or engines used in aircraft.
              
                NO
                X
                Technical Code means the “Technical Code on Control of Emission of Nitrogen Oxides from Marine Diesel Engines” adopted by the International Maritime Organization (incorporated by reference in § 1042.910). The Technical Code is part of 2008 Annex VI.
              
                Official emission result means the measured emission rate for an emission-data engine on a given duty cycle before the application of any deterioration factor, but after the applicability of regeneration adjustment factors.
              
                Operator demand has the meaning given in 40 CFR 1065.1001.
              
                Owners manual means a document or collection of documents prepared by the engine manufacturer for the owner or operator to describe appropriate engine maintenance, applicable warranties, and any other information related to operating or keeping the engine. The owners manual is typically provided to the ultimate purchaser at the time of sale. The owners manual may be in paper or electronic format.
              
                Oxides of nitrogen has the meaning given in 40 CFR 1065.1001.
              
                Particulate trap means a filtering device that is designed to physically trap particulate matter above a certain size.
              
                Passenger means a person that provides payment as a condition of boarding a vessel. This does not include the owner or any paid crew members.
              
                Placed into service means put into initial use for its intended purpose. Engines and vessels do not qualify as being “placed into service” based on incidental use by a manufacturer or dealer.
              
                Post-manufacture marinizer means an entity that produces a marine engine by modifying a non-marine engine, whether certified or uncertified, complete or partially complete, where the entity is not controlled by the manufacturer of the base engine or by an entity that also controls the manufacturer of the base engine. In addition, vessel manufacturers that substantially modify marine engines are post-manufacture marinizers. For the purpose of this definition, “substantially modify” means changing an engine in a way that could change engine emission characteristics.
              
                Power density has the meaning given in § 1042.140.
              
                Ramped-modal means relating to the ramped-modal type of steady-state test described in § 1042.505.
              
                Rated speed means the maximum full-load governed speed for governed engines and the speed of maximum power for ungoverned engines.
              
                Recreational marine engine means a Category 1 propulsion marine engine that is intended by the manufacturer to be installed on a recreational vessel.
              
                Recreational vessel means a vessel that is intended by the vessel manufacturer to be operated primarily for pleasure or leased, rented or chartered to another for the latter's pleasure. However, this does not include the following vessels:
              (1) Vessels below 100 gross tons that carry more than 6 passengers.
              (2) Vessels at or above 100 gross tons that carry one or more passengers.
              (3) Vessels used solely for competition (see § 1042.620).
              
                Reflag means to register as a U.S. vessel any vessel that previously had a foreign registry or had been placed into service without registration.
              
                Remanufacture means to replace every cylinder liner in a commercial engine with maximum engine power at or above 600 kW, whether during a single maintenance event or cumulatively within a five-year period. For the purpose of this definition, “replace” includes removing, inspecting, and requalifying a liner. Rebuilding a recreational engine or an engine with maximum engine power below 600 kW is not remanufacturing.
              
                Remanufacture system or remanufacturing system means all components (or specifications for components) and instructions necessary to remanufacture an engine in accordance with applicable requirements of this part 1042.
              
                Remanufacturer has the meaning given to “manufacturer” in section 216(1) of the Clean Air Act (42 U.S.C. 7550(1)) with respect to remanufactured marine engines. This term includes any person that is engaged in the manufacture or assembly of remanufactured engines, such as persons who:
              (1) Design or produce the emission-related parts used in remanufacturing.
              (2) Install parts in or on an existing engine to remanufacture it.
              (3) Own or operate the engine and provide specifications as to how an engine is to be remanufactured (i.e., specifying who will perform the work, when the work is to be performed, what parts are to be used, or how to calibrate the adjustable parameters of the engine).
              
                Residual fuel means any fuel with a T90 greater than 700 °F as measured with the distillation test method specified in 40 CFR 1065.1010. This generally includes all RM grades of marine fuel without regard to whether they are known commercially as residual fuel. For example, fuel marketed as intermediate fuel may be residual fuel.
              
                Revoke has the meaning given in 40 CFR 1068.30. In general this means to terminate the certificate or an exemption for an engine family.
              
                Round has the meaning given in 40 CFR 1065.1001.
              
                Scheduled maintenance means adjusting, repairing, removing, disassembling, cleaning, or replacing components or systems periodically to keep a part or system from failing, malfunctioning, or wearing prematurely. It also may mean actions you expect are necessary to correct an overt indication of failure or malfunction for which periodic maintenance is not appropriate.
              
                Small-volume boat builder means a boat manufacturer with fewer than 500 employees and with annual worldwide production of fewer than 100 boats. For manufacturers owned by a parent company, these limits apply to the combined production and number of employees of the parent company and all its subsidiaries. Manufacturers that produce vessels with Category 3 engines are not small-volume boat builders.
              
                Small-volume engine manufacturer means a manufacturer of Category 1 and/or Category 2 engines with annual worldwide production of fewer than 1,000 internal combustion engines (marine and nonmarine). For manufacturers owned by a parent company, the limit applies to the production of the parent company and all its subsidiaries. Manufacturers that certify or produce any Category 3 engines are not small-volume engine manufacturers.
              
                Spark-ignition means relating to a gasoline-fueled engine or any other type of engine with a spark plug (or other sparking device) and with operating characteristics significantly similar to the theoretical Otto combustion cycle. Spark-ignition engines usually use a throttle to regulate intake air flow to control power during normal operation.
              
              
                Specified adjustable range means a range of adjustment for an adjustable parameter that is approved as part of certification. Note that Category 1 engines must comply with emission standards over the full physically adjustable range for any adjustable parameters.
              
                Steady-state has the meaning given in 40 CFR 1065.1001.
              
                Sulfur-sensitive technology means an emission control technology that experiences a significant drop in emission control performance or emission-system durability when an engine is operated on low-sulfur diesel fuel (i.e., fuel with a sulfur concentration of 300 to 500 ppm) as compared to when it is operated on ultra-low sulfur diesel fuel (i.e., fuel with a sulfur concentration less than 15 ppm). Exhaust gas recirculation is not a sulfur-sensitive technology.
              
                Suspend has the meaning given in 40 CFR 1068.30. In general this means to temporarily discontinue the certificate or an exemption for an engine family.
              
                Temporary modification means a modification to a vessel based on a written contract for marine services such that the modifications will be removed from the vessel when the contract expires. This provision is intended to address short-term contracts that would generally be less than 12 months in duration. You may ask us to consider modifications that will be in place longer than 12 months as temporary modifications.
              
                Test engine means an engine in a test sample.
              
                Test sample means the collection of engines selected from the population of an engine family for emission testing. This may include testing for certification, production-line testing, or in-use testing.
              
                Tier 1 means relating to the Tier 1 emission standards, as shown in Appendix I.
              
                Tier 2 means relating to the Tier 2 emission standards, as shown in § 1042.104 and Appendix I.
              
                Tier 3 means relating to the Tier 3 emission standards, as shown in § 1042.101 and § 1042.104.
              
                Tier 4 means relating to the Tier 4 emission standards, as shown in § 1042.101.
              
                Total hydrocarbon has the meaning given in 40 CFR 1065.1001. This generally means the combined mass of organic compounds measured by the specified procedure for measuring total hydrocarbon, expressed as a hydrocarbon with an atomic hydrogen-to-carbon ratio of 1.85:1.
              
                Total hydrocarbon equivalent has the meaning given in 40 CFR 1065.1001. This generally means the sum of the carbon mass contributions of non-oxygenated hydrocarbons, alcohols and aldehydes, or other organic compounds that are measured separately as contained in a gas sample, expressed as exhaust hydrocarbon from petroleum-fueled engines. The atomic hydrogen-to-carbon ratio of the equivalent hydrocarbon is 1.85:1.
              
                Ultimate purchaser means, with respect to any new vessel or new marine engine, the first person who in good faith purchases such new vessel or new marine engine for purposes other than resale.
              
                Ultra low-sulfur diesel fuel means one of the following:
              (1) For in-use fuels, ultra low-sulfur diesel fuel means a diesel fuel marketed as ultra low-sulfur diesel fuel having a maximum sulfur concentration of 15 parts per million.
              (2) For testing, ultra low-sulfur diesel fuel has the meaning given in 40 CFR part 1065.
              
                United States has the meaning given in 40 CFR 1068.30.
              
                Upcoming model year means for an engine family the model year after the one currently in production.
              
                U.S.-directed production volume means the number of engine units, subject to the requirements of this part, produced by a manufacturer for which the manufacturer has a reasonable assurance that sale was or will be made to ultimate purchasers in the United States.
              
                U.S. waters includes U.S. navigable waters and the U.S. EEZ.
              
                Useful life means the period during which the engine is designed to properly function in terms of reliability and fuel consumption, without being remanufactured, specified as a number of hours of operation or calendar years, whichever comes first. It is the period during which an engine is required to comply with all applicable emission standards. See §§ 1042.101(e) and 1042.104(d).
              
                Variable-speed engine means an engine that is not a constant-speed engine.
              
                Vessel means a marine vessel.
              
                Vessel operator means any individual that physically operates or maintains a vessel or exercises managerial control over the operation of the vessel.
              
                Vessel owner means the individual or company that holds legal title to a vessel.
              
                Void has the meaning given in 40 CFR 1068.30. In general this means to invalidate a certificate or an exemption both retroactively and prospectively.
              
                Volatile liquid fuel means any fuel other than diesel fuel or biodiesel that is a liquid at atmospheric pressure and has a Reid Vapor Pressure higher than 2.0 pounds per square inch.
              
                We (us, our) means the Administrator of the Environmental Protection Agency and any authorized representatives.
              [73 FR 37243, June 30, 2008, as amended at 75 FR 23010, Apr. 30, 2010; 81 FR 74153, Oct. 25, 2016]
            
            
              § 1042.905
              Symbols, acronyms, and abbreviations.

              The following symbols, acronyms, and abbreviations apply to this part:
              
              ABT Averaging, banking, and trading.
              AECD auxiliary emission control device.
              CFR Code of Federal Regulations.
              CH4 methane.
              CO carbon monoxide.
              CO2 carbon dioxide.
              cyl cylinder.
              disp. displacement.
              ECA Emission Control Area.
              EEZ Exclusive Economic Zone.
              EPA Environmental Protection Agency.
              FEL Family Emission Limit.
              g grams.
              HC hydrocarbon.
              hr hours.
              IMO International Maritime Organization.
              kPa kilopascals.
              kW kilowatts.
              L liters.
              LTR Limited Testing Region.
              N2O nitrous oxide.
              NARA National Archives and Records Administration.
              NMHC nonmethane hydrocarbon.
              NOX oxides of nitrogen (NO and NO2).
              NTE not-to-exceed.
              PM particulate matter.
              RPM revolutions per minute.
              SAE Society of Automotive Engineers.
              SCR selective catalytic reduction.
              THC total hydrocarbon.
              THCE total hydrocarbon equivalent.
              ULSD ultra low-sulfur diesel fuel.
              U.S.C. United States Code.
              [81 FR 74154, Oct. 25, 2016]
            
            
              § 1042.910
              Incorporation by reference.

              (a) Certain material is incorporated by reference into this part with the approval of the Director of the Federal Register under 5 U.S.C. 552(a) and 1 CFR part 51. To enforce any edition other than that specified in this section, the Environmental Protection Agency must publish a document in the Federal Register and the material must be available to the public. All approved material is available for inspection at U.S. EPA, Air and Radiation Docket and Information Center, 1301 Constitution Ave. NW., Room B102, EPA West Building, Washington, DC 20460, (202) 202-1744, and is available from the sources listed below. It is also available for inspection at the National Archives and Records Administration (NARA). For information on the availability of this material at NARA, call 202-741-6030, or go to: http://www.archives.gov/federal_register/code_of_federal_regulations/ibr_locations.html.

              (b) The International Maritime Organization, 4 Albert Embankment, London SE1 7SR, United Kingdom, or www.imo.org, or 44-(0)20-7735-7611.

              (1) MARPOL Annex VI, Regulations for the Prevention of Air Pollution from Ships, Third Edition, 2013, and NOX Technical Code 2008.
              (i) Revised MARPOL Annex VI, Regulations for the Prevention of Pollution from Ships, Third Edition, 2013 (“2008 Annex VI”); IBR approved for § 1042.901.
              (ii) NOX Technical Code 2008, Technical Code on Control of Emission of Nitrogen Oxides from Marine Diesel Engines, 2013 Edition, (“NOX Technical Code”); IBR approved for §§ 1042.104(g), 1042.230(d), 1042.302(c) and (e), 1042.501(g), and 1042.901.
              

              (iii) Annex 12, Resolution MEPC.251(66) from the Report of the Marine Environment Protection Committee on its Sixty-Sixth Session, April 25, 2014. This document describes new and revised provisions that are considered to be part of Annex VI and NOX Technical Code 2008 as referenced in paragraphs (b)(1)(i) and (ii) of this section. IBR approved for §§ 1042.104(g), 1042.230(d), 1042.302(c) and (e), 1042.501(g), and 1042.901.
              (2) [Reserved]
              [81 FR 74155, Oct. 25, 2016]
            
            
              § 1042.915
              Confidential information.
              The provisions of 40 CFR 1068.10 apply for information you consider confidential.
              [81 FR 74155, Oct. 25, 2016]
            
            
              § 1042.920
              Hearings.
              (a) You may request a hearing under certain circumstances, as described elsewhere in this part. To do this, you must file a written request, including a description of your objection and any supporting data, within 30 days after we make a decision.
              (b) For a hearing you request under the provisions of this part, we will approve your request if we find that your request raises a substantial factual issue.
              (c) If we agree to hold a hearing, we will use the procedures specified in 40 CFR part 1068, subpart G.
            
            
              § 1042.925
              Reporting and recordkeeping requirements.
              (a) This part includes various requirements to submit and record data or other information. Unless we specify otherwise, store required records in any format and on any media and keep them readily available for eight years after you send an associated application for certification, or eight years after you generate the data if they do not support an application for certification. You are expected to keep your own copy of required records rather than relying on someone else to keep records on your behalf. We may review these records at any time. You must promptly send us organized, written records in English if we ask for them. We may require you to submit written records in an electronic format.
              (b) The regulations in § 1042.255, 40 CFR 1068.25, and 40 CFR 1068.101 describe your obligation to report truthful and complete information. This includes information not related to certification. Failing to properly report information and keep the records we specify violates 40 CFR 1068.101(a)(2), which may involve civil or criminal penalties.
              (c) Send all reports and requests for approval to the Designated Compliance Officer (see § 1042.801).
              (d) Any written information we require you to send to or receive from another company is deemed to be a required record under this section. Such records are also deemed to be submissions to EPA. We may require you to send us these records whether or not you are a certificate holder.
              (e) Under the Paperwork Reduction Act (44 U.S.C. 3501 et seq), the Office of Management and Budget approves the reporting and recordkeeping specified in the applicable regulations. The following items illustrate the kind of reporting and recordkeeping we require for engines and vessels regulated under this part:
              (1) We specify the following requirements related to engine certification in this part 1042:
              (i) In § 1042.135 we require engine manufacturers to keep certain records related to duplicate labels sent to vessel manufacturers.
              (ii) In § 1042.145 we include various reporting and recordkeeping requirements related to interim provisions.
              (iii) In subpart C of this part we identify a wide range of information required to certify engines.
              (iv) In §§ 1042.345 and 1042.350 we specify certain records related to production-line testing.
              (v) In subpart G of this part we identify several reporting and recordkeeping items for making demonstrations and getting approval related to various special compliance provisions.

              (vi) In §§ 1042.725, 1042.730, and 1042.735 we specify certain records related to averaging, banking, and trading.
              
              (vii) In subpart I of this part we specify certain records related to meeting requirements for remanufactured engines.
              (2) We specify the following requirements related to testing in 40 CFR part 1065:
              (i) In 40 CFR 1065.2 we give an overview of principles for reporting information.
              (ii) In 40 CFR 1065.10 and 1065.12 we specify information needs for establishing various changes to published test procedures.
              (iii) In 40 CFR 1065.25 we establish basic guidelines for storing test information.
              (iv) In 40 CFR 1065.695 we identify the specific information and data items to record when measuring emissions.
              (3) We specify the following requirements related to the general compliance provisions in 40 CFR part 1068:
              (i) In 40 CFR 1068.5 we establish a process for evaluating good engineering judgment related to testing and certification.
              (ii) In 40 CFR 1068.25 we describe general provisions related to sending and keeping information.
              (iii) In 40 CFR 1068.27 we require manufacturers to make engines available for our testing or inspection if we make such a request.
              (iv) In 40 CFR 1068.105 we require vessel manufacturers to keep certain records related to duplicate labels from engine manufacturers.
              (v) In 40 CFR 1068.120 we specify recordkeeping related to rebuilding engines.
              (vi) In 40 CFR part 1068, subpart C, we identify several reporting and recordkeeping items for making demonstrations and getting approval related to various exemptions.
              (vii) In 40 CFR part 1068, subpart D, we identify several reporting and recordkeeping items for making demonstrations and getting approval related to importing engines.
              (viii) In 40 CFR 1068.450 and 1068.455 we specify certain records related to testing production-line engines in a selective enforcement audit.
              (ix) In 40 CFR 1068.501 we specify certain records related to investigating and reporting emission-related defects.
              (x) In 40 CFR 1068.525 and 1068.530 we specify certain records related to recalling nonconforming engines.
              (xi) In 40 CFR part 1068, subpart G, we specify certain records for requesting a hearing.
              [81 FR 74155, Oct. 25, 2016]
            
            
              Pt. 1042, App. I
              Appendix I to Part 1042—Summary of Previous Emission Standards
              The following standards apply to compression-ignition marine engines produced before the model years specified in § 1042.1:
              (a) Engines below 37 kW. Tier 1 and Tier 2 standards for engines below 37 kW apply as specified in 40 CFR part 89 and summarized in the following table:
              
                Table 1 to Appendix I—Emission Standards for Engines Below 37 kW (g/kW-hr)
                
                  Rated power (kW)
                  Tier
                  Model year
                  NMHC + NOX
                  
                  CO
                  PM
                
                
                  kW<8
                  Tier 1
                  2000
                  10.5
                  8.0
                  1.0
                
                
                   
                  Tier 2
                  2005
                  7.5
                  8.0
                  0.80
                
                
                  8≤kW<19
                  Tier 1
                  2000
                  9.5
                  6.6
                  0.80
                
                
                   
                  Tier 2
                  2005
                  7.5
                  6.6
                  0.80
                
                
                  19≤kW<37
                  Tier 1
                  1999
                  9.5
                  5.5
                  0.8
                
                
                   
                  Tier 2
                  2004
                  7.5
                  5.5
                  0.6
                
              
              (b) Engines at or above 37 kW. Tier 1 and Tier 2 standards for engines at or above 37 kW apply as specified in 40 CFR part 94 and summarized as follows:
              (1) Tier 1 standards. NOX emissions from model year 2004 and later engines with displacement of 2.5 or more liters per cylinder may not exceed the following values:
              (i) 17.0 g/kW-hr when maximum test speed is less than 130 rpm.
              (ii) 45.0 × N−0.20 when maximum test speed is at or above 130 but below 2000 rpm, where N is the maximum test speed of the engine in revolutions per minute. Round the calculated standard to the nearest 0.1 g/kW-hr.
              (ii) 9.8 g/kW-hr when maximum test speed is 2000 rpm or more.
              (2) Tier 2 primary standards. Exhaust emissions from Category 1 engines at or above 37 kW and all Category 2 engines may not exceed the values shown in the following table:
              
              
                Table 2 to Appendix I—Primary Tier 2 Emission Standards for Commercial and Recreational Marine Engines at or Above 37 kW (g/kW-hr)
                
                  Engine sizeliters/cylinder
                  
                  Maximum engine power
                  Category
                  Modelyear
                  
                  NOX + THCg/kW-hr
                  
                  COg/kW-hr
                  
                  PMg/kW-hr
                  
                
                
                  disp. <0.9
                  power ≥37 kW
                  Category 1 Commercial
                  2005
                  7.5
                  5.0
                  0.40
                
                
                   
                  
                  Category 1 Recreational
                  2007
                  7.5
                  5.0
                  0.40
                
                
                  0.9 ≤disp. <1.2
                  All
                  Category 1 Commercial
                  2004
                  7.2
                  5.0
                  0.30
                
                
                   
                  
                  Category 1 Recreational
                  2006
                  7.2
                  5.0
                  0.30
                
                
                  1.2 ≤disp. <2.5
                  All
                  Category 1 Commercial
                  2004
                  7.2
                  5.0
                  0.20
                
                
                   
                  
                  Category 1 Recreational
                  2006
                  7.2
                  5.0
                  0.20
                
                
                  2.5 ≤disp. <5.0
                  All
                  Category 1 Commercial
                  2007
                  7.2
                  5.0
                  0.20
                
                
                   
                  
                  Category 1 Recreational
                  2009
                  7.2
                  5.0
                  0.20
                
                
                  5.0 ≤disp. <15.0
                  All
                  Category 2
                  2007
                  7.8
                  5.0
                  0.27
                
                
                  15.0 ≤disp. <20.0
                  power <3300 kW
                  Category 2
                  2007
                  8.7
                  5.0
                  0.50
                
                
                   
                  power ≥3300 kW
                  Category 2
                  2007
                  9.8
                  5.0
                  0.50
                
                
                  20.0 ≤disp. <25.0
                  All
                  Category 2
                  2007
                  9.8
                  5.0
                  0.50
                
                
                  25.0 ≤disp. <30.0
                  All
                  Category 2
                  2007
                  11
                  5.0
                  0.5
                
              
              (3) Tier 2 supplemental standards. The not-to-exceed emission standards specified in 40 CFR 94.8(e) apply for all engines subject to the Tier 2 standards described in paragraph (b)(2) of this appendix.
              [73 FR 37243, June 30, 2008, as amended at 75 FR 23012, Apr. 30, 2010]
            
            
              Pt. 1042, App. II
              Appendix II to Part 1042— Steady-State Duty Cycles
              (a) The following duty cycles apply as specified in § 1042.505(b)(1):
              (1) The following duty cycle applies for discrete-mode testing:
              
                
                  E3 mode No.
                  Engine speed 1
                  
                  Percent ofmaximum
                    test power
                  
                  Weightingfactors
                  
                
                
                  1
                  Maximum test speed
                  100
                  0.2
                
                
                  2
                  91%
                  75
                  0.5
                
                
                  3
                  80%
                  50
                  0.15
                
                
                  4
                  63%
                  25
                  0.15
                
                
                  1 Maximum test speed is defined in 40 CFR part 1065. Percent speed values are relative to maximum test speed.
              
              (2) The following duty cycle applies for ramped-modal testing:
              
                
                  RMCmode
                  
                  Time in mode(seconds)
                  
                  Enginespeed 1 3
                    
                  
                  Power(percent) 2 3
                    
                  
                
                
                  1a Steady-state
                  229
                  Maximum test speed
                  100%.
                
                
                  1b Transition
                  20
                  Linear transition
                  Linear transition in torque.
                
                
                  2a Steady-state
                  166
                  63%
                  25%.
                
                
                  2b Transition
                  20
                  Linear transition
                  Linear transition in torque.
                
                
                  3a Steady-state
                  570
                  91%
                  75%.
                
                
                  3b Transition
                  20
                  Linear transition
                  Linear transition in torque.
                
                
                  4a Steady-state
                  175
                  80%
                  50%.
                
                
                  1 Maximum test speed is defined in 40 CFR part 1065. Percent speed is relative to maximum test speed.
                
                  2 The percent power is relative to the maximum test power.
                
                  3 Advance from one mode to the next within a 20 second transition phase. During the transition phase, command a linear progression from the torque setting of the current mode to the torque setting of the next mode, and simultaneously command a similar linear progression for engine speed if there is a change in speed setting.
              
              (b) The following duty cycles apply as specified in § 1042.505(b)(2):
              (1) The following duty cycle applies for discrete-mode testing:
              
                
                  E5 mode No.
                  Enginespeed 1
                    
                  
                  Percent ofmaximum
                    test power
                  
                  Weightingfactors
                  
                
                
                  1
                  Maximum test speed
                  100
                  0.08
                
                
                  2
                  91%
                  75
                  0.13
                
                
                  3
                  80%
                  50
                  0.17
                
                
                  4
                  63%
                  25
                  0.32
                
                
                  
                  5
                  Warm idle
                  0
                  0.3
                
                
                  1 Maximum test speed is defined in 40 CFR part 1065. Percent speed values are relative to maximum test speed.
              
              (2) The following duty cycle applies for ramped-modal testing:
              
                
                  RMCmode
                  
                  Time in mode(seconds)
                  
                  Enginespeed 1 3
                    
                  
                  Power(percent) 2 3
                    
                  
                
                
                  1a Steady-state
                  167
                  Warm idle
                  0.
                
                
                  1b Transition
                  20
                  Linear transition
                  Linear transition in torque.
                
                
                  2a Steady-state
                  85
                  Maximum test speed
                  100%.
                
                
                  2b Transition
                  20
                  Linear transition
                  Linear transition in torque.
                
                
                  3a Steady-state
                  354
                  63%
                  25%.
                
                
                  3b Transition
                  20
                  Linear transition
                  Linear transition in torque.
                
                
                  4a Steady-state
                  141
                  91%
                  75%.
                
                
                  4b Transition
                  20
                  Linear transition
                  Linear transition in torque.
                
                
                  5a Steady-state
                  182
                  80%
                  50%.
                
                
                  5b Transition
                  20
                  Linear transition
                  Linear transition in torque.
                
                
                  6 Steady-state
                  171
                  Warm idle
                  0.
                
                
                  1 Maximum test speed is defined in 40 CFR part 1065. Percent speed is relative to maximum test speed.
                
                  2 The percent power is relative to the maximum test power.
                
                  3 Advance from one mode to the next within a 20 second transition phase. During the transition phase, command a linear progression from the torque setting of the current mode to the torque setting of the next mode, and simultaneously command a similar linear progression for engine speed if there is a change in speed setting.
              
              (c) The following duty cycles apply as specified in § 1042.505(b)(3):
              (1) The following duty cycle applies for discrete-mode testing:
              
                
                  E2 mode No.
                  Enginespeed 1
                    
                  
                  Torque(percent) 2
                    
                  
                  Weightingfactors
                  
                
                
                  1
                  Engine Governed
                  100
                  0.2
                
                
                  2
                  Engine Governed
                  75
                  0.5
                
                
                  3
                  Engine Governed
                  50
                  0.15
                
                
                  4
                  Engine Governed
                  25
                  0.15
                
                
                  1 Speed terms are defined in 40 CFR part 1065.
                
                  2 The percent torque is relative to the maximum test torque as defined in 40 CFR part 1065.
              
              (2) The following duty cycle applies for ramped-modal testing:
              
                
                  RMC mode
                  Time in mode(seconds)
                  
                  Engine speed
                  Torque(percent)1 2
                    
                  
                
                
                  1a Steady-state
                  229
                  Engine Governed
                  100%.
                
                
                  1b Transition
                  20
                  Engine Governed
                  Linear transition.
                
                
                  2a Steady-state
                  166
                  Engine Governed
                  25%.
                
                
                  2b Transition
                  20
                  Engine Governed
                  Linear transition.
                
                
                  3a Steady-state
                  570
                  Engine Governed
                  75%.
                
                
                  3b Transition
                  20
                  Engine Governed
                  Linear transition.
                
                
                  4a Steady-state
                  175
                  Engine Governed
                  50%.
                
                
                  1 The percent torque is relative to the maximum test torque as defined in 40 CFR part 1065.
                
                  2 Advance from one mode to the next within a 20 second transition phase. During the transition phase, command a linear progression from the torque setting of the current mode to the torque setting of the next mode.
              
              [81 FR 74156, Oct. 25, 2016]
            
            
              Pt. 1042, App. III
              Appendix III to Part 1042—Not-to-Exceed Zones
              (a) The following definitions apply for this Appendix III:
              (1) Percent power means the percentage of the maximum power achieved at Maximum Test Speed (or at Maximum Test Torque for constant-speed engines).
              
              (2) Percent speed means the percentage of Maximum Test Speed.
              (b) Figure 1 of this Appendix illustrates the default NTE zone for marine engines certified using the duty cycle specified in § 1042.505(b)(1), except for variable-speed propulsion marine engines used with controllable-pitch propellers or with electrically coupled propellers, as follows:
              (1) Subzone 1 is defined by the following boundaries:
              (i) Percent power ÷ 100 > 0.7 · (percent speed ÷ 100) 2.5.
              (ii) Percent power ÷ 100 ≤ (percent speed ÷ 90) 3.5.
              (iii) Percent power ÷ 100 ≥ 3.0 · (1−percent speed ÷ 100).
              (2) Subzone 2 is defined by the following boundaries:
              (i) Percent power ÷ 100 ≥ 0.7 · (percent speed ÷ 100) 2.5.
              (ii) Percent power ÷ 100 ≤ (percent speed ÷ 90) 3.5.
              (iii) Percent power ÷ 100 < 3.0 · (1−percent speed ÷ 100).
              (iv) Percent speed ÷ 100 ≥ 0.7.
              (3) Note that the line separating Subzone 1 and Subzone 2 includes the following endpoints:
              (i) Percent speed = 78.9 percent; Percent power = 63.2 percent.
              (ii) Percent speed = 84.6 percent; Percent power = 46.1 percent.
              
                ER25OC16.153
              
              (c) Figure 2 of this Appendix illustrates the default NTE zone for recreational marine engines certified using the duty cycle specified in § 1042.505(b)(2), except for variable-speed marine engines used with controllable-pitch propellers or with electrically coupled propellers, as follows:
              (1) Subzone 1 is defined by the following boundaries:
              (i) Percent power ÷ 100 ≥ 0.7 · (percent speed ÷ 100) 2.5.
              (ii) Percent power ÷ 100 ≤ (percent speed ÷ 90) 3.5.
              (iii) Percent power ÷ 100 ≥ 3.0 · (1−percent speed ÷ 100).
              (iv) Percent power ≤ 95 percent.
              (2) Subzone 2 is defined by the following boundaries:
              (i) Percent power ÷ 100 ≥ 0.7 · (percent speed ÷ 100) 2.5.
              (ii) Percent power ÷ 100 ≤ (percent speed ÷ 90) 3.5.
              (iii) Percent power ÷ 100 < 3.0 · (1−percent speed ÷ 100).
              (iv) Percent speed ≥ 70 percent.
              (3) Subzone 3 is defined by the following boundaries:
              (i) Percent power ÷ 100 ≤ (percent speed ÷ 90) 3.5.
              (ii) Percent power > 95 percent.
              (4) Note that the line separating Subzone 1 and Subzone 3 includes a point at Percent speed = 88.7 percent and Percent power = 95.0 percent. See paragraph (b)(3) of this appendix regarding the line separating Subzone 1 and Subzone 2.
              
                
                ER25OC16.154
              
              (d) Figure 3 of this Appendix illustrates the default NTE zone for variable-speed marine engines used with controllable-pitch propellers or with electrically coupled propellers that are certified using the duty cycle specified in § 1042.505(b)(1), (2), or (3), as follows:
              (1) Subzone 1 is defined by the following boundaries:
              (i) Percent power ÷ 100 ≥ 0.7 · (percent speed ÷ 100) 2.5.
              (ii) Percent power ÷ 100 ≥ 3.0 · (1−percent speed ÷ 100).
              (iii) Percent speed ≥ 78.9 percent.
              (2) Subzone 2a is defined by the following boundaries:
              (i) Percent power ÷ 100 ≥ 0.7 · (percent speed ÷ 100) 2.5.
              (ii) Percent speed ≥70 percent.
              (iii) Percent speed <78.9 percent, for Percent power >63.3 percent.
              (iv) Percent power ÷ 100 <3.0 · (1−percent speed ÷ 100), for Percent speed ≥78.9 percent.
              (3) Subzone 2b is defined by the following boundaries:
              (i) The line formed by connecting the following two points on a plot of speed-vs.-power:
              (A) Percent speed = 70 percent; Percent power = 28.7 percent.
              (B) Percent power = 40 percent; Speed = governed speed.
              (ii) Percent power ÷ 100 < 0.7 · (percent speed ÷ 100)2.5.
              (4) Note that the line separating Subzone 1 and Subzone 2a includes the following endpoints:
              (i) Percent speed = 78.9 percent; Percent power = 63.3 percent.
              (ii) Percent speed = 84.6 percent; Percent power = 46.1 percent.
              
                
                ER25OC16.155
              
              (e) Figure 4 of this Appendix illustrates the default NTE zone for constant-speed engines certified using a duty cycle specified in § 1042.505(b)(3) or (4), as follows:
              (1) Subzone 1 is defined by the following boundaries:
              (i) Percent power ≥70 percent.
              (ii) [Reserved]
              (2) Subzone 2 is defined by the following boundaries:
              (i) Percent power <70 percent.
              (ii) Percent power ≥40 percent.
              
                
                ER25OC16.156
              
              (f) Figure 5 of this Appendix illustrates the default NTE zone for variable-speed auxiliary marine engines certified using the duty cycle specified in § 1042.505(b)5)(ii) or (iii), as follows:
              (1) The default NTE zone is defined by the boundaries specified in 40 CFR 86.1370(b)(1), (2), and (4).
              (2) A special PM subzone is defined in 40 CFR 1039.515(b).
              
                
                ER25OC16.157
              
              [81 FR 74157, Oct. 25, 2016]
            
          
        
        
          Pt. 1043
          PART 1043—CONTROL OF NOX, SOX, AND PM EMISSIONS FROM MARINE ENGINES AND VESSELS SUBJECT TO THE MARPOL PROTOCOL
          
            Sec.
            1043.1
            Overview.
            1043.5
            Effective dates.
            1043.10
            Applicability.
            1043.20
            Definitions.
            1043.30
            General obligations.
            1043.40
            EIAPP certificates.
            1043.41
            EIAPP certification process.
            1043.50
            Approval of methods to meet Tier 1 retrofit NOX standards.
            1043.55
            Applying equivalent controls instead of complying with fuel requirements.
            1043.60
            Operating requirements for engines and vessels subject to this part.
            1043.70
            General recordkeeping and reporting requirements.
            1043.80
            Recordkeeping and reporting requirements for fuel suppliers.
            1043.90
            [Reserved]
            1043.95
            Great Lakes provisions.
            1043.97
            Interim provisions.
            1043.100
            Incorporation by reference.
          
          
            Authority:
            33 U.S.C. 1901-1912.
          
          
            Source:
            75 FR 23013, Apr. 30, 2010, unless otherwise noted.
          
          
            § 1043.1
            Overview.
            The Act to Prevent Pollution from Ships (APPS) requires engine manufacturers, owners and operators of vessels, and other persons to comply with Annex VI of the MARPOL Protocol. This part implements portions of APPS as it relates to Regulations 13, 14 and 18 of Annex VI. These regulations clarify the application of some Annex VI provisions; provide procedures and criteria for the issuance of EIAPP certificates; and specify requirements applicable to ships that are not registered by Parties to Annex VI. This part includes provisions to apply the equivalency provisions of Regulation 4 of Annex VI with respect to Regulations 14 and 18 of Annex VI. Additional regulations may also apply with respect to the Annex VI, such as those issued separately by the U.S. Coast Guard. Note that references in this part to a specific subsection of an Annex VI regulation (such as Regulation 13.5.1) reflect the regulation numbering of the 2008 Annex VI (incorporated by reference in § 1043.100).

            (a) The general requirements for non-public U.S.-flagged and other Party vessels are specified in Annex VI, as implemented by 33 U.S.C. 1901-1915. These requirements apply to engine manufacturers, owners and operators of vessels, and other persons.
            (b) The provisions of this part specify how Regulations 13, 14 and 18 of Annex VI, as implemented by APPS, will be applied to U.S.-flagged vessels that operate only domestically.
            (c) This part implements section 33 U.S.C. 1902(e) by specifying that non-public vessels flagged by a country that is not a party to Annex VI are subject to certain provisions under this part that are equivalent to the substantive requirements of Regulations 13, 14 and 18 of Annex VI as implemented by APPS.
            (d) This part also describes where the requirements of Regulation 13.5.1 of Annex VI and Regulation 14.4 of Annex VI will apply.
            (e) This part 1043 does not limit the requirements specified in Annex VI, as implemented by APPS, except as specified in § 1043.10(a)(2) and (b)(3).
            (f) Nothing in this part limits the operating requirements and restrictions applicable for engines and vessels subject to 40 CFR part 1042 or the requirements and restrictions applicable for fuels subject to 40 CFR part 80.
            (g) The provisions of this part specify how to obtain EIAPP certificates and certificates for Approved Methods.
          
          
            § 1043.5
            Effective dates.
            (a) The requirement of APPS for marine vessels to comply with Annex VI of the MARPOL Protocol is in effect.
            (b) [Reserved]
            (c) Compliance with the applicable regulations of this part is required for all persons as of July 1, 2010. (Note that certain requirements begin later, as described in paragraph (d) of this section.) Note also that compliance with §§ 1043.40 and 1043.41 is required to obtain EIAPP certificates under this part whether the application is submitted before July 1, 2010 or later.
            (d) Compliance with the requirements related to ECAs are effective as follows:
            (1) Compliance with the ECA NOX requirements (see § 1043.60(a)) is required beginning on the date on which the ECA enters into force for the United States under Annex VI.

            (2) Compliance with the fuel content requirements applicable within ECAs and ECA associated areas (see § 1043.60(b)) is required beginning 12 months after date on which the ECA enters into force for the United States under Annex VI.
            [75 FR 23013, Apr. 30, 2010, as amended at 80 FR 9112, Feb. 19, 2015]
          
          
            § 1043.10
            Applicability.
            (a) U.S.-flagged vessels. The provisions of this part apply for all U.S.-flagged vessels wherever they are located (including engines installed or intended to be installed on such vessels), except as specified in this paragraph (a) or in § 1043.95.
            (1) Public vessels are excluded from this part.

            (2) Vessels that operate only domestically and conform to the requirements of this paragraph (a)(2) are excluded from Regulation 13 of Annex VI and the NOX-related requirements of this part (including the requirement to obtain an EIAPP certificate and to keep a Technical File and an Engine Book of Record Parameters). For the purpose of this exclusion, the phrase “operate only domestically” means the vessels do not enter waters subject to the jurisdiction or control of any foreign country, except for Canadian portions of the Great Lakes. (See §§ 1043.60 and 1043.70 for provisions related to fuel use by such vessels). To be excluded, the vessel must conform to each of the following provisions:
            (i) All compression-ignition engines on the vessel must conform fully to all applicable provisions of 40 CFR parts 94 and 1042.
            (ii) The vessel may not contain any engines with a specific engine displacement at or above 30.0 liters per cylinder.
            (iii) Any engine installed in the vessel that is not covered by an EIAPP certificate must be labeled as specified in 40 CFR 1042.135 with respect to whether it meets the requirements of Regulation 13 of Annex VI.
            (b) Foreign-flagged vessels. The provisions of this part apply for all non-public foreign-flagged vessels (including engines installed on such vessels) as follows:
            
            (1) The requirements of this part apply for foreign-flagged vessels operating in U.S. navigable waters or the U.S. EEZ.
            (2) For non-public vessels flagged by a country that is not a party to Annex VI, the requirements of this part apply in the same manner as apply for Party vessels, except as otherwise provided in this part. For example, see § 1043.30(c)(4) for provisions related to showing compliance with this requirement without an EIAPP certificate. See § 1043.60 for specific operating requirements.

            (3) Canadian vessels that operate only within the Great Lakes and are subject to an alternative NOX control measure established by the Canadian government are excluded from the NOX-related requirements of this part.
            (c) Fuel suppliers. The provisions of § 1043.80 apply for all persons supplying fuel to any vessel subject to this part.
            (d) Sea bed mineral exploration. This part does not apply to emissions directly arising from the exploration, exploitation, and associated offshore processing of sea-bed mineral resources. Note that other regulations apply with respect to these emissions in certain circumstances, and that engines that are not solely dedicated to such activities are otherwise subject to all requirements of this part.
            [75 FR 23013, Apr. 30, 2010, as amended at 80 FR 9112, Feb. 19, 2015]
          
          
            § 1043.20
            Definitions.
            The following definitions apply to this part:
            
              2008 Annex VI means Annex VI to the MARPOL Protocol, including the amendments from Annex 12, adopted through April 2014 (incorporated by reference in § 1043.100). This version of Annex VI does not include any amendments that may be adopted in the future. This 2008 version applies for certain provisions of this part such as those applicable for internal waters and for non-Party vessels.
            
              Administrator means the Administrator of the Environmental Protection Agency.
            
              Annex VI means Annex VI of the MARPOL Protocol.
            
              APPS means the Act to Prevent Pollution from Ships (33 U.S.C. 1901-1915).
            
              Designated Certification Officer means the EPA official to whom the Administrator has delegated authority to issue EIAPP certificates. Note that the Designated Certification Officer is also delegated certain authorities under this part in addition to the authority to issue EIAPP certificates.
            
              ECA associated area means the U.S. internal waters that are navigable from the ECA. This term does not include internal waters that are shoreward of ocean waters that are not part of an emission control area.
            
              EIAPP certificate means a certificate issued to certify initial compliance with Regulation 13 of Annex VI. (Note that EIAPP stands for Engine International Air Pollution Prevention under Annex VI.)
            
              Emission control area (ECA) means an area designated pursuant to Annex VI as an Emission Control Area that is in force.
            
              Engine has the meaning given in 40 CFR 1068.30.
            
              EPA means the United States Environmental Protection Agency.
            
              Foreign-flagged vessel means a vessel of foreign registry or a vessel operated under the authority of a country other than the United States.
            
              Good engineering judgment has the meaning given in 40 CFR 1068.30. We will evaluate engineering judgments as described in 40 CFR 1068.5.
            
              Great Lakes means all the streams, rivers, lakes, and other bodies of water that are within the drainage basin of the St. Lawrence River, west of Anticosti Island.
            
              IMO means the International Maritime Organization.
            
              Major conversion has the meaning given in 2008 Annex VI (incorporated by reference in § 1043.100).
            
              MARPOL Protocol has the meaning given in 33 U.S.C. 1901.
            
              Navigable waters has the meaning given in 33 U.S.C. 1901.
            
              Non-Party vessel means a vessel flagged by a country that is not a party to Annex VI.
            
              NO
              X
              Technical Code means the “Technical Code on Control of Emission of Nitrogen Oxides from Marine Diesel Engines” adopted by IMO (incorporated by reference in § 1043.100). The Technical Code is part of 2008 Annex VI.
            
              Operator has the meaning given in 33 U.S.C. 1901.
            
              Owner has the meaning given in 33 U.S.C. 1901.
            
              Party vessel means a vessel flying the flag of, registered in, or operating under the authority of a country that is a party to Annex VI.
            
              Person has the meaning given in 33 U.S.C. 1901.
            
              Public vessels means warships, naval auxiliary vessels, and other vessels owned or operated by a sovereign country when engaged in noncommercial service. Vessels with a national security exemption under 40 CFR 80.606 or 1042.635 are deemed to be public vessels.
            
              Secretary has the meaning given in 33 U.S.C. 1901.
            
              U.S. EEZ means the Exclusive Economic Zone of the United States, as defined in Presidential Proclamation 5030 of March 10, 1983.
            
              U.S.-flagged vessel means a vessel of U.S. registry or a vessel operated under the authority of the United States.
            
              Vessel has the meaning given to “ship” in APPS.
            
              We means EPA.
            [75 FR 23013, Apr. 30, 2010, as amended at 80 FR 9112, Feb. 19, 2015]
          
          
            § 1043.30
            General obligations.
            (a) 33 U.S.C. 1907 prohibits any person from violating any provisions of the MARPOL Protocol, whether or not they are a manufacturer, owner or operator. For manufacturers, owners and operators of vessels subject to this part, it is the responsibility of such manufacturers, owners and operators to ensure that all employees and other agents operating on their behalf comply with these requirements.
            (b) Manufacturers of engines to be installed on U.S. vessels subject to this part must obtain an EIAPP certificate for an engine prior to it being installed in a vessel.
            (c) Engines with power output of more than 130 kW that are listed in this paragraph (c) must be covered by a valid EIAPP certificate, certifying the engine meets the applicable emission standards of Annex VI, unless the engine is excluded under § 1043.10 or paragraph (d) of this section. An EIAPP certificate is valid for a given engine only if it certifies compliance with the tier of standards applicable to that engine and the vessel into which it is being installed (or a later tier). Note that none of the requirements of this paragraph (c) are limited to new engines.
            (1) Engines meeting any of the following criteria must be covered by a valid EIAPP certificate:
            (i) Engines installed (or intended to be installed) on vessels that were constructed on or after January 1, 2000. This includes engines that met the definition of “new marine engine” in 40 CFR 1042.901 at any time on or after January 1, 2000, unless such engines are installed on vessels that were constructed before January 1, 2000.
            (ii) Engines that undergo a major conversion on or after January 1, 2000, unless the engines have been exempt from this requirement under paragraph (e) of this section.
            (2) For such engines intended to be installed on U.S.-flagged vessels, the engine may not be introduced into U.S. commerce before it is covered by a valid EIAPP certificate, except as allowed by this paragraph (c)(2).
            (i) This paragraph (c)(2) does not apply for engines installed on vessels excluded under this part 1043.
            (ii) Engines without a valid EIAPP certificate (because they are intended for domestic use only) may be introduced into U.S. commerce, but may not be installed on vessels that do not meet the requirements of § 1043.10(a)(2).

            (iii) Engines that have been temporarily exempted by EPA under 40 CFR part 1042 or part 1068 may be introduced into U.S. commerce without a valid EIAPP certificate to the same extent they are allowed to be introduced into U.S. commerce without a valid part 1042 certificate of conformity, however, this allowance does not affect whether the engine must ultimately be covered by an EIAPP certificate. Unless otherwise excluded or exempted under this part 1043, the engine must be covered by an EIAPP certificate before being placed into service. For example, engines allowed to be temporarily distributed in an uncertified configuration under 40 CFR 1068.260 would not be required to be covered by an EIAPP certificate while it is covered by the temporary exemption under 40 CFR 1068.260; however, it would be required to be covered by an EIAPP certificate before being placed into service.
            (iv) All uninstalled marine engines within the United States are presumed to be intended to be installed on a U.S.-flagged vessel, unless there is clear and convincing evidence to the contrary.
            (3) For engines installed on Party vessels, the engine may not operate in the U.S. navigable waters or the U.S. exclusive economic zone, or other areas designated under 33 U.S.C. 1902(a)(5)(B)(iii), (C)(iii), or (D)(iv) unless it is covered by a valid EIAPP certificate.
            (4) Engines installed on non-Party vessels are not required to have EIAPP certificates, but the operator must have evidence of conformity with Regulation 13 of Annex VI issued by either the government of a country that is party to Annex VI or a recognized classification society. For the purposes of this paragraph, “recognized classification society” means a classification society that is a participating member of the International Association of Classification Societies (IACS).
            (d) In addition to the engines excluded under § 1043.10, the following engines are excluded from the requirement to have an EIAPP certificate (or equivalent demonstration of compliance in the case of non-Party vessels) or otherwise meet the requirements of Regulation 13 of Annex VI.
            (1) Spark-ignition engines.
            (2) Non-reciprocating engines.
            (3) Engines that do not use liquid fuel.
            (4) Engines intended to be used solely for emergencies. This includes engines that power equipment such as pumps that are intended to be used solely for emergencies and engines installed in lifeboats intended to be used solely for emergencies. It does not include engines to be used for both emergency and non-emergency purposes.
            (e) The following requirements apply to Party vessels, including U.S.-flagged vessels:

            (1) The requirements specified in Annex VI apply for vessels subject to this part for operation in U.S. navigable waters or the U.S. EEZ. (See § 1043.60 for a summary of the standards included in these requirements.)
            (2) Vessels operating in an ECA must also comply with the requirements of Annex VI applicable to operation in an ECA.
            (3) Vessels operating in waters of an ECA associated area must also comply with the requirements in § 1043.60.
            (f) The following requirements apply to non-Party vessels:
            (1) Non-Party vessels operating in U.S. navigable waters or the U.S. EEZ must comply with the operating and recordkeeping requirements of the 2008 Annex VI (incorporated by reference in § 1043.100) related to Regulations 13, 14 and 18 of the 2008 Annex VI. This paragraph (f)(1) does not address requirements of other portions of Annex VI.
            (2) Non-Party vessels operating in an ECA or ECA associated area must also comply with the requirements in § 1043.60.

            (g) A replacement engine may be exempted by EPA from Regulation 13 of Annex VI and the NOX-related requirements of this part if it is identical to the engine being replaced and the old engine was not subject to Regulation 13 of Annex VI. Send requests for such exemptions to the Designated Certification Officer.
            (h) Compliance with the provisions of this part 1043 does not affect your responsibilities under 40 CFR part 1042 for engines subject to that part 1042.
          
          
            § 1043.40
            EIAPP certificates.
            (a) Engine manufacturers seeking EIAPP certificates for new engines to be used in U.S.-flagged vessels must apply to EPA for an EIAPP certificate in compliance with the requirements of this section (which references 40 CFR part 1042). Note that under APPS engine manufacturers must comply with the applicable requirements of Regulation 13 of Annex VI to obtain a certificate. Note also that only the Administrator or the EPA official designated by the Administrator may issue EIAPP certificates on behalf of the U.S. Government.

            (b) Persons other than engine manufacturers may apply for and obtain EIAPP certificates for new engines to be used in U.S.-flagged vessels by complying with the requirements of this section (which references 40 CFR part 1042) and the applicable requirements of Regulation 13 of Annex VI.
            (c) In appropriate circumstances, EPA may issue an EIAPP certificate under this section for non-new engines or engines for vessels that will not initially be flagged in the U.S.

            (d) EPA may issue both an EPA certificate and an EIAPP certificate for the same engine, as long as the manufacturer and the engine meet all applicable requirements. EPA may not issue an EIAPP certificate if the engine is certified with an FEL under 40 CFR part 1042 that is higher than the applicable NOX emission standard under Annex VI.
            (e) The process for obtaining an EIAPP certificate is described in § 1043.41. That section references regulations in 40 CFR part 1042, which apply under the Clean Air Act. References in that part to certificates of conformity are deemed to mean EIAPP certificates. References in that part to the Clean Air Act as the applicable statute are deemed to mean 33 U.S.C. 1901-1915.
            (f) For engines that undergo a major conversion or for engines installed on imported vessels that become subject to the requirements of this part, we may specify alternate certification provisions consistent with the intent of this part.
            (g) This paragraph (g) applies for engines that were originally excluded from this part because they were intended for domestic use and were introduced into U.S. commerce without an EIAPP certificate. Note that such engines must be labeled as specified under 40 CFR 1042.135 to indicate that they are intended for domestic use. Such engines may be installed on vessels not intended only for domestic operation provided the engine manufacturer, vessel manufacturer, or vessel owner obtains an EIAPP certificate. Similarly, vessels originally intended only for domestic operation may be used internationally provided the engine manufacturer, vessel manufacturer, or vessel owner obtains an EIAPP certificate. The limitations for engine manufacturers described in paragraphs (a) and (d) of this section also apply for all EIAPP certificates issued under this paragraph (g). In either case, the Technical File must specify that the engine was originally certified for domestic use only, prior to being covered by an EIAPP certificate. Engine manufacturers may provide a supplemental label to clarify that the engine is no longer limited to domestic service. An engine manufacturer, vessel manufacturer, or vessel owner may also ask to apply the provisions of this paragraph (g) to engines originally certified for public vessels.
            [75 FR 23013, Apr. 30, 2010, as amended at 80 FR 9112, Feb. 19, 2015]
          
          
            § 1043.41
            EIAPP certification process.
            This section describes the process for obtaining the EIAPP certificate required by § 1043.40.
            (a) You must send the Designated Certification Officer a separate application for an EIAPP certificate for each engine family. An EIAPP certificate is valid starting with the indicated effective date and is valid for any production until such time as the design of the engine family changes or more stringent emission standards become applicable, whichever comes first. You may obtain preliminary approval of portions of the application under 40 CFR 1042.210.

            (b) The application must contain all the information required by this part. It must not include false or incomplete statements or information (see 40 CFR 1042.255). Include the information specified in 40 CFR 1042.205 except as follows:
            (1) You must include the dates on which the test engines were built and the locations where the test engines were built.

            (2) Include a copy of documentation required by this part related to maintenance and in-use compliance for operators, such as the Technical File and onboard NOX verification procedures as specified by the NOX Technical Code (incorporated by reference in § 1043.100).
            (3) You are not required to provide information specified in 40 CFR 1042.205 regarding useful life, emission labels, deterioration factors, PM emissions, or not-to-exceed standards.

            (4) You must include a copy of your warranty instructions, but are not required to describe how you will meet warranty obligations.
            
            (c) We may ask you to include less information than we specify in this section as long as you maintain all the information required by paragraph (b) of this section.

            (d) You must use good engineering judgment for all decisions related to your application (see 40 CFR 1068.5).
            (e) An authorized representative of your company must approve and sign the application.
            (f) See 40 CFR 1042.255 for provisions describing how we will process your application.

            (g) Your application, including the Technical File and onboard NOX verification procedures, is subject to amendment as described in 40 CFR 1042.225.
            (h) Perform emission tests as follows:
            (1) Select an emission-data engine from each engine family for testing. For engines at or above 560 kW, you may use a development engine that is equivalent in design to the engine being certified. For Category 3 engines, you may use a single-cylinder version of the engine. Using good engineering judgment, select the engine configuration most likely to exceed an applicable emission standard, considering all exhaust emission constituents and the range of installation options available to vessel manufacturers.

            (2) Test your emission-data engines using the procedures and equipment specified in 40 CFR part 1042, subpart F, or in the NOX Technical Code (incorporated by reference in § 1043.100). We may require that your test be witnessed by an EPA official.
            (3) We may measure emissions from any of your test engines or other engines from the engine family, as follows:
            (i) We may decide to do the testing at your plant or any other facility. You must deliver the test engine to any test facility we designate. The test engine you provide must include appropriate manifolds, aftertreatment devices, electronic control units, and other emission-related components not normally attached directly to the engine block. If we do the testing at your plant, you must schedule it as soon as possible and make available the instruments, personnel, and equipment we need.
            (ii) If we measure emissions from one of your test engines, the results of that testing become the official emission results for the engine. Unless we later invalidate these data, we may decide not to consider your data in determining if your engine family meets applicable requirements.

            (iii) Before we test one of your engines, we may set its adjustable parameters to any point within the specified adjustable ranges (see 40 CFR 1042.115(d)).
            (iv) Before we test one of your engines, we may calibrate it within normal production tolerances for anything we do not consider an adjustable parameter.
            (4) We may require you to test a second engine of the same or different configuration in addition to the engine tested under paragraph (b) of this section.
            (5) If you use an alternate test procedure under 40 CFR 1065.10 and later testing shows that such testing does not produce results that are equivalent to the procedures otherwise required by this part, we may reject data you generated using the alternate procedure.
            (i) Collect emission data using measurements to one more decimal place than the applicable standard, then round the value to the same number of decimal places as the emission standard. Compare the rounded emission levels to the emission standard for each emission-data engine.
            (j) Your engine family is considered in compliance with the emission standards in Regulation 13 of Annex VI if all emission-data engines representing that family have test results showing emission levels at or below these standards. Your engine family is deemed not to comply if any emission-data engine representing that family has test results showing an emission level above an applicable emission standard for any pollutant.
            (k) If we determine your application is complete and shows that the engines meet all the requirements of this part, we will issue an EIAPP certificate for your engines. We may make the approval subject to additional conditions.
          
          
            
            § 1043.50
            Approval of methods to meet Tier 1 retrofit NOX standards.

            Regulation 13 of Annex VI provides for certification of Approved Methods, which are retrofit procedures that enable Pre-Tier 1 engines to meet the Tier 1 NOX standard of regulation 13 of Annex VI. Any person may request approval of such a method by submitting an application for certification of an Approve Method to the Designated Certification Officer. If we determine that your application conforms to the requirements of Regulation 13 of Annex VI, we will issue a certificate and notify IMO that your Approved Method has been certified.
          
          
            § 1043.55
            Applying equivalent controls instead of complying with fuel requirements.
            Regulation 4 of Annex VI allows Administrations to approve the use of fuels not meeting the requirements of Regulation 14 of the Annex, provided the vessel applies a method that results in equivalent emission reductions. This section describes provisions related to applying this allowance.
            (a) Any person may request approval of such equivalent methods for controlling emissions on U.S.-flagged vessels by submitting an application for certification of an equivalent control method to the Designated Certification Officer. If we determine that your control method achieves emission levels equivalent to those achieved by the use of fuels meeting the requirements of Regulation 14 of Annex VI, we will issue a certificate and notify IMO that your method has been certified.
            (b) The provisions of this paragraph (b) apply for vessels equipped with controls certified by the Administration of a foreign flag vessel to achieve emission levels equivalent to those achieved by the use of fuels meeting the applicable fuel sulfur limits of Regulation 14 of Annex VI. Fuels not meeting the applicable fuel sulfur limits of Regulation 14 of Annex VI may be used on such vessels consistent with the provisions of the IAPP certificate, APPS and Annex VI.
            (c) Compliance with the requirements of this section does not affect the applicability of requirements or prohibitions specified by other statutes or regulations with respect to water pollution.
          
          
            § 1043.60
            Operating requirements for engines and vessels subject to this part.
            This section specifies the operating requirements of this part. Note that it does not limit the operating requirements of APPS or Annex VI that are applicable to U.S.-flagged vessels outside of U.S. domestic waters.
            (a) Except as specified otherwise in this part, NOX emission limits apply to all engines with power output of more than 130 kW that will be installed on vessels subject to this part as specified in the following table:
            
              Table 1 to § 1043.60 Annex VI NOX Emission Standards (g/kW-hr)
              
                Tier
                Area of applicability
                Implementation date a
                
                Maximum in-use engine speed
                Less than 130 RPM
                130-2000 RPM b
                
                Over 2000 RPM
              
              
                Tier I
                All U.S. navigable waters and EEZ
                January 1, 2004-December 31, 2010
                17.0
                45.0 · n (−0.20)
                
                9.8
              
              
                Tier II
                All U.S. navigable waters and EEZ
                January 1, 2011-December 31, 2015
                14.4
                44.0 · n (−0.23)
                
                7.7
              
              
                Tier II
                All U.S. navigable waters and EEZ, exluding ECA and ECA associated areas
                January 1, 2016 and later
                14.4
                44.0 · n (−0.23)
                
                7.7
              
              
                Tier III
                ECA and ECA associated areas
                January 1, 2016 and later c
                
                3.4
                9.0 · n (−0.20)
                
                2.0
              
              
                a Standards apply for engines installed on vessels with a build date in the specified time frame, or for engines that undergo a major conversion in the specified time frame.
              
                b Applicable standards are calculated from n (maximum in-use engine speed, in RPM, as specified in § 1042.140). Round the standards to one decimal place.
              
                c In the case of recreational vessels of less than 500 gross tonnage with length at or above 24 meters, the Tier III standards start to apply January 1, 2021.
            
            
            (b) Except as specified otherwise in this part, fuel sulfur limits apply to all vessels subject to this part as specified in the following table:
            

              Table 2 to § 1043.60 Annex VI Fuel Sulfur Limits (wt %)  a
                
              
              
                Calendar years
                Sulfur limit in all U.S. navigable waters and EEZ(percent)
                
                Sulfur limit in ECA and ECA associated areas(percent)
                
              
              
                2010-2011
                4.50
                1.00
              
              
                2012-2014
                3.50
                1.00
              
              
                2015-2019
                3.50
                0.10
              
              
                2020 and later
                0.50
                0.10
              
              
                a Note that Regulation 3 and Regulation 4 of Annex VI allow for the use of noncompliant fuel in certain circumstances.
            
            (c) Operators of non-Party vessels must comply with the requirements of paragraphs (a) and (b) of this section as well as other operating requirements and restrictions specified in 2008 Annex VI (incorporated by reference in § 1043.100) related to Regulations 13, 14, and 18.

            (d) This paragraph (d) applies for vessels that are excluded from Regulation 13 of Annex VI and the NOX-related requirements of this part under § 1043.10(a)(2) or (b)(3) because they operate only domestically. Where the vessels operate using only fuels meeting the specifications of 40 CFR part 80 for distillate fuel, they are deemed to be in full compliance with the fuel use requirements and prohibitions of this part and of Regulations 14 and 18 of Annex VI.
            (e) Except as noted in paragraph (d) of this section, nothing in this section limits the operating requirements and restrictions of Annex VI, as implemented by APPS, for Party vessels, including U.S.-flagged vessels. Note also that nothing in this part limits the operating requirements and restrictions applicable for engines and vessels subject to 40 CFR part 1042 or the requirements and restrictions applicable for fuels subject to 40 CFR part 80.
            (f) We may exempt historic steamships from the fuel requirements of this part for operation in U.S. internal waters. Send requests for exemptions to the Designated Certification Officer.
            [75 FR 23013, Apr. 30, 2010, as amended at 80 FR 9112, Feb. 19, 2015; 81 FR 74161, Oct. 25, 2016]
          
          
            § 1043.70
            General recordkeeping and reporting requirements.

            (a) Under APPS, owners and operators of Party vessels must keep records related to NOX standards and in-use fuel specifications such as the Technical File, the Engine Book of Record Parameters, and bunker delivery notes. Owners and operators of non-Party vessels must keep these records as specified in the NOX Technical Code and Regulations 13, 14, and 18 of 2008 Annex VI (incorporated by reference in § 1043.100). We may inspect these records as allowed by APPS. As part of our inspection, we may require that the owner submit copies of these records to us.
            (b) Nothing in this part limits recordkeeping and reporting the Secretary may require, nor does it preclude the Secretary from providing copies of any records to EPA.
            (c) Nothing in this part limits the recordkeeping and reporting requirements applicable with respect to engines and vessels subject to 40 CFR part 1042 or with respect to fuels subject to 40 CFR part 80.

            (d) This paragraph (d) applies for vessels that are excluded from Regulation 13 of Annex VI and the NOX-related requirements of this part under § 1043.10(a)(2) or (b)(3) because they operate only domestically. Where the vessel operator has fuel receipts (or equivalent records) for the preceding three years showing it operated using only fuels meeting the specifications of 40 CFR part 80 for distillate fuel, they are deemed to be in full compliance with the fuel recordkeeping requirements and prohibitions of this part and Annex VI.
            [75 FR 23013, Apr. 30, 2010, as amended at 80 FR 9113, Feb. 19, 2015]
          
          
            § 1043.80
            Recordkeeping and reporting requirements for fuel suppliers.
            Under APPS, fuel suppliers must provide bunker delivery notes to vessel operators for any fuel for an engine on any vessel identified in paragraph (a) of this section. Fuel suppliers must also keep copies of these records.

            (a) The requirements of this section apply for fuel delivered to any of the following vessels:
            
            (1) Vessels of 400 gross tonnage and above engaged in voyages to ports or offshore terminals under the jurisdiction of other Parties.
            (2) Platforms and drilling rigs engaged in voyages to waters under the sovereignty or jurisdiction of other Parties.
            (b) Except as allowed by paragraph (c) of this section, the bunker delivery note must contain the following:
            (1) The name and IMO number of the receiving vessel.
            (2) Port (or other description of the location, if the delivery does not take place at a port).
            (3) Date the fuel is delivered to the vessel (or date on which the delivery begins where the delivery begins on one day and ends on a later day).
            (4) Name, address, and telephone number of fuel supplier.
            (5) Fuel type and designation under 40 CFR part 80.
            (6) Quantity in metric tons.
            (7) Density at 15 °C, in kg/m3.
            (8) Sulfur content in weight percent.
            (9) A signed statement by an authorized representative of the fuel supplier certifying that the fuel supplied conforms to Regulations 14 and 18 of Annex VI consistent with its designation, intended use, and the date on which it is to be used. For example, with respect to conformity to Regulation 14 of Annex VI, a fuel designated and intended for use in an ECA any time on or after January 1, 2015 may not have a sulfur content above 0.10 weight percent. This statement is not required if the vessel is not subject to fuel standards of Regulation 14 of Annex VI. The statement described in this paragraph (b)(9) is deemed to be a submission to EPA.
            (c) You may measure density and sulfur content according to the specifications of Annex VI, or according to other equivalent methods that we approve. Where the density and/or sulfur content of the delivered fuel cannot be measured, we may allow the use of alternate methods to specify the density and/or sulfur content of the fuel. For example, where fuel is supplied from multiple tanks on a supply vessel, we may allow the density and sulfur content of the fuel to be calculated as a weighted average of the measured densities and sulfur contents of the fuel that is supplied from each tank.
            [75 FR 23013, Apr. 30, 2010, as amended at 80 FR 9113, Feb. 19, 2015]
          
          
            § 1043.90
            [Reserved]
          
          
            § 1043.95
            Great Lakes provisions.
            The provisions of this section apply for vessels operating exclusively in the Great Lakes.
            (a) Notwithstanding other provisions of this part, the requirements of this part do not apply for vessels propelled by steam turbine engines or reciprocating steam engines (also known as steamships), provided they were propelled by steam engines and operated within the Great Lakes before October 30, 2009 and continue to operate exclusively within the Great Lakes.
            (b) The fuel-use requirements of this part do not apply through December 31, 2025, for a ship qualifying under paragraph (a) of this section if it was in service as a steamship on October 30, 2009 and it is repowered with one or more marine diesel engines, subject to the following conditions and requirements:
            (1) Engines must meet exhaust emission standards using one of the following approaches:
            (i) All the installed replacement engines must be certified to applicable standards under 40 CFR part 1042 based on the date the vessel enters dry dock for service.

            (ii) We may approve the use of an engine meeting less stringent standards if the owner can demonstrate that it took possession of the engine before October 30, 2009, and that engine is a new engine that has not been installed in a non-marine application. Such an engine must at a minimum be certified to the Annex VI NOX emission standard referenced in § 1043.60 that applies based on its build date.
            (2) The vessel owner must notify us regarding the intent to use this provision. The notification must include a description of the vessel and a summary of the project, including the expected timeline, and other relevant information.

            (3) The vessel owner must notify the Designated Certification Officer when the project is complete. We will send the owner a statement that the repowered ship is exempt from fuel sulfur requirements through December 31, 2025; this statement must be kept onboard the vessel for compliance purposes.
            (4) All other requirements under this part 1043 continue to apply, including requirements related to bunker delivery notes.
            (5) This paragraph (b) applies only for vessels whose hull remains intact through the repowering process. For example, if a steamship is converted to a barge for use with tugboats, those vessels must use fuel meeting the requirements of this part 1043.
            (c) In cases of serious economic hardship, we may exempt Great Lakes vessels from the otherwise applicable fuel use requirements under this part.
            (1) To be eligible, you must demonstrate that all of the following are true:
            (i) Unusual circumstances exist that impose serious economic hardship and significantly affect your ability to comply.
            (ii) You have taken all reasonable steps to minimize the extent of the nonconformity.
            (iii) No other allowances are available under the regulations in this chapter to avoid the impending violation.
            (2) Send the Designated Certification Officer a written request for an exemption no later than January 1, 2014.
            (3) Applicants must provide, at a minimum, the following information:
            (i) Detailed description of existing contract freight rates, the additional operating costs attributed to complying with the regulations, any loan covenants or other requirements regarding vessel financial instruments or agreements.
            (ii) Bond rating of entity that owns the vessels in question (in the case of joint ventures, include the bond rating of the joint venture entity and the bond ratings of all partners; in the case of corporations, include the bond ratings of any parent or subsidiary corporations).
            (iii) Estimated capital investment needed to comply with the requirements of this part by the applicable date.
            (4) In determining whether to grant the exemptions, we will consider all relevant factors, including the following:
            (i) The number of vessels to be exempted.
            (ii) The size of your company and your ability to endure the hardship.
            (iii) The length of time a vessel is expected to remain out of compliance with this part.
            (iv) The ability of an individual vessel to recover capital investments incurred to repower or otherwise modify a vessel to reduce air emissions.
            (5) In addition to the application requirements of paragraphs (b)(1) through (4) of this section, your application for temporary relief under this paragraph (b) must also include a compliance plan that shows the period over which the waiver is needed.
            (6) We may impose conditions on the waiver, including conditions to limit or recover any environmental loss.
            (d) Prior to January 1, 2015, it is not a violation of this part for vessels operating exclusively in the Great Lakes to use a residual fuel not meeting the sulfur limits of Regulation 14.4.2 of Annex VI, where the operator bunkers with the lowest sulfur marine residual fuel that was available within the port area where the vessel bunkered the fuel. For purposes of this paragraph (c), port area means the geographic limits of the port as specified by the Army Corps of Engineers. The reporting and recordkeeping requirements of this part continue to apply for such operation. In addition, if you operate using a residual fuel not meeting the sulfur limits of Regulation 14.4.2 under this paragraph (c), you must send a report to the Designated Certification Officer that identifies the fuel that was used and documents how you determined that no compliant fuel was available. You must send this report within three months after the fueling event.
            [75 FR 23013, Apr. 30, 2010, as amended at 77 FR 2478, Jan. 18, 2012; 80 FR 9113, Feb. 19, 2015]
          
          
            § 1043.97
            Interim provisions.

            (a) The fuel-related requirements under APPS for operation in the North American ECA, the United States Caribbean Sea ECA, and ECA-associated areas do not apply until January 1, 2020 for steamships built on or before August 1, 2011 if they are powered by propulsion boilers that were not originally designed for continued operation on marine distillate fuel or natural gas.
            (b) [Reserved]
            [80 FR 9113, Feb. 19, 2015]
          
          
            § 1043.100
            Incorporation by reference.

            (a) Certain material is incorporated by reference into this part with the approval of the Director of the Federal Register under 5 U.S.C. 552(a) and 1 CFR part 51. To enforce any edition other than that specified in this section, the Environmental Protection Agency must publish a document in the Federal Register and the material must be available to the public. All approved material is available for inspection at U.S. EPA, Air and Radiation Docket and Information Center, 1301 Constitution Ave. NW., Room B102, EPA West Building, Washington, DC 20460, (202) 202-1744, and is available from the sources listed below. It is also available for inspection at the National Archives and Records Administration (NARA). For information on the availability of this material at NARA, call 202-741-6030, or go to: http://www.archives.gov/federal_register/code_of_federal_regulations/ibr_locations.html.
            

            (b) The International Maritime Organization, 4 Albert Embankment, London SE1 7SR, United Kingdom, or www.imo.org, or 44-(0)20-7735-7611.
            

            (1) MARPOL Annex VI, Regulations for the Prevention of Air Pollution from Ships, Third Edition, 2013, and NOX Technical Code 2008.
            (i) Revised MARPOL Annex VI, Regulations for the Prevention of Pollution from Ships, Third Edition, 2013 (“2008 Annex VI”); IBR approved for §§ 1043.1 introductory text, 1043.20, 1043.30(f), 1043.60(c), and 1043.70(a).
            (ii) NOX Technical Code 2008, Technical Code on Control of Emission of Nitrogen Oxides from Marine Diesel Engines, 2013 Edition, (“NOX Technical Code”); IBR approved for §§ 1043.20, 1043.41(b) and (h), and 1043.70(a).

            (iii) Annex 12, Resolution MEPC.251(66) from the Report of the Marine Environment Protection Committee on its Sixty-Sixth Session, April 25, 2014. This document describes new and revised provisions that are considered to be part of Annex VI and NOX Technical Code 2008 as referenced in paragraphs (b)(1)(i) and (ii) of this section. IBR approved for §§ 1043.1 introductory text, 1043.20, 1043.30(f), 1043.41(b) and (h), 1043.60(c), and 1043.70(a).
            (2) [Reserved]
            [81 FR 74161, Oct. 25, 2016]
          
        
        
          Pt. 1045
          PART 1045—CONTROL OF EMISSIONS FROM SPARK-IGNITION PROPULSION MARINE ENGINES AND VESSELS
          
            
              Subpart A—Overview and Applicability
              Sec.
              1045.1
              Does this part apply for my products?
              1045.2
              Who is responsible for compliance?
              1045.5
              Which engines are excluded from this part's requirements?
              1045.10
              How is this part organized?
              1045.15
              Do any other CFR parts apply to me?
              1045.20
              What requirements apply to my vessels?
              1045.25
              How do the requirements related to evaporative emissions apply to engines and their fuel systems?
              1045.30
              Submission of information.
            
            
              Subpart B—Emission Standards and Related Requirements
              1045.101
              What exhaust emission standards and requirements must my engines meet?
              1045.103
              What exhaust emission standards must my outboard and personal watercraft engines meet?
              1045.105
              What exhaust emission standards must my sterndrive/inboard engines meet?
              1045.107
              What are the not-to-exceed emission standards?
              1045.110
              How must my engines diagnose malfunctions?
              1045.112
              What are the standards for evaporative emissions?
              1045.115
              What other requirements apply?
              1045.120
              What emission-related warranty requirements apply to me?
              1045.125
              What maintenance instructions must I give to buyers?
              1045.130
              What installation instructions must I give to vessel manufacturers?
              1045.135
              How must I label and identify the engines I produce?
              1045.140
              What is my engine's maximum engine power?
              1045.145
              Are there interim provisions that apply only for a limited time?
            
            
              
              Subpart C—Certifying Engine Families
              1045.201
              What are the general requirements for obtaining a certificate of conformity?
              1045.205
              What must I include in my application?
              1045.210
              May I get preliminary approval before I complete my application?
              1045.220
              How do I amend the maintenance instructions in my application?
              1045.225
              How do I amend my application for certification to include new or modified engines or change an FEL?
              1045.230
              How do I select engine families?
              1045.235
              What emission testing must I perform for my application for a certificate of conformity?
              1045.240
              How do I demonstrate that my engine family complies with exhaust emission standards?
              1045.245
              How do I determine deterioration factors from exhaust durability testing?
              1045.250
              What records must I keep and what reports must I send to EPA?
              1045.255
              What decisions may EPA make regarding my certificate of conformity?
            
            
              Subpart D—Testing Production-Line Engines
              1045.301
              When must I test my production-line engines?
              1045.305
              How must I prepare and test my production-line engines?
              1045.310
              How must I select engines for production-line testing?
              1045.315
              How do I know when my engine family fails the production-line testing requirements?
              1045.320
              What happens if one of my production-line engines fails to meet emission standards?
              1045.325
              What happens if an engine family fails the production-line testing requirements?
              1045.330
              May I sell engines from an engine family with a suspended certificate of conformity?
              1045.335
              How do I ask EPA to reinstate my suspended certificate?
              1045.340
              When may EPA revoke my certificate under this subpart and how may I sell these engines again?
              1045.345
              What production-line testing records must I send to EPA?
              1045.350
              What records must I keep?
            
            
              Subpart E—In-Use Testing
              1045.401
              What testing requirements apply to my engines that have gone into service?
              1045.405
              How does this program work?
              1045.410
              How must I select, prepare, and test my in-use engines?
              1045.415
              What happens if in-use engines do not meet requirements?
              1045.420
              What in-use testing information must I report to EPA?
              1045.425
              What records must I keep?
            
            
              Subpart F—Test Procedures
              1045.501
              How do I run a valid emission test?
              1045.505
              How do I test engines using discrete-mode or ramped-modal duty cycles?
              1045.515
              What are the test procedures related to not-to-exceed standards?
              1045.520
              What testing must I perform to establish deterioration factors?
            
            
              Subpart G—Special Compliance Provisions
              1045.601
              What compliance provisions apply to these engines?
              1045.605
              What provisions apply to engines already certified under the motor vehicle or Large SI programs?
              1045.610
              What provisions apply to using engines already certified to Small SI emission standards?
              1045.620
              What are the provisions for exempting engines used solely for competition?
              1045.625
              What requirements apply under the Diurnal Transition Program?
              1045.630
              What is the personal-use exemption.
              1045.635
              What special provisions apply for small-volume engine manufacturers?
              1045.640
              What special provisions apply to branded engines?
              1045.645
              What special provisions apply for converting an engine to use an alternate fuel?
              1045.650
              Do delegated-assembly provisions apply for marine engines?
              1045.655
              What special provisions apply for installing and removing altitude kits?
              1045.660
              How do I certify outboard or personal watercraft engines for use in jet boats?
            
            
              Subpart H—Averaging, Banking, and Trading for Certification
              1045.701
              General provisions.
              1045.705
              How do I generate and calculate exhaust emission credits?
              1045.706
              How do I generate and calculate evaporative emission credits?
              1045.710
              How do I average emission credits?
              1045.715
              How do I bank emission credits?
              1045.720
              How do I trade emission credits?
              1045.725
              What must I include in my application for certification?
              1045.730
              What ABT reports must I send to EPA?
              1045.735
              What records must I keep?
              1045.745
              What can happen if I do not comply with the provisions of this subpart?
            
            
              Subpart I—Definitions and Other Reference Information
              1045.801
              What definitions apply to this part?
              
              1045.805
              What symbols, acronyms, and abbreviations does this part use?
              1045.810
              What materials does this part reference?
              1045.815
              What provisions apply to confidential information?
              1045.820
              How do I request a hearing?
              1045.825
              What reporting and recordkeeping requirements apply under this part?
              Appendix I to Part 1045—Summary of Previous Emission Standards
              Appendix II to Part 1045—Duty Cycles for Propulsion Marine Engines
            
          
          
            Authority:
            42 U.S.C. 7401-7671q.
          
          
            Source:
            73 FR 59194, Oct. 8, 2008, unless otherwise noted.
          
          
            Subpart A—Overview and Applicability
            
              § 1045.1
              Does this part apply for my products?
              (a) Except as provided in § 1045.5, the regulations in this part 1045 apply as follows:
              (1) The requirements of this part related to exhaust emissions apply to new, spark-ignition propulsion marine engines beginning with the 2010 model year.
              (2) The requirements of this part related to evaporative emissions apply to fuel lines and fuel tanks used with marine engines that use a volatile liquid fuel (such as gasoline) as specified in 40 CFR part 1045.112. This includes fuel lines and fuel tanks used with auxiliary marine engines. This also includes portable marine fuel tanks and associated fuel lines.
              (b) We specify optional standards for certifying sterndrive/inboard engines before the 2010 model year in § 1045.145(a). Engines certified to these standards are subject to all the requirements of this part as if these optional standards were mandatory.
              (c) See 40 CFR part 91 for requirements that apply to outboard and personal watercraft engines not yet subject to the requirements of this part 1045.
              (d) The provisions of §§ 1045.620 and 1045.801 apply for new engines used solely for competition beginning January 1, 2010.
            
            
              § 1045.2
              Who is responsible for compliance?
              The requirements and prohibitions of this part apply to manufacturers of engines and fuel-system components as described in § 1045.1. The requirements of this part are generally addressed to manufacturers subject to this part's requirements. The term “you” generally means the certifying manufacturer. For provisions related to exhaust emissions, this generally means the engine manufacturer, especially for issues related to certification (including production-line testing, reporting, etc.). For provisions related to certification with respect to evaporative emissions, this generally means the vessel manufacturer. Vessel manufacturers must meet applicable requirements as described in § 1045.20. Engine manufacturers must meet requirements related to evaporative emissions as described in § 1045.25.
            
            
              § 1045.5
              Which engines are excluded from this part's requirements?
              (a) Auxiliary engines. The exhaust emission standards of this part do not apply to auxiliary marine engines. See 40 CFR part 90, 1048, or 1054 for the exhaust emission standards that apply. Evaporative emission standards apply as specified in § 1045.112.
              (b) Hobby engines and vessels. This part does not apply with respect to reduced-scale models of vessels that are not capable of transporting a person.
              (c) Large natural gas engines. Propulsion marine engines powered by natural gas with maximum engine power at or above 250 kW are deemed to be compression-ignition engines. These engines are therefore subject to all the requirements of 40 CFR part 1042 instead of this part even if they would otherwise meet the definition of “spark-ignition” in § 1045.801.
            
            
              § 1045.10
              How is this part organized?
              This part 1045 is divided into the following subparts:
              (a) Subpart A of this part defines the applicability of this part 1045 and gives an overview of regulatory requirements.

              (b) Subpart B of this part describes the emission standards and other requirements that must be met to certify engines under this part 1045. Note that § 1045.145 discusses certain interim requirements and compliance provisions that apply only for a limited time.
              (c) Subpart C of this part describes how to apply for a certificate of conformity.
              (d) Subpart D of this part describes general provisions for testing production-line engines.
              (e) Subpart E of this part describes general provisions for testing in-use engines.
              (f) Subpart F of this part describes how to test your engines (including references to other parts of the Code of Federal Regulations).
              (g) Subpart G of this part and 40 CFR part 1068 describe requirements, prohibitions, and other provisions that apply to engine manufacturers, vessel manufacturers, owners, operators, rebuilders, and all others.
              (h) Subpart H of this part describes how you may generate and use exhaust and evaporative emission credits to certify your engines and vessels.
              (i) Subpart I of this part contains definitions and other reference information.
            
            
              § 1045.15
              Do any other CFR parts apply to me?
              (a) Part 1060 of this chapter describes standards and procedures that apply for controlling evaporative emissions from engines fueled by gasoline or other volatile liquid fuels and the associated fuel systems. See § 1045.112 for information about how that part applies.
              (b) Part 1065 of this chapter describes procedures and equipment specifications for testing engines to measure exhaust emissions. Subpart F of this part 1045 describes how to apply the provisions of part 1065 of this chapter to determine whether engines meet the exhaust emission standards in this part.
              (c) The requirements and prohibitions of part 1068 of this chapter apply to everyone, including anyone who manufactures, imports, installs, owns, operates, or rebuilds any of the engines subject to this part 1045, or vessels powered by these engines. Part 1068 of this chapter describes general provisions, including these seven areas:
              (1) Prohibited acts and penalties for engine manufacturers, vessel manufacturers, and others.
              (2) Rebuilding and other aftermarket changes.
              (3) Exclusions and exemptions for certain engines.
              (4) Importing engines.
              (5) Selective enforcement audits of your production.
              (6) Defect reporting and recall.
              (7) Procedures for hearings.
              (d) Other parts of this chapter apply if referenced in this part 1045.
            
            
              § 1045.20
              What requirements apply to my vessels?
              (a) If you manufacture vessels with engines certified to the exhaust emission standards in this part, your vessels must meet all emission standards with the engine and fuel system installed.
              (b) You may need to certify your vessels or fuel systems as described in 40 CFR 1060.1 and 1060.601. If you produce vessels subject to this part without obtaining a certificate, you must still meet the requirements of 40 CFR 1060.101(e) and (f) and keep records as described in 40 CFR 1060.210.
              (c) You must identify and label vessels you produce under this section consistent with the requirements of § 1045.135 and 40 CFR part 1060.
              (d) You must follow all emission-related installation instructions from the certifying manufacturers as described in § 1045.130 and 40 CFR 1068.105. If you do not follow the installation instructions, we may consider your vessel to be not covered by the certificates of conformity. Introduction of such vessels into U.S. commerce violates 40 CFR 1068.101.
            
            
              § 1045.25
              How do the requirements related to evaporative emissions apply to engines and their fuel systems?
              (a) Engine manufacturers must provide the installation instructions required by § 1045.130 to the ultimate purchasers of the engine. These instructions may be combined with the maintenance instructions required by § 1045.125.

              (b) Engines sold with attached fuel lines or installed fuel tanks must be covered by the appropriate certificates of conformity issued under 40 CFR part 1060.
              (c) Fuel lines intended to be used with new engines and new portable marine fuel tanks must be certified to the applicable requirements of 40 CFR part 1060. Similarly, fuel tanks intended to be used with new enignes must be certified to the applicable requirements of 40 CFR part 1060.
              (d) All persons installing engines certified under this part 1045 must follow the certifying manufacturer's emission-related installation instructions (see § 1045.130 and 40 CFR 1068.105).
            
            
              § 1045.30
              Submission of information.
              (a) This part includes various requirements to record data or other information. Refer to § 1045.825 and 40 CFR 1068.25 regarding recordkeeping requirements. If recordkeeping requirements are not specified, store these records in any format and on any media and keep them readily available for one year after you send an associated application for certification, or one year after you generate the data if they do not support an application for certification. You must promptly send us organized, written records in English if we ask for them. We may review them at any time.
              (b) The regulations in § 1045.255 and 40 CFR 1068.101 describe your obligation to report truthful and complete information and the consequences of failing to meet this obligation. This includes information not related to certification.
              (c) Send all reports and requests for approval to the Designated Compliance Officer (see § 1045.801).
              (d) Any written information we require you to send to or receive from another company is deemed to be a required record under this section. Such records are also deemed to be submissions to EPA. We may require you to send us these records whether or not you are a certificate holder.
            
          
          
            Subpart B—Emission Standards and Related Requirements
            
              § 1045.101
              What exhaust emission standards and requirements must my engines meet?
              (a) You must show that your engines meet the following requirements:
              (1) Outboard and personal watercraft engines must meet the exhaust emission standards specified in § 1045.103.
              (2) Sterndrive/inboard engines must meet the exhaust emission standards specified in § 1045.105. You may optionally meet these standards earlier than we require, as specified in § 1045.145(b).
              (3) Sterndrive/inboard engines must meet the engine-diagnostic requirements in § 1045.110.
              (4) All engines must meet the requirements in § 1045.115.
              (b) It is important that you read § 1045.145 to determine if there are other interim requirements or interim compliance provisions that apply for a limited time.
            
            
              § 1045.103
              What exhaust emission standards must my outboard and personal watercraft engines meet?
              (a) Duty-cycle emission standards. Starting in the 2010 model year, exhaust emissions from your outboard and personal watercraft engines may not exceed emission standards as follows:
              (1) Measure emissions using the applicable steady-state test procedures described in subpart F of this part.
              (2) The exhaust emission standards from the following table apply:
              

                Table 1 to § 1045.103—Emission Standards for Outboard and Personal Watercraft Engines (g/kW-hr)
                
                
                  Pollutant
                  Power 1
                  
                  Emission standard
                
                
                  HC + NOX
                  
                  P ≤4.3 kWP >4.3 kW
                  
                  30.02.1 + 0.09 × (151 + 557/P0.9)
                  
                
                
                  CO
                  P ≤40 kWP >40 kW
                  
                  500 − 5.0 × P300
                  
                
                
                  1 Power (P) = maximum engine power for the engine family, in kilowatts (kW).
              
              

              (3) For engines whose standard depends on maximum engine power, round the calculated HC + NOX emission standard to the nearest 0.1 g/kW-hr; round the calculated CO emission standard to the nearest g/kW-hr. Determine maximum engine power for the engine family as described in § 1045.140.
              (b) Averaging, banking, and trading. You may generate or use emission credits under the averaging, banking, and trading (ABT) program described in subpart H of this part for demonstrating compliance with HC + NOX emission standards. For CO emissions, you may generate or use emission credits for averaging as described in subpart H of this part, but such credits may not be banked or traded. To generate or use emission credits, you must specify a family emission limit for each pollutant you include in the ABT program for each engine family. These family emission limits serve as the emission standards for the engine family with respect to all required testing instead of the standards specified in this section. An engine family meets emission standards even if its family emission limit is higher than the standard, as long as you show that the whole averaging set of applicable engine families meets the emission standards using emission credits and the engines within the family meet the family emission limit. The following FEL caps apply:

              (1) For engines with maximum engine power at or below 4.3 kW, the maximum value of the family emission limit for HC + NOX is 81.0 g/kW-hr. For all other engines, the maximum value of the family emission limit for HC + NOX is defined by the following formula, with results rounded to the nearest 0.1 g/kW-hr:
              
                ER08OC08.088
              
              (2) For engines with maximum engine power above 40 kW, the maximum value of the family emission limit for CO is 450 g/kW-hr. For all other engines, the maximum value is defined by the following formula, with results rounded to the nearest g/kW-hr:
              FELmax,CO = 650 − 5.0 × P
              (c) Not-to-exceed emission standards. Exhaust emissions may not exceed the not-to-exceed standards specified in § 1045.107.
              (d) Fuel types. The exhaust emission standards in this section apply for engines using the fuel type on which the engines in the engine family are designed to operate. You must meet the numerical emission standards for hydrocarbons in this section based on the following types of hydrocarbon emissions for engines powered by the following fuels:
              (1) Alcohol-fueled engines: THCE emissions.
              (2) Natural gas-fueled engines: NMHC emissions.
              (3) Other engines: THC emissions.
              (e) Useful life. Your engines must meet the exhaust emission standards in paragraphs (a) through (c) of this section over the full useful life as follows:
              (1) For outboard engines, the minimum useful life is 350 hours of engine operation or 10 years, whichever comes first.
              (2) For personal watercraft engines, the minimum useful life is 350 hours of engine operation or 5 years, whichever comes first.
              (3) You must specify a longer useful life in terms of hours for the engine family if the average service life of your vehicles is longer than the minimum value, as follows:
              (i) Except as allowed by paragraph (e)(3)(ii) of this section, your useful life (in hours) may not be less than either of the following:
              (A) Your projected operating life from advertisements or other marketing materials for any engines in the engine family.

              (B) Your basic mechanical warranty for any engines in the engine family.
              
              (ii) Your useful life may be based on the average service life of vehicles in the engine family if you show that the average service life is less than the useful life required by paragraph (e)(3)(i) of this section, but more than the minimum useful life (350 hours of engine operation). In determining the actual average service life of vehicles in an engine family, we will consider all available information and analyses. Survey data is allowed but not required to make this showing.
              (f) Applicability for testing. The duty-cycle emission standards in this subpart apply to all testing performed according to the procedures in § 1045.505, including certification, production-line, and in-use testing. The not-to-exceed standards apply for all testing performed according to the procedures of subpart F of this part.
              [73 FR 59194, Oct. 8, 2008, as amended at 75 FR 23019, Apr. 30, 2010]
            
            
              § 1045.105
              What exhaust emission standards must my sterndrive/inboard engines meet?
              (a) Duty-cycle emission standards. Starting in the 2010 model year, exhaust emissions from your sterndrive/inboard engines may not exceed emission standards as follows:
              (1) Measure emissions using the applicable steady-state test procedures described in subpart F of this part.

              (2) For conventional sterndrive/inboard engines, the HC + NOX emission standard is 5.0 g/kW-hr and the CO emission standard is 75.0 g/kW-hr.
              (3) The exhaust emission standards from the following table apply for high-performance engines:
              

                Table 1 to § 1045.105—Emission Standards for High-Performance Engines (g/kW-hr)
                
                
                  Model year
                  Power 1
                  
                  HC + NOX
                  
                  CO
                
                
                  2010
                  P≤485 kWP>485 kW
                  
                  20.025.0
                  
                  350350
                  
                
                
                  2011 + 
                  P≤485 kWP>485 kW
                  
                  16.022.0
                  
                  350350
                  
                
                
                  1 Power (P) = maximum engine power in kilowatts (kW).
              
              (b) Averaging, banking, and trading. You may not generate or use emission credits for high-performance engines. You may generate or use emission credits under the averaging, banking, and trading (ABT) program described in subpart H of this part for demonstrating compliance with HC + NOX and CO emission standards for conventional sterndrive-inboard engines. To generate or use emission credits, you must specify a family emission limit for each pollutant you include in the ABT program for each engine family. These family emission limits serve as the emission standards for the engine family with respect to all required testing instead of the standards specified in this section. An engine family meets emission standards even if its family emission limit is higher than the standard, as long as you show that the whole averaging set of applicable engine families meets the emission standards using emission credits and the engines within the family meet the family emission limit. Family emission limits for conventional sterndrive/inboard engines may not be higher than 16.0 g/kW-hr for HC + NOX and 150 g/kW-hr for CO except as specified in § 1045.145(c).
              (c) Not-to-exceed emission standards. Exhaust emissions may not exceed the not-to-exceed standards specified in § 1045.107 for conventional sterndrive/inboard engines. These standards do not apply for high-performance engines.
              (d) Fuel types. The exhaust emission standards in this section apply for engines using the fuel type on which the engines in the engine family are designed to operate. You must meet the numerical emission standards for hydrocarbons in this section based on the following types of hydrocarbon emissions for engines powered by the following fuels:
              (1) Alcohol-fueled engines: THCE emissions.
              (2) Natural gas-fueled engines: NMHC emissions.
              (3) Other engines: THC emissions.
              (e) Useful life. Your engines must meet the exhaust emission standards in paragraphs (a) through (c) of this section over their full useful life, as follows:

              (1) For high-performance engines with maximum engine power above 485 kW, the useful life is 50 hours of operation or 1 year, whichever comes first. For high-performance engines with maximum engine power at or below 485 kW, the useful life is 150 hours of operation or 3 years, whichever comes first.
              (2) For conventional sterndrive/inboard engines, the minimum useful life is 480 hours of operation or ten years, whichever comes first. However, you may request in your application for certification that we approve a shorter useful life for an engine family. We may approve a shorter useful life, in hours of engine operation but not in years, if we determine that these engines will rarely operate longer than the shorter useful life. If engines identical to those in the engine family have already been produced and are in use, your demonstration must include documentation from such in-use engines. In other cases, your demonstration must include an engineering analysis of information equivalent to such in-use data, such as data from research engines or similar engine models that are already in production. Your demonstration must also include any overhaul interval that you recommend, any mechanical warranty that you offer for the engine or its components, and any relevant customer design specifications. Your demonstration may include any other relevant information. The useful life value may not be shorter than any of the following:
              (i) 150 hours of operation.
              (ii) Your recommended overhaul interval.
              (iii) Your mechanical warranty for the engine.
              (3) You must specify a longer useful life for conventional sterndrive/inboard engines in terms of hours if the average service life of engines from the engine family is longer than the minimum useful life value, as follows:
              (i) Except as allowed by paragraph (e)(3)(ii) of this section, your useful life (in hours) may not be less than either of the following:
              (A) Your projected operating life from advertisements or other marketing materials for any engines in the engine family.
              (B) Your basic mechanical warranty for any engines in the engine family.
              (ii) Your useful life may be based on the average service life of engines in the engine family if you show that the average service life is less than the useful life required by paragraph (e)(3)(i) of this section, but more than the minimum useful life (480 hours of engine operation). In determining the actual average service life of engines in an engine family, we will consider all available information and analyses. Survey data is allowed but not required to make this showing.
              (f) Applicability for testing. The duty-cycle emission standards in this section apply to all testing performed according to the procedures in § 1045.505, including certification, production-line, and in-use testing. The not-to-exceed standards apply for all testing performed according to the procedures of subpart F of this part.
            
            
              § 1045.107
              What are the not-to-exceed emission standards?
              Not-to-exceed emission standards apply as follows:
              (a) Measure emissions using the not-to-exceed procedures in subpart F of this part:
              (b) Determine the not-to-exceed standard, rounded to the same number of decimal places as the emission standard in Table 1 to this section from the following equation:
              Not-to-exceed standard = (STD) × (M)
              
              
                Where:
                
                STD = The standard specified in paragraph (a) of this section if you certify without using ABT for that pollutant; or the FEL for that pollutant if you certify using ABT.
                M = The NTE multiplier for that pollutant, as defined in paragraphs (c) through (e) of this section.
              
              
              (c) For engines equipped with a catalyst, use NTE multipliers from the following table across the applicable zone specified in § 1045.515:
              
                Table 1 to § 1045.107—NTE Multipliers for Catalyst-Equipped Engines
                
                  Pollutant
                  Subzone 1
                  Subzone 2
                
                
                  HC + NOX
                  
                  1.50
                  1.00
                
                
                  CO
                  N/A
                  1.00
                
              

              (d) For two-stroke engines not equipped with a catalyst, use an NTE multiplier of 1.2 for HC + NOX and CO. Compare the weighted value specified in § 1045.515(c)(5) to the NTE standards specified in paragraph (b) of this section.
              
              (e) For engines not covered by paragraphs (c) and (d) of this section, use the NTE multipliers from the following table across the applicable zone specified in § 1045.515:
              
                Table 2 to § 1045.107—NTE Multipliers for Four-Stroke Engines without Catalysts
                
                  Pollutant
                  Subzone 1
                  Subzone 2
                
                
                  HC + NOX
                  
                  1.40
                  1.60
                
                
                  CO
                  1.50
                  1.50
                
              
            
            
              § 1045.110
              How must my engines diagnose malfunctions?
              The following engine-diagnostic requirements apply for engines equipped with three-way catalysts and closed-loop control of air-fuel ratios:
              (a) Equip your engines with a diagnostic system. Equip each engine with a diagnostic system that will detect significant malfunctions in its emission control system using one of the following protocols:
              (1) If your emission control strategy depends on maintaining air-fuel ratios at stoichiometry, an acceptable diagnostic design would identify a malfunction whenever the air-fuel ratio does not cross stoichiometry for one minute of intended closed-loop operation. You may use other diagnostic strategies if we approve them in advance.
              (2) If the protocol described in paragraph (a)(1) of this section does not apply to your engine, you must use an alternative approach that we approve in advance. Your alternative approach must generally detect when the emission control system is not functioning properly.
              (3) Diagnostic systems approved by the California Air Resources Board for use with sterndrive/inboard engines fully satisfy the requirements of this section.
              (b) Use a malfunction indicator. The malfunction indicator must be designed such that the operator can readily see or hear it; visible signals may be any color except red. Visible malfunction indicators must display “Check Engine,” “Service Engine Soon,” or a similar message that we approve. The malfunction indicator must go on under each of the following circumstances:
              (1) When a malfunction occurs, as described in paragraph (a) of this section.
              (2) When the diagnostic system cannot send signals to meet the requirement of paragraph (b)(1) of this section.
              (3) When the engine's ignition is in the “key-on” position before starting or cranking. The malfunction indicator should turn off after engine starting if the system detects no malfunction.
              (c) Control when the malfunction can turn off. If the malfunction indicator goes on to show a malfunction, it must remain on during all later engine operation until servicing corrects the malfunction. If the engine is not serviced, but the malfunction does not recur for three consecutive engine starts during which the malfunctioning system is evaluated and found to be working properly, the malfunction indicator may stay off during later engine operation.
              (d) Store trouble codes in computer memory. Record and store in computer memory any diagnostic trouble codes showing a malfunction that should activate the malfunction indicator. The stored codes must identify the malfunctioning system or component as uniquely as possible. Make these codes available through the data link connector as described in paragraph (g) of this section. You may store codes for conditions that do not activate the malfunction indicator. The system must store a separate code to show when the diagnostic system is disabled (from malfunction or tampering).
              (e) Make data, access codes, and devices accessible. Make all required data accessible to us without any access codes or devices that only you can supply. Ensure that anyone servicing your engine can read and understand the diagnostic trouble codes stored in the onboard computer with generic tools and information.
              (f) Consider exceptions for certain conditions. Your diagnostic systems may disregard trouble codes for the first three minutes after engine starting. You may ask us to approve diagnostic-system designs that disregard trouble codes under other conditions that would produce an unreliable reading, damage systems or components, or cause other safety risks.
              
              (g) Follow standard references for formats, codes, and connections. Follow conventions defined in SAE J1939-05 (incorporated by reference in § 1045.810) or ask us to approve using updated versions of (or variations from) this standard.
            
            
              § 1045.112
              What are the standards for evaporative emissions?
              Fuel systems must meet the evaporative emission requirements of 40 CFR part 1060 as specified in this section. These standards apply over a useful life period of five years for personal watercraft and ten years for all other vessels and for portable marine fuel tanks.
              (a) Fuel line permeation. Nonmetal fuel lines must meet the permeation requirements specified in 40 CFR 1060.102 for EPA NRFL fuel lines as described in this paragraph (a).
              (1) Except as specified in paragraphs (a)(2) and (3) of this section, the emission standard for fuel lines starts for vessels or portable marine fuel tanks with a date of manufacture on or after January 1, 2009.
              (2) The emission standard for primer bulbs applies starting January 1, 2011.
              (3) The emission standard for under-cowl fuel lines used with outboard engines apply over a phase-in period as specified in this paragraph (a)(3).
              (i) Except as specified in paragraph (a)(3)(ii) of this section, the phase-in period is based on total length of fuel lines as specified in Table 1 to this section. For example, at least 30 percent of the length of under-cowl fuel lines used on your full lineup of 2010 model year outboard engines must meet the specified permeation standards. See § 1045.145(k) for administrative requirements related to this phase-in.
              
                Table 1 to § 1045.112—phase-in Schedule for Under-Cowl Fuel Lines on Outboard Engines
                
                  Model year
                  Percentagephase-in
                  
                
                
                  2010
                  30
                
                
                  2011
                  60
                
                
                  2012-2014
                  90
                
                
                  2015 + 
                  100
                
              
              (ii) You may instead meet the permeation standards of this paragraph (a) by complying with the specified standards with 100 percent of your under-cowl fuel lines across your full lineup of 2011 model year outboard engines. In this case, the requirements of this part would not apply to under-cowl fuel lines before the 2011 model year. To use this option, you must notify the Designated Compliance Officer before December 31, 2009 of your intent to meet permeation standards on all your under-cowl fuel lines in the 2011 model year.
              (b) Tank permeation. Fuel tanks must meet the permeation requirements specified in 40 CFR 1060.103. Portable marine fuel tanks must meet permeation standards starting January 1, 2011. Fuel tanks for personal watercraft must meet permeation standards starting in the 2011 model year. Other installed fuel tanks must meet permeation standards starting in the 2012 model year. Vessel manufacturers may generate or use emission credits to show compliance with the requirements of this paragraph under the averaging, banking, and trading (ABT) program, as described in subpart H of this part. Starting in the 2014 model year for personal watercraft and in the 2015 model year for other installed fuel tanks, family emission limits may not exceed 5.0 g/m2/day if testing occurs at a nominal temperature of 28 °C, or 8.3 g/m2/day if testing occurs at a nominal temperature of 40 °C. These FEL caps do not apply to fuel caps that are certified separately to meet permeation standards. Portable marine fuel tank manufacturers may not generate or use emission credits under subpart H of this part.
              (c) Running loss. The running loss requirements specified in 40 CFR part 1060 do not apply.
              (d) Diurnal emissions. Installed fuel tanks must meet the diurnal emission requirements specified in 40 CFR 1060.105. Fuel tanks for personal watercraft must meet diurnal emission standards starting in the 2010 model year. Other installed fuel tanks must meet diurnal emission standards for vessels produced on or after July 31, 2011, except as allowed by § 1045.625. Fuel tanks meeting the definition of portable marine fuel tank in § 1045.801 must comply with the diurnal requirements specified in 40 CFR part 1060 starting January 1, 2010.
              (e) Other requirements. The requirements of 40 CFR 1060.101(e) and (f) apply to vessel manufacturers even if they do not obtain a certificate.
              (f) Engine manufacturers. To the extent that engine manufacturers produce engines with fuel lines or fuel tanks, those fuel-system components must meet the requirements specified in this section. The timing of new standards is based on the date of manufacture of the engine.
            
            
              § 1045.115
              What other requirements apply?
              The following requirements apply with respect to engines that are required to meet the emission standards of this part:
              (a) Crankcase emissions. Crankcase emissions may not be discharged directly into the ambient atmosphere from any engine throughout its useful life.
              (b) Torque broadcasting. Starting in the 2013 model year, electronically controlled engines must broadcast their speed and output shaft torque (in newton-meters). Engines may alternatively broadcast a surrogate value for determining torque. Engines must broadcast engine parameters such that they can be read with a remote device, or broadcast them directly to their controller area networks. Your broadcasting protocol must allow for valid measurements using the field-testing procedures in 40 CFR part 1065, subpart J.
              (c) EPA access to broadcast information. If we request it, you must provide us any hardware or tools we would need to readily read, interpret, and record all information broadcast by an engine's on-board computers and electronic control modules. If you broadcast a surrogate parameter for torque values, you must provide us what we need to convert these into torque units. We will not ask for hardware or tools if they are readily available commercially.
              (d) Altitude adjustments. Engines must meet applicable emission standards for valid tests conducted under the ambient conditions specified in 40 CFR 1065.520. Engines must meet applicable emission standards at all specified atmospheric pressures, except that for atmospheric pressures below 94.0 kPa you may rely on an altitude kit for all testing if you meet the requirements specified in § 1054.205(s). If your rely on an altitude kit for certification, you must identify in the owners manual the altitude range for which you expect proper engine performance and emission control with and without the altitude kit; you must also state in the owners manual that operating the engine with the wrong engine configuration at a given altitude may increase its emissions and decrease fuel efficiency and performance.
              (e) Adjustable parameters. Engines that have adjustable parameters must meet all the requirements of this part for any adjustment in the physically adjustable range. An operating parameter is not considered adjustable if you permanently seal it or if it is not normally accessible using ordinary tools. We may require that you set adjustable parameters to any specification within the adjustable range during any testing, including certification testing, production-line testing, or in-use testing.
              (f) Prohibited controls. You may not design your engines with emission-control devices, systems, or elements of design that cause or contribute to an unreasonable risk to public health, welfare, or safety while operating. For example, this would apply if the engine emits a noxious or toxic substance it would otherwise not emit that contributes to such an unreasonable risk.
              (g) Defeat devices. You may not equip your engines with a defeat device. A defeat device is an auxiliary emission control device that reduces the effectiveness of emission controls under conditions that the engine may reasonably be expected to encounter during normal operation and use. This does not apply for altitude kits installed or removed consistent with § 1045.655. This also does not apply to auxiliary emission control devices you identify in your application for certification if any of the following is true:
              
              (1) The conditions of concern were substantially included in the applicable duty-cycle test procedures described in subpart F of this part.
              (2) You show your design is necessary to prevent engine (or vessel) damage or accidents. For example, you may design your engine to include emergency operating modes (sometimes known as limp-home operation) that would allow a vessel to return to land in the event of a malfunction even if such operating modes result in higher emissions.
              (3) The reduced effectiveness applies only to starting the engine.
            
            
              § 1045.120
              What emission-related warranty requirements apply to me?
              (a) General requirements. You must warrant to the ultimate purchaser and each subsequent purchaser that the new engine, including all parts of its emission control system, meets two conditions:
              (1) It is designed, built, and equipped so it conforms at the time of sale to the ultimate purchaser with the requirements of this part.
              (2) It is free from defects in materials and workmanship that may keep it from meeting these requirements.
              (b) Warranty period. Your emission-related warranty must be valid during the periods specified in this paragraph (b). You may offer an emission-related warranty more generous than we require. The emission-related warranty for an engine may not be shorter than any published warranty you offer without charge for that engine. Similarly, the emission-related warranty for any component may not be shorter than any published warranty you offer without charge for that component. If an engine has no hour meter, we base the warranty periods in this paragraph (b) only on the engine's age (in years). The warranty period begins when the engine is placed into service.
              (1) The minimum warranty period for outboard engines is 175 hours of engine operation or 5 years, whichever comes first. The minimum warranty period for personal watercraft engines is 175 hours of engine operation or 30 months, whichever comes first.
              (2) The minimum warranty period for sterndrive/inboard engines is shown in the following table:
              
                Table 1 to § 1045.120—Warranty Periods for Sterndrive/Inboard Engines 1
                
                
                  Engine type
                  Electronic components
                  Mechanicalcomponents
                  
                
                
                  Conventional
                  3 years/480 hours
                  3 years/480 hours.
                
                
                  High-performance with maximum engine power at or below 485 kW
                  3 years/480 hours
                  3 years/150 hours.
                
                
                  High-performance with maximum engine power above 485 kW
                  3 years/480 hours
                  1 year/50 hours.
                
                
                  1 The warranty period expires after the specified time period or number of operating hours, whichever comes first.
              
              (c) Components covered. The emission-related warranty covers all components whose failure would increase an engine's emissions of any regulated pollutant, including components listed in 40 CFR part 1068, Appendix I, and components from any other system you develop to control emissions. The emission-related warranty covers these components even if another company produces the component. Your emission-related warranty does not cover components whose failure would not increase an engine's emissions of any regulated pollutant.
              (d) Limited applicability. You may deny warranty claims under this section if the operator caused the problem through improper maintenance or use, as described in 40 CFR 1068.115.
              (e) Owners manual. Describe in the owners manual the emission-related warranty provisions from this section that apply to the engine.
            
            
              § 1045.125
              What maintenance instructions must I give to buyers?

              Give the ultimate purchaser of each new engine written instructions for properly maintaining and using the engine, including the emission control system as described in this section. The maintenance instructions also apply to service accumulation on your emission-data engines as described in § 1045.245 and in 40 CFR part 1065.
              (a) Critical emission-related maintenance. Critical emission-related maintenance includes any adjustment, cleaning, repair, or replacement of critical emission-related components. This may also include additional emission-related maintenance that you determine is critical if we approve it in advance. You may schedule critical emission-related maintenance on these components if you meet the following conditions:
              (1) You demonstrate that the maintenance is reasonably likely to be done at the recommended intervals on in-use engines. We will accept scheduled maintenance as reasonably likely to occur if you satisfy any of the following conditions:
              (i) You present data showing that any lack of maintenance that increases emissions also unacceptably degrades the engine's performance.
              (ii) You present survey data showing that at least 80 percent of engines in the field get the maintenance you specify at the recommended intervals.
              (iii) You provide the maintenance free of charge and clearly say so in your maintenance instructions.
              (iv) You otherwise show us that the maintenance is reasonably likely to be done at the recommended intervals.
              (2) You may not schedule critical emission-related maintenance within the useful life period for aftertreatment devices, pulse-air valves, fuel injectors, oxygen sensors, electronic control units, superchargers, or turbochargers, except as specified in paragraph (a)(3), (b), or (c) of this section.
              (3) You may ask us to approve a maintenance interval shorter than that specified in paragraph (a)(2) of this section. In your request you must describe the proposed maintenance step, recommend the maximum feasible interval for this maintenance, include your rationale with supporting evidence to support the need for the maintenance at the recommended interval, and demonstrate that the maintenance will be done at the recommended interval on in-use engines. In considering your request, we will evaluate the information you provide and any other available information to establish alternate specifications for maintenance intervals, if appropriate.
              (b) Recommended additional maintenance. You may recommend any additional amount of maintenance on the components listed in paragraph (a) of this section, as long as you state clearly that these maintenance steps are not necessary to keep the emission-related warranty valid. If operators do the maintenance specified in paragraph (a) of this section, but not the recommended additional maintenance, this does not allow you to disqualify those engines from in-use testing or deny a warranty claim. Do not take these maintenance steps during service accumulation on your emission-data engines.
              (c) Special maintenance. You may specify more frequent maintenance to address problems related to special situations, such as atypical engine operation. You must clearly state that this additional maintenance is associated with the special situation you are addressing. We may disapprove your maintenance instructions if we determine that you have specified special maintenance steps to address engine operation that is not atypical, or that the maintenance is unlikely to occur in use. If we determine that certain maintenance items do not qualify as special maintenance under this paragraph (c), you may identify this as recommended additional maintenance under paragraph (b) of this section.
              (d) Noncritical emission-related maintenance. Subject to the provisions of this paragraph (d), you may schedule any amount of emission-related inspection or maintenance that is not covered by paragraph (a) of this section (i.e., maintenance that is neither explicitly identified as critical emission-related maintenance, nor that we approve as critical emission-related maintenance). Noncritical emission-related maintenance generally includes changing spark plugs, re-seating valves, or any other emission-related maintenance on the components we specify in 40 CFR part 1068, Appendix I that is not covered in paragraph (a) of this section. You must state in the owners manual that these steps are not necessary to keep the emission-related warranty valid. If operators fail to do this maintenance, this does not allow you to disqualify those engines from in-use testing or deny a warranty claim. Do not take these inspection or maintenance steps during service accumulation on your emission-data engines.
              (e) Maintenance that is not emission-related. For maintenance unrelated to emission controls, you may schedule any amount of inspection or maintenance. You may also take these inspection or maintenance steps during service accumulation on your emission-data engines, as long as they are reasonable and technologically necessary. This might include adding engine oil, changing air, fuel, or oil filters, servicing engine-cooling systems, and adjusting idle speed, governor, engine bolt torque, valve lash, or injector lash. You may perform this nonemission-related maintenance on emission-data engines at the least frequent intervals that you recommend to the ultimate purchaser (but not the intervals recommended for severe service).
              (f) Source of parts and repairs. State clearly on the first page of your written maintenance instructions that a repair shop or person of the owner's choosing may maintain, replace, or repair emission control devices and systems. Your instructions may not require components or service identified by brand, trade, or corporate name. Also, do not directly or indirectly condition your warranty on a requirement that the engine be serviced by your franchised dealers or any other service establishments with which you have a commercial relationship. You may disregard the requirements in this paragraph (f) if you do one of two things:
              (1) Provide a component or service without charge under the purchase agreement.
              (2) Get us to waive this prohibition in the public's interest by convincing us the engine will work properly only with the identified component or service.
              (g) Payment for scheduled maintenance. Owners are responsible for properly maintaining their engines. This generally includes paying for scheduled maintenance. However, manufacturers must pay for scheduled maintenance during the useful life if it meets all the following criteria:

              (1) Each affected component was not in general use on similar engines before the applicable dates shown in paragraph (5) of the definition of new propulsion marine engine in § 1045.801.
              (2) The primary function of each affected component is to reduce emissions.
              (3) The cost of the scheduled maintenance is more than 2 percent of the price of the engine.
              (4) Failure to perform the maintenance would not cause clear problems that would significantly degrade the engine's performance.
              (h) Owners manual. Explain the owner's responsibility for proper maintenance in the owners manual.
              [73 FR 59194, Oct. 8, 2008, as amended at 75 FR 23019, Apr. 30, 2010]
            
            
              § 1045.130
              What installation instructions must I give to vessel manufacturers?
              (a) If you sell an engine for someone else to install in a vessel, give the engine installer instructions for installing it consistent with the requirements of this part. Include all information necessary to ensure that an engine will be installed in its certified configuration.
              (b) Make sure the instructions have the following information:
              (1) Include the heading: “Emission-related installation instructions”.
              (2) State: “Failing to follow these instructions when installing a certified engine in a vessel violates federal law (40 CFR 1068.105(b)), subject to fines or other penalties as described in the Clean Air Act.”
              (3) Describe the instructions needed to properly install the exhaust system and any other components. Include instructions consistent with the requirements of § 1045.205(u) related to in-use measurement and the requirements of § 1045.655 related to altitude kits.

              (4) Describe the steps needed to control evaporative emissions as described in § 1045.112. This will generally require notification that the installer and/or vessel manufacturer must meet the requirements of § 1045.112 and 40 CFR part 1060.
              
              (5) Describe any necessary steps for installing the diagnostic system described in § 1045.110.
              (6) Describe any limits on the range of applications needed to ensure that the engine operates consistently with your application for certification. For example, if your engines are certified only for personal watercraft, tell vessel manufacturers not to install the engines in vessels longer than 4.0 meters.
              (7) Describe any other instructions to make sure the installed engine will operate according to design specifications in your application for certification. For example, this may include specified limits for catalyst systems, such as exhaust backpressure, catalyst location, and temperature profiles during engine operation.
              (8) State: “If you install the engine in a way that makes the engine's emission control information label hard to read during normal engine maintenance, you must place a duplicate label on the vessel, as described in 40 CFR 1068.105.”
              (c) You do not need installation instructions for engines you install in your own vessels.
              (d) Provide instructions in writing or in an equivalent format. For example, you may post instructions on a publicly available Web site for downloading or printing. If you do not provide the instructions in writing, explain in your application for certification how you will ensure that each installer is informed of the installation requirements.
            
            
              § 1045.135
              How must I label and identify the engines I produce?
              The provisions of this section apply to engine manufacturers.
              (a) Assign each engine a unique identification number and permanently affix, engrave, or stamp it on the engine in a legible way.
              (b) At the time of manufacture, affix a permanent and legible label identifying each engine. The label must be—
              (1) Attached in one piece so it is not removable without being destroyed or defaced.
              (2) Secured to a part of the engine needed for normal operation and not normally requiring replacement.
              (3) Durable and readable for the engine's entire life.
              (4) Written in English.
              (c) The label must—
              (1) Include the heading “EMISSION CONTROL INFORMATION”.
              (2) Include your full corporate name and trademark. You may identify another company and use its trademark instead of yours if you comply with the provisions of § 1045.640.
              (3) Include EPA's standardized designation for the engine family (and subfamily, where applicable).
              (4) State the engine's displacement (in liters) and maximum engine power (in kW); however, you may omit the displacement from the label if all the engines in the engine family have the same per-cylinder displacement and total displacement.
              (5) State the date of manufacture [DAY (optional), MONTH, and YEAR]; however, you may omit this from the label if you stamp, engrave, or otherwise permanently identify it elsewhere on the engine, in which case you must also describe in your application for certification where you will identify the date on the engine.
              (6) State the FELs to which the engines are certified (in g/kW-hr) if certification depends on the ABT provisions of subpart H of this part.
              (7) Identify the emission control system. Use terms and abbreviations as described in 40 CFR 1068.45. You may omit this information from the label if there is not enough room for it and you put it in the owners manual instead.
              (8) List specifications and adjustments for engine tuneups; however, you may omit this information from the label if there is not enough room for it and you put it in the owners manual instead.
              (9) Identify the fuel type and any requirements for fuel and lubricants; however, you may omit this information from the label if there is not enough room for it and you put it in the owners manual instead.

              (10) State: “THIS MARINE ENGINE COMPLIES WITH U.S. EPA EXHAUST REGULATIONS FOR [MODEL YEAR].”
              
              (11) If your durability demonstration for sterndrive/inboard engines is limited to fresh water, state: “THIS ENGINE IS NOT INTENDED FOR USE IN SALTWATER.”
              (d) You may add information to the emission control information label as follows:
              (1) You may identify other emission standards that the engine meets or does not meet (such as California standards). You may include this information by adding it to the statement we specify or by including a separate statement.
              (2) You may add other information to ensure that the engine will be properly maintained and used.
              (3) You may add appropriate features to prevent counterfeit labels. For example, you may include the engine's unique identification number on the label.
              (e) You may ask us to approve modified labeling requirements in this part 1045 if you show that it is necessary or appropriate. We will approve your request if your alternate label is consistent with the requirements of this part.
              (f) If you obscure the engine label while installing the engine in the vessel such that the label cannot be read during normal maintenance, you must place a duplicate label on the vessel. If others install your engine in their vessels in a way that obscures the engine label, we require them to add a duplicate label on the vessel (see 40 CFR 1068.105); in that case, give them the number of duplicate labels they request and keep the following records for at least five years:
              (1) Written documentation of the request from the vessel manufacturer.
              (2) The number of duplicate labels you send for each engine family and the date you sent them.
            
            
              § 1045.140
              What is my engine's maximum engine power?
              (a) An engine configuration's maximum engine power is the maximum brake power point on the nominal power curve for the engine configuration, as defined in this section. Round the power value to the nearest whole kilowatt for engines above 30 kW and to the nearest 0.1 kilowatt for engines at or below 30 kW.
              (b) The nominal power curve of an engine configuration is the relationship between maximum available engine brake power and engine speed for an engine, using the mapping procedures of 40 CFR part 1065, based on the manufacturer's design and production specifications for the engine. This information may also be expressed by a torque curve that relates maximum available engine torque with engine speed.
              (c) The nominal power curve must be within the range of the actual power curves of production engines considering normal production variability. If after production begins it is determined that your nominal power curve does not represent production engines, we may require you to amend your application for certification under § 1045.225.
              (d) Maximum engine power for an engine family is generally the weighted average value of maximum engine power of each engine configuration within the engine family based on your total U.S.-directed production volume of engines you produce from the engine family. However, alternative approaches for defining an engine family's maximum engine power apply in the following circumstances:
              (1) For outboard or personal watercraft engines for which you neither generate nor use emission credits, you may identify the greatest value for maximum engine power from all the different configurations within the engine family to determine the appropriate emission standard under § 1045.103.
              (2) For high-performance engines, you must use the smallest value for maximum engine power from all the different configurations within the engine family to determine the standards and other requirements that apply under this subpart B.
              [73 FR 59194, Oct. 8, 2008, as amended at 75 FR 23019, Apr. 30, 2010]
            
            
              § 1045.145
              Are there interim provisions that apply only for a limited time?

              The provisions in this section apply instead of other provisions in this part. This section describes how and when these interim provisions apply.
              (a) Small-volume engine manufacturers. Special provisions apply to you for sterndrive/inboard engines if you are a small-volume engine manufacturer subject to the requirements of this part. You may delay complying with emission standards and other requirements that would otherwise apply until the 2011 model year for conventional sterndrive/inboard engines and until the 2013 model year for high-performance engines. For an engine to be exempt under this paragraph (a), you must contact us before January 1, 2011 or before you introduce such engines into U.S. commerce, whichever comes first. Add a permanent label to a readily visible part of each engine exempted under this paragraph (a). This label must include at least the following items:
              (1) The label heading “EMISSION CONTROL INFORMATION”.
              (2) Your corporate name and trademark.
              (3) Engine displacement (in liters), rated power, and model year of the engine or whom to contact for further information.
              (4) The following statement: “THIS ENGINE IS EXEMPT UNDER 40 CFR 1045.145(a) FROM EMISSION STANDARDS AND RELATED REQUIREMENTS.”
              (b) Early banking. You may generate exhaust emission credits for conventional sterndrive/inboard engines before the 2010 model year (or before the 2011 model year for small-volume engine manufacturers) as follows:
              (1) You must begin actual production of early-compliant engines by September 1, 2009 (or before September 1, 2010 for small-volume engine manufacturers).
              (2) You may not generate emission credits under this paragraph (b) with engines you produce after December 31, 2009 (or December 31, 2010 for small-volume engine manufacturers).
              (3) Early-compliant engines must be certified to the standards and requirements for conventional sterndrive/inboard engines under this part 1045, with all family emission limits at or below the specified emission standards.

              (4) Calculate emission credits by setting STD equal to 16 g/kW-hr for HC + NOX and 150 g/kW-hr for CO (see § 1045.705).
              (5) Small-volume engine manufacturers may calculate emission credits using a multiplier based on the number of model years before the 2011 model year. The multipliers are 1.25 for one year early, 1.5 for two years early, and 2.0 for three years early. For example, multiply your calculated emission credits generated from compliant 2009 model year engines by 1.5.
              (6) You may not use the provisions of this paragraph (b) to generate emission credits for engines whose point of first retail sale is in California.
              (7) HC + NOX or CO credits you generate under this paragraph (b) may not be used after the 2012 model year (or the 2013 model year for small-volume engine manufacturers).
              (c) Assigned emission factors. Through the 2013 model year, small-volume engine manufacturers may establish emission levels for certification without testing for conventional four-stroke sterndrive/inboard engines by selecting a family emission limit of 22.0 g/kW-hr for HC + NOX emissions and 150 g/kW-hr for CO emissions. Note that you must use emission credits under the provisions of subpart H of this part to show that you meet applicable requirements if you use these family emission limits. Also, if you use these family emission limits, you must use them for both HC + NOX and CO emissions.
              (d) Early compliance with evaporative emission standards. You may sell or install fuel tanks that do not meet the specified permeation standards without violating the prohibition in 40 CFR 1068.101(a)(1) if you earn evaporative emission allowances, as follows:

              (1) You may earn an evaporative emission allowance from one fuel tank certified to EPA's evaporative emission standards by producing it before EPA's evaporative emission standards start to apply. You may use this evaporative emission allowance by selling one fuel tank that does not meet the specified permeation emission standards. For example, you can earn an evaporative emission allowance by selling a low-permeation fuel tank for personal watercraft before the 2011 model year, in which case you could sell a high-permeation fuel tank for a personal watercraft in 2011. You must meet all the other requirements related to evaporative emissions that apply for fuel tanks covered by an EPA certificate of conformity.
              (2) You must add a label to exempted fuel tanks you produce under this paragraph (d) with the following statement: “EXEMPT FROM EMISSION STANDARDS UNDER 40 CFR 1045.145(d)”.
              (3) Evaporative emission allowances you earn under this paragraph (d) from portable marine fuel tanks may be used only for other portable marine fuel tanks. Similarly, evaporative emission allowances from personal watercraft fuel tanks may be used only for personal watercraft fuel tanks and evaporative emission allowances from other installed fuel tanks may be used only for other installed fuel tanks.
              (4) You may not use the allowances you generate under this paragraph (d) for portable marine fuel tanks and personal watercraft fuel tanks in 2014 or later model years. Similarly, you may not use the allowances you generate under this paragraph (d) for other installed fuel tanks in 2015 or later model years.
              (5) Send the Designated Compliance Officer the following information for each year in which you use the provisions of this paragraph (d):
              (i) Send us a report within 45 days after the end of the model year describing how many pieces of equipment you produced in the preceding model year that generate allowances. You may combine this with the reports specified in § 1045.250(a) if applicable.
              (ii) Describe the number of equipment using allowances under this paragraph (d) in your end-of-year reports and final reports after the end of the model year as described in § 1045.730(a). If you do not participate in averaging, banking, and trading program, send this information separately within 90 days after the end of the model year.
              (e) Useful life for evaporative emission standards. A useful life period of two years applies for fuel tanks certified to meet the permeation emission standards in § 1045.112(b) in 2013 and earlier model years. However, for fuel tanks with a family emission limit above or below the specified emission standard, calculate emission credits under § 1045.706 based on the useful life values specified in § 1045.112.
              (f) Delayed FEL caps for stand-up personal watercraft. The FEL caps specified in § 1045.103(b) do not apply in the 2010 and 2011 model years for personal watercraft that are designed for operation from a standing position.
              (g) Delayed compliance with not-to-exceed emission standards. The not-to-exceed standards specified in § 1045.107 do not apply in the 2010 through 2012 model years for engine families that are certified based on carryover emission data from the 2009 model year. This includes models that were certified only in California, as long as no new testing is otherwise required to get a new certificate.
              (h) Carryover of California ARB emission data. The provisions of 40 CFR 1065.10(c)(5) allow for the use of emission data generated for the California Air Resources Board as the basis for EPA certification. For sterndrive/inboard engines certified in California before the 2010 model year, you may use such emission data as the basis for meeting the standards of § 1045.105, as long as you meet the conditions specified in § 1045.235(d).
              (i) Hardship for obsolete engines. We have made the determination under 40 CFR 1068.255 that secondary engine manufacturers may use the hardship exemption to sell uncertified 4.3-liter and 8.1-liter engines from General Motors in the 2010 model year. These engines are exempt without request. You must label the engines as specified in 40 CFR 1068.255(b).
              (j) Adjusted NTE subzones for noncatalyzed four-stroke engines. For supercharged four-stroke outboard engines above 150 kW without catalysts, you may divide the NTE zone specified in § 1045.515(c)(6) based on a speed cutpoint of 70 percent of maximum test speed instead of 50 percent of maximum test speed through the 2014 model year.
              (k) Averaging for under-cowl fuel lines. Section 1045.112 specifies phased-in standards for under-cowl fuel lines for 2010 through 2014 model years, subject to the following provisions:
              (1) You must comply with these requirements based on total lengths of compliant and noncompliant fuel lines. For each model year, calculate the percentage of compliant under-cowl fuel line by adding up the length of under-cowl fuel line certified to meet the applicable permeation standards and dividing this sum by the total length of under-cowl fuel line from all your outboard engines. You may count a fuel line as compliant only if you certify that its emission levels will be at or below the specified standard throughout the useful life.
              (2) In your application for certification for each outboard engine family, identify the part numbers, descriptions, and locations of all the compliant fuel lines. You must include a drawing of any fuel lines in addition to the description if that is necessary for us to find which fuel lines you intend to be certified. Your descriptions must include the lengths of compliant and noncompliant fuel lines for each engine, including aggregated lengths for the whole set of fuel lines used on an engine. If the engine family includes noncompliant fuel lines, you must also include a statement that you will have enough compliant fuel lines to meet the phase-in requirements and provide detailed calculations to support your statement.
              (3) Send the Designated Compliance Officer end-of-year reports and final reports after the end of each model year that you use noncompliant fuel lines as described in § 1045.730(a). Include the production volumes with a point of retail sale in the United States, as described in §§ 1045.701(j). State your production volumes in terms of total engine sales by model and in terms of total lengths of compliant and noncompliant fuel lines. If a single engine family includes configurations with different lengths of compliant or noncompliant fuel lines, count each configuration separately. If you changed your designs during the model year in a way that affects these compliance calculations, identify the actual production volumes associated with each unique design.
              (4) Keep a copy of the reports we require in this paragraph (k) until December 31, 2022 as described in § 1045.735(b). We may require you to keep additional records or to send us relevant information not required by this paragraph (k), as allowed under the Clean Air Act.
              (5) Label your compliant low-permeation fuel lines as specified in § 1060.137. Any fuel line observed without a complete identification as specified in § 1060.137 will be considered noncompliant. In addition, for each model year in which you use noncompliant fuel lines, you must include one of the following statements on the engine label described in § 1045.135:
              (i) “LOW-PERM/HIGH-PERM = [x/y]”, where x is the percentage of low-permeation under-cowl fuel line and y is the percentage of high-permeation under-cowl fuel line (x and y must sum to 100).
              (ii) “LOW-PERM = [x mm]; HIGH-PERM = [y mm]”, where x is the length of low-permeation under-cowl fuel line and y is the length of high-permeation under-cowl fuel line, in mm.
              (l) [Reserved]
              (m) Delayed labeling for fuel lines. You may omit fuel-line labeling requirements specified in 40 CFR part 1060 in the 2009 model year.
              (n) Continued use of 40 CFR part 91 test procedures. You may continue to use the test procedures in 40 CFR part 91 instead of those in subpart F of this part for 2010 through 2012 model year outboard and personal watercraft engines. This applies for certification, production-line, and in-use testing. You may continue to use test data based on the test procedures in 40 CFR part 91 for engine families in 2013 and later model years, provided that we allow you to use carryover emission data under 40 CFR 1045.235(d) for your engine family. You may also use the test procedures in 40 CFR part 91 for production-line testing with any engine family whose certification is based on testing with those procedures.
              (o) Banking early credits for jet boat engines. Banked emission credits that were originally generated from outboard and personal watercraft engines under 40 CFR part 91 may be used to certify jet boat engines under the provisions § 1045.660.
              [73 FR 59194, Oct. 8, 2008, as amended at 75 FR 23019, Apr. 30, 2010; 75 FR 68462, Nov. 8, 2010]
            
          
          
            Subpart C—Certifying Engine Families
            
              § 1045.201
              What are the general requirements for obtaining a certificate of conformity?
              Engine manufacturers must certify their engines with respect to the exhaust emission standards in this part. Manufacturers of engines, equipment, or fuel-system components may need to certify their products with respect to evaporative emission standards as described in 40 CFR 1060.1 and 1060.601. The following general requirements apply for obtaining a certificate of conformity:
              (a) You must send us a separate application for a certificate of conformity for each engine family. A certificate of conformity is valid starting with the indicated effective date but it is not valid for any production after December 31 of the model year for which it is issued. No certificate will be issued after December 31 of the model year.
              (b) The application must contain all the information required by this part and must not include false or incomplete statements or information (see § 1045.255).
              (c) We may ask you to include less information than we specify in this subpart as long as you maintain all the information required by § 1045.250.
              (d) You must use good engineering judgment for all decisions related to your application (see 40 CFR 1068.5).
              (e) An authorized representative of your company must approve and sign the application.
              (f) See § 1045.255 for provisions describing how we will process your application.
              (g) We may require you to deliver your test engines to a facility we designate for our testing (see § 1045.235(c)).

              (h) For engines that become new after being placed into service, such as engines installed on imported vessels or engines converted to run on a different fuel, we may specify alternate certification provisions consistent with the intent of this part. See § 1045.645 and the definition of “new propulsion marine engine” in § 1045.801.
              [73 FR 59194, Oct. 8, 2008, as amended at 75 FR 23019, Apr. 30, 2010]
            
            
              § 1045.205
              What must I include in my application?
              This section specifies the information that must be in your application, unless we ask you to include less information under § 1045.201(c). We may require you to provide additional information to evaluate your application.
              (a) Describe the engine family's specifications and other basic parameters of the engine's design and emission controls. List the fuel type on which your engines are designed to operate (for example, all-season gasoline). List each distinguishable engine configuration in the engine family. For each engine configuration, list the maximum engine power and the range of values for maximum engine power resulting from production tolerances, as described in § 1045.140. Describe why your engines qualify as high-performance engines, if applicable.
              (b) Explain how the emission control systems operate. Describe in detail all system components for controlling exhaust emissions, including all auxiliary emission control devices (AECDs) and all fuel-system components you will install on any production or test engine. Identify the part number of each component you describe. For this paragraph (b), treat as separate AECDs any devices that modulate or activate differently from each other. Include sufficient detail to allow us to evaluate whether the AECDs are consistent with the defeat device prohibition of § 1045.115.
              (c) Explain how the engine diagnostic system works, if applicable, describing especially the engine conditions (with the corresponding diagnostic trouble codes) that cause the malfunction indicator to go on. Propose the conditions under which the diagnostic system should disregard trouble codes, as described in § 1045.110(f).
              (d) Describe the engines you selected for testing and the reasons for selecting them.

              (e) Describe the test equipment and procedures that you used, including any special or alternate test procedures you used.
              (f) Describe how you operated the emission-data engine before testing, including the duty cycle and the number of engine operating hours used to stabilize emission levels. Explain why you selected the method of service accumulation. Describe any scheduled maintenance you did.
              (g) List the specifications of the test fuel to show that it falls within the required ranges we specify in 40 CFR part 1065.
              (h) Identify the engine family's useful life.
              (i) Include the maintenance and warranty instructions you will give to the ultimate purchaser of each new engine (see §§ 1045.120 and 1045.125).
              (j) Include the emission-related installation instructions you will provide if someone else installs your engines in a vessel (see § 1045.130).
              (k) Describe your emission control information label (see § 1045.135).
              (l) Identify the emission standards or FELs to which you are certifying engines in the engine family.
              (m) Identify the engine family's deterioration factors and describe how you developed them (see § 1045.245). Present any emission test data you used for this.
              (n) State that you operated your emission-data engines as described in the application (including the test procedures, test parameters, and test fuels) to show you meet the requirements of this part.
              (o) Present emission data to show that you meet emission standards, as follows:

              (1) Present emission data by mode for hydrocarbons (such as THC or THCE, as applicable), NOX, and CO on an emission-data engine to show your engines meet the duty-cycle emission standards we specify in §§ 1045.103(a) and 1045.105(a). Show weighted emission figures before and after applying deterioration factors for each engine. If we specify more than one grade of any fuel type (for example, low-temperature and all-season gasoline), you need to submit test data only for one grade, unless the regulations of this part specify otherwise for your engine.
              (2) Note that §§ 1045.235 and 1045.245 allow you to submit an application in certain cases without new emission data.
              (p) State that all the engines in the engine family comply with the not-to-exceed emission standards we specify in subpart B of this part for all normal operation and use when tested as specified in § 1045.515, if applicable. Describe any relevant testing, engineering analysis, or other information in sufficient detail to support your statement.
              (q) Report test results as follows:
              (1) Report all test results involving measurement of pollutants for which emission standards apply. Include test results from invalid tests or from any other tests, whether or not they were conducted according to the test procedures of subpart F of this part. We may ask you to send other information to confirm that your tests were valid under the requirements of this part and 40 CFR parts 1060 and 1065.
              (2) Report measured CO2, N2O, and CH4 as described in § 1045.235. Small-volume engine manufacturers may omit reporting N2O and CH4.
              (r) Describe all adjustable operating parameters (see § 1045.115(e)), including production tolerances. Include the following in your description of each parameter:
              (1) The nominal or recommended setting.
              (2) The intended physically adjustable range.
              (3) The limits or stops used to establish adjustable ranges.
              (4) Information showing why the limits, stops, or other means of inhibiting adjustment are effective in preventing adjustment of parameters on in-use engines to settings outside your intended physically adjustable ranges.

              (s) Describe how your engines comply with emission standards at varying atmospheric pressures. Include a description of altitude kits you design to comply with the requirements of § 1045.115(d). Identify the part number of each component you describe. Identify the altitude range for which you expect proper engine performance and emission control with and without the altitude kit. State that your engines will comply with applicable emission standards throughout the useful life with the altitude kit installed according to your instructions. Describe any relevant testing, engineering analysis, or other information in sufficient detail to support your statement. In addition, describe your plan for making information and parts available such that you would reasonably expect that altitude kits would be widely used in the high-altitude counties specified in 40 CFR part 1068, Appendix III. For example, engine owners should have ready access to information describing when an altitude kit is needed and how to obtain this service. Similarly, parts and service information should be available to qualified service facilities in addition to authorized service centers if that is needed for owners to have such altitude kits installed locally.
              (t) Provide the information needed to read, record, and interpret all the information broadcast by an engine's onboard computers and electronic control units. State that, upon request, you will give us any hardware, software, or tools we would need to do this. If you broadcast a surrogate parameter for torque values, you must provide us what we need to convert these into torque units. You may reference any appropriate publicly released standards that define conventions for these messages and parameters. Format your information consistent with publicly released standards.
              (u) Confirm that your emission-related installation instructions specify how to ensure that sampling of exhaust emissions will be possible after engines are installed in vessels and placed in service. Show how to sample exhaust emissions in a way that prevents diluting the exhaust sample with ambient air.
              (v) Unconditionally certify that all the engines in the engine family comply with the requirements of this part, other referenced parts of the CFR, and the Clean Air Act.
              (w) Include good-faith estimates of U.S.-directed production volumes. Include a justification for the estimated production volumes if they are substantially different than actual production volumes in earlier years for similar models.
              (x) Include the information required by other subparts of this part. For example, include the information required by § 1045.725 if you participate in the ABT program.
              (y) Include other applicable information, such as information specified in this part or 40 CFR part 1068 related to requests for exemptions.
              (z) Name an agent for service located in the United States. Service on this agent constitutes service on you or any of your officers or employees for any action by EPA or otherwise by the United States related to the requirements of this part.
              (aa) For imported engines, identify the following:
              (1) The port(s) at which you have imported engines over the previous 12 months.
              (2) The names and addresses of the agents you have authorized to import your engines.
              (3) The location of a test facility in the United States where you can test your engines if we select them for testing under a selective enforcement audit, as specified in 40 CFR part 1068, subpart E.
              [73 FR 59194, Oct. 8, 2008, as amended at 73 FR 73789, Dec. 4, 2008; 74 FR 56509, Oct. 30, 2009]
            
            
              § 1045.210
              May I get preliminary approval before I complete my application?

              If you send us information before you finish the application, we will review it and make any appropriate determinations, especially for questions related to engine family definitions, auxiliary emission control devices, deterioration factors, testing for service accumulation, maintenance, and compliance with not-to-exceed standards. Decisions made under this section are considered to be preliminary approval, subject to final review and approval. We will generally not reverse a decision where we have given you preliminary approval, unless we find new information supporting a different decision. If you request preliminary approval related to the upcoming model year or the model year after that, we will make the appropriate determinations as soon as practicable. We will generally not provide preliminary approval related to a future model year more than two years ahead of time.
            
            
              § 1045.220
              How do I amend the maintenance instructions in my application?
              You may amend your emission-related maintenance instructions after you submit your application for certification as long as the amended instructions remain consistent with the provisions of § 1045.125. You must send the Designated Compliance Officer a written request to amend your application for certification for an engine family if you want to change the emission-related maintenance instructions in a way that could affect emissions. In your request, describe the proposed changes to the maintenance instructions. If operators follow the original maintenance instructions rather than the newly specified maintenance, this does not allow you to disqualify those engines from in-use testing or deny a warranty claim.
              (a) If you are decreasing or eliminating any specified maintenance, you may distribute the new maintenance instructions to your customers 30 days after we receive your request, unless we disapprove your request. This would generally include replacing one maintenance step with another. We may approve a shorter time or waive this requirement.
              (b) If your requested change would not decrease the specified maintenance, you may distribute the new maintenance instructions anytime after you send your request.
              (c) You need not request approval if you are making only minor corrections (such as correcting typographical mistakes), clarifying your maintenance instructions, or changing instructions for maintenance unrelated to emission control. We may ask you to send us copies of maintenance instructions revised under this paragraph (c).
              [73 FR 59194, Oct. 8, 2008, as amended at 75 FR 23019, Apr. 30, 2010]
            
            
              § 1045.225
              How do I amend my application for certification to include new or modified engines or change an FEL?
              Before we issue you a certificate of conformity, you may amend your application to include new or modified engine configurations, subject to the provisions of this section. After we have issued your certificate of conformity, you may send us an amended application requesting that we include new or modified engine configurations within the scope of the certificate, subject to the provisions of this section. You must amend your application if any changes occur with respect to any information included in your application.
              (a) You must amend your application before you take any of the following actions:
              (1) Add an engine configuration to an engine family. In this case, the engine configuration added must be consistent with other engine configurations in the engine family with respect to the criteria listed in § 1045.230.
              (2) Change an engine configuration already included in an engine family in a way that may affect emissions, or change any of the components you described in your application for certification. This includes production and design changes that may affect emissions any time during the engine's lifetime.
              (3) Modify an FEL for an engine family as described in paragraph (f) of this section.
              (b) To amend your application for certification, send the Designated Compliance Officer the following information:
              (1) Describe in detail the addition or change in the engine model or configuration you intend to make.
              (2) Include engineering evaluations or data showing that the amended engine family complies with all applicable requirements. You may do this by showing that the original emission-data engine is still appropriate for showing that the amended family complies with all applicable requirements.

              (3) If the original emission-data engine for the engine family is not appropriate to show compliance for the new or modified engine configuration, include new test data showing that the new or modified engine configuration meets the requirements of this part.
              (c) We may ask for more test data or engineering evaluations. You must give us these within 30 days after we request them.
              (d) For engine families already covered by a certificate of conformity, we will determine whether the existing certificate of conformity covers your newly added or modified engine. You may ask for a hearing if we deny your request (see § 1045.820).
              (e) For engine families already covered by a certificate of conformity, you may start producing the new or modified engine configuration anytime after you send us your amended application and before we make a decision under paragraph (d) of this section. However, if we determine that the affected engines do not meet applicable requirements, we will notify you to cease production of the engines and may require you to recall the engines at no expense to the owner. Choosing to produce engines under this paragraph (e) is deemed to be consent to recall all engines that we determine do not meet applicable emission standards or other requirements and to remedy the nonconformity at no expense to the owner. If you do not provide information required under paragraph (c) of this section within 30 days after we request it, you must stop producing the new or modified engines.
              (f) You may ask us to approve a change to your FEL in certain cases after the start of production. The changed FEL may not apply to engines you have already introduced into U.S. commerce, except as described in this paragraph (f). If we approve a changed FEL after the start of production, you must include the new FEL on the emission control information label for all engines produced after the change. You may ask us to approve a change to your FEL in the following cases:
              (1) You may ask to raise your FEL for your engine family at any time. In your request, you must show that you will still be able to meet the emission standards as specified in subparts B and H of this part. If you amend your application by submitting new test data to include a newly added or modified engine, as described in paragraph (b)(3) of this section, use the appropriate FELs with corresponding production volumes to calculate emission credits for the model year, as described in subpart H of this part. In all other circumstances, you must use the higher FEL for the entire family to calculate emission credits under subpart H of this part.
              (2) You may ask to lower the FEL for your engine family only if you have test data from production engines showing that emissions are below the proposed lower FEL. The lower FEL applies only to engines you produce after we approve the new FEL. Use the appropriate FELs with corresponding production volumes to calculate emission credits for the model year, as described in subpart H of this part.
            
            
              § 1045.230
              How do I select engine families?
              (a) For purposes of certification, divide your product line into families of engines that are expected to have similar emission characteristics throughout their useful life as described in this section. Your engine family is limited to a single model year.
              (b) Group engines into the same engine family if they are the same in all the following aspects:
              (1) The combustion cycle and fuel. See paragraph (e) of this section for special provisions that apply for dual-fuel engines.
              (2) Method of air aspiration (for example, turbocharged vs. naturally aspirated).
              (3) The number, location, volume, and composition of catalytic converters.
              (4) The number, arrangement (such as in-line or vee configuration), and approximate bore diameter of cylinders.
              (5) Method of control for engine operation, other than governing (i.e., mechanical or electronic).

              (6) The numerical level of the applicable emission standards. For example, an engine family may not include engines certified to different family emission limits, though you may change family emission limits without recertifying as specified in § 1045.225.
              
              (c) You may subdivide a group of engines that is identical under paragraph (b) of this section into different engine families if you show the expected emission characteristics are different during the useful life.
              (d) You may group engines that are not identical with respect to the things listed in paragraph (b) of this section into the same engine family, as follows:
              (1) In unusual circumstances, you may group such engines into the same engine family if you show that their emission characteristics during the useful life will be similar.
              (2) If you are a small-volume engine manufacturer, you may group all your high-performance engines into a single engine family.
              (3) The provisions of this paragraph (e) do not exempt any engines from meeting all the emission standards and requirements in subpart B of this part.
              (e) You may certify dual-fuel or flexible-fuel engines in a single engine family. You may include dedicated-fuel versions of this same engine model in the same engine family, as long as they are identical to the engine configuration with respect to that fuel type for the dual-fuel or flexible-fuel version of the engine. For example, if you produce an engine that can alternately run on gasoline and natural gas, you can include the gasoline-only and natural gas-only versions of the engine in the same engine family as the dual-fuel engine if engine operation on each fuel type is identical with or without installation of components for operating on the other fuel.
              [73 FR 59194, Oct. 8, 2008, as amended at 75 FR 23019, Apr. 30, 2010]
            
            
              § 1045.235
              What emission testing must I perform for my application for a certificate of conformity?
              This section describes the emission testing you must perform to show compliance with the emission standards in §§ 1045.103 and 1045.105. See § 1045.205(p) regarding emission testing related to the not-to-exceed standards. See §§ 1045.240 and 1045.245 and 40 CFR part 1065, subpart E, regarding service accumulation before emission testing.
              (a) Select an emission-data engine from each engine family for testing as described in 40 CFR 1065.401. Select the engine with a configuration that is most likely to exceed the exhaust emission standards, using good engineering judgment. Consider the emission levels of all exhaust constituents over the full useful life of the engine when operated in a vessel.

              (b) Test your emission-data engines using the procedures and equipment specified in subpart F of this part. In the case of dual-fuel engines, measure emissions when operating with each type of fuel for which you intend to certify the engine. In the case of flexible-fuel engines, measure emissions when operating with the fuel mixture that is most likely to cause the engine to exceed the applicable HC + NOX emission standard, though you may ask us to exclude fuel mixtures that you can show are not likely to occur in use.
              (c) We may measure emissions from any of your emission-data engines or other engines from the engine family, as follows:
              (1) We may decide to do the testing at your plant or any other facility. If we do this, you must deliver the engine to a test facility we designate. The engine you provide must include appropriate manifolds, aftertreatment devices, electronic control units, and other emission-related components not normally attached directly to the engine block. If we do the testing at your plant, you must schedule it as soon as possible and make available the instruments, personnel, and equipment we need.
              (2) If we measure emissions on one of your engines, the results of that testing become the official emission results for the engine. Unless we later invalidate these data, we may decide not to consider your data in determining if your engine family meets applicable requirements.
              (3) We may set the adjustable parameters of your engine to any point within the physically adjustable ranges (see § 1045.115(e)).

              (4) We may calibrate your engine within normal production tolerances for anything we do not consider an adjustable parameter. For example, this would apply where we determine that an engine parameter is not an adjustable parameter (as defined in § 1045.801) but that it is subject to production variability.
              (d) You may ask to use carryover emission data from a previous model year instead of doing new tests, but only if all the following are true:
              (1) The engine family from the previous model year differs from the current engine family only with respect to model year or other characteristics unrelated to emissions.
              (2) The emission-data engine from the previous model year remains the appropriate emission-data engine under paragraph (b) of this section.
              (3) The data show that the emission-data engine would meet all the requirements that apply to the engine family covered by the application for certification. For engines originally tested under the provisions of 40 CFR part 91, you may consider those test procedures to be equivalent to the procedures we specify in subpart F of this part.
              (e) We may require you to test another engine of the same or different configuration in addition to the engine(s) tested under paragraph (b) of this section.
              (f) If you use an alternate test procedure under 40 CFR 1065.10 and later testing shows that such testing does not produce results that are equivalent to the procedures specified in subpart F of this part, we may reject data you generated using the alternate procedure.
              (g) Measure CO2 and CH4 with each low-hour certification test using the procedures specified in 40 CFR part 1065 starting in the 2011 and 2012 model years, respectively. Also measure N2O with each low-hour certification test using the procedures specified in 40 CFR part 1065 starting in the 2013 model year for any engine family that depends on NOX aftertreatment to meet emission standards. Small-volume engine manufacturers may omit measurement of N2O and CH4. These measurements are not required for NTE testing. Use the same units and modal calculations as for your other results to report a single weighted value for each constituent. Round the final values as follows:
              (1) Round CO2 to the nearest 1 g/kW-hr.
              (2) Round N2O to the nearest 0.001 g/kW-hr.
              (3) Round CH4 to the nearest 0.001 g/kW-hr.
              [73 FR 59194, Oct. 8, 2008, as amended at 74 FR 56510, Oct. 30, 2009]
            
            
              § 1045.240
              How do I demonstrate that my engine family complies with exhaust emission standards?

              (a) For purposes of certification, your engine family is considered in compliance with the duty-cycle emission standards in § 1045.103 or § 1045.105 if all emission-data engines representing that family have test results showing official emission results and deteriorated emission levels at or below these standards. This also applies for all test points for emission-data engines within the family used to establish deterioration factors. Note that your FELs are considered to be the applicable emission standards with which you must comply if you participate in the ABT program in subpart H of this part. See paragraph (e) of this section for provisions related to demonstrating compliance with NTE standards.
              (b) Your engine family is deemed not to comply with the duty-cycle emission standards in § 1045.103 or § 1045.105 if any emission-data engine representing that family has test results showing an official emission result or a deteriorated emission level for any pollutant that is above an applicable emission standard. Similarly, your engine family is deemed not to comply if any emission-data engine representing that family has test results showing any emission level above the applicable not-to-exceed emission standard for any pollutant. This also applies for all test points for emission-data engines within the family used to establish deterioration factors.

              (c) Determine a deterioration factor to compare emission levels from the emission-data engine with the applicable emission standards. Section 1045.245 specifies how to test engines to develop deterioration factors that represent the expected deterioration in emissions over your engines' full useful life. Your deterioration factors must take into account any available data from in-use testing with similar engines. You may ask us to give you an assigned deterioration factor for your high-performance engines. Small-volume engine manufacturers may use assigned deterioration factors that we establish for any engine families certified under this part. Apply deterioration factors as follows:
              (1) Additive deterioration factor for exhaust emissions. For engines that do not use aftertreatment technology, use an additive deterioration factor for exhaust emissions. An additive deterioration factor is the difference between exhaust emissions at the end of useful life and exhaust emissions at the low-hour test point. Adjust the official emission results for each tested engine at the selected test point by adding the factor to the measured emissions. If the deterioration factor is less than zero, use zero. Additive deterioration factors must be specified to one more decimal place than the emission standard.
              (2) Multiplicative deterioration factor for exhaust emissions. For engines that use aftertreatment technology, such as catalytic converters, use a multiplicative deterioration factor for exhaust emissions. A multiplicative deterioration factor is the ratio of exhaust emissions at the end of useful life to exhaust emissions at the low-hour test point. Adjust the official emission results for each tested engine at the selected test point by multiplying the measured emissions by the deterioration factor. If the deterioration factor is less than one, use one. Multiplicative deterioration factors must be specified to one more significant figure than the emission standard.

              (d) Collect emission data using measurements to one more decimal place than the applicable standard. Apply the deterioration factor to the official emission result, as described in paragraph (c) of this section, then round the adjusted figure to the same number of decimal places as the emission standard. Compare the rounded emission levels to the emission standard for each emission-data engine. In the case of HC + NOX standards, add the official emission results and apply the deterioration factor to the sum of the pollutants before rounding. However, if your deterioration factors are based on emission measurements that do not cover the vehicle's full useful life, apply the deterioration factor to each pollutant and then add the results before rounding.
              (e) Use good engineering judgment to demonstrate compliance with NTE standards throughout the useful life. You may, but are not required to, apply the same deterioration factors used to show compliance with the applicable duty-cycle standards.
              [73 FR 59194, Oct. 8, 2008, as amended at 75 FR 23019, Apr. 30, 2010]
            
            
              § 1045.245
              How do I determine deterioration factors from exhaust durability testing?
              This section describes how to determine deterioration factors, either with pre-existing test data or with new emission measurements.
              (a) You may ask us to approve deterioration factors for an engine family based on emission measurements from similar engines if you have already given us these data for certifying the other engines in the same or earlier model years. Use good engineering judgment to decide whether the two engines are similar.
              (b) If you are unable to determine deterioration factors for an engine family under paragraph (a) of this section, select engines, subsystems, or components for testing. Determine deterioration factors based on service accumulation and related testing. Include consideration of wear and other causes of deterioration expected under typical consumer use, including exposure to saltwater if applicable. Determine deterioration factors as follows:
              (1) You must measure emissions from the emission-data engine at a low-hour test point and the end of the useful life. You may also test at evenly spaced intermediate points. Collect emission data using measurements to one more decimal place than the emission standard.

              (2) Operate the engine over a representative duty cycle for a period at least as long as the useful life (in hours). You may operate the engine continuously. You may also use an engine installed in a vessel to accumulate service hours instead of running the engine only in the laboratory.
              (3) In the case of dual-fuel or flexible-fuel engines, you may accumulate service hours on a single emission-data engine using the type or mixture of fuel expected to have the highest combustion and exhaust temperatures. For dual-fuel engines, you must measure emissions on each fuel type at each test point.
              (4) You may perform maintenance on emission-data engines as described in § 1045.125 and 40 CFR part 1065, subpart E.
              (5) If you measure emissions at only two points to calculate your deterioration factor, base your calculations on a linear relationship connecting these two data points for each pollutant. If you measure emissions at three or more points, use a linear least-squares fit of your test data for each pollutant to calculate your deterioration factor.
              (6) If you test more than one engine to establish deterioration factors, calculate the deterioration factor for each engine and average the deterioration factors from all the engines before rounding.
              (7) Use good engineering judgment for all aspects of the effort to establish deterioration factors under this paragraph (b).
              (8) You may use other testing methods to determine deterioration factors, consistent with good engineering judgment, as long as we approve those methods in advance.
              (c) Include the following information in your application for certification:
              (1) If you determine your deterioration factors based on test data from a different engine family, explain why this is appropriate and include all the emission measurements on which you base the deterioration factor.
              (2) If you do testing to determine deterioration factors, describe the form and extent of service accumulation, including the method you use to accumulate hours.
            
            
              § 1045.250
              What records must I keep and what reports must I send to EPA?
              (a) Send the Designated Compliance Officer information related to your U.S.-directed production volumes as described in § 1045.345. In addition, within 45 days after the end of the model year, you must send us a report describing information about engines you produced during the model year as follows:
              (1) State the total production volume for each engine family that is not subject to reporting under § 1045.345.
              (2) State the total production volume for any engine family for which you produce engines after completing the reports required in § 1045.345.
              (3) For production volumes you report under this paragraph (a), identify whether or not the figures include California sales. Include a separate count of production volumes for California sales if those figures are available.
              (b) Organize and maintain the following records:
              (1) A copy of all applications and any summary information you send us.
              (2) Any of the information we specify in § 1045.205 that you were not required to include in your application.
              (3) A detailed history of each emission-data engine. For each engine, describe all of the following:
              (i) The emission-data engine's construction, including its origin and buildup, steps you took to ensure that it represents production engines, any components you built specially for it, and all the components you include in your application for certification.
              (ii) How you accumulated engine operating hours (service accumulation), including the dates and the number of hours accumulated.
              (iii) All maintenance, including modifications, parts changes, and other service, and the dates and reasons for the maintenance.
              (iv) All your emission tests, including documentation on routine and standard tests, as specified in part 40 CFR part 1065, and the date and purpose of each test.
              (v) All tests to diagnose engine or emission control performance, giving the date and time of each and the reasons for the test.
              (vi) Any other significant events.
              (4) Production figures for each engine family divided by assembly plant.

              (5) Keep a list of engine identification numbers for all the engines you produce under each certificate of conformity.
              (c) Keep data from routine emission tests (such as test cell temperatures and relative humidity readings) for one year after we issue the associated certificate of conformity. Keep all other information specified in this section for eight years after we issue your certificate.
              (d) Store these records in any format and on any media as long as you can promptly send us organized, written records in English if we ask for them. You must keep these records readily available. We may review them at any time.
            
            
              § 1045.255
              What decisions may EPA make regarding my certificate of conformity?
              (a) If we determine your application is complete and shows that the engine family meets all the requirements of this part and the Clean Air Act, we will issue a certificate of conformity for your engine family for that model year. We may make the approval subject to additional conditions.
              (b) We may deny your application for certification if we determine that your engine family fails to comply with emission standards or other requirements of this part or the Clean Air Act. We will base our decision on all available information. If we deny your application, we will explain why in writing.
              (c) In addition, we may deny your application or suspend or revoke your certificate if you do any of the following:
              (1) Refuse to comply with any testing or reporting requirements.
              (2) Submit false or incomplete information (paragraph (e) of this section applies if this is fraudulent).
              (3) Render inaccurate any test data.
              (4) Deny us from completing authorized activities (see 40 CFR 1068.20). This includes a failure to provide reasonable assistance.
              (5) Produce engines for importation into the United States at a location where local law prohibits us from carrying out authorized activities.
              (6) Fail to supply requested information or amend your application to include all engines being produced.
              (7) Take any action that otherwise circumvents the intent of the Clean Air Act or this part.
              (d) We may void your certificate if you do not keep the records we require or do not give us information as required under this part or the Clean Air Act.
              (e) We may void your certificate if we find that you intentionally submitted false or incomplete information.
              (f) If we deny your application or suspend, revoke, or void your certificate, you may ask for a hearing (see § 1045.820).
            
          
          
            Subpart D—Testing Production-line Engines
            
              § 1045.301
              When must I test my production-line engines?
              (a) If you produce engines that are subject to the requirements of this part, you must test them as described in this subpart, except as follows:
              (1) Small-volume engine manufacturers may omit testing under this subpart.
              (2) We may exempt engine families with a projected U.S.-directed production volume below 150 units from routine testing under this subpart. Request this exemption in your application for certification and include your basis for projecting a production volume below 150 units. We will approve your request if we agree that you have made good-faith estimates of your production volumes. Your exemption is approved when we grant your certificate. You must promptly notify us if your actual production exceeds 150 units during the model year. If you exceed the production limit or if there is evidence of a nonconformity, we may require you to test production-line engines under this subpart, or under 40 CFR part 1068, subpart E, even if we have approved an exemption under this paragraph (a)(2).
              (3) The requirements of this subpart do not apply to sterndrive/inboard engines.

              (b) We may suspend or revoke your certificate of conformity for certain engine families if your production-line engines do not meet the requirements of this part or you do not fulfill your obligations under this subpart (see §§ 1045.325 and 1045.340).
              (c) Other regulatory provisions authorize us to suspend, revoke, or void your certificate of conformity, or order recalls for engine families, without regard to whether they have passed these production-line testing requirements. The requirements of this subpart do not affect our ability to do selective enforcement audits, as described in 40 CFR part 1068. Individual engines in families that pass these production-line testing requirements must also conform to all applicable regulations of this part and 40 CFR part 1068.
              (d) You may use alternate programs for testing production-line engines in the following circumstances:
              (1) You may use analyzers and sampling systems that meet the field-testing requirements of 40 CFR part 1065, subpart J, but not the otherwise applicable requirements in 40 CFR part 1065 for laboratory testing, to demonstrate compliance with duty-cycle emission standards if you double the minimum sampling rate specified in § 1045.310(b). Use measured test results to determine whether engines comply with applicable standards without applying a measurement allowance. This alternate program does not require prior approval but we may disallow use of this option where we determine that use of field-grade equipment would prevent you from being able to demonstrate that your engines are being produced to conform to the specifications in your application for certification.
              (2) You may ask to use another alternate program for testing production-line engines. In your request, you must show us that the alternate program gives equal assurance that your products meet the requirements of this part. We may waive some or all of this subpart's requirements if we approve your alternate approach. For example, in certain circumstances you may be able to give us equal assurance that your products meet the requirements of this part by using less rigorous measurement methods if you offset that by increasing the number of test engines.
              (e) If you certify an engine family with carryover emission data, as described in § 1045.235(d), and these equivalent engine families consistently pass the production-line testing requirements over the preceding two-year period, you may ask for a reduced testing rate for further production-line testing for that family. The minimum testing rate is one engine per engine family. If we reduce your testing rate, we may limit our approval to any number of model years. In determining whether to approve your request, we may consider the number of engines that have failed the emission tests.
              (f) We may ask you to make a reasonable number of production-line engines available for a reasonable time so we can test or inspect them for compliance with the requirements of this part.
            
            
              § 1045.305
              How must I prepare and test my production-line engines?
              This section describes how to prepare and test production-line engines. You must assemble the test engine in a way that represents the assembly procedures for other engines in the engine family. You must ask us to approve any deviations from your normal assembly procedures for other production engines in the engine family.
              (a) Test procedures. Test your production-line engines using the applicable testing procedures in subpart F of this part to show you meet the duty-cycle emission standards in subpart B of this part. The not-to-exceed standards apply for this testing, but you need not do additional testing to show that production-line engines meet the not-to-exceed standards.
              (b) Modifying a test engine. Once an engine is selected for testing (see § 1045.310), you may adjust, repair, prepare, or modify it or check its emissions only if one of the following is true:
              (1) You document the need for doing so in your procedures for assembling and inspecting all your production engines and make the action routine for all the engines in the engine family.
              (2) This subpart otherwise specifically allows your action.
              (3) We approve your action in advance.
              (c) Engine malfunction. If an engine malfunction prevents further emission testing, ask us to approve your decision to either repair the engine or delete it from the test sequence.
              (d) Setting adjustable parameters. Before any test, we may require you to adjust any adjustable parameter to any setting within its physically adjustable range.
              (1) We may require you to adjust idle speed outside the physically adjustable range as needed, but only until the engine has stabilized emission levels (see paragraph (e) of this section). We may ask you for information needed to establish an alternate minimum idle speed.
              (2) We may specify adjustments within the physically adjustable range by considering their effect on emission levels. We may also consider how likely it is that someone will make such an adjustment with in-use engines.
              (e) Stabilizing emission levels. You may operate the engine to stabilize the emission levels before you test production-line engines. Using good engineering judgment, operate your engines in a way that represents the way production engines will be used. You may operate each engine for no more than the greater of two periods:
              (1) 12 hours.
              (2) The number of hours you operated your emission-data engine for certifying the engine family (see 40 CFR part 1065, subpart E, or the applicable regulations governing how you should prepare your test engine).
              (f) Damage during shipment. If shipping an engine to a remote facility for production-line testing makes necessary an adjustment or repair, you must wait until after the initial emission test to do this work. We may waive this requirement if the test would be impossible or unsafe or if it would permanently damage the engine. Report to us in your written report under § 1045.345 all adjustments or repairs you make on test engines before each test.
              (g) Retesting after invalid tests. You may retest an engine if you determine an emission test is invalid under subpart F of this part. Explain in your written report reasons for invalidating any test and the emission results from all tests. If we determine that you improperly invalidated a test, we may require you to ask for our approval for future testing before substituting results of the new tests for invalid ones.
            
            
              § 1045.310
              How must I select engines for production-line testing?
              (a) Test engines from each engine family as described in this section based on test periods, as follows:
              (1) For engine families with projected U.S.-directed production volume of at least 1,600, the test periods are consecutive quarters (3 months). However, if your annual production period is less than 12 months long, you may take the following alternative approach to define quarterly test periods:
              (i) If your annual production period is 120 days or less, the whole model year constitutes a single test period.
              (ii) If your annual production period is 121 to 210 days, divide the annual production period evenly into two test periods.
              (iii) If your annual production period is 211 to 300 days, divide the annual production period evenly into three test periods.
              (iv) If your annual production period is 301 days or longer, divide the annual production period evenly into four test periods.
              (2) For engine families with projected U.S.-directed production volume below 1,600, the whole model year constitutes a single test period.
              (b) Early in each test period, randomly select and test an engine from the end of the assembly line for each engine family.
              (1) In the first test period for newly certified engines, randomly select and test one more engine. Then, calculate the required sample size for the model year as described in paragraph (c) of this section.
              (2) In later test periods of the same model year, combine the new test result with all previous testing in the model year. Then, calculate the required sample size for the model year as described in paragraph (c) of this section.

              (3) In the first test period for engine families relying on previously submitted test data, combine the new test result with the last test result from the previous model year. Then, calculate the required sample size for the model year as described in paragraph (c) of this section. Use the last test result from the previous model year only for this first calculation. For all subsequent calculations, use only results from the current model year.

              (c) Calculate the required sample size for each engine family. Separately calculate this figure for HC + NOX and CO. The required sample size is the greater of these calculated values. Use the following equation:
              
                Er08oc08.089
              
              
                Where:
                
                N = Required sample size for the model year.
                t95 = 95% confidence coefficient, which depends on the number of tests completed, n, as specified in the table in paragraph (c)(1) of this section. It defines 95% confidence intervals for a one-tail distribution.
                σ = Test sample standard deviation (see paragraph (c)(2) of this section).
                x = Mean of emission test results of the sample.
                STD = Emission standard (or family emission limit, if applicable).
              
              
              (1) Determine the 95% confidence coefficient, t95, from the following table:
              
                
                  n
                  t95
                  
                  n
                  t95
                  
                  n
                  t95
                  
                
                
                   2
                  6.31
                  12
                  1.80
                  22 
                  1.72
                
                
                   3
                  2.92
                  13
                  1.78
                  23 
                  1.72
                
                
                   4
                  2.35
                  14
                  1.77
                  24 
                  1.71
                
                
                   5
                  2.13
                  15
                  1.76
                  25 
                  1.71
                
                
                   6
                  2.02
                  16
                  1.75
                  26 
                  1.71
                
                
                   7
                  1.94
                  17
                  1.75
                  27 
                  1.71
                
                
                   8
                  1.90
                  18
                  1.74
                  28 
                  1.70
                
                
                   9
                  1.86
                  19
                  1.73
                  29 
                  1.70
                
                
                  10
                  1.83
                  20
                  1.73
                  30 + 
                  1.70
                
                
                  11
                  1.81
                  21
                  1.72
                   
                   
                
              
              (2) Calculate the standard deviation, σ, for the test sample using the following formula:
              
                ER08oc08.090
              
              
                Where:
                
                Xi = Emission test result for an individual engine.
                n = The number of tests completed in an engine family.
              
              
              (d) Use final deteriorated test results to calculate the variables in the equations in paragraph (c) of this section (see § 1045.315(a)(2)).
              (e) After each new test, recalculate the required sample size using the updated mean values, standard deviations, and the appropriate 95-percent confidence coefficient.
              (f) Distribute the remaining engine tests evenly throughout the rest of the year. You may need to adjust your schedule for selecting engines if the required sample size changes. If your scheduled quarterly testing for the remainder of the model year is sufficient to meet the calculated sample size, you may wait until the next quarter to do additional testing. Continue to randomly select engines from each engine family.
              (g) Continue testing until one of the following things happens:
              (1) After completing the minimum number of tests required in paragraph (b) of this section, the number of tests completed in an engine family, n, is greater than the required sample size, N, and the sample mean, x, is less than or equal to the emission standard. For example, if N = 5.1 after the fifth test, the sample-size calculation does not allow you to stop testing.

              (2) The engine family does not comply according to § 1045.315.
              
              (3) You test 30 engines from the engine family.
              (4) You test one percent of your projected annual U.S.-directed production volume for the engine family, rounded to the nearest whole number. Do not count an engine under this paragraph (g)(4) if it fails to meet an applicable emission standard.
              (5) You choose to declare that the engine family does not comply with the requirements of this subpart.
              (h) If the sample-size calculation allows you to stop testing for one pollutant but not another, you must continue measuring emission levels of all pollutants for any additional tests required under this section. However, you need not continue making the calculations specified in this subpart for the pollutant for which testing is not required. This paragraph (h) does not affect the number of tests required under this section, the required calculations in § 1045.315, or the remedial steps required under § 1045.320.
              (i) You may elect to test more randomly chosen engines than we require under this section. Include these engines in the sample-size calculations.
            
            
              § 1045.315
              How do I know when my engine family fails the production-line testing requirements?
              This section describes the pass-fail criteria for the production-line testing requirements. We apply these criteria on an engine-family basis. See § 1045.320 for the requirements that apply to individual engines that fail a production-line test.
              (a) Calculate your test results as follows:
              (1) Initial and final test results. Calculate and round the test results for each engine. If you do several tests on an engine, calculate the initial results for each test, then add all the test results together and divide by the number of tests. Round this final calculated value for the final test results on that engine.
              (2) Final deteriorated test results. Apply the deterioration factor for the engine family to the final test results (see § 1045.240(c)).
              (3) Round deteriorated test results. Round the results to the number of decimal places in the emission standard expressed to one more decimal place.

              (b) Construct the following CumSum Equation for each engine family for HC + NOX and CO emissions:
              
              Ci = Max [0 or Ci−1 + Xi − (STD + 0.25 × σ)]
              
              
                Where:
                
                Ci = The current CumSum statistic.
                Ci−1 = The previous CumSum statistic. For the first test, the CumSum statistic is 0 (i.e., C1 = 0).
                Xi = The current emission test result for an individual engine.
                STD = Emission standard (or family emission limit, if applicable).
              
              
              (c) Use final deteriorated test results to calculate the variables in the equation in paragraph (b) of this section (see § 1045.315(a)).
              (d) After each new test, recalculate the CumSum statistic.
              (e) If you test more than the required number of engines, include the results from these additional tests in the CumSum Equation.
              (f) After each test, compare the current CumSum statistic, Ci, to the recalculated Action Limit, H, defined as H = 5.0 × σ.
              (g) If the CumSum statistic exceeds the Action Limit in two consecutive tests, the engine family fails the production-line testing requirements of this subpart. Tell us within ten working days if this happens. You may request to amend the application for certification to raise the FEL of the entire engine family as described in § 1045.225(f).
              (h) If you amend the application for certification for an engine family under § 1045.225, do not change any previous calculations of sample size or CumSum statistics for the model year.
            
            
              § 1045.320
              What happens if one of my production-line engines fails to meet emission standards?

              (a) If you have a production-line engine with final deteriorated test results exceeding one or more emission standards (see § 1045.315(a)), the certificate of conformity is automatically suspended for that failing engine. You must take the following actions before your certificate of conformity can cover that engine:
              
              (1) Correct the problem and retest the engine to show it complies with all emission standards.
              (2) Include the test results and describe the remedy for each engine in the written report required under § 1045.345.
              (b) You may request to amend the application for certification to raise the FEL of the entire engine family at this point (see § 1045.225).
              [73 FR 59194, Oct. 8, 2008, as amended at 73 FR 73789, Dec. 4, 2008]
            
            
              § 1045.325
              What happens if an engine family fails the production-line testing requirements?
              (a) We may suspend your certificate of conformity for an engine family if it fails under § 1045.315. The suspension may apply to all facilities producing engines from an engine family even if you find noncompliant engines only at one facility.
              (b) We will tell you in writing if we suspend your certificate in whole or in part. We will not suspend a certificate until at least 15 days after the engine family fails. The suspension is effective when you receive our notice.
              (c) Up to 15 days after we suspend the certificate for an engine family, you may ask for a hearing (see § 1045.820). If we agree before a hearing occurs that we used erroneous information in deciding to suspend the certificate, we will reinstate the certificate.
              (d) Section 1045.335 specifies steps you must take to remedy the cause of the engine family's production-line failure. All the engines you have produced since the end of the last test period are presumed noncompliant and should be addressed in your proposed remedy. We may require you to apply the remedy to engines produced earlier if we determine that the cause of the failure is likely to have affected the earlier engines.
              (e) You may request to amend the application for certification to raise the FEL of the engine family before or after we suspend your certificate as described in § 1045.225(f). We will approve your request if the failure is not caused by a defect and it is clear that you used good engineering judgment in establishing the original FEL.
            
            
              § 1045.330
              May I sell engines from an engine family with a suspended certificate of conformity?
              You may sell engines that you produce after we suspend the engine family's certificate of conformity under § 1045.315 only if one of the following occurs:
              (a) You test each engine you produce and show it complies with emission standards that apply.
              (b) We conditionally reinstate the certificate for the engine family. We may do so if you agree to recall all the affected engines and remedy any noncompliance at no expense to the owner if later testing shows that the engine family still does not comply.
            
            
              § 1045.335
              How do I ask EPA to reinstate my suspended certificate?
              (a) Send us a written report asking us to reinstate your suspended certificate. In your report, identify the reason for noncompliance, propose a remedy for the engine family, and commit to a date for carrying it out. In your proposed remedy include any quality control measures you propose to keep the problem from happening again.
              (b) Give us data from production-line testing that shows the remedied engine family complies with all the emission standards that apply.
            
            
              § 1045.340
              When may EPA revoke my certificate under this subpart and how may I sell these engines again?
              (a) We may revoke your certificate for an engine family in the following cases:
              (1) You do not meet the reporting requirements.
              (2) Your engine family fails to comply with the requirements of this subpart and your proposed remedy to address a suspended certificate under § 1045.335 is inadequate to solve the problem or requires you to change the engine's design or emission control system.
              (b) To sell engines from an engine family with a revoked certificate of conformity, you must modify the engine family and then show it complies with the requirements of this part.

              (1) If we determine your proposed design change may not control emissions for the engine's full useful life, we will tell you within five working days after receiving your report. In this case we will decide whether production-line testing will be enough for us to evaluate the change or whether you need to do more testing.
              (2) Unless we require more testing, you may show compliance by testing production-line engines as described in this subpart.
              (3) We will issue a new or updated certificate of conformity when you have met these requirements.
            
            
              § 1045.345
              What production-line testing records must I send to EPA?
              (a) Within 45 days of the end of each test period, send us a report with the following information:
              (1) Describe any facility used to test production-line engines and state its location.
              (2) State the total U.S.-directed production volume and number of tests for each engine family.
              (3) Describe how you randomly selected engines.
              (4) Describe each test engine, including the engine family's identification and the engine's model year, build date, model number, identification number, and number of hours of operation before testing.
              (5) Identify how you accumulated hours of operation on the engines and describe the procedure and schedule you used.
              (6) Provide the test number; the date, time and duration of testing; test procedure; all initial test results; final test results; and final deteriorated test results for all tests. Provide the emission results for all measured pollutants. Include information for both valid and invalid tests and the reason for any invalidation.
              (7) Describe completely and justify any nonroutine adjustment, modification, repair, preparation, maintenance, or test for the test engine if you did not report it separately under this subpart. Include the results of any emission measurements, regardless of the procedure or type of engine.
              (8) Provide the CumSum analysis required in § 1045.315 and the sample-size calculation required in § 1045.310 for each engine family.
              (9) Report on each failed engine as described in § 1045.320.
              (10) State the date the test period ended for each engine family.
              (b) We may ask you to add information to your written report so we can determine whether your new engines conform with the requirements of this subpart. We may also ask you to send less information.

              (c) An authorized representative of your company must sign the following statement:
              
              
                We submit this report under sections 208 and 213 of the Clean Air Act. Our production-line testing conformed completely with the requirements of 40 CFR part 1045. We have not changed production processes or quality-control procedures for test engines in a way that might affect emission controls. All the information in this report is true and accurate to the best of my knowledge. I know of the penalties for violating the Clean Air Act and the regulations. (Authorized Company Representative).
              
              
              (d) Send electronic reports of production-line testing to the Designated Compliance Officer using an approved information format. If you want to use a different format, send us a written request with justification for a waiver.
              (e) We will send copies of your reports to anyone from the public who asks for them. Section 1045.815 describes how we treat information you consider confidential.
            
            
              § 1045.350
              What records must I keep?
              (a) Organize and maintain your records as described in this section. We may review your records at any time.
              (b) Keep paper or electronic records of your production-line testing for eight years after you complete all the testing required for an engine family in a model year.
              (c) Keep a copy of the written reports described in § 1045.345.
              (d) Keep the following additional records:
              (1) A description of all test equipment for each test cell that you can use to test production-line engines.
              (2) The names of supervisors involved in each test.

              (3) The name of anyone who authorizes adjusting, repairing, preparing, or modifying a test engine and the names of all supervisors who oversee this work.
              
              (4) If you shipped the engine for testing, the date you shipped it, the associated storage or port facility, and the date the engine arrived at the testing facility.
              (5) Any records related to your production-line tests that are not in the written report.
              (6) A brief description of any significant events during testing not otherwise described in the written report or in this section.
              (7) Any information specified in § 1045.345 that you do not include in your written reports.
              (e) If we ask, you must give us a more detailed description of projected or actual production figures for an engine family. We may ask you to divide your production figures by maximum engine power, displacement, fuel type, or assembly plant (if you produce engines at more than one plant).
              (f) Keep records of the engine identification number for each engine you produce under each certificate of conformity. You may identify these numbers as a range. Give us these records within 30 days if we ask for them.
              (g) We may ask you to keep or send other information necessary to implement this subpart.
            
          
          
            Subpart E—In-Use Testing
            
              § 1045.401
              What testing requirements apply to my engines that have gone into service?
              (a) We may perform in-use testing of any engines subject to the standards of this part. If you produce outboard or personal watercraft engines that are subject to the requirements of this part, you must test them as described in this subpart. The testing requirements described in this subpart do not apply to sterndrive/inboard engines. This generally involves testing engines in the field or removing them for measurement in a laboratory.
              (b) We may approve an alternate plan for showing that in-use engines comply with the requirements of this part if one of the following is true:
              (1) You produce 200 or fewer engines per year in the selected engine family.
              (2) You identify a unique aspect of your engine applications that keeps you from doing the required in-use testing.
              (c) We may void your certificate of conformity for an engine family if you do not meet your obligations under this part.
              (d) Independent of your responsibility to test in-use engines, we may choose at any time to do our own testing of your in-use engines.
              (e) If in-use testing shows that engines fail to meet emission standards or other requirements of this part, we may pursue a recall or other remedy as allowed by the Clean Air Act (see § 1045.415).
            
            
              § 1045.405
              How does this program work?
              (a) You must test in-use engines for exhaust emissions from the families we select. We may select up to 25 percent of your engine families in any model year—or one engine family if you have three or fewer families. When we select an engine family for testing, we may specify that you preferentially test engines based on the type of vessel. In addition, we may identify specific modes of operation or sampling times. You may choose to test additional engine families that we do not select.
              (b) The provisions of this paragraph (b) describe how test families are selected, depending on when we receive the application for certification.
              (1) If we receive the application by December 31 of a given calendar year for the following model year (for example, by December 31, 2009 for model year 2010), we would expect to select engine families for testing by February 28 of the model year. If we have not completed the selection of engine families by February 28, you may select your own engine families for in-use testing. In this case, you must make your selections and notify us which engine families you have selected by March 31. You should consider the following factors in selecting engine families, in priority order:

              (i) Select an engine family that has not recently been tested in an in-use testing regimen (and passed) under the provisions of this subpart. This should generally involve engine families that have not been selected in the previous two model years. If design changes have required new testing for certification, we would consider that this engine family has not been selected for in-use testing.
              (ii) Select an engine family if we have approved an alternative approach to establishing a deterioration factor under § 1045.245(b)(8).
              (iii) Select the engine family with the highest projected U.S.-directed production volume.
              (2) If we receive an application for a given model year after December 31 of the previous calendar year, you must conduct in-use testing with that engine family without regard to the limitations specified in paragraph (a) of this section, unless we waive this requirement. We will generally waive testing under this paragraph (b)(2) only for small-volume engine manufacturers or in the case where similar testing was recently completed for a related engine family.
              (c) Send us an in-use testing plan for engine families selected for testing as described in this paragraph (c). Complete the testing within 36 months after we direct you to test a particular engine family. Send us a complete in-use testing plan according to the following deadlines:
              (1) Within six months after we direct you to test a particular engine family.
              (2) By February 28 of the following year if you select engine families for testing under paragraph (b)(1) of this section.
              (3) Within six months after we approve certification for engine families subject to the requirements of paragraph (b)(2) of this section.
              (4) If we request additional information or require you to modify your plan to meet the requirements of this subpart, you must provide the information or the modified plan within 30 days of our request.
              (d) You may need to test engines from more than one model year at a given time.
              (e) In appropriate extreme and unusual circumstances that are clearly outside your control and could not have been avoided by the exercise of prudence, diligence, and due care, we may allow more time to complete testing or we may waive the in-use testing requirement for an engine family. For example, if your test fleet is destroyed by severe weather during service accumulation and we agree that completion of testing is not possible, we would generally waive testing requirements for that engine family.
              [73 FR 59194, Oct. 8, 2008, as amended at 75 FR 23020, Apr. 30, 2010]
            
            
              § 1045.410
              How must I select, prepare, and test my in-use engines?
              (a) You may make arrangements to select representative test engines from your own fleet or from other independent sources.
              (b) For the selected engine families, select engines that you or your customers have—
              (1) Operated for at least 50 percent of the engine family's useful life (see § 1045.103(e));
              (2) Not maintained or used in an abnormal way; and
              (3) Documented in terms of total hours of operation, maintenance, operating conditions, and storage.
              (c) Use the following methods to determine the number of engines you must test in each engine family:
              (1) Test at least two engines if you produce 2,000 or fewer engines in the model year from all engine families, or if you produce 500 or fewer engines from the selected engine family. Otherwise, test at least four engines.
              (2) If you successfully complete an in-use test program on an engine family and later certify an equivalent engine family with carryover emission data, as described in § 1045.235(d)(1), then test at least one engine instead of the testing rates in paragraph (c)(1) of this section.
              (3) If you test the minimum required number of engines and all comply fully with emission standards, you may stop testing.
              (4) For each engine that fails any applicable emission standard, test two more. Regardless of measured emission levels, you do not have to test more than ten engines in an engine family. You may do more tests than we require.
              (5) You may concede that the engine family does not comply before testing a total of ten engines.

              (6) In appropriate extreme and unusual circumstances that could not have been avoided by the exercise of prudence, diligence, and due care, we may waive the in-use testing requirement for an engine family.
              (d) You may do minimal maintenance to set components of a test engine to specifications for anything we do not consider an adjustable parameter (see § 1045.205(r)). Limit maintenance to what is in the owner's instructions for engines with that amount of service and age. Document all maintenance and adjustments.
              (e) You may do repeat measurements with a test engine; however, you must conduct the same number of tests on each engine.
              (f) For a test program on an engine family, choose one of the following methods to test your engines:
              (1) Remove the selected engines for testing in a laboratory. Use the applicable procedures in subpart F of this part to show compliance with the duty-cycle standards in § 1045.103(a) or § 1045.105(a). We may direct you to measure emissions on the dynamometer using the test procedures in § 1045.515 to show compliance with the not-to-exceed standards in § 1045.107.
              (2) Test the selected engines while they remain installed in the vessel. Use the procedures in § 1045.515. Measure emissions during normal operation of the vessel to show compliance with the not-to-exceed standards in § 1045.107. We may direct you to include specific areas of normal operation.
              (g) You may ask us to waive parts of the prescribed test procedures if they are not necessary to determine in-use compliance.
              (h) Calculate the average emission levels for an engine family from the results for the set of tested engines. Round them to the number of decimal places in the emission standards expressed to one more decimal place.
            
            
              § 1045.415
              What happens if in-use engines do not meet requirements?
              (a) Determine the reason each in-use engine exceeds the emission standards.
              (b) If the average emission levels calculated in § 1045.410(h) exceed any of the emission standards that apply, notify us within fifteen days of completing testing on this family. Otherwise follow the reporting instructions in § 1045.420.
              (c) We will consider failure rates, average emission levels, and any defects—among other things—to decide on taking remedial action under this subpart (see 40 CFR 1068.505). We may consider the results from any voluntary additional testing you perform. We may also consider information related to testing from other engine families showing that you designed them to exceed the minimum requirements for controlling emissions. We may order a recall before or after you complete testing of an engine family if we determine a substantial number of engines do not conform to section 213 of the Clean Air Act or to this part. The scope of the recall may include other engine families in the same or different model years if the cause of the problem identified in paragraph (a) of this section applies more broadly than the tested engine family, as allowed by the Clean Air Act.
              (d) If in-use testing reveals a design or manufacturing defect that prevents engines from meeting the requirements of this part, you must correct the defect as soon as possible for any future production for engines in every family affected by the defect. See 40 CFR 1068.501 for additional requirements related to defect reporting.
              (e) You may voluntarily recall an engine family for emission failures, as described in 40 CFR 1068.535, unless we have ordered a recall for that family under 40 CFR 1068.505.
              (f) You have the right to a hearing before we order you to recall your engines or implement an alternative remedy (see § 1045.820).
            
            
              § 1045.420
              What in-use testing information must I report to EPA?
              (a) In a report to us within three months after you finish testing an engine family, do all the following:
              (1) Identify the engine family, model, serial number, and date of manufacture.
              (2) [Reserved]
              (3) Describe the specific reasons for disqualifying any engines for not being properly maintained or used.

              (4) For each engine selected for testing, include the following information:
              
              (i) Estimate the hours each engine was used before testing.
              (ii) Describe all maintenance, adjustments, modifications, and repairs to each test engine.
              (5) State the date and time of each test attempt.
              (6) Include the results of all emission testing, including incomplete or invalidated tests, if any.
              (b) Send electronic reports of in-use testing to the Designated Compliance Officer using an approved information format. If you want to use a different format, send us a written request with justification for a waiver.
              (c) We will send copies of your reports to anyone from the public who asks for them. See § 1045.815 for information on how we treat information you consider confidential.
              (d) We may ask for more information.
            
            
              § 1045.425
              What records must I keep?
              (a) Organize and maintain your records as described in this section. We may review your records at any time, so it is important to keep required information readily available.
              (b) Keep paper records of your in-use testing for one full year after you complete all the testing required for an engine family in a model year. You may use any additional storage formats or media if you like.
              (c) Keep a copy of the written reports described in § 1045.420.
              (d) Keep any additional records related to the procurement process.
            
          
          
            Subpart F—Test Procedures
            
              § 1045.501
              How do I run a valid emission test?
              (a) Applicability. This subpart is addressed to you as a manufacturer but it applies equally to anyone who does testing for you, and to us when we perform testing to determine if your engines meet emission standards.
              (b) General requirements. Use the equipment and procedures for spark-ignition engines in 40 CFR part 1065 to determine whether engines meet the duty-cycle emission standards in §§ 1045.103 and 1045.105. Measure the emissions of all exhaust constituents subject to emissions standards as specified in 40 CFR part 1065. Measure CO2, N2O, and CH4 as described in § 1045.235. Use the applicable duty cycles specified in § 1045.505. Section 1045.515 describes the supplemental procedures for evaluating whether engines meet the not-to-exceed emission standards in § 1045.107.
              (c) Fuels. Use the fuels and lubricants specified in 40 CFR part 1065, subpart H, for all the testing we require in this part, except as specified in § 1045.515. Use gasoline meeting the specifications described in 40 CFR 1065.710 for general testing. For service accumulation, use the test fuel or any commercially available fuel that is representative of the fuel that in-use engines will use. You may alternatively use gasoline blended with ethanol as follows:
              (1) You may use the ethanol-blended fuel for certifying engines under this part without our advance approval. If you use the blended fuel for certifying a given engine family, you may also use it for production-line testing or any other testing you perform for that engine family under this part. If you use the blended fuel for certifying a given engine family, we may use the blended fuel or the specified gasoline test fuel with that engine family.
              (2) The blended fuel must consist of a mix of gasoline meeting the specifications described in 40 CFR 1065.710 for general testing and fuel-grade ethanol meeting the specifications described in 40 CFR 1060.501(c) such that the blended fuel has 10.0 + 1.0 percent ethanol by volume. You may also use ethanol with a higher or lower purity if you show us that it will not affect your ability to demonstrate compliance with the applicable emission standards. You do not need to measure the ethanol concentration of such blended fuels and may instead calculate the blended composition by assuming that the ethanol is pure and mixes perfectly with the base fuel.
              (d) Laboratory conditions. Ambient conditions for duty-cycle testing must be within ranges specified in 40 CFR 1065.520, subject to the provisions of § 1045.115(d). Emissions may not be corrected for the effects of test temperature or pressure. Humidity levels must represent actual in-use humidity levels; however, you may correct emissions for humidity as specified in 40 CFR 1065.670.
              
              (e) Engine stabilization. Instead of the provisions of 40 CFR 1065.405, you may consider emission levels stable without measurement after 12 hours of engine operation.
              (f) Maximum test speed. Instead of the provisions of 40 CFR 1065.510(f), you may declare a value of maximum test speed for laboratory testing that is within 500 rpm of the corresponding measured value for maximum test speed.
              (g) Special and alternate procedures. If you are unable to run the duty cycle specified in this part for your engine (such as with constant-speed engines), use an alternate test cycle that will result in a cycle-weighted emission measurement equivalent to the expected average in-use emissions. This cycle must be approved under 40 CFR 1065.10. You may use other special or alternate procedures to the extent we allow them under 40 CFR 1065.10.
              (h) Laboratory testing with portable analyzers. You may use field-grade equipment for any laboratory testing with high-performance engines, as specified in 40 CFR 1065.901(b), without requesting approval.
              [73 FR 59194, Oct. 8, 2008, as amended at 74 FR 56510, Oct. 30, 2009]
            
            
              § 1045.505
              How do I test engines using discrete-mode or ramped-modal duty cycles?
              (a) This section describes how to test engines under steady-state conditions. We allow you to perform tests with either discrete-mode or ramped-modal sampling. You must use the modal testing method for certification and all other testing you perform for an engine family. If we test your engines to confirm that they meet emission standards, we will use the modal testing method you select for your own testing. If you submit certification test data collected with both discrete-mode and ramped-modal testing (either in your original application or in an amendment to your application), either method may be used for subsequent testing. We may also perform other testing as allowed by the Clean Air Act. Conduct duty-cycle testing as follows:
              (1) For discrete-mode testing, sample emissions separately for each mode, then calculate an average emission level for the whole cycle using the weighting factors specified for each mode. In each mode, operate the engine for at least 5 minutes, then sample emissions for at least 1 minute. Calculate cycle statistics and compare with the established criteria as specified in 40 CFR 1065.514 to confirm that the test is valid.
              (2) For ramped-modal testing, start sampling at the beginning of the first mode and continue sampling until the end of the last mode. Calculate emissions and cycle statistics the same as for transient testing as specified in 40 CFR part 1065.
              (b) Measure emissions by testing the engine on a dynamometer to determine whether it meets the emission standards in §§ 1045.103(a) and 1045.105(a). Use the 5-mode duty cycle or the corresponding ramped-modal cycle described in Appendix I of this part.
              (c) During idle mode, operate the engine at its warm idle speed as described in 40 CFR 1065.510; this may involve a nonzero torque setting if that represents in-use operation.
              (d) For full-load operating modes, operate the engine at wide-open throttle.
              (e) See 40 CFR part 1065 for detailed specifications of tolerances and calculations.
            
            
              § 1045.515
              What are the test procedures related to not-to-exceed standards?
              (a) This section describes the procedures to determine whether your engines meet the not-to-exceed emission standards in § 1045.107. These procedures may include any normal engine operation and ambient conditions that the engines may experience in use. Paragraphs (b) and (c) of this section define the limits of what we will consider normal engine operation and ambient conditions. Use the test procedures we specify in § 1045.501, except for the provisions we specify in this section. Measure emissions with one of the following procedures:

              (1) Remove the selected engines for testing in a laboratory. You may use an engine dynamometer to simulate normal operation, as described in this section.
              
              (2) Test the selected engines while they remain installed on a vessel. In 40 CFR part 1065, subpart J, we describe the equipment and sampling methods for testing engines in the field. Use fuel meeting the specifications of 40 CFR part 1065, subpart H, or a fuel typical of what you would expect the engine to use in service.
              (b) Engine testing may occur under a range of ambient conditions as follows:
              (1) Engine testing may occur under the following ranges of ambient conditions without correcting measured emission levels:
              (i) Barometric pressure must be between 94.0 and 103.325 kPa.
              (ii) Ambient air temperature must be between 13 and 35 °C.
              (iii) Ambient water temperature must be between 5 and 27 °C.
              (iv) Any ambient humidity level.
              (2) Engine testing may occur outside the conditions described in paragraph (b)(1) of this section, as long as measured values are corrected to be equivalent to the nearest end of the specified range using good engineering practice.
              (c) An engine's emissions may not exceed the NTE standards in § 1045.107 under the following ranges of engine operation:
              (1) The sampling period may not begin until the engine has reached stable operating temperatures. For example, this would exclude engine operation after starting until the thermostat starts modulating coolant temperature. The sampling period may also not include engine starting. For testing under paragraphs (c)(4) and (6) of this section, the NTE standards apply for any continuous sampling period of at least 30 seconds.
              (2) Engine operation during the emission sampling period may include any nominally steady-state combination of speeds and loads within the applicable zone defined by segments on an engine's power vs. speed map specified in paragraphs (c)(3) through (6) of this section, except as follows:
              (i) You may request that we specify a narrower zone, as long as the modified zone includes all points where your engines are expected to normally operate in use, but not including any points at which engine speed is below 40 percent of maximum test speed or engine load is below 25.3 percent of maximum torque at maximum test speed. However, we may perform valid tests at any speeds and loads within the zones specified in paragraphs (c)(3) through (6) of this section that we observe with in-use engines. The engine must comply with emission standards at all such speeds and loads unless we determine that one of following criteria are true:
              (A) Such speeds and loads occur very infrequently. This determination may consider whether the operation would be expected to result in damage to the engine or vessel or be inherently unsafe.
              (B) Such speeds and loads result from the engine being installed in a manner that is not consistent with your emission-related installation instructions.
              (ii) You must notify us if you design your engines for normal in-use operation outside the specified zone. If we learn that normal in-use operation for your engines includes other speeds and loads, we may specify a broader zone, as long as the modified zone is limited to normal in-use operation for speeds greater than 40 percent of maximum test speed and loads greater than 25.3 percent of maximum torque at maximum test speed.
              (3) The NTE zone for testing engines under this section is defined by the following segments on an engine's torque vs. speed map, as illustrated in Figures 1 through 3 of this section:
              (i) Speed at or above 40 percent of maximum test speed.

              (ii) Speeds and torques below the line defined by the following equation:
              
              Normalized torque = 1.5 × normalized speed−0.16
              
              (iii) Speeds and torques at or below the engine's mapped torque values.
              (iv) Speeds at or below 100 percent of maximum test speed, except as specified in paragraph (c)(5) of this section.

              (v) Speeds and torques above the line defined by the following equation:
              

              Normalized torque = (normalized speed)1.5−0.08
              

              (vi) Torques at or above 25.3 percent of maximum torque at maximum test speed, except as specified in paragraph (c)(5) of this section.
              
              (4) For engines equipped with a catalyst, the NTE zone described in paragraph (c)(3) of this section is divided into the following subzones for determining the applicable NTE standards, as illustrated in Figure 1 of this section:

              (i) Subzone 1 includes all operation in the NTE zone characterized by speeds and torques above the line represented by the following equation:
              
              (percent torque) = 1.2−0.5 × (percent speed)
              
              (ii) Subzone 2 includes all operation in the NTE zone not included in Subzone 1.
              
                ER08OC08.075
              
              (5) For two-stroke engines not equipped with a catalyst, the NTE zone described in paragraph (c)(3) of this section is divided into subzones for testing to determine compliance with the applicable NTE standards. Measure emissions to get an NTE result by collecting emissions at five points as described in this paragraph (c)(5). Calculate a weighted test result for these emission measurements using the weighting factors from Appendix II of this part for the corresponding modal result (similar to discrete-mode testing for certification). Test engines over the following modes corresponding to the certification duty cycle:
              (i) Mode 1: Operate the engine at wide open throttle. For laboratory testing, this may involve any torque value between the boundaries specified in paragraph (c)(3) of this section.
              (ii) Mode 2: Operate the engine at a nominal speed that is 80 percent of maximum test speed at any torque value between the boundaries specified in paragraph (c)(3) of this section.

              (iii) Mode 3: Operate the engine at a nominal speed that is 60 percent of maximum test speed at any torque value between the boundaries specified in paragraph (c)(3) of this section.
              (iv) Mode 4: Operate the engine at a nominal speed that is 40 percent of maximum test speed at any torque value between the boundaries specified in paragraphs (c)(3)(ii) and (v) of this section.
              (v) Mode 5: Operate the engine at idle.
              
                ER08OC08.076
              
              (6) For any engines not covered by paragraphs (c)(4) and (5) of this section, the NTE zone described in paragraph (c)(3) of this section is divided into the following subzones for determining the applicable NTE standards, as illustrated in Figure 2 of this section:
              (i) Subzone 1 includes all operation in the NTE zone at speeds above 50 percent of maximum test speed.
              (ii) Subzone 2 includes all operation in the NTE zone not included in Subzone 1.
              
                
                ER08OC08.077
              
              [73 FR 59194, Oct. 8, 2008, as amended at 75 FR 23020, Apr. 30, 2010]
            
            
              § 1045.520
              What testing must I perform to establish deterioration factors?
              Sections 1045.240 and 1045.245 describe the required methods for testing to establish deterioration factors for an engine family.
            
          
          
            Subpart G—Special Compliance Provisions
            
              § 1045.601
              What compliance provisions apply to these engines?
              Engine and vessel manufacturers, as well as owners, operators, and rebuilders of engines subject to the requirements of this part, and all other persons, must observe the provisions of this part, the requirements and prohibitions in 40 CFR part 1068, and the provisions of the Clean Air Act.
            
            
              § 1045.605
              What provisions apply to engines already certified under the motor vehicle or Large SI programs?
              (a) General provisions. If you are an engine manufacturer, this section allows you to introduce new propulsion marine engines into U.S. commerce if they are already certified to the requirements that apply to spark-ignition engines under 40 CFR parts 85 and 86 or part 1048 for the appropriate model year. If you comply with all the provisions of this section, we consider the certificate issued under 40 CFR part 86 or 1048 for each engine to also be a valid certificate of conformity under this part 1045 for its model year, without a separate application for certification under the requirements of this part 1045.
              (b) Vessel-manufacturer provisions. If you are not an engine manufacturer, you may produce vessels using motor vehicle engines or nonroad spark-ignition engines under this section as long as you meet all the requirements and conditions specified in paragraph (d) of this section. If you modify the engine in any of the ways described in paragraph (d)(2) of this section, we will consider you a manufacturer of a new propulsion marine engine. Such engine modifications prevent you from using the provisions of this section.
              (c) Liability. Engines for which you meet the requirements of this section are exempt from all the requirements and prohibitions of this part, except for those specified in this section. Engines exempted under this section must meet all the applicable requirements from 40 CFR parts 85 and 86, or part 1048. This applies to engine manufacturers, vessel manufacturers who use these engines, and all other persons as if these engines were used in applications other than for installation as propulsion marine engines. The prohibited acts of 40 CFR 1068.101(a)(1) apply to these new engines and vessels; however, we consider the certificate issued under 40 CFR part 86 or 1048 for each engine to also be a valid certificate of conformity under this part 1045 for its model year. If we make a determination that these engines do not conform to the regulations during their useful life, we may require you to recall them under 40 CFR part 86 or 1068.
              (d) Specific requirements. If you are an engine or vessel manufacturer and meet all the following criteria and requirements regarding your new propulsion marine engine, the engine is eligible for an exemption under this section:
              (1) Your engine must be covered by a valid certificate of conformity issued under 40 CFR part 86 or 1048.
              (2) You must not make any changes to the certified engine that could reasonably be expected to increase its exhaust emissions for any pollutant, or its evaporative emissions. For example, if you make any of the following changes to one of these engines, you do not qualify for this exemption:
              (i) Change any fuel-system or evaporative-system parameters from the certified configuration (this does not apply to refueling controls).
              (ii) Change, remove, or fail to properly install any other component, element of design, or calibration specified in the engine manufacturer's application for certification. This includes aftertreatment devices and all related components.
              (iii) Modify or design the marine engine cooling system so that temperatures or heat rejection rates are outside the original engine manufacturer's specified ranges.
              (3) You must show that fewer than 10 percent of the engine family's total sales in the United States are used in marine applications. This includes engines used in any application without regard to which company manufactures the vessel or equipment. Show this as follows:
              (i) If you are the original manufacturer of the engine, base this showing on your sales information.
              (ii) In all other cases, you must get the original manufacturer of the engine to confirm this based on its sales information.
              (4) You must ensure that the engine has the label we require under 40 CFR part 86 or 1048.
              (5) You must add a permanent supplemental label to the engine in a position where it will remain clearly visible after installation in the vessel. In the supplemental label, do the following:
              (i) Include the heading: “MARINE ENGINE EMISSION CONTROL INFORMATION”.
              (ii) Include your full corporate name and trademark. You may instead include the full corporate name and trademark of another company you choose to designate.
              (iii) State: “THIS ENGINE WAS ADAPTED FOR MARINE USE WITHOUT AFFECTING ITS EMISSION CONTROLS.”
              (iv) If the modified engine is certified as a motor vehicle engine, also state: “THE EMISSION CONTROL SYSTEM DEPENDS ON THE USE OF FUEL MEETING SPECIFICATIONS THAT APPLY FOR MOTOR VEHICLE APPLICATIONS. OPERATING THE ENGINE ON OTHER FUELS MAY BE A VIOLATION OF FEDERAL LAW.”
              (v) State the date you finished modifying the engine (month and year), if applicable.

              (6) The original and supplemental labels must be readily visible after the engine is installed in the vessel or, if the vessel obscures the engine's emission control information label, the vessel manufacturer must attach duplicate labels, as described in 40 CFR 1068.105.
              (7) Send the Designated Compliance Officer a signed letter by the end of each calendar year (or less often if we tell you) with all the following information:
              (i) Identify your full corporate name, address, and telephone number.
              (ii) List the engine or vessel models you expect to produce under this exemption in the coming year and describe your basis for meeting the sales restrictions of paragraph (d)(3) of this section.
              (iii) State: “We produce each listed [engine or vessel] model without making any changes that could increase its certified emission levels, as described in 40 CFR 1045.605.”
              (e) Failure to comply. If your engines do not meet the criteria listed in paragraph (d) of this section, they will be subject to the standards, requirements, and prohibitions of this part 1045 and the certificate issued under 40 CFR part 86 or 1048 will not be deemed to also be a certificate issued under this part 1045. Introducing these engines into U.S. commerce without a valid exemption or certificate of conformity under this part violates the prohibitions in 40 CFR 1068.101(a)(1).
              (f) Data submission. We may require you to send us emission test data on one of the duty cycles specified in subpart F of this part.
              (g) Participation in averaging, banking and trading. Engines adapted for marine use under this section may not generate or use emission credits under this part 1045. These engines may generate credits under the ABT provisions in 40 CFR part 86. These engines must use emission credits under 40 CFR part 86 if they are certified to an FEL above a standard that applies under 40 CFR part 86.
            
            
              § 1045.610
              What provisions apply to using engines already certified to Small SI emission standards?
              This section applies to marine engines that are identical to land-based engines certified under 40 CFR part 90 or 1054. See § 1045.605 for provisions that apply to marine engines that are certified under other programs.
              (a) If an engine meets all the following criteria, it is exempt from the requirements of this part:
              (1) The engine must be in an engine family that has a valid certificate of conformity showing that it meets emission standards for nonhandheld engines under 40 CFR part 90 or 1054 for the appropriate model year.
              (2) You must show that fewer than 5 percent of the engine family's total sales in the United States are used in marine applications. This includes engines used in any application without regard to which company manufactures the vessel or equipment.
              Show this as follows:
              (i) If you are the original manufacturer of the engine, base this showing on your sales information.
              (ii) In all other cases, you must get the original manufacturer of the engine to confirm this based on its sales information.
              (b) The only requirements or prohibitions from this part that apply to an engine that meets the criteria in paragraph (a) of this section are in this section.
              (c) Engines exempted under this section are subject to all the requirements affecting engines under 40 CFR part 90 or 1054. The requirements and restrictions of 40 CFR part 90 or 1054 apply to anyone manufacturing these engines, anyone manufacturing equipment that uses these engines, and all other persons in the same manner as if these engines were not used as propulsion marine engines.
              (d) You may use the provisions of § 1045.605 in addition to the provisions of this section for engines certified under 40 CFR part 1054. Where § 1045.605 references 40 CFR parts 85, 86, and/or 1048, apply the applicable provisions of 40 CFR part 1054 instead. Include the engines you sell under this section in your demonstration that you meet the sales limit in § 1045.605(d)(3).
            
            
              § 1045.620
              What are the provisions for exempting engines used solely for competition?

              The provisions of this section apply for new engines and vessels built on or after January 1, 2010.
              
              (a) We may grant you an exemption from the standards and requirements of this part for a new engine on the grounds that it is to be used solely for competition. The requirements of this part, other than those in this section, do not apply to engines that we exempt for use solely for competition.
              (b) We will exempt engines that we determine will be used solely for competition. The basis of our determination is described in paragraphs (c) and (d) of this section. Exemptions granted under this section are good for only one model year and you must request renewal for each subsequent model year. We will not approve your renewal request if we determine the engine will not be used solely for competition.
              (c) Engines meeting all the following criteria are considered to be used solely for competition:
              (1) Neither the engine nor any vessels containing the engine may be displayed for sale in any public dealership or otherwise offered for sale to the general public. Note that this does not preclude display of these engines as long as they are not available for sale to the general public.
              (2) Sale of the vessel in which the engine is installed must be limited to professional racing teams, professional racers, or other qualified racers. For replacement engines, the sale of the engine itself must be limited to professional racing teams, professional racers, other qualified racers, or to the original vessel manufacturer.
              (3) The engine and the vessel in which it is installed must have performance characteristics that are substantially superior to noncompetitive models.
              (4) The engines are intended for use only as specified in paragraph (e) of this section.
              (d) You may ask us to approve an exemption for engines not meeting the criteria listed in paragraph (c) of this section as long as you have clear and convincing evidence that the engines will be used solely for competition.
              (e) Engines are considered to be used solely for competition only if their use is limited to competition events sanctioned by the U.S. Coast Guard or another public organization with authorizing permits for participating competitors. Operation of such engines may include only racing events, trials to qualify for racing events, and practice associated with racing events. Authorized attempts to set speed records are also considered racing events. Engines will not be considered to be used solely for competition if they are ever used for any recreational or other noncompetitive purpose. Use of exempt engines in any recreational events, such as poker runs and lobsterboat races, is a violation of 40 CFR 1068.101(b)(4).
              (f) You must permanently label engines exempted under this section to clearly indicate that they are to be used only for competition. Failure to properly label an engine will void the exemption for that engine.
              (g) If we request it, you must provide us any information we need to determine whether the engines are used solely for competition. This would include documentation regarding the number of engines and the ultimate purchaser of each engine as well as any documentation showing a vessel manufacturer's request for an exempted engine. Keep these records for five years.
            
            
              § 1045.625
              What requirements apply under the Diurnal Transition Program?
              The provisions of this section allow vessel manufacturers to produce a certain number of vessels with installed fuel tanks that do not meet the diurnal emission standards specified in § 1045.112(d) and 40 CFR 1060.105. The provisions of this section do not apply for portable marine fuel tanks, personal watercraft, or outboard engines with under-cowl fuel tanks. Vessels you produce under this section are exempt from the prohibitions in 40 CFR 1068.101(a)(1) with respect to diurnal emissions, subject to the provisions of this section.
              (a) General. If you are a vessel manufacturer, you may introduce into U.S. commerce limited numbers of exempted vessels under this section. You may use the exemptions in this section only if you have primary responsibility for designing and manufacturing vessels and your manufacturing procedures include installing some engines in these vessels. Consider all U.S.-directed vessel sales in showing that you meet the requirements of this section, including those from any parent or subsidiary companies and those from any other companies you license to produce vessels for you. These provisions are available for vessels you produce during the periods specified in paragraph (b) of this section.
              (b) Allowances. You may choose one of the following options to produce exempted vessels under this section:
              (1) Percent-of-production allowances. You may produce up to 50 percent of your vessels from July 31, 2011 through July 31, 2012 that are exempt from the diurnal emission standards. Calculate this percentage based on your total U.S.-directed production volume.
              (2) Small-volume allowances. Small-volume vessel manufacturers may produce up to 1200 vessels from July 31, 2011 through July 31, 2013 that are exempt from the diurnal emission standards.
              (c) Vessel labeling. You must add a permanent label, written legibly in English, to a readily visible part of each exempted vessel you produce under this section. You may combine this with the label required under 40 CFR 1060.135. This label must include at least the following items:
              (1) The label heading “EMISSION CONTROL INFORMATION”.
              (2) Your corporate name and trademark.
              (3) The vessel's date of manufacture.
              (4) The following statement: “THIS VESSEL IS EXEMPT FROM DIURNAL STANDARDS UNDER 40 CFR 1045.625.”
              (d) Notification and reporting. You must notify us of your intent to use the provisions of this section and send us an annual report to verify that you are not exceeding the allowances, as follows:
              (1) Before you produce vessels that are exempt under this section, send the Designated Compliance Officer a written notice of your intent with the following information:
              (i) Identify your company's name and address, and your parent company's name and address, if applicable.
              (ii) Identify the name, e-mail address, and phone number of a person to contact for further information.
              (iii) Identify the name and address of the company you expect to produce the fuel tanks you will be using for the vessels exempted under this section.
              (iv) If you qualify as a small-volume vessel manufacturer, state whether you will comply under paragraph (b)(1) or (b)(2) of this section.
              (v) Include your production figures for the period from July 31, 2009 through July 31, 2010, including figures broken down by model.
              (2) Send the Designated Compliance Officer a written report by December 31, 2012. If you are a small-volume manufacturer using the provisions of paragraph (b)(2) of this section to produce exempted vessels after July 31, 2012, send us a second report by December 31, 2013. These reports must include the total number of vessels and the number of exempted vessels you sold in the preceding year for each model, based on actual U.S.-directed production information. You may omit the count of compliant vessels if you include in the report a statement that you are not using the percent-of-production allowances in paragraph (b)(1) of this section. If you initially comply using the percent-of-production allowances in paragraph (b)(1) of this section, you may not use the small-volume allowances in paragraph (b)(2) of this section for later production.
              (3) If you send your initial notification under paragraph (d)(1) of this section after the specified deadline, we may approve your use of allowances under this section. In your request, describe why you were unable to meet the deadline. We will not approve your request if the delay could have been avoided with reasonable care and discretion.
              (e) Recordkeeping. Keep the following records of all exempted vessels you produce under this section:
              (1) The model number, serial number, and the date of manufacture for each vessel.
              (2) The total number or percentage of exempted vessels as described in paragraph (b) of this section and all documentation supporting your calculation.
              (3) The notifications and reports we require under paragraph (d) of this section.
              (f) Provisions for fuel tank manufacturers. As a fuel tank manufacturer, you may produce fuel tanks as needed for vessel manufacturers under this section without our prior approval. These fuel tanks are exempt from the diurnal emission standards. Note that this diurnal exemption does not affect the requirements related to permeation emissions specified in § 1045.112. You must have written assurance from vessel manufacturers that they need a certain number of exempted fuel tanks under this section. You must keep records of the number of exempted fuel tanks you sell to each vessel manufacturer.
              (g) Enforcement. Producing more exempted vessels than we allow under this section violates the prohibitions in 40 CFR 1068.101(a)(1). Vessel manufacturers and fuel tank manufacturers must keep the records we require under this section until at least December 31, 2017 and give them to us if we ask for them (see 40 CFR 1068.101(a)(2)).
            
            
              § 1045.630
              What is the personal-use exemption.
              This section applies to individuals who manufacture recreational vessels for personal use with used engines. If you and your vessel meet all the conditions of this section, the vessel and its engine are considered to be exempt from the standards and requirements of this part that apply to new engines, including standards and requirements related to evaporative emissions. For example, you are not required to use certified fuel system components or otherwise obtain certificates of conformity showing that the vessel meets evaporative emission standards, and you do not need to install a certified engine.
              (a) The vessel may not be manufactured from a previously certified vessel, nor may it be manufactured from a partially complete vessel that is equivalent to a certified vessel. The vessel must be manufactured primarily from unassembled components, but may incorporate some preassembled components. For example, fully preassembled steering assemblies may be used. You may also power the vessel with an engine that was previously used in a highway or land-based nonroad application.
              (b) The vessel may not be sold within five years after the date of final assembly.
              (c) No individual may manufacture more than one vessel in any five-year period under this exemption.
              (d) You may not use the vessel in any revenue-generating service or for any other commercial purpose. For example, this exemption does not apply for vessels used in commercial fishing or charter service.
              (e) This exemption may not be used to circumvent the requirements of this part or the requirements of the Clean Air Act. For example, this exemption would not cover a case in which a person sells an almost completely assembled vessel to another person, who would then complete the assembly. This would be considered equivalent to the sale of the complete new vessel. This section also does not allow engine manufacturers to produce new engines that are exempt from emission standards and it does not provide an exemption from the prohibition against tampering with certified engines.
            
            
              § 1045.635
              What special provisions apply for small-volume engine manufacturers?
              This section describes how we apply the special provisions in this part for small-volume engine manufacturers.
              (a) Special provisions apply for certain small-volume engine manufacturers, as illustrated by the following examples:
              (1) Additional lead time and other provisions related to the transition to new emission standards. See § 1045.145.
              (2) More flexible arrangements for creating engine families for high-performance engines. See § 1045.230.
              (3) Assigned deterioration factors. See § 1045.240.
              (4) Waived requirements for production-line testing. See § 1045.301.
              (5) Additional special provisions apply for small-volume engine and vessel manufacturers. For example, see § 1045.625 and 40 CFR 1068.250.

              (b) If you use any of the provisions of this part that apply specifically to small-volume engine manufacturers and we find that you do not qualify to use these provisions, we may consider you to be in violation of the requirements that apply for companies that are not small-volume engine manufacturers. If your number of employees grows to the point that you no longer qualify as a small-volume engine manufacturer, we will work with you to determine a reasonable schedule for complying with additional requirements that apply. For example, if you no longer qualify as a small-volume engine manufacturer shortly before you certify your engines for the next model year, we might allow you to use assigned deterioration factors for one more model year.
            
            
              § 1045.640
              What special provisions apply to branded engines?
              The following provisions apply if you identify the name and trademark of another company instead of your own on your emission control information label, as provided by § 1045.135(c)(2):
              (a) You must have a contractual agreement with the other company that obligates that company to take the following steps:
              (1) Meet the emission warranty requirements that apply under § 1045.120. This may involve a separate agreement involving reimbursement of warranty-related expenses.
              (2) Report all warranty-related information to the certificate holder.
              (b) In your application for certification, identify the company whose trademark you will use.
              (c) You remain responsible for meeting all the requirements of this chapter, including warranty and defect-reporting provisions.
            
            
              § 1045.645
              What special provisions apply for converting an engine to use an alternate fuel?
              A certificate of conformity is no longer valid for an engine if the engine is modified such that it is not in a configuration covered by the certificate. This section applies if such modifications are done to convert the engine to run on a different fuel type. Such engines may need to be recertified as specified in this section if the certificate is no longer valid for that engine.
              (a) Converting a certified new engine to run on a different fuel type violates 40 CFR 1068.101(a)(1) if the modified engine is not covered by a certificate of conformity.
              (b) Converting a certified engine that is not new to run on a different fuel type violates 40 CFR 1068.101(b)(1) if the modified engine is not covered by a certificate of conformity. We may specify alternate certification provisions consistent with the requirements of this part. For example, you may certify the modified engine for a partial useful life. For example, if the engine is modified halfway through its original useful life period, you may generally certify the engine based on completing the original useful life period; or if the engine is modified after the original useful life period is past, you may generally certify the engine based on testing that does not involve further durability demonstration.
              (c) Engines may be certified using the certification procedures for new engines as specified in this part or using the certification procedures for aftermarket parts as specified in 40 CFR part 85, subpart V. Unless the original engine manufacturer continues to be responsible for the engine as specified in paragraph (d) of this section, you must remove the original engine manufacturer's emission control information label if you recertify the engine.
              (d) The original manufacturer is not responsible for operation of modified engines in configurations resulting from modifications performed by others. In cases where the modification allows an engine to be operated in either its original configuration or a modified configuration, the original manufacturer remains responsible for operation of the modified engine in its original configuration.
              (e) Entities producing conversion kits may obtain certificates of conformity for the converted engines. Such entities are engine manufacturers for purposes of this part.
            
            
              § 1045.650
              Do delegated-assembly provisions apply for marine engines?

              The provisions of 40 CFR 1068.261 related to delegated final assembly do not apply for marine spark-ignition engines certified under this part 1045. This means that for engines requiring exhaust aftertreatment (such as catalysts), the engine manufacturers must either install the aftertreatment on the engine before introducing it into U.S. commerce or ship the aftertreatment along with the engine.
            
            
              § 1045.655
              What special provisions apply for installing and removing altitude kits?
              An action for the purpose of installing or modifying altitude kits and performing other changes to compensate for changing altitude is not considered a prohibited act under 40 CFR 1068.101(b) as long as as it is done consistent with the manufacturer's instructions.
            
            
              § 1045.660
              How do I certify outboard or personal watercraft engines for use in jet boats?
              (a) This section describes how to certify outboard or personal watercraft engines for use in jet boats. To be certified under this section, the jet boat engines must be identical in all physical respects to the corresponding outboard or personal watercraft engines, but may differ slightly with respect to engine calibrations.
              (b) The outboard or personal watercraft engines must meet all the applicable requirements for outboard or personal watercraft engines. Jet boat engines certified under this section must meet all the applicable requirements for sterndrive/inboard engines.
              (c) The jet boat engines must be in an engine family separate from the corresponding outboard or personal watercraft engines.
              (d) Jet boat engine families may use emission credits from outboard or personal watercraft engine families, as described in § 1045.701(d).
              (e) Jet-boat engines certified under the provisions of this section must meet emission standards over the same useful-life period that applies to the corresponding outboard or personal watercraft engine family, as described in § 1045.103(e).
            
          
          
            Subpart H—Averaging, Banking, and Trading for Certification
            
              § 1045.701
              General provisions.
              (a) You may average, bank, and trade (ABT) emission credits for purposes of certification as described in this subpart to show compliance with the standards of this part. This applies for engines with respect to exhaust emissions and for vessels with respect to evaporative emissions. Participation in this program is voluntary.
              (b) The definitions of subpart I of this part apply to this subpart. The following definitions also apply:
              (1) Actual emission credits means emission credits you have generated that we have verified by reviewing your final report.
              (2) Averaging set means a set of engines (or vessels) in which emission credits may be exchanged only with other engines (or vessels) in the same averaging set.
              (3) Broker means any entity that facilitates a trade of emission credits between a buyer and seller.
              (4) Buyer means the entity that receives emission credits as a result of a trade.
              (5) Family means engine family for exhaust credits or emission family for evaporative credits.
              (6) Reserved emission credits means emission credits you have generated that we have not yet verified by reviewing your final report.
              (7) Seller means the entity that provides emission credits during a trade.
              (8) Standard means the emission standard that applies under subpart B of this part for engines or fuel-system components not participating in the ABT program of this subpart.
              (9) Trade means to exchange emission credits, either as a buyer or seller.
              (c) You may not average or exchange banked or traded exhaust credits with evaporative credits, or vice versa. Evaporative credits generated by any vessels under this part may be used by any vessels under this part. Exhaust credits may be exchanged only within an averaging set. Except as specified in paragraph (d) of this section, the following criteria define the applicable exhaust averaging sets:
              (1) Sterndrive/inboard engines.
              (2) Outboard and personal watercraft engines.

              (d) Sterndrive/inboard engines certified under § 1045.660 for jet boats may use HC + NOX and CO exhaust credits generated from outboard and personal watercraft engines, as long as the credit-using engine is the same model as an engine model from an outboard or personal watercraft family. Such emission credits that you generate under this part 1045 may be used for averaging, but not for banking or trading. The FEL caps for such jet boat families are the HC + NOX and CO standard for outboard and personal watercraft engines. U.S.-directed sales from jet boat engines using the provisions of this paragraph (d) may not be greater than the U.S.-directed sales of the same engine model for outboard or personal watercraft engines.
              (e) You may not generate evaporative credits based on permeation measurements from metal fuel tanks or portable marine fuel tanks.
              (f) You may not use emission credits generated under this subpart to offset any emissions that exceed an FEL or standard. This applies for all testing, including certification testing, in-use testing, selective enforcement audits, and other production-line testing. However, if exhaust emissions from an engine exceed an exhaust FEL or standard (for example, during a selective enforcement audit), you may use emission credits to recertify the family with a higher FEL that applies only to future production.
              (g) Emission credits may be used for averaging in the model year they are generated or banked for averaging in future model years, except that CO emission credits for outboard and personal watercraft engines may not be banked or traded.
              (h) You may increase or decrease an exhaust FEL during the model year by amending your application for certification under § 1045.225.
              (i) Engine and vessel manufacturers certifying with respect to evaporative emissions may use emission credits to demonstrate compliance under this subpart. Component manufacturers may establish FELs for their certified products, but they may not generate or use emission credits under this subpart.
              (j) In your application for certification, base your showing of compliance on projected production volumes for engines or vessels intended for sale in the United States. As described in § 1045.730, compliance with the requirements of this subpart is determined at the end of the model year based on actual production volumes for engines or vessels intended for sale in the United States. Do not include any of the following engines or vessels to calculate emission credits:
              (1) Engines or vessels exempted under subpart G of this part or under 40 CFR part 1068.
              (2) Engines or vessels intended for export.
              (3) Engines or vessels that are subject to state emission standards for that model year. However, this restriction does not apply if we determine that the state standards and requirements are equivalent to those of this part and that products sold in such a state will not generate credits under the state program. For example, you may not include engines or vessels certified for California if California has more stringent emission standards for these products or if your products generate or use emission credits under the California program.
              (4) Engines or vessels not subject to the requirements of this part, such as those excluded under § 1045.5.
              (5) Any other engines or vessels where we indicate elsewhere in this part 1045 that they are not to be included in the calculations of this subpart.
              [73 FR 59194, Oct. 8, 2008, as amended at 75 FR 23020, Apr. 30, 2010]
            
            
              § 1045.705
              How do I generate and calculate exhaust emission credits?

              The provisions of this section apply for calculating exhaust emission credits for HC + NOX or CO. You may generate exhaust emission credits only if you are a certifying engine manufacturer.

              (a) For each participating family, calculate positive or negative emission credits relative to the otherwise applicable emission standard. Calculate positive emission credits for a family that has an FEL below the standard. Calculate negative emission credits for a family that has an FEL above the standard. Sum your positive and negative credits for the model year before rounding. Round the sum of emission credits to the nearest kilogram (kg) using consistent units throughout the following equation:
                
              

              Emission credits (kg) = (STD−FEL) × (Volume) × (Power) × (UL) × (LF) × (10−3)
              
              
                Where:
                
                STD = the emission standard, in g/kW-hr.
                FEL = the family emission limit for the family, in g/kW-hr.
                Volume = the number of engines eligible to participate in the averaging, banking, and trading program within the given family during the model year, as described in § 1045.701(j).

                Power = maximum engine power for the family, in kilowatts (see § 1045.140).
                UL = The useful life for the given family.
                LF = load factor. Use 0.207. We may specify a different load factor if we approve the use of special test procedures for an engine family under 40 CFR 1065.10(c)(2), consistent with good engineering judgment.
              
              
              (b) [Reserved]
              [73 FR 59194, Oct. 8, 2008, as amended at 75 FR 23020, Apr. 30, 2010]
            
            
              § 1045.706
              How do I generate and calculate evaporative emission credits?
              The provisions of this section apply for calculating evaporative emission credits. This applies only for fuel tank permeation. You may generate credits only if you are a certifying vessel manufacturer. This may include outboard engine manufacturers if they install under-cowl fuel tanks.

              (a) For each participating vessel, calculate positive or negative emission credits relative to the otherwise applicable emission standard. Calculate positive emission credits for a family that has an FEL below the standard. Calculate negative emission credits for a family that has an FEL above the standard. Sum your positive and negative credits for the model year before rounding. Round the sum of emission credits to the nearest kilogram (kg) using consistent units throughout the following equation:
              

              Emission credits (kg) = (STD−FEL) × (Total Area) × (UL) × (AF) × (365) × (10−3)
              
                Where:
                
                STD = the emission standard, in g/m2/day.
                FEL = the family emission limit for the family, in g/m2/day, as described in paragraph (b) of this section.
                Total Area = The combined internal surface area of all fuel tanks in the family, in m2.
                UL = 5 years, which represents the useful life for the given family.
                AF = adjustment factor. Use 1.0 for fuel tank testing performed at 28 °C and 0.60 for testing performed at 40 °C.
              
              
              (b) For calculating credits under paragraph (a) of this section, the emission standard and FEL must both be based on test measurements at the same temperature (28 ° or 40 °C). Determine the FEL for calculating emission credits (relative to testing at 28 °C) as follows:
              (1) To use an FEL below 5.0 g/m2/day, it must be based on emission measurements.
              (2) The provisions of this paragraph (b)(2) apply for all emission families with FELs at or above 5.0 g/m2/day. To calculate emission credits for such emission families, you must choose from one of the following options and apply it to all your emission families with FELs at or above 5.0 g/m2/day:
              (i) Option 1: Establish all your FELs based on emission measurements. This may include measurements from a certifying fuel tank manufacturer.
              (ii) Option 2: Use an assigned FEL of 10.4 g/m2/day. This would apply without regard to whether any of these emission families have measured emission levels below 10.4 g/m2/day. If any of your fuel tanks were otherwise certified (by you or the fuel tank manufacturer) with an FEL between 5.0 and 10.4 g/m2/day, the assigned FEL of 10.4 g/m2/day applies only for emission credit calculations.
            
            
              § 1045.710
              How do I average emission credits?
              (a) Averaging is the exchange of emission credits among your families. You may average emission credits only within the same averaging set.
              (b) You may certify one or more families to an FEL above the emission standard, subject to the FEL caps and other provisions in subpart B of this part, if you show in your application for certification that your projected balance of all emission-credit transactions in that model year is greater than or equal to zero.

              (c) If you certify a family to an FEL that exceeds the otherwise applicable standard, you must obtain enough emission credits to offset the family's deficit by the due date for the final report required in § 1045.730. The emission credits used to address the deficit may come from your other families that generate emission credits in the same model year, from emission credits you have banked, or from emission credits you obtain through trading.
            
            
              § 1045.715
              How do I bank emission credits?
              (a) Banking is the retention of emission credits by the manufacturer generating the emission credits for use in future model years for averaging or trading. You may use banked emission credits only within the averaging set in which they were generated, except as described in this subpart.
              (b) You may designate any emission credits you plan to bank in the reports you submit under § 1045.730. During the model year and before the due date for the final report, you may designate your reserved emission credits for averaging or trading.
              (c) Reserved credits become actual emission credits when you submit your final report. However, we may revoke these emission credits if we are unable to verify them after reviewing your reports or auditing your records.
            
            
              § 1045.720
              How do I trade emission credits?
              (a) Trading is the exchange of emission credits between manufacturers. You may use traded emission credits for averaging, banking, or further trading transactions. Traded emission credits may be used only within the averaging set in which they were generated, except as described in this subpart.
              (b) You may trade actual emission credits as described in this subpart. You may also trade reserved emission credits, but we may revoke these emission credits based on our review of your records or reports or those of the company with which you traded emission credits. You may trade banked credits within an averaging set to any certifying engine or vessel manufacturer.
              (c) If a negative emission credit balance results from a transaction, both the buyer and seller are liable, except in cases we deem to involve fraud. See § 1045.255(e) for cases involving fraud. We may void the certificates of all families participating in a trade that results in a manufacturer having a negative balance of emission credits. See § 1045.745.
            
            
              § 1045.725
              What must I include in my application for certification?
              (a) You must declare in your application for certification your intent to use the provisions of this subpart for each family that will be certified using the ABT program. You must also declare the FELs you select for the family for each pollutant for which you are using the ABT program. Your FELs must comply with the specifications of subpart B of this part, including the FEL caps. FELs must be expressed to the same number of decimal places as the emission standard.
              (b) Include the following in your application for certification:
              (1) A statement that, to the best of your belief, you will not have a negative balance of emission credits for any averaging set when all emission credits are calculated at the end of the year.
              (2) Detailed calculations of projected emission credits (positive or negative) based on projected production volumes. We may require you to include similar calculations from your other engine families to demonstrate that you will be able to avoid a negative credit balance for the model year. If you project negative emission credits for a family, state the source of positive emission credits you expect to use to offset the negative emission credits.
            
            
              § 1045.730
              What ABT reports must I send to EPA?
              (a) If any of your families are certified using the ABT provisions of this subpart, you must send an end-of-year report within 90 days after the end of the model year and a final report within 270 days after the end of the model year. We may waive the requirement to send the end-of year report as long as you send the final report on time.

              (b) Your end-of-year and final reports must include the following information for each family participating in the ABT program:
              
              (1) Family designation.
              (2) The emission standards that would otherwise apply to the family.
              (3) The FEL for each pollutant. If you change the FEL after the start of production, identify the date that you started using the new FEL and/or give the engine identification number for the first engine covered by the new FEL. In this case, identify each applicable FEL and calculate the positive or negative emission credits under each FEL.
              (4) The projected and actual production volumes for the model year with a point of retail sale in the United States, as described in § 1045.701(j). For fuel tanks, state the production volume in terms of total surface area and production volume for each tank configuration and state the total surface area for the emission family. If you changed an FEL during the model year, identify the actual production volume associated with each FEL.
              (5) Maximum engine power for each engine configuration, and your declared value of maximum engine power for the engine family (see § 1045.140).
              (6) Useful life.
              (7) Calculated positive or negative emission credits for the whole family. Identify any emission credits that you traded, as described in paragraph (d)(1) of this section.
              (c) Your end-of-year and final reports must include the following additional information:
              (1) Show that your net balance of emission credits from all your participating families in each averaging set in the applicable model year is not negative.
              (2) State whether you will retain any emission credits for banking.
              (3) State that the report's contents are accurate.
              (d) If you trade emission credits, you must send us a report within 90 days after the transaction, as follows:
              (1) As the seller, you must include the following information in your report:
              (i) The corporate names of the buyer and any brokers.
              (ii) A copy of any contracts related to the trade.
              (iii) The families that generated emission credits for the trade, including the number of emission credits from each family.
              (2) As the buyer, you must include the following information in your report:
              (i) The corporate names of the seller and any brokers.
              (ii) A copy of any contracts related to the trade.
              (iii) How you intend to use the emission credits, including the number of emission credits you intend to apply to each family (if known).
              (e) Send your reports electronically to the Designated Compliance Officer using an approved information format. If you want to use a different format, send us a written request with justification for a waiver.
              (f) Correct errors in your end-of-year report or final report as follows:
              (1) You may correct any errors in your end-of-year report when you prepare the final report as long as you send us the final report by the time it is due.
              (2) If you or we determine within 270 days after the end of the model year that errors mistakenly decreased your balance of emission credits, you may correct the errors and recalculate the balance of emission credits. You may not make these corrections for errors that are determined more than 270 days after the end of the model year. If you report a negative balance of emission credits, we may disallow corrections under this paragraph (f)(2).
              (3) If you or we determine anytime that errors mistakenly increased your balance of emission credits, you must correct the errors and recalculate the balance of emission credits.
            
            
              § 1045.735
              What records must I keep?
              (a) You must organize and maintain your records as described in this section. We may review your records at any time.

              (b) Keep the records required by this section for at least eight years after the due date for the end-of-year report. You may not use emission credits for any engines or vessel if you do not keep all the records required under this section. You must therefore keep these records to continue to bank valid credits. Store these records in any format and on any media as long as you can promptly send us organized, written records in English if we ask for them. You must keep these records readily available. We may review them at any time.
              (c) Keep a copy of the reports we require in §§ 1045.725 and 1045.730.
              (d) Keep records of the engine identification number for each engine or vessel you produce that generates or uses emission credits under the ABT program. You may identify these numbers as a range.
              (e) We may require you to keep additional records or to send us relevant information not required by this section in accordance with the Clean Air Act.
            
            
              § 1045.745
              What can happen if I do not comply with the provisions of this subpart?
              (a) For each family participating in the ABT program, the certificate of conformity is conditional upon full compliance with the provisions of this subpart during and after the model year. You are responsible to establish to our satisfaction that you fully comply with applicable requirements. We may void the certificate of conformity for a family if you fail to comply with any provisions of this subpart.
              (b) You may certify your family to an FEL above an emission standard based on a projection that you will have enough emission credits to offset the deficit for the family. However, we may void the certificate of conformity if you cannot show in your final report that you have enough actual emission credits to offset a deficit for any pollutant in a family.
              (c) We may void the certificate of conformity for a family if you fail to keep records, send reports, or give us information we request.
              (d) You may ask for a hearing if we void your certificate under this section (see § 1045.820).
            
          
          
            Subpart I—Definitions and Other Reference Information
            
              § 1045.801
              What definitions apply to this part?
              The following definitions apply to this part. The definitions apply to all subparts unless we note otherwise. All undefined terms have the meaning the Clean Air Act gives to them. The definitions follow:
              
                Adjustable parameter means any device, system, or element of design that someone can adjust (including those which are difficult to access) and that, if adjusted, may affect emissions or engine performance during emission testing or normal in-use operation. This includes, but is not limited to, parameters related to injection timing and fueling rate. You may ask us to exclude a parameter that is difficult to access if it cannot be adjusted to affect emissions without significantly degrading engine performance, or if you otherwise show us that it will not be adjusted in a way that affects emissions during in-use operation.
              
                Aftertreatment means relating to a catalytic converter, particulate filter, or any other system, component, or technology mounted downstream of the exhaust valve (or exhaust port) whose design function is to decrease emissions in the engine exhaust before it is exhausted to the environment. Exhaust-gas recirculation (EGR), turbochargers, and oxygen sensors are not aftertreatment.
              
                Alcohol-fueled engine means an engine that is designed to run using an alcohol fuel. For purposes of this definition, alcohol fuels do not include fuels with a nominal alcohol content below 25 percent by volume.
              
                Amphibious vehicle means a vehicle with wheels or tracks that is designed primarily for operation on land and secondarily for operation in water.
              
                Applicable emission standard or applicable standard means an emission standard to which an engine (or vessel) is subject. Additionally, if an engine (or vessel) has been or is being certified to another standard or FEL, applicable emission standard means the FEL or other standard to which the engine (or vessel) has been or is being certified. This definition does not apply to subpart H of this part.
              
                Auxiliary emission control device means any element of design that senses temperature, motive speed, engine RPM, transmission gear, or any other parameter for the purpose of activating, modulating, delaying, or deactivating the operation of any part of the emission control system.
              
              
                Brake power means the usable power output of the engine, not including power required to fuel, lubricate, or heat the engine, circulate coolant to the engine, or to operate aftertreatment devices.
              
                Calibration means the set of specifications and tolerances specific to a particular design, version, or application of a component or assembly capable of functionally describing its operation over its working range.
              
                Carryover means relating to certification based on emission data generated from an earlier model year, as described in § 1045.235(d).
              
                Certification means relating to the process of obtaining a certificate of conformity for an engine family that complies with the emission standards and requirements in this part.
              
                Certified emission level means the highest deteriorated emission level in an engine family for a given pollutant from either transient or steady-state testing.
              
                Clean Air Act means the Clean Air Act, as amended, 42 U.S.C. 7401-7671q.
              
                Conventional sterndrive/inboard engine means a sterndrive/inboard engine that is not a high-performance engine.
              
                Crankcase emissions means airborne substances emitted to the atmosphere from any part of the engine crankcase's ventilation or lubrication systems. The crankcase is the housing for the crankshaft and other related internal parts.
              
                Critical emission-related component means any of the following components:
              (1) Electronic control units, aftertreatment devices, fuel-metering components, EGR-system components, crankcase-ventilation valves, all components related to charge-air compression and cooling, and all sensors and actuators associated with any of these components.
              (2) Any other component whose primary purpose is to reduce emissions.
              
                Date of manufacture has the meaning given in 40 CFR 1068.30.
              
                Days means calendar days unless otherwise specified. For example, when we specify working days we mean calendar days, excluding weekends and U.S. national holidays.
              
                Designated Compliance Officer means the Manager, Heavy-Duty and Nonroad Engine Group (6405-J), U.S. Environmental Protection Agency, 1200 Pennsylvania Ave., NW., Washington, DC 20460.
              
                Designated Enforcement Officer means the Director, Air Enforcement Division (2242A), U.S. Environmental Protection Agency, 1200 Pennsylvania Ave., NW.,Washington, DC 20460.
              
                Deteriorated emission level means the emission level that results from applying the appropriate deterioration factor to the official emission result of the emission-data engine.
              
                Deterioration factor means the relationship between emissions at the end of useful life and emissions at the low-hour test point (see §§ 1045.240 and 1045.245), expressed in one of the following ways:
              (1) For multiplicative deterioration factors, the ratio of emissions at the end of useful life to emissions at the low-hour test point.
              (2) For additive deterioration factors, the difference between emissions at the end of useful life and emissions at the low-hour test point.
              
                Discrete-mode means relating to the discrete-mode type of steady-state test described in § 1045.505.
              
                Dual fuel means relating to an engine designed for operation on two different fuels but not on a continuous mixture of those fuels.
              
                Emission control system means any device, system, or element of design that controls or reduces the emissions of regulated pollutants from an engine.
              
                Emission-data engine means an engine that is tested for certification. This includes engines tested to establish deterioration factors.
              
                Emission-related maintenance means maintenance that substantially affects emissions or is likely to substantially affect emission deterioration.
              
                Engine has the meaning given in 40 CFR 1068.30. This includes complete and partially complete engines.
              
                Engine configuration means a unique combination of engine hardware and calibration within an engine family. Engines within a single engine configuration differ only with respect to normal production variability.
              
              
                Engine family has the meaning given in § 1045.230.
              
                Engine manufacturer means the manufacturer of the engine. See the definition of “manufacturer” in this section.
              
                Evaporative means relating to fuel emissions controlled by 40 CFR part 1060. This generally includes emissions that result from permeation of fuel through the fuel-system materials or from ventilation of the fuel system.
              
                Excluded means relating to an engine that either:
              (1) Has been determined not to be a nonroad engine, as specified in 40 CFR 1068.30; or
              (2) Is a nonroad engine that, according to § 1045.5, is not subject to this part 1045.
              
                Exempted has the meaning given in 40 CFR 1068.30.
              
                Exhaust-gas recirculation (EGR) means a technology that reduces emissions by routing exhaust gases that had been exhausted from the combustion chamber(s) back into the engine to be mixed with incoming air before or during combustion. The use of valve timing to increase the amount of residual exhaust gas in the combustion chamber(s) that is mixed with incoming air before or during combustion is not considered exhaust-gas recirculation for the purposes of this part.
              
                Family emission limit (FEL) means an emission level declared by the manufacturer to serve in place of the emission standards specified in subpart B of this part under the ABT program in subpart H of this part. The family emission limit must be expressed to the same number of decimal places as the emission standard it replaces. The family emission limit serves as the emission standard for the engine family (exhaust) or emission family (evaporative) with respect to all required testing.
              
                Flexible-fuel means relating to an engine designed for operation on any mixture of two or more different fuels.
              
                Fuel line means hose, tubing, and primer bulbs containing or exposed to liquid fuel, including hose or tubing that delivers fuel to or from the engine, as follows:
              (1) This includes flexible molded sections for transporting liquid fuel to or from the engine, but does not include inflexible components for connecting hose or tubing.
              (2) This includes hose or tubing for the vent line or filler neck if fuel systems are designed such that any portion of the vent-line or filler-neck material continues to be exposed to liquid fuel after completion of a refueling event in which an operator fills the fuel tank using typical methods. For example, we would not consider a filler neck to be a fuel line if an operator stops refueling after an initial automatic shutoff that signals the fuel tank is full, where any liquid fuel in the filler neck during the refueling procedure drains into the fuel tank.
              (3) This does not include primer bulbs that contain liquid fuel only for priming the engine before starting.
              
                Fuel system means all components involved in transporting, metering, and mixing the fuel from the fuel tank to the combustion chamber(s), including the fuel tank, fuel tank cap, fuel pump, fuel filters, fuel lines, carburetor or fuel-injection components, and all fuel-system vents. In the case where the fuel tank cap or other components (excluding fuel lines) are directly mounted on the fuel tank, they are considered to be a part of the fuel tank.
              
                Fuel type means a general category of fuels such as gasoline or natural gas. There can be multiple grades within a single fuel type, such as low-temperature or all-season gasoline.
              
                Good engineering judgment has the meaning given in 40 CFR 1068.30. See 40 CFR 1068.5 for the administrative process we use to evaluate good engineering judgment.
              
                High-performance means relating to a sterndrive/inboard engine with maximum engine power above 373 kW that has design features to enhance power output such that the expected operating time until rebuild is substantially shorter than 480 hours.
              
                Hydrocarbon (HC) means the hydrocarbon group on which the emission standards are based for each fuel type, as described in subpart B of this part.
              
                Identification number means a unique specification (for example, a model number/serial number combination) that allows someone to distinguish a particular engine from other similar engines.
              
              
                Jet boat means a vessel that uses an installed internal combustion engine powering a water jet pump as its primary source of propulsion and is designed with open area for carrying passengers. Jet boat engines qualify as sterndrive/inboard engines.
              
                Low-hour means relating to an engine that has stabilized emissions and represents the undeteriorated emission level. This would generally involve less than 30 hours of operation.
              
                Manufacture means the physical and engineering process of designing, constructing, and assembling an engine or vessel.
              
                Manufacturer has the meaning given in section 216(1) of the Clean Air Act (42 U.S.C. 7550(1)). In general, this term includes any person who manufactures an engine, or vessel for sale in the United States or otherwise introduces a new marine engine into U.S. commerce. This includes importers who import engines or vessels for resale, but not dealers. All manufacturing entities under the control of the same person are considered to be a single manufacturer.
              
                Marine engine means a nonroad engine that is installed or intended to be installed on a vessel. This includes a portable auxiliary marine engine only if its fueling, cooling, or exhaust system is an integral part of the vessel. There are two kinds of marine engines:
              (1) Propulsion marine engine means a marine engine that moves a vessel through the water or directs the vessel's movement.
              (2) Auxiliary marine engine means a marine engine not used for propulsion.
              
                Marine vessel has the meaning given in 1 U.S.C. 3, except that it does not include amphibious vehicles. The definition in 1 U.S.C. 3 very broadly includes every craft capable of being used as a means of transportation on water.
              
                Maximum engine power has the meaning given in § 1045.140.
              
                Maximum test speed has one of the following meanings:

              (1) For all testing with two-stroke engines and for testing four-stroke engines on an engine dynamometer, maximum test speed has the meaning given in 40 CFR 1065.1001 and § 1045.501.

              (2) For testing a four-stroke engine that remains installed in a vessel, maximum test speed means the engine speed during sustained operation with maximum operator demand.
              
                Model year means one of the following things:
              (1) For freshly manufactured vessels and engines (see definition of “new propulsion marine engine,” paragraph (1)), model year means one of the following:
              (i) Calendar year.
              (ii) Your annual new model production period if it is different than the calendar year. This must include January 1 of the calendar year for which the model year is named. It may not begin before January 2 of the previous calendar year and it must end by December 31 of the named calendar year. For seasonal production periods not including January 1, model year means the calendar year in which the production occurs, unless you choose to certify the applicable engine family with the following model year. For example, if your production period is June 1, 2010 through November 30, 2010, your model year would be 2010 unless you choose to certify the engine family for model year 2011.

              (2) For an engine that is converted to a propulsion marine engine after being certified and placed into service as a motor vehicle engine, a nonroad engine that is not a propulsion marine engine, or a stationary engine, model year means the calendar year in which the engine was originally produced. For an engine that is converted to a propulsion marine engine after being placed into service as a motor vehicle engine, a nonroad engine that is not a propulsion marine engine, or a stationary engine without having been certified, model year means the calendar year in which the engine becomes a new propulsion marine engine. (See definition of “new propulsion marine engine,” paragraph (2).)
              (3) [Reserved]
              (4) For engines that are not freshly manufactured but are installed in new vessels, model year means the calendar year in which the engine is installed in the new vessel (see definition of “new propulsion marine engine,” paragraph (4)).
              (5) For imported engines:

              (i) For imported engines described in paragraph (5)(i) of the definition of “new propulsion marine engine,” model year has the meaning given in paragraphs (1) through (4) of this definition.

              (ii) For imported engines described in paragraph (5)(ii) of the definition of “new propulsion marine engine,” model year means the calendar year in which the engine is modified.

              (iii) For imported engines described in paragraph (5)(iii) of the definition of “new propulsion marine nonroad engine,” model year means the calendar year in which the engine is first assembled in its imported configuration, unless specified otherwise in this part or in 40 CFR part 1068.
              
                New portable marine fuel tanks and fuel lines means portable marine fuel tanks and fuel lines that have not yet been placed into service, or which are otherwise offered for sales as new products.
              
                New propulsion marine engine or new engine means any of the following things:
              (1) A freshly manufactured propulsion marine engine for which the ultimate purchaser has never received the equitable or legal title. This kind of engine might commonly be thought of as “brand new.” In the case of this paragraph (1), the engine is new from the time it is produced until the ultimate purchaser receives the title or the product is placed into service, whichever comes first.
              (2) An engine originally manufactured as a motor vehicle engine, a nonroad engine that is not a propulsion marine engine, or a stationary engine that is later used or intended to be used as a propulsion marine engine. In this case, the engine is no longer a motor vehicle, nonpropulsion, or stationary engine and becomes a “new propulsion marine engine.” The engine is no longer new when it is placed into service as a marine propulsion engine. This paragraph (2) applies for engines we exclude under § 1045.5, where that engine is later installed as a propulsion engine in a vessel that is covered by this part 1045.
              (3) [Reserved]
              (4) An engine not covered by paragraphs (1) through (3) of this definition that is intended to be installed in a new vessel. This generally includes installation of used engines in new vessels. The engine is no longer new when the ultimate purchaser receives a title for the vessel or the product is placed into service, whichever comes first.
              (5) An imported marine engine, subject to the following provisions:
              (i) An imported marine engine covered by a certificate of conformity issued under this part that meets the criteria of one or more of paragraphs (1) through (4) of this definition, where the original engine manufacturer holds the certificate, is new as defined by those applicable paragraphs.
              (ii) An imported engine that will be covered by a certificate of conformity issued under this part, where someone other than the original engine manufacturer holds the certificate (such as when the engine is modified after its initial assembly), is a new propulsion marine engine when it is imported. It is no longer new when the ultimate purchaser receives a title for the engine or it is placed into service, whichever comes first.
              (iii) An imported propulsion marine engine that is not covered by a certificate of conformity issued under this part at the time of importation is new. This addresses uncertified engines and vessels initially placed into service that someone seeks to import into the United States. Importation of this kind of engine (or vessel containing such an engine) is generally prohibited by 40 CFR part 1068. However, the importation of such an engine is not prohibited if the engine has an earlier model year than that identified in the following table, since it is not subject to standards:
              
                Applicability of Emission Standards for Propulsion Marine Engines
                
                  Engine type
                  Initial model year of emission standards
                
                
                  Outboard
                  1998
                
                
                  Personal watercraft
                  1999
                
                
                  Sterndrive/inboard
                  2010
                
              
              
                New vessel means either of the following things:

              (1) A vessel for which the ultimate purchaser has never received the equitable or legal title. The product is no longer new when the ultimate purchaser receives this title or it is placed into service, whichever comes first.
              
              (2) An imported vessel that has already been placed into service, where it has an engine not covered by a certificate of conformity issued under this part at the time of importation that was manufactured after the requirements of this part start to apply (see § 1045.1).
              
                Noncompliant engine means an engine that was originally covered by a certificate of conformity but is not in the certified configuration or otherwise does not comply with the conditions of the certificate.
              
                Nonconforming engine means an engine not covered by a certificate of conformity that would otherwise be subject to emission standards.
              
                Nonmethane hydrocarbon has the meaning given in 40 CFR 1065.1001. This generally means the difference between the emitted mass of total hydrocarbons and the emitted mass of methane.
              
                Nonroad means relating to nonroad engines, or vessels, or equipment that include nonroad engines.
              
                Nonroad engine has the meaning given in 40 CFR 1068.30. In general, this means all internal-combustion engines except motor vehicle engines, stationary engines, engines used solely for competition, or engines used in aircraft.
              
                Official emission result means the measured emission rate for an emission-data engine on a given duty cycle before the application of any deterioration factor.
              
                Outboard engine means an assembly of a spark-ignition engine and drive unit used to propel a vessel from a properly mounted position external to the hull of the vessel. An outboard drive unit is partially submerged during operation and can be tilted out of the water when not in use.
              
                Owners manual means a document or collection of documents prepared by the engine manufacturer for the owner or operator to describe appropriate engine maintenance, applicable warranties, and any other information related to operating or keeping the engine. The owners manual is typically provided to the ultimate purchaser at the time of sale. The owners manual may be in paper or electronic format.
              
                Oxides of nitrogen has the meaning given in 40 CFR part 1065.1001.
              
                Personal watercraft means a vessel less than 4.0 meters (13 feet) in length that uses an installed spark-ignition engine powering a water jet pump as its primary source of propulsion and is designed with no open load carrying area that would retain water. The vessel is designed to be operated by a person or persons positioned on, rather than within the confines of the hull. A vessel using an outboard engine as its primary source of propulsion is not a personal watercraft.
              
                Personal watercraft engine means a spark-ignition engine used to propel a personal watercraft.
              
                Placed into service means put into initial use for its intended purpose.
              
                Point of first retail sale means the location at which the initial retail sale occurs. This generally means an equipment dealership, but may also include an engine seller or distributor in cases where loose engines are sold to the general public for uses such as replacement engines.
              
                Portable marine fuel tank has the meaning given in 40 CFR 1060.801.
              
                Ramped-modal means relating to the ramped-modal type of steady-state test described in § 1045.505.
              
                Revoke has the meaning given in 40 CFR 1068.30. In general this means to terminate the certificate or an exemption for an engine family.
              
                Round has the meaning given in 40 CFR 1065.1001.
              
                Scheduled maintenance means adjusting, repairing, removing, disassembling, cleaning, or replacing components or systems periodically to keep a part or system from failing, malfunctioning, or wearing prematurely. It also may mean actions you expect are necessary to correct an overt indication of failure or malfunction for which periodic maintenance is not appropriate.
              
                Small-volume engine manufacturer means an engine manufacturer with 250 or fewer employees. This includes any employees working for a parent company and all its subsidiaries.
              
                Small-volume vessel manufacturer means a vessel manufacturer with 500 or fewer employees. This includes any employees working for a parent company and all its subsidiaries.
              
              
                Spark-ignition means relating to a gasoline-fueled engine or any other type of engine with a spark plug (or other sparking device) and with operating characteristics significantly similar to the theoretical Otto combustion cycle. Spark-ignition engines usually use a throttle to regulate intake air flow to control power during normal operation.
              
                Steady-state means relating to emission tests in which engine speed and load are held at a finite set of essentially constant values. Steady-state tests are either discrete-mode tests or ramped-modal tests.
              
                Sterndrive/inboard engine means a spark-ignition engine that is used to propel a vessel, but is not an outboard engine or a personal watercraft engine. A sterndrive/inboard engine may be either a conventional sterndrive/inboard engine or a high-performance engine. Engines on propeller-driven vessels, jet boats, air boats, and hovercraft are all sterndrive/inboard engines.
              
                Stoichiometric means relating to the particular ratio of air and fuel such that if the fuel were fully oxidized, there would be no remaining fuel or oxygen. For example, stoichiometric combustion in a gasoline-fueled engine typically occurs at an air-to-fuel mass ratio of about 14.7:1.
              
                Suspend has the meaning given in 40 CFR 1068.30. In general this means to temporarily discontinue the certificate or an exemption for an engine family.
              
                Test engine means an engine in a test sample.
              
                Test sample means the collection of engines selected from the population of an engine family for emission testing. This may include testing for certification, production-line testing, or in-use testing.
              
                Total hydrocarbon has the meaning given in 40 CFR 1065.1001. This generally means the combined mass of organic compounds measured by the specified procedure for measuring total hydrocarbon, expressed as a hydrocarbon with a hydrogen-to-carbon mass ratio of 1.85:1.
              
                Total hydrocarbon equivalent has the meaning given in 40 CFR 1065.1001. This generally means the sum of the carbon mass contributions of non-oxygenated hydrocarbons, alcohols and aldehydes, or other organic compounds that are measured separately as contained in a gas sample, expressed as exhaust hydrocarbon from petroleum-fueled engines. The hydrogen-to-carbon ratio of the equivalent hydrocarbon is 1.85:1.
              
                Ultimate purchaser means, with respect to any new vessel or new marine propulsion engine, the first person who in good faith purchases such new vessel or new engine for purposes other than resale.
              
                Under-cowl fuel line means a fuel line that is entirely contained within the cowl of an outboard engine. This does not include a fuel line that crosses through the cowl housing.
              
                United States has the meaning given in 40 CFR 1068.30.
              
                Upcoming model year for an engine family means the model year after the one currently in production.
              
                U.S.-directed production volume means the number of engine units, subject to the requirements of this part, produced by a manufacturer for which the manufacturer has a reasonable assurance that sale was or will be made to ultimate purchasers in the United States.
              
                Useful life means the period during which a vehicle is required to comply with all applicable emission standards, specified as a given number of hours of operation or calendar years, whichever comes first. It is the period during which an engine is required to comply with all applicable emission standards. See §§ 1045.103(e), 1045.105(e), and 1045.112. If an engine has no hour meter, the specified number of hours does not limit the period during which an in-use engine is required to comply with emission standards unless the degree of service accumulation can be verified separately.
              
                Variable-speed engine means an engine that is not a constant-speed engine.
              
                Vessel means marine vessel.
              
                Void has the meaning given in 40 CFR 1068.30. In general this means to invalidate a certificate or an exemption both retroactively and prospectively.
              
                Volatile liquid fuel means any fuel other than diesel or biodiesel that is a liquid at atmospheric pressure and has a Reid Vapor Pressure higher than 2.0 pounds per square inch.
              
              
                We (us, our) means the Administrator of the Environmental Protection Agency and any authorized representatives.
              
                Wide-open throttle means maximum throttle opening. Unless this is specified at a given speed, it refers to maximum throttle opening at maximum speed. For electronically controlled or other engines with multiple possible fueling rates, wide-open throttle also means the maximum fueling rate at maximum throttle opening under test conditions.
              [73 FR 59194, Oct. 8, 2008, as amended at 75 FR 23020, Apr. 30, 2010]
            
            
              § 1045.805
              What symbols, acronyms, and abbreviations does this part use?
              The following symbols, acronyms, and abbreviations apply to this part:
              ABT Averaging, banking, and trading.
              AECD Auxiliary emission control device.
              CFR Code of Federal Regulations.
              CH4 methane.
              CO carbon monoxide.
              CO2 carbon dioxide.
              EPA Environmental Protection Agency.
              FEL Family Emission Limit.
              g gram.
              HC hydrocarbon.
              hr hour.
              kPa kilopascals.
              kW kilowatt.
              m meter.
              N2O nitrous oxide.
              NARA National Archives and Records Administration.
              NMHC nonmethane hydrocarbons.
              NOX oxides of nitrogen (NO and NO2).
              NTE not-to-exceed
              psig pounds per square inch of gauge pressure.
              RPM revolutions per minute.
              SAE Society of Automotive Engineers.
              THC total hydrocarbon.
              THCE total hydrocarbon equivalent.
              U.S.C. United States Code.
            
            
              § 1045.810
              What materials does this part reference?

              Documents listed in this section have been incorporated by reference into this part. The Director of the Federal Register approved the incorporation by reference as prescribed in 5 U.S.C. 552(a) and 1 CFR part 51. Anyone may inspect copies at the U.S. EPA, Air and Radiation Docket and Information Center, 1301 Constitution Ave., NW., Room B102, EPA West Building, Washington, DC 20460 or at the National Archives and Records Administration (NARA). For information on the availability of this material at NARA, call 202-741-6030, or go to: http://www.archives.gov/federal_register/code_of_federal_regulations/ibr_locations.html.
              
              (a) SAE material. Table 1 to this section lists material from the Society of Automotive Engineers that we have incorporated by reference. The first column lists the number and name of the material. The second column lists the sections of this part where we reference it. Anyone may purchase copies of these materials from the Society of Automotive Engineers, 400 Commonwealth Drive, Warrendale, PA 15096 or http://www.sae.org. Table 1 follows:
              
                Table 1 to § 1045.810—SAE Materials
                
                  Document number and name
                  Part 1045 reference
                
                
                  SAE J1939-05, Marine Stern Drive and Inboard Spark-Ignition Engine On-Board Diagnostics Implementation Guide, February 2008
                  1045.110
                
              
              (b) [Reserved]
            
            
              § 1045.815
              What provisions apply to confidential information?
              (a) Clearly show what you consider confidential by marking, circling, bracketing, stamping, or some other method.
              (b) We will store your confidential information as described in 40 CFR part 2. Also, we will disclose it only as specified in 40 CFR part 2. This applies both to any information you send us and to any information we collect from inspections, audits, or other site visits.
              (c) If you send us a second copy without the confidential information, we will assume it contains nothing confidential whenever we need to release information from it.
              (d) If you send us information without claiming it is confidential, we may make it available to the public without further notice to you, as described in 40 CFR 2.204.
            
            
              
              § 1045.820
              How do I request a hearing?
              (a) You may request a hearing under certain circumstances as described elsewhere in this part. To do this, you must file a written request, including a description of your objection and any supporting data, within 30 days after we make a decision.
              (b) For a hearing you request under the provisions of this part, we will approve your request if we find that your request raises a substantial factual issue.
              (c) If we agree to hold a hearing, we will use the procedures specified in 40 CFR part 1068, subpart G.
            
            
              § 1045.825
              What reporting and recordkeeping requirements apply under this part?
              Under the Paperwork Reduction Act (44 U.S.C. 3501 et seq.), the Office of Management and Budget approves the reporting and recordkeeping specified in the applicable regulations. The following items illustrate the kind of reporting and recordkeeping we require for engines and vessels regulated under this part:
              (a) We specify the following requirements related to engine and vessel certification in this part 1045:
              (1) In § 1045.20 we require vessel manufacturers to label their vessels if they are relying on component certification.
              (2) In § 1045.135 we require engine manufacturers to keep certain records related to duplicate labels sent to vessel manufacturers.
              (3) In § 1045.145 we include various reporting and recordkeeping requirements related to interim provisions.
              (4) In subpart C of this part we identify a wide range of information required to certify engines.
              (5) In §§ 1045.345 and 1045.350 we specify certain records related to production-line testing.
              (6) In §§ 1045.420 and 1045.425 we specify certain records related to in-use testing.
              (7) In subpart G of this part we identify several reporting and recordkeeping items for making demonstrations and getting approval related to various special compliance provisions.
              (8) In §§ 1045.725, 1045.730, and 1045.735 we specify certain records related to averaging, banking, and trading.
              (b) We specify the following requirements related to vessel or component certification in 40 CFR part 1060:
              (1) In 40 CFR 1060.20 we give an overview of principles for reporting information.
              (2) In 40 CFR part 1060, subpart C, we identify a wide range of information required to certify products.
              (3) In 40 CFR 1060.301 we require manufacturers to make engines or vessels available for our testing if we make such a request.
              (4) In 40 CFR 1060.505 we specify information needs for establishing various changes to published test procedures.
              (c) We specify the following requirements related to testing in 40 CFR part 1065:
              (1) In 40 CFR 1065.2 we give an overview of principles for reporting information.
              (2) In 40 CFR 1065.10 and 1065.12 we specify information needs for establishing various changes to published test procedures.
              (3) In 40 CFR 1065.25 we establish basic guidelines for storing test information.
              (4) In 40 CFR 1065.695 we identify data that may be appropriate for collecting during testing of in-use engines using portable analyzers.
              (d) We specify the following requirements related to the general compliance provisions in 40 CFR part 1068:
              (1) In 40 CFR 1068.5 we establish a process for evaluating good engineering judgment related to testing and certification.
              (2) In 40 CFR 1068.25 we describe general provisions related to sending and keeping information.
              (3) In 40 CFR 1068.27 we require manufacturers to make engines available for our testing or inspection if we make such a request.
              (4) In 40 CFR 1068.105 we require vessel manufacturers to keep certain records related to duplicate labels from engine manufacturers.
              (5) In 40 CFR 1068.120 we specify recordkeeping related to rebuilding engines.

              (6) In 40 CFR part 1068, subpart C, we identify several reporting and recordkeeping items for making demonstrations and getting approval related to various exemptions.
              
              (7) In 40 CFR part 1068, subpart D, we identify several reporting and recordkeeping items for making demonstrations and getting approval related to importing engines.
              (8) In 40 CFR 1068.450 and 1068.455 we specify certain records related to testing production-line engines in a selective enforcement audit.
              (9) In 40 CFR 1068.501 we specify certain records related to investigating and reporting emission-related defects.
              (10) In 40 CFR 1068.525 and 1068.530 we specify certain records related to recalling nonconforming engines.
            
            
              Pt. 1045, App. I
              Appendix I to Part 1045—Summary of Previous Emission Standards
              (a) The following standards apply to outboard and personal watercraft engines produced before the model years specified in § 1045.1 (since the end of the phase-in period specified in 40 CFR 91.104):
              (1) For engines at or below 4.3 kW, the HC + NOX standard is 81.00 g/kW-hr.
              (2) For engines above 4.3 kW, the following HC + NOX standard applies:
              
              STD = 6.00 + 0.250 · (151 + 557/P0.9)
              
              Where:
              
              STD = The HC + NOX emission standard, in g/kW-hr.
              P = The average power of an engine family, in kW.
              
              (b) See 40 CFR 91.104 for standards that applied to outboard and personal watercraft engines during the phase-in period.
            
            
              Pt. 1045, App. II
              Appendix II to Part 1045—Duty Cycles for Propulsion Marine Engines
              (a) The following duty cycle applies for discrete-mode testing:
              
                
                  E4 Mode No.
                  Enginespeed 1
                    
                  
                  Torque(percent) 2
                    
                  
                  Weightingfactors
                  
                
                
                  1
                  Maximum test speed
                  100
                  0.06
                
                
                  2
                  80%
                  71.6
                  0.14
                
                
                  3
                  60%
                  46.5
                  0.15
                
                
                  4
                  40%
                  25.3
                  0.25
                
                
                  5
                  Warm idle
                  0
                  0.40
                
                
                  1 Speed terms are defined in 40 CFR part 1065. Percent speed values are relative to maximum test speed.
                
                  2 Except as noted in § 1045.505, the percent torque is relative to maximum torque at maximum test speed.
              
              (b) The following duty cycle applies for ramped-modal testing:
              
                
                  RMC Mode
                  Time in mode(seconds)
                  
                  Engine speed 1 2
                  
                  Torque (percent) 2 3
                  
                
                
                  1a Steady-state
                  225
                  Idle
                  0
                
                
                  1b Transition
                  20
                  Linear transition
                  Linear transition
                
                
                  2a Steady-state
                  63
                  Maximum test speed
                  100
                
                
                  2b Transition
                  20
                  Linear transition
                  Linear transition
                
                
                  *3a Steady-state
                  271
                  40%
                  25.3%
                
                
                  3b Transition
                  20
                  Linear transition
                  Linear transition
                
                
                  4a Steady-state
                  151
                  80%
                  71.6%
                
                
                  4b Transition
                  20
                  Linear transition
                  Linear transition
                
                
                  5a Steady-state
                  161
                  60%
                  46.5%
                
                
                  5b Transition
                  20
                  Linear transition
                  Linear transition
                
                
                  6 Steady-state
                  229
                  Warm idle
                  0
                
                
                  1 Speed terms are defined in 40 CFR part 1065. Percent speed values are relative to maximum test speed.
                
                  2 Advance from one mode to the next within a 20-second transition phase. During the transition phase, command linear progressions of speed and torque from the speed setting and torque setting of the current mode to the speed setting and torque setting of the next mode.
                
                  3 Except as noted in § 1045.505, the percent torque is relative to maximum torque at maximum test speed.
              
              
            
          
        
        
          Pt. 1048
          PART 1048—CONTROL OF EMISSIONS FROM NEW, LARGE NONROAD SPARK-IGNITION ENGINES
          
            
              Subpart A—Overview and Applicability
              Sec.
              1048.1
              Does this part apply to me?
              1048.2
              Who is responsible for compliance?
              1048.5
              Which engines are excluded from this part's requirements?
              1048.10
              How is this part organized?
              1048.15
              Do any other regulation parts apply to me?
              1048.20
              What requirements from this part apply to excluded stationary engines?
              1048.30
              Submission of information.
            
            
              Subpart B—Emission Standards and Related Requirements
              1048.101
              What exhaust emission standards must my engines meet?
              1048.105
              What evaporative emissions standards and requirements apply?
              1048.110
              How must my engines diagnose malfunctions?
              1048.115
              What other requirements apply?
              1048.120
              What warranty requirements apply to me?
              1048.125
              What maintenance instructions must I give to buyers?
              1048.130
              What installation instructions must I give to equipment manufacturers?
              1048.135
              How must I label and identify the engines I produce?
              1048.140
              What are the provisions for certifying Blue Sky Series engines?
              1048.145
              Are there interim provisions that apply only for a limited time?
            
            
              Subpart C—Certifying Engine Families
              1048.201
              What are the general requirements for obtaining a certificate of conformity?
              1048.205
              What must I include in my application?
              1048.210
              May I get preliminary approval before I complete my application?
              1048.220
              How do I amend the maintenance instructions in my application?
              1048.225
              How do I amend my application for certification to include new or modified engine configurations?
              1048.230
              How do I select engine families?
              1048.235
              What emission testing must I perform for my application for a certificate of conformity?
              1048.240
              How do I demonstrate that my engine family complies with exhaust emission standards?
              1048.245
              How do I demonstrate that my engine family complies with evaporative emission standards?
              1048.250
              What records must I keep and make available to EPA?
              1048.255
              What decisions may EPA make regarding my certificate of conformity?
            
            
              Subpart D—Testing Production-line Engines
              1048.301
              When must I test my production-line engines?
              1048.305
              How must I prepare and test my production-line engines?
              1048.310
              How must I select engines for production-line testing?
              1048.315
              How do I know when my engine family fails the production-line testing requirements?
              1048.320
              What happens if one of my production-line engines fails to meet emission standards?
              1048.325
              What happens if an engine family fails the production-line testing requirements?
              1048.330
              May I sell engines from an engine family with a suspended certificate of conformity?
              1048.335
              How do I ask EPA to reinstate my suspended certificate?
              1048.340
              When may EPA revoke my certificate under this subpart and how may I sell these engines again?
              1048.345
              What production-line testing records must I send to EPA?
              1048.350
              What records must I keep?
            
            
              Subpart E—Testing In-use Engines
              1048.401
              What testing requirements apply to my engines that have gone into service?
              1048.405
              How does this program work?
              1048.410
              How must I select, prepare, and test my in-use engines?
              1048.415
              What happens if in-use engines do not meet requirements?
              1048.420
              What in-use testing information must I report to EPA?
              1048.425
               What records must I keep?
            
            
              Subpart F—Test Procedures
              1048.501
              How do I run a valid emission test?
              1048.505
              How do I test engines using steady-state duty cycles, including ramped-modal testing?
              1048.510
              What transient duty cycles apply for laboratory testing?
              1048.515
              What are the field-testing procedures?
            
            
              Subpart G—Compliance Provisions
              1048.601
              What compliance provisions apply to these engines?
              1048.605
              What provisions apply to engines certified under the motor vehicle program?
              1048.610

              What provisions apply to vehicles certified under the motor vehicle program?
              
              1048.612
              What is the exemption for delegated final assembly?
              1048.615
              What are the provisions for exempting engines designed for lawn and garden applications?
              1048.620
              What are the provisions for exempting large engines fueled by natural gas or liquefied petroleum gas?
              1048.625
              What special provisions apply to engines using noncommercial fuels?
              1048.630
              What are the provisions for exempting engines used solely for competition?
              1048.635
              What special provisions apply to branded engines?
              1048.640
              What special provisions apply for small-volume engine manufacturers?
            
            
              Subpart H [Reserved]
            
            
              Subpart I—Definitions and Other Reference Information
              1048.801
              What definitions apply to this part?
              1048.805
              What symbols, acronyms, and abbreviations does this part use?
              1048.810
              What materials does this part reference?
              1048.815
              What provisions apply to confidential information? 
              1048.820
              How do I request a hearing?
              1048.825
              What reporting and recordkeeping requirements apply under this part?
              Appendix I to Part 1048 [Reserved]
              Appendix II to Part 1048—Large Spark-ignition (SI) Composite Transient Cycle
            
          
          
            Authority:
            42 U.S.C. 7401-7671q.
          
          
            Source:
            67 FR 68347, Nov. 8, 2002, unless otherwise noted.
          
          
            Subpart A—Overview and Applicability
            
              § 1048.1
              Does this part apply to me?
              (a) The regulations in this part 1048 apply for all new, spark-ignition nonroad engines (defined in § 1048.801) with maximum engine power above 19 kW, except as provided in § 1048.5.

              (b) This part 1048 applies for engines built on or after January 1, 2004. You need not follow this part for engines you produce before January 1, 2004. See §§ 1048.101 through 1048.115, § 1048.145, and the definition of model year in § 1048.801 for more information about the timing of new requirements.
              (c) The definition of nonroad engine in 40 CFR 1068.30 excludes certain engines used in stationary applications. These engines may be required by 40 CFR part 60, subpart JJJJ, to comply with some of the provisions of this part 1048; otherwise, these engines are only required to comply with the requirements in § 1048.20. In addition, the prohibitions in 40 CFR 1068.101 restrict the use of stationary engines for nonstationary purposes unless they are certified under this part 1048 to the same standards that would apply to nonroad engines for the same model year.
              (d) In certain cases, the regulations in this part 1048 apply to engines with maximum engine power at or below 19 kW that would otherwise be covered by 40 CFR part 90 or 1054. See 40 CFR 90.913 or 1054.615 for provisions related to this allowance.
              [70 FR 40465, July 13, 2005, as amended at 73 FR 3613, Jan. 18, 2008; 73 FR 59231, Oct. 8, 2008]
            
            
              § 1048.2
              Who is responsible for compliance?
              The regulations in this part 1048 contain provisions that affect both engine manufacturers and others. However, the requirements of this part are generally addressed to the engine manufacturer. The term “you” generally means the engine manufacturer, as defined in § 1048.801, especially for issues related to certification (including production-line testing, reporting, etc.).
              [73 FR 59231, Oct. 8, 2008]
            
            
              § 1048.5
              Which engines are excluded from this part's requirements?
              This part does not apply to the following nonroad engines:
              (a) Engines that are certified to meet the requirements of 40 CFR part 1051, or are otherwise subject to 40 CFR part 1051 (for example, engines used in snowmobiles and all-terrain vehicles).
              (b) Propulsion marine engines. See 40 CFR parts 91 and 1045. This part applies with respect to auxiliary marine engines.
              (c) Engines that are certified to meet the requirements of 40 CFR parts 92 or 1033 (locomotive engines), or are otherwise subject to 40 CFR parts 92 or 1033.
              [70 FR 40465, July 13, 2005, as amended at 73 FR 59232, Oct. 8, 2008]
            
            
              § 1048.10
              How is this part organized?

              This part 1048 is divided into the following subparts:
              
              (a) Subpart A of this part defines the applicability of part 1048 and gives an overview of regulatory requirements.
              (b) Subpart B of this part describes the emission standards and other requirements that must be met to certify engines under this part. Note that § 1048.145 discusses certain interim requirements and compliance provisions that apply only for a limited time.
              (c) Subpart C of this part describes how to apply for a certificate of conformity.
              (d) Subpart D of this part describes general provisions for testing production-line engines.
              (e) Subpart E of this part describes general provisions for testing in-use engines.
              (f) Subpart F of this part describes how to test your engines (including references to other parts of the Code of Federal Regulations).
              (g) Subpart G of this part and 40 CFR part 1068 describe requirements, prohibitions, and other provisions that apply to engine manufacturers, equipment manufacturers, owners, operators, rebuilders, and all others.
              (h) [Reserved]
              (i) Subpart I of this part contains definitions and other reference information.
              [70 FR 40465, July 13, 2005, as amended at 73 FR 59232, Oct. 8, 2008]
            
            
              § 1048.15
              Do any other regulation parts apply to me?
              (a) Part 1060 of this chapter describes standards and procedures for controlling evaporative emissions from engines fueled by gasoline or other volatile liquid fuels and the associated fuel systems. These requirements apply to engine manufacturers as specified in this part 1048. Part 1060 applies optionally for equipment manufacturers and fuel-system component manufacturers for certifying their products.
              (b) Part 1065 of this chapter describes procedures and equipment specifications for testing engines to measure exhaust emissions. Subpart F of this part 1048 describes how to apply the provisions of part 1065 of this chapter to determine whether engines meet the exhaust emission standards in this part.
              (c) The requirements and prohibitions of part 1068 of this chapter apply to everyone, including anyone who manufactures, imports, installs, owns, operates, or rebuilds any of the engines subject to this part 1048, or equipment containing these engines. Part 1068 of this chapter describes general provisions, including these seven areas:
              (1) Prohibited acts and penalties for engine manufacturers, equipment manufacturers, and others.
              (2) Rebuilding and other aftermarket changes.
              (3) Exclusions and exemptions for certain engines.
              (4) Importing engines.
              (5) Selective enforcement audits of your production.
              (6) Defect reporting and recall.
              (7) Procedures for hearings.
              (d) Other parts of this chapter apply if referenced in this part.
              [70 FR 40465, July 13, 2005, as amended at 73 FR 59232, Oct. 8, 2008; 74 FR 8426, Feb. 24, 2009; 75 FR 23021, Apr. 30, 2010]
            
            
              § 1048.20
              What requirements from this part apply to excluded stationary engines?
              (a) You must add a permanent label or tag to each new engine you produce or import that is excluded under § 1048.1(c) as a stationary engine and is not required by 40 CFR part 60, subpart JJJJ, to meet the standards and other requirements of this part 1048 that are equivalent to the requirements applicable to nonroad SI engines for the same model year. To meet labeling requirements, you must do the following things:
              (1) Attach the label or tag in one piece so no one can remove it without destroying or defacing it.
              (2) Secure it to a part of the engine needed for normal operation and not normally requiring replacement.
              (3) Make sure it is durable and readable for the engine's entire life.
              (4) Write it in English.
              (5) Follow the requirements in § 1048.135(g) regarding duplicate labels if the engine label is obscured in the final installation.
              (b) Engine labels or tags required under this section must have the following information:

              (1) Include the heading “EMISSION CONTROL INFORMATION”.
              
              (2) Include your full corporate name and trademark. You may instead include the full corporate name and trademark of another company you choose to designate.
              (3) State the engine displacement (in liters) and maximum engine power.
              (4) State: “THIS ENGINE IS EXCLUDED FROM THE REQUIREMENTS OF 40 CFR PART 1048 AS A “STATIONARY ENGINE” AND THE OWNER/OPERATOR MUST COMPLY WITH THE REQUIREMENTS OF 40 CFR PART 60. INSTALLING OR USING THIS ENGINE IN ANY OTHER APPLICATION MAY BE A VIOLATION OF FEDERAL LAW SUBJECT TO CIVIL PENALTY.”.
              (c) Stationary engines required by 40 CFR part 60, subpart JJJJ, to meet the requirements of this part 1048 must meet the labeling requirements of 40 CFR 60.4242.
              [70 FR 40466, July 13, 2005, as amended at 73 FR 3613, Jan. 18, 2008]
            
            
              § 1048.30
              Submission of information.
              (a) This part includes various requirements to record data or other information. Refer to § 1048.825 and 40 CFR 1068.25 regarding recordkeeping requirements. Unless we specify otherwise, store these records in any format and on any media and keep them readily available for one year after you send an associated application for certification, or one year after you generate the data if they do not support an application for certification. You must promptly send us organized, written records in English if we ask for them. We may review them at any time.
              (b) The regulations in § 1048.255 and 40 CFR 1068.101 describe your obligation to report truthful and complete information and the consequences of failing to meet this obligation. This includes information not related to certification.

              (c) Send all reports and requests for approval to the Designated Compliance Officer (see § 1048.801).
              (d) Any written information we require you to send to or receive from another company is deemed to be a required record under this section. Such records are also deemed to be submissions to EPA. We may require you to send us these records whether or not you are a certificate holder.
              [75 FR 23021, Apr. 30, 2010]
            
          
          
            Subpart B—Emission Standards and Related Requirements
            
              § 1048.101
              What exhaust emission standards must my engines meet?
              The exhaust emission standards of this section apply by model year. You may certify engines earlier than we require. The Tier 1 standards apply only to steady-state testing, as described in paragraph (b) of this section. The Tier 2 standards apply to steady-state, transient, and field testing, as described in paragraphs (a), (b), and (c) of this section.
              (a) Emission standards for transient testing. Starting in the 2007 model year, transient exhaust emissions from your engines may not exceed the Tier 2 emission standards, as follows:
              (1) Measure emissions using the applicable transient test procedures described in subpart F of this part.
              (2) The Tier 2 HC + NOX standard is 2.7 g/kW-hr and the Tier 2 CO standard is 4.4 g/kW-hr. For severe-duty engines, the Tier 2 HC + NOX standard is 2.7 g/kW-hr and the Tier 2 CO standard is 130.0 g/kW-hr. The following engines are not subject to the transient standards in this paragraph (a):
              (i) High-load engines.
              (ii) Engines with maximum engine power above 560 kW.
              (iii) Engines with maximum test speed above 3400 rpm.
              (iv) Constant-speed engines and severe-duty engines.

              (3) You may optionally certify your engines according to the following formula instead of the standards in paragraph (a)(1) of this section: (HC + NOX) × CO0.784 ≤8.57. The HC + NOX and CO emission levels you select to satisfy this formula, rounded to the nearest 0.1 g/kW-hr, become the emission standards that apply for those engines. You may not select an HC + NOX emission standard higher than 2.7 g/kW-hr or a CO emission standard higher than 20.6 g/kW-hr. The following table illustrates a range of possible values under this paragraph (a)(3):
              
              
                Table 1 of § 1048.101—Examples of Possible Tier 2 Duty-cycle Emission Standards
                
                  HC + NOX
                    (g/kW-hr)
                  
                  CO(g/kW-hr)
                  
                
                
                  2.7
                  4.4
                
                
                  2.2
                  5.6
                
                
                  1.7
                  7.9
                
                
                  1.3
                  11.1
                
                
                  1.0
                  15.5
                
                
                  0.8
                  20.6
                
              
              (b) Standards for steady-state testing. Except as we allow in paragraph (d) of this section, steady-state exhaust emissions from your engines may not exceed emission standards, as follows:
              (1) Measure emissions using the applicable steady-state test procedures described in subpart F of this part:
              (2) The following table shows the Tier 1 exhaust emission standards that apply to engines from 2004 through 2006 model years:
              
                Table 2 of § 1048.101—Tier 1 Emission Standards (g/kW-hr)
                
                  Testing
                  General emission standards
                  HC + NOX
                  
                  CO
                  Alternate emission standards for severe-duty engines
                  HC + NOX
                  
                  CO
                
                
                  Certification and production-line testing
                  4.0
                  50.0
                  4.0
                  130.0
                
                
                  In-use testing
                  5.4
                  50.0
                  5.4
                  130.0
                
              
              (3) Starting in the 2007 model year, steady-state exhaust emissions from your engines may not exceed the numerical emission standards in paragraph (a) of this section. See paragraph (d) of this section for alternate standards that apply for certain engines.
              (c) Standards for field testing. Starting in 2007, exhaust emissions may not exceed field-testing standards, as follows:
              (1) Measure emissions using the field-testing procedures in subpart F of this part:
              (2) The HC + NOX standard is 3.8 g/kW-hr and the CO standard is 6.5 g/kW-hr. For severe-duty engines, the HC + NOX standard is 3.8 g/kW-hr and the CO standard is 200.0 g/kW-hr. For natural gas-fueled engines, you are not required to measure nonmethane hydrocarbon emissions or total hydrocarbon emissions for testing to show that the engine meets the emission standards of this paragraph (c); that is, you may assume HC emissions are equal to zero.

              (3) You may apply the following formula to determine alternate emission standards that apply to your engines instead of the standards in paragraph (c)(1) of this section: (HC + NOX) × CO0.791 ≤16.78. HC + NOX emission levels may not exceed 3.8 g/kW-hr and CO emission levels may not exceed 31.0 g/kW-hr. The following table illustrates a range of possible values under this paragraph (c)(2):
              
                Table 3 of § 1048.101—Examples of Possible Tier 2 Field-testing Emission Standards
                
                  HC + NOX
                    (g/kW-hr)
                  
                  CO(g/kW-hr)
                  
                
                
                  3.8
                  6.5
                
                
                  3.1
                  8.5
                
                
                  2.4
                  11.7
                
                
                  1.8
                  16.8
                
                
                  1.4
                  23.1
                
                
                  1.1
                  31.0
                
              
              (d) Engine protection. For engines that require enrichment at high loads to protect the engine, you may ask to meet alternate Tier 2 standards of 2.7 g/kW-hr for HC + NOX and 31.0 g/kW-hr for CO instead of the emission standards described in paragraph (b)(2) of this section for steady-state testing. If we approve your request, you must still meet the transient testing standards in paragraph (a) of this section and the field-testing standards in paragraph (c) of this section. To qualify for this allowance, you must do all the following things:
              (1) Show that enrichment is necessary to protect the engine from damage.
              (2) Show that you limit enrichment to operating modes that require additional cooling to protect the engine from damage.

              (3) Show in your application for certification that enrichment will rarely occur in use in the equipment in which your engines are installed. For example, an engine that is expected to operate 5 percent of the time in use with enrichment would clearly not qualify.
              (4) Include in your installation instructions any steps necessary for someone installing your engines to prevent enrichment during normal operation (see § 1048.130).
              (e) Fuel types. The exhaust emission standards in this section apply for engines using each type of fuel specified in 40 CFR part 1065, subpart H, on which the engines in the engine family are designed to operate, except for engines certified under § 1048.625. For engines certified under § 1048.625, the standards of this section apply to emissions measured using the specified test fuel. You must meet the numerical emission standards for hydrocarbons in this section based on the following types of hydrocarbon emissions for engines powered by the following fuels:
              (1) Natural gas-fueled engines: NMHC emissions.
              (2) Alcohol-fueled engines: THCE emissions.
              (3) Other engines: THC emissions.
              (f) Small engines. Certain engines with total displacement at or below 1000 cc may comply with the requirements of 40 CFR part 90 or 1054 instead of complying with the requirements of this part, as described in § 1048.615.
              (g) Useful life. Your engines must meet the exhaust emission standards in paragraphs (a) through (c) of this section over their full useful life. For severe-duty engines, the minimum useful life is 1,500 hours of operation or seven years, whichever comes first. For all other engines, the minimum useful life is 5,000 hours of operation or seven years, whichever comes first.
              (1) Specify a longer useful life in hours for an engine family under either of two conditions:
              (i) If you design, advertise, or market your engine to operate longer than the minimum useful life (your recommended hours until rebuild may indicate a longer design life).
              (ii) If your basic mechanical warranty is longer than the minimum useful life.
              (2) You may request in your application for certification that we approve a shorter useful life for an engine family. We may approve a shorter useful life, in hours of engine operation but not in years, if we determine that these engines will rarely operate longer than the shorter useful life. If engines identical to those in the engine family have already been produced and are in use, your demonstration must include documentation from such in-use engines. In other cases, your demonstration must include an engineering analysis of information equivalent to such in-use data, such as data from research engines or similar engine models that are already in production. Your demonstration must also include any overhaul interval that you recommend, any mechanical warranty that you offer for the engine or its components, and any relevant customer design specifications. Your demonstration may include any other relevant information. The useful life value may not be shorter than any of the following:
              (i) 1,000 hours of operation.
              (ii) Your recommended overhaul interval.
              (iii) Your mechanical warranty for the engine.
              (h) Applicability for testing. The duty-cycle emission standards in this subpart apply to all testing performed according to the procedures in §§ 1048.505 and 1048.510, including certification, production-line, and in-use testing. The field-testing standards apply for all testing performed according to the procedures of subpart F of this part.
              [67 FR 68347, Nov. 8, 2002, as amended at 70 FR 40466, July 13, 2005; 73 FR 3613, Jan. 18, 2008; 73 FR 59232, Oct. 8, 2008]
            
            
              § 1048.105
              What evaporative emission standards and requirements apply?
              Starting in the 2007 model year, new engines that run on a volatile liquid fuel (such as gasoline) must meet the emission standards of this section over a useful life of five years, except as specified in paragraph (f) of this section. Note that § 1048.245 allows you to use design-based certification instead of generating new emission data.
              (a) Fuel line permeation. For nonmetallic fuel lines, you must specify and use products that meet the Category 1 specifications for permeation in the November 1996 or November 2004 versions of SAE J2260 (both incorporated by reference in § 1048.810).
              (b) [Reserved]
              (c) Diurnal emissions. Evaporative hydrocarbon emissions may not exceed 0.2 grams per gallon of fuel tank capacity when measured using the test procedures specified in § 1048.501. Diurnal emission controls must continue to function during engine operation.
              (d) Running loss. Liquid fuel in the fuel tank may not reach boiling during continuous engine operation in the final installation at an ambient temperature of 30 °C. Note that gasoline with a Reid vapor pressure of 62 kPa (9 psi) begins to boil at about 53 °C at atmospheric pressure, and at about 60 °C for fuel tanks that hold pressure as described in § 1048.245(e)(1)(i).
              (e) Installation. If other companies install your engines in their equipment, you may introduce your engines into U.S. commerce without meeting all the requirements in this section. However, you must give equipment manufacturers any appropriate instructions so that fully assembled equipment will meet all the requirements in this section, as described in § 1048.130. Your instructions may specify that equipment manufacturers may alternatively use other fuel-system components that have been certified under 40 CFR part 1060. Introducing equipment into U.S. commerce without meeting all the requirements of this section violates 40 CFR 1068.101(a)(1).
              (f) Motor vehicles and marine vessels. Motor vehicles and marine vessels may contain engines subject to the exhaust emission standards in this part 1048. Evaporative emission standards apply to these products as follows:
              (1) Marine vessels using spark-ignition engines are subject to the requirements of 40 CFR part 1045. The vessels are not required to comply with the evaporative emission standards and related requirements of this part 1048.
              (2) Motor vehicles are subject to the requirements of 40 CFR part 86. They are not required to comply with the evaporative emission standards and related requirements of this part 1048.
              [73 FR 59232, Oct. 8, 2008, as amended at 78 FR 36396, June 17, 2013]
            
            
              § 1048.110
              How must my engines diagnose malfunctions?
              The following engine-diagnostic requirements apply for engines equipped with three-way catalysts and closed-loop control of air-fuel ratios:
              (a) Equip your engines with a diagnostic system. Starting in the 2007 model year, equip each engine with a diagnostic system that will detect significant malfunctions in its emission-control system using one of the following protocols:
              (1) If your emission-control strategy depends on maintaining air-fuel ratios at stoichiometry, an acceptable diagnostic design would identify malfunction whenever the air-fuel ratio does not cross stoichiometry for one minute of intended closed-loop operation. You may use other diagnostic strategies if we approve them in advance.
              (2) If the protocol described in paragraph (a)(1) of this section does not apply to your engine, you must use an alternative approach that we approve in advance. Your alternative approach must generally detect when the emission-control system is not functioning properly.
              (b) Use a malfunction-indicator light (MIL). The MIL must be readily visible to the operator; it may be any color except red. When the MIL goes on, it must display “Check Engine,” “Service Engine Soon,” or a similar message that we approve. You may use sound in addition to the light signal. The MIL must go on under each of the following circumstances:
              (1) When a malfunction occurs, as described in paragraph (a) of this section.
              (2) When the diagnostic system cannot send signals to meet the requirement of paragraph (b)(1) of this section.
              (3) When the engine's ignition is in the “key-on” position before starting or cranking. The MIL should go out after engine starting if the system detects no malfunction.
              (c) Control when the MIL can go out. If the MIL goes on to show a malfunction or system error, it must remain on during all later engine operation until servicing corrects the malfunction. If the engine is not serviced, but the malfunction or system error does not recur for three consecutive engine starts during which the malfunctioning system is evaluated and found to be working properly, the MIL may stay off during later engine operation.
              (d) Store trouble codes in computer memory. Record and store in computer memory any diagnostic trouble codes showing a malfunction that should illuminate the MIL. The stored codes must identify the malfunctioning system or component as uniquely as possible. Make these codes available through the data link connector as described in paragraph (g) of this section. You may store codes for conditions that do not turn on the MIL. The system must store a separate code to show when the diagnostic system is disabled.
              (e) Make data, access codes, and devices accessible. Make all required data accessible to us without any access codes or devices that only you can supply. Ensure that anyone servicing your engine can read and understand the diagnostic trouble codes stored in the onboard computer with generic tools and information.
              (f) Consider exceptions for certain conditions. Your diagnostic systems may disregard trouble codes for the first three minutes after engine starting. You may ask us to approve diagnostic-system designs that disregard trouble codes under other conditions that would produce an unreliable reading, damage systems or components, or cause other safety risks. This might include operation at altitudes over 8,000 feet.
              (g) Follow standard references for formats, codes, and connections. Follow conventions defined in 40 CFR 1045.110 or in the following documents (incorporated by reference in § 1048.810) or ask us to approve using updated versions of (or variations from) these documents:
              (1) ISO 9141-2 Road vehicles-Diagnostic systems—Part 2: CARB requirements for interchange of digital information, February 1994.
              (2) ISO 14230-4 Road vehicles—Diagnostic systems—Keyword Protocol 2000—Part 4: Requirements for emission-related systems, June 2000.
              [67 FR 68347, Nov. 8, 2002, as amended at 73 FR 59232, Oct. 8, 2008]
            
            
              § 1048.115
              What other requirements apply?
              Engines that are required to meet the emission standards of this part must meet the following requirements:
              (a) Crankcase emissions. Crankcase emissions may not be discharged directly into the ambient atmosphere from any engine throughout its useful life, except as follows:
              (1) Engines may discharge crankcase emissions to the ambient atmosphere if the emissions are added to the exhaust emissions (either physically or mathematically) during all emission testing. If you take advantage of this exception, you must do the following things:
              (i) Manufacture the engines so that all crankcase emissions can be routed into the applicable sampling systems specified in 40 CFR part 1065.
              (ii) Account for deterioration in crankcase emissions when determining exhaust deterioration factors.
              (2) For purposes of this paragraph (a), crankcase emissions that are routed to the exhaust upstream of exhaust aftertreatment during all operation are not considered to be discharged directly into the ambient atmosphere.
              (b) Torque broadcasting. Electronically controlled engines must broadcast their speed and output shaft torque (in newton-meters). Engines may alternatively broadcast a surrogate value for determining torque. Engines must broadcast engine parameters such that they can be read with a remote device, or broadcast them directly to their controller area networks. This information is necessary for testing engines in the field (see § 1048.515). This requirement applies beginning in the 2007 model year. Small-volume engine manufacturers may omit this requirement.
              (c) EPA access to broadcast information. If we request it, you must provide us any hardware or tools we would need to readily read, interpret, and record all information broadcast by an engine's on-board computers and electronic control modules. If you broadcast a surrogate parameter for torque values, you must provide us what we need to convert these into torque units. We will not ask for hardware or tools if they are readily available commercially.
              
              (d) [Reserved]
              (e) Adjustable parameters. Engines that have adjustable parameters must meet all the requirements of this part for any adjustment in the physically adjustable range. An operating parameter is not considered adjustable if you permanently seal it or if it is not normally accessible using ordinary tools. We may require that you set adjustable parameters to any specification within the adjustable range during any testing, including certification testing, production-line testing, or in-use testing.
              (f) Prohibited controls. You may not design your engines with emission-control devices, systems, or elements of design that cause or contribute to an unreasonable risk to public health, welfare, or safety while operating. For example, this would apply if the engine emits a noxious or toxic substance it would otherwise not emit that contributes to such an unreasonable risk.
              (g) Defeat devices. You may not equip your engines with a defeat device. A defeat device is an auxiliary emission-control device that reduces the effectiveness of emission controls under conditions that the engine may reasonably be expected to encounter during normal operation and use. This does not apply to auxiliary-emission control devices you identify in your certification application if any of the following is true:
              (1) The conditions of concern were substantially included in the applicable test procedures described in subpart F of this part.
              (2) You show your design is necessary to prevent engine (or equipment) damage or accidents.
              (3) The reduced effectiveness applies only to starting the engine.
              [67 FR 68347, Nov. 8, 2002, as amended at 70 FR 40467, July 13, 2005; 73 FR 59233, Oct. 8, 2008]
            
            
              § 1048.120
              What emission-related warranty requirements apply to me?
              (a) General requirements. You must warrant to the ultimate purchaser and each subsequent purchaser that the new nonroad engine, including all parts of its emission-control system, meets two conditions:
              (1) It is designed, built, and equipped so it conforms at the time of sale to the ultimate purchaser with the requirements of this part.
              (2) It is free from defects in materials and workmanship that may keep it from meeting these requirements.
              (b) Warranty period. Your emission-related warranty for evaporative emission controls must be valid for at least two years. Your emission-related warranty for exhaust emission controls must be valid for at least 50 percent of the engine's useful life in hours of operation or at least three years, whichever comes first. In the case of a high-cost warranted part, the warranty must be valid for at least 70 percent of the engine's useful life in hours of operation or at least five years, whichever comes first. You may offer an emission-related warranty more generous than we require. The emission-related warranty for the engine may not be shorter than any published warranty you offer without charge for the engine. Similarly, the emission-related warranty for any component may not be shorter than any published warranty you offer without charge for that component. If an engine has no hour meter, we base the warranty periods in this paragraph (b) only on the engine's age (in years). The warranty period begins when the engine is placed into service.
              (c) Components covered. The emission-related warranty covers all your components whose failure would increase an engine's emissions of any regulated pollutant, including components listed in 40 CFR part 1068, Appendix I, and components from any other system you develop to control emissions. The emission-related warranty covers these components even if another company produces the component for you. Your emission-related warranty does not cover components whose failure would not increase an engine's emissions of any regulated pollutant.
              (d) Limited applicability. You may deny warranty claims under this section if the operator caused the problem through improper maintenance or use, as described in 40 CFR 1068.115.
              (e) Owners manual. Describe in the owners manual the emission-related warranty provisions from this section that apply to the engine.
              [70 FR 40467, July 13, 2005, as amended at 73 FR 59233, Oct. 8, 2008; 75 FR 23021, Apr. 30, 2010]
            
            
              § 1048.125
              What maintenance instructions must I give to buyers?
              Give the ultimate purchaser of each new nonroad engine written instructions for properly maintaining and using the engine, including the emission-control system. The maintenance instructions also apply to service accumulation on your emission-data engines, as described in 40 CFR part 1065.
              (a) Critical emission-related maintenance. Critical emission-related maintenance includes any adjustment, cleaning, repair, or replacement of critical emission-related components. This may also include additional emission-related maintenance that you determine is critical if we approve it in advance. You may schedule critical emission-related maintenance on these components if you meet the following conditions:
              (1) You demonstrate that the maintenance is reasonably likely to be done at the recommended intervals on in-use engines. We will accept scheduled maintenance as reasonably likely to occur if you satisfy any of the following conditions:
              (i) You present data showing that, if a lack of maintenance increases emissions, it also unacceptably degrades the engine's performance.
              (ii) You present survey data showing that at least 80 percent of engines in the field get the maintenance you specify at the recommended intervals.
              (iii) You provide the maintenance free of charge and clearly say so in your maintenance instructions
              (iv) You otherwise show us that the maintenance is reasonably likely to be done at the recommended intervals.
              (2) You may not schedule critical emission-related maintenance more frequently than the following minimum intervals, except as specified in paragraphs (a)(3), (b) and (c) of this section:
              (i) For catalysts, fuel injectors, electronic control units, superchargers, and turbochargers: The useful life of the engine family.
              (ii) For gaseous fuel-system components (cleaning without disassembly only) and oxygen sensors: 2,500 hours.
              (3) If your engine family has an alternate useful life under § 1048.101(g) that is shorter than the period specified in paragraph (a)(2)(ii) of this section, you may not schedule critical emission-related maintenance more frequently than the alternate useful life, except as specified in paragraph (c) of this section.
              (4) You may ask us to approve a maintenance interval shorter than that specified in paragraphs (a)(2) of this section. In your request you must describe the proposed maintenance step, recommend the maximum feasible interval for this maintenance, include your rationale with supporting evidence to support the need for the maintenance at the recommended interval, and demonstrate that the maintenance will be done at the recommended interval on in-use engines. In considering your request, we will evaluate the information you provide and any other available information to establish alternate specifications for maintenance intervals, if appropriate.
              (b) Recommended additional maintenance. You may recommend any additional amount of maintenance on the components listed in paragraph (a) of this section, as long as you state clearly that these maintenance steps are not necessary to keep the emission-related warranty valid. If operators do the maintenance specified in paragraph (a) of this section, but not the recommended additional maintenance, this does not allow you to disqualify those engines from in-use testing or deny a warranty claim. Do not take these maintenance steps during service accumulation on your emission-data engines.
              (c) Special maintenance. You may specify more frequent maintenance to address problems related to special situations, such as substandard fuel or atypical engine operation. For example, you may specify more frequent cleaning of fuel system components for engines you have reason to believe will be using fuel that causes substantially more engine performance problems than commercial fuels of the same type that are generally available across the United States. You must clearly state that this additional maintenance is associated with the special situation you are addressing. We may disapprove your maintenance instructions if we determine that you have specified special maintenance steps to address engine operation that is not atypical, or that the maintenance is unlikely to occur in use. If we determine that certain maintenance items do not qualify as special maintenance under this paragraph (c), you may identify this as recommended additional maintenance under paragraph (b) of this section.
              (d) Noncritical emission-related maintenance. Subject to the provisions of this paragraph (d), you may schedule any amount of emission-related inspection or maintenance that is not covered by paragraph (a) of this section (i.e., maintenance that is neither explicitly identified as critical emission-related maintenance, nor that we approve as critical emission-related maintenance). Noncritical emission-related maintenance generally includes changing spark plugs, re-seating valves, or any other emission-related maintenance on the components we specify in 40 CFR part 1068, Appendix I that is not covered in paragraph (a) of this section. You must state in the owners manual that these steps are not necessary to keep the emission-related warranty valid. If operators fail to do this maintenance, this does not allow you to disqualify those engines from in-use testing or deny a warranty claim. Do not take these inspection or maintenance steps during service accumulation on your emission-data engines.
              (e) Maintenance that is not emission-related. For maintenance unrelated to emission controls, you may schedule any amount of inspection or maintenance. You may also take these inspection or maintenance steps during service accumulation on your emission-data engines, as long as they are reasonable and technologically necessary. This might include adding engine oil, changing air, fuel, or oil filters, servicing engine-cooling systems, and adjusting idle speed, governor, engine bolt torque, valve lash, or injector lash. You may perform this nonemission-related maintenance on emission-data engines at the least frequent intervals that you recommend to the ultimate purchaser (but not the intervals recommended for severe service).
              (f) Source of parts and repairs. State clearly on the first page of your written maintenance instructions that a repair shop or person of the owner's choosing may maintain, replace, or repair emission-control devices and systems. Your instructions may not require components or service identified by brand, trade, or corporate name. Also, do not directly or indirectly condition your warranty on a requirement that the engine be serviced by your franchised dealers or any other service establishments with which you have a commercial relationship. You may disregard the requirements in this paragraph (f) if you do one of two things:
              (1) Provide a component or service without charge under the purchase agreement.
              (2) Get us to waive this prohibition in the public's interest by convincing us the engine will work properly only with the identified component or service.
              (g) Payment for scheduled maintenance. Owners are responsible for properly maintaining their engines. This generally includes paying for scheduled maintenance. However, manufacturers must pay for scheduled maintenance during the useful life if it meets all the following criteria:
              (1) Each affected component was not in general use on similar engines before January 1, 2004.
              (2) The primary function of each affected component is to reduce emissions.
              (3) The cost of the scheduled maintenance is more than 2 percent of the price of the engine.
              (4) Failure to perform the maintenance would not cause clear problems that would significantly degrade the engine's performance.
              (h) Owners manual. Explain the owner's responsibility for proper maintenance in the owners manual.
              [70 FR 40468, July 13, 2005, as amended at 73 FR 59233, Oct. 8, 2008; 75 FR 23021, Apr. 30, 2010]
            
            
              
              § 1048.130
              What installation instructions must I give to equipment manufacturers?
              (a) If you sell an engine for someone else to install in a piece of nonroad equipment, give the engine installer instructions for installing it consistent with the requirements of this part. Include all information necessary to ensure that an engine will be installed in its certified configuration.
              (b) Make sure these instructions have the following information:
              (1) Include the heading: “Emission-related installation instructions”.
              (2) State: “Failing to follow these instructions when installing a certified engine in a piece of nonroad equipment violates federal law (40 CFR 1068.105(b)), subject to fines or other penalties as described in the Clean Air Act.”.
              (3) Describe the instructions needed to properly install the exhaust system and any other components. Include instructions consistent with the requirements of § 1048.205(v).
              (4) Describe the steps needed to control evaporative emissions, as described in §§ 1048.105 and 1048.245.
              (5) Describe any necessary steps for installing the diagnostic system described in § 1048.110.
              (6) Describe any limits on the range of applications needed to ensure that the engine operates consistently with your application for certification. For example, if your engines are certified only for constant-speed operation, tell equipment manufacturers not to install the engines in variable-speed applications. Also, if you need to avoid sustained high-load operation to meet the field-testing emission standards we specify in § 1048.101(c) or to comply with the provisions of § 1048.101(d), describe how the equipment manufacturer must properly size the engines for a given application.
              (7) Describe any other instructions to make sure the installed engine will operate according to design specifications in your application for certification. This may include, for example, instructions for installing aftertreatment devices when installing the engines.
              (8) State: “If you install the engine in a way that makes the engine's emission control information label hard to read during normal engine maintenance, you must place a duplicate label on the equipment, as described in 40 CFR 1068.105.”.
              (c) You do not need installation instructions for engines you install in your own equipment.
              (d) Provide instructions in writing or in an equivalent format. For example, you may post instructions on a publicly available Web site for downloading or printing. If you do not provide the instructions in writing, explain in your application for certification how you will ensure that each installer is informed of the installation requirements.
              [67 FR 68347, Nov. 8, 2002, as amended at 70 FR 40469, July 13, 2005]
            
            
              § 1048.135
              How must I label and identify the engines I produce?
              (a) Assign each engine a unique identification number and permanently affix, engrave, or stamp it on the engine in a legible way.
              (b) At the time of manufacture, affix a permanent and legible label identifying each engine. The label must be—
              (1) Attached in one piece so it is not removable without being destroyed or defaced.
              (2) Secured to a part of the engine needed for normal operation and not normally requiring replacement.
              (3) Durable and readable for the engine's entire life.
              (4) Written in English.
              (c) The label must—
              (1) Include the heading “EMISSION CONTROL INFORMATION”.
              (2) Include your full corporate name and trademark. You may identify another company and use its trademark instead of yours if you comply with the provisions of § 1048.635.
              (3) Include EPA's standardized designation for the engine family (and subfamily, where applicable).
              (4) State the engine's displacement (in liters); however, you may omit this from the label if all the engines in the engine family have the same per-cylinder displacement and total displacement.

              (5) State the date of manufacture [DAY (optional), MONTH, and YEAR]; however, you may omit this from the label if you stamp, engrave, or otherwise permanently identify it elsewhere on the engine, in which case you must also describe in your application for certification where you will identify the date on the engine.
              (6) Identify the emission control system. Use terms and abbreviations as described in 40 CFR 1068.45. You may omit this information from the label if there is not enough room for it and you put it in the owners manual instead.
              (7) State: “THIS ENGINE IS CERTIFIED TO OPERATE ON [specify operating fuel or fuels].”
              (8) Identify any requirements for fuel and lubricants. You may omit this information from the label if there is not enough room for it and you put it in the owners manual instead.
              (9) List specifications and adjustments for engine tuneups; show the proper position for the transmission during tuneup and state which accessories should be operating. You may omit this information from the label if there is not enough room for it and you put it in the owners manual instead.
              (10) State the useful life for your engine family if it has a longer useful life under § 1048.101(g)(1) or a shortened useful life under § 1048.101(g)(2).
              (11) Identify the emission standards to which you have certified the engine (in g/kW-hr).
              (12) Include one of the following compliance statements:
              (i) For engines that may be used in nonroad or stationary equipment, state: “THIS ENGINE COMPLIES WITH U.S. EPA REGULATIONS FOR [MODEL YEAR] NONROAD AND STATIONARY ENGINES.”
              (ii) For engines that will be used only in nonroad equipment, state: “THIS ENGINE COMPLIES WITH U.S. EPA REGULATIONS FOR [MODEL YEAR] NONROAD ENGINES.”
              (iii) For engines that will be used only in stationary equipment, state: “THIS ENGINE COMPLIES WITH U.S. EPA REGULATIONS FOR [MODEL YEAR] STATIONARY ENGINES.”
              (13) Include any of the following additional statements for special situations if they apply to your engines:
              (i) If your engines are certified only for constant-speed operation, state: “USE IN CONSTANT-SPEED APPLICATIONS ONLY.”
              (ii) If your engines are certified only for variable-speed operation, state: “USE IN VARIABLE-SPEED APPLICATIONS ONLY.”
              (iii) If your engines are certified only for high-load engines, state: “THIS ENGINE IS NOT INTENDED FOR OPERATION AT LESS THAN 75 PERCENT OF FULL LOAD.”
              (iv) If you certify your engines under § 1048.101(d), and show in your application for certification that in-use engines will experience infrequent high-load operation, state: “THIS ENGINE IS NOT INTENDED FOR OPERATION AT MORE THAN PERCENT OF FULL LOAD.” Specify the appropriate percentage of full load based on the nature of the engine protection. You may add other statements to discourage operation in engine-protection modes.
              (v) If your engines are certified to the voluntary standards in § 1048.140, state: “BLUE SKY SERIES” and identify the standard to which you certify the engines.
              (d) You may add information to the emission control information label to identify other emission standards that the engine meets or does not meet (such as California standards). You may also add other information to ensure that the engine will be properly maintained and used.
              (e) You may ask us to approve modified labeling requirements in this part 1048 if you show that it is necessary or appropriate. We will approve your request if your alternate label is consistent with the requirements of this part.

              (f) If you obscure the engine label while installing the engine in the equipment such that the label cannot be read during normal maintenance, you must place a duplicate label on the equipment. If others install your engine in their equipment in a way that obscures the engine label, we require them to add a duplicate label on the equipment (see 40 CFR 1068.105); in that case, give them the number of duplicate labels they request and keep the following records for at least five years:
              
              (1) Written documentation of the request from the equipment manufacturer.
              (2) The number of duplicate labels you send for each engine family and the date you sent them.
              [70 FR 40469, July 13, 2005, as amended at 73 FR 59233, Oct. 8, 2008]
            
            
              § 1048.140
              What are the provisions for certifying Blue Sky Series engines?
              This section defines voluntary standards for a recognized level of superior emission control for engines designated as “Blue Sky Series” engines. If you certify an engine family under this section, it is subject to all the requirements of this part as if these voluntary standards were mandatory. To receive a certificate of conformity as “Blue Sky Series,” you must certify to one of the sets of exhaust emission standards in the following table:
              
                Table 1 of § 1048.140—Standards for Blue Sky Series Engines (g/kW-hr)
                
                  Standards for steady-state and transient testprocedures
                  
                  HC + NOX
                  
                  CO
                  Standards forfield-testing procedures
                  
                  HC + NOX
                  
                  CO
                
                
                  0.80
                  4.4
                  1.10
                  6.6
                
                
                  0.60
                  4.4
                  0.84
                  6.6
                
                
                  0.40
                  4.4
                  0.56
                  6.6
                
                
                  0.20
                  4.4
                  0.28
                  6.6
                
                
                  0.10
                  4.4
                  0.14
                  6.6
                
              
              [73 FR 59234, Oct. 8, 2008]
            
            
              § 1048.145
              Are there interim provisions that apply only for a limited time?
              The provisions in this section apply instead of other provisions in this part. This section describes when these interim provisions expire.
              (a) Family banking. This paragraph (a) allows you to reduce the number of engines subject to the Tier 2 standards by certifying some of your engines earlier than otherwise required, as follows:
              (1) For early-compliant engines to generate offsets under this paragraph (a), you must meet the following general provisions:
              (i) You must begin actual production of early-compliant engines by September 1, 2006.
              (ii) Engines you produce after December 31, 2006 may not generate offsets.
              (iii) Offset-generating engines must be certified to the Tier 2 standards and requirements under this part 1048.
              (iv) If you certify engines under the voluntary standards of § 1048.140, you may not use them in your calculation under this paragraph (a).
              (2) For every offset-generating engine certified to the Tier 2 standards, you may reduce the number of engines with the same maximum engine power that are required to meet the Tier 2 standards in later model years by one engine. You may calculate power-weighted offsets based on actual U.S.-directed sales volumes. For example, if you produce a total of 1,000 engines in 2005 and 2006 with an average maximum power of 60 kW certified to the Tier 2 standards, you may delay certification to that tier of standards for up to 60,000 kW-engine-years in any of the following ways:
              (i) Delay certification of up to 600 engines with an average maximum power of 100 kW for one model year.
              (ii) Delay certification of up to 200 engines with an average maximum power of 100 kW for three consecutive model years.
              (iii) Delay certification of up to 400 engines with an average maximum power of 100 kW for one model year and up to 50 engines with an average maximum power of 200 kW for two model years.
              (3) Offset-using engines (that is, those not required to certify to the Tier 2 standards) must be certified to the Tier 1 standards and requirements of this part 1048. You may delay compliance for up to three model years.
              (4) By January 31 of each year in which you use the provisions of this paragraph (a), send us a report describing how many offset-generating or offset-using engines you produced in the preceding model year.
              (b) Hydrocarbon standards. For 2004 through 2006 model years, engine manufacturers may use nonmethane hydrocarbon measurements to demonstrate compliance with applicable emission standards.
              (c) [Reserved]
              (d) Tier 1 deterioration factors. For Tier 1 engines, base the deterioration factor from § 1048.240 on 3500 hours of operation. We may assign a deterioration factor for a Tier 1 engine family, but this would not affect your need to meet all emission standards that apply.
              (e) [Reserved]
              (f) Optional early field testing. You may optionally use the field-testing procedures in subpart F of this part for any in-use testing required under subpart E of this part to show that you meet Tier 1 standards. In this case, the same Tier 1 in-use emission standards apply to both steady-state testing in the laboratory and field testing.
              (g) Small-volume provisions. If you qualify for the hardship provisions in § 1068.250 of this chapter, we may approve extensions of up to four years total.
              (h) 2004 certification. For the 2004 model year, you may choose to have the emission standards and other requirements that apply to these engines in California serve as the emission standards and other requirements applicable under this part, instead of those in subpart A of this part. To ask for a certificate under this paragraph (h), send us the application for certification that you prepare for the California Air Resources Board instead of the information we otherwise require in § 1048.205.
              (i) Recreational vehicles. Engines or vehicles identified in the scope of 40 CFR part 1051 that are not yet regulated under that part are excluded from the requirements of this part. For example, snowmobiles produced in 2004 are not subject to the emission standards in this part. Once emission standards apply to these engines and vehicles, they are excluded from the requirements of this part under § 1048.5(a)(1).
              (j) Delayed compliance with labeling requirements. Before the 2010 model year, you may omit the dates of manufacture from the emission control information label as specified in § 1048.135(c)(5) if you keep those records and provide them to us upon request.
              (k) Delayed compliance with fuel tank permeation requirements. Before the 2010 model year, you may omit the permeation-related requirements related to plastic fuel tanks in § 1048.245(e)(1)(i) and § 1048.501(e).
              [67 FR 68347, Nov. 8, 2002, as amended at 70 FR 40470, July 13, 2005; 73 FR 59234, Oct. 8, 2008]
            
          
          
            Subpart C—Certifying Engine Families
            
              § 1048.201
              What are the general requirements for obtaining a certificate of conformity?
              (a) You must send us a separate application for a certificate of conformity for each engine family. A certificate of conformity is valid starting with the indicated effective date, but it is not valid for any production after December 31 of the model year for which it is issued. No certificate will be issued after December 31 of the model year.
              (b) The application must contain all the information required by this part and must not include false or incomplete statements or information (see § 1048.255).
              (c) We may ask you to include less information than we specify in this subpart, as long as you maintain all the information required by § 1048.250.
              (d) You must use good engineering judgment for all decisions related to your application (see 40 CFR 1068.5).
              (e) An authorized representative of your company must approve and sign the application.
              (f) See § 1048.255 for provisions describing how we will process your application.
              (g) We may require you to deliver your test engines to a facility we designate for our testing (see § 1048.235(c)).

              (h) For engines that become new after being placed into service, such as engines converted to nonroad use after being used in motor vehicles, we may specify alternate certification provisions consistent with the intent of this part. See the definition of “new nonroad engine” in § 1048.801.
              [70 FR 40470, July 13, 2005, as amended at 73 FR 59234, Oct. 8, 2008; 75 FR 23022, Apr. 30, 2010]
            
            
              § 1048.205
              What must I include in my application?

              This section specifies the information that must be in your application, unless we ask you to include less information under § 1048.201(c). We may require you to provide additional information to evaluate your application.
              (a) Describe the engine family's specifications and other basic parameters of the engine's design and emission controls. List the fuel types on which your engines are designed to operate (for example, gasoline and natural gas). List each distinguishable engine configuration in the engine family.
              (b) Explain how the emission control systems operate. Describe the evaporative emission controls, if applicable. Also describe in detail all system components for controlling exhaust emissions, including all auxiliary emission control devices (AECDs) and all fuel-system components you will install on any production or test engine. Identify the part number of each component you describe. For this paragraph (b), treat as separate AECDs any devices that modulate or activate differently from each other. Include sufficient detail to allow us to evaluate whether the AECDs are consistent with the defeat device prohibition of § 1048.115.
              (c) Explain how the engine diagnostic system works, describing especially the engine conditions (with the corresponding diagnostic trouble codes) that cause the malfunction-indicator light to go on. Propose what you consider to be extreme conditions under which the diagnostic system should disregard trouble codes, as described in § 1048.110.
              (d) Describe the engines you selected for testing and the reasons for selecting them.
              (e) Describe the test equipment and procedures that you used, including any special or alternate test procedures you used (see § 1048.501).
              (f) Describe how you operated the emission-data engine before testing, including the duty cycle and the number of engine operating hours used to stabilize emission levels. Explain why you selected the method of service accumulation. Describe any scheduled maintenance you did.
              (g) List the specifications of each test fuel to show that it falls within the required ranges we specify in 40 CFR part 1065, subpart H.
              (h) Identify the engine family's useful life.
              (i) Include the maintenance instructions you will give to the ultimate purchaser of each new nonroad engine (see § 1048.125).
              (j) Include the emission-related installation instructions you will provide if someone else installs your engines in a piece of nonroad equipment (see § 1048.130).
              (k) Identify each high-cost warranted part and show us how you calculated its replacement cost, including the estimated retail cost of the part, labor rates, and labor hours to diagnose and replace defective parts.
              (l) Describe your emission control information label (see § 1048.135).
              (m) Identify the emission standards to which you are certifying engines in the engine family.
              (n) Identify the engine family's deterioration factors and describe how you developed them (see § 1048.240). Present any emission test data you used for this.
              (o) State that you operated your emission-data engines as described in the application (including the test procedures, test parameters, and test fuels) to show you meet the requirements of this part.
              (p) Present emission data to show that you meet emission standards, as follows:
              (1) Present exhaust emission data for HC, NOX, and CO on an emission-data engine to show your engines meet the applicable duty-cycle emission standards we specify in § 1048.101. Show emission figures before and after applying deterioration factors for each engine. Include emission results for each mode if you do discrete-mode testing under § 1048.505. Include test data for each type of fuel from 40 CFR part 1065, subpart H, on which you intend for engines in the engine family to operate (for example, gasoline, liquefied petroleum gas, methanol, or natural gas). If we specify more than one grade of any fuel type (for example, a summer grade and winter grade of gasoline), you need to submit test data only for one grade unless the regulations of this part specify otherwise for your engine. Note that § 1048.235 allows you to submit an application in certain cases without new emission data.
              (2) If your engine family includes a volatile liquid fuel (and you do not use design-based certification under § 1048.245), present evaporative test data to show your vehicles meet the evaporative emission standards we specify in subpart B of this part. Show these figures before and after applying deterioration factors, where applicable.
              (q) State that all the engines in the engine family comply with the field-testing emission standards we specify in § 1048.101(c) for all normal operation and use when tested as specified in § 1048.515. Describe any relevant testing, engineering analysis, or other information in sufficient detail to support your statement.
              (r) For engines not subject to transient testing requirements in § 148.101(a), include information showing how your emission controls will function during normal in-use transient operation. For example, this might include the following:
              (1) Emission data from transient testing of engines using measurement systems designed for measuring in-use emissions.
              (2) Comparison of the engine design for controlling transient emissions with that from engines for which you have emission data over the transient duty cycle for certification.
              (3) Detailed descriptions of control algorithms and other design parameters for controlling transient emissions.
              (s) Report test results as follows:
              (1) Report all test results involving measurement of pollutants for which emission standards apply. Include test results from invalid tests or from any other tests, whether or not they were conducted according to the test procedures of subpart F of this part. We may ask you to send other information to confirm that your tests were valid under the requirements of this part and 40 CFR part 1065.
              (2) Report measured CO2, N2O, and CH4 as described in § 1048.235. Small-volume engine manufacturers may omit reporting N2O and CH4.
              (t) Describe all adjustable operating parameters (see § 1048.115(e)), including production tolerances. Include the following in your description of each parameter:
              (1) The nominal or recommended setting.
              (2) The intended physically adjustable range.
              (3) The limits or stops used to establish adjustable ranges.
              (4) Information showing why the limits, stops, or other means of inhibiting adjustment are effective in preventing adjustment of parameters on in-use engines to settings outside your intended physically adjustable ranges.
              (u) Provide the information to read, record, and interpret all the information broadcast by an engine's onboard computers and electronic control units. State that, upon request, you will give us any hardware, software, or tools we would need to do this. If you broadcast a surrogate parameter for torque values, you must provide us what we need to convert these into torque units. You may reference any appropriate publicly released standards that define conventions for these messages and parameters. Format your information consistent with publicly released standards.
              (v) Confirm that your emission-related installation instructions specify how to ensure that sampling of exhaust emissions will be possible after engines are installed in equipment and placed in service. If this cannot be done by simply adding a 20-centimeter extension to the exhaust pipe, show how to sample exhaust emissions in a way that prevents diluting the exhaust sample with ambient air.
              (w) State whether your certification is intended to include engines used in stationary applications. Also state whether your certification is limited for certain engines. If this is the case, describe how you will prevent use of these engines in applications for which they are not certified. This applies for engines such as the following:
              (1) Constant-speed engines.
              (2) Variable-speed engines.

              (x) Unconditionally certify that all the engines in the engine family comply with the requirements of this part, other referenced parts of the CFR, and the Clean Air Act.
              
              (y) Include good-faith estimates of U.S.-directed production volumes. Include a justification for the estimated production volumes if they are substantially different than actual production volumes in earlier years for similar models.
              (z) Include other applicable information, such as information specified in this part or part 1068 of this chapter related to requests for exemptions.
              (aa) Name an agent for service located in the United States. Service on this agent constitutes service on you or any of your officers or employees for any action by EPA or otherwise by the United States related to the requirements of this part.
              [70 FR 40470, July 13, 2005, as amended at 73 FR 3613, Jan. 18, 2008; 73 FR 59234, Oct. 8, 2008; 74 FR 56510, Oct. 30, 2009]
            
            
              § 1048.210
              May I get preliminary approval before I complete my application?
              If you send us information before you finish the application, we will review it and make any appropriate determinations, especially for questions related to engine family definitions, auxiliary emission-control devices, deterioration factors, testing for service accumulation, and maintenance. Decisions made under this section are considered to be preliminary approval, subject to final review and approval. We will generally not reverse a decision where we have given you preliminary approval, unless we find new information supporting a different decision. If you request preliminary approval related to the upcoming model year or the model year after that, we will make best-efforts to make the appropriate determinations as soon as practicable. We will generally not provide preliminary approval related to a future model year more than two years ahead of time.
              [70 FR 40472, July 13, 2005]
            
            
              § 1048.220
              How do I amend the maintenance instructions in my application?
              You may amend your emission-related maintenance instructions after you submit your application for certification as long as the amended instructions remain consistent with the provisions of § 1048.125. You must send the Designated Compliance Officer a written request to amend your application for certification for an engine family if you want to change the emission-related maintenance instructions in a way that could affect emissions. In your request, describe the proposed changes to the maintenance instructions. If operators follow the original maintenance instructions rather than the newly specified maintenance, this does not allow you to disqualify those engines from in-use testing or deny a warranty claim.
              (a) If you are decreasing or eliminating any specified maintenance, you may distribute the new maintenance instructions to your customers 30 days after we receive your request, unless we disapprove your request. This would generally include replacing one maintenance step with another. We may approve a shorter time or waive this requirement.
              (b) If your requested change would not decrease the specified maintenance, you may distribute the new maintenance instructions anytime after you send your request. For example, this paragraph (b) would cover adding instructions to increase the frequency of a maintenance step for engines in severe-duty applications.
              (c) You need not request approval if you are making only minor corrections (such as correcting typographical mistakes), clarifying your maintenance instructions, or changing instructions for maintenance unrelated to emission control. We may ask you to send us copies of maintenance instructions revised under this paragraph (c).
              [70 FR 40472, July 13, 2005, as amended at 73 FR 59235, Oct. 8, 2008; 75 FR 23022, Apr. 30, 2010]
            
            
              § 1048.225
              How do I amend my application for certification to include new or modified engine configurations?

              Before we issue you a certificate of conformity, you may amend your application to include new or modified engine configurations, subject to the provisions of this section. After we have issued your certificate of conformity, you may send us an amended application requesting that we include new or modified engine configurations within the scope of the certificate, subject to the provisions of this section. You must amend your application if any changes occur with respect to any information included in your application.
              (a) You must amend your application before you take any of the following actions:
              (1) Add an engine configuration to an engine family. In this case, the engine configuration added must be consistent with other engine configurations in the engine family with respect to the criteria listed in § 1048.230.
              (2) Change an engine configuration already included in an engine family in a way that may affect emissions, or change any of the components you described in your application for certification. This includes production and design changes that may affect emissions any time during the engine's lifetime.
              (b) To amend your application for certification, send the Designated Compliance Officer the following information:
              (1) Describe in detail the addition or change in the engine model or configuration you intend to make.
              (2) Include engineering evaluations or data showing that the amended engine family complies with all applicable requirements. You may do this by showing that the original emission-data engine is still appropriate for showing that the amended family complies with all applicable requirements.
              (3) If the original emission-data engine for the engine family is not appropriate to show compliance for the new or modified engine configuration, include new test data showing that the new or modified engine configuration meets the requirements of this part.
              (c) We may ask for more test data or engineering evaluations. You must give us these within 30 days after we request them.
              (d) For engine families already covered by a certificate of conformity, we will determine whether the existing certificate of conformity covers your newly added or modified engine. You may ask for a hearing if we deny your request (see § 1048.820).
              (e) For engine families already covered by a certificate of conformity, you may start producing the new or modified engine configuration anytime after you send us your amended application and before we make a decision under paragraph (d) of this section. However, if we determine that the affected engines do not meet applicable requirements, we will notify you to cease production of the engines and may require you to recall the engines at no expense to the owner. Choosing to produce engines under this paragraph (e) is deemed to be consent to recall all engines that we determine do not meet applicable emission standards or other requirements and to remedy the nonconformity at no expense to the owner. If you do not provide information required under paragraph (c) of this section within 30 days after we request it, you must stop producing the new or modified engines.
              [73 FR 59235, Oct. 8, 2008]
            
            
              § 1048.230
              How do I select engine families?
              (a) For purposes of certification, divide your product line into families of engines that are expected to have similar emission characteristics throughout the useful life as described in this section. Your engine family is limited to a single model year.
              (b) Group engines in the same engine family if they are the same in all of the following aspects:
              (1) The combustion cycle.
              (2) The cooling system (water-cooled vs. air-cooled).
              (3) Configuration of the fuel system (for example, fuel-injected vs. carbureted gasoline engines).
              (4) Method of air aspiration.
              (5) The number, location, volume, and composition of catalytic converters.
              (6) The number, arrangement (such as in-line or vee configuration), and approximate bore diameter of cylinders.
              (c) You may subdivide a group of engines that is identical under paragraph (b) of this section into different engine families if you show the expected emission characteristics are different during the useful life.

              (d) In unusual circumstances, you may group engines that are not identical with respect to the things listed in paragraph (b) of this section in the same engine family if you show that their emission characteristics during the useful life will be similar.
              (e) You may create separate families for exhaust emissions and evaporative emissions. If we do this, list both families on the emission control information label.
              (f) Where necessary, you may divide an engine family into sub-families to meet different emission standards, as specified in § 1048.101(a)(2). For issues related to compliance and prohibited actions, we will generally apply decisions to the whole engine family. For engine labels and other administrative provisions, we may approve your request for separate treatment of sub-families.
              [70 FR 40473, July 13, 2005, as amended at 73 FR 59235, Oct. 8, 2008; 75 FR 23022, Apr. 30, 2010]
            
            
              § 1048.235
              What emission testing must I perform for my application for a certificate of conformity?
              This section describes the emission testing you must perform to show compliance with the emission standards in §§ 1048.101(a) and (b) and 1048.105 during certification. See § 1048.205(q) regarding emission testing related to the field-testing standards. See § 1048.240 and 40 CFR part 1065, subpart E, regarding service accumulation before emission testing.
              (a) Test your emission-data engines using the procedures and equipment specified in subpart F of this part.
              (b) Select emission-data engines according to the following criteria:
              (1) Exhaust testing. For each fuel type from each engine family, select an emission-data engine with a configuration that is most likely to exceed the exhaust emission standards, using good engineering judgment. Consider the emission levels of all exhaust constituents over the full useful life of the engine when operated in a piece of equipment.
              (2) Evaporative testing. For each engine family that includes a volatile liquid fuel, select a test fuel system with a configuration that is most likely to exceed the evaporative emission standards, using good engineering judgment.
              (c) We may measure emissions from any of your test engines or other engines from the engine family, as follows:
              (1) We may decide to do the testing at your plant or any other facility. If we do this, you must deliver the test engine to a test facility we designate. The test engine you provide must include appropriate manifolds, aftertreatment devices, electronic control units, and other emission-related components not normally attached directly to the engine block. If we do the testing at your plant, you must schedule it as soon as possible and make available the instruments, personnel, and equipment we need.
              (2) If we measure emissions on one of your test engines, the results of that testing become the official emission results for the engine. Unless we later invalidate these data, we may decide not to consider your data in determining if your engine family meets applicable requirements.
              (3) Before we test one of your engines, we may set its adjustable parameters to any point within the physically adjustable ranges (see § 1048.115(e)).
              (4) Before we test one of your engines, we may calibrate it within normal production tolerances for anything we do not consider an adjustable parameter. For example, this would apply where we determine that an engine parameter is not an adjustable parameter (as defined in § 1048.801) but that it is subject to production variability.
              (d) You may ask to use carryover emission data from a previous model year instead of doing new tests, but only if all the following are true:
              (1) The engine family from the previous model year differs from the current engine family only with respect to model year or other characteristics unrelated to emissions. You may also ask to add a configuration subject to § 1048.225.
              (2) The emission-data engine from the previous model year remains the appropriate emission-data engine under paragraph (b) of this section.

              (3) The data show that the emission-data engine would meet all the requirements that apply to the engine family covered by the application for certification.
              
              (e) We may require you to test another engine of the same or different configuration in addition to the engine tested under paragraph (b) of this section.
              (f) If you use an alternate test procedure under 40 CFR 1065.10 and later testing shows that such testing does not produce results that are equivalent to the procedures specified in subpart F of this part, we may reject data you generated using the alternate procedure.
              (g) Measure CO2 and CH4 with each low-hour certification test using the procedures specified in 40 CFR part 1065 starting in the 2011 and 2012 model years, respectively. Also measure N2O with each low-hour certification test using the procedures specified in 40 CFR part 1065 starting in the 2013 model year for any engine family that depends on NOx aftertreatment to meet emission standards. Small-volume engine manufacturers may omit measurement of N2O and CH4. These measurements are not required for measurements using field-testing procedures. Use the same units and modal calculations as for your other results to report a single weighted value for each constituent. Round the final values as follows:
              (1) Round CO2 to the nearest 1 g/kW-hr.
              (2) Round N2O to the nearest 0.001 g/kW-hr.
              (3) Round CH4 to the nearest 0.001 g/kW-hr.
              [70 FR 40473, July 13, 2005, as amended at 73 FR 59235, Oct. 8, 2008; 74 FR 56510, Oct. 30, 2009]
            
            
              § 1048.240
              How do I demonstrate that my engine family complies with exhaust emission standards?

              (a) For purposes of certification, your engine family is considered in compliance with the applicable numerical emission standards in § 1048.101(a) and (b) if all emission-data engines representing that family have test results showing official emission results and deteriorated emission levels at or below these standards. This includes all test points over the course of the durability demonstration. This also applies for all test points for emission-data engines within the family used to establish deterioration factors. See paragraph (e) of this section for provisions related to demonstrating compliance with field-testing standards.
              (b) Your engine family is deemed not to comply if any emission-data engine representing that family has test results showing an official emission result or a deteriorated emission level for any pollutant that is above an applicable emission standard from § 1048.101(a) and (b). Similarly, your engine family is deemed not to comply if any emission-data engine representing that family has test results showing any emission level above the applicable field-testing standard for any pollutant. This also applies for all test points for emission-data engines within the family used to establish deterioration factors.
              (c) To compare emission levels from the emission-data engine with the applicable emission standards, apply deterioration factors to the measured emission levels for each pollutant. Specify the deterioration factors based on emission measurements using four significant figures, consistent with good engineering judgment. For example, your deterioration factors must take into account any available data from in-use testing with similar engines (see subpart E of this part). Small-volume engine manufacturers may use assigned deterioration factors that we establish. In addition, anyone may use assigned deterioration factors for engine families with a projected U.S.-directed production volume at or below 300 engines. Apply deterioration factors as follows:
              (1) Multiplicative deterioration factor. Except as specified in paragraph (c)(2) of this section, use a multiplicative deterioration factor for exhaust emissions. A multiplicative deterioration factor is the ratio of exhaust emissions at the end of useful life to exhaust emissions at the low-hour test point. Adjust the official emission results for each tested engine at the selected test point by multiplying the measured emissions by the deterioration factor. If the factor is less than one, use one.
              (2) Additive deterioration factor. Use an additive deterioration factor for exhaust emissions if engines do not use aftertreatment technology. Also, you may use an additive deterioration factor for exhaust emissions for a particular pollutant if all the emission-data engines in the engine family have low-hour emission levels at or below 0.3 g/kW-hr for HC + NOX or 0.5 g/kW-hr for CO, unless a multiplicative deterioration factor is more appropriate. For example, you should use a multiplicative deterioration factor if emission increases are best represented by the ratio of exhaust emissions at the end of the useful life to exhaust emissions at the low-hour test point. An additive deterioration factor is the difference between exhaust emissions at the end of useful life and exhaust emissions at the low-hour test point. Adjust the official emission results for each tested engine at the selected test point by adding the factor to the measured emissions. If the factor is less than zero, use zero.

              (d) Collect emission data using measurements to one more decimal place than the applicable standard. Apply the deterioration factor to the official emission result, as described in paragraph (c) of this section, then round the adjusted figure to the same number of decimal places as the emission standard. Compare the rounded emission levels to the emission standard for each emission-data engine. In the case of HC + NOX standards, apply the deterioration factor to each pollutant and then add the results before rounding.
              (e) Use good engineering judgment to demonstrate compliance with field-testing standards throughout the useful life. You may, but are not required to, apply the same deterioration factors used to show compliance with the applicable duty-cycle standards.
              [70 FR 40474, July 13, 2005, as amended at 73 FR 59236, Oct. 8, 2008; 75 FR 23022, Apr. 30, 2010]
            
            
              § 1048.245
              How do I demonstrate that my engine family complies with evaporative emission standards?
              (a) For certification, your engine family is considered in compliance with the evaporative emission standards in subpart B of this part if you do either of the following:
              (1) You have test results showing that evaporative emissions in the family are at or below the standards throughout the useful life.
              (2) Where applicable, you comply with the design specifications in paragraph (e) of this section.
              (b) Your engine family does not comply if any fuel system representing that family has test results showing emission levels above the standards.
              (c) Use good engineering judgment to develop a test plan to establish deterioration factors to show how much emissions increase at the end of the useful life.
              (d) If you adjust the emission levels for deterioration, round them to the same number of decimal places as the emission standard. Compare the rounded emission levels to the emission standard for each test fuel system.
              (e) You may demonstrate that your engine family complies with the evaporative emission standards by demonstrating that you use the following control technologies:
              (1) For certification to the standards specified in § 1048.105(c), with the following technologies:
              (i) Use a tethered or self-closing gas cap on a fuel tank that stays sealed up to a positive pressure of 24.5 kPa (3.5 psig); however, they may contain air inlets that open when there is a vacuum pressure inside the tank. Nonmetal fuel tanks must also use one of the qualifying designs for controlling permeation emissions specified in 40 CFR 1060.240.
              (ii) [Reserved]
              (2) For certification to the standards specified in § 1048.105(d), demonstrating that you use design features to prevent fuel boiling under all normal operation. If you install engines in equipment, you may do this using fuel temperature data measured during normal operation. Otherwise, you may do this by including appropriate information in your emission-related installation instructions.
              (3) We may establish additional options for design-based certification where we find that new test data demonstrate that a technology will ensure compliance with the emission standards in this section.
              [67 FR 68347, Nov. 8, 2002, as amended at 70 FR 40474, July 13, 2005; 73 FR 59236, Oct. 8, 2008; 75 FR 23022, Apr. 30, 2010]
            
            
              
              § 1048.250
              What records must I keep and make available to EPA?
              (a) Send the Designated Compliance Officer information related to your U.S.-directed production volumes as described in § 1048.345. In addition, within 45 days after the end of the model year, you must send us a report describing information about engines you produced during the model year as follows:
              (1) State the total production volume for each engine family that is not subject to reporting under § 1048.345.
              (2) State the total production volume for any engine family for which you produce engines after completing the reports required in § 1048.345.
              (3) For production volumes you report under this paragraph (a), identify whether or not the figures include California sales. Include a separate count of production volumes for California sales if those figures are available.
              (b) Organize and maintain the following records:
              (1) A copy of all applications and any summary information you send us.
              (2) Any of the information we specify in § 1048.205 that you were not required to include in your application.
              (3) A detailed history of each emission-data engine. For each engine, describe all of the following:
              (i) The emission-data engine's construction, including its origin and buildup, steps you took to ensure that it represents production engines, any components you built specially for it, and all the components you include in your application for certification.
              (ii) How you accumulated engine operating hours (service accumulation), including the dates and the number of hours accumulated.
              (iii) All maintenance, including modifications, parts changes, and other service, and the dates and reasons for the maintenance.
              (iv) All your emission tests, including documentation on routine and standard tests, as specified in part 40 CFR part 1065, and the date and purpose of each test.
              (v) All tests to diagnose engine or emission-control performance, giving the date and time of each and the reasons for the test.
              (vi) Any other significant events.
              (4) Production figures for each engine family divided by assembly plant.
              (5) Keep a list of engine identification numbers for all the engines you produce under each certificate of conformity.
              (c) Keep data from routine emission tests (such as test cell temperatures and relative humidity readings) for one year after we issue the associated certificate of conformity. Keep all other information specified in this section for eight years after we issue your certificate.
              (d) Store these records in any format and on any media, as long as you can promptly send us organized, written records in English if we ask for them. You must keep these records readily available. We may review them at any time.
              [67 FR 68347, Nov. 8, 2002, as amended at 70 FR 40474, July 13, 2005; 73 FR 59236, Oct. 8, 2008]
            
            
              § 1048.255
              What decisions may EPA make regarding my certificate of conformity?
              (a) If we determine your application is complete and shows that the engine family meets all the requirements of this part and the Act, we will issue a certificate of conformity for your engine family for that model year. We may make the approval subject to additional conditions.
              (b) We may deny your application for certification if we determine that your engine family fails to comply with emission standards or other requirements of this part or the Clean Air Act. We will base our decision on all available information. If we deny your application, we will explain why in writing.
              (c) In addition, we may deny your application or suspend or revoke your certificate if you do any of the following:
              (1) Refuse to comply with any testing or reporting requirements.
              (2) Submit false or incomplete information (paragraph (e) of this section applies if this is fraudulent).
              (3) Render inaccurate any test data.

              (4) Deny us from completing authorized activities despite our presenting a warrant or court order (see 40 CFR 1068.20). This includes a failure to provide reasonable assistance.
              (5) Produce engines for importation into the United States at a location where local law prohibits us from carrying out authorized activities.
              (6) Fail to supply requested information or amend your application to include all engines being produced.
              (7) Take any action that otherwise circumvents the intent of the Act or this part.
              (d) We may void your certificate if you do not keep the records we require or do not give us information as required under this part or the Act.
              (e) We may void your certificate if we find that you intentionally submitted false or incomplete information.
              (f) If we deny your application or suspend, revoke, or void your certificate, you may ask for a hearing (see § 1048.820).
              [70 FR 40474, July 13, 2005, as amended at 73 FR 59236, Oct. 8, 2008; 75 FR 23022, Apr. 30, 2010]
            
          
          
            Subpart D—Testing Production-line Engines
            
              § 1048.301
              When must I test my production-line engines?
              (a) If you produce engines that are subject to the requirements of this part, you must test them as described in this subpart, except as follows:
              (1) [Reserved]
              (2) We may exempt engine families with a projected U.S.-directed production volume below 150 units from routine testing under this subpart. Request this exemption in your application for certification and include your basis for projecting a production volume below 150 units. We will approve your request if we agree that you have made good-faith estimates of your production volumes. Your exemption is approved when we grant your certificate. You must promptly notify us if your actual production exceeds 150 units during the model year. If you exceed the production limit or if there is evidence of a nonconformity, we may require you to test production-line engines under this subpart, or under 40 CFR part 1068, subpart E, even if we have approved an exemption under this paragraph (a)(2).
              (b) We may suspend or revoke your certificate of conformity for certain engine families if your production-line engines do not meet the requirements of this part or you do not fulfill your obligations under this subpart (see §§ 1048.325 and 1048.340).
              (c) Other regulatory provisions authorize us to suspend, revoke, or void your certificate of conformity, or order recalls for engine families, without regard to whether they have passed these production-line testing requirements. The requirements of this subpart do not affect our ability to do selective enforcement audits, as described in part 1068 of this chapter. Individual engines in families that pass these production-line testing requirements must also conform to all applicable regulations of this part and part 1068 of this chapter.
              (d) You may use alternate programs for testing production-line engines in the following circumstances:
              (1) You may use analyzers and sampling systems that meet the field-testing requirements of 40 CFR part 1065, subpart J, but not the otherwise applicable requirements in 40 CFR part 1065 for laboratory testing, to demonstrate compliance with duty-cycle emission standards if you double the minimum sampling rate specified in § 1048.310(b). Use measured test results to determine whether engines comply with applicable standards without applying a measurement allowance. This alternate program does not require prior approval but we may disallow use of this option where we determine that use of field-grade equipment would prevent you from being able to demonstrate that your engines are being produced to conform to the specifications in your application for certification.

              (2) You may ask to use another alternate program for testing production-line engines. In your request, you must show us that the alternate program gives equal assurance that your products meet the requirements of this part. We may waive some or all of this subpart's requirements if we approve your alternate approach. For example, in certain circumstances you may be able to give us equal assurance that your products meet the requirements of this part by using less rigorous measurement methods if you offset that by increasing the number of test engines.
              (e) If you certify an engine family with carryover emission data, as described in § 1048.235(d), and these equivalent engine families consistently pass the production-line testing requirements over the preceding two-year period, you may ask for a reduced testing rate for further production-line testing for that family. The minimum testing rate is one engine per engine family. If we reduce your testing rate, we may limit our approval to any number of model years. In determining whether to approve your request, we may consider the number of engines that have failed the emission tests.
              (f) We may ask you to make a reasonable number of production-line engines available for a reasonable time so we can test or inspect them for compliance with the requirements of this part.
              [73 FR 59236, Oct. 8, 2008]
            
            
              § 1048.305
              How must I prepare and test my production-line engines?
              This section describes how to prepare and test production-line engines. You must assemble the test engine in a way that represents the assembly procedures for other engines in the engine family. You must ask us to approve any deviations from your normal assembly procedures for other production engines in the engine family.
              (a) Test procedures. Test your production-line engines using either the steady-state or transient testing procedures specified in subpart F of this part to show you meet the duty-cycle emission standards in subpart B of this part. The field-testing standards apply for this testing, but you need not do additional testing to show that production-line engines meet the field-testing standards.
              (b) Modifying a test engine. Once an engine is selected for testing (see § 1048.310), you may adjust, repair, prepare, or modify it or check its emissions only if one of the following is true:
              (1) You document the need for doing so in your procedures for assembling and inspecting all your production engines and make the action routine for all the engines in the engine family.
              (2) This subpart otherwise specifically allows your action.
              (3) We approve your action in advance.
              (c) Engine malfunction. If an engine malfunction prevents further emission testing, ask us to approve your decision to either repair the engine or delete it from the test sequence.
              (d) Setting adjustable parameters. Before any test, we may require you to adjust any adjustable parameter to any setting within its physically adjustable range.
              (1) We may require you to adjust idle speed outside the physically adjustable range as needed, but only until the engine has stabilized emission levels (see paragraph (e) of this section). We may ask you for information needed to establish an alternate minimum idle speed.
              (2) We may specify adjustments within the physically adjustable range by considering their effect on emission levels. We may also consider how likely it is that someone will make such an adjustment with in-use equipment.
              (e) Stabilizing emission levels. Before you test production-line engines, you may operate the engine to stabilize the emission levels. Using good engineering judgment, operate your engines in a way that represents the way production engines will be used. You may operate each engine for no more than the greater of two periods:
              (1) 50 hours.
              (2) The number of hours you operated your emission-data engine for certifying the engine family (see 40 CFR part 1065, subpart E).
              (f) Damage during shipment. If shipping an engine to a remote facility for production-line testing makes necessary an adjustment or repair, you must wait until after the initial emission test to do this work. We may waive this requirement if the test would be impossible or unsafe, or if it would permanently damage the engine. Report to us, in your written report under § 1048.345, all adjustments or repairs you make on test engines before each test.
              (g) Retesting after invalid tests. You may retest an engine if you determine an emission test is invalid under subpart F of this part. Explain in your written report reasons for invalidating any test and the emission results from all tests. If we determine that you improperly invalidated a test, we may require you to ask for our approval for future testing before substituting results of the new tests for invalid ones.
              [67 FR 68347, Nov. 8, 2002, as amended at 70 FR 40475, July 13, 2005; 73 FR 59237, Oct. 8, 2008]
            
            
              § 1048.310
              How must I select engines for production-line testing?
              (a) Use test results from two engines each quarter to calculate the required sample size for the model year for each engine family.
              (b) Early in each calendar quarter, randomly select and test two engines from the end of the assembly line for each engine family.

              (c) Calculate the required sample size for each engine family. Separately calculate this figure for HC + NOX and CO. The required sample size is the greater of these calculated values. Use the following equation:
              
                ER08OC08.091
              
              
                Where:
                
                N = Required sample size for the model year.
                t95 = 95% confidence coefficient, which depends on the number of tests completed, n, as specified in the table in paragraph (c)(1) of this section. It defines 95% confidence intervals for a one-tail distribution.
                σ = Test sample standard deviation (see paragraph (c)(2) of this section).
                x = Mean of emission test results of the sample.
                STD = Emission standard.
              
              (1) Determine the 95% confidence coefficient, t95, from the following table:
              
                
                  n  t95
                  
                  n  t95
                  
                  n  t95
                  
                
                
                   2 6.31
                  12 1.80
                  22 1.72
                
                
                   3 2.92
                  13 1.78
                  23 1.72
                
                
                   4 2.35
                  14 1.77
                  24 1.71
                
                
                   5 2.13
                  15 1.76
                  25 1.71
                
                
                   6 2.02
                  16 1.75
                  26 1.71
                
                
                   7 1.94
                  17 1.75
                  27 1.71
                
                
                   8 1.90
                  18 1.74
                  28 1.70
                
                
                   9 1.86
                  19 1.73
                  29 1.70
                
                
                  10 1.83
                  20 1.73
                  30 +  1.70
                
                
                  11 1.81
                  21 1.72
                  
                
              

              (2) Calculate the standard deviation, σ, for the test sample using the following formula:
              
              Where:
              
                ER08OC08.092
              
              
              
                Xi = Emission test result for an individual engine.
                n = The number of tests completed in an engine family.
              
              
              (d) Use final deteriorated test results to calculate the variables in the equations in paragraph (c) of this section (see § 1048.315(a)).
              (e) After each new test, recalculate the required sample size using the updated mean values, standard deviations, and the appropriate 95-percent confidence coefficient.

              (f) Distribute the remaining tests evenly throughout the rest of the year. You may need to adjust your schedule for selecting engines if the required sample size changes. If your scheduled quarterly testing for the remainder of the model year is sufficient to meet the calculated sample size, you may wait until the next quarter to do additional testing. Continue to randomly select engines from each engine family.
              (g) Continue testing until one of the following things happens:
              (1) After completing the minimum number of tests required in paragraph (b) of this section, the number of tests completed in an engine family, n, is greater than the required sample size, N, and the sample mean, x, is less than or equal to the emission standard. For example, if N = 5.1 after the fifth test, the sample-size calculation does not allow you to stop testing.
              (2) The engine family does not comply according to § 1048.315.
              (3) You test 30 engines from the engine family.
              (4) You test one percent of your projected annual U.S.-directed production volume for the engine family, rounded to the nearest whole number. Do not count an engine under this paragraph (g)(4) if it fails to meet an applicable emission standard. You may stop testing after you test one percent of your production volume even if you have not tested the number of engines specified in paragraph (b) of this section. For example, if projected volume is 475 engines, test two engines in each of the first two quarters and one engine in the third quarter to fulfill your testing requirements under this section for that engine family.
              (5) You choose to declare that the engine family does not comply with the requirements of this subpart.
              (h) If the sample-size calculation allows you to stop testing for one pollutant but not another, you must continue measuring emission levels of all pollutants for any additional tests required under this section. However, you need not continue making the calculations specified in this subpart for the pollutant for which testing is not required. This paragraph (h) does not affect the number of tests required under this section, the required calculations in § 1048.315, or the remedial steps required under § 1048.320.
              (i) You may elect to test more randomly chosen engines than we require under this section. Include these engines in the sample-size calculations.
              [67 FR 68347, Nov. 8, 2002, as amended at 70 FR 40475, July 13, 2005; 73 FR 59237, Oct. 8, 2008]
            
            
              § 1048.315
              How do I know when my engine family fails the production-line testing requirements?
              This section describes the pass/fail criteria for the production-line testing requirements. We apply these criteria on an engine-family basis. See § 1048.320 for the requirements that apply to individual engines that fail a production-line test.
              (a) Calculate your test results as follows:
              (1) Initial and final test results. Calculate and round the test results for each engine. If you do several tests on an engine, calculate the initial results for each test, then add all the test results together and divide by the number of tests. Round this final calculated value for the final test results on that engine.
              (2) Final deteriorated test results. Apply the deterioration factor for the engine family to the final test results (see § 1048.240(c)).
              (3) Round deteriorated test results. Round the results to the number of decimal places in the emission standard expressed to one more decimal place.

              (b) Construct the following CumSum Equation for each engine family for HC + NOX and CO emissions:
              
              Ci = Max [0 or Ci-1 + Xi − (STD + 0.25 × σ)]
              
              
                Where:
                
                Ci = The current CumSum statistic.
                Ci-1 = The previous CumSum statistic. For the first test, the CumSum statistic is 0 (i.e., C1 = 0).
                Xi = The current emission test result for an individual engine.
                STD = Emission standard.
              
              
              (c) Use final deteriorated test results to calculate the variables in the equation in paragraph (b) of this section (see § 1048.315(a)).
              (d) After each new test, recalculate the CumSum statistic.

              (e) If you test more than the required number of engines, include the results from these additional tests in the CumSum Equation.
              

              (f) After each test, compare the current CumSum statistic, Ci, to the recalculated Action Limit, H, defined as H = 5.0 × σ.
              (g) If the CumSum statistic exceeds the Action Limit in two consecutive tests, the engine family fails the production-line testing requirements of this subpart. Tell us within ten working days if this happens.
              (h) If you amend the application for certification for an engine family (see § 1048.225), do not change any previous calculations of sample size or CumSum statistics for the model year.
              [67 FR 68347, Nov. 8, 2002, as amended at 70 FR 40475, July 13, 2005; 73 FR 59238, Oct. 8, 2008]
            
            
              § 1048.320
              What happens if one of my production-line engines fails to meet emission standards?
              If you have a production-line engine with final deteriorated test results exceeding one or more emission standards (see § 1048.315(a)), the certificate of conformity is automatically suspended for that failing engine. You must take the following actions before your certificate of conformity can cover that engine:
              (a) Correct the problem and retest the engine to show it complies with all emission standards.
              (b) Include the test results and describe the remedy for each engine in the written report required under § 1048.345.
              [67 FR 68347, Nov. 8, 2002, as amended at 73 FR 59238, Oct. 8, 2008]
            
            
              § 1048.325
              What happens if an engine family fails the production-line testing requirements?
              (a) We may suspend your certificate of conformity for an engine family if it fails under § 1048.315. The suspension may apply to all facilities producing engines from an engine family, even if you find noncompliant engines only at one facility.
              (b) We will tell you in writing if we suspend your certificate in whole or in part. We will not suspend a certificate until at least 15 days after the engine family fails. The suspension is effective when you receive our notice.
              (c) Up to 15 days after we suspend the certificate for an engine family, you may ask for a hearing (see § 1048.820). If we agree before a hearing occurs that we used erroneous information in deciding to suspend the certificate, we will reinstate the certificate.
              (d) Section 1048.335 specifies steps you must take to remedy the cause of the engine family's production-line failure. All the engines you have produced since the end of the last test period are presumed noncompliant and should be addressed in your proposed remedy. We may require you to apply the remedy to engines produced earlier if we determine that the cause of the failure is likely to have affected the earlier engines.
              [67 FR 68347, Nov. 8, 2002, as amended at 70 FR 40475, July 13, 2005; 73 FR 59238, Oct. 8, 2008]
            
            
              § 1048.330
              May I sell engines from an engine family with a suspended certificate of conformity?
              You may sell engines that you produce after we suspend the engine family's certificate of conformity under § 1048.315 only if one of the following occurs:
              (a) You test each engine you produce and show it complies with emission standards that apply.
              (b) We conditionally reinstate the certificate for the engine family. We may do so if you agree to recall all the affected engines and remedy any noncompliance at no expense to the owner if later testing shows that the engine family still does not comply.
            
            
              § 1048.335
              How do I ask EPA to reinstate my suspended certificate?
              (a) Send us a written report asking us to reinstate your suspended certificate. In your report, identify the reason for noncompliance, propose a remedy for the engine family, and commit to a date for carrying it out. In your proposed remedy include any quality control measures you propose to keep the problem from happening again.
              (b) Give us data from production-line testing that shows the remedied engine family complies with all the emission standards that apply.
            
            
              
              § 1048.340
              When may EPA revoke my certificate under this subpart and how may I sell these engines again?
              (a) We may revoke your certificate for an engine family in the following cases:
              (1) You do not meet the reporting requirements.
              (2) Your engine family fails to comply with the requirements of this subpart and your proposed remedy to address a suspended certificate under § 1048.325 is inadequate to solve the problem or requires you to change the engine's design or emission-control system.
              (b) To sell engines from an engine family with a revoked certificate of conformity, you must modify the engine family and then show it complies with the requirements of this part.
              (1) If we determine your proposed design change may not control emissions for the engine's full useful life, we will tell you within five working days after receiving your report. In this case we will decide whether production-line testing will be enough for us to evaluate the change or whether you need to do more testing.
              (2) Unless we require more testing, you may show compliance by testing production-line engines as described in this subpart.
              (3) We will issue a new or updated certificate of conformity when you have met these requirements.
            
            
              § 1048.345
              What production-line testing records must I send to EPA?
              (a) Within 30 calendar days of the end of each calendar quarter, send us a report with the following information:
              (1) Describe any facility used to test production-line engines and state its location.
              (2) State the total U.S.-directed production volume and number of tests for each engine family.
              (3) Describe how you randomly selected engines.
              (4) Describe each test engine, including the engine family's identification and the engine's model year, build date, model number, identification number, and number of hours of operation before testing.
              (5) Identify how you accumulated hours of operation on the engines and describe the procedure and schedule you used.
              (6) Provide the test number; the date, time and duration of testing; test procedure; all initial test results; final test results; and final deteriorated test results for all tests. Provide the emission results for all measured pollutants. Include information for both valid and invalid tests and the reason for any invalidation.
              (7) Describe completely and justify any nonroutine adjustment, modification, repair, preparation, maintenance, or test for the test engine if you did not report it separately under this subpart. Include the results of any emission measurements, regardless of the procedure or type of equipment.
              (8) Provide the CumSum analysis required in § 1048.315 and the sample-size calculation required in § 1048.310 for each engine family.
              (9) Report on each failed engine as described in § 1048.320.
              (10) State the date the calendar quarter ended for each engine family.
              (b) We may ask you to add information to your written report, so we can determine whether your new engines conform with the requirements of this subpart. We may also ask you to send less information.

              (c) An authorized representative of your company must sign the following statement:
              
              
                We submit this report under Sections 208 and 213 of the Clean Air Act. Our production-line testing conformed completely with the requirements of 40 CFR part 1048. We have not changed production processes or quality-control procedures for test engines in a way that might affect emission controls. All the information in this report is true and accurate, to the best of my knowledge. I know of the penalties for violating the Clean Air Act and the regulations. (Authorized Company Representative) 
              
              
              (d) Send electronic reports of production-line testing to the Designated Compliance Officer using an approved information format. If you want to use a different format, send us a written request with justification for a waiver.

              (e) We will send copies of your reports to anyone from the public who asks for them. See § 1048.815 for information on how we treat information you consider confidential.
              [67 FR 68347, Nov. 8, 2002, as amended at 70 FR 40476, July 13, 2005; 73 FR 59238, Oct. 8, 2008]
            
            
              § 1048.350
              What records must I keep?
              (a) Organize and maintain your records as described in this section. We may review your records at any time.
              (b) Keep paper or electronic records of your production-line testing for eight years after you complete all the testing required for an engine family in a model year.
              (c) Keep a copy of the written reports described in § 1048.345.
              (d) Keep the following additional records:
              (1) A description of all test equipment for each test cell that you can use to test production-line engines.
              (2) The names of supervisors involved in each test.
              (3) The name of anyone who authorizes adjusting, repairing, preparing, or modifying a test engine and the names of all supervisors who oversee this work.
              (4) If you shipped the engine for testing, the date you shipped it, the associated storage or port facility, and the date the engine arrived at the testing facility.
              (5) Any records related to your production-line tests that are not in the written report.
              (6) A brief description of any significant events during testing not otherwise described in the written report or in this section.
              (7) Any information specified in § 1048.345 that you do not include in your written reports.
              (e) If we ask, you must give us projected or actual production figures for an engine family. We may ask you to divide your production figures by maximum engine power, displacement, fuel type, or assembly plant (if you produce engines at more than one plant).
              (f) Keep records of the engine identification number for each engine you produce under each certificate of conformity. You may identify these numbers as a range. Give us these records within 30 days if we ask for them.
              (g) We may ask you to keep or send other information necessary to implement this subpart.
              [67 FR 68347, Nov. 8, 2002, as amended at 70 FR 40476, July 13, 2005; 73 FR 59239, Oct. 8, 2008]
            
          
          
            Subpart E—Testing In-use Engines
            
              § 1048.401
              What testing requirements apply to my engines that have gone into service?
              (a) If you produce engines that are subject to the requirements of this part, you must test them as described in this subpart. This generally involves testing engines in the field or removing them for measurement in a laboratory.
              (b) We may approve an alternate plan for showing that in-use engines comply with the requirements of this part if one of the following is true:
              (1) You produce 200 or fewer engines per year in the selected engine family.
              (2) Removing the engine from most of the applications for that engine family causes significant, irreparable damage to the equipment.
              (3) You identify a unique aspect of your engine applications that keeps you from doing the required in-use testing.
              (c) We may void your certificate of conformity for an engine family if you do not meet your obligations under this part.
              (d) Independent of your responsibility to test in-use engines, we may choose at any time to do our own testing of your in-use engines.
              (e) If in-use testing shows that engines fail to meet emission standards or other requirements of this part, we may pursue a recall or other remedy as allowed by the Act (see § 1048.415).
            
            
              § 1048.405
              How does this program work?

              (a) You must test in-use engines, for exhaust emissions, from the families we select. We may select up to 25 percent of your engine families in any model year—or one engine family if you have three or fewer families. We will select engine families for testing before the end of the model year. When we select an engine family for testing, we may specify that you preferentially test engines based on fuel type or equipment type. In addition, we may identify specific modes of operation or sampling times. You may choose to test additional engine families that we do not select.
              (b) Send us an in-use testing plan within six months after we direct you to test a particular engine family. If we request additional information or require you to modify your plan to meet the requirements of this subpart, you must provide the information or the modified plan within 30 days of our request. Complete the testing within 36 months after we direct you to test a particular engine family.
              (c) You may need to test engines from more than one model year at a given time.
              (d) In appropriate extreme and unusual circumstances that are clearly outside your control and could not have been avoided by the exercise of prudence, diligence, and due care, we may allow more time to complete testing or we may waive the in-use testing requirement for an engine family. For example, if your test fleet is destroyed by severe weather during service accumulation and we agree that completion of testing is not possible, we would generally waive testing requirements for that engine family.
              [67 FR 68347, Nov. 8, 2002, as amended at 73 FR 59239, Oct. 8, 2008; 75 FR 23022, Apr. 30, 2010]
            
            
              § 1048.410
              How must I select, prepare, and test my in-use engines?
              (a) You may make arrangements to select representative test engines from your own fleet or from other independent sources.
              (b) For the selected engine families, select engines that you or your customers have—
              (1) Operated for at least 50 percent of the engine family's useful life (see § 1048.101(d));
              (2) Not maintained or used in an abnormal way; and
              (3) Documented in terms of total hours of operation, maintenance, operating conditions, and storage.
              (c) Use the following methods to determine the number of engines you must test in each engine family:
              (1) Test at least two engines if you produce 2,000 or fewer engines in the model year from all engine families, or if you produce 500 or fewer engines from the selected engine family. Otherwise, test at least four engines.
              (2) If you successfully complete an in-use test program on an engine family and later certify an equivalent engine family with carryover emission data, as described in § 1048.235(c), then test at least one engine instead of the testing rates in paragraph (c)(1) of this section.
              (3) If you test the minimum required number of engines and all comply fully with emission standards, you may stop testing.
              (4) For each engine that fails any applicable standard, test two more. Regardless of measured emission levels, you do not have to test more than ten engines in an engine family. You may do more tests than we require.
              (5) You may concede that the engine family does not comply before testing a total of ten engines.
              (d) You may do minimal maintenance to set components of a test engine to specifications for anything we do not consider an adjustable parameter (see § 1048.205(p)). Limit maintenance to what is in the owner's instructions for engines with that amount of service and age. Document all maintenance and adjustments.
              (e) You may do repeat measurements with a test engine; however, you must conduct the same number of tests on each engine.
              (f) For a test program on an engine family, choose one of the following methods to test your engines:
              (1) Remove the selected engines for testing in a laboratory. Use the applicable steady-state and transient procedures in subpart F of this part to show compliance with the duty-cycle standards in § 1048.101(a) and (b). We may direct you to measure emissions on the dynamometer using the supplemental test procedures in § 1048.515 to show compliance with the field-testing standards in § 1048.101(c).

              (2) Test the selected engines while they remain installed in the equipment. Use the field testing procedures in subpart F of this part. Measure emissions during normal operation of the equipment to show compliance with the field-testing standards in § 1048.101(c). We may direct you to include specific areas of normal operation.
              (g) You may ask us to waive parts of the prescribed test procedures if they are not necessary to determine in-use compliance.
              (h) Calculate the average emission levels for an engine family from the results for the set of tested engines. Round them to the number of decimal places in the emission standards expressed to one more decimal place.
              [67 FR 68347, Nov. 8, 2002, as amended at 73 FR 59239, Oct. 8, 2008]
            
            
              § 1048.415
              What happens if in-use engines do not meet requirements?
              (a) Determine the reason each in-use engine exceeds the emission standards.
              (b) If the average emission levels calculated in § 1048.410(h) exceed any of the emission standards that apply, notify us within fifteen days of completing testing on this family. Otherwise follow the reporting instructions in § 1048.420.
              (c) We will consider failure rates, average emission levels, and any defects—among other things—to decide on taking remedial action under this subpart (see 40 CFR 1068.505). We may consider the results from any voluntary additional testing you perform. We may also consider information related to testing from other engine families showing that you designed them to exceed the minimum requirements for controlling emissions. We may order a recall before or after you complete testing of an engine family if we determine a substantial number of engines do not conform to section 213 of the Act or to this part. The scope of the recall may include other engine families in the same or different model years if the cause of the problem identified in paragraph (a) of this section applies more broadly than the tested engine family, as allowed by the Act.
              (d) If in-use testing reveals a design or manufacturing defect that prevents engines from meeting the requirements of this part, you must correct the defect as soon as possible for any future production for engines in every family affected by the defect. See 40 CFR 1068.501 for additional requirements related to defect reporting.
              (e) You may voluntarily recall an engine family for emission failures, as described in 40 CFR 1068.535, unless we have ordered a recall for that family under 40 CFR 1068.505.
              (f) You have the right to a hearing before we order you to recall your engines or implement an alternative remedy (see § 1048.820).
              [67 FR 68347, Nov. 8, 2002, as amended at 73 FR 59239, Oct. 8, 2008]
            
            
              § 1048.420
              What in-use testing information must I report to EPA?
              (a) In a report to us within three months after you finish testing an engine family, do all the following:
              (1) Identify the engine family, model, serial number, and date of manufacture.
              (2) For each engine inspected or considered for testing, identify whether the diagnostic system was functioning.
              (3) Describe the specific reasons for disqualifying any engines for not being properly maintained or used.
              (4) For each engine selected for testing, include the following information:
              (i) Estimate the hours each engine was used before testing.
              (ii) Describe all maintenance, adjustments, modifications, and repairs to each test engine.
              (5) State the date and time of each test attempt.
              (6) Include the results of all emission testing, including incomplete or invalidated tests, if any.
              (b) Send electronic reports of in-use testing to the Designated Compliance Officer using an approved information format. If you want to use a different format, send us a written request with justification for a waiver.
              (c) We will send copies of your reports to anyone from the public who asks for them. See § 1048.815 for information on how we treat information you consider confidential.
              (d) We may ask for more information.
              [67 FR 68347, Nov. 8, 2002, as amended at 70 FR 40476, July 13, 2005]
            
            
              § 1048.425
              What records must I keep?

              (a) Organize and maintain your records as described in this section. We may review your records at any time.
              
              (b) Keep paper records of your in-use testing for one full year after you complete all the testing required for an engine family in a model year. You may use any additional storage formats or media if you like.
              (c) Keep a copy of the written reports described in § 1048.420.
              (d) Keep any additional records related to the procurement process.
              [67 FR 68347, Nov. 8, 2002, as amended at 70 FR 40476, July 13, 2005]
            
          
          
            Subpart F—Test Procedures
            
              § 1048.501
              How do I run a valid emission test?

              (a) Use the equipment and procedures for spark-ignition engines in 40 CFR part 1065 to determine whether engines meet the duty-cycle emission standards in § 1048.101(a) and (b). Measure the emissions of all the pollutants we regulate in § 1048.101 using the sampling procedures specified in 40 CFR part 1065. Measure CO2, N2O, and CH4 as described in § 1048.235. Use the applicable duty cycles specified in §§ 1048.505 and 1048.510.
              (b) Section 1048.515 describes the supplemental procedures for evaluating whether engines meet the field-testing emission standards in § 1048.101(c).
              (c) Use the fuels and lubricants specified in 40 CFR part 1065, subpart H, to perform valid tests for all the testing we require in this part, except as noted in § 1048.515. For service accumulation, use the test fuel or any commercially available fuel that is representative of the fuel that in-use engines will use.
              (d) In place of the provisions of 40 CFR 1065.405, you may consider emission levels stable without measurement after 50 hours of engine operation.
              (e) To test engines for evaporative emissions, use the equipment and procedures specified for testing diurnal emissions as described in 40 CFR 1060.525, subject to the following provisions:
              (1) Precondition nonmetal fuel tanks as specified in 40 CFR 1060.520(a) and (b).
              (2) For engines equipped with carbon canisters that store fuel vapors that will be purged for combustion in the engine, precondition the canister as specified in 40 CFR 86.132-96(h) and then operate the engine for 60 minutes over repeat runs of the duty cycle specified in Appendix I of this part.
              (3) Start the diurnal emission test after the engine is stabilized at room temperatures, but within 36 hours after the engine operation specified in paragraph (e)(2) of this section.
              (4) You may not separately measure permeation emissions from nonmetal fuel tanks for subtracting from the diurnal emission measurement.
              (5) Note that you may omit testing for evaporative emissions during certification if you certify by design, as specified in § 1048.245.
              (f) You may use special or alternate procedures to the extent we allow them under 40 CFR 1065.10.
              (g) This subpart is addressed to you as a manufacturer, but it applies equally to anyone who does testing for you, and to us when we perform testing to determine if your engines meet emission standards.
              [70 FR 40476, July 13, 2005, as amended at 73 FR 59239, Oct. 8, 2008; 74 FR 56510, Oct. 30, 2009]
            
            
              § 1048.505
              How do I test engines using steady-state duty cycles, including ramped-modal testing?
              This section describes how to test engines under steady-state conditions. In some cases, we allow you to choose the appropriate steady-state duty cycle for an engine; you may also choose between discrete-mode and ramped-modal testing. In all cases, you must use the duty cycle you select in your application for certification for all testing you perform for that engine family. If we test your engines to confirm that they meet emission standards, we will use the duty cycles you select for your own testing. If you submit certification test data using more than one duty cycle, any of the selected duty cycles may be used for any subsequent testing. We may also perform other testing as allowed by the Clean Air Act.
              (a) You may perform steady-state testing with either discrete-mode or ramped-modal cycles described in 40 CFR Part 1065.

              (b) Measure emissions by testing the engine on a dynamometer with one or more of the following sets of duty cycles to determine whether it meets the steady-state emission standards in § 1048.101(b):
              (1) For engines from an engine family that will be used only in variable-speed applications, use one of the following duty cycles:
              (i) The following duty cycle applies for discrete-mode testing:
              
                Table 1 of § 1048.505
                
                  C2 mode No.
                  Engine speed 1
                  
                  Torque(percent) 2
                    
                  
                  Weightingfactors
                  
                
                
                  1
                  Maximum test speed
                  25
                  0.06
                
                
                  2
                  Intermediate test
                  100
                  0.02
                
                
                  3
                  Intermediate test
                  75
                  0.05
                
                
                  4
                  Intermediate test
                  50
                  0.32
                
                
                  5
                  Intermediate test
                  25
                  0.30
                
                
                  6
                  Intermediate test
                  10
                  0.10
                
                
                  7
                  Warm idle
                  0
                  0.15
                
                
                  1 Speed terms are defined in 40 CFR part 1065.
                
                  2 The percent torque is relative to the maximum torque at the given engine speed.
              
              (ii) The following duty cycle applies for ramped-modal testing:
              
                Table 2 of § 1048.505
                
                  RMC mode
                  Time in mode(seconds)
                  
                  Engine speed 1 2
                  
                  Torque(percent) 2 3
                    
                  
                
                
                  1a Steady-state
                  119
                  Warm idle
                  0
                
                
                  1b Transition
                  20
                  Linear transition
                  Linear transition.
                
                
                  2a Steady-state
                  29
                  Intermediate speed
                  100
                
                
                  2b Transition
                  20
                  Intermediate speed
                  Linear transition.
                
                
                  3a Steady-state
                  150
                  Intermediate speed
                  10
                
                
                  3b Transition
                  20
                  Intermediate speed
                  Linear transition.
                
                
                  4a Steady-state
                  80
                  Intermediate speed
                  75
                
                
                  4b Transition
                  20
                  Intermediate speed
                  Linear transition.
                
                
                  5a Steady-state
                  513
                  Intermediate speed
                  25
                
                
                  5b Transition
                  20
                  Intermediate speed
                  Linear transition.
                
                
                  6a Steady-state
                  549
                  Intermediate speed
                  50
                
                
                  6b Transition
                  20
                  Linear transition
                  Linear transition.
                
                
                  7a Steady-state
                  96
                  Maximum test speed
                  25
                
                
                  7b Transition
                  20
                  Linear transition
                  Linear transition.
                
                
                  8 Steady-state
                  124
                  Warm idle
                  0
                
                
                  1 Speed terms are defined in 40 CFR part 1065.
                
                  2 Advance from one mode to the next within a 20-second transition phase. During the transition phase, command a linear progression from the torque setting of the current mode to the torque setting of the next mode.
                
                  3 The percent torque is relative to maximum torque at the commanded engine speed.
              
              (2) For engines from an engine family that will be used only at a single, rated speed, use the 5-mode duty cycle or the corresponding ramped-modal cycle described in 40 CFR part 1039, Appendix II, paragraph (a).
              (3) Use a duty cycle from both paragraphs (b)(1) and (b)(2) of this section if you will not restrict an engine family to constant-speed or variable-speed applications.
              (4) Use a duty cycle specified in paragraph (b)(2) of this section for all severe-duty engines.
              (5) For high-load engines, use one of the following duty cycles:
              (i) The following duty cycle applies for discrete-mode testing:
              
                Table 3 of § 1048.505
                
                  Mode No.
                  Enginespeed
                  
                  Torque(percent) 1
                    
                  
                  Minimum time in mode (minutes)
                  Weighting factors
                
                
                  1
                  Maximum test speed
                  100
                  3.0
                  0.50
                
                
                  
                  2
                  Maximum test speed
                  75
                  3.0
                  0.50
                
                
                  1 The percent torque is relative to the maximum torque at maximum test speed.
              
              (ii) The following duty cycle applies for discrete-mode testing:
              
                Table 4 of § 1048.505
                
                  RMC modes
                  Time in mode(seconds)
                  
                  Engine speed(percent)
                  
                  Torque(percent) 1 2
                    
                  
                
                
                  1a Steady-state
                  290
                  Engine governed
                  100
                
                
                  1b Transition
                  20
                  Engine governed
                  Linear transition.
                
                
                  2 Steady-state
                  290
                  Engine governed
                  75
                
                
                  1 The percent torque is relative to maximum test torque.
                
                  2 Advance from one mode to the next within a 20-second transition phase. During the transition phase, command a linear progression from the torque setting of the current mode to the torque setting of the next mode.
              
              (c) For full-load operating modes, operate the engine at wide-open throttle.
              [73 FR 59239, Oct. 8, 2008, as amended at 75 FR 23022, Apr. 30, 2010;79 FR 23751. Apr. 28, 2014]
            
            
              § 1048.510
              What transient duty cycles apply for laboratory testing?
              (a) Starting with the 2007 model year, measure emissions by testing the engine on a dynamometer with the duty cycle described in Appendix II to determine whether it meets the transient emission standards in § 1048.101(a).
              (b) Calculate cycle statistics and compare with the established criteria as specified in 40 CFR 1065.514 to confirm that the test is valid.
              (c) Warm up the test engine as follows before running a transient test:
              (1) Operate the engine for the first 180 seconds of the appropriate duty cycle, then allow it to idle without load for 30 seconds. At the end of the 30-second idling period, start measuring emissions as the engine operates over the prescribed duty cycle. For severe-duty engines, this engine warm-up procedure may include up to 15 minutes of operation over the appropriate duty cycle.
              (2) If the engine was already operating before a test, use good engineering judgment to let the engine cool down enough so measured emissions during the next test will accurately represent those from an engine starting at room temperature. For example, if an engine starting at room temperature warms up enough in three minutes to start closed-loop operation and achieve full catalyst activity, then minimal engine cooling is necessary before starting the next test.
              (3) You are not required to measure emissions while the engine is warming up. However, you must design your emission-control system to start working as soon as possible after engine starting. In your application for certification, describe how your engine meets this objective (see § 1048.205(b)).
              [67 FR 68347, Nov. 8, 2002, as amended at 70 FR 40478, July 13, 2005; 73 FR 59241, Oct. 8, 2008; 75 FR 23023, Apr. 30, 2010]
            
            
              § 1048.515
              What are the field-testing procedures?
              (a) This section describes the procedures to determine whether your engines meet the field-testing emission standards in § 1048.101(c). These procedures may include any normal engine operation and ambient conditions that the engines may experience in use. Paragraph (b) of this section defines the limits of what we will consider normal engine operation and ambient conditions. Use the test procedures we specify in § 1048.501, except for the provisions we specify in this section. Measure emissions with one of the following procedures:

              (1) Remove the selected engines for testing in a laboratory. You may use an engine dynamometer to simulate normal operation, as described in this section.
              (2) Test the selected engines while they remain installed in the equipment. In 40 CFR part 1065, subpart J, we describe the equipment and sampling methods for testing engines in the field. Use fuel meeting the specifications of 40 CFR part 1065, subpart H, or a fuel typical of what you would expect the engine to use in service.
              (b) An engine's emissions may not exceed the levels we specify in § 1048.101(c) for any continuous sampling period of at least 120 seconds under the following ranges of operation and operating conditions:
              (1) Engine operation during the emission sampling period may include any normal operation, subject to the following restrictions:
              (i) Average power must be at least 5 percent of maximum brake power.
              (ii) Continuous time at idle must not be greater than 120 seconds.
              (iii) The sampling period may not begin until the engine has reached stable operating temperatures. For example, this would exclude engine operation after starting until the thermostat starts modulating coolant temperature.
              (iv) The sampling period may not include engine starting.
              (v) For engines that qualify for the alternate Tier 2 emission standards in § 1048.101(d), operation at 90 percent or more of maximum power must be less than 10 percent of the total sampling time. You may request our approval for a different power threshold.
              (2) Engine testing may occur under any normal conditions without correcting measured emission levels, subject to the following restrictions:
              (i) Barometric pressure must be between 80.0 and 103.3 kPa (600 and 775 mm Hg).
              (ii) Ambient air temperature must be between 13° and 35 °C.
              [67 FR 68347, Nov. 8, 2002, as amended at 70 FR 40478, July 13, 2005; 73 FR 59241, Oct. 8, 2008]
            
          
          
            Subpart G—Compliance Provisions
            
              § 1048.601
              What compliance provisions apply to these engines?
              (a) Engine and equipment manufacturers, as well as owners, operators, and rebuilders of engines subject to the requirements of this part, and all other persons, must observe the provisions of this part, the requirements and prohibitions in 40 CFR part 1068, and the provisions of the Act.
              (b) This paragraph (b) describes how the replacement-engine provisions of 40 CFR 1068.240 apply for engines subject to the requirements of this part in conjunction with the secondary engine manufacturer provisions in 40 CFR 1068.262. For cases in which the secondary engine manufacturer completes assembly of the engine, these provisions apply as written. If the secondary engine manufacturer arranges for a third party to complete engine assembly, the following additional provisions apply:
              (1) The ultimate purchaser must purchase (or otherwise order) the replacement engine from the secondary engine manufacturer. The secondary engine manufacturer must provide assembly instructions to the engine assembler (unless the engine being replaced was not subject to emission standards). The secondary engine manufacturer may arrange for the original engine manufacturer to ship the engine directly to the engine assembler. However, if the secondary engine manufacturer does not take possession of the engine, it must supply the engine label specified in 40 CFR 1068.240 to the engine assembler and the engine assembler must apply the label before shipping the engine.
              (2) The secondary engine manufacturer and engine assembler are both responsible if the engine is installed in new equipment or otherwise violates the circumvention provisions of 40 CFR 1068.240.

              (3) Consider the following example. A secondary engine manufacturer receiving a valid request for a replacement engine for which it does not already have an engine available in inventory may order a partially complete engine from an original engine manufacturer and have it shipped directly to an independent engine assembler. In this case, the secondary engine manufacturer must state in its order that the partially complete engine should be labeled as being exempt under 40 CFR 1068.240 and identify the engine assembler's address; the secondary engine manufacture must also provide instructions to the engine assembler. The original engine manufacturer would label the engine as described in 40 CFR 1068.262, identifying the replacement-engine exemption as the basis for shipping an uncertified engine, and ship the engine directly to the assembler. The engine assembler would complete the assembly by applying the label and otherwise following the instructions provided by the secondary engine manufacturer.
              [73 FR 59241, Oct. 8, 2008]
            
            
              § 1048.605
              What provisions apply to engines certified under the motor vehicle program?
              (a) General provisions. If you are an engine manufacturer, this section allows you to introduce new nonroad engines into commerce if they are already certified to the requirements that apply to engines under 40 CFR parts 85 and 86 for the appropriate model year. If you comply with all the provisions of this section, we consider the certificate issued under 40 CFR part 86 for each engine to also be a valid certificate of conformity under this part 1048 for its model year, without a separate application for certification under the requirements of this part 1048. See § 1048.610 for similar provisions that apply to engines certified to chassis-based standards for motor vehicles.
              (b) Equipment-manufacturer provisions. If you are not an engine manufacturer, you may produce nonroad equipment using motor-vehicle engines under this section as long as you meet all the requirements and conditions specified in paragraph (d) of this section. If you modify the motor-vehicle engine in any of the ways described in paragraph (d)(2) of this section, we will consider you a manufacturer of a new nonroad engine. Such engine modifications prevent you from using the provisions of this section.
              (c) Liability. Engines for which you meet the requirements of this section are exempt from all the requirements and prohibitions of this part, except for those specified in this section. Engines exempted under this section must meet all the applicable requirements from 40 CFR parts 85 and 86. This applies to engine manufacturers, equipment manufacturers who use these engines, and all other persons as if these engines were used in a motor vehicle. The prohibited acts of 40 CFR 1068.101(a)(1) apply to these new engines and equipment; however, we consider the certificate issued under 40 CFR part 86 for each engine to also be a valid certificate of conformity under this part 1048 for its model year. If we make a determination that these engines do not conform to the regulations during their useful life, we may require you to recall them under 40 CFR part 86 or 40 CFR 1068.505.
              (d) Specific requirements. If you are an engine manufacturer or equipment manufacturer and meet all the following criteria and requirements regarding your new nonroad engine, the engine is eligible for an exemption under this section:
              (1) Your engine must be covered by a valid certificate of conformity issued under 40 CFR part 86.
              (2) You must not make any changes to the certified engine that could reasonably be expected to increase its exhaust emissions for any pollutant, or its evaporative emissions. For example, if you make any of the following changes to one of these engines, you do not qualify for this exemption:
              (i) Change any fuel system or evaporative system parameters from the certified configuration (this does not apply to refueling controls).
              (ii) Change, remove, or fail to properly install any other component, element of design, or calibration specified in the engine manufacturer's application for certification. This includes aftertreatment devices and all related components.

              (iii) Modify or design the engine cooling system so that temperatures or heat rejection rates are outside the original engine manufacturer's specified ranges.
              
              (3) You must show that fewer than 50 percent of the engine family's total sales in the United States are used in nonroad applications. This includes engines used in any application without regard to which company manufactures the vehicle or equipment. Show this as follows:
              (i) If you are the original manufacturer of the engine, base this showing on your sales information.
              (ii) In all other cases, you must get the original manufacturer of the engine to confirm this based on its sales information.
              (4) You must ensure that the engine has the label we require under 40 CFR part 86.
              (5) You must add a permanent supplemental label to the engine in a position where it will remain clearly visible after installation in the equipment. In the supplemental label, do the following:
              (i) Include the heading: “NONROAD ENGINE EMISSION CONTROL INFORMATION”.
              (ii) Include your full corporate name and trademark. You may instead include the full corporate name and trademark of another company you choose to designate.
              (iii) State: “THIS ENGINE WAS ADAPTED FOR NONROAD USE WITHOUT AFFECTING ITS EMISSION CONTROLS. THE EMISSION-CONTROL SYSTEM DEPENDS ON THE USE OF FUEL MEETING SPECIFICATIONS THAT APPLY FOR MOTOR-VEHICLE APPLICATIONS. OPERATING THE ENGINE ON OTHER FUELS MAY BE A VIOLATION OF FEDERAL LAW.”.
              (iv) State the date you finished modifying the engine (month and year), if applicable.
              (6) The original and supplemental labels must be readily visible after the engine is installed in the equipment or, if the equipment obscures the engine's emission control information label, the equipment manufacturer must attach duplicate labels, as described in 40 CFR 1068.105.
              (7) Send the Designated Compliance Officer a signed letter by the end of each calendar year (or less often if we tell you) with all the following information:
              (i) Identify your full corporate name, address, and telephone number.
              (ii) List the engine or equipment models you expect to produce under this exemption in the coming year and describe your basis for meeting the sales restrictions of paragraph (d)(3) of this section.
              (iii) State: “We produce each listed [engine or equipment] model for nonroad application without making any changes that could increase its certified emission levels, as described in 40 CFR 1048.605.”.
              (e) Failure to comply. If your engines do not meet the criteria listed in paragraph (d) of this section, they will be subject to the standards, requirements, and prohibitions of this part 1048 and the certificate issued under 40 CFR part 86 will not be deemed to also be a certificate issued under this part 1048. Introducing these engines into commerce without a valid exemption or certificate of conformity under this part violates the prohibitions in 40 CFR 1068.101(a)(1).
              (f) Data submission. We may require you to send us emission test data on any applicable nonroad duty cycles.
              (g) Participation in averaging, banking and trading. Engines adapted for nonroad use under this section may generate credits under the ABT provisions in 40 CFR part 86. These engines must use emission credits under 40 CFR part 86 if they are certified to an FEL that exceeds an applicable standard under 40 CFR part 86.
              [70 FR 40479, July 13, 2005, as amended at 73 FR 59241, Oct. 8, 2008]
            
            
              § 1048.610
              What provisions apply to vehicles certified under the motor vehicle program?
              (a) General provisions. If you are a motor-vehicle manufacturer, this section allows you to introduce new nonroad engines or equipment into commerce if the vehicle is already certified to the requirements that apply under 40 CFR parts 85 and 86 for the appropriate model year. If you comply with all of the provisions of this section, we consider the certificate issued under 40 CFR part 86 for each motor vehicle to also be a valid certificate of conformity for the engine under this part 1048 for its model year, without a separate application for certification under the requirements of this part 1048. See § 1048.605 or similar provisions that apply to motor-vehicle engines produced for nonroad equipment. The provisions of this section do not apply to engines certified to meet the requirements for highway motorcycles.
              (b) Equipment-manufacturer provisions. If you are not a motor-vehicle manufacturer, you may produce nonroad equipment from motor vehicles under this section as long as you meet all the requirements and conditions specified in paragraph (d) of this section. If you modify the motor vehicle or its engine in any of the ways described in paragraph (d)(2) of this section, we will consider you a manufacturer of a new nonroad engine. Such modifications prevent you from using the provisions of this section.
              (c) Liability. Engines, vehicles, and equipment for which you meet the requirements of this section are exempt from all the requirements and prohibitions of this part, except for those specified in this section. Engines exempted under this section must meet all the applicable requirements from 40 CFR parts 85 and 86. This applies to engine manufacturers, equipment manufacturers, and all other persons as if the nonroad equipment were motor vehicles. The prohibited acts of 40 CFR 1068.101(a)(1) apply to these new pieces of equipment; however, we consider the certificate issued under 40 CFR part 86 for each motor vehicle to also be a valid certificate of conformity for the engine under this part 1048 for its model year. If we make a determination that these engines, vehicles, or equipment do not conform to the regulations during their useful life, we may require you to recall them under 40 CFR part 86 or 40 CFR 1068.505.
              (d) Specific requirements. If you are a motor-vehicle manufacturer and meet all the following criteria and requirements regarding your new nonroad equipment and its engine, the engine is eligible for an exemption under this section:
              (1) Your equipment must be covered by a valid certificate of conformity as a motor vehicle issued under 40 CFR part 86.
              (2) You must not make any changes to the certified vehicle that we could reasonably expect to increase its exhaust emissions for any pollutant, or its evaporative emissions if it is subject to evaporative-emission standards. For example, if you make any of the following changes, you do not qualify for this exemption:
              (i) Change any fuel system or evaporative system parameters from the certified configuration, including refueling emission controls.
              (ii) Change, remove, or fail to properly install any other component, element of design, or calibration specified in the vehicle manufacturer's application for certification. This includes aftertreatment devices and all related components.
              (iii) Modify or design the engine cooling system so that temperatures or heat rejection rates are outside the original vehicle manufacturer's specified ranges.
              (iv) Add more than 500 pounds to the curb weight of the originally certified motor vehicle.
              (3) You must show that fewer than 50 percent of the engine family's total sales in the United States are used in nonroad applications. This includes any type of vehicle, without regard to which company completes the manufacturing of the nonroad equipment. Show this as follows:
              (i) If you are the original manufacturer of the vehicle, base this showing on your sales information.
              (ii) In all other cases, you must get the original manufacturer of the vehicle to confirm this based on their sales information.
              (4) The equipment must have the vehicle emission control information and fuel labels we require under 40 CFR 86.007-35.
              (5) You must add a permanent supplemental label to the equipment in a position where it will remain clearly visible. In the supplemental label, do the following:
              (i) Include the heading: “NONROAD ENGINE EMISSION CONTROL INFORMATION”.

              (ii) Include your full corporate name and trademark. You may instead include the full corporate name and trademark of another company you choose to designate.
              (iii) State: “THIS VEHICLE WAS ADAPTED FOR NONROAD USE WITHOUT AFFECTING ITS EMISSION CONTROLS. THE EMISSION-CONTROL SYSTEM DEPENDS ON THE USE OF FUEL MEETING SPECIFICATIONS THAT APPLY FOR MOTOR-VEHICLE APPLICATIONS. OPERATING THE ENGINE ON OTHER FUELS MAY BE A VIOLATION OF FEDERAL LAW.”.
              (iv) State the date you finished modifying the vehicle (month and year), if applicable.
              (6) The original and supplemental labels must be readily visible in the fully assembled equipment.
              (7) Send the Designated Compliance Officer a signed letter by the end of each calendar year (or less often if we tell you) with all the following information:
              (i) Identify your full corporate name, address, and telephone number.
              (ii) List the equipment models you expect to produce under this exemption in the coming year and describe your basis for meeting the sales restrictions of paragraph (d)(3) of this section.
              (ii) List the equipment models you expect to produce under this exemption in the coming year.
              (iii) State: “We produced each listed engine or equipment model for nonroad application without making any changes that could increase its certified emission levels, as described in 40 CFR 1048.610.”.
              (e) Failure to comply. If your engines, vehicles, or equipment do not meet the criteria listed in paragraph (d) of this section, the engines will be subject to the standards, requirements, and prohibitions of this part 1048, and the certificate issued under 40 CFR part 86 will not be deemed to also be a certificate issued under this part 1048. Introducing these engines into commerce without a valid exemption or certificate of conformity under this part violates the prohibitions in 40 CFR 1068.101(a)(1).
              (f) Data submission. We may require you to send us emission test data on any applicable nonroad duty cycles.
              (g) Participation in averaging, banking and trading. Vehicles adapted for nonroad use under this section may generate credits under the ABT provisions in 40 CFR part 86. These vehicles must be included in the calculation of the applicable fleet average in 40 CFR part 86.
              [70 FR 40480, July 13, 2005, as amended at 73 FR 59241, Oct. 8, 2008]
            
            
              § 1048.612
              What is the exemption for delegated final assembly?
              The provisions of 40 CFR 1068.261 related to delegated final assembly apply for engines certified under this part 1048, with the following exceptions and clarifications:
              (a) The provisions related to reduced auditing rates in 40 CFR 1068.261(d)(3)(iii) apply starting with the 2014 model year.
              (b) [Reserved]
              [73 FR 59242, Oct. 8, 2008]
            
            
              § 1048.615
              What are the provisions for exempting engines designed for lawn and garden applications?
              This section is intended for engines designed for lawn and garden applications, but it applies to any engines meeting the criteria in paragraph (a) of this section.
              (a) If an engine meets all the following criteria, it is exempt from the requirements of this part:
              (1) The engine must have a nominal displacement of 1000 cc or less.
              (2) The engine must have a maximum engine power at or below 30 kW.
              (3) The engine must be in an engine family that has a valid certificate of conformity showing that it meets emission standards for Class II engines under 40 CFR part 90 or 1054 for the appropriate model year.
              (b) The only requirements or prohibitions from this part that apply to an engine that meets the criteria in paragraph (a) of this section are in this section.
              (c) If your engines do not meet the criteria listed in paragraph (a) of this section, they will be subject to the provisions of this part. Introducing these engines into commerce without a valid exemption or certificate of conformity violates the prohibitions in 40 CFR 1068.101.

              (d) Engines exempted under this section are subject to all the requirements affecting engines under 40 CFR part 90 or 1054. The requirements and restrictions of 40 CFR part 90 or 1054 apply to anyone manufacturing these engines, anyone manufacturing equipment that uses these engines, and all other persons in the same manner as if these engines had a total maximum engine power at or below 19 kW.
              [73 FR 59242, Oct. 8, 2008]
            
            
              § 1048.620
              What are the provisions for exempting large engines fueled by natural gas or liquefied petroleum gas?
              (a) If an engine meets all the following criteria, it is exempt from the requirements of this part:
              (1) The engine must operate solely on natural gas or liquefied petroleum gas.
              (2) The engine must have maximum engine power at or above 250 kW.
              (3) The engine must be in an engine family that has a valid certificate of conformity showing that it meets emission standards for engines of that power rating under 40 CFR part 89 or 1039.
              (b) The only requirements or prohibitions from this part that apply to an engine that is exempt under this section are in this section.
              (c) If your engines do not meet the criteria listed in paragraph (a) of this section, they will be subject to the provisions of this part. Introducing these engines into commerce without a valid exemption or certificate of conformity violates the prohibitions in 40 CFR 1068.101.
              (d) Engines exempted under this section are subject to all the requirements affecting engines under 40 CFR part 89 or 1039. The requirements and restrictions of 40 CFR part 89 or 1039 apply to anyone manufacturing these engines, anyone manufacturing equipment that uses these engines, and all other persons in the same manner as if these were nonroad diesel engines.
              (e) You may request an exemption under this section by submitting an application for certification for the engines under 40 CFR part 89 or 1039.
              [70 FR 40481, July 13, 2005]
            
            
              § 1048.625
              What special provisions apply to engines using noncommercial fuels?
              In § 1048.115(e), we generally require that engines meet emission standards for any adjustment within the full range of any adjustable parameters. For engines that use noncommercial fuels significantly different than the specified test fuel of the same type, you may ask to use the parameter-adjustment provisions of this section instead of those in § 1048.115(e). Engines certified under this section must be in a separate engine family.
              (a) If we approve your request, the following provisions apply:
              (1) You must certify the engine using the test fuel specified in § 1048.501.
              (2) You may produce the engine without limits or stops that keep the engine adjusted within the certified range.
              (3) You must specify in-use adjustments different than the adjustable settings appropriate for the specified test fuel, consistent with the provisions of paragraph (b)(1) of this section.
              (b) To produce engines under this section, you must do the following:
              (1) Specify in-use adjustments needed so the engine's level of emission control for each regulated pollutant is equivalent to that from the certified configuration.
              (2) Add the following information to the emission control information label specified in § 1048.135:
              (i) Include instructions describing how to adjust the engine to operate in a way that maintains the effectiveness of the emission-control system.
              (ii) State: “THIS ENGINE IS CERTIFIED TO OPERATE IN APPLICATIONS USING NONCOMMERCIAL FUEL. MALADJUSTMENT OF THE ENGINE IS A VIOLATION OF FEDERAL LAW SUBJECT TO CIVIL PENALTY.”.
              (3) Keep records to document the destinations and quantities of engines produced under this section.
              [70 FR 40481, July 13, 2005]
            
            
              § 1048.630
              What are the provisions for exempting engines used solely for competition?

              We may grant you an exemption from the standards and requirements of this part for a new engine on the grounds that it is to be used solely for competition under the provisions of 40 CFR 1054.620. The requirements of this part do not apply to engines that we exempt for use solely for competition.
              [73 FR 59242, Oct. 8, 2008]
            
            
              § 1048.635
              What special provisions apply to branded engines?
              The following provisions apply if you identify the name and trademark of another company instead of your own on your emission control information label, as provided by § 1048.135(c)(2):
              (a) You must have a contractual agreement with the other company that obligates that company to take the following steps:
              (1) Meet the emission warranty requirements that apply under § 1048.120. This may involve a separate agreement involving reimbursement of warranty-related expenses.
              (2) Report all warranty-related information to the certificate holder.
              (b) In your application for certification, identify the company whose trademark you will use.
              (c) You remain responsible for meeting all the requirements of this chapter, including warranty and defect-reporting provisions.
              [70 FR 40481, July 13, 2005, as amended at 73 FR 59242, Oct. 8, 2008]
            
            
              § 1048.640
              What special provisions apply for small-volume engine manufacturers?
              This section describes how we apply the special provisions in this part for small-volume engine manufacturers.
              (a) Special provisions apply for small-volume engine manufacturers, as illustrated by the following examples:
              (1) Waived requirements related to torque broadcasting. See § 1048.115.
              (2) Assigned deterioration factors to reduce testing burden. See § 1048.240.
              (3) Additional special provisions apply for small-volume engine and equipment manufacturers under 40 CFR part 1068. For example, see 40 CFR 1068.250.
              (b) If you use any of the provisions of this part that apply specifically to small-volume engine manufacturers and we find that you do not qualify to use these provisions, we may consider you to be in violation of the requirements that apply for companies that are not small-volume engine manufacturers. If you no longer qualify as a small-volume engine manufacturer (based on increased production volumes or other factors), we will work with you to determine a reasonable schedule for complying with additional requirements that apply. For example, if you no longer qualify as a small-volume engine manufacturer shortly before you certify your engines for the next model year, we might allow you to use assigned deterioration factors for one more model year.
              [73 FR 59242, Oct. 8, 2008]
            
          
          
            Subpart H [Reserved]
          
          
            Subpart I—Definitions and Other Reference Information
            
              § 1048.801
              What definitions apply to this part?
              The following definitions apply to this part. The definitions apply to all subparts unless we note otherwise. All undefined terms have the meaning the Act gives to them. The definitions follow:
              
                Act means the Clean Air Act, as amended, 42 U.S.C. 7401-7671q.
              
                Adjustable parameter means any device, system, or element of design that someone can adjust (including those which are difficult to access) and that, if adjusted, may affect emissions or engine performance during emission testing or normal in-use operation. This includes, but is not limited to, parameters related to injection timing and fueling rate. You may ask us to exclude a parameter that is difficult to access if it cannot be adjusted to affect emissions without significantly degrading engine performance, or if you otherwise show us that it will not be adjusted in a way that affects emissions during in-use operation.
              
                Aftertreatment means relating to a catalytic converter, particulate filter, or any other system, component, or technology mounted downstream of the exhaust valve (or exhaust port) whose design function is to decrease emissions in the engine exhaust before it is exhausted to the environment. Exhaust-gas recirculation (EGR), turbochargers, and oxygen sensors are not aftertreatment.
              
                Aircraft means any vehicle capable of sustained air travel above treetop heights.
              
                Alcohol-fueled engine means an engine that is designed to run using an alcohol fuel. For purposes of this definition, alcohol fuels do not include fuels with a nominal alcohol content below 25 percent by volume.
              
                All-terrain vehicle has the meaning given in 40 CFR 1051.801.
              
                Amphibious vehicle means a vehicle with wheels or tracks that is designed primarily for operation on land and secondarily for operation in water.
              
                Auxiliary emission-control device means any element of design that senses temperature, motive speed, engine rpm, transmission gear, or any other parameter for the purpose of activating, modulating, delaying, or deactivating the operation of any part of the emission-control system.
              
                Blue Sky Series engine means an engine meeting the requirements of § 1048.140.
              
                Brake power means the usable power output of the engine, not including power required to fuel, lubricate, or heat the engine, circulate coolant to the engine, or to operate aftertreatment devices.
              
                Calibration means the set of specifications and tolerances specific to a particular design, version, or application of a component or assembly capable of functionally describing its operation over its working range.
              
                Carryover means relating to certification based on emission data generated from an earlier model year as described in § 1048.235(d).
              
                Certification means relating to the process of obtaining a certificate of conformity for an engine family that complies with the emission standards and requirements in this part.
              
                Certified emission level means the highest deteriorated emission level in an engine family for a given pollutant from either transient or steady-state testing.
              
                Compression-ignition means relating to a type of reciprocating, internal-combustion engine that is not a spark-ignition engine.
              
                Constant-speed engine means an engine that is certified only for constant-speed operation. This may include engines that allow the operator to adjust the set point for fixing the appropriate governed speed. See subparts B and C of this part for specific provisions related to certifying engines only for constant-speed operation. Engines whose constant-speed governor function is removed or disabled are no longer constant-speed engines.
              
                Constant-speed operation has the meaning given in 40 CFR 1065.1001.
              
                Crankcase emissions means airborne substances emitted to the atmosphere from any part of the engine crankcase's ventilation or lubrication systems. The crankcase is the housing for the crankshaft and other related internal parts.
              
                Critical emission-related component means any of the following components:
              (1) Electronic control units, aftertreatment devices, fuel-metering components, EGR-system components, crankcase-ventilation valves, all components related to charge-air compression and cooling, and all sensors and actuators associated with any of these components.
              (2) Any other component whose primary purpose is to reduce emissions.
              
                Date of manufacture has the meaning given in 40 CFR 1068.30.
              
                Days means calendar days unless otherwise specified. For example, where we specify working days, we mean calendar days excluding weekends and U.S. national holidays.
              
                Designated Compliance Officer means the Manager, Heavy-Duty and Nonroad Engine Group (6405-J), U.S. Environmental Protection Agency, 1200 Pennsylvania Ave., NW., Washington, DC 20460.
              
                Designated Enforcement Officer means the Director, Air Enforcement Division (2242A), U.S. Environmental Protection Agency, 1200 Pennsylvania Ave., NW., Washington, DC 20460.
              
                Deteriorated emission level means the emission level that results from applying the appropriate deterioration factor to the official emission result of the emission-data engine.
              
              
                Deterioration factor means the relationship between emissions at the end of useful life and emissions at the low-hour test point, expressed in one of the following ways:
              (1) For multiplicative deterioration factors, the ratio of emissions at the end of useful life to emissions at the low-hour test point.
              (2) For additive deterioration factors, the difference between emissions at the end of useful life and emissions at the low-hour test point.
              
                Discrete-mode means relating to the discrete-mode type of steady-state test described in § 1048.505.
              
                Emission-control system means any device, system, or element of design that controls or reduces the emissions of regulated pollutants from an engine.
              
                Emission-data engine means an engine that is tested for certification. This includes engines tested to establish deterioration factors.
              
                Emission-related maintenance means maintenance that substantially affects emissions or is likely to substantially affect emission deterioration.
              
                Engine has the meaning given in 40 CFR 1068.30. This includes complete and partially complete engines.
              
                Engine configuration means a unique combination of engine hardware and calibration within an engine family. Engines within a single engine configuration differ only with respect to normal production variability or factors unrelated to emissions.
              
                Engine family has the meaning given in § 1048.230.
              
                Engine manufacturer means the manufacturer of the engine. See the definition of “manufacturer” in this section.
              
                Equipment manufacturer means a manufacturer of nonroad equipment. All nonroad equipment manufacturing entities under the control of the same person are considered to be a single nonroad equipment manufacturer.
              
                Excluded means relating to an engine that either:
              (1) Has been determined not to be a nonroad engine, as specified in 40 CFR 1068.30; or
              (2) Is a nonroad engine that, according to § 1048.5, is not subject to this part 1048.
              
                Exempted has the meaning given in 40 CFR 1068.30.
              
                Exhaust-gas recirculation means a technology that reduces emissions by routing exhaust gases that had been exhausted from the combustion chamber(s) back into the engine to be mixed with incoming air before or during combustion. The use of valve timing to increase the amount of residual exhaust gas in the combustion chamber(s) that is mixed with incoming air before or during combustion is not considered exhaust-gas recirculation for the purposes of this part.
              
                Fuel system means all components involved in transporting, metering, and mixing the fuel from the fuel tank to the combustion chamber(s), including the fuel tank, fuel tank cap, fuel pump, fuel filters, fuel lines, carburetor or fuel-injection components, and all fuel-system vents.
              
                Fuel type means a general category of fuels such as gasoline or natural gas. There can be multiple grades within a single fuel type, such as winter-grade and summer-grade gasoline.
              
                Good engineering judgment has the meaning given in 40 CFR 1068.30. See 40 CFR 1068.5 for the administrative process we use to evaluate good engineering judgment.
              
                High-cost warranted part means a component covered by the emission-related warranty with a replacement cost (at the time of certification) exceeding $400 (in 1998 dollars). Adjust this value using the most recent annual average consumer price index information published by the U.S. Bureau of Labor Statistics. For this definition, replacement cost includes the retail cost of the part plus labor and standard diagnosis.
              
                High-load engine means an engine for which the engine manufacturer can provide clear evidence that operation below 75 percent of maximum load in its final application will be rare.
              
                Hydrocarbon (HC) means the hydrocarbon group on which the emission standards are based for each fuel type, as described in § 1048.101(e).
              
                Identification number means a unique specification (for example, a model number/serial number combination) that allows someone to distinguish a particular engine from other similar engines.
              
              
                Intermediate test speed has the meaning given in 40 CFR 1065.1001.
              
                Low-hour means relating to an engine with stabilized emissions and represents the undeteriorated emission level. This would generally involve less than 125 hours of operation.
              
                Manufacturer has the meaning given in section 216(1) of the Act. In general, this term includes any person who manufactures an engine, vehicle, or piece of equipment for sale in the United States or otherwise introduces a new nonroad engine into commerce in the United States. This includes importers who import engines, equipment, or vehicles for resale.
              
                Marine engine means a nonroad engine that is installed or intended to be installed on a marine vessel. This includes a portable auxiliary engine only if its fueling, cooling, or exhaust system is an integral part of the vessel. There are two kinds of marine engines:
              (1) Propulsion marine engine means a marine engine that moves a vessel through the water or directs the vessel's movement.
              (2) Auxiliary marine engine means a marine engine not used for propulsion.
              
                Marine vessel has the meaning given in 1 U.S.C. 3, except that it does not include amphibious vehicles. The definition in 1 U.S.C. 3 very broadly includes every craft capable of being used as a means of transportation on water.
              
                Maximum engine power has one of the following meanings:
              (1) For engines at or below 100 kW, maximum engine power has the meaning given in 40 CFR 90.3 for 2010 and earlier model years and in 40 CFR 1054.140 for 2011 and later model years.
              (2) For engines above 100 kW, maximum engine power has the meaning given in 40 CFR 1039.140.
              
                Maximum test speed has one of the following meanings:
              (1) For variable-speed engines, maximum test speed has the meaning given in 40 CFR 1065.1001.
              (2) For transient testing of constant-speed engines, maximum test speed means the highest speed at which the engine produces zero torque.
              (3) For steady-state testing of constant-speed engines, maximum test speed means the speed at which the engine produces peak torque.
              
                Maximum test torque has the meaning given in 40 CFR 1065.1001.
              
                Model year means one of the following things:
              (1) For freshly manufactured equipment and engines (see definition of “new nonroad engine,” paragraph (1)), model year means one of the following:
              (i) Calendar year.
              (ii) Your annual new model production period if it is different than the calendar year.
              This must include January 1 of the calendar year for which the model year is named. It may not begin before January 2 of the previous calendar year and it must end by December 31 of the named calendar year.
              (2) For an engine that is converted to a nonroad engine after being placed into service as a stationary engine, or being certified and placed into service as a motor vehicle engine, model year means the calendar year in which the engine was originally produced. For a motor vehicle engine that is converted to be a nonroad engine without having been certified, model year means the calendar year in which the engine becomes a new nonroad engine. (See definition of “new nonroad engine,” paragraph (2)).
              (3) For a nonroad engine excluded under § 1048.5 that is later converted to operate in an application that is not excluded, model year means the calendar year in which the engine was originally produced (see definition of “new nonroad engine,” paragraph (3)).
              (4) For engines that are not freshly manufactured but are installed in new nonroad equipment, model year means the calendar year in which the engine is installed in the new nonroad equipment (see definition of “new nonroad engine,” paragraph (4)).
              (5) For imported engines:

              (i) For imported engines described in paragraph (5)(i) of the definition of “new nonroad engine,” model year has the meaning given in paragraphs (1) through (4) of this definition.

              (ii) For imported engines described in paragraph (5)(ii) of the definition of “new nonroad engine,” model year means the calendar year in which the engine is modified.

              (iii) For imported engines described in paragraph (5)(iii) of the definition of “new nonroad engine,” model year means the calendar year in which the engine is assembled in its imported configuration, unless specified otherwise in this part or in 40 CFR part 1068.
              
                Motor vehicle has the meaning given in 40 CFR 85.1703(a).
              
                New nonroad engine means any of the following things:
              (1) A freshly manufactured nonroad engine for which the ultimate purchaser has never received the equitable or legal title. This kind of engine might commonly be thought of as “brand new.” In the case of this paragraph (1), the engine is new from the time it is produced until the ultimate purchaser receives the title or the product is placed into service, whichever comes first.
              (2) An engine originally manufactured as a motor vehicle engine or a stationary engine that is later used or intended to be used in a piece of nonroad equipment. In this case, the engine is no longer a motor vehicle or stationary engine and becomes a “new nonroad engine.” The engine is no longer new when it is placed into nonroad service. This paragraph (2) applies if a motor vehicle engine or a stationary engine is installed in nonroad equipment, or if a motor vehicle or a piece of stationary equipment is modified (or moved) to become nonroad equipment.
              (3) A nonroad engine that has been previously placed into service in an application we exclude under § 1048.5, when that engine is installed in a piece of equipment that is covered by this part 1048. The engine is no longer new when it is placed into nonroad service covered by this part 1048. For example, this would apply to a marine-propulsion engine that is no longer used in a marine vessel but is instead installed in a piece of nonroad equipment subject to the provisions of this part.
              (4) An engine not covered by paragraphs (1) through (3) of this definition that is intended to be installed in new nonroad equipment. This generally includes installation of used engines in new equipment. The engine is no longer new when the ultimate purchaser receives a title for the equipment or the product is placed into service, whichever comes first.
              (5) An imported nonroad engine, subject to the following provisions:
              (i) An imported nonroad engine covered by a certificate of conformity issued under this part that meets the criteria of one or more of paragraphs (1) through (4) of this definition, where the original engine manufacturer holds the certificate, is new as defined by those applicable paragraphs.
              (ii) An imported engine covered by a certificate of conformity issued under this part, where someone other than the original engine manufacturer holds the certificate (such as when the engine is modified after its initial assembly), is a new nonroad engine when it is imported. It is no longer new when the ultimate purchaser receives a title for the engine or it is placed into service, whichever comes first.
              (iii) An imported nonroad engine that is not covered by a certificate of conformity issued under this part at the time of importation is new. This addresses uncertified engines and equipment initially placed into service that someone seeks to import into the United States. Importation of this kind of engine (or equipment containing such an engine) is generally prohibited by 40 CFR part 1068. However, the importation of such an engine is not prohibited if the engine has a model year before 2004, since it is not subject to standards.
              
                New nonroad equipment means either of the following things:
              (1) A nonroad piece of equipment for which the ultimate purchaser has never received the equitable or legal title. The product is no longer new when the ultimate purchaser receives this title or the product is placed into service, whichever comes first.
              (2) An imported nonroad piece of equipment with an engine not covered by a certificate of conformity issued under this part at the time of importation and manufactured after January 1, 2004.
              
                Noncommercial fuel means a combustible product that is not marketed as a commercial fuel, but is used as a fuel for nonroad engines. For example, this includes methane that is produced and released from landfills or oil wells, or similar unprocessed fuels that are not intended to meet any otherwise applicable fuel specifications. See § 1048.625 for provisions related to engines designed to burn noncommercial fuels.
              
                Noncompliant engine means an engine that was originally covered by a certificate of conformity, but is not in the certified configuration or otherwise does not comply with the conditions of the certificate.
              
                Nonconforming engine means an engine not covered by a certificate of conformity that would otherwise be subject to emission standards.
              
                Nonmethane hydrocarbon has the meaning given in 40 CFR 1065.1001.
              
                Nonroad means relating to nonroad engines or equipment that includes nonroad engines.
              
                Nonroad engine has the meaning given in 40 CFR 1068.30. In general this means all internal-combustion engines except motor vehicle engines, stationary engines, engines used solely for competition, or engines used in aircraft. This part does not apply to all nonroad engines (see § 1048.5).
              
                Nonroad equipment means a piece of equipment that is powered by one or more nonroad engines.
              
                Off-highway motorcycle has the meaning given in 40 CFR 1051.801. (Note: highway motorcycles are regulated under 40 CFR part 86.)
              
                Official emission result means the measured emission rate for an emission-data engine on a given duty cycle before the application of any deterioration factor.
              
                Owners manual means a document or collection of documents prepared by the engine manufacturer for the owner or operator to describe appropriate engine maintenance, applicable warranties, and any other information related to operating or keeping the engine. The owners manual is typically provided to the ultimate purchaser at the time of sale. The owners manual may be in paper or electronic format.
              
                Oxides of nitrogen has the meaning given in 40 CFR 1065.1001.
              
                Piece of equipment means any vehicle, vessel, or other type of equipment using engines to which this part applies.
              
                Placed into service means put into initial use for its intended purpose.
              
                Point of first retail sale means the location at which the initial retail sale occurs. This generally means an equipment dealership, but may also include an engine seller or distributor in cases where loose engines are sold to the general public for uses such as replacement engines.
              
                Ramped-modal means relating to the ramped-modal type of steady-state test described in § 1048.505.
              
                Rated speed means the maximum full-load governed speed for governed engines and the speed of maximum power for ungoverned engines.
              
                Revoke has the meaning given in 40 CFR 1068.30.
              
                Round has the meaning given in 40 CFR 1065.1001, unless otherwise specified.
              
                Scheduled maintenance means adjusting, repairing, removing, disassembling, cleaning, or replacing components or systems periodically to keep a part or system from failing, malfunctioning, or wearing prematurely. It also may mean actions you expect are necessary to correct an overt indication of failure or malfunction for which periodic maintenance is not appropriate.
              
                Sealed has the meaning given in 40 CFR 1060.801.
              
                Severe-duty application includes concrete saws, concrete pumps, and any other application where an engine manufacturer can provide clear evidence that the majority of installations need air-cooled engines as a result of operation in a severe-duty environment.
              
                Severe-duty engine means an engine from an engine family in which the majority of engines are installed in severe-duty applications.
              
                Small-volume engine manufacturer means a company meeting either of the following characteristics:
              (1) An engine manufacturer with U.S.-directed production volumes of engines subject to the requirements of this part totaling no more than 2,000 units in any year. This includes engines produced by parent or subsidiary companies.

              (2) An engine manufacturer with fewer than 200 employees. This includes any employees working for parent or subsidiary companies.
              
              
                Snowmobile has the meaning given in 40 CFR 1051.801.
              
                Spark-ignition means relating to a gasoline-fueled engine or any other type of engine with a spark plug (or other sparking device) and with operating characteristics significantly similar to the theoretical Otto combustion cycle. Spark-ignition engines usually use a throttle to regulate intake air flow to control power during normal operation.
              
                Steady-state has the meaning given in 40 CFR 1065.1001.
              
                Stoichiometric means relating to the particular ratio of air and fuel such that if the fuel were fully oxidized, there would be no remaining fuel or oxygen. For example, stoichiometric combustion in a gasoline-fueled engine typically occurs at an air-fuel mass ratio of about 14.7.
              
                Suspend has the meaning given in 40 CFR 1068.30.
              
                Test engine means an engine in a test sample.
              
                Test sample means the collection of engines selected from the population of an engine family for emission testing. This may include testing for certification, production-line testing, or in-use testing.
              
                Tier 1 means relating to the emission standards and other requirements that apply beginning with the 2004 model year.
              
                Tier 2 means relating to the emission standards and other requirements that apply beginning with the 2007 model year.
              
                Total hydrocarbon has the meaning given in 40 CFR 1065.1001. This generally means the combined mass of organic compounds measured by the specified procedure for measuring total hydrocarbon, expressed as a hydrocarbon with a hydrogen-to-carbon mass ratio of 1.85:1.
              
                Total hydrocarbon equivalent has the meaning given in 40 CFR 1065.1001.
              
                Ultimate purchaser means, with respect to any new nonroad equipment or new nonroad engine, the first person who in good faith purchases such new nonroad equipment or new nonroad engine for purposes other than resale.
              
                United States has the meaning given in 40 CFR 1068.30.
              
                Upcoming model year means for an engine family the model year after the one currently in production.
              
                U.S.-directed production volume means the number of engine units, subject to the requirements of this part, produced by a manufacturer for which the manufacturer has a reasonable assurance that sale was or will be made to ultimate purchasers in the United States.
              
                Useful life means the period during which the engine is designed to properly function in terms of reliability and fuel consumption, without being remanufactured, specified as a number of hours of operation or calendar years, whichever comes first. It is the period during which a nonroad engine is required to comply with all applicable emission standards. See § 1048.101(g). If an engine has no hour meter, the specified number of hours does not limit the period during which an in-use engine is required to comply with emission standards unless the degree of service accumulation can be verified separately.
              
                Variable-speed engine means an engine that is not a constant-speed engine.
              
                Variable-speed operation means engine operation that does not meet the definition of constant-speed operation.
              
                Void has the meaning given in 40 CFR 1068.30.
              
                Volatile liquid fuel means any fuel other than diesel or biodiesel that is a liquid at atmospheric pressure and has a Reid Vapor Pressure higher than 2.0 pounds per square inch.
              
                Wide-open throttle means maximum throttle opening. Unless this is specified at a given speed, it refers to maximum throttle opening at maximum speed. For electronically controlled or other engines with multiple possible fueling rates, wide-open throttle also means the maximum fueling rate at maximum throttle opening under test conditions.
              
                We (us, our) means the Administrator of the Environmental Protection Agency and any authorized representatives.
              [70 FR 40482, July 13, 2005, as amended at 73 FR 59242, Oct. 8, 2008; 74 FR 8426, Feb. 24, 2009; 75 FR 23023, Apr. 30, 2010]
            
            
              
              § 1048.805
              What symbols, acronyms, and abbreviations does this part use?

              The following symbols, acronyms, and abbreviations apply to this part:
              
              
                °C degrees Celsius.
                ASTM American Society for Testing and Materials.
                cc cubic centimeters.
                CFR Code of Federal Regulations.
                CH4 methane.
                cm centimeter.
                CO carbon monoxide.
                CO2 carbon dioxide.
                EPA Environmental Protection Agency.
                g/kW-hr grams per kilowatt-hour.
                HC hydrocarbon.
                ISO International Organization for Standardization.
                kPa kilopascals.
                kW kilowatts.
                LPG liquefied petroleum gas.
                m meters.
                MIL malfunction-indicator light.
                mm Hg millimeters of mercury.
                N2O nitrous oxide.
                NARA National Archives and Records Administration.
                NMHC nonmethane hydrocarbons.
                NOX oxides of nitrogen (NO and NO2).
                psi pounds per square inch of absolute pressure.
                psig pounds per square inch of gauge pressure.
                rpm revolutions per minute.
                SAE Society of Automotive Engineers.
                SI spark-ignition.
                THC total hydrocarbon.
                THCE total hydrocarbon equivalent.
                U.S.C. United States Code.
              
              [67 FR 68347, Nov. 8, 2002, as amended at 70 FR 40485, July 13, 2005; 74 FR 56510, Oct. 30, 2009]
            
            
              § 1048.810
              What materials does this part reference?

              (a) Certain material is incorporated by reference into this part with the approval of the Director of the Federal Register under 5 U.S.C. 552(a) and 1 CFR part 51. To enforce any edition other than that specified in this section, the Environmental Protection Agency must publish a notice of the change in the Federal Register and the material must be available to the public. All approved material is available for inspection at U.S. EPA, Air and Radiation Docket and Information Center, 1301 Constitution Ave. NW., Room B102, EPA West Building, Washington, DC 20460, (202) 202-1744, and is available from the sources listed below. It is also available for inspection at the National Archives and Records Administration (NARA). For information on the availability of this material at NARA, call 202-741-6030, or go to http://www.archives.gov/federal_register/code_of_federal_regulations/ibr_locations.html.
              

              (b) Society of Automotive Engineers, 400 Commonwealth Dr., Warrendale, PA 15096-0001, (877) 606-7323 (U.S. and Canada) or (724) 776-4970 (outside the U.S. and Canada), http://www.sae.org.
              
              (1) SAE J2260, Nonmetallic Fuel System Tubing with One or More Layers, November 2004; IBR approved for § 1048.105(a).
              (2) SAE J2260, Nonmetallic Fuel System Tubing with One or More Layers, November 1996; IBR approved for § 1048.105(a).

              (c) International Organization for Standardization, Case Postale 56, CH-1211 Geneva 20, Switzerland, (41) 22749 0111, http://www.iso.org, or central@iso.org.
              
              (1) ISO 9141-2 Road vehicles—Diagnostic systems— Part 2: CARB requirements for interchange of digital information, February 1994; IBR approved for § 1048.110(g).
              (2) ISO 14230-4 Road vehicles—Diagnostic systems—Keyword Protocol 2000—Part 4: Requirements for emission-related systems, June 2000; IBR approved for § 1048.110(g).
              [78 FR 36397, June 17, 2013]
            
            
              § 1048.815
              What provisions apply to confidential information?
              (a) Clearly show what you consider confidential by marking, circling, bracketing, stamping, or some other method.
              (b) We will store your confidential information as described in 40 CFR part 2. Also, we will disclose it only as specified in 40 CFR part 2. This applies both to any information you send us and to any information we collect from inspections, audits, or other site visits.
              (c) If you send us a second copy without the confidential information, we will assume it contains nothing confidential whenever we need to release information from it.

              (d) If you send us information without claiming it is confidential, we may make it available to the public without further notice to you, as described in 40 CFR 2.204.
              [70 FR 40486, July 13, 2005]
            
            
              § 1048.820
              How do I request a hearing?
              (a) You may request a hearing under certain circumstances, as described elsewhere in this part. To do this, you must file a written request, including a description of your objection and any supporting data, within 30 days after we make a decision.
              (b) For a hearing you request under the provisions of this part, we will approve your request if we find that your request raises a substantial factual issue.
              (c) If we agree to hold a hearing, we will use the procedures specified in 40 CFR part 1068, subpart G.
              [70 FR 40486, July 13, 2005]
            
            
              § 1048.825
              What reporting and recordkeeping requirements apply under this part?
              Under the Paperwork Reduction Act (44 U.S.C. 3501 et seq.), the Office of Management and Budget approves the reporting and recordkeeping specified in the applicable regulations. The following items illustrate the kind of reporting and recordkeeping we require for engines and equipment regulated under this part:
              (a) We specify the following requirements related to engine certification in this part 1048:
              (1) In § 1048.20 we require manufacturers of stationary engines to label their engines in certain cases.
              (2) In § 1048.135 we require engine manufacturers to keep certain records related to duplicate labels sent to equipment manufacturers.
              (3) In § 1048.145 we include various reporting and recordkeeping requirements related to interim provisions.
              (4) In subpart C of this part we identify a wide range of information required to certify engines.
              (5) In §§ 1048.345 and 1048.350 we specify certain records related to production-line testing.
              (6) In §§ 1048.420 and 1048.425 we specify certain records related to in-use testing.
              (7) In subpart G of this part we identify several reporting and recordkeeping items for making demonstrations and getting approval related to various special compliance provisions.
              (b) [Reserved]
              (c) We specify the following requirements related to testing in 40 CFR part 1065:
              (1) In 40 CFR 1065.2 we give an overview of principles for reporting information.
              (2) In 40 CFR 1065.10 and 1065.12 we specify information needs for establishing various changes to published test procedures.
              (3) In 40 CFR 1065.25 we establish basic guidelines for storing test information.
              (4) In 40 CFR 1065.695 we identify data that may be appropriate for collecting during testing of in-use engines using portable analyzers.
              (d) We specify the following requirements related to the general compliance provisions in 40 CFR part 1068:
              (1) In 40 CFR 1068.5 we establish a process for evaluating good engineering judgment related to testing and certification.
              (2) In 40 CFR 1068.25 we describe general provisions related to sending and keeping information.
              (3) In 40 CFR 1068.27 we require manufacturers to make engines available for our testing or inspection if we make such a request.
              (4) In 40 CFR 1068.105 we require equipment manufacturers to keep certain records related to duplicate labels from engine manufacturers.
              (5) In 40 CFR 1068.120 we specify recordkeeping related to rebuilding engines.
              (6) In 40 CFR part 1068, subpart C, we identify several reporting and recordkeeping items for making demonstrations and getting approval related to various exemptions.
              (7) In 40 CFR part 1068, subpart D, we identify several reporting and recordkeeping items for making demonstrations and getting approval related to importing engines.

              (8) In 40 CFR 1068.450 and 1068.455 we specify certain records related to testing production-line engines in a selective enforcement audit.
              
              (9) In 40 CFR 1068.501 we specify certain records related to investigating and reporting emission-related defects.
              (10) In 40 CFR 1068.525 and 1068.530 we specify certain records related to recalling nonconforming engines.
              [73 FR 59245, Oct. 8, 2008]
            
            
              Appendix I to Part 1048 [Reserved]
            
            
              Pt. 1048, App. II
              Appendix II to Part 1048—Large Spark-ignition (SI) Composite Transient Cycle
              The following table shows the transient duty-cycle for engines that are not constant-speed engines, as described in § 1048.510:
              
                
                  Time(s)
                  Normalized speed (percent)
                  Normalized torque (percent)
                
                
                  0
                  0
                  0
                
                
                  1
                  0
                  0
                
                
                  2
                  0
                  0
                
                
                  3
                  0
                  0
                
                
                  4
                  0
                  0
                
                
                  5
                  0
                  0
                
                
                  6
                  0
                  0
                
                
                  7
                  0
                  0
                
                
                  8
                  0
                  0
                
                
                  9
                  1
                  8
                
                
                  10
                  6
                  54
                
                
                  11
                  8
                  61
                
                
                  12
                  34
                  59
                
                
                  13
                  22
                  46
                
                
                  14
                  5
                  51
                
                
                  15
                  18
                  51
                
                
                  16
                  31
                  50
                
                
                  17
                  30
                  56
                
                
                  18
                  31
                  49
                
                
                  19
                  25
                  66
                
                
                  20
                  58
                  55
                
                
                  21
                  43
                  31
                
                
                  22
                  16
                  45
                
                
                  23
                  24
                  38
                
                
                  24
                  24
                  27
                
                
                  25
                  30
                  33
                
                
                  26
                  45
                  65
                
                
                  27
                  50
                  49
                
                
                  28
                  23
                  42
                
                
                  29
                  13
                  42
                
                
                  30
                  9
                  45
                
                
                  31
                  23
                  30
                
                
                  32
                  37
                  45
                
                
                  33
                  44
                  50
                
                
                  34
                  49
                  52
                
                
                  35
                  55
                  49
                
                
                  36
                  61
                  46
                
                
                  37
                  66
                  38
                
                
                  38
                  42
                  33
                
                
                  39
                  17
                  41
                
                
                  40
                  17
                  37
                
                
                  41
                  7
                  50
                
                
                  42
                  20
                  32
                
                
                  43
                  5
                  55
                
                
                  44
                  30
                  42
                
                
                  45
                  44
                  53
                
                
                  46
                  45
                  56
                
                
                  47
                  41
                  52
                
                
                  48
                  24
                  41
                
                
                  49
                  15
                  40
                
                
                  50
                  11
                  44
                
                
                  51
                  32
                  31
                
                
                  52
                  38
                  54
                
                
                  53
                  38
                  47
                
                
                  54
                  9
                  55
                
                
                  55
                  10
                  50
                
                
                  56
                  33
                  55
                
                
                  57
                  48
                  56
                
                
                  58
                  49
                  47
                
                
                  59
                  33
                  44
                
                
                  60
                  52
                  43
                
                
                  61
                  55
                  43
                
                
                  62
                  59
                  38
                
                
                  63
                  44
                  28
                
                
                  64
                  24
                  37
                
                
                  65
                  12
                  44
                
                
                  66
                  9
                  47
                
                
                  67
                  12
                  52
                
                
                  68
                  34
                  21
                
                
                  69
                  29
                  44
                
                
                  70
                  44
                  54
                
                
                  71
                  54
                  62
                
                
                  72
                  62
                  57
                
                
                  73
                  72
                  56
                
                
                  74
                  88
                  71
                
                
                  75
                  100
                  69
                
                
                  76
                  100
                  34
                
                
                  77
                  100
                  42
                
                
                  78
                  100
                  54
                
                
                  79
                  100
                  58
                
                
                  80
                  100
                  38
                
                
                  81
                  83
                  17
                
                
                  82
                  61
                  15
                
                
                  83
                  43
                  22
                
                
                  84
                  24
                  35
                
                
                  85
                  16
                  39
                
                
                  86
                  15
                  45
                
                
                  87
                  32
                  34
                
                
                  88
                  14
                  42
                
                
                  89
                  8
                  48
                
                
                  90
                  5
                  51
                
                
                  91
                  10
                  41
                
                
                  92
                  12
                  37
                
                
                  93
                  4
                  47
                
                
                  94
                  3
                  49
                
                
                  95
                  3
                  50
                
                
                  96
                  4
                  49
                
                
                  97
                  4
                  48
                
                
                  98
                  8
                  43
                
                
                  99
                  2
                  51
                
                
                  100
                  5
                  46
                
                
                  101
                  8
                  41
                
                
                  102
                  4
                  47
                
                
                  103
                  3
                  49
                
                
                  104
                  6
                  45
                
                
                  105
                  3
                  48
                
                
                  106
                  10
                  42
                
                
                  107
                  18
                  27
                
                
                  108
                  3
                  50
                
                
                  109
                  11
                  41
                
                
                  110
                  34
                  29
                
                
                  111
                  51
                  57
                
                
                  112
                  67
                  63
                
                
                  113
                  61
                  32
                
                
                  114
                  44
                  31
                
                
                  115
                  48
                  54
                
                
                  116
                  69
                  65
                
                
                  117
                  85
                  65
                
                
                  118
                  81
                  29
                
                
                  119
                  74
                  21
                
                
                  120
                  62
                  23
                
                
                  121
                  76
                  58
                
                
                  122
                  96
                  75
                
                
                  
                  123
                  100
                  77
                
                
                  124
                  100
                  27
                
                
                  125
                  100
                  79
                
                
                  126
                  100
                  79
                
                
                  127
                  100
                  81
                
                
                  128
                  100
                  57
                
                
                  129
                  99
                  52
                
                
                  130
                  81
                  35
                
                
                  131
                  69
                  29
                
                
                  132
                  47
                  22
                
                
                  133
                  34
                  28
                
                
                  134
                  27
                  37
                
                
                  135
                  83
                  60
                
                
                  136
                  100
                  74
                
                
                  137
                  100
                  7
                
                
                  138
                  100
                  2
                
                
                  139
                  70
                  18
                
                
                  140
                  23
                  39
                
                
                  141
                  5
                  54
                
                
                  142
                  11
                  40
                
                
                  143
                  11
                  34
                
                
                  144
                  11
                  41
                
                
                  145
                  19
                  25
                
                
                  146
                  16
                  32
                
                
                  147
                  20
                  31
                
                
                  148
                  21
                  38
                
                
                  149
                  21
                  42
                
                
                  150
                  9
                  51
                
                
                  151
                  4
                  49
                
                
                  152
                  2
                  51
                
                
                  153
                  1
                  58
                
                
                  154
                  21
                  57
                
                
                  155
                  29
                  47
                
                
                  156
                  33
                  45
                
                
                  157
                  16
                  49
                
                
                  158
                  38
                  45
                
                
                  159
                  37
                  43
                
                
                  160
                  35
                  42
                
                
                  161
                  39
                  43
                
                
                  162
                  51
                  49
                
                
                  163
                  59
                  55
                
                
                  164
                  65
                  54
                
                
                  165
                  76
                  62
                
                
                  166
                  84
                  59
                
                
                  167
                  83
                  29
                
                
                  168
                  67
                  35
                
                
                  169
                  84
                  54
                
                
                  170
                  90
                  58
                
                
                  171
                  93
                  43
                
                
                  172
                  90
                  29
                
                
                  173
                  66
                  19
                
                
                  174
                  52
                  16
                
                
                  175
                  49
                  17
                
                
                  176
                  56
                  38
                
                
                  177
                  73
                  71
                
                
                  178
                  86
                  80
                
                
                  179
                  96
                  75
                
                
                  180
                  89
                  27
                
                
                  181
                  66
                  17
                
                
                  182
                  50
                  18
                
                
                  183
                  36
                  25
                
                
                  184
                  36
                  24
                
                
                  185
                  38
                  40
                
                
                  186
                  40
                  50
                
                
                  187
                  27
                  48
                
                
                  188
                  19
                  48
                
                
                  189
                  23
                  50
                
                
                  190
                  19
                  45
                
                
                  191
                  6
                  51
                
                
                  192
                  24
                  48
                
                
                  193
                  49
                  67
                
                
                  194
                  47
                  49
                
                
                  195
                  22
                  44
                
                
                  196
                  25
                  40
                
                
                  197
                  38
                  54
                
                
                  198
                  43
                  55
                
                
                  199
                  40
                  52
                
                
                  200
                  14
                  49
                
                
                  201
                  11
                  45
                
                
                  202
                  7
                  48
                
                
                  203
                  26
                  41
                
                
                  204
                  41
                  59
                
                
                  205
                  53
                  60
                
                
                  206
                  44
                  54
                
                
                  207
                  22
                  40
                
                
                  208
                  24
                  41
                
                
                  209
                  32
                  53
                
                
                  210
                  44
                  74
                
                
                  211
                  57
                  25
                
                
                  212
                  22
                  49
                
                
                  213
                  29
                  45
                
                
                  214
                  19
                  37
                
                
                  215
                  14
                  43
                
                
                  216
                  36
                  40
                
                
                  217
                  43
                  63
                
                
                  218
                  42
                  49
                
                
                  219
                  15
                  50
                
                
                  220
                  19
                  44
                
                
                  221
                  47
                  59
                
                
                  222
                  67
                  80
                
                
                  223
                  76
                  74
                
                
                  224
                  87
                  66
                
                
                  225
                  98
                  61
                
                
                  226
                  100
                  38
                
                
                  227
                  97
                  27
                
                
                  228
                  100
                  53
                
                
                  229
                  100
                  72
                
                
                  230
                  100
                  49
                
                
                  231
                  100
                  4
                
                
                  232
                  100
                  13
                
                
                  233
                  87
                  15
                
                
                  234
                  53
                  26
                
                
                  235
                  33
                  27
                
                
                  236
                  39
                  19
                
                
                  237
                  51
                  33
                
                
                  238
                  67
                  54
                
                
                  239
                  83
                  60
                
                
                  240
                  95
                  52
                
                
                  241
                  100
                  50
                
                
                  242
                  100
                  36
                
                
                  243
                  100
                  25
                
                
                  244
                  85
                  16
                
                
                  245
                  62
                  16
                
                
                  246
                  40
                  26
                
                
                  247
                  56
                  39
                
                
                  248
                  81
                  75
                
                
                  249
                  98
                  86
                
                
                  250
                  100
                  76
                
                
                  251
                  100
                  51
                
                
                  252
                  100
                  78
                
                
                  253
                  100
                  83
                
                
                  254
                  100
                  100
                
                
                  255
                  100
                  66
                
                
                  256
                  100
                  85
                
                
                  257
                  100
                  72
                
                
                  258
                  100
                  45
                
                
                  259
                  98
                  58
                
                
                  260
                  60
                  30
                
                
                  261
                  43
                  32
                
                
                  262
                  71
                  36
                
                
                  263
                  44
                  32
                
                
                  264
                  24
                  38
                
                
                  265
                  42
                  17
                
                
                  266
                  22
                  51
                
                
                  
                  267
                  13
                  53
                
                
                  268
                  23
                  45
                
                
                  269
                  29
                  50
                
                
                  270
                  28
                  42
                
                
                  271
                  21
                  55
                
                
                  272
                  34
                  57
                
                
                  273
                  44
                  47
                
                
                  274
                  19
                  46
                
                
                  275
                  13
                  44
                
                
                  276
                  25
                  36
                
                
                  277
                  43
                  51
                
                
                  278
                  55
                  73
                
                
                  279
                  68
                  72
                
                
                  280
                  76
                  63
                
                
                  281
                  80
                  45
                
                
                  282
                  83
                  40
                
                
                  283
                  78
                  26
                
                
                  284
                  60
                  20
                
                
                  285
                  47
                  19
                
                
                  286
                  52
                  25
                
                
                  287
                  36
                  30
                
                
                  288
                  40
                  26
                
                
                  289
                  45
                  34
                
                
                  290
                  47
                  35
                
                
                  291
                  42
                  28
                
                
                  292
                  46
                  38
                
                
                  293
                  48
                  44
                
                
                  294
                  68
                  61
                
                
                  295
                  70
                  47
                
                
                  296
                  48
                  28
                
                
                  297
                  42
                  22
                
                
                  298
                  31
                  29
                
                
                  299
                  22
                  35
                
                
                  300
                  28
                  28
                
                
                  301
                  46
                  46
                
                
                  302
                  62
                  69
                
                
                  303
                  76
                  81
                
                
                  304
                  88
                  85
                
                
                  305
                  98
                  81
                
                
                  306
                  100
                  74
                
                
                  307
                  100
                  13
                
                
                  308
                  100
                  11
                
                
                  309
                  100
                  17
                
                
                  310
                  99
                  3
                
                
                  311
                  80
                  7
                
                
                  312
                  62
                  11
                
                
                  313
                  63
                  11
                
                
                  314
                  64
                  16
                
                
                  315
                  69
                  43
                
                
                  316
                  81
                  67
                
                
                  317
                  93
                  74
                
                
                  318
                  100
                  72
                
                
                  319
                  94
                  27
                
                
                  320
                  73
                  15
                
                
                  321
                  40
                  33
                
                
                  322
                  40
                  52
                
                
                  323
                  50
                  50
                
                
                  324
                  11
                  53
                
                
                  325
                  12
                  45
                
                
                  326
                  5
                  50
                
                
                  327
                  1
                  55
                
                
                  328
                  7
                  55
                
                
                  329
                  62
                  60
                
                
                  330
                  80
                  28
                
                
                  331
                  23
                  37
                
                
                  332
                  39
                  58
                
                
                  333
                  47
                  24
                
                
                  334
                  59
                  51
                
                
                  335
                  58
                  68
                
                
                  336
                  36
                  52
                
                
                  337
                  18
                  42
                
                
                  338
                  36
                  52
                
                
                  339
                  59
                  73
                
                
                  340
                  72
                  85
                
                
                  341
                  85
                  92
                
                
                  342
                  99
                  90
                
                
                  343
                  100
                  72
                
                
                  344
                  100
                  18
                
                
                  345
                  100
                  76
                
                
                  346
                  100
                  64
                
                
                  347
                  100
                  87
                
                
                  348
                  100
                  97
                
                
                  349
                  100
                  84
                
                
                  350
                  100
                  100
                
                
                  351
                  100
                  91
                
                
                  352
                  100
                  83
                
                
                  353
                  100
                  93
                
                
                  354
                  100
                  100
                
                
                  355
                  94
                  43
                
                
                  356
                  72
                  10
                
                
                  357
                  77
                  3
                
                
                  358
                  48
                  2
                
                
                  359
                  29
                  5
                
                
                  360
                  59
                  19
                
                
                  361
                  63
                  5
                
                
                  362
                  35
                  2
                
                
                  363
                  24
                  3
                
                
                  364
                  28
                  2
                
                
                  365
                  36
                  16
                
                
                  366
                  54
                  23
                
                
                  367
                  60
                  10
                
                
                  368
                  33
                  1
                
                
                  369
                  23
                  0
                
                
                  370
                  16
                  0
                
                
                  371
                  11
                  0
                
                
                  372
                  20
                  0
                
                
                  373
                  25
                  2
                
                
                  374
                  40
                  3
                
                
                  375
                  33
                  4
                
                
                  376
                  34
                  5
                
                
                  377
                  46
                  7
                
                
                  378
                  57
                  10
                
                
                  379
                  66
                  11
                
                
                  380
                  75
                  14
                
                
                  381
                  79
                  11
                
                
                  382
                  80
                  16
                
                
                  383
                  92
                  21
                
                
                  384
                  99
                  16
                
                
                  385
                  83
                  2
                
                
                  386
                  71
                  2
                
                
                  387
                  69
                  4
                
                
                  388
                  67
                  4
                
                
                  389
                  74
                  16
                
                
                  390
                  86
                  25
                
                
                  391
                  97
                  28
                
                
                  392
                  100
                  15
                
                
                  393
                  83
                  2
                
                
                  394
                  62
                  4
                
                
                  395
                  40
                  6
                
                
                  396
                  49
                  10
                
                
                  397
                  36
                  5
                
                
                  398
                  27
                  4
                
                
                  399
                  29
                  3
                
                
                  400
                  22
                  2
                
                
                  401
                  13
                  3
                
                
                  402
                  37
                  36
                
                
                  403
                  90
                  26
                
                
                  404
                  41
                  2
                
                
                  405
                  25
                  2
                
                
                  406
                  29
                  2
                
                
                  407
                  38
                  7
                
                
                  408
                  50
                  13
                
                
                  409
                  55
                  10
                
                
                  410
                  29
                  3
                
                
                  
                  411
                  24
                  7
                
                
                  412
                  51
                  16
                
                
                  413
                  62
                  15
                
                
                  414
                  72
                  35
                
                
                  415
                  91
                  74
                
                
                  416
                  100
                  73
                
                
                  417
                  100
                  8
                
                
                  418
                  98
                  11
                
                
                  419
                  100
                  59
                
                
                  420
                  100
                  98
                
                
                  421
                  100
                  99
                
                
                  422
                  100
                  75
                
                
                  423
                  100
                  95
                
                
                  424
                  100
                  100
                
                
                  425
                  100
                  97
                
                
                  426
                  100
                  90
                
                
                  427
                  100
                  86
                
                
                  428
                  100
                  82
                
                
                  429
                  97
                  43
                
                
                  430
                  70
                  16
                
                
                  431
                  50
                  20
                
                
                  432
                  42
                  33
                
                
                  433
                  89
                  64
                
                
                  434
                  89
                  77
                
                
                  435
                  99
                  95
                
                
                  436
                  100
                  41
                
                
                  437
                  77
                  12
                
                
                  438
                  29
                  37
                
                
                  439
                  16
                  41
                
                
                  440
                  16
                  38
                
                
                  441
                  15
                  36
                
                
                  442
                  18
                  44
                
                
                  443
                  4
                  55
                
                
                  444
                  24
                  26
                
                
                  445
                  26
                  35
                
                
                  446
                  15
                  45
                
                
                  447
                  21
                  39
                
                
                  448
                  29
                  52
                
                
                  449
                  26
                  46
                
                
                  450
                  27
                  50
                
                
                  451
                  13
                  43
                
                
                  452
                  25
                  36
                
                
                  453
                  37
                  57
                
                
                  454
                  29
                  46
                
                
                  455
                  17
                  39
                
                
                  456
                  13
                  41
                
                
                  457
                  19
                  38
                
                
                  458
                  28
                  35
                
                
                  459
                  8
                  51
                
                
                  460
                  14
                  36
                
                
                  461
                  17
                  47
                
                
                  462
                  34
                  39
                
                
                  463
                  34
                  57
                
                
                  464
                  11
                  70
                
                
                  465
                  13
                  51
                
                
                  466
                  13
                  68
                
                
                  467
                  38
                  44
                
                
                  468
                  53
                  67
                
                
                  469
                  29
                  69
                
                
                  470
                  19
                  65
                
                
                  471
                  52
                  45
                
                
                  472
                  61
                  79
                
                
                  473
                  29
                  70
                
                
                  474
                  15
                  53
                
                
                  475
                  15
                  60
                
                
                  476
                  52
                  40
                
                
                  477
                  50
                  61
                
                
                  478
                  13
                  74
                
                
                  479
                  46
                  51
                
                
                  480
                  60
                  73
                
                
                  481
                  33
                  84
                
                
                  482
                  31
                  63
                
                
                  483
                  41
                  42
                
                
                  484
                  26
                  69
                
                
                  485
                  23
                  65
                
                
                  486
                  48
                  49
                
                
                  487
                  28
                  57
                
                
                  488
                  16
                  67
                
                
                  489
                  39
                  48
                
                
                  490
                  47
                  73
                
                
                  491
                  35
                  87
                
                
                  492
                  26
                  73
                
                
                  493
                  30
                  61
                
                
                  494
                  34
                  49
                
                
                  495
                  35
                  66
                
                
                  496
                  56
                  47
                
                
                  497
                  49
                  64
                
                
                  498
                  59
                  64
                
                
                  499
                  42
                  69
                
                
                  500
                  6
                  77
                
                
                  501
                  5
                  59
                
                
                  502
                  17
                  59
                
                
                  503
                  45
                  53
                
                
                  504
                  21
                  62
                
                
                  505
                  31
                  60
                
                
                  506
                  53
                  68
                
                
                  507
                  48
                  79
                
                
                  508
                  45
                  61
                
                
                  509
                  51
                  47
                
                
                  510
                  41
                  48
                
                
                  511
                  26
                  58
                
                
                  512
                  21
                  62
                
                
                  513
                  50
                  52
                
                
                  514
                  39
                  65
                
                
                  515
                  23
                  65
                
                
                  516
                  42
                  62
                
                
                  517
                  57
                  80
                
                
                  518
                  66
                  81
                
                
                  519
                  64
                  62
                
                
                  520
                  45
                  42
                
                
                  521
                  33
                  42
                
                
                  522
                  27
                  57
                
                
                  523
                  31
                  59
                
                
                  524
                  41
                  53
                
                
                  525
                  45
                  72
                
                
                  526
                  48
                  73
                
                
                  527
                  46
                  90
                
                
                  528
                  56
                  76
                
                
                  529
                  64
                  76
                
                
                  530
                  69
                  64
                
                
                  531
                  72
                  59
                
                
                  532
                  73
                  58
                
                
                  533
                  71
                  56
                
                
                  534
                  66
                  48
                
                
                  535
                  61
                  50
                
                
                  536
                  55
                  56
                
                
                  537
                  52
                  52
                
                
                  538
                  54
                  49
                
                
                  539
                  61
                  50
                
                
                  540
                  64
                  54
                
                
                  541
                  67
                  54
                
                
                  542
                  68
                  52
                
                
                  543
                  60
                  53
                
                
                  544
                  52
                  50
                
                
                  545
                  45
                  49
                
                
                  546
                  38
                  45
                
                
                  547
                  32
                  45
                
                
                  548
                  26
                  53
                
                
                  549
                  23
                  56
                
                
                  550
                  30
                  49
                
                
                  551
                  33
                  55
                
                
                  552
                  35
                  59
                
                
                  553
                  33
                  65
                
                
                  554
                  30
                  67
                
                
                  
                  555
                  28
                  59
                
                
                  556
                  25
                  58
                
                
                  557
                  23
                  56
                
                
                  558
                  22
                  57
                
                
                  559
                  19
                  63
                
                
                  560
                  14
                  63
                
                
                  561
                  31
                  61
                
                
                  562
                  35
                  62
                
                
                  563
                  21
                  80
                
                
                  564
                  28
                  65
                
                
                  565
                  7
                  74
                
                
                  566
                  23
                  54
                
                
                  567
                  38
                  54
                
                
                  568
                  14
                  78
                
                
                  569
                  38
                  58
                
                
                  570
                  52
                  75
                
                
                  571
                  59
                  81
                
                
                  572
                  66
                  69
                
                
                  573
                  54
                  44
                
                
                  574
                  48
                  34
                
                
                  575
                  44
                  33
                
                
                  576
                  40
                  40
                
                
                  577
                  28
                  58
                
                
                  578
                  27
                  63
                
                
                  579
                  35
                  45
                
                
                  580
                  20
                  66
                
                
                  581
                  15
                  60
                
                
                  582
                  10
                  52
                
                
                  583
                  22
                  56
                
                
                  584
                  30
                  62
                
                
                  585
                  21
                  67
                
                
                  586
                  29
                  53
                
                
                  587
                  41
                  56
                
                
                  588
                  15
                  67
                
                
                  589
                  24
                  56
                
                
                  590
                  42
                  69
                
                
                  591
                  39
                  83
                
                
                  592
                  40
                  73
                
                
                  593
                  35
                  67
                
                
                  594
                  32
                  61
                
                
                  595
                  30
                  65
                
                
                  596
                  30
                  72
                
                
                  597
                  48
                  51
                
                
                  598
                  66
                  58
                
                
                  599
                  62
                  71
                
                
                  600
                  36
                  63
                
                
                  601
                  17
                  59
                
                
                  602
                  16
                  50
                
                
                  603
                  16
                  62
                
                
                  604
                  34
                  48
                
                
                  605
                  51
                  66
                
                
                  606
                  35
                  74
                
                
                  607
                  15
                  56
                
                
                  608
                  19
                  54
                
                
                  609
                  43
                  65
                
                
                  610
                  52
                  80
                
                
                  611
                  52
                  83
                
                
                  612
                  49
                  57
                
                
                  613
                  48
                  46
                
                
                  614
                  37
                  36
                
                
                  615
                  25
                  44
                
                
                  616
                  14
                  53
                
                
                  617
                  13
                  64
                
                
                  618
                  23
                  56
                
                
                  619
                  21
                  63
                
                
                  620
                  18
                  67
                
                
                  621
                  20
                  54
                
                
                  622
                  16
                  67
                
                
                  623
                  26
                  56
                
                
                  624
                  41
                  65
                
                
                  625
                  28
                  62
                
                
                  626
                  19
                  60
                
                
                  627
                  33
                  56
                
                
                  628
                  37
                  70
                
                
                  629
                  24
                  79
                
                
                  630
                  28
                  57
                
                
                  631
                  40
                  57
                
                
                  632
                  40
                  58
                
                
                  633
                  28
                  44
                
                
                  634
                  25
                  41
                
                
                  635
                  29
                  53
                
                
                  636
                  31
                  55
                
                
                  637
                  26
                  64
                
                
                  638
                  20
                  50
                
                
                  639
                  16
                  53
                
                
                  640
                  11
                  54
                
                
                  641
                  13
                  53
                
                
                  642
                  23
                  50
                
                
                  643
                  32
                  59
                
                
                  644
                  36
                  63
                
                
                  645
                  33
                  59
                
                
                  646
                  24
                  52
                
                
                  647
                  20
                  52
                
                
                  648
                  22
                  55
                
                
                  649
                  30
                  53
                
                
                  650
                  37
                  59
                
                
                  651
                  41
                  58
                
                
                  652
                  36
                  54
                
                
                  653
                  29
                  49
                
                
                  654
                  24
                  53
                
                
                  655
                  14
                  57
                
                
                  656
                  10
                  54
                
                
                  657
                  9
                  55
                
                
                  658
                  10
                  57
                
                
                  659
                  13
                  55
                
                
                  660
                  15
                  64
                
                
                  661
                  31
                  57
                
                
                  662
                  19
                  69
                
                
                  663
                  14
                  59
                
                
                  664
                  33
                  57
                
                
                  665
                  41
                  65
                
                
                  666
                  39
                  64
                
                
                  667
                  39
                  59
                
                
                  668
                  39
                  51
                
                
                  669
                  28
                  41
                
                
                  670
                  19
                  49
                
                
                  671
                  27
                  54
                
                
                  672
                  37
                  63
                
                
                  673
                  32
                  74
                
                
                  674
                  16
                  70
                
                
                  675
                  12
                  67
                
                
                  676
                  13
                  60
                
                
                  677
                  17
                  56
                
                
                  678
                  15
                  62
                
                
                  679
                  25
                  47
                
                
                  680
                  27
                  64
                
                
                  681
                  14
                  71
                
                
                  682
                  5
                  65
                
                
                  683
                  6
                  57
                
                
                  684
                  6
                  57
                
                
                  685
                  15
                  52
                
                
                  686
                  22
                  61
                
                
                  687
                  14
                  77
                
                
                  688
                  12
                  67
                
                
                  689
                  12
                  62
                
                
                  690
                  14
                  59
                
                
                  691
                  15
                  58
                
                
                  692
                  18
                  55
                
                
                  693
                  22
                  53
                
                
                  694
                  19
                  69
                
                
                  695
                  14
                  67
                
                
                  696
                  9
                  63
                
                
                  697
                  8
                  56
                
                
                  698
                  17
                  49
                
                
                  
                  699
                  25
                  55
                
                
                  700
                  14
                  70
                
                
                  701
                  12
                  60
                
                
                  702
                  22
                  57
                
                
                  703
                  27
                  67
                
                
                  704
                  29
                  68
                
                
                  705
                  34
                  62
                
                
                  706
                  35
                  61
                
                
                  707
                  28
                  78
                
                
                  708
                  11
                  71
                
                
                  709
                  4
                  58
                
                
                  710
                  5
                  58
                
                
                  711
                  10
                  56
                
                
                  712
                  20
                  63
                
                
                  713
                  13
                  76
                
                
                  714
                  11
                  65
                
                
                  715
                  9
                  60
                
                
                  716
                  7
                  55
                
                
                  717
                  8
                  53
                
                
                  718
                  10
                  60
                
                
                  719
                  28
                  53
                
                
                  720
                  12
                  73
                
                
                  721
                  4
                  64
                
                
                  722
                  4
                  61
                
                
                  723
                  4
                  61
                
                
                  724
                  10
                  56
                
                
                  725
                  8
                  61
                
                
                  726
                  20
                  56
                
                
                  727
                  32
                  62
                
                
                  728
                  33
                  66
                
                
                  729
                  34
                  73
                
                
                  730
                  31
                  61
                
                
                  731
                  33
                  55
                
                
                  732
                  33
                  60
                
                
                  733
                  31
                  59
                
                
                  734
                  29
                  58
                
                
                  735
                  31
                  53
                
                
                  736
                  33
                  51
                
                
                  737
                  33
                  48
                
                
                  738
                  27
                  44
                
                
                  739
                  21
                  52
                
                
                  740
                  13
                  57
                
                
                  741
                  12
                  56
                
                
                  742
                  10
                  64
                
                
                  743
                  22
                  47
                
                
                  744
                  15
                  74
                
                
                  745
                  8
                  66
                
                
                  746
                  34
                  47
                
                
                  747
                  18
                  71
                
                
                  748
                  9
                  57
                
                
                  749
                  11
                  55
                
                
                  750
                  12
                  57
                
                
                  751
                  10
                  61
                
                
                  752
                  16
                  53
                
                
                  753
                  12
                  75
                
                
                  754
                  6
                  70
                
                
                  755
                  12
                  55
                
                
                  756
                  24
                  50
                
                
                  757
                  28
                  60
                
                
                  758
                  28
                  64
                
                
                  759
                  23
                  60
                
                
                  760
                  20
                  56
                
                
                  761
                  26
                  50
                
                
                  762
                  28
                  55
                
                
                  763
                  18
                  56
                
                
                  764
                  15
                  52
                
                
                  765
                  11
                  59
                
                
                  766
                  16
                  59
                
                
                  767
                  34
                  54
                
                
                  768
                  16
                  82
                
                
                  769
                  15
                  64
                
                
                  770
                  36
                  53
                
                
                  771
                  45
                  64
                
                
                  772
                  41
                  59
                
                
                  773
                  34
                  50
                
                
                  774
                  27
                  45
                
                
                  775
                  22
                  52
                
                
                  776
                  18
                  55
                
                
                  777
                  26
                  54
                
                
                  778
                  39
                  62
                
                
                  779
                  37
                  71
                
                
                  780
                  32
                  58
                
                
                  781
                  24
                  48
                
                
                  782
                  14
                  59
                
                
                  783
                  7
                  59
                
                
                  784
                  7
                  55
                
                
                  785
                  18
                  49
                
                
                  786
                  40
                  62
                
                
                  787
                  44
                  73
                
                
                  788
                  41
                  68
                
                
                  789
                  35
                  48
                
                
                  790
                  29
                  54
                
                
                  791
                  22
                  69
                
                
                  792
                  46
                  53
                
                
                  793
                  59
                  71
                
                
                  794
                  69
                  68
                
                
                  795
                  75
                  47
                
                
                  796
                  62
                  32
                
                
                  797
                  48
                  35
                
                
                  798
                  27
                  59
                
                
                  799
                  13
                  58
                
                
                  800
                  14
                  54
                
                
                  801
                  21
                  53
                
                
                  802
                  23
                  56
                
                
                  803
                  23
                  57
                
                
                  804
                  23
                  65
                
                
                  805
                  13
                  65
                
                
                  806
                  9
                  64
                
                
                  807
                  27
                  56
                
                
                  808
                  26
                  78
                
                
                  809
                  40
                  61
                
                
                  810
                  35
                  76
                
                
                  811
                  28
                  66
                
                
                  812
                  23
                  57
                
                
                  813
                  16
                  50
                
                
                  814
                  11
                  53
                
                
                  815
                  9
                  57
                
                
                  816
                  9
                  62
                
                
                  817
                  27
                  57
                
                
                  818
                  42
                  69
                
                
                  819
                  47
                  75
                
                
                  820
                  53
                  67
                
                
                  821
                  61
                  62
                
                
                  822
                  63
                  53
                
                
                  823
                  60
                  54
                
                
                  824
                  56
                  44
                
                
                  825
                  49
                  39
                
                
                  826
                  39
                  35
                
                
                  827
                  30
                  34
                
                
                  828
                  33
                  46
                
                
                  829
                  44
                  56
                
                
                  830
                  50
                  56
                
                
                  831
                  44
                  52
                
                
                  832
                  38
                  46
                
                
                  833
                  33
                  44
                
                
                  834
                  29
                  45
                
                
                  835
                  24
                  46
                
                
                  836
                  18
                  52
                
                
                  837
                  9
                  55
                
                
                  838
                  10
                  54
                
                
                  839
                  20
                  53
                
                
                  840
                  27
                  58
                
                
                  841
                  29
                  59
                
                
                  842
                  30
                  62
                
                
                  
                  843
                  30
                  65
                
                
                  844
                  27
                  66
                
                
                  845
                  32
                  58
                
                
                  846
                  40
                  56
                
                
                  847
                  41
                  57
                
                
                  848
                  18
                  73
                
                
                  849
                  15
                  55
                
                
                  850
                  18
                  50
                
                
                  851
                  17
                  52
                
                
                  852
                  20
                  49
                
                
                  853
                  16
                  62
                
                
                  854
                  4
                  67
                
                
                  855
                  2
                  64
                
                
                  856
                  7
                  54
                
                
                  857
                  10
                  50
                
                
                  858
                  9
                  57
                
                
                  859
                  5
                  62
                
                
                  860
                  12
                  51
                
                
                  861
                  14
                  65
                
                
                  862
                  9
                  64
                
                
                  863
                  31
                  50
                
                
                  864
                  30
                  78
                
                
                  865
                  21
                  65
                
                
                  866
                  14
                  51
                
                
                  867
                  10
                  55
                
                
                  868
                  6
                  59
                
                
                  869
                  7
                  59
                
                
                  870
                  19
                  54
                
                
                  871
                  23
                  61
                
                
                  872
                  24
                  62
                
                
                  873
                  34
                  61
                
                
                  874
                  51
                  67
                
                
                  875
                  60
                  66
                
                
                  876
                  58
                  55
                
                
                  877
                  60
                  52
                
                
                  878
                  64
                  55
                
                
                  879
                  68
                  51
                
                
                  880
                  63
                  54
                
                
                  881
                  64
                  50
                
                
                  882
                  68
                  58
                
                
                  883
                  73
                  47
                
                
                  884
                  63
                  40
                
                
                  885
                  50
                  38
                
                
                  886
                  29
                  61
                
                
                  887
                  14
                  61
                
                
                  888
                  14
                  53
                
                
                  889
                  42
                  6
                
                
                  890
                  58
                  6
                
                
                  891
                  58
                  6
                
                
                  892
                  77
                  39
                
                
                  893
                  93
                  56
                
                
                  894
                  93
                  44
                
                
                  895
                  93
                  37
                
                
                  896
                  93
                  31
                
                
                  897
                  93
                  25
                
                
                  898
                  93
                  26
                
                
                  899
                  93
                  27
                
                
                  900
                  93
                  25
                
                
                  901
                  93
                  21
                
                
                  902
                  93
                  22
                
                
                  903
                  93
                  24
                
                
                  904
                  93
                  23
                
                
                  905
                  93
                  27
                
                
                  906
                  93
                  34
                
                
                  907
                  93
                  32
                
                
                  908
                  93
                  26
                
                
                  909
                  93
                  31
                
                
                  910
                  93
                  34
                
                
                  911
                  93
                  31
                
                
                  912
                  93
                  33
                
                
                  913
                  93
                  36
                
                
                  914
                  93
                  37
                
                
                  915
                  93
                  34
                
                
                  916
                  93
                  30
                
                
                  917
                  93
                  32
                
                
                  918
                  93
                  35
                
                
                  919
                  93
                  35
                
                
                  920
                  93
                  32
                
                
                  921
                  93
                  28
                
                
                  922
                  93
                  23
                
                
                  923
                  94
                  18
                
                
                  924
                  95
                  18
                
                
                  925
                  96
                  17
                
                
                  926
                  95
                  13
                
                
                  927
                  96
                  10
                
                
                  928
                  95
                  9
                
                
                  929
                  95
                  7
                
                
                  930
                  95
                  7
                
                
                  931
                  96
                  7
                
                
                  932
                  96
                  6
                
                
                  933
                  96
                  6
                
                
                  934
                  95
                  6
                
                
                  935
                  90
                  6
                
                
                  936
                  69
                  43
                
                
                  937
                  76
                  62
                
                
                  938
                  93
                  47
                
                
                  939
                  93
                  39
                
                
                  940
                  93
                  35
                
                
                  941
                  93
                  34
                
                
                  942
                  93
                  36
                
                
                  943
                  93
                  39
                
                
                  944
                  93
                  34
                
                
                  945
                  93
                  26
                
                
                  946
                  93
                  23
                
                
                  947
                  93
                  24
                
                
                  948
                  93
                  24
                
                
                  949
                  93
                  22
                
                
                  950
                  93
                  19
                
                
                  951
                  93
                  17
                
                
                  952
                  93
                  19
                
                
                  953
                  93
                  22
                
                
                  954
                  93
                  24
                
                
                  955
                  93
                  23
                
                
                  956
                  93
                  20
                
                
                  957
                  93
                  20
                
                
                  958
                  94
                  19
                
                
                  959
                  95
                  19
                
                
                  960
                  95
                  17
                
                
                  961
                  96
                  13
                
                
                  962
                  95
                  10
                
                
                  963
                  96
                  9
                
                
                  964
                  95
                  7
                
                
                  965
                  95
                  7
                
                
                  966
                  95
                  7
                
                
                  967
                  95
                  6
                
                
                  968
                  96
                  6
                
                
                  969
                  96
                  6
                
                
                  970
                  89
                  6
                
                
                  971
                  68
                  6
                
                
                  972
                  57
                  6
                
                
                  973
                  66
                  32
                
                
                  974
                  84
                  52
                
                
                  975
                  93
                  46
                
                
                  976
                  93
                  42
                
                
                  977
                  93
                  36
                
                
                  978
                  93
                  28
                
                
                  979
                  93
                  23
                
                
                  980
                  93
                  19
                
                
                  981
                  93
                  16
                
                
                  982
                  93
                  15
                
                
                  983
                  93
                  16
                
                
                  984
                  93
                  15
                
                
                  985
                  93
                  14
                
                
                  986
                  93
                  15
                
                
                  
                  987
                  93
                  16
                
                
                  988
                  94
                  15
                
                
                  989
                  93
                  32
                
                
                  990
                  93
                  45
                
                
                  991
                  93
                  43
                
                
                  992
                  93
                  37
                
                
                  993
                  93
                  29
                
                
                  994
                  93
                  23
                
                
                  995
                  93
                  20
                
                
                  996
                  93
                  18
                
                
                  997
                  93
                  16
                
                
                  998
                  93
                  17
                
                
                  999
                  93
                  16
                
                
                  1000
                  93
                  15
                
                
                  1001
                  93
                  15
                
                
                  1002
                  93
                  15
                
                
                  1003
                  93
                  14
                
                
                  1004
                  93
                  15
                
                
                  1005
                  93
                  15
                
                
                  1006
                  93
                  14
                
                
                  1007
                  93
                  13
                
                
                  1008
                  93
                  14
                
                
                  1009
                  93
                  14
                
                
                  1010
                  93
                  15
                
                
                  1011
                  93
                  16
                
                
                  1012
                  93
                  17
                
                
                  1013
                  93
                  20
                
                
                  1014
                  93
                  22
                
                
                  1015
                  93
                  20
                
                
                  1016
                  93
                  19
                
                
                  1017
                  93
                  20
                
                
                  1018
                  93
                  19
                
                
                  1019
                  93
                  19
                
                
                  1020
                  93
                  20
                
                
                  1021
                  93
                  32
                
                
                  1022
                  93
                  37
                
                
                  1023
                  93
                  28
                
                
                  1024
                  93
                  26
                
                
                  1025
                  93
                  24
                
                
                  1026
                  93
                  22
                
                
                  1027
                  93
                  22
                
                
                  1028
                  93
                  21
                
                
                  1029
                  93
                  20
                
                
                  1030
                  93
                  20
                
                
                  1031
                  93
                  20
                
                
                  1032
                  93
                  20
                
                
                  1033
                  93
                  19
                
                
                  1034
                  93
                  18
                
                
                  1035
                  93
                  20
                
                
                  1036
                  93
                  20
                
                
                  1037
                  93
                  20
                
                
                  1038
                  93
                  20
                
                
                  1039
                  93
                  19
                
                
                  1040
                  93
                  18
                
                
                  1041
                  93
                  18
                
                
                  1042
                  93
                  17
                
                
                  1043
                  93
                  16
                
                
                  1044
                  93
                  16
                
                
                  1045
                  93
                  15
                
                
                  1046
                  93
                  16
                
                
                  1047
                  93
                  18
                
                
                  1048
                  93
                  37
                
                
                  1049
                  93
                  48
                
                
                  1050
                  93
                  38
                
                
                  1051
                  93
                  31
                
                
                  1052
                  93
                  26
                
                
                  1053
                  93
                  21
                
                
                  1054
                  93
                  18
                
                
                  1055
                  93
                  16
                
                
                  1056
                  93
                  17
                
                
                  1057
                  93
                  18
                
                
                  1058
                  93
                  19
                
                
                  1059
                  93
                  21
                
                
                  1060
                  93
                  20
                
                
                  1061
                  93
                  18
                
                
                  1062
                  93
                  17
                
                
                  1063
                  93
                  17
                
                
                  1064
                  93
                  18
                
                
                  1065
                  93
                  18
                
                
                  1066
                  93
                  18
                
                
                  1067
                  93
                  19
                
                
                  1068
                  93
                  18
                
                
                  1069
                  93
                  18
                
                
                  1070
                  93
                  20
                
                
                  1071
                  93
                  23
                
                
                  1072
                  93
                  25
                
                
                  1073
                  93
                  25
                
                
                  1074
                  93
                  24
                
                
                  1075
                  93
                  24
                
                
                  1076
                  93
                  22
                
                
                  1077
                  93
                  22
                
                
                  1078
                  93
                  22
                
                
                  1079
                  93
                  19
                
                
                  1080
                  93
                  16
                
                
                  1081
                  95
                  17
                
                
                  1082
                  95
                  37
                
                
                  1083
                  93
                  43
                
                
                  1084
                  93
                  32
                
                
                  1085
                  93
                  27
                
                
                  1086
                  93
                  26
                
                
                  1087
                  93
                  24
                
                
                  1088
                  93
                  22
                
                
                  1089
                  93
                  22
                
                
                  1090
                  93
                  22
                
                
                  1091
                  93
                  23
                
                
                  1092
                  93
                  22
                
                
                  1093
                  93
                  22
                
                
                  1094
                  93
                  23
                
                
                  1095
                  93
                  23
                
                
                  1096
                  93
                  23
                
                
                  1097
                  93
                  22
                
                
                  1098
                  93
                  23
                
                
                  1099
                  93
                  23
                
                
                  1100
                  93
                  23
                
                
                  1101
                  93
                  25
                
                
                  1102
                  93
                  27
                
                
                  1103
                  93
                  26
                
                
                  1104
                  93
                  25
                
                
                  1105
                  93
                  27
                
                
                  1106
                  93
                  27
                
                
                  1107
                  93
                  27
                
                
                  1108
                  93
                  24
                
                
                  1109
                  93
                  20
                
                
                  1110
                  93
                  18
                
                
                  1111
                  93
                  17
                
                
                  1112
                  93
                  17
                
                
                  1113
                  93
                  18
                
                
                  1114
                  93
                  18
                
                
                  1115
                  93
                  18
                
                
                  1116
                  93
                  19
                
                
                  1117
                  93
                  22
                
                
                  1118
                  93
                  22
                
                
                  1119
                  93
                  19
                
                
                  1120
                  93
                  17
                
                
                  1121
                  93
                  17
                
                
                  1122
                  93
                  18
                
                
                  1123
                  93
                  18
                
                
                  1124
                  93
                  19
                
                
                  1125
                  93
                  19
                
                
                  1126
                  93
                  20
                
                
                  1127
                  93
                  19
                
                
                  1128
                  93
                  20
                
                
                  1129
                  93
                  25
                
                
                  1130
                  93
                  30
                
                
                  
                  1131
                  93
                  31
                
                
                  1132
                  93
                  26
                
                
                  1133
                  93
                  21
                
                
                  1134
                  93
                  18
                
                
                  1135
                  93
                  20
                
                
                  1136
                  93
                  25
                
                
                  1137
                  93
                  24
                
                
                  1138
                  93
                  21
                
                
                  1139
                  93
                  21
                
                
                  1140
                  93
                  22
                
                
                  1141
                  93
                  22
                
                
                  1142
                  93
                  28
                
                
                  1143
                  93
                  29
                
                
                  1144
                  93
                  23
                
                
                  1145
                  93
                  21
                
                
                  1146
                  93
                  18
                
                
                  1147
                  93
                  16
                
                
                  1148
                  93
                  16
                
                
                  1149
                  93
                  16
                
                
                  1150
                  93
                  17
                
                
                  1151
                  93
                  17
                
                
                  1152
                  93
                  17
                
                
                  1153
                  93
                  17
                
                
                  1154
                  93
                  23
                
                
                  1155
                  93
                  26
                
                
                  1156
                  93
                  22
                
                
                  1157
                  93
                  18
                
                
                  1158
                  93
                  16
                
                
                  1159
                  93
                  16
                
                
                  1160
                  93
                  17
                
                
                  1161
                  93
                  19
                
                
                  1162
                  93
                  18
                
                
                  1163
                  93
                  16
                
                
                  1164
                  93
                  19
                
                
                  1165
                  93
                  22
                
                
                  1166
                  93
                  25
                
                
                  1167
                  93
                  29
                
                
                  1168
                  93
                  27
                
                
                  1169
                  93
                  22
                
                
                  1170
                  93
                  18
                
                
                  1171
                  93
                  16
                
                
                  1172
                  93
                  19
                
                
                  1173
                  93
                  19
                
                
                  1174
                  93
                  17
                
                
                  1175
                  93
                  17
                
                
                  1176
                  93
                  17
                
                
                  1177
                  93
                  16
                
                
                  1178
                  93
                  16
                
                
                  1179
                  93
                  15
                
                
                  1180
                  93
                  16
                
                
                  1181
                  93
                  15
                
                
                  1182
                  93
                  17
                
                
                  1183
                  93
                  21
                
                
                  1184
                  93
                  30
                
                
                  1185
                  93
                  53
                
                
                  1186
                  93
                  54
                
                
                  1187
                  93
                  38
                
                
                  1188
                  93
                  30
                
                
                  1189
                  93
                  24
                
                
                  1190
                  93
                  20
                
                
                  1191
                  95
                  20
                
                
                  1192
                  96
                  18
                
                
                  1193
                  96
                  15
                
                
                  1194
                  96
                  11
                
                
                  1195
                  95
                  9
                
                
                  1196
                  95
                  8
                
                
                  1197
                  96
                  7
                
                
                  1198
                  94
                  33
                
                
                  1199
                  93
                  46
                
                
                  1200
                  93
                  37
                
                
                  1201
                  16
                  8
                
                
                  1202
                  0
                  0
                
                
                  1203
                  0
                  0
                
                
                  1204
                  0
                  0
                
                
                  1205
                  0
                  0
                
                
                  1206
                  0
                  0
                
                
                  1207
                  0
                  0
                
                
                  1208
                  0
                  0
                
                
                  1209
                  0
                  0
                
              
            
          
        
        
          Pt. 1051
          PART 1051—CONTROL OF EMISSIONS FROM RECREATIONAL ENGINES AND VEHICLES
          
            
              Subpart A—Determining How To Follow This Part
              Sec.
              1051.1
              Does this part apply for my vehicles or engines?
              1051.2
              Who is responsible for compliance?
              1051.5
              Which engines are excluded from this part's requirements?
              1051.10
              How is this part organized?
              1051.15
              Do any other regulation parts apply to me?
              1051.20
              May I certify a recreational engine instead of the vehicle?
              1051.25
              What requirements apply when installing certified engines in recreational vehicles?
              1051.30
              Submission of information.
            
            
              Subpart B—Emission Standards and Related Requirements
              1051.101
              What emission standards and other requirements must my vehicles meet?
              1051.103
              What are the exhaust emission standards for snowmobiles?
              1051.105
              What are the exhaust emission standards for off-highway motorcycles?
              1051.107
              What are the exhaust emission standards for all-terrain vehicles (ATVs) and offroad utility vehicles?
              1051.110
              What evaporative emission standards must my vehicles meet?
              1051.115
              What other requirements apply?
              1051.120
              What emission-related warranty requirements apply to me?
              1051.125
              What maintenance instructions must I give to buyers?
              1051.130
              What installation instructions must I give to vehicle manufacturers?
              1051.135
              How must I label and identify the vehicles I produce?
              1051.137
              What are the consumer labeling requirements?
              1051.140
              What is my vehicle's maximum engine power and displacement?
              1051.145
              What provisions apply only for a limited time?
            
            
              
              Subpart C—Certifying Engine Families
              1051.201
              What are the general requirements for obtaining a certificate of conformity?
              1051.205
              What must I include in my application?
              1051.210
              May I get preliminary approval before I complete my application?
              1051.220
              How do I amend the maintenance instructions in my application?
              1051.225
              How do I amend my application for certification to include new or modified vehicle configurations or to change an FEL?
              1051.230
              How do I select engine families?
              1051.235
              What emission testing must I perform for my application for a certificate of conformity?
              1051.240
              How do I demonstrate that my engine family complies with exhaust emission standards?
              1051.243
              How do I determine deterioration factors from exhaust durability testing?
              1051.245
              How do I demonstrate that my engine family complies with evaporative emission standards?
              1051.250
              What records must I keep and make available to EPA?
              1051.255
              What decisions may EPA make regarding my certificate of conformity?
            
            
              Subpart D—Testing Production-Line Vehicles and Engines
              1051.301
              When must I test my production-line vehicles or engines?
              1051.305
              How must I prepare and test my production-line vehicles or engines?
              1051.310
              How must I select vehicles or engines for production-line testing?
              1051.315
              How do I know when my engine family fails the production-line testing requirements?
              1051.320
              What happens if one of my production-line vehicles or engines fails to meet emission standards?
              1051.325
              What happens if an engine family fails the production-line testing requirements?
              1051.330
              May I sell vehicles from an engine family with a suspended certificate of conformity?
              1051.335
              How do I ask EPA to reinstate my suspended certificate?
              1051.340
              When may EPA revoke my certificate under this subpart and how may I sell these vehicles again?
              1051.345
              What production-line testing records must I send to EPA?
              1051.350
              What records must I keep?
            
            
              Subpart E—Testing In-Use Engines [Reserved]
            
            
              Subpart F—Test Procedures
              1051.501
              What procedures must I use to test my vehicles or engines?
              1051.505
              What special provisions apply for testing snowmobiles?
              1051.510
              What special provisions apply for testing ATV engines? [Reserved]
              1051.515
              How do I test my fuel tank for permeation emissions?
              1051.520
              How do I perform exhaust durability testing?
            
            
              Subpart G—Compliance Provisions
              1051.601
              What compliance provisions apply to vehicles and engines subject to this part?
              1051.605
              What provisions apply to engines already certified under the motor vehicle program or the Large Spark-ignition program?
              1051.610
              What provisions apply to vehicles already certified under the motor vehicle program?
              1051.615
              What are the special provisions for certifying small recreational engines?
              1051.620
              When may a manufacturer obtain an exemption for competition recreational vehicles?
              1051.625
              What special provisions apply to unique snowmobile designs for small-volume manufacturers?
              1051.630
              What special provisions apply to unique snowmobile designs for all manufacturers?
              1051.635
              What provisions apply to new manufacturers that are small businesses?
              1051.640
              What special provisions apply for custom off-highway motorcycles that are similar to highway motorcycles?
              1051.645
              What special provisions apply to branded engines?
              1051.650
              What special provisions apply for converting a vehicle to use an alternate fuel?
            
            
              Subpart H—Averaging, Banking, and Trading for Certification
              1051.701
              General provisions.
              1051.705
              How do I average emission levels?
              1051.710
              How do I generate and bank emission credits?
              1051.715
              How do I trade emission credits?
              1051.720
              How do I calculate my average emission level or emission credits?
              1051.725
              What must I include in my applications for certification?
              1051.730
              What ABT reports must I send to EPA? 
              1051.735
              What records must I keep?
              1051.740
              Are there special averaging provisions for snowmobiles?
              1051.745
              What can happen if I do not comply with the provisions of this subpart?
            
            
              
              Subpart I—Definitions and Other Reference Information
              1051.801
              What definitions apply to this part?
              1051.805
              What symbols, acronyms, and abbreviations does this part use?
              1051.815
              What provisions apply to confidential information? 
              1051.820
              How do I request a hearing?
              1051.825
              What reporting and recordkeeping requirements apply under this part?
            
          
          
            Authority:
            42 U.S.C. 7401-7671q.
          
          
            Source:
            67 FR 68347, Nov. 8, 2002, unless otherwise noted.
          
          
            Subpart A—Overview and Applicability
            
              § 1051.1
              Does this part apply for my vehicles or engines?
              (a) The regulations in this part 1051 apply for all the following new recreational vehicles or new engines used in the following recreational vehicles, except as provided in § 1051.5:
              (1) Snowmobiles.
              (2) Off-highway motorcycles.
              (3) All-terrain vehicles (ATVs).
              (4) Offroad utility vehicles with engines with displacement less than or equal to 1000 cc, maximum engine power less than or equal to 30 kW, and maximum vehicle speed higher than 25 miles per hour. Offroad utility vehicles that are subject to this part are subject to the same requirements as ATVs. This means that any requirement that applies to ATVs also applies to these offroad utility vehicles, without regard to whether the regulatory language mentions offroad utility vehicles.
              (b) In certain cases, the regulations in this part 1051 apply to new engines under 50 cc used in motorcycles that are motor vehicles. See 40 CFR 86.447-2006 or 86.448-2006 for provisions related to this allowance.
              (c) This part 1051 applies for new recreational vehicles starting in the 2006 model year, except as described in subpart B of this part. You need not follow this part for vehicles you produce before the 2006 model year, unless you certify voluntarily. See §§ 1051.103 through 1051.110, § 1051.145, and the definition of “model year” in § 1051.801 for more information about the timing of the requirements.
              (d) The requirements of this part begin to apply when a vehicle is new. See the definition of “new” in § 1051.801 for more information. In some cases, vehicles or engines that have been previously used may be considered “new” for the purposes of this part.
              (e) The evaporative emission requirements of this part apply to highway motorcycles, as specified in 40 CFR part 86, subpart E.
              [70 FR 40486, July 13, 2005, as amended at 73 FR 59245, Oct. 8, 2008]
            
            
              § 1051.2
              Who is responsible for compliance?
              The regulations in this part 1051 contain provisions that affect both vehicle manufacturers and others. However, the requirements of this part are generally addressed to the vehicle manufacturer. The term “you” generally means the vehicle manufacturer, as defined in § 1051.801, especially for issues related to certification (including production-line testing, reporting, etc.).
              [73 FR 59245, Oct. 8, 2008]
            
            
              § 1051.5
              Which engines are excluded from this part's requirements?
              (a)(1) You may exclude vehicles with compression-ignition engines. See 40 CFR parts 89 and 1039 for regulations that cover these engines.

              (2) Vehicles with a combined total vehicle dry weight under 20.0 kilograms are excluded from this part. Spark-ignition engines in these vehicles must instead meet emission standards specified in 40 CFR parts 90 and 1054. See 40 CFR 90.103(a) and the definition of handheld in 40 CFR 1054.801.
              (b) We may require you to label an engine or vehicle (or both) if this section excludes it and other requirements in this chapter do not apply.
              [70 FR 40486, July 13, 2005, as amended at 73 FR 59245, Oct. 8, 2008]
            
            
              § 1051.10
              How is this part organized?
              This part 1051 is divided into the following subparts:
              (a) Subpart A of this part defines the applicability of part 1051 and gives an overview of regulatory requirements.

              (b) Subpart B of this part describes the emission standards and other requirements that must be met to certify engines under this part. Note that § 1051.145 discusses certain interim requirements and compliance provisions that apply only for a limited time.
              (c) Subpart C of this part describes how to apply for a certificate of conformity.
              (d) Subpart D of this part describes general provisions for testing production-line engines.
              (e) [Reserved]
              (f) Subpart F of this part describes how to test your engines (including references to other parts of the Code of Federal Regulations).
              (g) Subpart G of this part and 40 CFR part 1068 describe requirements, prohibitions, and other provisions that apply to engine manufacturers, equipment manufacturers, owners, operators, rebuilders, and all others.
              (h) Subpart H of this part describes how you may generate and use emission credits to certify your engines.
              (i) Subpart I of this part contains definitions and other reference information.
              [70 FR 40486, July 13, 2005, as amended at 73 FR 59245, Oct. 8, 2008]
            
            
              § 1051.15
              Do any other regulation parts apply to me?
              (a) Parts 86 and 1065 of this chapter describe procedures and equipment specifications for testing vehicles and engines to measure exhaust emissions. Subpart F of this part 1051 describes how to apply the provisions of parts 86 and 1065 of this chapter to determine whether vehicles meet the exhaust emission standards in this part.
              (b) Part 1060 of this chapter describes standards and procedures that optionally apply for controlling evaporative emissions from engines fueled by gasoline or other volatile liquid fuels and the associated fuel systems.
              (c) The requirements and prohibitions of part 1068 of this chapter apply to everyone, including anyone who manufactures, imports, installs, owns, operates, or rebuilds any of the vehicles subject to this part 1051, or vehicles containing these engines. Part 1068 of this chapter describes general provisions, including these seven areas:
              (1) Prohibited acts and penalties for manufacturers and others.
              (2) Rebuilding and other aftermarket changes.
              (3) Exclusions and exemptions for certain vehicles and engines.
              (4) Importing vehicles and engines.
              (5) Selective enforcement audits of your production.
              (6) Defect reporting and recall.
              (7) Procedures for hearings.
              (d) Other parts of this chapter apply if referenced in this part.
              [70 FR 40487, July 13, 2005, as amended at 73 FR 59245, Oct. 8, 2008; 75 FR 23023, Apr. 30, 2010]
            
            
              § 1051.20
              May I certify a recreational engine instead of the vehicle?
              (a) You may certify engines sold separately from vehicles in either of two cases:
              (1) If you manufacture recreational engines but not recreational vehicles, you may ask to certify the engine alone. In your request, explain why you cannot certify the entire vehicle.
              (2) If you manufacture complete recreational vehicles containing engines you also sell separately, you may ask to certify all these engines in a single engine family or in separate engine families.
              (b) If you certify an engine under this section, you must use the test procedures in subpart F of this part. If the test procedures require vehicle testing, use good engineering judgment to install the engine in an appropriate vehicle for measuring emissions.
              (c) If we allow you to certify recreational engines, the vehicles must meet the applicable emission standards (including evaporative emission standards) with the engines installed in the appropriate vehicles. You must prepare installation instructions as described in § 1051.130 and use good engineering judgment so that the engines will meet emission standards after proper installation in the vehicle.
              (d) Identify and label engines you produce under this section consistent with the requirements of § 1051.135. On the emission control information label, identify the manufacturing date of the engine rather than the vehicle.
              (e) You may not use the provisions of this section to circumvent or reduce the stringency of this part's standards or other requirements.

              (f) If you certify under paragraph (a)(1) of this section, you may ask us to allow you to perform production-line testing on the engine. If you certify under paragraph (a)(2) of this section, use good engineering judgment to ensure that these engines are produced in the same manner as the engines you produce for your vehicles, so that your production-line testing results under subpart D of this part would apply to them.
              (g) Apply the provisions of 40 CFR part 1068 for engines certified under this section as if they were subject to engine-based standards. For example, you may rely on the provisions of 40 CFR 1068.261 to have vehicle manufacturers install catalysts that you describe in your application for certification.
              [70 FR 40489, July 13, 2005, as amended at 75 FR 23023, Apr. 30, 2010]
            
            
              § 1051.25
              What requirements apply when installing certified engines in recreational vehicles?
              (a) If you manufacture recreational vehicles with engines certified under § 1051.20, you must certify your vehicle with respect to the evaporative emission standards in § 1051.110, but you need not certify the vehicle with respect to exhaust emissions under this part. The vehicle must nevertheless meet all emission standards with the engine installed. You must also label fuel tanks and fuel lines as specified in § 1051.135(d).
              (b) You must follow the engine manufacturer's emission-related installation instructions, as described in § 1051.135 and 40 CFR 1068.105. For example, you must use a fuel system that meets the permeation requirements of this part, consistent with the engine manufacturer's instructions.
              (c) If you obscure the engine label while installing the engine in the vehicle such that the label cannot be read during normal maintenance, you must place a duplicate label on the vehicle as described in 40 CFR 1068.105.
              [67 FR 68347, Nov. 8, 2002, as amended at 73 FR 59245, Oct. 8, 2008]
            
            
              § 1051.30
              Submission of information.
              (a) This part includes various requirements to record data or other information. Refer to § 1051.825 and 40 CFR 1068.25 regarding recordkeeping requirements. Unless we specify otherwise, store these records in any format and on any media and keep them readily available for one year after you send an associated application for certification, or one year after you generate the data if they do not support an application for certification. You must promptly send us organized, written records in English if we ask for them. We may review them at any time.
              (b) The regulations in § 1051.255 and 40 CFR 1068.101 describe your obligation to report truthful and complete information and the consequences of failing to meet this obligation. This includes information not related to certification.

              (c) Send all reports and requests for approval to the Designated Compliance Officer (see § 1051.801).
              (d) Any written information we require you to send to or receive from another company is deemed to be a required record under this section. Such records are also deemed to be submissions to EPA. We may require you to send us these records whether or not you are a certificate holder.
              [75 FR 23023, Apr. 30, 2010]
            
          
          
            Subpart B—Emission Standards and Related Requirements
            
              § 1051.101
              What emission standards and other requirements must my vehicles meet?
              (a) You must show that your vehicles meet the following:
              (1) The applicable exhaust emission standards in § 1051.103, § 1051.105, § 1051.107, or § 1051.145.
              (i) For snowmobiles, see § 1051.103.
              (ii) For off-highway motorcycles, see § 1051.105.
              (iii) For all-terrain vehicles and offroad utility vehicles subject to this part, see § 1051.107 and § 1051.145.
              (2) The evaporative emission standards in § 1051.110.
              (3) All the requirements in § 1051.115.
              (b) The certification regulations in subpart C of this part describe how you make this showing.

              (c) These standards and requirements apply to all testing, including certification, production-line, and in-use testing.
              
              (d) Other sections in this subpart describe other requirements for manufacturers such as labeling or warranty requirements.
              (e) It is important that you read § 1051.145 to determine if there are other interim requirements or interim compliance options that apply for a limited time.
              (f) As described in § 1051.1(a)(4), offroad utility vehicles that are subject to this part are subject to the same requirements as ATVs.
              [67 FR 68347, Nov. 8, 2002, as amended at 70 FR 40487, July 13, 2005]
            
            
              § 1051.103
              What are the exhaust emission standards for snowmobiles?
              (a) Apply the exhaust emission standards in this section by model year. Measure emissions with the snowmobile test procedures in subpart F of this part.
              (1) Follow Table 1 of this section for exhaust emission standards. You may generate or use emission credits under the averaging, banking, and trading (ABT) program for HC and CO emissions, as described in subpart H of this part. This requires that you specify a family emission limit for each pollutant you include in the ABT program for each engine family. These family emission limits serve as the emission standards for the engine family with respect to all required testing instead of the standards specified in this section. An engine family meets emission standards even if its family emission limit is higher than the standard, as long as you show that the whole averaging set of applicable engine families meets the applicable emission standards using emission credits, and the vehicles within the family meet the family emission limit. The phase-in values specify the percentage of your U.S.-directed production that must comply with the emission standards for those model years. Calculate this compliance percentage based on a simple count of your U.S.-directed production units within each certified engine family compared with a simple count of your total U.S.-directed production units. Table 1 also shows the maximum value you may specify for a family emission limit, as follows:
              
                Table 1 of § 1051.103—Exhaust Emission Standards for Snowmobiles (g/kW-hr)
                
                  Phase
                  Model year
                  Phase-in(percent)
                  
                  Emission standards
                  HC
                  CO
                  Maximum allowable family emission limits
                  HC
                  CO
                
                
                  Phase 1
                  2006
                  50
                  100
                  275
                
                
                  Phase 1
                  2007-2009
                  100
                  100
                  275
                
                
                  Phase 2
                  2010 and 2011
                  100
                  75
                  275
                
                
                  Phase 3
                  2012 and later
                  100
                  (1)
                  (1)
                  150
                  400
                
                
                  1 See § 1051.103(a)(2).
              
              (2) For Phase 3, the HC and CO standards are defined by a functional relationship. Choose your corporate average HC and CO standards for each year according to the following criteria:
              (i) Prior to production, select the HC standard and CO standard (specified as g/kW-hr) so that the combined percent reduction from baseline emission levels is greater than or equal to 100 percent; that is, that the standards comply with the following equation:
              
                ER25JN08.006
              
              
              (ii) Your corporate average HC standard may not be higher than 75 g/kW-hr.
              (iii) Your corporate average CO standard may not be higher than 275 g/kW-hr.
              (iv) You may use the averaging and banking provisions of subpart H of this part to show compliance with these HC and CO standards at the end of the model year under paragraph (a)(2)(i) of this section. You must comply with these final corporate average emission standards.
              (b) The exhaust emission standards in this section apply for snowmobiles using the fuel type on which they are designed to operate. You must meet the numerical emission standards for hydrocarbons in this section based on the following types of hydrocarbon emissions for snowmobiles powered by the following fuels:
              (1) Natural gas-fueled snowmobiles: NMHC emissions.
              (2) Alcohol-fueled snowmobiles: THCE emissions.
              (3) Other snowmobiles: THC emissions.
              (c) Your snowmobiles must meet emission standards over their full useful life. The minimum useful life is 8,000 kilometers, 400 hours of engine operation, or five calendar years, whichever comes first. You must specify a longer useful life in terms of kilometers and hours for the engine family if the average service life of your vehicles is longer than the minimum value, as follows:
              (1) Except as allowed by paragraph (c)(2) of this section, your useful life (in kilometers and hours) may not be less than either of the following:
              (i) Your projected operating life from advertisements or other marketing materials for any vehicles in the engine family.
              (ii) Your basic mechanical warranty for any engines in the engine family.
              (2) Your useful life may be based on the average service life of vehicles in the engine family if you show that the average service life is less than the useful life required by paragraph (c)(1) of this section, but more than the minimum useful life (8,000 kilometers or 400 hours of engine operation). In determining the actual average service life of vehicles in an engine family, we will consider all available information and analyses. Survey data is allowed but not required to make this showing.
              [67 FR 68347, Nov. 8, 2002, as amended at 70 FR 40487, July 13, 2005; 73 FR 35951, June 25, 2008; 73 FR 59246, Oct. 8, 2008]
            
            
              § 1051.105
              What are the exhaust emission standards for off-highway motorcycles?
              (a) Apply the exhaust emission standards in this section by model year. Measure emissions with the off-highway motorcycle test procedures in subpart F of this part.

              (1) Follow Table 1 of this section for exhaust emission standards. You may generate or use emission credits under the averaging, banking, and trading (ABT) program for HC + NOX and CO emissions, as described in subpart H of this part. This requires that you specify a family emission limit for each pollutant you include in the ABT program for each engine family. These family emission limits serve as the emission standards for the engine family with respect to all required testing instead of the standards specified in this section. An engine family meets emission standards even if its family emission limit is higher than the standard, as long as you show that the whole averaging set of applicable engine families meets the applicable emission standards using emission credits, and the vehicles within the family meet the family emission limit. The phase-in values specify the percentage of your U.S.-directed production that must comply with the emission standards for those model years. Calculate this compliance percentage based on a simple count of your U.S.-directed production units within each certified engine family compared with a simple count of your total U.S.-directed production units. Table 1 follows:
              
              
                Table 1 of § 1051.105—Exhaust Emission Standards for Off-Highway Motorcycles (g/km)
                
                  Phase
                  Model year
                  Phase-in (percent)
                  Emission standards
                  HC + NOX
                  
                  CO
                  Maximum allowable family emission limits
                  HC + NOX
                  
                  CO
                
                
                  Phase 1
                  2006
                  50
                  2.0
                  25
                  20.0
                  50
                
                
                   
                  2007 and later
                  100
                  2.0
                  25
                  20.0
                  50
                
              

              (2) For model years 2007 and later you may choose to certify all of your off-highway motorcycles to an HC + NOX standard of 4.0 g/km and a CO standard of 35 g/km, instead of the standards listed in paragraph (a)(1) of this section. To certify to the standards in this paragraph (a)(2), you must comply with the following provisions:
              (i) You may not request an exemption for any off-highway motorcycles under § 1051.620
              (ii) At least ten percent of your off-highway motorcycles for the model year must have four of the following features:
              (A) The absence of a headlight or other lights.
              (B) The absence of a spark arrestor.
              (C) The absence of manufacturer warranty.
              (D) Suspension travel greater than 10 inches.
              (E) Engine displacement greater than 50 cc.
              (F) The absence of a functional seat.

              (iii) You may use the averaging and banking provisions of subpart H of this part to show compliance with this HC + NOX standard, but not this CO standard. If you use the averaging or banking provisions to show compliance, your FEL for HC + NOX may not exceed 8.0 g/km for any engine family. You may not use the trading provisions of subpart H of this part.
              (3) You may certify off-highway motorcycles with engines that have total displacement of 70 cc or less to the exhaust emission standards in § 1051.615 instead of certifying them to the exhaust emission standards of this section. Count all such vehicles in the phase-in (percent) requirements of this section.
              (b) The exhaust emission standards in this section apply for off-highway motorcycles using the fuel type on which they are designed to operate. You must meet the numerical emission standards for hydrocarbons in this section based on the following types of hydrocarbon emissions for off-highway motorcycles powered by the following fuels:
              (1) Natural gas-fueled off-highway motorcycles: NMHC emissions.
              (2) Alcohol-fueled off-highway motorcycles: THCE emissions.
              (3) Other off-highway motorcycles: THC emissions.
              (c) Your off-highway motorcycles must meet emission standards over their full useful life. For off-highway motorcycles with engines that have total displacement greater than 70 cc, the minimum useful life is 10,000 kilometers or five years, whichever comes first. For off-highway motorcycles with engines that have total displacement of 70 cc or less, the minimum useful life is 5,000 kilometers or five years, whichever comes first. You must specify a longer useful life for the engine family in terms of kilometers if the average service life of your vehicles is longer than the minimum value, as follows:
              (1) Except as allowed by paragraph (c)(2) of this section, your useful life (in kilometers) may not be less than either of the following:
              (i) Your projected operating life from advertisements or other marketing materials for any vehicles in the engine family.
              (ii) Your basic mechanical warranty for any engines in the engine family.

              (2) Your useful life may be based on the average service life of vehicles in the engine family if you show that the average service life is less than the useful life required by paragraph (c)(1) of this section, but more than the minimum useful life (10,000 kilometers). In determining the actual average service life of vehicles in an engine family, we will consider all available information and analyses. Survey data is allowed but not required to make this showing.
              [67 FR 68347, Nov. 8, 2002, as amended at 70 FR 40487, July 13, 2005; 73 FR 59246, Oct. 8, 2008]
            
            
              § 1051.107
              What are the exhaust emission standards for all-terrain vehicles (ATVs) and offroad utility vehicles?
              This section specifies the exhaust emission standards that apply to ATVs. As is described in § 1051.1(a)(4), offroad utility vehicles that are subject to this part are subject to these same standards.
              (a) Apply the exhaust emission standards in this section by model year. Measure emissions with the ATV test procedures in subpart F of this part.

              (1) Follow Table 1 of this section for exhaust emission standards. You may generate or use emission credits under the averaging, banking, and trading (ABT) program for HC + NOX emissions, as described in subpart H of this part. This requires that you specify a family emission limit for each pollutant you include in the ABT program for each engine family. These family emission limits serve as the emission standards for the engine family with respect to all required testing instead of the standards specified in this section. An engine family meets emission standards even if its family emission limit is higher than the standard, as long as you show that the whole averaging set of applicable engine families meets the applicable emission standards using emission credits, and the vehicles within the family meet the family emission limit. Table 1 also shows the maximum value you may specify for a family emission limit. The phase-in values in the table specify the percentage of your total U.S.-directed production that must comply with the emission standards for those model years.
              Calculate this compliance percentage based on a simple count of your U.S.-directed production units within each certified engine family compared with a simple count of your total U.S.-directed production units. This applies to your total production of ATVs and offroad utility vehicles that are subject to the standards of this part; including both ATVs and offroad utility vehicles subject to the standards of this section and ATVs and offroad utility vehicles certified to the standards of other sections in this part 1051 (such as § 1051.615, but not including vehicles certified under other parts in this chapter (such as 40 CFR part 90). Table 1 follows:
              
                Table 1 of § 1051.107—Exhaust Emission Standards for ATVs (g/km)
                
                  Phase
                  Model year
                  Phase-in(percent)
                  
                  Emission standards
                  HC + NOX
                  
                  CO
                  Maximum allowable family emission limits
                  HC + NOX
                  
                  CO
                
                
                  Phase 1
                  2006
                  50
                  1.5
                  35
                  20.0
                  
                
                
                   
                  2007 and later
                  100
                  1.5
                  35
                  20.0
                  
                
              
              (2) You may certify ATVs with engines that have total displacement of less than 100 cc to the exhaust emission standards in § 1051.615 instead of certifying them to the exhaust emission standards of this section. Count all such vehicles in the phase-in (percent) requirements of this section.
              (b) The exhaust emission standards in this section apply for ATVs using the fuel type on which they are designed to operate. You must meet the numerical emission standards for hydrocarbons in this section based on the following types of hydrocarbon emissions for ATVs powered by the following fuels:
              (1) Natural gas-fueled ATVs: NMHC emissions.
              (2) Alcohol-fueled ATVs: THCE emissions.
              (3) Other ATVs: THC emissions.

              (c) Your ATVs must meet emission standards over their full useful life. For ATVs with engines that have total displacement of 100 cc or greater, the minimum useful life is 10,000 kilometers, 1000 hours of engine operation, or five years, whichever comes first. For ATVs with engines that have total displacement of less than 100 cc, the minimum useful life is 5,000 kilometers, 500 hours of engine operation, or five years, whichever comes first. You must specify a longer useful life for the engine family in terms of kilometers and hours if the average service life of your vehicles is longer than the minimum value, as follows:
              (1) Except as allowed by paragraph (c)(2) of this section, your useful life (in kilometers) may not be less than either of the following:
              (i) Your projected operating life from advertisements or other marketing materials for any vehicles in the engine family.
              (ii) Your basic mechanical warranty for any engines in the engine family.
              (2) Your useful life may be based on the average service life of vehicles in the engine family if you show that the average service life is less than the useful life required by paragraph (c)(1) of this section, but more than the minimum useful life (10,000 kilometers or 1,000 hours of engine operation). In determining the actual average service life of vehicles in an engine family, we will consider all available information and analyses. Survey data is allowed but not required to make this showing.
              [67 FR 68347, Nov. 8, 2002, as amended at 70 FR 40488, July 13, 2005; 73 FR 59246, Oct. 8, 2008]
            
            
              § 1051.110
              What evaporative emission standards must my vehicles meet?
              Your new vehicles that run on a volatile liquid fuel (such as gasoline) must meet the emission standards of this section over their full useful life. Note that § 1051.245 allows you to use design-based certification instead of generating new emission data.
              (a) Beginning with the 2008 model year, permeation emissions from your vehicle's fuel tank(s) may not exceed 1.5 grams per square-meter per day when measured with the test procedures for tank permeation in subpart F of this part. You may generate or use emission credits under the averaging, banking, and trading (ABT) program, as described in subpart H of this part.
              (b) Beginning with the 2008 model year, permeation emissions from your vehicle's fuel lines may not exceed 15 grams per square-meter per day when measured with the test procedures for fuel-line permeation in subpart F of this part. Use the inside diameter of the hose to determine the surface area of the hose.
              (c) You may certify your fuel tanks and fuel lines under the provisions of 40 CFR part 1060. You may also specify in your application for certification that you are using components that have been certified by the component manufacturer.
              [67 FR 68347, Nov. 8, 2002, as amended at 70 FR 40488, July 13, 2005; 73 FR 59246, Oct. 8, 2008]
            
            
              § 1051.115
              What other requirements apply?
              Vehicles that are required to meet the emission standards of this part must meet the following requirements:
              (a) Closed crankcase. Crankcase emissions may not be discharged directly into the ambient atmosphere from any vehicle throughout its useful life.
              (b) [Reserved]
              (c) Adjustable parameters. Vehicles that have adjustable parameters must meet all the requirements of this part for any adjustment in the physically adjustable range. Note that parameters that control the air-fuel ratio may be treated separately under paragraph (d) of this section. An operating parameter is not considered adjustable if you permanently seal it or if it is not normally accessible using ordinary tools. We may require that you set adjustable parameters to any specification within the adjustable range during any testing, including certification testing, production-line testing, or in-use testing.
              (d) Other adjustments. This provision applies if an experienced mechanic can change your engine's air-fuel ratio in less than one hour with a few parts whose total cost is under $50 (in 2001 dollars). Examples include carburetor jets and needles. In the case of carburetor jets and needles, your vehicle must meet all the requirements of this part for any air-fuel ratio within the adjustable range described in paragraph (d)(1) of this section.

              (1) In your application for certification, specify the adjustable range of air-fuel ratios you expect to occur in use. You may specify it in terms of engine parts (such as the carburetor jet size and needle configuration as a function of atmospheric conditions).
              (2) This adjustable range (specified in paragraph (d)(1) of this section) must include all air-fuel ratios between the lean limit and the rich limit, unless you can show that some air-fuel ratios will not occur in use.
              (i) The lean limit is the air-fuel ratio that produces the highest engine power output (averaged over the test cycle).
              (ii) The rich limit is the richest of the following air-fuel ratios:
              (A) The air-fuel ratio that would result from operating the vehicle as you produce it at the specified test conditions. This paragraph (d)(2)(ii)(A) does not apply if you produce the vehicle with an unjetted carburetor so that the vehicle must be jetted by the dealer or operator.
              (B) The air-fuel ratio of the engine when you do durability testing.
              (C) The richest air-fuel ratio that you recommend to your customers for the applicable ambient conditions.
              (3) If the air-fuel ratio of your vehicle is adjusted primarily by changing the carburetor jet size and/or needle configuration, you may submit your recommended jetting chart instead of the range of air-fuel ratios required by paragraph (d)(1) of this section if the following criteria are met:
              (i) Good engineering judgment indicates that vehicle operators would not have an incentive to operate the vehicle with richer air-fuel ratios than recommended.
              (ii) The chart is based on use of a fuel that is equivalent to the specified test fuel(s). As an alternative you may submit a chart based on a representative in-use fuel if you also provide instructions for converting the chart to be applicable to the test fuel(s).
              (iii) The chart is specified in units that are adequate to make it practical for an operator to keep the vehicle properly jetted during typical use. For example, charts that specify jet sizes based on increments of temperature smaller than 20 °F (11.1 °C) or increments of altitude less than 2000 feet would not meet this criteria. Temperature ranges must overlap by at least 5 °F (2.8 °C).
              (iv) You follow the jetting chart for durability testing.
              (v) You do not produce your vehicles with jetting richer than the jetting chart recommendation for the intended vehicle use.
              (vi) The adjustable range of carburetor screws, such as air screw, fuel screw, and idle-speed screw must be defined by stops, limits, or specification on the jetting chart consistent with the requirements for specifying jet sizes and needle configuration in this section.
              (4) We may require you to adjust the engine to any specification within the adjustable range during certification testing, production-line testing, selective enforcement auditing, or in-use testing. If we allow you to submit your recommended jetting chart instead of the range of air-fuel ratios required by paragraph (d)(1) of this section, adjust the engine to the richest specification within the jetting chart for the test conditions, unless we specify a leaner setting. We may not specify a setting leaner than that described in paragraph (d)(2)(i) of this section.
              (e) Prohibited controls. You may not design your engines with emission-control devices, systems, or elements of design that cause or contribute to an unreasonable risk to public health, welfare, or safety while operating. For example, this would apply if the engine emits a noxious or toxic substance it would otherwise not emit that contributes to such an unreasonable risk.
              (f) Defeat devices. You may not equip your vehicles with a defeat device. A defeat device is an auxiliary emission-control device that reduces the effectiveness of emission controls under conditions that the vehicle may reasonably be expected to encounter during normal operation and use. This does not apply to auxiliary emission-control devices you identify in your certification application if any of the following is true:
              (1) The conditions of concern were substantially included in the applicable test procedures described in subpart F of this part.

              (2) You show your design is necessary to prevent vehicle damage or accidents.
              
              (3) The reduced effectiveness applies only to starting the engine.
              (g) Noise standards. There are no noise standards specified in this part 1051. See 40 CFR Chapter I, Subchapter G, to determine if your vehicle must meet noise emission standards under another part of our regulations.
              [67 FR 68347, Nov. 8, 2002, as amended at 70 FR 40488, July 13, 2005; 73 FR 59246, Oct. 8, 2008]
            
            
              § 1051.120
              What emission-related warranty requirements apply to me?
              (a) General requirements. You must warrant to the ultimate purchaser and each subsequent purchaser that the new engine, including all parts of its emission-control system, meets two conditions:
              (1) It is designed, built, and equipped so it conforms at the time of sale to the ultimate purchaser with the requirements of this part.
              (2) It is free from defects in materials and workmanship that may keep it from meeting these requirements.
              (b) Warranty period. Your emission-related warranty must be valid for at least 50 percent of the vehicle's minimum useful life in kilometers or hours of engine operation (where applicable), or at least 30 months, whichever comes first. You may offer an emission-related warranty more generous than we require. The emission-related warranty for the engine may not be shorter than any published warranty you offer without charge for the engine. Similarly, the emission-related warranty for any component may not be shorter than any published warranty you offer without charge for that component. If a vehicle has no odometer, base warranty periods in this paragraph (b) only on the vehicle's age (in years). The warranty period begins when the engine is placed into service.
              (c) Components covered. The emission-related warranty covers all components whose failure would increase an engine's emissions of any regulated pollutant, including components listed in 40 CFR part 1068, Appendix I, and components from any other system you develop to control emissions. The emission-related warranty covers these components even if another company produces the component. Your emission-related warranty does not cover components whose failure would not increase an engine's emissions of any regulated pollutant.
              (d) Limited applicability. You may deny warranty claims under this section if the operator caused the problem through improper maintenance or use, as described in 40 CFR 1068.115. You may ask us to allow you to exclude from your emission-related warranty certified vehicles that have been used significantly for competition, especially certified motorcycles that meet at least four of the criteria in § 1051.620(b)(1).
              (e) Owners manual. Describe in the owners manual the emission-related warranty provisions from this section that apply to the engine.
              [70 FR 40489, July 13, 2005, as amended at 73 FR 59246, Oct. 8, 2008]
            
            
              § 1051.125
              What maintenance instructions must I give to buyers?
              Give the ultimate purchaser of each new vehicle written instructions for properly maintaining and using the vehicle, including the emission-control system. The maintenance instructions also apply to service accumulation on your emission-data vehicles, as described in § 1051.240, § 1051.245, and 40 CFR part 1065.
              (a) Critical emission-related maintenance. Critical emission-related maintenance includes any adjustment, cleaning, repair, or replacement of critical emission-related components. This may also include additional emission-related maintenance that you determine is critical if we approve it in advance. You may schedule critical emission-related maintenance on these components if you meet the following conditions:
              (1) You demonstrate that the maintenance is reasonably likely to be done at the recommended intervals on in-use vehicles. We will accept scheduled maintenance as reasonably likely to occur if you satisfy any of the following conditions:
              (i) You present data showing that, if a lack of maintenance increases emissions, it also unacceptably degrades the vehicle's performance.

              (ii) You present survey data showing that at least 80 percent of vehicles in the field get the maintenance you specify at the recommended intervals.
              (iii) You provide the maintenance free of charge and clearly say so in your maintenance instructions.
              (iv) You otherwise show us that the maintenance is reasonably likely to be done at the recommended intervals.
              (2) You may not schedule critical emission-related maintenance within the minimum useful life period for aftertreatment devices, pulse-air valves, fuel injectors, oxygen sensors, electronic control units, superchargers, or turbochargers.
              (3) You may ask us to approve a maintenance interval shorter than that specified in paragraph (a)(2) of this section. In your request you must describe the proposed maintenance step, recommend the maximum feasible interval for this maintenance, include your rationale with supporting evidence to support the need for the maintenance at the recommended interval, and demonstrate that the maintenance will be done at the recommended interval on in-use engines. In considering your request, we will evaluate the information you provide and any other available information to establish alternate specifications for maintenance intervals, if appropriate.
              (b) Recommended additional maintenance. You may recommend any additional amount of maintenance on the components listed in paragraph (a) of this section, as long as you state clearly that these maintenance steps are not necessary to keep the emission-related warranty valid. If operators do the maintenance specified in paragraph (a) of this section, but not the recommended additional maintenance, this does not allow you to disqualify those vehicles from in-use testing or deny a warranty claim. Do not take these maintenance steps during service accumulation on your emission-data vehicles.
              (c) Special maintenance. You may specify more frequent maintenance to address problems related to special situations, such as atypical engine operation. You must clearly state that this additional maintenance is associated with the special situation you are addressing. We may disapprove your maintenance instructions if we determine that you have specified special maintenance steps to address engine operation that is not atypical, or that the maintenance is unlikely to occur in use. If we determine that certain maintenance items do not qualify as special maintenance under this paragraph (c), you may identify this as recommended additional maintenance under paragraph (b) of this section.
              (d) Noncritical emission-related maintenance. Subject to the provisions of this paragraph (d), you may schedule any amount of emission-related inspection or maintenance that is not covered by paragraph (a) of this section (i.e., maintenance that is neither explicitly identified as critical emission-related maintenance, nor that we approve as critical emission-related maintenance). Noncritical emission-related maintenance generally includes changing spark plugs, re-seating valves, or any other emission-related maintenance on the components we specify in 40 CFR part 1068, Appendix I that is not covered in paragraph (a) of this section. You must state in the owner's manual that these steps are not necessary to keep the emission-related warranty valid. If operators fail to do this maintenance, this does not allow you to disqualify those vehicles from in-use testing or deny a warranty claim. Do not take these inspection or maintenance steps during service accumulation on your emission-data vehicles.
              (e) Maintenance that is not emission-related. For maintenance unrelated to emission controls, you may schedule any amount of inspection or maintenance. You may also take these inspection or maintenance steps during service accumulation on your emission-data vehicles, as long as they are reasonable and technologically necessary. This might include adding engine oil, changing air, fuel, or oil filters, servicing engine-cooling systems, and adjusting idle speed, governor, engine bolt torque, valve lash, or injector lash, or adjusting chain tension, clutch position, or tire pressure. You may perform this nonemission-related maintenance on emission-data vehicles at the least frequent intervals that you recommend to the ultimate purchaser (but not the intervals recommended for severe service). You may also visually inspect test vehicles or engines, including emission-related components, as needed to ensure safe operation.
              (f) Source of parts and repairs. State clearly on the first page of your written maintenance instructions that a repair shop or person of the owner's choosing may maintain, replace, or repair emission-control devices and systems. Your instructions may not require components or service identified by brand, trade, or corporate name. Also, do not directly or indirectly condition your warranty on a requirement that the vehicle be serviced by your franchised dealers or any other service establishments with which you have a commercial relationship. You may disregard the requirements in this paragraph (f) if you do one of two things:
              (1) Provide a component or service without charge under the purchase agreement.
              (2) Get us to waive this prohibition in the public's interest by convincing us the vehicle will work properly only with the identified component or service.
              (g) Payment for scheduled maintenance. Owners are responsible for properly maintaining their vehicles. This generally includes paying for scheduled maintenance. However, manufacturers must pay for scheduled maintenance during the useful life if it meets all the following criteria:
              (1) Each affected component was not in general use on similar vehicles before the 2006 model year.
              (2) The primary function of each affected component is to reduce emissions.
              (3) The cost of the scheduled maintenance is more than 2 percent of the price of the vehicle.
              (4) Failure to perform the maintenance would not cause clear problems that would significantly degrade the vehicle's performance.
              (h) Owners manual. Explain the owner's responsibility for proper maintenance in the owners manual.
              [70 FR 40489, July 13, 2005, as amended at 73 FR 59246, Oct. 8, 2008; 75 FR 23023, Apr. 30, 2010]
            
            
              § 1051.130
              What installation instructions must I give to vehicle manufacturers?
              (a) If you sell an engine for someone else to install in a piece of nonroad equipment, give the engine installer instructions for installing it consistent with the requirements of this part. Include all information necessary to ensure that an engine will be installed in its certified configuration.
              (b) Make sure these instructions have the following information:
              (1) Include the heading: “Emission-related installation instructions”.
              (2) State: “Failing to follow these instructions when installing a certified engine in a piece of nonroad equipment violates federal law (40 CFR 1068.105(b)), subject to fines or other penalties as described in the Clean Air Act.”.
              (3) Describe the instructions needed to properly install the exhaust system and any other components. Include instructions consistent with the requirements of § 1051.205(r).
              (4) Describe the steps needed to comply with the evaporative emission standards in § 1051.110.
              (5) Describe any limits on the range of applications needed to ensure that the engine operates consistently with your application for certification. For example, if your engines are certified only to the snowmobile standards, tell vehicle manufacturers not to install the engines in other vehicles.
              (6) Describe any other instructions to make sure the installed engine will operate according to design specifications in your application for certification. This may include, for example, instructions for installing aftertreatment devices when installing the engines.
              (7) State: “If you install the engine in a way that makes the engine's emission contro information label hard to read during normal engine maintenance, you must place a duplicate label on the vehicle, as described in 40 CFR 1068.105.”.
              (c) You do not need installation instructions for engines you install in your own vehicles.

              (d) Provide instructions in writing or in an equivalent format. For example, you may post instructions on a publicly available Web site for downloading or printing. If you do not provide the instructions in writing, explain in your application for certification how you will ensure that each installer is informed of the installation requirements.
              [70 FR 40490, July 13, 2005]
            
            
              § 1051.135
              How must I label and identify the vehicles I produce?
              Each of your vehicles must have three labels: a vehicle identification number as described in paragraph (a) of this section, an emission control information label as described in paragraphs (b) through (e) of this section, and a consumer information label as described in § 1051.137.
              (a) Assign each vehicle a unique identification number and permanently affix, engrave, or stamp it on the vehicle in a legible way.
              (b) At the time of manufacture, affix a permanent and legible emission control information label identifying each vehicle. The label must be
              (1) Attached so it is not removable without being destroyed or defaced.
              (2) Secured to a part of the vehicle (or engine) needed for normal operation and not normally requiring replacement.
              (3) Durable and readable for the vehicle's entire life.
              (4) Written in English.
              (c) The label must—
              (1) Include the heading “EMISSION CONTROL INFORMATION”.
              (2) Include your full corporate name and trademark. You may identify another company and use its trademark instead of yours if you comply with the provisions of § 1051.645.
              (3) Include EPA's standardized designation for engine families, as described in § 1051.230.
              (4) State the engine's displacement (in liters). You may omit this from the emission control information label if the vehicle is permanently labeled with a unique model name that corresponds to a specific displacement. Also, you may omit displacement from the label if all the engines in the engine family have the same per-cylinder displacement and total displacement.
              (5) State: “THIS VEHICLE IS CERTIFIED TO OPERATE ON [specify operating fuel or fuels].”.
              (6) State the date of manufacture [DAY (optional), MONTH, and YEAR]; however, you may omit this from the label if you stamp, engrave, or otherwise permanently identify it elsewhere on the vehicle or engine, in which case you must also describe in your application for certification where you will identify the date on the vehicle or engine.
              (7) State the exhaust emission standards or FELs to which the vehicles are certified (in g/km or g/kW-hr). Also, state the FEL that applies for the fuel tank if it is different than the otherwise applicable standard.
              (8) Identify the emission-control system. Use terms and abbreviations as described in 40 CFR 1068.45. You may omit this information from the label if there is not enough room for it and you put it in the owner's manual instead.
              (9) List specifications and adjustments for engine tuneups; show the proper position for the transmission during tuneup and state which accessories should be operating.
              (10) Identify the fuel type and any requirements for fuel and lubricants. You may omit this information from the label if there is not enough room for it and you put it in the owners manual instead.
              (11) State the useful life for your engine family if it is different than the minimum value.
              (12) State: “THIS VEHICLE MEETS U.S. EPA REGULATIONS FOR [MODEL YEAR] [SNOWMOBILES or OFF-ROAD MOTORCYCLES or ATVs or OFFROAD UTILITY VEHICLES].”
              (13) Identify evaporative emission controls as specified in 40 CFR 1060.135.
              (d) You may add information to the emission control information label to identify other emission standards that the vehicle meets or does not meet (such as California standards). You may also add other information to ensure that the engine will be properly maintained and used.
              (e) You may ask us to approve modified labeling requirements in this part 1051 if you show that it is necessary or appropriate. We will approve your request if your alternate label is consistent with the requirements of this part.
              (f) [Reserved]
              
              (g) Label every vehicle certified under this part with a removable hang-tag showing its emission characteristics relative to other models, as described in § 1051.137.
              [70 FR 40490, July 13, 2005, as amended at 59246, Oct. 8, 2008; 75 FR 23024, Apr. 30, 2010]
            
            
              § 1051.137
              What are the consumer labeling requirements?
              Label every vehicle certified under this part with a removable hang-tag showing its emission characteristics relative to other models. The label should be attached securely to the vehicle before it is offered for sale in such a manner that it would not be accidentally removed prior to sale. Use the applicable equations of this section to determine the normalized emission rate (NER) from the FEL for your vehicle. If the vehicle is certified without a family emission limit that is different than the otherwise applicable standard, use the final deteriorated emission level. Round the resulting normalized emission rate for your vehicle to one decimal place. If the calculated NER value is less than zero, consider NER to be zero for that vehicle. We may specify a standardized format for labels. At a minimum, the tag should include: the manufacturer's name, vehicle model name, engine description (500 cc two-stroke with DFI), the NER, and a brief explanation of the scale (for example, note that 0 is the cleanest and 10 is the least clean).
              (a) For snowmobiles, use the following equation:
              
              NER = 16.61 × log (2.667 × HC + CO)−38.22
              
              
                Where:
                
                HC and CO are the cycle-weighted FELs (or emission rates) for hydrocarbons and carbon monoxide in g/kW-hr.
              
              
              (b) For off-highway motorcycles, use the following equations:
              (1) For off-highway motorcycles certified to the standards in § 1051.105, use one of the equations specified below.
              (i) If the vehicle has HC + NOX emissions less than or equal to 2.0 g/km, use the following equation:
              
              NER = 2.500 × (HC + NOX)
              
              
                Where:
                
                HC + NOX is the FEL (or the sum of the cycle-weighted emission rates) for hydrocarbons and oxides of nitrogen in g/km.
              
              
              (ii) If the vehicle has HC + NOX emissions greater than 2.0 g/km, use the following equation:
              
              NER = 5.000 × log(HC + NOX) + 3.495
              
              
                Where:
                
                HC + NOX is the FEL (or the sum of the cycle-weighted emission rates) for hydrocarbons and oxides of nitrogen in g/km.
              
              

              (2) For off-highway motorcycles certified to the standards in § 1051.615(b), use the following equation:
              
              NER = 8.782 × log(HC + NOX) −5.598
              
              
                Where:
                
                HC + NOX is the FEL (or the sum of the cycle-weighted emission rates) for hydrocarbons and oxides of nitrogen in g/kW-hr.
              
              
              (c) For ATVs, use the following equations:
              (1) For ATVs certified to the standards in § 1051.107, use one of the equations specified below.
              (i) If the vehicle has HC + NOX emissions less than or equal to 1.5 g/km, use the following equation:
              
              NER = 3.333 × (HC + NOX)
              
              
                Where:
                
                HC + NOX is the FEL (or the sum of the cycle-weighted emission rates) for hydrocarbons and oxides of nitrogen in g/km.
              
              
              (ii) If the vehicle has HC + NOX emissions greater than 1.5 g/km, use the following equation:
              
              NER = 4.444 × log(HC + NOX) + 4.217
              
              
                Where:
                
                HC + NOX is the FEL (or the sum of the cycle-weighted emission rates) for hydrocarbons and oxides of nitrogen in g/km.
              
              

              (2) For ATVs certified to the standards in § 1051.615(a), use the following equation:
              
              NER = 8.782 × log(HC + NOX) −7.277
              
              
                Where:
                
                HC + NOX is the FEL (or the sum of the cycle-weighted emission rates) for hydrocarbons and oxides of nitrogen in g/kW-hr.
              
              [70 FR 40491, July 13, 2005, as amended at 73 FR 59246, Oct. 8, 2008]
            
            
              
              § 1051.140
              What is my vehicle's maximum engine power and displacement?
              This section describes how to quantify your vehicle's maximum engine power and displacement for the purposes of this part.
              (a) An engine configuration's maximum engine power is the maximum brake power point on the nominal power curve for the engine configuration, as defined in this section. Round the power value to the nearest 0.5 kilowatts. The nominal power curve of an engine configuration is the relationship between maximum available engine brake power and engine speed for an engine, using the mapping procedures of 40 CFR part 1065, based on the manufacturer's design and production specifications for the engine. This information may also be expressed by a torque curve that relates maximum available engine torque with engine speed.
              (b) An engine configuration's displacement is the intended swept volume of the engine rounded to the nearest cubic centimeter. The swept volume of the engine is the product of the internal cross-section area of the cylinders, the stroke length, and the number of cylinders. For example, for a one-cylinder engine with a circular cylinder having an internal diameter of 6.00 cm and a 6.25 cm stroke length, the rounded displacement would be: (1) × (6.00/2) 2 × (π) × (6.25) = 177 cc. Calculate the engine's intended swept volume from the design specifications for the cylinders using enough significant figures to allow determination of the displacement to the nearest 0.1 cc.
              (c) The nominal power curve and intended swept volume must be within the range of the actual power curves and swept volumes of production engines considering normal production variability. If after production begins it is determined that either your nominal power curve or your intended swept volume does not represent production engines, we may require you to amend your application for certification under § 1051.225.
              [73 FR 59247, Oct. 8, 2008]
            
            
              § 1051.145
              What provisions apply only for a limited time?
              Apply the following provisions instead of others in this part for the periods and circumstances specified in this section.
              (a) Provisions for small-volume manufacturers. Special provisions apply to you if you are a small-volume manufacturer subject to the requirements of this part. Contact us before 2006 if you intend to use these provisions.
              (1) You may delay complying with otherwise applicable emission standards (and other requirements) for two model years.
              (2) If you are a small-volume manufacturer of snowmobiles, only 50 percent of the models you produce (instead of all of the models you produce) must meet emission standards in the first two years they apply to you as a small-volume manufacturer, as described in paragraph (a)(1) of this section. For example, this alternate phase-in allowance would allow small-volume snowmobile manufacturers to comply with the Phase 1 exhaust standards by certifying 50 percent of their snowmobiles in 2008, 50 percent of their snowmobiles in 2009, and 100 percent in 2010.
              (3) Your vehicles for model years before 2011 may be exempt from the exhaust standards of this part if you meet the following criteria:
              (i) Produce your vehicles by installing engines covered by a valid certificate of conformity under 40 CFR part 90 that shows the engines meet standards for Class II engines for each engine's model year.
              (ii) Do not change the engine in a way that we could reasonably expect to increase its exhaust emissions.
              (iii) The engine meets all applicable requirements from 40 CFR part 90. This applies to engine manufacturers, vehicle manufacturers who use these engines, and all other persons as if these engines were not used in recreational vehicles.

              (iv) Show that fewer than 50 percent of the engine family's total sales in the United States are used in recreational vehicles regulated under this part. This includes engines used in any application, without regard to which company manufactures the vehicle or equipment.
              (v) If your engines do not meet the criteria listed in paragraph (a) of this section, they will be subject to the provisions of this part. Introducing these engines into commerce without a valid exemption or certificate of conformity violates the prohibitions in 40 CFR 1068.101.
              (vi) Engines exempted under this paragraph (a)(3) are subject to all the requirements affecting engines under 40 CFR part 90. The requirements and restrictions of 40 CFR part 90 apply to anyone manufacturing these engines, anyone manufacturing equipment that uses these engines, and all other persons in the same manner as other engines subject to 40 CFR part 90.
              (4) All vehicles produced under this paragraph (a) must be labeled according to our specifications. The label must include the following:
              (i) The heading “EMISSION CONTROL INFORMATION”.
              (ii) Your full corporate name and trademark.
              (iii) A description of the provisions under which this section applies to your vehicle .
              (iv) Other information that we specify to you in writing.
              (b) Optional emission standards for ATVs. To meet ATV standards for model years before 2014, you may apply the exhaust emission standards by model year in paragraph (b)(1) of this section while measuring emissions using the engine-based test procedures in 40 CFR part 1065 instead of the chassis-based test procedures in 40 CFR part 86. In model year 2014 you may apply this provision for exhaust emission engine families representing up to 50 percent of your U.S.-directed production volume. This provision is not available in the 2015 or later-model years. If you certify only one ATV exhaust emission engine family in the 2014 model year this provision is available for that family in the 2014 model year.
              (1) Follow Table 1 of this section for exhaust emission standards, while meeting all the other requirements of § 1051.107. You may use emission credits to show compliance with these standards (see subpart H of this part). You may not exchange emission credits with engine families meeting the standards in § 1051.107(a). You may also not exchange credits between engine families certified to the standards for engines above 225 cc and engine families certified to the standards for engines below 225 cc. The phase-in percentages in the table specify the percentage of your total U.S.-directed production that must comply with the emission standards for those model years (i.e., the percentage requirement does not apply separately for engine families above and below 225 cc). Table 1 follows:
              

                Table 1 of § 1051.145—Optional Exhaust Emission Standards for ATVs (g/kW-hr)
                
                
                  Engine displacement
                  Model year
                  Phase-in
                  Emission standards
                  HC + NOX
                  
                  CO
                  Maximum allowable family emission limits
                  HC + NOX
                  
                
                
                  <225 cc
                  2006
                  50%
                  16.1
                  400
                  32.2
                
                
                   
                  2007 and later
                  100
                  16.1
                  400
                  32.2
                
                
                  ≥225 cc
                  2006
                  50
                  13.4
                  400
                  26.8
                
                
                   
                  2007 and later
                  100
                  13.4
                  400
                  26.8
                
              
              (2) Measure emissions by testing the engine on a dynamometer with the steady-state duty cycle described in Table 2 of this section.
              (i) During idle mode, hold the speed within your specifications, keep the throttle fully closed, and keep engine torque under 5 percent of the peak torque value at maximum test speed.
              (ii) For the full-load operating mode, operate the engine at its maximum fueling rate.
              (iii) See part 1065 of this chapter for detailed specifications of tolerances and calculations.
              (iv) Table 2 follows:
              
              
                Table 2 of § 1051.145—6-Mode Duty Cycle for Recreational Engines
                
                  Mode No.
                  Engine speed(percent of maximum test speed)
                  
                  Torque(percent of maximum torque at test speed)
                  
                  Minimum time in mode(minutes)
                  
                  Weighting factors
                
                
                  1
                  85
                  100
                  5.0
                  0.09
                
                
                  2
                  85
                  75
                  5.0
                  0.20
                
                
                  3
                  85
                  50
                  5.0
                  0.29
                
                
                  4
                  85
                  25
                  5.0
                  0.30
                
                
                  5
                  85
                  10
                  5.0
                  0.07
                
                
                  6
                  Idle
                  0
                  5.0
                  0.05
                
              

              (3) For ATVs certified to the standards in this paragraph (b), use the following equations to determine the normalized emission rate required by § 1051.137:
              

              (i) For engines at or above 225 cc, use the following equation:
              
              NER = 9.898 × log (HC + NOX) −4.898
              
              
                Where:
                
                HC + NOX is the sum of the cycle-weighted emission rates for hydrocarbons and oxides of nitrogen in g/kW-hr.
              
              

              (ii) For engines below 225 cc, use the following equation:
              
              NER = 9.898 × log [(HC + NOX) × 0.83] −4.898
              
              
                Where:
                
                HC + NOX is the sum of the cycle-weighted emission rates for hydrocarbons and oxides of nitrogen in g/kW-hr.
              
              
              (c) [Reserved]
              (d) Phase-in flexibility. For model years before 2014, if you make a good faith effort to comply, but fail to meet the sales requirements of this part during a phase-in period for new standards, or fail to meet the average emission standards, we may approve an alternative remedy to offset the emission reduction deficit using future emission credits under this part. To apply for this, you must:
              (1) Submit a plan during the certification process for the first model year of the phase-in showing how you project to meet the sales requirement of the phase-in.
              (2) Notify us less than 30 days after you determine that you are likely to fail to comply with the sales requirement of the phase-in.
              (3) Propose a remedy that will achieve equivalent or greater emission reductions compared to the specified phase-in requirements, and that will offset the deficit within one model year.
              (e) Raw sampling procedures. Using good engineering judgment, you may use the alternate raw-sampling procedures instead of the procedures described in 40 CFR part 1065 for emission testing certain vehicles, as follows:
              (1) Snowmobile. You may use the raw sampling procedures described in 40 CFR part 90 or 91 for snowmobiles subject to Phase 1 or Phase 2 standards.
              (2) ATV. You may use the raw sampling procedures described in 40 CFR part 90 or 91 for ATVs certified using engine-based test procedures as specified in § 1051.615 before the 2015 model year. You may use these raw sampling procedures for any ATVs certified using engine-based test procedures as specified in paragraph (b) of this section.
              (f) Early credits. Snowmobile manufacturers may generate early emission credits in one of the following ways, by certifying some or all of their snowmobiles prior to 2006. Credit generating snowmobiles must meet all other applicable requirements of this part. No early credits may be generated by off-highway motorcycles or ATVs.
              (1) You may certify one or more snowmobile engine families to FELs (HC and CO) below the numerical level of the Phase 2 standards prior to the date when compliance with the Phase 1 standard is otherwise required. Credits are calculated relative to the Phase 2 standards. Credits generated under this paragraph (f)(1) may be used at any time before 2012.

              (2) You may certify a snowmobile engine family to FELs (HC and CO) below the numerical level of the Phase 1 standards prior to the date when compliance with the Phase 1 standard is otherwise required. Credits are calculated relative to the Phase 1 standards. Credits generated under this paragraph (f)(2) may only be used for compliance with the Phase 1 standards. You may generate credits under this paragraph (f)(2) without regard to whether the FELs are above or below the numerical level of the Phase 2 standards.
              (g) Pull-ahead option for permeation emissions. Manufacturers choosing to comply with an early tank permeation standard of 3.0 g/m2/day prior to model year 2008 may be allowed to delay compliance with the 1.5 g/m2/day standard by earning credits, as follows:

              (1) Calculate earned credits using the following equation:
              

              Credit = (Baseline emissions − Pull-ahead level) × [Σ
                i(Production)i × (UL)i]
              
              
                Where:
                
                Baseline emissions = the baseline emission rate, as determined in paragraph (g)(2) of this section.
                Pull-ahead level = the permeation level to which you certify the tank, which must be at or below 3.0 g/m2/day.
                (Production)i = the annual production volume of vehicles in the engine family for model year “i” times the average internal surface area of the vehicles' fuel tanks.
                (UL)i = The useful life of the engine family in model year “i”.
              
              
              (2) Determine the baseline emission level for calculating credits using any of the following values:
              (i) 7.6 g/m2/day.
              (ii) The emission rate measured from your lowest-emitting, uncontrolled fuel tank from the current or previous model year using the procedures in § 1051.515. For example, this would generally involve the fuel tank with the greatest wall thickness for a given material.
              (iii) The emission rate measured from an uncontrolled fuel tank that is the same as or most similar to the model you have used during the current or previous model year. However, you may use this approach only if you use it to establish a baseline emission level for each unique tank model you produce using the procedures in § 1051.515.
              (3) Pull-ahead tanks under this option must be certified and must meet all applicable requirements other than those limited to compliance with the exhaust standards.
              (4) You may use credits generated under this paragraph (g) as specified in subpart H of this part.
              (h) Deficit credits for permeation standards. For 2008 through 2010 model years, you may have a negative balance of emission credits relative to the permeation emission standards at the end of each model year, subject to the following provisions:
              (1) You must eliminate any credit deficit we allow under this paragraph (h) by the end of the 2011 model year. If you are unable to eliminate your credit deficit by the end of the 2011 model year, we may void the certificates for all families certified to FELs above the allowable average, for all affected model years.
              (2) State in your application for certification a statement whether you will have a negative balance of permeation emission credits for that model year. If you project that you will have a negative balance, estimate the credit deficit for each affected model year and present a detailed plan to show where and when you will get credits to offset the deficit by the end of the 2011 model year.
              (3) In your end-of-year report under § 1051.730, state whether your credit deficit is larger or smaller than you projected in your application for certification. If the deficit is larger than projected, include in your end-of-year report an update to your detailed plan to show how you will eliminate the credit deficit by the end of the 2011 model year.
              (i) Delayed compliance with labeling requirements. Before the 2010 model year, you may omit the date of manufacture from the emission control information label if you keep those records and provide them to us upon request. Before the 2010 model year, you may also omit the label information specified for evaporative emission controls.
              [67 FR 68347, Nov. 8, 2002, as amended at 70 FR 40491, July 13, 2005; 72 FR 20735, Apr. 26, 2007; 73 FR 59247, Oct. 8, 2008]
            
          
          
            
            Subpart C—Certifying Engine Families
            
              § 1051.201
              What are the general requirements for obtaining a certificate of conformity?
              (a) You must send us a separate application for a certificate of conformity for each engine family. A certificate of conformity is valid starting with the indicated effective date, but it is not valid for any production after December 31 of the model year for which it is issued. No certificate will be issued after December 31 of the model year.
              (b) The application must contain all the information required by this part and must not include false or incomplete statements or information (see § 1051.255).
              (c) We may ask you to include less information than we specify in this subpart, as long as you maintain all the information required by § 1051.250.
              (d) You must use good engineering judgment for all decisions related to your application (see 40 CFR 1068.5).
              (e) An authorized representative of your company must approve and sign the application.
              (f) See § 1051.255 for provisions describing how we will process your application.
              (g) We may require you to deliver your test vehicles or engines to a facility we designate for our testing (see § 1051.235(c)).

              (h) For vehicles that become new after being placed into service, such as vehicles converted to run on a different fuel, we may specify alternate certification provisions consistent with the intent of this part. See § 1051.650 and the definition of “new” in § 1051.801.
              [70 FR 40492, July 13, 2005, as amended at 73 FR 59248, Oct. 8, 2008; 75 FR 23024, Apr. 30, 2010]
            
            
              § 1051.205
              What must I include in my application?
              This section specifies the information that must be in your application, unless we ask you to include less information under § 1051.201(c). We may require you to provide additional information to evaluate your application.
              (a) Describe the engine family's specifications and other basic parameters of the vehicle's design and emission controls. List the fuel type on which your engines are designed to operate (for example, gasoline, liquefied petroleum gas, methanol, or natural gas). List vehicle configurations and model names that are included in the engine family.
              (b) Explain how the emission control systems operate. Describe the evaporative emission controls. Also describe in detail all system components for controlling exhaust emissions, including all auxiliary emission control devices (AECDs) and all fuel-system components you will install on any production or test vehicle or engine. Identify the part number of each component you describe. For this paragraph (b), treat as separate AECDs any devices that modulate or activate differently from each other. Include sufficient detail to allow us to evaluate whether the AECDs are consistent with the defeat device prohibition of § 1051.115.
              (c) [Reserved]
              (d) Describe the vehicles or engines you selected for testing and the reasons for selecting them.
              (e) Describe the test equipment and procedures that you used, including any special or alternate test procedures you used (see § 1051.501).
              (f) Describe how you operated the emission-data vehicle before testing, including the duty cycle and the extent of engine operation used to stabilize emission levels. Explain why you selected the method of service accumulation. Describe any scheduled maintenance you did.
              (g) List the specifications of the test fuel to show that it falls within the required ranges we specify in 40 CFR part 1065.
              (h) Identify the engine family's useful life.
              (i) Include the maintenance instructions you will give to the ultimate purchaser of each new vehicle (see § 1051.125).
              (j) Include the emission-related installation instructions you will provide if someone else installs your engines in a vehicle (see § 1051.130).

              (k) Describe the labels you create to meet the requirements of § 1051.135.
              
              (l) Identify the exhaust emission standards or FELs to which you are certifying engines in the engine family.
              (m) Identify the engine family's deterioration factors and describe how you developed them (see § 1051.243 and § 1051.245). Present any emission test data you used for this.
              (n) State that you operated your emission-data vehicles as described in the application (including the test procedures, test parameters, and test fuels) to show you meet the requirements of this part.
              (o) Present emission data to show that you meet emission standards, as follows:

              (1) Present exhaust emission data for hydrocarbons (such as NMHC or THCE, as applicable), NOX, and CO on an emission-data vehicle to show your vehicles meet the exhaust emission standards as specified in subpart B of this part. Show emission figures before and after applying deterioration factors for each vehicle or engine. If we specify more than one grade of any fuel type (for example, a summer grade and winter grade of gasoline), you need to submit test data only for one grade unless the regulations of this part specify otherwise for your engine.
              (2) Present evaporative test data for hydrocarbons to show your vehicles meet the evaporative emission standards we specify in subpart B of this part. Show emission figures before and after applying deterioration factors for each vehicle or engine, where applicable. If you did not perform the testing, identify the source of the test data.
              (3) Note that § 1051.235 and § 1051.245 allow you to submit an application in certain cases without new emission data.
              (p) Report test results as follows:
              (1) Report all test results involving measurement of pollutants for which emission standards apply. Include test results from invalid tests or from any other tests, whether or not they were conducted according to the test procedures of subpart F of this part. We may ask you to send other information to confirm that your tests were valid under the requirements of this part and 40 CFR parts 86 and 1065.
              (2) Report measured CO2, N2O, and CH4 as described in § 1051.235. Small-volume manufacturers may omit reporting N2O and CH4.
              (q) Describe all adjustable operating parameters (see § 1051.115(e)), including production tolerances. Include the following in your description of each parameter:
              (1) The nominal or recommended setting.
              (2) The intended physically adjustable range.
              (3) The limits or stops used to establish adjustable ranges.
              (4) Information showing why the limits, stops, or other means of inhibiting adjustment are effective in preventing adjustment of parameters on in-use engines to settings outside your intended physically adjustable ranges.
              (r) Confirm that your emission-related installation instructions specify how to ensure that sampling of exhaust emissions will be possible after engines are installed in equipment and placed in service. If this cannot be done by simply adding a 20-centimeter extension to the exhaust pipe, show how to sample exhaust emissions in a way that prevents diluting the exhaust sample with ambient air.
              (s) Unconditionally certify that all the vehicles and/or engines in the engine family comply with the requirements of this part, other referenced parts of the CFR, and the Clean Air Act.
              (t) Include good-faith estimates of U.S.-directed production volumes. Include a justification for the estimated production volumes if they are substantially different than actual production volumes in earlier years for similar models.
              (u) Include the information required by other subparts of this part. For example, include the information required by § 1051.725 if you participate in the ABT program.
              (v) Include other applicable information, such as information specified in this part or 40 CFR part 1068 related to requests for exemptions.

              (w) Name an agent for service located in the United States. Service on this agent constitutes service on you or any of your officers or employees for any action by EPA or otherwise by the United States related to the requirements of this part.
              [70 FR 40493, July 13, 2005, as amended at 73 FR 59248, Oct. 8, 2008; 74 FR 56510, Oct. 30, 2009]
            
            
              § 1051.210
              May I get preliminary approval before I complete my application?
              If you send us information before you finish the application, we will review it and make any appropriate determinations, especially for questions related to engine family definitions, auxiliary emission-control devices, deterioration factors, testing for service accumulation, and maintenance. Decisions made under this section are considered to be preliminary approval, subject to final review and approval. We will generally not reverse a decision where we have given you preliminary approval, unless we find new information supporting a different decision. If you request preliminary approval related to the upcoming model year or the model year after that, we will make best-efforts to make the appropriate determinations as soon as practicable. We will generally not provide preliminary approval related to a future model year more than two years ahead of time.
              [70 FR 40494, July 13, 2005]
            
            
              § 1051.220
              How do I amend the maintenance instructions in my application?
              You may amend your emission-related maintenance instructions after you submit your application for certification as long as the amended instructions remain consistent with the provisions of § 1051.125. You must send the Designated Compliance Officer a request to amend your application for certification for an engine family if you want to change the emission-related maintenance instructions in a way that could affect emissions. In your request, describe the proposed changes to the maintenance instructions. If operators follow the original maintenance instructions rather than the newly specified maintenance, this does not allow you to disqualify those engines from in-use testing or deny a warranty claim.
              (a) If you are decreasing or eliminating any specified maintenance, you may distribute the new maintenance instructions to your customers 30 days after we receive your request, unless we disapprove your request. This would generally include replacing one maintenance step with another. We may approve a shorter time or waive this requirement.
              (b) If your requested change would not decrease the specified maintenance, you may distribute the new maintenance instructions anytime after you send your request. For example, this paragraph (b) would cover adding instructions to increase the frequency of a maintenance step for engines in severe-duty applications.
              (c) You need not request approval if you are making only minor corrections (such as correcting typographical mistakes), clarifying your maintenance instructions, or changing instructions for maintenance unrelated to emission control. We may ask you to send us copies of maintenance instructions revised under this paragraph (c).
              [70 FR 40494, July 13, 2005, as amended at 73 FR 59248, Oct. 8, 2008; 75 FR 23024, Apr. 30, 2010]
            
            
              § 1051.225
              How do I amend my application for certification to include new or modified vehicle configurations or to change an FEL?
              Before we issue you a certificate of conformity, you may amend your application to include new or modified vehicle configurations, subject to the provisions of this section. After we have issued your certificate of conformity, you may send us an amended application requesting that we include new or modified vehicle configurations within the scope of the certificate, subject to the provisions of this section. You must amend your application if any changes occur with respect to any information included in your application.
              (a) You must amend your application before you take any of the following actions:

              (1) Add a vehicle configuration to an engine family. In this case, the vehicle configuration added must be consistent with other vehicle configurations in the engine family with respect to the criteria listed in § 1051.230.
              
              (2) Change a vehicle configuration already included in an engine family in a way that may affect emissions, or change any of the components you described in your application for certification. This includes production and design changes that may affect emissions any time during the engine's lifetime.
              (3) Modify an FEL for an engine family, as described in paragraph (f) of this section.
              (b) To amend your application for certification, send the Designated Compliance Officer the following information:
              (1) Describe in detail the addition or change in the vehicle model or configuration you intend to make.
              (2) Include engineering evaluations or data showing that the amended engine family complies with all applicable requirements. You may do this by showing that the original emission-data vehicle is still appropriate for showing that the amended family complies with all applicable requirements.
              (3) If the original emission-data vehicle for the engine family is not appropriate to show compliance for the new or modified vehicle configuration, include new test data showing that the new or modified vehicle configuration meets the requirements of this part.
              (c) We may ask for more test data or engineering evaluations. You must give us these within 30 days after we request them.
              (d) For engine families already covered by a certificate of conformity, we will determine whether the existing certificate of conformity covers your new or modified vehicle configuration. You may ask for a hearing if we deny your request (see § 1051.820).
              (e) For engine families already covered by a certificate of conformity, you may start producing the new or modified vehicle configuration anytime after you send us your amended application, before we make a decision under paragraph (d) of this section. However, if we determine that the affected vehicles do not meet applicable requirements, we will notify you to cease production of the vehicles and may require you to recall the vehicles at no expense to the owner. Choosing to produce vehicles under this paragraph (e) is deemed to be consent to recall all vehicles that we determine do not meet applicable emission standards or other requirements and to remedy the nonconformity at no expense to the owner. If you do not provide information required under paragraph (c) of this section within 30 days after we request it, you must stop producing the new or modified vehicle configuration.
              (f) You may ask us to approve a change to your FEL in certain cases after the start of production. The changed FEL may not apply to vehicles you have already introduced into commerce, except as described in this paragraph (f). If we approve a changed FEL after the start of production, you must include the new FEL on the emission control information label for all vehicles produced after the change. You may ask us to approve a change to your FEL in the following cases:
              (1) You may ask to raise your FEL for your engine family at any time. In your request, you must show that you will still be able to meet the emission standards as specified in subparts B and H of this part. If you amend your application by submitting new test data to include a newly added or modified vehicle, as described in paragraph (b)(3) of this section, use the appropriate FELs with corresponding production volumes to calculate your average emission level for the model year, as described in subpart H of this part. In all other circumstances, you must use the higher FEL for the entire family to calculate your average emission level under subpart H of this part.
              (2) You may ask to lower the FEL for your engine family only if you have test data from production engines showing that the engines have emissions below the proposed lower FEL. The lower FEL applies only to engines you produce after we approve the new FEL. Use the appropriate FELs with corresponding production volumes to calculate your average emission level for the model year, as described in subpart H of this part.
              [73 FR 59249, Oct. 8, 2008]
            
            
              § 1051.230
              How do I select engine families?

              (a) For purposes of certification, divide your product line into families of vehicles as described in this section. Except as specified in paragraph (f) of this section, you must have separate engine families for meeting exhaust and evaporative emissions. Your engine family is limited to a single model year.
              (b) For exhaust emissions, group vehicles in the same engine family if they are the same in all the following aspects:
              (1) The combustion cycle.
              (2) The cooling system (liquid-cooled vs. air-cooled).
              (3) Configuration of the fuel system (for example, port fuel injection vs. carburetion).
              (4) Method of air aspiration.
              (5) The number, location, volume, and composition of catalytic converters.
              (6) Type of fuel.
              (7) The number, arrangement (such as in-line or vee configuration), and approximate bore diameter of cylinders.
              (8) Numerical level of the emission standards that apply to the vehicle. For example, an engine family may not include vehicles certified to different family emission limits, though you may change family emission limits without recertifying as specified in § 1051.225.
              (c) For evaporative emissions, group vehicles in the same engine family if fuel tanks are similar and fuel lines are similar considering all the following aspects:
              (1) Type of material (including additives such as pigments, plasticizers, and UV inhibitors).
              (2) Emission-control strategy.
              (3) Production methods. This does not apply to differences in production methods that would not affect emission characteristics.
              (d) You may subdivide a group of vehicles that is identical under paragraph (b) or (c) of this section into different engine families if you show the expected emission characteristics are different during the useful life.
              (e) You may group vehicles that are not identical with respect to the things listed in paragraph (b) or (c) of this section in the same engine family, as follows:
              (1) In unusual circumstances, you may group such vehicles in the same engine family if you show that their emission characteristics during the useful life will be similar.
              (2) If you are a small-volume manufacturer, you may group engines from any vehicles subject to the same emission standards into a single engine family. This does not change any of the requirements of this part for showing that an engine family meets emission standards.
              (f) You may divide your product line into engine families based on a combined consideration of exhaust and evaporative emission-control systems, consistent with the requirements of this section. This would allow you to use a single engine-family designation for each engine family instead of having separate engine-family designations for exhaust and evaporative emission-control systems for each model.
              (g) Select test engines from the engine family as described in 40 CFR 1065.401. Select test components related to evaporative emission-control systems that are most likely to exceed the applicable emission standards. For example, select a fuel tank with the smallest average wall thickness (or barrier thickness, as appropriate) of those tanks you include in the same family.
              [70 FR 40495, July 13, 2005, as amended at 73 FR 59249, Oct. 8, 2008; 75 FR 23024, Apr. 30, 2010]
            
            
              § 1051.235
              What emission testing must I perform for my application for a certificate of conformity?
              This section describes the emission testing you must perform to show compliance with the emission standards in subpart B of this part.
              (a) Test your emission-data vehicles using the procedures and equipment specified in subpart F of this part. Where specifically required or allowed, test the engine instead of the vehicle. For evaporative emissions, test the fuel system components separate from the vehicle.

              (b) Select from each engine family an emission-data vehicle, and a fuel system for each fuel type with a configuration that is most likely to exceed the emission standards, using good engineering judgment. Consider the emission levels of all exhaust constituents over the full useful life of the vehicle.
              (c) We may measure emissions from any of your test vehicles or engines (or any other vehicles or engines from the engine family), as follows:
              (1) We may decide to do the testing at your plant or any other facility. If we do this, you must deliver the test vehicle or engine to a test facility we designate. The test vehicle or engine you provide must include appropriate manifolds, aftertreatment devices, electronic control units, and other emission-related components not normally attached directly to the engine block. If we do the testing at your plant, you must schedule it as soon as possible and make available the instruments, personnel, and equipment we need.
              (2) If we measure emissions on one of your test vehicles or engines, the results of that testing become the official emission results. Unless we later invalidate these data, we may decide not to consider your data in determining if your engine family meets applicable requirements.
              (3) Before we test one of your vehicles or engines, we may set its adjustable parameters to any point within the physically adjustable ranges (see § 1051.115(c)).
              (4) Before we test one of your vehicles or engines, we may calibrate it within normal production tolerances for anything we do not consider an adjustable parameter. For example, this would apply where we determine that an engine parameter is not an adjustable parameter (as defined in § 1051.801) but that it is subject to production variability.
              (d) You may use previously generated emission data in the following cases:
              (1) You may ask to use carryover emission data from a previous model year instead of doing new tests, but only if all the following are true:
              (i) The engine family from the previous model year differs from the current engine family only with respect to model year or other characteristics unrelated to emissions. You may also ask to add a configuration subject to § 1051.225.
              (ii) The emission-data vehicle from the previous model year remains the appropriate emission-data vehicle under paragraph (b) of this section.
              (iii) The data show that the emission-data vehicle would meet all the requirements that apply to the engine family covered by the application for certification.
              (2) You may submit emission data for equivalent engine families performed to show compliance with other standards (such as California standards) instead of doing new tests, but only if the data show that the test vehicle or engine would meet all of this part's requirements.
              (3) You may submit evaporative emission data measured by a fuel system supplier. We may require you to verify that the testing was conducted in accordance with the applicable regulations.
              (e) We may require you to test a second vehicle or engine of the same or different configuration in addition to the vehicle or engine tested under paragraph (b) of this section.
              (f) If you use an alternate test procedure under 40 CFR 1065.10 and later testing shows that such testing does not produce results that are equivalent to the procedures specified in subpart F of this part, we may reject data you generated using the alternate procedure.
              (g) If you are a small-volume manufacturer, you may certify by design on the basis of preexisting exhaust emission data for similar technologies and other relevant information, and in accordance with good engineering judgment. In those cases, you are not required to test your vehicles. This is called “design-certification” or “certifying by design.” To certify by design, you must show that the technology used on your engines is sufficiently similar to the previously tested technology that a person reasonably familiar with emission-control technology would believe that your engines will comply with the emission standards.

              (h) For fuel tanks that are certified based on permeability treatments for plastic fuel tanks, you do not need to test each engine family. However, you must use good engineering judgment to determine permeation rates for the tanks. This requires that more than one fuel tank be tested for each set of treatment conditions. You may not use test data from a given tank for any other tanks that have thinner walls. You may, however, use test data from a given tank for other tanks that have thicker walls. This applies to both low-hour (i.e., baseline testing) and durability testing. Note that § 1051.245 allows you to use design-based certification instead of generating new emission data.
              (i) Measure CO2 and CH4 with each low-hour certification test using the procedures specified in 40 CFR part 1065 starting in the 2011 and 2012 model years, respectively. Also measure N2O with each low-hour certification test using the analytical equipment and procedures specified in 40 CFR part 1065 starting in the 2013 model year for any engine family that depends on NOx aftertreatment to meet emission standards. Small-volume manufacturers may omit measurement of N2O and CH4; other manufacturers may provide appropriate data and/or information and omit measurement of N2O and CH4 as described in 40 CFR 1065.5. Use the same units and modal calculations as for your other results to report a single weighted value for each constituent. Round the final values as follows:
              (1) Round CO2 to the nearest 1 g/kW-hr or 1 g/km, as appropriate.
              (2) Round N2O to the nearest 0.001 g/kW-hr or 0.001 g/km, as appropriate.
              (3) Round CH4 to the nearest 0.001 g/kW-hr or 0.001 g/km, as appropriate.
              [70 FR 40495, July 13, 2005, as amended at 73 FR 59249, Oct. 8, 2008; 74 FR 56510, Oct. 30, 2009]
            
            
              § 1051.240
              How do I demonstrate that my engine family complies with exhaust emission standards?
              (a) For purposes of certification, your engine family is considered in compliance with the applicable numerical exhaust emission standards in subpart B of this part if all emission-data vehicles representing that family have test results showing deteriorated emission levels at or below these standards. This includes all test points over the course of the durability demonstration. (Note: if you participate in the ABT program in subpart H of this part, your FELs are considered to be the applicable emission standards with which you must comply.)
              (b) Your engine family is deemed not to comply if any emission-data vehicle representing that family has test results showing a deteriorated emission level for any pollutant that is above an applicable FEL or emission standard. This includes all test points over the course of the durability demonstration.
              (c) To compare emission levels from the emission-data vehicle with the applicable emission standards, apply deterioration factors to the measured emission levels. Section 1051.243 specifies how to test your vehicle to develop deterioration factors that represent the deterioration expected in emissions over your vehicle's full useful life. Your deterioration factors must take into account any available data from in-use testing with similar engines. Small-volume manufacturers may use assigned deterioration factors that we establish. Apply deterioration factors as follows:
              (1) For vehicles that use aftertreatment technology, such as catalytic converters, use a multiplicative deterioration factor for exhaust emissions. A multiplicative deterioration factor is the ratio of exhaust emissions at the end of the useful life and exhaust emissions at the low-hour test point. In these cases, adjust the official emission results for each tested vehicle or engine at the selected test point by multiplying the measured emissions by the deterioration factor. If the factor is less than one, use one. Multiplicative deterioration factors must be specified to three significant figures.

              (2) For vehicles that do not use aftertreatment technology, use an additive deterioration factor for exhaust emissions. An additive deterioration factor for a pollutant is the difference between exhaust emissions at the end of the useful life and exhaust emissions at the low-hour test point. In these cases, adjust the official emission results for each tested vehicle or engine at the selected test point by adding the factor to the measured emissions. If the factor is less than zero, use zero. Additive deterioration factors must be specified to one more decimal place than the applicable standard.
              

              (d) Collect emission data using measurements to one more decimal place than the applicable standard. Apply the deterioration factor to the official emission result, as described in paragraph (c) of this section, then round the adjusted figure to the same number of decimal places as the emission standard. Compare the rounded emission levels to the emission standard for each emission-data vehicle. In the case of HC + NOX standards, add the emission results and apply the deterioration factor to the sum of the pollutants before rounding. However, if your deterioration factors are based on emission measurements that do not cover the vehicle's full useful life, apply the deterioration factor to each pollutant and then add the results before rounding.
              [70 FR 40496, July 13, 2005, as amended at 73 FR 59250, Oct. 8, 2008]
            
            
              § 1051.243
              How do I determine deterioration factors from exhaust durability testing?
              This section describes how to determine deterioration factors, either with pre-existing test data or with new emission measurements.
              (a) You may ask us to approve deterioration factors for an engine family based on emission measurements from similar vehicles or engines if you have already given us these data for certifying other vehicles in the same or earlier model years. Use good engineering judgment to decide whether the two vehicles or engines are similar. We will approve your request if you show us that the emission measurements from other vehicles or engines reasonably represent in-use deterioration for the engine family for which you have not yet determined deterioration factors.
              (b) If you are unable to determine deterioration factors for an engine family under paragraph (a) of this section, select vehicles, engines, subsystems, or components for testing. Determine deterioration factors based on service accumulation and related testing to represent the deterioration expected from in-use vehicles over the full useful life, as follows:
              (1) You must measure emissions from the emission-data vehicle at a low-hour test point and the end of the useful life. You may also test at evenly spaced intermediate points.
              (2) Operate the vehicle or engine over a representative duty cycle for a period at least as long as the useful life (in hours or kilometers). You may operate the vehicle or engine continuously.
              (3) You may perform maintenance on emission-data vehicles as described in § 1051.125 and 40 CFR part 1065, subpart E.
              (4) If you measure emissions at only two points to calculate your deterioration factor, base your calculations on a linear relationship connecting these two data points for each pollutant. If you measure emissions at three or more points, use a linear least-squares fit of your test data for each pollutant to calculate your deterioration factor.
              (5) Use good engineering judgment for all aspects of the effort to establish deterioration factors under this paragraph (b).
              (6) You may use other testing methods to determine deterioration factors, consistent with good engineering judgment, as long as we approve those methods in advance.
              (c) Include the following information in your application for certification:
              (1) If you determine your deterioration factors based on test data from a different engine family, explain why this is appropriate and include all the emission measurements on which you base the deterioration factor.
              (2) If you do testing to determine deterioration factors, describe the form and extent of service accumulation, including a rationale for selecting the service-accumulation period and the method you use to accumulate hours.
              [70 FR 40496, July 13, 2005, as amended at 73 FR 59250, Oct. 8, 2008]
            
            
              § 1051.245
              How do I demonstrate that my engine family complies with evaporative emission standards?
              (a) For purposes of certification, your engine family is considered in compliance with the evaporative emission standards in subpart B of this part if you do either of the following:

              (1) You have test results showing permeation emission levels from the fuel tanks and fuel lines in the family are at or below the standards in § 1051.110 throughout the useful life.
              
              (2) You comply with the design specifications in paragraph (e) of this section.
              (b) Your engine family is deemed not to comply if any fuel tank or fuel line representing that family has test results showing a deteriorated emission level above the standard.
              (c) To compare emission levels with the emission standards, apply deterioration factors to the measured emission levels. For permeation emissions, use the following procedures to establish an additive deterioration factor, as described in § 1051.240(c)(2):
              (1) Section 1051.515 specifies how to test your fuel tanks to develop deterioration factors. Small-volume manufacturers may use assigned deterioration factors that we establish. Apply the deterioration factors as follows:
              (i) Calculate the deterioration factor from emission tests performed before and after the durability tests as described in § 1051.515(c) and (d), using good engineering judgment. The durability tests described in § 1051.515(d) represent the minimum requirements for determining a deterioration factor. You may not use a deterioration factor that is less than the difference between evaporative emissions before and after the durability tests as described in § 1051.515(c) and (d).
              (ii) Do not apply the deterioration factor to test results for tanks that have already undergone these durability tests.
              (2) Determine the deterioration factor for fuel lines using good engineering judgment.
              (d) Collect emission data using measurements to one more decimal place than the applicable standard. Apply the deterioration factor to the official emission result, as described in paragraph (c) of this section, then round the adjusted figure to the same number of decimal places as the emission standard. Compare the rounded emission levels to the emission standard for each emission-data vehicle.
              (e) You may demonstrate for certification that your engine family complies with the evaporative emission standards by demonstrating that you use the following control technologies:
              (1) For certification to the standards specified in § 1051.110(a) with the control technologies shown in the following table:
              
                Table 1 of § 1051.245—Design-certification Technologies for Controlling Tank Permeation
                
                  If the tank permeability control technology is . . .
                  Then you may design-certify with a tank emission level of . . .
                
                
                  (i) A metal fuel tank with no non-metal gaskets or with gaskets made from a low-permeability material
                  1.5 g/m2/day.
                
                
                  (ii) A metal fuel tank with non-metal gaskets with an exposed surface area of 1000 mm2 or less
                  1.5 g/m2/day.
                
              
              (2) For certification to the standards specified in § 1051.110(b) with the control technologies shown in the following table:
              
                Table 2 of § 1051.245—Design-certification Technologies for Controlling Fuel-line Permeation
                
                  If the fuel-line permeability control technology is . . .
                  Then you may design-certify with a fuel line permeation emission level of . . .
                
                
                  (i) Hose meeting the specifications for Low Emission Fuel Lines as described in 40 CFR 1048.105
                  15 g/m2/day.
                
                
                  (ii) Hose meeting the R11-A or R12 permeation specifications in SAE J30 as described in 40 CFR 1060.810
                  15 g/m2/day.
                
              
              [67 FR 68347, Nov. 8, 2002, as amended at 69 FR 2442, Jan. 15, 2004; 70 FR 40497, July 13, 2005; 73 FR 59250, Oct. 8, 2008]
            
            
              § 1051.250
              What records must I keep and make available to EPA?
              (a) Send the Designated Compliance Officer information related to your U.S.-directed production volumes as described in § 1051.345. In addition, within 45 days after the end of the model year, you must send us a report describing information about vehicles you produced during the model year as follows:
              (1) State the total production volume for each engine family that is not subject to reporting under § 1051.345.
              (2) State the total production volume for any engine family for which you produce vehicles after completing the reports required in § 1051.345.

              (3) For production volumes you report under this paragraph (a), identify whether or not the figures include California sales. Include a separate count of production volumes for California sales if those figures are available.
              (b) Organize and maintain the following records:
              (1) A copy of all applications and any summary information you send us.
              (2) Any of the information we specify in § 1051.205 that you were not required to include in your application.
              (3) A detailed history of each emission-data vehicle. For each vehicle, describe all of the following:
              (i) The emission-data vehicle's construction, including its origin and buildup, steps you took to ensure that it represents production vehicles, any components you built specially for it, and all the components you include in your application for certification.
              (ii) How you accumulated vehicle or engine operating hours, including the dates and the number of hours accumulated.
              (iii) All maintenance, including modifications, parts changes, and other service, and the dates and reasons for the maintenance.
              (iv) All your emission tests, including documentation on routine and standard tests, as specified in 40 CFR part 1065, and the date and purpose of each test.
              (v) All tests to diagnose engine or emission-control performance, giving the date and time of each and the reasons for the test.
              (vi) Any other significant events.
              (4) Production figures for each engine family divided by assembly plant.
              (5) Keep a list of engine identification numbers for all the engines you produce under each certificate of conformity.
              (c) Keep data from routine emission tests (such as test cell temperatures and relative humidity readings) for one year after we issue the associated certificate of conformity. Keep all other information specified in this section for eight years after we issue your certificate.
              (d) Store these records in any format and on any media, as long as you can promptly send us organized, written records in English if we ask for them. You must keep these records readily available. We may review them at any time.
              [70 FR 40497, July 13, 2005, as amended at 73 FR 59250, Oct. 8, 2008]
            
            
              § 1051.255
              What decisions may EPA make regarding my certificate of conformity?
              (a) If we determine your application is complete and shows that the engine family meets all the requirements of this part and the Act, we will issue a certificate of conformity for your engine family for that model year. We may make the approval subject to additional conditions.
              (b) We may deny your application for certification if we determine that your engine family fails to comply with emission standards or other requirements of this part or the Clean Air Act. We will base our decision on all available information. If we deny your application, we will explain why in writing.
              (c) In addition, we may deny your application or suspend or revoke your certificate if you do any of the following:
              (1) Refuse to comply with any testing or reporting requirements.
              (2) Submit false or incomplete information (paragraph (e) of this section applies if this is fraudulent).
              (3) Render inaccurate any test data.
              (4) Deny us from completing authorized activities despite our presenting a warrant or court order (see 40 CFR 1068.20). This includes a failure to provide reasonable assistance.
              (5) Produce engines for importation into the United States at a location where local law prohibits us from carrying out authorized activities.
              (6) Fail to supply requested information or amend your application to include all engines being produced.
              (7) Take any action that otherwise circumvents the intent of the Act or this part.
              (d) We may void your certificate if you do not keep the records we require or do not give us information as required under this part or the Act.
              (e) We may void your certificate if we find that you intentionally submitted false or incomplete information.

              (f) If we deny your application or suspend, revoke, or void your certificate, you may ask for a hearing (see § 1051.820).
              [70 FR 40497, July 13, 2005, as amended at 75 FR 23024, Apr. 30, 2010]
            
          
          
            Subpart D—Testing Production-Line Vehicles and Engines
            
              § 1051.301
              When must I test my production-line vehicles or engines?
              (a) If you produce vehicles that are subject to the requirements of this part, you must test them as described in this subpart, except as follows:
              (1) Small-volume manufacturers may omit testing under this subpart.
              (2) We may exempt engine families with a projected U.S.-directed production volume below 150 units from routine testing under this subpart. Request this exemption in your application for certification and include your basis for projecting a production volume below 150 units. We will approve your request if we agree that you have made good-faith estimates of your production volumes. Your exemption is approved when we grant your certificate. You must promptly notify us if your actual production exceeds 150 units during the model year. If you exceed the production limit or if there is evidence of a nonconformity, we may require you to test production-line engines under this subpart, or under 40 CFR part 1068, subpart E, even if we have approved an exemption under this paragraph (a)(2).
              (b) We may suspend or revoke your certificate of conformity for certain engine families if your production-line vehicles or engines do not meet the requirements of this part or you do not fulfill your obligations under this subpart (see §§ 1051.325 and 1051.340).
              (c) Other regulatory provisions authorize us to suspend, revoke, or void your certificate of conformity, or order recalls for engine families, without regard to whether they have passed these production-line testing requirements. The requirements of this subpart do not affect our ability to do selective enforcement audits, as described in part 1068 of this chapter. Individual vehicles and engines in families that pass these production-line testing requirements must also conform to all applicable regulations of this part and part 1068 of this chapter.
              (d) You may use alternate programs for testing production-line vehicles or engines in the following circumstances:
              (1) You may use analyzers and sampling systems that meet the field-testing requirements of 40 CFR part 1065, subpart J, but not the otherwise applicable requirements in 40 CFR part 1065 for laboratory testing, to demonstrate compliance with emission standards if you double the minimum sampling rate specified in § 1054.310(b). Use measured test results to determine whether vehicles or engines comply with applicable standards without applying a measurement allowance. This alternate program does not require prior approval but we may disallow use of this option where we determine that use of field-grade equipment would prevent you from being able to demonstrate that your vehicles or engines are being produced to conform to the specifications in your application for certification.
              (2) You may ask to use another alternate program for testing production-line vehicles or engines. In your request, you must show us that the alternate program gives equal assurance that your products meet the requirements of this part. We may waive some or all of this subpart's requirements if we approve your alternate approach. For example, in certain circumstances you may be able to give us equal assurance that your products meet the requirements of this part by using less rigorous measurement methods if you offset that by increasing the number of test vehicles or engines.

              (e) If you certify an engine family with carryover emission data, as described in § 1051.235(d), and these equivalent engine families consistently pass the production-line testing requirements over the preceding two-year period, you may ask for a reduced testing rate for further production-line testing for that family. The minimum testing rate is one vehicle or engine per engine family. If we reduce your testing rate, we may limit our approval to any number of model years. In determining whether to approve your request, we may consider the number of vehicles or engines that have failed the emission tests.
              
              (f) We may ask you to make a reasonable number of production-line vehicles or engines available for a reasonable time so we can test or inspect them for compliance with the requirements of this part.
              (g) The requirements of this subpart do not apply to engine families certified under the provisions of § 1051.630.
              (h) Vehicles certified to the following standards are exempt from the production-line testing requirements of this subpart if no engine families in the averaging set have family emission limits that are different than the otherwise applicable standard:
              (1) Phase 1 or Phase 2 standards in § 1051.103.
              (2) Phase 1 standards in § 1051.105.
              (3) Phase 1 standards in § 1051.107.
              (4) The standards in § 1051.615.
              (5) The standards in § 1051.145.
              [67 FR 68347, Nov. 8, 2002, as amended at 70 FR 40498, July 13, 2005; 73 FR 59250, Oct. 8, 2008]
            
            
              § 1051.305
              How must I prepare and test my production-line vehicles or engines?
              This section describes how to prepare and test production-line vehicles or engines. Test the engine if your vehicle is certified to g/kW-hr standards; otherwise test the vehicle. You must assemble the test vehicle or engine in a way that represents the assembly procedures for other vehicles or engines in the engine family. You must ask us to approve any deviations from your normal assembly procedures for other production vehicles or engines in the engine family.
              (a) Test procedures. Test your production-line vehicles or engines using the applicable testing procedures in subpart F of this part to show you meet the emission standards in subpart B of this part.
              (b) Modifying a test vehicle or engine. Once a vehicle or engine is selected for testing (see § 1051.310), you may adjust, repair, prepare, or modify it or check its emissions only if one of the following is true:
              (1) You document the need for doing so in your procedures for assembling and inspecting all your production vehicles or engines and make the action routine for all the vehicles or engines in the engine family.
              (2) This subpart otherwise specifically allows your action.
              (3) We approve your action in advance.
              (c) Malfunction. If a vehicle or engine malfunction prevents further emission testing, ask us to approve your decision to either repair it or delete it from the test sequence.
              (d) Setting adjustable parameters. Before any test, we may require you to adjust any adjustable parameter to any setting within its physically adjustable range.
              (1) We may require you to adjust idle speed outside the physically adjustable range as needed, but only until the vehicle or engine has stabilized emission levels (see paragraph (e) of this section). We may ask you for information needed to establish an alternate minimum idle speed.
              (2) We may specify adjustments within the physically adjustable range by considering their effect on emission levels. We may also consider how likely it is that someone will make such an adjustment with in-use vehicles.
              (3) We may specify an air-fuel ratio within the adjustable range specified in § 1051.115(d).
              (e) Stabilizing emission levels. Before you test production-line vehicles or engines, you may operate the vehicle or engine to stabilize the emission levels. Using good engineering judgment, operate your vehicles or engines in a way that represents the way they will be used. You may operate each vehicle or engine for no more than the greater of two periods:
              (1) 50 hours or 500 kilometers.
              (2) The number of hours or kilometers you operated the emission-data vehicle used for certifying the engine family (see 40 CFR part 1065, subpart E, or the applicable regulations governing how you should prepare your test vehicle or engine).
              (f) Damage during shipment. If shipping a vehicle or engine to a remote facility for production-line testing makes necessary an adjustment or repair, you must wait until after the initial emission test to do this work. We may waive this requirement if the test would be impossible or unsafe, or if it would permanently damage the vehicle or engine. Report to us, in your written report under § 1051.345, all adjustments or repairs you make on test vehicles or engines before each test.
              (g) Retesting after invalid tests. You may retest a vehicle or engine if you determine an emission test is invalid under subpart F of this part. Explain in your written report reasons for invalidating any test and the emission results from all tests. If we determine that you improperly invalidated a test, we may require you to ask for our approval for future testing before substituting results of the new tests for invalid ones.
              [67 FR 68347, Nov. 8, 2002, as amended at 70 FR 40498, July 13, 2005; 73 FR 59251, Oct. 8, 2008]
            
            
              § 1051.310
              How must I select vehicles or engines for production-line testing?
              (a) Test engines from each engine family as described in this section based on test periods, as follows:
              (1) For engine families with projected U.S.-directed production volume of at least 1,600, the test periods are consecutive quarters (3 months). However, if your annual production period is less than 12 months long, you may take the following alternative approach to define quarterly test periods:
              (i) If your annual production period is 120 days or less, the whole model year constitutes a single test period.
              (ii) If your annual production period is 121 to 210 days, divide the annual production period evenly into two test periods.
              (iii) If your annual production period is 211 to 300 days, divide the annual production period evenly into three test periods.
              (iv) If your annual production period is 301 days or longer, divide the annual production period evenly into four test periods.
              (2) For engine families with projected U.S.-directed production volume below 1,600, the whole model year constitutes a single test period.
              (b) Early in each test period, randomly select and test an engine from the end of the assembly line for each engine family.
              (1) In the first test period for newly certified engines, randomly select and test one more engine. Then, calculate the required sample size for the model year as described in paragraph (c) of this section.
              (2) In later test periods of the same model year, combine the new test result with all previous testing in the model year. Then, calculate the required sample size for the model year as described in paragraph (c) of this section.
              (3) In the first test period for engine families relying on previously submitted test data, combine the new test result with the last test result from the previous model year. Then, calculate the required sample size for the model year as described in paragraph (c) of this section. Use the last test result from the previous model year only for this first calculation. For all subsequent calculations, use only results from the current model year.

              (c) Calculate the required sample size for each engine family. Separately calculate this figure for HC, NOX (or HC + NOX), and CO. The required sample size is the greater of these calculated values. Use the following equation:
              
                ER08OC08.093
              
              
                Where:
                
                N = Required sample size for the model year.
                t95 = 95% confidence coefficient, which depends on the number of tests completed, n, as specified in the table in paragraph (c)(1) of this section. It defines 95% confidence intervals for a one-tail distribution.

                σ = Test sample standard deviation (see paragraph (c)(2) of this section).
                
                x = Mean of emission test results of the sample.
                STD = Emission standard (or family emission limit, if applicable).
              
              
              (1) Determine the 95% confidence coefficient, t95, from the following table:
              
                
                  n
                  t95
                  
                  n
                  t95
                  
                  n
                  t95
                  
                
                
                   2
                  6.31
                  12
                  1.80
                  22
                  1.72
                
                
                   3
                  2.92
                  13
                  1.78
                  23
                  1.72
                
                
                   4
                  2.35
                  14
                  1.77
                  24
                  1.71
                
                
                   5
                  2.13
                  15
                  1.76
                  25
                  1.71
                
                
                   6
                  2.02
                  16
                  1.75
                  26
                  1.71
                
                
                   7
                  1.94
                  17
                  1.75
                  27
                  1.71
                
                
                   8
                  1.90
                  18
                  1.74
                  28
                  1.70
                
                
                   9
                  1.86
                  19
                  1.73
                  29
                  1.70
                
                
                  10
                  1.83
                  20
                  1.73
                  30 + 
                  1.70
                
                
                  11
                  1.81
                  21
                  1.72
                  
                  
                
              
              (2) Calculate the standard deviation, σ, for the test sample using the following formula:
              
                ER08OC08.094
              
              
                Where:
                
                Xi = Emission test result for an individual vehicle or engine.
                n = The number of tests completed in an engine family.
              
              
              (d) Use final deteriorated test results to calculate the variables in the equations in paragraph (c) of this section (see § 1051.315(a)).
              (e) After each new test, recalculate the required sample size using the updated mean values, standard deviations, and the appropriate 95-percent confidence coefficient.
              (f) Distribute the remaining tests evenly throughout the rest of the year. You may need to adjust your schedule for selecting vehicles or engines if the required sample size changes. If your scheduled quarterly testing for the remainder of the model year is sufficient to meet the calculated sample size, you may wait until the next quarter to do additional testing. Continue to randomly select vehicles or engines from each engine family.
              (g) Continue testing until one of the following things happens:
              (1) After completing the minimum number of tests required in paragraph (b) of this section, the number of tests completed in an engine family, n, is greater than the required sample size, N, and the sample mean, x, is less than or equal to the emission standard. For example, if N = 5.1 after the fifth test, the sample-size calculation does not allow you to stop testing.
              (2) The engine family does not comply according to § 1051.315.
              (3) You test 30 vehicles or engines from the engine family.
              (4) You test one percent of your projected annual U.S.-directed production volume for the engine family, rounded to the nearest whole number. Do not count a vehicle or engine under this paragraph (g)(4) if it fails to meet an applicable emission standard.
              (5) You choose to declare that the engine family does not comply with the requirements of this subpart.
              (h) If the sample-size calculation allows you to stop testing for one pollutant but not another, you must continue measuring emission levels of all pollutants for any additional tests required under this section. However, you need not continue making the calculations specified in this subpart for the pollutant for which testing is not required. This paragraph (h) does not affect the number of tests required under this section, the required calculations in § 1051.315, or the remedial steps required under § 1051.320.
              (i) You may elect to test more randomly chosen vehicles or engines than we require under this section. Include these vehicles or engines in the sample-size calculations.
              [67 FR 68347, Nov. 8, 2002, as amended at 70 FR 40498, July 13, 2005; 73 FR 59251, Oct. 8, 2008]
            
            
              
              § 1051.315
              How do I know when my engine family fails the production-line testing requirements?
              This section describes the pass-fail criteria for the production-line testing requirements. We apply these criteria on an engine family basis. See§ 1051.320 for the requirements that apply to individual vehicles or engines that fail a production-line test.
              (a) Calculate your test results. Round them to the number of decimal places in the emission standard expressed to one more decimal place.
              (1) Initial and final test results. Calculate and round the test results for each vehicle or engine. If you do several tests on a vehicle or engine, calculate the initial results for each test, then add all the test results together and divide by the number of tests. Round this final calculated value for the final test results on that vehicle or engine.
              (2) Final deteriorated test results. Apply the deterioration factor for the engine family to the final test results (see § 1051.240(c)).
              (3) Round deteriorated test results. Round the results to the number of decimal places in the emission standard expressed to one more decimal place.

              (b) Construct the following CumSum Equation for each engine family for HC, NOX (HC + NOX), and CO emissions:
              
              Ci = Max [0 or Ci−1 + Xi−(STD + 0.25 × σ)]
              
              
                Where:
                
                Ci = The current CumSum statistic.
                Ci−1 = The previous CumSum statistic. For the first test, the CumSum statistic is 0 (i.e., C1 = 0).
                Xi = The current emission test result for an individual vehicle or engine.
                STD = Emission standard (or family emission limit, if applicable).
              
              
              (c) Use final deteriorated test results to calculate the variables in the equation in paragraph (b) of this section (see § 1051.315(a)).
              (d) After each new test, recalculate the CumSum statistic.
              (e) If you test more than the required number of vehicles or engines, include the results from these additional tests in the CumSum Equation.

              (f) After each test, compare the current CumSum statistic, Ci, to the recalculated Action Limit, H, defined as H = 5.0 × σ.
              (g) If the CumSum statistic exceeds the Action Limit in two consecutive tests, the engine family fails the production-line testing requirements of this subpart. Tell us within ten working days if this happens. You may request to amend the application for certification to raise the FEL of the engine family as described in § 1051.225(f).
              (h) If you amend the application for certification for an engine family under § 1051.225, do not change any previous calculations of sample size or CumSum statistics for the model year.
              [67 FR 68347, Nov. 8, 2002, as amended at 70 FR 40499, July 13, 2005; 73 FR 59252, Oct. 8, 2008]
            
            
              § 1051.320
              What happens if one of my production-line vehicles or engines fails to meet emission standards?
              (a) If you have a production-line vehicle or engine with final deteriorated test results exceeding one or more emission standards (see § 1051.315(a)), the certificate of conformity is automatically suspended for that failing vehicle or engine. You must take the following actions before your certificate of conformity can cover that vehicle or engine:
              (1) Correct the problem and retest the vehicle or engine to show it complies with all emission standards.
              (2) Include the test results and describe the remedy for each engine in the written report required under § 1051.345.
              (b) You may request to amend the application for certification to raise the FEL of the entire engine family at this point (see § 1051.225).
              [67 FR 68347, Nov. 8, 2002, as amended at 73 FR 59252, Oct. 8, 2008]
            
            
              § 1051.325
              What happens if an engine family fails the production-line testing requirements?
              (a) We may suspend your certificate of conformity for an engine family if it fails under § 1051.315. The suspension may apply to all facilities producing vehicles or engines from an engine family, even if you find noncompliant vehicles or engines only at one facility.

              (b) We will tell you in writing if we suspend your certificate in whole or in part. We will not suspend a certificate until at least 15 days after the engine family fails. The suspension is effective when you receive our notice.
              (c) Up to 15 days after we suspend the certificate for an engine family, you may ask for a hearing (see § 1051.820). If we agree before a hearing occurs that we used erroneous information in deciding to suspend the certificate, we will reinstate the certificate.
              (d) Section 1051.335 specifies steps you must take to remedy the cause of the engine family's production-line failure. All the vehicles you have produced since the end of the last test period are presumed noncompliant and should be addressed in your proposed remedy. We may require you to apply the remedy to engines produced earlier if we determine that the cause of the failure is likely to have affected the earlier engines.
              (e) You may request to amend the application for certification to raise the FEL of the engine family before or after we suspend your certificate as described in § 1051.225(f). We will approve your request if it is clear that you used good engineering judgment in establishing the original FEL.
              [67 FR 68347, Nov. 8, 2002, as amended at 70 FR 40499, July 13, 2005; 73 FR 59252, Oct. 8, 2008]
            
            
              § 1051.330
              May I sell vehicles from an engine family with a suspended certificate of conformity?
              You may sell vehicles that you produce after we suspend the engine family's certificate of conformity under § 1051.315 only if one of the following occurs:
              (a) You test each vehicle or engine you produce and show it complies with emission standards that apply.
              (b) We conditionally reinstate the certificate for the engine family. We may do so if you agree to recall all the affected vehicles and remedy any noncompliance at no expense to the owner if later testing shows that the engine family still does not comply.
            
            
              § 1051.335
              How do I ask EPA to reinstate my suspended certificate?
              (a) Send us a written report asking us to reinstate your suspended certificate. In your report, identify the reason for noncompliance, propose a remedy for the engine family, and commit to a date for carrying it out. In your proposed remedy include any quality control measures you propose to keep the problem from happening again.
              (b) Give us data from production-line testing that shows the remedied engine family complies with all the emission standards that apply.
            
            
              § 1051.340
              When may EPA revoke my certificate under this subpart and how may I sell these vehicles again?
              (a) We may revoke your certificate for an engine family in the following cases:
              (1) You do not meet the reporting requirements.
              (2) Your engine family fails to comply with the requirements of this subpart and your proposed remedy to address a suspended certificate under § 1051.325 is inadequate to solve the problem or requires you to change the vehicle's design or emission-control system.
              (b) To sell vehicles from an engine family with a revoked certificate of conformity, you must modify the engine family and then show it complies with the requirements of this part.
              (1) If we determine your proposed design change may not control emissions for the vehicle's full useful life, we will tell you within five working days after receiving your report. In this case we will decide whether production-line testing will be enough for us to evaluate the change or whether you need to do more testing.
              (2) Unless we require more testing, you may show compliance by testing production-line vehicles or engines as described in this subpart.
              (3) We will issue a new or updated certificate of conformity when you have met these requirements.
            
            
              § 1051.345
              What production-line testing records must I send to EPA?
              (a) Within 30 calendar days of the end of each test period, send us a report with the following information:

              (1) Describe any facility used to test production-line vehicles or engines and state its location.
              
              (2) State the total U.S.-directed production volume and number of tests for each engine family.
              (3) Describe how you randomly selected vehicles or engines.
              (4) Describe each test vehicle or engine, including the engine family's identification and the vehicle's model year, build date, model number, identification number, and number of hours of operation before testing.
              (5) Identify how you accumulated hours of operation on the vehicles or engines and describe the procedure and schedule you used.
              (6) Provide the test number; the date, time and duration of testing; test procedure; all initial test results; final test results; and final deteriorated test results for all tests. Provide the emission results for all measured pollutants. Include information for both valid and invalid tests and the reason for any invalidation.
              (7) Describe completely and justify any nonroutine adjustment, modification, repair, preparation, maintenance, or test for the test vehicle or engine if you did not report it separately under this subpart. Include the results of any emission measurements, regardless of the procedure or type of vehicle.
              (8) Provide the CumSum analysis required in § 1051.315 and the sample-size calculation required in § 1051.310 for each engine family.
              (9) Report on each failed vehicle or engine as described in § 1051.320.
              (10) State the date the test period ended for each engine family.
              (b) We may ask you to add information to your written report, so we can determine whether your new vehicles conform with the requirements of this subpart. We may also ask you to send less information.
              (c) An authorized representative of your company must sign the following statement: We submit this report under Sections 208 and 213 of the Clean Air Act. Our production-line testing conformed completely with the requirements of 40 CFR part 1051. We have not changed production processes or quality-control procedures for test engines (or vehicles) in a way that might affect emission controls. All the information in this report is true and accurate, to the best of my knowledge. I know of the penalties for violating the Clean Air Act and the regulations. (Authorized Company Representative)
              (d) Send electronic reports of production-line testing to the Designated Compliance Officer using an approved information format. If you want to use a different format, send us a written request with justification for a waiver.
              (e) We will send copies of your reports to anyone from the public who asks for them. See § 1051.815 for information on how we treat information you consider confidential.
              [67 FR 68347, Nov. 8, 2002, as amended at 70 FR 40499, July 13, 2005; 73 FR 59253, Oct. 8, 2008]
            
            
              § 1051.350
              What records must I keep?
              (a) Organize and maintain your records as described in this section. We may review your records at any time.
              (b) Keep paper or electronic records of your production-line testing for eight years after you complete all the testing required for an engine family in a model year.
              (c) Keep a copy of the written reports described in § 1051.345.
              (d) Keep the following additional records:
              (1) A description of all test equipment for each test cell that you can use to test production-line vehicles or engines.
              (2) The names of supervisors involved in each test.
              (3) The name of anyone who authorizes adjusting, repairing, preparing, or modifying a test vehicle or engine and the names of all supervisors who oversee this work.
              (4) If you shipped the vehicle or engine for testing, the date you shipped it, the associated storage or port facility, and the date the vehicle or engine arrived at the testing facility.
              (5) Any records related to your production-line tests that are not in the written report.
              (6) A brief description of any significant events during testing not otherwise described in the written report or in this section.
              (7) Any information specified in § 1051.345 that you do not include in your written reports.

              (e) If we ask, you must give us projected or actual production figures for an engine family. We may ask you to divide your production figures by maximum engine power, displacement, fuel type, or assembly plant (if you produce vehicles or engines at more than one plant).
              (f) Keep records of the vehicle or engine identification number for each vehicle or engine you produce under each certificate of conformity. You may identify these numbers as a range. Give us these records within 30 days if we ask for them.
              [67 FR 68347, Nov. 8, 2002, as amended at 70 FR 40499, July 13, 2005; 73 FR 59253, Oct. 8, 2008]
            
          
          
            Subpart E—Testing In-use Engines [Reserved]
          
          
            Subpart F—Test Procedures
            
              § 1051.501
              What procedures must I use to test my vehicles or engines?
              This section describes test procedures that you use to determine whether vehicles meet the emission standards of this part. See § 1051.235 to determine when testing is required for certification. See subpart D of this part for the production-line testing requirements.
              (a) Snowmobiles. For snowmobiles, use the equipment and procedures for spark-ignition engines in 40 CFR part 1065 to determine whether your snowmobiles meet the duty-cycle emission standards in § 1051.103. Measure the emissions of all the pollutants we regulate in § 1051.103. Measure CO2, N2O, and CH4 as described in § 1051.235. Use the duty cycle specified in § 1051.505.
              (b) Motorcycles and ATVs. For motorcycles and ATVs, use the equipment, procedures, and duty cycle in 40 CFR part 86, subpart F, to determine whether your vehicles meet the exhaust emission standards in § 1051.105 or § 1051.107. Measure the emissions of all the pollutants we regulate in § 1051.105 or § 1051.107. Measure CO2, N2O, and CH4 as described in § 1051.235. If we allow you to certify ATVs based on engine testing, use the equipment, procedures, and duty cycle described or referenced in the section that allows engine testing. For motorcycles with engine displacement at or below 169 cc and all ATVs, use the driving schedule in paragraph (b) of appendix I to 40 CFR part 86. For all other motorcycles, use the driving schedule in paragraph (a) of Appendix I to part 86. With respect to vehicle-speed governors, test motorcycles and ATVs in their ungoverned configuration, unless we approve in advance testing in a governed configuration. We will only approve testing in a governed configuration if you can show that the governor is permanently installed on all production vehicles and is unlikely to be removed in use. With respect to engine-speed governors, test motorcycles and ATVs in their governed configuration. Run the test engine, with all emission-control systems operating, long enough to stabilize emission levels; you may consider emission levels stable without measurement if you accumulate 12 hours of operation.
              (c) Permeation testing. (1) Use the equipment and procedures specified in § 1051.515 to measure fuel tank permeation emissions.
              (2) Prior to permeation testing of fuel hose, the hose must be preconditioned by filling the hose with the fuel specified in paragraph (d)(3) of this section, sealing the openings, and soaking the hose for 4 weeks at 23 ±5 °C. To measure fuel-line permeation emissions, use the equipment and procedures specified in SAE J30 as described in 40 CFR 1060.810. The measurements must be performed at 23 ±2 °C using the fuel specified in paragraph (d)(3) of this section.
              (d) Fuels. Use the fuels meeting the following specifications:
              (1) Exhaust. Use the fuels and lubricants specified in 40 CFR part 1065, subpart H, for all the exhaust testing we require in this part. For service accumulation, use the test fuel or any commercially available fuel that is representative of the fuel that in-use engines will use. The following provisions apply for using specific fuel types:
              (i) For gasoline-fueled engines, use the grade of gasoline specified for general testing.

              (ii) For diesel-fueled engines, use either low-sulfur diesel fuel or ultra low-sulfur diesel fuel meeting the specifications in 40 CFR 1065.703. If you use sulfur-sensitive technology as defined in 40 CFR 1039.801 and you measure emissions using ultra low-sulfur diesel fuel, you must add a permanent label near the fuel inlet with the following statement: “ULTRA LOW SULFUR FUEL ONLY”.
              (2) Fuel Tank Permeation. (i) For the preconditioning soak described in § 1051.515(a)(1) and fuel slosh durability test described in § 1051.515(d)(3), use the fuel specified in Table 1 of 40 CFR 1065.710 blended with 10 percent ethanol by volume. As an alternative, you may use Fuel CE10, which is Fuel C as specified in ASTM D 471-98 (see 40 CFR 1060.810) blended with 10 percent ethanol by volume.
              (ii) For the permeation measurement test in § 1051.515(b), use the fuel specified in Table 1 of 40 CFR 1065.710. As an alternative, you may use the fuel specified in paragraph (d)(2)(i) of this section.
              (3) Fuel Hose Permeation. Use the fuel specified in Table 1 of 40 CFR 1065.710 blended with 10 percent ethanol by volume for permeation testing of fuel lines. As an alternative, you may use Fuel CE10, which is Fuel C as specified in ASTM D 471-98 (see 40 CFR 1060.810) blended with 10 percent ethanol by volume.
              (e) Engine stabilization. Instead of the provisions of 40 CFR 1065.405, you may consider emission levels stable without measurement after 12 hours of engine operation.
              (f) [Reserved]
              (g) Special procedures for engine testing. (1) You may use special or alternate procedures, as described in § 1065.10 of this chapter.
              (2) We may reject data you generate using alternate procedures if later testing with the procedures in part 1065 of this chapter shows contradictory emission data.
              (3) You may test engines using a test speed based on the point of maximum power if that represents in-use operation better than testing based on maximum test speed.
              (h) Special procedures for vehicle testing. (1) You may use special or alternate procedures, as described in paragraph (f)(3) of this section.
              (2) We may reject data you generate using alternate procedures if later testing with the otherwise specified procedures shows contradictory emission data.
              (3)(i) The test procedures specified for vehicle testing are intended to produce emission measurements equivalent to those that would result from measuring emissions during in-use operation using the same vehicle configuration. If good engineering judgment indicates that use of the procedures in this part for a vehicle would result in measurements that are not representative of in-use operation of that vehicle, you must notify us. If we determine that using these procedures would result in measurements that are significantly unrepresentative and that changes to the procedures will result in more representative measurements that do not decrease the stringency of emission standards or other requirements, we will specify changes to the procedures. In your notification to us, you should recommend specific changes you think are necessary.
              (ii) You may ask to use emission data collected using other test procedures, such as those of the California Air Resources Board or the International Organization for Standardization. We will allow this only if you show us that these data are equivalent to data collected using our test procedures.
              (iii) You may ask to use alternate procedures that produce measurements equivalent to those obtained using the specified procedures. In this case, send us a written request showing that your alternate procedures are equivalent to the test procedures of this part. If you prove to us that the procedures are equivalent, we will allow you to use them. You may not use alternate procedures until we approve them.

              (iv) You may ask to use special test procedures if your vehicle cannot be tested using the specified test procedures (for example, it is incapable of operating on the specified transient cycle). In this case, send us a written request showing that you cannot satisfactorily test your engines using the test procedures of this part. We will allow you to use special test procedures if we determine that they would produce emission measurements that are representative of those that would result from measuring emissions during in-use operation. You may not use special procedures until we approve them.
              [67 FR 68347, Nov. 8, 2002, as amended at 69 FR 2442, Jan. 15, 2004; 70 FR 40499, July 13, 2005; 73 FR 59253, Oct. 8, 2008; 74 FR 56511, Oct. 30, 2009; 80 FR 9113, Feb. 19, 2015]
            
            
              § 1051.505
              What special provisions apply for testing snowmobiles?
              Use the following special provisions for testing snowmobiles:
              (a) You may perform steady-state testing with either discrete-mode or ramped-modal cycles. You must use the type of testing you select in your application for certification for all testing you perform for that engine family. If we test your engines to confirm that they meet emission standards, we will do testing the same way. If you submit certification test data collected with both discrete-mode and ramped-modal testing (either in your original application or in an amendment to your application), either method may be used for subsequent testing. We may also perform other testing as allowed by the Clean Air Act. Measure steady-state emissions as follows:
              (1) For discrete-mode testing, sample emissions separately for each mode, then calculate an average emission level for the whole cycle using the weighting factors specified for each mode. In each mode, operate the engine for at least 5 minutes, then sample emissions for at least 1 minute. Calculate cycle statistics and compare with the established criteria as specified in 40 CFR 1065.514 to confirm that the test is valid.
              (2) For ramped-modal testing, start sampling at the beginning of the first mode and continue sampling until the end of the last mode. Calculate emissions and cycle statistics the same as for transient testing as specified in 40 CFR part 1065, subpart G.
              (3) Measure emissions by testing the engine on a dynamometer with one or more of the following sets of duty cycles to determine whether it meets the steady-state emission standards in § 1051.103:
              (i) The following duty cycle applies for discrete-mode testing:
              
                Table 1 of § 1051.505—5-Mode Duty Cycle for Snowmobiles
                
                  Mode No.
                  Speed(percent) 1
                    
                  
                  Torque(percent) 2
                    
                  
                  Minimum time in mode(minutes)
                  
                  Weighting factors
                
                
                  1
                  100
                  100
                  3.0
                  0.12
                
                
                  2
                  85
                  51
                  3.0
                  0.27
                
                
                  3
                  75
                  33
                  3.0
                  0.25
                
                
                  4
                  65
                  19
                  3.0
                  0.31
                
                
                  5
                  Idle
                  0
                  3.0
                  0.05
                
                
                  1 Percent speed is percent of maximum test speed.
                
                  2 Percent torque is percent of maximum torque at maximum test speed.
              
              (ii) The following duty cycle applies for ramped-modal testing:
              
                Table 2 of § 1051.505—Ramped-modal Cycle for Testing Snowmobiles
                
                  RMC mode
                  Time in mode
                  Speed (percent) 1
                  
                  Torque (percent) 2 3
                  
                
                
                  1a Steady-state
                  27
                  Warm Idle
                  0
                
                
                  1b Transition
                  20
                  Linear Transition
                  Linear Transition
                
                
                  2a Steady-state
                  121
                  100
                  100
                
                
                  2b Transition
                  20
                  Linear Transition
                  Linear Transition
                
                
                  3a Steady-state
                  347
                  65
                  19
                
                
                  3b Transition
                  20
                  Linear Transition
                  Linear Transition
                
                
                  4a Steady-state
                  305
                  85
                  51
                
                
                  4b Transition
                  20
                  Linear Transition
                  Linear Transition
                
                
                  5a Steady-state
                  272
                  75
                  33
                
                
                  5b Transition
                  20
                  Linear Transition
                  Linear Transition
                
                
                  6 Steady-state
                  28
                  Warm Idle
                  0
                
                

                  1 Percent speed is percent of maximum test speed.
                
                
                  2 Advance from one mode to the next within a 20-second transition phase. During the transition phase, command a linear progression from the torque setting of the current mode to the torque setting of the next mode.
                
                  3 Percent torque is percent of maximum torque at maximum test speed.
              
              (b) During idle mode, operate the engine at its warm idle speed as described in 40 CFR 1065.510.
              (c) For the full-load operating mode, operate the engine at wide-open throttle.
              (d) Ambient temperatures during testing must be between 20 °C and 30 °C (68 °F and 86 °F), or other representative test temperatures, as specified in paragraph (f) of this section.
              (e) See 40 CFR part 1065 for detailed specifications of tolerances and calculations.
              (f) You may test snowmobiles at ambient temperatures below 20 °C or using intake air temperatures below 20 °C if you show that such testing complies with 40 CFR 1065.10(c)(1). You must get our approval before you begin the emission testing. For example, the following approach would be appropriate to show that such testing complies with 40 CFR 1065.10(c)(1):
              (1) Using good engineering judgment, instrument a representative snowmobile built with a representative engine from the family being tested with an appropriate temperature measuring device located in the intake air plenum where fuel spitback is not likely to occur.
              (2) Choose a time and location with the following weather conditions: windspeed less than 10 knots, no falling precipitation, air temperature between −20 °C and 0 °C (−4 °F and 32 °F).
              (3) Operate the snowmobile until its engine reaches a steady operating temperature.
              (4) Operate the snowmobile on a level surface free of other vehicle traffic. Operate the snowmobile at each specified engine speed corresponding to each mode in the emissions test specific to the engine being tested. When readings are stable, record the temperature in the intake air plenum and the ambient temperature. Calculate the temperature difference between the air in the plenum and the ambient air for each mode.
              (5) Calculate the nominal intake air test temperature for each test mode as −10 °C (14 °F) plus the temperature difference for the corresponding mode determined in paragraph (f)(4) of this section.
              (6) Before the emissions test, select the appropriate carburetor jetting for −10 °C (14 °F) conditions according to the jet chart. For each mode, maintain the inlet air temperature within 5 °C (9 °F) of the corresponding modal temperature calculated in paragraph (f)(5) of this section.
              (7) Adjust other operating parameters to be consistent with operation at −10 °C (14 °F). For example, this may require that you modify the engine cooling system used in the laboratory to make its performance representative of cold-temperature operation.
              [67 FR 68347, Nov. 8, 2002, as amended at 70 FR 40500, July 13, 2005; 73 FR 59253, Oct. 8, 2008]
            
            
              § 1051.510
              What special provisions apply for testing ATV engines? [Reserved]
            
            
              § 1051.515
              How do I test my fuel tank for permeation emissions?
              Measure permeation emissions by weighing a sealed fuel tank before and after a temperature-controlled soak.
              (a) Preconditioning fuel soak. To precondition your fuel tank, follow these five steps:
              (1) Fill the tank with the fuel specified in § 1051.501(d)(2)(i), seal it, and allow it to soak at 28 ±5 °C for 20 weeks. Alternatively, the tank may be soaked for a shorter period of time at a higher temperature if you can show that the hydrocarbon permeation rate has stabilized.
              (2) Determine the fuel tank's internal surface area in square-meters accurate to at least three significant figures. You may use less accurate estimates of the surface area if you make sure not to overestimate the surface area.

              (3) Fill the fuel tank with the test fuel specified in § 1051.501(d)(2)(ii) to its nominal capacity. If you fill the tank inside the temperature-controlled room or enclosure, do not spill any fuel.
              
              (4) Allow the tank and its contents to equilibrate to 28 ±2 °C.
              (5) Seal the fuel tank using fuel caps and other fittings (excluding petcocks) that can be used to seal openings in a production fuel tank. In cases where openings are not normally sealed on the fuel tank (such as hose-connection fittings and vents in fuel caps), these openings may be sealed using nonpermeable fittings such as metal or fluoropolymer plugs.
              (b) Permeation test run. To run the test, take the following steps for a tank that was preconditioned as specified in paragraph (a) of this section:
              (1) Weigh the sealed fuel tank and record the weight to the nearest 0.1 grams. You may use less precise weights as long as the difference in mass from the start of the test to the end of the test has at least three significant figures. Take this measurement within 8 hours of filling the tank with test fuel as specified in paragraph (a)(3) of this section.
              (2) Carefully place the tank within a ventilated, temperature-controlled room or enclosure. Do not spill or add any fuel.
              (3) Close the room or enclosure and record the time.
              (4) Ensure that the measured temperature in the room or enclosure is 28 ±2 °C.
              (5) Leave the tank in the room or enclosure for 14 days.
              (6) Hold the temperature of the room or enclosure to 28 ±2 °C; measure and record the temperature at least daily.
              (7) At the end of the soak period, weigh the sealed fuel tank and record the weight to the nearest 0.1 grams. You may use less precise weights as long as the difference in mass from the start of the test to the end of the test has at least three significant figures. Unless the same fuel is used in the preconditioning fuel soak and the permeation test run, record weight measurements on five separate days per week of testing. The test is void if a linear plot of tank weight vs. test days for the full soak period for permeation testing specified in paragraph (b)(5) of this section yields r2 below 0.8. See 40 CFR 1065.602 for the equation to calculate r2.

              (8) Subtract the weight of the tank at the end of the test from the weight of the tank at the beginning of the test; divide the difference by the internal surface area of the fuel tank. Divide this g/m2 value by the number of test days (using at least three significant figures) to calculate the g/m2/day emission rate. Example: If a tank with an internal surface area of 0.72 m2 weighed 31882.3 grams at the beginning of the test and weighed 31813.8 grams after soaking for 14.03 days, then the g/m2/day emission rate would be—
              
              (31882.3 g−31813.8 g)/0.72 m2/14.03 days = 6.78 g/m2/day.
              (9) Round your result to the same number of decimal places as the emission standard.
              (10) In cases where consideration of permeation rates, using good engineering judgment, leads you to conclude that soaking for 14 days is not long enough to measure weight change to at least three significant figures, you may soak for 14 days longer. In this case, repeat the steps in paragraphs (b)(8) and (9) of this section to determine the weight change for the full 28 days.
              (c) Determination of final test result. To determine the final test result, apply a deterioration factor to the measured emission level. The deterioration factor is the difference between permeation emissions measured before and after the durability testing described in paragraph (d) of this section. Adjust the baseline test results for each tested fuel tank by adding the deterioration factor to the measured emissions. The deterioration factor determination must be based on good engineering judgement. Therefore, during the durability testing, the test tank may not exceed the fuel tank permeation standard described in § 1051.110 (this is known as “line-crossing”). If the deterioration factor is less than zero, use zero.
              (d) Durability testing. You normally need to perform a separate durability demonstration for each substantially different combination of treatment approaches and tank materials. Perform these demonstrations before an emission test by taking the following steps, unless you can use good engineering judgment to apply the results of previous durability testing with a different fuel system. You may ask to exclude any of the following durability tests if you can clearly demonstrate that it does not affect the emissions from your fuel tank.
              (1) Pressure cycling. Perform a pressure test by sealing the tank and cycling it between + 2.0 psig and −0.5 psig and back to + 2.0 psig for 10,000 cycles at a rate 60 seconds per cycle.
              (2) UV exposure. Perform a sunlight-exposure test by exposing the tank to an ultraviolet light of at least 24 W/m2 (0.40 W-hr/m2/min) on the tank surface for at least 450 hours. Alternatively, the fuel tank may be exposed to direct natural sunlight for an equivalent period of time, as long as you ensure that the tank is exposed to at least 450 daylight hours.
              (3) Slosh testing. Perform a slosh test by filling the tank to 40 percent of its capacity with the fuel specified in § 1051.501(d)(2)(i) and rocking it at a rate of 15 cycles per minute until you reach one million total cycles. Use an angle deviation of + 15° to −15° from level. This test must be performed at a temperature of 28 °C ±5 °C.
              (4) Final test result. Following the durability testing, the fuel tank must be soaked (as described in paragraph (a) of this section) to ensure that the permeation rate is stable. The period of slosh testing and the period of ultraviolet testing (if performed with fuel in the tank consistent with paragraph (a)(1) of this section) may be considered to be part of this soak, provided that the soak begins immediately after the slosh testing. To determine the final permeation rate, drain and refill the tank with fresh fuel, and repeat the permeation test run (as described in paragraph (b) of this section) immediately after this soak period. The same test fuel must be used for this permeation test run as for the permeation test run performed prior to the durability testing.
              (e) Flow chart. The following figure presents a flow chart for the permeation testing described in this section, showing the full test procedure with durability testing, as well as the simplified test procedure with an applied deterioration factor:
              
                
                ER15JA04.002
              
              
              [67 FR 68347, Nov. 8, 2002, as amended at 69 FR 2442, Jan. 15, 2004; 70 FR 40501, July 13, 2005]
            
            
              § 1051.520
              How do I perform exhaust durability testing?
              Sections 1051.240 and 1051.243 describe the method for testing that must be performed to establish deterioration factors for an engine family.
              [70 FR 40501, July 13, 2005]
            
          
          
            Subpart G—Compliance Provisions
            
              § 1051.601
              What compliance provisions apply to vehicles and engines subject to this part?
              Engine and vehicle manufacturers, as well as owners, operators, and rebuilders of these vehicles, and all other persons, must observe the requirements and prohibitions in part 1068 of this chapter and the requirements of the Act. The compliance provisions in this subpart apply only to the vehicles and engines we regulate in this part.
            
            
              § 1051.605
              What provisions apply to engines already certified under the motor vehicle program or the Large Spark-ignition program?
              (a) General provisions. If you are an engine manufacturer, this section allows you to introduce into commerce new recreational vehicles, and engines for recreational vehicles, if the engines are already certified to the requirements that apply to spark-ignition engines under 40 CFR parts 85 and 86 or 40 CFR part 1048 for the appropriate model year. If you comply with all the provisions of this section, we consider the certificate issued under 40 CFR part 86 or 1048 for each engine to also be a valid certificate of conformity under this part 1051 for its model year, without a separate application for certification under the requirements of this part 1051. See § 1051.610 for similar provisions that apply to vehicles that are already certified to the vehicle-based standards for motor vehicles.
              (b) Vehicle-manufacturer provisions. If you are not an engine manufacturer, you may install an engine certified for the appropriate model year under 40 CFR part 86 or 1048 in a recreational vehicle as long as you meet all the requirements and conditions specified in paragraph (d) of this section. If you modify the non-recreational engine in any of the ways described in paragraph (d)(2) of this section for installation in a recreational vehicle, we will consider you a manufacturer of recreational vehicles. Such engine modifications prevent you from using the provisions of this section.
              (c) Liability. Engines for which you meet the requirements of this section are exempt from all the requirements and prohibitions of this part, except for those specified in this section. Engines exempted under this section must meet all the applicable requirements from 40 CFR parts 85 and 86 or 40 CFR part 1048. This paragraph (c) applies to engine manufacturers, vehicle manufacturers who use such an engine, and all other persons as if the engine were used in its originally intended application. The prohibited acts of 40 CFR 1068.101(a)(1) apply to these new engines and vehicles; however, we consider the certificate issued under 40 CFR part 86 or 1048 for each engine to also be a valid certificate of conformity under this part 1051 for its model year. If we make a determination that these engines do not conform to the regulations during their useful life, we may require you to recall them under this part 1051 or under 40 CFR part 85 or 1068.505.
              (d) Specific requirements. If you are an engine or vehicle manufacturer and meet all the following criteria and requirements regarding your new engine or vehicle, the vehicle using the engine is eligible for an exemption under this section:
              (1) Your engine must be covered by a valid certificate of conformity issued under 40 CFR part 86 or 1048.
              (2) You must not make any changes to the certified engine that could reasonably be expected to increase its exhaust emissions for any pollutant, or its evaporative emissions. For example, if you make any of the following changes to one of these engines, you do not qualify for this exemption:

              (i) Change any fuel system or evaporative system parameters from the certified configuration (this does not apply to refueling controls).
              
              (ii) Change, remove, or fail to properly install any other component, element of design, or calibration specified in the engine manufacturer's application for certification. This includes aftertreatment devices and all related components.
              (iii) Modify or design the engine cooling system so that temperatures or heat rejection rates are outside the original engine manufacturer's specified ranges.
              (3) You must show that fewer than 50 percent of the engine family's total sales in the United States are used in recreational vehicles. This includes engines used in any application, without regard to which company manufactures the vehicle or equipment. Show this as follows:
              (i) If you are the original manufacturer of the engine, base this showing on your sales information.
              (ii) In all other cases, you must get the original manufacturer of the engine to confirm this based on its sales information.
              (4) You must ensure that the engine has the emission control information label we require under 40 CFR part 86 or 1048.
              (5) You must add a permanent supplemental label to the engine in a position where it will remain clearly visible after installation in the vehicle. In the supplemental label, do the following:
              (i) Include the heading: “RECREATIONAL VEHICLE EMISSION CONTROL INFORMATION”.
              (ii) Include your full corporate name and trademark. You may instead include the full corporate name and trademark of another company you choose to designate.
              (iii) State: “THIS ENGINE WAS ADAPTED FOR A RECREATIONAL USE WITHOUT AFFECTING ITS EMISSION CONTROLS.”.
              (iv) State the date you finished installation (month and year), if applicable.
              (6) The original and supplemental labels must be readily visible after the engine is installed in the vehicle or, if the vehicle obscures the engine's emission control information label, the make sure the vehicle manufacturer attaches duplicate labels, as described in 40 CFR 1068.105.
              (7) Send the Designated Compliance Officer a signed letter by the end of each calendar year (or less often if we tell you) with all the following information:
              (i) Identify your full corporate name, address, and telephone number.
              (ii) List the engine or vehicle models you expect to produce under this exemption in the coming year and describe your basis for meeting the sales restrictions of paragraph (d)(3) of this section.
              (iii) State: “We produce each listed [engine or vehicle] model for recreational application without making any changes that could increase its certified emission levels, as described in 40 CFR 1051.605.”.
              (e) Failure to comply. If your engines do not meet the criteria listed in paragraph (d) of this section, they will be subject to the standards, requirements, and prohibitions of this part 1051 and the certificate issued under 40 CFR part 86 or 1048 will not be deemed to also be a certificate issued under this part 1051. Introducing these engines into commerce without a valid exemption or certificate of conformity under this part violates the prohibitions in 40 CFR 1068.101(a)(1).
              (f) Data submission. We may require you to send us emission test data on any applicable nonroad duty cycles.
              (g) Participation in averaging, banking and trading. Engines or vehicles adapted for recreational use under this section may not generate or use emission credits under this part 1051. These engines or vehicles may generate credits under the ABT provisions in 40 CFR part 86. These engines or vehicles must use emission credits under 40 CFR part 86 if they are certified to an FEL that exceeds an applicable standard.
              [70 FR 40501, July 13, 2005, as amended at 73 FR 59254, Oct. 8, 2008]
            
            
              § 1051.610
              What provisions apply to vehicles already certified under the motor vehicle program?
              (a) General provisions. If you are a motor-vehicle manufacturer, this section allows you to introduce new recreational vehicles into commerce if the vehicle is already certified to the requirements that apply under 40 CFR parts 85 and 86. If you comply with all of the provisions of this section, we consider the certificate issued under 40 CFR part 86 for each motor vehicle to also be a valid certificate of conformity for the engine under this part 1051 for its model year, without a separate application for certification under the requirements of this part 1051. This section applies especially for highway motorcycles that are modified for recreational nonroad use. See § 1051.605 for similar provisions that apply to motor-vehicle engines or Large SI engines produced for recreational vehicles.
              (b) Nonroad vehicle-manufacturer provisions. If you are not a motor-vehicle manufacturer, you may produce recreational vehicles from motor vehicles under this section as long as you meet all the requirements and conditions specified in paragraph (d) of this section. If you modify the motor vehicle or its engine in any of the ways described in paragraph (d)(2) of this section, we will consider you a manufacturer of a new recreational vehicle. Such modifications prevent you from using the provisions of this section.
              (c) Liability. Engines and vehicles for which you meet the requirements of this section are exempt from all the requirements and prohibitions of this part, except for those specified in this section. Engines exempted under this section must meet all the applicable requirements from 40 CFR parts 85 and 86. This applies to engine manufacturers, vehicle manufacturers, and all other persons as if the recreational vehicles were motor vehicles. The prohibited acts of 40 CFR 1068.101(a)(1) apply to these new recreational vehicles; however, we consider the certificate issued under 40 CFR part 86 for each motor vehicle to also be a valid certificate of conformity for the recreational vehicle under this part 1051 for its model year. If we make a determination that these engines or vehicles do not conform to the regulations during their useful life, we may require you to recall them under 40 CFR part 86 or 40 CFR 1068.505.
              (d) Specific requirements. If you are a motor-vehicle manufacturer and meet all the following criteria and requirements regarding your new recreational vehicle and its engine, the vehicle is eligible for an exemption under this section:
              (1) Your vehicle must be covered by a valid certificate of conformity as a motor vehicle issued under 40 CFR part 86.
              (2) You must not make any changes to the certified vehicle that we could reasonably expect to increase its exhaust emissions for any pollutant, or its evaporative emissions if it is subject to evaporative-emission standards. For example, if you make any of the following changes, you do not qualify for this exemption:
              (i) Change any fuel system parameters from the certified configuration.
              (ii) Change, remove, or fail to properly install any other component, element of design, or calibration specified in the vehicle manufacturer's application for certification. This includes aftertreatment devices and all related components.
              (iii) Modify or design the engine cooling system so that temperatures or heat rejection rates are outside the original vehicle manufacturer's specified ranges.
              (iv) Add more than 500 pounds to the curb weight of the originally certified motor vehicle.
              (3) You must show that fewer than 50 percent of the engine family's total sales in the United States are used in recreational vehicles. This includes any type of vehicle, without regard to which company completes the manufacturing of the recreational vehicle. Show this as follows:
              (i) If you are the original manufacturer of the vehicle, base this showing on your sales information.
              (ii) In all other cases, you must get the original manufacturer of the vehicle to confirm this based on their sales information.
              (4) The vehicle must have the vehicle emission control information we require under 40 CFR part 86.
              (5) You must add a permanent supplemental label to the vehicle in a position where it will remain clearly visible. In the supplemental label, do the following:

              (i) Include the heading: “RECREATIONAL VEHICLE ENGINE EMISSION CONTROL INFORMATION”.
              
              (ii) Include your full corporate name and trademark. You may instead include the full corporate name and trademark of another company you choose to designate.
              (iii) State: “THIS VEHICLE WAS ADAPTED FOR RECREATIONAL USE WITHOUT AFFECTING ITS EMISSION CONTROLS.”.
              (iv) State the date you finished modifying the vehicle (month and year), if applicable.
              (6) The original and supplemental labels must be readily visible in the fully assembled vehicle.
              (7) Send the Designated Compliance Officer a signed letter by the end of each calendar year (or less often if we tell you) with all the following information:
              (i) Identify your full corporate name, address, and telephone number.
              (ii) List the vehicle models you expect to produce under this exemption in the coming year and describe your basis for meeting the sales restrictions of paragraph (d)(3) of this section.
              (iii) State: “We produced each listed engine or vehicle model for recreational application without making any changes that could increase its certified emission levels, as described in 40 CFR 1051.610.”.
              (e) Failure to comply. If your engines or vehicles do not meet the criteria listed in paragraph (d) of this section, the engines will be subject to the standards, requirements, and prohibitions of this part 1051, and the certificate issued under 40 CFR part 86 will not be deemed to also be a certificate issued under this part 1051. Introducing these engines into commerce without a valid exemption or certificate of conformity under this part violates the prohibitions in 40 CFR 1068.101(a)(1).
              (f) Data submission. We may require you to send us emission test data on any applicable nonroad duty cycles.
              (g) Participation in averaging, banking and trading. Vehicles adapted for recreational use under this section may not generate or use emission credits under this part 1051. These vehicles may generate credits under the ABT provisions in 40 CFR part 86. These vehicles must use emission credits under 40 CFR part 86 if they are certified to an FEL that exceeds an emission standard that applies.
              [70 FR 40502, July 13, 2005, as amended at 73 FR 59254, Oct. 8, 2008]
            
            
              § 1051.615
              What are the special provisions for certifying small recreational engines?
              (a) You may certify ATVs with engines that have total displacement of less than 100 cc to the following exhaust emission standards instead of certifying them to the exhaust emission standards of subpart B of this part:
              (1) 25.0 g/kW-hr HC + NOX, with an FEL cap of 40.0 g/kW-hr HC + NOX.
              (2) 500 g/kW-hr CO.
              (b) You may certify off-highway motorcycles with engines that have total displacement of 70 cc or less to the following exhaust emission standards instead of certifying them to the exhaust emission standards of subpart B of this part:
              (1) 16.1 g/kW-hr HC + NOX, with an FEL cap of 32.2 g/kW-hr HC + NOX.
              (2) 519 g/kW-hr CO.

              (c) You may use the averaging, banking, and trading provisions of subpart H of this part to show compliance with this HC + NOX standards (an engine family meets emission standards even if its family emission limit is higher than the standard, as long as you show that the whole averaging set of applicable engine families meet the applicable emission standards using emission credits, and the vehicles within the family meet the family emission limit). You may not use averaging to meet the CO standards of this section.

              (d) Measure steady-state emissions by testing the engine on an engine dynamometer using the equipment and procedures of 40 CFR part 1065 with either discrete-mode or ramped-modal cycles. You must use the type of testing you select in your application for certification for all testing you perform for that engine family. If we test your engines to confirm that they meet emission standards, we will do testing the same way. If you submit certification test data collected with both discrete-mode and ramped-modal testing (either in your original application or in an amendment to your application), either method may be used for subsequent testing. We may also perform other testing as allowed by the Clean Air Act. Measure steady-state emissions as follows:
              (1) For discrete-mode testing, sample emissions separately for each mode, then calculate an average emission level for the whole cycle using the weighting factors specified for each mode. In each mode, operate the engine for at least 5 minutes, then sample emissions for at least 1 minute. Calculate cycle statistics for the sequence of modes and compare with the specified values in 40 CFR 1065.514 to confirm that the test is valid.
              (2) For ramped-modal testing, start sampling at the beginning of the first mode and continue sampling until the end of the last mode. Calculate emissions and cycle statistics the same as for transient testing.
              (3) Measure emissions by testing the engine on a dynamometer with one or more of the following sets of duty cycles to determine whether it meets applicable emission standards:
              (i) The following duty cycle applies for discrete-mode testing:
              
                Table 1 of § 1051.615—6-Mode Duty Cycle for Recreational Engines
                
                  Mode No.
                  Engine speed(percent) 1
                    
                  
                  Torque(percent) 2
                    
                  
                  Minimum time in mode(minutes)
                  
                  Weighting factors
                
                
                  1
                  85
                  100
                  5.0
                  0.09
                
                
                  2
                  85
                  75
                  5.0
                  0.20
                
                
                  3
                  85
                  50
                  5.0
                  0.29
                
                
                  4
                  85
                  25
                  5.0
                  0.30
                
                
                  5
                  85
                  10
                  5.0
                  0.07
                
                
                  6
                  Idle
                  0
                  5.0
                  0.05
                
                
                  1 Percent speed is percent of maximum test speed.
                
                  2 Percent torque is percent of maximum torque at the commanded test speed.
              
              (ii) The following duty cycle applies for ramped-modal testing:
              
                Table 2 of § 1051.615—Ramped-modal Cycle for Testing Recreational Engines
                
                  RMC mode
                  Time
                  Speed(percent) 1 2
                    
                  
                  Torque(percent) 2 3
                    
                  
                
                
                  1a Steady-state
                  41
                  Warm Idle
                  0.
                
                
                  1b Transition
                  20
                  Linear Transition
                  Linear Transition.
                
                
                  2a Steady-state
                  135
                  85
                  100.
                
                
                  2b Transition
                  20
                  85
                  Linear Transition.
                
                
                  3a Steady-state
                  112
                  85
                  10.
                
                
                  3b Transition
                  20
                  85
                  Linear Transition.
                
                
                  4a Steady-state
                  337
                  85
                  75.
                
                
                  4b Transition
                  20
                  85
                  Linear Transition.
                
                
                  5a Steady-state
                  518
                  85
                  25.
                
                
                  5b Transition
                  20
                  85
                  Linear Transition.
                
                
                  6a Steady-state
                  494
                  85
                  50.
                
                
                  6b Transition
                  20
                  Linear Transition
                  Linear Transition.
                
                
                  7 Steady-state
                  43
                  Warm Idle
                  0.
                
                
                  1 Percent speed is percent of maximum test speed.
                
                  2 Advance from one mode to the next within a 20-second transition phase. During the transition phase, command a linear progression from the torque setting of the current mode to the torque setting of the next mode.
                
                  3 Percent torque is percent of maximum torque at the commanded test speed.
              
              (4) During idle mode, operate the engine at its warm idle speed as described in 40 CFR 1065.510.
              (5) For the full-load operating mode, operate the engine at wide-open throttle.

              (6) See 40 CFR part 1065 for detailed specifications of tolerances and calculations.
              
              (e) All other requirements and prohibitions of this part apply to these engines and vehicles.
              [67 FR 68347, Nov. 8, 2002, as amended at 70 FR 40503, July 13, 2005; 73 FR 59254, Oct. 8, 2008]
            
            
              § 1051.620
              When may a manufacturer obtain an exemption for competition recreational vehicles?
              (a) We may grant you an exemption from the standards and requirements of this part for a new recreational vehicle on the grounds that it is to be used solely for competition. The provisions of this part other than those in this section do not apply to recreational vehicles that we exempt for use solely for competition.
              (b) We will exempt vehicles that we determine will be used solely for competition. The basis of our determinations are described in paragraphs (b)(1), (b)(2), and (c) of this section. Exemptions granted under this section are good for only one model year and you must request renewal for each subsequent model year. We will not approve your renewal request if we determine the vehicles will not be used solely for competition.
              (1) Off-highway motorcycles. Motorcycles that are marketed and labeled as only for competitive use and that meet at least four of the criteria listed in paragraphs (b)(1)(i) through (vi) of this section are considered to be used solely for competition, except in cases where other information is available that indicates that they are not used solely for competition. The following features are indicative of motorcycles used solely for competition:
              (i) The absence of a headlight or other lights.
              (ii) The absence of a spark arrestor.
              (iii) The absence of manufacturer warranty.
              (iv) Suspension travel greater than 10 inches.
              (v) Engine displacement greater than 50 cc.
              (vi) The absence of a functional seat. (For example, a seat with less than 30 square inches of seating surface would generally not be considered a functional seat).
              (2) Snowmobiles and ATVs. Snowmobiles and ATVs meeting all of the following criteria are considered to be used solely for competition, except in cases where other information is available that indicates that they are not used solely for competition:
              (i) The vehicle or engine may not be displayed for sale in any public dealership.
              (ii) Sale of the vehicle must be limited to professional racers or other qualified racers.
              (iii) The vehicle must have performance characteristics that are substantially superior to noncompetitive models.
              (c) Vehicles not meeting the applicable criteria listed in paragraph (b) of this section will be exempted only in cases where the manufacturer has clear and convincing evidence that the vehicles will be used solely for competition.
              (d) You must permanently label vehicles exempted under this section to clearly indicate that they are to be used only for competition. Failure to properly label a vehicle will void the exemption for that vehicle.
              (e) If we request it, you must provide us any information we need to determine whether the vehicles are used solely for competition.
              [67 FR 68347, Nov. 8, 2002, as amended at 70 FR 40504, July 13, 2005]
            
            
              § 1051.625
              What special provisions apply to unique snowmobile designs for small-volume manufacturers?
              (a) If you are a small-volume manufacturer, we may permit you to produce up to 600 snowmobiles per year that are certified to less stringent emission standards than those in § 1051.103, as long as you meet all the conditions and requirements in this section.
              (b) To apply for alternate standards under this section, send the Designated Officer a written request. In your request, do two things:

              (1) Show that the snowmobile has unique design, calibration, or operating characteristics that make it atypical and infeasible or highly impractical to meet the emission standards in § 1051.103, considering technology, cost, and other factors.
              
              (2) Identify the level of compliance you can achieve, including a description of available emission-control technologies and any constraints that may prevent more effective use of these technologies.
              (c) You must give us other relevant information if we ask for it.
              (d) An authorized representative of your company must sign the request and include the statement: “All the information in this request is true and accurate, to the best of my knowledge.”.
              (e) Send your request for this extension at least nine months before the relevant deadline. If different deadlines apply to companies that are not small-volume manufacturers, do not send your request before the regulations in question apply to the other manufacturers.
              (f) If we approve your request, we will set alternate standards for your qualifying snowmobiles. These standards will not be above 400 g/kW-hr for CO or 150 g/kW-hr for HC.
              (g) You may produce these snowmobiles to meet the alternate standards we establish under this section as long as you continue to produce them at the same or lower emission levels.
              (h) You may not include snowmobiles you produce under this section in any averaging, banking, or trading calculations under Subpart H of this part.
              (i) You must meet all the requirements of this part, except as noted in this section.
            
            
              § 1051.630
              What special provisions apply to unique snowmobile designs for all manufacturers?
              (a) We may permit you to produce up to 600 snowmobiles per year that are certified to the FELs listed in this section without new test data, as long as you meet all the conditions and requirements in this section.
              (b) You may certify these snowmobiles with FELs of 560 g/kW-hr for CO and 270 g/kW-hr for HC (using the normal certification procedures).
              (c) The emission levels described in this section are intended to represent worst-case emission levels. You may not certify snowmobiles under this section if good engineering judgment indicates that they have emission rates higher than these levels.
              (d) Include snowmobiles you produce under this section in your averaging calculations under Subpart H of this part.
              (e) You must meet all the requirements of this part, unless the regulations of this part specify otherwise.
            
            
              § 1051.635
              What provisions apply to new manufacturers that are small businesses?
              (a) If you are a small business (as defined by the Small Business Administration at 13 CFR 121.201) that manufactures recreational vehicles, but does not otherwise qualify for the small-volume manufacturer provisions of this part, you may ask us to designate you to be a small-volume manufacturer. You may do this whether you began manufacturing recreational vehicles before, during, or after 2002.
              (b) We may set other reasonable conditions that are consistent with the intent of this section and the Act. For example, we may place sales limits on companies that we designate to be small-volume manufacturers under this section.
              [67 FR 68347, Nov. 8, 2002, as amended at 73 FR 59255, Oct. 8, 2008]
            
            
              § 1051.640
              What special provisions apply for custom off-highway motorcycles that are similar to highway motorcycles?
              You may ask to exempt custom-designed off-highway motorcycles that are substantially similar to highway motorcycles under the display exemption provisions of 40 CFR 86.407-78(c). Motorcycles exempt under this provision are subject to the restrictions of 40 CFR 86.407-78(c) and are considered to be motor vehicles for the purposes of this part 1051.
              [69 FR 2445, Jan. 15, 2004]
            
            
              § 1051.645
              What special provisions apply to branded engines?
              The following provisions apply if you identify the name and trademark of another company instead of your own on your emission control information label, as provided by § 1051.135(c)(2):

              (a) You must have a contractual agreement with the other company that obligates that company to take the following steps:
              (1) Meet the emission warranty requirements that apply under § 1051.120. This may involve a separate agreement involving reimbursement of warranty-related expenses.
              (2) Report all warranty-related information to the certificate holder.
              (b) In your application for certification, identify the company whose trademark you will use.
              (c) You remain responsible for meeting all the requirements of this chapter, including warranty and defect-reporting provisions.
              [70 FR 40504, July 13, 2005, as amended at 73 FR 59255, Oct. 8, 2008]
            
            
              § 1051.650
              What special provisions apply for converting a vehicle to use an alternate fuel?
              A certificate of conformity is no longer valid for a vehicle if the vehicle is modified such that it is not in a configuration covered by the certificate. This section applies if such modifications are done to convert the vehicle to run on a different fuel type. Such vehicles may be recertified as specified in this section if the original certificate is no longer valid for that vehicle.
              (a) Converting a certified new vehicle to run on a different fuel type violates 40 CFR 1068.101(a)(1) if the modified vehicle is not covered by a certificate of conformity.
              (b) Converting a certified vehicle that is not new to run on a different fuel type violates 40 CFR 1068.101(b)(1) if the modified vehicle is not covered by a certificate of conformity. We may specify alternate certification provisions consistent with the requirements of this part. For example, you may certify the modified vehicle for a partial useful life. For example, if the vehicle is modified halfway through its original useful life period, you may generally certify the vehicle based on completing the original useful life period; or if the vehicle is modified after the original useful life period is past, you may generally certify the vehicle based on testing that does not involve further durability demonstration.
              (c) Vehicles (or engines) may be certified using the certification procedures for new vehicles (or engines) as specified in this part or using the certification procedures for aftermarket parts as specified in 40 CFR part 85, subpart V. Unless the original vehicle manufacturer continues to be responsible for the vehicle as specified in paragraph (d) of this section, you must remove the original manufacturer's emission control information label if you recertify the vehicle.
              (d) The original vehicle manufacturer is not responsible for operation of modified vehicles in configurations resulting from modifications performed by others. In cases where the modification allows a vehicle to be operated in either its original configuration or a modified configuration, the original vehicle manufacturer remains responsible for operation of the modified vehicle in its original configuration.
              (e) Entities producing conversion kits may obtain certificates of conformity for the converted vehicles. Such entities are vehicle manufacturers for purposes of this part.
              [73 FR 59255, Oct. 8, 2008]
            
          
          
            Subpart H—Averaging, Banking, and Trading for Certification
            
              § 1051.701
              General provisions.
              (a) You may average, bank, and trade emission credits for purposes of certification as described in this subpart to show compliance with the standards of this part. To do this you must certify your engines to Family Emission Limits (FELs) and show that your average emission levels for all your engine families together are below the emission standards in subpart B of this part, or that you have sufficient credits to offset a credit deficit for the model year (as calculated in § 1051.720).
              (b) The following averaging set restrictions apply:

              (1) You may not average together engine families that are certified to different standards. You may, however, use banked credits that were generated relative to different standards, except as prohibited by paragraphs (b)(2) and (3) of this section, paragraph (e) of this section, or by other provisions in this part. For example, you may not average together within a model year off-highway motorcycles that are certified to the standards in § 1051.105(a)(1) and § 1051.105(a)(2); but you may use banked credits generated by off-highway motorcycles that are certified to the standards in § 1051.105(a)(1) to show compliance with the standards in § 1051.105(a)(2) in a later model year, and vice versa.
              (2) There are separate averaging, banking, and trading programs for snowmobiles, ATVs, and off-highway motorcycles. You may not average or exchange banked or traded credits from engine families of one type of vehicle with those from engine families of another type of vehicle.
              (3) You may not average or exchange banked or traded credits with other engine families if you use fundamentally different measurement procedures for the different engine families (for example, ATVs certified to chassis-based vs. engine-based standards). This paragraph (b)(3) does not restrict you from averaging together engine families that use test procedures that we determine provide equivalent emission results.
              (4) You may not average or exchange banked or traded exhaust credits with evaporative credits, or vice versa.
              (c) The definitions of Subpart I of this part apply to this subpart. The following definitions also apply:
              (1) Actual emission credits means emission credits you have generated that we have verified by reviewing your final report.
              (2) Average standard means a standard that allows you comply by averaging all your vehicles under this part. See subpart B of this part to determine which standards are average standards.
              (3) Averaging set means a set of engines in which emission credits may be exchanged only with other engines in the same averaging set.
              (4) Broker means any entity that facilitates a trade of emission credits between a buyer and seller.
              (5) Buyer means the entity that receives emission credits as a result of a trade.
              (6) Reserved emission credits means emission credits you have generated that we have not yet verified by reviewing your final report.
              (7) Seller means the entity that provides emission credits during a trade.
              (8) Trade means to exchange emission credits, either as a buyer or seller.
              (d) In your application for certification, base your showing of compliance on projected production volumes for vehicles whose point of first retail sale is in the United States. As described in § 1051.730, compliance with the requirements of this subpart is determined at the end of the model year based on actual production volumes for vehicles whose point of first retail sale is in the United States. Do not include any of the following vehicles to calculate emission credits:
              (1) Vehicles exempted under subpart G of this part or under 40 CFR part 1068.
              (2) Exported vehicles.
              (3) Vehicles not subject to the requirements of this part, such as those excluded under § 1051.5.
              (4) Vehicles for which the location of first retail sale is in a state that has applicable state emission regulations for that model year. However, this restriction does not apply if we determine that the state standards and requirements are equivalent to those of this part and that these vehicles sold in such a state will not generate credits under the state program. For example, you may not include vehicles certified for California if it has more stringent emission standards for these vehicles or those vehicles generate or use emission credits under the California program.
              (5) Any other vehicles, where we indicate elsewhere in this part 1051 that they are not to be included in the calculations of this subpart.
              (e) You may not use emission credits generated under this subpart to offset any emissions that exceed an FEL or standard, except as specified in § 1051.225(f)(1). This applies for all testing, including certification testing, in-use testing, selective enforcement audits, and other production-line testing.

              (f) Emission credits may be used in the model year they are generated or in future model years. Emission credits may not be used for past model years.
              
              (g) You may increase or decrease an FEL during the model year by amending your application for certification under § 1051.225.
              [67 FR 68347, Nov. 8, 2002, as amended at 70 FR 40504, July 13, 2005; 73 FR 59256, Oct. 8, 2008]
            
            
              § 1051.705
              How do I average emission levels?
              (a) As specified in subpart B of this part, certify each vehicle to an FEL, subject to the FEL caps in subpart B of this part.
              (b) Calculate a preliminary average emission level according to § 1051.720 for each averaging set using projected U.S.-directed production volumes from your application for certification, excluding vehicles described in § 1051.701(d)(4).
              (c) After the end of your model year, calculate a final average emission level according to § 1051.720 for each type of recreational vehicle or engine you manufacture or import. Use actual U.S.-directed production volumes, excluding vehicles described in § 1051.701(d)(4).
              (d) If your preliminary average emission level is below the allowable average standard, see § 1051.710 for information about generating and banking emission credits. These credits will be considered reserved until we verify them in reviewing the end-of-year report.
              (e) If your average emission level is above the allowable average standard, you must obtain enough emission credits to offset the deficit by the due date for the final report required in § 1051.730. The emission credits used to address the deficit may come from emission credits you have banked or from emission credits you obtain through trading.
              [67 FR 68347, Nov. 8, 2002, as amended at 70 FR 40505, July 13, 2005]
            
            
              § 1051.710
              How do I generate and bank emission credits?
              (a) Banking is the retention of emission credits by the manufacturer generating the emission credits for use in averaging or trading in future model years. You may use banked emission credits only within the averaging set in which they were generated.
              (b) If your average emission level is below the average standard, you may calculate credits according to § 1051.720. Credits you generate do not expire.
              (c) You may generate credits if you are a certifying manufacturer.
              (d) You may designate any emission credits you plan to bank in the reports you submit under § 1051.730. During the model year and before the due date for the final report, you may designate your reserved emission credits for averaging or trading.
              (e) Reserved credits become actual emission credits when you submit your final report. However, we may revoke these emission credits if we are unable to verify them after reviewing your reports or auditing your records.
              [70 FR 40505, July 13, 2005, as amended at 73 FR 59256, Oct. 8, 2008]
            
            
              § 1051.715
              How do I trade emission credits?
              (a) Trading is the exchange of emission credits between manufacturers. You may use traded emission credits for averaging, banking, or further trading transactions. Traded emission credits may be used only within the averaging set in which they were generated.
              (b) You may trade actual emission credits as described in this subpart. You may also trade reserved emission credits, but we may revoke these emission credits based on our review of your records or reports or those of the company with which you traded emission credits. You may trade banked credits within an averaging set to any certifying manufacturer.
              (c) [Reserved]
              (d) If a negative emission credit balance results from a transaction, both the buyer and seller are liable, except in cases we deem to involve fraud. See § 1051.255(e) for cases involving fraud. We may void the certificates of all engine families participating in a trade that results in a manufacturer having a negative balance of emission credits. See § 1051.745.
              [70 FR 40505, July 13, 2005, as amended at 73 FR 59256, Oct. 8, 2008]
            
            
              
              § 1051.720
              How do I calculate my average emission level or emission credits?
              (a) Calculate your average emission level for each type of recreational vehicle or engine for each model year according to the following equation and round it to the nearest tenth of a g/km or g/kW-hr. Use consistent units throughout the calculation.
              (1) For exhaust emissions:
              (i) Calculate the average emission level as:
              
                ER08NO02.011
              
              
                Where:
                
                FELi = The FEL to which the engine family is certified.
                ULi = The useful life of the engine family.
                Productioni = The number of vehicles in the engine family.
              
              
              (ii) Use U.S.-directed production projections for initial certification, and actual U.S.-directed production volumes to determine compliance at the end of the model year.
              (2) For vehicles that have standards expressed as g/kW-hr and a useful life in kilometers, convert the useful life to kW-hr based on the maximum engine power and an assumed vehicle speed of 30 km/hr as follows: UL (kW-hr) = UL (km) × Maximum Engine Power (kW) ÷ 30 km/hr. (Note: It is not necessary to include a load factor, since credit exchange is not allowed between vehicles certified to g/kW-hr standards and vehicles certified to g/km standards.)
              (3) For evaporative emission standards expressed as g/m2/day, use the useful life value in years multiplied by 365.24 and calculate the average emission level as:
              
                ER13JY05.019
              
              
                Where:
                
                FEL i = The FEL to which the engine family is certified, as described in paragraph (a)(4) of this section.
                Production i = The number of vehicles in the engine family times the average internal surface area of the vehicles' fuel tanks.
              
              
              (4) Determine the FEL for calculating credits under paragraph (a)(3) of this section using any of the following values:
              (i) The FEL to which the tank is certified, as long as the FEL is at or below 3.0 g/m2/day.
              (ii) 10.4 g/m2/day. However, if you use this value to establish the FEL for any of your tanks, you must use this value to establish the FEL for every tank not covered by paragraph (a)(4)(i) of this section.
              (iii) The measured permeation rate of the tank or the measured permeation rate of a thinner-walled tank of the same material. However, if you use this approach to establish the FEL for any of your tanks, you must establish an FEL based on emission measurements for every tank not covered by paragraph (a)(4)(i) of this section.
              (b) If your average emission level is below the average standard, calculate credits available for banking according to the following equation and round them to the nearest tenth of a gram:
              
                
                ER08NO02.013
              
              (c) If your average emission level is above the average standard, calculate your preliminary credit deficit according to the following equation, rounding to the nearest tenth of a gram:
              
                ER08NO02.014
              
              [67 FR 68347, Nov. 8, 2002, as amended at 70 FR 40505, July 13, 2005; 73 FR 59256, Oct. 8, 2008]
            
            
              § 1051.725
              What must I include in my applications for certification?
              (a) You must declare in your applications for certification your intent to use the provisions of this subpart. You must also declare the FELs you select for each engine family. Your FELs must comply with the specifications of subpart B of this part, including the FEL caps. FELs must be expressed to the same number of decimal places as the applicable standards.
              (b) Include the following in your application for certification:

              (1) A statement that, to the best of your belief, you will not have a negative balance of emission credits for any averaging set when all emission credits are calculated at the end of the year. This means that if you believe that your average emission level will be above the standard (i.e., that you will have a deficit for the model year), you must have banked credits (or project to have received traded credits) to offset the deficit.
              (2) Detailed calculations of projected emission credits (positive or negative) based on projected production volumes. We may require you to include similar calculations from your other engine families to demonstrate that you will be able to avoid a negative credit balance for the model year. If you project negative emission credits for an engine family, state the source of positive emission credits you expect to use to offset the negative emission credits.
              [70 FR 40506, July 13, 2005, as amended at 73 FR 59256, Oct. 8, 2008]
            
            
              § 1051.730
              What ABT reports must I send to EPA?
              (a) If any of your engine families are certified using the ABT provisions of this subpart, you must send an end-of-year report within 90 days after the end of the model year and a final report within 270 days after the end of the model year. We may waive the requirement to send the end-of year report, as long as you send the final report on time.
              (b) Your end-of-year and final reports must include the following information for each engine family:
              (1) Engine-family designation.
              (2) The emission standards that would otherwise apply to the engine family.
              (3) The FEL for each pollutant. If you change the FEL after the start of production, identify the date that you started using the new FEL and/or give the vehicle identification number for the first vehicle covered by the new FEL. In this case, identify each applicable FEL and calculate the positive or negative emission credits under each FEL.

              (4) The projected and actual production volumes for the model year with a point of retail sale in the United States, as described in § 1051.701(d). For fuel tanks, state the production volume in terms of surface area and production volume for each tank configuration and state the total surface area for the emission family. If you changed an FEL during the model year, identify the actual production volume associated with each FEL.
              (5) For vehicles that have standards expressed as g/kW-hr, maximum engine power for each vehicle configuration, and the average engine power weighted by U.S.-directed production volumes for the engine family.
              (6) Useful life.
              (7) Calculated positive or negative emission credits. Identify any emission credits that you traded, as described in paragraph (d)(1) of this section.
              (c) Your end-of-year and final reports must include the following additional information:
              (1) Show that your net balance of emission credits in each averaging set in the applicable model year is not negative.
              (2) State whether you will retain any emission credits for banking.
              (3) State that the report's contents are accurate.
              (d) If you trade emission credits, you must send us a report within 90 days after the transaction, as follows:
              (1) As the seller, you must include the following information in your report:
              (i) The corporate names of the buyer and any brokers.
              (ii) A copy of any contracts related to the trade.
              (iii) The engine families that generated emission credits for the trade, including the number of emission credits from each family.
              (2) As the buyer, you must include the following information in your report:
              (i) The corporate names of the seller and any brokers.
              (ii) A copy of any contracts related to the trade.
              (iii) How you intend to use the emission credits, including the number of emission credits you intend to apply to each engine family (if known).
              (e) Send your reports electronically to the Designated Compliance Officer using an approved information format. If you want to use a different format, send us a written request with justification for a waiver.
              (f) Correct errors in your end-of-year report or final report as follows:
              (1) You may correct any errors in your end-of-year report when you prepare the final report as long as you send us the final report by the time it is due.
              (2) If you or we determine within 270 days after the end of the model year that errors mistakenly decreased your balance of emission credits, you may correct the errors and recalculate the balance of emission credits. You may not make these corrections for errors that are determined more than 270 days after the end of the model year. If you report a negative balance of emission credits, we may disallow corrections under this paragraph (f)(2).
              (3) If you or we determine anytime that errors mistakenly increased your balance of emission credits, you must correct the errors and recalculate the balance of emission credits.
              [70 FR 40506, July 13, 2005, as amended at 73 FR 59256, Oct. 8, 2008]
            
            
              § 1051.735
              What records must I keep?
              (a) You must organize and maintain your records as described in this section. We may review your records at any time.
              (b) Keep the records required by this section for at least eight years after the due date for the end-of-year report. You may not use emission credits on any engines if you do not keep all the records required under this section. You must therefore keep these records to continue to bank valid credits. Store these records in any format and on any media as long as you can promptly send us organized, written records in English if we ask for them. You must keep these records readily available. We may review them at any time.
              (c) Keep a copy of the reports we require in § 1051.725 and § 1051.730.

              (d) Keep records of the identification number for each vehicle or engine or piece of equipment you produce that generates or uses emission credits under the ABT program. You may identify these numbers as a range.
              
              (e) We may require you to keep additional records or to send us relevant information not required by this section in accordance with the Clean Air Act.
              [70 FR 40506, July 13, 2005, as amended at 73 FR 59257, Oct. 8, 2008]
            
            
              § 1051.740
              Are there special averaging provisions for snowmobiles?
              For snowmobiles, you may only use credits for the same phase or set of standards against which they were generated, except as allowed by this section.
              (a) Restrictions. (1) You may not use any Phase 1 or Phase 2 credits for Phase 3 compliance.
              (2) You may not use Phase 1 HC credits for Phase 2 HC compliance. However, because the Phase 1 and Phase 2 CO standards are the same, you may use Phase 1 CO credits for compliance with the Phase 2 CO standards.
              (b) Special credits for next phase of standards. You may choose to generate credits early for banking for purposes of compliance with later phases of standards as follows:
              (1) If your corporate average emission level at the end of the model year exceeds the applicable (current) phase of standards (without the use of traded or previously banked credits), you may choose to redesignate some of your snowmobile production to a calculation to generate credits for a future phase of standards. To generate credits the snowmobiles designated must have an FEL below the emission level of that set of standards. This can be done on a pollutant specific basis.
              (2) Do not include the snowmobiles that you redesignate in the final compliance calculation of your average emission level for the otherwise applicable (current) phase of standards. Your average emission level for the remaining (non-redesignated) snowmobiles must comply with the otherwise applicable (current) phase of standards.
              (3) Include the snowmobiles that you redesignate in a separate calculation of your average emission level for redesignated engines. Calculate credits using this average emission level relative to the specific pollutant in the future phase of standards. These credits may be used for compliance with the future standards.
              (4) For generating early Phase 3 credits, you may generate credits for HC or CO separately as described:
              (i) To determine if you qualify to generate credits in accordance with paragraphs (b)(1) through (3) of this section, you must meet the credit trigger level. For HC this value is 75 g/kW-hr. For CO this value is 200 g/kW-hr.
              (ii) HC and CO credits for Phase 3 are calculated relative to 75 g/kW-hr and 200 g/kW-hr values, respectively.

              (5) Credits can also be calculated for Phase 3 using both sets of standards. Without regard to the trigger level values, if your net emission reduction for the redesignated averaging set exceeds the requirements of Phase 3 in § 1051.103 (using both HC + NOX and CO in the Phase 3 equation in § 1051.103), then your credits are the difference between the Phase 3 reduction requirement of that section and your calculated value.
              [70 FR 40507, July 13, 2005, as amended at 73 FR 35952, June 25, 2008; 73 FR 59257, Oct. 8, 2008]
            
            
              § 1051.745
              What can happen if I do not comply with the provisions of this subpart?
              (a) For each engine family participating in the ABT program, the certificate of conformity is conditional upon full compliance with the provisions of this subpart during and after the model year. You are responsible to establish to our satisfaction that you fully comply with applicable requirements. We may void the certificate of conformity for an engine family if you fail to comply with any provisions of this subpart.
              (b) You may certify your engine family to an FEL above an applicable standard based on a projection that you will have enough emission credits to avoid a negative credit balance for each averaging set for the applicable model year. However, except as allowed in § 1051.145(h), we may void the certificate of conformity if you cannot show in your final report that you have enough actual emission credits to offset a deficit for any pollutant in an engine family.

              (c) We may void the certificate of conformity for an engine family if you fail to keep records, send reports, or give us information we request.
              
              (d) You may ask for a hearing if we void your certificate under this section (see § 1051.820).
              [70 FR 40507, July 13, 2005]
            
          
          
            Subpart I—Definitions and Other Reference Information
            
              § 1051.801
              What definitions apply to this part?
              The following definitions apply to this part. The definitions apply to all subparts unless we note otherwise. All undefined terms have the meaning the Act gives to them. The definitions follow:
              
                Act means the Clean Air Act, as amended, 42 U.S.C. 7401-7671q.
              
                Adjustable parameter means any device, system, or element of design that someone can adjust (including those which are difficult to access) and that, if adjusted, may affect emissions or engine performance during emission testing or normal in-use operation. This includes, but is not limited to, parameters related to injection timing and fueling rate. You may ask us to exclude a parameter that is difficult to access if it cannot be adjusted to affect emissions without significantly degrading engine performance, or if you otherwise show us that it will not be adjusted in a way that affects emissions during in-use operation.
              
                Aftertreatment means relating to a catalytic converter, particulate filter, or any other system, component, or technology mounted downstream of the exhaust valve (or exhaust port) whose design function is to decrease emissions in the engine exhaust before it is exhausted to the environment. Exhaust-gas recirculation (EGR), turbochargers, and oxygen sensors are not aftertreatment.
              
                Alcohol-fueled means relating to a vehicle with an engine that is designed to run using an alcohol fuel. For purposes of this definition, alcohol fuels do not include fuels with a nominal alcohol content below 25 percent by volume.
              
                All-terrain vehicle means a land-based or amphibious nonroad vehicle that meets the criteria listed in paragraph (1) of this definition; or, alternatively the criteria of paragraph (2) of this definition but not the criteria of paragraph (3) of this definition:
              (1) Vehicles designed to travel on four low pressure tires, having a seat designed to be straddled by the operator and handlebars for steering controls, and intended for use by a single operator and no other passengers are all-terrain vehicles.
              (2) Other all-terrain vehicles have three or more wheels and one or more seats, are designed for operation over rough terrain, are intended primarily for transportation, and have a maximum vehicle speed higher than 25 miles per hour. Golf carts generally do not meet these criteria since they are generally not designed for operation over rough terrain.
              (3) Vehicles that meet the definition of “offroad utility vehicle” in this section are not all-terrain vehicles. However, § 1051.1(a) specifies that some offroad utility vehicles are required to meet the same requirements as all-terrain vehicles.
              
                Amphibious vehicle means a vehicle with wheels or tracks that is designed primarily for operation on land and secondarily for operation in water.
              
                Auxiliary emission-control device means any element of design that senses temperature, motive speed, engine RPM, transmission gear, or any other parameter for the purpose of activating, modulating, delaying, or deactivating the operation of any part of the emission-control system.
              
                Brake power means the usable power output of the engine, not including power required to fuel, lubricate, or heat the engine, circulate coolant to the engine, or to operate aftertreatment devices.
              
                Calibration means the set of specifications and tolerances specific to a particular design, version, or application of a component or assembly capable of functionally describing its operation over its working range.
              
                Certification means relating to the process of obtaining a certificate of conformity for an engine family that complies with the emission standards and requirements in this part.
              
                Certified emission level means the highest deteriorated emission level in an engine family for a given pollutant from either transient or steady-state testing.
              
                Compression-ignition means relating to a type of reciprocating, internal-combustion engine that is not a spark-ignition engine.
              
                Crankcase emissions means airborne substances emitted to the atmosphere from any part of the engine crankcase's ventilation or lubrication systems. The crankcase is the housing for the crankshaft and other related internal parts.
              
                Critical emission-related component means any of the following components:
              (1) Electronic control units, aftertreatment devices, fuel-metering components, EGR-system components, crankcase-ventilation valves, all components related to charge-air compression and cooling, and all sensors and actuators associated with any of these components.
              (2) Any other component whose primary purpose is to reduce emissions.
              
                Days means calendar days unless otherwise specified. For example, where we specify working days, we mean calendar days excluding weekends and U.S. national holidays.
              
                Designated Compliance Officer means the Manager, Light-Duty Engine Group, U.S. Environmental Protection Agency, 2000 Traverwood Drive, Ann Arbor, MI 48105.
              
                Designated Enforcement Officer means the Director, Air Enforcement Division (2242A), U.S. Environmental Protection Agency, 1200 Pennsylvania Ave., NW.,Washington, DC 20460.
              
                Deteriorated emission level means the emission level that results from applying the appropriate deterioration factor to the official emission result of the emission-data vehicle.
              
                Deterioration factor means the relationship between emissions at the end of useful life and emissions at the low-hour test point, expressed in one of the following ways:
              (1) For multiplicative deterioration factors, the ratio of emissions at the end of useful life to emissions at the low-hour test point.
              (2) For additive deterioration factors, the difference between emissions at the end of useful life and emissions at the low-hour test point.
              
                Emission-control system means any device, system, or element of design that controls or reduces the emissions of regulated pollutants from an engine.
              
                Emission-data vehicle means a vehicle or engine that is tested for certification. This includes vehicles or engines tested to establish deterioration factors.
              
                Emission-related maintenance means maintenance that substantially affects emissions or is likely to substantially affect emission deterioration.
              
                Engine configuration means a unique combination of engine hardware and calibration within an engine family. Engines within a single engine configuration differ only with respect to normal production variability or factors unrelated to emissions.
              
                Engine family has the meaning given in § 1051.230.
              
                Evaporative means relating to fuel emissions that result from permeation of fuel through the fuel system materials and from ventilation of the fuel system.
              
                Excluded means relating to an engine that either:
              (1) Has been determined not to be a nonroad engine, as specified in 40 CFR 1068.30; or
              (2) Is a nonroad engine that is excluded from this part 1051 under the provisions of § 1051.5.
              
                Exempted has the meaning given in 40 CFR 1068.30.
              
                Exhaust-gas recirculation means a technology that reduces emissions by routing exhaust gases that had been exhausted from the combustion chamber(s) back into the engine to be mixed with incoming air before or during combustion. The use of valve timing to increase the amount of residual exhaust gas in the combustion chamber(s) that is mixed with incoming air before or during combustion is not considered exhaust-gas recirculation for the purposes of this part.
              
                Family emission limit (FEL) means an emission level declared by the manufacturer to serve in place of an otherwise applicable emission standard under the ABT program in subpart H of this part. The family emission limit must be expressed to the same number of decimal places as the emission standard it replaces. The family emission limit serves as the emission standard for the engine family with respect to all required testing.
              
                Fuel line means all hoses or tubing designed to contain liquid fuel or fuel vapor. This includes all hoses or tubing for the filler neck, for connections between dual fuel tanks, and for connecting a carbon canister to the fuel tank. This does not include hoses or tubing for routing crankcase vapors to the engine's intake or any other hoses or tubing that are open to the atmosphere.
              
                Fuel system means all components involved in transporting, metering, and mixing the fuel from the fuel tank to the combustion chamber(s), including the fuel tank, fuel tank cap, fuel pump, fuel filters, fuel lines, carburetor or fuel-injection components, and all fuel-system vents. In the case where the fuel tank cap or other components (excluding fuel lines) are directly mounted on the fuel tank, they are considered to be a part of the fuel tank.
              
                Fuel type means a general category of fuels such as gasoline or natural gas. There can be multiple grades within a single fuel type, such as winter-grade and all-season gasoline.
              
                Good engineering judgment means judgments made consistent with generally accepted scientific and engineering principles and all available relevant information. See 40 CFR 1068.5 for the administrative process we use to evaluate good engineering judgment.
              
                Hydrocarbon (HC) means the hydrocarbon group on which the emission standards are based for each fuel type. For alcohol-fueled engines, HC means total hydrocarbon equivalent (THCE). For all other engines, HC means nonmethane hydrocarbon (NMHC).
              
                Identification number means a unique specification (for example, a model number/serial number combination) that allows someone to distinguish a particular vehicle or engine from other similar engines.
              
                Low-hour means relating to an engine with stabilized emissions and represents the undeteriorated emission level. This would generally involve less than 24 hours or 240 kilometers of operation.
              
                Low-permeability material has the meaning given in 40 CFR 1060.801.
              
                Manufacturer has the meaning given in section 216(1) of the Act. In general, this term includes any person who manufactures a vehicle or engine for sale in the United States or otherwise introduces a new vehicle or engine into commerce in the United States. This includes importers that import vehicles or engines for resale.
              
                Maximum engine power has the meaning given in 40 CFR 90.3 for 2010 and earlier model years and in § 1051.140 for 2011 and later model years. Note that maximum engine power is based on the engine alone, without regard to any governing or other restrictions from the vehicle installation.
              
                Maximum test speed has the meaning given in 40 CFR 1065.1001.
              
                Model year means one of the following things:
              (1) For freshly manufactured vehicles (see definition of “new,” paragraph (1)), model year means one of the following:
              (i) Calendar year.

              (ii) Your annual new model production period if it is different than the calendar year. This must include January 1 of the calendar year for which the model year is named. It may not begin before January 2 of the previous calendar year and it must end by December 31 of the named calendar year. For seasonal production periods not including January 1, model year means the calendar year in which the production occurs, unless you choose to certify the applicable emission family with the following model year. For example, if your production period is June 1, 2010, through November 30, 2010, your model year would be 2010 unless you choose to certify the emission family for model year 2011.

              (2) For an engine originally certified and manufactured as a motor vehicle engine or a stationary engine that is later used or intended to be used in a vehicle subject to the standards and requirements of this part 1051, model year means the calendar year in which the engine was originally produced. For an engine originally manufactured as a motor vehicle engine or a stationary engine without having been certified that is later used or intended to be used in a vehicle subject to the standards and requirements of this part 1051, model year means the calendar year in which the engine becomes subject to this part 1051. (See definition of “new,” paragraph (2)).

              (3) For a nonroad engine that has been previously placed into service in an application covered by 40 CFR part 90, 91, 1048, or 1054, where that engine is installed in a piece of equipment that is covered by this part 1051, model year means the calendar year in which the engine was originally produced (see definition of “new,” paragraph (3)).
              (4) For engines that are not freshly manufactured but are installed in new recreational vehicles, model year means the calendar year in which the engine is installed in the recreational vehicle (see definition of “new,” paragraph (4)).
              (5) For imported engines:

              (i) For imported engines described in paragraph (5)(i) of the definition of “new,” model year has the meaning given in paragraphs (1) through (4) of this definition.

              (ii) For imported engines described in paragraph (5)(ii) of the definition of “new,” model year means the calendar year in which the vehicle is modified.

              (iii) For imported engines described in paragraph (5)(iii) of the definition of “new” model year means the calendar year in which the engine is assembled in its imported configuration, unless specified otherwise in this part or in 40 CFR part 1068.
              
                Motor vehicle has the meaning given in 40 CFR 85.1703(a).
              
                New means relating to any of the following things:
              (1) A freshly manufactured vehicle for which the ultimate purchaser has never received the equitable or legal title. This kind of vehicle might commonly be thought of as “brand new.”
              In the case of this paragraph (1), the vehicle is new from the time it is produced until the ultimate purchaser receives the title or the product is placed into service, whichever comes first.
              (2) An engine originally manufactured as a motor vehicle engine or a stationary engine that is later used or intended to be used in a vehicle subject to the standards and requirements of this part 1051. In this case, the engine is no longer a motor vehicle or stationary engine and becomes new. The engine is no longer new when it is placed into service as a recreational vehicle covered by this part 1051.
              (3) A nonroad engine that has been previously placed into service in an application covered by 40 CFR part 90, 91, 1048, or 1054, when that engine is installed in a piece of equipment that is covered by this part 1051. The engine is no longer new when it is placed into service in a recreational vehicle covered by this part 1051. For example, this would apply to a marine propulsion engine that is no longer used in a marine vessel.
              (4) An engine not covered by paragraphs (1) through (3) of this definition that is intended to be installed in a new vehicle covered by this part 1051. This generally includes installation of used engines in new recreational vehicles. The engine is no longer new when the ultimate purchaser receives a title for the vehicle or it is placed into service, whichever comes first.
              (5) An imported vehicle or engine, subject to the following provisions:
              (i) An imported recreational vehicle or recreational-vehicle engine covered by a certificate of conformity issued under this part that meets the criteria of one or more of paragraphs (1) through (4) of this definition, where the original manufacturer holds the certificate, is new as defined by those applicable paragraphs.
              (ii) An imported vehicle or engine covered by a certificate of conformity issued under this part, where someone other than the original manufacturer holds the certificate (such as when the engine is modified after its initial assembly), is new when it is imported. It is no longer new when the ultimate purchaser receives a title for the vehicle or engine or it is placed into service, whichever comes first.

              (iii) An imported recreational vehicle or recreational-vehicle engine that is not covered by a certificate of conformity issued under this part at the time of importation is new. This addresses uncertified vehicles and engines initially placed into service that someone seeks to import into the United States. Importation of this kind of vehicle or engine is generally prohibited by 40 CFR part 1068. However, the importation of such a vehicle or engine is not prohibited if it has a model year before 2006, since it is not subject to standards.
              
                Noncompliant means relating to a vehicle that was originally covered by a certificate of conformity, but is not in the certified configuration or otherwise does not comply with the conditions of the certificate.
              
                Nonconforming means relating to vehicle not covered by a certificate of conformity that would otherwise be subject to emission standards.
              
                Nonmethane hydrocarbon has the meaning given in 40 CFR 1065.1001.
              
                Nonroad means relating to nonroad engines or equipment that includes nonroad engines.
              
                Nonroad engine has the meaning given in 40 CFR 1068.30. In general this means all internal-combustion engines except motor-vehicle engines, stationary engines, engines used solely for competition, or engines used in aircraft.
              
                Off-highway motorcycle means a two-wheeled vehicle with a nonroad engine and a seat (excluding marine vessels and aircraft). (Note: highway motorcycles are regulated under 40 CFR part 86.)
              
                Official emission result means the measured emission rate for an emission-data vehicle on a given duty cycle before the application of any deterioration factor.
              
                Offroad utility vehicle means a nonroad vehicle that has four or more wheels, seating for two or more persons, is designed for operation over rough terrain, and has either a rear payload capacity of 350 pounds or more or seating for six or more passengers. Vehicles intended primarily for recreational purposes that are not capable of transporting six passengers (such as dune buggies) are not offroad utility vehicles. (Note: § 1051.1(a) specifies that some offroad utility vehicles are required to meet the requirements that apply for all-terrain vehicles.) Unless there is significant information to the contrary, we consider vehicles to be intended primarily for recreational purposes if they are marketed for recreational use, have a rear payload capacity no greater than 1,000 pounds, and meet at least five of the following criteria:
              (1) Front and rear suspension travel is greater than 18 cm.
              (2) The vehicle has no tilt bed.
              (3) The vehicle has no mechanical power take-off (PTO) and no permanently installed hydraulic system for operating utility-oriented accessory devices.
              (4) The engine has in-use operating speeds at or above 4,000 rpm.
              (5) Maximum vehicle speed is greater than 35 miles per hour.
              (6) The speed at which the engine produces peak power is above 4,500 rpm and the engine is equivalent to engines in ATVs certified by the same manufacturer. For the purpose of this paragraph (6), the engine is considered equivalent if it could be included in the same emission family based on the characteristics specified in § 1051.230(b).
              (7) Gross Vehicle Weight Rating is no greater than 3,750 pounds. This is the maximum design loaded weight of the vehicle as defined in 40 CFR 86.1803-01, including passengers and cargo.
              
                Owners manual means a document or collection of documents prepared by the engine manufacturer for the owner or operator to describe appropriate engine maintenance, applicable warranties, and any other information related to operating or keeping the engine. The owners manual is typically provided to the ultimate purchaser at the time of sale. The owners manual may be in paper or electronic format.
              
                Oxides of nitrogen has the meaning given in 40 CFR 1065.1001.
              
                Phase 1 means relating to Phase 1 standards of §§ 1051.103, 1051.105, or 1051.107, or other Phase 1 standards specified in subpart B of this part.
              
                Phase 2 means relating to Phase 2 standards of § 1051.103, or other Phase 2 standards specified in subpart B of this part.
              
                Phase 3 means relating to Phase 3 standards of § 1051.103, or other Phase 3 standards specified in subpart B of this part.
              
                Placed into service means put into initial use for its intended purpose.
              
                Point of first retail sale means the location at which the initial retail sale occurs. This generally means an equipment dealership, but may also include an engine seller or distributor in cases where loose engines are sold to the general public for uses such as replacement engines.
              
                Recreational means, for purposes of this part, relating to snowmobiles, all-terrain vehicles, off-highway motorcycles, and other vehicles that we regulate under this part. Note that 40 CFR parts 90 and 1054 apply to engines used in other recreational vehicles.
              
                Revoke has the meaning given in 40 CFR 1068.30.
              
                Round has the meaning given in 40 CFR 1065.1001, unless otherwise specified.
              
                Scheduled maintenance means adjusting, repairing, removing, disassembling, cleaning, or replacing components or systems periodically to keep a part or system from failing, malfunctioning, or wearing prematurely. It also may mean actions you expect are necessary to correct an overt indication of failure or malfunction for which periodic maintenance is not appropriate.
              
                Small-volume manufacturer means one of the following:
              (1) For motorcycles and ATVs, a manufacturer that sold motorcycles or ATVs before 2003 and had annual U.S.-directed production of no more than 5,000 off-road motorcycles and ATVs (combined number) in 2002 and all earlier calendar years. For manufacturers owned by a parent company, the limit applies to the production of the parent company and all of its subsidiaries.
              (2) For snowmobiles, a manufacturer that sold snowmobiles before 2003 and had annual U.S.-directed production of no more than 300 snowmobiles in 2002 and all earlier model years. For manufacturers owned by a parent company, the limit applies to the production of the parent company and all of its subsidiaries.
              (3) A manufacturer that we designate to be a small-volume manufacturer under § 1051.635.
              
                Snowmobile means a vehicle designed to operate outdoors only over snow-covered ground, with a maximum width of 1.5 meters or less.
              
                Spark-ignition means relating to a gasoline-fueled engine or any other type of engine with a spark plug (or other sparking device) and with operating characteristics significantly similar to the theoretical Otto combustion cycle. Spark-ignition engines usually use a throttle to regulate intake air flow to control power during normal operation.
              
                Suspend has the meaning given in 40 CFR 1068.30.
              
                Test sample means the collection of engines selected from the population of an engine family for emission testing. This may include testing for certification, production-line testing, or in-use testing.
              
                Test vehicle or engine means an engine in a test sample.
              
                Total hydrocarbon has the meaning given in 40 CFR 1065.1001. This generally means the combined mass of organic compounds measured by the specified procedure for measuring total hydrocarbon, expressed as a hydrocarbon with a hydrogen-to-carbon mass ratio of 1.85:1.
              
                Total hydrocarbon equivalent has the meaning given in 40 CFR 1065.1001.
              
                Ultimate purchaser means, with respect to any new nonroad equipment or new nonroad engine, the first person who in good faith purchases such new nonroad equipment or new nonroad engine for purposes other than resale.
              
                Ultraviolet light means electromagnetic radiation with a wavelength between 300 and 400 nanometers.
              
                United States has the meaning given in 40 CFR 1068.30.
              
                Upcoming model year means for an engine family the model year after the one currently in production.
              
                U.S.-directed production volume means the number of vehicle units, subject to the requirements of this part, produced by a manufacturer for which the manufacturer has a reasonable assurance that sale was or will be made to ultimate purchasers in the United States. This includes vehicles for which the location of first retail sale is in a state that has applicable state emission regulations for that model year, unless we specify otherwise.
              
                Useful life means the period during which a vehicle is required to comply with all applicable emission standards, specified as a given number of calendar years and kilometers (whichever comes first). In some cases, useful life is also limited by a given number of hours of engine operation. If an engine has no odometer (or hour meter), the specified number of kilometers (or hours) does not limit the period during which an in-use vehicle is required to comply with emission standards, unless the degree of service accumulation can be verified separately. The useful life for an engine family must be at least as long as both of the following:
              (1) The expected average service life before the vehicle is remanufactured or retired from service.
              (2) The minimum useful life value.
              
                Void has the meaning given in 40 CFR 1068.30.
              
                Volatile liquid fuel means any fuel other than diesel or biodiesel that is a liquid at atmospheric pressure and has a Reid Vapor Pressure higher than 2.0 pounds per square inch.
              
                We (us, our) means the Administrator of the Environmental Protection Agency and any authorized representatives.
              
                Wide-open throttle means maximum throttle opening. Unless this is specified at a given speed, it refers to maximum throttle opening at maximum speed. For electronically controlled or other engines with multiple possible fueling rates, wide-open throttle also means the maximum fueling rate at maximum throttle opening under test conditions.
              [70 FR 40507, July 13, 2005, as amended at 73 FR 59257, Oct. 8, 2008; 75 FR 23024, Apr. 30, 2010]
            
            
              § 1051.805
              What symbols, acronyms, and abbreviations does this part use?

              The following symbols, acronyms, and abbreviations apply to this part:
              
              
                °—degrees.
                ASTM—American Society for Testing and Materials.
                ATV—all-terrain vehicle.
                cc—cubic centimeters.
                CFR—Code of Federal Regulations.
                CH4 methane.
                cm—centimeter.
                C—Celsius.
                CO—carbon monoxide.
                CO2—carbon dioxide.
                EPA—Environmental Protection Agency.
                F—Fahrenheit.
                g—grams.
                g/gal/day—grams per gallon per test day.
                g/m2/day—grams per meter-square per test day.
                HC—hydrocarbon.
                Hg—mercury.
                hr—hours.
                km—kilometer.
                kW—kilowatt.
                LPG—liquefied petroleum gas.
                m—meters.
                mm—millimeters.
                mW—milliwatts.
                N2O nitrous oxide.
                NARA—National Archives and Records Administration.
                NMHC—nonmethane hydrocarbons.
                NOX—oxides of nitrogen (NO and NOX).
                psig—pounds per square inches of gauge pressure.
                rpm—revolutions per minute.
                SAE—Society of Automotive Engineers.
                SI—spark-ignition.
                THC—total hydrocarbon.
                THCE—total hydrocarbon equivalent.
                U.S.C.—United States Code.
              
              [67 FR 68347, Nov. 8, 2002, as amended at 70 FR 40510, July 13, 2005; 74 FR 56511, Oct. 30, 2009]
            
            
              § 1051.815
              What provisions apply to confidential information?
              (a) Clearly show what you consider confidential by marking, circling, bracketing, stamping, or some other method.
              (b) We will store your confidential information as described in 40 CFR part 2. Also, we will disclose it only as specified in 40 CFR part 2. This applies both to any information you send us and to any information we collect from inspections, audits, or other site visits.
              (c) If you send us a second copy without the confidential information, we will assume it contains nothing confidential whenever we need to release information from it.
              (d) If you send us information without claiming it is confidential, we may make it available to the public without further notice to you, as described in 40 CFR 2.204.
              [70 FR 40511, July 13, 2005]
            
            
              § 1051.820
              How do I request a hearing?

              (a) You may request a hearing under certain circumstances, as described elsewhere in this part. To do this, you must file a written request, including a description of your objection and any supporting data, within 30 days after we make a decision.
              
              (b) For a hearing you request under the provisions of this part, we will approve your request if we find that your request raises a substantial factual issue.
              (c) If we agree to hold a hearing, we will use the procedures specified in 40 CFR part 1068, subpart G.
              [70 FR 40511, July 13, 2005]
            
            
              § 1051.825
              What reporting and recordkeeping requirements apply under this part?
              Under the Paperwork Reduction Act (44 U.S.C. 3501 et seq.), the Office of Management and Budget approves the reporting and recordkeeping specified in the applicable regulations. The following items illustrate the kind of reporting and recordkeeping we require for vehicles regulated under this part:
              (a) We specify the following requirements related to certification in this part 1051:
              (1) In §§ 1051.20 and 1051.25 we describe special provisions for manufacturers to certify recreational engines instead of vehicles.
              (2) [Reserved]
              (3) In § 1051.145 we include various reporting and recordkeeping requirements related to interim provisions.
              (4) In subpart C of this part we identify a wide range of information required to certify vehicles.
              (5) In §§ 1051.345 and 1051.350 we specify certain records related to production-line testing.
              (6) [Reserved]
              (7) In § 1051.501 we specify information needs for establishing various changes to published vehicle-based test procedures.
              (8) In subpart G of this part we identify several reporting and recordkeeping items for making demonstrations and getting approval related to various special compliance provisions.
              (9) In §§ 1051.725, 1051.730, and 1051.735 we specify certain records related to averaging, banking, and trading.
              (b) [Reserved]
              (c) We specify the following requirements related to testing in 40 CFR part 1065:
              (1) In 40 CFR 1065.2 we give an overview of principles for reporting information.
              (2) In 40 CFR 1065.10 and 1065.12 we specify information needs for establishing various changes to published engine-based test procedures.
              (3) In 40 CFR 1065.25 we establish basic guidelines for storing test information.
              (4) In 40 CFR 1065.695 we identify data that may be appropriate for collecting during testing of in-use engines or vehicles using portable analyzers.
              (d) We specify the following requirements related to the general compliance provisions in 40 CFR part 1068:
              (1) In 40 CFR 1068.5 we establish a process for evaluating good engineering judgment related to testing and certification.
              (2) In 40 CFR 1068.25 we describe general provisions related to sending and keeping information
              (3) In 40 CFR 1068.27 we require manufacturers to make engines or vehicles available for our testing or inspection if we make such a request.
              (4) In 40 CFR 1068.105 we require manufacturers to keep certain records related to duplicate labels from engine manufacturers.
              (5) In 40 CFR 1068.120 we specify recordkeeping related to rebuilding engines.
              (6) In 40 CFR part 1068, subpart C, we identify several reporting and recordkeeping items for making demonstrations and getting approval related to various exemptions.
              (7) In 40 CFR part 1068, subpart D, we identify several reporting and recordkeeping items for making demonstrations and getting approval related to importing engines or vehicles.
              (8) In 40 CFR 1068.450 and 1068.455 we specify certain records related to testing production-line engines in a selective enforcement audit.
              (9) In 40 CFR 1068.501 we specify certain records related to investigating and reporting emission-related defects.
              (10) In 40 CFR 1068.525 and 1068.530 we specify certain records related to recalling nonconforming vehicles.
              [73 FR 59258, Oct. 8, 2008]
              
            
          
        
        
          Pt. 1054
          PART 1054—CONTROL OF EMISSIONS FROM NEW, SMALL NONROAD SPARK-IGNITION ENGINES AND EQUIPMENT
          
            
              Subpart A—Overview and Applicability
              Sec.
              1054.1
              Does this part apply for my engines and equipment?
              1054.2
              Who is responsible for compliance?
              1054.5
              Which nonroad engines are excluded from this part's requirements?
              1054.10
              How is this part organized?
              1054.15
              Do any other CFR parts apply to me?
              1054.20
              What requirements apply to my equipment?
              1054.30
              Submission of information.
            
            
              Subpart B—Emission Standards and Related Requirements
              1054.101
              What emission standards and requirements must my engines meet?
              1054.103
              What exhaust emission standards must my handheld engines meet?
              1054.105
              What exhaust emission standards must my nonhandheld engines meet?
              1054.107
              What is the useful life period for meeting exhaust emission standards?
              1054.110
              What evaporative emission standards must my handheld equipment meet?
              1054.112
              What evaporative emission standards must my nonhandheld equipment meet?
              1054.115
              What other requirements apply?
              1054.120
              What emission-related warranty requirements apply to me?
              1054.125
              What maintenance instructions must I give to buyers?
              1054.130
              What installation instructions must I give to equipment manufacturers?
              1054.135
              How must I label and identify the engines I produce?
              1054.140
              What is my engine's maximum engine power and displacement?
              1054.145
              Are there interim provisions that apply only for a limited time?
            
            
              Subpart C—Certifying Emission Families
              1054.201
              What are the general requirements for obtaining a certificate of conformity?
              1054.205
              What must I include in my application?
              1054.210
              May I get preliminary approval before I complete my application?
              1054.220
              How do I amend the maintenance instructions in my application?
              1054.225
              How do I amend my application for certification to include new or modified engines or fuel systems or change an FEL?
              1054.230
              How do I select emission families?
              1054.235
              What exhaust emission testing must I perform for my application for a certificate of conformity?
              1054.240
              How do I demonstrate that my emission family complies with exhaust emission standards?
              1054.245
              How do I determine deterioration factors from exhaust durability testing?
              1054.250
              What records must I keep and what reports must I send to EPA?
              1054.255
              What decisions may EPA make regarding my certificate of conformity?
            
            
              Subpart D—Production-line Testing
              1054.300
              Applicability.
              1054.301
              When must I test my production-line engines?
              1054.305
              How must I prepare and test my production-line engines?
              1054.310
              How must I select engines for production-line testing?
              1054.315
              How do I know when my engine family fails the production-line testing requirements?
              1054.320
              What happens if one of my production-line engines fails to meet emission standards?
              1054.325
              What happens if an engine family fails the production-line testing requirements?
              1054.330
              May I sell engines from an engine family with a suspended certificate of conformity?
              1054.335
              How do I ask EPA to reinstate my suspended certificate?
              1054.340
              When may EPA revoke my certificate under this subpart and how may I sell these engines again?
              1054.345
              What production-line testing records must I send to EPA?
              1054.350
              What records must I keep?
            
            
              Subpart E—In-use Testing
              1054.401
              General provisions.
            
            
              Subpart F—Test Procedures
              1054.501
              How do I run a valid emission test?
              1054.505
              How do I test engines?
              1054.520
              What testing must I perform to establish deterioration factors?
            
            
              Subpart G—Special Compliance Provisions
              1054.601
              What compliance provisions apply?
              1054.610
              What is the exemption for delegated final assembly?
              1054.612
              What special provisions apply for equipment manufacturers modifying certified nonhandheld engines?
              1054.615
              What is the exemption for engines certified to standards for Large SI engines?
              1054.620

              What are the provisions for exempting engines used solely for competition?
              
              1054.625
              What requirements apply under the Transition Program for Equipment Manufacturers?
              1054.626
              What special provisions apply to equipment imported under the Transition Program for Equipment Manufacturers?
              1054.630
              What provisions apply for importation of individual items for personal use?
              1054.635
              What special provisions apply for small-volume engine and equipment manufacturers?
              1054.640
              What special provisions apply to branded engines?
              1054.645
              What special provisions apply for converting an engine to use an alternate fuel?
              1054.650
              What special provisions apply for adding or changing governors?
              1054.655
              What special provisions apply for installing and removing altitude kits?
              1054.660
              What are the provisions for exempting emergency rescue equipment?
              1054.690
              What bond requirements apply for certified engines?
            
            
              Subpart H—Averaging, Banking, and Trading for Certification
              1054.701
              General provisions.
              1054.705
              How do I generate and calculate exhaust emission credits?
              1054.706
              How do I generate and calculate evaporative emission credits?
              1054.710
              How do I average emission credits?
              1054.715
              How do I bank emission credits?
              1054.720
              How do I trade emission credits?
              1054.725
              What must I include in my application for certification?
              1054.730
              What ABT reports must I send to EPA?
              1054.735
              What records must I keep?
              1054.740
              What special provisions apply for generating and using emission credits?
              1054.745
              What can happen if I do not comply with the provisions of this subpart?
            
            
              Subpart I—Definitions and Other Reference Information
              1054.801
              What definitions apply to this part?
              1054.805
              What symbols, acronyms, and abbreviations does this part use?
              1054.815
              What provisions apply to confidential information?
              1054.820
              How do I request a hearing?
              1054.825
              What reporting and recordkeeping requirements apply under this part?
              Appendix I to Part 1054—Summary of Previous Emission Standards
              Appendix II to Part 1054—Duty Cycles for Laboratory Testing
            
          
          
            Authority:
            42 U.S.C. 7401-7671q.
          
          
            Source:
            73 FR 59259, Oct. 8, 2008, unless otherwise noted.
          
          
            Subpart A—Overview and Applicability
            
              § 1054.1
              Does this part apply for my engines and equipment?
              (a) Except as provided in § 1054.5, the regulations in this part 1054 apply as follows:
              (1) The requirements of this part related to exhaust emissions apply to new, spark-ignition engines with maximum engine power at or below 19 kW. This includes auxiliary marine spark-ignition engines.
              (2) The requirements of this part related to evaporative emissions apply as specified in §§ 1054.110 and 1054.112 to fuel systems used with engines subject to exhaust emission standards in this part if the engines use a volatile liquid fuel (such as gasoline).
              (3) This part 1054 applies starting with the model years noted in the following table:
              
                Table 1 to § 1054.1—Part 1054 Applicability by Model Year
                
                
                  Engine type
                  Enginedisplacement
                  
                  Model year
                
                
                  Handheld
                  all
                  2010
                
                
                  Nonhandheld
                  displacement <225 cc
                  2012
                
                
                  Nonhandheld
                  displacement ≥225 cc
                  2011
                
              
              (4) This part 1054 applies for other spark-ignition engines as follows:
              (i) The provisions of §§ 1054.620 and 1054.801 apply for new engines used solely for competition beginning January 1, 2010.
              (ii) The provisions of §§ 1054.660 and 1054.801 apply for new engines used in emergency rescue equipment beginning January 1, 2010.
              (5) We specify provisions in § 1054.145(e) and (f) and in § 1054.740 that allow for meeting the requirements of this part before the dates shown in Table 1 to this section. Engines, fuel-system components, or equipment certified to these standards are subject to all the requirements of this part as if these optional standards were mandatory.

              (b) Although the definition of nonroad engine in 40 CFR 1068.30 excludes certain engines used in stationary applications, stationary engines are required under 40 CFR part 60, subpart JJJJ, to comply with this part starting with the model years shown in Table 1 to this section.
              (c) See 40 CFR part 90 for requirements that apply to engines not yet subject to the requirements of this part 1054.
              (d) In certain cases, the regulations in this part 1054 apply to engines with maximum engine power above 19 kW that would otherwise be covered by 40 CFR part 1048 or 1051. See 40 CFR 1048.615 and 1051.145(a)(3) for provisions related to these allowances.
              (e) In certain cases, the regulations in this part 1054 apply to propulsion marine engines that would otherwise be covered by 40 CFR part 1045. See 40 CFR 1045.610 for provisions related to these allowances.
              [73 FR 59259, Oct. 8, 2008, as amended at 75 FR 23024, Apr. 30, 2010]
            
            
              § 1054.2
              Who is responsible for compliance?
              The requirements and prohibitions of this part apply to manufacturers of engines and equipment, as described in § 1054.1. The requirements of this part are generally addressed to manufacturers subject to this part's requirements. The term “you” generally means the certifying manufacturer. For provisions related to exhaust emissions, this generally means the engine manufacturer, especially for issues related to certification (including production-line testing, reporting, etc.). For provisions related to certification with respect to evaporative emissions, this generally means the equipment manufacturer. Equipment manufacturers must meet applicable requirements as described in § 1054.20. Engine manufacturers that assemble an engine's complete fuel system are considered to be the equipment manufacturer with respect to evaporative emissions (see 40 CFR 1060.5). Note that certification requirements for component manufacturers are described in 40 CFR part 1060.
            
            
              § 1054.5
              Which nonroad engines are excluded from this part's requirements?
              This part does not apply to the following nonroad engines:
              (a) Engines that are certified to meet the requirements of 40 CFR part 1051 (for example, engines used in snowmobiles and all-terrain vehicles). Engines that are otherwise subject to 40 CFR part 1051 but not required to be certified (such as engines exempted under 40 CFR part 1051) are also excluded from this part 1054, unless the regulations in 40 CFR part 1051 specifically require them to comply with the requirements of this part 1054.
              (b) Engines that are certified to meet the requirements of 40 CFR part 1048, subject to the provisions of § 1054.615.
              (c) Propulsion marine engines. See 40 CFR parts 91 and 1045. Note that the evaporative emission standards of this part also do not apply with respect to auxiliary marine engines as described in § 1054.20.
              (d) Engines used in reduced-scale models of vehicles that are not capable of transporting a person.
            
            
              § 1054.10
              How is this part organized?
              This part 1054 is divided into the following subparts:
              (a) Subpart A of this part defines the applicability of this part 1054 and gives an overview of regulatory requirements.
              (b) Subpart B of this part describes the emission standards and other requirements that must be met to certify engines under this part. Note that § 1054.145 discusses certain interim requirements and compliance provisions that apply only for a limited time.
              (c) Subpart C of this part describes how to apply for a certificate of conformity.
              (d) Subpart D of this part describes general provisions for testing production-line engines.
              (e) Subpart E of this part describes general provisions for testing in-use engines.
              (f) Subpart F of this part describes how to test your engines (including references to other parts of the Code of Federal Regulations).
              (g) Subpart G of this part and 40 CFR part 1068 describe requirements, prohibitions, and other provisions that apply to engine manufacturers, equipment manufacturers, owners, operators, rebuilders, and all others.

              (h) Subpart H of this part describes how you may generate and use exhaust and evaporative emission credits to certify your engines and equipment.
              (i) Subpart I of this part contains definitions and other reference information.
            
            
              § 1054.15
              Do any other CFR parts apply to me?
              (a) Part 1060 of this chapter describes standards and procedures that apply for controlling evaporative emissions from engines fueled by gasoline or other volatile liquid fuels and the associated fuel systems. See §§ 1054.110 and 1054.112 for information about how that part applies.
              (b) Part 1065 of this chapter describes procedures and equipment specifications for testing engines to measure exhaust emissions. Subpart F of this part 1054 describes how to apply the provisions of part 1065 of this chapter to determine whether engines meet the exhaust emission standards in this part.
              (c) The requirements and prohibitions of part 1068 of this chapter apply to everyone, including anyone who manufactures, imports, installs, owns, operates, or rebuilds any of the engines subject to this part 1054, or equipment containing these engines. Part 1068 of this chapter describes general provisions, including these seven areas:
              (1) Prohibited acts and penalties for engine manufacturers, equipment manufacturers, and others.
              (2) Rebuilding and other aftermarket changes.
              (3) Exclusions and exemptions for certain engines.
              (4) Importing engines.
              (5) Selective enforcement audits of your production.
              (6) Defect reporting and recall.
              (7) Procedures for hearings.
              (d) Other parts of this chapter apply if referenced in this part.
            
            
              § 1054.20
              What requirements apply to my equipment?
              (a) If you manufacture equipment using engines certified under this part, your equipment must meet all applicable emission standards with the engine and fuel system installed.
              (b) Except as specified in paragraph (f) of this section, all equipment subject to the exhaust standards of this part must meet the evaporative emission standards of 40 CFR part 1060, as described in §§ 1054.110 and 1054.112.
              (c) Except as specified in paragraph (f) of this section, you must identify and label equipment you produce under this section consistent with the requirements of 40 CFR 1060.135.
              (d) You may need to certify your equipment or fuel systems as described in 40 CFR 1060.1 and 1060.601.
              (e) You must follow all emission-related installation instructions from the certifying manufacturers as described in § 1054.130, 40 CFR 1060.130, and 40 CFR 1068.105. Failure to follow these instructions subjects you to civil penalties as described in 40 CFR part 1068, subpart B.
              (f) Motor vehicles and marine vessels may contain engines subject to the exhaust emission standards in this part 1054. Evaporative emission standards apply to these products as follows:
              (1) Marine vessels using spark-ignition engines are subject to the requirements of 40 CFR part 1045. The vessels are not required to comply with the evaporative emission standards and related requirements of this part 1054.
              (2) Motor vehicles are subject to the requirements of 40 CFR part 86. They are not required to comply with the evaporative emission standards and related requirements of this part 1054.
            
            
              § 1054.30
              Submission of information.
              (a) This part includes various requirements to record data or other information. Refer to § 1054.825 and 40 CFR 1068.25 regarding recordkeeping requirements. If recordkeeping requirements are not specified, store these records in any format and on any media and keep them readily available for one year after you send an associated application for certification, or one year after you generate the data if they do not support an application for certification. You must promptly send us organized, written records in English if we ask for them. We may review them at any time.

              (b) The regulations in § 1054.255 and 40 CFR 1068.101 describe your obligation to report truthful and complete information and the consequences of failing to meet this obligation. This includes information not related to certification.
              
              (c) Send all reports and requests for approval to the Designated Compliance Officer (see § 1054.801).
              (d) Any written information we require you to send to or receive from another company is deemed to be a required record under this section. Such records are also deemed to be submissions to EPA. We may require you to send us these records whether or not you are a certificate holder.
            
          
          
            Subpart B—Emission Standards and Related Requirements
            
              § 1054.101
              What emission standards and requirements must my engines meet?
              (a) Exhaust emissions. You must show that your engines meet the following exhaust emission standards, except as specified in paragraphs (b) through (d) of this section:
              (1) Handheld engines must meet the exhaust emission standards in § 1054.103.
              (2) Nonhandheld engines must meet the exhaust emission standards in § 1054.105.
              (3) All engines must meet the requirements in § 1054.115.
              (b) Evaporative emissions. Except as specified in § 1054.20, new equipment using engines that run on a volatile liquid fuel (such as gasoline) must meet the evaporative emission requirements of 40 CFR part 1060. The requirements of 40 CFR part 1060 that apply are considered also to be requirements of this part 1054. Marine vessels using auxiliary marine engines subject to this part must meet the evaporative emission requirements in 40 CFR 1045.112 instead of the evaporative emission requirements in this part. We specify evaporative emission requirements for handheld and nonhandheld equipment separately in §§ 1054.110 and 1054.112.
              (c) Wintertime engines. Emission standards regulating HC and NOX exhaust emissions are optional for wintertime engines. However, if you certify an emission family to such standards, those engines are subject to all the requirements of this part as if these optional standards were mandatory.
              (d) Two-stroke snowthrower engines. Two-stroke snowthrower engines may meet exhaust emission standards that apply to handheld engines with the same engine displacement instead of the nonhandheld standards that would otherwise apply.
              (e) Relationship between handheld and nonhandheld engines. Any engines certified to the nonhandheld emission standards in § 1054.105 may be used in either handheld or nonhandheld equipment. Engines above 80 cc certified to the handheld emission standards in § 1054.103 may not be used in nonhandheld equipment. 40 CFR 1068.101 prohibits the introduction into commerce or importation of such nonhandheld equipment except as specified in this paragraph (e). For purposes of the requirements of this part, engines at or below 80 cc are considered handheld engines, but may be installed in either handheld or nonhandheld equipment. These engines are subject to handheld exhaust emission standards; the equipment in which they are installed are subject to handheld evaporative emission standards starting with the model years specified in this part 1054. See § 1054.701(c) for special provisions related to emission credits for engine families with displacement at or below 80 cc where those engines are installed in nonhandheld equipment.
              (f) Interim provisions. It is important that you read § 1054.145 to determine if there are other interim requirements or interim compliance provisions that apply for a limited time.
              [73 FR 59259, Oct. 8, 2008, as amended at 75 FR 68462, Nov. 8, 2010]
            
            
              § 1054.103
              What exhaust emission standards must my handheld engines meet?
              (a) Emission standards. Exhaust emissions from your handheld engines may not exceed the emission standards in Table 1 to this section. Measure emissions using the applicable steady-state test procedures described in subpart F of this part.
              
              

                Table 1 to § 1054.103—Phase 3 Emission Standards for Handheld Engines (g/kW-hr)
                
                
                  Engine displacement class
                  HC + NOX
                  
                  CO
                
                
                  Class III
                  50
                  805
                
                
                  Class IV
                  50
                  805
                
                
                  Class V
                  72
                  603
                
              
              (b) Averaging, banking, and trading. You may generate or use emission credits under the averaging, banking, and trading (ABT) program for HC + NOX emissions as described in subpart H of this part. You may not generate or use emission credits for CO emissions. To generate or use emission credits, you must specify a family emission limit for each engine family you include in the ABT program. These family emission limits serve as the emission standards for the engine family with respect to all required testing instead of the standards specified in this section. An engine family meets emission standards even if its family emission limit is higher than the standard, as long as you show that the whole averaging set of applicable engine families meets the emission standards using emission credits and the engines within the family meet the family emission limit. The following FEL caps are the maximum values you may specify for family emission limits:
              (1) 336 g/kW-hr for Class III engines.
              (2) 275 g/kW-hr for Class IV engines.
              (3) 186 g/kW-hr for Class V engines.
              (c) Fuel types. The exhaust emission standards in this section apply for engines using the fuel type on which the engines in the emission family are designed to operate. You must meet the numerical emission standards for hydrocarbons in this section based on the following types of hydrocarbon emissions for engines powered by the following fuels:
              (1) Alcohol-fueled engines: THCE emissions.
              (2) Natural gas-fueled engines: NMHC emissions.
              (3) Other engines: THC emissions.
              (d) Useful life. Your engines must meet the exhaust emission standards in paragraph (a) of this section over their full useful life as described in § 1054.107.
              (e) Applicability for testing. The emission standards in this subpart apply to all testing, including certification, production-line, and in-use testing.
            
            
              § 1054.105
              What exhaust emission standards must my nonhandheld engines meet?
              (a) Emission standards. Exhaust emissions from your engines may not exceed the emission standards in Table 1 to this section. Measure emissions using the applicable steady-state test procedures described in subpart F of this part.
              

                Table 1 to § 1054.105—Phase 3 Emission Standards for Nonhandheld Engines (g/kW-hr)
                
                
                  Engine displacement class
                  HC + NOX
                  
                  Primary CO standard
                  COstandard
                    for marine
                    generator
                    engines
                  
                
                
                  Class I
                  10.0
                  610
                  5.0
                
                
                  Class II
                  8.0
                  610
                  5.0
                
              
              (b) Averaging, banking, and trading. You may generate or use emission credits under the averaging, banking, and trading (ABT) program for HC + NOX emissions as described in subpart H of this part. You may not generate or use emission credits for CO emissions. To generate or use emission credits, you must specify a family emission limit for each engine family you include in the ABT program. These family emission limits serve as the emission standards for the engine family with respect to all required testing instead of the standards specified in this section. An engine family meets emission standards even if its family emission limit is higher than the standard, as long as you show that the whole averaging set of applicable engine families meets the emission standards using emission credits, and the engines within the family meet the family emission limit. The following FEL caps are the maximum values you may specify for family emission limits:
              (1) 40.0 g/kW-hr for Class I engines with displacement below 100 cc.
              (2) 16.1 g/kW-hr for Class I engines with displacement at or above 100 cc.
              (3) 12.1 for Class II engines.
              (c) Fuel types. The exhaust emission standards in this section apply for engines using the fuel type on which the engines in the emission family are designed to operate. You must meet the numerical emission standards for hydrocarbons in this section based on the following types of hydrocarbon emissions for engines powered by the following fuels:
              (1) Alcohol-fueled engines: THCE emissions.
              (2) Natural gas-fueled engines: NMHC emissions.
              (3) Other engines: THC emissions.
              (d) Useful life. Your engines must meet the exhaust emission standards in paragraph (a) of this section over their full useful life as described in § 1054.107.
              (e) Applicability for testing. The emission standards in this subpart apply to all testing, including certification, production-line, and in-use testing.
            
            
              § 1054.107
              What is the useful life period for meeting exhaust emission standards?
              This section describes an engine family's useful life, which is the period during which engines are required to comply with all emission standards that apply. The useful life period is five years or a number of hours of operation, whichever comes first, as described in this section.
              (a) Determine the useful life period for exhaust requirements as follows:
              (1) Except as specified in paragraphs (a)(2) and (3) of this section, the useful life period for exhaust requirements is the number of engine operating hours from Table 1 to this section that most closely matches the expected median in-use life of your engines. The median in-use life of your engine is the shorter of the following values:
              (i) The median in-use life of equipment into which the engine is expected to be installed.
              (ii) The median in-use life of the engine without being scrapped or rebuilt.
              
                Table 1 to § 1054.107—Nominal Useful Life Periods
                
                  
                    Nonhandheld
                  
                   
                  Residential
                  Extended life residential 1
                  
                  Commercial
                
                
                  Class I
                  125
                  250
                  500
                
                
                  Class II
                  250
                  500
                  1,000
                
              
              
                
                  
                    Handheld
                  
                   
                  Light use
                  Medium use
                  Heavy use
                
                
                  Class III—V
                  50
                  125
                  300
                
                
                  1 Or “General Purpose.”
              
              (2) You may select a longer useful life for nonhandheld engines than that specified in paragraph (a)(1) of this section in 100-hour increments not to exceed 3,000 hours for Class I engines or 5,000 hours for Class II engines. For engine families generating emission credits, you may do this only with our approval. These are considered “Heavy Commercial” engines.
              (3) The minimum useful life period for engines with maximum engine power above 19 kW is 1,000 hours (see § 1054.1(d)).

              (b) Keep any available information to support your selection and make it available to us if we ask for it. We may require you to certify to a different useful life value from the table if we determine that the selected useful life value is not justified by the data. We may consider any relevant information, including your product warranty statements and marketing materials regarding engine life, in making this determination. We may void your certificate if we determine that you intentionally selected an incorrect value. Support your selection based on any of the following information:
              (1) Surveys of the life spans of the equipment in which the subject engines are installed.
              (2) Engineering evaluations of field aged engines to ascertain when engine performance deteriorates to the point where usefulness and/or reliability is impacted to a degree sufficient to necessitate overhaul or replacement.
              (3) Failure reports from engine customers.
              (4) Engineering evaluations of the durability, in hours, of specific engine technologies, engine materials, or engine designs.
            
            
              § 1054.110
              What evaporative emission standards must my handheld equipment meet?
              The following evaporative emission requirements apply for handheld equipment over a useful life of five years:
              (a) Fuel line permeation. Nonmetal fuel lines must meet the permeation requirements for EPA Nonroad Fuel Lines or EPA Cold-Weather Fuel Lines as specified in 40 CFR 1060.102. These requirements apply starting in the 2012 model year, except that they apply starting in the 2013 model year for emission families involving small-volume emission families that are not used in cold-weather equipment. For fuel lines used in cold-weather equipment, you may generate or use emission credits to show compliance with these permeation standards through 2015 as described in § 1054.145(h).
              (b) Tank permeation. Fuel tanks must meet the permeation requirements specified in 40 CFR 1060.103. These requirements apply for handheld equipment starting in the 2010 model year, except that they apply starting in the 2011 model year for structurally integrated nylon fuel tanks, in the 2012 model year for handheld equipment using nonhandheld engines, and in the 2013 model year for all small-volume emission families. For nonhandheld equipment using engines at or below 80 cc, the requirements of this paragraph (b) apply starting in the 2012 model year. (Note: 40 CFR 90.129 specifies emission standards for certain 2009 model year engines and equipment.) You may generate or use emission credits to show compliance with the requirements of this paragraph (b) under the averaging, banking, and trading program as described in subpart H of this part. FEL caps apply as specified in § 1054.112(b)(1) through (3) starting in the 2015 model year.
              (c) Running loss. The running loss requirements specified in 40 CFR part 1060 do not apply for handheld equipment.
              (d) Other requirements. The provisions of 40 CFR 1060.101(e) and (f) include general requirements that apply to all nonroad equipment subject to evaporative emission standards.
              (e) Engine manufacturers. To the extent that engine manufacturers produce engines with fuel lines or fuel tanks, those fuel-system components must meet the requirements specified in this section. The timing of new standards is based on the date of manufacture of the engine.
            
            
              § 1054.112
              What evaporative emission standards must my nonhandheld equipment meet?
              The evaporative emission requirements of this section apply starting in the 2011 model year for equipment using Class II engines and in the 2012 model year for equipment using Class I engines over a useful life of five years. See § 1054.110 for requirements that apply for nonhandheld equipment using engines at or below 80 cc.
              (a) Fuel line permeation. Nonmetal fuel lines must meet the permeation requirements for EPA Nonroad Fuel Lines as specified in 40 CFR 1060.102.
              (b) Tank permeation. Fuel tanks must meet the permeation requirements specified in 40 CFR 1060.103. Equipment manufacturers may generate or use emission credits to show compliance with the requirements of this paragraph (b) under the averaging, banking, and trading program as described in subpart H of this part. Starting in the 2014 model year for Class II equipment and in the 2015 model year for Class I equipment, the following FEL caps represent the maximum values for family emission limits that you may use for your fuel tanks:

              (1) Except as specified in paragraphs (b)(2) of this section, you may not use fuel tanks with a family emission limit that exceeds 5.0 g/m2/day for testing at a nominal temperature of 28 °C, or 8.3 g/m2/day for testing at a nominal temperature of 40 °C.
              (2) For small-volume emission families, you may not use fuel tanks with a family emission limit that exceeds 8.0 g/m2/day for testing at a nominal temperature of 28 °C, or 13.3 g/m2/day for testing at a nominal temperature of 40 °C.
              (3) FEL caps do not apply to fuel caps that are certified separately to meet permeation standards.
              (c) Running loss. Running loss requirements apply as specified in 40 CFR 1060.104.
              (d) Diurnal emissions. Nonhandheld equipment may optionally be certified to the diurnal emission standards specified in 40 CFR 1060.105, in which case the permeation standards specified in paragraphs (a) and (b) of this section do not apply.
              (e) Other requirements. The provisions of 40 CFR 1060.101(e) and (f) include general requirements that apply to all nonroad equipment subject to evaporative emission standards.
              (f) Engine manufacturers. To the extent that engine manufacturers produce engines with fuel lines or fuel tanks, those fuel-system components must meet the requirements specified in this section. The timing of new standards is based on the date of manufacture of the engine.
              [73 FR 59259, Oct. 8, 2008, as amended at 73 FR 73789, Dec. 4, 2008]
            
            
              § 1054.115
              What other requirements apply?
              The following requirements apply with respect to engines that are required to meet the emission standards of this part:
              (a) Crankcase emissions. Crankcase emissions may not be discharged directly into the ambient atmosphere from any engine throughout its useful life, except as follows:
              (1) Snowthrower engines may discharge crankcase emissions to the ambient atmosphere if the emissions are added to the exhaust emissions (either physically or mathematically) during all emission testing. If you take advantage of this exception, you must do the following things:
              (i) Manufacture the engines so that all crankcase emissions can be routed into the applicable sampling systems specified in 40 CFR part 1065.
              (ii) Account for deterioration in crankcase emissions when determining exhaust deterioration factors.
              (2) For purposes of this paragraph (a), crankcase emissions that are routed to the exhaust upstream of exhaust aftertreatment during all operation are not considered to be discharged directly into the ambient atmosphere.
              (b) Adjustable parameters. Engines that have adjustable parameters must meet all the requirements of this part for any adjustment in the physically adjustable range. An operating parameter is not considered adjustable if you permanently seal it or if it is not normally accessible using ordinary tools. We may require that you set adjustable parameters to any specification within the adjustable range during any testing, including certification testing, production-line testing, or in-use testing. You may ask us to limit idle-speed or carburetor adjustments to a smaller range than the physically adjustable range if you show us that the engine will not be adjusted outside of this smaller range during in-use operation without significantly degrading engine performance.
              (c) Altitude adjustments. Engines must meet applicable emission standards for valid tests conducted under the ambient conditions specified in 40 CFR 1065.520. Except as specified in § 1054.145(c), engines must meet applicable emission standards at all specified atmospheric pressures, except that for atmospheric pressures below 94.0 kPa you may rely on an altitude kit for all testing if you meet the requirements specified in § 1054.205(r). If you rely on an altitude kit for certification, you must identify in the owners manual the altitude range for which you expect proper engine performance and emission control with and without the altitude kit; you must also state in the owners manual that operating the engine with the wrong engine configuration at a given altitude may increase its emissions and decrease fuel efficiency and performance. See § 1054.145(c) for special provisions that apply for handheld engines.
              
              (d) Prohibited controls. You may not design your engines with emission-control devices, systems, or elements of design that cause or contribute to an unreasonable risk to public health, welfare, or safety while operating. For example, this would apply if the engine emits a noxious or toxic substance it would otherwise not emit that contributes to such an unreasonable risk.
              (e) Defeat devices. You may not equip your engines with a defeat device. A defeat device is an auxiliary emission control device that reduces the effectiveness of emission controls under conditions that the engine may reasonably be expected to encounter during normal operation and use. This does not apply for altitude kits installed or removed consistent with § 1054.655. This also does not apply to auxiliary emission control devices you identify in your application for certification if any of the following is true:
              (1) The conditions of concern were substantially included in the applicable duty-cycle test procedures described in subpart F of this part.
              (2) You show your design is necessary to prevent engine (or equipment) damage or accidents.
              (3) The reduced effectiveness applies only to starting the engine.
            
            
              § 1054.120
              What emission-related warranty requirements apply to me?
              The requirements of this section apply to the manufacturer certifying with respect to exhaust emissions. See 40 CFR part 1060 for the warranty requirements related to evaporative emissions.
              (a) General requirements. You must warrant to the ultimate purchaser and each subsequent purchaser that the new engine, including all parts of its emission control system, meets two conditions:
              (1) It is designed, built, and equipped so it conforms at the time of sale to the ultimate purchaser with the requirements of this part.
              (2) It is free from defects in materials and workmanship that may keep it from meeting these requirements.
              (b) Warranty period. Your emission-related warranty must be valid during the periods specified in this paragraph (b). You may offer an emission-related warranty more generous than we require. The emission-related warranty for the engine may not be shorter than any published warranty you offer without charge for the engine. Similarly, the emission-related warranty for any component may not be shorter than any published warranty you offer without charge for that component. If an engine has no hour meter, we base the warranty periods in this paragraph (b) only on the engine's age (in years). The warranty period begins on the date of sale to the ultimate purchaser. The minimum warranty periods are as follows:
              (1) The minimum warranty period is two years except as allowed under paragraph (b)(2) or (3) of this section.
              (2) We may establish a shorter warranty period for handheld engines subject to severe service in seasonal equipment if we determine that these engines are likely to operate for a number of hours greater than the applicable useful life within 24 months. You must request this shorter warranty period in your application for certification or in an earlier submission.
              (3) For engines equipped with hour meters, you may deny warranty claims for engines that have accumulated a number of hours greater than 50 percent of the applicable useful life.
              (c) Components covered. The emission-related warranty covers all components whose failure would increase an engine's emissions of any regulated pollutant, including components listed in 40 CFR part 1068, Appendix I, and components from any other system you develop to control emissions. The emission-related warranty covers these components even if another company produces the component. Your emission-related warranty does not cover components whose failure would not increase an engine's emissions of any regulated pollutant.
              (d) Limited applicability. You may deny warranty claims under this section if the operator caused the problem through improper maintenance or use, as described in 40 CFR 1068.115.
              (e) Owners manual. Describe in the owners manual the emission-related warranty provisions from this section that apply to the engine. Include instructions for obtaining warranty service consistent with the requirements of paragraph (f) of this section.
              (f) Requirements related to warranty claims. You are required at a minimum to meet the following conditions to ensure that owners will be able to promptly obtain warranty repairs:
              (1) You must provide and monitor a toll-free telephone number and an e-mail address for owners to receive information about how to make a warranty claim, and how to make arrangements for authorized repairs.
              (2) You must provide a source of replacement parts within the United States. For parts that you import, this requires you to have at least one distributor within the United States.
              (3) You must use one of the following methods to show that you will generally be able to honor warranty claims:
              (i) If you have authorized service centers in all U.S. population centers with a population of 100,000 or more based on the 2000 census, you may limit warranty repairs to these service providers.
              (ii) You may limit warranty repairs to authorized service centers for owners located within 100 miles of an authorized service center. For owners located more than 100 miles from an authorized service center, you must state in your warranty that you will either pay for shipping costs to and from an authorized service center, provide for a service technician to come to the owner to make the warranty repair, or pay for the repair to be made at a local nonauthorized service center. The provisions of this paragraph (f)(3)(ii) apply only for the contiguous states, excluding the states with high-altitude areas identified in 40 CFR part 1068, Appendix III.
              (iii) You may use the approach described in paragraphs (f)(3)(i) of this section for some states and the approach described in paragraph (f)(3)(ii) of this section for other states. However, you must have at least one authorized service center in each state unless the whole state is within 100 miles of authorized service centers in other states.
              (4) If your plan for meeting the requirements of this paragraph (f) does not include at least 100 authorized repair facilities in the United States or at least one such facility for each 5,000 engines you sell in the United States, you must also post a bond as described in § 1054.690 to ensure that you will fulfill your warranty-repair responsibilities even if you are not obligated to post a bond under that section. Note that you may post a single bond to meet the requirements of this section and § 1054.690.
            
            
              § 1054.125
              What maintenance instructions must I give to buyers?
              Give the ultimate purchaser of each new engine written instructions for properly maintaining and using the engine, including the emission control system as described in this section. The maintenance instructions also apply to service accumulation on your emission-data engines as described in § 1054.245 and in 40 CFR part 1065. Note that for handheld engines subject to Phase 3 standards you may perform maintenance on emission-data engines during service accumulation as described in 40 CFR part 90.
              (a) Critical emission-related maintenance. Critical emission-related maintenance includes any adjustment, cleaning, repair, or replacement of critical emission-related components. This may also include additional emission-related maintenance that you determine is critical if we approve it in advance. You may schedule critical emission-related maintenance on these components if you meet the following conditions:
              (1) You demonstrate that the maintenance is reasonably likely to be done at the recommended intervals on in-use engines. We will accept scheduled maintenance as reasonably likely to occur if you satisfy any of the following conditions:
              (i) You present data showing that any lack of maintenance that increases emissions also unacceptably degrades the engine's performance.

              (ii) You present survey data showing that at least 80 percent of engines in the field get the maintenance you specify at the recommended intervals. If the survey data show that 60 to 80 percent of engines in the field get the maintenance you specify at the recommended intervals, you may ask us to consider additional factors such as the effect on performance and emissions. For example, we may allow you to schedule fuel-injector replacement as critical emission-related maintenance if you have survey data showing this is done at the recommended interval for 65 percent of engines and you demonstrate that performance degradation is roughly proportional to the degradation in emission control for engines that do not have their fuel injectors replaced.
              (iii) You provide the maintenance free of charge and clearly say so in your maintenance instructions.
              (iv) You otherwise show us that the maintenance is reasonably likely to be done at the recommended intervals.
              (2) You may schedule cleaning or changing air filters or changing spark plugs at the least frequent interval described in the owners manual. See § 1054.245 for testing requirements related to these maintenance steps.
              (3) You may not schedule critical emission-related maintenance within the useful life period for aftertreatment devices, pulse-air valves, fuel injectors, oxygen sensors, electronic control units, superchargers, or turbochargers, except as specified in paragraph (b) or (c) of this section.
              (4) You may ask us to approve a maintenance interval shorter than that specified in paragraph (a)(3) of this section. In your request you must describe the proposed maintenance step, recommend the maximum feasible interval for this maintenance, include your rationale with supporting evidence to support the need for the maintenance at the recommended interval, and demonstrate that the maintenance will be done at the recommended interval on in-use engines. In considering your request, we will evaluate the information you provide and any other available information to establish alternate specifications for maintenance intervals, if appropriate.
              (b) Recommended additional maintenance. You may recommend any additional amount of maintenance on the components listed in paragraph (a) of this section, as long as you state clearly that these maintenance steps are not necessary to keep the emission-related warranty valid. If operators do the maintenance specified in paragraph (a) of this section, but not the recommended additional maintenance, this does not allow you to disqualify those engines from in-use testing or deny a warranty claim. Do not take these maintenance steps during service accumulation on your emission-data engines.
              (c) Special maintenance. You may specify more frequent maintenance to address problems related to special situations, such as atypical engine operation. You must clearly state that this additional maintenance is associated with the special situation you are addressing. We may disapprove your maintenance instructions if we determine that you have specified special maintenance steps to address engine operation that is not atypical, or that the maintenance is unlikely to occur in use. If we determine that certain maintenance items do not qualify as special maintenance under this paragraph (c), you may identify this as recommended additional maintenance under paragraph (b) of this section.
              (d) Noncritical emission-related maintenance. Subject to the provisions of this paragraph (d), you may schedule any amount of emission-related inspection or maintenance that is not covered by paragraph (a) of this section (i.e., maintenance that is neither explicitly identified as critical emission-related maintenance, nor that we approve as critical emission-related maintenance). Noncritical emission-related maintenance generally includes re-seating valves, removing combustion chamber deposits, or any other emission-related maintenance on the components we specify in 40 CFR part 1068, Appendix I that is not covered in paragraph (a) of this section. You must state in the owners manual that these steps are not necessary to keep the emission-related warranty valid. If operators fail to do this maintenance, this does not allow you to disqualify those engines from in-use testing or deny a warranty claim. Do not take these inspection or maintenance steps during service accumulation on your emission-data engines.
              
              (e) Maintenance that is not emission-related. For maintenance unrelated to emission controls, you may schedule any amount of inspection or maintenance. You may also take these inspection or maintenance steps during service accumulation on your emission-data engines, as long as they are reasonable and technologically necessary. This might include adding engine oil, changing fuel or oil filters, servicing engine-cooling systems, and adjusting idle speed, governor, engine bolt torque, valve lash, or injector lash. You may perform this nonemission-related maintenance on emission-data engines at the least frequent intervals that you recommend to the ultimate purchaser (but not the intervals recommended for severe service).
              (f) Source of parts and repairs. State clearly on the first page of your written maintenance instructions that a repair shop or person of the owner's choosing may maintain, replace, or repair emission control devices and systems. Your instructions may not require components or service identified by brand, trade, or corporate name. Also, do not directly or indirectly condition your warranty on a requirement that the engine be serviced by your franchised dealers or any other service establishments with which you have a commercial relationship. You may disregard the requirements in this paragraph (f) if you do one of two things:
              (1) Provide a component or service without charge under the purchase agreement.
              (2) Get us to waive this prohibition in the public's interest by convincing us the engine will work properly only with the identified component or service.
              (g) Payment for scheduled maintenance. Owners are responsible for properly maintaining their engines. This generally includes paying for scheduled maintenance. However, manufacturers must pay for scheduled maintenance during the useful life if it meets all the following criteria:
              (1) Each affected component was not in general use on similar engines before 1997.
              (2) The primary function of each affected component is to reduce emissions.
              (3) Failure to perform the maintenance would not cause clear problems that would significantly degrade the engine's performance.
              (h) Owners manual. Explain the owner's responsibility for proper maintenance in the owners manual.
              [73 FR 59259, Oct. 8, 2008, as amended at 75 FR 23024, Apr. 30, 2010]
            
            
              § 1054.130
              What installation instructions must I give to equipment manufacturers?
              (a) If you sell an engine for someone else to install in a piece of equipment, give the engine installer instructions for installing it consistent with the requirements of this part. Include all information necessary to ensure that an engine will be installed in its certified configuration.
              (b) Make sure the instructions have the following information:
              (1) Include the heading: “Emission-related installation instructions”.
              (2) State: “Failing to follow these instructions when installing a certified engine in nonroad equipment violates federal law (40 CFR 1068.105(b)), subject to fines or other penalties as described in the Clean Air Act.”
              (3) Describe the instructions needed to properly install the exhaust system and any other components. Include instructions consistent with the requirements of § 1054.655 related to altitude kits.
              (4) Describe the steps needed to control evaporative emissions in accordance with certificates of conformity that you hold. Include instructions for connecting fuel lines as needed to prevent running loss emissions, if applicable. Such instructions must include sufficient detail to ensure that running loss control will not cause the engine to exceed exhaust emission standards. For example, you may specify a maximum vapor flow rate under normal operating conditions. Also include notification that the installer must meet the requirements of § 1054.112 and 40 CFR part 1060.

              (5) Describe any limits on the range of applications needed to ensure that the engine remains in its certified configuration after installation. For example, if you certify engines only for rated-speed applications tell equipment manufacturers that the engine must not be installed in equipment involving intermediate-speed operation. Also, if your wintertime engines are not certified to the otherwise applicable HC + NOX standards, tell equipment manufacturers that the engines must be installed in equipment that is used only in wintertime.
              (6) Describe any other instructions to make sure the installed engine will operate according to design specifications in your application for certification. For example, this may include specified limits for catalyst systems, such as exhaust backpressure, catalyst location, and temperature profiles during engine operation.
              (7) State: “If you install the engine in a way that makes the engine's emission control information label hard to read during normal engine maintenance, you must place a duplicate label on the equipment, as described in 40 CFR 1068.105.”
              (c) You do not need installation instructions for engines you install in your own equipment.
              (d) Provide instructions in writing or in an equivalent format. For example, you may post instructions on a publicly available Web site for downloading or printing. If you do not provide the instructions in writing, explain in your application for certification how you will ensure that each installer is informed of the installation requirements.
            
            
              § 1054.135
              How must I label and identify the engines I produce?
              The provisions of this section apply to engine manufacturers.
              (a) Assign each engine a unique identification number and permanently affix, engrave, or stamp it on the engine in a legible way.
              (b) At the time of manufacture, affix a permanent and legible label identifying each engine. The label must be—
              (1) Attached in one piece so it is not removable without being destroyed or defaced.
              (2) Secured to a part of the engine needed for normal operation and not normally requiring replacement.
              (3) Durable and readable for the engine's entire life.
              (4) Written in English.
              (c) The label must conform to the following specifications without exception:
              (1) Include the heading “EMISSION CONTROL INFORMATION”.
              (2) Include your full corporate name and trademark. You may identify another company and use its trademark instead of yours if you comply with the provisions of § 1054.640.
              (3) Include EPA's standardized designation for the emission family (and subfamily, where applicable).
              (4) State the following based on the useful life requirements in § 1054.107: “EMISSION COMPLIANCE PERIOD = [identify applicable useful life period] HOURS”. In addition to specifying the hours, you may optionally add the descriptive terms specified in § 1054.107(a) to characterize the useful life. You may use the term Heavy Commercial for nonhandheld engines if you establish a longer useful life under § 1054.107(a)(2).
              (5) State the engine's displacement (in cubic centimeters); however, you may omit this from the label if all the engines in the emission family have the same per-cylinder displacement and total displacement.
              (6) State the date of manufacture [DAY (optional), MONTH, and YEAR]; however, you may omit this from the label if you stamp, engrave, or otherwise permanently identify it elsewhere on the engine, in which case you must also describe in your application for certification where you will identify the date on the engine.
              (7) Identify the emission control system. Use terms and abbreviations as described in 40 CFR 1068.45. You may omit this information from the label if there is not enough room for it and you put it in the owners manual instead.
              (8) Include one of the following statements:
              (i) If you are an integrated equipment manufacturer certifying engines with respect to exhaust emissions and meeting all applicable evaporative emission requirements under 40 CFR part 1060, state—
              “THIS ENGINE MEETS U.S. EPA EXH/EVP REGS FOR [MODEL YEAR].”
              (ii) In all other cases, state—
              
              “THIS ENGINE MEETS U.S. EPA EXH REGS FOR [MODEL YEAR].”
              (d) The following information may be included on the label or in the owners manual:
              (1) List specifications and adjustments for engine tuneups.
              (2) Identify the altitude at which an altitude kit should be installed if you specify an altitude kit under § 1054.115(c).
              (3) Identify the fuel type and any requirements for fuel and lubricants.
              (4) If your nonhandheld engines are certified for use only at rated speed or only at intermediate speed, add the statement: “CERTIFIED FOR [rated-speed or intermediate-speed] APPLICATIONS ONLY” or “CERTIFIED FOR [identify nominal engine speed or range of speeds for testing] OPERATION ONLY”.
              (e) You may add information to the emission control information label as follows:
              (1) You may identify other emission standards that the engine meets or does not meet (such as California standards). You may include this information by adding it to the statement we specify or by including a separate statement.
              (2) You may add other information to ensure that the engine will be properly maintained and used.
              (3) You may add appropriate features to prevent counterfeit labels. For example, you may include the engine's unique identification number on the label.
              (f) Except for the labeling requirements specified in paragraph (c) of this section, you may ask us to approve modified labeling requirements in this part 1054 if you show that it is necessary or appropriate. We will approve your request if your alternate label is consistent with the requirements of this part.
              (g) If others install your engine in their equipment in a way that obscures the engine label such that the label cannot be read during normal maintenance, we require them to add a duplicate label on the equipment (see 40 CFR 1068.105). If equipment manufacturers request it, send them labels that include all the information from the original label and that are clearly identified as duplicate labels. You may omit the date of manufacture from the duplicate label. Keep a written record of each request for five years after it is no longer needed for ongoing production.
              (h) Integrated equipment manufacturers certifying their engines and equipment with respect to both exhaust and evaporative emission standards may meet labeling requirements with a single label that has all the required information specified in this section and in 40 CFR 1060.135.
              [73 FR 59259, Oct. 8, 2008, as amended at 80 FR 9114, Feb. 19, 2015]
            
            
              § 1054.140
              What is my engine's maximum engine power and displacement?
              This section describes how to quantify your engine's maximum engine power and displacement for the purposes of this part.
              (a) An engine configuration's maximum engine power is the maximum brake power point on the nominal power curve for the engine configuration, as defined in this section. Round the power value to the nearest 0.1 kilowatts for nonhandheld engines and to the nearest 0.01 kilowatts for handheld engines. The nominal power curve of an engine configuration is the relationship between maximum available engine brake power and engine speed for an engine, using the mapping procedures of 40 CFR part 1065, based on the manufacturer's design and production specifications for the engine. For handheld engines, we may allow manufacturers to base the nominal power curve on other mapping procedures, consistent with good engineering judgment. This information may also be expressed by a torque curve that relates maximum available engine torque with engine speed. Note that maximum engine power is based on engines and installed engine governors; equipment designs that further limit engine operation do not change maximum engine power.

              (b) An engine configuration's displacement is the intended swept volume of all the engine's cylinders. The swept volume of the engine is the product of the internal cross-section area of the cylinders, the stroke length, and the number of cylinders. Calculate the engine's intended swept volume from the design specifications for the cylinders using enough significant figures to allow determination of the displacement to the nearest 0.1 cc. Determine the final value by rounding to the nearest cubic centimeter. For example, for a one-cylinder engine with circular cylinders having an internal diameter of 6.00 cm and a 6.25 cm stroke length, the rounded displacement would be: (1) × (6.00/2) 2 × (π) × (6.25) = 177 cc.
              (c) The nominal power curve and intended swept volume must be within the range of the actual power curves and swept volumes of production engines considering normal production variability. If after production begins it is determined that either your nominal power curve or your intended swept volume does not represent production engines, we may require you to amend your application for certification under § 1054.225.
            
            
              § 1054.145
              Are there interim provisions that apply only for a limited time?
              The provisions in this section apply instead of other provisions in this part. This section describes how and when these interim provisions apply.
              (a) Delayed Phase 3 implementation for engine manufacturers. Small-volume engine manufacturers may delay complying with the Phase 3 exhaust emission standards and requirements that would otherwise apply, subject to the following conditions:
              (1) You may delay meeting the Phase 3 exhaust emission standards until 2013 for Class II engines and until 2014 for Class I engines. The running loss standards in § 1054.112 also do not apply to engines exempted under this paragraph (a), or to equipment using these engines.
              (2) You must certify your engines exempted under this section to the Phase 2 standards and requirements specified in 40 CFR 90.103 and summarized in Appendix I of this part. You must meet the labeling requirements in 40 CFR 90.114, but use the following compliance statement instead of the compliance statement in 40 CFR 90.114(c)(7): “THIS ENGINE COMPLIES WITH U.S. EPA REGULATIONS FOR [CURRENT MODEL YEAR] NONROAD ENGINES UNDER 40 CFR 1054.145(a).”
              (3) After the delays indicated in paragraph (a)(1) of this section, you must comply with the same standards and requirements as all other manufacturers except as noted elsewhere in this section.
              (4) The provisions of this paragraph (a) may not be used to circumvent the requirements of this part.
              (5) You may continue to generate early credits during this two-year period as described under § 1054.740 as if the Phase 3 emission standards applied starting in the 2013 model year for Class II engines and in the 2014 model year for Class I engines.
              (b) Delayed Phase 3 implementation for equipment manufacturers. The provisions of § 1054.625 describe how manufacturers may produce certain numbers of equipment using Class II engines that meet Phase 2 standards during the first four years that the Phase 3 standards apply.
              (c) Special provisions for handheld engines. The following provisions apply for handheld engines:
              (1) You may use the provisions in 40 CFR 90.104(g) to rely on assigned deterioration factors for small-volume engine manufacturers and for small-volume engine families.
              (2) You may perform maintenance on emission-data engines during service accumulation as described in 40 CFR part 90. If your scheduled emission-related maintenance falls within 10 hours of a test point, delay the maintenance until the engine reaches the test point. Measure emissions before and after peforming the maintenance. Use the average values from these two measurements to calculate deterioration factors. The emission-data engine must meet applicable emission standards before and after maintenance to be considered in compliance, as described in § 1054.240(a) and (b).

              (3) Engines subject to Phase 3 emission standards must meet the standards at or above barometric pressures of 96.0 kPa in the standard configuration and are not required to meet emission standards at lower barometric pressures. This is intended to allow testing under most weather conditions at all altitudes up to 1,100 feet above sea level. In your application for certification, identify the altitude above which you rely on an altitude kit and describe your plan for making information and parts available such that you would reasonably expect that altitude kits would be widely used at all such altitudes.
              (d) Alignment of model years for exhaust and evaporative standards. Evaporative emission standards generally apply based on the model year of the equipment, which is determined by the equipment's date of final assembly. However, in the first year of new emission standards, equipment manufacturers may apply evaporative emission standards based on the model year of the engine as shown on the engine's emission control information label. For example, for the fuel line permeation standards starting in 2012, equipment manufacturers may order a batch of 2011 model year engines for installation in 2012 model year equipment, subject to the anti-stockpiling provisions of 40 CFR 1068.105(a). The equipment with the 2011 model year engines would not need to meet fuel line permeation standards, as long as the equipment is fully assembled by December 31, 2012.
              (e) Early compliance with evaporative emission standards—nonhandheld equipment manufacturers. You may produce nonhandheld equipment that does not meet the otherwise applicable evaporative emission standards without violating the prohibition in 40 CFR 1068.101(a)(1) if you earn evaporative emission allowances, as follows:
              (1) You may earn an evaporative emission allowance from each piece of equipment certified to California's evaporative emission standards by producing it before the requirements of this part start to apply and selling it outside of California. You may use an evaporative emission allowance by selling one piece of equipment that does not meet any EPA evaporative emission standards even though it is subject to the EPA standards. The early-compliant equipment must be covered by an EPA certificate of conformity (see 40 CFR 1060.105(e)).
              (2) You may earn an evaporative emission allowance with respect to fuel tank permeation from each piece of equipment certified to EPA's evaporative emission standards by selling it outside of California or in an application that is preempted from California's standards before EPA's fuel tank permeation standards start to apply. The early-compliant fuel tanks must be covered by an EPA certificate of conformity, though you may demonstrate compliance based on the specifications and procedures adopted by the California Air Resources Board. You may use an evaporative emission allowance by selling one piece of equipment with a fuel tank that does not meet the EPA emission standards that would otherwise apply. For example, you can earn an evaporative emission allowance by selling a low-permeation fuel tank for Class II equipment before the 2011 model year, in which case you could sell a piece of Class II equipment in 2011 with a high-permeation fuel tank. You may not generate allowances under this paragraph (e)(2) based on your sales of metal fuel tanks.
              (3) Evaporative emission allowances you earn under this paragraph (e) from equipment with Class I engines may be used only for other equipment with Class I engines. Similarly, evaporative emission allowances you earn under this paragraph (e) from equipment with Class II engines may be used only for other equipment with Class II engines.
              (4) You must label any equipment using allowances under this paragraph (e) with the following statement: “EXEMPT FROM EVAPORATIVE STANDARDS UNDER 40 CFR 1054.145(e)”.
              (5) You may not use the allowances you generate under this paragraph (e) for 2014 and later model year equipment with Class II engines or for 2015 and later model year equipment with Class I engines.
              (6) Send the Designated Compliance Officer the following information for each year in which you use the provisions of this paragraph (e):
              (i) Send us a report within 45 days after the end of the model year describing how many pieces of equipment you produced in the preceding model year that generate allowances. You may combine this with the reports specified in § 1054.250(a) if applicable.

              (ii) Describe the number of equipment using allowances under this paragraph (e) in your end-of-year reports and final reports after the end of the model year as described in § 1054.730(a). If you do not participate in the averaging, banking, and trading program, send this information separately within 90 days after the end of the model year.
              (f) Early banking for evaporative emission standards—handheld equipment manufacturers. You may earn emission credits for handheld equipment you produce before the evaporative emission standards of § 1054.110 apply. To do this, your equipment must use fuel tanks with a family emission limit below 1.5 g/m2/day (or 2.5 g/m2/day for testing at 40 °C). Calculate your credits as described in § 1054.706 based on the difference between the family emission limit and 1.5 g/m2/day (or 2.5 g/m2/day for testing at 40 °C).
              (g) Useful life for evaporative emission standards. (1) A useful life period of two years applies for fuel tanks or fuel caps certified to meet permeation emission standards in 2013 and earlier model years. However, for fuel tanks with a family emission limit above or below the specified emission standard, calculate emission credits under § 1054.706 based on a useful life of five years.
              (2) A useful life period of two years applies for cold-weather fuel lines certified to meet permeation emission standards in 2012 and 2013. However, for fuel lines with a family emission limit above or below the specified emission standard, calculate emission credits under § 1054.706 based on a useful life of five years.
              (h) Emission credit program for cold-weather fuel lines. In the 2012 through 2015 model years, certifying equipment manufacturers may generate or use emission credits for averaging to show compliance with the permeation standards for cold-weather fuel lines, but not for banking or trading, as follows:
              (1) To generate or use emission credits, apply the provisions of subpart H of this part as they apply for fuel tanks except as specified in this paragraph (h). For example, calculate emission credits based on the internal surface area of the fuel lines and a five-year useful life, even if the standards apply temporarily over a shorter useful life.
              (2) Establish an FEL for each emission family based on emission measurements as specified in 40 CFR 1060.515. The FEL may not exceed 400 g/m2/day for any emission family.
              (3) Use an adjustment factor (AF) of 1.0 for calculating credits.
              (4) Cold-weather fuel lines are in a separate averaging set, which means you may not exchange emission credits between fuel tanks and fuel lines.
              (i) Use of California data for handheld fuel tank permeation. If you certified handheld fuel tanks to the permeation standards in 40 CFR 90.129 based on emission measurements for demonstrating compliance with emission standards for California, you may continue to comply with the provisions of 40 CFR 90.129 instead of the provisions of § 1054.110(b) for the 2010 and 2011 model years, provided that we allow you to use carryover emission data under 40 CFR 1060.235(e) for your emission family.
              (j) Continued use of 40 CFR part 90 test procedures. You may use the test procedures for measuring exhaust emissions in 40 CFR part 90 instead of those in subpart F of this part for 2010 through 2012 model years. This applies for certification, production-line, and in-use testing. You may continue to use data based on the test procedures in 40 CFR part 90 for engine families in 2013 and later model years, provided that we allow you to use carryover emission data under 40 CFR 1054.235(d) for your emission family. You may also use the test procedures for measuring exhaust emissions in 40 CFR part 90 for production-line testing with any engine family whose certification is based on testing with those procedures.
              (k) Carryover of exhaust emission data from Californa ARB procedures. You may certify your engines through the 2012 model year based on exhaust emission data you previously submitted to California ARB. This applies for certification and production-line testing. This paragraph (k) no longer applies starting with the 2013 model year. Note that other regulatory provisions may allow you to use data from California ARB for EPA certification in certain circumstances.
              (l) [Reserved]
              (m) Delayed compliance for rotation-molded fuel tanks. (1) You may produce limited numbers of 2011 and 2012 model year equipment with rotation-molded fuel tanks that do not meet permeation emission standards specified in § 1054.112(b) and 40 CFR 1060.103, subject to the following provisions:
              (i) You may use allowances under this paragraph (m) only for Class II equipment models using identical fuel tanks such that the production volumes of the fuel tank design used in such equipment is no more than 5,000 units in the 2011 and 2012 model years, with a total corporate allowance of 10,000 units in 2012. If production volumes are greater than 5,000 for a given fuel tank design (or greater than 10,000 corporate-wide in the 2012 model year), all those tanks must comply with emission standards. Tanks are generally considered identical if they are produced under a single part number to conform to a single design or blueprint. Tanks should be considered identical if they differ only with respect to production variability, post-production changes (such as different fittings or grommets), supplier, color, or other extraneous design variables. The limit of 5,000 units for a given fuel tank design applies together for the total production from any parent or subsidiary companies.
              (ii) Include the following statement on the emission label specified in 40 CFR 1060.135: “EXEMPT FROM TANK PERMEATION STANDARDS UNDER 40 CFR 1054.145”.
              (iii) You must keep records to demonstrate that you do not exceed the specified production volumes. Identify the number of exempted equipment you produced from each model and from each production facility.
              (iv) You may not apply the provisions of this paragraph (m) for fuel tanks that are not rotation-molded or for equipment that is not powered by a Class II engine.
              (2) Fuel tank manufacturers may produce exempted fuel tanks as needed for equipment manufacturers under this paragraph (m) without our prior approval. Fuel tank manufacturers must keep records of the number of exempted fuel tanks sold to each equipment manufacturer.
              (3) Equipment you produce under this paragraph (m) are exempt from the prohibitions in 40 CFR 1068.101(a)(1) with respect to fuel tank permeation emissions, subject to the provisions of this paragraph (m). However, producing more exempted equipment than we allow under this paragraph (m) violates the prohibitions in 40 CFR 1068.101(a)(1). Equipment manufacturers and fuel tank manufacturers must keep the records we require under this paragraph (m) until at least December 31, 2016 and give them to us if we ask for them (see 40 CFR 1068.101(a)(2)).
              (n) California test fuel. You may perform testing with a fuel meeting the requirements for certifying the engine in California instead of the fuel specified in § 1054.501(b)(2), as follows:
              (1) You may certify individual engine families using data from testing conducted with California Phase 2 test fuel. Any EPA testing with such an engine family may use either this same certification fuel or the test fuel specified in § 1054.501.
              (2) Starting in model year 2013, you may certify individual engine families using data from testing conducted with California Phase 3 test fuel. Any EPA testing with such an engine family may use either this same certification fuel or the test fuel specified in § 1054.501, unless you certify to the more stringent CO standards specified in this paragraph (n)(2). If you meet these alternate CO standards, we will also use California Phase 3 test fuel for any testing we perform with engines from that engine family. The following alternate CO standards apply instead of the CO standards specified in § 1054.103 or § 1054.105:
              
                Table 1 to § 1054.145—Alternate CO Standards for Testing With California Phase 3 Test Fuel
                [g/kW-hr]
                
                  Engine type
                  Alternate CO standard
                
                
                  Class I
                  549
                
                
                  Class II
                  549
                
                
                  Class III
                  536
                
                
                  Class IV
                  536
                
                
                  Class V
                  536
                
                
                  Marine generators
                  4.5
                
              
              [73 FR 59259, Oct. 8, 2008, as amended at 75 FR 23025, Apr. 30, 2010; 78 FR 36397, June 17, 2013; 80 FR 9114, Feb. 19, 2015]
            
          
          
            
            Subpart C—Certifying Emission Families
            
              § 1054.201
              What are the general requirements for obtaining a certificate of conformity?
              Engine manufacturers must certify their engines with respect to the exhaust emission standards in this part. Manufacturers of engines, equipment, or fuel-system components may need to certify their products with respect to evaporative emission standards as described in 40 CFR 1060.1 and 1060.601. The following general requirements apply for obtaining a certificate of conformity:
              (a) You must send us a separate application for a certificate of conformity for each engine family. A certificate of conformity is valid starting with the indicated effective date but it is not valid for any production after December 31 of the model year for which it is issued. No certificate will be issued after December 31 of the model year. If you certify with respect to both exhaust and evaporative emissions, you must submit separate applications.
              (b) The application must contain all the information required by this part and must not include false or incomplete statements or information (see § 1054.255).
              (c) We may ask you to include less information than we specify in this subpart as long as you maintain all the information required by § 1054.250.
              (d) You must use good engineering judgment for all decisions related to your application (see 40 CFR 1068.5).
              (e) An authorized representative of your company must approve and sign the application.
              (f) See § 1054.255 for provisions describing how we will process your application.
              (g) We may require you to deliver your test engines to a facility we designate for our testing (see § 1054.235(c)).

              (h) For engines that become new after being placed into service, such as engines converted to run on a different fuel, we may specify alternate certification provisions consistent with the intent of this part. See § 1054.645 and the definition of “new nonroad engine” in § 1054.801.
              [73 FR 59259, Oct. 8, 2008, as amended at 75 FR 23025, Apr. 30, 2010]
            
            
              § 1054.205
              What must I include in my application?
              This section specifies the information that must be in your application, unless we ask you to include less information under § 1054.201(c). We may require you to provide additional information to evaluate your application. The provisions of this section apply to integrated equipment manufacturers and engine manufacturers selling loose engines. Nonintegrated equipment manufacturers must follow the requirements of 40 CFR part 1060.
              (a) Describe the emission family's specifications and other basic parameters of the engine's design and emission controls. List the fuel type on which your engines are designed to operate (for example, all-season gasoline). List each distinguishable engine configuration in the emission family. For each engine configuration in which the maximum modal power of the emission-data engine is at or above 25 kW (or power at or above 15 kW if displacement is above 1000 cc), list the maximum engine power and the range of values for maximum engine power resulting from production tolerances, as described in § 1054.140.

              (b) Explain how the emission control systems operate. Describe the evaporative emission controls and show how your design will prevent running loss emissions, if applicable. Also describe in detail all system components for controlling exhaust emissions, including all auxiliary emission control devices (AECDs) and all fuel-system components you will install on any production or test engine. Identify the part number of each component you describe. For this paragraph (b), treat as separate AECDs any devices that modulate or activate differently from each other. Include sufficient detail to allow us to evaluate whether the AECDs are consistent with the defeat device prohibition of § 1054.115. For example, if your engines will routinely experience in-use operation that differs from the specified duty cycle for certification, describe how the fuel-metering system responds to varying speeds and loads not represented by the duty cycle. If you test an emission-data engine by disabling the governor for full-load operation such that the engine operates at an air-fuel ratio significantly different than under full-load operation with an installed governor, explain why these differences are necessary or appropriate. For conventional carbureted engines without electronic fuel controls, it is sufficient to state that there is no significant difference in air-fuel ratios.
              (c) [Reserved]
              (d) Describe the engines, equipment, and fuel system components you selected for testing and the reasons for selecting them.
              (e) Describe the test equipment and procedures that you used, including any special or alternate test procedures you used. For handheld engines, describe how you selected the value for rated speed.
              (f) Describe how you operated the emission-data engine before testing, including the duty cycle and the number of engine operating hours used to stabilize emission levels. Explain why you selected the method of service accumulation. Describe any scheduled maintenance you did.
              (g) List the specifications of the test fuel to show that it falls within the required ranges we specify in 40 CFR part 1065.
              (h) Identify the emission family's useful life. Describe the basis for selecting useful life values with respect to exhaust emissions (see § 1054.107).
              (i) Include the maintenance and warranty instructions you will give to the ultimate purchaser of each new engine (see §§ 1054.120 and 1054.125). Describe your basis for meeting the warranty-assurance provisions in § 1054.120(f). Describe your recall repair network if it is different than your warranty repair network. State that you will post a bond as specified in § 1054.120(f) and 1054.690 or describe why those requirements do not apply.
              (j) Include the emission-related installation instructions you will provide if someone else installs your engines in nonroad equipment (see § 1054.130).
              (k) Describe your emission control information label (see § 1054.135).
              (l) Identify the emission standards or FELs for the emission family.
              (m) Identify the emission family's deterioration factors and describe how you developed them (see § 1054.245). Present any emission test data you used for this.
              (n) State that you operated your emission-data engines as described in the application (including the test procedures, test parameters, and test fuels) to show you meet the requirements of this part.
              (o) Present emission data to show that you meet exhaust emission standards, as follows:

              (1) Present emission data for hydrocarbons (such as THC, THCE, or NMHC, as applicable), NOX, and CO on an emission-data engine to show your engines meet the applicable exhaust emission standards as specified in § 1054.101. Show emission figures before and after applying deterioration factors for each engine. Include test data from each applicable duty cycle specified in § 1054.505(b). If we specify more than one grade of any fuel type (for example, low-temperature and all-season gasoline), you need to submit test data only for one grade, unless the regulations of this part specify otherwise for your engine.
              (2) Note that §§ 1054.235 and 1054.245 allow you to submit an application in certain cases without new emission data.
              (p) Report test results as follows:
              (1) Report all test results involving measurement of pollutants for which emission standards apply. Include test results from invalid tests or from any other tests, whether or not they were conducted according to the test procedures of subpart F of this part. We may ask you to send other information to confirm that your tests were valid under the requirements of this part and 40 CFR parts 1060 and 1065.
              (2) Report measured CO2, N2O, and CH4 as described in § 1054.235. Small-volume engine manufacturers may omit reporting N2O and CH4.

              (q) Describe all adjustable operating parameters (see § 1054.115(b)), including production tolerances. Include the following in your description of each parameter:
              
              (1) The nominal or recommended setting.
              (2) The intended physically adjustable range.
              (3) The limits or stops used to establish adjustable ranges.
              (4) Information showing why the limits, stops, or other means of inhibiting adjustment are effective in preventing adjustment of parameters on in-use engines to settings outside your intended physically adjustable ranges.
              (r) Describe how your nonhandheld engines comply with emission standards at varying atmospheric pressures. Include a description of altitude kits you design to comply with the requirements of § 1054.115(c). Identify the part number of each component you describe. Identify the altitude range for which you expect proper engine performance and emission control with and without the altitude kit. State that your engines will comply with applicable emission standards throughout the useful life with the altitude kit installed according to your instructions. Describe any relevant testing, engineering analysis, or other information in sufficient detail to support your statement. In addition, describe your plan for making information and parts available such that you would reasonably expect that altitude kits would be widely used in the high-altitude counties specified in 40 CFR part 1068, Appendix III. For example, engine owners should have ready access to information describing when an altitude kit is needed and how to obtain this service. Similarly, parts and service information should be available to qualified service facilities in addition to authorized service centers if that is needed for owners to have such altitude kits installed locally.
              (s) If your engines are subject to handheld emission standards on the basis of meeting weight limitations described in the definition of “handheld” in § 1054.801, describe your analysis showing that you meet the applicable weight-related restrictions.
              (t) State whether your certification is limited for certain engines. If this is the case, describe how you will prevent use of these engines in applications for which they are not certified. This applies for engines such as the following:

              (1) Wintertime engines not certified to the specified HC + NOX standard.
              (2) Two-stroke snowthrower engines using the provisions of § 1054.101(d).
              (u) Unconditionally certify that all the engines in the emission family comply with the requirements of this part, other referenced parts of the CFR, and the Clean Air Act.
              (v) Include good-faith estimates of U.S.-directed production volumes. Include a justification for the estimated production volumes if they are substantially different than actual production volumes in earlier years for similar models. Also indicate whether you expect the engine family to contain only nonroad engines, only stationary engines, or both.
              (w) State that you will post a bond as specified in § 1054.690 or describe why those requirements do not apply.
              (x) Include the information required by other subparts of this part. For example, include the information required by § 1054.725 if you participate in the ABT program.
              (y) Include other applicable information, such as information specified in this part or 40 CFR part 1068 related to requests for exemptions.
              (z) Name an agent for service located in the United States. Service on this agent constitutes service on you or any of your officers or employees for any action by EPA or otherwise by the United States related to the requirements of this part.
              (aa) For imported engines or equipment, identify the following:
              (1) The port(s) at which you have imported your engines (or equipment containing your engines) over the previous 12 months.
              (2) The names and addresses of the agents you have authorized to import your engines or equipment.
              (3) The location of a test facility in the United States where you can test your engines if we select them for testing under a selective enforcement audit, as specified in 40 CFR part 1068, subpart E.
              [73 FR 59259, Oct. 8, 2008, as amended at 74 FR 56511, Oct. 30, 2009; 75 FR 23025, Apr. 30, 2010]
            
            
              
              § 1054.210
              May I get preliminary approval before I complete my application?
              If you send us information before you finish the application, we will review it and make any appropriate determinations, especially for questions related to emission family definitions, auxiliary emission control devices, deterioration factors, useful life, testing for service accumulation, maintenance, and delegated final assembly. Decisions made under this section are considered to be preliminary approval, subject to final review and approval. We will generally not reverse a decision where we have given you preliminary approval, unless we find new information supporting a different decision. If you request preliminary approval related to the upcoming model year or the model year after that, we will make the appropriate determinations as soon as practicable. We will generally not provide preliminary approval related to a future model year more than two years ahead of time.
            
            
              § 1054.220
              How do I amend the maintenance instructions in my application?
              You may amend your emission-related maintenance instructions after you submit your application for certification as long as the amended instructions remain consistent with the provisions of § 1054.125. You must send the Designated Compliance Officer a written request to amend your application for certification for an engine family if you want to change the emission-related maintenance instructions in a way that could affect emissions. In your request, describe the proposed changes to the maintenance instructions. If operators follow the original maintenance instructions rather than the newly specified maintenance, this does not allow you to disqualify those engines from in-use testing or deny a warranty claim.
              (a) If you are decreasing or eliminating any specified maintenance, you may distribute the new maintenance instructions to your customers 30 days after we receive your request, unless we disapprove your request. This would generally include replacing one maintenance step with another. We may approve a shorter time or waive this requirement.
              (b) If your requested change would not decrease the specified maintenance, you may distribute the new maintenance instructions anytime after you send your request. For example, this paragraph (b) would cover adding instructions to increase the frequency of filter changes for engines in severe-duty applications.
              (c) You need not request approval if you are making only minor corrections (such as correcting typographical mistakes), clarifying your maintenance instructions, or changing instructions for maintenance unrelated to emission control. We may ask you to send us copies of maintenance instructions revised under this paragraph (c).
              [73 FR 59259, Oct. 8, 2008, as amended at 75 FR 23025, Apr. 30, 2010]
            
            
              § 1054.225
              How do I amend my application for certification to include new or modified engines or fuel systems or change an FEL?
              Before we issue you a certificate of conformity, you may amend your application to include new or modified engine or fuel-system configurations, subject to the provisions of this section. After we have issued your certificate of conformity, you may send us an amended application requesting that we include new or modified configurations within the scope of the certificate, subject to the provisions of this section. You must amend your application if any changes occur with respect to any information included in your application.
              (a) You must amend your application before you take any of the following actions:
              (1) Add an engine or fuel-system configuration to an emission family. In this case, the configuration added must be consistent with other configurations in the emission family with respect to the criteria listed in § 1054.230.

              (2) Change a configuration already included in an emission family in a way that may affect emissions, or change any of the components you described in your application for certification. This includes production and design changes that may affect emissions any time during the engine's lifetime.
              (3) Modify an FEL for an emission family with respect to exhaust emissions as described in paragraph (f) of this section.
              (b) To amend your application for certification, send the Designated Compliance Officer the following information:
              (1) Describe in detail the addition or change in the model or configuration you intend to make.
              (2) Include engineering evaluations or data showing that the amended emission family complies with all applicable requirements. You may do this by showing that the original emission-data engine or emission-data equipment is still appropriate for showing that the amended family complies with all applicable requirements.
              (3) If the original emission-data engine for the engine family is not appropriate to show compliance for the new or modified engine configuration, include new test data showing that the new or modified engine configuration meets the requirements of this part.
              (c) We may ask for more test data or engineering evaluations. You must give us these within 30 days after we request them.
              (d) For emission families already covered by a certificate of conformity, we will determine whether the existing certificate of conformity covers your new or modified configuration. You may ask for a hearing if we deny your request (see § 1054.820).
              (e) For emission families already covered by a certificate of conformity, you may start producing the new or modified configuration anytime after you send us your amended application and before we make a decision under paragraph (d) of this section. However, if we determine that the affected configurations do not meet applicable requirements, we will notify you to cease production of the configurations and may require you to recall the engine or equipment at no expense to the owner. Choosing to produce engines under this paragraph (e) is deemed to be consent to recall all engines or equipment that we determine do not meet applicable emission standards or other requirements and to remedy the nonconformity at no expense to the owner. If you do not provide information required under paragraph (c) of this section within 30 days after we request it, you must stop producing the new or modified engine or equipment.
              (f) You may ask us to approve a change to your FEL with respect to exhaust emissions in certain cases after the start of production. The changed FEL may not apply to engines you have already introduced into U.S. commerce, except as described in this paragraph (f). If we approve a changed FEL after the start of production, you must identify the date or serial number for applying the new FEL. If you identify this by month and year, we will consider that a lowered FEL applies on the last day of the month and a raised FEL applies on the first day of the month. You may ask us to approve a change to your FEL in the following cases:
              (1) You may ask to raise your FEL for your emission family at any time. In your request, you must show that you will still be able to meet the emission standards as specified in subparts B and H of this part. If you amend your application by submitting new test data to include a newly added or modified engine, as described in paragraph (b)(3) of this section, use the appropriate FELs with corresponding production volumes to calculate emission credits for the model year, as described in subpart H of this part. In all other circumstances, you must use the higher FEL for the entire family to calculate emission credits under subpart H of this part.
              (2) You may ask to lower the FEL for your emission family only if you have test data from production engines showing that emissions are below the proposed lower FEL. The lower FEL does not apply to engines you produce before the new FEL starts to apply, as specified in this paragraph (f). Use the appropriate FELs with corresponding production volumes to calculate emission credits for the model year, as described in subpart H of this part.
            
            
              § 1054.230
              How do I select emission families?

              (a) For purposes of certification, divide your product line into families of engines that are expected to have similar emission characteristics throughout their useful life as described in this section. Your emission family is limited to a single model year. For evaporative emissions, group engines into emission families as described in 40 CFR 1060.230.
              (b) Group engines into the same emission family for exhaust emissions if they are the same in all the following aspects:
              (1) The combustion cycle and fuel. See paragraph (g) of this section for special provisions that apply for dual-fuel engines.
              (2) The cooling system (liquid-cooled vs. air-cooled).
              (3) Valve configuration (for example, side-valve vs. overhead valve).
              (4) Method of air aspiration (for example, turbocharged vs. naturally aspirated).
              (5) The number, location, volume, and composition of catalytic converters.
              (6) The number and arrangement of cylinders (such as in-line or vee configuration) and approximate total displacement.
              (7) Engine class, as defined in § 1054.801.
              (8) Method of control for engine operation, other than governing (mechanical or electronic).
              (9) The numerical level of the applicable emission standards. For example, an engine family may not include engines certified to different family emission limits, though you may change family emission limits without recertifying as specified in § 1054.225.
              (10) Useful life.
              (c) You may subdivide a group that is identical under paragraph (b) of this section into different emission families if you show the expected emission characteristics are different during the useful life.
              (d) You may group engines that are not identical with respect to the things listed in paragraph (b) of this section into the same emission family, as follows:
              (1) In unusual circumstances, you may group such engines into the same emission family if you show that their emission characteristics during the useful life will be similar.
              (2) If you are a small-volume engine manufacturer, you may group any nonhandheld engines with the same useful life that are subject to the same emission standards into a single emission family.
              (3) The provisions of this paragraph (d) do not exempt any engines from meeting all the applicable standards and requirements in subpart B of this part.
              (e) Select test engines from the emission family as described in 40 CFR 1065.401.
              (f) You may combine engines from different classes into a single emission family under paragraph (d)(1) of this section if you certify the emission family to the more stringent set of standards from the two classes in that model year.
              (g) You may certify dual-fuel or flexible-fuel engines in a single engine family. You may include dedicated-fuel versions of this same engine model in the same engine family, as long as they are identical to the engine configuration with respect to that fuel type for the dual-fuel or flexible-fuel version of the engine. For example, if you produce an engine that can alternately run on gasoline and natural gas, you can include the gasoline-only and natural gas-only versions of the engine in the same engine family as the dual-fuel engine if engine operation on each fuel type is identical with or without installation of components for operating on the other fuel.
              [73 FR 59259, Oct. 8, 2008, as amended at 75 FR 23025, Apr. 30, 2010]
            
            
              § 1054.235
              What exhaust emission testing must I perform for my application for a certificate of conformity?
              This section describes the exhaust emission testing you must perform to show compliance with the emission standards in §§ 1054.103 and 1054.105. See §§ 1054.240 and 1054.245 and 40 CFR part 1065, subpart E, regarding service accumulation before emission testing.

              (a) Select an emission-data engine from each engine family for testing as described in 40 CFR 1065.401. Select a configuration that is most likely to exceed the HC + NOX standard, using good engineering judgment. Configurations must be tested as they will be produced, including installed governors, if applicable.

              (b) Test your emission-data engines using the procedures and equipment specified in subpart F of this part. In the case of dual-fuel engines, measure emissions when operating with each type of fuel for which you intend to certify the engine. In the case of flexible-fuel engines, measure emissions when operating with the fuel mixture that is most likely to cause the engine to exceed the applicable HC + NOX emission standard, though you may ask us to exclude fuel mixtures that you can show are not likely to occur in use.
              (c) We may measure emissions from any of your emission-data engines or other engines from the emission family, as follows:
              (1) We may decide to do the testing at your plant or any other facility. If we do this, you must deliver the engine to a test facility we designate. The engine you provide must include appropriate manifolds, aftertreatment devices, electronic control units, and other emission-related components not normally attached directly to the engine block. If we do the testing at your plant, you must schedule it as soon as possible and make available the instruments, personnel, and equipment we need.
              (2) If we measure emissions on one of your engines, the results of that testing become the official emission results for the engine.
              (3) We may set the adjustable parameters of your engine to any point within the physically adjustable ranges (see § 1054.115(b)).
              (4) We may calibrate your engine within normal production tolerances for anything we do not consider an adjustable parameter. For example, this would apply where we determine that an engine parameter is not an adjustable parameter (as defined in § 1054.801) but that it is subject to production variability.
              (d) You may ask to use carryover emission data from a previous model year instead of doing new tests, but only if all the following are true:
              (1) The emission family from the previous model year differs from the current emission family only with respect to model year or other characteristics unrelated to emissions. You may also ask to add a configuration subject to § 1054.225.
              (2) The emission-data engine from the previous model year remains the appropriate emission-data engine under paragraph (b) of this section.
              (3) The data show that the emission-data engine would meet all the requirements that apply to the emission family covered by the application for certification. For engines originally tested under the provisions of 40 CFR part 90, you may consider those test procedures to be equivalent to the procedures we specify in subpart F of this part.
              (e) We may require you to test another engine of the same or different configuration in addition to the engine(s) tested under paragraph (b) of this section.
              (f) If you use an alternate test procedure under 40 CFR 1065.10 and later testing shows that such testing does not produce results that are equivalent to the procedures specified in subpart F of this part, we may reject data you generated using the alternate procedure.
              (g) Measure CO2 and CH4 with each low-hour certification test using the procedures specified in 40 CFR part 1065 starting in the 2011 and 2012 model years, respectively. Also measure N2O with each low-hour certification test using the procedures specified in 40 CFR part 1065 starting in the 2013 model year for any engine family that depends on NOx aftertreatment to meet emission standards. Small-volume engine manufacturers may omit measurement of N2O and CH4. Use the same units and modal calculations as for your other results to report a single weighted value for each constituent. Round the final values as follows:
              (1) Round CO2 to the nearest 1 g/kW-hr.
              (2) Round N2O to the nearest 0.001 g/kW-hr.
              (3) Round CH4 to the nearest 0.001 g/kW-hr.
              [73 FR 59259, Oct. 8, 2008, as amended at 74 FR 56511, Oct. 30, 2009]
            
            
              
              § 1054.240
              How do I demonstrate that my emission family complies with exhaust emission standards?
              (a) For purposes of certification, your emission family is considered in compliance with the emission standards in § 1054.101(a) if all emission-data engines representing that family have test results showing deteriorated emission levels at or below these standards. This includes all test points over the course of the durability demonstration. Note that your FELs are considered to be the applicable emission standards with which you must comply if you participate in the ABT program in subpart H of this part.
              (b) Your engine family is deemed not to comply if any emission-data engine representing that family has test results showing a deteriorated emission level for any pollutant that is above an applicable emission standard. This includes all test points over the course of the durability demonstration.
              (c) Determine a deterioration factor to compare emission levels from the emission-data engine with the applicable emission standards. Section 1054.245 specifies how to test engines to develop deterioration factors that represent the expected deterioration in emissions over your engines' full useful life. Calculate a multiplicative deterioration factor as described in § 1054.245(b). If the deterioration factor is less than one, use one. Specify the deterioration factor to one more significant figure than the emission standard. You may use assigned deterioration factors that we establish for up to 10,000 nonhandheld engines from small-volume emission families in each model year, except that small-volume engine manufacturers may use assigned deterioration factors for any or all of their engine families.

              (d) Adjust the official emission results for each tested engine at the low-hour test point by multiplying the measured emissions by the deterioration factor, then rounding the adjusted figure to the same number of decimal places as the emission standard. Compare the rounded emission levels to the emission standard for each emission-data engine. In the case of HC + NOX standards, add the official emission results and apply the deterioration factor to the sum of the pollutants before rounding. However, if your deterioration factors are based on emission measurements that do not cover the engine's full useful life, apply deterioration factors to each pollutant and then add the results before rounding.
              (e) The provisions of this paragraph (e) apply only for engine families with a useful life at or below 300 hours. To apply the deterioration factor to engines other than the original emission-data engine, they must be operated for the same number of hours before starting emission measurements that you used for the original emission-data engine, within one hour. For example, if the original emission-data engine operated for 8 hours before the low-hour emission test, operate the other test engines for 7 to 9 hours before starting emission measurements.
            
            
              § 1054.245
              How do I determine deterioration factors from exhaust durability testing?
              This section describes how to determine deterioration factors, either with pre-existing test data or with new emission measurements.
              (a) You may ask us to approve deterioration factors for an emission family based on emission measurements from similar engines if you have already given us these data for certifying other engines in the same or earlier model years. Use good engineering judgment to decide whether the two engines are similar.
              (b) If you are unable to determine deterioration factors for an emission family under paragraph (a) of this section, select engines, subsystems, or components for testing. Determine deterioration factors based on service accumulation and related testing. Include consideration of wear and other causes of deterioration expected under typical consumer use. Determine deterioration factors as follows:

              (1) Measure emissions from the emission-data engine at a low-hour test point, at the midpoint of the useful life, and at the end of the useful life, except as specifically allowed by this paragraph (b). You may test at additional evenly spaced intermediate points. Collect emission data using measurements to one more decimal place than the emission standard.
              (2) Operate the engine over a representative duty cycle for a period at least as long as the useful life (in hours). You may operate the engine continuously. You may also use an engine installed in nonroad equipment to accumulate service hours instead of running the engine only in the laboratory.
              (3) In the case of dual-fuel or flexible-fuel engines, you may accumulate service hours on a single emission-data engine using the type or mixture of fuel expected to have the highest combustion and exhaust temperatures. For dual-fuel engines, you must measure emissions on each fuel type at each test point.
              (4) You may perform maintenance on emission-data engines as described in § 1054.125 and 40 CFR part 1065, subpart E. If you change one or more spark plugs on an emission-data engine as allowed under § 1054.125, you must measure emissions before and after this maintenance. If you clean or change an air filter on an emission-data engine as allowed under § 1054.125, you must measure emissions before and after every second time you perform this maintenance. Use the average values from these two measurements to calculate deterioration factors. The emission-data engine must meet applicable emission standards before and after maintenance to be considered in compliance, as described in § 1054.240(a) and (b).
              (5) Calculate your deterioration factor using a linear least-squares fit of your test data, but treat the low-hour test point as occurring at hour zero. Your deterioration factor is the ratio of the calculated emission level at the point representing the full useful life to the calculated emission level at zero hours.
              (6) If you test more than one engine to establish deterioration factors, average the deterioration factors from all the engines before rounding.
              (7) If your durability engine fails between 80 percent and 100 percent of useful life, you may use the last emission measurement as the test point representing the full useful life, provided it occurred after at least 80 percent of the useful life.
              (8) If your useful life is 1,000 hours or longer, and your durability engine fails between 50 percent and 100 percent of useful life, you may extrapolate your emission results to determine the emission level representing the full useful life, provided emissions were measured at least once after 50 percent of the useful life.
              (9) Use good engineering judgment for all aspects of the effort to establish deterioration factors under this paragraph (b).
              (10) You may use other testing methods to determine deterioration factors, consistent with good engineering judgment, as long as we approve those methods in advance.
              (c) Include the following information in your application for certification:
              (1) If you determine your deterioration factors based on test data from a different emission family, explain why this is appropriate and include all the emission measurements on which you base the deterioration factor.
              (2) If you do testing to determine deterioration factors, describe the form and extent of service accumulation, including the method you use to accumulate hours.
            
            
              § 1054.250
              What records must I keep and what reports must I send to EPA?
              (a) Send the Designated Compliance Officer information related to your U.S.-directed production volumes as described in § 1054.345. In addition, within 45 days after the end of the model year, you must send us a report describing information about engines you produced during the model year as follows:
              (1) State the total production volume for each engine family that is not subject to reporting under § 1054.345.
              (2) State the total production volume for any engine family for which you produce engines after completing the reports required in § 1054.345.

              (3) If you produced exempted engines under the provisions of § 1054.625(j)(1), report the number of exempted engines you produced for each engine model and identify the buyer or shipping destination for each exempted engine.
              
              (4) For production volumes you report under this paragraph (a), identify whether or not the figures include California sales. Include a separate count of production volumes for California sales if those figures are available.
              (b) Organize and maintain the following records:
              (1) A copy of all applications and any summary information you send us.
              (2) Any of the information we specify in § 1054.205 that you were not required to include in your application.
              (3) A detailed history of all emission-data engines. For each engine, describe all of the following:
              (i) The emission-data engine's construction, including its origin and buildup, steps you took to ensure that it represents production engines, any components you built specially for it, and all the components you include in your application for certification.
              (ii) How you accumulated engine operating hours (service accumulation), including the dates and the number of hours accumulated.
              (iii) All maintenance, including modifications, parts changes, and other service, and the dates and reasons for the maintenance.
              (iv) All your emission tests, including documentation on routine and standard tests, as specified in part 40 CFR part 1065, and the date and purpose of each test.
              (v) All tests to diagnose engine or emission control performance, giving the date and time of each and the reasons for the test.
              (vi) Any other significant events.
              (4) Production figures for each emission family divided by assembly plant.
              (5) Keep a list of engine identification numbers for all the engines you produce under each certificate of conformity.
              (c) Keep data from routine emission tests (such as test cell temperatures and relative humidity readings) for one year after we issue the associated certificate of conformity. Keep all other information specified in this section for eight years after we issue your certificate.
              (d) Store these records in any format and on any media as long as you can promptly send us organized, written records in English if we ask for them. You must keep these records readily available. We may review them at any time.
            
            
              § 1054.255
              What decisions may EPA make regarding my certificate of conformity?
              (a) If we determine your application is complete and shows that the emission family meets all the requirements of this part and the Clean Air Act, we will issue a certificate of conformity for your emission family for that model year. We may make the approval subject to additional conditions.
              (b) We may deny your application for certification if we determine that your emission family fails to comply with emission standards or other requirements of this part or the Clean Air Act. We will base our decision on all available information. If we deny your application, we will explain why in writing.
              (c) In addition, we may deny your application or suspend or revoke your certificate if you do any of the following:
              (1) Refuse to comply with any testing, reporting, or bonding requirements.
              (2) Submit false or incomplete information (paragraph (e) of this section applies if this is fraudulent).
              (3) Render inaccurate any test data.
              (4) Deny us from completing authorized activities (see 40 CFR 1068.20). This includes a failure to provide reasonable assistance.
              (5) Produce engines or equipment for importation into the United States at a location where local law prohibits us from carrying out authorized activities.
              (6) Fail to supply requested information or amend your application to include all engines or equipment being produced.
              (7) Take any action that otherwise circumvents the intent of the Clean Air Act or this part.
              (d) We may void your certificate if you do not keep the records we require or do not give us information as required under this part or the Clean Air Act.

              (e) We may void your certificate if we find that you intentionally submitted false or incomplete information.
              
              (f) If we deny your application or suspend, revoke, or void your certificate, you may ask for a hearing (see § 1054.820).
            
          
          
            Subpart D—Production-line Testing
            
              § 1054.300
              Applicability.
              This subpart specifies requirements for engine manufacturers to test their production engines for exhaust emissions to ensure that the engines are being produced as described in the application for certification. The production-line verification described in 40 CFR part 1060, subpart D, applies for equipment and components for evaporative emissions.
            
            
              § 1054.301
              When must I test my production-line engines?
              (a) If you produce engines that are subject to the requirements of this part, you must test them as described in this subpart, except as follows:
              (1) Small-volume engine manufacturers may omit testing under this subpart.
              (2) We may exempt small-volume emission families from routine testing under this subpart. Request this exemption in your application for certification and include your basis for projecting a production volume below 5,000 units. We will approve your request if we agree that you have made good-faith estimates of your production volumes. Your exemption is approved when we grant your certificate. You must promptly notify us if your actual production exceeds 5,000 units during the model year. If you exceed the production limit or if there is evidence of a nonconformity, we may require you to test production-line engines under this subpart, or under 40 CFR part 1068, subpart E, even if we have approved an exemption under this paragraph (a)(2).
              (b) We may suspend or revoke your certificate of conformity for certain engine families if your production-line engines do not meet the requirements of this part or you do not fulfill your obligations under this subpart (see §§ 1054.325 and 1054.340).
              (c) Other regulatory provisions authorize us to suspend, revoke, or void your certificate of conformity, or order recalls for engine families, without regard to whether they have passed these production-line testing requirements. The requirements of this subpart do not affect our ability to do selective enforcement audits, as described in 40 CFR part 1068. Individual engines in families that pass these production-line testing requirements must also conform to all applicable regulations of this part and 40 CFR part 1068.
              (d) You may use alternate programs for testing production-line engines in the following circumstances:
              (1) You may use analyzers and sampling systems that meet the field-testing requirements of 40 CFR part 1065, subpart J, but not the otherwise applicable requirements in 40 CFR part 1065 for laboratory testing, to demonstrate compliance with emission standards if you double the minimum sampling rate specified in § 1054.310(b). Use measured test results to determine whether engines comply with applicable standards without applying a measurement allowance. This alternate program does not require prior approval but we may disallow use of this option where we determine that use of field-grade equipment would prevent you from being able to demonstrate that your engines are being produced to conform to the specifications in your application for certification.
              (2) You may ask to use another alternate program for testing production-line engines. In your request, you must show us that the alternate program gives equal assurance that your products meet the requirements of this part. We may waive some or all of this subpart's requirements if we approve your alternate approach. For example, in certain circumstances you may be able to give us equal assurance that your products meet the requirements of this part by using less rigorous measurement methods if you offset that by increasing the number of test engines.

              (e) If you certify an engine family with carryover emission data, as described in § 1054.235(d), and these equivalent engine families consistently pass the production-line testing requirements over the preceding two-year period, you may ask for a reduced testing rate for further production-line testing for that family. The minimum testing rate is one engine per engine family. If we reduce your testing rate, we may limit our approval to any number of model years. In determining whether to approve your request, we may consider the number of engines that have failed the emission tests.
              (f) We may ask you to make a reasonable number of production-line engines available for a reasonable time so we can test or inspect them for compliance with the requirements of this part.
            
            
              § 1054.305
              How must I prepare and test my production-line engines?
              This section describes how to prepare and test production-line engines. You must assemble the test engine in a way that represents the assembly procedures for other engines in the engine family. You must ask us to approve any deviations from your normal assembly procedures for other production engines in the engine family.
              (a) Test procedures. Test your production-line engines using the applicable testing procedures in subpart F of this part to show you meet the emission standards in subpart B of this part.
              (b) Modifying a test engine. Once an engine is selected for testing (see § 1054.310), you may adjust, repair, prepare, or modify it or check its emissions only if one of the following is true:
              (1) You document the need for doing so in your procedures for assembling and inspecting all your production engines and make the action routine for all the engines in the engine family.
              (2) This subpart otherwise specifically allows your action.
              (3) We approve your action in advance.
              (c) Engine malfunction. If an engine malfunction prevents further emission testing, ask us to approve your decision to either repair the engine or delete it from the test sequence.
              (d) Setting adjustable parameters. Before any test, we may require you to adjust any adjustable parameter to any setting within its physically adjustable range.
              (1) [Reserved]
              (2) We may specify adjustments within the physically adjustable range by considering their effect on emission levels. We may also consider how likely it is that someone will make such an adjustment with in-use equipment.
              (3) We may specify an air-fuel ratio within the adjustable range specified in § 1054.115(b).
              (e) Stabilizing emission levels. Use good engineering judgment to operate your engines before testing such that deterioration factors can be applied appropriately. Determine the stabilization period as follows:
              (1) For engine families with a useful life at or below 300 hours, operate the engine for the same number of hours before starting emission measurements that you used for the emission-data engine, within one hour. For example, if the emission-data engine operated for 8 hours before the low-hour emission test, operate the test engines for 7 to 9 hours before starting emission measurements.
              (2) For engine families with a useful life above 300 hours, operate each engine for no more than the greater of two periods:
              (i) 12 hours.
              (ii) The number of hours you operated your emission-data engine for certifying the engine family (see 40 CFR part 1065, subpart E, or the applicable regulations governing how you should prepare your test engine).
              (f) Damage during shipment. If shipping an engine to a remote facility for production-line testing makes necessary an adjustment or repair, you must wait until after the initial emission test to do this work. We may waive this requirement if the test would be impossible or unsafe or if it would permanently damage the engine. Report to us, in your written report under § 1054.345, all adjustments or repairs you make on test engines before each test.
              (g) Retesting after invalid tests. You may retest an engine if you determine an emission test is invalid under subpart F of this part. Explain in your written report reasons for invalidating any test and the emission results from all tests. If we determine that you improperly invalidated a test, we may require you to ask for our approval for future testing before substituting results of the new tests for invalid ones.
            
            
              
              § 1054.310
              How must I select engines for production-line testing?
              (a) Test engines from each engine family as described in this section based on test periods, as follows:
              (1) For engine families with projected U.S.-directed production volume of at least 1,600, the test periods are consecutive quarters (3 months). However, if your annual production period is less than 12 months long, you may take the following alternative approach to define quarterly test periods:
              (i) If your annual production period is 120 days or less, the whole model year constitutes a single test period.
              (ii) If your annual production period is 121 to 210 days, divide the annual production period evenly into two test periods.
              (iii) If your annual production period is 211 to 300 days, divide the annual production period evenly into three test periods.
              (iv) If your annual production period is 301 days or longer, divide the annual production period evenly into four test periods.
              (2) For engine families with projected U.S.-directed production volume below 1,600, the whole model year constitutes a single test period.
              (b) Early in each test period, randomly select and test an engine from the end of the assembly line for each engine family.
              (1) In the first test period for newly certified engines, randomly select and test one more engine. Then, calculate the required sample size for the model year as described in paragraph (c) of this section.
              (2) In later test periods of the same model year, combine the new test result with all previous testing in the model year. Then, calculate the required sample size for the model year as described in paragraph (c) of this section.
              (3) In the first test period for engine families relying on previously submitted test data, combine the new test result with the last test result from the previous model year. Then, calculate the required sample size for the model year as described in paragraph (c) of this section. Use the last test result from the previous model year only for this first calculation. For all subsequent calculations, use only results from the current model year.

              (c) Calculate the required sample size for each engine family. Separately calculate this figure for HC + NOX and CO. The required sample size is the greater of these calculated values. Use the following equation:
              
                ER08OC08.095
              
              
                Where:
                
                N = Required sample size for the model year.
                t95 = 95% confidence coefficient, which depends on the number of tests completed, n, as specified in the table in paragraph (c)(1) of this section. It defines 95% confidence intervals for a one-tail distribution.
                σ = Test sample standard deviation (see paragraph (c)(2) of this section).
                x = Mean of emission test results of the sample.
                STD = Emission standard (or family emission limit, if applicable).
              
              
              (1) Determine the 95% confidence coefficient, t95, from the following table:
              
                
                  n
                  t95
                  
                  n
                  t95
                  
                  n
                  t95
                  
                
                
                   2
                  6.31
                  12
                  1.80
                  22
                  1.72
                
                
                   3
                  2.92
                  13
                  1.78
                  23
                  1.72
                
                
                   4
                  2.35
                  14
                  1.77
                  24
                  1.71
                
                
                   5
                  2.13
                  15
                  1.76
                  25
                  1.71
                
                
                   6
                  2.02
                  16
                  1.75
                  26
                  1.71
                
                
                   7
                  1.94
                  17
                  1.75
                  27
                  1.71
                
                
                   8
                  1.90
                  18
                  1.74
                  28
                  1.70
                
                
                   9
                  1.86
                  19
                  1.73
                  29
                  1.70
                
                
                  
                  10
                  1.83
                  20
                  1.73
                  30
                  1.70
                
                
                  11
                  1.81
                  21
                  1.72
                  31 + 
                  1.65
                
              
              (2) Calculate the standard deviation, for the test sample using the following formula:
              
                ER08OC08.096
              
              
                Where:
                
                Xi = Emission test result for an individual engine.
                n = The number of tests completed in an engine family.
              
              
              (d) Use final deteriorated test results to calculate the variables in the equations in paragraph (c) of this section (see § 1054.315(a)(2)).
              (e) After each new test, recalculate the required sample size using the updated mean values, standard deviations, and the appropriate 95-percent confidence coefficient.
              (f) Distribute the remaining engine tests evenly throughout the rest of the year. You may need to adjust your schedule for selecting engines if the required sample size changes. If your scheduled quarterly testing for the remainder of the model year is sufficient to meet the calculated sample size, you may wait until the next quarter to do additional testing. Continue to randomly select engines from each engine family.
              (g) Continue testing until one of the following things happens:
              (1) After completing the minimum number of tests required in paragraph (b) of this section, the number of tests completed in an engine family, n, is greater than the required sample size, N, and the sample mean, x, is less than or equal to the emission standard. For example, if N = 5.1 after the fifth test, the sample-size calculation does not allow you to stop testing.
              (2) The engine family does not comply according to § 1054.315.
              (3) You test 30 engines from the engine family.
              (4) You test one percent of your projected annual U.S.-directed production volume for the engine family, rounded to the nearest whole number. Do not count an engine under this paragraph (g)(4) if it fails to meet an applicable emission standard.
              (5) You choose to declare that the engine family does not comply with the requirements of this subpart.
              (h) If the sample-size calculation allows you to stop testing for one pollutant but not another, you must continue measuring emission levels of all pollutants for any additional tests required under this section. However, you need not continue making the calculations specified in this subpart for the pollutant for which testing is not required. This paragraph (h) does not affect the number of tests required under this section, the required calculations in § 1054.315, or the remedial steps required under § 1054.320.
              (i) You may elect to test more randomly chosen engines than we require under this section. Include these engines in the sample-size calculations.
            
            
              § 1054.315
              How do I know when my engine family fails the production-line testing requirements?

              This section describes the pass-fail criteria for the production-line testing requirements. We apply these criteria on an emission-family basis. See § 1054.320 for the requirements that apply to individual engines that fail a production-line test.
              
              (a) Calculate your test results as follows:
              (1) Initial and final test results. Calculate and round the test results for each engine. If you do several tests on an engine, calculate the initial results for each test, then add all the test results together and divide by the number of tests. Round this final calculated value for the final test results on that engine.
              (2) Final deteriorated test results. Apply the deterioration factor for the engine family to the final test results (see § 1054.240(c)).
              (3) Round deteriorated test results. Round the results to the number of decimal places in the emission standard expressed to one more decimal place.

              (b) Construct the following CumSum Equation for each engine family for HC + NOX and CO emissions:
              
              Ci = Max [0 or Ci-1 + Xi−(STD + 0.25 × σ)]
              
              
                Where:
                
                Ci = The current CumSum statistic.
                Ci-1 = The previous CumSum statistic. For the first test, the CumSum statistic is 0 (i.e., C1 = 0).
                Xi = The current emission test result for an individual engine.
                STD = Emission standard (or family emission limit, if applicable).
              
              
              (c) Use final deteriorated test results to calculate the variables in the equation in paragraph (b) of this section (see § 1054.315(a)).
              (d) After each new test, recalculate the CumSum statistic.
              (e) If you test more than the required number of engines, include the results from these additional tests in the CumSum Equation.

              (f) After each test, compare the current CumSum statistic, Ci, to the recalculated Action Limit, H, defined as H = 5.0 × σ.
              (g) If the CumSum statistic exceeds the Action Limit in two consecutive tests, the engine family fails the production-line testing requirements of this subpart. Tell us within ten working days if this happens. You may request to amend the application for certification to raise the FEL of the entire engine family as described in § 1054.225(f).
              (h) If you amend the application for certification for an engine family under § 1054.225, do not change any previous calculations of sample size or CumSum statistics for the model year.
            
            
              § 1054.320
              What happens if one of my production-line engines fails to meet emission standards?
              (a) If you have a production-line engine with final deteriorated test results exceeding one or more emission standards (see § 1054.315(a)), the certificate of conformity is automatically suspended for that failing engine. You must take the following actions before your certificate of conformity can cover that engine:
              (1) Correct the problem and retest the engine to show it complies with all emission standards.
              (2) Include the test results and describe the remedy for each engine in the written report required under § 1054.345.
              (b) You may request to amend the application for certification to raise the FEL of the entire engine family at this point (see § 1054.225).
            
            
              § 1054.325
              What happens if an engine family fails the production-line testing requirements?
              (a) We may suspend your certificate of conformity for an engine family if it fails under § 1054.315. The suspension may apply to all facilities producing engines from an engine family even if you find noncompliant engines only at one facility.
              (b) We will tell you in writing if we suspend your certificate in whole or in part. We will not suspend a certificate until at least 15 days after the engine family fails. The suspension is effective when you receive our notice.
              (c) Up to 15 days after we suspend the certificate for an engine family, you may ask for a hearing (see § 1054.820). If we agree before a hearing occurs that we used erroneous information in deciding to suspend the certificate, we will reinstate the certificate.

              (d) Section 1054.335 specifies steps you must take to remedy the cause of the engine family's production-line failure. All the engines you have produced since the end of the last test period are presumed noncompliant and should be addressed in your proposed remedy. We may require you to apply the remedy to engines produced earlier if we determine that the cause of the failure is likely to have affected the earlier engines.
              (e) You may request to amend the application for certification to raise the FEL of the engine family before or after we suspend your certificate as described in § 1054.225(f). We will approve your request if the failure is not caused by a defect and it is clear that you used good engineering judgment in establishing the original FEL.
            
            
              § 1054.330
              May I sell engines from an engine family with a suspended certificate of conformity?
              You may sell engines that you produce after we suspend the engine family's certificate of conformity under § 1054.315 only if one of the following occurs:
              (a) You test each engine you produce and show it complies with emission standards that apply.
              (b) We conditionally reinstate the certificate for the engine family. We may do so if you agree to recall all the affected engines and remedy any noncompliance at no expense to the owner if later testing shows that the engine family still does not comply.
            
            
              § 1054.335
              How do I ask EPA to reinstate my suspended certificate?
              (a) Send us a written report asking us to reinstate your suspended certificate. In your report, identify the reason for noncompliance, propose a remedy for the engine family, and commit to a date for carrying it out. In your proposed remedy include any quality control measures you propose to keep the problem from happening again.
              (b) Give us data from production-line testing that shows the remedied engine family complies with all the emission standards that apply.
            
            
              § 1054.340
              When may EPA revoke my certificate under this subpart and how may I sell these engines again?
              (a) We may revoke your certificate for an engine family in the following cases:
              (1) You do not meet the reporting requirements.
              (2) Your engine family fails to comply with the requirements of this subpart and your proposed remedy to address a suspended certificate under § 1054.335 is inadequate to solve the problem or requires you to change the engine's design or emission control system.
              (b) To sell engines from an engine family with a revoked certificate of conformity, you must modify the engine family and then show it complies with the requirements of this part.
              (1) If we determine your proposed design change may not control emissions for the engine's full useful life, we will tell you within five working days after receiving your report. In this case we will decide whether production-line testing will be enough for us to evaluate the change or whether you need to do more testing.
              (2) Unless we require more testing, you may show compliance by testing production-line engines as described in this subpart.
              (3) We will issue a new or updated certificate of conformity when you have met these requirements.
            
            
              § 1054.345
              What production-line testing records must I send to EPA?
              (a) Within 45 days of the end of each test period, send us a report with the following information:
              (1) Describe any facility used to test production-line engines and state its location.
              (2) State the total U.S.-directed production volume and number of tests for each engine family.
              (3) Describe how you randomly selected engines.
              (4) Describe each test engine, including the engine family's identification and the engine's model year, build date, model number, identification number, and number of hours of operation before testing.
              (5) Identify how you accumulated hours of operation on the engines and describe the procedure and schedule you used.

              (6) Provide the test number; the date, time and duration of testing; test procedure; all initial test results; final test results; and final deteriorated test results for all tests. Provide the emission results for all measured pollutants. Include information for both valid and invalid tests and the reason for any invalidation.
              (7) Describe completely and justify any nonroutine adjustment, modification, repair, preparation, maintenance, or test for the test engine if you did not report it separately under this subpart. Include the results of any emission measurements, regardless of the procedure or type of engine.
              (8) Provide the CumSum analysis required in § 1054.315 and the sample-size calculation required in § 1054.310 for each engine family.
              (9) Report on each failed engine as described in § 1054.320.
              (10) State the date the test period ended for each engine family.
              (b) We may ask you to add information to your written report so we can determine whether your new engines conform with the requirements of this subpart. We may also ask you to send less information.

              (c) An authorized representative of your company must sign the following statement:
              
              
                We submit this report under sections 208 and 213 of the Clean Air Act. Our production-line testing conformed completely with the requirements of 40 CFR part 1054. We have not changed production processes or quality-control procedures for test engines in a way that might affect emission controls. All the information in this report is true and accurate to the best of my knowledge. I know of the penalties for violating the Clean Air Act and the regulations. (Authorized Company Representative)
              
              
              (d) Send electronic reports of production-line testing to the Designated Compliance Officer using an approved information format. If you want to use a different format, send us a written request with justification for a waiver.
              (e) We will send copies of your reports to anyone from the public who asks for them. Section 1054.815 describes how we treat information you consider confidential.
            
            
              § 1054.350
              What records must I keep?
              (a) Organize and maintain your records as described in this section. We may review your records at any time.
              (b) Keep paper or electronic records of your production-line testing for eight years after you complete all the testing required for an engine family in a model year.
              (c) Keep a copy of the written reports described in § 1054.345.
              (d) Keep the following additional records:
              (1) A description of all test equipment for each test cell that you can use to test production-line engines.
              (2) The names of supervisors involved in each test.
              (3) The name of anyone who authorizes adjusting, repairing, preparing, or modifying a test engine and the names of all supervisors who oversee this work.
              (4) If you shipped the engine for testing, the date you shipped it, the associated storage or port facility, and the date the engine arrived at the testing facility.
              (5) Any records related to your production-line tests that are not in the written report.
              (6) A brief description of any significant events during testing not otherwise described in the written report or in this section.
              (7) Any information specified in § 1054.345 that you do not include in your written reports.
              (e) If we ask, you must give us a more detailed description of projected or actual production figures for an engine family. We may ask you to divide your production figures by maximum engine power, displacement, fuel type, or assembly plant (if you produce engines at more than one plant).
              (f) Keep records of the engine identification number for each engine you produce under each certificate of conformity. You may identify these numbers as a range. Give us these records within 30 days if we ask for them.
              (g) We may ask you to keep or send other information necessary to implement this subpart.
            
          
          
            Subpart E—In-use Testing
            
              § 1054.401
              General provisions.
              We may perform in-use testing of any engines or equipment subject to the standards of this part. We will consult with you as needed for information or special equipment related to testing your engines.
            
          
          
            
            Subpart F—Test Procedures
            
              § 1054.501
              How do I run a valid emission test?
              (a) Applicability. This subpart is addressed to you as a manufacturer but it applies equally to anyone who does testing for you, and to us when we perform testing to determine if your engines or equipment meet emission standards.
              (b) General requirements. Use the equipment and procedures for spark-ignition engines in 40 CFR part 1065 to determine whether engines meet the exhaust emission standards, as follows:

              (1) Measure the emissions of all exhaust constituents subject to emissions standards as specified in § 1054.505 and 40 CFR part 1065. Measure CO2, N2O, and CH4 as described in § 1054.235. See § 1054.650 for special provisions that apply for variable-speed engines (including engines shipped without governors).
              (2) Use the appropriate fuels and lubricants specified in 40 CFR part 1065, subpart H, for all the testing we require in this part. Except as specified in paragraph (d) of this section, use gasoline specified for general testing. For service accumulation, use the test fuel or any commercially available fuel that is representative of the fuel that in-use engines will use. Note that § 1054.145(n) allows for testing with gasoline test fuels specified by the California Air Resources Board for any individual engine family.
              (3) Ambient conditions for duty-cycle testing must be within ranges specified in 40 CFR 1065.520, subject to the provisions of § 1054.115(c).
              (i) Corrections. Emissions may not be corrected for the effects of test temperature or pressure. You may correct emissions for humidity as specified in 40 CFR 1065.670.
              (ii) Intake air temperature. Measure engine intake air temperature as described in 40 CFR 1065.125, and control it if necessary, consistent with good engineering judgment. For example, since the purpose of this requirement is to ensure that the measured air temperature is consistent with the intake air temperature that would occur during in-use operation at the same ambient temperature, do not cool the intake air and do not measure air temperature at a point where engine heat affects the temperature measurement.
              (4) The provisions of 40 CFR 1065.405 describes how to prepare an engine for testing. However, you may consider emission levels stable without measurement after 12 hours of engine operation, except for the following special provisions that apply for engine families with a useful life of 300 hours or less:
              (i) We will not approve a stabilization period longer than 12 hours even if you show that emissions are not yet stabilized.
              (ii) Identify the number of hours you use to stabilize engines for low-hour emission measurements. You may consider emissions stable at any point less than 12 hours. For example, you may choose a point at which emission levels reach a low value before the effects of deterioration are established.
              (5) Prepare your engines for testing by installing a governor that you normally use on production engines, consistent with §§ 1054.235(b) and 1054.505.
              (6) During testing, supply the engine with fuel in a manner consistent with how it will be supplied with fuel in use. If you sell engines with complete fuel systems and your production engines will be equipped with a vapor line that routes running loss vapors into the engine's intake system, measure exhaust emissions using a complete fuel system representing a production configuration that sends fuel vapors to the test engine's intake system in a way that represents the expected in-use operation. You may alternatively demonstrate by engineering analysis that your engines will continue to meet emission standards for any amount of running loss vapor that can reasonably be expected during in-use operation.
              (7) Determine the carbon mass fraction of fuel, w
                c, using a calculation based on measured fuel properties as described in 40 CFR 1065.655(d)(1). You may not use the default values specified in 40 CFR 1065.655(d)(2).
              (c) Special and alternate procedures. You may use special or alternate procedures to the extent we allow them under 40 CFR 1065.10. The following additional provisions apply:
              
              (1) If you are unable to run the test cycle specified in this part for your engine, use an alternate test cycle that will result in a cycle-weighted emission measurement equivalent to the expected average in-use emissions. This cycle must be approved under 40 CFR 1065.10.
              (2) Describe in your application for certification any specially designed fixtures or other hardware if they are needed for proper testing of your engines. (Note: You do not need to specify the size or performance characteristics of engine dynamometers.) You must send us these fixtures or other hardware if we ask for them. We may waive the requirement of § 1054.205(aa) to identify a test facility in the United States for such engine families as long as the projected U.S.-directed production volume of all your engine families using the provisions of this paragraph (c)(2) is less than 5 percent of your total production volume from all engine families certified under this part 1054.
              (d) Wintertime engines. You may test wintertime engines at the ambient temperatures specified in 40 CFR 1065.520, even though this does not represent in-use operation for these engines (40 CFR 1065.10(c)(1)). In this case, you may use good engineering judgment to modify the test engine as needed to achieve intake temperatures that are analogous to in-use conditions. You may also test wintertime engines at reduced ambient temperatures as specified in 40 CFR 1051.505. Use the gasoline specified for low-temperature testing only if you test your engines at ambient temperatures below 20 °C.
              [73 FR 59259, Oct. 8, 2008, as amended at 74 FR 56511, Oct. 30, 2009; 78 FR 36397, June 17, 2013; 80 FR 9114, Feb. 19, 2015]
            
            
              § 1054.505
              How do I test engines?
              (a) This section describes how to test engines under steady-state conditions. For handheld engines you must perform tests with discrete-mode sampling. For nonhandheld engines we allow you to perform tests with either discrete-mode or ramped-modal testing methods, as described in 40 CFR Part 1065. You must use the same modal testing method for certification and all other testing you perform for an engine family. If we test your engines to confirm that they meet emission standards, we will use the modal testing method you select for your own testing. If you submit certification test data collected with both discrete-mode and ramped-modal testing (either in your original application or in an amendment to your application), either method may be used for subsequent testing. We may also perform other testing as allowed by the Clean Air Act. Conduct duty-cycle testing as follows:
              (1) For discrete-mode testing, sample emissions separately for each mode, then calculate an average emission level for the whole cycle using the weighting factors specified for each mode. Control engine speed as specified in this section. Use one of the following methods for confirming torque values for nonhandheld engines:
              (i) Calculate torque-related cycle statistics and compare with the established criteria as specified in 40 CFR 1065.514 to confirm that the test is valid.
              (ii) Evaluate each mode separately to validate the duty cycle. All torque feedback values recorded during non-idle sampling periods must be within ±2 percent of the reference value or within ±0.27 N·m of the reference value, whichever is greater. Also, the mean torque value during non-idle sampling periods must be within ±1 percent of the reference value or ±0.12 N·m of the reference value, whichever is greater. Control torque during idle as specified in paragraph (c) of this section.
              (2) Unless we specify otherwise, you may simulate the governor for ramped-modal testing consistent with good engineering judgment.

              (b) Measure emissions by testing the engine on a dynamometer with the test procedures for constant-speed engines in 40 CFR part 1065 while using one of the steady-state duty cycles identified in this paragraph (b) to determine whether it meets the exhaust emission standards specified in § 1054.101(a). This requirement applies for all engines, including those not meeting the definition of “constant-speed engine” in 40 CFR 1065.1001.
              
              (1) For handheld engines, use the two-mode duty cycle described in paragraph (a) of Appendix II of this part. Establish an engine's rated speed as follows:
              (i) For ungoverned handheld engines used in fixed-speed applications all having approximately the same nominal in-use operating speed, hold engine speed within 350 rpm of the nominal speed for testing. We may allow you to include in your engine family without additional testing a small number engines that will be installed such that they have a different nominal speed. If your engine family includes a majority of engines with approximately the same nominal in-use operating speed and a substantial number of engines with different nominal speeds, you must test engines as specified in this paragraph (b)(1)(i) and paragraph (b)(1)(ii) of this section.
              (ii) For ungoverned handheld engines for which there is not a dominant value for nominal in-use operating speeds, hold engine speed within 350 rpm of the point at which the engine generates maximum power.
              (iii) For governed handheld engines, hold engine speed at maximum test speed, as defined in 40 CFR 1065.1001.
              (2) For nonhandheld engines, use the six-mode duty cycle or the corresponding ramped-modal cycle described in paragraph (b) of Appendix II of this part. Control engine speeds and torques during idle mode as specified in paragraph (c) of this section and during full-load operating modes as specified in paragraph (d) of this section. For all other modes, control torque as needed to meet the cycle-validation criteria in 40 CFR 1065.514; control the engine speed to within 5 percent of the nominal speed specified in paragraph (d) of this section or let the installed governor (in the production configuration) control engine speed. The governor may be adjusted before emission sampling to target the nominal speed identified in paragraph (d) of this section, but the installed governor must control engine speed throughout the emission-sampling period whether the governor is adjusted or not. Note that ramped-modal testing involves continuous sampling, so governor adjustments may not occur during such a test. Note also that our testing may involve running the engine with the governor in the standard configuration even if you adjust the governor as described in this paragraph (a)(2) for certification or production-line testing.
              (c) During idle mode for nonhandheld engines, operate the engine with the following parameters:
              (1) Allow the engine to operate at the idle speed determined by the installed governor. If any production engines from the engine family have a user-selectable idle speed, operate the engine with an installed governor that controls engine speed to the lowest available speed setting.
              (2) Keep engine torque under 5 percent of the nominal torque value for Mode 1.
              (3) You must conduct testing at the idle mode even if the allowable torque values overlap with those for another specified mode.
              (d) During full-load operation for nonhandheld engines, operate the engine with the following parameters:
              (1) In normal circumstances, select a test speed of either 3060 rpm or 3600 rpm that is most appropriate for the engine family. If all the engines in the engine family are used in intermediate-speed equipment, select a test speed of 3060 rpm. The test associated with intermediate-speed operation is referred to as the A Cycle. If all the engines in the engine family are used in rated-speed equipment, select a test speed of 3600 rpm. The test associated with rated-speed operation is referred to as the B Cycle. If an engine family includes engines used in both intermediate-speed equipment and rated-speed equipment, select the test speed for emission-data engines that will result in worst-case emissions. In unusual circumstances, you may ask to use a test speed different than that specified in this paragraph (d)(1) if it better represents in-use operation.

              (2) Operate the engine ungoverned at wide-open throttle at the test speed established in paragraph (d)(1) of this section until the engine reaches thermal stability as described in 40 CFR 1065.530(a)(2)(ii). Record the torque value after stabilization. Use this value for the full-load torque setting and for denormalizing the rest of the duty cycle.
              (3) Control engine speed during emission sampling to stay within 5 percent of the nominal speed identified in paragraph (d)(1) of this section.
              (4) The provisions of this paragraph (d) apply instead of the engine mapping procedures in 40 CFR 1065.510.
              [73 FR 59259, Oct. 8, 2008, as amended at 79 FR 23751, Apr. 28, 2014]
            
            
              § 1054.520
              What testing must I perform to establish deterioration factors?
              Sections 1054.240 and 1054.245 describe the required methods for testing to establish deterioration factors for an emission family.
            
          
          
            Subpart G—Special Compliance Provisions
            
              § 1054.601
              What compliance provisions apply?
              (a) Engine and equipment manufacturers, as well as owners, operators, and rebuilders of engines subject to the requirements of this part, and all other persons, must observe the provisions of this part, the requirements and prohibitions in 40 CFR part 1068, and the provisions of the Clean Air Act.
              (b) Note that the provisions of 40 CFR 1068.103(f) prohibit engine manufacturers from deviating from normal production and inventory practices to stockpile engines with a date of manufacture before new or changed emission standards take effect. If your normal practice for producing engines subject to this part 1054 includes maintaining engines in inventory for some engine families for more than 12 months, you must get our prior approval to continue this practice for model years in which emission standards change. Include in your request information showing that this is necessary and it is consistent with your normal business practice. Unless we specify otherwise, include relevant inventory and production records from the preceding eight years. Note that 40 CFR 1068.103(f) applies to any engines inventoried beyond your normal practice and authorizes us to review your records to verify your normal practices, whether or not you maintain the engines in inventory for more than 12 months.
              (c) The provisions of 40 CFR 1068.215 apply for cases in which the manufacturer takes possession of engines for purposes of recovering components as described in this paragraph (c). Note that this paragraph (c) does not apply for certified engines that still have the emission control information label since such engines do not need an exemption.
              (1) You must label the engine as specified in 40 CFR 1068.215(c)(3), except that the label may be removable as specified in 40 CFR 1068.45(b).
              (2) You may not resell the engine. For components other than the engine block, you may generate revenue from the sale of the components that you recover, or from the sale of new engines containing these components. You may also use components other than the engine block for engine rebuilds as otherwise allowed under the regulations. You may use the engine block from an engine that is exempted under this paragraph (c) only to make a new engine, and then only where such an engine has a separate identity from the original engine.
              (3) Once the engine has reached its final destination, you may stop collecting records describing the engine's final disposition and how you use the engine. This does not affect the requirement to maintain the records you have already collected under 40 CFR 1068.215. This also does not affect the requirement to maintain records for new engines.
              [73 FR 59259, Oct. 8, 2008, as amended at 75 FR 23025, Apr. 30, 2010]
            
            
              § 1054.610
              What is the exemption for delegated final assembly?
              The provisions of 40 CFR 1068.261 related to delegated final assembly do not apply for handheld engines certified under this part 1054. The provisions of 40 CFR 1068.261 apply for nonhandheld engines, with the following exceptions and clarifications:

              (a) Through the 2014 model year, you may use the provisions of this section for engines you sell to a distributor, where you establish a contractual arrangement in which you designate the distributor to be your agent in all matters related to compliance with the requirements of this section. Identify each of the distributors you intend to designate as your agent under this paragraph (a) in your application for certification. You may continue to use the provisions of this paragraph (a) this for later model years for specific distributors if we approve it based on your clear and convincing demonstration that each distributor can be expected to comply fully with the requirements of this section and 40 CFR 1068.261. We may set additional conditions beyond the provisions specified in this section to ensure that all engines will be in a certified configuration when installed by the equipment manufacturer.
              (b) If you identify distributors as your agents under paragraph (a) of this section, you must perform or arrange for audits of all participating distributors and equipment manufacturers based on the following auditing rate instead of the provisions specified in 40 CFR 1068.261(d)(3)(i) and (ii):
              (1) If you sell engines to 48 or more equipment manufacturers under the provisions of this section, you must annually perform or arrange for audits of twelve equipment manufacturers to whom you sell engines under this section. To select individual equipment manufacturers, divide all the affected equipment manufacturers into quartiles based on the number of engines they buy from you; select equal numbers of equipment manufacturers from each quartile each model year as much as possible. Vary the equipment manufacturers selected for auditing from year to year, though audits may be repeated in later model years if you find or suspect that a particular equipment manufacturer is not properly installing aftertreatment devices.
              (2) If you sell engines to fewer than 48 equipment manufacturers under the provisions of this section, set up a plan to perform or arrange for audits of each equipment manufacturer on average once every four model years.
            
            
              § 1054.612
              What special provisions apply for equipment manufacturers modifying certified nonhandheld engines?
              The provisions of this section apply for all emission families through the 2014 model year; starting with the 2015 model year, these provisions are limited to small-volume emission families.
              (a) General provisions. If you buy certified nonhandheld engines for installation in equipment you produce, but you install the engines such that they use intake or exhaust systems that are not part of the originally certified configuration, you become the engine manufacturer for those engines and must certify that they will meet emission standards. We will allow you to utilize the provisions for simplified certification specified in paragraph (b) of this section, as long as your design stays within the overall specifications from the original engine manufacturer (such as exhaust backpressure) and you use a catalyst as described in the original engine manufacturer's application for certification.
              (b) Simplified certification. You must perform testing with an emission-data engine to show that you meet exhaust emission standards; however, you may use the deterioration factor from the original engine manufacturer. The production-line testing requirements in subpart D of this part do not apply for engines certified under this section. You must meet all the other requirements that apply to engine manufacturers for engines subject to standards under this part. The engine family must have the same useful life value specified by the original engine manufacturer for that engine. In your application for certification describe any differences between the original engine manufacturer's design and yours and explain why the deterioration data generated by the original engine manufacturer is appropriate for your configuration.
              (c) Engine exemption. As an engine manufacturer, you may produce nonconforming engines for equipment manufacturers as allowed under this section. You do not have to request this exemption for your engines, but you must have written assurance from equipment manufacturers that they need a certain number of exempted engines under this section. Add a removable label to the engines as described in 40 CFR 1068.262.
            
            
              
              § 1054.615
              What is the exemption for engines certified to standards for Large SI engines?
              (a) An engine is exempt from the requirements of this part if it is in an emission family that has a valid certificate of conformity showing that it meets emission standards and other requirements under 40 CFR part 1048 for the appropriate model year.
              (b) The only requirements or prohibitions from this part that apply to an engine that is exempt under this section are in this section.
              (c) If your engines do not have the certificate required in paragraph (a) of this section, they will be subject to the provisions of this part. Introducing these engines into U.S. commerce without a valid exemption or certificate of conformity violates the prohibitions in 40 CFR 1068.101(a).
              (d) Engines exempted under this section are subject to all the requirements affecting engines under 40 CFR part 1048, including evaporative emission standards. The requirements and restrictions of 40 CFR part 1048 apply to anyone manufacturing these engines, anyone manufacturing equipment that uses these engines, and all other persons in the same manner as if these were nonroad spark-ignition engines above 19 kW.
              (e) Engines exempted under this section may not generate or use emission credits under this part 1054.
            
            
              § 1054.620
              What are the provisions for exempting engines used solely for competition?
              The provisions of this section apply for new engines and equipment built on or after January 1, 2010.
              (a) We may grant you an exemption from the standards and requirements of this part for a new engine on the grounds that it is to be used solely for competition. The requirements of this part, other than those in this section, do not apply to engines that we exempt for use solely for competition.
              (b) We will exempt engines that we determine will be used solely for competition. The basis of our determination is described in paragraphs (c) and (d) of this section. Exemptions granted under this section are good for only one model year and you must request renewal for each subsequent model year. We will not approve your renewal request if we determine the engine will not be used solely for competition.
              (c) Engines meeting all the following criteria are considered to be used solely for competition:
              (1) Neither the engine nor any equipment containing the engine may be displayed for sale in any public dealership or otherwise offered for sale to the general public. Note that this does not preclude display of these engines as long as they are not available for sale to the general public.
              (2) Sale of the equipment in which the engine is installed must be limited to professional competition teams, professional competitors, or other qualified competitors. For replacement engines, the sale of the engine itself must be limited to professional racing teams, professional racers, other qualified racers, or to the original equipment manufacturer.
              (3) The engine and the equipment in which it is installed must have performance characteristics that are substantially superior to noncompetitive models.
              (4) The engines are intended for use only as specified in paragraph (e) of this section.
              (d) You may ask us to approve an exemption for engines not meeting the criteria listed in paragraph (c) of this section as long as you have clear and convincing evidence that the engines will be used solely for competition.

              (e) Engines are considered to be used solely for competition only if their use is limited to competition events sanctioned by a state or federal government agency or another widely recognized public organization with authorizing permits for participating competitors. Operation of such engines may include only racing events, trials to qualify for racing events, and practice associated with racing events. Authorized attempts to set speed records are also considered racing events. Engines will not be considered to be used solely for competition if they are ever used for any recreational or other noncompetitive purpose. Any use of exempt engines in recreational events is a violation of 40 CFR 1068.101(b)(4).
              
              (f) You must permanently label engines exempted under this section to clearly indicate that they are to be used only for competition. Failure to properly label an engine will void the exemption for that engine.
              (g) If we request it, you must provide us any information we need to determine whether the engines are used solely for competition. This would generally include documentation regarding the number of engines and the ultimate purchaser of each engine as well as any documentation showing an equipment manufacturer's request for an exempted engine. Keep these records for five years.
            
            
              § 1054.625
              What requirements apply under the Transition Program for Equipment Manufacturers?
              The provisions of this section allow equipment manufacturers to produce equipment with Class II engines that are subject to less stringent exhaust emission standards after the Phase 3 emission standards begin to apply. To be eligible to use these provisions, you must follow all the instructions in this section. See § 1054.626 for requirements that apply specifically to companies that manufacture equipment outside the United States and to companies that import such equipment without manufacturing it. Engines and equipment you produce under this section are exempt from the prohibitions in 40 CFR 1068.101(a)(1) with respect to exhaust emissions, subject to the provisions of this section. Except as specified in paragraph (e) of this section, equipment exempted under this section must meet all applicable requirements related to evaporative emissions.
              (a) General. If you are an equipment manufacturer, you may introduce into U.S. commerce limited numbers of nonroad equipment with Class II engines exempted under this section. You may use the exemptions in this section only if you have primary responsibility for designing and manufacturing equipment and your manufacturing procedures include installing some engines in this equipment. Consider all U.S.-directed equipment production in showing that you meet the requirements of this section, including those from any parent or subsidiary companies and those from any other companies you license to produce equipment for you. If you produce a type of equipment that has more than one engine, count each engine separately. These provisions are available during the first four model years that the Phase 3 exhaust emission standards apply.
              (b) Allowances. Calculate how many pieces of equipment with exempted engines you may produce under this section by determining your U.S.-directed production volume of equipment with Class II engines from January 1, 2007 through December 31, 2009, calculating your annual average production for this period, and multiplying the average value by 0.3. The same calculation applies for small-volume equipment manufacturers, except that average annual production is multiplied by 2.0. For companies with no eligible production in a given year, calculate annual average production based only on those years in which you produce equipment during the specified period with Class II engines for sale in the United States. Use these allowances for equipment using model year 2011 and later Class II engines. You may use these allowances for equipment you produce before December 31, 2014.
              (c) Access to exempted engines. You may use one of the following approaches to get exempted engines under this section:
              (1) Request a certain number of exempted Class II engines from the engine manufacturer as described in paragraph (j)(1) of this section.

              (2) You may make arrangements with the engine manufacturer to receive an engine without an exhaust system and install exhaust systems without aftertreatment that would otherwise be required to meet Phase 3 standards, as described in paragraph (j)(2) of this section. You must follow the engine manufacturer's instructions for installing noncatalyzed mufflers. You must keep records to show which engines you modify as described in this paragraph (c)(2) and make them available to the engine manufacturer for any auditing under the provisions of § 1054.610. If you do not place the label we specify in paragraph (f) of this section adjacent to the engine manufacturer's emission control information label, you must place an additional permanent label as close as possible to the engine's emission control information label where it will be readily visible in the final installation with at least the following items:
              (i) Your corporate name and trademark.
              (ii) The following statement: “THIS ENGINE MEETS PHASE 2 STANDARDS UNDER § 1054.625(c)(2).”
              (d) Inclusion of engines not subject to Phase 3 standards. The following provisions apply to engines that are not subject to Phase 3 standards:
              (1) If you use the provisions of 40 CFR 1068.105(a) to use up your inventories of engines not certified to new emission standards, do not include these units in your count of equipment with exempted engines under paragraph (g)(2) of this section.
              (2) If you install engines that are exempted from the Phase 3 standards for any reason, other than for equipment-manufacturer allowances under this section, do not include these units in your count of equipment with exempted engines under paragraph (g)(2) of this section. For example, if we grant a hardship exemption for the engine manufacturer, you may count these as compliant engines under this section. This paragraph (d)(2) applies only if the engine has a permanent label describing why it is exempted from the Phase 3 standards.
              (e) Standards. If you produce equipment with exempted engines under this section, the engines must meet the Phase 2 emission standards specified in 40 CFR part 90. Any equipment using exempted engines under this section is also exempt from the running loss standard specified in § 1054.112.
              (f) Equipment labeling. You must add a permanent label, written legibly in English, to the engine or another readily visible part of each piece of equipment with exempted engines you produce under this section. This label, which supplements the engine manufacturer's emission control information label, must include at least the following items:
              (1) The label heading “EMISSION CONTROL INFORMATION”.
              (2) Your corporate name and trademark.
              (3) The calendar year in which the equipment is manufactured.
              (4) An e-mail address and phone number to contact for further information, or a Web site that includes this contact information.
              (5) The following statement: THIS EQUIPMENT [or identify the type of equipment] HAS AN ENGINE THAT MEETS U.S. EPA EMISSION STANDARDS UNDER 40 CFR 1054.625.
              (g) Notification and reporting. You must notify us of your intent to produce equipment under the provisions of this section and send us an annual report to verify that you are not exceeding the production limits for equipment with exempted engines, as follows:
              (1) Send the Designated Compliance Officer a written notice of your intent before you use the provisions of this section including all the following:
              (i) Your company's name and address, and your parent company's name and address, if applicable. Also identify the names of any other companies operating under the same parent company.
              (ii) The name, phone number and e-mail address of a person to contact for more information.
              (iii) The calendar years in which you expect to use the exemption provisions of this section.
              (iv) The name and address of each company you expect to produce engines for the equipment you manufacture under this section.
              (v) How many pieces of equipment with exempted engines you may sell under this section, as described in paragraph (b) of this section. Include your production figures for the period from January 1, 2007 through December 31, 2009, including figures broken down by equipment model and calendar year. You may send corrected figures with lower production volumes anytime after your initial notification. To make a correction for higher production volumes, send us the corrected figures by September 30, 2010. We may ask you to give us additional information to confirm your production figures.

              (2) For each year that you use the provisions of this section, send the Designated Compliance Officer a written report by March 31 of the following year. Identify the following things in your report:
              (i) The total count of equipment with exempted engines you sold in the preceding year, based on actual U.S.-directed production information. If you produce equipment in the 2010 calendar year with exempted engines from the 2011 model year, include these units in your March 31, 2012 report.
              (ii) Cumulative figures describing how many pieces of equipment with exempted engines you have produced for all the years you used the provisions of this section.
              (iii) The manufacturer of the engine installed in the equipment you produce under this section, if this is different than you specified under paragraph (g)(1)(iv) of this section.
              (3) If you send your initial notification under paragraph (g)(1) of this section after the specified deadline, we may approve your use of allowances under this section. In your request, describe why you were unable to meet the deadline.
              (h) Recordkeeping. Keep the following records of all equipment with exempted engines you produce under this section until at least December 31, 2019:
              (1) The model number for each piece of equipment.
              (2) Detailed figures for determining how many pieces of equipment with exempted engines you may produce under this section, as described in paragraph (b) of this section.
              (3) The notifications and reports we require under paragraph (g) of this section.
              (i) Enforcement. Producing more exempted engines or equipment than we allow under this section or installing engines that do not meet the emission standards of paragraph (e) of this section violates the prohibitions in 40 CFR 1068.101(a)(1). You must give us the records we require under this section if we ask for them (see 40 CFR 1068.101(a)(2)).
              (j) Provisions for engine manufacturers. As an engine manufacturer, use one of the following approaches to produce exempted engines under this section:
              (1) The provisions of this paragraph (j)(1) apply if you do not use the delegated-assembly provisions of § 1054.610 for any of the engines in an engine family. You must have written assurance from equipment manufacturers or your authorized distributors that they need a certain number of exempted engines under this section. Keep these records for at least five years after you stop producing engines under this section. You must also send us an annual report of the engines you produce under this section, as described under § 1054.250(a). The engines must meet the emission standards in paragraph (e) of this section and you must meet all the requirements of 40 CFR 1068.265. You must meet the labeling requirements in 40 CFR 90.114, but add the following statement instead of the compliance statement in 40 CFR 90.114(b)(7): THIS ENGINE MEETS U.S. EPA EMISSION STANDARDS UNDER 40 CFR 1054.625 AND MUST BE USED ONLY UNDER THOSE FLEXIBILITY PROVISIONS.
              (2) The following provisions apply if you notify us that you plan to use the delegated-assembly provisions of § 1054.610 for one or more equipment manufacturers for an engine family:
              (i) Include test data in your application for certification showing that your engines will meet the standards specified in paragraph (e) of this section if they have a noncatalyzed muffler in place of the aftertreatment that is part of the certified configuration. Use good engineering judgment for these measurements, which may involve sampling exhaust upstream of the catalyst or operating the engine with a noncatalyzed muffler. This may be based on emission measurements from previous model years if the data is still appropriate for the current engine configuration.
              (ii) Produce all your engines with the emission control information label we specify in § 1054.135. The engines must also be labeled as specified in 40 CFR 1068.261.

              (iii) Include in the installation instructions required under § 1054.610 any appropriate instructions or limitations on installing noncatalyzed mufflers to ensure that the fully assembled engine will meet the emission standards specified in paragraph (e) of this section. You may identify an appropriate range of backpressures, but this may not involve any instructions related to changing the fuel system for different fueling rates.
              (iv) Use one of the following approaches to properly account for emission credits if your engine family generates exhaust emission credits under subpart H of this part:
              (A) Multiply the credits calculated under § 1054.705 by 0.9. This is based on the expectation that equipment manufacturers will modify 10 percent of the engines to no longer meet Phase 3 standards.
              (B) Include in your emission-credit calculations only those engines for which you can establish that the equipment manufacturer did not use the provisions of this section. This would involve an evaluation for each affected equipment manufacturer. For example, under this provision you may count emission credits for engines that you sell to equipment manufacturers with which you have no contract for delegated assembly. You may also count emission credits for engines that you sell to equipment manufacturers with which you have a delegated-assembly relationship if you confirm that the equipment manufacturer did not use the provisions of this section for those engines.
              (k) Additional exemptions for mid-sized companies. If your annual production of equipment with Class II engines in 2007, 2008, and 2009 is between 5,000 and 50,000 units, you may request additional engine allowances under this section. To do this, notify us by January 31, 2010 if you believe the provisions of this section will not allow you to sell certain equipment models starting in the 2011 model year. In your notification, show us that you will be able to produce a number of Class II equipment models representing at least half your total U.S.-directed production volume in the 2011 model year that will be compliant with all Phase 3 exhaust and evaporative emission standards. Also describe why you need more allowances under this section to accommodate anticipated changes in engine designs resulting from engine manufacturers' compliance with changing exhaust emission standards. Include a proposal for the number of additional allowances you would need, with supporting rationale. We may approve allowances up to a total of 100 percent of the average annual U.S.-directed production volume you report under paragraph (b) of this section (in place of the 30 percent that is otherwise allowed).
            
            
              § 1054.626
              What special provisions apply to equipment imported under the Transition Program for Equipment Manufacturers?
              This section describes requirements that apply to equipment manufacturers using the provisions of § 1054.625 for equipment produced outside the United States. Note that § 1054.625 limits these provisions to equipment manufacturers that install some engines and have primary responsibility for designing and manufacturing equipment. Companies that import equipment into the United States without meeting these criteria are not eligible for allowances under § 1054.625. Such importers may import equipment with exempted engines only as described in paragraph (b) of this section.
              (a) You or someone else may import your equipment with exempted engines under this section if you comply with the provisions in § 1054.625 and commit to the following:
              (1) Give any EPA inspector or auditor complete and immediate access to inspect and audit, as follows:
              (i) Inspections and audits may be announced or unannounced.
              (ii) Inspections and audits may be performed by EPA employees or EPA contractors.
              (iii) You must provide access to any location where—
              (A) Any nonroad engine, equipment, or vehicle is produced or stored.
              (B) Documents related to manufacturer operations are kept.
              (C) Equipment, engines, or vehicles are tested or stored for testing.
              (iv) You must provide any documents requested by an EPA inspector or auditor that are related to matters covered by the inspections or audit.
              (v) EPA inspections and audits may include review and copying of any documents related to demonstrating compliance with the exemptions in § 1054.625.

              (vi) EPA inspections and audits may include inspection and evaluation of complete or incomplete equipment, engines, or vehicles, and interviewing employees.
              (vii) You must make any of your employees available for interview by the EPA inspector or auditor, on request, within a reasonable time period.
              (viii) You must provide English language translations of any documents to an EPA inspector or auditor, on request, within 10 working days.
              (ix) You must provide English-language interpreters to accompany EPA inspectors and auditors, on request.
              (2) Name an agent for service located in the United States. Service on this agent constitutes service on you or any of your officers or employees for any action by EPA or otherwise by the United States related to the requirements of this part.
              (3) The forum for any civil or criminal enforcement action related to the provisions of this section for violations of the Clean Air Act or regulations promulgated thereunder shall be governed by the Clean Air Act.
              (4) The substantive and procedural laws of the United States shall apply to any civil or criminal enforcement action against you or any of your officers or employees related to the provisions of this section.
              (5) Provide the notification required by § 1054.625(g). Include in the notice of intent in § 1054.625(g)(1) a commitment to comply with the requirements and obligations of § 1054.625 and this section. This commitment must be signed by the owner or president.
              (6) You, your agents, officers, and employees must not seek to detain or to impose civil or criminal remedies against EPA inspectors or auditors, whether EPA employees or EPA contractors, for actions performed within the scope of EPA employment related to the provisions of this section.
              (7) By submitting notification of your intent to use the provisions of § 1054.625, producing and exporting for resale to the United States nonroad equipment under this section, or taking other actions to comply with the requirements of this part, you, your agents, officers, and employees, without exception, become subject to the full operation of the administrative and judicial enforcement powers and provisions of the United States as described in 28 U.S.C. 1605(a)(2), without limitation based on sovereign immunity, for conduct that violates the requirements applicable to you under this part 1054—including such conduct that violates 18 U.S.C. 1001, 42 U.S.C. 7413(c)(2), or other applicable provisions of the Clean Air Act—with respect to actions instituted against you and your agents, officers, and employees in any court or other tribunal in the United States.
              (8) Any report or other document you submit to us must be in the English language or include a complete translation in English.
              (9) You may be required to post a bond to cover any potential enforcement actions under the Clean Air Act before you or anyone else imports your equipment with exempted engines under this section, as specified in § 1054.690. Use the bond amount specified in § 1054.690 without adjusting for inflation. Note that you may post a single bond to meet the requirements of this section and § 1054.690 together.
              (b) The provisions of this paragraph (b) apply to importers that do not install engines into equipment and do not have primary responsibility for designing and manufacturing equipment. Such importers may import equipment with engines exempted under § 1054.625 only if each engine is exempted under an allowance provided to an equipment manufacturer meeting the requirements of § 1054.625 and this section. You must notify us of your intent to use the provisions of this section and send us an annual report, as follows:
              (1) Notify the Designated Compliance Officer in writing before you use the provisions of § 1054.625. Include the following information:
              (i) Your company's name and address, and your parent company's name and address, if applicable.
              (ii) The name and address of the companies that produce the equipment and engines you will be importing under this section.

              (iii) Your best estimate of the number of units you will import under this section in the upcoming calendar year, broken down by equipment manufacturer.
              
              (2) For each year that you use the provisions of this section, send the Designated Compliance Officer a written report by March 31 of the following year. Include in your report the total number of engines you imported under this section in the preceding calendar year, broken down by engine manufacturer and by equipment manufacturer.
            
            
              § 1054.630
              What provisions apply for importation of individual items for personal use?
              (a) Any individual may import previously used nonconforming engines for purposes other than resale, but no more than once in any five-year period. This may include up to three nonconforming engines imported at the same time. To import engines under this section, provide to the Customs official the following information:
              (1) Identify your name, address, and telephone number.
              (2) If you are importing engines under this section on behalf of another person, identify the ultimate engine owner's name, address, and telephone number.
              (3) Identify the total number of engines you are importing and specify the make, model, identification number, and original production year of each engine.
              (4) State: “I am importing these previously used engines for personal use. I have not imported any engines under the provisions of 40 CFR 1054.630 within the previous five years. I am not importing these engines for purpose of resale. I authorize EPA enforcement officers to inspect my engines and my facilities as permitted by the Clean Air Act.”
              (b) We may require you to send us additional information but you do not need written approval from us to import engines under this section. We will also not require a U.S. Customs Service bond for engines you import under this section.
              (c) The provisions of this section may not be used to circumvent emission standards that apply to new engines under this part. For example, you may not purchase new engines and use them in a trivial manner outside of the United States to qualify for importation under this section.
              (d) If you violate the provisions of this section, or submit false information to obtain this exemption, you will be subject to civil penalties as specified in 40 CFR 1068.101(a)(2) and (b)(5).
            
            
              § 1054.635
              What special provisions apply for small-volume engine and equipment manufacturers?
              This section describes how we apply the special provisions in this part for small-volume engine and equipment manufacturers.
              (a) If you qualify under paragraph (1) or (2) of the definition of small-volume engine manufacturer or under paragraph (1) or (2) of the definition of small-volume equipment manufacturer in § 1054.801, the small-volume provisions apply as specified in this part.
              (b) If you are a small business (as defined by the Small Business Administration at 13 CFR 121.201) that manufactures nonroad spark-ignition engines or equipment, but you do not qualify under paragraph (1) or (2) of the definition of small-volume engine manufacturer or under paragraph (1) or (2) of the definition of small-volume equipment manufacturer in § 1054.801, you may ask us to designate you to be a small-volume engine or equipment manufacturer. You may do this whether you began manufacturing engines before, during, or after 2007. We may set other reasonable conditions that are consistent with the intent of this section and the Clean Air Act.
              (c) Special provisions apply for small-volume engine and equipment manufacturers, as illustrated by the following examples:
              (1) Additional lead time and other provisions related to the transition to new emission standards. See § 1054.145.
              (2) More flexible arrangements for creating engine families. See § 1054.230.
              (3) Assigned deterioration factors. See § 1054.240.
              (4) Waived requirements for production-line testing. See § 1054.301.
              (5) Streamlined certification provisions for equipment manufacturers relying on engine manufacturer's design parameters. See § 1054.612.

              (6) Additional allowances under the Transition Program for Equipment Manufacturers. See § 1054.625.
              
              (7) Additional special provisions apply for small-volume engine and equipment manufacturers under 40 CFR part 1068. For example, see 40 CFR 1068.250.
              (d) Small-volume engine and equipment manufacturers may ask us to waive or modify the requirements of § 1054.690 if this would cause a serious economic hardship, as long as you demonstrate to us in some other way that you will meet any potential compliance-or enforcement-related obligations. In evaluating such a request, we would consider the extent to which there is a risk of noncompliance or nonconformity and the extent to which the manufacturer could be expected to fulfill future regulatory obligations and administrative judgments. We may also consider how many years the manufacturer has certified engines without a violation or a finding of noncompliance to determine whether to adjust applicable asset thresholds or to reduce the minimum bond value. We may set other reasonable conditions to ensure that the manufacturer will meet applicable requirements.
              (e) If you use any of the provisions of this part that apply specifically to small-volume manufacturers and we find that you exceed the production limits or otherwise do not qualify as a small-volume manufacturer, we may consider you to be in violation of the requirements that apply for companies that are not small-volume manufacturers for those engines produced in excess of the specified production limits. If you no longer qualify as a small-volume engine manufacturer (based on increased production volumes or other factors), we will work with you to determine a reasonable schedule for complying with additional requirements that apply. For example, if you no longer qualify as a small-volume engine manufacturer shortly before you certify your engines for the next model year, we might allow you to use assigned deterioration factors for one more model year.
            
            
              § 1054.640
              What special provisions apply to branded engines?
              The following provisions apply if you identify the name and trademark of another company instead of your own on your emission control information label, as provided by § 1054.135(c)(2):
              (a) You must have a contractual agreement with the other company that obligates that company to take the following steps:
              (1) Meet the emission warranty requirements that apply under § 1054.120. This may involve a separate agreement involving reimbursement of warranty-related expenses.
              (2) Report all warranty-related information to the certificate holder.
              (b) In your application for certification, identify the company whose trademark you will use.
              (c) You remain responsible for meeting all the requirements of this chapter, including warranty and defect-reporting provisions.
            
            
              § 1054.645
              What special provisions apply for converting an engine to use an alternate fuel?
              A certificate of conformity is no longer valid for an engine if the engine is modified such that it is not in a configuration covered by the certificate. This section applies if such modifications are done to convert the engine to run on a different fuel type. Such engines may need to be recertified as specified in this section if the certificate is no longer valid for that engine.
              (a) Converting a certified new engine to run on a different fuel type violates 40 CFR 1068.101(a)(1) if the modified engine is not covered by a certificate of conformity.

              (b) Converting a certified engine that is not new to run on a different fuel type violates 40 CFR 1068.101(b)(1) if the modified engine is not covered by a certificate of conformity. We may specify alternate certification provisions consistent with the requirements of this part. For example, you may certify the modified engine for a partial useful life. For example, if the engine is modified halfway through its original useful life period, you may generally certify the engine based on completing the original useful life period; or if the engine is modified after the original useful life period is past, you may generally certify the engine based on testing that does not involve further durability demonstration.
              
              (c) Engines may be certified using the certification procedures for new engines as specified in this part or using the certification procedures for aftermarket parts as specified in 40 CFR part 85, subpart V. Unless the original engine manufacturer continues to be responsible for the engine as specified in paragraph (d) of this section, you must remove the original engine manufacturer's emission control information label if you recertify the engine.
              (d) The original engine manufacturer is not responsible for operation of modified engines in configurations resulting from modifications performed by others. In cases where the modification allows an engine to be operated in either its original configuration or a modified configuration, the original engine manufacturer remains responsible for operation of the modified engine in its original configuration.
              (e) Entities producing conversion kits may obtain certificates of conformity for the converted engines. Such entities are engine manufacturers for purposes of this part.
            
            
              § 1054.650
              What special provisions apply for adding or changing governors?
              The special provisions in this section apply for engines that will not be governed to control engine speeds consistent with the constant-speed operation reflected by the duty cycles specified in § 1054.505. We refer to these as constant-speed governors in this section. Paragraph (a) of this section also applies for any engines shipped without installed governors.
              (a) The representative-testing requirements of 40 CFR 1065.10(c)(1) related to in-use duty cycles do not apply to engines you produce and ship without constant-speed governors if you comply with all the following requirements:
              (1) You must have test data showing that the effectiveness of the engine's emission controls over the expected range of in-use operation will be similar to that measured over the specified duty cycle. Alternatively, if your emission controls depend on maintaining a consistent air-fuel ratio, you may demonstrate that the engine is calibrated to maintain a consistent air-fuel ratio over the expected range of in-use operation.
              (2) Describe in your application for certification the data and analysis that supports your conclusion.
              (b) It is a violation of the tampering provisions in 40 CFR 1068.101(b)(1) to remove a governor from a certified engine unless you recertify the engine in the modified configuration.
            
            
              § 1054.655
              What special provisions apply for installing and removing altitude kits?
              An action for the purpose of installing or modifying altitude kits and performing other changes to compensate for changing altitude is not considered a prohibited act under 40 CFR 1068.101(b) as long as as it is done consistent with the manufacturer's instructions.
            
            
              § 1054.660
              What are the provisions for exempting emergency rescue equipment?
              The provisions of this section apply for new equipment built on or after January 1, 2010.
              (a) Equipment manufacturers may introduce into U.S. commerce equipment that is not certified to current emission standards under the following conditions if the equipment will be used solely in emergency rescue situations:
              (1) You must determine annually that no engines certified to current emission standards are available to power the equipment safely and practically. We may review your records supporting this determination at any time.
              (2) You may not use exempted engines for the following equipment used to provide remote power to a rescue tool: generators, alternators, compressors, or pumps.
              (3) If engines that meet less stringent emission standards are capable of powering your equipment safely and practically, you must use them as a condition of this exemption. You must use available engines meeting the most stringent standards feasible.

              (4) You must send the engine manufacturer a written request for each exempted equipment model.
              
              (5) You must notify the Designated Compliance Officer of your intent to use the provisions of this section. We may require you to notify us annually or to send us annual reports describing how you meet the conditions of this section.
              (b) For the purposes of this section, “emergency rescue situations” means firefighting or other situations in which a person is retrieved from imminent danger.
              (c) As an engine manufacturer, you may produce exempt engines under this section without our prior approval if you have a written request for an exempted engine for use in emergency rescue equipment from the equipment manufacturer. You must permanently label engines with the following statement: “EMERGENCY RESCUE EQUIPMENT—EXEMPT FROM EMISSION STANDARDS UNDER 40 CFR 1054.660.” Failure to properly label an engine will void the exemption.
              (d) We may discontinue an exemption under this section if we find that engines are not used solely for emergency rescue equipment or if we find that a certified engine is available to power the equipment safely and practically.
            
            
              § 1054.690
              What bond requirements apply for certified engines?
              This section generally applies for certifying engine manufacturers. It also applies to importers that do not certify engines as described in paragraph (j) of this section.
              (a) Before introducing certified engines into U.S. commerce, you must post a bond to cover any potential compliance or enforcement actions under the Clean Air Act with respect to engines certified under this part unless you demonstrate to us in your application for certification that you are able to meet any potential compliance- or enforcement-related obligations, as described in this section. Note that you might also need to post bond under this section to meet your obligations under § 1054.120(f).
              (b) The bonding requirements apply if you do not have long-term assets in the United States meeting any of the following thresholds:
              (1) A threshold of $3 million applies if you have been a certificate holder in each of the preceding ten years without failing a test conducted by EPA officials or having been found by EPA to be noncompliant under applicable regulations.
              (2) A threshold of $6 million applies if you are a secondary engine manufacturer.
              (3) A threshold of $10 million applies if you do not qualify for the smaller bond thresholds in paragraph (b)(1) or (2) of this section.
              (c) For the purpose of establishing your level of long-term assets under paragraph (b) of this section, include the values from your most recent balance sheet for buildings, land, and fixed equipment, but subtract depreciation and related long-term liabilities (such as a mortgage). If you have sufficient long-term assets to avoid bond payments under this section, you must identify the location of these assets in your application for certification.
              (d) Determine the value of the bond as follows:

              (1) Calculate a value based on the per-engine bond values shown in Table 1 to this section and on the projected U.S.-directed production volume from each displacement grouping for the model year. For example, if you have projected U.S.-directed production volumes of 10,000 engines with 180 cc displacement and 10,000 engines with 400 cc displacement in 2013, the calculated bond amount is $750,000. If the calculated value is less than $500,000, the appropriate bond amount is $500,000. If the calculated value exceeds the applicable threshold value specified in paragraph (b) of this section, use the applicable threshold value as the appropriate value of the bond. These values may be adjusted as described in paragraphs (d)(2) through (4) of this section. You may generally change your projected U.S.-directed production volume under § 1054.225 during the model year; however, you may not decrease your bond based on new projected U.S.-directed production volumes once you have imported or otherwise introduced into U.S. commerce your first engine from that model year.
              
              
                Table 1 to § 1054.690—Per-Engine Bond Values
                
                  For engines withdisplacement falling in the
                    following ranges . . .
                  
                  The per-engine bond value is . . .
                  
                
                
                  Disp. <225 cc
                  $25
                
                
                  225 ≤ Disp. < 740 cc
                  50
                
                
                  740 ≤ Disp. ≤ 1,000 cc
                  100
                
                
                  Disp. >1,000 cc
                  200
                
              
              (2) If your estimated or actual U.S.-directed production volume increases beyond the level appropriate for your current bond payment, you must post additional bond to reflect the increased volume within 90 days after you change your estimate or determine the actual production volume. You may not decrease your bond in a given year, but you may calculate a lower bond value in a later year based on the highest actual U.S.-directed production volumes from the preceding three years.
              (3) If you sell engines without aftertreatment components under the provisions of § 1054.610, you must increase the per-engine bond values for the current year by 20 percent.
              (4) The minimum bond value is $25,000 instead of $500,000 if you are a small-volume engine manufacturer or a small-volume equipment manufacturer that has been a certificate holder in each of the preceding five years without failing a test conducted by EPA officials or having been found by EPA to be noncompliant under applicable regulations.
              (e) The threshold identified in paragraph (b) of this section and the bond values identified in paragraph (d) of this section are in 2008 dollars. We will adjust these values for 2020 and later, and every 10 years after that, by considering the current Consumer Price Index values published by the Bureau of Labor Statistics relative to 2008. We will generally round values for thresholds and total bond obligations as follows:
              (1) Round calculated values at or below $125,000 to the nearest $5,000.
              (2) Round calculated values above $125,000 and at or below $2.25 million to the nearest $50,000.
              (3) Round calculated values above $2.25 million to the nearest $500,000.

              (f) If you are required to post a bond under this section, you must get the bond from a third-party surety that is cited in the U.S. Department of Treasury Circular 570, “Companies Holding Certificates of Authority as Acceptable Sureties on Federal Bonds and as Acceptable Reinsuring Companies” (http://www.fms.treas.gov/c570/c570.html#certified). You must maintain this bond for every year in which you sell certified engines. The surety agent remains responsible for obligations under the bond for two years after the bond is cancelled or expires without being replaced.
              (g) If you forfeit some or all of your bond in an enforcement action, you must post any appropriate bond for continuing sale within 90 days after you forfeit the bond amount.
              (h) You will forfeit the proceeds of the bond posted under this section if you need to satisfy any United States administrative settlement agreement, administrative final order, or judicial judgment against you arising from your violation of this chapter, or violation of 18 U.S.C. 1001, 42 U.S.C. 7413(c)(2), or other applicable provisions of the Clean Air Act.
              (i) If you are required to post a bond under this section, you must note that in your application for certification as described in § 1054.205. Your certification is conditioned on your compliance with this section. Your certificate is automatically suspended if you fail to comply with the requirements of this section. We may also revoke your certificate.
              (j) The following provisions apply if you import engines for resale when those engines have been certified by someone else (or equipment containing such engines):
              (1) You and the certificate holder are each responsible for compliance with the requirements of this part and the Clean Air Act. For example, we may require you to comply with the warranty requirements in § 1054.120.

              (2) You do not need to post bond if you or the certificate holder complies with the bond requirements of this section. You also do not need to post bond if the certificate holder complies with the asset requirements of this section and the repair-network provisions of § 1054.120(f)(4).
              [73 FR 59259, Oct. 8, 2008, as amended at 74 FR 8426, Feb. 24, 2009; 75 FR 23025, Apr. 30, 2010; 80 FR 9114, Feb. 19, 2015]
            
          
          
            Subpart H—Averaging, Banking, and Trading for Certification
            
              § 1054.701
              General provisions.
              (a) You may average, bank, and trade (ABT) emission credits for purposes of certification as described in this subpart to show compliance with the standards of this part. This applies for engines with respect to exhaust emissions and for equipment with respect to evaporative emissions. Participation in this program is voluntary.
              (b) The definitions of subpart I of this part apply to this subpart. The following definitions also apply:
              (1) Actual emission credits means emission credits you have generated that we have verified by reviewing your final report.
              (2) Averaging set means a set of engines (or equipment) in which emission credits may be exchanged only with other engines (or equipment) in the same averaging set.
              (3) Broker means any entity that facilitates a trade of emission credits between a buyer and seller.
              (4) Buyer means the entity that receives emission credits as a result of a trade.
              (5) Family means engine family for exhaust credits or emission family for evaporative credits.
              (6) Reserved emission credits means emission credits you have generated that we have not yet verified by reviewing your final report.
              (7) Seller means the entity that provides emission credits during a trade.
              (8) Standard means the emission standard that applies under subpart B of this part for engines or fuel-system components not participating in the ABT program of this subpart.
              (9) Trade means to exchange emission credits, either as a buyer or seller.
              (c) The use of emission credits is limited to averaging sets, as follows:
              (1) You may not average or exchange exhaust credits with evaporative credits, or vice versa.
              (2) Handheld engines and nonhandheld engines are in separate averaging sets with respect to exhaust emissions except as specified in § 1054.740(e). You may use emission credits generated under 40 CFR part 90 for handheld engines subject to the standards in § 1054.103 only if you can demonstrate that those credits were generated by handheld engines, except as specified in § 1054.740(e). You may use emission credits generated under 40 CFR part 90 for nonhandheld engines only if you can demonstrate that those credits were generated by nonhandheld engines, subject to the provisions of § 1054.740.
              (3) Equipment using handheld engines and equipment using nonhandheld engines are in separate averaging sets with respect to evaporative emissions. You may not average or exchange evaporative credits between either of these averaging sets.
              (4) For purposes of calculating emission credits under this subpart, engines with displacement at or below 80 cc are presumed to be handheld engines. You may treat these as nonhandheld engines for calculating exhaust or evaporative emission credits only for those engines you can demonstrate will be installed in nonhandheld equipment. For example, if 50 percent of engines in a family will be used in nonhandheld equipment, you may calculate the emission credits for 50 percent of the engines to be nonhandheld credits. Use the specified calculation methods for handheld engines to quantify positive or negative exhaust emission credits for all engines at or below 80 cc.
              (d) You may not generate evaporative credits based on permeation measurements from metal fuel tanks.

              (e) You may not use emission credits generated under this subpart to offset any emissions that exceed an FEL or standard. This applies for all testing, including certification testing, in-use testing, selective enforcement audits, and other production-line testing. However, if exhaust emissions from an engine exceed an exhaust FEL or standard (for example, during a selective enforcement audit), you may use emission credits to recertify the family with a higher FEL that applies only to future production.
              
              (f) Emission credits may be used in the model year they are generated (averaging) and in future model years (banking). Emission credits may not be used for past model years.
              (g) You may increase or decrease an exhaust FEL during the model year by amending your application for certification under § 1054.225. See 40 CFR 1060.225 for provisions related to changing an FEL for fuel tank permeation.
              (h) Engine and equipment manufacturers certifying with respect to evaporative emissions may use emission credits to demonstrate compliance under this subpart. Component manufacturers may establish FELs for their certified products, but they may not generate or use emission credits under this subpart.
              (i) In your application for certification, base your showing of compliance on projected production volumes for engines or equipment intended for sale in the United States. As described in § 1054.730, compliance with the requirements of this subpart is determined at the end of the model year based on actual production volumes for engines or equipment intended for sale in the United States. Do not include any of the following engines or equipment to calculate emission credits:
              (1) Engines or equipment exempted under subpart G of this part or under 40 CFR part 1068.
              (2) Engines or equipment intended for export.
              (3) Engines or equipment that are subject to state emission standards for that model year. However, this restriction does not apply if we determine that the state standards and requirements are equivalent to those of this part and that products sold in such a state will not generate credits under the state program. For example, you may not include engines or equipment certified for California if California has more stringent emission standards for these products or if your products generate or use emission credits under the California program.
              (4) Engines or equipment not subject to the requirements of this part, such as those excluded under § 1054.5.
              (5) Any other engines or equipment where we indicate elsewhere in this part 1054 that they are not to be included in the calculations of this subpart.
            
            
              § 1054.705
              How do I generate and calculate exhaust emission credits?
              The provisions of this section apply for calculating exhaust emission credits. You may generate exhaust emission credits only if you are a certifying engine manufacturer.

              (a) For each participating family, calculate positive or negative emission credits relative to the otherwise applicable emission standard. Calculate positive emission credits for a family that has an FEL below the standard. Calculate negative emission credits for a family that has an FEL above the standard. Sum your positive and negative credits for the model year before rounding. Round the sum of emission credits to the nearest kilogram (kg) using consistent units throughout the following equation:
              

              Emission credits (kg) = (STD − FEL) × (Volume) × (Power) × (UL) × (LF) × (10−3)
              
              
                Where:
                
                STD = the emission standard, in g/kW-hr.
                FEL = the family emission limit for the family, in g/kW-hr.
                Volume = the number of engines eligible to participate in the averaging, banking, and trading program within the given family during the model year, as described in § 1054.701(i).
                Power = the maximum modal power of the emission-data engine as calculated from the applicable test procedure described in subpart F of this part, in kilowatts.
                UL = the useful life for the given family, in hours.
                LF = load factor. Use 0.47 for nonhandheld engines and 0.85 for handheld engines. We may specify a different load factor if we approve the use of special test procedures for a family under 40 CFR 1065.10(c)(2), consistent with good engineering judgment.
              
              
              (b) [Reserved]
            
            
              § 1054.706
              How do I generate and calculate evaporative emission credits?

              The provisions of this section apply for calculating evaporative emission credits related to fuel tank permeation. You may generate credits only if you are a certifying equipment manufacturer. This may include engine manufacturers that make engines with complete fuel systems as described in § 1054.2.

              (a) For each participating family, calculate positive or negative emission credits relative to the otherwise applicable emission standard. Calculate positive emission credits for a family that has an FEL below the standard. Calculate negative emission credits for a family that has an FEL above the standard. Sum your positive and negative credits for the model year before rounding. Round the sum of emission credits to the nearest kilogram (kg) using consistent units throughout the following equation:
              

              Emission credits (kg) = (STD−FEL) × (Total Area) × (UL) × (AF) × (365) × (10−3)
              
              
                Where:
                STD = the emission standard, in g/m2/day.

                FEL = the family emission limit for the family, in g/m2/day, as described in paragraph (b) of this section.

                Total Area = The combined internal surface area of all fuel tanks in the family, taking production volume into account, in m2.
                UL = 5 years, which represents the useful life for the given family.
                AF= adjustment factor. Use 1.0 for testing at 28 °C; use 0.60 for testing at 40 °C.
              
              
              (b) For calculating credits under paragraph (a) of this section, the emission standard and FEL must both be based on test measurements at the same temperature (28 ° or 40 °C). Determine the FEL for calculating emission credits relative to testing at 28 °C as described in paragraphs (b)(1) and (2) of this section. Determine the FEL for calculating emission credits relative to testing at 40 °C as described in paragraph (b)(3) of this section.
              (1) To use an FEL below 5.0 g/m2/day, it must be based on emission measurements.

              (2) The provisions of this paragraph (b)(2) apply for all emission families with FELs at or above 5.0 g/m2/day. To calculate emission credits for such emission families, you must choose from one of the following options and apply it to all your emission families with FELs at or above 5.0 g/m2/day:
              (i) Option 1: Establish all your FELs based on emission measurements. This may include measurements from a certifying fuel tank manufacturer.
              (ii) Option 2: Use an assigned FEL of 10.4 g/m2/day. This would apply without regard to whether any of these emission families have measured emission levels below 10.4 g/m2/day. If any of your fuel tanks were otherwise certified (by you or the fuel tank manufacturer) with an FEL at or above 5.0 g/m2/day, the assigned FEL of 10.4 g/m2/day applies only for emission credit calculations.

              (3) Determine the FEL for calculating emission credits relative to testing at 40 °C as described in paragraph (b)(1) and (2) of this section, but use 8.3 g/m2/day instead of 5.0 g/m2/day and use 17.3 g/m2/day instead of 10.4 g/m2/day.
            
            
              § 1054.710
              How do I average emission credits?
              (a) Averaging is the exchange of emission credits among your families. You may average emission credits only within the same averaging set.
              (b) You may certify one or more families to an FEL above the emission standard, subject to the FEL caps and other provisions in subpart B of this part, if you show in your application for certification that your projected balance of all emission-credit transactions in that model year is greater than or equal to zero.
              (c) If you certify a family to an FEL that exceeds the otherwise applicable standard, you must obtain enough emission credits to offset the family's deficit by the due date for the final report required in § 1054.730. The emission credits used to address the deficit may come from your other families that generate emission credits in the same model year, from emission credits you have banked, or from emission credits you obtain through trading.
            
            
              § 1054.715
              How do I bank emission credits?

              (a) Banking is the retention of emission credits by the manufacturer generating the emission credits for use in future model years for averaging or trading. You may use banked emission credits only within the averaging set in which they were generated, except as described in this subpart.
              (b) You may designate any emission credits you plan to bank in the reports you submit under § 1054.730. During the model year and before the due date for the final report, you may designate your reserved emission credits for averaging or trading.
              (c) Reserved credits become actual emission credits when you submit your final report. However, we may revoke these emission credits if we are unable to verify them after reviewing your reports or auditing your records.
            
            
              § 1054.720
              How do I trade emission credits?
              (a) Trading is the exchange of emission credits between manufacturers. You may use traded emission credits for averaging, banking, or further trading transactions. Traded emission credits may be used only within the averaging set in which they were generated, except as described in this subpart.
              (b) You may trade actual emission credits as described in this subpart. You may also trade reserved emission credits, but we may revoke these emission credits based on our review of your records or reports or those of the company with which you traded emission credits. You may trade banked credits within an averaging set to any certifying engine or equipment manufacturer.
              (c) If a negative emission credit balance results from a transaction, both the buyer and seller are liable, except in cases we deem to involve fraud. See § 1054.255(e) for cases involving fraud. We may void the certificates of all families participating in a trade that results in a manufacturer having a negative balance of emission credits. See § 1054.745.
            
            
              § 1054.725
              What must I include in my application for certification?
              (a) You must declare in your application for certification your intent to use the provisions of this subpart for each family that will be certified using the ABT program. You must also declare the FELs you select for the family for each pollutant for which you are using the ABT program. Your FELs must comply with the specifications of subpart B of this part, including the FEL caps. FELs must be expressed to the same number of decimal places as the emission standard.
              (b) Include the following in your application for certification:
              (1) A statement that, to the best of your belief, you will not have a negative balance of emission credits for any averaging set when all emission credits are calculated at the end of the year.
              (2) Detailed calculations of projected emission credits (positive or negative) based on projected production volumes. We may require you to include similar calculations from your other engine families to demonstrate that you will be able to avoid a negative credit balance for the model year. If you project negative emission credits for a family, state the source of positive emission credits you expect to use to offset the negative emission credits.
            
            
              § 1054.730
              What ABT reports must I send to EPA?
              (a) If any of your families are certified using the ABT provisions of this subpart, you must send an end-of-year report within 90 days after the end of the model year and a final report within 270 days after the end of the model year. We may waive the requirement to send the end-of-year report as long as you send the final report on time.
              (b) Your end-of-year and final reports must include the following information for each family participating in the ABT program:
              (1) Family designation.
              (2) The emission standards that would otherwise apply to the family.
              (3) The FEL for each pollutant. If you change the FEL after the start of production, identify the date that you started using the new FEL and/or give the engine identification number for the first engine covered by the new FEL. In this case, identify each applicable FEL and calculate the positive or negative emission credits under each FEL.

              (4) The projected and actual U.S.-directed production volumes for the model year, as described in § 1054.701(i). For fuel tanks, state the production volume in terms of surface area and production volume for each fuel tank configuration and state the total surface area for the emission family. If you changed an FEL during the model year, identify the actual production volume associated with each FEL.
              (5) The maximum modal power of the emission-data engine or the appropriate internal surface area of the fuel tank.
              (6) Useful life.
              (7) Calculated positive or negative emission credits for the whole family. Identify any emission credits that you traded, as described in paragraph (d)(1) of this section.
              (c) Your end-of-year and final reports must include the following additional information:
              (1) Show that your net balance of emission credits from all your participating families in each averaging set in the applicable model year is not negative.
              (2) State whether you will retain any emission credits for banking.
              (3) State that the report's contents are accurate.
              (d) If you trade emission credits, you must send us a report within 90 days after the transaction, as follows:
              (1) As the seller, you must include the following information in your report:
              (i) The corporate names of the buyer and any brokers.
              (ii) A copy of any contracts related to the trade.
              (iii) The families that generated emission credits for the trade, including the number of emission credits from each family.
              (2) As the buyer, you must include the following information in your report:
              (i) The corporate names of the seller and any brokers.
              (ii) A copy of any contracts related to the trade.
              (iii) How you intend to use the emission credits, including the number of emission credits you intend to apply to each family (if known).
              (e) Send your reports electronically to the Designated Compliance Officer using an approved information format. If you want to use a different format, send us a written request with justification for a waiver.
              (f) Correct errors in your end-of-year report or final report as follows:
              (1) You may correct any errors in your end-of-year report when you prepare the final report as long as you send us the final report by the time it is due.
              (2) If you or we determine within 270 days after the end of the model year that errors mistakenly decreased your balance of emission credits, you may correct the errors and recalculate the balance of emission credits. You may not make these corrections for errors that are determined more than 270 days after the end of the model year. If you report a negative balance of emission credits, we may disallow corrections under this paragraph (f)(2).
              (3) If you or we determine anytime that errors mistakenly increased your balance of emission credits, you must correct the errors and recalculate the balance of emission credits.
              [73 FR 59259, Oct. 8, 2008, as amended at 75 FR 23026, Apr. 30, 2010]
            
            
              § 1054.735
              What records must I keep?
              (a) You must organize and maintain your records as described in this section. We may review your records at any time.
              (b) Keep the records required by this section for at least eight years after the due date for the end-of-year report. You may not use emission credits for any engines or equipment if you do not keep all the records required under this section. You must therefore keep these records to continue to bank valid credits. Store these records in any format and on any media as long as you can promptly send us organized, written records in English if we ask for them. You must keep these records readily available. We may review them at any time.
              (c) Keep a copy of the reports we require in § 1054.730.

              (d) Keep records of the engine identification number for each engine or piece of equipment you produce that generates or uses emission credits under the ABT program. You may identify these numbers as a range. If you change the FEL after the start of production, identify the date you started using each FEL and the range of engine identification numbers associated with each FEL.
              (e) We may require you to keep additional records or to send us relevant information not required by this section in accordance with the Clean Air Act.
            
            
              § 1054.740
              What special provisions apply for generating and using emission credits?
              (a) You may generate Phase 3 emission credits from 2008 through 2011 model year Class I engines if you voluntarily meet the Phase 3 exhaust emission standards specified in § 1054.105. Divide these into transitional and enduring emission credits as follows:
              (1) Transitional credits are based on reducing emissions from Phase 2 levels down to Phase 3 levels. Calculate the value of transitional emission credits as described in § 1054.705, based on setting STD equal to 15.0 g/kW-hr and FEL equal to 10.0 g/kW-hr. You may use these transitional credits only for Class I engines in 2012 through 2014 model years. You may not use these transitional credits for Class II engines.
              (2) Enduring credits are based on reducing emissions below Phase 3 levels. Calculate the value of enduring credits as described in § 1054.705, based on setting STD equal to 10.0 g/kW-hr and FEL to the value of the family emission limit you select for the family. You may use these enduring credits for any nonhandheld engines certified to the Phase 3 standards under this part, except as specified in paragraph (d) of this section.
              (b) You may generate Phase 3 emission credits from 2008 through 2010 model year Class II engines if you voluntarily meet the Phase 3 exhaust emission standards specified in § 1054.105. Divide these into transitional and enduring emission credits as follows:
              (1) Transitional credits are based on reducing emissions from Phase 2 levels down to Phase 3 levels. Calculate the value of transitional emission credits as described in § 1054.705, based on setting STD equal to 11.0 g/kW-hr and FEL equal to 8.0 g/kW-hr. You may use these transitional credits only for Class II engines in 2011 through 2013 model years. You may not use these transitional credits for Class I engines.
              (2) Enduring credits are based on reducing emissions below Phase 3 levels. Calculate the value of enduring credits as described in § 1054.705, based on setting STD equal to 8.0 g/kW-hr and FEL to the value of the family emission limit you select for the family. You may use these enduring credits for any nonhandheld engines certified to the Phase 3 standards under this part, except as specified in paragraph (d) of this section.
              (c) You may use emission credits generated by Class I and Class II engines subject to Phase 2 emission standards under 40 CFR part 90 to demonstrate compliance with the Phase 3 exhaust emission standards, but only after you have exhausted all transitional credits from engines meeting Phase 3 standards, subject to the conditions of paragraph (d) of this section. You may use these Phase 2 emission credits only in the 2012 and 2013 model years for Class I engines and only in the 2011 through 2013 model years for Class II engines. Determine a maximum number of Phase 2 emission credits for demonstrating compliance with the Phase 3 standards for a given engine class (Class I or Class II) as follows:

              (1) Calculate a Phase 2 credit allowance for each engine class based on production information for model years 2007, 2008, and 2009 using the following equation:
              

              Credit allowance (kg) = (Emissions Delta) × (Volume) × (Avg. Power) × (Avg. UL) × (LF) × (10−3)
              
              
                Where:
                
                Emissions Delta = 1.6 g/kW-hr for Class I and 2.1 g/kW-hr for Class II.
                Volume = the number of your engines eligible to participate in the averaging, banking, and trading program, as described in § 1054.701(i), based on actual U.S.-directed production volumes.
                Avg. Power = the production-weighted average value of the maximum modal power for all your engine families in the engine class, as described in § 1054.705(a), in kilowatts.
                Avg. UL = the production-weighted average value of the useful life for all your engine families in the engine class, in hours.
                LF = load factor. Use 0.47.
              
              

              (2) Do not include wintertime engines in the calculation of credit allowances unless they are certified to meet the otherwise applicable HC + NOX emission standard.
              (3) Calculate the average annual Phase 2 credit allowance for each engine class over three model years as specified in paragraph (c)(1) of this section. The resulting average value is the maximum number of Phase 2 emission credits you may use under this paragraph (c) for each engine class.
              (4) For 2013 and earlier model years, include in the reports described in § 1054.730 the total allowable number of Phase 2 emission credits and your cumulative totals of Phase 2 credits you have used to comply with the requirements of this part for each engine class.
              (d) If you generate enduring emission credits from Class I engines under paragraph (a) of this section, you may not use these for Class II engines in the 2011 or 2012 model year. Similarly, if you generate enduring emission credits from Class II engines under paragraph (b) of this section, you may not use these for Class I engines in the 2012 model year. These restrictions also apply for emission credits you generate for engines subject to the standards of this part in the 2011 or 2012 model year.
              (e) You may use Phase 2 or Phase 3 emission credits from nonhandheld engines to demonstrate compliance with the Phase 3 standards for handheld engines subject to the following restrictions:
              (1) The handheld family must be certified in 2008 and all later model years using carryover of emission data from an engine family that was most recently certified with new emission data in 2007 or an earlier model year.
              (2) The handheld family's FEL may not increase above the level selected for the 2007 model year in later years unless such an increase is based on emission data from production engines.
              (3) Your total production of handheld engines certified under this paragraph (e) may not exceed 30,000 in any model year.
            
            
              § 1054.745
              What can happen if I do not comply with the provisions of this subpart?
              (a) For each family participating in the ABT program, the certificate of conformity is conditional upon full compliance with the provisions of this subpart during and after the model year. You are responsible to establish to our satisfaction that you fully comply with applicable requirements. We may void the certificate of conformity for a family if you fail to comply with any provisions of this subpart.
              (b) You may certify your family to an FEL above an emission standard based on a projection that you will have enough emission credits to offset the deficit for the family. However, we may void the certificate of conformity if you cannot show in your final report that you have enough actual emission credits to offset a deficit for any pollutant in a family.
              (c) We may void the certificate of conformity for a family if you fail to keep records, send reports, or give us information we request.
              (d) You may ask for a hearing if we void your certificate under this section (see § 1054.820).
            
          
          
            Subpart I—Definitions and Other Reference Information
            
              § 1054.801
              What definitions apply to this part?
              The following definitions apply to this part. The definitions apply to all subparts unless we note otherwise. All undefined terms have the meaning the Clean Air Act gives to them. The definitions follow:
              
                Adjustable parameter means any device, system, or element of design that someone can adjust (including those which are difficult to access) and that, if adjusted, may affect emissions or engine performance during emission testing or normal in-use operation. This includes, but is not limited to, parameters related to injection timing and fueling rate. You may ask us to exclude a parameter that is difficult to access if it cannot be adjusted to affect emissions without significantly degrading engine performance, or if you otherwise show us that it will not be adjusted in a way that affects emissions during in-use operation.
              
                Aftertreatment means relating to a catalytic converter, particulate filter, thermal reactor, or any other system, component, or technology mounted downstream of the exhaust valve (or exhaust port) whose design function is to decrease emissions in the engine exhaust before it is exhausted to the environment. Exhaust-gas recirculation (EGR), turbochargers, and oxygen sensors are not aftertreatment.
              
                Alcohol-fueled engine means an engine that is designed to run using an alcohol fuel. For purposes of this definition, alcohol fuels do not include fuels with a nominal alcohol content below 25 percent by volume.
              
                Amphibious vehicle means a vehicle with wheels or tracks that is designed primarily for operation on land and secondarily for operation in water.
              
                Applicable emission standard or applicable standard means an emission standard to which an engine (or equipment) is subject. Additionally, if an engine (or equipment) has been or is being certified to another standard or FEL, applicable emission standard means the FEL or other standard to which the engine (or equipment) has been or is being certified. This definition does not apply to subpart H of this part.
              
                Auxiliary emission control device means any element of design that senses temperature, motive speed, engine RPM, transmission gear, or any other parameter for the purpose of activating, modulating, delaying, or deactivating the operation of any part of the emission control system.
              
                Brake power means the usable power output of the engine, not including power required to fuel, lubricate, or heat the engine, circulate coolant to the engine, or to operate aftertreatment devices.
              
                Calibration means the set of specifications and tolerances specific to a particular design, version, or application of a component or assembly capable of functionally describing its operation over its working range.
              
                Carryover means relating to certification based on emission data generated from an earlier model year as described in § 1054.235(d).
              
                Certification means relating to the process of obtaining a certificate of conformity for an emission family that complies with the emission standards and requirements in this part.
              
                Certified emission level means the highest deteriorated emission level in an emission family for a given pollutant from either transient or steady-state testing.
              
                Class I means relating to nonhandheld engines with total displacement below 225 cc. See § 1054.101 for special provisions that apply for engines with total displacement at or below 80 cc.
              
                Class II means relating to nonhandheld engines with total displacement at or above 225 cc.
              
                Class III means relating to handheld engines with total displacement below 20 cc.
              
                Class IV means relating to handheld engines with total displacement at or above 20 cc but below 50 cc.
              
                Class V means relating to handheld engines with total displacement at or above 50 cc.
              
                Clean Air Act means the Clean Air Act, as amended, 42 U.S.C. 7401-7671q.
              
                Cold-weather equipment is limited to the following types of handheld equipment: chainsaws, cut-off saws, clearing saws, brush cutters with engines at or above 40cc, commercial earth and wood drills, and ice augers. This includes earth augers if they are also marketed as ice augers.
              
                Crankcase emissions means airborne substances emitted to the atmosphere from any part of the engine crankcase's ventilation or lubrication systems. The crankcase is the housing for the crankshaft and other related internal parts.
              Critical emission-related component means any of the following components:
              (1) Electronic control units, aftertreatment devices, fuel-metering components, EGR-system components, crankcase-ventilation valves, all components related to charge-air compression and cooling, air filters, spark plugs, and all sensors and actuators associated with any of these components.
              (2) Any other component whose primary purpose is to reduce emissions.
              
                Date of manufacture has the meaning given in 40 CFR 1068.30.
              
                Days means calendar days unless otherwise specified. For example, when we specify working days we mean calendar days, excluding weekends and U.S. national holidays.
              
              
                Designated Compliance Officer means the Manager, Heavy-Duty and Nonroad Engine Group (6405-J), U.S. Environmental Protection Agency, 1200 Pennsylvania Ave., NW., Washington, DC 20460.
              
                Designated Enforcement Officer means the Director, Air Enforcement Division (2242A), U.S. Environmental Protection Agency, 1200 Pennsylvania Ave., NW.,Washington, DC 20460.
              
                Deteriorated emission level means the emission level that results from applying the appropriate deterioration factor to the official emission result of the emission-data engine.
              
                Deterioration factor means the relationship between emissions at the end of useful life and emissions at the low-hour test point (see §§ 1054.240 and 1054.245), expressed in one of the following ways:
              (1) For multiplicative deterioration factors, the ratio of emissions at the end of useful life to emissions at the low-hour test point.
              (2) For additive deterioration factors, the difference between emissions at the end of useful life and emissions at the low-hour test point.
              
                Discrete-mode means relating to the discrete-mode type of steady-state test described in § 1054.505.
              
                Displacement has the meaning given in § 1054.140.
              
                Dry weight means the weight of the equipment as sold without fuel, oil, or engine coolant.
              
                Dual-fuel engine means an engine designed for operation on two different fuels but not on a continuous mixture of those fuels.
              
                Emission control system means any device, system, or element of design that controls or reduces the emissions of regulated pollutants from an engine.
              
                Emission-data engine means an engine that is tested for certification. This includes engines tested to establish deterioration factors.
              
                Emission-data equipment means an engine, piece of equipment, or fuel system component that is tested for certification. This includes units tested to establish deterioration factors.
              
                Emission family has the meaning given in § 1054.230. We may refer to emission families as “engine families” where provisions relate only to exhaust emissions from engines.
              
                Emission-related maintenance means maintenance that substantially affects emissions or is likely to substantially affect emission deterioration.
              
                Engine has the meaning given in 40 CFR 1068.30. This includes complete and partially complete engines.
              
                Engine configuration means a unique combination of engine hardware and calibration within an emission family. Engines within a single engine configuration differ only with respect to normal production variability.
              
                Engine manufacturer means the manufacturer of the engine. See the definition of “manufacturer” in this section.
              
                Equipment means any mechanical device commonly known as equipment, including vehicles. If the equipment has an installed engine, the term equipment includes the installed engine and fuel system components.
              
                Equipment manufacturer means a manufacturer of nonroad equipment. All nonroad equipment manufacturing entities under the control of the same person are considered to be a single nonroad equipment manufacturer. (Note: In § 1054.626, the term “equipment manufacturer” has a narrower meaning that applies only to that section.).
              
                Evaporative means relating to fuel emissions controlled by 40 CFR part 1060. This generally includes emissions that result from permeation of fuel through the fuel-system materials or from ventilation of the fuel system.
              
                Excluded means relating to an engine that either:
              (1) Has been determined not to be a nonroad engine, as specified in 40 CFR 1068.30; or
              (2) Is a nonroad engine that, according to § 1054.5, is not subject to this part 1054.
              
                Exempted has the meaning given in 40 CFR 1068.30.
              
                Exhaust-gas recirculation (EGR) means a technology that reduces emissions by routing exhaust gases that had been exhausted from the combustion chamber(s) back into the engine to be mixed with incoming air before or during combustion. The use of valve timing to increase the amount of residual exhaust gas in the combustion chamber(s) that is mixed with incoming air before or during combustion is not considered exhaust-gas recirculation for the purposes of this part.
              
                Family emission limit (FEL) means an emission level declared by the manufacturer to serve in place of an otherwise applicable emission standard under the ABT program in subpart H of this part. The family emission limit must be expressed to the same number of decimal places as the emission standard it replaces. The family emission limit serves as the emission standard for the engine family (exhaust) or emission family (evaporative) with respect to all required testing.
              
                Flexible-fuel engine means an engine designed for operation on any mixture of two or more different fuels.
              
                Fuel line means hose or tubing designed to contain liquid fuel (including molded hose or tubing). This does not include any of the following:
              (1) Fuel tank vent lines.
              (2) Segments of hose or tubing whose external surface is normally exposed to liquid fuel inside the fuel tank.
              (3) Hose or tubing designed to return unused fuel from the carburetor to the fuel tank for handheld engines.
              (4) Primer bulbs that contain liquid fuel only for priming the engine before starting.
              
                Fuel system means all components involved in transporting, metering, and mixing the fuel from the fuel tank to the combustion chamber(s), including the fuel tank, fuel tank cap, fuel pump, fuel filters, fuel lines, carburetor or fuel-injection components, and all fuel-system vents.
              
                Fuel type means a general category of fuels such as gasoline or natural gas. There can be multiple grades within a single fuel type, such as low-temperature or all-season gasoline.
              
                Good engineering judgment has the meaning given in 40 CFR 1068.30. See 40 CFR 1068.5 for the administrative process we use to evaluate good engineering judgment.
              
                Handheld means relating to equipment that meets any of the following criteria:
              (1) It is carried by the operator throughout the performance of its intended function.
              (2) It is designed to operate multi-positionally, such as upside down or sideways, to complete its intended function.
              (3) It has a combined engine and equipment dry weight under 16.0 kilograms, has no more than two wheels, and at least one of the following attributes is also present:
              (i) The operator provides support or carries the equipment throughout the performance of its intended function. Carry means to completely bear the weight of the equipment, including the engine. Support means to hold a piece of equipment in position to prevent it from falling, slipping, or sinking, without carrying it.
              (ii) The operator provides support or attitudinal control for the equipment throughout the performance of its intended function. Attitudinal control involves regulating the horizontal or vertical position of the equipment.
              (4) It is an auger with a combined engine and equipment dry weight under 22.0 kilograms.
              (5) It is used in a recreational application with a combined total vehicle dry weight under 20.0 kilograms. Note that snowmobiles, offroad motorcycles, and all-terrain vehicles are regulated under 40 CFR part 1051 and marine vessels are regulated under 40 CFR part 1045.
              (6) It is a hand-supported jackhammer or rammer/compactor. This does not include equipment that can remain upright without operator support, such as a plate compactor.
              
                Hydrocarbon (HC) means the hydrocarbon group on which the emission standards are based for each fuel type, as described in subpart B of this part.
              
                Identification number means a unique specification (for example, a model number/serial number combination) that allows someone to distinguish a particular engine from other similar engines.
              
                Integrated equipment manufacturer means an equipment manufacturer that also manufactures the engines for its equipment. Equipment manufacturers that manufacture the engines for some but not all of their equipment are considered to be integrated manufacturers for that equipment using the manufacturer's own engines.
              
                Intermediate-speed equipment means nonhandheld equipment in which the installed engine is intended for operation at speeds substantially below 3600 rpm.
              
                Low-hour means relating to an engine that is considered to have stabilized emissions and represents the undeteriorated emission level. A low-hour engine typically operates no more than a few hours beyond the minimum stabilization period. However, a low-hour engine could have more hours as long as emissions remain stable. In the absence of other information, a low-hour engine with a useful life of 300 hours or less would generally have operated no more than 15 hours and a low-hour engine with a longer useful life would generally have operated no more than 24 hours.
              
                Manufacture means the physical and engineering process of designing, constructing, and assembling an engine or piece of equipment.
              
                Manufacturer has the meaning given in section 216(1) of the Clean Air Act (42 U.S.C. 7550(1)). In general, this term includes any person who manufactures an engine, vehicle, vessel, or piece of equipment for sale in the United States or otherwise introduces a new nonroad engine or piece of equipment into U.S. commerce. This includes importers who import engines, equipment, or vehicles for resale, but not dealers. All manufacturing entities under the control of the same person are considered to be a single manufacturer.
              
                Marine engine means a nonroad engine that is installed or intended to be installed on a vessel. There are two kinds of marine engines:
              (1) Propulsion marine engine means a marine engine that moves a vessel through the water or directs the vessel's movement.
              (2) Auxiliary marine engine means a marine engine not used for propulsion. This includes a portable auxiliary marine engine only if its fueling, cooling, or exhaust system is an integral part of the vessel.
              
                Marine generator engine means an auxiliary marine engine used primarily to operate an electrical generator or alternator to produce electric power.
              
                Marine vessel has the meaning given in 1 U.S.C. 3, except that it does not include amphibious vehicles. The definition in 1 U.S.C. 3 very broadly includes every craft capable of being used as a means of transportation on water.
              
                Maximum engine power has the meaning given in § 1054.140.
              
                Maximum test torque has the meaning given in 40 CFR 1065.1001.
              
                Model year has the meaning given in 40 CFR part 1060 for equipment and means one of the following things for engines:
              (1) For freshly manufactured engines (see definition of “new nonroad engine,” paragraph (1)), model year means your annual new model production period. This must include January 1 of the calendar year for which the model year is named. It may not begin before January 2 of the previous calendar year and it must end by December 31 of the named calendar year. For seasonal production periods not including January 1, model year means the calendar year in which the production occurs, unless you choose to certify the applicable emission family with the following model year. For example, if your production period is June 1, 2010 through November 30, 2010, your model year would be 2010 unless you choose to certify the emission family for model year 2011.
              (2) For an engine that is converted to a nonroad engine after being placed into service as a stationary engine, or being certified and placed into service as a motor vehicle engine, model year means the calendar year in which the engine was originally produced. For a motor vehicle engine that is converted to be a nonroad engine without having been certified, model year means the calendar year in which the engine becomes a new nonroad engine. (See definition of “new nonroad engine,” paragraph (2).)

              (3) For a nonroad engine excluded under § 1054.5 that is later converted to operate in an application that is not excluded, model year means the calendar year in which the engine was originally produced (see definition of “new nonroad engine,” paragraph (3)).
              
              (4) For engines that are not freshly manufactured but are installed in new nonroad equipment, model year means the calendar year in which the engine is installed in the new nonroad equipment (see definition of “new nonroad engine,” paragraph (4)).
              (5) For imported engines:

              (i) For imported engines described in paragraph (5)(i) of the definition of “new nonroad engine,” model year has the meaning given in paragraphs (1) through (4) of this definition.

              (ii) For imported engines described in paragraph (5)(ii) of the definition of “new nonroad engine,” model year means the calendar year in which the engine is assembled in its final certified configuration.

              (iii) For imported engines described in paragraph (5)(iii) of the definition of “new nonroad engine,” model year means the calendar year in which the engine is assembled in its imported configuration, unless specified otherwise in this part or in 40 CFR part 1068.
              
                Motor vehicle has the meaning given in 40 CFR 85.1703(a).
              
                New nonroad engine means any of the following things:
              (1) A freshly manufactured nonroad engine for which the ultimate purchaser has never received the equitable or legal title. This kind of engine might commonly be thought of as “brand new.” In the case of this paragraph (1), the engine is new from the time it is produced until the ultimate purchaser receives the title or the product is placed into service, whichever comes first.
              (2) An engine originally manufactured as a motor vehicle engine or a stationary engine that is later used or intended to be used in a piece of nonroad equipment. In this case, the engine is no longer a motor vehicle or stationary engine and becomes a “new nonroad engine.” The engine is no longer new when it is placed into nonroad service. This paragraph (2) applies if a motor vehicle engine or a stationary engine is installed in nonroad equipment, or if a motor vehicle or a piece of stationary equipment is modified (or moved) to become nonroad equipment.
              (3) A nonroad engine that has been previously placed into service in an application we exclude under § 1054.5, when that engine is installed in a piece of equipment that is covered by this part 1054. The engine is no longer new when it is placed into nonroad service covered by this part 1054. For example, this would apply to a marine-propulsion engine that is no longer used in a marine vessel but is instead installed in a piece of nonroad equipment subject to the provisions of this part.
              (4) An engine not covered by paragraphs (1) through (3) of this definition that is intended to be installed in new nonroad equipment. This generally includes installation of used engines in new equipment. The engine is no longer new when the ultimate purchaser receives a title for the equipment or the product is placed into service, whichever comes first.
              (5) An imported nonroad engine, subject to the following provisions:
              (i) An imported nonroad engine covered by a certificate of conformity issued under this part that meets the criteria of one or more of paragraphs (1) through (4) of this definition, where the original engine manufacturer holds the certificate, is new as defined by those applicable paragraphs.
              (ii) An imported engine that will be covered by a certificate of conformity issued under this part, where someone other than the original engine manufacturer holds the certificate (such as when the engine is modified after its initial assembly), is a new nonroad engine when it is imported. It is no longer new when the ultimate purchaser receives a title for the engine or it is placed into service, whichever comes first.

              (iii) An imported nonroad engine that is not covered by a certificate of conformity issued under this part at the time of importation is new. This addresses uncertified engines and equipment initially placed into service that someone seeks to import into the United States. Importation of this kind of engine (or equipment containing such an engine) is generally prohibited by 40 CFR part 1068. However, the importation of such an engine is not prohibited if the engine has a model year before 1997, since it is not subject to standards.
              
              
                New nonroad equipment means either of the following things:
              (1) A nonroad piece of equipment for which the ultimate purchaser has never received the equitable or legal title. The product is no longer new when the ultimate purchaser receives this title or the product is placed into service, whichever comes first.
              (2) A nonroad piece of equipment with an engine that becomes new while installed in the equipment. For example a complete piece of equipment that was imported without being covered by a certificate of conformity would be new nonroad equipment because the engine would be considered to be new at the time of importation.
              
                Noncompliant engine or noncompliant equipment means an engine or equipment that was originally covered by a certificate of conformity but is not in the certified configuration or otherwise does not comply with the conditions of the certificate.
              
                Nonconforming engine or nonconforming equipment means an engine or equipment not covered by a certificate of conformity that would otherwise be subject to emission standards.
              
                Nonhandheld means relating to an engine (or equipment) subject to the standards of this part that is not a handheld engine (or equipment).
              
                Nonintegrated equipment manufacturer means an equipment manufacturer that is not an integrated equipment manufacturer. Equipment manufacturers that manufacture the engines for some but not all of their equipment are considered to be nonintegrated manufacturers for that equipment using a different engine manufacturer's engines.
              
                Nonmethane hydrocarbon has the meaning given in 40 CFR 1065.1001. This generally means the difference between the emitted mass of total hydrocarbons and the emitted mass of methane.
              
                Nonroad means relating to nonroad engines or equipment that includes nonroad engines.
              
                Nonroad engine has the meaning given in 40 CFR 1068.30. In general this means all internal-combustion engines except motor vehicle engines, stationary engines, engines used solely for competition, or engines used in aircraft.
              
                Official emission result means the measured emission rate for an emission-data engine on a given duty cycle before the application of any deterioration factor.
              
                Overhead valve means relating to a four-stroke spark-ignition engine in which the intake and exhaust valves are located above the combustion chamber within the cylinder head. Such engines are sometimes referred to as “valve-in-head” engines.
              
                Owners manual means a document or collection of documents prepared by the engine manufacturer for the owner or operator to describe appropriate engine maintenance, applicable warranties, and any other information related to operating or keeping the engine. The owners manual is typically provided to the ultimate purchaser at the time of sale. The owners manual may be in paper or electronic format.
              
                Oxides of nitrogen has the meaning given in 40 CFR 1065.1001.
              
                Percent has the meaning given in 40 CFR 1065.1001.
              
                Permeation emissions means fuel that escapes from the fuel system by diffusing through the walls of fuel-system components.
              
                Phase 1 means relating to the Phase 1 emission standards described in 40 CFR 90.103.
              
                Phase 2 means relating to the Phase 2 emission standards described in 40 CFR 90.103.
              
                Phase 3 means relating to the Phase 3 exhaust emission standards described in § 1054.105.
              
                Placed into service means put into initial use for its intended purpose.
              
                Pressurized oil system means a system designed to deliver lubricating oil to internal engine components, including a step to circulate oil through a filter.
              
                Ramped-modal means relating to the ramped-modal type of steady-state test described in § 1054.505.
              
                Rated-speed equipment means nonhandheld equipment in which the installed engine is intended for operation at a rated speed that is nominally 3600 rpm or higher.
              
                Recreational application means an application in which a vehicle is ridden primarily for pleasure. Note that engines used in reduced-scale model vehicles that cannot be ridden (such as model airplanes) are excluded from this part under § 1054.5.
              
                Relating to as used in this section means relating to something in a specific, direct manner. This expression is used in this section only to define terms as adjectives and not to broaden the meaning of the terms.
              
                Revoke has the meaning given in 40 CFR 1068.30. In general this means to terminate the certificate or an exemption for an engine family.
              
                Round has the meaning given in 40 CFR 1065.1001.
              
                Running loss emissions has the meaning given in 40 CFR 1060.801.
              
                Scheduled maintenance means adjusting, repairing, removing, disassembling, cleaning, or replacing components or systems periodically to keep a part or system from failing, malfunctioning, or wearing prematurely. It also may mean actions you expect are necessary to correct an overt indication of failure or malfunction for which periodic maintenance is not appropriate.
              
                Side valve means relating to a four-stroke spark-ignition engine in which the intake and exhaust valves are located to the side of the cylinder, not within the cylinder head. Such engines are sometimes referred to as “L-head” engines.
              
                Small-volume emission family means one of the following:

              (1) For requirements related to exhaust emissions for nonhandheld engines and to exhaust and evaporative emissions for handheld engines, small-volume emission family means any emission family whose U.S.-directed production volume in a given model year is projected at the time of certification to be no more than 5,000 engines.

              (2) For requirements related to evaporative emissions for nonhandheld equipment, small-volume emission family means any equipment manufacturer's U.S.-directed production volume for identical fuel tank is projected at the time of certification to be no more than 5,000 units. Tanks are generally considered identical if they are produced under a single part number to conform to a single design or blueprint. Tanks should be considered identical if they differ only with respect to production variability, post-production changes (such as different fittings or grommets), supplier, color, or other extraneous design variables.
              
                Small-volume engine manufacturer means one of the following:
              (1) For handheld engines, an engine manufacturer that had U.S.-directed production volume of handheld engines of no more than 25,000 handheld engines in any calendar year. For manufacturers owned by a parent company, this production limit applies to the production of the parent company and all its subsidiaries.
              (2) For nonhandheld engines, an engine manufacturer that had U.S.-directed production volume of no more than 10,000 nonhandheld engines in any calendar year. For manufacturers owned by a parent company, this production limit applies to the production of the parent company and all its subsidiaries.
              (3) An engine manufacturer that we designate to be a small-volume engine manufacturer under § 1054.635.
              
                Small-volume equipment manufacturer means one of the following:
              (1) For handheld equipment, an equipment manufacturer that had a U.S.-directed production volume of no more than 25,000 pieces of handheld equipment in any calendar year. For manufacturers owned by a parent company, this production limit applies to the production of the parent company and all its subsidiaries.
              (2) For nonhandheld equipment, an equipment manufacturer with annual U.S.-directed production volumes of no more than 5,000 pieces of nonhandheld equipment in 2007, 2008, and 2009. For manufacturers owned by a parent company, this production limit applies to the production of the parent company and all its subsidiaries.
              (3) An equipment manufacturer that we designate to be a small-volume equipment manufacturer under § 1054.635.
              
                Snowthrower engine means an engine used exclusively to power snowthrowers.
              
                Spark-ignition means relating to a gasoline-fueled engine or any other type of engine with a spark plug (or other sparking device) and with operating characteristics significantly similar to the theoretical Otto combustion cycle. Spark-ignition engines usually use a throttle to regulate intake air flow to control power during normal operation.
              
                Steady-state means relating to emission tests in which engine speed and load are held at a finite set of essentially constant values. Steady-state tests are either discrete-mode tests or ramped-modal tests.
              
                Structurally integrated nylon fuel tank has the meaning given in 40 CFR 1060.801.
              
                Subchapter U means the portion of the Code of Federal Regulations including 40 CFR parts 1000 through 1299.
              
                Suspend has the meaning given in 40 CFR 1068.30. In general this means to temporarily discontinue the certificate or an exemption for an engine family.
              
                Test engine means an engine in a test sample.
              
                Test sample means the collection of engines selected from the population of an emission family for emission testing. This may include testing for certification, production-line testing, or in-use testing.
              
                Tethered gas cap means a gas cap that is loosely but permanently connected to the fuel tank.
              
                Thermal reactor means a hot surface in the engine exhaust system that has the effect of significantly lowering emissions of one or more regulated pollutants. Hot surfaces that have an inconsequential effect on emissions are not thermal reactors.
              
                Total hydrocarbon has the meaning given in 40 CFR 1065.1001. This generally means the combined mass of organic compounds measured by the specified procedure for measuring total hydrocarbon, expressed as an atomic hydrocarbon with a hydrogen-to-carbon ratio of 1.85:1.
              
                Total hydrocarbon equivalent has the meaning given in 40 CFR 1065.1001. This generally means the sum of the carbon mass contributions of non-oxygenated hydrocarbons, alcohols and aldehydes, or other organic compounds that are measured separately as contained in a gas sample, expressed as exhaust hydrocarbon from petroleum-fueled engines. The atomic hydrogen-to-carbon ratio of the equivalent hydrocarbon is 1.85:1.
              
                Ultimate purchaser means, with respect to any new nonroad equipment or new nonroad engine, the first person who in good faith purchases such new nonroad equipment or new nonroad engine for purposes other than resale.
              
                United States has the meaning given in 40 CFR 1068.30.
              
                Upcoming model year for an emission family means the model year after the one currently in production.
              
                U.S.-directed production volume means the number of engine or equipment units, subject to the requirements of this part, produced by a manufacturer for which the manufacturer has a reasonable assurance that sale was or will be made to ultimate purchasers in the United States.
              
                Useful life means the period during which the engine and equipment are designed to properly function in terms of power output and intended function, without being remanufactured, specified as a number of hours of operation or calendar years, whichever comes first. It is the period during which a nonroad engine is required to comply with all applicable emission standards. See, for example, §§ 1054.107, 1054.110, and 1054.112. If an engine has no hour meter, the specified number of hours does not limit the period during which an in-use engine is required to comply with emission standards unless the degree of service accumulation can be verified separately.
              
                Variable-speed engine means an engine that is not a constant-speed engine.
              
                Vessel means marine vessel.
              
                Void has the meaning given in 40 CFR 1068.30. In general this means to invalidate a certificate or an exemption both retroactively and prospectively.
              
                Volatile liquid fuel means any fuel other than diesel or biodiesel that is a liquid at atmospheric pressure and has a Reid Vapor Pressure higher than 2.0 pounds per square inch.
              
                We (us, our) means the Administrator of the Environmental Protection Agency and any authorized representatives.
              
                Wide-open throttle means maximum throttle opening.
              
                Wintertime engine means an engine used exclusively to power equipment that is used only in wintertime, such as snowthrowers and ice augers.
              [73 FR 59259, Oct. 8, 2008, as amended at 75 FR 23026, Apr. 30, 2010]
            
            
              § 1054.805
              What symbols, acronyms, and abbreviations does this part use?
              The following symbols, acronyms, and abbreviations apply to this part:
              ABT Averaging, banking, and trading.
              cc cubic centimeters.
              CFR Code of Federal Regulations.
              CH4 methane.
              CO carbon monoxide.
              CO2 carbon dioxide.
              EPA Environmental Protection Agency.
              FEL Family Emission Limit.
              g gram.
              HC hydrocarbon.
              hr hour.
              kPa kilopascals.
              kW kilowatts.
              N2O nitrous oxide.
              NMHC nonmethane hydrocarbons.
              NOX oxides of nitrogen (NO and NO2).
              psig pounds per square inch of gauge pressure.
              RPM revolutions per minute.
              THC total hydrocarbon.
              THCE total hydrocarbon equivalent.
              U.S.C. United States Code.
            
            
              § 1054.815
              What provisions apply to confidential information?
              (a) Clearly show what you consider confidential by marking, circling, bracketing, stamping, or some other method.
              (b) We will store your confidential information as described in 40 CFR part 2. Also, we will disclose it only as specified in 40 CFR part 2. This applies both to any information you send us and to any information we collect from inspections, audits, or other site visits.
              (c) If you send us a second copy without the confidential information, we will assume it contains nothing confidential whenever we need to release information from it.
              (d) If you send us information without claiming it is confidential, we may make it available to the public without further notice to you, as described in 40 CFR 2.204.
            
            
              § 1054.820
              How do I request a hearing?
              (a) You may request a hearing under certain circumstances as described elsewhere in this part. To do this, you must file a written request, including a description of your objection and any supporting data, within 30 days after we make a decision.
              (b) For a hearing you request under the provisions of this part, we will approve your request if we find that your request raises a substantial factual issue.
              (c) If we agree to hold a hearing, we will use the procedures specified in 40 CFR part 1068, subpart G.
            
            
              § 1054.825
              What reporting and recordkeeping requirements apply under this part?
              Under the Paperwork Reduction Act (44 U.S.C. 3501 et seq.), the Office of Management and Budget approves the reporting and recordkeeping specified in the applicable regulations. The following items illustrate the kind of reporting and recordkeeping we require for engines and equipment regulated under this part:
              (a) We specify the following requirements related to engine and equipment certification in this part 1054:
              (1) In § 1054.20 we require equipment manufacturers to label their equipment if they are relying on component certification.
              (2) In § 1054.135 we require engine manufacturers to keep certain records related to duplicate labels sent to equipment manufacturers.
              (3) In § 1054.145 we include various reporting and recordkeeping requirements related to interim provisions.
              (4) In subpart C of this part we identify a wide range of information required to certify engines.
              (5) In §§ 1054.345 and 1054.350 we specify certain records related to production-line testing.
              (6) [Reserved]
              (7) In subpart G of this part we identify several reporting and recordkeeping items for making demonstrations and getting approval related to various special compliance provisions.

              (8) In §§ 1054.725, 1054.730, and 1054.735 we specify certain records related to averaging, banking, and trading.
              
              (b) We specify the following requirements related to equipment and component certification in 40 CFR part 1060:
              (1) In 40 CFR 1060.20 we give an overview of principles for reporting information.
              (2) In 40 CFR part 1060, subpart C, we identify a wide range of information required to certify products.
              (3) In 40 CFR 1060.301 we require manufacturers to make engines or equipment available for our testing if we make such a request.
              (4) In 40 CFR 1060.505 we specify information needs for establishing various changes to published test procedures.
              (c) We specify the following requirements related to testing in 40 CFR part 1065:
              (1) In 40 CFR 1065.2 we give an overview of principles for reporting information.
              (2) In 40 CFR 1065.10 and 1065.12 we specify information needs for establishing various changes to published test procedures.
              (3) In 40 CFR 1065.25 we establish basic guidelines for storing test information.
              (4) In 40 CFR 1065.695 we identify data that may be appropriate for collecting during testing of in-use engines using portable analyzers.
              (d) We specify the following requirements related to the general compliance provisions in 40 CFR part 1068:
              (1) In 40 CFR 1068.5 we establish a process for evaluating good engineering judgment related to testing and certification.
              (2) In 40 CFR 1068.25 we describe general provisions related to sending and keeping information.
              (3) In 40 CFR 1068.27 we require manufacturers to make engines available for our testing or inspection if we make such a request.
              (4) In 40 CFR 1068.105 we require equipment manufacturers to keep certain records related to duplicate labels from engine manufacturers.
              (5) In 40 CFR 1068.120 we specify recordkeeping related to rebuilding engines.
              (6) In 40 CFR part 1068, subpart C, we identify several reporting and recordkeeping items for making demonstrations and getting approval related to various exemptions.
              (7) In 40 CFR part 1068, subpart D, we identify several reporting and recordkeeping items for making demonstrations and getting approval related to importing engines.
              (8) In 40 CFR 1068.450 and 1068.455 we specify certain records related to testing production-line engines in a selective enforcement audit.
              (9) In 40 CFR 1068.501 we specify certain records related to investigating and reporting emission-related defects.
              (10) In 40 CFR 1068.525 and 1068.530 we specify certain records related to recalling nonconforming engines.
            
            
              Pt. 1054, App. I
              Appendix I to Part 1054—Summary of Previous Emission Standards
              The following standards apply to nonroad spark-ignition engines produced before the model years specified in § 1054.1:
              (a) Handheld engines. Phase 1 and Phase 2 standards apply for handheld engines as specified in 40 CFR 90.103 and summarized in the following tables:
              

                Table 1 to Appendix I—Phase 1 Emission Standards for Handheld Engines (g/kW-hr) a
                  
                
                
                  Engine displacement class
                  HC
                  NOX
                  
                  CO
                
                
                  Class III
                  295
                  5.36
                  805
                
                
                  Class IV
                  241
                  5.36
                  805
                
                
                  Class V
                  161
                  5.36
                  603
                
                
                  a Phase 1 standards are based on testing with new engines only.
              
              

                Table 2 to Appendix I—Phase 2 Emission Standards for Handheld Engines (g/kW-hr) a
                  
                
                
                  Engine displacement class
                  HC + NOX
                  
                  CO
                
                
                  Class III
                  50
                  805
                
                
                  Class IV
                  50
                  805
                
                
                  Class V
                  72
                  603
                
                
                  a The standards shown are the fully phased-in standards. See 40 CFR 90.103 for standards that applied during the phase-in period.
              
              (b) Nonhandheld engines. Phase 1 and Phase 2 standards apply for nonhandheld engines as specified in 40 CFR 90.103 and summarized in the following tables:
              
              

                Table 3 to Appendix I—Phase 1 Emission Standards for Nonhandheld Engines (g/kW-hr) a
                  
                
                
                  Engine displacement class
                  HC + NOX
                  
                  CO
                
                
                  Class I
                  16.1
                  519
                
                
                  Class II
                  13.4
                  519
                
                
                  a Phase 1 standards are based on testing with new engines only.
              
              

                Table 4 to Appendix I—Phase 2 Emission Standards for Nonhandheld Engines (g/kW-hr)
                
                
                  Engine displacement class
                  HC + NOX
                  
                  NMHC + NOX
                    
                  
                  CO
                
                
                  Class I-A
                  50
                   
                  610
                
                
                  Class I-B
                  40
                  37
                  610
                
                
                  Class I
                  16.1
                  14.8
                  610
                
                
                  Class II a
                  
                  12.1
                  11.3
                  610
                
                
                  a The Class II standards shown are the fully phased-in standards. See 40 CFR 90.103 for standards that applied during the phase-in period.
              
            
            
              Pt. 1054, App. II
              Appendix II to Part 1054—Duty Cycles for Laboratory Testing
              (a) Test handheld engines with the following steady-state duty cycle:
              
                
                  G3 mode No.
                  Engine speed a
                  
                  Torque(percent) b
                    
                  
                  Weighting factors
                
                
                  1
                  Rated speed
                  100
                  0.85
                
                
                  2
                  Warm idle
                  0
                  0.15
                
                
                  a Test engines at the specified speeds as described in § 1054.505.
                
                  b Test engines at 100 percent torque by setting operator demand to maximum. Control torque during idle at its warm idle speed as described in 40 CFR 1065.510.
              
              (b) Test nonhandheld engines with one of the following steady-state duty cycles:
              (1) The following duty cycle applies for discrete-mode testing:
              
                
                  G2 mode No. a
                  
                  Torque(percent) b
                    
                  
                  Weighting factors
                
                
                  1
                  100
                  0.09
                
                
                  2
                  75
                  0.2
                
                
                  3
                  50
                  0.29
                
                
                  4
                  25
                  0.3
                
                
                  5
                  10
                  0.07
                
                
                  6
                  0
                  0.05
                
                
                  a Control engine speed as described in § 1054.505. Control engine speed for Mode 6 as described in § 1054.505(c) for idle operation.
                
                  b The percent torque is relative to the value established for full-load torque, as described in § 1054.505.
              
              (2) The following duty cycle applies for ramped-modal testing:
              
                
                  RMC mode a
                  
                  Time in mode(seconds)
                  
                  Torque (percent) b c
                  
                
                
                  1a Steady-state
                  41
                  0
                
                
                  1b Transition
                  20
                  *
                
                
                  2a Steady-state
                  135
                  100
                
                
                  2b Transition
                  20
                  *
                
                
                  3a Steady-state
                  112
                  10
                
                
                  3b Transition
                  20
                  *
                
                
                  4a Steady-state
                  337
                  75
                
                
                  4b Transition
                  20
                  *
                
                
                  5a Steady-state
                  518
                  25
                
                
                  5b Transition
                  20
                  *
                
                
                  6a Steady-state
                  494
                  50
                
                
                  6b Transition
                  20
                  *
                
                
                  7 Steady-state
                  43
                  0
                
                * Linear transition.
                
                  a Control engine speed as described in § 1054.505. Control engine speed for Mode 6 as described in § 1054.505(c) for idle operation.
                
                  b Advance from one mode to the next within a 20-second transition phase. During the transition phase, command a linear progression from the torque setting of the current mode to the torque setting of the next mode.
                
                  c The percent torque is relative to the value established for full-load torque, as described in § 1054.505.
              
            
          
        
      
    
  
  
    
      
      FINDING AIDS
      A list of CFR titles, subtitles, chapters, subchapters and parts and an alphabetical list of agencies publishing in the CFR are included in the CFR Index and Finding Aids volume to the Code of Federal Regulations which is published separately and revised annually.
      Table of CFR Titles and Chapters
      Alphabetical List of Agencies Appearing in the CFR
      List of CFR Sections Affected
    
    
      Chap.
      
      Table of CFR Titles and Chapters
      (Revised as of July 1, 2017)
      
        Title 1—General Provisions
        I
        Administrative Committee of the Federal Register (Parts 1—49)
        II
        Office of the Federal Register (Parts 50—299)
        III
        Administrative Conference of the United States (Parts 300—399)
        IV
        Miscellaneous Agencies (Parts 400—500)
      
      
        Title 2—Grants and Agreements
        Subtitle A—Office of Management and Budget Guidance for Grants and Agreements
        I
        Office of Management and Budget Governmentwide Guidance for Grants and Agreements (Parts 2—199)
        II
        Office of Management and Budget Guidance (Parts 200—299)
        Subtitle B—Federal Agency Regulations for Grants and Agreements
        III
        Department of Health and Human Services (Parts 300—399)
        IV
        Department of Agriculture (Parts 400—499)
        VI
        Department of State (Parts 600—699)
        VII
        Agency for International Development (Parts 700—799)
        VIII
        Department of Veterans Affairs (Parts 800—899)
        IX
        Department of Energy (Parts 900—999)
        X
        Department of the Treasury (Parts 1000—1099)
        XI
        Department of Defense (Parts 1100—1199)
        XII
        Department of Transportation (Parts 1200—1299)
        XIII
        Department of Commerce (Parts 1300—1399)
        XIV
        Department of the Interior (Parts 1400—1499)
        XV
        Environmental Protection Agency (Parts 1500—1599)
        XVIII
        National Aeronautics and Space Administration (Parts 1800—1899)
        XX
        United States Nuclear Regulatory Commission (Parts 2000—2099)
        XXII
        Corporation for National and Community Service (Parts 2200—2299)
        XXIII
        Social Security Administration (Parts 2300—2399)
        XXIV
        Housing and Urban Development (Parts 2400—2499)
        XXV
        National Science Foundation (Parts 2500—2599)
        XXVI
        National Archives and Records Administration (Parts 2600—2699)
        XXVII
        Small Business Administration (Parts 2700—2799)
        
        XXVIII
        Department of Justice (Parts 2800—2899)
        XXIX
        Department of Labor (Parts 2900—2999)
        XXX
        Department of Homeland Security (Parts 3000—3099)
        XXXI
        Institute of Museum and Library Services (Parts 3100—3199)
        XXXII
        National Endowment for the Arts (Parts 3200—3299)
        XXXIII
        National Endowment for the Humanities (Parts 3300—3399)
        XXXIV
        Department of Education (Parts 3400—3499)
        XXXV
        Export-Import Bank of the United States (Parts 3500—3599)
        XXXVI
        Office of National Drug Control Policy, Executive Office of the President (Parts 3600—3699)
        XXXVII
        Peace Corps (Parts 3700—3799)
        LVIII
        Election Assistance Commission (Parts 5800—5899)
        LIX
        Gulf Coast Ecosystem Restoration Council (Parts 5900—5999)
      
      
        Title 3—The President
        I
        Executive Office of the President (Parts 100—199)
      
      
        Title 4—Accounts
        I
        Government Accountability Office (Parts 1—199)
      
      
        Title 5—Administrative Personnel
        I
        Office of Personnel Management (Parts 1—1199)
        II
        Merit Systems Protection Board (Parts 1200—1299)
        III
        Office of Management and Budget (Parts 1300—1399)
        IV
        Office of Personnel Management and Office of the Director of National Intelligence (Parts 1400—1499)
        V
        The International Organizations Employees Loyalty Board (Parts 1500—1599)
        VI
        Federal Retirement Thrift Investment Board (Parts 1600—1699)
        VIII
        Office of Special Counsel (Parts 1800—1899)
        IX
        Appalachian Regional Commission (Parts 1900—1999)
        XI
        Armed Forces Retirement Home (Parts 2100—2199)
        XIV
        Federal Labor Relations Authority, General Counsel of the Federal Labor Relations Authority and Federal Service Impasses Panel (Parts 2400—2499)
        XVI
        Office of Government Ethics (Parts 2600—2699)
        XXI
        Department of the Treasury (Parts 3100—3199)
        XXII
        Federal Deposit Insurance Corporation (Parts 3200—3299)
        XXIII
        Department of Energy (Parts 3300—3399)
        XXIV
        Federal Energy Regulatory Commission (Parts 3400—3499)
        XXV
        Department of the Interior (Parts 3500—3599)
        XXVI
        Department of Defense (Parts 3600—3699)
        XXVIII
        Department of Justice (Parts 3800—3899)
        
        XXIX
        Federal Communications Commission (Parts 3900—3999)
        XXX
        Farm Credit System Insurance Corporation (Parts 4000—4099)
        XXXI
        Farm Credit Administration (Parts 4100—4199)
        XXXIII
        Overseas Private Investment Corporation (Parts 4300—4399)
        XXXIV
        Securities and Exchange Commission (Parts 4400—4499)
        XXXV
        Office of Personnel Management (Parts 4500—4599)
        XXXVI
        Department of Homeland Security (Parts 4600—4699)
        XXXVII
        Federal Election Commission (Parts 4700—4799)
        XL
        Interstate Commerce Commission (Parts 5000—5099)
        XLI
        Commodity Futures Trading Commission (Parts 5100—5199)
        XLII
        Department of Labor (Parts 5200—5299)
        XLIII
        National Science Foundation (Parts 5300—5399)
        XLV
        Department of Health and Human Services (Parts 5500—5599)
        XLVI
        Postal Rate Commission (Parts 5600—5699)
        XLVII
        Federal Trade Commission (Parts 5700—5799)
        XLVIII
        Nuclear Regulatory Commission (Parts 5800—5899)
        XLIX
        Federal Labor Relations Authority (Parts 5900—5999)
        L
        Department of Transportation (Parts 6000—6099)
        LII
        Export-Import Bank of the United States (Parts 6200—6299)
        LIII
        Department of Education (Parts 6300—6399)
        LIV
        Environmental Protection Agency (Parts 6400—6499)
        LV
        National Endowment for the Arts (Parts 6500—6599)
        LVI
        National Endowment for the Humanities (Parts 6600—6699)
        LVII
        General Services Administration (Parts 6700—6799)
        LVIII
        Board of Governors of the Federal Reserve System (Parts 6800—6899)
        LIX
        National Aeronautics and Space Administration (Parts 6900—6999)
        LX
        United States Postal Service (Parts 7000—7099)
        LXI
        National Labor Relations Board (Parts 7100—7199)
        LXII
        Equal Employment Opportunity Commission (Parts 7200—7299)
        LXIII
        Inter-American Foundation (Parts 7300—7399)
        LXIV
        Merit Systems Protection Board (Parts 7400—7499)
        LXV
        Department of Housing and Urban Development (Parts 7500—7599)
        LXVI
        National Archives and Records Administration (Parts 7600—7699)
        LXVII
        Institute of Museum and Library Services (Parts 7700—7799)
        LXVIII
        Commission on Civil Rights (Parts 7800—7899)
        LXIX
        Tennessee Valley Authority (Parts 7900—7999)
        LXX
        Court Services and Offender Supervision Agency for the District of Columbia (Parts 8000—8099)
        LXXI
        Consumer Product Safety Commission (Parts 8100—8199)
        LXXIII
        Department of Agriculture (Parts 8300—8399)
        LXXIV

        Federal Mine Safety and Health Review Commission (Parts 8400—8499)
        
        LXXVI
        Federal Retirement Thrift Investment Board (Parts 8600—8699)
        LXXVII
        Office of Management and Budget (Parts 8700—8799)
        LXXX
        Federal Housing Finance Agency (Parts 9000—9099)
        LXXXIII
        Special Inspector General for Afghanistan Reconstruction (Parts 9300—9399)
        LXXXIV
        Bureau of Consumer Financial Protection (Parts 9400—9499)
        LXXXVI
        National Credit Union Administration (Parts 9600—9699)
        XCVII
        Department of Homeland Security Human Resources Management System (Department of Homeland Security—Office of Personnel Management) (Parts 9700—9799)
        XCVIII
        Council of the Inspectors General on Integrity and Efficiency (Parts 9800—9899)
        XCIX
        Military Compensation and Retirement Modernization Commission (Parts 9900—9999)
        C
        National Council on Disability (Partys 10000—10049)
      
      
        Title 6—Domestic Security
        I
        Department of Homeland Security, Office of the Secretary (Parts 1—199)
        X
        Privacy and Civil Liberties Oversight Board (Parts 1000—1099)
      
      
        Title 7—Agriculture
        Subtitle A—Office of the Secretary of Agriculture (Parts 0—26)
        Subtitle B—Regulations of the Department of Agriculture
        I
        Agricultural Marketing Service (Standards, Inspections, Marketing Practices), Department of Agriculture (Parts 27—209)
        II
        Food and Nutrition Service, Department of Agriculture (Parts 210—299)
        III
        Animal and Plant Health Inspection Service, Department of Agriculture (Parts 300—399)
        IV
        Federal Crop Insurance Corporation, Department of Agriculture (Parts 400—499)
        V
        Agricultural Research Service, Department of Agriculture (Parts 500—599)
        VI
        Natural Resources Conservation Service, Department of Agriculture (Parts 600—699)
        VII
        Farm Service Agency, Department of Agriculture (Parts 700—799)
        VIII
        Grain Inspection, Packers and Stockyards Administration (Federal Grain Inspection Service), Department of Agriculture (Parts 800—899)
        IX
        Agricultural Marketing Service (Marketing Agreements and Orders; Fruits, Vegetables, Nuts), Department of Agriculture (Parts 900—999)
        X

        Agricultural Marketing Service (Marketing Agreements and Orders; Milk), Department of Agriculture (Parts 1000—1199)
        
        XI
        Agricultural Marketing Service (Marketing Agreements and Orders; Miscellaneous Commodities), Department of Agriculture (Parts 1200—1299)
        XIV
        Commodity Credit Corporation, Department of Agriculture (Parts 1400—1499)
        XV
        Foreign Agricultural Service, Department of Agriculture (Parts 1500—1599)
        XVI
        Rural Telephone Bank, Department of Agriculture (Parts 1600—1699)
        XVII
        Rural Utilities Service, Department of Agriculture (Parts 1700—1799)
        XVIII
        Rural Housing Service, Rural Business-Cooperative Service, Rural Utilities Service, and Farm Service Agency, Department of Agriculture (Parts 1800—2099)
        XX
        Local Television Loan Guarantee Board (Parts 2200—2299)
        XXV
        Office of Advocacy and Outreach, Department of Agriculture (Parts 2500—2599)
        XXVI
        Office of Inspector General, Department of Agriculture (Parts 2600—2699)
        XXVII
        Office of Information Resources Management, Department of Agriculture (Parts 2700—2799)
        XXVIII
        Office of Operations, Department of Agriculture (Parts 2800—2899)
        XXIX
        Office of Energy Policy and New Uses, Department of Agriculture (Parts 2900—2999)
        XXX
        Office of the Chief Financial Officer, Department of Agriculture (Parts 3000—3099)
        XXXI
        Office of Environmental Quality, Department of Agriculture (Parts 3100—3199)
        XXXII
        Office of Procurement and Property Management, Department of Agriculture (Parts 3200—3299)
        XXXIII
        Office of Transportation, Department of Agriculture (Parts 3300—3399)
        XXXIV
        National Institute of Food and Agriculture (Parts 3400—3499)
        XXXV
        Rural Housing Service, Department of Agriculture (Parts 3500—3599)
        XXXVI
        National Agricultural Statistics Service, Department of Agriculture (Parts 3600—3699)
        XXXVII
        Economic Research Service, Department of Agriculture (Parts 3700—3799)
        XXXVIII
        World Agricultural Outlook Board, Department of Agriculture (Parts 3800—3899)
        XLI
        [Reserved]
        XLII
        Rural Business-Cooperative Service and Rural Utilities Service, Department of Agriculture (Parts 4200—4299)
      
      
        Title 8—Aliens and Nationality
        I

        Department of Homeland Security (Immigration and Naturalization) (Parts 1—499)
        
        V
        Executive Office for Immigration Review, Department of Justice (Parts 1000—1399)
      
      
        Title 9—Animals and Animal Products
        I
        Animal and Plant Health Inspection Service, Department of Agriculture (Parts 1—199)
        II
        Grain Inspection, Packers and Stockyards Administration (Packers and Stockyards Programs), Department of Agriculture (Parts 200—299)
        III
        Food Safety and Inspection Service, Department of Agriculture (Parts 300—599)
      
      
        Title 10—Energy
        I
        Nuclear Regulatory Commission (Parts 0—199)
        II
        Department of Energy (Parts 200—699)
        III
        Department of Energy (Parts 700—999)
        X
        Department of Energy (General Provisions) (Parts 1000—1099)
        XIII
        Nuclear Waste Technical Review Board (Parts 1300—1399)
        XVII
        Defense Nuclear Facilities Safety Board (Parts 1700—1799)
        XVIII
        Northeast Interstate Low-Level Radioactive Waste Commission (Parts 1800—1899)
      
      
        Title 11—Federal Elections
        I
        Federal Election Commission (Parts 1—9099)
        II
        Election Assistance Commission (Parts 9400—9499)
      
      
        Title 12—Banks and Banking
        I
        Comptroller of the Currency, Department of the Treasury (Parts 1—199)
        II
        Federal Reserve System (Parts 200—299)
        III
        Federal Deposit Insurance Corporation (Parts 300—399)
        IV
        Export-Import Bank of the United States (Parts 400—499)
        V
        Office of Thrift Supervision, Department of the Treasury (Parts 500—599)
        VI
        Farm Credit Administration (Parts 600—699)
        VII
        National Credit Union Administration (Parts 700—799)
        VIII
        Federal Financing Bank (Parts 800—899)
        IX
        Federal Housing Finance Board (Parts 900—999)
        X
        Bureau of Consumer Financial Protection (Parts 1000—1099)
        XI
        Federal Financial Institutions Examination Council (Parts 1100—1199)
        XII
        Federal Housing Finance Agency (Parts 1200—1299)
        XIII
        Financial Stability Oversight Council (Parts 1300—1399)
        XIV

        Farm Credit System Insurance Corporation (Parts 1400—1499)
        
        XV
        Department of the Treasury (Parts 1500—1599)
        XVI
        Office of Financial Research (Parts 1600—1699)
        XVII
        Office of Federal Housing Enterprise Oversight, Department of Housing and Urban Development (Parts 1700—1799)
        XVIII
        Community Development Financial Institutions Fund, Department of the Treasury (Parts 1800—1899)
      
      
        Title 13—Business Credit and Assistance
        I
        Small Business Administration (Parts 1—199)
        III
        Economic Development Administration, Department of Commerce (Parts 300—399)
        IV
        Emergency Steel Guarantee Loan Board (Parts 400—499)
        V
        Emergency Oil and Gas Guaranteed Loan Board (Parts 500—599)
      
      
        Title 14—Aeronautics and Space
        I
        Federal Aviation Administration, Department of Transportation (Parts 1—199)
        II
        Office of the Secretary, Department of Transportation (Aviation Proceedings) (Parts 200—399)
        III
        Commercial Space Transportation, Federal Aviation Administration, Department of Transportation (Parts 400—1199)
        V
        National Aeronautics and Space Administration (Parts 1200—1299)
        VI
        Air Transportation System Stabilization (Parts 1300—1399)
      
      
        Title 15—Commerce and Foreign Trade
        Subtitle A—Office of the Secretary of Commerce (Parts 0—29)
        Subtitle B—Regulations Relating to Commerce and Foreign Trade
        I
        Bureau of the Census, Department of Commerce (Parts 30—199)
        II
        National Institute of Standards and Technology, Department of Commerce (Parts 200—299)
        III
        International Trade Administration, Department of Commerce (Parts 300—399)
        IV
        Foreign-Trade Zones Board, Department of Commerce (Parts 400—499)
        VII
        Bureau of Industry and Security, Department of Commerce (Parts 700—799)
        VIII
        Bureau of Economic Analysis, Department of Commerce (Parts 800—899)
        IX
        National Oceanic and Atmospheric Administration, Department of Commerce (Parts 900—999)
        XI
        Technology Administration, Department of Commerce (Parts 1100—1199)
        XIII
        East-West Foreign Trade Board (Parts 1300—1399)
        
        XIV
        Minority Business Development Agency (Parts 1400—1499)
        Subtitle C—Regulations Relating to Foreign Trade Agreements
        XX
        Office of the United States Trade Representative (Parts 2000—2099)
        Subtitle D—Regulations Relating to Telecommunications and Information
        XXIII
        National Telecommunications and Information Administration, Department of Commerce (Parts 2300—2399)
      
      
        Title 16—Commercial Practices
        I
        Federal Trade Commission (Parts 0—999)
        II
        Consumer Product Safety Commission (Parts 1000—1799)
      
      
        Title 17—Commodity and Securities Exchanges
        I
        Commodity Futures Trading Commission (Parts 1—199)
        II
        Securities and Exchange Commission (Parts 200—399)
        IV
        Department of the Treasury (Parts 400—499)
      
      
        Title 18—Conservation of Power and Water Resources
        I
        Federal Energy Regulatory Commission, Department of Energy (Parts 1—399)
        III
        Delaware River Basin Commission (Parts 400—499)
        VI
        Water Resources Council (Parts 700—799)
        VIII
        Susquehanna River Basin Commission (Parts 800—899)
        XIII
        Tennessee Valley Authority (Parts 1300—1399)
      
      
        Title 19—Customs Duties
        I
        U.S. Customs and Border Protection, Department of Homeland Security; Department of the Treasury (Parts 0—199)
        II
        United States International Trade Commission (Parts 200—299)
        III
        International Trade Administration, Department of Commerce (Parts 300—399)
        IV
        U.S. Immigration and Customs Enforcement, Department of Homeland Security (Parts 400—599)
      
      
        Title 20—Employees' Benefits
        I
        Office of Workers' Compensation Programs, Department of Labor (Parts 1—199)
        II
        Railroad Retirement Board (Parts 200—399)
        III
        Social Security Administration (Parts 400—499)
        IV

        Employees' Compensation Appeals Board, Department of Labor (Parts 500—599)
        
        V
        Employment and Training Administration, Department of Labor (Parts 600—699)
        VI
        Office of Workers' Compensation Programs, Department of Labor (Parts 700—799)
        VII
        Benefits Review Board, Department of Labor (Parts 800—899)
        VIII
        Joint Board for the Enrollment of Actuaries (Parts 900—999)
        IX
        Office of the Assistant Secretary for Veterans' Employment and Training Service, Department of Labor (Parts 1000—1099)
      
      
        Title 21—Food and Drugs
        I
        Food and Drug Administration, Department of Health and Human Services (Parts 1—1299)
        II
        Drug Enforcement Administration, Department of Justice (Parts 1300—1399)
        III
        Office of National Drug Control Policy (Parts 1400—1499)
      
      
        Title 22—Foreign Relations
        I
        Department of State (Parts 1—199)
        II
        Agency for International Development (Parts 200—299)
        III
        Peace Corps (Parts 300—399)
        IV
        International Joint Commission, United States and Canada (Parts 400—499)
        V
        Broadcasting Board of Governors (Parts 500—599)
        VII
        Overseas Private Investment Corporation (Parts 700—799)
        IX
        Foreign Service Grievance Board (Parts 900—999)
        X
        Inter-American Foundation (Parts 1000—1099)
        XI
        International Boundary and Water Commission, United States and Mexico, United States Section (Parts 1100—1199)
        XII
        United States International Development Cooperation Agency (Parts 1200—1299)
        XIII
        Millennium Challenge Corporation (Parts 1300—1399)
        XIV
        Foreign Service Labor Relations Board; Federal Labor Relations Authority; General Counsel of the Federal Labor Relations Authority; and the Foreign Service Impasse Disputes Panel (Parts 1400—1499)
        XV
        African Development Foundation (Parts 1500—1599)
        XVI
        Japan-United States Friendship Commission (Parts 1600—1699)
        XVII
        United States Institute of Peace (Parts 1700—1799)
      
      
        Title 23—Highways
        I
        Federal Highway Administration, Department of Transportation (Parts 1—999)
        II

        National Highway Traffic Safety Administration and Federal Highway Administration, Department of Transportation (Parts 1200—1299)
        
        III
        National Highway Traffic Safety Administration, Department of Transportation (Parts 1300—1399)
      
      
        Title 24—Housing and Urban Development
        Subtitle A—Office of the Secretary, Department of Housing and Urban Development (Parts 0—99)
        Subtitle B—Regulations Relating to Housing and Urban Development
        I
        Office of Assistant Secretary for Equal Opportunity, Department of Housing and Urban Development (Parts 100—199)
        II
        Office of Assistant Secretary for Housing-Federal Housing Commissioner, Department of Housing and Urban Development (Parts 200—299)
        III
        Government National Mortgage Association, Department of Housing and Urban Development (Parts 300—399)
        IV
        Office of Housing and Office of Multifamily Housing Assistance Restructuring, Department of Housing and Urban Development (Parts 400—499)
        V
        Office of Assistant Secretary for Community Planning and Development, Department of Housing and Urban Development (Parts 500—599)
        VI
        Office of Assistant Secretary for Community Planning and Development, Department of Housing and Urban Development (Parts 600—699) [Reserved]
        VII
        Office of the Secretary, Department of Housing and Urban Development (Housing Assistance Programs and Public and Indian Housing Programs) (Parts 700—799)
        VIII
        Office of the Assistant Secretary for Housing—Federal Housing Commissioner, Department of Housing and Urban Development (Section 8 Housing Assistance Programs, Section 202 Direct Loan Program, Section 202 Supportive Housing for the Elderly Program and Section 811 Supportive Housing for Persons With Disabilities Program) (Parts 800—899)
        IX
        Office of Assistant Secretary for Public and Indian Housing, Department of Housing and Urban Development (Parts 900—1699)
        X
        Office of Assistant Secretary for Housing—Federal Housing Commissioner, Department of Housing and Urban Development (Interstate Land Sales Registration Program) (Parts 1700—1799)
        XII
        Office of Inspector General, Department of Housing and Urban Development (Parts 2000—2099)
        XV
        Emergency Mortgage Insurance and Loan Programs, Department of Housing and Urban Development (Parts 2700—2799) [Reserved]
        XX
        Office of Assistant Secretary for Housing—Federal Housing Commissioner, Department of Housing and Urban Development (Parts 3200—3899)
        XXIV
        Board of Directors of the HOPE for Homeowners Program (Parts 4000—4099) [Reserved]
        XXV
        Neighborhood Reinvestment Corporation (Parts 4100—4199)
      
      
        
        Title 25—Indians
        I
        Bureau of Indian Affairs, Department of the Interior (Parts 1—299)
        II
        Indian Arts and Crafts Board, Department of the Interior (Parts 300—399)
        III
        National Indian Gaming Commission, Department of the Interior (Parts 500—599)
        IV
        Office of Navajo and Hopi Indian Relocation (Parts 700—799)
        V
        Bureau of Indian Affairs, Department of the Interior, and Indian Health Service, Department of Health and Human Services (Part 900)
        VI
        Office of the Assistant Secretary-Indian Affairs, Department of the Interior (Parts 1000—1199)
        VII
        Office of the Special Trustee for American Indians, Department of the Interior (Parts 1200—1299)
      
      
        Title 26—Internal Revenue
        I
        Internal Revenue Service, Department of the Treasury (Parts 1—End)
      
      
        Title 27—Alcohol, Tobacco Products and Firearms
        I
        Alcohol and Tobacco Tax and Trade Bureau, Department of the Treasury (Parts 1—399)
        II
        Bureau of Alcohol, Tobacco, Firearms, and Explosives, Department of Justice (Parts 400—699)
      
      
        Title 28—Judicial Administration
        I
        Department of Justice (Parts 0—299)
        III
        Federal Prison Industries, Inc., Department of Justice (Parts 300—399)
        V
        Bureau of Prisons, Department of Justice (Parts 500—599)
        VI
        Offices of Independent Counsel, Department of Justice (Parts 600—699)
        VII
        Office of Independent Counsel (Parts 700—799)
        VIII
        Court Services and Offender Supervision Agency for the District of Columbia (Parts 800—899)
        IX
        National Crime Prevention and Privacy Compact Council (Parts 900—999)
        XI
        Department of Justice and Department of State (Parts 1100—1199)
      
      
        Title 29—Labor
        Subtitle A—Office of the Secretary of Labor (Parts 0—99)
        Subtitle B—Regulations Relating to Labor
        I
        National Labor Relations Board (Parts 100—199)
        
        II
        Office of Labor-Management Standards, Department of Labor (Parts 200—299)
        III
        National Railroad Adjustment Board (Parts 300—399)
        IV
        Office of Labor-Management Standards, Department of Labor (Parts 400—499)
        V
        Wage and Hour Division, Department of Labor (Parts 500—899)
        IX
        Construction Industry Collective Bargaining Commission (Parts 900—999)
        X
        National Mediation Board (Parts 1200—1299)
        XII
        Federal Mediation and Conciliation Service (Parts 1400—1499)
        XIV
        Equal Employment Opportunity Commission (Parts 1600—1699)
        XVII
        Occupational Safety and Health Administration, Department of Labor (Parts 1900—1999)
        XX
        Occupational Safety and Health Review Commission (Parts 2200—2499)
        XXV
        Employee Benefits Security Administration, Department of Labor (Parts 2500—2599)
        XXVII
        Federal Mine Safety and Health Review Commission (Parts 2700—2799)
        XL
        Pension Benefit Guaranty Corporation (Parts 4000—4999)
      
      
        Title 30—Mineral Resources
        I
        Mine Safety and Health Administration, Department of Labor (Parts 1—199)
        II
        Bureau of Safety and Environmental Enforcement, Department of the Interior (Parts 200—299)
        IV
        Geological Survey, Department of the Interior (Parts 400—499)
        V
        Bureau of Ocean Energy Management, Department of the Interior (Parts 500—599)
        VII
        Office of Surface Mining Reclamation and Enforcement, Department of the Interior (Parts 700—999)
        XII
        Office of Natural Resources Revenue, Department of the Interior (Parts 1200—1299)
      
      
        Title 31—Money and Finance: Treasury
        Subtitle A—Office of the Secretary of the Treasury (Parts 0—50)
        Subtitle B—Regulations Relating to Money and Finance
        I
        Monetary Offices, Department of the Treasury (Parts 51—199)
        II
        Fiscal Service, Department of the Treasury (Parts 200—399)
        IV
        Secret Service, Department of the Treasury (Parts 400—499)
        V
        Office of Foreign Assets Control, Department of the Treasury (Parts 500—599)
        VI
        Bureau of Engraving and Printing, Department of the Treasury (Parts 600—699)
        VII

        Federal Law Enforcement Training Center, Department of the Treasury (Parts 700—799)
        
        VIII
        Office of International Investment, Department of the Treasury (Parts 800—899)
        IX
        Federal Claims Collection Standards (Department of the Treasury—Department of Justice) (Parts 900—999)
        X
        Financial Crimes Enforcement Network, Department of the Treasury (Parts 1000—1099)
      
      
        Title 32—National Defense
        Subtitle A—Department of Defense
        I
        Office of the Secretary of Defense (Parts 1—399)
        V
        Department of the Army (Parts 400—699)
        VI
        Department of the Navy (Parts 700—799)
        VII
        Department of the Air Force (Parts 800—1099)
        Subtitle B—Other Regulations Relating to National Defense
        XII
        Defense Logistics Agency (Parts 1200—1299)
        XVI
        Selective Service System (Parts 1600—1699)
        XVII
        Office of the Director of National Intelligence (Parts 1700—1799)
        XVIII
        National Counterintelligence Center (Parts 1800—1899)
        XIX
        Central Intelligence Agency (Parts 1900—1999)
        XX
        Information Security Oversight Office, National Archives and Records Administration (Parts 2000—2099)
        XXI
        National Security Council (Parts 2100—2199)
        XXIV
        Office of Science and Technology Policy (Parts 2400—2499)
        XXVII
        Office for Micronesian Status Negotiations (Parts 2700—2799)
        XXVIII
        Office of the Vice President of the United States (Parts 2800—2899)
      
      
        Title 33—Navigation and Navigable Waters
        I
        Coast Guard, Department of Homeland Security (Parts 1—199)
        II
        Corps of Engineers, Department of the Army (Parts 200—399)
        IV
        Saint Lawrence Seaway Development Corporation, Department of Transportation (Parts 400—499)
      
      
        Title 34—Education
        Subtitle A—Office of the Secretary, Department of Education (Parts 1—99)
        Subtitle B—Regulations of the Offices of the Department of Education
        I
        Office for Civil Rights, Department of Education (Parts 100—199)
        II
        Office of Elementary and Secondary Education, Department of Education (Parts 200—299)
        III

        Office of Special Education and Rehabilitative Services, Department of Education (Parts 300—399)
        
        IV
        Office of Career, Technical and Adult Education, Department of Education (Parts 400—499)
        V
        Office of Bilingual Education and Minority Languages Affairs, Department of Education (Parts 500—599) [Reserved]
        VI
        Office of Postsecondary Education, Department of Education (Parts 600—699)
        VII
        Office of Educational Research and Improvement, Department of Education (Parts 700—799) [Reserved]
        Subtitle C—Regulations Relating to Education
        XI
        [Reserved]
        XII
        National Council on Disability (Parts 1200—1299)
      
      
        Title 35 [Reserved]
      
      
        Title 36—Parks, Forests, and Public Property
        I
        National Park Service, Department of the Interior (Parts 1—199)
        II
        Forest Service, Department of Agriculture (Parts 200—299)
        III
        Corps of Engineers, Department of the Army (Parts 300—399)
        IV
        American Battle Monuments Commission (Parts 400—499)
        V
        Smithsonian Institution (Parts 500—599)
        VI
        [Reserved]
        VII
        Library of Congress (Parts 700—799)
        VIII
        Advisory Council on Historic Preservation (Parts 800—899)
        IX
        Pennsylvania Avenue Development Corporation (Parts 900—999)
        X
        Presidio Trust (Parts 1000—1099)
        XI
        Architectural and Transportation Barriers Compliance Board (Parts 1100—1199)
        XII
        National Archives and Records Administration (Parts 1200—1299)
        XV
        Oklahoma City National Memorial Trust (Parts 1500—1599)
        XVI
        Morris K. Udall Scholarship and Excellence in National Environmental Policy Foundation (Parts 1600—1699)
      
      
        Title 37—Patents, Trademarks, and Copyrights
        I
        United States Patent and Trademark Office, Department of Commerce (Parts 1—199)
        II
        U.S. Copyright Office, Library of Congress (Parts 200—299)
        III
        Copyright Royalty Board, Library of Congress (Parts 300—399)
        IV
        Assistant Secretary for Technology Policy, Department of Commerce (Parts 400—599)
      
      
        Title 38—Pensions, Bonuses, and Veterans' Relief
        I
        Department of Veterans Affairs (Parts 0—199)
        II
        Armed Forces Retirement Home (Parts 200—299)
      
      
        
        Title 39—Postal Service
        I
        United States Postal Service (Parts 1—999)
        III
        Postal Regulatory Commission (Parts 3000—3099)
      
      
        Title 40—Protection of Environment
        I
        Environmental Protection Agency (Parts 1—1099)
        IV
        Environmental Protection Agency and Department of Justice (Parts 1400—1499)
        V
        Council on Environmental Quality (Parts 1500—1599)
        VI
        Chemical Safety and Hazard Investigation Board (Parts 1600—1699)
        VII
        Environmental Protection Agency and Department of Defense; Uniform National Discharge Standards for Vessels of the Armed Forces (Parts 1700—1799)
        VIII
        Gulf Coast Ecosystem Restoration Council (Parts 1800—1899)
      
      
        Title 41—Public Contracts and Property Management
        Subtitle A—Federal Procurement Regulations System [Note]
        Subtitle B—Other Provisions Relating to Public Contracts
        50
        Public Contracts, Department of Labor (Parts 50-1—50-999)
        51
        Committee for Purchase From People Who Are Blind or Severely Disabled (Parts 51-1—51-99)
        60
        Office of Federal Contract Compliance Programs, Equal Employment Opportunity, Department of Labor (Parts 60-1—60-999)
        61
        Office of the Assistant Secretary for Veterans' Employment and Training Service, Department of Labor (Parts 61-1—61-999)
        62—100
        [Reserved]
        Subtitle C—Federal Property Management Regulations System
        101
        Federal Property Management Regulations (Parts 101-1—101-99)
        102
        Federal Management Regulation (Parts 102-1—102-299)
        103—104
        [Reserved]
        105
        General Services Administration (Parts 105-1—105-999)
        109
        Department of Energy Property Management Regulations (Parts 109-1—109-99)
        114
        Department of the Interior (Parts 114-1—114-99)
        115
        Environmental Protection Agency (Parts 115-1—115-99)
        128
        Department of Justice (Parts 128-1—128-99)
        129—200
        [Reserved]
        Subtitle D—Other Provisions Relating to Property Management [Reserved]
        Subtitle E—Federal Information Resources Management Regulations System [Reserved]
        Subtitle F—Federal Travel Regulation System
        300
        General (Parts 300-1—300-99)
        301

        Temporary Duty (TDY) Travel Allowances (Parts 301-1—301-99)
        
        302
        Relocation Allowances (Parts 302-1—302-99)
        303
        Payment of Expenses Connected with the Death of Certain Employees (Part 303-1—303-99)
        304
        Payment of Travel Expenses from a Non-Federal Source (Parts 304-1—304-99)
      
      
        Title 42—Public Health
        I
        Public Health Service, Department of Health and Human Services (Parts 1—199)
        IV
        Centers for Medicare & Medicaid Services, Department of Health and Human Services (Parts 400—599)
        V
        Office of Inspector General-Health Care, Department of Health and Human Services (Parts 1000—1999)
      
      
        Title 43—Public Lands: Interior
        Subtitle A—Office of the Secretary of the Interior (Parts 1—199)
        Subtitle B—Regulations Relating to Public Lands
        I
        Bureau of Reclamation, Department of the Interior (Parts 400—999)
        II
        Bureau of Land Management, Department of the Interior (Parts 1000—9999)
        III
        Utah Reclamation Mitigation and Conservation Commission (Parts 10000—10099)
      
      
        Title 44—Emergency Management and Assistance
        I
        Federal Emergency Management Agency, Department of Homeland Security (Parts 0—399)
        IV
        Department of Commerce and Department of Transportation (Parts 400—499)
      
      
        Title 45—Public Welfare
        Subtitle A—Department of Health and Human Services (Parts 1—199)
        Subtitle B—Regulations Relating to Public Welfare
        II
        Office of Family Assistance (Assistance Programs), Administration for Children and Families, Department of Health and Human Services (Parts 200—299)
        III
        Office of Child Support Enforcement (Child Support Enforcement Program), Administration for Children and Families, Department of Health and Human Services (Parts 300—399)
        IV
        Office of Refugee Resettlement, Administration for Children and Families, Department of Health and Human Services (Parts 400—499)
        V

        Foreign Claims Settlement Commission of the United States, Department of Justice (Parts 500—599)
        
        VI
        National Science Foundation (Parts 600—699)
        VII
        Commission on Civil Rights (Parts 700—799)
        VIII
        Office of Personnel Management (Parts 800—899)
        IX
        Denali Commission (Parts 900—999)
        X
        Office of Community Services, Administration for Children and Families, Department of Health and Human Services (Parts 1000—1099)
        XI
        National Foundation on the Arts and the Humanities (Parts 1100—1199)
        XII
        Corporation for National and Community Service (Parts 1200—1299)
        XIII
        Administration for Children and Families, Department of Health and Human Services (Parts 1300—1399)
        XVI
        Legal Services Corporation (Parts 1600—1699)
        XVII
        National Commission on Libraries and Information Science (Parts 1700—1799)
        XVIII
        Harry S. Truman Scholarship Foundation (Parts 1800—1899)
        XXI
        Commission on Fine Arts (Parts 2100—2199)
        XXIII
        Arctic Research Commission (Part 2301)
        XXIV
        James Madison Memorial Fellowship Foundation (Parts 2400—2499)
        XXV
        Corporation for National and Community Service (Parts 2500—2599)
      
      
        Title 46—Shipping
        I
        Coast Guard, Department of Homeland Security (Parts 1—199)
        II
        Maritime Administration, Department of Transportation (Parts 200—399)
        III
        Coast Guard (Great Lakes Pilotage), Department of Homeland Security (Parts 400—499)
        IV
        Federal Maritime Commission (Parts 500—599)
      
      
        Title 47—Telecommunication
        I
        Federal Communications Commission (Parts 0—199)
        II
        Office of Science and Technology Policy and National Security Council (Parts 200—299)
        III
        National Telecommunications and Information Administration, Department of Commerce (Parts 300—399)
        IV
        National Telecommunications and Information Administration, Department of Commerce, and National Highway Traffic Safety Administration, Department of Transportation (Parts 400—499)
      
      
        Title 48—Federal Acquisition Regulations System
        1
        Federal Acquisition Regulation (Parts 1—99)
        
        2
        Defense Acquisition Regulations System, Department of Defense (Parts 200—299)
        3
        Health and Human Services (Parts 300—399)
        4
        Department of Agriculture (Parts 400—499)
        5
        General Services Administration (Parts 500—599)
        6
        Department of State (Parts 600—699)
        7
        Agency for International Development (Parts 700—799)
        8
        Department of Veterans Affairs (Parts 800—899)
        9
        Department of Energy (Parts 900—999)
        10
        Department of the Treasury (Parts 1000—1099)
        12
        Department of Transportation (Parts 1200—1299)
        13
        Department of Commerce (Parts 1300—1399)
        14
        Department of the Interior (Parts 1400—1499)
        15
        Environmental Protection Agency (Parts 1500—1599)
        16
        Office of Personnel Management, Federal Employees Health Benefits Acquisition Regulation (Parts 1600—1699)
        17
        Office of Personnel Management (Parts 1700—1799)
        18
        National Aeronautics and Space Administration (Parts 1800—1899)
        19
        Broadcasting Board of Governors (Parts 1900—1999)
        20
        Nuclear Regulatory Commission (Parts 2000—2099)
        21
        Office of Personnel Management, Federal Employees Group Life Insurance Federal Acquisition Regulation (Parts 2100—2199)
        23
        Social Security Administration (Parts 2300—2399)
        24
        Department of Housing and Urban Development (Parts 2400—2499)
        25
        National Science Foundation (Parts 2500—2599)
        28
        Department of Justice (Parts 2800—2899)
        29
        Department of Labor (Parts 2900—2999)
        30
        Department of Homeland Security, Homeland Security Acquisition Regulation (HSAR) (Parts 3000—3099)
        34
        Department of Education Acquisition Regulation (Parts 3400—3499)
        51
        Department of the Army Acquisition Regulations (Parts 5100—5199)
        52
        Department of the Navy Acquisition Regulations (Parts 5200—5299)
        53
        Department of the Air Force Federal Acquisition Regulation Supplement (Parts 5300—5399) [Reserved]
        54
        Defense Logistics Agency, Department of Defense (Parts 5400—5499)
        57
        African Development Foundation (Parts 5700—5799)
        61
        Civilian Board of Contract Appeals, General Services Administration (Parts 6100—6199)
        63

        Department of Transportation Board of Contract Appeals (Parts 6300—6399)
        
        99
        Cost Accounting Standards Board, Office of Federal Procurement Policy, Office of Management and Budget (Parts 9900—9999)
      
      
        Title 49—Transportation
        Subtitle A—Office of the Secretary of Transportation (Parts 1—99)
        Subtitle B—Other Regulations Relating to Transportation
        I
        Pipeline and Hazardous Materials Safety Administration, Department of Transportation (Parts 100—199)
        II
        Federal Railroad Administration, Department of Transportation (Parts 200—299)
        III
        Federal Motor Carrier Safety Administration, Department of Transportation (Parts 300—399)
        IV
        Coast Guard, Department of Homeland Security (Parts 400—499)
        V
        National Highway Traffic Safety Administration, Department of Transportation (Parts 500—599)
        VI
        Federal Transit Administration, Department of Transportation (Parts 600—699)
        VII
        National Railroad Passenger Corporation (AMTRAK) (Parts 700—799)
        VIII
        National Transportation Safety Board (Parts 800—999)
        X
        Surface Transportation Board (Parts 1000—1399)
        XI
        Research and Innovative Technology Administration, Department of Transportation (Parts 1400—1499) [Reserved]
        XII
        Transportation Security Administration, Department of Homeland Security (Parts 1500—1699)
      
      
        Title 50—Wildlife and Fisheries
        I
        United States Fish and Wildlife Service, Department of the Interior (Parts 1—199)
        II
        National Marine Fisheries Service, National Oceanic and Atmospheric Administration, Department of Commerce (Parts 200—299)
        III
        International Fishing and Related Activities (Parts 300—399)
        IV
        Joint Regulations (United States Fish and Wildlife Service, Department of the Interior and National Marine Fisheries Service, National Oceanic and Atmospheric Administration, Department of Commerce); Endangered Species Committee Regulations (Parts 400—499)
        V
        Marine Mammal Commission (Parts 500—599)
        VI
        Fishery Conservation and Management, National Oceanic and Atmospheric Administration, Department of Commerce (Parts 600—699)
      
    
    
      
      Alphabetical List of Agencies Appearing in the CFR
      (Revised as of July 1, 2017)
      Agency
      CFR Title, Subtitle or Chapter
      Administrative Committee of the Federal Register
      1, I
      Administrative Conference of the United States
      1, III
      Advisory Council on Historic Preservation
      36, VIII
      Advocacy and Outreach, Office of
      7, XXV
      Afghanistan Reconstruction, Special Inspector General for
      5, LXXXIII
      African Development Foundation
      22, XV
      Federal Acquisition Regulation
      48, 57
      Agency for International Development
      2, VII; 22, II
      Federal Acquisition Regulation
      48, 7
      Agricultural Marketing Service
      7, I, IX, X, XI
      Agricultural Research Service
      7, V
      Agriculture Department
      2, IV; 5, LXXIII
      Advocacy and Outreach, Office of
      7, XXV
      Agricultural Marketing Service
      7, I, IX, X, XI
      Agricultural Research Service
      7, V
      Animal and Plant Health Inspection Service
      7, III; 9, I
      Chief Financial Officer, Office of
      7, XXX
      Commodity Credit Corporation
      7, XIV
      Economic Research Service
      7, XXXVII
      Energy Policy and New Uses, Office of
      2, IX; 7, XXIX
      Environmental Quality, Office of
      7, XXXI
      Farm Service Agency
      7, VII, XVIII
      Federal Acquisition Regulation
      48, 4
      Federal Crop Insurance Corporation
      7, IV
      Food and Nutrition Service
      7, II
      Food Safety and Inspection Service
      9, III
      Foreign Agricultural Service
      7, XV
      Forest Service
      36, II
      Grain Inspection, Packers and Stockyards Administration
      7, VIII; 9, II
      Information Resources Management, Office of
      7, XXVII
      Inspector General, Office of
      7, XXVI
      National Agricultural Library
      7, XLI
      National Agricultural Statistics Service
      7, XXXVI
      National Institute of Food and Agriculture
      7, XXXIV
      Natural Resources Conservation Service
      7, VI
      Operations, Office of
      7, XXVIII
      Procurement and Property Management, Office of
      7, XXXII
      Rural Business-Cooperative Service
      7, XVIII, XLII
      Rural Development Administration
      7, XLII
      Rural Housing Service
      7, XVIII, XXXV
      Rural Telephone Bank
      7, XVI
      Rural Utilities Service
      7, XVII, XVIII, XLII
      Secretary of Agriculture, Office of
      7, Subtitle A
      Transportation, Office of
      7, XXXIII
      World Agricultural Outlook Board
      7, XXXVIII
      Air Force Department
      32, VII
      Federal Acquisition Regulation Supplement
      48, 53
      Air Transportation Stabilization Board
      14, VI
      Alcohol and Tobacco Tax and Trade Bureau
      27, I
      Alcohol, Tobacco, Firearms, and Explosives, Bureau of
      27, II
      AMTRAK
      49, VII
      American Battle Monuments Commission
      36, IV
      American Indians, Office of the Special Trustee
      25, VII
      
      Animal and Plant Health Inspection Service
      7, III; 9, I
      Appalachian Regional Commission
      5, IX
      Architectural and Transportation Barriers Compliance Board
      36, XI
      Arctic Research Commission
      45, XXIII
      Armed Forces Retirement Home
      5, XI
      Army Department
      32, V
      Engineers, Corps of
      33, II; 36, III
      Federal Acquisition Regulation
      48, 51
      Bilingual Education and Minority Languages Affairs, Office of
      34, V
      Blind or Severely Disabled, Committee for Purchase from People Who Are
      41, 51
      Broadcasting Board of Governors
      22, V
      Federal Acquisition Regulation
      48, 19
      Career, Technical and Adult Education, Office of
      34, IV
      Census Bureau
      15, I
      Centers for Medicare & Medicaid Services
      42, IV
      Central Intelligence Agency
      32, XIX
      Chemical Safety and Hazardous Investigation Board
      40, VI
      Chief Financial Officer, Office of
      7, XXX
      Child Support Enforcement, Office of
      45, III
      Children and Families, Administration for
      45, II, III, IV, X, XIII
      Civil Rights, Commission on
      5, LXVIII; 45, VII
      Civil Rights, Office for
      34, I
      Council of the Inspectors General on Integrity and Efficiency
      5, XCVIII
      Court Services and Offender Supervision Agency for the District of Columbia
      5, LXX
      Coast Guard
      33, I; 46, I; 49, IV
      Coast Guard (Great Lakes Pilotage)
      46, III
      Commerce Department
      2, XIII; 44, IV; 50, VI
      Census Bureau
      15, I
      Economic Analysis, Bureau of
      15, VIII
      Economic Development Administration
      13, III
      Emergency Management and Assistance
      44, IV
      Federal Acquisition Regulation
      48, 13
      Foreign-Trade Zones Board
      15, IV
      Industry and Security, Bureau of
      15, VII
      International Trade Administration
      15, III; 19, III
      National Institute of Standards and Technology
      15, II
      National Marine Fisheries Service
      50, II, IV
      National Oceanic and Atmospheric Administration
      15, IX; 50, II, III, IV, VI
      National Telecommunications and Information Administration
      15, XXIII; 47, III, IV
      National Weather Service
      15, IX
      Patent and Trademark Office, United States
      37, I
      Productivity, Technology and Innovation, Assistant Secretary for
      37, IV
      Secretary of Commerce, Office of
      15, Subtitle A
      Technology Administration
      15, XI
      Technology Policy, Assistant Secretary for
      37, IV
      Commercial Space Transportation
      14, III
      Commodity Credit Corporation
      7, XIV
      Commodity Futures Trading Commission
      5, XLI; 17, I
      Community Planning and Development, Office of Assistant Secretary for
      24, V, VI
      Community Services, Office of
      45, X
      Comptroller of the Currency
      12, I
      Construction Industry Collective Bargaining Commission
      29, IX
      Consumer Financial Protection Bureau
      5, LXXXIV; 12, X
      Consumer Product Safety Commission
      5, LXXI; 16, II
      Copyright Royalty Board
      37, III
      Corporation for National and Community Service
      2, XXII; 45, XII, XXV
      Cost Accounting Standards Board
      48, 99
      Council on Environmental Quality
      40, V
      Court Services and Offender Supervision Agency for the District of Columbia
      5, LXX; 28, VIII
      Customs and Border Protection
      19, I
      Defense Contract Audit Agency
      32, I
      
      Defense Department
      2, XI; 5, XXVI; 32, Subtitle A; 40, VII
      Advanced Research Projects Agency
      32, I
      Air Force Department
      32, VII
      Army Department
      32, V; 33, II; 36, III; 48, 51
      Defense Acquisition Regulations System
      48, 2
      Defense Intelligence Agency
      32, I
      Defense Logistics Agency
      32, I, XII; 48, 54
      Engineers, Corps of
      33, II; 36, III
      National Imagery and Mapping Agency
      32, I
      Navy Department
      32, VI; 48, 52
      Secretary of Defense, Office of
      2, XI; 32, I
      Defense Contract Audit Agency
      32, I
      Defense Intelligence Agency
      32, I
      Defense Logistics Agency
      32, XII; 48, 54
      Defense Nuclear Facilities Safety Board
      10, XVII
      Delaware River Basin Commission
      18, III
      Denali Commission
      45, IX
      District of Columbia, Court Services and Offender Supervision Agency for the
      5, LXX; 28, VIII
      Drug Enforcement Administration
      21, II
      East-West Foreign Trade Board
      15, XIII
      Economic Analysis, Bureau of
      15, VIII
      Economic Development Administration
      13, III
      Economic Research Service
      7, XXXVII
      Education, Department of
      2, XXXIV; 5, LIII
      Bilingual Education and Minority Languages Affairs, Office of
      34, V
      Career, Technical and Adult Education, Office of
      34, IV
      Civil Rights, Office for
      34, I
      Educational Research and Improvement, Office of
      34, VII
      Elementary and Secondary Education, Office of
      34, II
      Federal Acquisition Regulation
      48, 34
      Postsecondary Education, Office of
      34, VI
      Secretary of Education, Office of
      34, Subtitle A
      Special Education and Rehabilitative Services, Office of
      34, III
      Career, Technical, and Adult Education, Office of
      34, IV
      Educational Research and Improvement, Office of
      34, VII
      Election Assistance Commission
      2, LVIII; 11, II
      Elementary and Secondary Education, Office of
      34, II
      Emergency Oil and Gas Guaranteed Loan Board
      13, V
      Emergency Steel Guarantee Loan Board
      13, IV
      Employee Benefits Security Administration
      29, XXV
      Employees' Compensation Appeals Board
      20, IV
      Employees Loyalty Board
      5, V
      Employment and Training Administration
      20, V
      Employment Standards Administration
      20, VI
      Endangered Species Committee
      50, IV
      Energy, Department of
      2, IX; 5, XXIII; 10, II, III, X
      Federal Acquisition Regulation
      48, 9
      Federal Energy Regulatory Commission
      5, XXIV; 18, I
      Property Management Regulations
      41, 109
      Energy, Office of
      7, XXIX
      Engineers, Corps of
      33, II; 36, III
      Engraving and Printing, Bureau of
      31, VI
      Environmental Protection Agency
      2, XV; 5, LIV; 40, I, IV, VII
      Federal Acquisition Regulation
      48, 15
      Property Management Regulations
      41, 115
      Environmental Quality, Office of
      7, XXXI
      Equal Employment Opportunity Commission
      5, LXII; 29, XIV
      Equal Opportunity, Office of Assistant Secretary for
      24, I
      Executive Office of the President
      3, I
      Environmental Quality, Council on
      40, V
      Management and Budget, Office of
      2, Subtitle A; 5, III, LXXVII; 14, VI; 48, 99
      
      National Drug Control Policy, Office of
      2, XXXVI; 21, III
      National Security Council
      32, XXI; 47, 2
      Presidential Documents
      3
      Science and Technology Policy, Office of
      32, XXIV; 47, II
      Trade Representative, Office of the United States
      15, XX
      Export-Import Bank of the United States
      2, XXXV; 5, LII; 12, IV
      Family Assistance, Office of
      45, II
      Farm Credit Administration
      5, XXXI; 12, VI
      Farm Credit System Insurance Corporation
      5, XXX; 12, XIV
      Farm Service Agency
      7, VII, XVIII
      Federal Acquisition Regulation
      48, 1
      Federal Aviation Administration
      14, I
      Commercial Space Transportation
      14, III
      Federal Claims Collection Standards
      31, IX
      Federal Communications Commission
      5, XXIX; 47, I
      Federal Contract Compliance Programs, Office of
      41, 60
      Federal Crop Insurance Corporation
      7, IV
      Federal Deposit Insurance Corporation
      5, XXII; 12, III
      Federal Election Commission
      5, XXXVII; 11, I
      Federal Emergency Management Agency
      44, I
      Federal Employees Group Life Insurance Federal Acquisition Regulation
      48, 21
      Federal Employees Health Benefits Acquisition Regulation
      48, 16
      Federal Energy Regulatory Commission
      5, XXIV; 18, I
      Federal Financial Institutions Examination Council
      12, XI
      Federal Financing Bank
      12, VIII
      Federal Highway Administration
      23, I, II
      Federal Home Loan Mortgage Corporation
      1, IV
      Federal Housing Enterprise Oversight Office
      12, XVII
      Federal Housing Finance Agency
      5, LXXX; 12, XII
      Federal Housing Finance Board
      12, IX
      Federal Labor Relations Authority
      5, XIV, XLIX; 22, XIV
      Federal Law Enforcement Training Center
      31, VII
      Federal Management Regulation
      41, 102
      Federal Maritime Commission
      46, IV
      Federal Mediation and Conciliation Service
      29, XII
      Federal Mine Safety and Health Review Commission
      5, LXXIV; 29, XXVII
      Federal Motor Carrier Safety Administration
      49, III
      Federal Prison Industries, Inc.
      28, III
      Federal Procurement Policy Office
      48, 99
      Federal Property Management Regulations
      41, 101
      Federal Railroad Administration
      49, II
      Federal Register, Administrative Committee of
      1, I
      Federal Register, Office of
      1, II
      Federal Reserve System
      12, II
      Board of Governors
      5, LVIII
      Federal Retirement Thrift Investment Board
      5, VI, LXXVI
      Federal Service Impasses Panel
      5, XIV
      Federal Trade Commission
      5, XLVII; 16, I
      Federal Transit Administration
      49, VI
      Federal Travel Regulation System
      41, Subtitle F
      Financial Crimes Enforcement Network
      31, X
      Financial Research Office
      12, XVI
      Financial Stability Oversight Council
      12, XIII
      Fine Arts, Commission on
      45, XXI
      Fiscal Service
      31, II
      Fish and Wildlife Service, United States
      50, I, IV
      Food and Drug Administration
      21, I
      Food and Nutrition Service
      7, II
      Food Safety and Inspection Service
      9, III
      Foreign Agricultural Service
      7, XV
      Foreign Assets Control, Office of
      31, V
      Foreign Claims Settlement Commission of the United States
      45, V
      Foreign Service Grievance Board
      22, IX
      Foreign Service Impasse Disputes Panel
      22, XIV
      Foreign Service Labor Relations Board
      22, XIV
      Foreign-Trade Zones Board
      15, IV
      
      Forest Service
      36, II
      General Services Administration
      5, LVII; 41, 105
      Contract Appeals, Board of
      48, 61
      Federal Acquisition Regulation
      48, 5
      Federal Management Regulation
      41, 102
      Federal Property Management Regulations
      41, 101
      Federal Travel Regulation System
      41, Subtitle F
      General
      41, 300
      Payment From a Non-Federal Source for Travel Expenses
      41, 304
      Payment of Expenses Connected With the Death of Certain Employees
      41, 303
      Relocation Allowances
      41, 302
      Temporary Duty (TDY) Travel Allowances
      41, 301
      Geological Survey
      30, IV
      Government Accountability Office
      4, I
      Government Ethics, Office of
      5, XVI
      Government National Mortgage Association
      24, III
      Grain Inspection, Packers and Stockyards Administration
      7, VIII; 9, II
      Gulf Coast Ecosystem Restoration Council
      2, LIX; 40, VIII
      Harry S. Truman Scholarship Foundation
      45, XVIII
      Health and Human Services, Department of
      2, III; 5, XLV; 45, Subtitle A
      Centers for Medicare & Medicaid Services
      42, IV
      Child Support Enforcement, Office of
      45, III
      Children and Families, Administration for
      45, II, III, IV, X, XIII
      Community Services, Office of
      45, X
      Family Assistance, Office of
      45, II
      Federal Acquisition Regulation
      48, 3
      Food and Drug Administration
      21, I
      Indian Health Service
      25, V
      Inspector General (Health Care), Office of
      42, V
      Public Health Service
      42, I
      Refugee Resettlement, Office of
      45, IV
      Homeland Security, Department of
      2, XXX; 5, XXXVI; 6, I; 8, I
      Coast Guard
      33, I; 46, I; 49, IV
      Coast Guard (Great Lakes Pilotage)
      46, III
      Customs and Border Protection
      19, I
      Federal Emergency Management Agency
      44, I
      Human Resources Management and Labor Relations Systems
      5, XCVII
      Immigration and Customs Enforcement Bureau
      19, IV
      Transportation Security Administration
      49, XII
      HOPE for Homeowners Program, Board of Directors of
      24, XXIV
      Housing and Urban Development, Department of
      2, XXIV; 5, LXV; 24, Subtitle B
      Community Planning and Development, Office of Assistant Secretary for
      24, V, VI
      Equal Opportunity, Office of Assistant Secretary for
      24, I
      Federal Acquisition Regulation
      48, 24
      Federal Housing Enterprise Oversight, Office of
      12, XVII
      Government National Mortgage Association
      24, III
      Housing—Federal Housing Commissioner, Office of Assistant Secretary for
      24, II, VIII, X, XX
      Housing, Office of, and Multifamily Housing Assistance Restructuring, Office of
      24, IV
      Inspector General, Office of
      24, XII
      Public and Indian Housing, Office of Assistant Secretary for
      24, IX
      Secretary, Office of
      24, Subtitle A, VII
      Housing—Federal Housing Commissioner, Office of Assistant Secretary for
      24, II, VIII, X, XX
      Housing, Office of, and Multifamily Housing Assistance Restructuring,  Office of
      24, IV
      Immigration and Customs Enforcement Bureau
      19, IV
      Immigration Review, Executive Office for
      8, V
      Independent Counsel, Office of
      28, VII
      Independent Counsel, Offices of
      28, VI
      
      Indian Affairs, Bureau of
      25, I, V
      Indian Affairs, Office of the Assistant Secretary
      25, VI
      Indian Arts and Crafts Board
      25, II
      Indian Health Service
      25, V
      Industry and Security, Bureau of
      15, VII
      Information Resources Management, Office of
      7, XXVII
      Information Security Oversight Office, National Archives and Records Administration
      32, XX
      Inspector General
      Agriculture Department
      7, XXVI
      Health and Human Services Department
      42, V
      Housing and Urban Development Department
      24, XII, XV
      Institute of Peace, United States
      22, XVII
      Inter-American Foundation
      5, LXIII; 22, X
      Interior Department
      2, XIV
      American Indians, Office of the Special Trustee
      25, VII
      Endangered Species Committee
      50, IV
      Federal Acquisition Regulation
      48, 14
      Federal Property Management Regulations System
      41, 114
      Fish and Wildlife Service, United States
      50, I, IV
      Geological Survey
      30, IV
      Indian Affairs, Bureau of
      25, I, V
      Indian Affairs, Office of the Assistant Secretary
      25, VI
      Indian Arts and Crafts Board
      25, II
      Land Management, Bureau of
      43, II
      National Indian Gaming Commission
      25, III
      National Park Service
      36, I
      Natural Resource Revenue, Office of
      30, XII
      Ocean Energy Management, Bureau of
      30, V
      Reclamation, Bureau of
      43, I
      Safety and Enforcement Bureau, Bureau of
      30, II
      Secretary of the Interior, Office of
      2, XIV; 43, Subtitle A
      Surface Mining Reclamation and Enforcement, Office of
      30, VII
      Internal Revenue Service
      26, I
      International Boundary and Water Commission, United States and Mexico, United States Section
      22, XI
      International Development, United States Agency for
      22, II
      Federal Acquisition Regulation
      48, 7
      International Development Cooperation Agency, United States
      22, XII
      International Joint Commission, United States and Canada
      22, IV
      International Organizations Employees Loyalty Board
      5, V
      International Trade Administration
      15, III; 19, III
      International Trade Commission, United States
      19, II
      Interstate Commerce Commission
      5, XL
      Investment Security, Office of
      31, VIII
      James Madison Memorial Fellowship Foundation
      45, XXIV
      Japan-United States Friendship Commission
      22, XVI
      Joint Board for the Enrollment of Actuaries
      20, VIII
      Justice Department
      2, XXVIII; 5, XXVIII; 28, I, XI; 40, IV
      Alcohol, Tobacco, Firearms, and Explosives, Bureau of
      27, II
      Drug Enforcement Administration
      21, II
      Federal Acquisition Regulation
      48, 28
      Federal Claims Collection Standards
      31, IX
      Federal Prison Industries, Inc.
      28, III
      Foreign Claims Settlement Commission of the United States
      45, V
      Immigration Review, Executive Office for
      8, V
      Independent Counsel, Offices of
      28, VI
      Prisons, Bureau of
      28, V
      Property Management Regulations
      41, 128
      Labor Department
      2, XXIX; 5, XLII
      Employee Benefits Security Administration
      29, XXV
      Employees' Compensation Appeals Board
      20, IV
      Employment and Training Administration
      20, V
      Employment Standards Administration
      20, VI
      
      Federal Acquisition Regulation
      48, 29
      Federal Contract Compliance Programs, Office of
      41, 60
      Federal Procurement Regulations System
      41, 50
      Labor-Management Standards, Office of
      29, II, IV
      Mine Safety and Health Administration
      30, I
      Occupational Safety and Health Administration
      29, XVII
      Public Contracts
      41, 50
      Secretary of Labor, Office of
      29, Subtitle A
      Veterans' Employment and Training Service, Office of the Assistant Secretary for
      41, 61; 20, IX
      Wage and Hour Division
      29, V
      Workers' Compensation Programs, Office of
      20, I, VII
      Labor-Management Standards, Office of
      29, II, IV
      Land Management, Bureau of
      43, II
      Legal Services Corporation
      45, XVI
      Library of Congress
      36, VII
      Copyright Royalty Board
      37, III
      U.S. Copyright Office
      37, II
      Local Television Loan Guarantee Board
      7, XX
      Management and Budget, Office of
      5, III, LXXVII; 14, VI; 48, 99
      Marine Mammal Commission
      50, V
      Maritime Administration
      46, II
      Merit Systems Protection Board
      5, II, LXIV
      Micronesian Status Negotiations, Office for
      32, XXVII
      Military Compensation and Retirement Modernization Commission
      5, XCIX
      Millennium Challenge Corporation
      22, XIII
      Mine Safety and Health Administration
      30, I
      Minority Business Development Agency
      15, XIV
      Miscellaneous Agencies
      1, IV
      Monetary Offices
      31, I
      Morris K. Udall Scholarship and Excellence in National Environmental Policy Foundation
      36, XVI
      Museum and Library Services, Institute of
      2, XXXI
      National Aeronautics and Space Administration
      2, XVIII; 5, LIX; 14, V
      Federal Acquisition Regulation
      48, 18
      National Agricultural Library
      7, XLI
      National Agricultural Statistics Service
      7, XXXVI
      National and Community Service, Corporation for
      2, XXII; 45, XII, XXV
      National Archives and Records Administration
      2, XXVI; 5, LXVI; 36, XII
      Information Security Oversight Office
      32, XX
      National Capital Planning Commission
      1, IV
      National Commission for Employment Policy
      1, IV
      National Commission on Libraries and Information Science
      45, XVII
      National Council on Disability
      5, C; 34, XII
      National Counterintelligence Center
      32, XVIII
      National Credit Union Administration
      5, LXXXVI; 12, VII
      National Crime Prevention and Privacy Compact Council
      28, IX
      National Drug Control Policy, Office of
      2, XXXVI; 21, III
      National Endowment for the Arts
      2, XXXII
      National Endowment for the Humanities
      2, XXXIII
      National Foundation on the Arts and the Humanities
      45, XI
      National Geospatial-Intelligence Agency
      32, I
      National Highway Traffic Safety Administration
      23, II, III; 47, VI; 49, V
      National Imagery and Mapping Agency
      32, I
      National Indian Gaming Commission
      25, III
      National Institute of Food and Agriculture
      7, XXXIV
      National Institute of Standards and Technology
      15, II
      National Intelligence, Office of Director of
      5, IV; 32, XVII
      National Labor Relations Board
      5, LXI; 29, I
      National Marine Fisheries Service
      50, II, IV
      National Mediation Board
      29, X
      National Oceanic and Atmospheric Administration
      15, IX; 50, II, III, IV, VI
      National Park Service
      36, I
      National Railroad Adjustment Board
      29, III
      
      National Railroad Passenger Corporation (AMTRAK)
      49, VII
      National Science Foundation
      2, XXV; 5, XLIII; 45, VI
      Federal Acquisition Regulation
      48, 25
      National Security Council
      32, XXI
      National Security Council and Office of Science and Technology Policy
      47, II
      National Telecommunications and Information Administration
      15, XXIII; 47, III, IV
      National Transportation Safety Board
      49, VIII
      Natural Resources Conservation Service
      7, VI
      Natural Resource Revenue, Office of
      30, XII
      Navajo and Hopi Indian Relocation, Office of
      25, IV
      Navy Department
      32, VI
      Federal Acquisition Regulation
      48, 52
      Neighborhood Reinvestment Corporation
      24, XXV
      Northeast Interstate Low-Level Radioactive Waste Commission
      10, XVIII
      Nuclear Regulatory Commission
      2, XX; 5, XLVIII; 10, I
      Federal Acquisition Regulation
      48, 20
      Occupational Safety and Health Administration
      29, XVII
      Occupational Safety and Health Review Commission
      29, XX
      Ocean Energy Management, Bureau of
      30, V
      Oklahoma City National Memorial Trust
      36, XV
      Operations Office
      7, XXVIII
      Overseas Private Investment Corporation
      5, XXXIII; 22, VII
      Patent and Trademark Office, United States
      37, I
      Payment From a Non-Federal Source for Travel Expenses
      41, 304
      Payment of Expenses Connected With the Death of Certain Employees
      41, 303
      Peace Corps
      2, XXXVII; 22, III
      Pennsylvania Avenue Development Corporation
      36, IX
      Pension Benefit Guaranty Corporation
      29, XL
      Personnel Management, Office of
      5, I, XXXV; 5, IV; 45, VIII
      Human Resources Management and Labor Relations Systems, Department of Homeland Security
      5, XCVII
      Federal Acquisition Regulation
      48, 17
      Federal Employees Group Life Insurance Federal Acquisition Regulation
      48, 21
      Federal Employees Health Benefits Acquisition Regulation
      48, 16
      Pipeline and Hazardous Materials Safety Administration
      49, I
      Postal Regulatory Commission
      5, XLVI; 39, III
      Postal Service, United States
      5, LX; 39, I
      Postsecondary Education, Office of
      34, VI
      President's Commission on White House Fellowships
      1, IV
      Presidential Documents
      3
      Presidio Trust
      36, X
      Prisons, Bureau of
      28, V
      Privacy and Civil Liberties Oversight Board
      6, X
      Procurement and Property Management, Office of
      7, XXXII
      Productivity, Technology and Innovation, Assistant Secretary
      37, IV
      Public Contracts, Department of Labor
      41, 50
      Public and Indian Housing, Office of Assistant Secretary for
      24, IX
      Public Health Service
      42, I
      Railroad Retirement Board
      20, II
      Reclamation, Bureau of
      43, I
      Refugee Resettlement, Office of
      45, IV
      Relocation Allowances
      41, 302
      Research and Innovative Technology Administration
      49, XI
      Rural Business-Cooperative Service
      7, XVIII, XLII
      Rural Development Administration
      7, XLII
      Rural Housing Service
      7, XVIII, XXXV
      Rural Telephone Bank
      7, XVI
      Rural Utilities Service
      7, XVII, XVIII, XLII
      Safety and Environmental Enforcement, Bureau of
      30, II
      Saint Lawrence Seaway Development Corporation
      33, IV
      
      Science and Technology Policy, Office of
      32, XXIV
      Science and Technology Policy, Office of, and National Security Council
      47, II
      Secret Service
      31, IV
      Securities and Exchange Commission
      5, XXXIV; 17, II
      Selective Service System
      32, XVI
      Small Business Administration
      2, XXVII; 13, I
      Smithsonian Institution
      36, V
      Social Security Administration
      2, XXIII; 20, III; 48, 23
      Soldiers' and Airmen's Home, United States
      5, XI
      Special Counsel, Office of
      5, VIII
      Special Education and Rehabilitative Services, Office of
      34, III
      State Department
      2, VI; 22, I; 28, XI
      Federal Acquisition Regulation
      48, 6
      Surface Mining Reclamation and Enforcement, Office of
      30, VII
      Surface Transportation Board
      49, X
      Susquehanna River Basin Commission
      18, VIII
      Technology Administration
      15, XI
      Technology Policy, Assistant Secretary for
      37, IV
      Tennessee Valley Authority
      5, LXIX; 18, XIII
      Thrift Supervision Office, Department of the Treasury
      12, V
      Trade Representative, United States, Office of
      15, XX
      Transportation, Department of
      2, XII; 5, L
      Commercial Space Transportation
      14, III
      Contract Appeals, Board of
      48, 63
      Emergency Management and Assistance
      44, IV
      Federal Acquisition Regulation
      48, 12
      Federal Aviation Administration
      14, I
      Federal Highway Administration
      23, I, II
      Federal Motor Carrier Safety Administration
      49, III
      Federal Railroad Administration
      49, II
      Federal Transit Administration
      49, VI
      Maritime Administration
      46, II
      National Highway Traffic Safety Administration
      23, II, III; 47, IV; 49, V
      Pipeline and Hazardous Materials Safety Administration
      49, I
      Saint Lawrence Seaway Development Corporation
      33, IV
      Secretary of Transportation, Office of
      14, II; 49, Subtitle A
      Transportation Statistics Bureau
      49, XI
      Transportation, Office of
      7, XXXIII
      Transportation Security Administration
      49, XII
      Transportation Statistics Bureau
      49, XI
      Travel Allowances, Temporary Duty (TDY)
      41, 301
      Treasury Department
      2, X;5, XXI; 12, XV; 17, IV; 31, IX
      Alcohol and Tobacco Tax and Trade Bureau
      27, I
      Community Development Financial Institutions Fund
      12, XVIII
      Comptroller of the Currency
      12, I
      Customs and Border Protection
      19, I
      Engraving and Printing, Bureau of
      31, VI
      Federal Acquisition Regulation
      48, 10
      Federal Claims Collection Standards
      31, IX
      Federal Law Enforcement Training Center
      31, VII
      Financial Crimes Enforcement Network
      31, X
      Fiscal Service
      31, II
      Foreign Assets Control, Office of
      31, V
      Internal Revenue Service
      26, I
      Investment Security, Office of
      31, VIII
      Monetary Offices
      31, I
      Secret Service
      31, IV
      Secretary of the Treasury, Office of
      31, Subtitle A
      Thrift Supervision, Office of
      12, V
      Truman, Harry S. Scholarship Foundation
      45, XVIII
      United States and Canada, International Joint Commission
      22, IV
      United States and Mexico, International Boundary and Water Commission, United States Section
      22, XI
      U.S. Copyright Office
      37, II
      Utah Reclamation Mitigation and Conservation Commission
      43, III
      
      Veterans Affairs Department
      2, VIII; 38, I
      Federal Acquisition Regulation
      48, 8
      Veterans' Employment and Training Service, Office of the Assistant Secretary for
      41, 61; 20, IX
      Vice President of the United States, Office of
      32, XXVIII
      Wage and Hour Division
      29, V
      Water Resources Council
      18, VI
      Workers' Compensation Programs, Office of
      20, I, VII
      World Agricultural Outlook Board
      7, XXXVIII
    
    
      40 CFR (7-1-17 Edition)
      List of CFR Sections Affected
      
      List of CFR Sections Affected

      All changes in this volume of the Code of Federal Regulations (CFR) that were made by documents published in the Federal Register since January 1, 2012 are enumerated in the following list. Entries indicate the nature of the changes effected. Page numbers refer to Federal Register pages. The user should consult the entries for chapters, parts and subparts as well as sections for revisions.

      For changes to this volume of the CFR prior to this listing, consult the annual edition of the monthly List of CFR Sections Affected (LSA). The LSA is available at www.fdsys.gov. For changes to this volume of the CFR prior to 2001, see the “List of CFR Sections Affected, 1949-1963, 1964-1972, 1973-1985, and 1986-2000” published in 11 separate volumes. The “List of CFR Sections Affected 1986-2000” is available at www.fdsys.gov.
      
      
        2012
        40 CFR
        77 FR
        Page
        Chapter I
        1033 Actions on petitions
        51701
        1036 Actions on petitions
        51701
        1037 Actions on petitions
        51701
        1039 Actions on petitions
        51701
        1039.115 (g)(4) and (5) added; eff. 8-7-12
        34147
        1039.135 (c)(15) added; eff. 8-7-12
        34147
        1039.501 (g) added; eff. 8-7-12
        34147
        1039.525 Introductory text revised; eff. 8-7-12
        34147
        1039.670 Added; eff. 8-7-12
        34147
        1039.801 Amended; eff. 8-7-12
        34147
        1039.805 Amended; eff. 8-7-12
        34148
        1043.95 (b) and (c) redesignated as (c) and (d); new (b) added
        2478
      
      
        2013
        40 CFR
        78 FR
        Page
        Chapter I
        1036.5 (b) revised; eff. 8-16-13
        36389
        1036.150 (d), (g)(2) and (3) revised; eff. 8-16-13
        36389
        1036.205 (e) revised; eff. 8-16-13
        36389
        1036.225 (f) introductory text revised; eff. 8-16-13
        36389
        1036.525 (a) revised; eff. 8-16-13
        36389
        1036.615 (a) introductory text and (c) revised; eff. 8-16-13
        36389
        1036.801 Amended; eff. 8-16-13
        36390
        1037.15 (c) revised; eff. 8-16-13
        36390
        1037.104 (a)(2) introductory text, (d)(2), (4), (6), (9), (12), (13) and (g) revised; (d)(15) added; eff. 8-16-13
        36390
        (a)(2) introductory text, (d)(2), (4), (6), (9), (12), (13) and (g) revised; (d)(15) added
        49964
        (g) introductory text correctly amended
        56171
        1037.115 (c) introductory text revised; (c)(2) removed; eff. 8-16-13
        36392
        1037.135 (c)(5) and (9) revised; eff. 8-16-13
        36392
        1037.150 (a)(2), (l) introductory text and (1) revised; eff. 8-16-13
        36392
        (a)(2) revised
        49966
        1037.201 (g) revised; eff. 8-16-13
        36392
        1037.230 (a)(1)(xiii) revised; (a)(1)(xiv) added; eff. 8-16-13
        36392
        1037.501 (g)(1)(iv) revised; eff. 8-16-13
        36392
        1037.520 Heading, introductory text, (b)(2) Table 1 and (e)(1) revised; eff. 8-16-13
        36392
        1037.525 Introductory text revised; eff. 8-16-13
        36393
        1037.550 Heading, introductory text and (d) through (g) revised; eff. 8-16-13
        36393
        
        1037.615 (b)(1) revised; (b)(3) redesignated as (b)(4); new (b)(3) added; eff. 8-16-13
        36393
        1037.620 (a)(3) revised; eff. 8-16-13
        36394
        1037.660 Introductory text and (c) revised; eff. 8-16-13
        36394
        1037.745 Heading revised; (d) added; eff. 8-16-13
        36394
        1037.801 Amended; eff. 8-16-13
        36394
        1037.810 (c)(1) revised; eff. 8-16-13
        36394
        1039.104 (g) revised; eff. 8-16-13
        36394
        1039.625 (e), (j) and (m) revised; eff. 8-16-13
        36395
        (e) and (j) revised
        49966
        1042.145 (j) added; eff. 8-16-13
        36396
        1042.615 Introductory text, (a) introductory text and (1) revised; (b), (c) and (d) redesignated as (c), (d) and (e); (b) added; eff. 8-16-13
        36396
        1048.105 (a) revised; eff. 8-16-13
        36397
        1048.805 Amended eff. 8-16-13
        36397
        1048.810 Revised; eff. 8-16-13
        36397
        1054.145 (c)(3) and (n) revised; eff. 8-16-13
        36397
        1054.501 (b)(2) revised; eff. 8-16-13
        36397
      
      
        2014
        40 CFR
        79 FR
        Page
        Chapter I
        1036.115 (b) added
        23748
        1037.101 (b)(4) revised; (c)(3) added
        23749
        1037.103 Added
        23749
        1037.104 (h)(2) added
        23750
        1037.230 (e) added
        23750
        1037.243 Added
        23750
        1037.501 (a) added
        23750
        1039.104 (g) revised
        7083
        1039.125 (a)(1) introductory text revised; (a)(2)(iii) and (3)(iii) added
        46373
        1039.130 (b)(3) revised
        46373
        1039.135 (c)(15) revised
        46373
        1039.501 (g) revised
        46373
        1039.505 Revised
        23750
        1039.510 (c) removed
        23751
        1039.625 (e)(3) and (m) revised
        7084
        1039.665 Added
        46373
        1039.670 (b) and (c)(3)(ii) revised
        46375
        1039.801 Amended
        46375
        1042.505 Revised
        23751
        1042.615 Introductory text, (a) introductory text and (1) revised; (b), (c) and (d) redesignated as (c), (d) and (e); new (b) added
        7084
        1048.505 Introductory text, (a) and (c) revised; (d) through (g) removed
        23751
        1054.505 (a) revised; (e) removed
        23751
      
      
        2015
        40 CFR
        80 FR
        Page
        Chapter I
        1033 Hearings; comment period extended
        44863
        1036 Hearings; comment period extended
        44863
        1037 Hearing; commend period extended
        44863
        1037.103 (b)(6) and (f) revised
        9111
        1037.104 (e) revised
        9111
        1037.135 (c)(9) revised
        9111
        1039 Hearings; comment period extended
        44863
        1042 Hearings; comment period extended
        44863
        1043 Authority citation revised
        9111
        1043.5 (b) removed
        9112
        1043.10 (a)(2) introductory text, (iii) and (b)(2) revised
        9112
        1043.20 Amended
        9112
        1043.40 (d), (e) and (f) redesignated as (e), (f) and (g); new (d) added; new (g) revised
        9112
        1043.60 (a) and (b) revised
        9112
        1043.70 (a) revised
        9113
        1043.80 (b)(9) revised
        9113
        1043.95 Heading, introductory text and (b)(1)(ii) revised
        9113
        1043.97 Added
        9113
        1043.100 (a) revised
        9113
        1051.501 (b) revised
        9114
        1054.135 (c)(8) revised
        9114
        1054.145 (n) introductory text revised; (o) removed
        9114
        1054.501 (b)(2) revised
        9114
        1054.690 Introductory text added; (a) through (f) revised
        9114
      
      
        
        2016
        40 CFR
        81 FR
        Page
        Chapter I
        1033.1 (e) revised
        74004
        1033.30 Revised
        74004
        1033.101 (f)(1)(ii), (2)(i), (iii) and (i) revised
        74004
        1033.102 Revised
        74004
        1033.120 (b) revised
        74004
        1033.135 (b)(3) revised
        74004
        1033.150 (a)(4)(ii) and (g) introductory text revised
        74004
        1033.201 (a) and (g) revised
        74005
        1033.225 Heading revised; (b)(4) and (g) added
        74005
        1033.235 (b), (c) introductory text, (4) and (d)(1) revised
        74005
        1033.245 Introductory text and (b) introductory text revised; (b)(3), (4) and (5) added
        74005
        1033.250 (b)(3)(iv) and (c) revised
        74006
        1033.255 (c)(2), (4), (d) and (e) revised
        74006
        1033.301 (a) revised
        74006
        1033.320 (e)(6) and (7) redesignated as (e)(5) and (6)
        74006
        1033.501 (a)(3) revised; (a)(4), (5) and (j) added
        74006
        1033.515 (c)(2)(ii), (4) abd (5)(ii) revised
        74006
        1033.520 Revised
        74007
        1033.535 Revised
        74008
        1033.601 (f) added
        74009
        1033.640 Second (c), (d) and (e) redesignated as (d), (e) and (f)
        74009
        1033.701 (k) added
        74009
        1033.710 (c) revised
        74009
        1033.725 (b)(2) revised
        74009
        1033.730 (b)(1), (4), (c)(2) and (d) revised
        74009
        1033.735 (a) and (b) revised
        74009
        1033.815 (b) and (e) introductory text revised
        74010
        1033.901 Amended
        74010
        1033.915 Revised
        74010
        1033.925 Revised
        74010
        1033 Appendix I added
        74011
        1036 Revised
        74011
        1037 Revised
        74048
        1039.2 Revised
        74133
        1039.5 Introductory text and (e) revised; (a)(2)(iii) added
        74133
        1039.30 Revised
        74133
        1039.101 (f) revised
        74133
        1039.102 (e)(3) revised
        74133
        1039.104 (g)(5) revised; (i) added
        74133
        1039.107 (b)(2) revised
        74134
        1039.110 Added
        74134
        1039.120 (b) introductory text revised
        74134
        1039.125 (a)(2)(i), (3)(i), (4), (c), (e) and (f) introductory text revised
        74134
        1039.130 (b)(4) added; (b)(5) revised
        74134
        1039.135 (b), (c)(2) and (d) revised
        74135
        1039.201 (a) and (g) revised
        74135
        1039.205 (r)(1) revised; (bb) added
        74135
        1039.220 Heading revised
        74135
        1039.225 (b)(4) and (g) added
        74135
        1039.230 (b)(1) revised
        74135
        1039.235 (a), (b), (c) introductory text, (4) and (d)(1) revised
        74135
        1039.240 (c) and (d) revised; (e) removed
        74136
        1039.250 (b)(3)(iv) and (c) revised
        74136
        1039.255 (c)(2), (4), (d) and (e) revised
        74137
        1039.501 (a), (e), (f) and (g) revised; (h) added
        74137
        1039.505 (b)(2) revised
        74137
        1039.515 (a) revised
        74137
        1039.525 Revised
        74137
        1039.601 Revised
        74137
        1039.605 (b), (d)(5) and (8) revised
        74138
        1039.610 (d)(5)(ii) and (7) revised
        74138
        1039.640 Removed
        74138
        1039.660 Removed
        74138
        1039.699 Added
        74138
        1039.701 (h) added
        74139
        1039.705 (b), (c) introductory text and (1) revised
        74139
        1039.710 (c) revised
        74140
        1039.725 (b)(2) revised
        74140
        1039.730 (b)(1), (4), (c)(2) and (d) revised
        74140
        1039.735 (a) and (b) revised
        74140
        1039.740 (a) revised
        74140
        1039.801 Amended
        74140
        1039.815 Revised
        74141
        1039.825 Revised
        74141
        1042.1 (a) and (c) introductory text revised
        74142
        1042.2 Revised
        74142
        1042.30 Revised
        74142
        1042.101 Heading, (a), (b), (c) and (d)(1)(ii) revised
        74142
        
        1042.104 (a)(2) revised
        74145
        1042.110 (a)(1) and (d) revised; (b) removed
        74145
        1042.120 (b) introductory text revised
        74146
        1042.125 (a)(2)(i), (3)(i), (c), (e) and (f) introductory text revised
        74146
        1042.130 (b) revised
        74146
        1042.135 (b), (c), (d)(1) and (e) introductory text revised
        74147
        1042.140 (e) revised
        74147
        1042.201 (a) and (g) revised
        74147
        1042.205 (g), (o), (r)(1) and (bb)(1) revised
        74147
        1042.225 (b)(4) and (g) added
        74148
        1042.235 (b), (c) introductory text, (4) and (d)(1) revised
        74148
        1042.240 (c)(3) and (d) revised; (c)(4) and (5) added
        74148
        1042.250 (b)(3)(iv) and (c) revised
        74149
        1042.255 (c)(2), (d) and (e) revised
        74149
        1042.301 (a) introductory text revised
        74149
        1042.302 (a) revised
        74149
        1042.501 (a), (d), (e) and (f) revised; (h) added
        74149
        1042.505 (b)(5)(iii) revised
        74149
        1042.515 (f)(2), (4) and (g) revised
        74149
        1042.525 Revised
        74150
        1042.601 (d) revised; (j) added
        74150
        1042.605 (e)(3) revised
        74150
        1042.610 (e)(2) revised
        74150
        1042.630 (f) revised
        74151
        1042.635 Revised
        74151
        1042.640 Removed
        74151
        1042.650 (a) and (d) revised
        74151
        1042.655 Heading and (b) revised
        74151
        1042.660 (b) and (c)(1) revised
        74151
        1042.670 (d) revised
        74152
        1042.701 (j) and (k) added
        74152
        1042.705 (c) revised
        74152
        1042.710 (c) revised
        74152
        1042.725 (b)(2) revised
        74152
        1042.730 (b), (c)(2) and (d) revised
        74152
        1042.735 (a) and (b) revised
        74153
        1042.810 (c) revised
        74153
        1042.830 Revised
        74153
        1042.836 (c)(1) revised
        74153
        1042.840 (c) and (o) revised
        74153
        1042.850 Introductory text revised
        74153
        1042.901 Amended
        74153
        1042.905 Revised
        74154
        1042.910 Revised
        74155
        1042.915 Revised
        74155
        1042.925 Revised
        74155
        1042 Appendix II revised
        74156
        Appendix III revised
        74157
        1043.60 (a) introductory text revised
        74161
        1043.100 Revised
        74161
      
      
        2017
        (Regulations published from January 1, 2017, through July 1, 2017)
        40 CFR
        82 FR
        Page
        Chapter I
        1036.805 (b) table correctly amended
        29761
        1037.550 Table 1 correctly amended
        29762
      
      ○
    
  
